--------------------------------------------------------------------------------

Exhibit 10.5
 
EXECUTION VERSION


INDENTURE


between


LEAF RECEIVABLES FUNDING 5, LLC,
as Issuer,


U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Custodian


Equipment Contract Backed Notes, Series 2010-4, Class A,
Equipment Contract Backed Notes, Series 2010-4, Class B,
Equipment Contract Backed Notes, Series 2010-4, Class C,
Equipment Contract Backed Notes, Series 2010-4, Class D,
Equipment Contract Backed Notes, Series 2010-4, Class E-1,
and
Equipment Contract Backed Notes, Series 2010-4, Class E-2


Dated as of November 5, 2010

 
Exhibit L-1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
PAGE
       
ARTICLE I DEFINITIONS
8
         
Section 1.01
Definitions
8
 
Section 1.02
Certain Rules of Construction
8
       
ARTICLE II NOTE FORM
8
         
Section 2.01
Form Generally
8
 
Section 2.02
Multiple Classes of Notes; Form for Each Class; Rights of Each Class
8
 
Section 2.03
Denomination
11
 
Section 2.04
Execution, Authentication, Delivery and Dating
11
 
Section 2.05
Issuance of Definitive Notes
11
 
Section 2.06
Registration, Registration of Transfer and Exchange
11
 
Section 2.07
Mutilated, Destroyed, Lost or Stolen Note
16
 
Section 2.08
Payment of Principal and Interest; Rights Preserved
17
 
Section 2.09
Persons Deemed Owner
19
 
Section 2.10
Cancellation
19
 
Section 2.11
Notices to Security Depository
19
 
Section 2.12
Tax Treatment; Withholding Taxes
19
       
ARTICLE III SUBSTITUTE CONTRACTS
20
         
Section 3.01
Conditions Precedent to the Acquisition of Substitute Contracts
20
       
ARTICLE IV ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS
22
         
Section 4.01
Conditions to Issuance of Notes
22
 
Section 4.02
Security for Notes
25
 
Section 4.03
Review of Contract Files
25
 
Section 4.04
Defective Contracts
27
 
Section 4.05
Reserved
28
 
Section 4.06
Administration of the Contract Assets
28
 
Section 4.07
Releases
28
       
ARTICLE V SATISFACTION AND DISCHARGE
29
         
Section 5.01
Satisfaction and Discharge of Indenture
29
       
ARTICLE VI DEFAULTS AND REMEDIES
30
         
Section 6.01
Events of Default
30
 
Section 6.02
Acceleration of Maturity; Rescission and Annulment
31
 
Section 6.03
Collection of Indebtedness and Suits for Enforcement by Trustee
32


 
Exhibit L-2

--------------------------------------------------------------------------------

 



     
PAGE
         
Section 6.04
Remedies
32
 
Section 6.05
Optional Preservation of Collateral
33
 
Section 6.06
Trustee May File Proofs of Claim
33
 
Section 6.07
Trustee May Enforce Claims Without Possession of Notes
34
 
Section 6.08
Application of Money Collected
34
 
Section 6.09
[Reserved]
34
 
Section 6.10
Unconditional Right of the Noteholders to Receive Principal and Interest
34
 
Section 6.11
Restoration of Rights and Remedies
35
 
Section 6.12
Rights and Remedies Cumulative
35
 
Section 6.13
Delay or Omission Not Waiver
35
 
Section 6.14
Control by Control Party
35
 
Section 6.15
Waiver of Certain Events by the Control Party
35
 
Section 6.16
Additional Rights of Subordinate Noteholders
36
 
Section 6.17
Waiver of Stay or Extension Laws
37
 
Section 6.18
Sale of Collateral
37
 
Section 6.19
Action on Notes
39
       
ARTICLE VII THE TRUSTEE
39
         
Section 7.01
Certain Duties and Immunities
39
 
Section 7.02
Notice of Default and Other Events
41
 
Section 7.03
Certain Rights of Trustee
41
 
Section 7.04
Not Responsible for Recitals or Issuance of Notes
43
 
Section 7.05
May Hold Notes
44
 
Section 7.06
Money Held in Trust
44
 
Section 7.07
Compensation and Reimbursement
44
 
Section 7.08
Corporate Trustee Required; Eligibility
45
 
Section 7.09
Resignation and Removal; Appointment of Successor
45
 
Section 7.10
Acceptance of Appointment by Successor
46
 
Section 7.11
Merger, Conversion, Consolidation or Succession to Business of Trustee
47
 
Section 7.12
Co-Trustees and Separate Trustees
47
 
Section 7.13
Maintenance of Office or Agency; Initial Appointment of Payment Agent
48
 
Section 7.14
Appointment of Authenticating Agent
48
 
Section 7.15
Appointment of Paying Agent other than Trustee; Money for Note Payments to be
Held in Trust
50
 
Section 7.16
Rights with Respect to the Servicer and Back-up Servicer
51
 
Section 7.17
Representations and Warranties of the Trustee
51
       
ARTICLE VIII THE CUSTODIAN
52
         
Section 8.01
Appointment of Custodian
52
 
Section 8.02
Removal of Custodian
52
 
Section 8.03
Termination by Custodian
53
 
Section 8.04
Limitations on the Custodian’s Responsibilities
53
 
Section 8.05
Limitation on Liability
54


 
Exhibit L-3

--------------------------------------------------------------------------------

 



     
PAGE
         
Section 8.06
Custodian Obligations Regarding Genuineness of Documents
55
 
Section 8.07
Force Majeure
55
       
ARTICLE IX [RESERVED]
55
       
ARTICLE X SUPPLEMENTAL INDENTURES
55
         
Section 10.01
Supplemental Indentures without Consent of the Noteholders
55
 
Section 10.02
Supplemental Indentures with Consent of the Noteholders
56
 
Section 10.03
Execution of Supplemental Indentures
57
 
Section 10.04
Effect of Supplemental Indentures
57
 
Section 10.05
Reference in Notes to Supplemental Indentures
58
 
Section 10.06
Back-Up Servicer Consent
58
 
Section 10.07
Amendments to the Lockbox Intercreditor Agreement
58
       
ARTICLE XI REDEMPTIONS AND PREPAYMENTS OF NOTES
58
         
Section 11.01
Redemptions of Notes
58
 
Section 11.02
Redemption Procedures
58
 
Section 11.03
Notice of Redemption to Noteholders
59
 
Section 11.04
Amounts Payable on Redemption Date
60
 
Section 11.05
Release of Contract Assets in Connection with Redemptions
60
 
Section 11.06
Auction of Collateral
61
       
ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS
62
         
Section 12.01
Representations and Warranties
62
 
Section 12.02
Covenants
67
       
ARTICLE XIII ACCOUNTS AND ACCOUNTINGS
72
         
Section 13.01
Collection of Money
72
 
Section 13.02
Establishment of Trust Accounts
73
 
Section 13.03
Collection Account
75
 
Section 13.04
Reserve Account
77
 
Section 13.05
Servicer Transition Account
77
 
Section 13.06
Reports to the Noteholders
77
 
Section 13.07
Monthly Servicing Reports
78
       
ARTICLE XIV PROVISIONS OF GENERAL APPLICATION
78
         
Section 14.01
General Provisions
78
 
Section 14.02
Acts of Noteholders
78
 
Section 14.03
Notices
79
 
Section 14.04
Notices to Noteholders; Waiver
80
 
Section 14.05
Successors and Assigns
80
 
Section 14.06
Severability; No Waiver
80


 
Exhibit L-4

--------------------------------------------------------------------------------

 



     
PAGE
         
Section 14.07
Benefits of Indenture Limited to Parties and Express Third Party Beneficiaries
80
 
Section 14.08
Legal Holidays
81
 
Section 14.09
Governing Law; Waiver of Jury Trial; Consent to Jurisdiction
81
 
Section 14.10
Counterparts; Entire Agreement
81
 
Section 14.11
Notifications
81
 
Section 14.12
No Petition
82
 
Section 14.13
Assignment
82



Schedule I
Contract Schedule

Schedule II
Definitions Annex


 
Exhibit L-5

--------------------------------------------------------------------------------

 

PAGE


EXHIBITS


A-1
Form of Global Class A Note

A-2
Form of Definitive Class A Note

B-1
Form of Global Class B Note

B-2
Form of Definitive Class B Note

C-1
Form of Global Class C Note

C-2
Form of Definitive Class C Note

D-1
Form of Global Class D Note

D-2
Form of Definitive Class D Note

E-1
Form of Global Class E-1 Note

E-2
Form of Definitive Class E-1 Note

E-3
Form of Global Class E-2 Note

E-4
Form of Definitive Class E-2 Note

F-1
Form of Request for Release

F-2
Form of Return of Documents to Custodian

G
Form of Custodian and Trustee Certificate

H
Form of Release Agreement Re: Existing Indebtedness

I
[Reserved]

J
Form of Global Note Transfer Certificate

K
Form of Investor Certificate

L
Form of Transfer Certificate


 
Exhibit L-6

--------------------------------------------------------------------------------

 

This Indenture, dated as of November 5, 2010 (as amended, supplemented or
modified from time to time, this “Indenture”), is entered into between LEAF
RECEIVABLES FUNDING 5, LLC, a Delaware limited liability company, as Issuer and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Trustee and
as Custodian.


PRELIMINARY STATEMENT


The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Equipment Contract Backed Notes, Series 2010-4
(the “Notes”), issuable as provided in this Indenture. All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Noteholders. The Issuer and the Custodian are entering into this Indenture, and
the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.


All things necessary to make this Indenture a valid agreement of the Issuer, the
Trustee and the Custodian in accordance with its terms have been done.


GRANTING CLAUSE


To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all sums payable under this
Indenture and the other Transaction Documents and the performance of the
covenants contained in this Indenture and the other Transaction Documents, the
Issuer hereby Grants to the Trustee, solely in trust and as collateral security
as provided in this Indenture, for the benefit of the Secured Parties, a
security interest in all of the Issuer’s “accounts,” “deposit accounts,”
“chattel paper,” “payment intangibles,” “commercial tort claims,” “supporting
obligations,” “promissory notes,” “letter-of-credit rights,” “documents,”
“goods,” “fixtures,” “general intangibles,” “instruments,” “inventory,”
“equipment,” “investment property,” “proceeds” (as each of the foregoing terms
is defined in the UCC), rights, interests and property (whether now owned or
hereafter acquired or arising), including the Issuer’s right, title and interest
(whether now owned or hereafter acquired or arising) in and to and under the
following: (a) the Contracts listed on the Contract Schedule; (b) the related
Contract Assets; (c) the Assignments and Assignment Agreements; (d) any rights
of the Issuer under the Purchase and Contribution Agreement and the Purchase and
Sale Agreements; (e) any rights of the Issuer under the Servicing Agreement; (f)
the Reserve Account, the Collection Account and the Servicer Transition Account
and all amounts from time to time on deposit therein (including any Eligible
Investments, investment property and other property at any time and from time to
time in such accounts); (g) all amounts from time to time on deposit in the
Lockbox Account with respect to the Contracts and the Equipment; (h) the
interest of the Issuer in the Equipment; (i) any Insurance Policy and Insurance
Proceeds; and (j) all income, payments and proceeds of the foregoing (including,
but not by way of limitation, all cash proceeds, accounts, accounts receivable,
notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, condemnation awards, rights to payment of any and every kind,
investment property and other forms of obligations and receivables which at any
time constitute all or part or are included in the proceeds of any of the
foregoing) (all of the foregoing being hereinafter referred to as the
“Collateral”). The foregoing Grant, transfer, assignment, set over and
conveyance does not constitute and is not intended to result in a creation or an
assumption by the Trustee or the Secured Parties of any obligation of the
Issuer, the Servicer or any other Person in connection with the Collateral or
under any agreement or instrument relating thereto. In furtherance and not in
limitation of the foregoing, the Issuer hereby assigns to the Trustee, for the
benefit of the Secured Parties, all of its right, title and interest in and to
all liens and security interests in any assets, and all UCC financing statements
related thereto. Notwithstanding the foregoing, Security Deposits shall not
constitute part of the Collateral.

 
Exhibit L-7

--------------------------------------------------------------------------------

 

The Trustee acknowledges its acceptance on behalf of the Secured Parties of a
security interest in all of the Issuer’s right, title and interest in and to the
Collateral and declares that it shall maintain the Collateral in accordance with
the provisions hereof.


ARTICLE I
 
DEFINITIONS


Section 1.01          Definitions. Except as otherwise expressly provided herein
or unless the context otherwise requires, capitalized terms used but not
otherwise defined herein have the meaning set forth in the Definitions Annex
attached hereto as Schedule II.


Section 1.02          Certain Rules of Construction. Unless the context of this
Indenture clearly requires otherwise: (a) references to the plural include the
singular and to the singular include the plural; (b) references to any gender
include any other gender; (c) the words “include” and “including” are not
limiting; (d) the words “hereof,” “herein,” “hereby,” and “hereunder,” and any
other similar words, refer to this Indenture as a whole and not to any
particular provision hereof; and (e) article, section, subsection, clause,
exhibit, and schedule references are to this Indenture. Article, section, and
subsection headings are for convenience of reference only, shall not constitute
a part of this Indenture for any other purpose, and shall not affect the
construction of this Indenture. All exhibits and schedules attached hereto are
incorporated herein by this reference. Any reference herein to this Indenture or
any other agreement, document, or instrument includes all permitted alterations,
amendments, changes, extensions, modifications, renewals, or supplements thereto
or thereof, as applicable.


ARTICLE II
 
NOTE FORM


Section 2.01          Form Generally. The Notes and the related certificates of
authentication shall be in substantially the form described in this Indenture,
with such appropriate insertions, omissions, substitutions and other variations
as are expressly required or permitted by this Indenture. The Notes may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may, consistently herewith, be determined
appropriate by the officers executing such Notes, as evidenced by their
execution of the Notes. The terms of each Note are intended to be incorporated
into this Indenture.


Section 2.02          Multiple Classes of Notes; Form for Each Class; Rights of
Each Class. This Indenture provides for the issuance by the Issuer of six
classes of Notes, the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E-1 Notes and the Class E-2 Notes. Each Note shall bear
upon its face the designation of the Class to which it belongs. Each Class A
Note issued in the form of a Global Note shall be in the form of Exhibit A-1
attached hereto, and each Class A Note issued in the form of a Definitive Note
shall be in the form of Exhibit A-2 attached hereto. Each Class B Note issued in
the form of a Global Note shall be in the form of Exhibit B-1 attached hereto,
and each Class B Note issued in the form of a Definitive Note shall be in the
form of Exhibit B-2 attached hereto. Each Class C Note issued in the form of a
Global Note shall be in the form of Exhibit C-1 attached hereto, and each Class
C Note issued in the form of a Definitive Note shall be in the form of Exhibit
C-2 attached hereto. Each Class D Note issued in the form of a Global Note shall
be in the form of Exhibit D-1 attached hereto, and each Class D Note issued in
the form of a Definitive Note shall be in the form of Exhibit D-2 attached
hereto. Each Class E-1 Note issued in the form of a Global Note shall be in the
form of Exhibit E-1 attached hereto, and each Class E-1 Note issued in the form
of a Definitive Note shall be in the form of Exhibit E-2 attached hereto. Each
Class E-2 Note issued in the form of a Global Note shall be in the form of
Exhibit E-3 attached hereto, and each Class E-2 Note issued in the form of a
Definitive Note shall be in the form of Exhibit E-4 attached hereto. All Notes
in the same Class shall be in substantially identical form except for
differences in registration information and denomination and such other
variations as may be permitted by this Indenture.

 
Exhibit L-8

--------------------------------------------------------------------------------

 

(a)            Global Notes. The Notes are being offered and sold by the Issuer
to the Initial Purchaser pursuant to the Note Purchase Agreement.


Notes offered and sold to QIBs in reliance on Rule 144A shall be issued
initially in the form of Rule 144A Global Notes, which shall be delivered by the
Trustee to the Security Depository or pursuant to the Security Depository’s
instructions, and registered in the name of the Security Depository or a nominee
of the Security Depository, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided. The Outstanding Note Balance of the Rule 144A
Global Notes may from time to time be increased (up to the maximum authorized
amount) or decreased by adjustments made on the records of the Trustee and the
Security Depository or its nominee as hereinafter provided. The Trustee shall
not be liable for any error or omission by the Security Depository in making
such record adjustments, and the records of the Trustee shall be controlling
with regard to the Outstanding Note Balance of Rule 144A Global Notes hereunder
absent manifest error.


Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the amount of outstanding Notes represented thereby shall be made by
the Trustee, or by the Note Registrar at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by Section
2.07 hereof.


Except as set forth in Section 2.07 hereof, the Global Notes may be transferred,
in whole and not in part, only to another nominee of the Security Depository or
to a successor of the Security Depository or its nominee.


(b)            Book-Entry Provisions. This Section 2.02(b) shall apply only to
the Rule 144A Global Notes deposited with or on behalf of the Security
Depository.

 
Exhibit L-9

--------------------------------------------------------------------------------

 

The Issuer shall execute and the Trustee shall, in accordance with this Section
2.02(b), authenticate and deliver one Global Note for each Class of Notes which
shall be (i) registered in the name of the Security Depository or the nominee of
the Security Depository and (ii) delivered by the Trustee to the Security
Depository or pursuant to the Security Depository’s instructions.


Members of, or participants in, the Security Depository shall have no rights
either under this Indenture with respect to any Global Note held on their behalf
by the Security Depository or by the Trustee as custodian for the Security
Depository or under such Global Notes, and the Security Depository may be
treated by the Issuer, the Trustee and any agent of the Issuer or the Trustee as
the absolute owner of such Global Notes for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Security
Depository or impair, as between the Security Depository and its Agent Members,
the operation of customary practices of such Security Depository governing the
exercise of the rights of an owner of a beneficial interest in any Global Notes.


So long as there are no Definitive Notes Outstanding, the Note Registrar and the
Trustee shall treat the Security Depository for all purposes of this Indenture
(including the payment of principal of and interest on the Notes and the giving
of instructions or directions hereunder) as the sole Holder of the Notes, and
shall have no obligation to the Note Owners.


The rights of Note Owners shall be exercised only through the Security
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Security Depository and/or the Agent Members.
The initial Security Depository will make book-entry transfers among the Agent
Members and receive and transmit payments of principal of and interest on the
Notes to such Agent Members with respect to such Global Notes.


Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Security Depository shall be deemed
to represent such percentage only to the extent that it (i) has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and (ii) has delivered such instructions to the Trustee.


(c)            Definitive Notes. Except as provided in Section 2.05, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (any such Notes, the
“Definitive Notes”). The Definitive Notes shall be typewritten, printed,
lithographed or engraved or produced by any combination of these methods, all as
determined by the officers executing such Notes, as evidenced by their execution
of such Notes.


(d)            Each Note issued under this Indenture shall be in all respects
equally and ratably secured with each other Note by the Collateral Granted by
the Issuer hereunder. Each Note shall be entitled to the benefits hereof,
without preference, priority or distinction on account of the actual time or
times of authentication and delivery, all in accordance with the terms and
provisions of this Indenture. Notwithstanding the foregoing, all cash amounts
shall be applied by the Trustee in accordance with Section 13.03(c) and the
other the express provisions hereof.

 
Exhibit L-10

--------------------------------------------------------------------------------

 

Section 2.03          Denomination. The Initial Note Balance of the Class A
Notes that may be authenticated and delivered under this Indenture is
$160,994,000, the Initial Note Balance of the Class B Notes that may be
authenticated and delivered under this Indenture is $14,000,000, the Initial
Note Balance of the Class C Notes that may be authenticated and delivered under
this Indenture is $8,035,000, the Initial Note Balance of the Class D Notes that
may be authenticated and delivered under this Indenture is $8,034,000, the
Initial Note Balance of the Class E-1 Notes that may be authenticated and
delivered under this Indenture is $6,053,000 and the Initial Note Balance of the
Class E-2 Notes that may be authenticated and delivered under this Indenture is
$4,800,000, except for Notes of the same Class authenticated and delivered upon
registration of transfer, or in exchange for, or in lieu of, other Notes
pursuant to Sections 2.06, 2.08 or 10.05. The Notes shall be issuable only as
registered Notes without coupons in the denominations of at least $100,000 with
respect to any Note and multiples of $1,000 for any amount in excess thereof;
provided that the foregoing shall not restrict or prevent the transfer, in
accordance with Sections 2.06 and 2.07, of any “stub” Note with a remaining
Outstanding Note Balance of less than $100,000 with respect to any Note.


Section 2.04          Execution, Authentication, Delivery and Dating. The Notes
shall be executed on behalf of the Issuer by the manual or facsimile signature
of one of its authorized officers. Notes bearing the manual or facsimile
signatures of individuals who were at any time authorized officers of the Issuer
shall bind the Issuer, notwithstanding that such individuals or any of them have
ceased to hold such offices subsequent to the authentication or delivery of such
Notes.


Each Note shall be dated as of the date of its authentication. No Note shall be
entitled to any benefit under this Indenture or be valid or obligatory for any
purpose, unless there appears on such Note a certificate of authentication
substantially in the form provided for herein executed by the Trustee upon
receipt of an Issuer Order or by any Authenticating Agent by the manual
signature of one of its authorized officers, and such certificate upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder.


Section 2.05          Issuance of Definitive Notes. If Book-Entry Notes have
been issued with respect to any Class and (a) the Issuer advises the Trustee
that the Security Depository is no longer willing or able to discharge properly
its responsibilities with respect to such Class and the Trustee or the Issuer is
unable to locate a qualified successor, (b) the Issuer at its option elects to
terminate the book-entry system through DTC, or (c) after the occurrence of an
Event of Default, Noteholders of not less than 50% of the Outstanding Note
Balance of Notes of any Class advise the Trustee and DTC that it is no longer in
the best interests of such Class to have the Notes of such Class in book-entry
form, then upon surrender to the Trustee of any such Notes by the Security
Depository, accompanied by registration instructions from the Security
Depository for registration of Definitive Notes, the Issuer shall execute and
the Trustee shall authenticate and the Note Registrar shall deliver such
Definitive Notes to the applicable Noteholders. Neither the Issuer nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
The Trustee shall recognize the Holders of such Definitive Notes as Noteholders
hereunder.


Section 2.06          Registration, Registration of Transfer and Exchange.

 
Exhibit L-11

--------------------------------------------------------------------------------

 

(a)            The Issuer shall cause to be kept a register (the “Note
Register”) at the office of an agent (the “Note Registrar”), in accordance with
Section 7.13, and in which, subject to such reasonable regulations as it may
prescribe, the Note Registrar shall, on behalf of the Issuer, provide for the
registration, issuance and ownership of the Notes and the registration of
transfers of the Notes. The Trustee is hereby appointed the initial Note
Registrar. Each Noteholder and, if the Note Registrar is someone other than the
Trustee, the Trustee shall have the right to examine the Note Register at all
reasonable times and to rely conclusively upon an Officer’s Certificate of the
Note Registrar as to the names and addresses of the Noteholders and the
Outstanding Note Balances and numbers of such Notes as held.


(b)            The Notes have not been registered under the Securities Act or
the securities laws of any jurisdiction. Consequently, the Notes are not
transferable other than pursuant to Rule 144A. Each Person who has or who
acquires any Ownership Interest in a Note shall be deemed by the acceptance or
acquisition of such Ownership Interest to have agreed to be bound by the
provisions of this Section 2.06.


(c)            With respect to any Definitive Note, at the option of the
Noteholder thereof, Notes may be exchanged for other Notes of any authorized
denominations (together with any “stub note” reflecting the remaining
Outstanding Note Balance of such Note(s) that is less than the minimum
authorized denomination), Outstanding Note Balance and Stated Maturity Date,
upon surrender of the Notes to be exchanged at the Corporate Trust Office.
Whenever any Notes are so surrendered for exchange, the Issuer shall execute,
and the Trustee or its agents shall authenticate and deliver, the Notes which
the Noteholder making the exchange is entitled to receive.


(d)            With respect to any Definitive Note, any Definitive Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Trustee duly executed. All Notes issued upon any
registration of transfer or exchange of Notes shall be the valid obligations of
the Issuer, evidencing the same rights, and entitled to the same benefits under
this Indenture, as the Notes surrendered upon such registration of transfer or
exchange. No service charge shall be charged to a Noteholder for any
registration of transfer or exchange of Notes, but the Issuer and the Trustee
may require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Notes.


(i)             Limitation on Transfer and Exchange. (1) The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Security Depository, in accordance with this Indenture and the
procedures of the Security Depository therefor, which shall include restrictions
on transfer comparable to those set forth herein to the extent required by the
Securities Act. Beneficial interests in a Global Note may be transferred to
persons who take delivery thereof in the form of a beneficial interest in the
same Global Note in accordance with the transfer restrictions set forth in the
legend in subsection (d)(xii) of Section 2.07.


(e)            Transfer and Exchange from Definitive Notes to Definitive Notes.
When Definitive Notes are presented by a Holder to the Note Registrar with a
request:

 
Exhibit L-12

--------------------------------------------------------------------------------

 

(i)             to register the transfer of Definitive Notes in the form of
other Definitive Notes; or


(ii)            to exchange such Definitive Notes for an equal Outstanding Note
Balance of Definitive Notes of other authorized denominations, the Note
Registrar shall register the transfer or make the exchange as requested;
provided, however, that the Definitive Notes presented or surrendered for
register of transfer or exchange:


(A)           shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Note Registrar duly executed by such Holder
or by his attorney, duly authorized in writing; and


(B)           shall be accompanied by an Investment Letter substantially in the
form of Exhibit K attached hereto shall be delivered by the proposed transferee
to the Issuer and to the Trustee to the effect that such transfer is in
compliance with Rule 144A.


(f)             Restrictions on Transfer and Exchange of Global Notes.
Notwithstanding any other provision of this Indenture, a Global Note may not be
transferred as a whole except by the Security Depository to a nominee of the
Security Depository or by a nominee of the Security Depository to the Security
Depository or another nominee of the Security Depository or by the Security
Depository or any such nominee to a successor Security Depository or a nominee
of such successor Security Depository.


(g)            Each purchaser of a Note or an interest in a Note, other than the
Initial Purchaser, will be deemed to have represented and agreed as follows:


(i)             It understands that the Notes will be offered and may be resold
by the Initial Purchaser only to QIBs pursuant to Rule 144A.


(ii)            It understands that the Notes have not been registered under,
and were transferred to it in a transaction not involving any public offering
within the meaning of, the Securities Act, and that if in the future it decides
to re-offer, resell, pledge or otherwise transfer such Notes it will do so only
in accordance with applicable state securities laws and pursuant to Rule 144A to
a Person whom the seller reasonably believes is a QIB in a transaction meeting
the requirements of Rule 144A, purchasing for its own account or for the account
of a QIB, whom the holder has informed that such re-offer, resale, pledge or
other transfer is being made in reliance on Rule 144A or to the Issuer pursuant
to the terms of the Indenture.


(iii)           It acknowledges that none of the Issuer, the Initial Purchaser
or any Person representing the Issuer or the Initial Purchaser has made any
representation to it with respect to the Issuer, any affiliates thereof or the
offering or sale of the Notes, other than the information contained in the
Offering Circular. It is purchasing the Notes for its own account, or for one or
more investor accounts for which it is acting as a fiduciary or agent, in each
case for investment purposes only, and not with a view to, or for offer or
resale in connection with, any distribution thereof in violation of the
Securities Act or the applicable state securities laws, subject to any
requirements of law that the disposition of its property or the property of such
investor account be at all times within its or their control and subject to its
or their ability to resell such Notes pursuant to Rule 144A.

 
Exhibit L-13

--------------------------------------------------------------------------------

 

(iv)           If it is acquiring any Note as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to such account and that it has full power to make the
acknowledgments, representations and agreements contained herein on behalf of
each such account.


(v)            It is (1) a QIB purchasing for its own account or for the account
of another QIB and it, and such other Person (if applicable), are aware that the
sale to it is being made in reliance on Rule 144A and (2) with respect to the
Class E Notes, is a U.S. Person.


(vi)           It acknowledges that transfers of the Notes shall otherwise be
subject in all respects to the restrictions applicable thereto contained in this
Indenture.


(vii)          (A) It is not (and for so long as it holds any Notes or an
interest therein will not be), and is not acting on behalf of (and for so long
as it holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulation”) (each a “Benefit Plan Investor”), (B) in the case
of a Class A Note, Class B Note, Class C Note or Class D Note, (i) its
acquisition and continued holding of such Note will be covered by a statutory
exemption or a prohibited transaction class exemption issued by the United
States Department of Labor, (ii) at the time of acquisition such Notes are rated
at least investment grade and (iii) it believes that such Notes are properly
treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations and agrees to so treat such Notes or (C) in the case of a
Class A Note, Class B Note, Class C Note or Class D Note, it has provided the
Trustee with an opinion of counsel, which opinion of counsel will not be at the
expense of the Trustee, the Issuer, the Servicer or the Initial Purchaser, which
opines that the purchase, holding and transfer of such Note or interest therein
is permissible under applicable law, will not constitute or result in a
non-exempt prohibited transaction under ERISA or Section 4975 of the Code and
will not subject the Trustee, the Issuer, the Servicer or the Initial Purchaser
to any obligation in addition to those undertaken herein.


(viii)         It acknowledges and agrees to treat the Notes as debt for all
federal, state and local income tax purposes.


(ix)           [Reserved]


(x)            It is purchasing one or more Notes in an amount of at least
$100,000, and it understands that such Notes may be resold, pledged or otherwise
transferred in an amount of at least $100,000 (unless the Outstanding Note
Balance of such Note shall be less than $100,000).

 
Exhibit L-14

--------------------------------------------------------------------------------

 

(xi)            It understands that the Notes will bear a legend substantially
to the following effect unless the Issuer determines otherwise consistent with
applicable law:


For Rule 144A Global Notes Only: Unless this Note is presented by an authorized
representative of The Depository Trust Company, a New York corporation (“DTC”),
to the transferor of such Note or its agent for registration of transfer,
exchange or payment, and any Note issued is registered in the name of Cede & Co.
or in such other name as is requested by an authorized representative of DTC
(and any payment is made to Cede & Co. or to such other entity as is requested
by an authorized representative of DTC), any transfer, pledge or the use hereof
for value or otherwise by or to any person is wrongful inasmuch as the
registered owner hereof, Cede & Co., has an interest herein.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN
ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), (B) IN
THE CASE OF A CLASS A NOTE, A CLASS B NOTE, A CLASS C NOTE OR A CLASS D NOTE (I)
ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION SUCH NOTES ARE RATED AT LEAST INVESTMENT GRADE
AND (III) IT BELIEVES THAT SUCH NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES OR (C) IN THE CASE OF A CLASS A NOTE, A CLASS
B NOTE, A CLASS C NOTE OR A CLASS D NOTE, IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-15

--------------------------------------------------------------------------------

 

(xii)          It acknowledges that the Issuer, the Servicer, the Initial
Purchaser and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer, the
Servicer and the Initial Purchaser.


(h)            Except as otherwise required under the Note Purchase Agreement,
the Initial Purchaser shall not be required to deliver, and neither the Issuer
nor the Trustee shall demand therefrom, any of the certifications or opinions
described in this Section 2.07 in connection with the initial issuance of the
Notes and the delivery thereof by the Issuer.


Section 2.07          Mutilated, Destroyed, Lost or Stolen Note. (a) If (i) any
mutilated Note is surrendered to the Trustee or the Issuer, or the Trustee and
the Issuer receive evidence to their reasonable satisfaction of the destruction,
loss or theft of any Note, and (ii) in the case of a destroyed, lost, or stolen
Note, there is delivered to the Trustee and the Issuer such security or
indemnity as may be required by them to save each of them harmless, then, in the
absence of notice to the Trustee and the Issuer that such Note has been acquired
by a bona fide purchaser and provided that the requirements of Section 8-405 of
the UCC are satisfied, the Issuer shall execute and, upon a written request
therefor by the Trustee and the Issuer shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
new Note of the same Class, tenor and Outstanding Note Balance, bearing a number
not contemporaneously outstanding. If, after the delivery of such new Note, a
bona fide purchaser of the original Note in lieu of which such new Note was
issued presents such original Note for payment, the Trustee and the Issuer shall
be entitled to recover such new Note from the Person to whom it was delivered or
any Person taking title there from, except a bona fide purchaser, and the
Trustee and the Issuer shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Trustee and the Issuer, in connection therewith. If any such
mutilated, destroyed, lost or stolen Note shall have become or shall be about to
become due and payable in full, or shall have been called for redemption in
full, instead of issuing a new Note, the Issuer may pay such Note without
surrender thereof, except that any mutilated Note shall be surrendered.

 
Exhibit L-16

--------------------------------------------------------------------------------

 

Upon the issuance of any new Note under this Section, the Issuer or the Note
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.


Subject to the above provisions of this Section 2.07, every new Note issued
pursuant to this Section 2.07, in lieu of any destroyed, lost or stolen Note,
shall constitute an original additional contractual obligation of the Issuer,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.


The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.


Section 2.08          Payment of Principal and Interest; Rights Preserved.


(a)            For each applicable Interest Accrual Period, the Notes of each
Class shall accrue interest on the Outstanding Note Balance thereof at the Note
Rate applicable to such Class; provided however, that with respect to each Class
of Notes and on each Payment Date, interest shall be deemed not to have accrued
during the previous Interest Accrual Period on an amount equal to the Impairment
of such Class of Notes. Notwithstanding the foregoing, if, on any subsequent
Payment Date and with respect to each Class of Notes, no Impairment is allocated
to such Class of Notes, all Deferred Interest for such Class of Notes shall be
deemed to have accrued during the immediately preceding Interest Accrual Period
and be payable on such Payment Date as Note Current Interest. All interest
accrued hereunder on the Notes of each Class shall be calculated on the basis of
a three-hundred-sixty (360)-day year comprised of twelve 30-day months. All
interest accrued hereunder on the Notes of each Class shall accrue through the
day preceding the Stated Maturity Date for such Class and, to the extent that
the payment of such interest shall be legally enforceable, (except with respect
to Deferred Interest) on any overdue payment of interest at the Note Rate from
the date such interest becomes due and payable (giving effect to any applicable
grace periods herein) until fully paid. All accrued interest shall be due and
payable in arrears on each Payment Date and shall be paid by the Trustee to the
Noteholders in accordance with Section 13.03. In making any interest payment, if
the interest calculation with respect to a Note shall result in a portion of
such payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-17

--------------------------------------------------------------------------------

 

(b)            The principal of each Note shall be payable on each Payment Date
beginning on the Initial Payment Date unless such Note becomes due and payable
at an earlier date by call for redemption in accordance with Article XI. The
installment of principal due on the Class A Notes on any Payment Date shall, to
the extent of cash flow available therefor in accordance with Section 13.03 on
such Payment Date, be paid as set forth in Section 13.03(c)(xi). The installment
of principal due on the Class B Notes on any Payment Date shall, to the extent
of cash flow available therefor in accordance with Section 13.03 on such Payment
Date, be paid as set forth in Section 13.03(c)(xii). The installment of
principal due on the Class C Notes on any Payment Date shall, to the extent of
cash flow available therefor in accordance with Section 13.03 on such Payment
Date, be paid as set forth in Section 13.03(c)(xiii). The installment of
principal due on the Class D Notes on any Payment Date shall, to the extent of
cash flow available therefor in accordance with Section 13.03 on such Payment
Date, be paid as set forth in Section 13.03(c)(xiv). The installment of
principal due on the Class E-1 Notes on any Payment Date shall, to the extent of
cash flow available therefor in accordance with Section 13.03 on such Payment
Date, be paid as set forth in Section 13.03(c)(xv). The installment of principal
due on the Class E-2 Notes on any Payment Date shall, to the extent of cash flow
available therefor in accordance with Section 13.03 on such Payment Date, be
paid as set forth in Section 13.03(c)(xvi). The Outstanding Note Balance of any
Note (together with interest thereon and all other amounts due and payable
hereunder or in respect of the Notes) shall be due and payable in full on the
Stated Maturity Date for such Note. All reductions in the Outstanding Note
Balance of a Note effected by payment of such installments of principal shall be
binding upon all future Noteholders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note. Principal shall be payable to
Noteholders in the same Class on a pro rata basis based upon the relative
Outstanding Note Balance of the Notes in such Class as of the related date of
determination; provided that, if as a result of such proration a portion of such
principal would be less than $0.01, then such payment shall be decreased to the
nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


(c)            The principal of and interest on the Notes, and other amounts
payable to the Noteholders under Section 13.03, are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the Person
whose name appears as the Registered Holder of such Note on the Note Register at
the address of such Person as it appears on the Note Register or, at the option
of any Noteholder, by wire transfer in immediately available funds to the
account specified in writing to the Trustee by such Registered Holder at least
five (5) Business Days prior to the Record Date for the Payment Date on which
wire transfers will commence, in such coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts. All payments on the Notes shall be paid without any requirement
of presentment. The Issuer shall notify the Person in whose name a Note is
registered at the close of business on the Record Date immediately preceding the
Payment Date on which the Issuer expects that the final installment of principal
of such Note will be paid. Such notice shall be mailed no later than the tenth
(10th) day prior to such Payment Date and shall specify the place where such
Note may be surrendered. Funds representing any such checks returned
undeliverable shall be held in accordance with Section 7.15. Each Noteholder
shall promptly surrender its Note to the Trustee at the Corporate Trust Office
or in the case of mutilated, destroyed, lost or stolen Notes, as provided in
Section 2.07, upon payment of the final installment of principal of such Note.

 
Exhibit L-18

--------------------------------------------------------------------------------

 

Section 2.09          Persons Deemed Owner. Prior to due presentment for
registration of transfer of any Note, the Issuer, the Trustee, the Note
Registrar, the Paying Agent and any agent of any of the foregoing shall treat
the Person in whose name any Note is registered in the Note Register as the
owner of such Note for the purpose of receiving payments of principal and
interest on such Note and for all other purposes whatsoever, whether or not such
Note be overdue, and none of the Issuer, the Trustee, the Note Registrar, the
Paying Agent or any agent of the foregoing shall be affected by notice to the
contrary.


Section 2.10          Cancellation. All Notes surrendered to the Trustee for
payment, registration of transfer or exchange (including Notes surrendered to
any Person other than the Trustee which shall be delivered to the Trustee) shall
be promptly canceled by the Trustee. No Notes shall be authenticated in lieu of
or in exchange for any Notes canceled as provided in this Section 2.11, except
as expressly permitted by this Indenture. All canceled Notes held by the Trustee
shall be disposed of by the Trustee in accordance with its standard practice.


Section 2.11          Notices to Security Depository. Whenever any notice or
other communication is required to be given to Noteholders of any Class with
respect to which Book-Entry Notes have been issued, unless and until Definitive
Notes shall have been issued to the related Noteholders, the Trustee shall give
all such notices and communications to the applicable Security Depository.


Section 2.12          Tax Treatment; Withholding Taxes.


(a)            The Issuer has structured the transaction contemplated by this
Indenture and the Notes with the intention that the Notes will qualify under
applicable tax law as indebtedness of the Issuer. The Issuer, the Trustee, the
Servicer, the Back-up Servicer, each Noteholder and each beneficial owner of a
Note by acceptance of its Note or a beneficial interest therein, each agree to
treat the Notes as indebtedness of the Issuer for all tax purposes and further
agrees not to take any action inconsistent with such treatment, unless and to
the extent otherwise required by any taxing authority under applicable law.


Notwithstanding anything in any Transaction Document to the contrary, effective
from the date of commencement of discussions with respect to the transactions
contemplated by such documents, all parties hereto and the Noteholders may
disclose to any and all Persons, without limitation of any kind, the U.S.
Federal income tax treatment and tax structure of the Notes and the transactions
contemplated hereby and all materials of any kind, including tax opinions or
other tax analyses, if any, that are provided to such Persons regarding such tax
treatment.

 
Exhibit L-19

--------------------------------------------------------------------------------

 

(b)            Notwithstanding any other provision in this Indenture to the
contrary or the other Transaction Documents, the Trustee, as Paying Agent for
and on behalf of, and at the direction of the Servicer, shall comply with any
and all federal withholding requirements under applicable law, as modified by
the practice of any relevant taxing authority then in effect. If any withholding
tax is imposed on any payment by the Issuer (or allocation of income) under the
Notes, such tax shall reduce the amount otherwise payable to such Noteholder.
Any amounts so withheld shall be treated as having been paid to the related
Noteholder for all purposes of this Indenture. Failure of a Noteholder or a
beneficial owner of a Note to provide the Trustee or other paying agent with
appropriate tax certificates may result in amounts being withheld from the
payment to such Noteholder or beneficial owner. In no event shall the consent of
Noteholders be required for any withholding.


ARTICLE III
 
SUBSTITUTE CONTRACTS


Section 3.01          Conditions Precedent to the Acquisition of Substitute
Contracts. Each acquisition by the Issuer of a Substitute Contract from the
Transferor on any Acquisition Date is subject to the conditions specified in
Section 3.04 of the Servicing Agreement, including, in each case, satisfaction
of the following conditions precedent on or prior to the relevant date specified
below:


(a)            By 10:00 am (New York time) on the Business Day prior to any
proposed Acquisition Date, the Transferor shall have delivered to the Issuer,
the Trustee, the Custodian and the Back-up Servicer (A) a draft Transfer
Certificate substantially in the form set forth on Exhibit L attached hereto
(the “Transfer Certificate”), (B) a draft Amendment to Contract Schedule
containing the information required to be provided with respect to the
Substitute Contracts and related Contract Assets to be acquired by the Issuer on
such Acquisition Date, as specified in the definition of Contract Schedule, (C)
if applicable, a draft of the Release Agreement relating to any Existing
Indebtedness, and (D) a draft Assignment Agreement and draft Exception Report
with respect to each Substitute Contract to be acquired by the Issuer on such
Acquisition Date.


(b)            By 10:00 am (New York time) on the Business Day prior to any
proposed Acquisition Date, the Issuer shall have delivered or shall have caused
to be delivered to the Custodian, the Contracts to be substituted as described
in the proposed Amendment to Contract Schedule and the related Contract Files.


(c)            By 1:00 p.m. (New York time) on the proposed Acquisition Date,
the Custodian shall deliver to the Issuer and the Trustee an executed Custodian
Certificate with respect to the Substitute Contracts to be so acquired, which
certificate shall contain no exceptions; provided that Contracts satisfying
Section 4.04(a)(1) or Section 4.04(a)(2) may have exceptions.


(d)            By 11:00 am (New York time) on the proposed Acquisition Date, the
Transferor shall cause to be delivered the final executed Assignment Agreement
and Exception Report, Amendment to Contract Schedule, and Release Agreement (if
applicable) along with a final executed Transfer Certificate, in each case, such
document or certificate containing changes from the draft document delivered
pursuant to Section 3.01(a) above, if any, reflecting corrections or deletions
of exceptions noted in the draft Exception Report to the draft Assignment
Agreement and/or the draft Amendment to Contract Schedule resulting from the
Custodian’s review of the related Substitute Contracts and the Contract Files
related thereto pursuant to Section 4.03(b). The Transfer Certificate shall
confirm that (A) each Substitute Contract is a Contract that satisfies each of
the representations and warranties set forth in Clause (C) or (D) of the related
Assignment Agreement, (B) all applicable filings required under Sections
4.01(a)(v) and 4.02 have been made or are in effect, (C) no Event of Default
shall exist prior to or after giving effect to the acquisition of such
Substitute Contracts and (D) all other conditions to the acquisition of
Substitute Contracts applicable to it and specified in this Section 3.01 and
Section 3.04(b) of the Servicing Agreement have been satisfied.

 
Exhibit L-20

--------------------------------------------------------------------------------

 

A document or certificate described in clause (a), (b), (c) or (d) above shall
be regarded as timely delivered if it is delivered by telecopy (with written
confirmation of transmission) as of the applicable time described above;
provided that, the originally executed copy shall be delivered by the applicable
party promptly thereafter.


(e)            With respect to any Contract substituted for an Early Termination
Contract, the Issuer shall be allowed to use the Collections received in respect
thereof to purchase a new Substitute Contract in lieu of distributing such
Collections in accordance with Section 13.03, provided that, such purchase of a
Substitute Contract shall occur simultaneously with the Issuer’s receipt of such
Collections or such Collections shall be held not later than the Payment Date
(or the then current Collection Period) on deposit in the Collection Account
until such Substitute Contract is so purchased; provided, further, that if such
Substitute Contract is not purchased on or before the immediately following
Payment Date such Collections shall be disbursed in accordance with Section
13.03. Notwithstanding the foregoing, any Substitute Contract so substituted for
such Early Termination Contract, and related Contract Assets, must meet the same
requirements as those specified in the form of Assignment Agreement attached to
the Purchase and Contribution Agreement.


(f)             If a Contract is to be removed and replaced with another lease
or equipment finance contract transferred to the Issuer by the Transferor
pursuant to the Servicing Agreement, such “substitute” lease or equipment
finance contract shall become a Contract for all purposes of the Transaction
Documents and may be referred to as a Substitute Contract. Acquisition of any
Substitute Contract shall be subject to the satisfaction of the conditions
described in Article III of this Indenture.


(g)            Upon satisfaction of the conditions specified in the Transaction
Documents, including this Section 3.01, and any conditions to the repurchase of
Contracts under the Purchase and Contribution Agreement or substitution of
Contracts under the Servicing Agreement (as the case may be), the Trustee shall,
upon receipt of the Contract Repurchase Price and/or the Substitute Contract,
and the Request for Release, release the Contract and related Contract Assets
being repurchased by the Transferor or substituted for by the Transferor from
the Lien of this Indenture.
 
(h)            In addition to the conditions specified above, at no time may the
sum of (1) the aggregate Discounted Contract Balance of Substitute Contracts (as
measured on their respective Cut-Off Dates) and (2) the aggregate Discounted
Contract Balance of Contracts (as measured on their respective Cut-Off Dates)
repurchased by the Transferor, but excluding Contracts repurchased pursuant to
Warranty Events, exceed 9.00% of the aggregate Discounted Contract Balance of
all Initial Contracts (as measured on the Initial Cut-Off Date). The Trustee and
Custodian shall have no duty to monitor the limit set forth in this Section
3.01(h).


 
Exhibit L-21

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS


Section 4.01          Conditions to Issuance of Notes. All Notes shall be
executed by the Issuer and delivered to the Trustee for authentication. The
Notes issued on the Closing Date shall be authenticated and delivered by the
Trustee upon Issuer Order and upon satisfaction of the following conditions
precedent:


(a)            receipt by the Trustee, or its agents, of the following, in form
and substance satisfactory to the Initial Purchaser, which satisfaction shall be
evidenced to the Trustee by receipt of item 4.01(a)(xv) below from the Initial
Purchaser:


(i)             a copy of an officially certified document, dated not more than
ten (10) days prior to the Closing Date, evidencing the due organization and
good standing of each of the Issuer, the Servicer, the Sellers and the
Transferor;


(ii)            certified copies of the organizational documents (together with
all amendments thereto) of the Issuer, the Servicer, the Sellers and the
Transferor, along with certified resolutions or certified executed consents of
each of the Issuer, the Servicer, the Sellers and the Transferor, authorizing
the execution, delivery and performance of the Transaction Documents and the
transactions contemplated by the Transaction Documents by such entities and
certificates evidencing the incumbency of the officers executing such
Transaction Documents;


(iii)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Initial Purchaser),
dated a date reasonably near to the Closing Date (no earlier than ten (10) days
prior to the Closing Date), listing all effective tax and judgment liens and
financing statements which name a Seller or the Transferor as debtor and which
are filed in the jurisdictions in which the statements referred to in clause
(v)(1) below (in the case of the Sellers) or (v)(2) below (in the case of the
Transferor) were or are to be filed, together with copies of such tax and
judgment liens and financing statements (none of which, other than financing
statements naming the party under the Transaction Documents to which transfers
(including grants of security interests) thereunder purport to have been made,
shall cover any of the property purported to be conveyed thereunder unless such
financing statements are to be released prior to or on the Closing Date);


(iv)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Initial Purchaser’s
counsel), dated a date reasonably near to the Closing Date (no earlier than ten
(10) days prior to the Closing Date), listing all effective tax and judgment
liens and financing statements which name Issuer (under its present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
statements referred to in clause (v)(2) below were or are to be filed, together
with copies of such tax and judgment liens and financing statements (none of
which, other than financing statements naming the party under the Transaction
Documents to which transfers (including grants of security interests) thereunder
purport to have been made, shall cover any of the property purported to be
conveyed thereunder unless such financing statements are to be released prior to
or on the Closing Date);

 
Exhibit L-22

--------------------------------------------------------------------------------

 

(v)            except as otherwise provided below, evidence of filing (or
evidence of delivery for filing to the appropriate filing offices) of, and each
of the following, together with evidence of all filing fees, taxes or other
amounts required to be paid in connection with the following have been paid:


(1)            UCC-1 financing statements, for filing with the Secretary of
State of the State of Delaware, naming each Seller, as debtor, the Transferor,
as assignor secured party, and the Trustee, for the benefit of the Secured
Parties, as the total assignee secured party;


(2)            UCC-1 financing statements, for filing with the Secretary of
State of the State of Delaware, naming the Transferor, as debtor, the Issuer, as
assignor secured party, and the Trustee, for the benefit of the Secured Parties,
as the total assignee secured party;


(3)            UCC-1 financing statements, for filing with the Secretary of
State of the State of Delaware, naming the Issuer, as debtor, and the Trustee,
for the benefit of the Secured Parties, as Secured Party;


(4)            UCC-3 financing statement releases evidencing the release of all
Existing Indebtedness relating to the Initial Contracts;


(5)            such other, similar instruments or documents, as may be necessary
or, in the opinion of any Noteholder, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the transfers (including grants
of security interests) under the Transaction Documents;


(vi)           a fully executed original counterpart of each of the Assignment
Agreement and Assignments related to the initial Contract Assets, the Purchase
and Contribution Agreement, Purchase and Sale Agreements, this Indenture, the
Servicing Agreement, the Securities Account Control Agreement and the Note
Purchase Agreement shall have been received by the Initial Purchaser or its
agents;


(vii)          a copy of the fully executed Lockbox Intercreditor Agreement and
the Joinder to Lockbox Intercreditor Agreement shall have been received by the
Initial Purchaser or its agents;
 
(viii)         written evidence of establishment of the Reserve Account, the
Collection Account, the Servicer Transition Account and continued existence of
the Lockbox Account;


 
Exhibit L-23

--------------------------------------------------------------------------------

 
 
(ix)            a certificate listing the Servicing Officers of the Servicer as
of the Closing Date;


(x)            confirmation that the Rating Agency has issued rating letters
confirming ratings for the Notes as set forth in the Offering Circular;


(xi)            executed favorable legal opinions of counsel to the Servicer,
the Sellers, the Issuer, the Transferor, the Back-up Servicer, the Custodian and
the Trustee, addressed to the Trustee, the Back-up Servicer and the Initial
Purchaser (as applicable), dated the Closing Date and covering general corporate
matters, the due execution and delivery of, and the enforceability of, each of
the Transaction Documents to which the Servicer, the Sellers, the Issuer, the
Transferor, the Back-up Servicer, the Custodian and the Trustee (individually or
in any other capacity) is party, true sale, non-consolidation, security
interest, tax matters and such other matters as the Initial Purchaser may
request;


(xii)          certificates of the Secretary or Assistant Secretary of each of
the Servicer, the Sellers, the Issuer, the Transferor, dated as of the Closing
Date, and certifying (A) that attached thereto is a true, complete and correct
copy of (a) the organizational documents of the Servicer, the Sellers, the
Transferor and the Issuer (as applicable), and (b) resolutions duly adopted by
the Servicer, the Sellers, the Issuer and the Transferor authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party and the transactions contemplated thereunder, and that such resolutions
have not been amended, modified, revoked or rescinded, and (B) as to the
incumbency and specimen signature of each officer executing any Transaction
Documents on behalf of the Servicer, the Sellers, the Issuer and the Transferor
(as the case may be);


(xiii)         copies of all waivers, licenses, approvals or consents, if any,
required or advisable, in the opinion of the Initial Purchaser, in connection
with the execution, delivery and performance by the Servicer, the Sellers, the
Issuer and the Transferor (as the case may be) of the Transaction Documents (and
the validity and enforceability thereof), which waivers, licenses, approvals or
consents shall be in full force and effect;


(xiv)         written confirmation of the payment (or deposit for payment with
the Trustee) of all fees and expenses of the Trustee, the Custodian, the Back-up
Servicer, the Initial Purchaser (including the fees and charges of their
respective agents, auditors and counsel) accrued as of the Closing Date;


(xv)          [Reserved];


(xvi)         delivery by the Custodian of the executed Initial Custodian
Certificate dated as of the Closing Date; and


(xvii)        such additional documents, instruments, certificates, opinions,
ratings letters or other confirmations as the Initial Purchaser may reasonably
request.
 
(b)            all Collateral in which a security interest has been granted to
the Trustee under the Indenture shall be subject to no other Liens other than
Permitted Liens.


 
Exhibit L-24

--------------------------------------------------------------------------------

 
 
Section 4.02          Security for Notes.


(a)            The Servicer shall at its own expense, in consideration of the
Servicer Fee, cause to be filed the financing statements and assignments
described in Sections 4.01(a)(v) and 4.02(b) in accordance with such Sections.
In addition, from time to time, the Servicer shall take or cause to be taken at
its own expense, in consideration of the Servicer Fee, any other such actions
and execute such documents as are necessary to perfect and protect the Issuer’s
precautionary security interest against the Transferor, as applicable, in
respect of the Contract Assets and the assignment to the Trustee thereof, and
the Trustee’s security interests in and liens on the Collateral against all
other Persons, including the filing of financing statements, amendments thereto
and continuation statements, the execution of transfer instruments and the
making of notations on or taking possession of all records or documents of
title; provided that, none of the Servicer, the Transferor nor the Issuer shall
be required to file UCC-1 financing statements against Obligors with respect to
a Contract related to Equipment that had an original equipment cost at
origination of less than (A) if such Contract is a secured loan or finance lease
that provides for a $1 purchase option, $25,000, or (B) if such Contract
provides for a “fair market value” purchase option, $50,000 or to file or record
assignments of any UCC-1 financing statements or other lien recordings or
notations made against any Obligor. Notwithstanding anything to the contrary
contained herein, if the Servicer is not LEAF Financial Corporation or one of
its Affiliates, the successor Servicer shall not be responsible for the initial
filings of any UCC financing statements, or any continuation statements filed by
any predecessor Servicer, or the information contained therein (including the
exhibits thereto), the perfection of any such security interests during the term
of such predecessor Servicer, or the accuracy or sufficiency of any description
of collateral in such filings, and the successor Servicer shall be fully
protected in relying on such initial filings and any continuation statements or
modifications thereto made by a predecessor Servicer pursuant to this Section
4.02 but shall continue to be responsible for requirements expressed above
during the period it acts as Servicer.


(b)            If any change in the Servicer’s or the Issuer’s name, identity,
structure or the location of its principal place of business, chief executive
office or State of organization occurs, then such party shall deliver thirty
(30) days’ prior written notice of such change or relocation to the Servicer,
the Trustee, the Back-up Servicer and the Rating Agency, and, no later than the
effective date of such change or relocation, the Servicer shall file or cause to
be filed such amendments or statements as may be required to preserve and
protect the Issuer’s precautionary security interest against the Transferor in
respect of the Contract Assets and the assignment to the Trustee thereof, and
the Trustee’s security interest in and liens on the Collateral.


(c)            During the term of this Indenture, the Issuer will maintain its
sole state of organization in the State of Delaware, and the Servicer will
maintain its sole state of incorporation in a State of the United States.


Section 4.03          Review of Contract Files.
 
(a)            On or prior to the Closing Date and each Acquisition Date, the
Issuer shall cause to be delivered to the Custodian the documents comprising the
Contract Files for the Contracts to be acquired on such date; provided that the
Contract Files delivered on the Closing Date shall be permitted to contain
exceptions until the thirty-fifth (35th) day following the Closing Date. Each
Contract and the folder containing other Contract Files documents for such
Contract shall be clearly marked with a LEAF Contract Number, which LEAF
Contract Number shall be used by the Issuer, the Trustee and the Custodian to
identify such Contract on the Contract Schedule.


 
Exhibit L-25

--------------------------------------------------------------------------------

 
 
 
(b)            (I) Within thirty-five days of the Closing Date, for each Initial
Contract and (II) prior to the Acquisition Date, for each Substitute Contract,
the Custodian will review the Contract Files related to each proposed Contract
and shall perform such reviews as are sufficient to enable it to confirm the
items required to be certified by it in the Custodian Certificate in the form
attached hereto as Exhibit G. By execution and delivery of any such Custodian
Certificates, the Custodian shall evidence completion of such review and
confirmation. The Custodian shall include in any Exception Report any failure of
a document to correspond to the information on the Amendment to Contract
Schedule or the absence of any one or more of the documents comprising the
Contract Files for such Contract and shall deliver such Exception Report to the
Servicer, the Trustee and the Issuer.


(c)            If any Contracts or Contract Assets to be pledged to the Trustee
are Contracts or Contract Assets that at any time were subject to a Lien in
favor of a Person that has held a Lien thereon, concurrently with the delivery
of an Officer’s Certificate, the Issuer shall have delivered to (x) the
Custodian (with a copy to the Trustee) a facsimile copy or an original executed
Release Agreement from each Person that has held a Lien on the applicable
Contract and/or Contract Assets, together with the certification in the
Officer’s Certificate that each such Release Agreement constitutes a release of
such Person’s security interest in each such Contract and/or Contract Asset (and
the other Collateral related thereto), and (y) the Custodian (with a copy to the
Trustee) the original UCC partial or full release relating to the Release
Agreement described in clause (x) above.


(d)            The Custodian shall use reasonable care in the performance of its
duties under the Transaction Documents, shall identify and segregate all items
constituting the Contract Files and shall maintain continuous custody of all
items constituting the Contract Files in secure, fire resistant facilities in
accordance with customary standards for such custody. The Custodian makes no
representations as to and shall not be responsible to verify (i) the validity,
legality, enforceability, sufficiency, due authorization or genuineness of any
document constituting Contract Files or of any of the Contracts or (ii) the
collectibility, insurability, effectiveness or suitability of any Contract.


(e)            The Custodian shall hold all Contracts and all other Collateral
delivered to it pursuant to the Transaction Documents as Custodian for the
benefit of the Trustee (for the benefit of the Secured Parties). With respect to
each item of Contract Files delivered to the Custodian, the Custodian shall (i)
hold all documents constituting such Contract Files received by it for the
exclusive use and benefit of the Trustee (for the benefit of the Secured
Parties) and (ii) make disposition thereof only in accordance with the terms of
this Indenture and the Servicing Agreement.
 
(f)            In the event that (i) the Trustee, the Servicer, the Issuer or
the Custodian shall be served by a third party with any type of levy,
attachment, writ or court order with respect to any Contract Files or (ii) a
third party shall institute any court proceeding by which any Contract Files
shall be required to be delivered otherwise than in accordance with the
provisions of this Indenture, the party or parties receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Indenture
copies of all court papers, orders, documents and other materials concerning
such proceedings. The Custodian shall continue to hold and maintain all the
Contract Files that is the subject of such proceedings pending a final order of
a court of competent jurisdiction permitting or directing disposition thereof.
Upon final determination of such court, the Custodian shall deliver such
Contract Files as directed by such determination or, if no such determination is
made, in accordance with the provisions of this Indenture. Expenses of the
Custodian incurred as a result of such proceedings shall be borne by the Issuer.


 
Exhibit L-26

--------------------------------------------------------------------------------

 
 
(g)            At its own expense, the Custodian shall maintain at all times
prior to the satisfaction and discharge of this Indenture and keep in full force
and effect fidelity insurance, theft of documents insurance, forgery insurance
and errors and omissions insurance. All such insurance shall be in amounts, with
standard coverage and subject to deductibles, all as is customary for insurance
typically maintained by banks which act as custodian of collateral substantially
similar to the Collateral. Upon at least ten (10) days’ prior written request,
the Issuer and/or the Servicer shall be entitled to receive a certificate of the
Custodian’s respective insurer that such insurance is in full force and effect.


Section 4.04          Defective Contracts.


(a)            Check-in Procedures. If, upon its examination of any Contract
File in accordance with Section 4.03 hereof, the Custodian determines that such
Contract File does not satisfy the requirements described in Section 4.03(b), or
is unable to confirm that such requirements have been met, the Custodian shall
promptly notify the Servicer and the Transferor by telephone or telecopy. If the
Transferor does not satisfy the Custodian in accordance with the foregoing
sentence prior to (I) in the case of the Initial Contracts, the thirty-fifth day
following the Closing Date or (II) in the case of Substitute Contracts, the
applicable Acquisition Date, the Custodian shall return the applicable Contract
and related files to the Transferor, or as otherwise directed by the Transferor.
Any such returned Contracts and related files shall (a) in the case of Initial
Contracts, be subject to a Warranty Event and (b) in the case of Substitute
Contracts, not be acquired by the Issuer unless, in each case, either:


(1) the Majority Holders approve the exceptions with respect to such Contract
and allow the inclusion of such Contract that the Custodian has identified as
defective in its review under Section 4.03(b), all parties agreeing that such
approval shall be valid with respect to such included Contract, but shall not
constitute a course of dealing, and the allowance of such included Contract
shall not operate as a waiver of any rights of the Trustee or any Secured Party
hereunder, under the Purchase and Contribution Agreement, the Purchase and Sale
Agreements, the Assignment Agreements, the Assignments or any other Transaction
Documents with respect to any adverse consequence caused by such defect; or
 
(2) immediately after the acquisition by the Issuer of such Contract, the
Discounted Contract Balances of Contracts with exceptions do not exceed
$8,000,000 in the aggregate (as measured as of the related Cut-Off Date for each
Contract).


(b)            Warranty Repurchases. If a Responsible Officer of the Trustee, or
if another party to any of the Transaction Documents, notifies the Servicer, the
Transferor, the Back-up Servicer and the Issuer of the existence of any Warranty
Event, the Transferor (pursuant to the Purchase and Contribution Agreement)
shall (i) cure the breach(es) which caused the Warranty Event or (ii) repurchase
such Contract and related Contract Assets at the Contract Repurchase Price as
required in accordance with Section 6.1(a) of the Purchase and Contribution
Agreement. If any such Contract is repurchased by the Transferor pursuant to the
Purchase and Contribution Agreement, and the Trustee has received a written
request in the form attached hereto as Exhibit F-1 relating thereto, the Trustee
shall, upon receipt of the applicable Contract Repurchase Price, but subject to
Section 4.07 hereof, return the affected Contract and related files to the
Issuer (or, if the Issuer so requests, directly to the Servicer or the
Transferor, as the case may be), release its interest therein and in the related
Contract Assets, and such items shall no longer constitute a Contract or
Contract Asset hereunder and shall be released from the Lien of this Indenture.


 
Exhibit L-27

--------------------------------------------------------------------------------

 
 
Section 4.05          Reserved.


Section 4.06          Administration of the Contract Assets. The Contract Assets
shall be serviced by the Servicer in accordance with the terms of the Servicing
Agreement. The Servicer, as agent of the Issuer prior to the occurrence of an
Event of Default, shall have the right to provide any notices and instructions
to Obligors in connection with the Contract Assets. In the event that the Issuer
or the Trustee receives any notices, requests for information or other
communication from an Obligor, it shall immediately forward such communication
to the Servicer. The Trustee shall deposit any Collections received by it in the
Collection Account, in accordance with Section 13.02 and it shall deliver
written or electronic statements regarding such collections and deposits to the
Servicer at least monthly. The Trustee shall have no obligation to advance its
own funds to the Collection Account. In the absence of an Event of Default, the
Trustee shall not contact any Obligor or take any action with respect to the
enforcement, modification or release of any Contract against an Obligor without
the express written authorization of the Servicer or the Issuer.


Section 4.07          Releases.


(a)            The Issuer shall be entitled to obtain a release from the Lien of
this Indenture for any individual Contract and the related Contract Assets at
any time after all of the conditions for such release set forth in the
Transaction Documents have been satisfied and (i) after a payment by the
Transferor or the Servicer, as applicable, under the provisions of the relevant
Transaction Documents, of the related Contract Repurchase Price therefor or (ii)
after a Substitute Contract and the related Contract Assets are substituted for
such Contract and the related Contract Assets in accordance with the Transaction
Documents. In order to effect any such release, the Servicer, on behalf of the
Issuer, shall deliver to the Trustee and the Custodian in accordance with the
Transaction Documents a Request for Release, in the form attached hereto Exhibit
F-1, (1) identifying the Contracts and the related Equipment to be released, (2)
requesting the release thereof, (3) setting forth the amount deposited in the
Collection Account with respect thereto, or identifying the Substitute Contract
substituted therefor in the event that the subject Contracts and the related
Equipment are being released from the Lien of this Indenture pursuant to clause
(ii) above, (4) certifying that the amount deposited in the Collection Account
equals the Contract Repurchase Price relating to such Contracts and the related
Equipment in the event that the subject Contracts and the related Equipment are
being released from the Lien of this Indenture pursuant to clause (i) above and
(5) certifying that all other conditions precedent set forth in the Transaction
Documents relating to such release have been satisfied. The Trustee, upon
receipt of a written request in the form attached hereto as Exhibit F-1, and the
Trustee’s confirmation that the related (i) Contract Repurchase Price has been
deposited into the Collection Account or (ii) Substitute Contract has been
substituted for the Contract, shall execute instruments to release a Contract
from the lien of this Indenture, or convey the Trustee’s interest in the same.

 
Exhibit L-28

--------------------------------------------------------------------------------

 

(b)            Upon receipt of the Request for Release from the Servicer in the
form attached hereto as Exhibit F-1, including a certification that all of the
conditions specified in clause (a) of this Section 4.07 have been satisfied and
provided that all other certifications and documents required under the terms of
this Indenture have been received by the Trustee, the Trustee shall release from
the Lien of this Indenture and the Custodian shall deliver to the Issuer or upon
Issuer Order the Contracts and all related Contract Assets described in the
Issuer’s Request for Release.


(c)            The Custodian may, if requested by the Servicer, in the form
attached hereto as Exhibit F-1, for purposes of servicing a Contract,
temporarily deliver to the Servicer the original Contract. Any Contract
temporarily delivered from the custody of the Custodian to the Servicer or its
agents shall have affixed to such Contract a copy of such written request in the
Form of Exhibit F-1, which shall contain a legend to the effect that the
Contract is the property of the Issuer and has been pledged to U.S. Bank
National Association, as Trustee for the benefit of the Secured Parties. The
Servicer shall promptly return the Contract to the Custodian, along with a
letter attached hereto as Exhibit F-2, upon the need therefor no longer
existing; provided that if an Event of Default has occurred, the Servicer shall
forthwith return to the Custodian each Contract temporarily delivered pursuant
to this Section 4.07.


ARTICLE V
 
SATISFACTION AND DISCHARGE


Section 5.01          Satisfaction and Discharge of Indenture.


(a)            Following (i) payment in full of (A) all of the Notes, (B) the
fees and charges and reimbursements of the Trustee, the Back-up Servicer, the
Transferor, the Custodian and the Noteholders and (C) all other obligations of
the Issuer under this Indenture and the other Transaction Documents and (ii) a
written request by the Issuer to the Trustee to terminate this Indenture and
release the Collateral, this Indenture shall be discharged and terminated and
the lien of this Indenture on the Collateral thereupon shall be released. All
Contract Files shall then include an Officer’s Certificate from the Issuer,
stating that all conditions precedent provided for herein relating to the
satisfaction and discharge of this Indenture with respect to the Notes have been
complied with.
 
(b)            Upon the discharge and termination of this Indenture, the Trustee
shall release from the lien of this Indenture and deliver to the Issuer all
remaining Collateral, and the Trustee shall file, or cause to be filed, at the
Servicer’s expense, UCC termination statements evidencing such discharge and
release; provided, if the Back-up Servicer has become the Servicer, the Servicer
shall be entitled to reimbursement of all expenses incurred under this Section
5.01(b) by the Issuer payable solely from amounts that are available to the
Servicer therefore under Section 13.03 of the Indenture.


 
Exhibit L-29

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
DEFAULTS AND REMEDIES


Section 6.01          Events of Default.


“Event of Default” wherever used herein means the occurrence of any one of the
following events, unless any such particular occurrence is waived as an “Event
of Default” in writing in accordance with the provisions of this Indenture;
provided that, unless and until any such waiver is given, an “Event of Default”
shall be deemed to exist for all purposes under the Transaction Documents, even
if the event giving rise to such Event of Default is no longer continuing or has
been cured:


(a)            the Issuer shall fail to make when due any payment with respect
to interest on any Class of Notes then outstanding, or the Servicer shall fail
to make when due any deposit required under the Transaction Documents (other
than as described in clause (e) below), in any case on or before the date
occurring five (5) Business Days after the date such payment or deposit shall
become due;


(b)            the Issuer, Servicer or the Transferor shall fail to perform or
observe any covenant with respect to it set forth in any Transaction Document,
and in each case such failure shall remain unremedied for thirty (30) Business
Days after the earlier of (x) actual knowledge thereof by such Person or (y)
receipt by such Person of written notice thereof;


(c)            any representation or warranty made by the Issuer, Transferor or
Servicer in any Transaction Document or in any other document delivered pursuant
thereto (other than a representation or warranty made with respect to the
Contracts) shall prove to have been incorrect in any material respect when made
or deemed made and continues to be incorrect in any material respect for a
period of thirty (30) Business Days after the earlier to occur of (x) the actual
knowledge thereof by such Person or (y) the receipt by such Person of written
notice thereof;


(d)            an Insolvency Event shall occur with respect to the Issuer;


(e)            the Outstanding Note Balance of any Class of Notes is not reduced
to zero and all interest due on any Class is not paid by that Class’s Stated
Maturity Date;


(f)             [Reserved];
 
(g)            the Issuer is required to register as an “investment company”
under the Investment Company Act of 1940, as amended; or

 
Exhibit L-30

--------------------------------------------------------------------------------

 


(h)            any Class A Note, Class B Note, Class C Note or Class D Note
shall cease to constitute debt for federal income tax purposes, as evidenced by
a written determination by the Internal Revenue Service.


Section 6.02          Acceleration of Maturity; Rescission and Annulment. If an
Event of Default exists, then, unless waived pursuant to Section 6.15 hereof,
and in every such case, the Control Party may, and the Trustee shall, at the
written direction of the Control Party, declare the Aggregate Outstanding Note
Balance to be immediately due and payable, by notice given in writing to the
Issuer and upon any such declaration, such principal and all accrued interest
under the Notes shall become immediately due and payable without any
presentment, demand, protest or other notice of any kind (except such notices as
shall be expressly required by the provisions of this Indenture), all of which
are hereby expressly waived by the Issuer; provided, that if such Event of
Default consists of an Insolvency Event with respect to the Issuer, then all
such principal and accrued interest shall be automatically due and payable
without the need for any such notice or further action by any Person.


At any time after such a declaration of acceleration has been made, but before
any Sale of the Collateral has been made or a judgment or decree for payment of
the money due has been obtained by the Trustee as hereinafter in this Article
provided, the Control Party, by written notice to the Issuer and the Trustee,
may rescind and annul such declaration and its consequences if (notwithstanding
Section 6.15 hereof) (a) and (b) below are satisfied:


(a)            the Issuer has paid or deposited with the Trustee a sum
sufficient to pay:


(1)            all overdue installments of interest on all Notes and interest
thereon at the overdue interest rate from the time such overdue interest first
became due until the date when paid;


(2)            the principal of any Notes which has become due otherwise than by
such declaration of acceleration and interest thereon at the overdue interest
rate from the time such principal first became due until the date when paid; and


(3)            all sums paid or advanced, together with interest thereon, by the
Trustee, the Transferor and any Secured Party, and the reasonable compensation,
expenses, disbursements and advances of the Trustee and any Secured Party, their
agents and counsel incurred in connection with the enforcement of this Indenture
to the date of such payment or deposit.


(b)            all Events of Default, other than the nonpayment of the principal
on any of the Notes which has become due solely by such declaration of
acceleration, have been cured or waived by the Control Party unless (i) an Event
of Default in the payment of interest on any Note when due or principal not paid
at the Stated Maturity Date or (ii) in respect of a covenant or provision hereof
which by its terms cannot be modified or amended without the consent of the
Noteholders of each Outstanding Note affected thereby, in which case a waiver by
the Noteholders of each Outstanding Notes is required.
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 

 
Exhibit L-31

--------------------------------------------------------------------------------

 


Section 6.03          Collection of Indebtedness and Suits for Enforcement by
Trustee.


(a)            The Issuer covenants that, if an Event of Default shall occur and
the Notes have been declared due and payable and such declaration has not been
rescinded and annulled, the Issuer will pay to the Trustee, for the benefit of
the Noteholders, the whole amount then due and payable on the Notes for
principal and interest (with interest upon the overdue principal and overdue
interest at the rate provided herein), any and all amounts due and payable to
the Noteholders, the Transferor, the Back-up Servicer, the Custodian, the Paying
Agent and the Trustee and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of each of the
Trustee, the Paying Agent and the Noteholders and their respective agents and
counsel.


(b)            If the Issuer fails to pay such amount forthwith upon such
demand, the Trustee, in its own name and as Trustee of an express trust, may,
with the prior written consent of the Control Party, and shall, at the written
direction of the Control Party, institute Proceedings for the collection of the
sums so due and unpaid, and prosecute such Proceedings to judgment or final
decree, and enforce the same against the Issuer and collect the monies adjudged
or decreed to be payable in the manner provided by law out of the property of
the Issuer, wherever situated.


(c)            If an Event of Default exists, the Trustee shall, at the written
direction of the Control Party, proceed to protect and enforce the rights of the
Noteholders and the Paying Agent by such appropriate Proceedings as the Trustee,
at the written direction of the Control Party, shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.


Section 6.04          Remedies. If an Event of Default exists, the Trustee may,
with the prior written consent of the Control Party, and shall, at the written
direction of the Control Party, do one or more of the following:


(a)            institute Proceedings for the collection of all amounts remaining
unpaid on the Notes or under this Indenture or the other Transaction Documents
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Issuer and the Collateral the monies adjudged due;


(b)            take possession of and sell the Collateral or any portion thereof
or rights or interest therein, at one or more private or public Sales called and
conducted in any manner permitted by law;


(c)            institute any Proceedings from time to time for the complete or
partial foreclosure of the lien created by this Indenture with respect to the
Collateral;


(d)            redirect Obligor payments to such account or accounts as the
Control Party determines necessary in its sole discretion, or at the direction
of the Control Party;
 
(e)            during the continuance of a default under a Contract, exercise
any of the rights of the lessor or lender (as applicable) under such Contract;

 
Exhibit L-32

--------------------------------------------------------------------------------

 


(f)            exercise any remedies of a secured party under the Uniform
Commercial Code (irrespective of whether the Uniform Commercial Code applies) or
any applicable law and take any other appropriate action to protect and enforce
the rights and remedies of the Trustee or the Noteholders hereunder or under the
other Transaction Documents; and


(g)            exercise any and all rights, powers and privileges available to
the Trustee or the Noteholders (whether at law, in equity or by contract).


Section 6.05          Optional Preservation of Collateral. If an Event of
Default exists, the Trustee shall, upon written request from the Control Party,
elect, by giving written notice of such election to the Issuer, to take
possession of and retain the Collateral intact, collect or cause the collection
of all income, payments and proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of such Notes in accordance with
the provisions of Article XIII. If the Trustee is unable to or is stayed from
giving such notice to the Issuer for any reason whatsoever, such election shall
be effective as of the time of such request from the Control Party, as the case
may be, notwithstanding any failure to give such notice, and the Trustee shall
give such notice upon the removal or cure of such inability or stay (but shall
have no obligation to effect such removal or cure). Any such election may be
rescinded with respect to any portion of the Collateral remaining at the time of
such rescission by written notice to the Trustee and the Issuer from the Control
Party.


Section 6.06          Trustee May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial Proceeding relating to
the Issuer or the property of the Issuer or its creditors, the Trustee
(irrespective of whether the principal of any of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Trustee shall have made any demand on the Issuer for the payment of
overdue principal or interest) shall be entitled and empowered and shall, at the
prior written direction of the Control Party, intervene in such proceeding or
otherwise:


(a)            to file and prove a claim for all amounts of principal and
interest owing and unpaid in respect of the Notes issued hereunder and to file
such other papers or documents and take such other actions, including
participating as a member, voting or otherwise, in any committee of creditors
appointed in the matter as may be necessary or advisable in order to have the
claims of the Trustee, the Noteholders, the Paying Agent, the Custodian
(including any claim for the reasonable compensation, expenses, disbursements
and advances of each such Person and their respective agents and counsel and any
other amounts due the Trustee under Section 7.07) and of the Noteholders allowed
in such judicial Proceeding;


(b)            unless prohibited by applicable law and regulations, to vote at
the direction of the Control Party on behalf of the Noteholders in any election
of a trustee, a standby trustee or person performing similar functions in any
such proceedings;
 
(c)            to petition for lifting of the automatic stay and thereupon to
foreclose upon the Collateral as elsewhere provided herein; and

 
Exhibit L-33

--------------------------------------------------------------------------------

 


(d)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator, or sequestrator (or other similar official) in
any such judicial Proceeding is hereby authorized by the Noteholders and the
Paying Agent to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to each such
Person, to pay to the Trustee or such Person any amount due to it for the
reasonable compensation, expenses, disbursements and advances of each of the
Trustee and such other Person, their agents and counsel, and any other amounts
due the Trustee under Section 7.07.


Nothing contained in this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting any of
the Notes or the rights of any Secured Party, or to authorize the Trustee to
vote in respect of the claim of any Secured Party in any such Proceeding;
provided, however, that the Control Party shall be authorized to vote on all of
the foregoing matters described above on behalf of the Noteholders and to
consent to certain amendments as described under Section 10.02 hereof.


Section 6.07          Trustee May Enforce Claims Without Possession of Notes.


(a)            In all Proceedings brought by the Trustee in accordance with this
Indenture (and also any Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all of the Noteholders and it shall not be necessary
to make any Noteholder a party to any such Proceedings.


(b)            All rights of actions and claims under this Indenture or any of
the Notes may be prosecuted and enforced by the Trustee without the possession
of any of the Notes or the production thereof in any Proceeding relating
thereto, and any such Proceedings instituted by the Trustee shall be brought
with the prior written consent of the Control Party and in the Trustee’s own
name as trustee of an express trust, and any recovery, whether by judgment,
settlement or otherwise shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel, be for the benefit of the Noteholders, as the case may be.


Section 6.08          Application of Money Collected. If the Notes have been
declared due and payable following an Event of Default and such declaration has
not been rescinded or annulled, any money collected by the Trustee with respect
to the Notes and the other Transaction Documents pursuant to this Article VI or
otherwise and any other money that may be held thereafter by the Trustee as
security for the Notes and the other Transaction Documents shall be applied in
the order set forth in Section 13.03 on the earlier of the next Payment Date and
such dates as the Trustee may designate for the release of such funds, to the
same extent as if such date were a Payment Date.


Section 6.09          [Reserved]
 
Section 6.10          Unconditional Right of the Noteholders to Receive
Principal and Interest. Notwithstanding any other provision in this Indenture,
each Noteholder shall have the right, which is absolute and unconditional, to
receive payment of the principal and interest on such Note on the dates on which
such principal and interest becomes due and payable and to institute any
Proceeding for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Noteholder.

 
Exhibit L-34

--------------------------------------------------------------------------------

 


Section 6.11          Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then, and in every case, the Issuer, the Trustee and the Noteholders shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.


Section 6.12          Rights and Remedies Cumulative. Except as otherwise
provided with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes in the last paragraph of Section 2.08, no right or remedy
herein conferred upon or reserved to the Trustee or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.


Section 6.13          Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Noteholder to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or any acquiescence therein. Every right and remedy
given by this Article VI or by law to the Trustee or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or the Noteholders, as the case may be.


Section 6.14          Control by Control Party. The Control Party shall have the
right to direct in writing the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee; provided that:


(a)            such direction shall not be in conflict with any rule of law or
with this Indenture including any provision hereof which expressly provides for
approval by a percentage of the Aggregate Outstanding Note Balance or by a
percentage of the Outstanding Note Balance of all Notes within a Class;


(b)            if the Trustee has reasonable grounds for believing that
repayment of any funds expended or risked by it is not assured to it without an
indemnity reasonably satisfactory to it against such risk or liability, such
indemnity shall have been provided.


Section 6.15          Waiver of Certain Events by the Control Party.


The Control Party may waive on behalf of all Noteholders any Event of Servicing
Termination, Default or Event of Default and its consequences in each case
except:
 
(i)            an Event of Default in the payment of interest on any Note when
due or principal not paid at the Stated Maturity Date;

 
Exhibit L-35

--------------------------------------------------------------------------------

 


(ii)            in respect of a covenant or provision hereof which by its terms
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note affected thereby; or


(iii)           or in the circumstances provided in Section 6.02 hereof.


Upon any such waiver, such Event of Servicing Termination, Default or Event of
Default shall cease to exist, and any Event of Default shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Event of Servicing Termination, Default or Event of
Default or impair any right consequent thereon.


Section 6.16          Additional Rights of Subordinate Noteholders. At any time
during the period from the first to occur of (i) the commencement of an
Insolvency Event or any other insolvency proceeding with respect to the Issuer,
(ii) the acceleration of the Class A Notes pursuant to Section 6.02 or (iii) the
commencement of the foreclosure of any Collateral under this Article VI
following the occurrence of an Event of Default, and without prejudice to any
other rights of the Holders of the Class B Notes under the Transaction
Documents, any one or more Holders of the Class B Notes shall initially have the
sole right to deliver written notice, which notice shall be sent to the Trustee
(the “Class A Buyout Notice”) electing to purchase (without recourse, warranty
or representation (other than that the Holders of such Class A Notes own such
Class A Notes free and clear of any Liens created or granted by the Holder of
such Class A Notes)) the entire (but not less than the entire) aggregate amount
of Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for an amount (the “Class A Buyout Price”)
equal to the Outstanding Note Balance of, and accrued but unpaid interest on,
the Class A Notes (excluding therefrom any premium or penalty otherwise
payable). The Trustee agrees that it shall give to the Holders of the Class B
Notes, Class C Notes, Class D Notes, Class E-1 Notes and Class E-2 Notes written
notice of the events described in clauses (i), (ii), and (iii) of this Section
6.16 promptly upon its receiving notice of such event or a Responsible Officer
of the Trustee having actual knowledge thereof (such date of notice, the
“Default Notice Date”).


If no Holder of the Class B Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class C Notes under the
Transaction Documents, any one or more Holders of the Class C Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.


If no Holder of the Class C Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class D Notes under the
Transaction Documents, any one or more Holders of the Class D Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.

 
Exhibit L-36

--------------------------------------------------------------------------------

 

If no Holder of the Class D Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class E-1 Notes under the
Transaction Documents, any one or more Holders of the Class E-1 Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.


If no Holder of the Class E-1 Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class E-2 Notes under the
Transaction Documents, any one or more Holders of the Class E-2 Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price. Such right shall
expire ten (10) Business Days after the Default Notice Date.


The purchase of the Class A Notes pursuant to this Section shall close no later
than the date specified in the operative Class A Buyout Notice. The Class A
Buyout Price shall be remitted by wire transfer in immediately available federal
funds to the Trustee. Interest shall be calculated to but excluding the Business
Day on which such purchase shall occur if the Class A Buyout Price is wired to
the Trustee prior to 11:00 am New York time and interest shall be calculated to
and including such Business Day if the Class A Buyout Price is wired to the
Trustee, later than 11:00 am New York time.


Section 6.17          Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not, at any time, insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force, which may affect the covenants or the performance of this
Indenture; and the Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.


Section 6.18          Sale of Collateral.
 
(a)            The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 6.04 shall not be exhausted by any one or more
Sales as to any portion of the Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral securing the Notes shall have been sold
or all amounts payable on the Notes and under this Indenture and the other
Transaction Documents shall have been paid. The Trustee may from time to time
postpone any Sale by public announcement made at the time and place of such
Sale.

 
Exhibit L-37

--------------------------------------------------------------------------------

 


(b)            To the extent permitted by applicable law, the Trustee shall not,
in any private Sale, sell to one or more third parties, or otherwise liquidate,
all or any portion of the Collateral, unless:


(i)             the Control Party consents to such Sale or liquidation; or


(ii)            the proceeds of such Sale or liquidation available to be
distributed to the Noteholders are sufficient to pay in full all amounts then
due with respect to the Notes and, without duplication, all amounts owed to the
Servicer, Transferor, Trustee, Custodian, and Back-up Servicer.


(c)            Any Noteholder may bid for and acquire any portion of the
Collateral in connection with a Sale thereof. After the Trustee has received
each offer to purchase all or any portion of the Collateral, the Trustee shall
notify each Class B Noteholder, Class C Noteholder, Class D Noteholder, Class
E-1 Noteholder and Class E-2 Noteholder of the highest offer (the date of such
notification, the “Collateral Purchase Notice Date”) and any one or more Class B
Noteholders will initially have the sole right to purchase (not later than five
Business Days after delivery of written notice to the Trustee of exercise of
each right to purchase) the Collateral at the highest price there offered. If no
Holder of the Class B Notes exercises its rights to purchase the Collateral
within ten (10) Business Days of the Collateral Purchase Notice Date, the
Trustee shall notify each Class C Noteholder of the highest offer and any one or
more Class C Noteholders will then have the sole right to purchase (not later
than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered. If no Holder of the Class C Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class D Noteholder of the highest offer and any
one or more Class D Noteholders will then have the sole right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered. If no Holder of the Class D Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class E-1 Noteholder of the highest offer and any
one or more Class E-1 Noteholders will then have the sole right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered. If no Holder of the Class E-1 Notes exercises its rights to purchase
the Collateral within ten (10) Business Days of the Collateral Purchase Notice
Date, the Trustee shall notify each Class E-2 Noteholder of the highest offer
and any one or more Class E-2 Noteholders will then have the sole right to
purchase (not later than five Business Days after delivery of written notice to
the Trustee of exercise of each right to purchase) the Collateral at the highest
price there offered, which right shall expire ten (10) Business Days after the
Collateral Purchase Notice Date. If a Noteholder submits the highest bid, in
lieu of paying cash therefor, such bidder may make settlement for the purchase
price by crediting against the purchase price that portion of the net proceeds
of such Sale to which such bidder would be entitled, after deducting the
reasonable costs, charges and expenses (including reasonable attorneys’ fees and
expenses) incurred by such Noteholder in connection with such Sale. The Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against the Notes. The Noteholders may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law.

 
Exhibit L-38

--------------------------------------------------------------------------------

 

(d)            The Trustee shall execute and deliver an appropriate instrument
of conveyance provided to it by the Servicer transferring its interest in any
portion of the Collateral in connection with a Sale thereof. In addition, the
Trustee is hereby irrevocably appointed the agent and attorney-in-fact with full
irrevocable power and authority in the place and stead of the Issuer and in the
name of the Issuer or in its own name, from time to time, from and after the
occurrence of an Event of Default for the purpose of exercising the rights and
remedies of the Trustee hereunder and, to take any and all action and to execute
and deliver any and all documents and instruments which may be necessary or
desirable to accomplish the foregoing, including without limitation, to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale. No purchaser
or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.


(e)            The method, manner, time, place and terms of any Sale of all or
any portion of the Collateral shall be commercially reasonable. The Trustee
shall incur no liability for any Sale conducted in accordance with this Section.


Section 6.19          Action on Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture or the other Transaction Documents
shall not be affected by the seeking, obtaining or application of any other
relief under or with respect to this Indenture or the other Transaction
Documents. Neither the lien of this Indenture nor any rights or remedies of the
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral or upon any of the assets of the
Issuer.


ARTICLE VII
 
THE TRUSTEE


Section 7.01          Certain Duties and Immunities.


(a)            Except during the existence of an Event of Default known to the
Trustee as provided in subsection (e) below:


(i)             the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and


(ii)            in the absence of bad faith or negligence on its part, the
Trustee may conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions, which by any provision
hereof are specifically required to be furnished to the Trustee, such
certificate or opinion shall cite the applicable provision and the Trustee shall
be under a duty to examine the same and to determine whether or not they conform
to the requirements of this Indenture.

 
Exhibit L-39

--------------------------------------------------------------------------------

 

(b)            So long as any Event of Default or Event of Servicing Termination
exists, the Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and shall use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs, and nothing contained herein shall
relieve the Trustee of such obligations.


(c)            No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith (as determined by a court of
competent jurisdiction), except that:


(i)             this subsection (c) shall not be construed to limit the effect
of subsection (a) of this Section;


(ii)            neither the Trustee nor any of its officers, directors,
employees or agents shall be liable with respect to any action taken or omitted
to be taken by the Trustee in good faith in accordance with the written
direction (A) given pursuant to this Indenture or (B) by the Control Party in
accordance with Section 6.14 relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Indenture;


(iii)           no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability; and


(iv)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be conclusively proven by a
court of competent jurisdiction that the Trustee was negligent in ascertaining
the pertinent facts.


(d)            Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 7.01.


(e)            For all purposes under this Indenture, the Trustee shall not be
deemed to have notice of any Default, Event of Default (except as described in
Section 6.01(a) or (b)) or Event of Servicing Termination unless a Responsible
Officer assigned to and working in the Trustee’s Corporate Trust Office has
actual knowledge or has received written notice (at the address and in the
manner specified in Section 14.03) of any such event, and such notice references
(i) the Notes generally, the Issuer or this Indenture or (ii) the applicable
Default, Event of Default or Event of Servicing Termination.
 
(f)            Subject to Section 7.03(e), the Trustee shall be under no
obligation to institute any suit, or to take any remedial proceeding under this
Indenture, or to enter any appearance or in any way defend in any suit in which
it may be made defendant, or to take any steps in the execution of the trusts
hereby created or in the enforcement of any rights and powers hereunder if it
has reasonable grounds for believing that repayment of any funds expended or
risked by it is not assured to it without an indemnity reasonably satisfactory
to it against such risk or liability, until such indemnity shall have been
provided.

 
Exhibit L-40

--------------------------------------------------------------------------------

 


(g)            Notwithstanding any extinguishment of all right, title and
interest of the Issuer in and to the Collateral following an Event of Default
and a consequent declaration of acceleration of the maturity of the Notes,
whether such extinguishment occurs through a Sale of the Collateral to another
person or the acquisition of the Collateral by the Noteholders, the rights of
the Noteholders shall continue to be governed by the terms of this Indenture.


(h)            Notwithstanding anything to the contrary contained herein, the
provisions of subsections (e) through (g), inclusive, of this Section 7.01 shall
be subject to the provisions of subsections (a) through (c), inclusive, of this
Section 7.01.


(i)             At all times during the term of this Indenture, the Trustee and
the Custodian shall keep at their Corporate Trust Office for inspection by the
Noteholders, the Contract Schedule and all amendments thereto delivered to it.


(j)             The Trustee shall have no obligation to ascertain whether any
payment of interest on an overdue installment of interest is legally
enforceable.


(k)            The Trustee shall not have any verbal discussions or provide
information to the Rating Agency regarding the transactions contemplated by this
Indenture without prior notice to the Issuer to ensure compliance with Rule
17g-5 under the Securities Exchange Act of 1934 ("Rule 17g-5") and the timely
posting of information on any website maintained by the Issuer in order to
comply with Rule 17g-5. The Trustee agrees to provide all information or
documents required to be delivered by it to the Rating Agency pursuant to the
Transaction Documents to the Issuer for posting on its Rule 17g-5 compliant
website, and shall confirm with the Issuer that these documents have been posted
on the website, prior to providing or otherwise making available such
information or documents to the Rating Agency or any third party. The Trustee
shall delay the posting of information or documents to the Trustee’s website or
any other disclosure of such information or documents until the confirmation
from the Issuer has been received, unless otherwise instructed by the Issuer.


Section 7.02          Notice of Default and Other Events. Promptly upon the
existence of any Default or Event of Default or Event of Servicing Termination
known to the Trustee (within the meaning of Section 7.01(e)), the Trustee shall
transmit by telephonic or telecopy communication confirmed by mail to all
Noteholders, as their names and addresses appear in the Note Register, notice of
such event hereunder known to the Trustee.


Section 7.03          Certain Rights of Trustee. Except as otherwise provided in
Section 7.01:


(a)            the Trustee may in good faith conclusively rely and shall be
fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, note or other obligation, paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

 
Exhibit L-41

--------------------------------------------------------------------------------

 

(b)            any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request, an Issuer Order, or any writing
executed by a duly authorized officer of the Issuer;


(c)            whenever in the administration of this Indenture the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith, negligence
or willful misconduct on its part, reasonably request and conclusively rely upon
an Officer’s Certificate of the Servicer or the Issuer;


(d)            the Trustee may consult with counsel selected by it with due care
and familiar with such matters and the written advice or opinion of such counsel
or any Opinion of Counsel (in form and substance satisfactory to the Trustee and
addressed to the Trustee) shall be full and complete authorization and
protection and the Trustee shall not be liable in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;


(e)            the Trustee may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken in its capacity as Trustee and shall not be
liable for any action taken or omitted in good faith reliance thereon;


(f)             the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture which are exercisable at the
request or direction of any of the Noteholders or the Control Party pursuant to
this Indenture, if it has reasonable grounds for believing that repayment of the
costs, expenses (including legal fees and expenses) and liabilities which might
be incurred by it in compliance with such request or direction is not assured to
it without an indemnity reasonably satisfactory to it against such cost, expense
or liability;


(g)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval,
entitlement, bond, note or other paper or document, unless requested in writing
to do so by the Control Party; provided, however, that the Trustee shall be
under no obligation to make such investigation if it has reasonable grounds for
believing that repayment of any cost, expense or liability likely to be incurred
in making such investigation is not assured to it without an indemnity
reasonably satisfactory to it against such cost, expense or liability, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, upon reasonable notice and at
reasonable times personally or by agent or attorney;


(h)            the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder (including, for the avoidance of doubt, its duties
with respect to the Auction Call Redemption), either directly or by or through
agents, custodians, nominees or attorneys provided that the Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed by it with due care; and

 
Exhibit L-42

--------------------------------------------------------------------------------

 

(i)             except as otherwise agreed in writing, the Trustee shall not be
responsible for the payment of any interest on amounts deposited with it
hereunder.


Notwithstanding the foregoing, nothing in this Indenture or the Servicing
Agreement or any other Transaction Document regarding the Trustee shall limit
the Back-up Servicer’s obligations under this Indenture or the Servicing
Agreement or any other Transaction Document, which shall be governed by the
respective agreement.


Section 7.04          Not Responsible for Recitals or Issuance of Notes.


(a)            The recitals contained herein and in the Notes, except the
certificates of authentication on the Notes, shall be taken as the statements of
the Issuer, and the Trustee assumes no responsibility for their correctness or
validity. Other than pursuant to Section 7.17 hereof, the Trustee makes no
representations as to the validity, adequacy or condition of the Collateral or
any part thereof, or as to the title of the Issuer thereto or as to the security
afforded thereby or hereby, or as to the validity or genuineness of any
securities at any time pledged and deposited with the Trustee hereunder or as to
the validity or sufficiency of this Indenture or of the Notes. The Trustee shall
not be accountable for the use or application by the Issuer of Notes or the
proceeds thereof or of any money paid to the Issuer or upon Issuer Order or for
the use or application by the Servicer of any amounts paid to the Servicer under
any provisions hereof.


(b)            Except as otherwise expressly provided herein or in the other
Transaction Documents, and without limiting the generality of the foregoing, the
Trustee shall have no responsibility or liability for or with respect to the
existence or validity of any Contract, the perfection of any security interest
(whether as of the date hereof or at any future time), the filing of any
financing statements, amendments thereto, or continuation statements, the
maintenance of or the taking of any action to maintain such perfection, the
validity of the assignment of any portion of the Collateral to the Trustee or of
any intervening assignment, the review of any Contract (it being understood that
the Trustee (in its capacity as Trustee) has not reviewed and does not intend to
review the substance or form of any such Contract), the performance or
enforcement of any Contract, the compliance by the Issuer, the Servicer, the
Transferor or any Obligor with any covenant or the breach by the Issuer, the
Servicer, the Transferor or any Obligor of any warranty or representation made
hereunder or in any related document or the accuracy of any such warranty or
representation, any investment of monies in the Collection Account, or any loss
resulting therefrom (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its capacity other than
as Trustee or investments made in violation of the provisions hereof), the acts
or omissions of the Issuer, the Servicer, the Transferor or any Obligor or any
action of the Issuer, the Transferor or the Servicer taken in the name of the
Trustee or the validity of the Servicing Agreement.


(c)            The Trustee shall not have any obligation or liability under any
Contract by reason of or arising out of this Indenture or the granting of a
security interest in such Contract hereunder or the receipt by the Trustee of
any payment relating to any Contract pursuant hereto, nor shall the Trustee be
required or obligated in any manner to perform or fulfill any of the obligations
of the Issuer under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it, or the sufficiency of any performance by any party, under any Contract.

 
Exhibit L-43

--------------------------------------------------------------------------------

 

Section 7.05          May Hold Notes. The Trustee, any Paying Agent, Note
Registrar, or Authenticating Agent may, in its individual capacity, become the
owner or pledgee of Notes.


Section 7.06          Money Held in Trust. Money and investments held in trust
by the Trustee or any Paying Agent hereunder shall be held in one or more
segregated, trust accounts (which shall be Eligible Accounts), in the name of
the Trustee on behalf of the Secured Parties at the Corporate Trust Office,
which accounts shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Secured Parties. The Trustee
or any Paying Agent shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing with the Issuer
or otherwise specifically provided herein (in such case subject to the
provisions of Section 13.03).


Section 7.07          Compensation and Reimbursement. The Issuer agrees:


(a)            Solely from amounts distributed from the Collection Account
pursuant to Section 13.03, to: (i) pay the Trustee monthly its fee for all
services rendered by it hereunder as Trustee, in the amount of the Trustee Fee
(which compensation shall not otherwise be limited by any provision of law in
regard to the compensation of a trustee of an express trust), (ii) pay the
Custodian monthly its fee for all services rendered by it hereunder as
Custodian, in the amount of the Custodian Fee and (iii) pay to the Back-up
Servicer its fee for all services rendered by it hereunder and under the
Servicing Agreement as Back-up Servicer, in the amount of the Back-up Servicer
Fee, in each case in accordance with the priorities set forth in Section 13.03;


(b)            except as otherwise expressly provided herein and solely from
amounts distributed pursuant to Section 13.03, to reimburse the Trustee, the
Custodian or the Back-up Servicer upon its request for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee, the Custodian or the Back-up Servicer, respectively, in accordance with
any provision of this Indenture or the Servicing Agreement or any other
Transaction Document relating thereto (including the reasonable compensation and
the expenses and disbursements of the Trustee’s, the Custodian’s and Back-up
Servicer’s agents and counsel), except any such expense, disbursement or advance
as may be attributable to its willful misconduct, negligence or bad faith; and


(c)            to indemnify and hold harmless the Trustee, the Custodian, the
Securities Intermediary, the Back-up Servicer and their respective officers,
directors, employees, representatives and agents from and against, and reimburse
for, any loss, claim, obligation, action, suit liability, expense, penalty,
stamp or other similar tax, reasonable costs and expenses (including reasonable
attorneys’ and agents’ fees and expenses) damage or injury (to person, property
or natural resources) of any kind and nature sustained or suffered by the
Trustee, the Custodian, the Securities Intermediary and the Back-up Servicer by
reason of any acts or omissions (or alleged acts or omissions) of the Trustee,
the Custodian, the Securities Intermediary or the Back-up Servicer under the
Transaction Documents or arising directly or indirectly out of the activities of
the Issuer or any of the transactions contemplated hereby (including any
violation of any applicable laws by the Issuer as a result of the transactions
contemplated by this Indenture) or the participation by the Trustee, the
Custodian, the Securities Intermediary and the Back-up Servicer in the
transactions contemplated by the Transaction Documents, including any judgment,
award, settlement, reasonable attorneys’ fees and other expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided that, the Issuer shall not indemnify the Trustee, the Custodian,
the Securities Intermediary or the Back-up Servicer if such loss, liability,
expense, damage or injury is due to the Trustee’s, the Custodian’s, the
Securities Intermediary’s or the Back-up Servicer’s negligence or willful
misconduct, willful misfeasance or bad faith in the performance of duties;
provided, further, that all amounts payable in respect of such indemnity shall
be payable by the Issuer solely from the amounts distributed pursuant to Section
13.03 or released from the Lien of this Indenture. The provisions of this
indemnity shall run directly to and be enforceable by an injured person subject
to the limitations hereof and the provisions of this Section 7.07 shall survive
the termination of this Indenture or the earlier resignation or removal of the
Trustee, the Custodian, the Securities Intermediary or the Back-up Servicer.

 
Exhibit L-44

--------------------------------------------------------------------------------

 

(d)            The Trustee hereby acknowledges and agrees that if the Servicer
and/or the Issuer fails to pay the amounts set forth in this Section 7.07, the
Trustee will continue to perform its obligations under this Indenture,
regardless of the Servicer and/or the Issuer’s failure to pay such amounts,
until the appointment of a successor Trustee in accordance with Section 7.09 of
this Indenture; provided, however, that in such event, the Trustee shall
continue to be entitled to be paid all accrued amounts due it pursuant to this
Section 7.07 from amounts payable pursuant to Section 13.03.


Section 7.08          Corporate Trustee Required; Eligibility. There shall at
all times be a trustee hereunder, who shall be the Trustee, which shall: (a) be
a banking corporation or association organized and doing business under the laws
of the United States of America or of any state, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal or state
authority and having an office within the United States of America; and (b) have
a commercial paper or other short-term rating of at least A-1/P-1 from each of
Moody’s and S & P and R-1 from the Rating Agency (if rated by the Rating
Agency). If such corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article.


Section 7.09          Resignation and Removal; Appointment of Successor.


(a)            No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee.


(b)            The Trustee may resign at any time by giving thirty (30) days’
prior written notice thereof to the Issuer and the Noteholders. If an instrument
of acceptance by a successor Trustee shall not have been delivered to the
Trustee within thirty (30) days after the giving of such notice of resignation,
the resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee, whose acceptance will not be unreasonably
withheld or delayed. Such court may thereupon, after such notice, if any, as it
may deem proper and may prescribe, appoint a successor Trustee.

 
Exhibit L-45

--------------------------------------------------------------------------------

 

(c)            The Trustee may be removed by the Control Party at any time if
one of the following events has occurred:


(i)             the Trustee shall cease to be eligible under Section 7.08 and
shall fail to resign after written request therefor by the Issuer or the Control
Party;


(ii)            the Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Trustee or of its property
shall be appointed or any public officer shall take charge or control of the
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;


(iii)           the Trustee has failed to perform its duties in accordance with
this Indenture or has breached any representation of warranty made in this
Indenture; or


(iv)           upon thirty (30) days’ prior written notice of termination by the
Control Party.


(d)            If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any cause
with respect to any of the Notes, the Issuer shall promptly appoint a successor
Trustee. If no successor Trustee shall have been so appointed by the Issuer
within thirty (30) days of notice of removal or resignation and shall have
accepted appointment in the manner hereinafter provided, then the Control Party
may appoint a successor Trustee. No removal or resignation of the Trustee shall
become effective until the acceptance of the appointment of a successor Trustee
that is eligible to act as Trustee under Section 7.08.


(e)            The Issuer shall give notice in the manner provided in Section
14.03 of each resignation and each removal of the Trustee and each appointment
and acceptance of appointment of a successor Trustee with respect to the Notes.
Each notice shall include the name of the successor Trustee and the address of
its Corporate Trust Office.


(f)            All amounts owing to the resigning or removed Trustee shall be
payable solely on the next scheduled date for distributions and solely in
accordance with the priorities set forth in Section 13.03.


Section 7.10          Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall execute, acknowledge and deliver to the
Issuer, the Secured Parties and the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee but, on request of the Issuer, the Control
Party or the successor Trustee, such retiring Trustee shall execute and deliver
an instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee or the Control Party, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

 
Exhibit L-46

--------------------------------------------------------------------------------

 

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article.


Section 7.11          Merger, Conversion, Consolidation or Succession to
Business of Trustee. Any Person into which the Trustee may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Trustee shall be a party, or
any corporation succeeding to all or substantially all of the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder
(provided that such successor shall at all times be required to be eligible
under Section 7.08), without the execution or filing of any paper or any further
act on the part of any of the parties hereto. In case any Notes have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes.


Section 7.12          Co-Trustees and Separate Trustees.


(a)            At any time or times, for the purpose of meeting the legal
requirements of any jurisdiction in which any of the Collateral may at the time
be located, the Issuer and the Trustee shall have power to appoint, and, upon
the written request of the Trustee, the Issuer shall for such purpose join with
the Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Trustee and meeting the eligibility standards for the Trustee specified in
Section 7.08, either to act as Co-Trustee, jointly with the Trustee of all or
any part of such Collateral, or to act as separate Trustee of any such property
(a “Co-Trustee”), in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section. If the Issuer does not join in
such appointment within fifteen (15) days after the receipt by it of a request
so to do, or, in case an Event of Default exists, the Trustee alone shall have
power to make such appointment.


(b)            Should any written instrument from the Issuer be reasonably
required by any Co-Trustee or separate Trustee so appointed for more fully
confirming to such Co-Trustee or separate Trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Issuer.


(c)            Every Co-Trustee or separate Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the following
terms:


(i)             the Notes shall be authenticated and delivered by, and all
rights, powers, duties and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 
Exhibit L-47

--------------------------------------------------------------------------------

 

(ii)            the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Trustee or
by the Trustee and such Co-Trustee or separate Trustee jointly, as shall be
provided in the instrument appointing such Co-Trustee or separate Trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such Co-Trustee or separate
Trustee at the direction or with the consent of the Trustee;


(iii)           the Trustee at any time, by an instrument in writing executed by
it and, prior to the occurrence of an Event of Default, the Issuer, may accept
the resignation of or remove any Co-Trustee or separate Trustee, appointed under
this Section, and, in case an Event of Default exists, the Trustee shall have
power to accept the resignation of, or remove, any such Co-Trustee or separate
Trustee without the concurrence of the Issuer. Upon the written request of the
Trustee, the Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to effectuate
such resignation or removal. A successor to any Co-Trustee or separate Trustee
that has so resigned or been removed may be appointed in the manner provided in
this Section;


(iv)           no Co-Trustee or separate Trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee or any other such Trustee
hereunder nor shall the Trustee be liable by reason of any act or omission of
any Co-Trustee or separate Trustee selected by the Trustee with due care or
appointed in accordance with directions to the Trustee pursuant to Section 6.14
provided, that the appointment of any Co-Trustee or separate Trustee shall not
relieve the Trustee from any of its express duties and obligations under this
Indenture; and


(v)            any Act of Noteholders delivered to the Trustee shall be deemed
to have been delivered to each such Co-Trustee and separate Trustee.


Section 7.13          Maintenance of Office or Agency; Initial Appointment of
Payment Agent. The Note Registrar will maintain an office within the State of
New York or the State of Minnesota where Notes may be presented or surrendered
for payment, where Notes may be surrendered for registration of transfer or
exchange and where notices and demand to or upon the Issuer in respect of the
Notes and this Indenture may be served. The Issuer hereby appoints the Trustee
as the Paying Agent and its Corporate Trust Office as the office for each of
said purposes.


Section 7.14          Appointment of Authenticating Agent. The Trustee may at
its expense appoint an Authenticating Agent or Authenticating Agents with
respect to the Notes which shall be authorized to act on behalf of the Trustee
to authenticate Notes issued upon original issue or upon exchange, registration
of transfer or pursuant to Section 2.08, and Notes so authenticated shall be
entitled to the benefits of this Indenture and shall be valid and obligatory for
all purposes as if authenticated by the Trustee hereunder. Wherever reference is
made in this Indenture to the authentication and delivery of Notes by the
Trustee or the Trustee certificate of authentication or the delivery of Notes to
the Trustee for authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent and delivery of the Notes to the Authenticating Agent on
behalf of the Trustee. Each Authenticating Agent shall be acceptable to the
Issuer (whose acceptance shall not be unreasonably withheld or delayed) and
shall at all times be a corporation having a combined capital and surplus of not
less than the equivalent of $50,000,000 and subject to supervision or
examination by federal or state authority or the equivalent foreign authority,
in the case of an Authenticating Agent who is not organized and doing business
under the laws of the United States of America, any state thereof or the
District of Columbia. If such Authenticating Agent publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent shall resign immediately in the manner and with the effect specified in
this Section.

 
Exhibit L-48

--------------------------------------------------------------------------------

 

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of such Authenticating Agent, shall continue to be an Authenticating
Agent without the execution or filing of any paper or any further act on the
part of the Trustee or such Authenticating Agent, provided that such corporation
shall be otherwise eligible under this Section.


An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Issuer. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent, the Noteholders and to the Issuer. Upon receiving such a
notice of resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Issuer and, after the occurrence of an
Event of Default, the Control Party, and shall mail written notice of such
appointment by first-class mail, postage prepaid, to all Noteholders, if any,
with respect to which such Authenticating Agent will serve, as their names and
addresses appear in the Note Register. Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent. No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.


If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee certificate of authentication, an alternate
certificate of authentication in the following form:

 
Exhibit L-49

--------------------------------------------------------------------------------

 

This is one of the Notes described in the within-mentioned Indenture.



 
U.S. Bank National Association, as Trustee
           
By:
       
As Authenticating Agent
           
By:
       
Authorized Officer

 
Section 7.15          Appointment of Paying Agent other than Trustee; Money for
Note Payments to be Held in Trust.


If, at the request of the Trustee, a party other than the Trustee is ever
appointed as a Paying Agent, the Issuer will cause such Paying Agent to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee that, subject to the provisions of this Section, such Paying
Agent will:


(a)            hold all sums held by it for the payment of principal or interest
on Notes in trust in an Eligible Account in the name of the Trustee on behalf of
the Issuer at the Corporate Trust Office, which account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties, until such sums shall be paid to such Persons or otherwise
disposed of as provided in Section 13.03;


(b)            give the Trustee and the Noteholders notice of any Default by the
Issuer (or any other obligor upon the Notes) in the making of any payment of
principal or interest; and


(c)            at any time, upon the written request of the Trustee, forthwith
pay to the Trustee all sums so held in trust by such Paying Agent.


The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Trustee upon the same trusts as those
upon which such sums were held by such Paying Agent; and, upon such payment by
any Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.


Subject to Section 11.04, any money deposited with the Trustee or any Paying
Agent in trust for the payment of the principal or interest on any Note and
remaining unclaimed for two years after such principal or interest has become
due and payable shall be paid to the Issuer on Issuer Request, and the
Noteholder of such Note shall thereafter, as an unsecured general creditor, and
subject to any applicable statute of limitations, look only to the Issuer for
payment thereof, and all liability of the Trustee and such Paying Agent with
respect to such trust money or the related Note, shall thereupon cease; provided
that the Trustee or such Paying Agent, before being required to make any such
repayment, may (upon delivery of an Issuer Order), cause to be published once,
in a newspaper published in the English language, customarily published on each
Business Day and of general circulation in the city in which the Corporate Trust
Office is located, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer. The Trustee may also adopt and employ, any other
reasonable means of notification of such repayment (including mailing notice of
such repayment to the Noteholders whose right to or interest in monies due and
payable but not claimed is determinable from the records of any Paying Agent, at
the last address as shown on the Note Register for each such Noteholder). No
additional interest shall accrue on the related Note subsequent to the date on
which such funds were available for distribution to such Noteholder.

 
Exhibit L-50

--------------------------------------------------------------------------------

 

Section 7.16          Rights with Respect to the Servicer and Back-up Servicer.
The Trustee’s rights and obligations with respect to the Servicer and the
Back-up Servicer shall be governed by this Indenture, the Servicing Agreement
and the other Transaction Documents.


Section 7.17          Representations and Warranties of the Trustee. The Trustee
hereby represents and warrants for the benefit of the parties hereto and the
Secured Parties that:


(a)            Organization and Good Standing. The Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States, and has the power to own its assets and to transact the
business in which it is presently engaged;


(b)            Authorization. The Trustee has the power, authority and legal
right to execute, deliver and perform this Indenture and each other Transaction
Document to which it is a party and to authenticate the Notes, and the
execution, delivery and performance of this Indenture and each other Transaction
Document and the authentication of the Notes has been duly authorized by the
Trustee by all necessary corporate action;


(c)            Binding Obligations. This Indenture and each other Transaction
Document to which the Trustee is a party, assuming due authorization, execution
and delivery by the other parties hereto and thereto, constitute the legal,
valid and binding obligations of the Trustee, enforceable against the Trustee in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(whether statutory, regulatory or decisional) now or hereafter in effect
relating to creditors’ rights generally and the rights of trust companies in
particular and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to certain equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought, whether in a proceeding at law or in equity;


(d)            No Violation. The performance by the Trustee of its obligations
under this Indenture and each other Transaction Document to which the Trustee is
a party will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under, the charter documents or bylaws of the Trustee;


(e)            No Proceedings. To the best of its knowledge, there are no
proceedings or investigations to which the Trustee is a party pending, or, to
the knowledge of the Trustee, threatened, before any court, regulatory body,
administrative agency or other tribunal or Governmental Authority (A) asserting
the invalidity of this Indenture or any other Transaction Documents, (B) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Indenture or any other Transaction Document or
(C) seeking any determination or ruling that would materially and adversely
affect the performance by the Trustee of its obligations under, or the validity
or enforceability of, this Indenture, the Notes or any other Transaction
Documents;

 
Exhibit L-51

--------------------------------------------------------------------------------

 

(f)            Approvals. Neither the execution or delivery by the Trustee of
this Indenture or any other Transaction Document to which it is a party nor the
consummation of the transactions by the Trustee contemplated hereby or by any
other Transaction Document to which it is a party requires the consent or
approval of, the giving of notice to, the registration with or the taking of any
other action with respect to any Governmental Authority under any existing
federal or state law governing the banking or trust powers of the Trustee; and


(g)            Eligibility. The Trustee meets the eligibility requirements set
forth in Section 7.08 hereof.


ARTICLE VIII
 
THE CUSTODIAN


Section 8.01          Appointment of Custodian. Subject to the terms and
conditions hereof, the Issuer hereby revocably appoints the Custodian, and the
Custodian hereby accepts such appointment and agrees to act as Custodian on
behalf of the Secured Parties to maintain exclusive custody of the Contract
Files in order to perfect the ownership interest of the Issuer in the Contracts
and the security interest of the Secured Parties in the Contracts and the other
items in the Contract Files and any and all proceeds of the foregoing; provided
that from and after the release or discharge of the Secured Parties’ lien in and
to the Contracts and the other items in the Contract Files and any and all
proceeds of the foregoing, the Custodian shall serve as exclusive agent and
custodian of the Issuer with respect to the Contract Files.


Section 8.02          Removal of Custodian. With or without cause, with sixty
(60) days’ notice, (a) prior to the occurrence of an Event of Default the Issuer
may, with the prior written consent of the Control Party, or (b) following the
occurrence of an Event of Default, the Control Party may, remove and discharge
the Custodian from the performance of its duties under this Indenture with
respect to any or all of the Contracts and related Contract Files by written
notice from the Issuer or the Control Party, as the case may be, to the
Custodian, with a copy to the Trustee and the Servicer. Having given notice of
such removal, the Issuer (prior to the occurrence of an Event of Default) or the
Control Party (following the occurrence of an Event of Default) shall, by
written instrument and with the consent of the Control Party (if the notice of
removal came from the Issuer), promptly appoint a successor custodian to act on
behalf of the Issuer in replacement of the Custodian under this Indenture, which
successor Custodian shall be satisfactory to the Control Party in its sole
discretion. In the event of any such removal, the Custodian shall promptly
transfer to the successor custodian, as directed, all affected Contracts and
related Contract Files. In the event of removal of the Custodian for cause and
the appointment of a successor custodian under this Indenture, the expenses of
transferring the Contracts and related Contract Files to the successor custodian
shall be at the expense of the Custodian. In the event of removal of the
Custodian without cause by the Issuer (prior to the occurrence of an Event of
Default) or the Control Party, as the case may be, and the appointment of a
successor custodian under this Indenture, the Issuer shall be responsible for
the expenses of transferring the Contracts and related Contract Files to the
successor custodian. Notwithstanding the foregoing, this Indenture shall remain
in full force and effect with respect to any Contracts and related Contract
Files for which this Indenture is not terminated hereunder. The Custodian may
petition a court of competent jurisdiction to appoint a successor hereunder if
no successor is appointed within such 60-day notice period.

 
Exhibit L-52

--------------------------------------------------------------------------------

 

Section 8.03          Termination by Custodian. The Custodian may terminate its
obligations under this Indenture upon at least sixty (60) days’ notice to the
Servicer, the Issuer and the Noteholders; provided, no termination shall be
effective until appointment of a successor acceptable to the Issuer or, if an
Event of Default has occurred, the Control Party. In the event of such
termination, the Issuer shall promptly appoint a successor custodian; provided
that after the occurrence of an Event of Default, solely the Control Party may
appoint a successor custodian. The payment of such successor custodian’s fees
and expenses with respect to each Contract and related Contract Files shall be
solely the responsibility of the Issuer. Upon such appointment, the Custodian
shall promptly transfer to the successor custodian, as directed, all Contracts
and related Contract Files being held under this Indenture. The Custodian may
petition a court of competent jurisdiction to appoint a successor hereunder if
no successor is appointed within such sixty (60) day notice period.


Section 8.04          Limitations on the Custodian’s Responsibilities.


(a)            Except as provided herein, the Custodian shall be under no duty
or obligation to inspect, review or examine the Contracts or related Contract
Files to determine that the contents thereof are appropriate for the represented
purpose or that they have been actually recorded or that they are other than
what they purport to be on their face.


(b)            The Custodian shall not be responsible for preparing or filing
any reports or returns relating to federal, state or local income taxes with
respect to this Indenture, other than for the Custodian’s compensation or for
reimbursement of expenses.


(c)            The Custodian shall not be responsible or liable for, and makes
no representation or warranty with respect to, the validity, adequacy or
perfection of any lien upon or security interest in any Contract; provided that,
the foregoing shall not reduce or eliminate the Custodian’s obligations under
Section 4.03 hereof.


(d)            Any other provision of this Indenture to the contrary
notwithstanding, the Custodian shall have no notice, and shall not be bound by
any of the terms and conditions of any document executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture unless the Custodian is a
signatory party to that document or such document is the Indenture, the
Servicing Agreement or the Lockbox Intercreditor Agreement. Notwithstanding the
foregoing sentence, the Custodian shall be deemed to have notice of the terms
and conditions (including, without limitation, definitions not otherwise set
forth in full in this Indenture) of documents executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture, to the extent such terms and
provisions are referenced, or are incorporated by reference, into this Indenture
only as long as the Custodian shall have been provided a copy of any such
document or Indenture. Each of the Trustee, the Back-up Servicer and the
Custodian acknowledges receipt of a copy of the Transaction Documents to which
it is a party on the Closing Date.

 
Exhibit L-53

--------------------------------------------------------------------------------

 
 
(e)            The duties and obligations of the Custodian shall only be such as
are expressly set forth in this Indenture or as set forth in a written amendment
to this Indenture executed by the parties hereto or their successors and
assigns. In the event that any provision of this Indenture implies or requires
that action or forbearance be taken by a party, but is silent as to which party
has the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the party required to take the action or refrain from acting. In no
event shall the Custodian have any responsibility to ascertain or take action
except as expressly provided herein.


(f)            Nothing in this Indenture shall be deemed to impose on the
Custodian any duty to qualify to do business in any jurisdiction, other than (i)
any jurisdiction where any Contract and related Contract Files is or may be held
by the Custodian from time to time hereunder, and (ii) any jurisdiction where
its ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Custodian
or its property or business or on the ability of the Custodian, the Issuer or
the Servicer to perform its duties hereunder or under the other Transaction
Documents.


(g)            The Custodian may consult with counsel selected by the Custodian
with regard to legal questions arising out of or in connection with this
Indenture, and the written opinion of such counsel shall be full and complete
authorization and protection in respect of any action reasonably taken, omitted
or suffered by the Custodian in good faith and in accordance therewith.


(h)            The Custodian may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken under this Indenture and shall not be liable
for any action taken or omitted in good faith reliance thereon;


(i)            No provision of this Indenture shall require the Custodian to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights and powers, if, in its reasonable judgment, it shall believe that
repayment of such funds is not reasonably assured to it without an indemnity
against such risk or liability.


(j)            The Custodian shall have no duty to ascertain whether or not each
amount or payment has been received by the Trustee or any third person.


Section 8.05          Limitation on Liability. Neither the Custodian nor any of
its directors, officers, agents or employees, shall be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
in good faith and believed (which belief may be based upon the opinion or advice
of counsel selected by it in the exercise of reasonable care) by it or them to
be within the purview of this Indenture, except for its or their own negligence,
lack of good faith or willful misconduct. The Custodian and any director,
officer, employee or agent of the Custodian may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. In no event shall the Custodian or its
directors, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder or in connection herewith even if advised of
the possibility of such damages. The provisions of this Section 8.05 shall
survive the termination of this Indenture.

 
Exhibit L-54

--------------------------------------------------------------------------------

 

Section 8.06          Custodian Obligations Regarding Genuineness of
Documents. In the absence of bad faith or negligence on the part of the
Custodian, the Custodian may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instructions, certificate, opinion or other document furnished to the
Custodian, reasonably believed by the Custodian to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Indenture; provided that the provisions of this Section
shall not in any manner limit or reduce the responsibilities of the Custodian
under this Indenture.


Section 8.07          Force Majeure. The Custodian shall not be responsible for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war or terrorism, epidemics, nationalization, expropriation,
currency restrictions, government regulations adopted after the date of this
Indenture, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters of a similar nature which are beyond its control.


ARTICLE IX
 
[RESERVED]


ARTICLE X
 
SUPPLEMENTAL INDENTURES


Section 10.01        Supplemental Indentures without Consent of the Noteholders.


(a)            The Issuer, the Trustee and the Custodian, without the consent of
the Holders of any Notes may, at any time and from time to time, enter into one
or more amendments to this Indenture or indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes, provided that
(x) any such amendment or supplemental indenture, as evidenced by an opinion of
counsel, will not have an adverse effect on the rights or interests of the
Holders, (y) the Rating Agency Condition shall have been satisfied and (z) any
such amendment does not modify this Indenture in a manner requiring the consent
of all affected Noteholders as described in Section 10.02 hereof:


(i)             to better assure, convey and confirm unto the Trustee any
property subject or required to be subjected to the lien of this Indenture, or
to subject to the Lien of this Indenture additional property; or


 
Exhibit L-55

--------------------------------------------------------------------------------

 
 
(ii)            to cause the provisions in this Indenture to conform to or be
consistent with or in furtherance of the statements made with respect to the
Notes, the Collateral or the Transaction Documents in the Offering Circular to
the extent that such provisions were intended to be verbatim recitations of a
provision in the Offering Circular, or to correct or supplement any provision in
the Indenture which may be inconsistent with any other provisions therein or
with the provisions of any other Transaction Document; or

(iii)           to evidence the succession of another Person to the Issuer, and
the assumption by such successor of the covenants of the Issuer in this
Indenture and in the Notes; or


(iv)           to add to the covenants of, and the conditions, limitations and
restrictions to be observed by, the Issuer, for the benefit of the Secured
Parties or to surrender any right or power conferred upon the Issuer in this
Indenture; or


(v)            to convey, transfer, assign, mortgage or pledge any property to
or with the Trustee; or


(vi)           to evidence the succession of the Trustee pursuant to the terms
of this Indenture.


(b)            The Trustee is hereby authorized to join in the execution of any
such supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture that affects the
Trustee’s own rights, duties, indemnities, liabilities or immunities under this
Indenture or otherwise.


(c)            Promptly after the execution by the Issuer, the Custodian and the
Trustee of any supplemental indenture pursuant to this Section, the Issuer shall
make available (in the manner described in Section 7.01(k)) to the Rating Agency
and furnish to each Noteholder a copy of such supplemental indenture.


Section 10.02        Supplemental Indentures with Consent of the
Noteholders. With the prior written consent of the Majority Holders and the
Servicer, the Issuer, the Trustee and the Custodian may enter into an amendment
or modification to this indenture or into indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the Holders of the Notes under this Indenture (other than as provided in Section
10.01 hereof); provided, however, that no such amendment or supplemental
indenture shall become effective without the consent of each of the Holders of
the Notes adversely affected thereby if such amendment or supplemental indenture
shall:


(a)            change the Stated Maturity Date of any Note or the due date of
any installment of principal of, or method of computing principal of, or any
installment of interest on, any Note, or change the Outstanding Note Balance
thereof or the applicable Note Rate thereof or change any place of payment
where, or the coin or currency in which, any Note or the interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment; or


 
Exhibit L-56

--------------------------------------------------------------------------------

 
 
(b)            reduce the percentage of the Outstanding Note Balance of
Outstanding Notes, the consent of the Holders of which is required for any such
amendment or supplemental indenture, or the consent of the Holders of which is
required for any waiver of compliance with certain provisions of this Indenture
or Events of Default or their consequences; or

(c)            impair or adversely affect the priority of any payments payable
by the Trustee from the Collection Account on each Payment Date under this
Indenture; or


(d)            permit the creation of any Lien ranking prior to, on a parity
with, or subordinate to the Lien of the Trustee with respect to any part of the
Collateral or, except as expressly provided in this Indenture, terminate or
release the Lien of the Trustee on any material portion of the Collateral at any
time subject to the Indenture or deprive any Secured Party of the security
afforded by the Lien of this Indenture; or


(e)            modify or alter any of the provisions of this Section 10.02 or
any defined term used in Sections 10.01 or 10.02 of this Indenture (or any
defined term used therein), except to increase the percentage of Holders
required for any modification or waiver or to provide that certain other
provisions of this Indenture cannot be modified or waived without the consent of
each Noteholder affected thereby; or


(f)            modify Sections 6.01(a), 6.01(b), or Section 13.03 or any defined
term used therein.


The Trustee is hereby authorized to join in the execution of any such amendment
or supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such amendment or supplemental indenture that
affects in any adverse respect the Trustee’s own rights, duties, liabilities or
immunities under this Indenture or otherwise.


Promptly after the execution by the Issuer, the Servicer, and the Trustee (and
all Noteholders if required to approve such amendment or supplement) of any
supplemental indenture pursuant to this Section, the Issuer shall mail to the
Rating Agency, the Back-up Servicer and each Noteholder a copy of such
supplemental indenture.


Section 10.03        Execution of Supplemental Indentures. In executing any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture and the Trustee receive, and (solely with
respect to the Trustee, subject to Section 7.01) shall be not be liable for and
shall be fully authorized to conclusively rely in good faith upon, an Opinion of
Counsel reasonably acceptable to the Trustee stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and all
conditions precedent to such execution have been satisfied.


Section 10.04        Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Noteholder theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

 
Exhibit L-57

--------------------------------------------------------------------------------

 

Section 10.05        Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article may, and if required by the Issuer shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Issuer shall so determine, new Notes so modified
as to conform, in the opinion of the Issuer, to any such supplemental indenture
may be prepared and executed by the Issuer and authenticated and delivered by
the Trustee in exchange for Outstanding Notes.


Section 10.06        Back-Up Servicer Consent. Notwithstanding any other
provision to the contrary, for so long as there is a Back-Up Servicer, the
Issuer, the Indenture Trustee and the Custodian shall not, without the consent
of the Back-Up Servicer (such consent not to be unreasonably withheld), make,
execute, acknowledge or deliver amendments to this Indenture or enter into any
supplemental indentures hereto or thereto or otherwise waive or amend any
provision of this Indenture if such action shall have, or it is expected may
have, a material adverse effect on the Back-Up Servicer or any successor
Servicer.


Section 10.07        Amendments to the Lockbox Intercreditor Agreement. The
Trustee shall not enter into any material amendment, modification, supplement,
consent or waiver of the Lockbox Intercreditor Agreement without the
satisfaction of the Rating Agency Condition.


ARTICLE XI
 
REDEMPTIONS AND PREPAYMENTS OF NOTES


Section 11.01        Redemptions of Notes.


(a)            Auction Call and Optional Redemption. (I) If there is a
successful Auction in accordance with Section 11.06, the Trustee shall apply the
proceeds of the Auction to redeem, in whole but not in part, all Outstanding
Notes prior to the Stated Maturity Date (the “Auction Call Redemption”) and (II)
if the Auction is completed and is not successful in accordance with Section
11.06 or if no Auction is conducted due to the conditions in the first sentence
of Section 11.06 not being satisfied, the Issuer shall have the right, subject
to the terms hereof, to redeem, in whole but not in part, all Outstanding Notes
on the Redemption Date fixed in accordance therewith on any Payment Date on
which the Aggregate Outstanding Note Balance, after giving effect to the
payments made on such Payment Date, is less than or equal to ten percent (10%)
of the Aggregate Initial Note Balance issued under this Indenture (an “Optional
Redemption”). In connection with the Auction Call Redemption, the Trustee shall
set the Redemption Date as a Payment Date in accordance with Section 11.06. In
connection with an Optional Redemption, the Issuer shall set the Redemption Date
as a future Payment Date. Installments of interest and principal due on or prior
to the Redemption Date shall continue to be payable to the Holders of the Notes
called for redemption as of the relevant Record Dates according to their terms
and the provisions of Section 2.09 hereof.


Section 11.02        Redemption Procedures. In connection with any redemption
pursuant to Section 11.01 hereof:


(a) in the case of an Optional Redemption, the Issuer shall, at least 15 days
prior to the Redemption Date, notify the Trustee and the Holders of the Notes in
writing of the Optional Redemption and, in the case of an Auction Call
Redemption, the Trustee shall, as soon as reasonably practical after the Auction
and, in any event, prior to the Redemption Date, notify the Holders of the Notes
in writing of the Auction Call Redemption;

 
Exhibit L-58

--------------------------------------------------------------------------------

 

(b) in the case of an Optional Redemption, the Issuer and, in the case of the
Auction Call Redemption, the Winning Bidder, shall deposit in the Collection
Account on the Business Day immediately preceding the Redemption Date at least
the amounts described in Section 11.02(c);


(c) in the case of an Optional Redemption, the Issuer shall deliver an Issuer
Order directing the Trustee to and the Trustee shall, and, in the case of the
Auction Call Redemption, the Trustee shall (without any Issuer Order), make
payment on the Redemption Date of the sum of (A) the Redemption Price plus, (B)
fees, expenses and other reimbursable amounts owing to the Noteholders, the
Transferor, the Trustee (including any expenses related to the Auction Call
Redemption), the Securities Intermediary, the Custodian, the Back-up Servicer
and the Servicer under the Transaction Documents; and


(d) upon delivery to the Trustee, the Noteholders, the Custodian, the Paying
Agent, and the Back-up Servicer of such documents and an Officer’s Certificate
from the Servicer certifying that (1) the amounts required to be deposited into
the Collection Account shall have been deposited and (2) the requirements of
this Article XI have been satisfied, the Trustee shall release its interest in
the entire Collateral as provided in Section 11.05.


Section 11.03        Notice of Redemption to Noteholders. In the case of an
Optional Redemption, upon receipt of the Optional Redemption notice set forth in
Section 11.02(a), the Trustee shall provide notice thereof with a copy of such
notice of redemption pursuant to Section 11.01 by first class mail or courier
delivery, dispatched no later than five (5) Business Days following the date on
which such notice was provided, to each Noteholder (at its address in the Note
Register). In the case of the Auction Call Redemption, the Trustee shall, as
soon as reasonably practical after award to the Winning Bidder at the Auction
and, in any event, prior to the Redemption Date, provide notice thereof by first
class mail or courier delivery to each Noteholder (at its address in the Note
Register).


All notices of redemption shall state:


(a)            the Redemption Date;


(b)            the amount that will be deposited in the Collection Account,
which shall be at least the sum of (A) the Redemption Price plus (B) all other
amounts that are payable to the Noteholders, the Trustee (including any expenses
related to the Auction Call Redemption), the Transferor, the Custodian, the
Back-up Servicer, and the Servicer under the Transaction Documents on the
Redemption Date;


(c)            that on the Redemption Date, the Redemption Price will become due
and payable with respect to the Notes, and that interest on all Outstanding
Notes shall cease to accrue on such date;

 
Exhibit L-59

--------------------------------------------------------------------------------

 

(d)            all conditions precedent in connection with such redemption have
been satisfied;


(e)            the address at which such redeemed Notes shall be delivered; and


(f)            the record date for such Redemption Date, which shall be one
Business Day before the Redemption Date.


Notice of redemption of Notes shall be given by the Trustee in the name and at
the expense of the Issuer.


Section 11.04        Amounts Payable on Redemption Date. Notice of redemption
having been given to Noteholders as provided in Section 11.03, such Notes shall,
on the Redemption Date, become due and payable at the Redemption Price, and on
such Redemption Date (unless the Issuer, in the case of an Optional Redemption
or the Winning Bidder, in the case of an Auction Call Redemption, shall default
in the payment of such Redemption Price), all of the Outstanding Notes shall
cease to bear interest. On the Redemption Date: (A) each Noteholder shall be
paid such Noteholder’s applicable share of the Redemption Price by the Paying
Agent on behalf of the Issuer upon presentation and surrender of their
respective Notes at the office or agency specified in Section 7.13; and (B) each
other Person to whom monies are owed under Section 11.03(b) shall be paid all
amounts owing to such Person from the amounts deposited in the Collection
Account in accordance with Section 11.02(b); provided, that no redemption may be
effectuated unless, concurrently with the redemption occurring under this
Article XI, all amounts due under this clause (B) shall be paid in full from
funds on deposit in the Collection Account. If the Holder of any Note called for
redemption shall not be so paid, then the principal shall, until paid, bear
interest from the Redemption Date at the applicable Note Rate and the redemption
of such Note(s) shall be canceled, the Paying Agent shall return the related
portion of the Redemption Price to the Issuer or other Person providing the
funds for payment, and such Notes shall be payable on the Stated Maturity Date
or earlier to the extent otherwise provided herein. All amounts payable on the
Redemption Date shall be paid in accordance with this Section 11.04, without
regard to the priority of distribution provisions contained in Section 13.03.


Section 11.05        Release of Contract Assets in Connection with Redemptions.


(a)            In connection with the redemptions permitted under this Article
XI, the Trustee shall release its Lien on the Contracts, upon (I) the deposit of
the amounts set forth in Section 11.02(c) into the Collection Account and (II)
the Issuer’s delivery to the Trustee and the Custodian of an Officer’s
Certificate, (1) identifying the Contracts and the related Equipment to be
released, (2) requesting the release thereof, (3) setting forth the amount
deposited in the Collection Account with respect thereto, (4) certifying that
the amount deposited in the Collection Account is at least equal to the
Redemption Price and all other amounts required to be paid in connection with a
redemption under this Article XI, and (5) certifying that all other conditions
precedent set forth in the Transaction Documents relating to such release have
been satisfied.


(b)            Upon release of the Trustee’s Lien on the Contracts in accordance
with Section 11.05(a), the Custodian shall deliver to the Issuer, in the case of
an Optional Redemption, or to the Winning Bidder, in the case of the Auction
Call Redemption, the Contracts and all related Contract Assets described in the
Issuer’s Officer’s Certificate.

 
Exhibit L-60

--------------------------------------------------------------------------------

 

Section 11.06        Auction of Collateral    
 
 The Trustee shall conduct one and only one auction (the “Auction”) of all of
the Collateral commencing promptly after the Payment Date (the “Auction Trigger
Payment Date”), if any, on which the Aggregate Outstanding Note Balance, after
giving effect to the payments made on such Payment Date, is less than or equal
to thirty million two hundred eighty-seven thousand four hundred dollars
($30,287,400) (i.e. fifteen percent (15%) of the Aggregate Initial Note Balance
issued under this Indenture) and greater than twenty million one hundred
ninety-one thousand six hundred dollars ($20,191,600) (i.e. ten percent (10%) of
the Aggregate Initial Note Balance issued under this Indenture) in order to
redeem, in whole but not in part, all Outstanding Notes prior to the Stated
Maturity Date and in accordance with this Article XI; provided that the Auction
shall not be deemed successful and no Auction Call Redemption shall occur unless
the conditions set forth in this Section 11.06 are satisfied. Except for the
Sellers, any LEAF Party or Affiliate thereof may, but shall not be required to,
bid at the Auction. The method, manner, time, place and terms of the Auction
shall be fixed by the Trustee and shall be commercially reasonable, providing
reasonable opportunity for any prospective bidder to conduct a due diligence
review of the Collateral. The Auction shall be conducted via public
advertisement and shall not be a private auction. The Trustee, on behalf of the
Issuer, shall sell and transfer all of the Collateral, without representation,
warranty or recourse, to the highest qualifying bidder (the “Winning Bidder”)
for the Collateral at the Auction on the Business Day immediately preceding the
Redemption Date, which shall be the second Payment Date immediately following
the Auction Trigger Payment Date, but only if:


(1) there are at least two bona fide bids at the Auction from Persons that are
not the Originator, the Sellers, the Transferor or an Affiliate of either of
them;


(2) the highest bid at the Auction is an amount in cash equal to or greater than
the sum of (A) the Redemption Price and (B) fees, expenses and other
reimbursable amounts owing to the Noteholders, the Transferor, the Trustee
(including any expenses related to the Auction Call Redemption), the Securities
Intermediary, the Custodian, the Back-up Servicer and the Servicer under the
Transaction Documents; and


(3) the Winning Bidder has entered into a written agreement with the Issuer and
the Trustee that obligates such highest bidder to purchase all of the Collateral
at the highest bid, with the closing of such purchase (and full payment in
immediately available funds to the Collection Account) to occur on the Business
Day immediately preceding the Redemption Date.


If a Noteholder is the Winning Bidder, in lieu of paying cash therefor, such
bidder may make settlement for the purchase price by crediting against the
purchase price that portion of the net proceeds of such Auction to which such
Winning Bidder would be entitled, after deducting the reasonable costs, charges
and expenses (including reasonable attorneys’ fees and expenses) incurred by
such Noteholder in connection with such Auction and the closing of the purchase
of the Collateral. If no qualifying bid is received before the seventh Business
Day immediately preceding the Redemption Date, or if the Winning Bidder shall
fail to close the purchase of the Collateral as aforesaid, then no Auction sale
shall occur. For the avoidance of doubt, the Trustee shall conduct only one
Auction.

 
Exhibit L-61

--------------------------------------------------------------------------------

 

ARTICLE XII
 
REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 12.01        Representations and Warranties.


The Issuer hereby makes the following representations and warranties for the
benefit of the Trustee, the Custodian and the Secured Parties on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes. Except as specifically provided otherwise, such representations and
warranties are made as of the Closing Date and each Acquisition Date and shall
survive the transfer, grant and assignment of the Collateral to the Trustee.


(a)            Organization and Good Standing. The Issuer is a Delaware limited
liability company duly organized, validly existing and is not organized under
the laws of any other jurisdiction. The Issuer is in good standing under the law
of the State of Delaware and each other State where the nature of its activities
requires it to “qualify to do business”, except to the extent that the failure
to so qualify would not individually or in the aggregate materially adversely
affect the ability of the Issuer to perform its obligations under the
Transaction Documents.


(b)            Authorization. The Issuer has the power, authority and legal
right to execute, deliver and perform under the Transaction Documents and the
execution, delivery and performance of the Transaction Documents have been duly
authorized by the Issuer by all necessary limited liability company action.


(c)            Binding Obligation. Each of the Transaction Documents to which
the Issuer is a party, assuming due authorization, execution and delivery by the
parties thereto other than the Issuer, constitutes a legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, rehabilitation, moratorium or other similar laws (whether
statutory, regulatory or decisional) now or hereafter in effect relating to
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to certain
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether a proceeding at law or in equity.


(d)            No Violation. The consummation of the transactions contemplated
by the fulfillment of the terms of the Transaction Documents will not: (i)
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice, lapse of time or both) a default
under the organizational documents of the Issuer, any indenture, agreement,
mortgage, deed of trust or other instrument to which the Issuer is a party or by
which it is bound; (ii) result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of such indenture, agreement,
mortgage, deed of trust or other such instrument, other than any Lien created or
imposed pursuant to the terms of the Transaction Documents, or (iii) violate any
law or, to the best of the Issuer’s knowledge, any material order, rule or
regulation applicable to the Issuer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Issuer or any of its properties.

 
Exhibit L-62

--------------------------------------------------------------------------------

 

(e)            No Proceedings. There are no proceedings or investigations to
which the Issuer, or any of the Issuer’s Affiliates, is a party pending, or, to
the knowledge of the Issuer, threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality (A)
asserting the invalidity of the Transaction Documents or any Receivable or any
Contract, (B) seeking to prevent the issuance of any of the Notes or the
consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that would adversely
affect the performance by the Issuer of its obligations under, or the validity
or enforceability of, the Transaction Documents or any Receivable or any
Contract.


(f)             Approvals. All approvals, authorizations, consents, orders or
other actions of any Person, or of any court, governmental agency or body or
official, required in connection with the execution and delivery of the
Transaction Documents and with the valid and proper authorization, issuance and
sale of the Notes pursuant to this Indenture (except that no such representation
is made with respect to any necessary approvals of State securities officials
under the Blue Sky Laws), have been or will be taken or obtained on or prior to
the Closing Date.


(g)            Principal Office. The Issuer’s principal place of business and
chief executive office is located at the Issuer Address.


(h)            Transfer and Assignment. Upon the delivery by or on behalf of the
Issuer to the Trustee of the Contracts and the filing of the financing
statements described in Sections 4.01(a)(v) and 4.02(b), the Trustee, for the
benefit of the Secured Parties, shall have a first priority perfected security
interest in the Issuer’s interest in the Contracts and Receivables and the
proceeds thereof and that portion of the Collateral in which a security interest
may be perfected by possession or the filing of a financing statement, in each
case, under the UCC, limited to the extent set forth in Section 9-315 of the UCC
as in effect in the applicable jurisdiction; provided that none of the Servicer,
the Transferor and the Issuer shall be required to file or record assignments of
any UCC-1 financing statements or other lien recordings made against an Obligor.
All filings (including UCC filings) as are necessary in any jurisdiction to
perfect the security interest of the Trustee in the Collateral, including the
transfer of the Contracts and any other payments to become due thereunder, have
been made.


(i)             Owners of the Issuer. LEAF Equipment Leasing Income Fund III,
L.P. owns one hundred percent (100%) of the Equity Interest in the Issuer, and
such Equity Interest is duly authorized, validly issued, fully paid for and
non-assessable by the Issuer.


(j)             Bulk Transfer Laws. The transfer, assignment and conveyance of
the Contract Assets by the Issuer pursuant to this Indenture are not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.


(k)            The Contract Assets. The rights of the Issuer with respect to the
representations and warranties that are made by the Transferor in the Purchase
and Contribution Agreement and each Assignment Agreement, as of each Acquisition
Date have been assigned by the Issuer to the Trustee pursuant to the terms
hereof, and the Issuer is not aware of any inaccuracy in any such
representations and warranties except for such inaccuracies as have been
provided in writing to the Trustee.

 
Exhibit L-63

--------------------------------------------------------------------------------

 

(l)             Solvency. The Issuer, both prior to and after giving effect to
the transactions contemplated hereby, (i) is not “insolvent” (as such term is
defined in §101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as
they become due; and (iii) does not have unreasonably small capital for the
activities that it conducts or for any transaction(s) in which it is about to
engage.


(m)           Investment Company. The Issuer is not an “investment company” or a
company controlled by an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or otherwise
subject to any other federal or state statute or regulation limiting its ability
to incur indebtedness. The Issuer, at all times, within the meaning of 17 C.F.R.
270.3a-7, (1) will have issued only the Notes and the membership interests
issued to its managing member at its formation, and any other securities issued
by the Issuer are “fixed income securities or other securities ... that depend
primarily on the cash flow from eligible assets” and for which a trustee is
appointed in compliance with 17 C.F.R. 270.3a-7(a)(4), (2) will sell its
securities only to its affiliates, “qualified institutional buyers”, or
institutional accredited investors or will sell securities “rated, at the time
of initial sale, in one of the four highest categories assigned long-term debt”
by one of DBRS, Moody’s, S & P or Fitch, (3) will either acquire or dispose of
the Contracts only in accordance with and as permitted by the Purchase and
Contribution Agreement, the Assignment Agreements, the Purchase and Sale
Agreements, the Assignments, the Servicing Agreement, its limited liability
company operating agreement and the Indenture only (a) in accordance with the
agreements under which its securities are issued, (b) if a rating downgrade of
any of its outstanding “fixed-income securities” does not result and (c) if such
acquisition or disposition is not “for the primary purpose of recognizing gains
or decreasing losses resulting from market value changes”. The Issuer will not
engage in any business other than that expressly permitted by the Transaction
Documents and its limited liability company operating agreement.


(n)            Limited Activities. Since its formation, the Issuer has conducted
no activities other than the execution, delivery and performance of the
Transaction Documents contemplated hereby, and such other activities as are
incidental to the foregoing and otherwise permitted under Section 12.02(i). The
Issuer has incurred no indebtedness nor engaged in any activities or
transactions nor acquired any assets except as expressly contemplated hereunder
and under the other Transaction Documents.


(o)            Taxes. The Issuer has filed or caused to be filed all Federal,
state and local tax returns which are required to be filed by it, and has paid
or caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Issuer or the Servicer on its behalf has set aside
adequate reserves on its books in accordance with GAAP and which proceedings
have not given rise to any Lien.

 
Exhibit L-64

--------------------------------------------------------------------------------

 

(p)            Lockbox Accounts. The Issuer has no lockbox accounts or other
bank accounts for the collection of the Contract Assets other than the Lockbox
Account.


(q)            Accuracy of Information. All certificates, reports, financial
statements and similar writings furnished by or on behalf of the Issuer to the
Trustee or any Noteholder, at any time pursuant to any requirement of, or in
response to any written request of any such party under, this Indenture or any
other Transaction Document, have been, and all such certificates, reports,
financial statements and similar writings hereafter furnished by the Issuer to
such parties will be, true and accurate in every respect material to the
transactions contemplated hereby on the date as of which any such certificate,
report, financial statement or similar writing was or will be delivered, and
shall not omit to state any material facts or any facts necessary to make the
statements contained therein not materially misleading.


(r)            Rating Agency Perfection Requirements as to Collateral.


(1)            This Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer. The Issuer has good and
marketable title to the Collateral (including the Collection Account, the
Reserve Account, the Servicer Transition Account and all amounts from time to
time on deposit in the Lockbox Account with respect to the Contracts), free and
clear of any Liens (except as otherwise provided in the Lockbox Intercreditor
Agreement and the rights of Obligors to Security Deposits retained by the
Issuer).


(2)            All of the Contracts included in the Collateral constitute
“tangible chattel paper” or “instruments” within the meaning of the UCC. The
Issuer has transferred to the Trustee the Contract Files, and, other than the
stamp, if any, in favor of a prior lender that signed a Release Agreement
related to a Contract, none of the tangible chattel paper in such Contract Files
has any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than in favor of the Issuer or the
Trustee. The Equipment related to each Contract constitutes either “equipment”
for purposes of section 9-102(33) of the UCC or “inventory” for purposes of
section 9-102(48) of the UCC; provided however, notwithstanding the foregoing,
Contracts representing an amount less than or equal to 5.0% of the Discounted
Pool Balance may relate to Equipment that does not constitute “equipment” for
purposes of section 9-102(33) of the UCC or “inventory” for purposes of section
9-102(48) of the UCC.


(3)            The Issuer has caused (and will instruct the Servicer to cause),
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest granted in the Collateral to the Trustee hereunder. Each such
financing statement will contain a statement that a “purchase of, or security
interest in, any collateral described in this financing statement will violate
the rights of the Trustee.”

 
Exhibit L-65

--------------------------------------------------------------------------------

 

(4)            Each of the Reserve Account, the Collection Account and the
Servicer Transition Account constitutes a “securities account” within the
meaning of the applicable UCC. As provided in Section 13.02(e), the securities
intermediary for the Collection Account, the Reserve Account and the Servicer
Transition Account has agreed to treat all assets credited thereto as “financial
assets” within the meaning of the UCC and the Issuer has taken all steps
necessary to cause the securities intermediary to identify in its records the
Trustee as the person having a security entitlement against the securities
intermediary in the Collection Account, the Reserve Account and the Servicer
Transition Account. None of the Reserve Account, the Collection Account or the
Servicer Transition Account is in the name of any person other than the Trustee
for the benefit of the Secured Parties. The Issuer has not permitted the
securities intermediary of the Collection Account, the Reserve Account or the
Servicer Transition Account to comply with entitlement orders of any person
other than the Trustee. The Issuer has received all consents and approvals
required in connection with the Grant to the Trustee of its interest and rights
in the Reserve Account, the Collection Account and the Servicer Transition
Account.


(5)            The Lockbox Account constitutes a “deposit account” within the
meaning of the applicable UCC. The Issuer has delivered, or has caused the
Servicer to deliver, to the Trustee, a fully executed Lockbox Intercreditor
Agreement relating to the Lockbox Account, pursuant to which the Lockbox Bank
has agreed to comply with all instructions by the Trustee, as securities
intermediary thereunder, directing the disposition of funds in the Lockbox
Account without further consent by the Issuer or the Servicer. The Issuer has
not permitted any Lockbox Bank to comply with any instructions of any other
Person regarding withdrawal of funds other than the Trustee and, to the extent
permitted under the Transaction Documents, the Servicer. The Lockbox Account is
not in the name of any person other than the Issuer, the Trustee or the Lockbox
Bank, as securities intermediary under the Lockbox Intercreditor Agreement.


(6)            Other than the security interest granted to the Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral. The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer, the Transferor, the Originator or the Sellers that include a
description of collateral that includes the Collateral other than any financing
statement that has been terminated or released. The Issuer is not aware of any
judgment, ERISA or tax lien filings against the Issuer, the Transferor or the
Sellers.


(7)            Notwithstanding any other provision of this Indenture or any
other Transaction Document, the representations contained in this Section
12.01(r) shall be continuing and remain in full force and effect, without
waiver, until the date on which the Notes have been paid in full.


(8)            At all times, all Collateral will consist of property in which a
security interest may be created and attach under the UCC.
 
(s)            Existing Contracts. As to each Initial Contract and the related
Contract Assets, as of the Closing Date: (i) the information set forth in the
Contract Schedule with respect to such Contract is true and correct; (ii) except
as otherwise described on an Exception Report delivered in connection with the
acquisition of such Contract, (A) immediately prior to such Contract’s
Acquisition Date, the Servicer (or a custodian designated to hold such Contracts
on the Servicer’s behalf) had possession of the related Contract Files; (B) each
of such documents required to be signed by the Obligor was signed by the Obligor
in the appropriate spaces; and (C) the complete Contract File for such Contract
was delivered to the Custodian; and (iv) as of the date that such Contract was
acquired, the Servicer used no selection procedures that identified the
Contracts or other Contract Assets being acquired on such date as being less
desirable or valuable than other comparable equipment leases or loans owned by
the Transferor.

 
Exhibit L-66

--------------------------------------------------------------------------------

 


Section 12.02        Covenants. The Issuer hereby makes the following covenants
for the benefit of the Secured Parties and on which the Trustee relies in
accepting the Collateral in trust and in authenticating the Notes.


(a)            No Liens. Except for the conveyances and grant of security
interests hereunder, the Issuer will not sell, pledge, assign, convey, dispose
of or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on any Collateral now existing or hereafter created, or any
interest therein prior to the termination of this Indenture pursuant to Section
5.01; the Issuer will notify the Trustee in writing of the existence of any Lien
on any of the Collateral immediately upon discovery thereof; the Issuer shall
promptly discharge (or cause to be discharged) any Lien (other than Permitted
Liens) on the Collateral; and the Issuer shall defend the right, title and
interest of the Trustee in, to and under the Collateral now existing or
hereafter created, against all claims of third parties claiming through or under
the Issuer; provided that nothing in this Section 12.02(a) shall prevent or be
deemed to prohibit the Issuer from suffering to exist upon any of the Equipment
any Liens for municipal or other local taxes and other governmental charges due
from the Issuer if such taxes or governmental charges shall not at the time be
due and payable or, if the Issuer shall currently be contesting the validity
thereof in good faith by appropriate proceedings, nonpayment of such taxes or
charges shall not pose any risk of forfeiture of such Equipment, and the
aggregate amount at dispute shall not be greater than $50,000.00, unless the
Control Party otherwise approves.


(b)            Obligations with Respect to the Contract Assets. The Issuer will
do nothing to impair the rights of the Trustee (for the benefit of the Secured
Parties) in the Collateral. In addition, to the extent the Issuer actually
receives any Collections, it shall deposit or cause to be deposited in the
Collection Account within three (3) Business Days of receipt and identification
thereof the amount of such Collections in accordance with Section 13.03 and will
hold such monies in trust for the Trustee until so deposited. The Issuer agrees
to take all such lawful action as the Trustee or the Control Party may request
to compel or secure the performance and observance by the Transferor, Sellers
and the Servicer, as applicable, of each of their obligations to the Issuer
under or in connection with the Purchase and Contribution Agreement, Purchase
and Sale Agreements, the Assignment Agreements, the Assignments and the
Servicing Agreement in accordance with the terms thereof, and to exercise any
and all rights, remedies, powers and privileges lawfully available to the Issuer
under or in connection with such Transaction Documents to the extent and in the
manner directed by the Trustee or the Control Party, as applicable, including
the transmission of notices of default thereunder and the institution of legal
or administrative actions or proceedings to compel or secure performance by the
Transferor or the Servicer of each of their obligations thereunder.

 
Exhibit L-67

--------------------------------------------------------------------------------

 

(c)            Notice of Default, Etc. The Issuer will deliver to the Trustee
and each Holder of Outstanding Notes immediately upon becoming aware of the
existence of any condition or event that constitutes a Default, an Event of
Default or an Event of Servicing Termination, a written notice describing its
nature and period of existence and what action is being taken or proposed to be
taken with respect thereto.


(d)            Compliance with Law. The Issuer will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to it or the Collateral or any part
thereof or necessary for it to perform its responsibilities hereunder and under
the other Transaction Documents; provided that the Issuer may contest any act,
regulation, order, decree or direction in good faith and in any reasonable
manner which shall not adversely affect the rights of the Trustee (for the
benefit of the Secured Parties) in the Collateral.


(e)            Preservation of Security Interest. The Issuer shall execute and
file such documents requested of it which may be required by law to fully
preserve and protect the first priority security interest of the Trustee (for
the benefit of the Secured Parties) in the Collateral.


(f)             Maintenance of Office, Etc. The Issuer will not, without
providing thirty (30) days’ prior written notice to the Trustee and without
filing such amendments to any previously filed financing statements as the
Trustee may require or as may be required in order to maintain the Trustee’s
perfected security interest in the Collateral (for the benefit of the Secured
Parties), (a) change its jurisdiction of organization or the location of its
principal place of business, or (b) change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Issuer in accordance with this Indenture seriously
misleading within the meaning of Section 9-506 of any applicable enactment of
the UCC.


(g)            Further Assurances. The Issuer will make, execute or endorse,
acknowledge, and file or deliver to the Trustee and the Control Party from time
to time such schedules, confirmatory assignments, conveyances, transfer
endorsements, powers of attorney, certificates, reports, UCC financing
statements, and other assurances or instruments and take such further steps
relating to the Collateral, as the Trustee may reasonably request and reasonably
require in connection with the transactions the subject of the Transaction
Documents, except that UCC financing statements are not required to have been
filed against the related Obligor for any Equipment related to any Contract that
had an original equipment cost at origination of less than (A) if such Contract
is a secured loan or finance lease that provides for a $1 purchase option,
$25,000, or (B) if such Contract provides for a “fair market value” purchase
option, $50,000.


(h)            Notice of Liens. The Issuer shall notify the Trustee in writing
immediately after becoming aware of any Lien on any portion of the Collateral,
except for any Liens on Equipment for municipal or other local taxes due from
the Issuer if such taxes shall not at the time be due or payable without penalty
or, provided the same are Permitted Liens, if the Issuer shall currently be
contesting the validity thereof in good faith by appropriate proceedings, such
nonpayment shall not pose any risk of forfeiture of such Collateral and the
Issuer shall have set aside on its books adequate reserves with respect thereto.

 
Exhibit L-68

--------------------------------------------------------------------------------

 

(i)             Separateness Covenants. The Issuer shall respect and
appropriately document the separate and independent nature of its activities, as
compared with those of any other Person, take all reasonable steps to continue
its identity as a separate legal entity, and make it apparent to Persons that
the Issuer is an entity with assets and liabilities distinct from those of any
other Person. Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Indenture, the Issuer (i) shall (A) maintain its
books and records separate from the books and records of any other entity, (B)
maintain separate bank accounts and no funds of the Issuer shall be commingled
with funds of any other entity except as otherwise permitted in the Lockbox
Intercreditor Agreement, (C) keep in full effect its existence, rights,
privileges, licenses and franchises as a limited liability company under the
laws of Delaware, (D) cause its officers to act independently and in its
interests, (E) cause its managing member to duly authorize all of its limited
liability company actions and (F) observe all company procedures required by its
organizational documents and applicable laws; and (ii) shall not (A) dissolve or
liquidate in whole or in part, (B) own any subsidiary or lend or advance any
moneys to, or make an investment in, any Person, (C) except as provided in the
Transaction Documents, incur any debt in connection with or make any capital
expenditures, (D)(1) commence any case, proceeding or other action under any
existing or future bankruptcy, insolvency or similar law seeking to have an
order for relief entered with respect to it, or seeking reorganization,
arrangement, adjustment, wind-up, liquidation, dissolution, composition or other
relief with respect to it or its debts, (2) seek appointment of a receiver,
trustee, custodian or other similar official for it or any part of its assets,
(3) make a general assignment for the benefit of creditors, or (4) take any
action in furtherance of, or consenting or acquiescing in, any of the foregoing,
(E) make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or its capability of doing so, or otherwise),
endorse or otherwise become contingently liable (directly or indirectly) for the
obligations of, or own or purchase any stock, obligations or securities of or
any other interest in, or make any capital contribution to, any other Person
other than as specifically provided for in the Transaction Documents, (F) merge
or consolidate with any other Person, (G) engage in any other action that
detracts from whether the separate legal identity of the Issuer will be
respected, including (1) holding itself out as or permitting itself to be held
out as being liable for the debts of any other Person or (2) acting other than
in its name and through its duly authorized officers or agents, (H) create,
incur, assume, or in any manner become liable in respect of any indebtedness
other than the Notes, expenses associated with the Closing Date, trade payables
and expense accruals incurred in the ordinary course of business which are
incidental to its permitted activities, and as provided in or under the
Transaction Documents, (I) sponsor or contribute, or contract to or incur any
other obligation to contribute to any Plans, or (J) enter into or become party
to any agreements or instruments other than the Transaction Documents or any
documents or instruments executed pursuant thereto and in connection therewith.
The Issuer will not hold itself out, or permit itself to be held out, as having
agreed to pay or as being liable for the debts of the Transferor and the Issuer
will not engage in any transactions with the Transferor, except as expressly
contemplated by the Transaction Documents and on an arm’s-length basis. The
Issuer will not hold the Transferor out to third parties as other than an entity
with assets and liabilities distinct from the Issuer. The Issuer will not act in
any other matter that could foreseeably mislead others with respect to the
Issuer’s separate identity. Failure of the Issuer or the Transferor on behalf of
the Issuer to comply with any of the foregoing covenants shall not affect the
status of the Issuer as a separate legal entity or the limited liability of the
Transferor. So long as any Notes remain Outstanding or any other amounts are
owed under the Transaction Documents, the Issuer shall not amend its
organizational documents without the prior written consent of the Control Party
and prior written notice to the Rating Agency and the Trustee. The Issuer shall
not make any investment in any Person through the direct or indirect holding of
securities or otherwise other than in Eligible Investments. The Issuer shall not
declare or pay any dividends, except out of funds released to it under Section
13.03. The Issuer will not have any of its indebtedness guaranteed by the
Transferor or any Affiliate of the Transferor. The Issuer will cause any
financial statements consolidated with those of the Transferor to state that the
Issuer is a separate entity with its own separate creditors who, in any
liquidation of the Issuer, will be entitled to be satisfied out of the Issuer’s
assets prior to any value in the Issuer becoming available to the Issuer’s
equity holders. Without the prior written consent of the Control Party, the
Issuer will not, nor will it permit or allow others to, amend, modify, terminate
or waive any provision of any Contract Assets, except to the extent otherwise
expressly permissible under the Transaction Documents. Notwithstanding the
foregoing, the Servicer may, without the prior written consent of the Control
Party, waive any assumption fees, late payment charges, charges for checks
returned for insufficient funds, or other fees which may be collected in the
ordinary course of servicing the Contracts. The Issuer shall take such actions
as the Trustee (at the direction of the Control Party) shall request to enforce
the Issuer’s rights under the Contracts, and, at any time during which a Default
shall have occurred and be continuing, shall take such actions as are necessary
to enable the Trustee (at the direction of the Control Party) to exercise such
rights in the Trustee’s own name. On or before June 15 of each year, so long as
any of the Notes are Outstanding, the Issuer shall furnish to the Trustee and
each Noteholder, an Officer’s Certificate confirming that the Issuer is in
compliance with its obligations under this Section 12.02(i).

 
Exhibit L-69

--------------------------------------------------------------------------------

 

(j)             Directors. The Issuer agrees that at all times, at least one (1)
of the directors of the Issuer will be professional directors that are not, and
have not been, a director, shareholder, officer or employee of any direct or
ultimate parent or Affiliate of the Transferor; provided that an independent
director or independent officer may serve in similar capacities for other
“special purpose entities” formed by the Transferor and its Affiliates.


(k)            Treatment for Tax Purposes. The Issuer shall treat the Notes as
indebtedness of the Issuer and the Collateral as assets owned by the Issuer for
purposes of all federal, state and local income taxes, unless and until
otherwise required by an applicable taxing authority.


(l)             Information Regarding the Issuer. The Issuer shall, on the
written request of the Trustee or the Control Party, on reasonable notice,
furnish to the Trustee and the Noteholders the books and records of the Issuer
maintained pursuant to its limited liability company agreement and any and all
other information maintained or held by the Issuer regarding the Issuer or the
Collateral.


(m)           Preservation of the Contract Assets. The Issuer shall not assign,
sell, pledge, or exchange, or in any way encumber or permit the encumbrance of,
or otherwise dispose of, the Contract Assets except as expressly permitted under
the Transaction Documents to which it is a party.

 
Exhibit L-70

--------------------------------------------------------------------------------

 

(n)            Enforcement of Transaction Documents. Upon request, the Issuer
will cooperate with the taking of all actions necessary, and the diligent
pursuit of all remedies available to it, in all cases to the extent commercially
reasonable, to allow the Control Party and the Trustee in the name of the Issuer
to enforce all obligations of the Transferor and the Servicer owing to the
Issuer under the Transaction Documents to which such Persons are a party and to
secure its rights thereunder.


(o)            Issuer May Not Merge, etc. The Issuer shall not merge with or
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person.


(p)            [Reserved.]


(q)            Use of Proceeds. The proceeds from the sale of the Notes may be
used by the Issuer solely to pay to or on behalf of the applicable assignor, the
Purchase Price owed to it in accordance with the Assignment Agreement for the
purchase of Contract Assets, and to pay expenses owed to the Noteholders, the
Trustee, the Custodian, the Servicer and the Back-up Servicer related thereto or
otherwise associated with the issuance of the Notes. None of the transactions
contemplated in this Indenture (including the use of the proceeds from the sale
of the Notes) will result in a violation of Section 7 of the Securities and
Exchange Act of 1934, as amended, or any regulations issued pursuant thereto,
including Regulations T, U and X of the Board of Governors of the Federal
Reserve System. The Issuer does not own or intend to, and none of the proceeds
from the Notes will be used to, carry or purchase any margin securities
originally issued by it or any “margin stock” within the meaning of said
Regulation U.


(r)            Indemnification. The Issuer shall indemnify and hold harmless the
Noteholders from and against any loss, liability, expense, damage or injury
sustained or suffered by them by reason of any acts, omissions or alleged acts
or omissions (i) by the Issuer in the performance of its obligations under the
Transaction Documents (including any violation of any applicable laws by the
Issuer as a result of the transactions contemplated by this Indenture) to which
it is a party, or (ii) arising out of the activities of any of them with respect
to the Collateral, including enforcement of rights and remedies against the
Issuer under the Transaction Documents to which it is a party and any judgment,
award, settlement, reasonable attorneys’ fees and other expenses reasonably
incurred in connection with the defense of any actual or threatened action,
proceeding or claim; provided that the Issuer shall not indemnify the
Noteholders if such loss, liability, expense, damage or injury is due to such
Person’s gross negligence, willful misconduct, willful misfeasance or bad faith
in the performance of its rights or duties hereunder. Any indemnification
pursuant to this Section shall only be payable, subject to the priority of
payments in Section 13.03, from the assets of the Issuer released from the
Collateral except as otherwise expressly provided in the Transaction Documents.
The provisions of this indemnity shall survive the termination of this
Indenture.


(s)            Taxes. The Issuer shall pay and discharge all taxes and
governmental charges upon it or against any of its properties or assets or its
income prior to the date after which penalties attach for failure to pay, except
(a) to the extent that the Issuer shall be contesting in good faith in
appropriate proceedings its obligation to pay such taxes or charges, and
adequate reserves having been set aside for the payment thereof and no Lien has
been created on any of its assets in connection therewith, or (b) with respect
to such taxes and charges which are not material in either nature or amount such
that any failure to pay or discharge them, and any resulting penalties, either
in any one instance or in the aggregate, would not materially and adversely
affect the financial condition, operations, activities or prospects of the
Issuer or the interests of each Noteholder under this Indenture, a Note or any
other Transaction Document, and no Lien has been created on any of the Issuer’s
assets in connection therewith.

 
Exhibit L-71

--------------------------------------------------------------------------------

 

(t)            No Adverse Transactions. The Issuer shall not enter into any
transaction which adversely affects the Collateral or any Secured Party’s rights
under this Indenture, a Note or any other Transaction Document.


(u)            Transactions by Issuer. None of the Noteholders shall have any
obligation to authorize the Issuer to, and the Issuer shall not (without the
prior written consent of the Majority Holders), enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Person (including, without limitation
any Affiliate, any shareholder, director, manager, officer or employee (or any
relative thereof) of the Issuer or any such Affiliate) unless such transaction
is (a) expressly permitted under this Indenture or any other Transaction
Document, (b) in the ordinary course of conducting the Issuer’s permitted
activities and (c) upon fair and reasonable terms no less favorable to the
Issuer than it would obtain in a comparable arm’s-length transaction.


(v)            Further Limitations on Actions. The Issuer shall not do any of
the following without the consent of the Control Party: (i) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of the Issuer’s
membership interests, except in connection with employment or similar agreements
with officers and directors of the Issuer, or (ii) make any change in the
Issuer’s capital structure (except for permitted redemptions or prepayments of
the Notes hereunder), or (iii) make any material change in any of its
objectives, purposes or operations.


(w)            Rule 144A Information. With respect to the Holder of any Note,
the Issuer shall promptly furnish or cause to be furnished to such Holder or to
a prospective purchaser of such Note designated by such Holder, as the case may
be, the information required to be delivered pursuant to Rule 144A(d)(4) under
the Securities Act (“Rule 144A Information”) in order to permit compliance by
such Holder with Rule 144A in connection with the resale of such Note by such
Holder; provided, however, that the Issuer shall not be required to furnish Rule
144A Information in connection with any request made on or after the date which
is three years from the later of (a) the date such Note (or any predecessor
Note) was acquired from the Issuer or (b) the date such Note (or any predecessor
Note) was last acquired from an “affiliate” of the Issuer within the meaning of
Rule 144 under the Securities Act; and provided, further, that the Issuer shall
not be required to furnish such information at any time to a prospective
purchaser located outside the United States who is not a U.S. Person.


ARTICLE XIII
 
ACCOUNTS AND ACCOUNTINGS


Section 13.01        Collection of Money. Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all money and other property payable to or receivable by the
Trustee pursuant to this Indenture. The Trustee shall, upon request from the
Servicer, provide the Servicer with sufficient information regarding the amount
of collections with respect to the Contract Assets and the other Collateral
received by the Trustee in any accounts held in the name of the Trustee to
permit the Servicer to perform its duties under the Servicing Agreement. The
Trustee shall hold all such money and property so received by it as part of the
Collateral and shall apply it as provided in this Indenture. If any Contract
becomes a Defaulted Contract, the Trustee, upon the request of the Issuer or the
Servicer, may, and upon the request of the Control Party shall, take such action
as may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate Proceedings. Any such action shall be
without prejudice to any right to deem a Contract a “Defaulted Contract” for
purposes of the Transaction Documents and to claim a Default or Event of Default
under this Indenture and to proceed thereafter as provided in Article VI.

 
Exhibit L-72

--------------------------------------------------------------------------------

 

Section 13.02        Establishment of Trust Accounts. ii) Prior to the Closing
Date, the Issuer established, and as of the Closing Date the Issuer maintains,
with the Trustee (i) a segregated, trust account (the “Reserve Account”) for the
deposit and retention of amounts required to be maintained therein; (ii) a
segregated, trust account (the “Collection Account”) for the receipt and/or
retention (as applicable) of (A) Collections, (B) Transferor Advances, (C) any
interest or other earnings earned on all or part of the funds in the Collection
Account or on any other Collateral and any other amounts, if any, remitted by
the Issuer pursuant to Section 13.02(d), (D) amounts received in accordance with
Section 11.02(b) in connection with a redemption of Outstanding Notes in
accordance with Article XI, (E) amounts transferred from the Reserve Account or
the Servicer Transition Account in accordance with the terms of this Indenture
and (F) amounts transferred from the Lockbox Account in accordance with the
Servicing Agreement and (iii) a segregated trust account (the “Servicer
Transition Account”) for the deposit and retention of amounts required to be
maintained therein. The Collection Account, the Reserve Account and the Servicer
Transition Account are collectively referred to as the “Trust Accounts.”


(b)            The Trust Accounts shall be in the name of the Trustee on behalf
of the Noteholders at the Corporate Trust Office, which shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties. Funds in each Trust Account shall not be commingled with
any other monies. The Trustee shall ensure that the Trust Accounts are at all
times Eligible Accounts. All payments to be made from time to time by the Issuer
to the Noteholders and other Persons out of funds in any Trust Account pursuant
to this Indenture shall be made by the Trustee or the Paying Agent. All monies
deposited from time to time in the Trust Accounts pursuant to this Indenture
shall be held by the Trustee as part of the Collateral as herein provided.


(c)            Upon direction of the Servicer, the Trustee shall invest the
funds in or credited to any or all of the Trust Accounts in Eligible
Investments. The direction of the Servicer shall specify the Eligible
Investments in which the Trustee shall invest, shall state that the same are
Eligible Investments and shall further specify the percentage of funds to be
invested in each Eligible Investment. No such Eligible Investment shall mature
later than the Business Day preceding the next following Payment Date. In the
absence of direction of the Servicer, the Trustee shall invest funds in the
Trust Accounts in Eligible Investments described in clause (g) of the definition
thereof. Eligible Investments for funds in or credited to the Trust Accounts
shall be made in the name of the Trustee for the benefit of the Secured Parties.

 
Exhibit L-73

--------------------------------------------------------------------------------

 

(d)            Any proceeds, payments, income or other gain from investments in
Eligible Investments made in respect of funds in or credited to the Trust
Accounts, as outlined in (c) above, shall be credited to the respective Trust
Account from which such funds were derived. The Trustee shall not be liable for
any loss incurred on any funds invested in Eligible Investments pursuant to the
provisions of this Section (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its individual
capacity). In no event shall the Trustee be liable for the selection of
investments or for losses incurred as a result of the liquidation of any
investment prior to its Stated Maturity Date or for the failure of any
appropriate Person to provide timely written investment direction.


(e)            Each party hereto agrees that each of the Trust Accounts
constitutes a “securities account” within the meaning of Article 8 of the UCC
and in such capacity U.S. Bank National Association shall be acting as a
“securities intermediary” within the meaning of 8-102 of the UCC and that,
regardless of any provision in any other agreement, for purposes of the UCC, the
State of New York shall be deemed to be the “securities intermediary’s
jurisdiction” under Section 8-110 of the UCC. The Trustee shall be the
“entitlement holder” within the meaning of Section 8-102(a)(7) of the UCC with
respect to the Trust Accounts. In furtherance of the foregoing, U.S. Bank
National Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Trustee with respect to the Trust Accounts, without further
consent by the Issuer. Each item of property (whether investment property,
financial asset, security, instrument or cash) credited to each Trust Account
shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC. All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Trustee or indorsed to the Trustee or in blank, and in no case will any
financial asset credited to any Trust Account be registered in the name of the
Issuer, payable to the order of the Issuer or specially indorsed to the Issuer
except to the extent the foregoing have been specially indorsed to the Trustee
or in blank. Any Eligible Investment consisting of “certificated securities,” as
defined in the applicable UCC will be evidenced directly or indirectly by
physical certificates and each such certificated security (i) will be delivered
and held in its direct physical possession by the Securities Intermediary in the
State of Minnesota and (ii) (x) is registered in the name of the Securities
Intermediary or (y) has been appropriately assigned thereon, or is accompanied
by a bond power and/or assignment appropriately executed, in blank or to the
Securities Intermediary, and is accompanied by any other documents required by
the documents governing such security to effect the transfer of the registration
thereof to the Securities Intermediary. The Trust Accounts shall be under the
sole dominion and control (as defined in Section 8-106 of the UCC) of the
Trustee, and the Issuer shall have no right to close, make withdrawals from, or
give disbursement directions with respect to, or receive distributions from, (A)
the Collection Account or the Reserve Account, except in accordance with Section
13.03 and (B) with respect to the Servicer Transition Account, except in
accordance with Section 13.05.


(f)            In the event that U.S. Bank National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Trustee’s rights to the funds on deposit therein shall be subject to Section
13.03. The financial assets credited to, and other items deposited to the Trust
Accounts will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person other than as created pursuant to this Indenture.

 
Exhibit L-74

--------------------------------------------------------------------------------

 

Section 13.03        Collection Account. iii) Except as otherwise expressly
provided herein, all amounts received by the Issuer other than (i) proceeds of
the sale of the Notes to the Initial Purchaser, (ii) the Initial Reserve Deposit
deposited in the Reserve Account, (iii) amounts deposited in the Servicer
Transition Account or (iv) amounts erroneously credited to the Issuer for which
the Control Party has provided its prior consent to the application thereof,
shall be deposited in the Collection Account until applied, together with funds
from the Reserve Account and Servicer Transition Account in accordance with this
Section 13.03.


(b)            By no later than 1:00 p.m. (New York time) on each Payment Date,
after making all transfers and deposits to the Collection Account pursuant to
Section 13.03, Section 13.04(b) and Section 13.05, the Trustee shall withdraw
from the Collection Account all Available Funds with respect to the related
Collection Period and shall disburse such Available Funds in accordance with the
related Monthly Servicing Report; provided that, if the Trustee shall not have
received the Monthly Servicing Report, (x) the Trustee shall withdraw from the
Collection Account amounts verified in writing by the Servicer as needed to pay
first, all accrued and unpaid fees and properly invoiced costs and expenses of
each of the Transferor, Servicer, Back-up Servicer, Trustee and Custodian and
second, amounts in accordance with the priorities set forth in Section
13.03(c)(v) through 13.03(c)(xvi), (y) the Trustee shall distribute such funds
in order to make such payments to the appropriate Persons and (z) upon
subsequent receipt of the Monthly Servicing Report, or such other information as
may be required by the Trustee, the Trustee shall pay each such other amounts
set forth below, all as set forth in the Monthly Servicing Report or in such
other information delivered to the Trustee; provided further that amounts
deposited in the Collection Account in accordance with Section 11.02(b) shall be
disbursed in accordance with Section 11.04 and not this Section 13.03;


(c)            On each Payment Date, whether or not an Event of Default has
occurred and is continuing and the maturity of the Notes has been accelerated,
the Trustee shall make the following payments from the Available Funds then on
deposit in the Collection Account (after required deposits therein from the
Reserve Account and the Servicer Transition Account) in the following order of
priority (to the extent funds are available therefor):


(i)             to the Transferor, any unreimbursed Transferor Advances;


(ii)            to the Transferor (as agent for the Servicer) or to the
Servicer, if LEAF Financial Corporation or an Affiliate is no longer the
Servicer, the Servicer Fee (including any accrued and unpaid amounts owing to a
predecessor Servicer) then due to such person, together with any accrued and
unpaid Servicer Fees owed to such person from prior Collection Periods;


(iii)           (a) to the Transferor (as agent for the Servicer) or to the
Servicer, if LEAF Financial Corporation or an Affiliate is no longer the
Servicer, any Servicing Charges and (b) to the Servicer (including any accrued
and unpaid amounts owing to a predecessor Servicer), any unreimbursed Collection
Costs incurred by such person;

 
Exhibit L-75

--------------------------------------------------------------------------------

 

(iv)           to the Trustee, the Custodian and the Back-up Servicer, the
Trustee Fees and out-of-pocket expenses, Custodian Fees and out-of-pocket
expenses and Back-up Servicer Fees and out-of-pocket expenses (which includes
out-of-pocket expenses due to any successor Servicer) then due, together with
any unpaid Trustee Fees and out-of-pocket expenses, Custodian Fees and
out-of-pocket expenses and Back-up Servicer Fees and out-of-pocket expenses from
prior Collection Periods (subject to certain limitations set forth herein), and,
solely from funds from the Servicer Transition Account, any unpaid Transition
Costs in an amount not to exceed in the aggregate $150,000;


(v)            to the Class A Noteholders, the total amount of Note Interest due
and payable to such Classes of Notes;


(vi)           to the Class B Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;


(vii)          to the Class C Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;


(viii)         to the Class D Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;


(ix)           to the Class E-1 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;


(x)             to the Class E-2 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;


(xi)            to the Class A Noteholders in reduction of principal until the
Outstanding Note Balance of the Class A Notes has been reduced to zero;


(xii)          to the Class B Noteholders in reduction of principal until the
Outstanding Note Balance of the Class B Notes has been reduced to zero;


(xiii)         to the Class C Noteholders in reduction of principal until the
Outstanding Note Balance of the Class C Notes has been reduced to zero;


(xiv)         to the Class D Noteholders in reduction of principal until the
Outstanding Note Balance of the Class D Notes has been reduced to zero;


(xv)          to the Class E-1 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class E-1 Notes has been reduced to zero;


(xvi)         to the Class E-2 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class E-2 Notes has been reduced to zero;


 
Exhibit L-76

--------------------------------------------------------------------------------

 
 
(xvii)        to the Trustee, Securities Intermediary, Custodian and Back-up
Servicer, any indemnification payments owed by the Issuer; and

(xviii)       to the Issuer, any remaining Available Funds.


(d)            On the related Redemption Date, the Trustee shall withdraw the
sum of the applicable Redemption Price from the Collection Account, and the
Paying Agent shall remit the Redemption Price to the applicable Noteholders in
accordance with Section 11.03.


Section 13.04        Reserve Account. iv) On the Closing Date, the Issuer shall
deposit, or cause to be deposited, into the Reserve Account an amount equal to
1.50% of the Initial Discounted Pool Balance.


(b)            If on any Payment Date, (i) amounts on deposit in the Collection
Account are insufficient to reduce the Aggregate Outstanding Note Balance to an
amount lower than or equal to the Discounted Pool Balance after applying clauses
(i) through (xvi) of Section 13.03(c) or (ii) amounts on deposit in the Reserve
Account are greater than or equal to the Aggregate Outstanding Note Balance, the
Trustee will withdraw, to the extent of funds on deposit in the Reserve Account,
in the case of (i), the amount of such insufficiency or, in the case of (ii),
all funds and deposit such amounts into the Collection Account to be used as
Available Funds. Upon the occurrence of any Event of Default that results in
acceleration of the Notes and is not waived or cured on or before the next
Payment Date, all funds maintained in the Reserve Account shall be transferred
to the Collection Account by the Trustee to be used as Available funds in
accordance with Section 13.03(c). On the Stated Maturity Date, and at the option
of the Issuer in connection with the redemption pursuant to Article XI, any
remaining funds on deposit in the Reserve Account shall be deposited in the
Collection Account to be used as Available Funds and distributed in accordance
with Section 13.03(c).


Section 13.05        Servicer Transition Account. v) On the Closing Date, the
Issuer shall deposit, or cause to be deposited, into the Servicer Transition
Account an amount equal to $150,000.


(b)            On each Payment Date following the occurrence of an Event of
Servicing Termination, the Trustee shall withdraw from the Servicer Transition
Account an amount equal to the lesser of (i) the Transition Costs then due and
(ii) the amount that is then credited to the Servicer Transition Account, and
deposit such funds in the Collection Account for the payment of properly
invoiced Transition Costs in accordance with Section 13.03(c).


(c)            On the Stated Maturity Date, and at the option of the Issuer in
connection with the redemption pursuant to Article XI, any remaining funds on
deposit in the Servicer Transition Account shall be deposited in the Collection
Account and distributed in accordance with Section 13.03(c).


Section 13.06        Reports to the Noteholders. vi) On each Payment Date, the
Trustee will make available to each Noteholder the Monthly Servicing Report.


The Trustee will make the Monthly Servicing Report available to the Noteholders,
via the Trustee’s Internet website, and, with the consent or at the direction of
the Issuer, such other information regarding the Notes and/or the Contracts as
the Trustee may have in its possession, but only with the use of a password
provided by the Trustee or its agent to such Person. The Trustee will make no
representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility for the contents thereof.

 
Exhibit L-77

--------------------------------------------------------------------------------

 

The Trustee’s Internet website initially shall be located at www.usbank.com/abs
or at such other address as shall be specified by the Trustee from time to time
in writing to the Noteholders. Noteholders with questions may direct them to the
Trustee’s bondholder services group at (800) 934-6802. In connection with
providing access to the Trustee’s Internet website, the Trustee may require
registration and the acceptance of a disclaimer. The Trustee shall not be liable
for errors in the dissemination of information in accordance with this
Indenture.


Such reports will not constitute financial statements prepared in accordance
with generally accepted accounting principles.


(b)            At least annually, or as otherwise required by law, the Servicer
shall prepare or cause to be prepared, and the Trustee shall distribute to the
Noteholders, any 1099 form, or other tax information or statements as are
required by applicable tax law.


Section 13.07        Monthly Servicing Reports. No later than 12:00 p.m. (New
York time) on each Reporting Date, the Servicer shall deliver the Monthly
Servicing Report to the Trustee, the Back-up Servicer and the Rating Agency. No
later than 12:00 noon (New York time) on the following Verification Date, the
Back-up Servicer shall perform its obligations and duties set forth in Section
4.05 of the Servicing Agreement and shall notify the Issuer and the Trustee of
any discrepancies therein or the need for any additional information to complete
such verification, and the Servicer shall promptly re-issue a revised Monthly
Servicing Report addressing such discrepancies and such information request
which revised Monthly Servicing Report shall supersede the prior report for
purposes of making the distributions described in Section 13.03. The Monthly
Servicing Report shall include the information specified in the form of Monthly
Servicing Report attached to the Servicing Agreement, as such form may be
modified from time to time with the consent of the Servicer, the Back-up
Servicer, the Control Party.


ARTICLE XIV
 
PROVISIONS OF GENERAL APPLICATION


Section 14.01        General Provisions. All of the provisions of this Article
shall apply to this Indenture.


Section 14.02        Acts of Noteholders.


(a)            Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.01) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section.

 
Exhibit L-78

--------------------------------------------------------------------------------

 

(b)            The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.


(c)            The ownership of Notes shall be proved by the Note Register.


(d)            Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Noteholder of any Note shall bind the Noteholder
of every Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, omitted or suffered to
be done by the Trustee or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Note.


Section 14.03        Notices. Any request, demand, authorization, direction,
notice, consent, waiver or Act of Noteholders or the Control Party or other
document provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with any party hereto shall be sufficient for every
purpose hereunder if in writing and telecopied (with written confirmation of
receipt), mailed by registered mail, overnight bonded courier or personally
delivered, and addressed to the appropriate address below (or such other address
as may be provided to the other parties in writing from time to time):


(a)            to the Trustee at 60 Livingston Avenue, EP-MN-WS3D, St. Paul,
Minnesota 55107, telecopier number 651-495-8090, Attention: LEAF Receivables
Funding 5, LLC, Equipment Contract Backed Notes, Series 2010-4;


(b)            to the Custodian at 1133 Rankin Street, EP-MN-TMZD, St. Paul, MN
55116 telecopy number: 651-695-6102, Attention: LEAF Receivables Funding 5, LLC,
Equipment Contract Backed Notes, Series 2010-4;


(c)            to the Servicer at 2005 Market Street, 15th Floor, Philadelphia,
PA 19103, telecopy number: 215-640-6363, Attention: Miles Herman;


(d)            to the Issuer at 2005 Market Street, 15th Floor, Philadelphia, PA
19103, telecopy number: 215-640-6363, Attention: Miles Herman;


(e)            to the Transferor at 2005 Market Street, 15th Floor,
Philadelphia, PA 19103, telecopy number: 215-640-6363, Attention: Miles Herman;


(f)             to the Back-up Servicer at 1310 Madrid Street, Suite 103,
Marshall, MN 56258, telecopy number: 507-532-7005, Attention: Bradley Winkelman,
Re: LEAF Receivables Funding 5, LLC, Equipment Contract Backed Notes, Series
2010-4; or


 
Exhibit L-79

--------------------------------------------------------------------------------

 
 
(g)            DBRS, Inc. at 140 Broadway, 35th Floor, New York, NY 10005,
telecopy number: 212-806-3201, Attention: Chuck Weilamann, Re: LEAF Receivables
Funding 5, LLC, Equipment Contract Backed Notes, Series 2010-4.

Section 14.04        Notices to Noteholders; Waiver. Where this Indenture
provides for notice to Noteholders of any event, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and telecopied (with written confirmation of receipt from each addressee),
mailed by registered mail, overnight bonded courier or delivered personally to
each Noteholder affected by such event, at its address as it appears on the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case in which notice to
Noteholders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Noteholder shall affect the
sufficiency of such notice with respect to other Noteholders, and any notice
which is mailed in the manner herein provided shall conclusively be presumed to
have been duly given.


Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee, but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.


In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.


Section 14.05        Successors and Assigns. All covenants and agreements in
this Indenture by the Issuer shall bind its successors and assigns, whether so
expressed or not.


Section 14.06        Severability; No Waiver. In case any provision in this
Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. No failure on the part of the Trustee,
the Control Party or any Noteholder to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


Section 14.07        Benefits of Indenture Limited to Parties and Express Third
Party Beneficiaries. Nothing in this Indenture or in the Notes, express or
implied, shall give to any Person, other than the parties hereto, the
Noteholders and any of their successors hereunder, any benefit or any legal or
equitable right, remedy or claim under this Indenture or under the Notes. Each
of the Noteholders are express third party beneficiaries of this Indenture each
entitled to enforce the provisions hereof as if a party hereto.


 
Exhibit L-80

--------------------------------------------------------------------------------

 
 
Section 14.08        Legal Holidays. In any case in which the date of any
Payment Date, or the Stated Maturity Date of any Note shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment of principal or interest need not be made on such date, but may be made
on the next succeeding Business Day with the same force and effect as if made on
the nominal date of any such Stated Maturity Date or Payment Date.

Section 14.09        Governing Law; Waiver of Jury Trial; Consent to
Jurisdiction.


(a)            This Indenture and each Note shall be construed in accordance
with and governed by the laws of the State of New York applicable to agreements
made and to be performed therein, except to the extent that the perfection or
effect of perfection of the security interests granted hereunder are governed by
the laws of a jurisdiction other than the State of New York. Section 5-1401 and
Section 5-1402 of the New York General Obligations Law shall be applicable.


(b)            The Issuer hereby agrees to the jurisdiction of any federal court
located within the State of New York, and waives personal service of any and all
process upon it and consents that all such service of process be made by
registered mail directed to the Issuer at the address set forth in Section 14.03
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been deposited in the U.S. mails, postage prepaid. With
respect to the foregoing consent to jurisdiction, the Issuer hereby waives any
objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder and consents to the granting of such legal or
equitable relief as is deemed appropriate by the court.


(c)            The Issuer hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise among
the parties hereto or otherwise arising out of, connected with, related to, or
incidental to the relationship between them in connection with this Indenture.
Instead, any dispute resolved in court will be resolved in a bench trial without
a jury. Nothing in this Section 14.09 shall affect the right of the Trustee, the
Control Party or any Noteholder to serve legal process in any other manner
permitted by law or to bring any action or proceeding against the Issuer or its
property in the courts of any other jurisdiction.


Section 14.10        Counterparts; Entire Agreement. This Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument. Delivery by telecopier of an executed
counterpart of a signature page to this Indenture shall be as effective as
delivery of the original executed counterpart. This Indenture, together with the
exhibits hereto and the other written Transaction Documents referenced herein,
sets forth the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.


Section 14.11        Notifications. Notwithstanding any provision to the
contrary contained in this Indenture, all reports, notices, communications and
consents which are required, by the terms of this Indenture, to be delivered by
the Noteholders, shall be required to be delivered to the Trustee in writing.


 
Exhibit L-81

--------------------------------------------------------------------------------

 
 
Section 14.12       No Petition. During the term of this Indenture and for one
year and one day after payment in full of all obligations of the Issuer under
the Transaction Documents, none of the parties hereto or any Affiliate thereof
or any Noteholder will file any involuntary petition against the Issuer or
otherwise institute, or cooperate with or encourage any other Person to file or
otherwise institute, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or any other proceedings under federal or state
bankruptcy or similar law against or concerning the Issuer; provided that if
such proceeding shall have commenced, nothing herein shall preclude any
Noteholder from filing a proof of claim in any such proceeding.

Section 14.13        Assignment.


Notwithstanding anything to the contrary contained herein, this Indenture may
not be assigned by the Issuer.

 
Exhibit L-82

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer, the Trustee and the Custodian have caused this
Indenture to be duly executed by their respective duly authorized officers as of
the date and year first above written.
 

 
LEAF Receivables Funding 5, LLC,
 
as Issuer
       
By:
/s/ Miles Herman
 
Name:
Miles Herman
 
Title:
President and COO
       
U.S. Bank National Association,
 
as Trustee
       
By:
/s/ Diane L. Reynolds
 
Name:
Diane L. Reynolds
 
Title:
Vice President
       
U.S. Bank National Association,
 
as Custodian
       
By:
/s/ Diane L. Reynolds
 
Name:
Diane L. Reynolds
 
Title:
Vice President


 
Exhibit L-83

--------------------------------------------------------------------------------

 

SCHEDULE I


CLOSING DATE CONTRACT SCHEDULE

 
Exhibit L-84

--------------------------------------------------------------------------------

 

SCHEDULE II
 
TO INDENTURE


DEFINITIONS ANNEX


“Acquisition Date”: With respect to a Substitute Contract, the date on which
such Substitute Contract is pledged pursuant to the Indenture, and for each
Initial Contract, the Closing Date.


“Act”: With respect to any Noteholder, the meaning set forth in Section 14.02 of
the Indenture.


 “Advance Payment”: With respect to a Contract and a Collection Period, any
Scheduled Payment or portion thereof made by or on behalf of an Obligor and
received by the Servicer during such Collection Period, which Scheduled Payment
or portion thereof does not become due until a subsequent Collection Period.
Prepayments are not “Advance Payments.”


 “Affiliate”: With respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under common control with such
specified Person. For the purposes of this definition, “control,” when used with
respect to any specified Person, means the power (a) to vote ten percent (10%)
or more of the securities or interests (on a fully diluted basis) having
ordinary voting power for the directors, managers or managing partners (or their
equivalent) of such Person or (b) to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


“Aggregate Initial Note Balance”: The sum of the Initial Note Balances for all
Classes of Notes.


“Aggregate Outstanding Note Balance”: The sum of the Outstanding Note Balances
for all Classes of Notes.


“Amendment to Contract Schedule”: The list of Contracts, including all
information set forth in the definition of “Contract Schedule”, amending the
Contract Schedule pursuant to any substitution, modification or other
acquisition of Contracts in accordance with the terms of the Transaction
Documents.


 “Assignment”: Means each assignment delivered pursuant to a Purchase and Sale
Agreement.


“Assignment Agreement”: Means (a) the Assignment Agreement, dated as of December
8, 2010, between LEAF Equipment Leasing Income Fund III, L.P. and the Issuer and
(b) each other Assignment Agreement delivered pursuant to the Purchase and
Contribution Agreement.


“Auction”: Is as defined in Section 11.06 of the Indenture.

 
Exhibit L-85

--------------------------------------------------------------------------------

 

“Auction Call Redemption”: Is as defined in Section 11.01 of the Indenture.


“Auction Trigger Payment Date”: Is as defined in Section 11.06 of the Indenture.


“Authenticating Agent”: Any entity appointed by the Trustee pursuant to Section
7.14 of the Indenture.


“Available Funds”: With respect to any Payment Date, (a) any payments on the
Contracts received during the related Collection Period, (b) proceeds of any
Transferor Advances made with respect to such Payment Date for delinquent
Scheduled Payments, no later than immediately prior to such Payment Date, (c)
all Recoveries, Insurance Proceeds, Residual Receipts and other amounts received
with respect to the Contracts or Equipment, (d) payments made by the Transferor
to repurchase contracts affected by breaches of representations and warranties
regarding the Contracts, or Delinquent Contracts or Defaulted Contracts and (e)
any deposits from the Servicer Transition Account or the Reserve Account in
accordance with the Indenture.


 “Back-up Servicer”: Means U.S. Bank National Association, a national banking
association, acting in the capacity of Back-up Servicer or as successor
Servicer; and at such time, if any, that a successor Person shall have become
the “Back-up Servicer” pursuant to the applicable provisions of the Servicing
Agreement, the term “Back-up Servicer” shall also mean such successor Person.


“Back-up Servicer Default”: An occurrence of any of the following:


(a)            Any failure on the part of the Back-up Servicer to duly observe
or perform any covenants or agreements of the Back-up Servicer set forth in any
Transaction Document or if any representation or warranty of the Back-up
Servicer set forth in Section 7.01 of the Servicing Agreement or in any other
Transaction Document shall prove to be incorrect, in any material respect, which
failure or breach continues unremedied for a period of thirty (30) Business Days
after the earlier of the date on which the Back-up Servicer becomes aware of
such failure or breach or the date on which written notice of such failure or
breach, requiring the situation giving rise to such breach or non-conformity to
be remedied, shall have been given to the Back-up Servicer by the Issuer, the
Trustee, or the Control Party; or


(b)            Any negligence or willful misconduct of the Back-up Servicer
related to the Transaction Documents that results in a material loss or damage
to the Issuer, the Transferor, the Originator, the Servicer, the Trustee, any
Noteholder or the Collateral; or


(c)            A conviction of the Back-up Servicer or any of its officers of a
felony or of any crime involving fraud in the discharge of fiduciary duties or
the servicing of assets that could reasonably be expected to have a material
adverse effect on the performance of the Back-up Servicer’s duties under the
Transaction Documents; or


(d)            The entry of a decree or order for relief by a court having
jurisdiction in respect of the Back-up Servicer or a petition shall be filed
against the Back-up Servicer in an involuntary case under any federal bankruptcy
laws, as now or hereafter in effect, or any other present or future federal or
state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Back-up Servicer or for any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Back-up Servicer
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or

 
Exhibit L-86

--------------------------------------------------------------------------------

 

(e)            The commencement by the Back-up Servicer of a voluntary case
under any federal bankruptcy laws, as now or hereafter in effect, or any other
present or future federal or state bankruptcy, insolvency, reorganization or
similar law, or the consent by the Back-up Servicer to the appointment of or
taking possession by a conservator, receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official in any insolvency,
readjustment of debt, marshaling of assets and liabilities, bankruptcy or
similar proceedings of or related to the Back-up Servicer or related to a
substantial part of its property, or the making by the Back-up Servicer of an
assignment for the benefit of creditors, or the failure by the Back-up Servicer
generally to pay its debts as such debts become due or if the Back-up Servicer
shall admit in writing its inability to pay its debts as they become due, or the
taking of corporate action by the Back-up Servicer in furtherance of any of the
foregoing.


“Back-up Servicer Fee”: The monthly fee payable on each Payment Date to the
Back-up Servicer in consideration for its performance of its duties as Back-up
Servicer in an amount equal to the greater of (i) one twelfth (1/12th) of the
product of the aggregate Discounted Pool Balance as of the Payment Date
occurring immediately prior to the related Collection Period (or, in the case of
the Initial Payment Date, the Initial Cut-Off Date) and the Back-up Servicer Fee
Rate, and (ii) $3,000.00. The Back-up Servicer Fee shall also include an initial
acceptance fee of $8,000.00, which shall be payable on the Closing Date.


“Back-up Servicer Fee Rate”: 0.0435% per annum.


“Back-up Servicer Fee Schedule”: That certain “Schedule of Fees as Backup
Servicer” relating to the LEAF Receivables Funding 5, LLC, Equipment Contract
Backed Notes, 2010-4, dated as of November 17, 2010.


“Bankruptcy Code”: The United States Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time, and any successor statute.


“Booked Residual”: With respect to any Contract on any date of determination,
the residual value of the Equipment subject to such Contract, as reflected in
LEAF Financial Corporation’s (or an Affiliate’s) servicing system on the date
such Contract was booked on LEAF Financial Corporation’s (or an Affiliate’s)
servicing system.


“Book-Entry Notes”: Notes registered in the name of a Security Depository or its
nominee as described in Section 2.02(b) of the Indenture.


“Business Day”: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking institutions in New York City, the city in which the Servicer is
located or the city in which the corporate trust office of the Trustee is
located are authorized or obligated by law or executive order to be closed.

 
Exhibit L-87

--------------------------------------------------------------------------------

 

“Calculation Date”: Means, unless the context requires otherwise, the close of
business on the last day of a Collection Period.


“Class”: With respect to the Notes, the designation of either Class A, Class B,
Class C, Class D, Class E-1 or Class E-2, with the specific senior or
subordinated rights related to such designation as are identified in the
Indenture.


“Class A Buyout Notice”: Has the meaning assigned in Section 6.16 of the
Indenture.


“Class A Buyout Price”: Has the meaning assigned in Section 6.16 of the
Indenture.


“Class A Noteholder”: A Holder of Class A Notes.


 “Class A Notes”: The Equipment Contract Backed Notes, Series 2010-4, Class A
issued by LEAF Receivables Funding 5, LLC pursuant to the Indenture, with an
Initial Note Balance of $160,994,00.


“Class B Noteholder”: A Holder of Class B Notes.


“Class B Notes”: The Equipment Contract Backed Notes, Series 2010-4, Class B
issued by LEAF Receivables Funding 5, LLC pursuant to the Indenture, with an
Initial Note Balance of $14,000,000.


“Class C Noteholder”: A Holder of Class C Notes.


“Class C Notes”: The Equipment Contract Backed Notes, Series 2010-4, Class C
issued by LEAF Receivables Funding 5, LLC pursuant to the Indenture, with an
Initial Note Balance of $8,035,000.


“Class D Noteholder”: A Holder of Class D Notes.


“Class D Notes”: The Equipment Contract Backed Notes, Series 2010-4, Class D
issued by LEAF Receivables Funding 5, LLC pursuant to the Indenture, with an
Initial Note Balance of $8,034,000.


“Class E Noteholder”: A Holder of Class E Notes.


“Class E Notes”: Means the Class E-1 Notes and the Class E-2 Notes.


“Class E-1 Noteholder”: A Holder of Class E-1 Notes.


“Class E-1 Notes”: The Equipment Contract Backed Notes, Series 2010-4, Class E-1
issued by LEAF Receivables Funding 5, LLC pursuant to the Indenture, with an
Initial Note Balance of $6,053,000.


“Class E-2 Noteholder”: A Holder of Class E-2 Notes.

 
Exhibit L-88

--------------------------------------------------------------------------------

 

“Class E-2 Notes”: The Equipment Contract Backed Notes, Series 2010-4, Class E-2
issued by LEAF Receivables Funding 5, LLC pursuant to the Indenture, with an
Initial Note Balance of $4,800,000.


“Closing Date”: December 8, 2010.


 “Code”: The Internal Revenue Code of 1986, as amended.


“Co-Trustee”: The meaning set forth in Section 7.12 of the Indenture.


“Collateral”: The meaning set forth in the Granting Clause of the Indenture.


 “Collection Account”: The segregated trust accounts and any related
sub-accounts created and maintained pursuant to Section 13.02 of the Indenture;
provided that in no event shall the Collection Account be other than an Eligible
Account.


“Collection Costs”: With respect to any Contract and subject to the Servicer’s
standard of care set forth in Section 3.02 of the Servicing Agreement,
reasonable costs and expenses incurred by the Servicer (including reasonable
attorney’s fees and out-of-pocket expenses) and payable to Persons other than
Affiliates of the Servicer in connection with the realization, attempted
realization or enforcement of rights and remedies upon such Contract and as
further described in Section 3.08 of the Servicing Agreement.


“Collection Period”: With respect to any Payment Date, the immediately preceding
calendar month.


“Collections”: As of any determination date, the sum of all amounts collected
during a Collection Period under or in respect of the Contract Assets,
including, without limitation, all amounts consisting of Scheduled Payments,
Contract Repurchase Prices, Guaranty Amounts, Insurance Proceeds and other
Recoveries and Residual Receipts, but excluding any amounts consisting of
Security Deposits.


“Contract”: As of any date of determination, a lease (including the master
lease, if applicable), a loan, a leveraged lease loan, conditional sale or
similar equipment finance contract conveyed on an Acquisition Date by the
Transferor to the Issuer pursuant to the Purchase and Contribution Agreement and
pledged to the Trustee in accordance with the Transaction Documents and
including any substitutions therefor; provided that, from and after the date
that such Contract is repurchased, substituted or released from the lien of the
Indenture, each in accordance with the requirements of the Transaction
Documents, such Contract shall no longer constitute a “Contract”.


“Contract Assets”: Collectively, as of any date of determination, (a) each
Contract that is listed on the Contract Schedule from time to time, (b) all
Receivables related thereto, (c) the interest of the Issuer in the Equipment
related thereto, (d) the related Contract Files, (e) all other Related Security,
and (f) any and all income and proceeds of the foregoing.


 “Contract File”: With respect to each Contract, the following documentation
(unless otherwise permitted by the Majority Holders): (a) the one and only
executed original counterpart of such Contract (bearing the original signature
of an employee of the Originator, or if the contract was not originated by the
Originator, the originator thereof, together with an original or facsimile copy
of the signature of the lessee) in the Servicer’s possession, or if the LEAF
Parties are not in possession of such original, a machine copy thereof certified
by an officer of the Servicer or the Originator that such copy is a true and
complete copy thereof; (b) copies of all UCC financing statements required to be
filed to perfect the security interest in the related Equipment and the Related
Security related thereto (except with respect to a Contract related to Equipment
that had an original equipment cost at origination of less than (A) if such
Contract is a secured loan or finance lease that provides for a $1 purchase
option, $25,000, or (B) if such Contract provides for a “fair market value”
purchase option, $50,000); and (c) copies of any additional documents (other
than Servicing Documents) that the Servicer keeps on file with respect to such
Contract, including copies of an Insurance Policy, if any, evidence of
insurance, if any, and any other copies of documents evidencing or related to
any Insurance Policy with respect to such Contract.

 
Exhibit L-89

--------------------------------------------------------------------------------

 

“Contract Repurchase Price”: Means, with respect to any Contract repurchased by
the Transferor pursuant to the Purchase and Contribution Agreement or removed
from the Collateral by the Issuer pursuant to the Indenture, the sum of (a) the
Discounted Contract Balance (computed without giving effect to clauses (b) and
(c) of the definition of Discounted Contract Balance and without duplication of
amounts) of the related Contract on the date of determination on or immediately
preceding the date when the Contract is removed or repurchased, plus (b) any
Scheduled Payments with respect to the Contract due on or prior to such date of
determination but not received through such date of determination, minus (c) the
Discounted Contract Balance of any Contract provided in substitution therefor.


“Contract Schedule”: The list of Contracts that are the subject of the
transactions contemplated by the Transaction Documents, which list shall include
(a) those Contracts listed on the Assignment Agreement delivered on the Closing
Date and attached to the Indenture as Schedule I plus (b) any Contracts listed
on an Amendment to Contract Schedule as a result of the addition of any
Substitute Contract listed on any Assignment Agreement delivered after the
Closing Date, less (c) any Contracts deleted as a result of a repurchase,
substitution therefor, or release thereof pursuant to the Transaction Documents.
The Contract Schedule shall include with respect to each Contract: (A) the LEAF
Contract Number; (B) the name of the Obligor; (C) the State of the Obligor’s
billing address; (D) the Discounted Contract Balance as of the related Cut-Off
Date; (E) whether such Contract is a Delinquent Contract; (F) the remaining
term; and (G) the original cost of the Equipment (but the Custodian need not
verify such original cost). The Contract Schedule shall also include with
respect to each Substitute Contract: (A) the LEAF Contract Number of the
Contract being replaced and (B) the Discounted Contract Balance of the Contract
being replaced as of the related Cut-Off Date. The Contract Schedule kept by the
Trustee at its Corporate Trust Office shall be the definitive Contract Schedule
for all purposes of the Indenture, absent manifest error (in which case the
Contract Schedule shall be all schedules attached to any Officer’s Certificate
delivered by the Servicer or the Issuer, to the Trustee relating to the Contract
Schedule).


 “Control Party”: Means (a) so long as any Class A Notes are outstanding, the
Class A Noteholders representing 66-2/3% of the Outstanding Note Balance of the
Class A Notes, (b) after the Class A Notes have been paid in full and for so
long as any Class B Notes remain outstanding, the Class B Noteholders
representing 66-2/3% of the Outstanding Note Balance of the Class B Notes, (c)
after the Class A Notes and the Class B Notes have been paid in full and for so
long as any Class C Notes remain outstanding, the Class C Noteholders
representing 66-2/3% of the Outstanding Note Balance of the Class C Notes, (d)
after the Class A Notes, the Class B Notes and the Class C Notes have been paid
in full and for so long as any Class D Notes remain outstanding, the Class D
Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class D
Notes, (e) after the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes have been paid in full and for so long as any Class E-1 Notes
remain outstanding, the Class E-1 Noteholders representing 66-2/3% of the
Outstanding Note Balance of the Class E-1 Notes or (f) after the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E-1 Notes
have been paid in full and for so long as any Class E-2 Notes remain
outstanding, the Class E-2 Noteholders representing 66-2/3% of the Outstanding
Note Balance of the Class E-2 Notes.

 
Exhibit L-90

--------------------------------------------------------------------------------

 

“Conveyed Assets”: Has the meaning set forth in Section 2.1(a) of the Purchase
and Contribution Agreement.


“Corporate Trust Office”: The designated corporate trust office of the Trustee
located, at the time of the execution of the Indenture at 60 Livingston Avenue,
EP-MN-WS3D, St. Paul, MN 55107, Attention: LEAF Receivables Funding 5, LLC,
Equipment Contract Backed Notes, or at such other address as the Trustee may
designate from time to time by notice to the parties to the Transaction
Documents, or the principal corporate trust office of any permitted successor
Trustee under the Indenture.


“Credit and Collection Policies”: Means the written collection and servicing
policies of the Servicer, as in effect on the Closing Date, copies of which were
delivered to the Back-up Servicer prior to the Closing Date, as amended with
prior written consent of the Control Party (in the case of material amendments)
from time to time in accordance with Section 3.01(c)(ix) of the Servicing
Agreement; provided that, if LEAF Financial Corporation (or an Affiliate) is not
the Servicer, the term “Credit and Collection Policies” shall mean the written
collection and servicing procedures of such successor Servicer as provided to
the Trustee at the time such Person becomes successor Servicer.


“Cumulative Net Loss Trigger Event”: Has the meaning set forth in Section
6.01(a)(ix) of the Servicing Agreement.


“Cumulative Net Loss Percentage”: Means, with respect to any Collection Period,
the percentage equivalent of a fraction, (i) the numerator of which is the
excess of (a) the Discounted Contract Balance (immediately prior to becoming a
Defaulted Contract) of all Contracts that became Defaulted Contracts during such
Collection Period and all prior Collection Periods and remain Defaulted
Contracts over (b) the aggregate amount of all Recoveries collected by the
Servicer with respect to such Defaulted Contracts and (ii) the denominator of
which is the sum of the Discounted Contract Balances of the Initial Contracts as
of the Initial Cut-Off Date.


“Custodian”: Initially means U.S. Bank National Association, or such other party
as is appointed in accordance with Article VIII of the Indenture to act as
custodian to receive, inventory and maintain possession of the Contract Files in
accordance with the requirements of the Indenture.

 
Exhibit L-91

--------------------------------------------------------------------------------

 

“Custodian Certificate”: The certificate, substantially in the form of Exhibit G
attached to the Indenture, delivered by the Custodian to the Trustee and the
Issuer pursuant to Section 4.03 of the Indenture.


“Custodian Fee”: Means the monthly fee payable on each Payment Date to the
Custodian in an amount equal to the greater of (i) $60.00 and (ii) the actual
per file fees, based on the Custodian’s schedule of fees then in effect,
incurred during the related Collection Period with respect to activities
involving the Contract Assets during such Collection Period, as further
described in the Custodian Fee Schedule.


“Custodian Fee Schedule”: That certain “Schedule of Fees as Custodian” relating
to the LEAF Receivables Funding 5, LLC, Equipment Contract Backed Notes, 2010-4,
dated as of November 17, 2010.


“Cut-Off Date”: Means, with respect to the Initial Contracts, the Initial
Cut-Off Date, and with respect to each Substitute Contract, the close of
business on the last day of the calendar month immediately preceding the
calendar month in which such Substitute Contract is pledged to the Trustee.


“Default”: Any occurrence or circumstance which with notice or the lapse of time
or both would become an Event of Default, unless any such particular occurrence
or circumstance is waived as a “Default” in writing in accordance with the
provisions of the Indenture; provided that, unless and until any such waiver is
given, a “Default” shall be deemed to exist for all purposes under the
Transaction Documents, even if the occurrence or circumstance giving rise to
such Default is no longer continuing or has been cured.


“Defaulted Contract”: Any Contract: (a) as to which an Insolvency Event has
occurred with respect to the Obligor where the related lease has been rejected
in the Obligor’s bankruptcy proceedings, (b) all or any portion of which has
been or should have been, in accordance with the Credit and Collection Policies,
written off on the Servicer's books as uncollectible, or (c) as to which more
than 10% of a Scheduled Payment remains unpaid for 181 days or more from the
original due date for such payment, without regard to any Transferor Advance,
provided that a Contract shall no longer be a Defaulted Contract for any purpose
of the Transaction Documents, upon the cure of the condition or event which
caused it to be a Defaulted Contract.


“Deferred Interest”: Has the meaning set forth in the definition of Note Current
Interest.


“Definitive Notes”: Has the meaning set forth in Section 2.02(c) of the
Indenture.


“Delinquent Contract”: Any Contract (a) as to which more than 10% of a Scheduled
Payment was not received by the Servicer within ninety-one (91) days after the
original due date for such Scheduled Payment, without regard to any Transferor
Advance and (b) that is not a Defaulted Contract.

 
Exhibit L-92

--------------------------------------------------------------------------------

 

“Delinquency Ratio”: Means, with respect to any Determination Date, the
quotient, expressed as a percentage, of (a) the aggregate Discounted Contract
Balance of all Delinquent Contracts determined as of the end of the related
Collection Period, divided by (b) the aggregate Discounted Contract Balance of
all Contracts as of the last day of the related Collection Period.


 “Determination Date”: With respect to any Payment Date, a date which is the
sixteenth day of the calendar month in which such Payment Date occurs, or if
such day is not a Business Day, the immediately preceding Business Day.


“Discount Rate”: 5.50% per annum.


"Discounted Contract Balance": Means, with respect to any Contract, on any date
of determination, the sum of the present value of all of the payments becoming
or remaining due under such Contract after the end of the prior Collection
Period, discounted monthly at the Discount Rate assuming (a) Scheduled Payments
are due on the last day of each Collection Period in which a Scheduled Payment
is due; (b) Scheduled Payments are discounted on a monthly basis using a 30-day
month and a 360-day year; and (c) Scheduled Payments are discounted to the last
day of the Collection Period prior to the Determination Date; provided, however,
that the Discounted Contract Balance of any Defaulted Contract, Contract with
respect to which a prepayment in full has been made, Disposed Contract or
Contract purchased by the Transferor pursuant to the Purchase and Contribution
Agreement shall be equal to zero.


“Discounted Pool Balance”: Means, as determined from time to time, the sum of
(a) the Discounted Contract Balances of all Contracts and (b) the discounted
Residual Receipts of all Contracts (assuming (1) such Residual Receipts are
received six months from the end of the related Contract term, (2) the
collection rate for Residual Receipts is equal to 30% of the Issuer’s related
Booked Residual on the related residual payment date and (3) a discount rate of
5.50% per annum).


In connection with all calculations required to be made pursuant to the
Transaction Documents with respect to the determination of the Discounted Pool
Balance on any determination date, the discounted Residual Receipts for each
Contract shall be calculated assuming: (a) the Residual Receipts are discounted
on a monthly basis using a 30-day month and a 360-day year and (b) the Residual
Receipts are discounted to the last day of the Collection Period prior to the
determination date.


“Disposed Contract”: Means, with respect to any Collection Period, a Contract
(other than a Defaulted Contract) for which either (a) all Residual Receipts
with respect to such Contract have been received or (b) its initial term has
expired and the residual value of the related Equipment has been determined to
be zero by the Servicer in accordance with the Servicer’s customary servicing
procedures; provided, however, that if four successive months have elapsed
without the Servicer receiving a payment towards Residual Receipts with respect
to such Contract, such Contract shall be deemed to be a Disposed Contract. Once
a Contract is Disposed Contract, it shall be released to the Servicer.


“DTC”: Means The Depository Trust Company, a New York corporation and its
successors and assigns.

 
Exhibit L-93

--------------------------------------------------------------------------------

 

“Due Date”: With respect to each Contract, each date on which a Scheduled
Payment is due thereunder.


“Early Termination Contract”: Any Contract with respect to which the Servicer,
in accordance with the Servicing Agreement, has allowed the Obligor to prepay or
terminate early for any reason including, but not limited to, trade-in, upgrade,
or declaration of obsolescence or surplus status relating to any of the related
Equipment.


“Electronic Ledger”: Means the electronic master record of the Contracts.


“Eligible Account”: A segregated trust account or accounts maintained with the
corporate trust department of a federal or state-chartered depository
institution or trust company whose long-term unsecured debt obligations are
rated at least AA- by S & P, at least Aa3 by Moody’s and at least AA(low) by the
Rating Agency (if rated by the Rating Agency) and which has a minimum capital
and surplus of not less than $100,000,000.


“Eligible Contract”: Means, as of the applicable Acquisition Date, a Contract
that satisfies the representations and warranties set forth in the Purchase and
Contribution Agreement.


“Eligible Investments”: Any and all of the following:


(a)            direct obligations of, and obligations fully guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(b)            (i) demand and time deposits in, certificates of deposit of,
banker’s acceptances issued by or federal funds sold by any depository
institution or trust company (including the Trustee or its agent acting in their
respective commercial capacities) incorporated under the laws of the United
States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, provided that, at the time of
such investment or contractual commitment providing for such investment, such
depository institution or trust company has a short term unsecured debt rating
in the highest available rating categories of each of Moody’s, S & P, Fitch, and
the Rating Agency (if rated by the Rating Agency) provided further that each
such investment has an original maturity of no more than two hundred seventy
(270) days, and (ii) such demand or time deposit or deposits are fully insured
by the Federal Deposit Insurance Corporation;


(c)            repurchase obligations with a term not to exceed thirty (30) days
with respect to any security described in clause (a) above and entered into with
a depository institution or trust company (acting as a principal) rated in the
highest available short term rating category by each of Moody’s, S & P, Fitch
and the Rating Agency (if rated by the Rating Agency) at the time of such
investment; provided that collateral transferred pursuant to such repurchase
obligation must be of the type described in clause (a) above and must (i) be
valued weekly at current market price plus accrued interest, (ii) pursuant to
such valuation, equal, at all times, one hundred five percent (105%) of the cash
transferred by the Trustee in exchange for such collateral and (iii) be
delivered to the Trustee or, if the Trustee is supplying the collateral, an
agent for the Trustee, in such a manner as to accomplish perfection of a
security interest in the collateral by possession of certificated securities;

 
Exhibit L-94

--------------------------------------------------------------------------------

 

(d)            commercial paper having an original maturity of less than two
hundred seventy (270) days and issued by any corporation incorporated under the
laws of the United States of America or any State thereof which is unaffiliated
with any LEAF Party and has a short term unsecured debt rating in the highest
available rating category of each of the Moody’s, S & P, Fitch and the Rating
Agency (if rated by the Rating Agency) at the time of such investment;


(e)            a guaranteed investment contract rated in the highest available
rating category by each of Moody’s, S & P, Fitch and the Rating Agency (if rated
by the Rating Agency) or issued by an insurance company or other corporation
having a long term unsecured debt rating in the highest available rating
category of each of Moody’s, S & P, Fitch and the Rating Agency (if rated by the
Rating Agency) at the time of such investment; and


(f)            money market funds having ratings in the highest available rating
categories of each of Moody’s, S & P, Fitch and the Rating Agency (if rated by
the Rating Agency) at the time of such investment (which shall include money
market funds for which the Trustee or an Affiliate thereof is an advisor); any
such money market funds which provide for demand withdrawals being conclusively
deemed to satisfy any maturity requirement for Eligible Investments set forth in
the Indenture.


The Trustee may purchase from or sell to itself or an affiliate, as principal or
agent, the Eligible Investments listed above. All Eligible Investments shall be
made in the name of the Trustee for the benefit of the Secured Parties and no
such Eligible Investments shall mature later than the Business Day preceding the
next following Payment Date as required under Section 13.02(c) of the Indenture.


“Equipment”: The equipment and other personal property (tangible or intangible)
of the type contemplated by the Credit and Collection Policies and that is being
financed under a Contract.


“Equity Interest”: The one and only equity membership interest in the Issuer,
entitling the owner thereof to one hundred percent (100%) of the capital,
profits, losses and distributions in and from the Issuer, and one hundred
percent (100%) of voting rights of an equity member.


“ERISA”: The Employee Retirement Income Security Act of 1974, as amended or any
successor statute thereto.


 “Event of Default”: Has the meaning set forth in Section 6.01 of the Indenture.


“Event of Servicing Termination”: Has the meaning set forth in Section 6.01(a)
of the Servicing Agreement.


“Exception Report”: Any report by the Custodian identifying exceptions regarding
Contract Assets and attached as an exhibit to an Assignment Agreement.

 
Exhibit L-95

--------------------------------------------------------------------------------

 

“Existing Indebtedness”: Any indebtedness identified in an Assignment or
Assignment Agreement that is secured in whole or in part by Contract Assets
being acquired by the Issuer, and paid off or otherwise released, as of the
related Acquisition Date.


“Final Due Date”: With respect to each Contract, the final Due Date thereunder.


“Final Order”: Means a final order of a court exercising proper jurisdiction in
an insolvency proceeding with respect to which the appeal period has expired
without an appeal having been filed.


 “Fiscal Quarter”: Each quarter of each fiscal year, which shall be the three
(3) months ended March 31, June 30, September 30 and December 31, unless the
Servicer has otherwise notified the Trustee, the Back-up Servicer and the
Control Party in writing prior to a change in its fiscal year.


“Fitch”: Means Fitch, Inc. and its successors in interest.


 “GAAP”: Generally accepted accounting principles as in effect in the United
States as may be in place from time to time, applied on a consistent basis.


“Global Notes”: Means the Rule 144A Global Note, beneficial ownership and
transfers of which shall be made through book entries by the Security
Depository.


“Governmental Authority”: Means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over any LEAF Party or any of
its properties.


“Grant”: To grant, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, mortgage, pledge, create and grant a security interest in and
right of set-off against, deposit, set over and confirm. A Grant in any
collateral comprising the Collateral or of any instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim, collect,
receive and receipt for payments in respect of the Contract Assets, or any other
payment due thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything which the granting party is or may be entitled to do or
receive thereunder or with respect thereto.


“Guaranty Amounts”: Any amounts paid by a guarantor (who is an Obligor) of a
particular Contract.


“Impairment” shall mean, as of each Payment Date (as calculated immediately
prior to the distributions pursuant to Section 13.03(c) of the Indenture), an
amount, if any, equal to the positive difference of (x) the Aggregate
Outstanding Note Balance minus (y) the sum of (i) the Discounted Pool Balance
and (ii) amounts on deposit in the Reserve Account. Impairment with respect to
each Class of Notes as of each Payment Date shall be allocated, first, to the
Class E-2 Notes, in an amount equal to the lesser of the Outstanding Note
Balance of the Class E-2 Notes and the Impairment, second, to the Class E-1
Notes, in an amount equal to the lesser of the Outstanding Note Balance of the
Class E-1 Notes and the Impairment not yet allocated on such Payment Date,
third, to the Class D Notes, in an amount equal to the lesser of the Outstanding
Note Balance of the Class D Notes and the Impairment not yet allocated on such
Payment Date, fourth, to the Class C Notes, in an amount equal to the lesser of
the Outstanding Note Balance of the Class C Notes and the Impairment not yet
allocated on such Payment Date, fifth, to the Class B Notes, in an amount equal
to the lesser of the Outstanding Note Balance of the Class B Notes and the
Impairment not yet allocated on such Payment Date and sixth, to the Class A
Notes, in an amount equal to the lesser of the Outstanding Note Balance of the
Class A Notes and the Impairment not yet allocated on such Payment Date. For the
avoidance of doubt, the allocation of Impairment to a Class of Notes shall be
used only for the calculation of Note Current Interest with respect to such
Class of Notes and shall not reduce the Outstanding Note Balance of such Class
of Notes.

 
Exhibit L-96

--------------------------------------------------------------------------------

 

“Indenture”: The Indenture, dated as of November 5, 2010, among the Issuer, the
Trustee and the Custodian, and any permitted supplements or amendments thereto.


“Independent”: When used with respect to any specified Person means such a
Person, who (a) is in fact independent of the Issuer and the Servicer, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer or the Servicer or in any Affiliate thereof, (c) is not
connected with the Issuer or the Servicer as an officer, employee, promoter,
underwriter, trustee, partner, director, customer, supplier or person performing
similar functions, (d) is not a person controlling or under common control with
any such stockholder, customer, supplier or other person, and (e) is not a
member of the immediate family of any such stockholder, director, officer,
employee, customer, supplier or other person. Whenever it is herein provided
that any Independent Person’s opinion or certificate shall be furnished to the
Trustee, such Person shall be identified by an Issuer Order, and such opinion or
certificate shall state that the signer has read this definition and that the
signer is Independent within the meaning hereof.


“Independent Accountants”: Ernst & Young LLP or any other independent certified
public accountants of recognized national standing.


“Initial Contracts”: Means those Contracts transferred to the Issuer and pledged
to the Trustee on the Closing Date.


“Initial Custodian Certificate”: Means a certificate delivered by the Custodian
on the Closing Date evidencing the Custodian’s first review of the Initial
Contracts. The Initial Custodian Certificate shall include the Custodian’s
certification that (a) it is in possession of a physical lease or loan document
for each Initial Contract and (b) the number of Initial Contracts in its
possession is consistent with the number of Initial Contracts set forth in the
initial Contract Schedule.


“Initial Cut-Off Date”: Means November 1, 2010.


“Initial Discounted Pool Balance”: Means the Discounted Pool Balance as of the
Initial Cut-Off Date.

 
Exhibit L-97

--------------------------------------------------------------------------------

 

“Initial Note Balance”: Means, with respect to any Class of Notes, the unpaid
principal balance of such Class, as applicable, as of the Closing Date.


“Initial Payment Date” and “First Payment Date”: December 20, 2010.


“Initial Purchaser”: Means Guggenheim Securities, LLC.


“Initial Reserve Deposit” means the initial deposit of a portion of the proceeds
of the Notes on the Closing Date into the Reserve Account, in an amount equal to
1.50% of the Initial Discounted Pool Balance.


“Insolvency Event”: With respect to a specified Person, shall mean either of the
following events: (a) a case or proceeding shall have been commenced against
such Person seeking a decree or order in respect of such Person (i) under the
Bankruptcy Code, as now constituted or hereafter amended or any other applicable
federal, state or foreign bankruptcy, insolvency or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Person or of any substantial part of such
Person’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of such Person, and such case or proceeding shall remain undismissed or unstayed
for sixty (60) days or more or such court shall enter a decree or order granting
the relief sought in such case or proceeding; or (b) the commencement by such
Person of a voluntary case under the Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy,
insolvency or other similar law, or the consent by such Person to the entry of
an order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person
for any substantial part of such Person’s assets, or the making by such Person
of any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or the taking of
action by such Person in furtherance of any of the foregoing.


“Insurance Policy”: With respect to an item of Equipment and a Contract, any
policy of insurance maintained by an Obligor pursuant to such Contract that
covers physical damage to the Equipment and general liability (including
policies procured by the Servicer on behalf of an Obligor).


“Insurance Proceeds”: With respect to an item of Equipment, any amount received
during the related Collection Period pursuant to an Insurance Policy issued with
respect to the related Contract, net of any costs of collecting such amounts not
otherwise reimbursed.


“Insurer”: Any insurance company or other Person providing any Insurance Policy
covering Equipment.


“Interest Accrual Period”: With respect to any Payment Date, (i) with respect to
each Class of Notes, the period commencing on and including the immediately
preceding Payment Date and ending on and including the day immediately preceding
such current Payment Date; provided that, in the case of the first Interest
Accrual Period, such Interest Accrual Period shall commence on the Closing Date,
and shall end on the day immediately preceding the Initial Payment Date.

 
Exhibit L-98

--------------------------------------------------------------------------------

 

“Interim Delinquency Ratio”: Means, with respect to the first three
Determination Dates after the Closing Date, the average of the Delinquency
Ratios for such Determination Date and each preceding Determination Date which
occurred after the Closing Date.


“Investment Letter”: Has the meaning set forth in Section 2.06(e)(ii)(B) of the
Indenture.


“Issuer”: LEAF Receivables Funding 5, LLC, and its successors and permitted
assigns under the Indenture.


“Issuer Address”: LEAF Receivables Funding 5, LLC, 2005 Market Street, 15th
Floor, Philadelphia, PA 19103, telecopy number: 215-640-6363, Attention: Miles
Herman, or such other address as is notified in writing to the Issuer, the
Trustee, Custodian, Back-up Servicer and the Noteholders not less than thirty
(30) days prior to the effectiveness of any change thereof.


“Issuer Order” and “Issuer Request”: A written order or request signed by an
authorized officer of the Issuer and delivered to the Trustee.


“Joinder to Lockbox Intercreditor Agreement”: The joinder agreement to the
Lockbox Intercreditor Agreement pursuant to which the Trustee becomes a party to
the Lockbox Intercreditor Agreement.


“LEAF Contract Number”: The number assigned to a Contract by the Servicer, which
number is used to identify Contracts and the related Contract Assets for all
purposes under the Transaction Documents and the Lockbox Intercreditor Agreement
and for all purposes by the Servicer and its Affiliates, including on any
Custodian Certificate and any Officer’s Certificate delivered by the Servicer or
the Issuer, the Contract Schedule, the Monthly Servicing Report and the Contract
Files.


“LEAF Party”: Means each of the Issuer, the Sellers, the Originator, the
Servicer and the Transferor.


 “Lien”: Any security interest, lien, charge, pledge, equity or encumbrance of
any kind other than Permitted Liens.


 “Lockbox”: The post office or other lockbox to which Obligors have been
directed to remit payments.


“Lockbox Account”: The deposit account (account number 153910088597) at the
Lockbox Bank in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders” or, if the Lockbox Intercreditor Agreement is
terminated or LEAF Financial Corporation (or an Affiliate) is no longer the
Servicer, such other Lockbox Account as is established by the then Servicer with
the consent of the Control Party.


“Lockbox Bank”: Means U.S. Bank National Association and its successor in
interest or any successor approved in accordance with the Lockbox Intercreditor
Agreement.


“Lockbox Intercreditor Agreement”: The Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, certain other parties thereto and subsequent parties joined pursuant
to the terms thereof (including the Issuer and the Trustee), as amended,
supplemented or otherwise modified from time to time.

 
Exhibit L-99

--------------------------------------------------------------------------------

 

“Majority Holders”: Means (i) if any Class A Notes are outstanding, the Holders
holding Notes evidencing more than fifty percent (50%) of the Outstanding Note
Balance of the Class A Notes; (ii) if no Class A Notes are outstanding, the
Holders holding Notes evidencing more than fifty percent (50%) of the
Outstanding Note Balance of the Class B Notes; (iii) if no Class A Notes or
Class B Notes are outstanding, the Holders holding Notes evidencing more than
fifty percent (50%) of the Outstanding Note Balance of the Class C Notes; (iv)
if no Class A Notes, Class B Notes or Class C Notes are outstanding, the Holders
holding Notes evidencing more than fifty percent (50%) of the Outstanding Note
Balance of the Class D Notes; (v) if no Class A Notes, Class B Notes, Class C
Notes or Class D Notes are outstanding, the Holders holding Notes evidencing
more than fifty percent (50%) of the Outstanding Note Balance of the Class E-1
Notes; or (vi) if no Class A Notes, Class B Notes, Class C Notes, Class D Notes
or Class E-1 Notes are outstanding, the Holders holding Notes evidencing more
than fifty percent (50%) of the Outstanding Note Balance of the Class E-2 Notes.


“Monthly Servicing Report”: The report prepared by the Servicer pursuant to
Section 13.07 of the Indenture and Section 4.01 of the Servicing Agreement,
substantially in the form of Exhibit A to the Servicing Agreement.


“Moody’s”: Moody’s Investors Service, Inc. and its successors in interest.


 “Noteholder” and “Holder”: The Person in whose name a Note is registered in the
Note Register.


“Note Current Interest”: Means interest accrued during each Interest Accrual
Period and payable to the Noteholders of a Class on the related Payment Date;
provided however, that with respect to each Class of Notes and on each Payment
Date, interest shall be deemed not to have accrued during the previous Interest
Accrual Period on an amount equal to the Impairment of such Class of Notes (such
interest that is deemed not to have accrued, “Deferred Interest”).
Notwithstanding the foregoing, if, on any subsequent Payment Date and with
respect to each Class of Notes, no Impairment is allocated to such Class of
Notes, all Deferred Interest for such Class of Notes shall be deemed to have
accrued during the immediately preceding Interest Accrual Period and be payable
on such Payment Date as Note Current Interest.


 “Note Interest”: Means, with respect to a Class of Notes and any Payment Date,
the sum of the Note Current Interest and any unpaid, overdue interest, if any,
for such Class.


“Note Owner”: Means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Security Depository or on the books of a Person maintaining an account with such
Security Depository (directly as a Security Depository Participant or as an
indirect participant, in each case in accordance with the rules of such Security
Depository) or the Person who is the beneficial owner of such Book-Entry Note,
as reflected in the Note Register in accordance with Section 2.06 of the
Indenture.


“Note Purchase Agreement”: Means the Note Purchase Agreement, dated December 3,
2010, among the Transferor, the Issuer and the Initial Purchaser.

 
Exhibit L-100

--------------------------------------------------------------------------------

 

“Note Rate”: Means a per annum interest rate for each Class of Notes as set
forth in the table below.


Class A Notes
1.70%
Class B Notes
4.00%
Class C Notes
5.00%
Class D Notes
5.00%
Class E-1 Notes
5.50%
Class E-2 Notes
5.50%



“Note Register” and “Note Registrar”: Have the respective meanings set forth in
Section 2.06 of the Indenture.


“Notes”: Any one or all of the Outstanding Equipment Contract Backed Notes,
Series 2010-4, issued by LEAF Receivables Funding 5, LLC pursuant to the
Indenture, in an Aggregate Initial Note Balance of $201,916,000, or as the
context may require, a specific Class.


“Obligor”: The borrower or lessee under each Contract, including any guarantor
of such Contract (other than any guarantor who is the vendor of the Equipment
the subject of such Contract or the Person who originated such Contract), and
their respective successors and assigns.


“Offering Circular”: The Offering Circular, dated December 7, 2010, relating to
the initial offering of the Notes.


“Officer’s Certificate”: A certificate signed by the Chairman of the Board, the
President, a Vice President, the Treasurer, the Controller, an Assistant
Controller, the Secretary, or any Assistant Secretary of the Person on whose
behalf the certificate is delivered, and delivered to the Trustee or the Initial
Purchaser, as the case may be.


“One-Time Successor Servicer Fee”: Has the meaning set forth in Section 7.06 of
the Servicing Agreement.


“Opinion of Counsel”: A written opinion of counsel who may, except as otherwise
expressly provided in the Indenture or required by the Control Party, be inside
(but only with respect to internal corporate matters) or outside counsel for the
Servicer, the Transferor or the Issuer, as applicable, and who shall be
reasonably satisfactory to the Control Party and which opinion shall be
addressed to the Noteholders and/or the Trustee (as required by the applicable
terms of the Transaction Documents) and be in form and substance reasonably
satisfactory to the Control Party and the Trustee.


“Optional Redemption”: Is as defined in Section 11.01 of the Indenture.


“Originator”: LEAF Funding, Inc., a Delaware corporation.

 
Exhibit L-101

--------------------------------------------------------------------------------

 

“Outstanding”: With respect to Notes, as of any date of determination, all Notes
theretofore authenticated and delivered under the Indenture except:


(a)            Notes previously canceled by the Note Registrar or delivered to
the Note Registrar for cancellation;


(b)            Notes for whose payment money in the necessary amount has been
theretofore irrevocably deposited with the Trustee or any Paying Agent (other
than the Issuer) in trust for the Holders of such Notes (provided, however, that
if such Notes are to be redeemed, notice of such redemption has been duly given
pursuant to the Indenture or any provision therefor, satisfactory to the
Trustee, has been made, in accordance with Article XI of the Indenture); and


(c)            Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture, unless proof satisfactory
to the Trustee is presented that any such Notes are held by a protected
purchaser; provided that, for purposes of determining whether the Noteholders of
the requisite principal amount of the Outstanding Notes have given any request,
demand, authorization, direction, notice, consent or waiver hereunder, Notes
beneficially owned, directly or indirectly, by the Issuer, any other obligor
upon the Notes, the Servicer, any Affiliate of the Issuer or of the Servicer or
such other obligor shall be disregarded and deemed not to be outstanding;
provided further that, in determining whether the Trustee shall be protected in
relying on any such request, demand, authorization, direction, notice, consent
or waiver, only such Notes as a Responsible Officer of the Trustee knows to be
so owned shall be so disregarded. For purposes of this definition, beneficial
ownership shall be determined in accordance with Rule 13d-3 of the Securities
and Exchange Commission, promulgated pursuant to the Securities Exchange Act of
1934, as amended.


“Outstanding Note Balance”: With respect to any Class of Notes (including, for
purposes of accruing interest thereon, any Notes called for redemption but not
yet redeemed), the Initial Note Balance of such Class less the sum of all
amounts actually distributed in respect of principal for such Class as of such
date.


“Ownership Interest”: Means, with respect to any Note, any ownership interest in
such Note, including any interest in such Note as the Noteholder thereof and any
other interest therein, whether direct or indirect, legal or beneficial.


 “Paying Agent”: The Trustee (or any other Person that meets the eligibility
standards for the Trustee set forth in Section 7.08 of the Indenture and that is
authorized pursuant to Section 7.15 of the Indenture to pay the principal of or
interest on any Notes on behalf of the Issuer).


“Payment Date”: The first Payment Date shall be December 20, 2010, and each
subsequent Payment Date shall be the 20th day of each month, or if such date is
not a Business Day, the business day immediately following such 20th day.


 “Permitted Liens”: Means (i) liens created under the Indenture in favor of the
Trustee for the benefit of the Secured Parties, (ii) Liens created under the
Assignment Agreements or Assignments in favor of the Issuer, (iii) Liens for
taxes not yet due and payable and for which adequate reserves are maintained in
accordance with GAAP, (iv) mechanics’ liens filed on any Equipment that attach
after the applicable Cut-Off Date and are not yet due and payable and if unpaid
would not materially impair the value of such Equipment, (v) mechanics’ liens,
property tax liens and other liens arising on the Equipment through an Obligor
to the extent the Servicer has determined in good faith in accordance with its
Credit and Collection Policies to not make an advance to discharge, and (vi) any
Obligor’s right to quiet enjoyment and possession of any Equipment under the
applicable Contract.

 
Exhibit L-102

--------------------------------------------------------------------------------

 

“Person”: Any individual, corporation, limited liability company, partnership,
association, joint-stock company, trust (including any beneficiary thereof),
unincorporated organization or other entity or government or any agency or
political subdivision thereof.


“Plan”: An “employee benefit plan,” as defined in Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.


“Preliminary Offering Circular”: The Preliminary Offering Circular, dated
December 3, 2010, relating to the initial offering of the Notes.


 “Prepayment”: With respect to a Collection Period and a Contract (except a
Defaulted Contract), (i) the payment by the related Obligor of all remaining
Scheduled Payments due on such Contract or (ii) as defined in the Credit and
Collection Policies, so long as such amount is designated by the Obligor as a
prepayment and the Servicer has consented to such prepayment. Advance Payments
and Residual Receipts are not "Prepayments."


“Prepayment Amount”: In the event that an Obligor requests an upgrade or
trade-in of Equipment under a Contract and the Servicer has agreed to such
request, the payment by the Servicer of an amount equal to the sum, without
duplication, of (i) the Discounted Contract Balance as of the date of
reconveyance, (ii) one month’s interest thereon at the Discount Rate, (iii) the
discounted portion of the Booked Residual for such Contract and (iv) any
Scheduled Payments due and outstanding under such Contract that have not been
paid by the Obligor, all in connection with the removal of such Equipment and
the related Contract from the Collateral.


 “Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.


“Purchase and Contribution Agreement”: Means the Purchase and Contribution
Agreement, dated as of November 5, 2010, between LEAF Equipment Leasing Income
Fund III, L.P., as seller,. and the Issuer, as purchaser.


“Purchase and Sale Agreements”: Means (a) the Purchase and Sale Agreement, dated
as of November 5, 2010, between LEAF Fund III, LLC, as seller, and LEAF
Equipment Leasing Income Fund III, L.P., as purchaser, (b) the Purchase and Sale
Agreement, dated as of November 5, 2010, between LEAF III B SPE, LLC, as seller
and LEAF Equipment Leasing Income Fund III, L.P., as purchaser and (c) the
Purchase and Sale Agreement, dated as of November 5, 2010, between LEAF III C
SPE, LLC, as seller and LEAF Equipment Leasing Income Fund III, L.P., as
purchaser.


“Purchase Price”: Means, with respect to Contracts sold pursuant to any
Assignment Agreement, the payment amount identified in Section 1 of such
Assignment Agreement.

 
Exhibit L-103

--------------------------------------------------------------------------------

 

“QIB”: Means a “qualified institutional buyer” within the meaning of Rule 144A.


“Rating Agency”: DBRS, Inc..


“Rating Agency Condition”: Means, with respect to any action and a Class of
Notes, that the Rating Agency which shall have rated such Class shall have been
given at least ten (10) Business Days (or such shorter period as is acceptable
to the Rating Agency) prior written notice thereof.


“Receivable”: As of any date of determination, all Scheduled Payments and all
other income, payments and proceeds of the Contracts (including Guaranty
Amounts, Servicing Charges, Insurance Proceeds and other Recoveries or Residual
Receipts) that are (1) collected on or after the applicable Cut-Off Date or (2)
Advance Payments collected by the Servicer before the applicable Cut-Off Date
but due in Collection Periods commencing on and after the applicable Cut-Off
Date, and any Recoveries thereon; provided that, from and after the date, if
any, on which the related Contract Assets are repurchased in accordance with
Section 6.1(a) or Section 6.1(b) of the Purchase and Contribution Agreement or
substituted pursuant to Section 3.04 of the Servicing Agreement, such Receivable
shall no longer constitute a “Receivable” for purposes of the Transaction
Documents.


“Record Date”: With respect to each Payment Date, at the close of business on
the Business Day immediately preceding such Payment Date; provided however, that
the Record Date for any Class of Notes issued as a Definitive Note shall be the
close of business on the last Business Day of the calendar month immediately
preceding the applicable Payment Date.


“Recoveries”: For any Collection Period or portion thereof occurring after the
date on which any Contract becomes a Defaulted Contract, all amounts received in
respect of a Defaulted Contract, including, without limitation, amounts received
in connection with the sale or other disposition of the related Equipment,
Insurance Proceeds with respect to the related Equipment, legal judgments and
settlements, collection agency efforts, or any other payments made by or on
behalf of the related Obligor, as reduced by any reasonable out-of-pocket
expenses incurred by the Servicer in enforcing such Contract or in liquidating
such Equipment, in connection with such Defaulted Contract; provided, that in no
event may Recoveries in respect of a Defaulted Contract be less than zero.


“Redemption Date”: The Payment Date elected pursuant to Section 11.01 of the
Indenture for either an Optional Redemption or the Auction Call Redemption or
any other Business Day mutually determined by the Issuer, the Noteholders and
the Trustee.


“Redemption Price”: With respect to any Note as of the Redemption Date, the
Outstanding Note Balance of the Notes, together with interest accrued thereon to
the Redemption Date.


“Registered Holder”: The Person whose name appears on the Note Register on the
applicable Record Date.


 “Related Security”: With respect to any Contract, all liens, security
interests, guarantees, indemnities, warranties, letters of credit and other
agreements securing or supporting payment on any Receivable or relating to any
Equipment, including, with respect to any Receivables, any “supporting
obligations” (as defined in 9-102 of the UCC) therefor, and all rights with
respect to any vendors, dealers or manufacturers of the Equipment or other
originators, including those arising under private label leases, all rights
under any purchase or vendor agreements relating thereto, and all rights of the
Originator and its assignees with respect to the Contracts and related
Equipment.

 
Exhibit L-104

--------------------------------------------------------------------------------

 

“Release Agreement”: The notice regarding prepayment of Existing Indebtedness
and release of related collateral, substantially in the form of Exhibit H
attached to the Indenture.


“Reporting Date”: The 16th day of each month or, if such day is not a Business
Day, the next succeeding Business Day.


 “Reserve Account”: The trust account created and maintained pursuant to Section
13.02 of the Indenture; provided, that in no event shall the Reserve Account be
other than an Eligible Account.


 “Residual Receipts”: Means, without duplication, (a) all proceeds of the sale
of Equipment received by the Servicer at the end of the related Contract,
whether to the related Obligor or to a third party, (b) any amounts collected by
the Servicer as judgments against an Obligor or others related to the failure of
such Obligor to pay any required amounts relating to the Booked Residual under
the related Contract or to return the Equipment, (c) all proceeds from renewal
payments made for the continued use of the Equipment after the original date of
termination of the related Contract plus (d) any amounts not otherwise described
above which are received by the Servicer and applied against the Booked Residual
of such Contract in accordance with the Servicing Standard, in each case as
reduced by any reasonable out-of-pocket expenses incurred by the Servicer in
enforcing such Contract or in liquidating such Equipment; provided, that in no
event may Residual Receipts in respect of a Contract or any Equipment be less
than zero.


“Responsible Officer”: (a) When used with respect to the Trustee or the Back-up
Servicer, any officer of the Trustee or the Back-up Servicer, including any Vice
President, Assistant Vice President, any Secretary or Assistant Secretary, any
trust officer or any other officer of the Trustee or the Back-up Servicer
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer, to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and, in each case, having direct
responsibility for the administration of the Indenture; and (b) when used with
respect to the Servicer (if the Servicer is LEAF Financial Corporation or any of
its Affiliates) or the Issuer, any of the president, chief financial officer,
chief operating officer, chief accounting officer, treasurer or any
Vice-President.


“Rule 17g-5”: Is as defined in Section 7.01(k) of the Indenture.


 “Rule 144A”: Means the rule designated as “Rule 144A” promulgated by the United
States Securities and Exchange Commission under the Securities Act.

 
Exhibit L-105

--------------------------------------------------------------------------------

 

“Rule 144A Global Note”: Means the permanent global note, evidencing Notes, in
the form of the Notes attached as Exhibits A-1, B-1, C-1, D-1, E-1 and E-3 to
the Indenture, that is deposited with and registered in the name of the Security
Depository or its nominee, representing the Notes sold in reliance on Rule 144A.


“Rule 144A Information”: Has the meaning set forth in Section 12.02(w) of the
Indenture.


“S & P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and
its successors in interest.


“Sale”: Has the meaning set forth in Section 6.18 of the Indenture.


“Scheduled Payment”: With respect to a Payment Date and a Contract, the periodic
scheduled payment of rent or other payments on a monthly, quarterly, semi-annual
or annual basis, in arrears or in advance as set forth in the Contract, and due
from the Obligor in the related Collection Period, exclusive of any Servicing
Charges and Residual Receipts (which Residual Receipts, for the avoidance of
doubt, include all payments due after the Final Due Date for a Contract).


 “Secured Parties”: Means, collectively, the Noteholders.


“Securities Account Control Agreement”: Means the Securities Account Control
Agreement, dated as of November 5, 2010, by and between the Issuer and the
Trustee, as both securities intermediary and trustee.


“Securities Act”: The United States Securities Act of 1933, as amended.


“Securities Intermediary”: Means U.S. Bank National Association in its capacity
as Securities Intermediary pursuant to the Securities Account Control Agreement.


“Security Deposit”: Any amount paid to the Servicer or the Originator and its
assigns by an Obligor as a security deposit which has not previously been
refunded to such Obligor or applied towards such Obligor’s obligations under
such Contract.


“Security Depository”: Initially shall mean DTC, and otherwise shall mean any
replacement thereof or successor thereto registered as a “Security Depository”
pursuant to Section 17A of the Exchange Act.


“Security Depository Participant”: Means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Security Depository
effects book-entry transfers and pledges of securities deposited with the
Security Depository.


“Sellers”: means LEAF Fund III, LLC, LEAF III B SPE, LLC and LEAF III C SPE,
LLC.


 “Servicer”: The servicer of the Contract Assets, which shall be LEAF Financial
Corporation (or an Affiliate) until such time, if any, as the Back-up Servicer
or other successor Person shall have become the “Servicer” pursuant to the
applicable provisions of the Servicing Agreement, whereupon “Servicer” shall
mean such successor Person.

 
Exhibit L-106

--------------------------------------------------------------------------------

 

“Servicer Fee”: The fee payable on each Payment Date to the Servicer (or, so
long as LEAF Financial Corporation (or an Affiliate) is the Servicer, to the
Transferor as its agent) in consideration for the Servicer’s performance of its
duties under the Servicing Agreement during the related Collection Period, in an
amount equal to the product of (a) one-twelfth (1/12) of the Servicer Fee Rate
and (b) the aggregate Discounted Pool Balance as of the Payment Date occurring
immediately prior to the related Collection Period (or, in the case of the
Initial Payment Date, the Initial Cut–Off Date). If the Back-up Servicer shall
become the successor Servicer, the Servicer Fee shall be subject to a minimum of
$6,000 per month.


“Servicer Fee Rate”: 2.00% per annum.


“Servicer Financial Statements”: The financial statements described in Section
4.02(i) of the Servicing Agreement.


“Servicer Termination Notice”: The notice described in Section 6.01 of the
Servicing Agreement.


“Servicer Transition Account”: The trust account created and maintained pursuant
to Section 13.02 of the Indenture; provided, that in no event shall the Servicer
Transition Account be other than an Eligible Account.


“Servicing Agreement”: The Servicing Agreement, dated as of November 5, 2010,
among the Servicer, the Transferor, the Issuer, the Trustee and the Back-up
Servicer, as amended, supplemented or otherwise modified from time to time.


“Servicing Charges”: Means the sum of (a) any late payment charges paid by an
Obligor on a Contract after application of any such charges to amounts then due
under such Contract and (b) any other incidental charges, or fees received from
an Obligor, including (i) tax payments, insurance premium payments or
reimbursements, late charges, documentation fees, extension fees, administrative
charges and maintenance premiums and other pass-through items and (ii)
prepayment charges paid by an Obligor in connection with a Prepayment.


“Servicing Documents”: Means all servicing records, servicing agreements,
servicing rights, pledge agreements and any other collateral pledged or
otherwise relating to the Contracts, together with all files, documents,
instruments, certificates, correspondence, accounting books and records relating
thereto or to the Contract Files.


“Servicing Officers”: Those officers of the Servicer involved in, or responsible
for, the administration and servicing of the Contract Assets, as identified on a
certificate delivered to the Trustee in accordance with Section 4.01(a)(ix) of
the Indenture, as the same may be updated from time to time.


“Servicing Standard”: Has the meaning set forth in Section 3.02 of the Servicing
Agreement.

 
Exhibit L-107

--------------------------------------------------------------------------------

 

“State”: Any state of the United States of America and, in addition, the
District of Columbia.


“Stated Maturity Date”: Means, with respect to a Class of Notes, the Payment
Date occurring in the applicable month set forth below.


Class A Notes
August 2018
Class B Notes
January 2019
Class C Notes
January 2019
Class D Notes
January 2019
Class E-1 Notes
January 2019
Class E-2 Notes
January 2019



“Substitute Contract”: A Contract substituted by the Transferor in replacement
of one or more Contracts of the Issuer pursuant to the terms and provisions of
the Transaction Documents.


 “Tax Lien”: A lien arising under Section 6321 of the Code.


“Three-Month Rolling Average Delinquency Ratio”: Means, with respect to any
Determination Date commencing with the fourth Determination Date after the
Closing Date, the average of the Delinquency Ratios for such Determination Date
and the two preceding Determination Dates.


“Transaction Documents”: The Indenture, the Lockbox Intercreditor Agreement,
each Assignment Agreement, each Assignment, the Note Purchase Agreement, the
Servicing Agreement, the Purchase and Contribution Agreement, the Purchase and
Sale Agreements, the Notes, the Joinder to Lockbox Intercreditor Agreement, the
Securities Account Control Agreement and each other document and/or instrument
executed pursuant thereto or in connection therewith.


“Transfer Certificate”: Has the meaning set forth in Section 3.01(a) of the
Indenture.


“Transfer Taxes”: Means any tax, fee or other governmental charge payable to any
federal, state or local government in connection with the sale of the Contract
Assets to the Issuer pursuant to the Assignment Agreements and the pledge of the
Contract Assets by the Issuer to the Trustee pursuant to the Indenture.


“Transferor”: Means LEAF Equipment Leasing Income Fund III, L.P., a Delaware
limited partnership.


“Transferor Advance”: Means, in the event that any Obligor fails to remit the
full Scheduled Payment due from it with respect to a Collection Period by the
Determination Date related to such Collection Period, an advance by the
Transferor, at the direction of the Servicer, from its own funds prior to the
related Payment Date of an amount equal to such unpaid Scheduled Payment.

 
Exhibit L-108

--------------------------------------------------------------------------------

 

“Transition Costs”: Means any documented fees and expenses reasonably incurred
by a successor Servicer, the Back-up Servicer or the Trustee in connection with
a transfer of servicing under the Servicing Agreement, as provided in the
Indenture and the Servicing Agreement; provided that the total amount of
Transition Costs payable to all such Persons shall not exceed $150,000 in the
aggregate.


“Trust Accounts”: Has the meaning set forth in Section 13.02(a) of the
Indenture.


“Trustee”: The trustee under the Indenture which, initially, shall be U.S. Bank
National Association until such time, if any, as a successor Person shall have
become the Trustee pursuant to the applicable provisions of the Indenture,
whereupon “Trustee” shall mean such successor Person.


“Trustee Fee”: The monthly fees payable on each Payment Date to the Trustee in
consideration for the Trustee’s performance of its duties hereunder, as set
forth in the Trustee Fee Schedule.


“Trustee Fee Schedule”: That certain “Schedule of Fees for Services as Trustee,
Paying Agent, Registrar and Securities Intermediary” relating to the LEAF
Receivables Funding 5, LLC, Equipment Contract Backed Notes, 2010-4, dated as of
November 17, 2010.


“UCC”: The Uniform Commercial Code as then in effect in the State of New York,
or where the context otherwise requires, the jurisdiction the law of which
governs the perfection or priority of any applicable security interest.


“United States”: The United States of America and its territories.


“U.S. Person”: Means (other than for tax purposes) (i) any natural person
resident in the United States, (ii) any partnership or corporation organized or
incorporated under the laws of the United States, (iii) any estate of which an
executor or administrator is a U.S. Person (other than an estate governed by
foreign law and of which at least one executor or administrator is a non-U.S.
Person who has sole or shared investment discretion with respect to its assets),
(iv) any trust of which any trustee is a U.S. Person (other than a trust of
which at least one trustee is a non-U.S. Person who has sole or shared
investment discretion with respect to its assets and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. Person), (v) any agency or
branch of a foreign entity located in the United States, (vi) any
non-discretionary or similar account (other than an estate or trust) held by a
dealer or other fiduciary for the benefit or account of a U.S. Person, (vii) any
discretionary or similar account (other than an estate or trust) held by a
dealer or other fiduciary organized, incorporated or (if an individual) resident
in the United States (other than such an account held for the benefit or account
of a non-U.S. Person), or (viii) any partnership or corporation organized or
incorporated under the laws of a foreign jurisdiction and formed by a U.S.
Person principally for the purpose of investing in securities not registered
under the Securities Act (unless it is organized or incorporated, and owned, by
accredited investors within the meaning of Rule 501(a) under the Securities Act
who are not natural persons, estates or trusts); provided that, the term “U.S.
Person” shall not include (A) a branch or agency of a U.S. Person that is
located and operating outside the United States for valid business purposes as a
locally regulated branch or agency engaged in the banking or insurance business,
(B) any employee benefit plan established and administered in accordance with
the law, customary practices and documentation of a foreign country, and (C) the
international organizations set forth in Section 902(k)(2)(vi) of Regulation S
under the Securities Act and any other similar international organizations, and
their agencies, affiliates and pension plans.

 
Exhibit L-109

--------------------------------------------------------------------------------

 

“Vendor”: Any Equipment manufacturer, distributor, dealer or supplier with whom
the Servicer or Originator has a vendor program in effect pursuant to which the
Servicer or Originator acquires or otherwise originates Contracts used to
finance equipment manufactured and/or distributed by such vendor and leased or
otherwise financed by Obligors under such Contracts.


“Verification Date”: The third Business Day after each Reporting Date, by which
time the Back-up Servicer must verify the information contained in the Monthly
Servicing Report delivered on such Reporting Date.


“Warranty Event”: With respect to any Contract, (a) any breach of Section 4.1(a)
of the Purchase and Contribution Agreement or clauses (3) or (4) of any
Assignment Agreement that gives rise to a repurchase obligation under Section
6.1(a) of the Purchase and Contribution Agreement or (b) the circumstances
described in Section 4.04(a) of the Indenture.


“Winning Bidder”: Is as defined in Section 11.06 of the Indenture.

 
Exhibit L-110

--------------------------------------------------------------------------------

 

Exhibit A-1
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
GLOBAL CLASS A NOTE


[For Rule 144A Book-Entry Notes Only]


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-111

--------------------------------------------------------------------------------

 

[The remaining pages for Class A Notes follow starting on the next page.


The remainder of this page is intentionally left blank.]

 
Exhibit L-112

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS A NOTE


No. ______
Up to $160,994,000



Stated Maturity Date: _______ __, 20__


Dated: ____________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
ONE HUNDRED SIXTY MILLION NINE HUNDRED NINETY-FOUR THOUSAND DOLLARS
($160,994,000) less all principal paid with respect thereto, and to pay monthly
in arrears all accrued interest and other amounts due with respect to this Note,
as further provided in the Indenture. Accrued interest, principal, and other
amounts due with respect to this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class A Note shall represent such of the Outstanding Class A Notes as are
specified herein, and represents the aggregate amount of Outstanding Class A
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class A
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class A Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-113

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class A Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.


This Class A Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.


This Class A Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class A Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class A Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class A Note and any other Class
A Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.

 
Exhibit L-114

--------------------------------------------------------------------------------

 

Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The Class A Notes may be exchanged, and their transfer may be registered, by the
Class A Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes. Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.


The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.

 
Exhibit L-115

--------------------------------------------------------------------------------

 

The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.


The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-116

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class A Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-117

--------------------------------------------------------------------------------

 
 
Exhibit A-2
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
DEFINITIVE CLASS A NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-118

--------------------------------------------------------------------------------

 

OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF. ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.


[The remaining pages for Class A Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]

 
Exhibit L-119

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS A NOTE


No. ______
Up to $160,994,000



Stated Maturity Date: _______ __, 20__


Dated: ____________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
ONE HUNDRED SIXTY MILLION NINE HUNDRED NINETY-FOUR THOUSAND DOLLARS
($160,994,000) less all principal paid with respect thereto, and to pay monthly
in arrears all accrued interest and other amounts due with respect to this Note,
as further provided in the Indenture. Accrued interest, principal, and other
amounts due with respect to this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class A Note shall represent such of the Outstanding Class A Notes as are
specified herein, and represents the aggregate amount of Outstanding Class A
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class A
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class A Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-120

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class A Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.


This Class A Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.


This Class A Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class A Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class A Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class A Note and any other Class
A Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.

 
Exhibit L-121

--------------------------------------------------------------------------------

 

Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.


The Class A Notes may be exchanged, and their transfer may be registered, by the
Class A Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes. Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-122

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.

 
Exhibit L-123

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-124

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class A Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-125

--------------------------------------------------------------------------------

 

[Form of Assignment]


For Value Received, the undersigned hereby sells, assigns, and transfers unto


(Please insert Social Security or Taxpayer Identification number of Assignee)
             




--------------------------------------------------------------------------------

 
(Please Print or Typewrite Name and Address of Assignee)



--------------------------------------------------------------------------------


the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint



--------------------------------------------------------------------------------

, as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.


Date:___________________



     
Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.


 
Exhibit L-126

--------------------------------------------------------------------------------

 

Exhibit B-1
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
GLOBAL CLASS B NOTE


[For Rule 144A Book-Entry Notes]


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-127

--------------------------------------------------------------------------------

 

[The remaining pages for Class B Notes follow starting on the next page.


The remainder of this page is intentionally left blank.]

 
Exhibit L-128

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS B NOTE


No. ______
Up to $14,000,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOURTEEN MILLION DOLLARS ($14,000,000) less all principal paid with respect
thereto, and to pay monthly in arrears all accrued interest and other amounts
due with respect to this Note, as further provided in the Indenture. Accrued
interest, principal, and other amounts due with respect to this Note shall be
paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class B Note shall represent such of the Outstanding Class B Notes as are
specified herein, and represents the aggregate amount of Outstanding Class B
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class B
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class B Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class B Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-129

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class B Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.


THIS CLASS B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES TO THE
EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.


This Class B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-130

--------------------------------------------------------------------------------

 

This Class B Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class B Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class B Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class B Note and any other Class
B Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The Class B Notes may be exchanged, and their transfer may be registered, by the
Class B Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes. Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-131

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.

 
Exhibit L-132

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-133

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class B Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-134

--------------------------------------------------------------------------------

 

Exhibit B-2
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
DEFINITIVE CLASS B NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-135

--------------------------------------------------------------------------------

 

OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF. ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.


[The remaining pages for Class B Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]

 
Exhibit L-136

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS B NOTE


No. ______
Up to $14,000,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOURTEEN MILLION DOLLARS ($14,000,000) less all principal paid with respect
thereto, and to pay monthly in arrears all accrued interest and other amounts
due with respect to this Note, as further provided in the Indenture. Accrued
interest, principal, and other amounts due with respect to this Note shall be
paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class B Note shall represent such of the Outstanding Class B Notes as are
specified herein, and represents the aggregate amount of Outstanding Class B
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class B
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class B Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class B Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-137

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class B Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.


THIS CLASS B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES TO THE
EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.


This Class B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-138

--------------------------------------------------------------------------------

 

This Class B Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class B Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class B Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class B Note and any other Class
B Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.


The Class B Notes may be exchanged, and their transfer may be registered, by the
Class B Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes. Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-139

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.

 
Exhibit L-140

--------------------------------------------------------------------------------

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.


The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-141

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class B Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-142

--------------------------------------------------------------------------------

 

[Form of Assignment]


For Value Received, the undersigned hereby sells, assigns, and transfers unto


(Please insert Social Security or Taxpayer Identification number of Assignee)
             




--------------------------------------------------------------------------------

 
(Please Print or Typewrite Name and Address of Assignee)
 

--------------------------------------------------------------------------------

 
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint



--------------------------------------------------------------------------------

, as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.


Date:___________________



     
Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.


 
Exhibit L-143

--------------------------------------------------------------------------------

 

Exhibit C-1
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
GLOBAL CLASS C NOTE


[For Rule 144A Book-Entry Notes]


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-144

--------------------------------------------------------------------------------

 

[The remaining pages for Class C Notes follow starting on the next page.


The remainder of this page is intentionally left blank.]

 
Exhibit L-145

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS C NOTE


No. ______
Up to $8,035,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
EIGHT MILLION THIRTY-FIVE THOUSAND DOLLARS ($8,035,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class C Note shall represent such of the Outstanding Class C Notes as are
specified herein, and represents the aggregate amount of Outstanding Class C
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class C
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class C Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class C Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-146

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class C Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.


THIS CLASS C NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES AND
THE CLASS B NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.


This Class C Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-147

--------------------------------------------------------------------------------

 

This Class C Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class C Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class C Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class C Note and any other Class
C Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The Class C Notes may be exchanged, and their transfer may be registered, by the
Class C Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class C Notes. Upon exchange or registration of such transfer, a new
registered Class C Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class C Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-148

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.

 
Exhibit L-149

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-150

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class C Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-151

--------------------------------------------------------------------------------

 

Exhibit C-2
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
DEFINITIVE CLASS C NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-152

--------------------------------------------------------------------------------

 

OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF. ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.


[The remaining pages for Class C Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]

 
Exhibit L-153

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS C NOTE


No. ______
Up to $8,035,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
EIGHT MILLION THIRTY-FIVE THOUSAND DOLLARS ($8,035,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class C Note shall represent such of the Outstanding Class C Notes as are
specified herein, and represents the aggregate amount of Outstanding Class C
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class C
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class C Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class C Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-154

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class C Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.


THIS CLASS C NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES AND
THE CLASS B NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.


This Class C Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-155

--------------------------------------------------------------------------------

 

This Class C Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class C Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class C Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class C Note and any other Class
C Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.


The Class C Notes may be exchanged, and their transfer may be registered, by the
Class C Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class C Notes. Upon exchange or registration of such transfer, a new
registered Class C Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class C Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-156

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.

 
Exhibit L-157

--------------------------------------------------------------------------------

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.


The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-158

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class C Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-159

--------------------------------------------------------------------------------

 

[Form of Assignment]


For Value Received, the undersigned hereby sells, assigns, and transfers unto


(Please insert Social Security or Taxpayer Identification number of Assignee)
             




--------------------------------------------------------------------------------

 
(Please Print or Typewrite Name and Address of Assignee)



--------------------------------------------------------------------------------



the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint



--------------------------------------------------------------------------------

, as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.


Date:___________________



     
Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.


 
Exhibit L-160

--------------------------------------------------------------------------------

 

Exhibit D-1
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
GLOBAL CLASS D NOTE


[For Rule 144A Book-Entry Notes]


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-161

--------------------------------------------------------------------------------

 

[The remaining pages for Class D Notes follow starting on the next page.


The remainder of this page is intentionally left blank.]

 
Exhibit L-162

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS D NOTE


No. ______
Up to $8,034,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
EIGHT MILLION THIRTY-FOUR THOUSAND DOLLARS ($8,034,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class D Note shall represent such of the Outstanding Class D Notes as are
specified herein, and represents the aggregate amount of Outstanding Class D
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class D
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class D Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class D Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-163

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class D Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.


THIS CLASS D NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, AND THE CLASS C NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED
IN THE INDENTURE.


This Class D Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-164

--------------------------------------------------------------------------------

 

This Class D Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class D Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class D Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class D Note and any other Class
D Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The Class D Notes may be exchanged, and their transfer may be registered, by the
Class D Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class D Notes. Upon exchange or registration of such transfer, a new
registered Class D Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class D Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-165

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.

 
Exhibit L-166

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-167

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class D Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-168

--------------------------------------------------------------------------------

 

Exhibit D-2
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
DEFINITIVE CLASS D NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING. EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB. EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS
NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE),
AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN
INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (ÒPLAN
ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE ÒPLAN ASSET REGULATIONÓ) (EACH A ÒBENEFIT PLAN INVESTORÓ), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, OR THE INITIAL PURCHASER TO ANY
OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY
BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS
SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.

 
Exhibit L-169

--------------------------------------------------------------------------------

 

OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF. ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.


[The remaining pages for Class D Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]

 
Exhibit L-170

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS D NOTE


No. ______
Up to $8,034,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
EIGHT MILLION THIRTY-FOUR THOUSAND DOLLARS ($8,034,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class D Note shall represent such of the Outstanding Class D Notes as are
specified herein, and represents the aggregate amount of Outstanding Class D
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class D
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class D Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class D Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-171

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class D Notes shall be payable in accordance
with the Indenture; provided that, if as a result of such proration a portion of
such principal would be less than $0.01, then such payment shall be decreased to
the nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.


THIS CLASS D NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, AND THE CLASS C NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED
IN THE INDENTURE.


This Class D Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-172

--------------------------------------------------------------------------------

 

This Class D Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class D Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class D Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class D Note and any other Class
D Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.


The Class D Notes may be exchanged, and their transfer may be registered, by the
Class D Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class D Notes. Upon exchange or registration of such transfer, a new
registered Class D Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class D Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-173

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.

 
Exhibit L-174

--------------------------------------------------------------------------------

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.


The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-175

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class D Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-176

--------------------------------------------------------------------------------

 

[Form of Assignment]


For Value Received, the undersigned hereby sells, assigns, and transfers unto


(Please insert Social Security or Taxpayer Identification number of Assignee)
             

 

--------------------------------------------------------------------------------

 
(Please Print or Typewrite Name and Address of Assignee)



--------------------------------------------------------------------------------



the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint



--------------------------------------------------------------------------------

, as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.


Date:___________________



     
Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.


 
Exhibit L-177

--------------------------------------------------------------------------------

 

Exhibit E-1
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
GLOBAL CLASS E-1 NOTE


[For Rule 144A Book-Entry Notes]


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND. THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON. EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (ÒPLAN ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE ÒPLAN ASSET REGULATIONÓ). THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 
Exhibit L-178

--------------------------------------------------------------------------------

 

[The remaining pages for Class E-1 Notes follow starting on the next page.


The remainder of this page is intentionally left blank.]

 
Exhibit L-179

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS E-1 NOTE


No. ______
Up to $6,053,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SIX MILLION FIFTY-THREE THOUSAND DOLLARS ($6,053,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class E-1 Note shall represent such of the Outstanding Class E-1 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-1 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-1 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class E-1 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-1 Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-180

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class E-1 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.


THIS CLASS E-1 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, AND THE CLASS D NOTES TO THE EXTENT AND AS
MORE FULLY DESCRIBED IN THE INDENTURE.


This Class E-1 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-181

--------------------------------------------------------------------------------

 

This Class E-1 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class E-1 Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class E-1 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-1 Note and any
other Class E-1 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The Class E-1 Notes may be exchanged, and their transfer may be registered, by
the Class E-1 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-1 Notes. Upon exchange or registration of such
transfer, a new registered Class E-1 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class E-1 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-182

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.

 
Exhibit L-183

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-184

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class E-1 Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-185

--------------------------------------------------------------------------------

 

Exhibit E-2
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
DEFINITIVE CLASS E-1 NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND. THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING. EACH TRANSFEREE ACCEPTING AN OWNERSHIP
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON. EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (ÒPLAN ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE ÒPLAN ASSET REGULATIONÓ). THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 
Exhibit L-186

--------------------------------------------------------------------------------

 

OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF. ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.


[The remaining pages for Class E-1 Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]

 
Exhibit L-187

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS E-1 NOTE


No. ______
Up to $6,053,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SIX MILLION FIFTY-THREE THOUSAND DOLLARS ($6,053,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class E-1 Note shall represent such of the Outstanding Class E-1 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-1 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-1 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class E-1 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-1 Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-188

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class E-1 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.


THIS CLASS E-1 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, AND THE CLASS D NOTES TO THE EXTENT AND AS
MORE FULLY DESCRIBED IN THE INDENTURE.


This Class E-1 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-189

--------------------------------------------------------------------------------

 

This Class E-1 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class E-1 Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class E-1 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-1 Note and any
other Class E-1 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.


The Class E-1 Notes may be exchanged, and their transfer may be registered, by
the Class E-1 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-1 Notes. Upon exchange or registration of such
transfer, a new registered Class E-1 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class E-1 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-190

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.

 
Exhibit L-191

--------------------------------------------------------------------------------

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.


The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-192

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class E-1 Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-193

--------------------------------------------------------------------------------

 

[Form of Assignment]


For Value Received, the undersigned hereby sells, assigns, and transfers unto


(Please insert Social Security or Taxpayer Identification number of Assignee)
             




--------------------------------------------------------------------------------



(Please Print or Typewrite Name and Address of Assignee)



--------------------------------------------------------------------------------



the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint



--------------------------------------------------------------------------------

, as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.


Date:___________________



     
Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.


 
Exhibit L-194

--------------------------------------------------------------------------------

 

Exhibit E-3
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
GLOBAL CLASS E-2 NOTE


[For Rule 144A Book-Entry Notes]


UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND. THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING. EACH TRANSFEREE ACCEPTING A BENEFICIAL
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON. EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (ÒPLAN ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE ÒPLAN ASSET REGULATIONÓ). THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 
Exhibit L-195

--------------------------------------------------------------------------------

 

[The remaining pages for Class E-2 Notes follow starting on the next page.


The remainder of this page is intentionally left blank.]

 
Exhibit L-196

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS E-2 NOTE


No. ______
Up to $4,800,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOUR MILLION EIGHT HUNDRED THOUSAND DOLLARS ($4,800,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class E-2 Note shall represent such of the Outstanding Class E-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class E-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-2 Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-197

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class E-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.


THIS CLASS E-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, AND THE CLASS E-1 NOTES TO
THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.


This Class E-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-198

--------------------------------------------------------------------------------

 

This Class E-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class E-2 Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class E-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-2 Note and any
other Class E-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The Class E-2 Notes may be exchanged, and their transfer may be registered, by
the Class E-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-2 Notes. Upon exchange or registration of such
transfer, a new registered Class E-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class E-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-199

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.


No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.

 
Exhibit L-200

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-201

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class E-2 Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-202

--------------------------------------------------------------------------------

 

Exhibit E-4
to Indenture


FORM OF LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
DEFINITIVE CLASS E-2 NOTE


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND. THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING. EACH TRANSFEREE ACCEPTING AN OWNERSHIP
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON. EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN ÒEMPLOYEE BENEFIT PLANÓ AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (ÒERISAÓ) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE ÒCODEÓ), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (ÒPLAN ASSETSÓ) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE ÒPLAN ASSET REGULATIONÓ). THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 
Exhibit L-203

--------------------------------------------------------------------------------

 

OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF. ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.


[The remaining pages for Class E-2 Notes follow starting on the next page.
The remainder of this page is intentionally left blank.]

 
Exhibit L-204

--------------------------------------------------------------------------------

 

LEAF RECEIVABLES FUNDING 5, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2010-4
CLASS E-2 NOTE


No. ______
Up to $4,800,000



Stated Maturity Date: _______ __, 20__


Dated: ________ __, 20__


REGISTERED OWNER: ____________________________


LEAF Receivables Funding 5, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOUR MILLION EIGHT HUNDRED THOUSAND DOLLARS ($4,800,000) less all principal paid
with respect thereto, and to pay monthly in arrears all accrued interest and
other amounts due with respect to this Note, as further provided in the
Indenture. Accrued interest, principal, and other amounts due with respect to
this Note shall be paid on each Payment Date.


This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2010-4 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of November
5, 2010 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian. Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered. Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.


Each Class E-2 Note shall represent such of the Outstanding Class E-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.


Interest shall accrue on the Outstanding Note Balance of the Class E-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-2 Notes specified in the Indenture (calculated in accordance with the
Indenture). The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual Period, such Interest Accrual Period
shall commence on the Closing Date, and shall end on the day immediately
preceding the Initial Payment Date. All accrued interest shall be due and
payable in arrears on each Payment Date. In making any interest payment, if the
interest calculation with respect to a Note shall result in a portion of such
payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.

 
Exhibit L-205

--------------------------------------------------------------------------------

 

Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture. Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date. All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date. All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note. Principal payable on the Class E-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.


The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture. The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.


THIS CLASS E-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A NOTES, THE
CLASS B NOTES, THE CLASS C NOTES, THE CLASS D NOTES, AND THE CLASS E-1 NOTES TO
THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.


This Class E-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer. Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.

 
Exhibit L-206

--------------------------------------------------------------------------------

 

This Class E-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person. Neither
the Class E-2 Notes nor the Contract Assets are insured by any Person or any
governmental agency.


The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture. The Collateral
secures the Class E-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-2 Note and any
other Class E-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.


Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.


The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.


The Class E-2 Notes may be exchanged, and their transfer may be registered, by
the Class E-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-2 Notes. Upon exchange or registration of such
transfer, a new registered Class E-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.


Each Person who has or who acquires any Ownership Interest in a Class E-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.


Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.


As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture. Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.

 
Exhibit L-207

--------------------------------------------------------------------------------

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Majority Holders and the Servicer, by the
Issuer, the Custodian, and the Trustee. The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.


The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.


The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer. The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.


During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.


This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.

 
Exhibit L-208

--------------------------------------------------------------------------------

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.


The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever. The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.


[The remainder of page is intentionally left blank.]

 
Exhibit L-209

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LEAF Receivables Funding 5, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.



 
LEAF RECEIVABLES FUNDING 5, LLC
       
By:
   
Name:
   
Title:
 



This is one of the Class E-2 Notes described in the within-mentioned Indenture.


Dated: ____________ ___, 2010


U.S. Bank National Association, as Trustee


By:______________________________


Authorized Signatory

 
Exhibit L-210

--------------------------------------------------------------------------------

 

[Form of Assignment]


For Value Received, the undersigned hereby sells, assigns, and transfers unto


(Please insert Social Security or Taxpayer Identification number of Assignee)
             




--------------------------------------------------------------------------------



(Please Print or Typewrite Name and Address of Assignee)



--------------------------------------------------------------------------------



the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint



--------------------------------------------------------------------------------

, as attorney, to transfer the within Note on the books kept for registration
thereof, with full power of substitution in the premises.


Date:___________________



     
Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.


 
Exhibit L-211

--------------------------------------------------------------------------------

 

Exhibit F-1
to Indenture


FORM OF
REQUEST FOR RELEASE


U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Telecopier No.: 651-495-8090
 
 
U.S. Bank National Association (“U.S. Bank”),\
as Custodian
1133 Rankin Street, EP-MN-TMZD
St. Paul, Minnesota 55116
Telecopier No.: 651-695-6102

Attention:
LEAF Receivables Funding 5, LLC, Equipment Contract Backed Notes, Series 2010-4
 
Attention:
LEAF Receivables Funding 5, LLC, Equipment Contract Backed Notes, Series 2010-4



 
Re:
Indenture, dated as of November 5, 2010 (the “Indenture”), between LEAF
Receivables Funding 5, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)



In connection with the administration of the Contracts held by U.S. Bank
National Association as the Custodian for the Trustee, we request the release of
the Contract described in Schedule I, for the reason indicated. Capitalized
words and phrases used herein shall have the respective meanings assigned to
them in the Indenture.


Reason for Requesting Documents (check one)


___
1.
Contract has become a Defaulted Contract



___
2.
Contract has become a Delinquent Contract



___
3.
A Warranty Event has occurred with respect to such Contract (Transferor purchase
is required under Section 6.1 of the Purchase and Contribution Agreement)



___
4.
Such Contract is an Early Termination Contract



___
5.
Collection of Insurance Proceeds that have been deposited into the Collection
Account



___
6.
Temporary Release to Servicer in accordance with Section 4.07(c) of the
Indenture countersigned by the Servicer with the consent of the Control Party
attached hereto



If Item 1, 2, 3, 4, or 5 above is checked, the Issuer requests the release of
the Lien of the Trustee on such Contract and related Contract Assets and the
release of the related Contract Files. If Item 6 has been checked, the Issuer
and the Servicer (i) request the temporary release of the Contract Files related
to such Contract to the Servicer for servicing purposes only, and acknowledge
that the Servicer will hold such temporarily released contracts as bailee of the
Custodian, and (ii) acknowledge that the Custodian’s release of the Contract and
any related documentation does not, for any purpose whatsoever, release or
discharge the lien on such Contract.

 
Exhibit L-212

--------------------------------------------------------------------------------

 

If Item 3 or 5 above is checked, and the Contract Repurchase Price is being
delivered together with this Request for Release: (A) the Issuer certifies that
(i) attached hereto as Schedule I is a list identifying the Contract and the
related Contract Assets to be released; (ii) after giving effect to such
release, no Default, Event of Default, or Event of Servicing Termination exists
or will exist; and (iii) all other conditions precedent set forth in the
Transaction Documents relating to such release have been satisfied; and (B) the
Transferor certifies that (i) $_________ has been deposited into the Collection
Account with respect thereto, and such amount constitutes the Contract
Repurchase Price relating to such Contract and the related Contract Assets, and
(ii) after giving effect to such release, no Default, Event of Default or Event,
of Servicing Termination exists or will exist.


If Item 1, 2, or 4 above is checked, and a Substitute Contract and the related
Contract Assets are being delivered together with this Request for Release: (A)
the Issuer certifies that (i) attached hereto as Schedule I is a list
identifying the Contract and the related Contract Assets to be released; (ii)
attached hereto as Schedule II is a list identifying the Substitute Contract and
the related Contract Assets that have been delivered to the Custodian in
connection herewith and which are hereby substituted for the Contract and the
related Contract Assets on Schedule I in accordance with the Transaction
Documents; (iii) after giving effect to such release, no Default, Event of
Default, or Event of Servicing Termination exists or will exist, (iv) all other
conditions precedent set forth in the Transaction Documents relating to such
release have been satisfied; and (v) all Contract Files related to the
Substitute Contract has been delivered to the Custodian; and (B) the Transferor
certifies that after giving effect to such release, no Default, Event of
Default, or Event of Servicing Termination exists or will exist.


If Item 1, 2, or 4 above is checked, the Issuer and the Transferor each hereby
certify that the aggregate Discounted Contract Balances of Defaulted Contracts,
Delinquent Contracts, and Early Termination Contracts that have been replaced
with a Substitute Contract on a cumulative basis from the Closing Date,
including after giving effect to the Contract released hereby, does not exceed
8.00% of the Initial Discounted Pool Balance.


If Item 1, 2, 3, 4, or 5 above is checked, and if all or part of the Contract
File was previously released to the Servicer pursuant to Item 6, please release
to the Issuer the Servicer’s previous receipt on file with you, as well as any
additional documents in your possession relating to the above specified
Contract.


If Item 6 above is checked, the Servicer hereby acknowledges that the Contract
is the property of the Issuer and has been pledged to U.S. Bank National
Association, as Trustee for the benefit of the Noteholders. Attached to this
Request for Release is the written consent of the Control Party to the temporary
release, for servicing purposes, of the Contract and related Contract File, to
the Servicer. The Servicer agrees to return the Contract to the Custodian
promptly upon the earlier of (x) the Control Party’s instruction to return a
Contract to the Custodian and (y) the need therefor no longer existing; provided
that if an Event of Default has occurred, the Servicer shall forthwith return to
the Custodian each Contract temporarily delivered pursuant to Section 4.07 of
the Indenture.

 
Exhibit L-213

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer, the Servicer, and the Transferor have caused
this Request for Release to be duly executed by their respective duly authorized
officers as of ______ __, 20__.



 
LEAF Receivables Funding 5, LLC, as Issuer
       
By:
     
Print Name: 
   
Title:
     
Date:
           
LEAF Financial Corporation, as Servicer
       
By:
     
Print Name: 
    Title:      
Date:
           
LEAF Equipment Finance Fund 4, L.P., as Transferor,
       
By: LEAF Asset Management, LLC, its General Partner
       
By:
     
Print Name: 
   
Title:
     
Date:
   


 
Exhibit L-214

--------------------------------------------------------------------------------

 
 
Schedule I
to Request for Release


Contract Assets to be released from Lien of Indenture



     
019-4773261-001
IMAGING SCIENCES INTERNATIONAL
019-0000190-000
GORDON COLLEGE
 
019-4773262-001
FIRST BAPTIST CHURCH OF
019-0000205-000
TEXAS SUMO INC.
 
019-4773265-001
SMOKERS KASTLE
019-0000207-000
SUMMERVILLE ELECTRIC, INC
 
019-4773269-001
GUARDIAN SAVINGS BANK FSB
019-0000216-000
BILL BASORE TRUCKING & EXCAVATION, LLC
 
019-4773275-001
S I ROSATI AIR CONDITIONING &
019-0000425-000
FRIENDSHIP AMBULATORY SURGERY CENTER
 
019-4773276-001
SECOND BAPTIST CHURCH
019-0001110-004
FINE PAINTS OF EUROPE, INC.
 
019-4773278-001
H B A MANAGEMENT INC
019-0012648-001
FOREST AMBULANCE SERVICE INC.
 
019-4773280-001
COMMUNITY CARE OPTIONS
019-0025392-002
PRINTFACILITY, INC.
 
019-4773281-001
VALLEY FARM EQUIPMENT
019-0036192-002
NATIONAL TRAILER LEASING INC
 
019-4773282-001
KELLER WILLIAMS PRINCETON REAL
019-0065602-002
BATH AREA FAMILY YMCA
 
019-4773284-001
HARPER MODERATING INC
019-0065602-003
BATH AREA FAMILY YMCA
 
019-4773286-001
AIRLINE CONTAINER LEASING INC
019-0079941-001
BENO THE SUCCESS LINE, INC.
 
019-4773288-001
K & R ENTERPRISES OF WISCONSIN
019-0080001-003
JANUARY TRANSPORT, INC.
 
019-4773291-001
CALDWELL UNIFIED SCHOOL DIST
019-0080001-004
JANUARY TRANSPORT, INC.
 
019-4773291-002
CALDWELL UNIFIED SCHOOL DIST
019-0080005-901
JAMES L. KELLOGG
 
019-4773292-001
E P HENRY CORP
019-0080015-001
RDT TRUCKING, INC.
 
019-4773294-001
FIELDSTONE COMMUNITIES
019-0080102-001
THOMAS R. LARIVIERE
 
019-4773295-001
DAYTON SURGEONS INC
019-0108036-001
OAKTOWN CONSTRUCTION INC.
 
019-4773296-001
COMMONWEALTH X RAY INC
019-0140551-001
JAMES M. FIXSAL
 
019-4773297-002
TRANSPORT COMMERCIAL LEASING LLC
019-0140555-001
ACE TRUCK & TRAILER, L.L.C.
 
019-4773298-001
ASTON SUNOCO INCORPORATED
019-0140567-002
EXCALIBUR ENERGY SERVICES, INC
 
019-4773301-001
TETRACORE INC
019-0143373-902
BAILEY TIMBER CO. INC.
 
019-4773302-001
LOOKOUT INVESTIGATIONS AND
019-0156347-001
PREMIER FINANCE ADJUSTERS OF N. E. OHIO
 
019-4773303-001
WESTGATE APARTMENTS LIMITED
019-0156380-001
EDWARD HALUCH INDIVIDUAL
 
019-4773305-001
LAW OFFICE OF HOWARD FEINMEL
019-0156412-001
JAHNKE & SONS CONSTRUCTION, INC.
 
019-4773306-001
WEISS SHEET METAL INC
019-0241520-001
BLACK ELECTRICAL ENTERPRISES, INC.
 
019-4773306-002
WEISS SHEET METAL INC
019-0241560-901
FAMILY PARK LLC
 
019-4773307-001
LAS VEGAS FAIRFIELD
019-0241680-901
STERLING BEAR & COMPANY INC.
 
019-4773308-001
WHATCOAT SOCIAL SERVICE AGENCY
019-0250036-002
T.J. JONES TRUCKING, INC.
 
019-4773309-001
HUMPHREYS COUNTY BOARD OF
019-0250036-003
T.J. JONES TRUCKING, INC.
 
019-4773312-001
BELL TENNENT & FROGGE PLLC
019-0250276-001
BRIDGEWATER AUTO TRANSPORT 2 CORP.
 
019-4773315-001
UNION CITY COUNTRY CLUB
019-0250312-901
NATHANIEL D. ANDERSON
 
019-4773318-001
C LEE MITCHELL DDS PC
019-0252182-001
RX EQUIPMENT LAB, LLC
 
019-4773319-001
KS BEARINGS INC
019-0253549-001
CARCOA OF SOUTHERN CALIFORNIA, INC.
 
019-4773321-001
INMARK INC
019-0264932-001
ADVANCED ELECTRICAL CONSTRUCTION INC
 
019-4773323-001
FLOW DYNAMICS INC
019-0293549-001
CHRISTIAN FOREST PRODUCTS, INC.
 
019-4773324-001
SARONI SUGAR & RICE INC
019-0293549-002
CHRISTIAN FOREST PRODUCTS, INC.
 
019-4773325-001
INFORMATION SERVICE PARTNER
019-0293605-001
TJC TRUCKING, LLC
 
019-4773326-001
ACME TELEVISION OF OHIO LLC
019-0293617-001
MINNESOTA COMMERCIAL RAILWAY COMPANY
 
019-4773327-001
SYMMES LIFE CARE INC
019-0556348-901
FABRICATION ANALYSIS CONSTRUCTION TEAM,
 
019-4773328-001
KM GROUP LLC
019-0611475-001
DEL MAR ELEMENTARY SCHOOL
 
019-4773328-002
KM GROUP LLC
019-0625895-001
DILUCIA'S, INC
 
019-4773331-001
ASBURY PARK CITY OF
019-0625904-001
EAST COAST CUSTOMS, INC.
 
019-4773332-001
BOONE COUNTY OF
019-0625908-001
ECOLOGICAL SYSTEMS, INC.
 
019-4773333-001
HASA INC
019-0625926-001
FAITH OUTREACH CENTER OF CONROE, TEXAS I
 
019-4773334-001
NATORPS INC
019-0625929-001
B & M CONTRACTORS INC.
 
019-4773335-001
JORDAN KAHN CO INC
019-0625933-001
FINANCIAL MANAGEMENT INTERNATIONAL CORPO
 
019-4773336-001
Q PEAK INCORPORATED
019-0625937-001
GENERATION HEALTH & REHABILITATION CENTE
 
019-4773340-001
BETHLEN PRINTING
019-0625945-001
DANDY SERVICES INC
 
019-4773341-001
FIRESTONE METAL PRODUCTS LLC
019-0625962-001
FLUID FILTRATION CORP.
 
019-4773344-001
LOTUS EXIM INTERNATIONAL INC


 
Exhibit L-215

--------------------------------------------------------------------------------

 


019-0625977-001
FOX BLUEPRINTING COMPANY
 
019-4773349-001
AROUND PHILLY.COM
019-0625983-001
CAMERON HOSPITAL INC
 
019-4773350-001
OGLETHORPE TOURS OF SAVANNAH
019-0625984-001
CANADY'S TIRE CORP.
 
019-4773352-001
BEARINGS MANUFACTURING CO
019-0625985-001
CANYON AUTO REBODY, LLC
 
019-4773357-001
MORFITTS CARPET CLEANING
019-0625987-001
CAPITOL ENGINEERING CO
 
019-4773360-001
SANDCASTLE CONSTRUCTORS INC
019-0625998-001
FRONT END SHOP, INC., THE
 
019-4773361-001
ATWELL HEATING AND AC INC
019-0626008-001
STEPHEN MEELY
 
019-4773363-001
SUPERCRAFT AUTO BODY & PAINT
019-0626020-001
5296, INC
 
019-4773364-001
MALCA AMIT USA LLC
019-0626030-001
CJM MCGRAW, INC.
 
019-4773365-001
WHITNEY SMITH REBECCA
019-0626035-001
A & M AUTO & TRUCK REPAIR
 
019-4773366-001
PYRAMID TILE COMPANY
019-0626045-001
CONCEPT AUTO BODY INC
 
019-4773369-001
COX ENTERPRISES INC
019-0626057-001
DHARTI HOSPITALITY LLC
 
019-4773370-001
AXA ART INSURANCE CORPORATION
019-0626063-001
CS FINANCIAL INC
 
019-4773371-001
A P S EMPLOYMENT SERVICES
019-0626065-001
ABSOLUTE AUTO INC
 
019-4773372-001
NORTHEAST FAMILY DENTAL CENTER
019-0626069-001
CURTIN-HEBERT CO, INC
 
019-4773373-001
GWATHMEY SIEGEL & ASSOCIATES
019-0626076-001
DANCE CONNECTION, THE
 
019-4773374-001
MICHAEL JS LANDSCAPING INC
019-0626078-902
CLARK GROUP INC.
 
019-4773377-001
WINDSOR ASSEMBLY OF GOD
019-0626100-001
ALL THINGS RENEWABLE
 
019-4773378-001
IVEY DDS AND ROSENTHAL DMD PC
019-0626106-001
ALPHA KIDS LEARNING ACADEMY OF NEWARK LL
 
019-4773379-001
NIEHOFF ENDEX NORTH AMERICA
019-0626129-001
GET WIRELESS, INC.
 
019-4773386-001
FIRSTSEARCH TECHNOLOGY CORP
019-0626136-001
JMF AUTOMOTIVE & TIRE SERVICE CENTER OF
 
019-4773388-001
SOUTHERN AMERICAN TITLE CO INC
019-0626138-001
S. BASCH & SON, INC.
 
019-4773392-002
UNITED COMMUNITY BANK
019-0626139-001
SAFETEC SOFTWARE, LLC
 
019-4773392-003
UNITED COMMUNITY BANK
019-0626171-001
ODELL ELECTRONICS CLEANING STATIONS
 
019-4773393-001
TIERONE BANK
019-0626182-001
SIDCO ENTERPRISES, INC
 
019-4773394-001
BORDERCOMM PARTNERS LP
019-0626185-001
GNA, INC.
 
019-4773396-001
MAJA AUDIO GROUP
019-0626186-001
SIMTECH AUTO REPAIR & DIAGNOSTICS CENTER
 
019-4773398-001
MARINER HEALTH CARE OF SE MASS
019-0626189-001
OPPENHEIMER CINE LP
 
019-4773399-001
CANTOR SEINUK GROUP INC
019-0626190-003
SKB ARCHITECTS, INC
 
019-4773400-001
COMPASS WIRE CLOTH CORP
019-0626205-001
MARK S. SMITH
 
019-4773402-018
ARAB AMERICAN AND CHALDEAN COUNCIL
019-0626206-001
PADDY COYNES IRISH PUB - TACOMA
 
019-4773404-001
MARSHALL ERDMAN & ASSOCIATES
019-0626227-001
SPEEDY GONZALEZ CONSTRUCTION, INC
 
019-4773406-001
CITY BANK
019-0626228-001
SPENCE TIRE SERVICE
 
019-4773412-001
ANNEE & MATRY INC
019-0626255-001
SUNRISE DISTRIBUTION, INC
 
019-4773413-001
MOON EYES USA INC
019-0626263-001
PICASSO'S PIZZA & GRILL INC
 
019-4773415-001
THREE SISTERS BONDING INC
019-0626293-001
PRECISION FABRICATION & WELDING, INC
 
019-4773417-001
SOUTHEASTERN ELECTRICAL COOP
019-0626313-001
PULLENS AUTO SALVAGE
 
019-4773418-001
CREATIVE KID DAY CARE INC
019-0626350-001
RELIANCE MANAGEMENT GROUP, INC
 
019-4773419-001
POLLOCK PAPER DISTRIBUTORS INC
019-0626354-001
RESORT SPORTS NETWORK, INC
 
019-4773420-001
HOME BUILDERS SUPPLY &
019-0626363-001
RIVER CITY CAR WASH, LLC
 
019-4773421-001
POWER LINE HARDWARE CO
019-0626373-001
ROOKIE BOATS OF MS, LLC
 
019-4773422-001
R J LEE GROUP INC
019-0626375-001
BRAMALOMA INC
 
019-4773423-001
MILLIS TRANSFER INC
019-0626378-001
JTG RACING, INC.
 
019-4773426-001
COOPER PRINTING INC
019-0626384-001
K DIESEL INC
 
019-4773426-002
COOPER PRINTING INC
019-0626385-001
K&K CORPORATION
 
019-4773427-001
NETFLIX INC
019-0626386-001
K.A. HARVEY'S MANUFACTURED HOUSING, INC.
 
019-4773429-001
ATLANTIC MICRO SYSTEMS OF JACK
019-0626391-001
KANSAS CITY DERMATOLOGY, PA
 
019-4773430-002
AMALGAMATED SOFTWARE OF NORTH AMERICA IN
019-0626399-001
KLASSIC OF COLORADO SPRINGS
 
019-4773432-001
CALLES FINANCIAL INC
019-0626408-001
LAKESIDE FITNESS AND TANNING, L.L.C.
 
019-4773433-001
HARTFIEL SOUTH INC
019-0626421-001
LIFE CARE CENTER OF ESCONDIDO
 
019-4773434-001
TACY MEDICAL INC
019-0626424-001
A.P. ISAKSON INC
 
019-4773435-001
WASSERSTROM COMPANY
019-0626433-001
LODGING CONCEPT, INC.
 
019-4773436-001
INPUT TECHNOLOGY INC
019-0626438-001
MAILFORCE, INC
 
019-4773437-001
AMERICAN BROADBAND INC
019-0626450-001
POWER GYM INC
 
019-4773438-001
JIM MCNATT AUTOMOBILE CO INC
019-0626458-001
MELLACE FAMILY BRANDS, INC.
 
019-4773439-001
SOUTHWEST SIGNAL INC
019-0626463-001
TAQUERIA EL RINCONSITO-TUKWILLA LLC
 
019-4773440-001
MCNATT SANGER INC
019-0626487-001
NARANJO GRADING, INC.
 
019-4773441-001
MCNATT INC
019-0626498-001
TAQUERIA EL RINCONSITO-RENTON, LLC
 
019-4773441-002
MCNATT INC
019-0626501-001
TARGAPRO, INC
 
019-4773441-003
MCNATT INC


 
Exhibit L-216

--------------------------------------------------------------------------------

 


019-0626506-001
TCB RENTAL INC
 
019-4773442-001
FONTANA RICHARD MARK
019-0626525-001
TITAN INTERNATIONAL LOGISTICS, LLC
 
019-4773443-001
CHIEF CONCRETE INC
019-0626534-001
TRIANGLE THERAPEUTICS INC
 
019-4773445-001
A ONE CERTIFIED SERVICE INC
019-0626549-001
VELICKOFF CHIROPRACTIC, LLC
 
019-4773446-001
RATAN HOTEL GROUP INC
019-0626556-001
VOILA CATERING
 
019-4773446-002
RATAN HOTEL GROUP INC
019-0626565-001
WEST SIDE AUTO BODY
 
019-4773446-003
RATAN HOTEL GROUP INC
019-0626803-901
ADVANCED INVESTING LLC
 
019-4773450-001
DISCOUNT UTILITIES LLC
019-1000126-001
SACRAMENTO EMPLOYMENT & TRAINING AGENCY
 
019-4773451-001
ARC FLOOR CO INC
019-1000176-001
THE POTTS COMPANY
 
019-4773453-001
EBY BROWN COMPANY LLC
019-1000286-001
ANTIQUE REPRODUCTIONS INC
 
019-4773454-001
GALAXY BRAZING
019-1000536-001
WATERSOFT, LLC
 
019-4773455-001
MICHIGAN CONFERENCE OF
019-1000646-001
C & C MARKET RESEARCH INC
 
019-4773460-001
DORAN R FRANCIS INSURANCE
019-1000766-001
CONNECTICUT REGIONAL PAIN SPECIALISTS LL
 
019-4773462-002
OAK LANE COUNTRY CLUB INC
019-1000795-001
COA INC
 
019-4773463-001
DODGE HOME HEATING & COOLING
019-1001096-001
SUMMIT URGENT CARE CENTER PA
 
019-4773467-001
AGAPE THERAPEUTIC RIDING
019-1001107-005
COMM SPEED ARIZONA, L.L.C.
 
019-4773471-001
HOETING INC
019-1001107-008
COMM SPEED ARIZONA, L.L.C.
 
019-4773472-001
MIAMI INDUSTRIAL TRUCKS INC
019-1001116-001
N B S INC
 
019-4773474-001
BERKSHIRE PROPERTY ADIVSORS
019-1001117-003
BIG CITY NETWORKS INC
 
019-4773475-001
LIBARDI SERVICE AGENCY INC
019-1001196-001
TOWN OF SOUTHINGTON
 
019-4773476-001
MERCY HEALTH SYSTEM WESTERN
019-1001227-005
BEHNKE & ASSOCIATES, INC.
 
019-4773477-001
KATES PAPERIE LTD
019-1001456-001
LAWRENCE T GOODWIN JR MD INC
 
019-4773478-001
CECELIA PACKAGING CORPORATION
019-1002056-001
ST GILES LIVING CENTERS INC
 
019-4773479-001
HABAND CO INC
019-1002256-001
ASSOCIATED PSYCHOLOGISTS PLC
 
019-4773479-002
HABAND CO INC
019-1002376-001
VANDERBILT UNIVERSITY (THE)
 
019-4773483-001
LUCAS MOVING SYSTEMS INC
019-1002386-001
SHERIDAN ELECTRIC LLC
 
019-4773486-001
STEVEN F ISENBERG MD INC
019-1002436-001
AIR TECH HEATING AND AIR CONDITIONING IN
 
019-4773487-001
FORE MACHINE COMPANY INC
019-1002506-001
THE OTHER PLACE
 
019-4773488-001
CATHOLIC CENTER OF THE DIOCESE
019-1002546-001
PARK BILLING CO INC
 
019-4773489-001
INTERNATIONAL BANK COMMERCE
019-1002726-001
AIR FLOW INC
 
019-4773491-001
INTERNATIONAL SCHOOL SERVICES
019-1002744-001
SUZIO INSURANCE CENTER, INC.
 
019-4773494-001
EASTHAVEN BAPTIST CHURCH
019-1002876-001
LAW OFFICE SEAN GJERDE
 
019-4773495-001
SHRED IT USA INC
019-1002906-002
SOMMER LAW OFFICE
 
019-4773496-001
LAMBERT ROOFING CO INC
019-1002926-001
ILLUMINATION DYNAMICS INC
 
019-4773497-001
GROVER PARK BAPTIST CHURCH
019-1003506-001
AARON ADVERTISING INC
 
019-4773501-001
BOBBY DODD INSTITUTE INC
019-1003796-001
VERONICA REALTY LLC
 
019-4773502-001
SEA GARDEN BEACH & TENNIS
019-1003846-001
MID AMERICA MANAGEMENT INC
 
019-4773504-001
ARMORY ART CENTER INC
019-1003896-001
SWICEGOOD WALL & ASSOCIATES INC
 
019-4773505-001
CHILDRENS HEALTH SYSTEM
019-1004026-001
JAMES E SPRINGER PROFESSIONAL CORPORATIO
 
019-4773507-001
HEALTHLEADERS INTERSTUDY
019-1004096-002
HAMEL CONSOLIDATED INC
 
019-4773508-001
FAROLD INC
019-1004196-001
JOHN F BRADY & ASSOCIATES APLC
 
019-4773511-001
HARTE HANKS DIRECT MARKETING
019-1004356-002
BARNETT FINANCE CO INC
 
019-4773512-001
FARMERS BANK
019-1004365-003
SOUTH GATE AMBULATORY SURGERY CENTER, LL
 
019-4773515-001
PEARSON COMPOSITES LLC
019-1004365-004
SOUTH GATE AMBULATORY SURGERY CENTER, LL
 
019-4773519-001
WINDERMERE TOWN OF
019-1004516-001
KAREN SMITH KIENBAUM & ASSOCIATES PC
 
019-4773521-001
JOHNS MANVILLE CORP
019-1005016-001
STREET LEVEL ARTISTS AGENCY LLC
 
019-4773521-002
JOHNS MANVILLE CORP
019-1005056-001
ARAB MEDICAL SUPPLY INC
 
019-4773522-001
NICHOLAS POOLS INCORPORATED
019-1005282-002
LAKESIDE COMMUNITY BANK
 
019-4773523-001
CANCER HEALTH TREATMENT CENTER
019-1005323-004
NORTHERN VIRGINIA OPHTHALMOLOGY ASSOCIAT
 
019-4773524-001
JALBERT LEASING INC
019-1005346-001
SUPERIOR GRINDING
 
019-4773525-001
INIT INNOVATIONS
019-1005426-001
DEATON FUNERAL HOME INC
 
019-4773526-001
STARVING STUDENTS INC
019-1005676-001
ALLIANCE PRECISION PLASTICS
 
019-4773527-001
BIOMAT USA INC
019-1005816-001
REDEEMER LUTHERAN CHURCH OF ORANGE COUNT
 
019-4773527-002
BIOMAT USA INC
019-1005854-004
THE GLENGARIFF CORPORATION
 
019-4773529-001
ENVIRONMENTAL RESOLUTIONS INC
019-1005921-001
SPROUTS FARMERS MARKETS LLC
 
019-4773531-001
S & S TOOL AND MACHINE
019-1006437-002
DONNELL SYSTEMS, INC.
 
019-4773532-001
EAST VALLEY RHEUMATOLOGY &
019-1006446-001
CAPITAL DISTRICT PEDIATRIC CARDIOLOGY AS
 
019-4773534-001
MONK RODNEY L
019-1006486-001
ASMUS ELECTRIC INCORPORATED
 
019-4773535-002
RICHARD CHAI OF NEW YORK LLC
019-1006616-001
NEW UTRECHT PHARMACY, INC.
 
019-4773538-001
OPTIMA CHEMICALS INC


 
Exhibit L-217

--------------------------------------------------------------------------------

 


019-1006816-001
ABS CBN INTERNATIONAL
 
019-4773542-001
LAND SURVEYING INCORPORATED
019-1006876-001
CMD ENTERPRISES LLC
 
019-4773546-001
RICH ENERGY INC
019-1007006-001
SALZARULO & ASSOCIATES PC
 
019-4773547-001
LONGLEY BROTHERS INC
019-1007023-002
SOUTHWORTH PROPERTIES INC.
 
019-4773549-001
US WHOLESALE PIPE & TUBE INC
019-1007336-001
NATURAL MARKETPLACE INC THE
 
019-4773550-001
INDY PRO AUDIO PRODUCTION SVCS
019-1007616-001
SPENCER INDUSTRIES INC
 
019-4773551-001
ROY'S WEST COAST I LP
019-1007686-001
WOODSIDE ASSOCIATES LLC
 
019-4773553-001
RIKMAR FABRICATORS INC
019-1007806-001
HEALTHPOINT MANAGEMENT SERVICES INC
 
019-4773554-001
STEELE TEMA L
019-1007926-002
CLIENT SERVER SPECIALISTS INC.
 
019-4773557-001
INDEPENDENCE COURT OF
019-1008026-005
DRFIRST.COM INC.
 
019-4773559-001
KPMB ENTERPRISES LLC
019-1008146-001
METRO EAST SANITARY DISTRICT
 
019-4773568-001
ABM MID ATLANTIC INC
019-1008226-001
A1 PROTECTIVE SERVICES INC
 
019-4773568-002
ABM MID ATLANTIC INC
019-1008246-001
C2 TECHNOLOGIES INC
 
019-4773569-001
MEDISERV MANAGEMENT LLC
019-1008306-001
CHARLOTTES INC
 
019-4773570-001
TECHNOLOGY PROVIDERS INC
019-1008356-001
CAPE CARE FOR WOMEN LLC
 
019-4773570-002
TECHNOLOGY PROVIDERS INC
019-1008617-002
TEAMSTERS LOCAL 384 UNION
 
019-4773570-003
TECHNOLOGY PROVIDERS INC
019-1008666-001
RICKY BOYCE PLUMBING HEATING & AC INC
 
019-4773572-001
EASTSIDE REHABILITATION MEDICI
019-1008966-001
PHOENIX THERAPEUTIC FOUNDATION INC
 
019-4773573-001
TS TECH USA CORPORATION
019-1009335-003
AVATAR SYSTEMS, INC.
 
019-4773573-002
TS TECH USA CORPORATION
019-1009386-001
NEWPORT FARMS, INC.
 
019-4773573-003
TS TECH USA CORPORATION
019-1009566-001
ARRUPE JESUIT HIGH SCHOOL
 
019-4773573-004
TS TECH USA CORPORATION
019-1009576-002
CORINDUS INC
 
019-4773576-001
KUSTOM HEATING & AIR CONDITION
019-1009586-001
POWER & TELEPHONE SUPPLY COMPANY
 
019-4773579-001
MIKE MCCLELLANDS FISHING
019-1009644-005
DBADIRECT, INC.
 
019-4773582-001
KESSLER ELLIS PRODUCT CO INC
019-1009666-001
TRINITY FAMILY MEDICINE, P.C.
 
019-4773583-001
AMERICAN CARE CLUB INC
019-1010026-001
BNOS MALKA ACADEMY INC
 
019-4773584-001
WOMENS CIRCLE INC
019-1010066-001
GREENON LOCAL SCHOOL DISTRICT
 
019-4773589-001
PROSPERI MIKE
019-1010396-001
I F MULTICULTURAL INTERACTIVE SOLUTIONS
 
019-4773590-001
WINGATE INN
019-1010456-001
EAST LAKE MANAGEMENT & DEVELOPMENT CORP
 
019-4773592-001
UNIVERSITY COMMONS HEALTH CARE
019-1010516-001
SCHWARTZ & SCHWARTZ PC
 
019-4773593-001
NICHOLAS INC
019-1010536-001
FRANK B KESSLER PA
 
019-4773594-001
PROFESSIONAL GROUP ASSOCIATES
019-1010556-001
HARRIS LEECH & HARRIS PLLC
 
019-4773595-001
INDUSTRIAL CONTROL DISTRIBUTOR
019-1010586-001
NATIONAL UNIVERSITY
 
019-4773595-002
INDUSTRIAL CONTROL DISTRIBUTOR
019-1010716-001
ANDERSEN & ASSOCIATES INC
 
019-4773596-001
AUTOMOTIVE SUPPLY INC
019-1010756-001
CERTIFIED, INC.
 
019-4773598-001
AMERICAN PROGRAM BUREAU INC
019-1010963-003
PRESTIGE CARE, INC.
 
019-4773599-001
PROFESSIONAL PASTORAL RESOURCE
019-1010963-004
PRESTIGE CARE, INC.
 
019-4773605-001
AMERICAN ENTERPRISE BANK
019-1010966-001
TELECO OF CLEVELAND
 
019-4773606-001
BLAIR BRUCE
019-1010986-001
DIOCESE OF BROOKLYN INC
 
019-4773607-001
TRAVIS MEATS INC
019-1011156-001
IRIDAS USA LLC
 
019-4773608-001
HORAN SAND & GRAVEL CO INC
019-1011164-001
THE GATSBY, INC.
 
019-4773613-001
EYSIE GEORGE M JR
019-1011206-001
KARATE USA INC
 
019-4773614-001
CAREERTECH ADMINISTRATIVE
019-1011216-001
GRAND DENTAL ASSOCIATES PC
 
019-4773617-001
GREAT HAIR DAYS INC
019-1011266-001
CEDAR CREST PROFESSIONAL PARK INC
 
019-4773618-001
HARBORS EDGE
019-1011316-001
JASONS INC
 
019-4773619-004
SOUTHERN HARVEST INSURANCE
019-1011336-001
SKIN CANCER CENTER OF CENTRAL FLORIDA PA
 
019-4773621-001
WISHING WELL DRIVE INN
019-1011396-001
CHRISTIAN SENIOR HOUSING FOUNDATION INC
 
019-4773622-001
GRAHAM & HARSIP PC
019-1011407-001
SPRINGFIELD HEART SURGEONS LLC
 
019-4773624-001
UNITED STATES SAILING ASSOC
019-1011426-001
JOHN FOX & ASSOCIATES LLC
 
019-4773625-001
RHODE ISLAND HOME IMPROVEMENT
019-1011453-003
SILKTOWN ROOFING, INCORPORATED
 
019-4773627-002
ALPHA FOLIAGE INC
019-1011453-004
SILKTOWN ROOFING, INCORPORATED
 
019-4773632-001
GULF COAST DECKING INC
019-1011486-001
ACHIEVEMENT REHABILITATION CARE 4PT ARC
 
019-4773633-001
IBA MOLECULAR NORTH AMERICA
019-1011596-001
TOWN CLEANERS & TAILOR, INC.
 
019-4773633-002
IBA MOLECULAR NORTH AMERICA INC
019-1011806-001
FRERES, INC.
 
019-4773634-001
DALLAS ATM MANAGEMENT SERVICES
019-1011936-001
THE ANSCHUTZ CORP
 
019-4773639-001
SUN DEVIL AUTO PARTS INC
019-1011986-001
KANSAS CITY KANSAS COMMUNITY COLLEGE
 
019-4773639-002
SUN DEVIL AUTO PARTS INC
019-1012086-001
ADVANCED RADIOLOGY PA
 
019-4773640-001
PERFORMANCE THERAPEUTICS
019-1012156-001
AIXA E VEGA RODRIGUEZ
 
019-4773641-001
PERFORMANCE THERAPEUTICS
019-1012201-015
OLM LLC
 
019-4773642-001
PERFORMANCE THERAPEUTICS PLLC


 
Exhibit L-218

--------------------------------------------------------------------------------

 


019-1012228-002
ROAD-RUNNER HIGHWAY SIGNS, INC.
 
019-4773643-001
PRAIRIE CREEK BAPTIST CHURCH
019-1012376-001
GENERAL NOLI USA INC
 
019-4773646-001
MANNING PAUL
019-1012708-001
FINIS H WRIGHT
 
019-4773647-001
HEALTHSOUTH SURGERY CENTER OF
019-1013106-001
BRENNAN OIL & HEATING CO., INC.
 
019-4773648-001
LEAVITT AGENCY INC THE
019-1013156-001
LITTLE TREASURES CHILD CARE HOME INC
 
019-4773649-001
BETHANY PRINTING COMPANY
019-1013266-001
T4 INCORPORATED
 
019-4773650-001
TRUE WORLD FOODS INC
019-1013496-002
BURRITO BROTHERS INC
 
019-4773651-001
INGLIS HOUSE
019-1013576-001
S C JOHNSON & SON INC
 
019-4773652-001
BIAS RECORDING COMPANY INC
019-1014046-001
HOLSTON CONFERENCE OF THE UNITED METHODI
 
019-4773653-001
GLOBAL SYSTEMS TECHNOLOGIES
019-1014216-002
MERRYLAND KINDERGARTEN
 
019-4773654-001
SHERATON WEST PORT INN INC
019-1014226-003
BIRPATCH, L.L.C.
 
019-4773655-001
ROZZA MICHAEL S
019-1014436-001
FERRY MORSE SEED COMPANY
 
019-4773657-001
CARDHOLDER MANAGEMENT SERVICES
019-1014586-002
ATHLETIC LETTERING INC
 
019-4773659-001
HOFFMAN SOUTHWEST CORP
019-1015066-001
GOTTFRIED CONTRACTING LLC
 
019-4773660-001
DARA OPERATING INC
019-1015236-001
PARK SKYWAY INC
 
019-4773662-001
VEGA OSCAR JR
019-1015336-001
THE LUEDER LAW FIRM LLC
 
019-4773663-001
RED DEVELOPMENT LLC
019-1015426-001
RESTAURANT ARTS INC
 
019-4773663-002
RED DEVELOPMENT LLC
019-1015525-002
WILSON T, W & A, INC.
 
019-4773663-003
RED DEVELOPMENT LLC
019-1015566-001
EARL B EMERY
 
019-4773664-001
GREATER SOUTH TEXAS BANK
019-1015586-001
SOFTWARE PUNDITS INC.
 
019-4773665-001
NEW BEGINNINGS CHURCH
019-1015616-001
CONSTRUCTION PARTNERS INC
 
019-4773666-001
ALTON CITY OF
019-1015676-001
NATIONAL COMMUNITY RENAISSANCE DEVELOPME
 
019-4773667-001
PROFESSIONAL EMPLOYMENT
019-1015696-001
NORTHERN INDUSTRIAL SUPPLY INC
 
019-4773668-001
SHALL WE DANCE INC
019-1015726-002
WASHINGTON ALDER LLC
 
019-4773669-001
NOTRE DAME GRADUATE SCHOOL
019-1015796-001
KEVIN A KIRBY DPM INC
 
019-4773670-001
XVIII MANAGEMENT INC
019-1015808-001
EARTH TOOL COMPANY LLC
 
019-4773671-001
ROYAL SUNSET PLACE LTD
019-1015886-001
JUSTICE FOR CHILDREN
 
019-4773672-001
COLLIN COUNTY CRISIS PREGNANCY
019-1015936-001
KJT PROPERTIES INC
 
019-4773673-001
NODINE SHREEVE REALTY INC
019-1015986-001
MIKE SANDOVAL CONCRETE CONSTRUCTION INC
 
019-4773677-001
XPERT CARPET CLEANERS
019-1016056-001
HEAD START OF LANE COUNTY
 
019-4773678-001
HOPEHEALTH INC
019-1016066-001
DILLWOOD BURKEL & SULLY LLP
 
019-4773678-002
HOPEHEALTH INC
019-1016276-001
PRINCE TELECOM LLC
 
019-4773679-001
PRINCETON HOSPITALITY LLC
019-1016336-001
TIMELINE LTD
 
019-4773680-001
DOORWAYS FOR WOMEN & FAMILIES
019-1016356-001
THE DEPOT TIFFIN LLC
 
019-4773684-001
ADVANCED TIME MANAGEMENT INC
019-1016386-001
PPI CONSTRUCTION MANAGEMENT INC
 
019-4773685-001
HUNTSVILLE STEEL & FABRICATION
019-1016456-001
RICHARD A NEWMAN DMD PA
 
019-4773686-001
PURE CONCEPT SALON INC
019-1016716-001
HANES FLORIST LLC
 
019-4773686-002
PURE CONCEPT SALON INC
019-1016817-095
TOLL BROS. INC.
 
019-4773690-001
KETTERING CITY SCHOOL DISTRICT
019-1016817-996
TOLL BROS. INC.
 
019-4773691-001
CROZER CHESTER MEDICAL CENTER
019-1016817-997
TOLL BROS. INC.
 
019-4773694-001
HOMEFIRST INTERFAITH HOUSING
019-1016817-998
TOLL BROS. INC.
 
019-4773695-001
SPECIFIED TECHNOLOGIES INC
019-1016896-001
SIGNATURE HEALTH SERVICES LLC
 
019-4773697-001
ATRIUM THE
019-1016896-002
SIGNATURE HEALTH SERVICES LLC
 
019-4773698-001
MAC NAUGHTON LITHOGRAPH CO INC
019-1017066-001
INEZ SMITH INSURANCE AGENCY LLC
 
019-4773705-001
KEY ENERGY SERVICES INC
019-1017105-001
THE FAITH ASSEMBLY OF CHURCH GOD INC
 
019-4773705-002
KEY ENERGY SERVICES INC
019-1017106-003
ACADEMIC RISK RESOURCES & INSURANCE LLC.
 
019-4773705-003
KEY ENERGY SERVICES INC
019-1017116-002
FRIT INDUSTRIES INC
 
019-4773706-001
ICIMS COM INC
019-1017137-005
ABRAMSON, BRAUN AND ERFOURTH, P.C.
 
019-4773710-001
PERIPHERAL COMPUTER SUPPORT
019-1017176-001
NARIYURI INC
 
019-4773714-001
INDY JAM INC
019-1017196-001
ELM SHAKESPEARE COMPANY
 
019-4773717-001
VERMEER SOUTHEAST SALES &
019-1017296-001
JAMES PERRY ESQ
 
019-4773718-001
IN TIME SHIPPING CORP
019-1017328-001
UNITED WAY OF FORSYSTH COUNTY INC
 
019-4773724-001
BOB SIGHT INDEPENDENCE KIA
019-1017616-001
MOOSE LODGE 2495
 
019-4773725-001
BACK PAIN INSTITUTE OF WEST
019-1018356-001
CLINICAL CARDIOLOGY SPECIALISTS LLC
 
019-4773726-001
SCP DISTRIBUTORS LLC
019-1018366-002
THERASPORT PHYSICAL THERAPY LLC
 
019-4773726-002
SCP DISTRIBUTORS LLC
019-1018376-001
MIRANDA REAL ESTATE GROUP, INC.
 
019-4773726-003
SCP DISTRIBUTORS LLC
019-1018397-902
Brian Ball
 
019-4773729-001
MASCO CONTRACTOR SERVICES
019-1018481-007
SCOTT A. NOLT
 
019-4773730-001
STERLING QUALITY CLEANER INC
019-1018498-001
THE WOMENS CLINIC OF TUPELO PA
 
019-4773731-001
SUBURBAN PUBLISHING INC


 
Exhibit L-219

--------------------------------------------------------------------------------

 


019-1018581-002
D & K ENGINEERING
 
019-4773735-001
PENINSULA PACKAGING LLC
019-1018683-001
INTER-COUNTY AGENCY, INC.
 
019-4773736-001
EL PASO CORPORATION
019-1018756-001
GONZALEZ ABREU & FERNANDEZ MD PA
 
019-4773736-002
EL PASO CORPORATION
019-1018816-008
FAMILY HARVEST CHURCH OF SEMINOLE, INC.
 
019-4773738-001
TECHNICAL AUTOMATION SERVICES
019-1018849-003
DAVID G. SEYMORE
 
019-4773740-001
MILLS MACHINE SHOP INC
019-1018988-900
JP INDUSTRIES
 
019-4773741-001
TRANSILWRAP COMPANY INC
019-1019176-001
PERFORMANCE AUTO COLLISION, INC
 
019-4773744-001
MUSIC VALLEY PARTNERS OF TN
019-1019226-001
AVANTI ENGINEERING INC
 
019-4773745-001
MUSIC VALLEY ASSOCIATES OF TN
019-1019306-001
SPR INC
 
019-4773746-001
LIBERTY AUTO PARTS & SALVAGE
019-1019346-001
JOSEPH A GABIS MD PC
 
019-4773749-001
R PAC INTERNATIONAL CORP
019-1019376-001
CASSEL BUEHLER & MURDOCK INC PS
 
019-4773751-001
VENTURA SURGERY CENTER INC
019-1019468-001
C & C MARKET RESEARCH INC
 
019-4773752-001
LUCKY SULLY CHIMNEY SWEEPING
019-1019526-001
HEALTHCARE MANAGEMENT DIRECTIONS INC
 
019-4773755-001
POCO DIABLO RESORT LLC
019-1019616-001
COMMERCIAL AUDIO, INC.
 
019-4773756-001
BRUNSWICK HILLS OBGYN
019-1019808-001
ORCHID ORTHOPEDIC SOLUTIONS LLC
 
019-4773759-001
PURITY DIALYSIS CENTERS INC
019-1019836-001
DESTINY MEDICAL ASSOCIATES INC
 
019-4773760-001
JUDICIARY COURTS OF THE STATE
019-1019886-001
GRAY LAW FIRM LLC
 
019-4773761-001
JESSUP FAMILY FOODS INC
019-1019946-001
NAPLES NATIONAL GOLF CLUB
 
019-4773764-001
OR DOCUMENT MANAGEMENT SVCS
019-1019956-001
FUTUREBENEFITS OF AMERICA LLC
 
019-4773764-002
OR DOCUMENT MANAGEMENT SVCS
019-1020146-001
WILDWOOD ACRES RESORT, INC.
 
019-4773764-003
OR DOCUMENT MANAGEMENT SVCS
019-1020166-001
MCCULLY REALTY INC
 
019-4773764-004
OR DOCUMENT MANAGEMENT SVCS
019-1020246-001
HARTFORD FAMILY MEDICINE CENTER LLC
 
019-4773764-006
OR DOCUMENT MANAGEMENT SVCS
019-1020264-003
KEITH A ORR
 
019-4773766-001
BLUFFTON CITY OF
019-1020395-006
ARKANSAS CAMA TECHNOLOGY INC
 
019-4773767-002
TV ASAHI AMERICA INC
019-1020415-002
KELLEY-VIEW FARM, INC.
 
019-4773767-003
TV ASAHI AMERICA INC
019-1020476-001
JILL S COTTEL MD APC
 
019-4773772-001
ARISON INSURANCE SERVICES INC
019-1020840-003
WORKSHOP/APD, LLC
 
019-4773774-001
EXCLUSIVA HAIR DESIGN INC
019-1021318-008
HELP/PSI, INC.
 
019-4773778-001
CARE MORE CORPORATION
019-1021396-001
SCHMIDT AND SONS PHARMACY INC
 
019-4773779-001
NEWPARK MALL DENTAL GROUP
019-1021446-001
STEINHOFF CONSULTING INC
 
019-4773780-001
MERRYWEATHER FOAM INC
019-1021596-001
INNOVATIVE CROP TECHNOLOGIES LLC
 
019-4773781-001
RESNICK & NIRENBERG PC
019-1021646-002
NORTHEAST SIGNATURE PROPERTIES LLC
 
019-4773782-001
STEUBEN TRUST COMPANY
019-1021706-001
CROSSROADS ELECTRIC CORPORATION
 
019-4773784-001
WISDOM PAINT & BODY INC
019-1021712-001
SUNSET WEST APARTMENTS
 
019-4773786-001
ART FOOD LLC
019-1021748-001
CIVIL SOLUTIONS INCORPORATED
 
019-4773787-001
MIDWAY MEDICAL CLINIC INC
019-1022078-003
MPC PRINT & COPY, LLC.
 
019-4773788-001
KAUTEX MACHINES INC
019-1022176-001
TRIPLE SERVICE INC
 
019-4773788-002
KAUTEX MACHINES INC
019-1022228-001
DECATUR PLASTIC PRODUCTS INC
 
019-4773791-001
AMRAIL SERVICES INC
019-1022316-001
JUSTIN A REMIS LAW OFFICE
 
019-4773792-001
LAW OFFICES OF TIMOTHY J LOZEN
019-1022489-004
JANET MESSIER
 
019-4773793-001
RENO TAHOE FRANCHISING INC
019-1022766-001
THOMPSON STEEL COMPANY INC
 
019-4773795-001
S O S MECHANICAL
019-1022826-002
DHARAMJEEVAN FOREVER LLC
 
019-4773796-001
B & C PUMP & MACHINE WORKS INC
019-1022836-001
COMMUNITY SERVICES PROGRAMS INC
 
019-4773799-001
H & I HOLDINGS LLC
019-1022996-001
COUNTRY LIVING LLC
 
019-4773800-001
THATS GOOD HR INC
019-1023086-001
CANINE COZY CARE RESORT, LLC
 
019-4773801-001
FIRST BANK SOUTHWEST
019-1023127-002
PACEMAKER MONITORING CENTER INC
 
019-4773801-002
FIRST BANK SOUTHWEST
019-1023176-001
MICHAEL B. SCHACHTER, M.D., P.C.
 
019-4773801-003
FIRST BANK SOUTHWEST
019-1023316-001
GUADALUPE G ZAMORA
 
019-4773802-001
INTER RAIL TRANSPORT INC
019-1023346-001
PINNACLE PARK HOMES INC
 
019-4773803-001
FINELINE IMPRINTS INC
019-1023376-001
HAMES ANDERSON & WHITLOW PS
 
019-4773805-001
DOWN LITE INTERNAITONAL INC
019-1023476-001
LAMAR HOLMAN'S COLLISION CENTER, INC.
 
019-4773806-002
CHURCH FOR ALL NATIONS
019-1023596-001
VERSTANDIG & SONS INC
 
019-4773806-003
JOURNEY CHURCH OF CENTRAL FLORIDA INC
019-1023966-001
NAHEOLA MILL EMPLOYEES CREDIT UNION INC
 
019-4773807-001
INAM INC
019-1024066-001
THREE GREAT PARTNERS LLC
 
019-4773809-001
NORTHWEST MEDICAL CLINIC
019-1024108-004
GEORGE KUCOWSKI AND DEBORAH KUCOWSKI
 
019-4773810-001
J & M TIRES INC
019-1024164-002
FRANCIS & DELIA ROONEY
 
019-4773814-001
SPECIAL OLYMPICS NEW YORK INC
019-1024626-001
DOWN TO EARTH LANDSCAPING INC
 
019-4773816-001
WILLSHOW INC
019-1024696-001
FRATERNAL ORDER OF EAGLES INC
 
019-4773818-001
HERITAGE GRAPHICS INC
019-1024748-001
UNITED MECHANICAL INC
 
019-4773819-001
UNIVERSITY RADIOLOGY ASSOC


 
Exhibit L-220

--------------------------------------------------------------------------------

 


019-1024987-002
MARIN CLEANERS
 
019-4773825-001
TURNER MARKETING INC
019-1024987-003
MARIN CLEANERS
 
019-4773828-001
PSI GROUP INC
019-1025033-006
DIXON TICONDEROGA COMPANY
 
019-4773830-001
PAULMEX INTERNATIONAL
019-1025041-003
PATTERSON DENTAL SUPPLY, INC.
 
019-4773831-001
SIMCO ELECTRONICS
019-1025086-001
VISIONARY ENTERPRISES IN
 
019-4773833-001
FIRST UNITED METHODIST CHURCH
019-1025106-001
COHEN MEDICAL ASSOCIATES PA
 
019-4773834-001
OCHOA LAWRENCE LAW GROUP LLC
019-1025252-002
HOME SOURCE INTERIORS, INC.
 
019-4773835-001
BALLET LUBBOCK INC
019-1025266-001
REMAX REAL ESTATE CENTRE INC
 
019-4773836-001
CHURCH WITHOUT WALLS MINISTRY
019-1025386-001
CENTER FOR COMMUNITY DENTAL HEALTH INC
 
019-4773837-001
BLACKWELL ASSOCIATES INC
019-1025436-001
JANET HOFFMAN MD PC
 
019-4773842-001
FREMONT AVE UNITED METHODIST
019-1025456-001
MAX A SASS & SONS INC
 
019-4773844-001
CHRISTIAN ANKER INC
019-1025486-001
EMMETT P JOHNSON & E PRESTON JOHNSON JR
 
019-4773847-001
AMERICAN PAVING & ASPHALT INC
019-1025588-001
ROMAN CATHOLIC ARCHDIOCESE OF INDIANAPOL
 
019-4773848-001
G BOYS INC
019-1025718-001
ECHO MAINTENANCE INC
 
019-4773849-001
PSI GROUP INC
019-1025816-004
HARLEN A. HILLYERD JR.
 
019-4773850-001
YELLOW SPRINGS COMMUNITY CHILD
019-1026034-013
COUNTY OF MONTEREY
 
019-4773853-001
PENNSYLVANIA ATTORNEY GENERAL
019-1026034-014
COUNTY OF MONTEREY
 
019-4773854-001
BLUE WATER CENTER FOR
019-1026034-015
COUNTY OF MONTEREY
 
019-4773855-001
EMERICK REAL ESTATE INC
019-1026034-016
COUNTY OF MONTEREY
 
019-4773856-001
LAWRENCEBURG COMMUNITY SCHOOL
019-1026034-019
COUNTY OF MONTEREY
 
019-4773857-001
PORTER JOSEPH & SHIRLEY PORTER
019-1026046-001
RIDEN ENTERPRISES INC
 
019-4773859-001
RURAL HEALTH PARTNERS INC
019-1026186-001
PGM REAL ESTATE
 
019-4773860-001
PRESBYTERY OF WEST VIRGINIA
019-1026206-001
MAULDING & ASSOCIATES INC
 
019-4773862-001
NEW HOLLAND SUPPLY COMPANY LLC
019-1026366-001
OUR LADY OF THE SIERRA
 
019-4773863-001
THREE DS LLC
019-1026416-001
PAUL M ZAGARIS INC
 
019-4773864-001
AMERICAN JEWISH WORLD SERVICE
019-1026463-003
YOUNG MEN'S CHRISTIAN ASSOCIATION OF GRE
 
019-4773864-002
AMERICAN JEWISH WORLD SERVICE
019-1026556-001
HEAVENSPOT
 
019-4773864-003
AMERICAN JEWISH WORLD SERVICE
019-1026636-001
RA EBERLE & COMPANY LLC
 
019-4773869-001
APOLLO DISPLAY TECH
019-1026761-010
KINEX MEDICAL COMPANY, LLC
 
019-4773873-001
BRIGGS TUPPER
019-1026761-012
KINEX MEDICAL COMPANY, LLC
 
019-4773874-001
EMMANUELS UPPER ROOM
019-1026788-001
FRANK J SCARANO & COMPANY
 
019-4773875-001
INVACARE CORPORATION
019-1026806-001
TAMPA BAY PROPERTY MANAGEMENT INC
 
019-4773880-001
READ HOUSE HOTEL INVESTORS LP
019-1026866-001
JOHN E DAHLQUIST CPA PC
 
019-4773884-001
DUNAWAY INDUSTRIES INC
019-1026896-001
KENNETH L REED DO LLC
 
019-4773888-001
FOX SANDRA
019-1026905-005
CUMMINS INC.
 
019-4773890-001
ALCOA FIRST UNITED METHODIST
019-1027116-001
GEORGE A MCLEAN JUNIOR ATTORNEY AT LAW
 
019-4773891-001
SIDNEY TRUCK & STORAGE INC
019-1027156-001
FRANK R FRIEDMAN DMD
 
019-4773894-001
INSURANCE ASSOCIATES OF GA
019-1027176-001
GLOBAL PACKAGING & EXPORTS INC
 
019-4773898-001
R P S I ENTERPRISES INC
019-1027296-001
FIRST BAPTIST CHURCH
 
019-4773900-001
CHINNICI DIRECT INC
019-1027316-001
CLOVERDALE BAPTIST CHURCH
 
019-4773903-001
GJI INC
019-1027426-001
GREG SHELTON CPA
 
019-4773904-001
NATICO ORIGINALS INC
019-1027626-001
ADVANTAGE BANK
 
019-4773910-001
HUNTINGTON HOTEL CORPORATION
019-1027656-001
NEW CASTLE SENIOR CENTER, INC.
 
019-4773912-001
D W CLARK INC
019-1027916-001
DRILL TECH INC
 
019-4773914-001
CARNEY SECURITY SERVICE INC
019-1028080-003
ERBAN INK LTD
 
019-4773915-001
ATF INC
019-1028103-002
RAYMOND DYKEMA
 
019-4773916-001
AJO VETERINARY CLINIC
019-1028116-001
MS CONSULTING INC
 
019-4773920-001
D P GEM COMPANY INC
019-1028316-001
ESPRIT LTD
 
019-4773921-001
ZIMMERMAN DIANE
019-1028386-001
CIRCLE OF CARE INC
 
019-4773923-001
DIANES DESSERTS CATERING INC
019-1028406-001
LION OF JUDAH CHURCH OF GOD INC
 
019-4773924-001
GLOBAL ASSOCIATION OF RISK
019-1028445-001
LOUISIANA WOMENS HEALTHCARE ASSOCIATES
 
019-4773925-001
PATHWAYS MI
019-1028658-007
SEXTON & SCHNOLL INC.
 
019-4773927-001
MCCOURT INDUSTRIES
019-1028666-007
FIRST BAPTIST CHURCH OF ELLISVILLE
 
019-4773928-001
FARO TECHNOLOGIES INC
019-1028927-002
CITY OF CARLSBAD
 
019-4773928-002
FARO TECHNOLOGIES INC
019-1028927-003
CITY OF CARLSBAD
 
019-4773932-001
UNITED STATES POSTAL SERVICE
019-1029018-001
CONCORDIA THEOLOGICAL SEMINARY, INC.
 
019-4773936-001
STROUSE CORPORATION
019-1029216-002
DALY'S WALLS AND WINDOWS, INC.
 
019-4773937-001
WOODBURY EVENTS INC
019-1029296-001
AMTRUST REALTY CORP
 
019-4773938-001
WAINSCOTT FARMS INC
019-1029316-001
RED FLAG RESEARCH INC
 
019-4773943-001
ALEXANDERS PRODUCE


 
Exhibit L-221

--------------------------------------------------------------------------------

 


019-1029328-001
WILLIAM FRANCIS
 
019-4773944-001
VILLAGE AT WATERMAN LAKE LLD
019-1029380-004
COUNTY OF BAKER DBA BAKER COUNTY SHERIFF
 
019-4773944-002
VILLAGE AT WATERMAN LAKE LLD
019-1029426-001
WOODS MILL SURGERY CENTER LLC
 
019-4773945-001
POMEROY IT SOLUTIONS INC
019-1029466-001
GLOBAL FACILITIES INC
 
019-4773946-001
MACMILLIN COMPANY INC THE
019-1029468-001
ASSOCIATED ENVIRONMENTAL LANDSCAPE MAINT
 
019-4773948-001
VICTREX USA INC
019-1029494-003
CITY OF WATAUGA
 
019-4773949-001
ORTHODOX ZION PRIMITIVE
019-1029509-002
JAVIER GUARDADO
 
019-4773950-001
GRAND RIVER CONSTRUCTION INC
019-1029566-001
METROPOLITAN HOME HEALTH PRODUCTS INC
 
019-4773952-001
B & Z LOGISTICS INC
019-1029586-001
TAX RESOLUTIONS LTD
 
019-4773953-001
IVY REALTY LLC
019-1029636-001
STALLER ENTERPRISES INC
 
019-4773954-001
PIEDMONT NEUROSURGICAL
019-1029646-001
BRICKYARD REALTY TRUST
 
019-4773954-002
PIEDMONT NEUROSURGICAL
019-1029695-004
PREFORM SOLUTIONS, INC.
 
019-4773955-001
UNITED CEREBRAL PALSY OF NEW
019-1029716-001
MODU WEAR INC
 
019-4773955-002
UNITED CEREBRAL PALSY OF NEW
019-1029886-001
CLLN DIRECTIONAL DRILLING INC
 
019-4773963-001
WILKES BARRE CBG LLC
019-1030046-001
DELAWARE CARDIOVASCULAR ASSOCIATES PA
 
019-4773966-001
DIAMOND HILL PLYWOOD CO
019-1030096-001
ADMEDIA PARTNERS INC
 
019-4773967-001
MCKENZIE AND SNYDER LLP
019-1030156-001
LATTER & BLUM PROPERTY MANAGEMENT
 
019-4773968-001
FIRST FARM CREDIT SERVICES
019-1030159-004
WELLACREST FARMS, INC.
 
019-4773972-001
STAFFING & PAYROLL SOLUTIONS
019-1030209-004
ANGELIE V. ZAMORA, D.D.S., P.A.
 
019-4773973-001
PIAZZA PRODUCE INC
019-1030232-004
MICHAEL A & KIMBERLY BROWN
 
019-4773975-001
PALM VACATION GROUP INC
019-1030806-004
W INTERCONNECTIONS, INC.
 
019-4773976-001
COOPER MATERIALS HANDLING INC
019-1031026-001
SUZY RAE DESIGN, LLC
 
019-4773977-001
J BARBER MOVING & STORAGE INC
019-1031146-001
DAVID L CARTER LTD
 
019-4773981-001
TRIBBETT DONALD J
019-1031368-001
ALLGOOD OUTDOORS, INC.
 
019-4773982-001
AFFORDABLE CARE INC
019-1031666-001
STEVEN T GREENHAW MD PC
 
019-4773983-001
BRAY WELDING INC
019-1031685-001
CHRISTINE S. DORSEY, P.C.
 
019-4773984-001
UNITY FINANCIAL LIFE INSURANCE
019-1031746-001
CORNERSTONE CHRISTIAN SCHOOL
 
019-4773986-001
FIRST STATE ORTHOPEDICS INC
019-1031792-002
RICHARD A. LANE, M.D., P.C.
 
019-4773986-002
FIRST STATE ORTHOPEDICS INC
019-1031795-002
CAREY'S CLEANERS ASSOCIATES, INC.
 
019-4773986-003
FIRST STATE ORTHOPEDICS INC
019-1031916-001
KONTENTREAL LLC
 
019-4773990-001
SERVISAIR USA INC
019-1032019-002
JOHN J. KREVENKO
 
019-4773992-001
CORPUS CHRISTI UROLOGY GROUP
019-1032188-001
TEEN CHALLENGE OF SOUTHERN CALIFORNIA IN
 
019-4773993-001
PROFESSIONAL ADJUSTMENT SVC
019-1032426-001
SONORA TAX & TRAVEL
 
019-4773994-001
CAMERON INTERNATIONAL CORP
019-1032586-001
STRUM FINANCIAL SERVICES INC
 
019-4773995-001
FLORA INC
019-1032633-003
JOSEPH MERINO
 
019-4773997-001
COMMUNITY TRANSIT OF DELAWARE
019-1032746-001
STAR DEVELOPMENT LLC
 
019-4773998-001
DVL AUTOMATION INC
019-1032766-002
TRILOGIC CORPORATION
 
019-4773999-001
FRIENDS GENERAL CONFERENCE
019-1032906-001
BARTON CONSTRUCTION INC
 
019-4774002-001
EMERSON CLIMATE TECHNOLOGIES
019-1032916-001
WICHITA DOWNTOWN DEVELOPMENT CORPORATION
 
019-4774002-002
EMERSON CLIMATE TECHNOLOGIES
019-1033216-001
GARNET ELECTRIC CO INC
 
019-4774002-003
EMERSON CLIMATE TECHNOLOGIES
019-1033226-001
SINCLAIR LAWRENCE & ASSOCIATES INC
 
019-4774003-001
BURCHMAN TERRIO GEBHARDT &
019-1033376-001
JUDY NIEMANN
 
019-4774004-001
GEIER BROWN ARCHITECTS LLC
019-1033396-001
ECONOMY BODY SPECIALISTS LLC
 
019-4774005-001
BON TON STORES INC
019-1033446-001
MET FOODS RIDGEFIELD CORP.
 
019-4774005-002
BON TON STORES INC
019-1033952-002
ELECTRIC SUPPLY CENTER CORP.
 
019-4774006-001
CO ALLIANCE LLP
019-1033996-001
MIDCOAST COMMUNITY BANK
 
019-4774009-001
CHURCH OF CHRIST MAINLAND
019-1034226-001
METAIRIE TOWERS CONDOMINIUM ASSOCIATION
 
019-4774010-001
KANSAS CONTRACTORS ASSOCIATION
019-1034266-001
NORTHERN BAY ENVIRONMENTAL SYSTEMS, INC.
 
019-4774012-001
RICHARDSON CITY OF
019-1034356-001
PEACE OF MIND QUALITY CHILDCARE CENTER
 
019-4774014-001
MENDOZA DANNY
019-1034446-001
SMF ENERGY CORPORATION
 
019-4774017-001
LAMINATORS INC
019-1034516-001
POMPANO MASONRY CORPORATION
 
019-4774018-001
SPIRIT MANUFACTURING INC
019-1034656-001
SLSH ENTERPRISES INC
 
019-4774019-001
DEMEDEIROS TIMOTHY
019-1034666-001
LEMAR HOME HEALTH SERVICES INC
 
019-4774024-001
VICKSMETAL ARMCO ASSOCIATES
019-1034687-002
ROY MICHAEL MAGAHA
 
019-4774025-001
ANIMAL MEDICAL CENTER INC
019-1034746-004
THOMAS D. MICHALENKO
 
019-4774026-001
A J C JEWELRY CONTRACTING INC
019-1034756-002
DEAN UROLOGY INSTITUTE
 
019-4774027-001
FOUNDATION SURGERY AFFILIATE
019-1034766-001
ROBERT WADE AND ASSOCIATES PA
 
019-4774027-002
FOUNDATION SURGERY AFFILIATE
019-1034796-001
PETER COOK
 
019-4774028-001
MID AMERICA PRODUCTIONS INC
019-1034800-002
PHILIP K. MARTIN
 
019-4774030-001
SPRINGFIELD BANKSHARES INC


 
Exhibit L-222

--------------------------------------------------------------------------------

 


019-1034804-005
LARRY R BENNER
 
019-4774030-002
SPRINGFIELD BANKSHARES INC
019-1034816-001
BATHENA HOLDING CO INC
 
019-4774031-001
ASI SYSTEM INTEGRATION INC
019-1034866-001
NATIONAL CATHOLIC DEVELOPMENT CONFERENCE
 
019-4774031-002
ASI SYSTEM INTEGRATION INC
019-1034876-001
LAW OFFICE OF JESSE SHAPIRO
 
019-4774032-001
LC WHITFORD CO INC THE
019-1034891-002
HARTLAND CAT HOSPITAL, P.L.L.C.
 
019-4774033-001
WILDE DODGE INC
019-1034899-002
JEFF'S AUTO BODY & RECYCLING CENTER, INC
 
019-4774034-001
PPI INC
019-1034936-001
FIRST CHOICE WOMENS RESOURCE CENTERS INC
 
019-4774035-001
OMAHA GRAIN INSPECTION SERVICE
019-1035072-005
TIMOTHY J SNYDER
 
019-4774036-001
FRANCISCAN COMMUNITIES INC
019-1035146-001
PURE ADS LLC
 
019-4774037-001
PARK FOREST VILLAGE OF
019-1035286-001
METRO EMBALMING & CREMATORY INC
 
019-4774040-002
JAPAN DEFENSE AGENCY
019-1035326-001
DOYLE , DOYLE & SPAIN
 
019-4774040-003
JAPAN DEFENSE AGENCY
019-1035376-001
PEABODY FAMILY CARE PC
 
019-4774040-004
JAPAN MINISTRY OF DEFENSE
019-1035430-002
LORN Q. CARTEE
 
019-4774044-001
GILS SAFETY SERVICE INC
019-1035446-001
CAMBRIDGE MANAGEMENT
 
019-4774049-001
COLLEGE BOOK WAREHOUSE INC
019-1035586-001
OCALA HEART INSTITUTE INC
 
019-4774053-001
BRANDT TRUCK LINE INC
019-1035586-002
OCALA HEART INSTITUTE INC
 
019-4774055-001
TRULY NOLEN OF AMERICA INC
019-1035667-006
LEONARD AND CO., INC.
 
019-4774056-001
SMITH WILLIAM ORR
019-1035986-001
SUPER SPORTS SOLUTIONS, L.L.C.
 
019-4774056-002
SMITH WILLIAM ORR
019-1035996-001
STEPHENSON CHILDRENS CARE ASSOCIATION
 
019-4774058-001
WEBB ANIMAL CLINIC INC
019-1036046-001
INTERDISCIPLINARY CENTER FOR CHILD DEVEL
 
019-4774059-001
DG REAL ESTATE INC
019-1036096-001
LORD AND STEPHENS INC
 
019-4774063-001
CLOVERLEAF MECHANICAL LLC
019-1036286-001
TAHIRUL HODA
 
019-4774065-001
DCS HEATING AND COOLING INC
019-1036326-001
A & B RIPP INC
 
019-4774066-001
REIS LAW ,PLLC
019-1036424-002
PROFESSIONAL DENTAL, LLC
 
019-4774067-001
SS&C BUSINESS & TAX SERVICES
019-1036466-001
KARPET KARE INC
 
019-4774069-001
MED CARE DIABETIC & MEDICAL
019-1036474-003
LEMON-X CORPORATION
 
019-4774071-001
JEWISH CENTER LLC THE
019-1036636-002
ECHO VALLEY FARM, A PARTNERSHIP
 
019-4774072-001
TUCSON CHURCH INTERNATIONAL
019-1036677-002
COMMONWEALTH PAINTING & DECORATING INC
 
019-4774074-001
GROWING UP PEDIATRICS PC
019-1036678-002
R. DONALD EMEL
 
019-4774074-002
GROWING UP PEDIATRICS PC
019-1036752-002
RESERVE GROCERY LTD
 
019-4774075-001
IMPACT REGISTER INC
019-1036932-001
WEALTH CONCEPTS, INC.
 
019-4774077-001
COMFORT SYSTEMS INC
019-1036946-001
FIRST CHURCH OF GOD INC
 
019-4774078-001
SOUTHERN ILLINOIS COALITION
019-1036956-001
FP 214 40TH REALTY LLC
 
019-4774080-001
NITTO DENKO AUTOMOTIVE KENTUCKY INC
019-1037016-001
HIGHLAND PARK CHURCH OF CHRIST
 
019-4774081-001
US OFFICE SOLUTIONS INC
019-1037140-007
MARTAB PHYSICIANS & HOSPITAL SUPPLY CO.
 
019-4774082-002
A K REAL ESTATE INC
019-1037175-001
IN SHAPE PHYSICAL THERAPY & WELLNESS CEN
 
019-4774085-001
ANGEL LIPS PHOTOGRAPHY
019-1037206-001
MINISTRY CENTER CHURCH OF GOD
 
019-4774086-001
ARCHER CO OP CREDIT UNION
019-1037216-001
NATIONS ROOF SOUTH LLC
 
019-4774087-001
ONYX GBH CORP
019-1037486-005
CHAPIN INTERNATIONAL, INC.
 
019-4774089-002
PAK MAIL BY BUYSE US 799 LLC
019-1037508-001
MARGATE SCHOOL OF BEAUTY INC
 
019-4774091-001
ALS COOLING & HEATING INC
019-1037586-001
JGLC ENTERPRISES LLC
 
019-4774094-001
MEDIA SOLUTIONS INTERNATIONAL
019-1037617-001
HEATHER L. HAGEN DDS & MIRANDA C. LACY D
 
019-4774096-001
VIRGINIA INTERNATIONAL
019-1037817-002
APEXAS, PLLC
 
019-4774096-002
VIRGINIA INTERNATIONAL
019-1037832-002
E. HARRY HOPKINS
 
019-4774096-003
VIRGINIA INTERNATIONAL
019-1038036-001
CUMBERLAND VALLEY MEDICAL SERVICES
 
019-4774096-004
VIRGINIA INTERNATIONAL
019-1038056-001
SERVICE FIRST LOGISTICS CORPORATION
 
019-4774097-001
OMNI FIREPROOFING CO INC
019-1038116-001
MARSHES OF GLYNN BAPTIST CHURCH
 
019-4774102-001
KSB DENTAL
019-1038238-002
WILLIAM E. SHOCKLEY, JR.
 
019-4774103-001
STRATFORD MO KAN DEVELOPMENT
019-1038256-002
COMMPUTERCATIONS INCORPORATED
 
019-4774105-001
SUPERIOR STEEL COMPONENTS INC
019-1038354-002
DEALERS CHOICE MARINE INC
 
019-4774107-001
CENTRAL TRANSPORT INC
019-1038356-001
BRIJ M SHARMA MD PC
 
019-4774109-001
REGENCY ENTERPRISES INC
019-1038446-001
ARM HEALTHCARE LLC
 
019-4774109-002
REGENCY ENTERPRISES INC
019-1038496-001
BELTSVILLE AUTO RECYCLERS, INC.
 
019-4774111-001
CONNECTICUT REPUBLICANS
019-1038496-002
BELTSVILLE AUTO RECYCLERS, INC.
 
019-4774112-001
DEG MUSIC PRODUCTS INC
019-1038705-002
TIGER GROUP INC
 
019-4774113-001
RICHARDSON INDEPENDENT SCHOOL
019-1038726-001
ERGON ASPHALT & EMULSIONS INC
 
019-4774114-001
LARSON DESIGN GROUP INC
019-1038730-006
GLENNVILLE FARMS; A PARTNERSHIP
 
019-4774117-001
SSNW INC
019-1038920-002
RANDOLF J. NOOFT
 
019-4774120-001
CUSTOM AUDIO VIDEO LLC


 
Exhibit L-223

--------------------------------------------------------------------------------

 


019-1038926-001
ARENA GRAPHICS INC
 
019-4774124-001
BEESLEYS POINT SEA DOO INC
019-1038956-001
BUD'S AUTOMOTIVE REPAIR, INC.
 
019-4774127-001
CARGO GROUP LLC
019-1039046-001
BIVONA AUTO SERVICES, INC.
 
019-4774128-001
HOT SPRING COUNTY OF
019-1039156-001
LEVY LEVY & LEVY A LAW CORPORATION
 
019-4774133-001
ARTISTIC PRINTERS LLC
019-1039306-001
BAKER ROOFING COMPANY
 
019-4774134-001
MANTZ AUTOMATION INC
019-1039346-001
DIGICOM TECHNICAL SERVICES INC
 
019-4774135-001
KOLEVAR AND COMPANY INC
019-1039389-004
MICHAEL J SOKOLOFF
 
019-4774137-001
US AVIATION GROUP LLC
019-1039389-005
MICHAEL J SOKOLOFF
 
019-4774140-001
QUALITY MODEL & PATTERN CO
019-1039412-002
CAROLINA HERRERA LTD
 
019-4774143-001
JOHNSON STRING INSTRUMENT INC
019-1039636-001
BARFIELD & BRAGG PLC
 
019-4774145-001
RETECH SYSTEMS LLC
019-1039666-001
JONES, NORPELL, MILLER & HOWARTH
 
019-4774147-001
SCRUBS INC
019-1039671-002
BETTER MEDICAL GROUP LLC
 
019-4774148-001
CLARITY MEDICAL SYSTEMS INC
019-1039916-001
THE CENTER OF CONCERN
 
019-4774149-001
CEMEX OF EL PASO INC
019-1039979-002
DAVID E CHARLES
 
019-4774151-002
NATIONAL TECHNICAL SYSTEMS INC
019-1039979-003
DAVID E CHARLES
 
019-4774152-001
PROFESSIONAL GASTROENTEROLOGY
019-1039979-004
DAVID E CHARLES
 
019-4774153-001
RIO GRANDE SALES CO INC
019-1039979-904
DAVID E. CHARLES
 
019-4774155-001
ROYAL PALM YACHT & COUNTRY
019-1039991-001
AARCO PRODUCTS INC
 
019-4774156-001
DEMONYES GREENHOUSE INC
019-1040143-006
JOHNSON & FREEDMAN, L.L.C.
 
019-4774157-001
TOM MILLER INVESTMENTS LLC
019-1040296-001
PAGA INC
 
019-4774158-001
SGYLLC LLC
019-1040359-003
MULLINS LAW FIRM PA
 
019-4774159-001
STORK GRAMS INC
019-1040506-001
NATIONAL SECURITY CONSULTANTS LLC
 
019-4774160-001
LUXTELL LLC
019-1040736-001
ADVANCED PLASTIC CORP
 
019-4774161-001
MED STAFF HOME HEALTH LLC
019-1040746-001
LAPORTE MEDICAL GROUP
 
019-4774163-001
SECOND BAPTIST CHURCH
019-1040776-001
SCHWARZ PAPER COMPANY
 
019-4774164-001
GULBRANSON STEVE
019-1040816-001
AWNTEK INC
 
019-4774170-001
H MUELSTEIN & CO INC
019-1040846-001
CHURCH OF GOD
 
019-4774172-001
SLS TRUCKING LLC
019-1040975-002
ADVANTACARE HEALTH PARTNERS LLP
 
019-4774173-001
HARMONY AGRICULTURAL PRODUCTS
019-1040975-003
ADVANTACARE HEALTH PARTNERS LLP
 
019-4774174-001
ATLANTA DOWNTOWN IMPROVEMENT
019-1040976-001
WOLF MOUNTAIN CONFERENCE ASSOCIATION
 
019-4774175-001
HOTEL OCEAN
019-1041146-002
JUMP START TECHNOLOGY INC.
 
019-4774178-001
OTICON INC
019-1041276-001
HOPE PRESBYTERIAN CHURCH
 
019-4774179-001
SCHOELLHORN ALBRECHT MACHINE
019-1041306-001
BEAUMONT INTERNAL MEDICINE & GERIATRIC A
 
019-4774182-001
D & J REAL ESTATE SERVICES INC
019-1041886-001
NEVADA ADULT DAY HEALTHCARE CENTERS INC
 
019-4774183-001
MIRIAM T FURLONG DMD PC
019-1042066-001
CENTURY 21 MANLEY ASSOCIATES INC
 
019-4774184-001
AAA TURF INC
019-1042176-001
C TRL LABS INC
 
019-4774185-001
BOB SWOPE FORD INC
019-1042280-004
A.P. ISAKSON, INC.
 
019-4774187-001
BLUE HORIZON POOL & SPA
019-1042316-001
BONNEVILLE ENVIRONMENTAL FOUNDATION
 
019-4774188-001
SUNGARD HTE INC
019-1042446-001
SUHRCO RESIDENTIAL PROPERTIES LLC
 
019-4774189-001
DON EVANS INC
019-1042490-002
WESTWOOD FARM INC.
 
019-4774191-001
HEXION SPECIALTY CHEMICALS INC
019-1042597-002
PINELANDS BLUEBERRY FARM, INC.
 
019-4774192-001
ATLANTIC SENIOR CENTER
019-1042646-001
FAIRFAX OB GYN ASSOCIATES PC
 
019-4774193-001
P V BAKERY INC
019-1042726-001
ROMAN CATHOLIC DIOCESE OF HARRISBURG
 
019-4774194-002
LIBERTY COUNTY OF
019-1042872-002
C. E. LYNCH AND SONS, INC.
 
019-4774194-003
LIBERTY COUNTY OF
019-1042896-001
MITCHELL O MOORE PC
 
019-4774194-004
LIBERTY COUNTY OF
019-1042937-003
RJW TRANSPORT INC.
 
019-4774202-001
INTELLITEC COLLEGES TECHNICAL
019-1042946-002
INFECTIOUS DISEASES ASSOCIATES OF NORTH
 
019-4774202-002
INTELLITEC COLLEGES TECHNICAL
019-1043116-001
PENNSPORT PHYSICAL THERAPY ASSOCIATES LT
 
019-4774203-001
CHRISTER FOODS INC
019-1043336-001
CHRIST UNITED METHODIST CHURCH ALBANY GA
 
019-4774204-001
MOUNT CARMEL MISSIONARY
019-1043636-001
UNITED BROTHERHOOD OF CARPENTERS & JOINE
 
019-4774205-001
ALDERWOODS GROUP INC
019-1043686-001
EUDORA CITY OF
 
019-4774206-001
AXIS INSURANCE AGENCY LLC
019-1043716-001
SOMACH SIMMONS & DUNN A PROFESSIONAL COR
 
019-4774207-001
NATIONAL MENTOR HEALTHCARE LLC
019-1043986-001
FRAZIER INSURANCE AGENCY INC
 
019-4774208-001
JULIAN GRAN LLC
019-1044106-002
ELIZABETH HARRIS
 
019-4774209-001
MOUNT MORIAH F B H CHURCH
019-1044156-001
THOMAS J SCAVO ARCHITECT PC
 
019-4774213-001
WEST LOS ANGELES BUILDING MAT
019-1044195-002
GREGORY K. URICH
 
019-4774216-001
ALLIED BARTENDERS LLC
019-1044206-001
VARNELL GAINES, D.M.D., P.C.
 
019-4774217-001
PENTA BUILDING GROUP INC
019-1044277-001
PARKSIDE RECYCLING INC
 
019-4774217-002
PENTA BUILDING GROUP INC
019-1044277-003
PARKSIDE RECYCLING INC.
 
019-4774218-001
GATEWAY REALTY LLC


 
Exhibit L-224

--------------------------------------------------------------------------------

 


019-1044506-001
TEQUESTA COUNTRY CLUB
 
019-4774219-001
EFFINGHAM COUNTY OF
019-1044808-002
SPECIALTY FREIGHT SERVICES INC.
 
019-4774222-001
ANDERSON UNIVERSITY
019-1044908-008
REPAIR MASTERS' CONSTRUCTION-SPRINGFIELD
 
019-4774223-001
RIVAS AIR CONDITIONING &
019-1045136-001
MINEOLA PET VENTURE INC
 
019-4774226-001
BEAMER-WILCOX TRUCKING LLC
019-1045306-001
IMPLUS FOOT CARE LLC
 
019-4774229-001
FRANKLIN PIERCE LAW CENTER
019-1045606-001
ANCHOR ASSOCIATES GROUP INC
 
019-4774230-001
DMC REGENCY RESIDENCE LTD
019-1045726-001
SERVICE MASTER OF LEWISTON-CLARKSTON INC
 
019-4774231-001
A & H PRINTERS INC
019-1045836-001
CREEK SERVICES LLC
 
019-4774233-001
M&L HEATING & COOLING
019-1045916-002
ONCOLOGY HEMATOLOGY CONSULTANTS PA
 
019-4774239-001
VISIONS COMMUNITY SERVICES INC
019-1045936-001
FIRST CHOICE INGREDIENTS INC
 
019-4774241-001
ATRIA SENIOR LIVING GROUP INC
019-1046026-001
TAPIA ENTERPRISES INC
 
019-4774243-001
HARRY EWERS & SONS INC
019-1046096-001
MONTANA FARM BUREAU FEDERATION
 
019-4774244-001
MIDLAND HEIGHTS BAPTST CHURCH
019-1046256-001
AURUM DIAGNOSTIC IMAGING LLP
 
019-4774245-001
MELROSE PARK VILLAGE OF
019-1046286-001
ST. JOHNS CAMERA SHOP, INC.
 
019-4774246-001
EMORY CLINIC INC
019-1046376-001
F.L. COOKE & SONS., INC.
 
019-4774247-001
BIOANALYTICAL SYSTEMS INC
019-1046426-001
DAVID A JOHNS ATTORNEY
 
019-4774249-001
THOMPSONS HEATING & AIR
019-1046444-003
ROBERT M. HILTON
 
019-4774251-001
WILKES MEATS AND FOODS INC
019-1046451-006
FILTERFRESH COFFEE SERVICE, INC.
 
019-4774253-001
SCHNEIDER & NELSON INC
019-1046451-007
FILTERFRESH COFFEE SERVICES, INC.
 
019-4774255-001
EMPIRE PAVING INC
019-1046451-008
FILTERFRESH COFFEE SERVICE INC
 
019-4774256-001
GEORGIA AUTOMATIC SPRINKLER CO
019-1046451-009
FILTERFRESH COFFEE SERVICE INC
 
019-4774257-001
HOWARD INDUSTRIES INC
019-1046456-001
ARMORWORKS ENTERPRISES LLC
 
019-4774258-001
HOSPITALS INSURANCE COMPANY
019-1046496-003
TECH ELECTRONICS, INC.
 
019-4774261-001
SEAMANS PAPER CO OF MASS INC
019-1046602-002
EZ MAILING SERVICES INC.
 
019-4774262-001
RCI CONSULTANTS INC
019-1046626-001
THE BALLARD FIRM PA
 
019-4774263-001
LIFE CHURCH
019-1046876-001
GOLDSBORO MARINA
 
019-4774265-001
MOSLENER MIKE
019-1046926-001
LOUISIANA BREAST SPECIALIST LLC
 
019-4774266-001
GARDEN AT WEST ORANGE THE
019-1047046-001
S OLIVER & ASSOCIATES LP
 
019-4774266-002
GARDEN AT WEST ORANGE THE
019-1047166-003
VIKING EXPLOSIVES & SUPPLY, INC.
 
019-4774270-001
ANTERRA ENERGY SERVICES INC
019-1047186-001
GULF STATES PHYSICAL MEDICINE & REHABILI
 
019-4774272-001
ROYALTY PRESS INC
019-1047229-001
CROWN PACIFIC INTERNATIONAL INC
 
019-4774273-001
NEW BEGINNINGS NUTRITIONALS
019-1047246-001
HILLSIDE MEDICAL & PAIN MANAGEMENT PC
 
019-4774274-001
FACINGS OF AMERICA INC
019-1047293-003
INSULATION FABRICATORS INC.
 
019-4774276-001
COMMERCIAL FINISHING CORP
019-1047416-001
MADERA PULMONARY AND SLEEP DISORDERS CEN
 
019-4774277-001
MELANSON HEALTH & CO PC
019-1047490-005
GREEN OCEAN SHIPPING, INC.
 
019-4774277-002
MELANSON HEALTH & CO PC
019-1047561-004
CELEBRITY WASH AND MAINTENANCE CENTER 1
 
019-4774279-001
AUTO DETAILING & MORE LLC
019-1047618-002
CLAUDIA & JOSEPH ALLEN
 
019-4774284-001
LINK STOP INC
019-1047706-001
THE NEWMARK LAW FIRM PLLC
 
019-4774285-001
SHELNUTT LAW FIRM PC THE
019-1047725-002
ELLINOTECH CORPORATION
 
019-4774286-001
UNIVERSAL TREATMENT CENTERS
019-1048155-002
JODY A. MENZIES
 
019-4774288-002
WORKMAN DENISE M
019-1048217-003
Thomas F. Britt
 
019-4774289-001
TONY RICE CENTER INC
019-1048222-002
WWT INC
 
019-4774291-001
JAMES GRIFFITH SALON OF VENICE
019-1048400-002
GARY SOMDAHL
 
019-4774295-001
DUPLEX LLC
019-1048556-001
DOWNTOWN RENAL MEDICINE PC
 
019-4774296-001
J & R SPORTS MEDICINE PC
019-1048573-004
HOPE TIMBER, LTD.
 
019-4774298-001
PRO FORMANCE CARRIERS INC
019-1048573-005
HOPE TIMBER, LTD.
 
019-4774301-001
PATRICIAS WEDDINGS & CUSTOM
019-1048586-001
THE JOE TORRE SAFE AT HOME FOUNDATION
 
019-4774302-001
SOULE JOHN P MD
019-1048726-001
GUADALUPE G ZAMORA
 
019-4774303-001
INNOVATIVE TECHNICAL SOLUTIONS
019-1048846-001
MANNSVILLE SASH & DOOR COMPANY INC
 
019-4774304-001
GATZA CHIROPRACTIC AND SPORTS
019-1049066-001
SOMERSET CHAMBER OF COMMERCE
 
019-4774306-001
W A M M INC
019-1049232-002
CERTIFIED AUTO REPAIR ST. CHARLES, INC.
 
019-4774307-001
CARLTON HOTEL PROPERTIES
019-1049233-002
PRITCHARD MECHANICAL CONTRACTORS INC
 
019-4774307-002
CARLTON HOTEL PROPERTIES
019-1049278-902
SOLARIS DENISTRY & MED SPA PC
 
019-4774308-001
WEST PARK PAINTING INC
019-1049306-001
BROOKLINE LIQUOR MART INC
 
019-4774309-001
HARFORD GASTROENTEROLOGY
019-1049326-001
ACCOUNTING MANAGEMENT ADVISORS INC
 
019-4774312-001
DRS GROUP OF FLORIDA INC
019-1049344-003
M & R ELECTRIC INC
 
019-4774313-001
GENSPRING FAMILY OFFICES LLC
019-1049456-001
RILO'S CORPORATION
 
019-4774315-001
WELLS FARGO INSURANCE SERVICES
019-1049516-001
HEMEON ABBOTT MANAGEMENT CORPORATION
 
019-4774316-001
CATHOLIC DIOCESE OF SAINT
019-1049726-001
SKINNER FOUCH & OLSON
 
019-4774316-002
CATHOLIC DIOCESE OF SAINT


 
Exhibit L-225

--------------------------------------------------------------------------------

 


019-1049959-002
ZAG.COM INC
 
019-4774324-001
MITCH WRIGHT PLUMBING HEATING
019-1050486-001
CORN AND MORE INC
 
019-4774326-001
SIGNATURE TOWING INC
019-1050896-001
KNOWLES LAW FIRM LLC
 
019-4774327-001
EVANS MEMORIAL HOSPITAL INC
019-1051010-002
SHIVES INC.
 
019-4774327-003
EVANS MEMORIAL HOSPITAL INC
019-1051137-002
VIOLA ASSOCIATES INC.
 
019-4774327-004
EVANS MEMORIAL HOSPITAL INC
019-1051147-002
LASHWAY LUMBER INC
 
019-4774328-001
GADZINSKI GERALD E
019-1051386-001
PELICAN PAGES LLC
 
019-4774331-001
ID CARE INC
019-1051584-003
FILTERFRESH MOCHA TIME LLC
 
019-4774332-001
INTERNATIONAL FEDERATION OF
019-1051590-002
BENITEZ INSURANCE AGENCY, INC.
 
019-4774333-001
PTV DATASOURCE LLC
019-1051751-001
ENDO SURGICAL CENTER OF NORTH JERSEY PC
 
019-4774336-001
LAIL PROFESSIONAL CLEANING SVC
019-1051936-001
ATMOS ENERGY
 
019-4774340-001
WALNUT HOMEOWNERS ASSOCIATION
019-1052187-004
CARIBBEAN UNIVERSITY INC.
 
019-4774341-001
BORDER CONSTRUCTION
019-1052187-006
CARIBBEAN UNIVERSITY, INC.
 
019-4774343-001
NORTH SHORE SURGI CENTER INC
019-1052226-001
FOLEY INSURANCE GROUP INC
 
019-4774344-001
DENTAL GROUP OF SOUTH FLORIDA
019-1052406-001
NORMA GORMAN AGENCY INC
 
019-4774345-001
CIRRUS TRAILS INCORPORATED
019-1052527-001
ALBERTO ULLOA A PROFESSIONAL CORPORATION
 
019-4774347-001
FOLLICLES INC
019-1052656-001
CAPROCK BEHAVIORAL SERVICES
 
019-4774348-001
PILOT TRAVEL CENTERS LLC
019-1052726-901
INFRASTRUCT SECURITY, INC., GENERAL CABL
 
019-4774349-001
DEUX FILLES INC
019-1052846-001
JOHN E MCGOVERN & ASSOCIATES PC
 
019-4774350-001
PENA FELIX
019-1053326-001
CYCLONE POWER TECHNOLOGIES INC
 
019-4774354-001
ROTENBERG & CO LLP
019-1053456-001
D & L PRINTING CORP
 
019-4774358-001
SOLEBURY CLUB THE LLC
019-1053556-001
NATIONAL UNIVERSITY
 
019-4774359-001
HAMPTON INN
019-1054066-001
NV BIOMEDICAL INC
 
019-4774361-001
COMMERCIAL GROUNDS CARE INC
019-1054264-003
RIVERFRONT RECYCLING & AGGREGATE LLC
 
019-4774363-001
MLEM SPRINGHILL
019-1054293-001
ANDRES MEDICAL BILLING LTD.
 
019-4774365-002
EXECUTIVE PRESS INC
019-1054476-001
GAYTRI PARIWAR YUG NIRMAN YOJANA CORPORA
 
019-4774366-002
OMEGA PROTEIN CORPORATION
019-1054513-001
DAVID WILSON AND MURRAY & LOCUST, LLC AS
 
019-4774367-001
RYDER JOHN
019-1054572-001
IBRAHIM ENGINEERING CORPORATION
 
019-4774371-001
WEYLAND CORPORATION
019-1054581-001
SALISBURY HOSPITALITY INC.
 
019-4774377-001
ARROYO PROCESS EQUIPMENT INC
019-1054683-001
I.W. MANAGEMENT CORP
 
019-4774379-001
CTC TRANSPORTATION INC
019-1054706-001
HENRY O BAKER INCORPORATED
 
019-4774380-001
J D CHAPMAN AGENCY INC
019-1054754-002
F. E. MORAN INC. ALARM AND MONITORING SE
 
019-4774380-002
J D CHAPMAN AGENCY INC
019-1054754-005
F.E. MORAN, INC. ALARM & MONITORING SERV
 
019-4774382-001
SOD SERVICE OF JACKSONVILLE
019-1054754-006
F.E. MORAN, INC. ALARM & MONITORING SERV
 
019-4774383-001
GAMBREL AUTOMOTIVE INC
019-1054915-001
DAVID B HENG
 
019-4774384-001
ERIC NELSON NEWS INC
019-1054988-002
VMS CONSTRUCTION COMPANY
 
019-4774385-001
VOSS INCORPORATED
019-1055096-001
NEW PROSPECT BAPTIST CHURCH OF HAMILTON
 
019-4774386-001
FOX BINDERY INC
019-1055486-001
THOMAS WIRE ROPE INC
 
019-4774387-001
WOODCHUCK COUNTRY STORE AND
019-1055706-001
MONTANA RAIL LINK INC
 
019-4774388-001
CORPORATE FINANCIAL ASSOCIATES
019-1056126-001
UNIGUS STEEL INC
 
019-4774391-001
LRK MANAGEMENT SYSTEMS INC
019-1056366-001
RICHTER REAL ESTATE INC
 
019-4774392-001
WAREHOUSE HOME FURNISHINGS
019-1056476-001
BANK OF BELTON
 
019-4774394-001
GREATER TEXAS FCU
019-1056556-001
THERMAL MECHANICAL
 
019-4774395-001
C&M CONVEYOR INC
019-1056986-001
GAP COMMUNITY DEVELOPMENT RESOURCES INC
 
019-4774396-001
BRIDGE CITY LEGAL INC
019-1057496-001
WOODY FALGOUST A LAW CORPORATION
 
019-4774398-001
HAIR EFFEX INC
019-1058176-001
LITTLE TOTS DAYCARE OF MELVILLE INC
 
019-4774400-001
ADRIEN INDUSTRIES INC
019-1058536-001
FUTURE KEYS INC
 
019-4774401-001
THOMAS SCOTT A
019-1058806-001
OHIO VALLEY TEEN CHALLENGE INC
 
019-4774402-001
HOUSTON FITTINGS INC
019-1059586-001
M&M TIRE & MECHANICAL SERVICES INC
 
019-4774404-001
RELIANCE AEROTECH SERVICE INC
019-1059766-001
AGDESIGN INC
 
019-4774406-001
COMPLETE CONSTRUCTION
019-1060276-001
MANASSAS EUROPEAN AUTOBODY INC
 
019-4774407-001
ACME CRYOGENICS
019-1060436-001
REGIONAL SCHOOL DISTRICT 19
 
019-4774408-001
POOLSCAPE UNLIMITED INC
019-1060496-001
DATA MANAGEMENT GROUP OF VIRGINIA INC
 
019-4774409-001
FASTENING SYSTEMS INC
019-1060836-001
PJ ASSOCIATES INC
 
019-4774410-001
HEALTHCARE PROVIDER SOLUTIONS
019-1062136-001
HURON SQUARE
 
019-4774411-001
ACOUSTI ENGINEERING CO OF FL
019-1062496-001
BENCHMARK BIOLABS INC
 
019-4774411-002
ACOUSTI ENGINEERING CO OF FL
019-1062531-001
MANTECA ADVOCATES FOR INDEPENDENT LIVING
 
019-4774411-003
ACOUSTI ENGINEERING CO OF FL
019-1062556-001
MOUNTAIN AVIATION INC
 
019-4774412-001
EDWARDS PIPE & TOBACCO SHOPS
019-1062586-001
PAYCHEX INC
 
019-4774413-001
MARKET STREET SETTLEMENT GROUP


 
Exhibit L-226

--------------------------------------------------------------------------------

 


019-1062926-001
DIVATEX HOME FASHIONS INC
 
019-4774415-001
CREATIVE CONSUMER RESEARCH INC
019-1063216-001
METROPOLITAN PROPERTIES LLC
 
019-4774420-001
SPITERI BUILDERS INC
019-1063831-001
THE CARNEGIE VISUAL & PERFORMING ARTS CE
 
019-4774421-001
FOXY RUG GALLERIA INC
019-1063895-002
EQUIPMENT DEPOT OF ILLINOIS INC.
 
019-4774422-001
TRI COUNTY EAR NOSE & THROAT
019-1064116-003
COMPLETE TRUCKING INC.
 
019-4774424-001
POULTRY PRODUCTS COMPANY INC
019-1064116-004
COMPLETE TRUCKING INC.
 
019-4774425-001
CONGREGATION BNAI ISRAEL
019-1064183-003
LOMBARD MOTORS LLC
 
019-4774427-001
SOUTHERN CONTROLS INC
019-1064264-001
SUN ENERGY SALES & SERVICES INC.
 
019-4774428-002
RESOURCE DEVELOPMENT &
019-1064526-001
WARREN COUNTY CHAMBER OF COMMERCE
 
019-4774429-001
GUARDIAN ANGELS DAY CARE &
019-1064536-001
A M MARKET
 
019-4774430-001
EMERY SEALCO INC
019-1064655-002
KIDS WHEELS LLC
 
019-4774431-001
NATIONAL CITY BANK
019-1064836-001
GEORGE FARRIS & ASSOCIATES INC
 
019-4774432-001
CLAY COUNTY HUMANE SOCIETY
019-1065089-001
ASC MANAGEMENT, LLC
 
019-4774433-001
KNJ DENTAL PA
019-1065112-003
FRED N. DURANTE, JR. GENERAL CONTRACTOR,
 
019-4774434-001
BROOKLYN PRINCE HALL INC
019-1065533-001
UNIVERSITY OF PUERTO RICO
 
019-4774435-001
HOPE LUMBER & SUPPLY COMPANY
019-1065776-001
MADISON AUTO BODY SHOP INC
 
019-4774436-001
R W SAGE ENTERPRISES LLC
019-1065976-001
PHONE MASTERS LTD
 
019-4774438-001
MANDARIN CARPETS INC
019-1066355-004
UNLIMITED CARRIER INC
 
019-4774439-001
COGGINS PROMOTIONAL AD
019-1066355-009
UNLIMITED CARRIER, INC.
 
019-4774440-001
COGENICS INC
019-1066388-001
BMY FOODS INC.
 
019-4774441-001
COULTER & JUSTUS PC
019-1066402-002
ALLOD INVESTMENTS INC.
 
019-4774445-001
MOBILE PAINT MANUFACTURING CO
019-1066412-002
ANN INC.
 
019-4774446-001
MY CHIROPRACTOR PC
019-1066602-001
LITTLE OIL COMPANY INC.
 
019-4774447-001
COURTERCO SAVANNAH LLC
019-1066652-003
LMD INTEGRATED LOGISTIC SERVICES INC.
 
019-4774449-001
MALLON & LAMBORN PC
019-1066691-003
VALLEY PETROLEUM SERVICES LLC
 
019-4774451-001
W D HILEMAN & SON
019-1066856-001
ISUPPLI CORPORATION
 
019-4774452-001
STERLING ENGINEERING & DESIGN
019-1066922-001
CLEARCOM INC.
 
019-4774455-001
CRESETTI DRUG CORP
019-1066958-003
WOLLENBERGS INC.
 
019-4774457-001
DIPLOMAT COUNTY CLUB & SPA
019-1066978-002
ALLIANCE HEATING & AIR CONDITIONING INC.
 
019-4774458-001
WEKIVA SPRINGS HOSPITAL
019-1067011-001
ACKLINK, INC.
 
019-4774459-001
BLUEGRASS SPECIALTY FLOORING
019-1067097-002
JUMBONOS BAKERIES INC.
 
019-4774460-001
STOREY MACHINING SERVICES LLC
019-1067100-001
MOUNT MATERIALS LLC
 
019-4774463-001
MANCHESTER CITY OF
019-1067152-002
RICHARD LEE O'BRIEN D.O. P.C.
 
019-4774467-001
BETHEL TEMPLE CENTER OF
019-1067161-001
BUSINESS CREDIT SERVICES, INC.
 
019-4774468-001
FRANKS PLUMBING SHOP
019-1067163-001
T & R EXTERMINATORS INC.
 
019-4774470-001
NATIONAL BEAUTY COLLEGE INC
019-1067436-001
COLUMBIA MONTOUR HOME HEALTH SERVICES VI
 
019-4774472-001
CITIZENS STATE BANK
019-1067786-001
ACTION AWNING & SIGN CO INC
 
019-4774473-001
ROSE HILL ASSISTED LIVING
019-1067846-001
INTERFAITHFAMILY.COM, INC.
 
019-4774474-001
FIRST BAPTIST CHURCH OF WEST
019-1067886-001
L HOMMEDIEU LAW OFFICE PA
 
019-4774475-001
FENDRICK DOUGLAS A
019-1067996-001
HEALTH MARKET ASSOCIATES LLC
 
019-4774480-001
MONSMA MARKETING CORPORATION
019-1068176-001
TIMOTHY LYON
 
019-4774481-001
BROWN DWAYNE
019-1068186-001
VBL TECHNOLOGIES, LLC
 
019-4774486-001
BUFFALO GROVE PARK DISTRICT
019-1068216-001
JACKRABBIT-N-WEST ROAD INC.
 
019-4774487-001
LIDESTRI FOODS INC
019-1068222-001
INTERSTATE SEALANT & CONCRETE INC.
 
019-4774487-002
LIDESTRI FOODS INC
019-1068356-001
BARBARA J CIAMPA OD PA
 
019-4774490-001
TM & M MECHANICAL CORP
019-1069983-004
SWERDLIN & COMPANY
 
019-4774492-001
CAPITAL WINE & SPIRITS COMPANY
019-1070386-001
GENTIVA HEALTH SERVICES USA INC
 
019-4774493-001
CREATIVE FINISHER CUSTOM FRAME
019-1073970-002
ROY J. RING III
 
019-4774495-001
VEECO HOLDINGS LLC
019-1074606-001
LITTLE BIT LUCKY INC
 
019-4774495-002
VEECO HOLDINGS LLC
019-1076451-001
THE GARDEN CITY GROUP INC
 
019-4774496-001
ENCLAVE AT WINGHAVEN THE
019-1076711-001
JSE INDUSTRIES INC.
 
019-4774497-001
ALPHA SCHOOL OF MASSAGE INC
019-1076714-001
DOLCE SALON & SPA, L.L.C.
 
019-4774499-001
MARAMONT CORPORATION
019-1076721-002
J.F. COOK CO. INC.
 
019-4774503-001
ELITE MANAGEMENT GROUP
019-1076768-001
KUPFERSCHMID HVAC INC.
 
019-4774504-001
PARALYZED VETERANS OF AMERICA
019-1076791-001
FREMMER INDUSTRIES INC.
 
019-4774505-001
FARNAM REALTY INC
019-1076842-001
GILSON AUTO BODY RENO-SPARKS INC
 
019-4774510-001
HIS SERVANT HEATING & COOLING
019-1077526-001
CAPITAL RETURNS INC
 
019-4774511-001
WESTERN ARKANSAS COUNSELING &
019-1077616-001
TOTER INC
 
019-4774512-001
CONVENTION NEWS CO
019-1078186-001
THE STATE FAIR OF VIRGINIA INC
 
019-4774513-001
FEIGES INTERIORS


 
Exhibit L-227

--------------------------------------------------------------------------------

 


019-1078355-001
THE BREAKERS PALM BEACH INC
 
019-4774517-001
PHILLIP ELMO DDS INC
019-1078385-001
HARRIS AUTO & TRUCK SOLUTIONS, LLC
 
019-4774519-001
PRO SIGN & SCREEN PRINTING INC
019-1078396-001
TURNER STEEL COMPANY INC
 
019-4774521-001
DEARBORN SATELLITE & DISH INC
019-1078402-001
DALLAL W. ABDELSAYED MD
 
019-4774522-001
RUEGG FUNERAL HOMES INC
019-1078403-001
J.K.L. ENGINEERING CO., INC.
 
019-4774527-001
FEDEX NATIONAL LTL INC
019-1078417-001
BLUE BELL HEATING & AIR CONDITIONING, IN
 
019-4774528-001
HOLLYWOOD ART & CULTURE CENTER
019-1078437-001
SHANE FONTENOT, OD
 
019-4774529-001
AMANDAS INC
019-1078457-001
CABLE LINE INC.
 
019-4774533-001
PRECISION STRIP INC
019-1078457-002
CABLE LINE INC
 
019-4774535-001
WRIGHT STEVE
019-1078486-001
THERMOFISHER SCIENTIFIC INC
 
019-4774537-001
FIRST ASSEMBLY OF GOD
019-1078750-001
FRED M. SCHILDWACHTER & SONS INC.
 
019-4774539-001
TRAINING TO YOU INC
019-1078750-002
FRED M. SCHILDWACHTER & SONS INC.
 
019-4774540-001
ST AUGUSTINES SCHOOL
019-1078768-001
ADVANTAGE PLUMBING & MECHANICAL CORP
 
019-4774541-001
DIGGS LOGO PRODUCTS INC
019-1078806-001
FUNK LAWN SPRAY INC.
 
019-4774542-001
FRANK J DAMICO PROFESSIONAL
019-1078806-002
FUNK LAWN SPRAY INC.
 
019-4774543-001
FLYING FOOD GROUP LLC
019-1078820-001
PROMOTION ARTS, LLC
 
019-4774545-001
PROFESSIONAL WEIGHT MANAGEMENT
019-1078836-001
INFINITY NETWORK SOLUTIONS INC.
 
019-4774546-001
BROOKS FLOORING SERVICES INC
019-1078876-001
NAVIGATE LLC
 
019-4774550-001
SPONSORS FOR EDUCATIONAL
019-1078885-001
JAVAD SHADZI
 
019-4774553-001
HARLEM CONGREGATIONS
019-1078888-001
DELTAN GROUP INC
 
019-4774554-001
KWONG HOY ASSN INC
019-1078892-001
PRECISION WATERJET INC.
 
019-4774557-001
WELLS FARGO FINANCIAL CA INC
019-1078895-002
NANOLAB TECHNOLOGIES, INC.
 
019-4774557-002
WELLS FARGO FINANCIAL CA INC
019-1078902-001
WHEELING ANIMAL HOSPITAL P.C.
 
019-4774558-001
OKI SYSTEMS LIMITED
019-1078916-001
WAUKAUSHA IRON & METAL INC.
 
019-4774561-001
SUNGARD DATA SYSTEMS INC
019-1078932-001
CHARLES MASONRY INC
 
019-4774562-001
PRO DESIGN INC
019-1078938-001
TOTAL MAINTENANCE INC.
 
019-4774563-001
BRUCE PROPERTIES LLC
019-1078938-002
TOTAL MAINTENANCE INC.
 
019-4774564-001
RIVER CITY FABRICATION INC
019-1078938-003
TOTAL MAINTENANCE INC.
 
019-4774565-001
HOME BUILDERS ASSOCIATION
019-1078938-004
TOTAL MAINTENANCE INC
 
019-4774566-001
NORTHWIRE INC
019-1078940-001
CROMWELL CONCRETE PRODUCTS INCORPORATED
 
019-4774567-001
GEORGE WESTON BAKERIES INC
019-1078945-001
TINH PHAN
 
019-4774568-001
PAIN SPECIALISTS OF GREATER
019-1078999-001
POPEJOY PLUMBING HEATING AND ELECTRIC IN
 
019-4774570-001
M R S HOMECARE INC
019-1078999-002
POPEJOY PLUMBING HEATING AND ELECTRIC IN
 
019-4774571-001
JAMESTOWN AREA CHAMBER OF COM
019-1079010-001
DAVID K. HANSEN, PC
 
019-4774572-001
AMERICAN NATIONAL BANK OF TX
019-1079019-002
VINNY CONSTRUCTION CORP.
 
019-4774575-001
ALPHARMA INC
019-1079023-001
JAYE INVESTMENTS, LLC
 
019-4774576-001
THOMASVILLE HARDWARE & SUPPLY
019-1079029-001
ECC TECHNOLOGY SERVICES, LLC
 
019-4774578-001
HOLY BAND OF INSPIRATION DELIV
019-1079047-001
PALMER SPRING COMPANY
 
019-4774582-001
ADAMS & SONS INC
019-1079051-001
DIGITAL SYSTEMS SUPPORT, INC
 
019-4774583-001
ROBISON JACKIE D
019-1079077-001
WAYNE ST. HELAIRE
 
019-4774586-001
BLACK BUTTE RANCH ASSOCIATION
019-1079092-001
ADJ OF STAMFORD INC.
 
019-4774588-001
VALLEY TIRE CO INC
019-1079204-001
ONSITE COMPUTER CONSULTING SERVICES INC
 
019-4774590-001
INDIANA DEPT OF CORRECTION
019-1079207-001
A. BROOKS ROOFING INC
 
019-4774591-001
IMERYS USA INC
019-1079213-001
GATOR WORKS COMPUTING INC
 
019-4774594-003
HAMILTON SOUTHEASTERN SCHOOLS
019-1079247-001
HUDSON VALLEY CONCRETE PUMPING INC.
 
019-4774596-001
PEROCARPI AUTO TECH INC
019-1079250-001
LOGICFORCE CONSULTING LLC
 
019-4774598-001
CONSHOHOCKEN SEWER AUTHORITY
019-1079251-001
ADEPT SOLUTIONS INC.
 
019-4774600-001
LYRIC OPERA OF CHICAGO
019-1079281-001
ENOVA MEDICAL RESPONSE INC.
 
019-4774601-001
DEVRY INSTITUTE OF TECHNOLOGY
019-1079287-901
NATURE'S CHEMISTRY, LLC
 
019-4774602-001
MERIDIAN NUT GROWERS ALLIANCE
019-1079289-001
COMALLI GROUP INC.
 
019-4774603-001
VALLEY POWER SYSTEMS INC
019-1079290-001
GEORGE & SONS HVAC, INC.
 
019-4774603-002
VALLEY POWER SYSTEMS INC
019-1079300-001
ED'S GARAGE DOORS LTD
 
019-4774605-001
SIERRA CARPET CARE LLC
019-1079305-001
DENIM WAREHOUSE LLC
 
019-4774606-001
JOHNS CUSTOM HEATING & COOLING
019-1079309-001
JTJ TAPPING INC.
 
019-4774607-001
AMERICAN HORTICULTURAL SUPPLY
019-1079311-001
PAINTBALL INTERNATIONAL INC.
 
019-4774612-001
ERIN FAMILY MEDICINE PLLC
019-1079312-001
CHONG ANDERSON INC.
 
019-4774620-001
NATIONAL AUDUBON SOCIETY INC
019-1079313-001
HELIX INDUSTRIAL LLC
 
019-4774623-001
MOORE TUTTLE & CO LLC
019-1079319-001
TODD VANDEWARKER
 
019-4774624-001
SOUTHERN ACQUISITIONS LLC
019-1079322-001
JAMES W. CAMPBELL DC LTD.
 
019-4774626-001
AMERICAN CANCER SOCIETY SOUTH


 
Exhibit L-228

--------------------------------------------------------------------------------

 


019-1079325-001
T3 SYSTEMS INC.
 
019-4774627-001
TOTAL REAL ESTATE RESOURCES
019-1079336-001
DONS NO PREFERENCE TOWING CO. OF L/A
 
019-4774629-002
HVAC SOLUTIONS INC
019-1079363-001
5-D SWINE INC
 
019-4774630-001
TIMM CONSTRUCTION COMPANY LLC
019-1079626-001
KJ'S CAR WASH LLC
 
019-4774631-001
ALPENA MARC LLC
019-1079669-001
ALL MAINTENANCE ELECTRIC INC
 
019-4774632-001
ALL VALLEY REPROGRAPHICS LLC
019-1079675-001
THOMAS KEEFER
 
019-4774636-001
PRESBYTERIAN CHILDRENS VILLAGE
019-1079684-001
BLISSFUL FAMILY INC.
 
019-4774637-001
PERRYTON OFFICE SUPPLY
019-1079841-002
IGNUS INC
 
019-4774638-001
HERITAGE LAND BANK ACA
019-1079871-001
INTERCO TRADING
 
019-4774639-001
DENMARK SPECIALTY CONSTRUCTION
019-1079879-001
SHELL'S SHAPES & STEEL INC
 
019-4774640-001
PROVINCES DENTAL CARE P C
019-1079887-001
PATRICK HALEY
 
019-4774642-001
SEA STAR FOOD USA INC
019-1079891-001
BMI PRODUCTS OF NORTHERN ILLINOIS INC
 
019-4774643-001
FLUID IMAGING TECHNOLOGIES INC
019-1079926-001
BENJAMIN AVILES MELENDEZ & LIZMARIE RODR
 
019-4774644-001
KADO INC
019-1079927-001
DOMINIC J MENSAH DDS INC
 
019-4774646-001
COOLIDGE WALL CO LPA
019-1079941-001
DR. JORGE E. RODRIGUEZ WILSON
 
019-4774648-001
DAWN HOTEL OF NY LLC
019-1079952-001
LOVING'S AUTO REPAIR INC
 
019-4774650-001
NORTHWEST OUTFITTERS INC
019-1079956-001
CHESLEY CONSULTING INC
 
019-4774651-001
ALBRITTON HEATING & AIR INC
019-1079958-001
BJK TRUCK PARTS, LLC
 
019-4774655-001
SCHOOL HOUSE LEARNING CENTER
019-1079962-001
SANDRA WHITE
 
019-4774657-001
COMMUNITY SERVICES OF AZ
019-1079965-001
MEADOWS PETROLEUM PRODUCTS INC
 
019-4774658-002
LEGAL AID SERVICES OF OREGON
019-1079969-001
FRANK M CAZARES
 
019-4774660-001
BARING REALTY CORP
019-1079993-001
XPERTEKS COMPUTER CONSULTANCY INC.
 
019-4774663-001
KNISLEY ENTERPRISES INC
019-1080027-003
CORE BUSINESS SERVICES LLC
 
019-4774665-001
EDWARD B MORRIS ASSOCIATES INC
019-1080406-001
HUNG Q. NGUYEN
 
019-4774666-001
ZAPP PRECISION STRIP INC
019-1080423-001
SUMMIT FITNESS I LLC
 
019-4774668-001
LETCHER VOLUNTEER FIRE &
019-1080429-003
NACCO REFRIGERATION & AIR CONDITIONING I
 
019-4774670-001
CAMEO COURT LLC
019-1080870-001
DESCA CORP.
 
019-4774672-001
VAIL SPA CONDOMINIUMS
019-1080886-001
B.A.B. MANAGEMENT INC.
 
019-4774673-001
FAIRWAY PLUMBING INC
019-1080890-001
CASSIDY CONVEYOR INC.
 
019-4774676-001
HAGERTY WILLIAM J DDS INC
019-1080902-002
ABR PLUMBING & HEATING CONTRACTORS INC.
 
019-4774679-002
SOUTHERN CALIFORNIA RECYCLING
019-1080948-001
STELLATO BROS., INC.
 
019-4774681-001
SILVERROCK RESORT
019-1080958-002
STANTON AUTOMOTIVE INC.
 
019-4774682-001
NORTHERN BURLINGTON COUNTY
019-1080958-003
STANTON AUTOMATICS, INC.
 
019-4774683-001
QUALITY DISCOUNT PRESS PARTS &
019-1081004-001
SILICA SAND TRANSPORT INC.
 
019-4774684-001
FORTRESS SAFE & LOCK INC
019-1081088-001
PROFESSIONAL PLANNING GROUP INC
 
019-4774685-001
GRACE BARKER NURSING CENTER
019-1081111-001
TERA MANUFACTURING, INC.
 
019-4774687-001
HIGHLAND COUNTY CHAMBER OF
019-1081209-001
BEST COAST CONSULTING INC
 
019-4774689-001
BOYS & GIRLS CLUB OF SYRACUSE
019-1081317-001
USADATA INC.
 
019-4774692-002
CREPS UNITED PUBLICATIONS INC
019-1081335-002
ABOJ LLC
 
019-4774693-001
MILLER LAW OFFICE LLC
019-1081350-002
D&S LINEN SERVICES INC.
 
019-4774695-001
SEA PINES RESORT LLC
019-1081351-001
D & S LINEN SERVICE INC
 
019-4774696-001
B N S F LOGISTICS LLC
019-1081351-002
WORLD OUTDOOR EMPORIUM INC.
 
019-4774699-001
LEONETTI FOOD DISTRIBUTORS INC
019-1081375-901
WARREN COUNTY ASSESSOR OFFICE
 
019-4774705-001
CAMBRIDGE MEMORIAL HOSPITAL
019-1081378-002
GFS FENCE GUARDRAIL & SIGNAGE INC.
 
019-4774708-001
NICOMATIC LP
019-1081381-001
COASTAL MECHANICAL SERVICE INC.
 
019-4774710-001
AUTOMOTIVE TECHNOLOGY SPEC INC
019-1081963-001
RICHARD L. GRECO
 
019-4774711-001
WRISCO INDUSTRIES INC
019-1082043-001
KRAMER TREE SPECIALISTS INCORPORATED
 
019-4774712-001
COMPUTER GRAPHICS LLC
019-1082134-001
INTEGRITY RESTORATION INC.
 
019-4774713-001
ROMA MOULDING INC
019-1082136-001
GUARDIAN GATE COMPANY INC.
 
019-4774714-001
GASTROENTEROLOGY ASSOCIATES OF
019-1082296-001
JENCO FOODS, INC.
 
019-4774715-001
Y SQUARED GEOTECHNICAL PC
019-1082303-001
ETG HOLDINGS, LLC
 
019-4774716-001
FIRST STATE BANK CANISTEO INC
019-1082310-001
CHARLIE BURNHAM HEATING SERVICE INC.
 
019-4774717-001
BELL FAMILY MEDICAL CENTER INC
019-1082322-001
WAHRENBROCK RESTAURANTS INC.
 
019-4774718-001
MAGAZINES.COM LLC
019-1082325-001
C & A ENGLISH HOMES LLC
 
019-4774719-001
CABINET PRO INC
019-1082350-001
ALLIED FIRE AND SAFETY EQUIPMENT COMPANY
 
019-4774720-001
TRANSPORTATION & WAREHOUSE
019-1082359-001
GREEN ORG INC
 
019-4774721-001
MATHY CONSTRUCTION CO
019-1082366-001
J & B INTERNATIONAL TRUCKS INC
 
019-4774721-002
MATHY CONSTRUCTION CO
019-1082369-001
DOT POWER LLC
 
019-4774723-001
WERNER INSTITUTE OF BALAN
019-1082385-001
SITESCAPES INC.
 
019-4774723-002
WERNER INSTITUTE OF BALAN


 
Exhibit L-229

--------------------------------------------------------------------------------

 


019-1082403-001
FUTURE LINK OF ILLINOIS, INC.
 
019-4774725-001
FIRST ASSEMBLY OF GOD
019-1082417-001
UPSTATE ROOFING & PAINTING INC
 
019-4774726-001
MCELDREW & FULLAM PC
019-1082419-001
NE IT SERVICES, LLC
 
019-4774727-001
INTEGRITY DOCUMENT SOLUTIONS
019-1082427-001
SUPREME CLEANERS, INC.
 
019-4774730-001
YOUNGER BROTHERS DOOR & TRIM
019-1082432-001
PERFECT CIRCLE IT SOLUTIONS, INC.
 
019-4774732-001
CBT MANUFACTURING CO INC
019-1082438-001
DOUG MERRILL
 
019-4774736-001
ACTON REAL ESTATE COMPANY INC
019-1082444-001
WATERSTONE CONSULTING AND ENTERPRISE SER
 
019-4774737-002
RSC EQUIPMENT RENTAL INC
019-1082446-002
MERIT SERVICE LLC
 
019-4774737-003
RSC EQUIPMENT RENTAL INC
019-1082450-001
MARATHON CONSULTING LLC
 
019-4774737-004
RSC EQUIPMENT RENTAL INC
019-1082497-001
FALCONS NEST CONSULTING, INC.
 
019-4774738-001
ATLANTIS COOLING & HEATING INC
019-1082519-002
DAME & CO. INC.
 
019-4774739-001
MCGREGOR HEATING & COOLING INC
019-1082534-001
VAN SANT SEWER SERVICES LLC
 
019-4774741-001
RANDALL FARM INC
019-1082550-001
B.W. DEXTER II INC.
 
019-4774742-001
TIGER COACHING & PERSONAL
019-1082633-001
T PALMER LANDSCAPING CO, LLC
 
019-4774744-001
PREMIER ORTHOPEDICS & SPORTS
019-1082646-001
WAYSIDE AUTO BODY, INC.
 
019-4774745-001
MAHANS HEATING AND AIR
019-1082646-002
WAYSIDE AUTO BODY, INC.
 
019-4774746-001
WINTEC ARROWMAKER INCORPORATED
019-1082652-001
GTS TECHNOLOGIES LLC
 
019-4774748-001
IMSAMET OF ARIZONA
019-1082696-001
STRAWBERRY FIELDS INC
 
019-4774750-001
PAPER SOURCE INC
019-1082846-001
THE MILLENNIUM GROUP OF DELAWARE INC
 
019-4774751-001
TUCKER MATERIALS INC
019-1087431-001
MEMPHIS ACADEMY OF SCIENCE AND ENGINEERI
 
019-4774752-001
NATIONAL IMMIGRATION LAW
019-1087467-001
COOLING UNLIMITED INC
 
019-4774753-001
FUTURE TEXTILES INC
019-1087479-001
QUALITY HEATING & SHEET METAL CO. INC.
 
019-4774757-005
COMMONWEALTH MEDICAL COLLEGE
019-1087488-001
TECHNICAL RESOURCE COMPANY
 
019-4774757-006
COMMONWEALTH MEDICAL COLLEGE
019-1087489-001
DRY AIR SYSTEMS, INC.
 
019-4774759-001
DANIEL BALL & ASSOCIATES INC
019-1087534-001
BLB INCORPORATED
 
019-4774760-001
CLOCKWORK 906 INC
019-1087534-002
BLB INCORPORATED
 
019-4774762-002
VOLT INFORMATION SCIENCES INC
019-1087547-001
T & T ELECTRICAL CONTRACTORS, INC.
 
019-4774769-001
SOUTHEAST GULF COAST SALES INC
019-1087560-001
INDUSTRIAL RECYCLERS INC
 
019-4774770-001
MORNINGSTAR MUSIC PUBLISHERS
019-1087578-001
COOPER STREET CORP
 
019-4774771-001
FIRST UNITED METHODIST CHURCH
019-1087620-001
ENTERPRISE TRANSPORTATION, INC.
 
019-4774772-001
BYERS LARRY RAY
019-1087625-901
WORLD HARBORS, INC
 
019-4774774-001
CONNECTICUT K NINE INC
019-1087656-001
APEX LANDSCAPING INC
 
019-4774775-001
KELLEY SOLUTIONS INC
019-1087656-002
APEX LANDSCAPING INC.
 
019-4774779-001
CALBEE AMERICA INC
019-1087656-003
APEX LANDSCAPING INC.
 
019-4774779-002
CALBEE AMERICA INC
019-1087671-001
J.J. KOEPSELL COMPANY
 
019-4774780-001
BRYANT LIBRARY
019-1087672-001
SUPERIOR ELECTRICAL SUPPLY INC.
 
019-4774781-001
ELEMENT PAYMENT SERVICES INC
019-1087695-001
AZZ INCORPORATED
 
019-4774782-001
DIPIAZZA LAROCCA HEETER & CO, LLC
019-1087696-001
ACOMPUCO, LLC
 
019-4774783-001
UNIONDALE PUBLIC LIBRARY
019-1087703-901
GUJARAT GLASS INTERNATIONAL INC.
 
019-4774784-001
ACCU DATA CORP
019-1087746-001
SPECTRUM PRINTING & LITHOGRAPHY CO INC
 
019-4774787-001
ENOVASYS LLC
019-1087750-901
JOHN LARK
 
019-4774788-001
CRESCENT ELECTRIC SUPPLY CO
019-1087750-902
JOHN LARK
 
019-4774789-001
WILLOWS AN ASSISTED LIVING
019-1087761-001
R.B. ARELLO COMPANY, INC.
 
019-4774790-001
PULSE HEALTH & FITNESS LLC
019-1087762-001
HYDROGRASS TECHNOLOGIES INC
 
019-4774791-001
LEGACY TEXAS INSURANCE SERVICE
019-1087768-001
KUNA MEAT COMPANY, INC.
 
019-4774792-001
BROOKLYN WOMENS SERVICES LLC
019-1087789-001
SIROS INCORPORATED
 
019-4774793-001
SOUTH UNITED METHODIST CHURCH
019-1087800-001
WAYNES DRAINS INC.
 
019-4774794-001
WINNERS HOTEL AND CASINO INC
019-1087864-001
A.M. RIZZO ELECTRICAL CONTRACTORS INC.
 
019-4774797-001
CITIBANK NA
019-1087871-001
RAMON SIFRE RIVERA
 
019-4774797-002
CITIBANK NA
019-1087872-901
INSTRUMED SERVICE CO. INC.
 
019-4774799-001
HUGHES INC
019-1087874-001
LENZINI EXCAVATING CO.
 
019-4774801-001
MONTESSORI LEARNING PATH LTD
019-1087874-002
LENZINI EXCAVATING CO.
 
019-4774802-001
CABLESVISION OF MONMOUTH INC
019-1087878-001
WEAVER ELECTRIC & HEATING CORPORATION
 
019-4774802-002
CABLESVISION OF MONMOUTH INC
019-1087884-001
CONTRACTORS STEEL COMPANY
 
019-4774806-001
PORT AUTHORITY OF NY AND NJ
019-1087884-002
CONTRACTORS STEEL COMPANY
 
019-4774808-001
FULKERSON & FULKERSON PC
019-1087889-901
INTERFACE CONSTRUCTION CORPORATION
 
019-4774811-001
POMPTON CARE INC
019-1087904-001
NORTHEAST GROUNDS MANAGMENT INC.
 
019-4774811-002
POMPTON CARE INC
019-1088326-001
ROYAL STRATEGIES AND SOLUTIONS INC
 
019-4774813-001
BLACK DOG CORPORATION
019-1089129-001
E & J REPAIRS, INC.
 
019-4774815-001
ADVANCED PAIN MANAGEMENT


 
Exhibit L-230

--------------------------------------------------------------------------------

 


019-1089132-001
CAMBRIDGE LANDSCAPE CO., INC.
 
019-4774816-001
GARRETT RONALD L
019-1089134-001
JOSEPH M. BROOKS
 
019-4774819-001
AA WHEEL & TRUCK SUPPLY INC
019-1089141-001
LEMOS INC
 
019-4774821-001
LIGHTNER BUILDERS
019-1089145-001
MOVIN MATERIALS LLC
 
019-4774823-001
SOUTHERN COLOR COMPANY INC
019-1089146-001
NORTHERN CONCRETE CONSTRUCTION INC
 
019-4774824-001
US CORRUGATED INC
019-1089150-002
S.M. GALLIVAN, LLC
 
019-4774825-001
WMC WALDEN MANAGEMENT COMPANY
019-1089172-001
JEFF THERRIEN CONSTRUCTION LLC
 
019-4774828-001
GATHERING UNITED METHODIST
019-1089230-901
ST. LOUIS AUTOMATIC SPRINKLER COMPANY
 
019-4774830-001
SOUTH BEACH AVIATION INC
019-1089238-001
MERRIMACK VALLEY SHEET METAL CORPORATION
 
019-4774832-001
DEAN SMITH INC
019-1089239-901
CORRIGAN BROTHERS INC.
 
019-4774834-001
RADIOLOGY ASSOCIATES OF
019-1089240-001
SNAP TECHNOLOGY, INC.
 
019-4774834-002
RADIOLOGY ASSOCIATES OF
019-1089243-001
SWC TECHNOLOGY PARTNERS, INC
 
019-4774838-001
PENHALL COMPANY
019-1089244-001
S.C. BALLARD, LLC
 
019-4774839-001
SILBERSTEIN BROKERAGE INC
019-1089248-001
SIMPLE2SERIOUS LLC
 
019-4774841-001
B & B LIGHTING INC
019-1089253-001
GRASSHELPER LAWN CARE, INC.
 
019-4774843-001
AMERICAN HEALTH LABORATORY INC
019-1089266-001
CORPORACION SUVIAL INC.
 
019-4774844-001
HILLSIDE PUBLIC LIBRARY
019-1089269-001
ROBERT GANTER CONTRACTORS INC.
 
019-4774846-001
G & P AUTO WASH INC
019-1089270-001
MAD CITY ROOFING, INC.
 
019-4774847-002
TRUDY CORPORATION
019-1089279-001
G.S. ROGERS ROOFING INC.
 
019-4774848-001
ADVANCE PCS
019-1089285-001
THE GROUNDSKEEPER INC
 
019-4774850-001
BERRY CENTER INC
019-1089287-001
PREFERRED CONCRETE CORPORATION
 
019-4774851-001
BORGES INC
019-1089300-001
GLASS CONTRACTORS OF HYATTSVILLE, INC.
 
019-4774853-001
SAFELITE FULFILLMENT INC
019-1089303-001
GRIGG ELECTRIC COMPANY, INC.
 
019-4774853-002
SAFELITE FULFILLMENT INC
019-1089307-001
BELLEVILLE LANDSCAPING, INC.
 
019-4774856-001
BIO DEVELOPMENT INTERNATIONAL
019-1089311-001
USA PLUMBING & SEWER SERVICE INC
 
019-4774857-002
MESA AIR GROUP INC
019-1089315-001
SOLICITO & SON CONTRACTING CORP
 
019-4774858-001
HALLMARK REAL ESTATE INC
019-1089329-001
NETSTREAM INTERNET INC
 
019-4774859-001
PANELIZED STRUCTURES INC
019-1089333-001
LOVEJOY ENTERPRISES, INC
 
019-4774860-001
WASHINGTON HEIGHTS INWOOD
019-1089338-001
ROADRUNNER DISPOSAL SERVICES INC.
 
019-4774861-001
ACCENTCARE INC
019-1089340-001
LIBERTY MOVING & STORAGE INC.
 
019-4774862-001
CALIBRATING AIR HEATING &
019-1089341-001
ANDERSON FIRE PROTECTION, INC.
 
019-4774864-001
AQUA PERFECT INC
019-1089341-002
ANDERSON FIRE PROTECTION, INC.
 
019-4774865-002
CARGO AIRPORT SERVICES
019-1089342-001
M.T.S. TOWING, INC.
 
019-4774870-001
ADVANCE TRANSIT BUS COMPANY
019-1089347-001
MUZA SHEET METAL COMPANY, LLC
 
019-4774870-002
ADVANCE TRANSIT BUS COMPANY
019-1089350-001
ANDERSEN OIL COMPANY INC.
 
019-4774870-003
ADVANCE TRANSIT BUS COMPANY
019-1089357-001
J & R HERRA, INC.
 
019-4774870-005
ADVANCE TRANSIT BUS COMPANY
019-1089362-001
CHEM-WISE ECOLOGICAL PEST MANAGEMENT SER
 
019-4774871-001
PATIO PUB
019-1089364-001
PINNACLE NETWORK SOLUTIONS, INC.
 
019-4774872-001
PERSONAL MARKETING COMPANY
019-1089370-001
EMORY ELECTRIC INC.
 
019-4774873-001
SMALL QUANITIES NEW JERSEY INC
019-1089371-001
CONSOLIDATED PROPERTIES MANAGEMENT &
 
019-4774874-001
AMASI KARIN
019-1089376-001
PELLI, INC.
 
019-4774875-001
ACCUVUE INC
019-1089378-001
NATURAL TREE & LAWN CARE INC.
 
019-4774878-001
DECO PAC CORPORATION
019-1089380-001
VERMONT ROOFING COMPANY INC.
 
019-4774879-001
ST MATTHEW SCHOOL
019-1089386-001
ALL TRADE INDUSTRIES LLC
 
019-4774881-001
FIRST STATE SURGERY CENTER LLC
019-1089388-001
CNIT, INC.
 
019-4774883-001
HINKLE & COMPANY PLLC
019-1089390-001
COMMAND SERVICE CENTER INC
 
019-4774890-001
BILL ALBEE HOMES LLC
019-1089393-001
TOWN & COUNTRY TRANSPORTATION CO.
 
019-4774891-001
MEADOWS CREDIT UNION
019-1089396-001
PAUL THE PLUMBER, INCORPORATED
 
019-4774892-001
WYNDHAM VACATION OWNERSHIP INC
019-1089402-001
SUPPORT SYSTEMS AND SERVICES INC
 
019-4774892-002
WYNDHAM VACATION OWNERSHIP INC
019-1089418-001
V.E.I. LIMOUSINE INC.
 
019-4774892-003
WYNDHAM VACATION OWNERSHIP INC
019-1089419-001
CHECKMATE DESIGN LLC
 
019-4774893-001
POLISHING PAD INC
019-1089427-001
WAVE TECH., INCORPORATED
 
019-4774894-001
FOUNDATION SURGERY AFFILIATES
019-1089585-001
FONDELCO, INC.
 
019-4774895-001
FOREST PARK EAST ASSOCIATES
019-1089587-001
TECHNOLOGY ON DEMAND, INC.
 
019-4774896-001
C&C AFFORDABLE MANAGEMENT
019-1089590-001
OLYMPIC PLUMBING & HEATING SERVICES INC.
 
019-4774898-001
SUNBELT OBGYN ASSOCIATES
019-1089594-001
CLEARCASE TECHNOLOGY INC.
 
019-4774900-001
SIERRA GLASS AND MIRROR INC
019-1089607-001
SOLIDSPACE, LLC
 
019-4774901-001
SOUTHERN NEVADA MOVERS INC
019-1089611-001
LENEL SYSTEMS INTERNATIONAL, INC.
 
019-4774903-001
IMMANUEL BAPTIST CHURCH
019-1089612-001
H AND H PLUMBING, INC.
 
019-4774905-001
SOUTHWIND CROP INSURANCE


 
Exhibit L-231

--------------------------------------------------------------------------------

 


019-1089613-001
SULLIVAN & MERRITT CONSTRUCTORS, INC.
 
019-4774907-001
M AND L PUBLISHING LLC
019-1089613-003
SULLIVAN AND MERRITT CONSTRUCTORS, INC.
 
019-4774908-001
WOODLAND GRAPHICS INC
019-1089617-001
RUSSELL TECHNOLOGIES, INC.
 
019-4774909-001
LITTLE & WADDELL INC
019-1089621-001
GRIMSHAW TREE SERVICE & NURSERY CO.
 
019-4774910-001
EATON INOAC COMPANY
019-1089631-001
A. WALECKA & SON, INC.
 
019-4774913-001
A & T CONSTRUCTION INC
019-1089632-001
M.J. PIROLLI & SONS, INC.
 
019-4774915-001
STARR AUSTEN MYERS & MILLER
019-1089633-001
HISSONG DEVELOPMENT CORPORATION
 
019-4774916-001
NORTHERN BUILDING SUPPLIES INC
019-1090716-001
AM-CAD PRODUCTIONS, LLC
 
019-4774919-001
MULTI SPONSOR SURVEYS INC
019-1091296-001
MERLINS PEST CONTROL LLC
 
019-4774921-001
PERU FAMILY CAMPGROUND INC
019-1091476-001
EXCORDE, INC.
 
019-4774922-001
SOUTHEASTERN PROPERTY
019-1091676-001
WATERS MCPHERSON MCNEILL PC
 
019-4774923-001
SACCOCCIO & ASSOCIATES
019-1091730-001
GANNAWAY WEB HOLDINGS LLC
 
019-4774926-001
CIRCLE CITY SECURITY SYSTEMS
019-1091731-001
MCNAMARA BROTHERS INC
 
019-4774933-001
FIRST UNITED BANK
019-1091731-002
MCNAMARA BROTHERS INC
 
019-4774935-001
CENTER FOR DIGESTIVE HEALTH
019-1091734-001
TOWN & COUNTRY POOL SERVICES INC.
 
019-4774936-001
PASONA NA INC
019-1091739-001
BIZCARE INCORPORATED
 
019-4774937-001
RANDOM HOUSE INC
019-1091752-001
MIDWAY ELECTRIC INC
 
019-4774939-001
ACTUS CONSULTING GROUP INC
019-1091755-001
D. GERMINDER LANDSCAPE CONTRACTOR LLC
 
019-4774940-001
US CLEANING SERVICE ETC INC
019-1091757-001
NETWORKTRONIC, INC.
 
019-4774947-001
ESSENTIAL THERAPY INC
019-1091767-001
CEI MICHIGAN LLC
 
019-4774955-001
DECIBELS SOUND AND LIGHTING
019-1091782-001
RICK'S TOWING COMPANY
 
019-4774955-002
DECIBELS SOUND AND LIGHTING
019-1091789-001
JML LANDSCAPING INC
 
019-4774957-001
GAJESKE INC
019-1091789-002
JML LANDSCAPING, INC.
 
019-4774960-001
ZION EVANGELICAL LUTHERAN
019-1091790-001
APPSERVE TECHNOLOGIES, LLC
 
019-4774961-001
URGENT CARE NOW LLC
019-1092478-001
AIKLER ASPHALT PAVING INC
 
019-4774962-001
BRUNSWICK BOWLING AND BILLIARD
019-1092479-001
MK CLEANING INC.
 
019-4774962-002
BRUNSWICK BOWLING AND BILLIARD
019-1092483-901
TIM REINHOLD ENTERPRISES, LLC
 
019-4774963-001
EPPING TOWN OF
019-1092486-001
NORTH SIDE PLUMBING & HEATING CO. INC
 
019-4774964-001
DURGAN GROUP LTD THE
019-1092487-001
VOL-TEN CORPORATION
 
019-4774965-001
LETOILE DE BEAUTE LTD
019-1092491-901
CENTRO DE IMAGENES SONOGRAFICOS
 
019-4774966-001
SOUTH PARK BAPTIST CHURCH INC
019-1092499-001
DR. CARLOS C. MAESTRE
 
019-4774968-001
COASTAL NEUROLOGY AND
019-1092505-001
4 U SERVICES, INC.
 
019-4774969-001
BROWN TIRE OF PORTAGE INC
019-1092507-001
FEDERAL TOWING, INC.
 
019-4774970-001
PICKAWAY COUNTY BOARD OF MENTA
019-1092510-001
REGAL RECYCLING INC
 
019-4774976-001
PRIMARY CARE ASSOCIATES LLC
019-1092511-001
J.A. YOUNG COMPANY
 
019-4774977-001
FAYETTEVILLE LINCOLN COUNTY
019-1092525-001
SOUTHEASTERN MILLWORK CO., INC.
 
019-4774979-001
ONE WILLOW BRIDGE ROAD
019-1092526-001
MILES GLASS COMPANY INC
 
019-4774983-001
IGLESIA EVANGELICA METHODISTA
019-1092527-001
TAMRA POSTON
 
019-4774984-001
SPECTRA GASES INC
019-1092540-001
NATIONS ROOF NORTH LLC
 
019-4774985-001
WASH N FILL EXPRESS
019-1092559-001
HBH ENGINEERS LLC
 
019-4774986-001
GASTRO INTESTINAL SPECIALISTS
019-1092570-001
AARON PALLET CORP
 
019-4774986-002
GASTRO INTESTINAL SPECIALISTS
019-1092578-001
ENCOMPASS I.T. INC
 
019-4774986-003
GASTRO INTESTINAL SPECIALISTS
019-1092655-004
INFINITY MOVING & STORAGE INC.
 
019-4774991-001
FLINTEC INC
019-1092738-001
TARZIA PLUMBING & HEATING LLC
 
019-4774994-001
LAS VEGAS INDOOR SOCCER INC
019-1092770-001
RALCO ELECTRIC INC
 
019-4774995-001
BREWER TECHNOLOGY SOLUTIONS
019-1092786-001
RLIANCE IT INC.
 
019-4774997-001
MECKLENBURG FLEET & AUTOMOTIVE
019-1092796-001
ADAMS TOWING & RECOVERY LLC
 
019-4774998-001
PAPERWISE INC
019-1092801-004
PETROLEUM PRODUCTS, INC.
 
019-4775000-001
CROW SHIELDS & BAILEY PC
019-1094579-002
JOHNSON PLUMBING, INC.
 
019-4775004-001
FIELDS MEDICAL CORPORATION
019-1094585-003
MID VALLEY AGRICULTURAL SERVICES, INC.
 
019-4775007-001
ECOLOGICAL SYSTEMS INC
019-1094589-001
NEOTECH SOLUTIONS INC.
 
019-4775007-002
ECOLOGICAL SYSTEMS INC
019-1094995-002
APEX LANDSCAPING
 
019-4775007-003
ECOLOGICAL SYSTEMS INC
019-1095005-002
FIRST MANAGEMENT, INC.
 
019-4775009-001
FORT MORGAN HISPANIC FOURSQUAR
019-1096256-001
NEW IMAGE BUILDING SERVICES, INC.
 
019-4775011-001
GOETZ AND SONS INC
019-1096256-002
NEW IMAGE BUILDING SERVICES, INC.
 
019-4775013-001
STAHARIT INC
019-1096596-003
WASTEX, LLC
 
019-4775014-002
ROCKY MOUNTAIN CONSTRUCTION LLC
019-1097076-001
CHAFFEE ENTERPRISES, INC.
 
019-4775017-001
H D SUPPLY INC
019-1098019-002
PLATINUM-POOLCARE AQUATECH, LTD.
 
019-4775018-001
REEDS CONSTRUCTION SPECIALTIES
019-1098103-004
PALATINE OIL COMPANY, INC.
 
019-4775019-001
VANBREEMEN INSURANCE AGENY INC


 
Exhibit L-232

--------------------------------------------------------------------------------

 


019-1098506-002
SHARJO, INC.
 
019-4775020-001
UNITED MACHINERY & SUPPLY CO
019-1099056-001
COOL INSURING AGENCY INC
 
019-4775020-002
UNITED MACHINERY & SUPPLY CO
019-1099254-002
CLAXTON SMITH & SONS CONCRETE COMPANY
 
019-4775023-001
SADLER MACHINE CO INC
019-1099257-002
AFFILIATED CARRIAGE SYSTEMS, INC.
 
019-4775024-001
LEGUM HOME HEALTH CARE INC
019-1099268-002
LAW MOTOR FREIGHT, INC.
 
019-4775028-001
CAMBRIDGE MANAGEMENT SERVICES
019-1099289-002
TROY AMBULANCE SERVICE, INC.
 
019-4775029-001
DANVILLE PUBLIC SCHOOL
019-1099331-002
TRUCK KING HAULING CONTRACTORS, INC.
 
019-4775031-001
NATIONAL HEAT EXCHANGE CLEAN
019-1099836-001
VINCENT R PESCE AGENCY LLC
 
019-4775031-003
NATIONAL HEAT EXCHANGE CLEAN
019-1101984-001
TEMPLE BETHEL OF ST PETERSBURG INC
 
019-4775032-001
DERMATOLOGY CENTER OF
019-1102337-001
BLANCO EYEWORKS, INCORPORATED
 
019-4775033-001
SPENCE CHAPIN SERVICES
019-1104046-001
UNIVERSITY PHYSICIANS ASSOCIATION INC
 
019-4775033-002
SPENCE CHAPIN SERVICES
019-1104296-001
TOLL MANAGEMENT CO
 
019-4775034-001
BURKE MICHAEL PSY D & ASSOC PC
019-1105506-001
PRACTICE MANAGEMENT CENTER
 
019-4775037-001
GUND INVESTMENT CORPORATION
019-1106976-001
CAROLINA FILTERS INC
 
019-4775038-001
INSTITUTE FOR HEALTH
019-1107566-001
DURO TEXTILES LLC
 
019-4775039-001
PERFECT MARBLE AND GRANITE INC
019-1107634-001
MULLEN PUBLICATIONS, INC.
 
019-4775045-001
GEOLABS INC
019-1110336-001
THE MILLENNIUM GROUP OF DELAWARE INC
 
019-4775048-001
HOPE COMMUNITY SERVICES INC
019-1110756-001
GREATER PHOENIX YOUTH AT RISK INC
 
019-4775048-002
HOPE COMMUNITY SERVICES INC
019-1114676-001
SYS TEC INC
 
019-4775048-003
HOPE COMMUNITY SERVICES INC
019-1115216-001
WHITE STONE CALCIUM CORPORATION
 
019-4775048-004
HOPE COMMUNITY SERVICES INC
019-1115506-001
AVIATION SOLUTIONS BY AERCAP GROUP
 
019-4775048-005
HOPE COMMUNITY SERVICES INC
019-1116186-001
LOMAR HEALTH CARE INC
 
019-4775048-006
HOPE COMMUNITY SERVICES INC
019-1116302-001
THE CONFERENCE BOARD, INC.
 
019-4775049-001
MAJESTIC POOLS & SPAS LTD
019-1119556-001
JADE DISTRIBUTION, INC.
 
019-4775052-001
WARRIOR HAULING LLC
019-1119856-001
PRATT INSURANCE INC
 
019-4775053-001
BENEFITS PARTNER LLC
019-1120736-001
VILLAGE SURGICENTER LP
 
019-4775054-001
MARANANTHA SEVENTH DAY
019-1121596-001
LORMAR HEALTH CARE INC
 
019-4775055-001
SOUTHSIDE BAPTIST CHURCH
019-1122556-001
THE LAUNDRY CONNECTION OF INDIANA, INC.
 
019-4775055-002
SOUTHSIDE BAPTIST CHURCH
019-1124086-001
BARRISTER TITLE AGENCY OF OHIO, LLC
 
019-4775057-001
FAITH CENTER
019-1124936-001
1704 WASHINGTON LLC
 
019-4775067-001
PER FECT MACHINE AND TOOL INC
019-1124946-001
VERVEINE CORP
 
019-4775069-001
KENTUCKY NEIGHBOURHOOD BANK
019-1127636-001
SQUARE D COMPANY INC
 
019-4775070-001
SYNTEC INDUSTRIES LLC
019-1127676-001
INLAND MEDICAL ENTERPRISES INC
 
019-4775070-002
SYNTEC INDUSTRIES LLC
019-1127856-001
EASTER SEALS SOUTHERN NEVADA
 
019-4775071-001
WOBURN PEDIATRIC ASSOCIATES
019-1128496-001
BIG SKY ONCOLOGY
 
019-4775073-001
GEORGIA NATIONAL PRODUCE LLC
019-1128606-001
FIREPLACE LLC
 
019-4775076-001
RINEER HYDRAULICS INC
019-1129626-001
RW KALISH LLC
 
019-4775078-001
UNIVANCE INC
019-1129666-001
PARKWAY BANK ARIZONA
 
019-4775079-001
LIBERTO MANAGEMENT CO INC
019-1132736-001
KCS & ASSOCIATES LLC
 
019-4775080-001
EADS NORTH AMERICA DEFENSE
019-1133346-001
ALREM INC
 
019-4775082-001
ACCURATE FABRICATION LLC
019-1135026-001
PRECISION BILLING LLC
 
019-4775083-001
SHAWHAN SHEET METAL LLC
019-1135756-001
TERUKO WEINBERG INC
 
019-4775084-001
O TWO PLUS INC
019-1138196-001
AUTOED INC
 
019-4775085-001
UNITED GROUP SERVICES INC
019-1138626-001
CONSOLIDATED INFORMATION SERVICES INC
 
019-4775089-001
RUTLER SCREEN PRINTING INC
019-1138806-001
RIDCO CASTING CO
 
019-4775090-001
BARRY L PRICE REHAB CENTER INC
019-1140456-001
SPITFIRE CONTROL, INC.
 
019-4775092-001
TRUSTEES OF THE INTERNATIONAL
019-1140776-001
WASTE SERVICES, LLC
 
019-4775092-002
TRUSTEES OF THE INTERNATIONAL
019-1140776-002
WASTE SERVICES, LLC
 
019-4775096-001
H2K CONSTRUCTION SERVICES INC
019-1140776-003
WASTE SERVICES, LLC
 
019-4775098-001
NATIONAL MILLWORK INC
019-1140776-004
WASTE SERVICES, LLC
 
019-4775098-002
NATIONAL MILLWORK INC
019-1140866-001
FLAMBEAU AIRMOLD CORPORATION
 
019-4775100-001
PORT ROYAL SALES LTD
019-1141846-001
MONTANA FURNITURE OUTLET.COM INC
 
019-4775102-001
TOY INDUSTRY ASSOCIATION INC
019-1144272-001
MAJESTIK ENTERPRISES, INC.
 
019-4775104-001
PELKEY GEORGIANNE
019-1145446-001
TEGG CORPORATION
 
019-4775106-001
COULOMBE JACINTH
019-1147316-001
DIVERSIFIED DESIGN TECHNOLOGIES INC
 
019-4775107-001
NEW GENERATION LLC
019-1149776-002
TOLEDO CHRISTIAN SCHOOLS INCORPORATED
 
019-4775108-001
WESTGATE PHARMACY LLC
019-1150536-001
MARBELLA CONDOMINIUM ASSOCIATION
 
019-4775108-002
WESTGATE PHARMACY LLC
019-1151816-001
THE GRAM CORPORATION
 
019-4775109-001
WILKINSON FLOOR COVERING INC
019-1152146-001
LE CHOCOLATIER OF FLORIDA INC
 
019-4775112-001
CHILD CARE RESOURCE CENTER INC


 
Exhibit L-233

--------------------------------------------------------------------------------

 


019-1153256-001
CARBONE OF AMERICA CORPORATION
 
019-4775114-001
CONNELLS PEST CONTROL INC
019-1153646-001
LASER RITE TECHNOLOGIES, INC.
 
019-4775116-001
LANEYS MECHANICAL INC
019-1153766-001
EAGLES NEST ON MARCO BEACH CONDOMINIUM A
 
019-4775118-001
LANG STONE COMPANY INC
019-1155156-001
HIRAM COLLEGE
 
019-4775120-001
STEVEN WEINBERG PC
019-1156426-001
TRINITY FLATWORK LLC
 
019-4775122-001
SERVICE ROCK PRODUCTS CORP
019-1158886-001
BERNS LANDSCAPING SERVICES INC
 
019-4775123-001
NATIVITY LUTHERAN CHURCH
019-1159936-001
MONTESSORI SCHOOL OF MOUNT VERNON, INCOR
 
019-4775126-001
J BARBOUR RIXEY PC
019-1160646-001
QUEST DIAGNOSTICS INCORPORATED
 
019-4775129-001
SAINT ANDREWS ASSOCIATES
019-1160766-001
POINT TO POINT GRAPHICS LLC
 
019-4775130-001
TECHO BLOC CORP
019-1162556-001
ENVIRONMENTAL SOLUTIONS GROUP LLC
 
019-4775130-002
TECHO BLOC CORP
019-1162766-001
INDIVIDUAL SUPPORT SERVICES
 
019-4775132-001
KEYSTONE INTERNATIONAL INC
019-1163749-002
PRINTING MART INC OF SOUTH FLORIDA
 
019-4775133-001
S A F E HOUSE INC
019-1164410-001
RED CARPET HEALTH CARE CENTER INC.
 
019-4775135-001
OMNISOURCE CORPORATION
019-1164617-001
SUMMIT VENTURES NE LLC
 
019-4775135-002
OMNISOURCE CORPORATION
019-1166587-001
BLUE CHIP FEDERAL CREDIT UNION
 
019-4775136-001
CORT BUSINESS SERVICES CORP
019-1168427-001
COMMUNITY PARTNERSHIP FOR HOMELESS INC
 
019-4775136-002
CORT BUSINESS SERVICES CORP
019-1168877-001
ADVANCED SIGNING LLC
 
019-4775136-003
CORT BUSINESS SERVICES CORP
019-1169085-001
GENERAL FABRICS COMPANY
 
019-4775139-001
METSO MINERALS INDUSTRIES INC
019-1169637-001
UHS PRUITT HOLDINGS INC
 
019-4775139-002
METSO MINERALS INDUSTRIES INC
019-1171637-001
D REYNOLDS COMPANY LLC
 
019-4775140-001
WRAGTIME AIR FREIGHT INC
019-1171967-001
ZAK LAW OFFICES PC
 
019-4775142-001
J A HEILFERTY & CO
019-1173027-001
ERNIMICH INC
 
019-4775144-001
NORTH MERRICK PUBLIC LIBRARY
019-1173127-001
WHIZ KIDS DAY CARE INC
 
019-4775145-001
FRONTIER FOODS & COLD STORAGE
019-1173697-001
FMHC CORPORATION
 
019-4775146-001
PRESTIGE A B READY MIX LLC
019-1175677-001
MARTINI FOODS INC
 
019-4775146-002
PRESTIGE A B READY MIX LLC
019-1176197-001
INDEPENDENCE HYDRAULICS INC
 
019-4775148-001
ROSS COTTOM LANES INC
019-1176247-001
DAPHNE WOOTEN ATTORNEY AT LAW
 
019-4775149-001
CARGO TRANSPORTATION SERVICES
019-1179756-001
CHAPIN HOME FOR THE AGING
 
019-4775150-001
MARVELL SEMICONDUCTOR INC
019-1180737-001
RVG MANAGEMENT & DEVELOPMENT CO
 
019-4775152-001
WOMENS RECOVERY CENTER INC
019-1181187-001
PENNSYLVANIA CABLE NETWORK
 
019-4775154-001
RUTS MOVING & DELIVERY
019-1182757-001
DOCVIA LLC
 
019-4775155-001
WATCHER MICHAEL A
019-1183857-001
BANSAL ENTERPRISES INC
 
019-4775158-001
FARMERS STATE BANK
019-1185716-001
MYOCARE NURSING HOME INC.
 
019-4775159-001
PROFTECH LLC
019-1186077-001
OLDE TOWNE CLEANERS INC
 
019-4775161-001
TRI STATE PHYSICAL THERAPY INC
019-1186747-001
MAILER'S CHOICE INC
 
019-4775162-001
LAW OFFICES OF CLAUDETTE BATTS
019-1189407-001
ST MICROELECTRONICS INC
 
019-4775164-001
ORLOSKY JON L
019-1189587-001
CM ALMY & SON INC
 
019-4775168-001
COMPUTER SOLUTIONS INC
019-1192696-001
FIVE STAR LAUNDRY MANAGEMENT II LLC
 
019-4775170-001
FRANK & FRANS SHOWCASE JEWELER
019-1194269-002
RAY A. ELLIS
 
019-4775171-001
THYSSENKRUPP SAFWAY INC
019-1194727-001
B & B COPY SERVICE INC
 
019-4775172-001
MORAN & SHAMS PA
019-1195757-001
MONTESSORI CENTRE LLC
 
019-4775174-001
INDIANA BLACK EXPO INC
019-1196137-001
VILLAGE OF HEMPSTEAD COMMUNITY DEVELOPME
 
019-4775176-001
KEMIRA WATER SOLUTIONS INC
019-1196535-001
GUY'S WASTE SERVICES, LLC
 
019-4775179-001
HILLMONT ENDOSCOPY CENTER LLP
019-1196567-001
WOODSON DEVELOPMENT CO
 
019-4775181-001
MARYVILLE INC
019-1196707-001
FISHER INTERNATIONAL INC
 
019-4775182-001
LEHIGHTON CHRYSLER INC
019-1196807-001
SPORTS LICENSED DIVISION OF THE ADIDAS G
 
019-4775183-001
OTTO TRUCKING INC
019-1198857-001
CONTRACT INSTALLATIONS INC
 
019-4775184-001
FUSION HARDWARE GROUP INC
019-1199706-001
FAITH COMMUNITY LUTHERAN CHURCH AN LCMS
 
019-4775186-001
ADDISON SMITH MECHANICAL
019-1200057-001
J PATRICK KERR ARCHITECT INC
 
019-4775189-001
GOOD L CORP
019-1201097-001
ROY LAMBERT & LOVELACE LLP
 
019-4775191-001
ROWLEY BUSHUE AND CO LLP
019-1201977-001
TM BAILEY SERVICES LLC
 
019-4775194-001
PRINTPACK INC
019-1202877-001
NOVAPEX MEDICAL MANAGEMENT
 
019-4775194-002
PRINTPACK INC
019-1206267-001
GOLF EXCHANGE
 
019-4775194-003
PRINTPACK INC
019-1206527-001
PFC OF WAUKESHA INC
 
019-4775194-004
PRINTPACK INC
019-1207717-001
GB DESIGN CONSULTANTS LLC
 
019-4775196-001
NEW MILFORD BOROUGH OF
019-1207766-001
KERSHAWHEALTH
 
019-4775197-001
ARMSTRONG LAW FIRM
019-1210897-001
WASTECO LEASING, INC.
 
019-4775204-001
SEACOAST ELECTRONICS INC
019-1213870-001
WILDFLOWER BREAD COMPANY
 
019-4775207-001
VILLAGE AT WILLOW CROSSING LP
019-1214067-001
FIRST UNITED METHODIST CHURCH OF COLUMBI
 
019-4775212-001
FIRST CHOICE MEDICAL CARE


 
Exhibit L-234

--------------------------------------------------------------------------------

 


019-1216097-001
SENTINEL DATA SOLUTIONS INC
 
019-4775213-001
MARPUS LLC
019-1220677-001
INTEX COMMERCIAL DOOR SYSTEMS
 
019-4775215-001
BRADY DAVID
019-1223367-001
COSENTRY.NET LLC
 
019-4775217-001
BLUE RIBBON AUTO COLLISION
019-1224937-001
MEGA NA, INC.
 
019-4775217-002
BLUE RIBBON AUTO COLLISION
019-1227467-001
TEMPLE BNAI JESHRUN
 
019-4775219-001
STEAMATIC CARPET LLC
019-1234396-002
VOGL BROTHERS PARTNERS
 
019-4775220-001
ROOFING CONSULTANTS OF ARIZONA
019-1235687-001
RIVARS INC
 
019-4775221-001
GREGORY J FACEMYER MD LLC
019-1237547-001
PACKAGING SOLUTIONS
 
019-4775222-001
TRAVELPRO INTERNATIONAL INC
019-1238177-001
PECORA FLOORING INC
 
019-4775222-002
TRAVELPRO INTERNATIONAL INC
019-1239537-001
CARLOS MANRIQUE DE LARA, M.D., P.A.
 
019-4775223-001
STUBER INSURANCE AGENCY INC
019-1240937-001
ICON INTERNET MEDIA, INC.
 
019-4775224-001
MARLIL INC
019-1244399-003
EDWIN DALE HASTINGS
 
019-4775228-001
RUSH TRUCK LEASING INC
019-1254452-003
CHRISTOPHER R. JESTICE
 
019-4775229-003
MIDDLETON BUILDING SUPPLY INC
019-1274510-002
DARWIN M. BRACE
 
019-4775230-001
FINIS E WILLIAM III
019-1304139-901
A.H. QUIRANTES & ASSOCIATES, P.A.
 
019-4775231-002
GOSLINE MURCHIE AGENCY INC
019-1304565-002
LOST CREEK LAND & CATTLE COMPANY
 
019-4775232-001
CITY TO CITY CARPET CLEANERS
019-1304565-003
LOST CREEK LAND & CATTLE COMPANY
 
019-4775234-002
AUDUBON SOCIETY OF NEW HAMP
019-1314605-002
GRASSMAN LLC
 
019-4775235-001
CORIACI ENTERPRISES LTD
019-1314605-003
GRASSMAN LLC
 
019-4775237-001
LONG DELWIN
019-1367841-001
PAMPLIN COMMUNICATIONS CORPORATION
 
019-4775239-001
ROMER INC
019-1374782-003
SOMERSET FARMS, LP
 
019-4775240-001
DPS MANAGEMENT INC
019-1374786-001
WILLIAM M. KNIGHT JR.
 
019-4775241-001
SHORELINE VETERINARY HOSPITAL
019-1374786-003
WILLIAM M. KNIGHT JR.
 
019-4775244-001
JN THOMPSON CONSTRUCTION CO
019-1374786-004
WILLIAM M. KNIGHT JR.
 
019-4775245-001
AMERICAN RED CROSS OF CENTRAL
019-1374786-005
WILLIAM M. KNIGHT JR.
 
019-4775247-001
RIDA DEVELOPMENT CORPORATION
019-1374786-006
WILLIAM M. KNIGHT JR.
 
019-4775248-001
BBG VENTURES LLC
019-1384856-002
PHILLIPS CHOICE FARM, INC.
 
019-4775249-001
UPPER OHIO VALLEY SERVICES CO
019-1384856-003
PHILLIPS CHOICE FARM, INC.
 
019-4775250-001
HESS AGRIS INSURANCE INC
019-1406834-002
GLOBAL INVESTIGATIVE SERVICES INC.
 
019-4775252-001
C L FINLAN & SON INC
019-1433781-001
HAROLD G. SMITH
 
019-4775254-001
HEALTHY HARVEST INC
019-1434962-002
CONCRETE DESIGNS & RESURFACING, LLC
 
019-4775255-001
NEW ENGLAND WOOD LOCKER
019-1435044-001
GLENN M. DEMLINGER, OD
 
019-4775256-001
DORICK ENTERPRISES INC
019-1436444-001
MIDCOAST AVIATION, INC
 
019-4775257-001
RICK SCHNIDER INSURANCE AGENCY
019-1439744-001
SOUTH MS VETERINARIAN CLINIC, INC.
 
019-4775260-001
SUNRISE BANK OF ARIZONA
019-1446145-001
CUTTING EDGE AUTO INC
 
019-4775261-001
STREAMLINE AVIATION INC
019-1464745-001
WILLIAM P. TIPTON, DDS, INC.
 
019-4775262-001
DESIGN SHUTTERS INC
019-1475083-002
MIEROP FARM'S, INC.
 
019-4775265-001
LYNNS HERITAGE HOUSE INC
019-1479846-901
CCB ENTERPRISES, L.L.C.
 
019-4775269-001
RAILROAD NURSERY INC
019-1480346-001
LUDLOW EYE ASSOCIATES, P.C.
 
019-4775271-001
MANHATTAN ARTS CENTER
019-1496646-001
ROBBIE A. HASHEM, DDS, MS, PA
 
019-4775272-001
HOSPITALITY BRATTLEBORO LLC
019-1501846-001
FRONTIER SHOW PRODUCTIONS, INC.
 
019-4775274-001
TRANSEMANTICS INC
019-1517046-001
MITCHELL GREEN
 
019-4775279-001
INVENTEC APPLIANCES USA
019-1534048-001
GLASTONBURY VETERINARY HOSPITAL, LLC
 
019-4775280-001
TLC THE LASER CENTER INC
019-1549548-001
HORACE J. DUFFIELD
 
019-4775282-001
STELLAR REAL ESTATE LLC
019-1565267-002
BRIAN KISHBAUGH, ALAN J. KISHBAUGH & SCO
 
019-4775283-001
CARDIOVASCULAR ASSOCIATES PC
019-1584549-001
WARE CONSTRUCTION COMPANY INC
 
019-4775284-001
ZION UNITED CHURCH OF CHRIST
019-1636449-001
EAGLE EYE OPTICAL, LLC
 
019-4775286-001
ARMONK LIMOUSINE CAR SERVICE
019-1636649-901
STEEL ELECTRIC PRODUCTS COMPANY, INC.
 
019-4775287-001
JENNYS LUNCHBOX #1
019-1645427-003
ROBERT PAWLOWSKI
 
019-4775291-001
JUPITER AUTO SPA INC
019-1655349-002
TOLT TECHNOLOGIES SERVICE GROUP, LLC
 
019-4775297-001
IT XCHANGE CORP
019-1655349-901
TOLT TECHNOLOGIES SERVICE GROUP LLC
 
019-4775298-001
JENNYS LUNCHBOX #2
019-1666249-001
M.G. DENTAL ASSOCIATES, PLLC
 
019-4775306-003
WATTS DONOVAN & TILLEY PA
019-1669246-001
BIO 2 INTERNATIONAL, INC.
 
019-4775307-001
POLAR KING DRIVE IN INC
019-1707250-001
EAGLE VILLAGE, INC
 
019-4775308-001
SOVRAN SELF STORAGE INC
019-1718250-001
DR. DAVID OLDROYD, DDS, P.C.
 
019-4775309-001
VCA ANTECH INC
019-1720833-002
NEW BRITAIN CITY OF
 
019-4775310-001
KWIK CAR CARE INC
019-1726013-001
I-MARK INC.
 
019-4775311-001
COOL SPRINGS GENERAL STORE
019-1748250-001
FRONTRANGE SOLUTIONS, INC.
 
019-4775313-001
STICK N STEIN EATERY
019-1748250-002
FRONTRANGE SOLUTIONS USA INC.
 
019-4775314-001
WISCONSIN MANAGEMENT COMPANY


 
Exhibit L-235

--------------------------------------------------------------------------------

 


019-1759543-002
CARY H. GANZ, D.D.S., P.C.
 
019-4775315-001
RODEFER MOSS & CO PLLC
019-1760950-001
EDWARD W. ECK JR.
 
019-4775317-001
GRAPHIC PRODUCTIONS INC
019-1775850-001
GASKINS COATING CO., INC.
 
019-4775318-001
GRANDVIEW FAMILY PRACTICE INC
019-1777350-001
NORMAN E SMITH VMD
 
019-4775319-001
AFILLIATED RESOURCE GROUP INC
019-1791111-001
ALPHA ELECTRONICS INTERNATIONAL INC.
 
019-4775320-001
NASSAU SUFFOLK LAW
019-1793250-001
PERSONAL ZOO SUPPLY, INC.
 
019-4775320-002
NASSAU SUFFOLK LAW
019-1806950-001
AMMKO, INC.
 
019-4775324-001
VIRGINIA SPINE INSTITUTE PLC
019-1817315-001
ERIC C BLUESTONE, DMD
 
019-4775324-002
VIRGINIA SPINE INSTITUTE PLC
019-1838250-001
SUPER STAR PIZZA, INC.
 
019-4775324-003
VIRGINIA SPINE INSTITUTE PLC
019-1842450-001
WHATCOM DENTAL LAB, INC.
 
019-4775325-001
PLAINFIELD CITY OF
019-1849150-001
HUGH W. OSER D.D.S. P.A.
 
019-4775330-001
BLUEWATER BUILDERS INC
019-1864205-001
SKANSKA USA BUILDING INC.
 
019-4775333-001
WELSHFIELD PROPERTIES LLC
019-1865850-001
MARYLAND GUIDE SERVICE, LLC
 
019-4775334-001
CENTRAL ARKANSAS PEDIATRICS
019-1867250-001
GUIDESOFT, INC.
 
019-4775335-001
FORNEY INCORPORATED
019-1868350-001
AMERICAN SCREEN PRINTING, INC.
 
019-4775337-001
LAMPS PLUS INC
019-1870550-001
MICHAEL J FERRUCCI
 
019-4775338-001
LARRY HOLLOWAY PHOTOGRAPHY
019-1874850-001
HAPPY TOOTH DENTAL GROUP, P.C.
 
019-4775338-002
LARRY HOLLOWAY PHOTOGRAPHY
019-1875650-002
ROBERT A. NOLL
 
019-4775339-001
ATWOOD BARBARA
019-1889450-001
YOUR DENTAL P.C.
 
019-4775340-001
MEGA CAST INC
019-1915551-001
JOSE ORTIZ, M.D., P.C.
 
019-4775340-002
MEGA CAST INC
019-1922603-001
WILLIAM G HANSON, DDS
 
019-4775345-001
GROUP AMERICAR TRANSPORTATION
019-1925720-001
TENDER CROP FARM INC.
 
019-4775346-001
GILGERT G DEAN
019-1925720-002
TENDER CROP FARM INC.
 
019-4775348-001
EL PASO TRUSS INC
019-1925723-001
ROBERT J. WHEATLEY
 
019-4775349-001
BELLECRAFT WOODWORKING INC
019-1931551-001
PRODUCT DATA INTEGRATION TECHNOLOGIES, I
 
019-4775350-001
SITUS INC
019-1953751-001
DEBORAH HART, DMD, PA
 
019-4775352-001
EL PASO IRON & METAL I
019-1954316-001
BOARDMAN FAMILY CHIROPRACTIC, P.C.
 
019-4775354-001
SEAGRAVE SALES & SERVICE
019-1954651-001
BRANDON R. LEMUEL, DC
 
019-4775355-001
LOUISVILLE TILE DISTRIBUTORS
019-1974551-001
BEST RECOVERY SERVICES, L.L.C.
 
019-4775356-001
BIOTECH PHARMACY INC
019-1981451-001
ST. MARY'S CATHOLIC ELEMENTARY SCHOOL
 
019-4775357-001
FORM ARCHITECTURE LLC
019-1982751-002
BRONX COUNTY RECYCLING, LLC AND COPAKE V
 
019-4775358-001
MONROE COUNTY PROFESSIONAL
019-1985851-001
HERMAN S CLARK
 
019-4775359-002
REDDING DRYWALL AND STUCCO
019-1986051-001
THE PEST EXPERTS, INC.
 
019-4775361-001
BLACK MOUNTAIN MUSICAL
019-1986280-001
ROBERT W. HURLEY
 
019-4775362-001
METHODIST SPECIALTY PHYSICIANS
019-1991080-001
WILLIAM N. MCCREARY
 
019-4775363-002
SHELDON DAVIS WELLS &
019-1995151-001
DAVID W. REAGAN, MD
 
019-4775364-001
TIDEWATER EQUIPMENT CO
019-2005770-001
UNITED LIFE CARE AMBULANCE SERVICES, INC
 
019-4775368-001
MATRANGA WANDA
019-2009651-001
P.D.Q., INC.
 
019-4775369-001
PRIMARY CARE SPECIALISTS
019-2020451-001
ALAN L. HASSINGER
 
019-4775372-001
ADVANCED WASTE SERVICES
019-2020451-002
ALAN L. HASSINGER
 
019-4775373-001
TURF CARE SUPPLY CORP
019-2022252-001
THEATRIX HAWAII, LLC
 
019-4775377-001
INBLOOM GROUP LLC
019-2029551-001
THE WILD RICE EXCHANGE INC.
 
019-4775379-001
INTEGRATED TITLE INSURANCE
019-2032951-001
TRINITY CHIROPRACTIC WELLNESS CENTER, IN
 
019-4775380-001
FIRST BAPTIST CHURCH OF
019-2045450-001
DISPLAY STRUCTURES INC
 
019-4775384-001
POTTER COUNTY OF
019-2054351-001
DENTAL EXCELLENCE, LLC
 
019-4775385-001
FULLER INC
019-2058251-901
SWAY STUDIO, LLC
 
019-4775388-001
AMANO CINCINNATI INCORPORATED
019-2065151-001
SIGNATURE QUARTERS,LLC
 
019-4775390-001
CENTURY MACHINERY CO INC
019-2066251-001
FAITH OUTREACH CENTER OF CONROE, TEXAS,
 
019-4775392-001
TOBLER PHYSICAL THERAPY
019-2066721-001
KERR CABINET & DESIGN, INC.
 
019-4775397-003
DALTILE CORPORATION
019-2072951-001
YOUN S. CHUNG
 
019-4775399-001
RHW MANAGEMENT INC
019-2076451-001
PICASSO'S PIZZA & GRILL, INC.
 
019-4775400-001
CENTRAL ISLIP PUBLIC LIBRARY
019-2077151-001
MARY JEAN MEDINA
 
019-4775401-001
NEW BIRTH MINISTRIES INC
019-2078651-001
GRATINGS, INCORPORATED
 
019-4775402-001
LANDZETTEL ROBERT L JR
019-2082351-001
SHARON HARRIS, DVM
 
019-4775403-001
SOUTHEASTERN MEDEQUIP INC
019-2098951-001
BELL'S POWDER COATING INC.
 
019-4775404-001
ADVANCED SPINE & SPORTS
019-2102351-001
SUSTAINABLE ENERGY DEVELOPMENT, INC.
 
019-4775404-002
ADVANCED SPINE & SPORTS
019-2109251-001
D'ONOFRIO'S, INC.
 
019-4775406-001
GENTER HEALTHCARE INC
019-2110651-001
CLEAN-A-LOT, INC.
 
019-4775407-001
HOLY REDEEMER CATHOLIC CHURCH
019-2111935-001
NORTH CAL HAULING COMPANY
 
019-4775408-001
RICS CLEANERS INC


 
Exhibit L-236

--------------------------------------------------------------------------------

 


019-2119852-001
DOZER'S SUDS AND DUDS LLC
 
019-4775411-001
SOUTH JERSEY ENERGY SOLUTIONS
019-2121052-001
MERCURY TECHNOLOGY GROUP INC
 
019-4775412-001
BLANCETT TRA
019-2122952-901
STARTEK INC.
 
019-4775413-001
CONSTRUCTION HEAT OF IOWA
019-2137652-001
ANTHONY INZANA
 
019-4775414-001
SOJOURNER RECOVERY SERVICES
019-2141352-901
INTERNATIONAL REHAB PROFESSIONALS, INC.
 
019-4775415-001
COMMERCIAL REFRIGERATION SVC
019-2145752-001
SEMOG FOODS INC
 
019-4775417-001
MASSACHUSETTS EYE ASSOCIATES
019-2146752-001
GROUNDWATER ANALYTICAL, INCORPORATED
 
019-4775419-001
MARYMOUNT SCHOOL OF NEW YORK
019-2153692-001
WHOLE HEALTH DENTAL CENTER, PLLC
 
019-4775420-001
GEORGIA JUDICIARY COURT OF
019-2154452-001
LAWRENCE DENTAL, P.C.
 
019-4775421-001
HIGH PERFORMANCE TUBE INC
019-2160652-001
3WA ENTERPRISES, LLC
 
019-4775422-001
RELIANCE VITAMIN CO INC
019-2168152-001
MICHAEL JAMES DONOVAN
 
019-4775423-001
LIBERTY PROPANE
019-2171252-001
GOLDEN MILE PET SERVICES, INC
 
019-4775424-001
CONNAUGHT GROUP LIMITED
019-2172252-001
COMPLETE PET CARE, PLC
 
019-4775425-001
WARREN SYSTEMS GROUP INC
019-2174652-001
PELICAN PRODUCTS, INC.
 
019-4775426-001
MAX FINE FURNITURE & APPLIANCE
019-2176652-001
PRO-LINE ENTERPRISES, LLC
 
019-4775427-001
PINE HEATING AND COOLING SYS
019-2184126-001
RUSTY ROOSTER, INC.
 
019-4775428-001
GENESIS CORP
019-2187370-001
ARLENE STIVALI
 
019-4775431-001
SMP INVESTMENTS LLC
019-2188152-001
CRAIG A. FIDLER, O.D., P.A.
 
019-4775433-001
SACHS MAITLIN FLEMING GREENE
019-2191352-001
CHARLES SKINNER
 
019-4775435-001
RWP INCORPORATED
019-2192152-001
KATE SOMERVILLE SKINCARE, LLC
 
019-4775435-002
RWP INCORPORATED
019-2192701-001
JAMIE EPPERSON, D.D.S. P.A.
 
019-4775437-001
MEDISTAT PHARMACY SERVICES
019-2193552-001
ALPHA & OMEGA PLUMBING, L.L.C.
 
019-4775444-001
RIO MOTOR COMPANY INC
019-2196252-001
CLIFFORD E. MORGAN
 
019-4775445-001
PROCARE PHYSICAL THERAPY
019-2203752-001
GILBO ENTERPRISES, INC.
 
019-4775446-001
RTL EQUIPMENT INC
019-2208152-002
IN THE BAG, INC.
 
019-4775449-001
SCHWANS CONSUMER BRANDS NORTH
019-2214706-002
WEBCO HAWAII, INC.
 
019-4775450-002
TRANSPORTATION GEORGIA DEPART
019-2215143-001
SPECIALIZED EQUIPMENT SERVICES, INC.
 
019-4775451-001
DAVIS LONNIE L
019-2216552-001
PARKER PRECISION MANUFACTURING, INC.
 
019-4775453-001
INSIGHT COMMUNICATIONS MIDWEST
019-2219952-001
ADVENT FOOT & ANKLE INC.
 
019-4775457-001
A & K HEATING AND AC INC
019-2224920-001
PURPLE COW LTD.
 
019-4775461-001
AIRPORT HOTELS INC
019-2227252-001
JC BOWLING & COMPANY, LLC
 
019-4775462-001
CLYMER ROBERT
019-2237152-001
SILVAGNOLI-GUZMAN CPA GROUP, PSC
 
019-4775466-001
WASHING SYSTEM LLC
019-2250052-001
MARK FENDERSON
 
019-4775467-001
S & S EQUITIES INC
019-2250852-001
CLATTENBURG ENTERPRISES, INC.
 
019-4775468-001
HARDY WILSON ELECTRIC COMPANY
019-2252652-001
AAUSTIN EXPRESS, INC.
 
019-4775469-001
KELLEY CHEVROLET INC
019-2253152-001
CLINICA HISPANA LA PAZ, P.C.
 
019-4775470-001
ART & FRAME DEPOT
019-2254752-001
SAMUEL BRYANT BLEDSOE
 
019-4775471-001
MIM RESTAURANTS LTD
019-2254852-001
EVANGELICAL SERVICES FOR THE AGING
 
019-4775472-001
KAMENSKY & COHEN LAW FIRM
019-2255452-001
CP ADHESIVES, INC.
 
019-4775474-001
LAWRENCE & COMPANY COLLEGE OF
019-2255452-003
CP ADHESIVES, INC.
 
019-4775477-001
NATIONAL ASSOCIATION FOR THE
019-2256051-001
NEW LEAF BIOFUEL, LLC
 
019-4775477-002
NATIONAL ASSOCIATION FOR THE ADVANCEMENT
019-2257552-001
TEK BUILDERS, INC.
 
019-4775479-001
NORTHERN CALIFORNIA REHAB
019-2271652-001
C&C COLLISION, INC
 
019-4775483-001
PINES HOTEL GROUP LTD
019-2272152-001
MEDICAL TRANSPORTATION MANAGEMENT, INC.
 
019-4775485-001
WESTFIELD MIDRIVERS
019-2276074-001
Commonwealth Wholesale Corp.
 
019-4775487-001
FERVENT PRAYER OUTREACH
019-2279451-001
GARY SMITH
 
019-4775489-001
CALI AMERICA LOGISTICS INC
019-2280651-001
ARLAND STEPHENS
 
019-4775490-001
PROGREXION TELESERVICES INC
019-2281052-001
BRIDGET PATTERSON-MARSHALL
 
019-4775491-001
M Z WALLACE INC
019-2282952-001
M & M TRUCKING, INC.
 
019-4775492-001
FIRST BAPTIST CHURCH
019-2283652-001
VANNARA SAKBUN
 
019-4775494-001
KLEIN FUNERAL HOMES INC
019-2290352-001
US METALS INC.
 
019-4775495-001
MIDWEST INSPECTION SERVICES
019-2295452-001
JIM BLACKWELDER
 
019-4775496-001
JIM AARTMAN INC
019-2296288-002
TSF REALTY, INC.
 
019-4775497-001
WBS INC
019-2303437-001
MICHAEL N. WHITESIDE
 
019-4775498-001
AMERIDREAM REALTY
019-2303628-001
STELCO ENTERPRISES INCORPORATED
 
019-4775501-001
CLYDESDALE BREEDERS
019-2306353-002
DAVID DRAGON
 
019-4775502-001
ALTAIR TECHNOLOGIES INC
019-2306652-001
DIGITAL SALES NETWORKS INC
 
019-4775504-001
SUMITOMO ELECTRIC CARBIDE MFG
019-2314281-001
PHILIP D PARK
 
019-4775505-001
B F N CORP
019-2315315-001
AMERICAN HORSE TRANSPORTATION LLC
 
019-4775507-001
AMBE HOSPITALITY COMPANY LLC


 
Exhibit L-237

--------------------------------------------------------------------------------

 


019-2315352-001
IPPS, INC.
 
019-4775509-002
PREMIER AUTO RECOVERY INC
019-2316252-001
MMP PRINTING OF BROOKLINE, INC.
 
019-4775515-001
GRISWOLD SPECIAL CARE
019-2316452-001
NORTH GEORGIA TEXTILE SUPPLY CO.
 
019-4775518-001
WESLEY WILLOWS
019-2320852-001
GROUP FGG, INC.
 
019-4775519-001
MOUNT HOPE HOUSING COMPANY INC
019-2321452-001
JOHN HAZEN
 
019-4775521-001
KING DAVID OF SUNNY ISLES
019-2322752-001
MIAMI NICE EXCURSIONS, INC.
 
019-4775522-001
NORTHWESTERN MEMORIAL
019-2323652-001
JAMES BAILOR
 
019-4775522-002
NORTHWESTERN MEMORIAL
019-2328952-001
M & D COMPANIES INC
 
019-4775523-001
WYLA INC
019-2329852-001
HODGSON FARMS LLC
 
019-4775525-001
T N T COLOR SERVICE INC
019-2329852-002
HODGSON FARMS LLC
 
019-4775526-001
ATKINSON & MULLEN TRAVEL INC
019-2329852-003
HODGSON FARMS LLC
 
019-4775528-001
HARVEST CHURCH
019-2331152-901
CHAD DOUGLAS PRIMMER, P.C.
 
019-4775529-001
CONSTRUCTION WHOLESALE INC
019-2332852-001
RICHARD ELLIOTT
 
019-4775531-001
REGENCY ENTERPRISES INC
019-2334052-001
RALLY SOFTWARE DEVELOPMENT CORP
 
019-4775538-005
GENESIS GROUP INC
019-2335852-001
HOTSHOTS EAST GYMNASTICS, INC.
 
019-4775542-001
MONTESSORI TIDES SCHOOL INC
019-2336852-001
TODAYS WINDOW FASHIONS, INC.
 
019-4775546-001
APEX BENEFITS GROUP INC
019-2338552-001
BARRI REMITTANCE COPRORATION
 
019-4775547-001
HEAVENLY RAINBOW FARMS
019-2339452-001
GRANDVIEW EAST DEVELOPMENT, L.L.C.
 
019-4775548-001
EAST COAST SALES COMPANY INC
019-2339852-001
DEL NORTE BREWING CO., LLC
 
019-4775549-001
LYONS AUTO REPAIR
019-2340652-001
SPARTAN CONCRETE, INC
 
019-4775551-001
SAYWELL INTERNATIONAL INC
019-2341346-001
NEW DAY PHARMACY CORPORATION
 
019-4775553-001
CINCINNATI LAND SURVEYING INC
019-2343552-001
RENEWABLE FIBER, INC.
 
019-4775554-001
WELCH CAPITAL PARTNERS LLC
019-2344752-001
PURPLE ARROW TRAILER SERVICES, INC.
 
019-4775556-001
BROOKS ATKINSON THEATRE
019-2346552-001
BUTTERCUP FARM MARKET, INC.
 
019-4775556-002
BROOKS ATKINSON THEATRE
019-2348752-001
IN TOUCH LOGISTIC SERVICES, INC.
 
019-4775556-003
BROOKS ATKINSON THEATRE
019-2351452-001
FRANKLIN PAINT AND BODY, LLC
 
019-4775556-004
BROOKS ATKINSON THEATRE
019-2355151-001
BELL MONUMENT COMPANY, LLC
 
019-4775558-001
VALLEY INDUSTRIAL ASSOCIATION
019-2356852-001
PAGAN & PABON
 
019-4775560-001
ARTHUR J ROGERS & CO
019-2359752-001
SHEP'S TOWING & RECOVERY, INC.
 
019-4775562-001
RHAME AND ELWOOD
019-2360852-001
DDM-DIGITAL IMAGING, DATA PROCESSING AND
 
019-4775564-001
EAST FRESNO BAPTIST CHURCH
019-2363470-001
MOKULEIA FARMS, INC.
 
019-4775565-001
UNITED FOOD BANK
019-2365752-001
TOTINOS ITALIAN KITCHEN, INC.
 
019-4775567-001
KINGDOM WOODWORKS INC
019-2366852-001
THE AD CENTER INC
 
019-4775569-001
MPI OUTSOURCING
019-2369052-902
TEMPLE BETH SHOLOM
 
019-4775571-001
FIDELITY BUILDING
019-2376439-001
SPEC FORMLINERS, INC.
 
019-4775572-001
BEST PLUMBING INC
019-2376552-001
CASTLE SERVICE, LLC
 
019-4775574-001
OLSEN BROTHERS RANCHES INC
019-2376883-001
CHICAGO CORNEA CONSULTANTS
 
019-4775575-001
C & G ENTERPRISES
019-2377652-002
QUANTUM UNLIMITED LLC
 
019-4775577-001
VINCEREMOS THERAPEUTIC RIDING
019-2379652-001
STEELWEDGE SOFTWARE, INC
 
019-4775581-001
JUDICIARY COURT OF THE STATE
019-2381852-001
EAST WEST VENTURES LLC
 
019-4775582-001
DRS ALWAY BALAZS AND ASSOC
019-2386852-001
HAROLD MELBY
 
019-4775585-001
HOGAN PAUL
019-2394252-001
KELLY M. CHRISTENSEN, DC
 
019-4775586-001
NEW YORK LEGAL ASSISTANCE
019-2396152-001
GNZ LTD
 
019-4775588-001
NEW LINE TRANSPORT
019-2402952-001
GERALD ALAN LEWIS
 
019-4775589-001
I MACH INC
019-2404452-001
SUMMIT 5, LLC
 
019-4775591-001
MADISON SQUARE BOYS & GIRLS
019-2404652-001
ECHOLS AUTO SPORTS, LLC
 
019-4775593-001
HILCO CORPORATION
019-2406452-001
VIRGINIA AUTO RECOVERY INC
 
019-4775595-002
ARROW REALTY INC
019-2415052-001
SEAMLESS FLOORING SYSTEMS LLC
 
019-4775599-001
BROOKDALE LIVING COMMUNITIES
019-2415052-002
SEAMLESS FLOORING SYSTEMS LC
 
019-4775601-001
SPECIALISTS IN
019-2415752-001
DR. RON D. PAGE, OPTOMETRIST, INC., P.C.
 
019-4775605-001
URBAN LEAGUE OF RHODE ISLAND
019-2416752-001
JEON CORPORATION
 
019-4775606-001
AS YOU WISH LLC
019-2422327-001
WHOLISTIC BOTANICALS, LLC AND GET IT DON
 
019-4775608-002
SPRINT NEXTEL CORPORATION
019-2422952-001
RUDOLPH I. FETTEROLF
 
019-4775609-001
BERLIN STEEL CONSTRUCTION
019-2424752-901
HOLY TRINITY LUTHERAN CHURCH FOUNDATION,
 
019-4775610-002
GAFVT MOTORS INC
019-2426248-001
SUBSURFACE IMAGING, INC.
 
019-4775611-001
BLOCK BUYING GROUP LLC
019-2426518-003
JEFFERY A. AMMERMAN
 
019-4775614-001
PERMA PURE LLC
019-2427752-001
ARTHUR CARLOS & SANDRA CARLOS
 
019-4775615-001
GORDON FOOD SERVICE INC
019-2428852-001
JEWELL ENTERPRISES, INC.
 
019-4775617-001
PRIVATE FLEET BACKHAUL LLC
019-2433052-001
HOPKINS NATURAL GAS SERVICE, INC.
 
019-4775619-001
DESERT IMAGING SERVICES INC


 
Exhibit L-238

--------------------------------------------------------------------------------

 


019-2435252-001
LUXURY LIMOUSINE OF NORTH FLORIDA, INC
 
019-4775621-002
NORTHSHORE PSYCHOLOGICAL SERVICES LLC
019-2437750-001
EMERSON E. COOLEY JR.
 
019-4775625-001
CHINATRUST BANK
019-2439552-001
LES CHEVEUX SALON, INC.
 
019-4775626-001
RADWORKERS INC
019-2440252-001
JOHN CRANE
 
019-4775627-001
INTER TEL INCORPORATED
019-2441349-001
M DENNIS SHAFER
 
019-4775628-001
SALVATION ARMY EASTERN
019-2441349-002
M DENNIS SHAFER
 
019-4775630-001
JAIMES TIRE AND MUFFLER
019-2442252-001
DEMETECH CORPORATION
 
019-4775632-001
PRINTING CENTER MEDIA INC
019-2445651-001
LEE VENTURES, INC.
 
019-4775635-001
PYRAMID PLASTICS INC
019-2446536-003
CONSOLIDATED WASTE SERVICES, LLC
 
019-4775636-001
LAYDON MICHAEL R PC CPA
019-2448852-001
FRANK WILSON
 
019-4775639-001
ROCKY MOUNTAIN TRAVEL CENTERS
019-2451752-001
JANE ASHELY GRAY
 
019-4775640-001
PACIFIC INSULATION COMPANY
019-2452152-001
CERTIFIED FIRE AND SAFETY LLC
 
019-4775642-001
CHRIST TEMPLE CHURCH
019-2452652-001
RYDER MEMORIAL HOSPITAL, INC.
 
019-4775643-001
MCO TIRE & SERVICE INC
019-2454852-001
J. BOGNAR TRUCKING, LLC
 
019-4775647-001
TRI FLO INTERNATIONAL INC
019-2456452-001
PATRICK J. SCIORTINO, MD
 
019-4775648-001
ALERT HEALTH INC
019-2464052-001
LEASA INDUSTRIES, CO., INC.
 
019-4775650-001
U STORE IT TRUST
019-2466152-001
HENDERSON & MEDALIST RESTORATION & CLEAN
 
019-4775652-001
DLT&V SYSTEMS ENGINEERING INC
019-2467552-001
BLUE RIDGE LABS, INC.
 
019-4775653-001
SAPOZNIK INSURANCE & ASSOC INC
019-2468152-901
ATKINSON FARMS, INC.
 
019-4775657-001
COMSTOCK MARKETING SERVICES
019-2469152-001
DAVID J. KIM
 
019-4775657-002
COMSTOCK MARKETING SERVICES
019-2472052-001
MCCSTORER ENTERPRISES, INC.
 
019-4775659-001
JRC ASSISTED LIVING INC
019-2473752-001
DIMAGGIO BROTHER'S PIZZA, INC.
 
019-4775662-001
ORTHODONTIX LTD PC
019-2477981-001
CHESKIN HOLSTEIN FARM A PARTNERSHIP
 
019-4775663-001
BEHAVIOR RESEARCH CENTER INC
019-2478152-001
JOHN SANDY PRODUCTIONS, INC.
 
019-4775664-001
SCHMID MOULTON PARKWAY LP
019-2478552-001
LARRY M BAKER JR
 
019-4775664-002
SCHMID MOULTON PARKWAY LP
019-2479652-001
JIMMIE ALFORD
 
019-4775664-003
SCHMID MOULTON PARKWAY LP
019-2482852-001
YURIM L L C
 
019-4775664-004
SCHMID MOULTON PARKWAY LP
019-2483352-001
RIVER CITY SUPPLY, INC.
 
019-4775665-001
CIELO VISTA CHURCH
019-2484752-001
OFICINAS DE ABOGADAS
 
019-4775666-001
GLOBAL LIFE SETTLEMENTS
019-2485952-001
JMACH, INC.
 
019-4775667-001
MONTICELLO CHRISTIAN CHURCH
019-2486252-001
MOUNT AUBURN ATHLETIC CLUB INC.
 
019-4775667-002
MONTICELLO CHRISTIAN CHURCH
019-2489852-001
CAFE VALLEY, INC.
 
019-4775669-001
SUPER LAUNDRY EQUIPMENT CO LP
019-2490252-001
VARNER'S TREE FARM & CIDER MILL LTD.
 
019-4775671-001
BRINKMAN PRESS INC
019-2491952-001
GLADTIME FARM, L.L.C.
 
019-4775673-001
SKILLED CARE PHARMACY INC
019-2493552-001
HEAD OF CLASS, LLC
 
019-4775674-001
E Z MAILING CENTER INC
019-2495152-001
RONALD G. FOX
 
019-4775675-001
CORVEL CORPORATION
019-2496621-001
BAY AREA TREE CARE, INC.
 
019-4775678-001
VARIATION REDUCTION SOLUTION
019-2496627-002
CROWN HAULERS, INC.
 
019-4775680-001
SCHWEITZER REAL ESTATE INC
019-2496634-001
PAUL H WEEKS
 
019-4775681-001
ST MICHAELS RUSSIAN ORTHODOX
019-2497270-001
JAM TOWING AND TRANSPORT INC.
 
019-4775682-001
ARLINGTON INDUSTRIES INC
019-2500052-001
HOLDSWORTH & LARSON, CPAS, PLLC
 
019-4775684-001
CHOPELAS & ASSOCIATES INC
019-2500452-001
ECATAPULT, INC.
 
019-4775685-001
NURTURE SPA LLC
019-2502252-001
CANNON'S DIRECTIONAL DRILLING LLC
 
019-4775686-001
DYNALINK COMMUNICATIONS INC
019-2503052-001
CHARLES HUGHES
 
019-4775689-001
X COM TECHNOLOGIES LLC
019-2503452-001
BRUCE CARTER
 
019-4775690-001
NORTHWEST OB & GYN ASSOCIATES
019-2506708-002
THREE T TRANSPORT LLC
 
019-4775691-001
CHATHAM COUNTY OF
019-2508299-002
J R AND SON TRUCKING CO., INC.
 
019-4775691-003
CHATHAM COUNTY OF
019-2510053-001
COLINKURTIS LTD
 
019-4775691-004
CHATHAM COUNTY OF
019-2513641-001
HANS GELFAND
 
019-4775691-005
CHATHAM COUNTY OF
019-2514153-001
FLOW PROCESS TECHNOLOGIES INC
 
019-4775691-006
CHATHAM COUNTY OF
019-2514836-001
GERALD & ANNE WILCOX
 
019-4775691-007
CHATHAM COUNTY OF
019-2514836-002
GERALD & ANNE WILCOX
 
019-4775691-008
CHATHAM COUNTY OF
019-2516653-001
MARATHON TECHNOLOGY INC
 
019-4775692-001
J & S INTERNATIONAL INC
019-2516794-002
ROGER D BOSTON
 
019-4775695-001
HOLT SALES & SERVICE
019-2516804-001
H JAMES AND LORNA L LANDIS
 
019-4775697-001
DANVILLE SERVICES CORPORATION
019-2516823-001
ESQUIRE DEPOSITION SERVICES, LLC
 
019-4775698-001
CASSARA CLINIC THE
019-2516953-001
CLAY FARRIS
 
019-4775699-001
PINNACLE REALTY MANAGEMENT
019-2517353-001
PLAZA REHAB AND WELLNESS PA
 
019-4775700-001
GLOBAL FILTRATION INC
019-2518553-001
SURESCORE INC
 
019-4775701-001
FLEEMAN CARRIERS LLC


 
Exhibit L-239

--------------------------------------------------------------------------------

 


019-2519845-001
GEM RENTALS, INC.
 
019-4775702-001
OMEGA SUPERIOR MANAGEMENT
019-2520153-001
CRESCENT CLEANERS, INC.
 
019-4775703-001
GLEN LAKES HOMEOWNERS
019-2520552-002
SCHUYLER MICHAEL ENTERPRISES, INC
 
019-4775704-001
INTERSTATE PACKAGING GROUP INC
019-2522733-001
CITY OF GARY INDIANA
 
019-4775705-001
STONE CANYON CONCRETE LLC
019-2523153-001
HECTOR M. GUERRA
 
019-4775706-001
ALBERTS LANDSCAPE INC
019-2525131-001
SERPA TRANSPORT, INC.
 
019-4775708-001
HILLER GROUP INC
019-2525653-001
SAGINAW SPRING COMPANY
 
019-4775710-001
HANIFEN CO INC
019-2526392-001
BISTRO BURGER, INC.
 
019-4775711-001
CARROLL COUNTY HOME
019-2527005-001
PETER LEWIS ENTERPRISES, INC.
 
019-4775712-001
AIR TRANSAT HOLIDAYS USA INC
019-2527232-001
PERRY COUNTY DISTRICT LIBRARY
 
019-4775713-001
SOUTHERN MACHINE
019-2527232-002
PERRY COUNTY DISTRICT LIBRARY
 
019-4775715-002
JACKSON COUNTY BOARD OF EDUCATION
019-2527246-001
THOMAS A & DONALD R. BICKER
 
019-4775718-001
BALDWIN PUBLIC LIBRARY
019-2527275-002
ALL BRIGHT SANITATION, INC.
 
019-4775720-001
ZHANG JIAN YUN
019-2527279-001
PRECISION PACKAGING LLC
 
019-4775721-001
CROWN CASTLE USA
019-2529253-001
E. G. TRUCKING CORP.
 
019-4775726-001
NORTH GARLAND VISION & OPTICAL
019-2531553-001
CHOCTAW FAMILY MEDICINE
 
019-4775727-001
MID PENINSULA HOUSING
019-2532053-001
THREE C'S CONTRACTORS, INC
 
019-4775727-002
MID PENINSULA HOUSING
019-2532453-001
ROBERT DYER
 
019-4775728-001
PALM DENTAL CARE
019-2532653-001
NORTHLAND ELECTRICAL SERVICES, LLC
 
019-4775729-001
S CHANEY NURSERY INC
019-2536553-001
ROGER E. BULLOCK
 
019-4775731-001
R AND R TECHNOLOGIES LLC
019-2537380-002
PHILLIPS RECOVERIES, INC.
 
019-4775732-001
ARTISTIC WOODWORKING INC
019-2537380-003
PHILLIPS RECOVERIES, INC.
 
019-4775734-001
GLR SERVICES INC
019-2537461-001
MOR RECYCLING AND CARTING, INC
 
019-4775736-001
TRUST & INVESTMENT ADVISORS
019-2537488-002
J J FARMS, A PARTNERSHIP
 
019-4775737-001
PREMIER METAL AND MARBLE
019-2537488-003
J J FARMS, A PARTNERSHIP
 
019-4775738-001
LA DOLCE VITA INC
019-2537546-001
ALOTTA'S DELICATESSEN, INC.
 
019-4775741-001
FAITHFUL & GOULD INC
019-2537653-001
AAA FAST PRINTING SERVICE INC
 
019-4775743-001
HORIZON BANK
019-2538053-001
CM CITY, INC.
 
019-4775743-002
HORIZON BANK
019-2538253-001
RANDY LAWSON
 
019-4775743-004
HORIZON BANK
019-2540853-001
BIEMCO, INC.
 
019-4775743-006
HORIZON BANK
019-2541753-001
J. P. LYDIAN CORPORATION
 
019-4775744-001
LAKATOSH DONALD A MD
019-2542753-001
HILLHURST FARM PARTNERSHIP
 
019-4775746-001
PLYCON VAN LINES INC
019-2543553-001
JEFFREY P. AND MARIE L. LEWIS
 
019-4775748-001
NINETY NINE PARK AVENUE ASSOC
019-2543953-001
J. DENISE BEAVER
 
019-4775750-001
UNIVERSAL CHURCH
019-2544053-001
NEURALIQ, INC.
 
019-4775751-001
GOTT ERIC
019-2545353-001
ADLE FARMS, INC.
 
019-4775752-001
WEST HOTEL PARTNERS LP
019-2547559-001
JAMES RIVER PETROLEUM, INC.
 
019-4775753-001
DELAWARE COUNTY CHRISTIAN
019-2547646-002
WESTSIDE DISPOSAL SERVICES INC.
 
019-4775754-001
VANDEVENTER BLACK LLP
019-2547646-003
WESTSIDE DISPOSAL SERVICES INC.
 
019-4775759-001
KIRKWOOD MEDICAL ASSOCIATES PA
019-2547647-001
UROLOGY SAN ANTONIO, P.A.
 
019-4775761-001
UNIVERSITY DENTAL PC
019-2547647-003
UROLOGY SAN ANTONIO, P.A.
 
019-4775764-001
TOWNHOUSE LTD
019-2547648-001
RED SQUARED, L.L.C.
 
019-4775768-001
TECHNICAL PRODUCTS INC
019-2547648-002
RED SQUARED, L.L.C.
 
019-4775773-001
DARE TO CARE INC
019-2550553-001
STEVEN BRINKERHOFF
 
019-4775775-001
CJ SYSTEMS AVIATION GROUP INC
019-2552953-001
EYE CANDY FASHIONS LIMITED LIABILITY COM
 
019-4775776-001
PLUMSTEAD CHRISTIAN SCHOOL
019-2553253-001
PRO-MERE, INC
 
019-4775777-001
SHAEVITZ AND SHAEVITZ
019-2555953-001
MAGNOLIA RENTAL & SALES, INC.
 
019-4775778-001
SULLIVAN HARDWARE & GARDEN INC
019-2559753-001
ANTHONY COLIAN
 
019-4775779-001
VERICLAIM INC
019-2561053-001
SANIBEL MOORINGS CONDOMINIUM ASSOCIATION
 
019-4775781-001
DESERT ALLIANCE FOR COMMUNITY
019-2562353-001
EKRAM & NASIR CORPORATION
 
019-4775783-001
PEELER INSURANCE & FINANCIAL
019-2564152-001
AZTEC CONSULTANTS INC.
 
019-4775784-001
POCONO FARMS EAST ASSOCIATION
019-2565137-001
PROGRESSIVE PIPELINE MANAGEMENT, LLC
 
019-4775786-001
BILLING SOLUTIONS INC
019-2565853-001
BRATTON HILL, LLC
 
019-4775787-001
HARGROVE PRIVATE SCHOOLS INC
019-2567653-001
ORSO TIMBER & PULP, INC.
 
019-4775788-001
ALLIED PRINTING AND GRAPHICS
019-2570353-001
MARLIN F. CHARLTON
 
019-4775791-001
GEORGIA COASTAL THORACIC
019-2572353-001
CKF LAUNDRY SERVICE, L.L.C.
 
019-4775793-001
JACKSON HOUSING ASSOCIATES
019-2572353-002
CKF LAUNDRY SERVICE, L.L.C.
 
019-4775794-001
WEAVER DISTRIBUTORS INC
019-2572753-001
JUST REWARDS
 
019-4775795-001
KING AND PRINCE SEAFOOD CORP
019-2574053-001
SONNY'S TRUCKING, INC
 
019-4775802-001
PINNACLE REHABILITATION


 
Exhibit L-240

--------------------------------------------------------------------------------

 


019-2575453-001
WAVECO NEW YORK LLC
 
019-4775805-001
GREAT PLAINS PEDIATRICS INC
019-2577153-001
CARROLL DRUG STORE, INC.
 
019-4775806-001
ELIXIR TECHNOLOGIES CORP
019-2577770-001
STAGING ASSOCIATES LTD.
 
019-4775807-001
BLUE PANTHER AIR CONDITIONING
019-2579953-001
WALTER HARRIS JR.
 
019-4775808-001
FAUX EFFECTS INTERNATIONAL INC
019-2582853-001
LARRY W BYNUM
 
019-4775809-001
COHN COMMUNICATIONS
019-2583853-001
OHIO PAIN CLINIC, LLC
 
019-4775810-001
RYE BROOK VILLAGE OF
019-2584353-001
ANTONIETTA TRIVETT
 
019-4775811-001
GUARDSMARK LLC
019-2586853-001
PLATE LINE FRAMERS, INC.
 
019-4775812-001
ALPHA AIRPORT SERVICES INC
019-2587453-001
RICHARD H. MELCHERT
 
019-4775812-002
ALPHA AIRPORT SERVICES INC
019-2587870-901
THE ELECTRICAL SERVICE COMPANY, INC.
 
019-4775813-001
PINNACLE REALTY MANAGEMENT
019-2588053-001
SEASIDE INVESTORS #782 LLC
 
019-4775815-001
AFFINITY CENTER INC
019-2589353-001
CURTIS PRODUCTS, LLC
 
019-4775817-001
PEDOEM SHAPIRO LLC
019-2590148-001
B.J. CONSTRUCTION INC
 
019-4775820-001
BIGELOW AND CO CPA PC
019-2594753-001
Metersmart, LP
 
019-4775824-001
PLANNED PARENTHOOD ASSOCIATION
019-2595153-001
PALM BEACH TRANSPORTATION GROUP, LLC
 
019-4775826-001
REMAX CLASSIC INC
019-2596253-001
LEWIS MARKETING & PUBLIC RELATIONS, LLC
 
019-4775827-002
PLANNED PARENTHOOD OF NORTH
019-2601253-001
EDNA MAE'S LEISURELY LIVING AFC LLC
 
019-4775828-001
CAROLS DAUGHTER PRODUCT LLC
019-2601353-001
AUTO LAB, L.L.C.
 
019-4775829-001
SOUTHERN CALIFORNIA STEEL INC
019-2602053-001
LOGUE ENTERPRISES INC
 
019-4775832-001
ALSCO INC
019-2602953-001
A-MED HEALTH CARE CENTER
 
019-4775834-001
AIG LIFE INSURANCE COMPANY
019-2603253-001
THOMPSON EYE CLINIC, LLC
 
019-4775835-001
DEAN LEWIS ASSOCIATES
019-2604053-901
RICHARDSON, RILEY & ASSOCIATES LLC
 
019-4775839-001
BUTLER GREEN & BOYD PA
019-2605053-001
WALTER D. SHAFFER
 
019-4775842-001
GENEVA CLASSICAL ACADEMY
019-2606053-001
KASA RADIO HOGAR
 
019-4775843-001
ADIDAS OUTLET
019-2606153-001
MONTGOMERY LAKE
 
019-4775844-001
SEEDS ORTHOPAEDICS INC
019-2606810-001
A & D WOOD PRODUCTS, INC.
 
019-4775845-001
MASTHEAD INDUSTRIES INC
019-2609053-002
CRAZY DUCK PRODUCTIONS, INC.
 
019-4775846-001
MARSH FURNITURE COMPANY
019-2609653-001
SOUTH FLORIDA DEMOLITION, INC.
 
019-4775846-002
MARSH FURNITURE COMPANY
019-2610553-001
PIXEL PHOTO LAB INC.
 
019-4775848-001
ROBERTS A W HEATING AND
019-2614053-001
PEABODY LANDSCAPE PTR.
 
019-4775849-001
FARM SERVICE COOPERATIVE
019-2614153-001
MACK WILLIAM MCCARY
 
019-4775852-001
TTJC KARATE INC
019-2614153-002
MACK WILLIAM MCCARY
 
019-4775854-001
ARMISTEAD SCOTT
019-2615203-001
WESTERN STAR COMMUNICATIONS, LLC
 
019-4775855-001
COASTAL SPECIALTY FOREST
019-2616153-001
HUNTERS RUN VALLEY, INC.
 
019-4775856-001
KITSAP LAKE BAPTIST CHURCH INC
019-2617253-002
J.F.S. INTERNATIONAL INC
 
019-4775857-001
WEST HARLEM GROUP ASSISTANCE
019-2617253-003
J.F.S. INTERNATIONAL INC
 
019-4775858-001
INSULECTRO INC
019-2617638-001
DESIGN & DEVELOPMENT LAB, LLC
 
019-4775859-001
NH WATER CARE LLC
019-2618453-001
BILLINGS POOL AND SPA SERVICES, INC.
 
019-4775860-001
MOUNTAIN VALLEY MOTORS INC
019-2618653-001
MAPLE RIDGE FARMS, INC.
 
019-4775861-001
H & H COMMERCIAL HEAT TREATING
019-2618753-001
JARVIS FARMS, LLC
 
019-4775862-001
PARRISH CHARLES PA
019-2618753-002
JARVIS FARMS, LLC
 
019-4775865-001
W L BRADY CORPORATION
019-2618753-003
JARVIS FARMS, LLC
 
019-4775867-001
JHA SERVICES INC
019-2619105-001
TOSCANA CHEESE COMPANY
 
019-4775868-001
PULMONARY ASSOCIATES OF THE
019-2619353-001
ROBERT J. DEAN
 
019-4775870-001
TWIN VALLEY BEHAVIORAL HEALTH
019-2620053-001
GOLDLEAF DATA CORPORATION
 
019-4775872-001
DIAMOND PAINT & BODY SHOP
019-2622370-901
THE ELECTRICAL SERVICE COMPANY, INC.
 
019-4775874-001
CATTLE BARON RESTAURANTS INC
019-2623453-001
DEE AUTO SALES & PARTS, INC.
 
019-4775876-001
PELLHAM PHILLIPS ARCHITECTS
019-2623584-002
LAMAR LEX
 
019-4775881-001
MIDWEST STAFFING SOLUTIONS
019-2623584-003
LAMAR LEX
 
019-4775882-005
M & I MARSHALL & ILSLEY BANK
019-2624153-901
HIDA, OKAMOTO & ASSOCIATES, INC.
 
019-4775883-002
MAINETTI USA INC
019-2625040-001
GLORIA HORN
 
019-4775884-001
SELECTRON INTERNATIONAL
019-2625853-001
YBARRA GROUP, INC.
 
019-4775886-001
BIND RITE SERVICE INC
019-2626553-001
JOSEPH M. KILMAN, D.M.D., P.A.
 
019-4775888-001
BURKE ANDREW D DO
019-2632453-001
INSIGHT RESOURCES INC
 
019-4775889-001
P C IMAGE SYSTEMS LTD
019-2633753-001
EARTHBOUND INTERACTIVE, LLC
 
019-4775890-001
ENGLEWOOD CARDIOLOGY
019-2637753-901
HIGHLAND PROPERTY CONSTRUCTION
 
019-4775892-001
CROSS AUTO SUPPLY INC
019-2637853-001
DA MIN HONG INC
 
019-4775893-001
GOLDEN STATE FOODS CORP
019-2646453-001
WENDELL BURLEY
 
019-4775893-002
GOLDEN STATE FOODS CORP
019-2647737-002
J&P FLASH, INC.
 
019-4775895-001
SPICERS PAPER INC


 
Exhibit L-241

--------------------------------------------------------------------------------

 


019-2647743-001
JRS VENTURES
 
019-4775897-001
CHALLENGER PALLET & SUPPLY INC
019-2648353-001
JACOB W. REED & ELIZABETH T. DOANE
 
019-4775903-001
OGDEN CAP PROPERTIES LLC
019-2649553-001
CALEB M. STAUFFER
 
019-4775903-002
OGDEN CAP PROPERTIES LLC
019-2653553-001
METROPOLIS PRODUCTIONS, LLC
 
019-4775904-001
DYNAMIC DESIGN GROUP INC
019-2656853-001
GEORGE W. OPPEL
 
019-4775906-001
CYPRESS LAKES ASSOCIATES LTD
019-2656853-002
GEORGE W. OPPEL
 
019-4775908-001
GEORGIA TRANE
019-2657956-001
JUSTIN CECIL
 
019-4775911-001
DOE FUND INC THE
019-2657988-001
CONNIE HISSAM & ROBERT HISSAM
 
019-4775914-001
CATTLE BARON STEAK & SEAFOOD
019-2658015-001
ROGERS SURVEYING, PLLC
 
019-4775915-001
DIVERSIFIED CONVERTER
019-2658853-001
SUPERLON PLASTICS CO., INC.
 
019-4775916-001
NORTH GEORGIA NEWSPAPER GROUP
019-2658853-002
SUPERLON PLASTICS CO., INC.
 
019-4775917-001
OUTPATIENT RADIOLOGY LLC
019-2659553-001
DAVID W. WINKLER
 
019-4775919-001
TOM SHAMBLIN PAINTING INC
019-2660053-001
SEGUROS UNIVERSAL INC.
 
019-4775920-001
JEFFCO SALES AND MARKETING INC
019-2660353-001
COMPUTER COOL ICE AGE MECHANICAL, CORP.
 
019-4775921-001
TECNICARD INC
019-2660553-001
DELIGHT CONSTRUCTION CORP.
 
019-4775923-001
IMACC CORPORATION
019-2660618-001
CENTER FOR HAND SURGERY, INC.
 
019-4775924-001
AMERICAN LOUVER COMPANY
019-2660858-001
ALPHA ANALYTICAL INC
 
019-4775925-001
OPTICAL EXPERTS MANUFACTURING
019-2660953-001
ORCA SYSTEMS, INC.
 
019-4775926-001
TRUCKPRO INC
019-2663153-001
INTERNATIONAL HOSPITALITY ASSOCIATES, IN
 
019-4775927-001
WEOKIE CREDIT UNION
019-2663653-001
ONEIDA TOTAL INTEGRATED ENTERPRISES, LLC
 
019-4775928-001
AMERICAN RED CROSS THE
019-2664191-001
ALAMO CITY HARLEY-DAVIDSO
 
019-4775929-001
WHITE OAK ADVISORS
019-2665790-001
THE BLIND SPOT INC.
 
019-4775930-001
JUNIOR LEAGUE OF GREATER
019-2665853-001
MJR, LTD
 
019-4775932-001
STAFFING SOLUTIONS SOUTHEAST
019-2666070-001
AGOURA EQUIPMENT RENTALS & SUPPLIES, INC
 
019-4775934-001
EUROMED INC
019-2668096-001
ACCUDATA, INC.
 
019-4775934-002
EUROMED INC
019-2668096-002
ACCUDATA, INC.
 
019-4775936-001
KOBRAND CORPORATION
019-2668096-003
ACCUDATA INC DBA ACCUDATA TECHNOLOGIES,
 
019-4775937-001
A V DIMENSIONS INC
019-2668178-002
HICKS' TIRE CENTER, INC.
 
019-4775938-001
CHRISTOPHER TIU MD PLLC
019-2668253-001
SCOTT MCMILLAN
 
019-4775939-001
GLORIA WAY AND ASSOCIATES
019-2668353-001
OTTLEY MUSIC SCHOOL, INC.
 
019-4775940-001
CHRIST UNITED METHODIST CHURCH
019-2671553-001
JOSEPH C. PROCOPIO
 
019-4775941-001
G & K MANAGEMENT COMPANY
019-2672053-001
THE LAW OFFICES OF PEDRO E. ORTIZ ALVARE
 
019-4775942-001
REDWOOD COURT APARTMENTS
019-2672453-001
JJ DEDICATED LLC
 
019-4775943-001
GATEWAY APARTMENTS THE
019-2672753-001
CHAIN INC
 
019-4775945-001
EXPRESS TEX INC
019-2672953-001
NORTH PLATTE VISION CENTER, LLC
 
019-4775946-001
MRDB HOLDINGS INC
019-2673353-001
JAMES A. WINTERS
 
019-4775947-001
JESUP FURNITURE OUTLET INC
019-2674165-001
GABRIELLI TRUCK SALES LTD
 
019-4775949-001
J GLENN GREGORY & ASSOCIATES
019-2674353-001
HUBBUCH IN KENTUCKY, INC.
 
019-4775951-001
TOPOS MONDIAL CORPORATION
019-2674653-001
TREE HOUSE DAYCARE LLC
 
019-4775953-001
TORY BURCH LLC
019-2675853-001
LAWRENCE R. STEINER, P.A.
 
019-4775955-001
ROSEN GROUP INC
019-2676253-001
QUANTEX LABORATORIES, INC.
 
019-4775955-002
ROSEN GROUP INC
019-2678353-001
RICHARD A. CLARK
 
019-4775956-002
UBMI PRINCETON INC
019-2679453-001
JASON HELSEL
 
019-4775957-001
RULE INC
019-2679653-001
ELITE WINDOW TREATMENTS, LLC.
 
019-4775958-199
CHRISTOPHER BEAN COFFEE CO.
019-2680053-001
MAI K. LE
 
019-4775959-001
GENERAL PAPER GOODS CO
019-2680953-001
CHESTER M. COVERT
 
019-4775960-001
RENNER BROWN STAFFING INC
019-2681153-001
GARBAGE PICKUP, INC.
 
019-4775961-001
J M MOLD INC
019-2682653-001
ELIXIR WFC, LLC
 
019-4775963-001
MSA CLARK COUNSULTING
019-2682853-001
LYNDA MUNK
 
019-4775965-001
HARDIES FRUIT & VEGETABLE CO
019-2684553-001
J & M GREEN INC
 
019-4775966-001
LEMASTER STEEL ERECTORS INC
019-2685053-001
GLENNA TOLBERT, MD, A MEDICAL CORPORATIO
 
019-4775968-001
MED THREE THOUSAND GROUP INC
019-2685253-001
OLD SAVANNAH TOURS, LLC
 
019-4775972-001
OMEGA FARM SUPPLY INC
019-2687453-001
RIVER CITY SUPPLY, INC.
 
019-4775974-001
HOYT INSURANCE INC
019-2688265-002
NEVIN E MITCHELL
 
019-4775975-001
TYCO TRAILERS LLC
019-2688265-004
NEVIN E MITCHELL
 
019-4775978-001
MID STATES UTILITY TRAILER
019-2688623-001
SPEC FORMLINERS, INC.
 
019-4775983-001
SERVICETRUST INC
019-2690853-001
COMPUTER RESOURCE CENTER INC.
 
019-4775983-002
SERVICETRUST INC
019-2692053-001
HAYES RAINBOW TRADING POST, LLC
 
019-4775984-001
WORTH LINEN ASSOCIATES INC
019-2694453-001
THOMAS GARRONE
 
019-4775986-001
MAXWELL CHRYSLER PLYMOUTH


 
Exhibit L-242

--------------------------------------------------------------------------------

 


019-2695053-001
PIERSON LANDSCAPING INC.
 
019-4775987-001
MICRO TECHNOLOGIES INC
019-2695253-001
COASTAL RECYCLING, INC.
 
019-4775988-001
VOSSLOH FASTENING SYSTEMS
019-2695253-002
COASTAL RECYCLING, INC.
 
019-4775990-001
CUTTING EDGE TOOL SUPPLY INC
019-2699153-001
THORNTON & NAUMES LLP
 
019-4775992-001
FIRST WEST FINANCIAL CORP
019-2702253-001
KARL ROCKWOOD
 
019-4775993-001
NU CLEAR DRIVE IN CLEANERS INC
019-2702953-001
HAY! CARAMBA ENTERPRISES INC.
 
019-4775995-001
WELLNESS COMMUNITY THE
019-2706853-001
FISCHER DENTAL LABORATORY, INC
 
019-4775996-001
MARICOPA STANFIELD IRRIGATION
019-2708053-001
EL PALOMINO INC
 
019-4775998-002
FLORIDA OIL SERVICES INC
019-2709770-001
GRAFF CONTRACTING, LLC
 
019-4775999-001
NORTHEAST GEORGIA PUBLISHING
019-2713853-001
H & H OF ORMOND, INC.
 
019-4776001-001
PRESENTECH INC
019-2716753-001
DONALD J. AND JASON C. HARRIS
 
019-4776001-002
PRESENTECH INC
019-2717153-001
DEBORAH'S PARTY RENTALS INC
 
019-4776003-001
KLEINSCHMIDT ASSOCIATES INC
019-2719953-001
C & M REFUSE INC.
 
019-4776004-001
CAMPBELL VOLK & LAUTER
019-2720956-002
CHIMNEY POINT FARM LP
 
019-4776005-001
WESTCHESTER BRONX OB GYN GROUP
019-2724253-001
LOVETT FARMS, L.L.C.
 
019-4776006-001
DANIEL DYE & ASSOCIATES
019-2724753-001
COPY SERVICE OF SANTURCE, INC.
 
019-4776011-001
FIT FOR LIFE INC
019-2724753-002
COPY SERVICE OF SANTURCE, INC.
 
019-4776013-001
PREMIER POOLS & SPAS
019-2726153-001
SUNSET ASSOCIATES, LLC
 
019-4776014-001
REDSTONE UNITED METHODIST
019-2727253-001
FIRST FRIENDS CHURCH
 
019-4776017-001
BECKMAN THOMAS
019-2728853-001
ODYSSEY NAIL SYSTEMS INC
 
019-4776018-001
CARONDELET MEDICAL MALL AT
019-2730553-001
WILSON DAIRY & SHEEP FARMS
 
019-4776019-001
DIB HAITHAM
019-2730653-001
ADUANAIR CARGO & COURIER CORP.
 
019-4776021-001
GILA SPRINGS APARTMENTS
019-2732053-001
THE GRIFFIN SECURITY AGENCY INC
 
019-4776022-001
MUNCIE RECLAMATION & SUPPLY CO
019-2733453-001
JAMES M BLANTON
 
019-4776025-001
ORTHOPEDIC CONSULTANTS OF CIN
019-2734453-001
SCHWAB & COMPANY
 
019-4776025-002
ORTHOPEDIC CONSULTANTS OF CIN
019-2734753-001
U.S. POLYMERS, INC.
 
019-4776028-002
COLEMAN ENGINEERING COMPANY
019-2737153-001
DJEM, INC.
 
019-4776030-001
ERM WEST INC
019-2738353-001
CVM SOLUTIONS I, INC
 
019-4776034-001
ZIP TRUCK LINES INC
019-2738753-001
MARK RETHKE
 
019-4776035-001
CHOICES PRC
019-2740453-001
CHARLES SCHWARZ MD INC
 
019-4776036-001
TEXAS ASSISTIVE DEVICES LLC
019-2740653-001
INDEPENDENCE PLATING CORP.
 
019-4776040-001
26TH ST GARAGE INC
019-2742353-001
BENNY'S SEAFOOD, INC.
 
019-4776041-001
UNION CITY RENAL CENTER
019-2742953-001
L & R DEVELOPMENT & INVESTMENT CORPORATI
 
019-4776043-001
CONTINENTAL PROPERTIES CO INC
019-2743353-001
J.K. ENTERPRISES, INC.
 
019-4776044-001
CHURCH OF GOD
019-2744970-001
CAPS, LTD
 
019-4776046-001
2301 SE 17TH ST INC
019-2747653-001
CEMEX DE PUERTO RICO, INC.
 
019-4776047-001
STANDARD CAR TRUCK COMPANY INC
019-2747653-002
CEMEX DE PUERTO RICO, INC.
 
019-4776049-001
REAGAN LAURA A
019-2747753-001
DYNAMIC AUTOSPORTS INC
 
019-4776051-001
GATEHOUSE MEDIA INC
019-2747753-002
DYNAMIC AUTOSPORTS INC
 
019-4776053-001
SAPPHIRE GRILL INC THE
019-2748053-001
2 MG PLASTICS LLC
 
019-4776054-001
CLARKE & HEWLETT PLLC
019-2748253-901
THE GREATER HATBORO CHAMBER OF COMMERCE
 
019-4776059-001
BRICKMAN AQUISITIONS
019-2748853-001
AERO-PARTS CONNECTIONS INC
 
019-4776060-001
ELECTRICAL CONTRACTING
019-2749053-001
NORTHSTAR INDUSTRIES, INC.
 
019-4776061-001
TOPKIN & TREGERMAN PL
019-2752553-001
ARTHUR J. GALLAGHER & CO.
 
019-4776062-001
SAINT MICHAELS DAY SCHOOL INC
019-2752553-002
ARTHUR J. GALLAGHER & CO.
 
019-4776063-001
TEX HOLDING INC
019-2752696-002
ADVANTAGE HEALTH SYSTEMS INC
 
019-4776064-001
MARTIN BINDER JEWELER INC
019-2753853-001
PARDO, INC
 
019-4776065-001
PLOTKIN ADAM S MD PA
019-2754453-001
PURVIS AUTO COLLISION, INC.
 
019-4776066-001
ORGAIN READY MIX CONCRETE
019-2757040-001
RAY BRANDT HYUNDAI LLC
 
019-4776067-001
FELLOWSHIP COMMUNITY CHURCH
019-2762053-001
WHITE BEAR LUMBER, LLC
 
019-4776069-001
ANRITSU COMPANY
019-2762753-001
JASON F. BARNES
 
019-4776070-001
MACSEMA INC
019-2763053-001
THOMAS W. NEWNAM
 
019-4776072-001
ROGERS ARTHUR J & CO
019-2764053-001
INSIGHT PHARMACEUTICALS CORPORATION
 
019-4776075-001
SAINT JOHNS UNITED CHURCH OF
019-2764753-001
TRUCKIN' WATER, INC.
 
019-4776076-001
MILGRAM ELLIOTT DDS
019-2765853-001
LAMPASONA CONCRETE CORPORATION
 
019-4776077-001
TECHNO DISPLAY INC
019-2770353-001
NORTHWOODS PROPERTIES, LLC
 
019-4776079-001
DANDI INC
019-2770453-004
LSI LA 710 PEACHTREE LP
 
019-4776082-001
MICRO PRECISION TECHNOLOGIES
019-2772129-001
LUMAY ENTERPRISES, INC.
 
019-4776085-001
EMILE HENRY USA INC
019-2772453-001
NORTHSTAR MEMORIAL GROUP, LLC
 
019-4776087-001
XYZ FINISHING CO INC


 
Exhibit L-243

--------------------------------------------------------------------------------

 


019-2772853-001
UHL'S IGA FOODLINER OF SABINA, INC.
 
019-4776089-001
NORWOOD CITY OF
019-2772972-001
REYDEL VOLKSWAGON INC
 
019-4776090-001
PACIFIC INTERNATIONAL SERVICES
019-2774053-001
SIMMONS R.V., INC.
 
019-4776092-001
RIOSA LAWNCARE INC
019-2774453-001
LAPIN SEPTIC TANK SERVICE, INC.
 
019-4776094-001
ERICKSON METALS OF NM INC
019-2774453-002
LAPIN SEPTIC TANK SERVICE, INC.
 
019-4776096-001
ROTARY HACIENDAS INC
019-2775453-001
LAMAR ADVERTISING OF PUERTO RICO INC
 
019-4776098-001
STANDARD PARKING CORPORATION
019-2776753-001
MUNOZ INSULATION INC
 
019-4776100-001
WEBBS PEST CONTROL COMPANY INC
019-2777637-001
SHELL'S SHAPES & STEEL, INC.
 
019-4776101-001
V2K WINDOW FASHIONS INC
019-2778353-001
PELLHAM CUTTING, INC.
 
019-4776104-001
ACCENT METALS INC
019-2778753-001
CHARLES J LABELLA AND SONS INC
 
019-4776106-001
DANTZLER AND RHODES LAW FIRM
019-2779690-001
SNOW BUSINESS USA INC
 
019-4776107-001
UNITED STATES POSTAL SERVICE
019-2781353-001
GREGORY D. HARMON
 
019-4776108-001
FIRST BAPTIST CHURCH
019-2782570-001
BRICK LAND INVESTMENTS, LLC
 
019-4776111-001
GFK ARBOR LLC
019-2786053-001
RUJACK, INC.
 
019-4776112-001
MOORES AUTO REPAIR INC
019-2787053-001
STRATEGIC TALENT SOLUTIONS, LLC
 
019-4776114-001
DELECTO ENTERPRISES INC
019-2787953-001
R CHAVEZ TRUCKING CO INC.
 
019-4776115-001
SKYVENTURE SILICON VALLEY LLC
019-2788253-001
DECISION RESEARCH CORPORATION
 
019-4776117-001
CHARITABLE CHRISTIAN MEDICAL
019-2788253-002
DECISION RESEARCH CORP
 
019-4776121-001
JOHN & MARYS SHERIDAN INC
019-2788453-001
GOLDSBOROUGH J. STAFFORD III
 
019-4776125-001
LARRIVIERES LLC
019-2788453-002
GOLDSBOROUGH J. STAFFORD III
 
019-4776128-001
BEVW LLC
019-2788753-002
MARK RETHKE
 
019-4776129-001
INSURANCE WORLD INC
019-2790753-001
MEDIGOR DIAGNOSTIC INC
 
019-4776134-001
FERREIRA CONSTRUCTION COMPANY
019-2790953-001
KUHN'S HOME IMPROVEMENTS, LLC
 
019-4776139-001
LINSON MARC A MD
019-2791153-001
GREATER FORT WORTH BUILDERS ASSOCIATION
 
019-4776145-001
TWIGLAND FASHIONS LTD
019-2792653-001
BILLY POTTS
 
019-4776146-001
DEL WALDENGREEN LLC
019-2793451-001
P.D.Q., INC.
 
019-4776148-001
MEDLINE INDUSTRIES INC
019-2795115-001
HOLLYWOOD AUTO MALL, LLC
 
019-4776149-001
FORTUNE SEVEN INC
019-2797553-001
BRIAN BOOTES
 
019-4776150-001
ALTERNATE CONCEPTS INC
019-2797653-001
SIGHTSPEED INC
 
019-4776151-001
AGSOUTH FARM CREDIT ACA
019-2801153-001
LONGHORN POOL SERVICE INC
 
019-4776153-001
BIBB COUNTY OF
019-2802653-001
RUTGERS PAINTING INC
 
019-4776154-001
COMPLETE BENEFIT ALLIANCE LLC
019-2804953-001
ROBERT GRIFFIN
 
019-4776155-001
LAKE SUNAPEE CATERING COMPANY
019-2805153-001
WINDOW WARES, INC.
 
019-4776159-001
HOFFMAN AGENCY INC
019-2808664-001
PEDRO CARDENAS
 
019-4776160-001
R B PROPERTIES INC
019-2808853-001
MKM CONSTRUCTION SERVICES, INC.
 
019-4776161-001
PEARCE WINDOWS & DOORS INC
019-2809653-001
WAPE CORP.
 
019-4776162-001
FULLERTON NATIONAL BANK
019-2813853-001
CHARLES W. STELNICKI
 
019-4776163-001
WYNNE CARPET SERVICES INC
019-2814353-001
ALEXANDER CLARK ENTERPRISES, LLC
 
019-4776167-001
SUNSHINE GROWERS INC
019-2815052-002
ARBILL INDUSTRIES, INC.
 
019-4776168-001
REGISTRY INC
019-2815453-001
OXNER PLANTING CO., INC
 
019-4776169-001
SUNRISE SENIOR LIVING MGMT
019-2815853-001
THE DESIGNER TREATMENT
 
019-4776170-001
DOLLAR GENERAL CORPORATION
019-2817729-001
RICK REED
 
019-4776170-002
DOLLAR GENERAL CORPORATION
019-2817953-001
DAVIS & ROSENBAUM FINANCIAL SERVICES, IN
 
019-4776173-001
STANDARD CANDY COMPANY INC
019-2818570-001
MICHAEL TOMSON
 
019-4776176-001
PARSONS
019-2818953-001
OVER THE RAINBOW PRESCHOOL "LLC"
 
019-4776178-001
PHOENIX ORTHOPEDIC GROUP PC
019-2819153-001
PARKE COUNTY FEEDS, L.L.C.
 
019-4776180-001
CLAYTON CITY OF
019-2824753-001
OLDE WORLD BRICK PAVERS CORP.
 
019-4776180-002
CLAYTON CITY OF
019-2824853-001
ULTIMATE GRAPHICS
 
019-4776181-001
CORPORATE LANGUAGE SERVICES
019-2828779-002
TROY A. BATTISTONI
 
019-4776182-001
HUNTINGTON MEDICAL GROUP INC
019-2828863-001
NEW LIFE CARPET CLEANING INC.
 
019-4776183-001
EIGHTEEN HUNDRED FIFTY NINE
019-2831653-001
MAGNA PHARMACEUTICALS, INC.
 
019-4776184-001
PAULSON OIL COMPANY
019-2832453-002
MILE HI CHURCH OF RELIGIOUS SCIENCE
 
019-4776189-001
RAND WHITNEY CONTAINER NE LLC
019-2834253-001
GORDON TERMITE CONTROL, INC.
 
019-4776191-001
S R OF KENTUCKY INC
019-2837253-001
SUNWEST BEHAVIORAL HEALTH ORGANIZATION L
 
019-4776192-001
SUNSHINE CLEANERS LLC
019-2837553-001
MARIA BONILLA AND BRENDA BONILLA
 
019-4776196-001
LIGHTHOUSE RESIDENTIAL GROUP
019-2838653-001
FAIR INSURANCE SERVICES, INC.
 
019-4776200-001
1199 SEIU UNITED HEALTH CARE
019-2841653-001
ALTS ACRES
 
019-4776201-002
PERFEXTIONS TANNING TAN
019-2842838-001
A W LUMBER MFG INC
 
019-4776204-002
BALAZS INVESTORS MIAMI LESSEE LLC
019-2845453-001
JOHN A. THOMPSON
 
019-4776205-001
UNIVERSITY PEDIATRICS FOUND


 
Exhibit L-244

--------------------------------------------------------------------------------

 


019-2846553-001
WHITTLE TOY COMPANY, INC
 
019-4776207-001
TOTAL WELLHEAD AND RENTAL
019-2846853-001
DOLAN OPTICAL CO., INC.
 
019-4776208-001
E L S LANGUAGE CENTERS
019-2847453-001
C & M REFUSE INC.
 
019-4776210-001
ALTOMONTE ENTERPRISES LTD
019-2851353-901
WAVEYARD DEVELOPMENT, LLC
 
019-4776211-001
ARKHOMA TRANSPORTS INC
019-2852553-001
BERTOLAMI CONSTRUCTION INC
 
019-4776212-001
MARQUETTE BOTTLING WORKS INC
019-2852953-001
LOLONIS WINERY
 
019-4776215-001
SCOTTSDALE INSTITUTE FOR
019-2854453-001
FANCO, L.L.C.
 
019-4776216-001
PROJECT ENGINEERING
019-2855653-001
ENGLAND HOMES, INC.
 
019-4776217-001
CALIFORNIA SHAKESPEAR THEATER
019-2856253-901
EPCO CARBONDIOXIDE PRODUCTS, INC.
 
019-4776218-001
LANDIS CO LLC THE
019-2856653-001
BREWER BROTHERS CONTRACTING INC
 
019-4776219-001
LODEN VISION CENTERS
019-2858832-001
MOUNTAIN EXPRESS OIL COMPANY
 
019-4776221-001
WINDWOOD MEADOW INC
019-2858901-001
RIMOL GREENHOUSE SYSTEMS, INC.
 
019-4776222-001
COMPLETE RADIOLOGY READING
019-2863253-001
INFINIA CORPORATION
 
019-4776224-001
COASTAL TEACHER SUPPLY INC
019-2863253-002
INFINIA CORPORATION
 
019-4776225-001
CUMBERLAND EYE CARE
019-2863253-003
INFINIA CORPORATION
 
019-4776227-001
PROGRESSIVE DENTAL ARTS LAB
019-2865453-001
CUSTOM REGISTRATION INC
 
019-4776230-001
ISLAND REAL ESTATE OF ANNA
019-2867453-001
SANDUSKY GLASS COMPANY, INC.
 
019-4776234-001
ENTERPRISE APPRAISAL CO
019-2868753-001
IMAGE CONCRETE PARTNERS, LTD
 
019-4776235-001
GAMMON GEAR
019-2870849-001
OLD COLONY SCRAP, INC.
 
019-4776236-001
ATCHISON CITY OF
019-2871653-001
MCDANIEL FIRE SYSTEMS, INC.
 
019-4776237-001
UPPER CONNECTICUT VALLEY
019-2872053-001
FORT BEND IMPOUND & RECOVERY INC.
 
019-4776238-001
QUALITY TRAILER PRODUCTS
019-2872352-001
CD LANDSCAPE MANAGEMENT, INC.
 
019-4776239-001
EL GUAPOS LLC
019-2872441-001
CAREFUL ASSET RECOVERY SERVICE, INCORPOR
 
019-4776239-002
EL GUAPOS LLC
019-2873051-001
DAKOTA INTERNET PARTNERS, INC.
 
019-4776240-001
PRO DATA IV INC
019-2878153-001
AU TECHNOLOGIES, INC.
 
019-4776241-001
FIRST BROWARD AUTO TAG AGENCY
019-2880153-001
HERMAN D. HERBERT
 
019-4776243-001
ROBERT F KENNEDY CHILDRENS
019-2881678-005
HOULTON REGIONAL HOSPITAL
 
019-4776243-002
ROBERT F KENNEDY CHILDRENS
019-2883853-001
WORLD FULFILLMENT, LLC
 
019-4776244-001
SOUTH METRO TOWING
019-2884353-001
VIETNAMESE MEDIA LLC
 
019-4776245-001
WOMEN IN NEED INC
019-2884951-001
VENTURA HEAT TREATING INC.
 
019-4776245-002
WOMEN IN NEED INC
019-2888917-002
EMCO CONTRACTING INC
 
019-4776246-001
I T S INSTRUMENT CORPORATION
019-2888917-003
EMCO CONTRACTING INC
 
019-4776247-001
WINSTON SCHOOL INC THE
019-2890053-001
ALL AGES CHIROPRACTIC CENTER, INC
 
019-4776248-001
LAURA DAVIDSON PUBLIC RELATION
019-2891453-001
DANIEL BALDI
 
019-4776252-001
DISTRICT THIRTY ONE NEWMARKET
019-2893453-001
TRIPLE C HOUSING, INC.
 
019-4776254-001
FRITCH CONSTRUCTION COMPANY
019-2895453-001
RICHARD MAY PHOTOGRAPHY, INC.
 
019-4776255-001
TRACY GOLF & COUNTRY CLUB
019-2895653-001
J STINSON & ASSOCIATES INC
 
019-4776257-001
G & G HOSPITALITY
019-2897253-001
OLIVEIRA'S RESTAURANT, INC.
 
019-4776258-001
MILLER BRENT C
019-2898643-001
FLATIRON FILMS, DIVISION OF CCI
 
019-4776259-001
PRASAD CAD TECH SUPPORT
019-2899004-001
DOERSCHEL INSURANCE AGENCY
 
019-4776260-001
DIVERSIFIED SPECIALTY INST
019-2899037-001
COMMODITIES PLUS, INC.
 
019-4776260-002
DIVERSIFIED SPECIALTY INST
019-2899045-001
IVERSON CONSTRUCTION, INC.
 
019-4776263-001
ASSURESOUTH INC
019-2899047-001
John H Hakim Inc.
 
019-4776267-001
NAKISBENDI & ASSOCIATES LLC PC
019-2901553-001
ALPINE PORTABLE TOILETS, LLC
 
019-4776268-001
SUPER ENTERPRISES USA INC
019-2901653-001
NEVIN W. NOLT
 
019-4776268-002
SUPER ENTERPRISES USA INC
019-2902053-001
J & C FUCHS FARMS, INC.
 
019-4776268-003
SUPER ENTERPRISES USA INC
019-2904653-001
DAVID L. SMITH & DEBORAH M. SMITH
 
019-4776268-004
SUPER ENTERPRISES USA INC
019-2905253-001
CENTRAL CHRISTIAN CHURCH
 
019-4776270-001
MONROE COUNTY DEMOCRATIC
019-2905832-001
Sylvia R. Morales, O.D., PLLC
 
019-4776271-001
MATTHEW D JONES DDS LLC
019-2906353-001
REMINGTON & VERNICK, ENGINEERS, INC.
 
019-4776272-001
ALLIED WASTE INDUSTRIES INC
019-2907653-001
BLUEGRASS FARMS, INC.
 
019-4776272-002
ALLIED WASTE INDUSTRIES INC
019-2908900-001
MARIPOSA PORTABLE SANITATION, LLC
 
019-4776272-003
ALLIED WASTE INDUSTRIES INC
019-2908900-002
MARIPOSA PORTABLE SANITATION, LLC
 
019-4776273-001
LIFE CARE SERVICES LLC
019-2909070-001
LANGSTON INVESTMENTS, INC.
 
019-4776274-001
HARRINGTON OCKO MONK LLP
019-2913065-001
INTECH INC.
 
019-4776275-001
ARCH CHEMICALS INC
019-2913853-001
ROBERT J. DELLECHIAIE
 
019-4776276-001
A W COOK CEMENT PRODUCTS INC
019-2914853-001
YKB CONSTRUCTION SERVICE, INC.
 
019-4776279-001
SAINT PHILIPS EPISCOPAL CHURCH
019-2914953-001
FIVE STAR PARTNERSHIP
 
019-4776283-001
NEWMARKET TOWN OF
019-2915453-001
KINGSBURY ELECTRONIC SYSTEMS, INC.
 
019-4776284-001
VALLEY ANESTHESIOLOGY CONSULT


 
Exhibit L-245

--------------------------------------------------------------------------------

 


019-2915553-001
AMAR MEDICAL GROUP, INC.
 
019-4776285-001
GRAND CANYON COUNCIL INC
019-2916354-001
JOSEPH STREETT
 
019-4776287-001
ALLIED ACCOUNTING SERVICES
019-2917153-001
HARRY R. WOLFE
 
019-4776288-001
WELDING METALLURGY INC
019-2917353-001
JOHN W. SNOOK
 
019-4776289-001
MEDICAL PROFESSIONAL ASSOC
019-2918053-001
BURGER INC.
 
019-4776292-001
RICHARD BRADLEY CARPET CO INC
019-2919116-001
EASTERN MATERIALS LLC.
 
019-4776293-001
MORRILTON FIRST ASSEMBLY OF
019-2921353-001
ALLERTON DELIGHTS, INC.
 
019-4776295-001
ST MONICAS PARRISH INC
019-2922453-001
LOLONIS WINERY
 
019-4776300-001
HABER SOL D
019-2923853-001
MCKENZIE DENTAL GROUP, P.A.
 
019-4776301-001
FLORIDA MAINTENANCE & CONST
019-2925153-001
WILLIAM COX
 
019-4776302-001
ALBANY AREA PRIMARY HEALTH
019-2927453-901
WAUCONDA TOOL & ENGINEERING COMPANY, INC
 
019-4776303-001
FLUOR ENTERPRISES INC
019-2929177-001
FILLIT, INC.
 
019-4776304-001
POLLARD ELECTRIC INC
019-2931252-001
CHARLES HUGHES
 
019-4776304-002
POLLARD ELECTRIC INC
019-2932553-001
SAMUEL F. MILLER
 
019-4776306-001
DALA RICK
019-2933162-001
MBS PRODUCTIONS, INC.
 
019-4776309-001
LITMARK INC
019-2933653-001
JOHN M. WOODALL
 
019-4776311-001
SIMON & SCHUSTER INC
019-2935653-901
CONNOR HOMES, LLC
 
019-4776312-001
NAZARE MEMORIAL HOME INC
019-2936453-001
FPS MANAGEMENT LLC
 
019-4776314-001
CUNNINGHAM MECHANICAL SERVICE
019-2939453-001
XQUISITE LANDSCAPING, INC.
 
019-4776315-002
PALAZZO AT PARK CENTER
019-2939753-001
MUAROF, INC.
 
019-4776319-001
MEADOW GLEN OF WEST END LP
019-2940153-001
DISABILITY RIGHTS CENTER OF KANSAS, INC.
 
019-4776320-001
VERA ENTERPRISES INC
019-2941853-001
GERLINDE PHOTOGRAPHY INC
 
019-4776320-002
VERA ENTERPRISES INC
019-2941953-001
WESTSIDE TOPSOIL L.L.C.
 
019-4776322-001
JACK MOORE ASSOCIATES INC
019-2948953-001
QUANTEX LABORATORIES, INC.
 
019-4776325-001
TESORO CORPORATION
019-2950654-001
DERRICK BROWN
 
019-4776329-001
HOBART WEST GROUP INC
019-2952354-001
JODY L. MATTER
 
019-4776330-001
EVANGELICAL CONGREGATIONAL
019-2953554-001
ST-1 MASONRY, LLC
 
019-4776332-001
COMPONENT CONTROL.COM INC
019-2955254-001
SAVANNAH MARINE TERMINAL, INC.
 
019-4776338-001
A B FITNESS LIMITED
019-2955454-001
DGP ENTERPRISES, INC.
 
019-4776340-001
NEW DOLTON CURRENCY EXCHANGE
019-2957019-001
CLARK NEXSEN OWEN BARBIERI AND GIBSON PC
 
019-4776341-001
A B C MOVING & STORAGE COMPANY
019-2958354-001
AGAPE MANAGEMENT SERVICES, INC.
 
019-4776344-001
SOUTHWEST SHIELD SERVICES INC
019-2959200-001
MEAD FARMS, LLC
 
019-4776346-001
MISSION AUTOMOTIVE LLC
019-2959203-001
INTERNATIONAL EDUCATIONAL PROGRAMS
 
019-4776349-001
SOUTH BROWARD ENDOSCOPY LLC
019-2959220-001
TONY WITHERS INC
 
019-4776352-001
CONCERTED SERVICES INC
019-2960054-001
TAYLOR GRAEME MANAGEMENT, INC.
 
019-4776352-002
CONCERTED SERVICES INC
019-2960670-001
PREMIER AUDIO VISUAL, INC.
 
019-4776352-003
CONCERTED SERVICES INC
019-2962754-001
BASIL'S RESTAURANT, INC.
 
019-4776352-009
CONCERTED SERVICES INC
019-2963245-002
D&D UTILITY CONTRACTORS, INC.
 
019-4776352-010
CONCERTED SERVICES INC
019-2963254-001
D&D UTILITY CONTRACTORS, INC.
 
019-4776352-011
CONCERTED SERVICES INC
019-2969233-001
COUNTRY CLUB HILLS SCHOOL DISTRICT 160
 
019-4776355-001
CHISHOLM TRAIL MISSIONARY BAP
019-2969258-001
CUSTOM CAPITAL STRATEGIES, LLC
 
019-4776356-001
AZALEA CENTER FOR PLASTIC
019-2969273-002
RIVERSIDE FARMS, LLC
 
019-4776357-001
VAIRA BACKSTROM & RILEY
019-2969325-001
MARK SMYLIE
 
019-4776358-001
CORE HEALTH MEDICAL PC
019-2974354-001
ROAD REBEL ENTERTAINMENT TOURING, INC.
 
019-4776358-002
CORE HEALTH MEDICAL PC
019-2975454-001
NORTHEAST PRODUCTS, LLC
 
019-4776360-001
GARY THOMPSON AGENCY INC
019-2977154-001
THE LAW OFFICES OF THEODORE A. SCHILLING
 
019-4776362-001
FIRSTSOURCE LABORATORY
019-2979296-001
PRESIDENT WASHINGTON ACADEMY, INC.
 
019-4776363-001
QUADRATEC INC
019-2979296-002
PRESIDENT WASHINGTON ACADEMY, INC.
 
019-4776363-002
QUADRATEC INC
019-2979311-002
CARL WILLIAM NASH, JR.
 
019-4776365-001
MEARTHANE PRODUCTS CORPORATION
019-2979314-001
CROSSARM, INC.
 
019-4776367-002
MILLENNIUM GROUP OF DELAWARE
019-2979316-001
E.M. ROSE BUILDING COMPANY, LLC
 
019-4776368-001
TERESA G BOWEN PC
019-2979325-001
ROBERT M. NUELLE
 
019-4776369-002
SHINYEI CORPORATION OF AMERICA
019-2980554-001
ROC LANDSCAPING, INC.
 
019-4776371-001
DOCTORS RADIOLOGY INC
019-2982354-001
ONBOARD LLC
 
019-4776373-001
ZANE TITLE AGENCY OF OHIO LLC
019-2982451-001
CROWNPEAK TECHNOLOGY
 
019-4776375-001
T.A.T. INC
019-2985054-001
PARKER'S DAY & NITE CLEANERS, INC
 
019-4776376-001
ROYSTON CORPORATION
019-2987554-001
LIT MEXICAN FOODS, INC
 
019-4776376-002
ROYSTON CORPORATION
019-2989369-001
DAVE LANGE SEWER SERVICE, INC.
 
019-4776377-001
SODISC LLC
019-2989371-001
HAMPSHIRE HOTELS & RESORTS LLC
 
019-4776377-002
SODISC LLC


 
Exhibit L-246

--------------------------------------------------------------------------------

 


019-2990954-001
OLD TOWN GYM AND EQUIPMENT OF BAY CITY,
 
019-4776378-001
CONWAY FREIGHT INC
019-2991370-001
SUPER CARNICERIA LA CHIQUITA CORPORATION
 
019-4776378-002
CONWAY FREIGHT INC
019-2993854-001
JOSE LAGOS
 
019-4776378-003
CONWAY FREIGHT INC
019-2994654-001
YI INC.
 
019-4776379-001
SYNERGY CARGO LOGISTICS
019-2999354-001
CHAIR AND EQUIPMENT RENTALS INC
 
019-4776379-002
SYNERGY CARGO LOGISTICS
019-2999468-001
STUDLEY PRINTING AND PUBLICATIONS, INC.
 
019-4776383-001
BYAN SYSTEMS INC
019-2999475-001
YOCKEY GROUP, INC.
 
019-4776385-001
FRANKLIN SANDERS INSURANCE
019-2999954-001
ROSENTHAL FARMS
 
019-4776389-001
ABBOTT AND CASERTA INC
019-3001652-001
ICAN BENEFIT GROUP LLC
 
019-4776391-001
NUECES COUNTY COMMUNITY ACTION
019-3002751-001
CAULKING & WATERPROOFING, LLC
 
019-4776394-001
MITCHEL GROUP THE INC
019-3003054-001
DENNIS BOSWORTH
 
019-4776395-001
BLACKSTONE REAL ESTATE ADVISOR
019-3005330-001
TOTAL TRANSPORTATION SERVICES, INC.
 
019-4776396-001
NEW MATHER METALS INC
019-3009054-001
CARRION, LAFFITTE & CASELLAS, INC.
 
019-4776397-001
OKLAHOMA FARM BUREAU MUTUAL
019-3009514-001
CERTIFIED AUTO BODY & SALES, INC.
 
019-4776399-001
PEL SUPPLY CO INC
019-3009515-001
RON MILTON EXCAVATING, INC.
 
019-4776401-001
NORTHFIELD SURGICAL CENTER LLC
019-3009522-001
TRAC DYNAMICS, INC.
 
019-4776402-001
TW METALS INC
019-3009527-001
SCIENTIFIC METAL FINISHING, INC.
 
019-4776403-001
LIGNUM 2 INC
019-3009535-001
A. VITTI EXCAVATORS, LLC
 
019-4776405-001
CARYS INSULATION INC
019-3009554-001
ST. TROPEZ CALIFORNIA
 
019-4776407-001
EL RIO SANTA CRUZ NEIGHBORHOOD
019-3009554-002
ST. TROPEZ CALIFORNIA
 
019-4776408-001
GAINES AND ASSOCIATES
019-3013054-001
KENNETH R. MASE
 
019-4776409-001
NEW CENTURY TRANSPORTATION INC
019-3015586-001
H & H WIRELINE SERVICE INC.
 
019-4776411-001
LAURY HEATING COOLING LLC
019-3017653-001
INTERMEDIA VIDEO PRODUCTS, LLC
 
019-4776413-001
EAZOR INVESTMENT GROUP INC
019-3018254-001
SAN JORGE CHILDREN'S HOSPITAL, INC
 
019-4776414-001
CYPRESS BAPTIST CHURCH
019-3019542-001
Salus Healthcare, LLC
 
019-4776414-002
CYPRESS BAPTIST CHURCH
019-3019551-001
BAY CREEK INC.
 
019-4776414-003
CYPRESS BAPTIST CHURCH
019-3019561-001
MARK S CLARK
 
019-4776417-001
WAYNE SURGICAL ASSOCIATES PC
019-3019601-001
ROVO OF ALABAMA, INC.
 
019-4776418-001
SDM ELECTRIC LLC
019-3019602-000
BOBBY J DAUGHERTY
 
019-4776420-001
GREAT BROOK VALLEY HEALTH
019-3024354-001
MICHAEL W BUMGARNER
 
019-4776424-001
FOLLETT HIGHER EDUCATION
019-3024354-002
MICHAEL W BUMGARNER
 
019-4776426-001
KEN HAR RESTAURANTS INC
019-3024454-001
SCOTT M. ADAMS
 
019-4776427-001
MAQUIRE CORP
019-3024854-001
DANIEL H. HARRIS
 
019-4776428-001
PULASKI COUNTY PRESS INC
019-3025554-001
ERVIN T. HOSTETLER
 
019-4776429-001
WESTSIDE ELECTRIC INC
019-3025754-001
B & B HUGHES CONSTRUCTION, INC.
 
019-4776430-001
SLATER GROUP LLC
019-3026054-001
HI TECH PROSTHETIC INC
 
019-4776432-001
FIRST PLACE BANK
019-3026854-001
SABRE AMB LLC
 
019-4776433-001
PRAIRIE RIVER DISTRICT UNITED
019-3027154-001
MARC D WEINBERGER
 
019-4776434-001
CONNOR ROBERT B DMD PC
019-3027754-001
J L M, INC.
 
019-4776435-001
DIOCESE OF TRENTON
019-3028112-001
RAINBOW VISION PROPERTIES, INC.
 
019-4776436-001
PENNINGTON AND COMPANY INC
019-3029354-001
DANYLKO, BILL & SON EXCAVATING, INC.
 
019-4776437-001
SOUTH OHIO HORIZONS LLC
019-3029606-001
HAROLD J. GRAMS JR.
 
019-4776441-001
HIGHLAND PHYSICIANS LTD
019-3030654-001
MERVIN S. WENGER
 
019-4776443-002
COLLIERS TURLEY MARTIN TUCKER
019-3030754-001
DORA'S SPINNING WHEEL, INC
 
019-4776444-001
TOOL TECH LLC
019-3030954-001
JIMMY COOK
 
019-4776447-001
TWO SENIORITAS INC
019-3033054-001
MICK HALL
 
019-4776447-002
TWO SENIORITAS INC
019-3034254-001
JOMINO INC
 
019-4776448-001
RAG O RAMA LLC
019-3034654-001
DIAMOND E MANUFACTURING LLC
 
019-4776449-001
TADA THEATRE AND DANCE
019-3036854-001
ACCUDATA HOLDINGS, INC.
 
019-4776451-001
COMMUNITY HOUSING SERVICES
019-3037454-901
BRUDER ELECTRIC, INC.
 
019-4776453-001
MILES CARS LLC
019-3038334-001
CCA EDUCORP, INC.
 
019-4776454-001
DUKE OF OIL LTD
019-3040554-001
THE LAW OFFICES OF RYAN E. BAUSCH L.L.C.
 
019-4776457-001
TECHNICAL SERVICES INC
019-3040854-001
AMY'S ANIMALS, INC.
 
019-4776458-001
EDWARD B GIEDA INC
019-3041054-001
FOTI, JATOFT INSURANCE AGENCY
 
019-4776460-001
GRAHAM OFFICE SUPPLY & PRINT
019-3042854-001
HEALING HEART CHURCH OF GOD
 
019-4776461-001
GRINER BRIAN C
019-3043654-002
JEFFREY C. SPOHN
 
019-4776462-001
SIOUX BIOCHEMICAL INC
019-3045053-001
DHC CONSTRUCTION SERVICES, INC.
 
019-4776464-001
ROGERS CLINT
019-3045754-001
ORDER INN, INC
 
019-4776467-001
BUCKLEY NAGLE BRION MCGUIRE
019-3049620-901
NU WALLS, INC.
 
019-4776468-001
EMC INSURANCE GROUP INC


 
Exhibit L-247

--------------------------------------------------------------------------------

 


019-3049622-001
TRI DUONG
 
019-4776471-001
ACADEMY APPRAISALS SERVICES
019-3049625-001
ACADEMIA DE DESARROLLO INTEGRAL CRISTIAN
 
019-4776473-001
HOWZE THERAPEUTIC MASSAGE
019-3049638-001
THE LADY'S CHESTNUT HILL FARMS, LLC
 
019-4776475-001
JRWI LLC
019-3049640-001
DAYT CONSTRUCTION, INC.
 
019-4776476-001
KEYSTONE PRECISION & ENGINEER
019-3049647-001
MCDONALD HOLDINGS, LTD.
 
019-4776477-001
BIOMET SYNERGY
019-3049654-001
INITIO CORPORATION
 
019-4776478-001
PURADYN FILTER TECHNOLOGIES
019-3049754-001
NEW DREAM NETWORK, LLC
 
019-4776479-001
NULFCO INC
019-3049862-002
COUNTRY HILLS VET CLINIC, P.C.
 
019-4776480-001
J AND R FOLIAGE INC
019-3050154-001
DAVID L. LONG
 
019-4776481-001
MOUCH BRIAN R
019-3055654-001
R. WAYNE GRIFFITH
 
019-4776483-001
41 NORTH 73 WEST INC
019-3058454-001
JANE WARN
 
019-4776484-001
INTERNATIONAL SURVEY RESEARCH
019-3059154-001
AGOSTINO CONSULTING LLC
 
019-4776485-001
ELECTRICAL DISTRICT NUMBER
019-3059665-001
EDUCATIONAL TECHNICAL COLLEGE, INC.
 
019-4776486-001
ALABAMA CENTRAL CREDIT UNION
019-3059688-001
H.O.T. SERVICES, INC.
 
019-4776486-002
ALABAMA CENTRAL CREDIT UNION
019-3059697-001
MAJOR ABSTRACT CORP.
 
019-4776490-001
SGS AUTOMOTIVE SERVICES INC
019-3059754-001
AEROSMITH AVIATION INC.
 
019-4776491-001
SWIRLING SILKS INC
019-3060254-001
FRANK SESSIONS
 
019-4776492-001
UNITED INNKEEPERS INC
019-3062054-001
RDG ENTERPRISES, LLC
 
019-4776494-001
PERFOREX FOREST SERVICES LLC
019-3062354-001
FAGAN EQUIPMENT, INC.
 
019-4776495-001
PEREZ LEO
019-3063154-000
HYUNDAI HEAVY INDUSTRIES CO. LTD, INC.
 
019-4776498-001
ELLIE MILLS INSURANCE AGENCY
019-3069712-001
ACE ENVIRONMENTAL, INC.
 
019-4776499-001
EMPOWER PERSONAL TRAINING
019-3069712-003
ACE ENVIRONMENTAL, INC.
 
019-4776500-001
SHIHASI STARWIND AIRPORT LLC
019-3069712-004
ACE ENVIRONMENTAL, INC.
 
019-4776502-001
AFRICAN METHODIST EPISCOPAL
019-3069712-901
ACE ENVIRONMENTAL, INC.
 
019-4776504-001
SPAHN AND BROIDA
019-3069759-001
JAMES E DAVIS SR
 
019-4776507-001
COASTAL WELLNESS CENTERS INC
019-3079804-001
NEWMARK KNIGHT FRANK
 
019-4776509-001
BASSO ENTERPRISES INC
019-3079826-001
LADIES WORKOUT EXPRESS
 
019-4776511-001
CUFFS CLOTHING COMPANY
019-3079830-001
ABER FENCE AND SUPPLY COMPANY, INC.
 
019-4776512-001
PROGRESO LATINO INC
019-3081254-001
THOMAS JAROSZEK
 
019-4776515-001
ALL AMERICAN FORKLIFT LLC
019-3083754-001
MEADOW BROOK FARMS, A PARTNERSHIP
 
019-4776516-001
GREATER LAFAYETTE HEALTH SVC
019-3085154-001
RAUL HERNANDEZ
 
019-4776517-001
CBIZ VALUATION GROUP LLC
019-3088854-001
OVEN POPPERS, INC.
 
019-4776519-001
CARDIOVASCULAR CONSULTANTS OF
019-3089754-001
PLANEXHAUST CORPORATION
 
019-4776521-001
TRI CITY REGIONAL PORT
019-3089842-001
CURTIS L. ANDERSON
 
019-4776523-001
BANK OF NORTH CAROLINA
019-3089864-001
NEXICORE SERVICES, LLC.
 
019-4776524-001
LEVINSON REALTY ASSOCIATES
019-3091926-001
PORT CITY AIRCRAFT REPAIR, INC.
 
019-4776525-001
BEAVEX INCORPORATED
019-3096954-001
STANLEY N. DYE
 
019-4776527-001
FIRST PRESBYTERIAN CHURCH
019-3096954-002
STANLEY N. DYE
 
019-4776529-001
ACTEX PUBLICATIONS INC
019-3099882-001
PATHFINDER ENVIORNMENTAL AND SAFTY SERVI
 
019-4776531-001
RIKCO INTERNATIONAL LLC
019-3101054-001
BIDZY TA HOT'AANA CORPORATION
 
019-4776534-001
WAYNE TILE COMPANY
019-3103154-001
ESTILL WOOD PRODUCTS, INC.
 
019-4776535-001
JH KINARD LLC
019-3105054-001
SUSAN E. GALLANT
 
019-4776537-001
COTTON MIKE L
019-3110026-001
LQC TRUCKING, LLC
 
019-4776538-001
S C MOTA ASSOCIATES LIMITED
019-3110028-001
MORRISON CONSTRUCTION COMPANY, INC.
 
019-4776540-001
CIC BUSINESS CREDIT INC
019-3110031-001
DANIEL J. EICH
 
019-4776541-001
VERITAS INSTRUMENT RENTAL INC
019-3110044-001
KENQUEST
 
019-4776542-001
TINDER BOX INTERNATIONALE LTD
019-3110049-001
TIMBERWORKS, INCORPORATED
 
019-4776543-001
J J TRUCKING INC
019-3110061-001
LIGHTRIVER TECHNOLOGIES, INC.
 
019-4776546-001
UNIVERSAL LEAF NORTH AMERICA
019-3110079-001
DOUGLAS CRABTREE
 
019-4776549-001
MCGUIRE INSURANCE COMPANY INC
019-3110104-001
K. WADE FISHER
 
019-4776551-001
INSITUFORM TECHNOLOGIES INC
019-3110123-001
STILLWATER ENTERPRISES LLC
 
019-4776552-001
REAL INSURORS INCORPORATED
019-3110123-002
STILLWATER ENTERPRISES LLC
 
019-4776553-001
AMERICAN PLASTIC SUPPLY & MFG
019-3110147-002
L & S PROPERTIES, INC.
 
019-4776554-001
GREENVILLE NISSAN INC
019-3110154-001
NEEDLES AND NOTIONS, LLC
 
019-4776554-002
GREENVILLE NISSAN INC
019-3110168-001
NEGAH PARSANGI D.D.S. INC.
 
019-4776555-001
OASIS RV CENTER INC
019-3111180-001
4 C SOLUTIONS, INC
 
019-4776557-001
ESTORGA AUTO BODY & PAINT SHOP
019-3111254-001
DWR TRANSPORTATION LLC
 
019-4776558-001
771 LINDBERGH APARTMENTS
019-3111754-001
DAVID B. COBB
 
019-4776559-001
STUYVESANT FUEL TERMINAL
019-3111954-001
ADMINISTRATION & SUPPORT INC.
 
019-4776559-002
STUYVESANT FUEL TERMINAL


 
Exhibit L-248

--------------------------------------------------------------------------------

 


019-3114153-001
DAVID HOWELL DESIGN, INC
 
019-4776561-001
GAINES THOMAS DMD
019-3115187-001
NETREPID, INC.
 
019-4776562-001
ORAL & FACIAL SURGEONS OF OHIO
019-3115454-001
IRISH AYRES ENTERPRISES, L.L.C.
 
019-4776563-001
MEDICO MART INC
019-3116253-001
PRO CARE LANDSCAPE MANAGEMENT, INC.
 
019-4776567-001
GOMEZ ASSOCIATES INC
019-3118073-001
B & P STONE, INC.
 
019-4776568-001
COLEMAN FINANCIAL ADVISORY
019-3118513-001
DONALD and SUSAN CHRISS
 
019-4776572-001
NASHVILLE CHURCH OF GOD
019-3118513-002
DONALD and SUSAN CHRISS
 
019-4776573-001
TEK WIRE AND CABLE CORP
019-3118989-001
WILLIAM J. OYLER & MARY ANN K. OYLER
 
019-4776574-001
LESLIE DIGITAL IMAGING LLC
019-3121354-001
FEASER FARM PARTNERSHIP
 
019-4776576-001
UNITED STATES COLD STORAGE INC
019-3121354-002
FEASER FARM PARTNERSHIP
 
019-4776577-001
MINGUS MOUNTAIN REAL ESTATE
019-3121754-001
METHODIST HOME FOR THE AGING
 
019-4776578-001
TANNIS ROOT PRODUCTIONS INC
019-3123454-001
CARS & PARTS BY TIM, INC
 
019-4776579-001
STAGECOACH TRAILERS INC
019-3124754-001
EXPRESS AUTO WHOLESALE INC
 
019-4776581-002
SCHLUMPF INC
019-3125754-001
DAVID MONTAGNE
 
019-4776582-001
CLINTON MANOR NURSING HOME INC
019-3125954-001
TODD CARMODY
 
019-4776583-001
SUCHOCKI PAT
019-3126354-001
WAREHOUSE CARPETS, INC.
 
019-4776584-001
NORTHEAST ORTHOTICS AND
019-3126854-001
DOLEJS REALTY & MANAGEMENT SERVICES INC.
 
019-4776587-001
HETTINGER WELDING LLC
019-3129354-001
SISTERS TOWING & TRANSPORTATION, INC.
 
019-4776588-001
BEMIS BRIAN AUTO MALL INC
019-3129654-001
HARLIS R. ELLINGTON CONSTRUCTION, INC.
 
019-4776590-001
NARDE PAVING COMPANY INC
019-3129913-001
RAY J. BYRAM, INC.
 
019-4776591-001
UNITED WAY OF SOUTHERN TIER
019-3129944-001
DAVID C ORR
 
019-4776592-001
NATIONAL UNION FIRE INSURANCE
019-3129947-001
TROY GRIFFIN
 
019-4776592-002
NATIONAL UNION FIRE INSURANCE
019-3129974-001
ROBERT WAYNE MILLER
 
019-4776593-001
BRONSBERG & HUGHES PONTIAC INC
019-3130548-001
HERYFORD FARMS, INC.
 
019-4776594-001
TRANSITIONAL WORK CENTER
019-3130831-001
CREEK VALLEY FARMS LLC
 
019-4776596-001
BOSTON COACH PENNSYLVANIA CORP
019-3131154-001
BRADY E. AND JEREMY J. WOLFF, CO-LESSEE
 
019-4776598-001
LIGHT OF THE WORLD CHRISTIAN
019-3131454-001
DAVID A. GROSVENOR &WILLIAM B. SQUIER, A
 
019-4776599-001
AMIRIT TECHNOLOGIES INC
019-3134054-001
THE DESIGN WORKS GALLERY, LLC
 
019-4776601-001
CLARION ATLANTA AIRPORT HOTEL
019-3136654-001
BUSY BEE PLAYSCHOOL, LLC.
 
019-4776604-001
LEBANON COMMUNITY SCHOOL CORP
019-3138954-001
D. G. SHOEMAKER & ASSOCIATES, INC.
 
019-4776606-001
S J CRAIG CORPORATION
019-3139986-001
SERPA TRANSPORT, INC.
 
019-4776608-001
BARREN RIDGE CHURCH
019-3140854-001
WORKSOFT, INC
 
019-4776609-001
BRIDGETON DENTAL ASSOCIATES
019-3144354-001
CENTENNIAL CONTRACTORS, LLC
 
019-4776612-001
HABITAT FOR HUMANITY WITHIN
019-3145454-001
THE SEIMITSU CORPORATION
 
019-4776613-001
PETERSON JAN
019-3149554-001
CAIRN TIMBER & SHALE, LLC
 
019-4776614-001
MURPHYS PAVING & SEALCOATING
019-3150654-001
JEAN FAIRRES
 
019-4776615-001
PORTER COUNTY AGING AND
019-3154754-001
G.S. MANAGEMENT, LLC
 
019-4776617-002
JTB USA INC
019-3154754-002
G.S. MANAGEMENT, LLC
 
019-4776619-001
FAULKTON AREA MEDICAL CENTER
019-3155254-001
EUROSPORT DAYTONA, INC.
 
019-4776620-001
RESTOR TELECOM INC
019-3158854-001
JP ERECTORS, INC.
 
019-4776621-001
WESTWOOD FABRICATION & SHEET
019-3160054-001
PAUL HINKLEY
 
019-4776623-001
KEY REAL ESTATE INC
019-3163654-001
EDWIN GOULD RESIDENCE CORP.
 
019-4776626-001
LONGMONT ATHLETIC CLUB INC
019-3165354-001
MARK OUELLETTE JR.
 
019-4776628-001
FIRST BAPTIST CHURCH
019-3166954-001
C & M HAULING AND GRADING, INC.
 
019-4776630-001
MASTHEAD HOSE AND SUPPLY
019-3167254-001
ECOFLO, INC.
 
019-4776633-001
POPE JOHN XXIII HIGH SCHOOL
019-3167354-901
MARRIOTT INTERNATIONAL, INC.
 
019-4776634-001
MAJESTIC GRILL INC
019-3169254-001
MAGELLAN BIOSCIENCE GROUP, INC
 
019-4776636-001
MARINE ELEVATORS LLC
019-3169654-001
BIGS SANITATION, INC
 
019-4776639-001
LADY LAKE SPECIALTY CARE
019-3169993-001
JESUS PATINO
 
019-4776640-001
RMS
019-3169996-001
BRUCE B BAGLEY
 
019-4776642-001
COMIZIO ROBERT
019-3169997-001
JASON A SNOOK
 
019-4776643-001
RHODE ISLAND COUNTRY CLUB INC
019-3170854-901
TRAUMA LAW CENTER, A PROFESSIONAL LAW CO
 
019-4776644-001
SPACE FLOORING & SUPPLIES
019-3172654-001
CBP Spine Center, Inc.
 
019-4776645-001
SCHMIDT ASSOCIATES PC
019-3173754-001
HR SOLUTIONS, INC.
 
019-4776646-001
CAMPBELL FUNERAL SERVICE INC
019-3174054-001
CURRAN COMPANY INC.
 
019-4776648-001
SERVIS FIRST BANK
019-3174154-001
EDWIN G. KING
 
019-4776649-001
MILLHURST MILLS INC
019-3174354-001
BUTTERWEED INVESTMENTS INC
 
019-4776650-001
CHAMPION ENERGY SERVICES LLC
019-3176954-001
A. WILLIAM PINGPANK
 
019-4776655-001
A & R TRANSPORT INC
019-3179054-001
OUR LADY OF LOURDES SCHOOL
 
019-4776656-001
WATERSON TERMINAL SERVICES


 
Exhibit L-249

--------------------------------------------------------------------------------

 


019-3180335-001
FRANK STIRNA JR
 
019-4776657-001
ACADEMY BUS TOURS INC
019-3181354-901
WILLIAM P. BOWDEN
 
019-4776658-001
ISLAND OBGYN ASSOCIATES PC
019-3191752-001
BROOKSIDE GARDENS, INC
 
019-4776660-001
WILSON FOOD STORES INC
019-3191954-001
SAMUEL CLARK HARRISON IV
 
019-4776662-001
ARGOSY EDUCATION GROUP INC
019-3194254-001
MILKA J VEGA
 
019-4776663-001
CORPORATE ALLIANCE OF UTAH INC
019-3194454-001
JOHN FERRY JR.
 
019-4776665-001
DC EXPRESS INC
019-3195154-001
MICHAEL EAGAN
 
019-4776666-001
OFS BRANDS HOLDINGS INC
019-3195554-001
TAIDE VILLASENOR
 
019-4776667-003
COMPONENT ASSEMBLY SYSTEMS INC
019-3196454-001
LOG CABIN BANQUET AND MEETING HOUSE, INC
 
019-4776668-001
FLEM J HALL INSURANCE AGENCY
019-3196822-001
CLAY MOHON MOWING, LLC
 
019-4776670-001
BIBLE BAPTIST CHURCH
019-3198354-001
STEVNING HOLDINGS, INC.
 
019-4776672-002
POTOMAC RIDGE BEHAVIORAL HEALTH SYSTEM
019-3199354-001
NORTH WIND ACRES, INC.
 
019-4776675-001
KETCHUM PUBLIC SCHOOL
019-3199654-001
ROSE HILL GREENHOUSES, INC.
 
019-4776676-001
PLAYLAND INC
019-3202254-001
2JET INNOVATIONS, INC.
 
019-4776678-001
NESTLE WATERS NORTH AMERICA
019-3207215-001
EDWARD P. SNOOK
 
019-4776684-001
SENIOR CARE CENTERS OF AMERICA
019-3209854-001
DR ROBERTO ALERS FERNANDEZ
 
019-4776686-001
410 PARK AVE ASSOCIATES
019-3210208-001
CHARTWELL COFFEE LLC
 
019-4776689-001
LA PORTE SAVINGS BANK
019-3210267-001
CUMMINS TRANSPORTATION, INC
 
019-4776690-001
ELBY S MARTIN & ASSOCIATES INC
019-3210276-001
CHARLES F. HUNSINGER
 
019-4776691-001
EXCARGO SERVICES INC
019-3210304-001
MICHIGAN HOMES, INC.
 
019-4776692-001
SHOMO CASEY D PA
019-3210345-001
SWENKE LANDSCAPE COMPANY, INC.
 
019-4776695-001
RAMONA ROBERTS REALTY
019-3210346-001
BRANDT LOGGING, INC.
 
019-4776696-001
JAH MANAGEMENT CO
019-3210347-001
DENNIS COUGHLIN
 
019-4776697-001
CONCORD PHOTO ENGRAVING CO INC
019-3210380-001
JERRY BEMBENEK
 
019-4776698-001
DECATUR CHIMNEY CARE LLC
019-3210384-001
MIGUEL TOLEDO RIVERA
 
019-4776701-001
PRUDENTIAL GREAT LAKES REALTY
019-3210399-001
ANITA MACHINE AND TOOL, INC.
 
019-4776703-001
BELL III JOHN P DDS
019-3210411-001
WHITING SYSTEMS, INC.
 
019-4776705-001
KHOURY CONSULTING INC
019-3210413-001
London Bridge Trading Company, Ltd.
 
019-4776707-001
A & S REPAIR INC
019-3210430-001
CUSTOM CROWN & BRIDGE, INC.
 
019-4776708-001
OSCEOLA CANCER CENTER
019-3210432-001
L.H. PETERSEN DISTRIBUTION, INC.
 
019-4776709-001
KENTUCKY FUNERAL SERVICES INC
019-3210465-001
JJ FOODS, INCORPORATED
 
019-4776710-001
MULIT STATE BILLING SERVICES
019-3210471-001
J.B. CONCRETE PRODUCTS, INC.
 
019-4776711-001
SISTERS OF THE GOOD SHEPHERD
019-3210472-001
EPISCOPAL CHURCH OF THE ASCENSION, INCOR
 
019-4776713-001
CORPORATE INTERIORS INC
019-3210494-001
VITAL SYSTEMS CORPORATION
 
019-4776715-001
HILTON HEAD CHRISTIAN ACADEMY
019-3210502-001
H.C. CONSTRUCTORS, INC.
 
019-4776716-001
PLASTONICS INC
019-3210854-001
EDUCATIONAL LINKS CORP.
 
019-4776717-001
SKLAR CORPORATION
019-3212854-001
SOUTHERN KANSAS COTTON GROWERS' CO-OP, I
 
019-4776720-001
PRUDENT TECHNOLOGIES INC
019-3217353-001
CHEF JOHN FOLSE & CO., INC.
 
019-4776721-001
ACHIEVERS REAL ESTATE COMPANY
019-3217353-002
CHEF JOHN FOLSE & CO., INC.
 
019-4776725-001
BRENTWOOD PHYSICAL THERAPY
019-3217526-001
ARCON CORPORATION
 
019-4776726-001
KAMMSON INDUSTRIES INC
019-3217854-001
HACKER & SON'S CONSTRUCTION INC.
 
019-4776729-001
NATIVITY OF OUR SAVIOR PARISH
019-3218854-001
TERRAPIN RECYCLING & DISPOSAL, LLC
 
019-4776730-001
CHIMNEY SWEEPS OF AMERICA
019-3220254-001
ST MARY'S EPISCOPAL CHURCH
 
019-4776731-001
PATTERSON PLUMBING & HEATING
019-3222354-001
LLOYD E NICHOLS INSURANCE AGENCY INC
 
019-4776733-001
FIRST UNITED METHODIST CHURCH
019-3225027-002
JOHN B. NOLT
 
019-4776735-001
LEONARD & GARVEY DOUGLAS PC
019-3226654-001
HENRY C. VERITY JR.
 
019-4776739-001
YOUNG MENS CHRISTIAN
019-3227213-001
T & L WALTONEN ENTERPRISES, INC.
 
019-4776740-001
COLONY HOTEL INC
019-3227721-001
WESTMORELAND & SONS ROLLOFF, INC.
 
019-4776743-001
FIRST CHANCE FOR CHILDREN
019-3228279-001
IN-BETWEEN SPORTWEAR, INC.
 
019-4776745-001
S & S WELDING INC
019-3240150-001
DANOLL BOONE TRUCKING LLC
 
019-4776746-001
R SISKIND AND COMPANY INC
019-3246554-001
KATHY VAUGHN
 
019-4776746-002
R SISKIND AND COMPANY INC
019-3247754-001
LA LOUISIANE BAKERY COMPANY, LTD.
 
019-4776747-001
NEW ENGLAND FARM WORKERS
019-3248154-001
GUZMAN Y MERCADO LAW P.S.C.
 
019-4776748-001
NORTRAX GREAT LAKES INC
019-3248954-001
TERRY MCPARTLAND
 
019-4776749-001
ITA PARTNERS INC
019-3252554-001
PEREGRINE HEALTH SERVICES, INC.
 
019-4776750-001
HCR MANORCARE MEDICAL SERVICES
019-3253754-001
BUSINESS PRODUCTS, INC.
 
019-4776751-001
JR WYNDHAM ASSOCIATES INC
019-3253936-001
JARVIS INC
 
019-4776753-001
PROVIDENCE FULL GOSPEL
019-3257754-001
T.U.C. MANAGEMENT COMPANY, INC.
 
019-4776756-001
MACYS INC
019-3261170-001
SAMMY ROGERS
 
019-4776757-001
DAUGHTER OF WISDOM INC


 
Exhibit L-250

--------------------------------------------------------------------------------

 


019-3263617-001
KEVINSOFFROAD.COM, L.L.C.
 
019-4776759-001
VAIL CHILD CARE CENTER
019-3264354-001
STRUCTURAL SOLUTIONS, L.L.C.
 
019-4776761-001
RESOURCE COMMERCIAL REAL
019-3267454-001
BAGI MECHANICAL LLC
 
019-4776765-001
ST LOUIS METAL & RECYCLING CO
019-3267770-001
BLUELINE TECHNOLOGIES LLC
 
019-4776766-001
AZTEC SECURITY SYSTEMS INC
019-3268054-001
I&A OUTDOOR SERVICES & RUBBISH REMOVAL,
 
019-4776767-001
ALLIED IRISH BANK
019-3270554-001
DEBT REMEDY PARTNERS INC.
 
019-4776768-001
PARTY CITY
019-3273554-001
SATELLITE TRACKING OF PEOPLE LLC
 
019-4776770-001
DIXON TRUMAN FISHER & CLIFFORD
019-3280908-001
MARJANEH A. AZAD, D.D.S., P.A.
 
019-4776771-001
INTERSPACE OFFICE FURNITURE
019-3281154-001
PATRICIA SZEEZIL
 
019-4776773-001
PARAGON SUPPORTS SYSTEMS INC
019-3281754-001
JUPITER GRANITE CO.
 
019-4776774-001
EDITECH INC
019-3282554-001
GALLERY EXPORT INC
 
019-4776775-001
JRS CARPET CLEANING
019-3282854-001
ARCHITECTURAL METAL ROOFING, LLC
 
019-4776777-001
DAVILA & TORRES PA INC
019-3285954-001
FOUNDATION PROPERTY MANAGEMENT LLC
 
019-4776780-001
SKYLINE DISPLAYS INC
019-3289554-001
A-TURNER MOVING & STORAGE, INC.
 
019-4776782-001
ASSOCIATED FUEL SYSTEMS INC
019-3291954-001
INVESTLINK TECHNOLOGIES, INC.
 
019-4776782-002
ASSOCIATED FUEL SYSTEMS INC
019-3294154-001
GKB PROPERTIES, LLC
 
019-4776784-001
CITY YEAR INC
019-3296554-001
RAY'S TRUCK & BODY REPAIR, INC.
 
019-4776785-001
SLEEPCARE DIAGNOSTICS INC
019-3298054-001
T.S. SMITH & SONS, INC.
 
019-4776788-001
CLEAN AIR TECHNOLOGIES INC
019-3302754-001
HOPE REALTY AND ASSOCIATES, LLC
 
019-4776790-001
FAY RAY INC
019-3305154-001
HARVEY I. AND BONNIE H. PALMATARY
 
019-4776792-001
NISKERS PEDIATRIC REHAB CENTER
019-3306454-001
ADVANCED GRAPHIC PRINTING, INC.
 
019-4776794-001
SIGNATURE IN HOME CARE INC
019-3307154-001
ADVANCED PRACTICE STRATEGIES, INC.
 
019-4776795-001
SAINT NICHOLAS NEIGHBORHOOD
019-3308354-001
TOTAL BASEBALL LLC
 
019-4776796-001
BLUE BIRD CORPORATION
019-3310588-001
THOR SOLUTIONS, INC.
 
019-4776796-002
BLUE BIRD CORPORATION
019-3310596-001
STERLING MILLWORK, INC.
 
019-4776796-003
BLUE BIRD CORPORATION
019-3310622-001
T & M ENTERPRISES, INC.
 
019-4776797-001
TWINING LABORATORIES OF
019-3310623-001
VON BUSCH & SONS
 
019-4776798-001
ZIEGLERS FOOD INC
019-3310643-001
THE NORTH CHURCH OF BEAUMONT
 
019-4776803-001
SLEEPY HOLLOW SLEEP SHOP
019-3310689-001
JAY MICHAEL, LLC
 
019-4776804-001
NATIONAL CORPORATE ACCOUNT SVC
019-3310690-004
WEATHER WISE CONDITIONING CORP.
 
019-4776807-001
SANDHILLS CHIMNEY SERVICE INC
019-3310722-001
THE CRAFT-ART COMPANY, INC.
 
019-4776811-001
DSW INC
019-3310759-001
WILLIAM E HUNSBERGER
 
019-4776812-001
SOUTHSIDE BAPTIST CHURCH OF
019-3310816-001
R & D FABRICATION CORPORATION
 
019-4776815-001
CORPOREX REALTY AND INVESTMENT
019-3310855-001
NEW HANOVER PRESBYTERIAN CHURCH
 
019-4776821-001
HOUSE MAX R JR
019-3310863-001
CRITICALSITES, LLC
 
019-4776823-001
WINDHAM JODI SOYARS
019-3310882-001
ROBERT ENTERPRISE, INC.
 
019-4776825-001
UNION ANESTHESIA ASSOCIATES
019-3311338-001
TNT FAMILY FITNESS CENTER, LLC
 
019-4776826-001
SAINT AMBROSE SCHOOL
019-3311366-001
TNT FAMILY FITNESS CENTER, LLC
 
019-4776827-001
AMERICAN BUILDERS AND
019-3311606-001
ACE TOWING ENTERPRISE INC
 
019-4776828-001
LOCKWOOD PUBLICATIONS
019-3311691-003
BORIN WASTE MANAGEMENT, INC.
 
019-4776831-001
CURVES FOR WOMEN
019-3311691-004
BORIN WASTE MANAGEMENT, INC.
 
019-4776832-001
JAVELIN DIRECT LLC
019-3311854-001
SWAYZEE CHRISTIAN CHURCH
 
019-4776834-001
REGIONAL TRAIL CORPORATION
019-3313954-001
CHERYL A BLACK
 
019-4776835-001
CRD ENTERPRISES INC
019-3315554-001
ENAWALA, INC.
 
019-4776836-001
STEELFAB INC
019-3316054-001
GENE R. KAZLOW, P.C.
 
019-4776837-001
ECO CONCEPTS INC
019-3319054-001
TDVISION SYSTEMS, INC
 
019-4776840-001
OCEAN STATE TECHNICAL SERVICES
019-3321354-001
JACK CARPENTER
 
019-4776841-001
PRIMA CARE PC
019-3321909-001
THE OLIVE OIL FACTORY, LLC
 
019-4776842-001
PRIMACARE PC
019-3325054-001
ANGEL SANCHEZ
 
019-4776847-001
ELEMENT ARCHITECTS
019-3326554-001
CARDIOVASCULAR RESEARCH FOUNDATION
 
019-4776848-001
GUILFORD MILLS INC
019-3351554-001
DELMA NEGRON
 
019-4776850-001
ROLLEX FREIGHTWAYS INC
019-3353454-001
SACRED HEART CATHOLIC CHURCH
 
019-4776852-001
SPECIALIZED SURFACES INC
019-3366253-001
M. J. R., LTD.
 
019-4776853-001
DEALER TIRE INC
019-3379855-001
GOTHAM WRITERS' WORKSHOP, INC.
 
019-4776854-001
MERCER MILLING CO
019-3383355-001
ARLYN BISHOFF
 
019-4776855-001
REIMBURSEMENT SOLUTIONS LLC
019-3409555-001
BLISS BEAUTY CENTER, LLC
 
019-4776856-001
KHS AND S CONTRACTORS OF NEW
019-3410936-901
THE GROSFELD PARTNERSHIP, ARCHITECTS AND
 
019-4776857-001
CINCINNATI HEMOTOLOGY &
019-3410955-001
CAMP FLOORING & CONCRETE COATINGS, INC.
 
019-4776858-001
GRAY STEPHEN & ESS TODD
019-3410975-901
LE FOURNIL, L.L.C.
 
019-4776859-001
HOMELAND BAPTIST CHURCH


 
Exhibit L-251

--------------------------------------------------------------------------------

 


019-3410990-001
BURK'S TOWING & RECOVERY LLC
 
019-4776860-001
L & F DISTRIBUTORS, LLC
019-3410992-001
THE OPTICAL SHOP, INC.
 
019-4776861-001
GLOBAL MAIL INC
019-3411010-001
MOAB COMMUNICATIONS, LLC
 
019-4776862-001
DELAWARE CLINICAL AND
019-3411031-001
B & B CONCRETE CONSTRUCTION, INC.
 
019-4776867-001
LAMBERTS DAVID DDS PC
019-3411144-001
MK2 TECHNOLOGIES ,LLC
 
019-4776868-001
STEPHENS PLUMBING & HEATING
019-3411179-001
BRUCE WILLIAMS, OD
 
019-4776869-001
HOLMED CORP
019-3411240-001
DENNIS'S TIRE, LLC
 
019-4776870-001
ILLINGWORTH ENGINEERING CO
019-3411256-001
JASON'S HAULING, INC.
 
019-4776871-001
LANTER DELIVERY SYSTEMS INC
019-3418872-001
JEREMY HOFFMAN TRUCKING LLC
 
019-4776873-001
ZAWISNY & ZAWISNY PC
019-3418998-001
MINADO CO., INC.
 
019-4776874-001
MEDIA VENTURE PARTNERS LLC
019-3419958-001
KIMMIE CANDY COMPANY
 
019-4776876-001
HELVOET PHARMA INC
019-3422555-001
INTEGRITY ARTS & TECHNOLOGY, INC.
 
019-4776876-002
HELVOET PHARMA INC
019-3427931-001
HIDDEN LAKES ORTHODONTICS, PA
 
019-4776878-001
WARD ASSOCIATES PC
019-3431053-001
EDITH MEADOWS
 
019-4776886-001
SALAZAR LEO
019-3448855-001
RED ROSE MAILING SERVICES, INC.
 
019-4776886-002
SALAZAR LEO
019-3450326-001
TIFERET BET ISRAEL
 
019-4776886-003
SALAZAR LEO
019-3469255-001
LAW OFFICES OF AARON F. GARCIA, A PROFES
 
019-4776887-001
ADAIR COUNTY OF
019-3506355-001
IDALIS PEREZ-ALVAREZ, P.A.
 
019-4776889-001
BURANT HEATING AND AIR
019-3511377-001
KAZ ENTERPRISES, INC.
 
019-4776891-001
WESTPORT BAPTIST CHURCH
019-3511475-001
FDG INC
 
019-4776892-001
SATILLA COMMUNITY BANK
019-3511651-005
3JANE DIGITAL HOLDINGS, INC.
 
019-4776893-001
WILLIAM J WHITE EDUCATIONAL
019-3511651-006
3JANE DIGITAL HOLDINGS INC.
 
019-4776895-001
BROCKTON AREA PRIVATE INDUSTRY
019-3513055-001
NEAL, INC.
 
019-4776896-001
CUSTOMER 1 ONE INC
019-3513982-003
DULIN BROTHERS PARTNERSHIP
 
019-4776900-001
TENNECO INC
019-3525155-001
PAIN MANAGEMENT CENTER OF PADUCAH, P.S.C
 
019-4776901-001
ACADEMY OF DAYTON INC
019-3535055-001
ICEBERG ENTERPRISES, LLC
 
019-4776902-001
PARK SOUTH AUTOMOTIVE
019-3545155-001
CASCADE PALLET, INC.
 
019-4776903-001
BOLDENS CLEANERS
019-3545155-005
CASCADE PALLET, INC.
 
019-4776904-001
CATALYST MARKETING INNOVATION
019-3549079-001
MARK EUGENE MUSSER
 
019-4776905-001
AUGUSTINE LANDING INC
019-3550655-001
J & E STABLE, INC.
 
019-4776906-001
RAHN BAHIA MAR LLC
019-3554955-001
MINISTERIO EL CORAZON DEL LIRIO, INC.
 
019-4776907-001
DAVIS ENTERPRISES
019-3556755-001
JIM HOOKS WELDING, INC
 
019-4776908-002
AHS OKLAHOMA PHYSICIAN GROUP LLC
019-3590755-001
BELFAIR HOSE AND SUPPLY, INC.
 
019-4776909-001
BONNIE BIEBEL JOHNSON INC
019-3611786-001
FITNESS VENTURES LTD.
 
019-4776910-001
BILLS PEST AND TERMITE CONTROL
019-3611809-902
LANGUAGE LINE SERVICES, INC.
 
019-4776911-002
NEXTCARE INC
019-3611910-002
FAIRHOPE LAUNDRY AND CLEANERS, INC.
 
019-4776913-001
COVENANT ASSET MANAGEMENT AND
019-3612087-001
THE DALLESPORT LOG YARD, L.L.C.
 
019-4776914-001
EASTER SEALS SOUTHERN GEORGIA
019-3619055-001
SUMMIT NORTHSTAR, INC.
 
019-4776914-002
EASTER SEALS SOUTHERN GEORGIA
019-3619655-001
THE FRS COMPANY
 
019-4776914-003
EASTER SEALS SOUTHERN GEORGIA
019-3629655-001
GEORGETOWN FOOD SERVICES, INC.
 
019-4776915-001
SCHOOL ADMINISTRATIVE UNIT 11
019-3636955-001
ABG ACQUISITION CORPORATION
 
019-4776917-001
ARCHDIOCESE OF MIAMI
019-3641955-001
EMPRESAS JBR INC.
 
019-4776918-001
AMERICAN COUNCIL FOR INTL
019-3642855-001
NORTH SHORE TOWING & TRANSPORT, INC.
 
019-4776919-001
KOKUSAI INC
019-3645755-001
IGLESIA FILADELFIA ASAMBALEAS DE DIOS DE
 
019-4776920-001
BAPTIST HOMES OF INDIANA INC
019-3675655-001
TITLE TRUST DEED SERVICE COMPANY
 
019-4776921-001
PARAVISTA INC
019-3675655-002
TITLE TRUST DEED SERVICE COMPANY
 
019-4776922-001
ASSOCIATES OF WESTPOINT DENTIS
019-3687155-001
PETER ANDREWS
 
019-4776925-001
FORME REHABILITATION INC
019-3688255-901
A & A AUTO SALVAGE, INC.
 
019-4776925-002
FORME REHABILITATION INC
019-3695055-001
THOMAS H. SHOCKLEY & WILLIAM E. SHOCKLEY
 
019-4776926-001
MT SINAI SDA SCHOOL
019-3711555-001
ALFRED III AND LOIS PROCTOR
 
019-4776928-001
CARLO GAVAZZI COMPUTING SOLUTI
019-3712159-001
TECH DEVELOPERS, INC.
 
019-4776929-001
SWIDERSKI WALTER & CAROL
019-3712181-002
MRS21 CORP.
 
019-4776933-001
WEATHER MAKERS HEATING &
019-3712197-001
GIBRALTAR CONVALESCENT HOSPITAL, INC.
 
019-4776935-001
BEREAN BAPTIST CHURCH
019-3712203-001
ERIC J. MARTIN
 
019-4776936-001
T V D LTD INCORPORATED
019-3712286-001
DEMMY CONSTRUCTION, INC.
 
019-4776938-001
BUILD ALL LUMBER CO
019-3712307-001
1825, INC.
 
019-4776939-001
ARANOSIAN OIL CO INC
019-3712308-001
1422, INC.
 
019-4776940-001
LENOX SOCEY WILGUS FORMIDONI
019-3712374-001
S.P.K.O., INC.
 
019-4776942-001
TRANSPORTATION AGENT GRID
019-3712444-001
TROTTER LANDSCAPE COMPANY, INC.
 
019-4776946-001
QUANTUM ENERGY SERVICES &


 
Exhibit L-252

--------------------------------------------------------------------------------

 
 
019-3717476-001
NORTH STAR EMERGENCY SERVICES INC.
 
019-4776947-001
HEBREW HOME FOR THE AGED AT
019-3717855-001
HETRICK FARMS PARTNERSHIP
 
019-4776948-001
HETRICK COMMUNICATIONS INC
019-3719186-001
SHELL'S SHAPES & STEEL, INC.
 
019-4776952-001
STEINER DENTAL
019-3738355-001
NEAL, INC.
 
019-4776953-001
A ONE CHIMNEY SWEEP
019-3738755-001
WESTVIEW WESLEYAN CHURCH
 
019-4776954-001
WEST KENTUCKY REPORTING
019-3739155-001
ALL RITE PLUMBING PARTS, INC.
 
019-4776955-001
SIERRA PINE A CALIFORNIA LTD
019-3765655-001
WILLIAM M. VETTER & PATRICIA I. VETTER
 
019-4776957-001
TRI CITY OB GYN
019-3774255-001
WESS ENTERPRISES OF BRANDON, INC.
 
019-4776964-001
CETRULO & MORGAN GROUP PA
019-3775445-001
BLUE RIDGE FOUNDATION NEW YORK
 
019-4776966-001
COLAVITA USA LLC
019-3809555-001
THE INTERNATIONAL ACADEMY OF TELEVISION
 
019-4776966-002
COLAVITA USA LLC
019-3812610-001
JOHN E. CHRISTINE
 
019-4776968-001
PROTESTANT EPISCOPAL CHURCH IN
019-3812625-001
ROBERT EARL DANIEL
 
019-4776970-001
CLARK CABLE SERVICES INC
019-3812625-003
ROBERT EARL DANIEL
 
019-4776971-001
PROSKE PLASTIC PRODUCTS INC
019-3812625-004
ROBERT EARL DANIEL
 
019-4776972-001
DUNN HOSPITALITY GROUP LTD
019-3812636-002
SEITZ & TRESHER PA
 
019-4776973-001
EIMELDINGEN TECHNOLOGIES INC
019-3812702-001
SWINDELL-DRESSLER INTERNATIONAL COMPANY
 
019-4776976-001
GN NORTHERN INC
019-3812793-001
KEHE FOOD DISTRIBUTORS, INC.
 
019-4776977-001
PAMPA SOUTHWEST COLLISION INC
019-3812852-001
MARK D WOODRUFF
 
019-4776978-001
NEIBERT BACK PAIN CHIROPRACTIC
019-3812910-001
IESI NY CORPORATION
 
019-4776985-001
HYTECH TOPS LLC
019-3812910-002
IESI NY CORPORATION
 
019-4776986-001
FOUR RIVERS PETERBILT INC
019-3819085-001
MOBILE SONIX LLC
 
019-4776987-001
DL CAPITAL GROUP LLC
019-3857804-003
SOUTHWEST DENTAL GROUP LTD.
 
019-4776988-001
PINELLAS COUNTY EDUCATION
019-3862178-001
AMPCO SYSTEM PARKING
 
019-4776990-001
ROSS SINCLAIRE & ASSOCIATES
019-3870274-001
AC DENTAL OF TOMS RIVER, NJ INC.
 
019-4776991-001
MAIDEN LANE SALON INC
019-3875155-001
CONSULATE HOTEL ASSOCIATES, LLC
 
019-4776992-001
SOUTHERN OCEAN PHYSICAL
019-3899090-001
BAHIA BEACH RESORT, LLC
 
019-4776993-001
WEST CHICAGO CITY OF
019-3905255-001
LEVARI ENTERPRISES, LLC
 
019-4776995-001
NORTH BRUNSWICK 1ST AID
019-3905455-001
COMMUNICATIONS WORKERS OF AMERICA
 
019-4776998-001
GENERAL METAL COMPANY INC
019-3913042-001
ALPHA WHOLESALE PRODUCE, INC.
 
019-4776999-001
ANKELES BONFANTI VONTZALIES &
019-3913195-001
DAN HUFFMAN
 
019-4777001-001
UNITED CHURCH OF WESTVILLE
019-3943056-001
AMERICAN SOCIETY OF INTERVENTIONAL PAIN
 
019-4777002-001
OFIS COMMUNICATIONS LP
019-3957156-001
NORTH EAST CONTRACTORS, INC.
 
019-4777003-001
PILLION DEBBIE
019-3972655-001
AMBULATORY SURGERY CENTER LLC
 
019-4777004-001
DESERT ADVENTIST ACADEMY
019-3986356-001
K. HOVNANIAN'S FOUR SEASONS AT PALM SPRI
 
019-4777005-001
CTW BRAKE RIMS INC
019-4003056-001
THE LIGHTHOUSE BAPTIST CHURCH OF SANDUSK
 
019-4777006-001
TCP RELIABLE INC
019-4005256-001
CREATIVE 4 MEDIA, INC.
 
019-4777007-001
BEVERLY ENTERPRISES INDIANA
019-4013328-001
EDWARDS HOMES INC.
 
019-4777009-001
FORTY FOUR PLAZA INC
019-4026556-001
N WEXLER PE PC
 
019-4777012-001
STATE WIDE REAL ESTATE OF
019-4026556-002
N. WEXLER, P.E., P.C.
 
019-4777013-001
WEST SHORE UROLOGY ASSOCIATES
019-4027556-001
GLOBAL TAC WAREHOUSE INC.
 
019-4777016-001
OZINGA BROS INC
019-4033384-004
TERRELL & WREDE NURSERY, INC.
 
019-4777017-001
D ARRIGO BROTHERS CO
019-4055356-001
LEONARD AND NORMA BLADES
 
019-4777020-001
HAWTHORNE INVESTMENTS LLC
019-4058026-001
CARDINAL SERVICES INC
 
019-4777021-001
TARRANT TRUCK CENTER INC
019-4062065-001
STAR NAIL PRODUCTS INC
 
019-4777023-001
THINK 360 INC
019-4066294-004
CATHOLIC BISHOP OF CHICAGO
 
019-4777025-001
HURON TOOL & ENGINEERING CO
019-4113544-001
DS EXPRESS CARRIERS, INC.
 
019-4777026-001
FRONTIER SCHOOL CORP
019-4113645-001
MAXIMUM DATA SOLUTIONS, INC.
 
019-4777027-001
SYKES OCONNER SALERNO HAZAVEH
019-4113645-002
MAXIMUM DATA SOLUTIONS, INC.
 
019-4777029-001
TUCKER MAILING PRINTING & DIST
019-4113656-002
PLEMONS DISPOSAL, INC.
 
019-4777030-001
ATTITUDES & COMPANY
019-4113677-001
M5 NETWORKS, INC.
 
019-4777031-001
AUTONATION INC
019-4117789-001
R.L. COOK TIMBER HARVESTING INC.
 
019-4777032-001
AMKUS INC
019-4117857-001
LAWRENCE LICHTER
 
019-4777033-001
A1 MOBILE HOME MOVING
019-4149050-001
OMNISPHERE CORPORATION
 
019-4777034-001
OKC GENERAL LLC
019-4158357-001
ROGERS, ANDERSON, MALODY AND SCOTT, LLP
 
019-4777036-001
JAPAN ELECTRIC POWER INFO CEN
019-4165857-001
GOODMAN NETWORKS INCORPORATED
 
019-4777036-002
JAPAN ELECTRIC POWER INFORMATION CENTER
019-4188658-001
THE BRENTWOOD SUNSHINE PRE-SCHOOL
 
019-4777038-001
ZURICH NORTH AMERICAN
019-4198058-001
MANITEX INC
 
019-4777039-001
UNIVERSAL REMOTE CONTROL INC
019-4208118-001
GRIFFIN'S FAMILY CHIROPRACTIC CLINIC, A
 
019-4777039-002
UNIVERSAL REMOTE CONTROL INC
019-4215258-001
ARTESIAN FRESH, INC
 
019-4777039-003
UNIVERSAL REMOTE CONTROL INC


 
Exhibit L-253

--------------------------------------------------------------------------------

 


019-4215458-001
DAY BY DAY PUMPING, LLC
 
019-4777047-001
COMMUNITY CHURCH OF FORT SMITH
019-4221558-001
LIMA, RIOS & MARRERO, P.A.
 
019-4777048-001
COMER NOWLING AND ASSOCIATES
019-4226118-002
5TH AVENUE DENTAL ASSOCIATES, LLP
 
019-4777050-001
PETROCHEM VALVE INC
019-4229855-001
RITA TOWNE
 
019-4777051-001
MICRO TOOL SERVICE INC
019-4235258-001
RAMONA COMMUNITY SERVICES CORPORATION
 
019-4777052-001
ALLIED FITTING LP
019-4236380-001
MIKE HARRISON CONSTRUCTION, L.L.C.
 
019-4777052-002
ALLIED FITTING LP
019-4237358-001
RACERS EDGE ATV SALES & SERVICES, L.L.C.
 
019-4777054-001
HD SUPPLY CONSTRUCTION SUPPLY
019-4265658-001
THE FOODGUY
 
019-4777054-002
HD SUPPLY CONSTRUCTION SUPPLY
019-4276658-001
BUCKALEW MEDIA INC
 
019-4777054-003
HD SUPPLY CONSTRUCTION SUPPLY
019-4276958-001
TWO ISLANDS DEVELOPMENT CORP.
 
019-4777054-004
HD SUPPLY CONSTRUCTION SUPPLY
019-4280658-001
E & V HEALTH CARE INC.
 
019-4777057-001
PRESTONWOOD REHAB & NURSING
019-4283158-001
IVAN L MONTALVO BURGOS
 
019-4777059-001
FLEXIBLE AUTOMATION INC
019-4301658-001
EAR, NOSE & THROAT CLINIC OF COFFEE COUN
 
019-4777064-001
NOVELIS CORPORATION
019-4308258-001
HF3 CONSTRUCTION INC.
 
019-4777065-001
YOUNG MENS CHRISTIAN ASSOCIATI
019-4312687-001
RALPH & SHARON HARCUM
 
019-4777067-001
BERWYN S DETWEILER PONTIAC INC
019-4314104-001
WARNER'S DOCK INC.
 
019-4777068-001
JIM STEGMAN CONSTRUCTION INC
019-4314116-002
JEFFREY P. RAUB
 
019-4777069-001
BEACON FINANCIAL GROUP INC
019-4314188-001
FLATIRON FILMS DIVISION OF CII
 
019-4777070-001
EXTREME TUMBLING TRAINING CTR
019-4342251-004
FUTURE SANITATION, INC.
 
019-4777073-001
DANIS BUILDING CONSTRUCTION CO
019-4351958-001
ROSCH COMPANY, LLC
 
019-4777076-001
BECKYS CARPET & TILE
019-4370958-001
CAMBRIDGE AT AUBURN, LP
 
019-4777077-001
FERNANDEZ ALLEN PUIG MUNOZ
019-4373558-001
EQUIPOMED CARE, CORP.
 
019-4777078-001
LACROSSE LITHO SUPPLY LLC
019-4406552-001
CERTIFIED FIRE AND SAFETY LLC AND CERTIF
 
019-4777079-001
VALLEYCREST LANDSCAPE MAINTENANCE INC
019-4407458-001
J. A. ROAD BORING, INC.
 
019-4777080-001
FRISCHKORN INC
019-4414437-001
STAY TAN WEST, INC.
 
019-4777081-001
COMMUNITY HEALTH CARE INC
019-4414539-001
Gerlinde Ehni DDS PC
 
019-4777081-002
COMMUNITY HEALTH CARE INC
019-4435258-001
DANTON HOLDINGS, LLC
 
019-4777081-003
COMMUNITY HEALTH CARE INC
019-4472658-901
BIG'S TRUCKING, INC.
 
019-4777085-001
ALAPAHA AREA COUNCIL OF THE
019-4475558-001
COLLINS PROPANE COMPANY
 
019-4777086-001
KINGS DANCE CENTER INC
019-4499158-001
LETTER EXPRESS OF BROWARD, INC.
 
019-4777087-001
T J WIES CONTRACTING INC
019-4500558-001
CAL-JAVA INTERNATIONAL, INC.
 
019-4777088-001
PARIKH NIK MD
019-4514469-001
PINNACLE PAYMENT SOLUTIONS, LLC
 
019-4777090-001
RESULTS PHYSIOTHERAPY LLC
019-4514519-002
AMERIPARK, INC.
 
019-4777095-001
MARYLAND CATERING CO INC
019-4514519-003
AMERIPARK, INC.
 
019-4777096-001
AMERICAN HOLE N ONE INC
019-4514519-004
AMERIPARK, INC.
 
019-4777098-001
GOCIAL GERSTEIN
019-4514571-001
TAKE-TWO INTERACTIVE SOFTWARE, INC.
 
019-4777100-001
SAYERS TODD E
019-4514636-001
COUNTRYWIDE PRODUCE, INC.
 
019-4777100-002
SAYERS TODD E
019-4521758-001
ALFRED FRISELLA, JR
 
019-4777101-001
EASTON WINWATER WORKS CO INC
019-4522358-002
YUCCA FAMILY MEDICAL CARE, INC.
 
019-4777102-001
COLLIER TITLE SERVICES INC
019-4536758-001
KARNEMAATS, L.L.C.
 
019-4777102-002
COLLIER TITLE SERVICES INC
019-4614877-001
ESSEX LIMOUSINE SERVICE, INC.
 
019-4777103-001
HARVEST CONSUMER INSULATION INC.
019-4614928-001
EZEQUIEL RODIGUEZ
 
019-4777104-001
IAG RESEARCH INC
019-4614961-003
SUNNYSIDE DAIRY FARM PARTNERSHIP
 
019-4777104-002
IAG RESEARCH INC
019-4614990-001
THE PETRA LAW GROUP P.C.
 
019-4777105-001
HALL TECHNOLOGIES INC
019-4615004-002
ALEX ENTERPRISES, INC.
 
019-4777106-001
NATIONAL ELEVATOR INSPECTION
019-4615004-003
ALEX ENTERPRISES, INC.
 
019-4777108-001
NORTH COUNTRY MULCH INC
019-4615004-004
ALEX ENTERPRISES, INC.
 
019-4777109-001
SAINT JOHNS MEMORIAL CHURCH
019-4615047-001
AN XUYEN BAKERY, INC.
 
019-4777112-001
CLIFFORD COMMERCIAL REAL
019-4615062-001
GRAPHICALLY SPEAKING, INC.
 
019-4777113-001
OWENS CHIROPRACTIC LLC
019-4615069-001
CHRIS-CO CONSTRUCTION SERVICES, INC.
 
019-4777117-001
VETERANS OF FOREIGN WARS
019-4615151-001
PCD NETWORK SOLUTIONS, INC.
 
019-4777120-001
COIN JOCK BAPTIST CHURCH
019-4615162-001
TOLOVANA CONSTRUCTION COMPANY, INC
 
019-4777126-001
PROPETRO SERVICES INC
019-4615492-001
TG UNITED INC
 
019-4777129-001
REBECCA HAIR DESIGNER
019-4616181-001
TRIPLE S MASON CONTRACTORS INC.
 
019-4777130-001
DIGITAL OFFICE SYSTEMS INC
019-4618417-001
NORTH EAST FREIGHTWAYS, INC.
 
019-4777131-001
PLASPROS INC
019-4662392-001
EHRENKRANTZ ECKSTUT & KUHN
 
019-4777137-002
THREE TWENTY ONE ST JOSEPH LLC
019-4700042-001
GLORIA DEI LUTHERAN CHURCH INC
 
019-4777138-001
ALPINE GLASS AND MIRROR LLC
019-4700309-004
MICROSOFT CORPORATION
 
019-4777139-001
RICOCHET MANUFACTURING
019-4700575-001
FAITH BAPTIST CHURCH
 
019-4777141-001
SCHULTZE GORDON OD


 
Exhibit L-254

--------------------------------------------------------------------------------

 


019-4700794-001
CARDIOVASCULAR PHYSICANS OF
 
019-4777142-001
EDELMAN ARNOLD
019-4701192-003
LANOGA CORPORATION
 
019-4777144-001
DAZOR MANUFACTURING CORP
019-4701528-003
PAN AMERICAN ENGINEERS INC
 
019-4777147-001
CENTRAL WHOLESALE PLUMBING
019-4701563-001
COMPLETE ACCOUNTING AND TAX
 
019-4777150-001
AGFIRST FARM CREDIT COUNCIL
019-4701563-002
COMPLETE ACCOUNTING AND TAX
 
019-4777151-001
EL PASO CITY OF
019-4701563-003
COMPLETE ACCOUNTING AND TAX
 
019-4777152-001
TMG HEALTH INC
019-4701624-004
TAYLOR COUNTY HIGH SCHOOL
 
019-4777154-001
NORTHEAST REFRIGERATED DIST
019-4701994-006
ALLSTATE INSURANCE COMPANY
 
019-4777156-001
OZBURN HESSEY LOGISTICS LLC
019-4702070-011
CAMPBELLSVILLE UNIVERSITY INC
 
019-4777158-001
SILVERTOP ASSOCIATES INC
019-4702070-012
CAMPBELLSVILLE UNIVERSITY INC
 
019-4777159-001
KENSINGTON NURSERY SCHOOL
019-4702070-013
CAMPBELLSVILLE UNIVERSITY INC
 
019-4777160-001
COVERALL CLEANING CONCEPTS
019-4702070-014
CAMPBELLSVILLE UNIVERSITY INC
 
019-4777161-001
TURNING POINT CARE CENTER INC
019-4702263-001
JESSE S WALL JR CPA
 
019-4777161-002
TURNING POINT CARE CENTER INC
019-4702457-002
INTERSTATE BRANDS CORP
 
019-4777162-001
ASSURED HARDWOOD FLOOR SERVICE
019-4702618-001
AMERICAN TIRE & SERVICE CO
 
019-4777164-001
CHILDRESS HEATING & AIR COND
019-4702919-001
URBAN ENGINEERING
 
019-4777167-001
CENTURY 21 SHERLOCK HOMES INC
019-4702922-002
COLDWELL BANKER/MABERY REAL ES
 
019-4777173-001
AGAPE FAMILY MEDICINE LLC
019-4703780-005
SEARS ROEBUCK & CO
 
019-4777174-001
RAJ CLINICS
019-4703780-006
SEARS ROEBUCK & CO
 
019-4777175-001
ASPEN MARBLE INC
019-4703780-007
SEARS ROEBUCK & CO
 
019-4777176-001
GUILOTT REALTY INC
019-4703780-010
SEARS HOLDING CORPORATION
 
019-4777179-001
WELDY ENTERPRISES LLC
019-4704036-002
COPY SHACK INC
 
019-4777180-001
DIOCESE OF LANSING
019-4704054-001
KINGSVILLE I S D
 
019-4777181-001
BINGHAM EQUIPMENT COMPANY
019-4704064-001
CUTTING EDGE CUSTOM CABINETS
 
019-4777182-001
WILKINSON JEFFREY M PC CPA
019-4704169-001
JIM WELLS COUNTY
 
019-4777183-001
EAST COAST FERTILITY PC
019-4704182-001
MATADOR ENTERPRISES, LLC
 
019-4777183-002
EAST COAST FERTILITY PC
019-4704231-001
MEDICAL ASSOCIATES OF
 
019-4777183-003
EAST COAST FERTILITY PC
019-4704442-002
COLISEUM MOTOR COMPANY
 
019-4777186-001
REGENTS BANK NATIONAL ASSOC
019-4704541-002
WOMENS CARE INC
 
019-4777186-002
REGENTS BANK NATIONAL ASSOC
019-4704881-003
ST PAUL CATHOLIC SCHOOL
 
019-4777187-001
ZEITGEIST EXPRESSION INC
019-4704890-001
MAINE CONSERVATION SCHOOL
 
019-4777188-001
PRATT & MILLER ENGINEERING &
019-4705027-001
DOUBLETREE HOTEL
 
019-4777196-001
CRITICAL CARE SYSTEMS INC
019-4705051-002
PNC BANK
 
019-4777197-001
COMMUNICARE INC
019-4705070-001
MART ANTHONY INC
 
019-4777198-001
INDIANA FINANCE AUTHORITY
019-4705075-001
FUN BEVERAGE INC
 
019-4777199-001
ALL AMERICAN TRADING OF
019-4705079-002
W A ROOSEVELT COMPANY
 
019-4777201-001
TOTAL AIRPORT SERVICES INC
019-4705182-002
GREEN MEADOW REALTY
 
019-4777202-001
AVIATION TECHNOLOGY
019-4705304-001
BURNT HICKORY BAPTIST CHURCH
 
019-4777202-002
AVIATION TECHNOLOGY
019-4705372-007
CINTAS CORPORATION
 
019-4777205-001
HANNUM WAGLE & CLINE ENGINEER
019-4705372-008
CINTAS CORPORATION
 
019-4777206-001
AMERICAN HERMETICS OF TN INC
019-4705372-009
CINTAS CORPORATION
 
019-4777208-001
SANTA CRUZ UROLOGY
019-4705372-012
CINTAS CORPORATION
 
019-4777209-001
O AND Y ENTERPRISES INC
019-4705372-013
CINTAS CORPORATION
 
019-4777217-001
LEGACY LANDSCAPES INC
019-4705372-021
CINTAS CORPORATION
 
019-4777219-001
BC ELECTRIC INC
019-4705617-001
MIDDLETON PROBATE COURT
 
019-4777220-004
LOWER OCONEE COMMUNITY HOSPITAL
019-4705813-001
ARKANSAS FARM BUREAU FEDERATIO
 
019-4777222-001
GOODFELLOW DISTRIBUTION INC
019-4705882-001
ACCENT PRESS INC
 
019-4777232-001
FRIDDLES ORTHOPEDIC APPLIANCES
019-4705917-001
J COLANGELO & SON INC
 
019-4777235-001
REED HANN LITHO COMPANY
019-4706076-001
ALICE CHAMBER OF COMMERCE
 
019-4777238-001
VIRACON INC
019-4706201-001
SAMPEY SCIENTIFIC LTD
 
019-4777239-001
PENN BIG BED SLATE CO INC
019-4706236-002
GULF COAST PAPER CO INC
 
019-4777241-001
CAMPBELLSVILLE INDEPENDENT
019-4706236-003
GULF COAST PAPER CO INC
 
019-4777242-001
GRANITE STATE TRANSMISSION
019-4706413-001
GAGE CORPORATION (THE)
 
019-4777243-001
SARA LEE COFFEE & TEA FOOD
019-4706675-001
THOUGHTWORKS INC
 
019-4777245-001
NORTHMONT CITY SCHOOL DISTRICT
019-4706774-005
UNITED STATES GYPSUM COMPANY
 
019-4777246-001
BUSH TRUCK LEASING INC
019-4706777-001
GRACEWORKS LUTHERAN SERVICES
 
019-4777247-001
SHINING LIGHT BIBLE CHURCH INC
019-4707084-001
ROCHESTER DISPOSAL AND
 
019-4777248-001
DBK BUSINESS SERVICES INC
019-4707328-001
DIXON INVESTMENTS INC
 
019-4777249-001
NEWTEK MERCHANT SOLUTIONS
019-4707334-001
FREE STATE COMMUNICATIONS
 
019-4777251-001
WILD WEST EXPRESS INC


 
Exhibit L-255

--------------------------------------------------------------------------------

 


019-4707431-001
CALMONT BEVERAGE CO INC
 
019-4777252-001
UAW INTERNATIONAL UNION
019-4707497-007
UNITED PARCEL SERVICE
 
019-4777253-001
ST MEINRAD STORE
019-4707497-008
UNITED PARCEL SERVICE
 
019-4777261-001
ECKSTEIN & SHANE INC
019-4707497-009
UNITED PARCEL SERVICE
 
019-4777264-001
MAJERNICK THOMAS G DO
019-4707497-010
UNITED PARCEL SERVICE
 
019-4777268-001
MARY KAY INC
019-4707497-011
UNITED PARCEL SERVICE
 
019-4777269-001
LIBERTY SCIENCE CENTER INC
019-4707533-001
JENKINS DOUGLAS
 
019-4777272-001
NEW MASS MEDIA
019-4707595-003
JACKSON RESTAURANT SUPPLY
 
019-4777274-001
PRO COLLISION OF WEST MICHIGAN
019-4707824-001
WILD BUILDING CONTRACTORS INC
 
019-4777275-001
MACYS BEACHWAY LIQUORS INC
019-4708207-001
LAVACA COUNTY OF
 
019-4777276-001
CALVERY UNION CHURCH
019-4708401-001
MORYS LTD INC
 
019-4777277-001
GAGOSIANS GALLERY INC
019-4708498-010
IKON OFFICE SOLUTIONS INC
 
019-4777279-001
SCHAEFFERS PRESCHOOL ACADEMY
019-4708498-011
IKON OFFICE SOLUTIONS INC
 
019-4777280-001
ST JOHN KNITS INTERNATIONAL
019-4708498-012
IKON OFFICE SOLUTIONS INC
 
019-4777280-002
ST JOHN KNITS INTERNATIONAL
019-4708498-013
IKON OFFICE SOLUTIONS INC
 
019-4777282-001
CARBON CARBON ADVANCED TECHNOL
019-4708498-014
IKON OFFICE SOLUTIONS INC
 
019-4777283-001
INNOVATIVE RECYCLING & WASTE
019-4708498-015
IKON OFFICE SOLUTIONS INC
 
019-4777284-001
AVAIL MEDIA INC
019-4708628-001
JDCO CORP
 
019-4777287-001
RICE KELLYE N DMD
019-4708719-003
MODOC JOINT UNIFIED SCHOOL
 
019-4777289-001
WOMENS GROUP OF NORTHWESTERN
019-4708751-002
REDDY ICE CORPORATION
 
019-4777291-001
NORTH SHORE ANSWERING SERVICE
019-4708788-001
WHARF COUNCIL OF CO OWNERS INC
 
019-4777293-001
TAX BREAK LLC
019-4708806-001
PLANT PAUL
 
019-4777294-001
BDI LAGUNA INC
019-4708806-002
PLANT PAUL
 
019-4777295-001
MODERN HANDLING EQUIPMENT CO
019-4708806-003
PLANT PAUL
 
019-4777296-001
ENCORE LEGAL SOLUTIONS INC
019-4708833-006
TRU GREEN LIMITED PARTNERSHIP
 
019-4777297-001
INDUSTRIAL ELECTRICAL SUPPLY
019-4708949-001
UNITED TECHNOLOGIES CORP
 
019-4777298-001
PHOENIX MECHANICAL
019-4709323-001
SCOTT BLAKE
 
019-4777299-001
PRESBYTERIAN RETIREMENT
019-4709323-002
SCOTT BLAKE
 
019-4777300-001
TIM PRUITT INSURNANCE AGENCY
019-4709355-002
CASALE & BONNER PC
 
019-4777303-001
UNITY FELLOWSHIP BAPTIST
019-4709615-004
HELENA CHEMICAL COMPANY
 
019-4777304-001
AMERICAN COLORSCANS INC
019-4709833-001
GOODHUE COUNTY SOCIAL SERVICE
 
019-4777305-001
GILLESPIE LAW FIRM PC
019-4709989-001
BETHANY UNITED CHURCH OF
 
019-4777306-001
ELBECO INCORPORATED
019-4709989-002
BETHANY UNITED CHURCH OF
 
019-4777309-001
BERKSHIRE HEALTH PARTNERS
019-4710104-001
BURKHART TOM AND TIDERINGTON J
 
019-4777314-001
ARCHITECTURAL POLYMERS INC
019-4710261-011
JACKS CARPET INC
 
019-4777315-001
HADDOCK INTERESTS INC
019-4710261-012
JACKS CARPET INC
 
019-4777316-001
MIRACLE MAIDS INC
019-4710261-013
JACKS CARPET INC
 
019-4777318-001
PRAGMATIC RESEARCH INC
019-4710382-001
WOODLANDS COMMUNITY
 
019-4777319-001
VTS TRANSPORTATION INC
019-4710517-002
GEORGIA HISTORICAL SOCIETY
 
019-4777321-001
MITSUI MINING USA INC
019-4710937-008
PENSKE TRUCK LEASING CO L P
 
019-4777322-001
BRET JONES PA
019-4710937-011
PENSKE TRUCK LEASING CO L P
 
019-4777323-001
CUTLER SALON
019-4710937-014
PENSKE TRUCK LEASING CO L P
 
019-4777324-001
INTERVENTIONAL PAIN MANAGEMENT
019-4710937-015
PENSKE TRUCK LEASING CO L P
 
019-4777326-001
SHELLY FLOORING INC
019-4710937-016
PENSKE TRUCK LEASING CO L P
 
019-4777328-001
THE PRIVATE BANK
019-4710937-018
PENSKE TRUCK LEASING CO L P
 
019-4777329-001
PENNSYLVANIA ECONOMY LEAGUE
019-4711030-001
GABLES RESIDENTIAL TRUST
 
019-4777330-001
BANKING AND INSURANCE NEW
019-4711030-002
GABLES RESIDENTIAL TRUST
 
019-4777331-001
CENTRALITE SYSTEMS INC
019-4711048-002
ST FRANCES CABRINI CATHOLIC
 
019-4777332-001
HITACHI KOKI USA LTD
019-4711048-003
ST FRANCES CABRINI CATHOLIC
 
019-4777333-001
RAYMOND BUILDING SUPPLY CORP
019-4711368-001
MCCONNELL FUNERAL HOMES
 
019-4777334-001
BILLINGS SEVENTH DAY ADVENTIST
019-4711433-002
WASTE MANAGEMENT HOLDINGS INC
 
019-4777336-001
AMERICAN PROPERTY MANAGEMENT
019-4711433-003
WASTE MANAGEMENT HOLDINGS INC
 
019-4777343-001
CLOPAY CORPORATION
019-4711497-001
WOODY FOLSOM CHEVROLET OLDS
 
019-4777344-001
WELCH WHOLESALE FLORIST INC
019-4711499-001
YAW JAMES
 
019-4777348-001
URBAN HEALTH PLAN INC
019-4711501-001
SIEMENS HEALTHCARE DIAGNOSTICS
 
019-4777348-002
URBAN HEALTH PLAN INC
019-4711508-003
ROCKY HILL TOWN OF
 
019-4777348-003
URBAN HEALTH PLAN INC
019-4711572-003
AMERICAN GOLF CORPORATION
 
019-4777349-001
NEW PROTOCAL INC
019-4711631-001
KINDERCARE LEARNING CENTERS
 
019-4777350-001
C & R MACHINE COMPANY INC
019-4711738-005
UNIFIRST CORPORATION
 
019-4777351-001
RESTHAVEN MEMORIAL CEMETARY


 
Exhibit L-256

--------------------------------------------------------------------------------

 


019-4711738-006
UNIFIRST CORPORATION
 
019-4777353-001
KIERNANS STEAK HOUSE INC
019-4711780-008
TRADER PUBLISHING COMPANY THE
 
019-4777354-001
CAMPBELL FITTINGS INC
019-4711808-001
MIDOR LTD
 
019-4777355-001
ANYTIME COSTUMES COM INC
019-4711981-001
SHUMATE ROD
 
019-4777357-001
G AND D CASTLE LLC
019-4712091-002
MAGNOLIA MANAGEMENT CORP
 
019-4777360-001
NASHVILLE MACHINE ELEVATOR CO
019-4712119-001
CHURCH OF THE REDEEMED
 
019-4777361-001
IT SOLUTIONS CONSULTING INC
019-4712543-002
DAVIS VISION INC
 
019-4777364-001
NORTH SHORE ANIMAL HOSPITAL
019-4712587-001
YORK INTERNATIONAL CORPORATION
 
019-4777365-001
SAWTECH
019-4712622-009
H O PENN MACHINERY COMPANY INC
 
019-4777366-001
DI PRIZIO GMC TRUCKS INC
019-4712684-001
YORBA LINDA UNITED METHODIST
 
019-4777369-001
PHASE PIGGY BACK INC
019-4712770-001
CITY OF KENYON
 
019-4777373-001
DAY AND NITE FORKLIFT
019-4712787-015
ORKIN EXTERMINATING CO
 
019-4777374-001
VARIETY WHOLESALERS INC
019-4712787-017
ORKIN EXTERMINATING CO
 
019-4777378-001
REAL ESTATE SOLUTIONS
019-4712843-002
AVON TOWN OF
 
019-4777379-001
PROFIT SPECIALTIES
019-4712843-003
AVON TOWN OF
 
019-4777380-001
PLAINS MARKETING LP
019-4712847-005
MIDDLESEX MUTUAL ASSURANCE
 
019-4777381-001
KEY FOOD BROKERAGE CO INC
019-4713099-005
YORK HOSPITAL
 
019-4777382-001
RECTOR CHURCH WARDENS AND
019-4713099-006
YORK HOSPITAL
 
019-4777385-001
ASCO POWER TECHNOLOGIES LP
019-4713099-007
YORK HOSPITAL
 
019-4777386-001
ESTATES OF DUNWOODY
019-4713099-008
YORK HOSPITAL
 
019-4777389-001
SPEEDWAY UNITED METHODIST
019-4713346-001
HOLLAND ENGINEERING INC
 
019-4777390-001
ZION EVANGELICAL CHURCH
019-4713528-001
MINNESOTA DAIRY HERDERS
 
019-4777391-001
HAMPDEN REALTY PARTNERS LLC
019-4713534-001
EUGENE BURGER MANAGEMENT CORP
 
019-4777391-002
HAMPDEN REALTY PARTNERS LLC
019-4713549-002
BOLES CUSTOM BUILDERS INC
 
019-4777391-003
HAMPDEN REALTY PARTNERS LLC
019-4713679-001
SAN PEDRO PRESBYTERIAN CHURCH
 
019-4777391-004
HAMPDEN REALTY PARTNERS LLC
019-4713680-001
PABLO GARCIA JR MD AND
 
019-4777393-001
HOLY FAMILY CHURCH
019-4713690-002
CLINCH COUNTY OF
 
019-4777394-001
MOW PRINTING INC
019-4713779-003
BD MURPHY III PC
 
019-4777395-001
PERSONALIZED THERAPY INC
019-4713805-002
KROGER COMPANY THE
 
019-4777397-001
COMMERCIAL CONSTRUCTION CONSUL
019-4714096-005
WESCO DISTRIBUTION INC
 
019-4777398-001
SCARSDALE PEDIATRIC ASSOCIATES
019-4714096-006
WESCO DISTRIBUTION INC
 
019-4777401-001
UNION SWITCH & SIGNAL INC
019-4714096-007
WESCO DISTRIBUTION INC
 
019-4777402-001
AVON CABINET CORPORATION
019-4714096-008
WESCO DISTRIBUTION INC
 
019-4777403-001
ANDERSON COLLISSION CENTER INC
019-4714096-009
WESCO DISTRIBUTION INC
 
019-4777404-001
WALTON LEGAL SERVICES PC
019-4714096-010
WESCO DISTRIBUTION INC
 
019-4777411-001
LIBERTY WORLD TRADE INC
019-4714096-011
WESCO DISTRIBUTION INC
 
019-4777413-001
NACOGDOCHES COUNTY OF
019-4714134-001
EMMANUAL AME CHURCH
 
019-4777413-002
NACOGDOCHES COUNTY OF
019-4714186-001
CHRISTOFFERSEN & KNIERIM PC
 
019-4777418-001
RICHFIELD MANAGEMENT
019-4714196-001
CONDUANT CORPORATION
 
019-4777419-001
STIRLING HOUSE RESTAURANT INC
019-4714218-002
SHALTZ FLUID POWER INC
 
019-4777420-001
OHIO SEMITRONICS INC
019-4714318-001
HOPE LUMBER & SUPPLY COMPANY
 
019-4777422-001
JX ENTERPRISES INC
019-4714318-002
HOPE LUMBER & SUPPLY COMPANY
 
019-4777423-001
L T HAMPEL CORP
019-4714318-003
HOPE LUMBER & SUPPLY COMPANY
 
019-4777424-001
ALLIED METALS CORP
019-4714345-002
PROCTER & GAMBLE
 
019-4777425-001
IOWA COUNTY OF
019-4714411-005
GAL TEX HOTEL CORPORATION
 
019-4777428-001
AGUILAR & MESTA INC
019-4714418-003
EMORY CLINIC INC
 
019-4777429-001
MARINEMAX OF NORTH CAROLINA
019-4714631-003
EDWARD D JONES & CO LP
 
019-4777431-001
BEAVER MATERIALS CORPORATION
019-4714631-005
EDWARD D JONES & CO LP
 
019-4777432-001
GAINEY VILLAGE CLEANERS
019-4714661-001
BALL CORPORATION
 
019-4777433-001
GARDENSWARTZ MCPETERS & DODDS
019-4714682-003
WALCO INTERNATIONAL INC
 
019-4777435-001
CORNERSTONE HARDWARE & SUPPLY
019-4714682-004
WALCO INTERNATIONAL INC
 
019-4777437-001
AEROSPACE FABRICATIONS OF GA
019-4714718-010
INTERNATIONAL PAPER COMPANY
 
019-4777437-002
AEROSPACE FABRICATIONS OF GA
019-4714718-011
INTERNATIONAL PAPER COMPANY
 
019-4777438-001
BRETHREN VILLAGE
019-4714718-012
INTERNATIONAL PAPER COMPANY
 
019-4777440-001
LISS OKUN GOLDSTEIN OKUN &
019-4714718-013
INTERNATIONAL PAPER COMPANY
 
019-4777441-001
REV AN INTERACTIVE AGENCY LLC
019-4714718-014
INTERNATIONAL PAPER COMPANY
 
019-4777442-001
DEALER SERVICES CORPORATION
019-4714718-015
INTERNATIONAL PAPER COMPANY
 
019-4777443-001
ZODIAK DATA SYSTEMS INC
019-4714718-016
INTERNATIONAL PAPER COMPANY
 
019-4777444-001
IDENTITY HOMES CONSTRUCTION
019-4714718-023
INTERNATIONAL PAPER COMPANY
 
019-4777445-001
HOUSE OF MANNA FEST


 
Exhibit L-257

--------------------------------------------------------------------------------

 


019-4714856-001
WALKER KEELING & CARROLL LLP
 
019-4777446-001
SCHWERDTFEGER DEBRA
019-4714901-001
RIOS M LOUSI
 
019-4777447-001
CHANNING INDEPENDENT SCHOOL
019-4714901-002
RIOS M LOUSI
 
019-4777452-001
PARENT TO PARENT NETWORK
019-4715148-009
WASTE MANAGEMENT INC
 
019-4777455-001
JAX VALVE & FITTING CO
019-4715148-010
WASTE MANAGEMENT INC
 
019-4777456-001
LAMITECH INC
019-4715148-012
WASTE MANAGEMENT INC
 
019-4777460-001
ADVOCACY AND PROTECTIVE SVC
019-4715148-013
WASTE MANAGEMENT INC
 
019-4777461-001
NET@WORK INC
019-4715148-014
WASTE MANAGEMENT INC
 
019-4777461-002
NET@WORK INC
019-4715234-001
VANCOUVER PAVING COMPANY
 
019-4777463-001
INTERMODAL EQUIPMENT LOGISTICS
019-4715359-006
PENNSYLVANIA UNIVERSITY OF
 
019-4777466-001
DRIVE MASTER COMPANY INC
019-4715359-007
PENNSYLVANIA UNIVERSITY OF
 
019-4777467-001
ORCHESTRATE MANAGEMENT ASSOC
019-4715359-008
PENNSYLVANIA UNIVERSITY OF
 
019-4777469-001
REED & REED ASSOCIATES INC
019-4715359-009
PENNSYLVANIA UNIVERSITY OF
 
019-4777471-001
WAYLAND BAPTIST UNIVERSITY
019-4715359-010
PENNSYLVANIA UNIVERSITY OF
 
019-4777473-001
R C BISHOP OF FALL RIVER
019-4715359-011
PENNSYLVANIA UNIVERSITY OF
 
019-4777474-001
AUTOMATIC DOOR GROUP INC
019-4715359-012
PENNSYLVANIA UNIVERSITY OF
 
019-4777475-001
GENESIS DERMATOLOGY
019-4715449-013
RADIOLOGY ASSOCIATES OF HARTFORD PC
 
019-4777478-001
CATHOLIC DIOCESE OF CHARLESTON
019-4715453-002
HAMPTON COUNTY SCHOOL DISTRICT
 
019-4777480-001
PYATOK ARCHITECTS INC
019-4715453-003
HAMPTON COUNTY SCHOOL DISTRICT
 
019-4777483-001
D P PROFESSIONAL CARPET &
019-4715513-001
CENTRAL ADMIXTURE PHARMACY
 
019-4777484-001
BRENNER & BRENNER PC
019-4715596-001
FORTUNA DISTRIBUTING INC
 
019-4777485-001
ABELL ELEVATOR INTERNATIONAL
019-4715639-001
GLOVER & DAVIS PA
 
019-4777486-001
HEICO HOLDING INC
019-4715711-001
WORK RITE INC
 
019-4777487-001
WOODLAND RUN EQUINE VETERINARY
019-4715746-004
SOUTHERN PIPE & SUPPLY INC
 
019-4777491-001
CROSSPOINT COMMUNITY CHURCH
019-4715999-001
LEO GERMIN MD A NEVEDA
 
019-4777492-001
MARY MAHONEY MEMORIAL HEALTH
019-4715999-003
LEO GERMIN MD A NEVEDA
 
019-4777497-001
COUNTRYSIDE ASSOCIATION
019-4716157-003
INTEGRITY BUILDING SYSTEMS INC
 
019-4777499-001
FASHION SHOPPE BOUTIQUE INC
019-4716209-001
BOILERMAKERS LOCAL #29
 
019-4777500-001
ISLAND CAR WASH
019-4716214-001
PLEASANT HILL PRESBYTERIAN
 
019-4777501-001
TAYLOR MUELLER REALTY INC
019-4716295-002
FAST COPY INC
 
019-4777502-001
AVITABILE LOUIS S
019-4716295-003
FAST COPY INC
 
019-4777504-001
HEWLETT HOUSE OF TIRES CORP
019-4716320-001
TOUB FRANK W MD PLLC
 
019-4777505-001
FGX INTERNATIONAL INC
019-4716380-004
LYND CO THE
 
019-4777506-001
CURTCO ROBB MEDIA LLC
019-4716380-005
LYND CO THE
 
019-4777508-001
INTERNATIONAL COMMUNITY OF
019-4716447-001
BEHLEN MANUFACTURING COMPANY
 
019-4777509-001
BARHAM INTERESTS INC
019-4716447-002
BEHLEN MANUFACTURING COMPANY
 
019-4777511-001
SANDY LANE MASTER ASSOCIATION
019-4716455-001
CHAMPIONS SCHOOL OF REAL
 
019-4777512-001
CAVALIER MENS WEAR INC
019-4717101-001
LEE BEAVER AND ASSOCIATES INC
 
019-4777513-001
BELL ROCK DEVELOPMENT COMPANY
019-4717101-002
LEE BEAVER AND ASSOCIATES INC
 
019-4777514-001
REYNOLDS & ASSOCIATES PC
019-4717173-001
FIRST BAPTIST CHURCH
 
019-4777517-001
INTERNAL MEDICINE OF GREER
019-4717212-001
OAK LAWN PARK DISTRICT
 
019-4777518-001
MEDIA TEMPLE INC
019-4717267-001
ALTADENA VALLEY COUNTRY CLUB
 
019-4777519-001
GENERAL INSPECTION SERVICES
019-4717291-004
COUNTY OF WARE
 
019-4777521-001
LINCOLN FINANCIAL GROUP INC
019-4717439-002
LYDALL INC
 
019-4777522-001
R J ZEMAN TOOL & DIE CO INC
019-4717483-009
STARWOOD HOTELS & RESORTS WORL
 
019-4777526-001
INTERSTATE BATTERY SYSTEM OF
019-4717483-010
STARWOOD HOTELS & RESORTS WORL
 
019-4777527-001
CHELSEA ART MUSEUM
019-4717483-011
STARWOOD HOTELS & RESORTS WORL
 
019-4777528-001
RESORT TECHNOLOGY PARTNERS
019-4717483-012
STARWOOD HOTELS & RESORTS WORL
 
019-4777530-001
ST JOSEPHS HOSPITAL YONKERS
019-4717483-023
STARWOOD HOTELS & RESORTS WORLDWIDE INC
 
019-4777531-001
NAT AZAROW DAY CARE CENTER
019-4717573-001
HARROW SLOANE MACKLER AND
 
019-4777533-001
DEALERS AUTO AUCTION OF THE SW
019-4717746-001
JARVIS FOOD MARKETS INC
 
019-4777534-001
ELECTRIC MOTOR TECHNOLOGIES
019-4717835-003
LOCHBUIE TOWN OF
 
019-4777536-001
ADVISORS MARKETING INC
019-4717859-002
TRI STATE BREEDERS COOPERATIVE
 
019-4777538-001
NAYTHONS DISPLAY FIXTURE
019-4717912-001
REFRIGERATED DELIVERY SERVICE LLC
 
019-4777539-001
NEW ACTON MOBILE INDUSTRIES
019-4717980-005
VILLAGE OF BALLSTON SPA
 
019-4777539-002
NEW ACTON MOBILE INDUSTRIES
019-4717980-006
VILLAGE OF BALLSTON SPA
 
019-4777542-001
GALAXY DRYWALL LLC
019-4718031-003
AMERICAN POSTAL WORKERS UNION
 
019-4777543-001
MAKE SENSE DINING INC
019-4718031-004
AMERICAN POSTAL WORKERS UNION
 
019-4777545-001
SURGERY CENTER OF ATHENS LLC
019-4718034-006
INTERMARK MANAGEMENT CORP
 
019-4777551-001
SUNPARK INC


 
Exhibit L-258

--------------------------------------------------------------------------------

 


019-4718069-018
COMPASS GROUP USA INC
 
019-4777554-001
APTIUM W NEW YORK INC
019-4718069-020
COMPASS GROUP USA INC
 
019-4777555-001
CANTERBURY TOWN OF
019-4718069-093
THOMPSON HOSPITALITY
 
019-4777557-001
SAHUARO PIPELINE CORPORATION
019-4718069-094
COMPASS GROUP USA INC
 
019-4777562-001
SIX POINTS HARDWARE INC
019-4718069-095
COMPASS GROUP USA INC
 
019-4777564-001
J D S FLOORING ASSOCIATES LLC
019-4718069-096
COMPASS GROUP USA INC
 
019-4777565-001
EPPING FOREST YACHT CLUB INC
019-4718260-001
KILLEBREW INC
 
019-4777566-001
PACE MANUFACTURING INC
019-4718260-002
KILLEBREW INC
 
019-4777567-001
HAMILTON COUNTY FARM BUREAU
019-4718260-003
KILLEBREW INC
 
019-4777568-001
PALISADES THE
019-4718260-004
KILLEBREW INC
 
019-4777570-001
FRONT ROW PRODUCE LLC
019-4718417-001
RYAN OIL COMP INC
 
019-4777573-001
PHILMONT COUNTRY CLUB
019-4718507-002
BOARD OF EDUCATION MEMPHIS SCH
 
019-4777576-001
SSI SHOOTING STAR INC
019-4718507-003
BOARD OF EDUCATION MEMPHIS SCH
 
019-4777576-002
SSI SHOOTING STAR INC
019-4718507-010
BOARD OF EDUCATION MEMPHIS CITY SCHOOLS
 
019-4777577-001
WCO FERN EXPOSITION SERVICES
019-4718507-018
BOARD OF EDUCATION MEMPHIS CITY SCHOOLS
 
019-4777579-001
STERLING CENTE CORP REALTY
019-4718516-002
SCHLUMBERGER TECHNOLOGY
 
019-4777580-001
CEI GROUP INC THE
019-4718524-004
FIRST STUDENT INC
 
019-4777581-001
JONES & PHILLIPS ASSOCIATES
019-4718524-006
FIRST STUDENT INC
 
019-4777584-001
CURA SCRIPT
019-4718603-013
FRITO LAY INC
 
019-4777587-001
FLAT ROCK METAL INC
019-4718603-019
FRITO LAY INC
 
019-4777588-001
GENETICA DNA LABORATORIES INC
019-4718603-020
FRITO LAY INC
 
019-4777590-001
CHURCH OF GOD
019-4718603-021
FRITO LAY INC
 
019-4777593-001
CHECK SANDRA CPA PLLC
019-4718634-001
GENESIS HEALTH VENTURES
 
019-4777597-001
CEDAR SURGICAL ASSOCIATES PC
019-4718646-001
TRANSWESTERN COMMERCIAL
 
019-4777599-001
GREAT LAKES SAFETY TRAINING
019-4718697-047
MAURY REGIONAL HOSPITAL
 
019-4777600-001
CONGREGATION MACHNA SHALVA
019-4718697-059
MAURY REGIONAL HOSPITAL
 
019-4777602-001
RUNNING COMPANY LLC
019-4718697-061
MAURY REGIONAL HOSPITAL
 
019-4777603-001
INSPECTIONS PLUS LLC
019-4718697-072
MAURY REGIONAL HOSPITAL
 
019-4777605-001
CALIFORNIA DESERT ASSOC OF
019-4718697-074
MAURY REGIONAL HOSPITAL
 
019-4777606-001
CORPUS CHRISTI STAMP WORKS INC
019-4718697-089
MAURY REGIONAL HOSPITAL
 
019-4777607-001
EXHIBIT HOUSE HOUSTON INC
019-4718697-090
MAURY REGIONAL HOSPITAL
 
019-4777612-001
PEACHTREE PROTECTIVE COVERS
019-4718697-091
MAURY REGIONAL HOSPITAL
 
019-4777613-001
XTREME STEAM
019-4718697-092
MAURY REGIONAL HOSPITAL
 
019-4777614-001
PRECISION SERVICE & PARTS INC
019-4718697-093
MAURY REGIONAL HOSPITAL
 
019-4777615-001
BRAKE MASTERS
019-4718697-094
MAURY REGIONAL HOSPITAL
 
019-4777616-001
AMERICAS BEST CONTACTS &
019-4718697-095
MAURY REGIONAL HOSPITAL
 
019-4777617-001
KENDRICK JIM DDS
019-4718697-096
MAURY REGIONAL HOSPITAL
 
019-4777622-001
INDIANA OFFICE OF UTILITY
019-4718760-001
LANIER AND KNIGHT
 
019-4777623-001
HOME THEATER CONCEPTS LTD
019-4718785-004
LIFE CARE CENTERS OF AMERICA
 
019-4777624-001
NEW HAMPSHIRE LODGING &
019-4718785-005
LIFE CARE CENTERS OF AMERICA
 
019-4777626-001
HAWAII MEDICAL LLC
019-4718785-006
LIFE CARE CENTERS OF AMERICA
 
019-4777630-001
SAUGUS AUTO CRAFT INC
019-4718838-006
CONSOLIDATED ELECTRICAL
 
019-4777631-001
ASTRO READY MIX LLC
019-4718838-008
CONSOLIDATED ELECTRICAL
 
019-4777633-001
V I A PROPERTIES ASSOCIATES LP
019-4718838-011
CONSOLIDATED ELECTRICAL
 
019-4777634-001
MARBERRY MACHINE INC
019-4718838-014
CONSOLIDATED ELECTRICAL
 
019-4777637-001
NIKE INC
019-4718855-001
CHICAGO TITLE COMPANY
 
019-4777639-001
INTERIOR VISIONS BY MARLIES
019-4718935-001
BH MANAGEMENT SERVICES INC
 
019-4777640-001
EPOCH MANAGEMENT INC
019-4718980-001
PHILLIPS COUNTY TITLE CO
 
019-4777640-002
EPOCH MANAGEMENT INC
019-4718992-001
STITZELL ELECTRIC SUPPLY CO
 
019-4777641-001
GUTTMAN & GUTTMAN ATTORNEYS AT
019-4719084-002
WATERSHED CENTER FOR THE CERAMIC ARTS
 
019-4777642-001
MOTIVATE OUR MINDS INC
019-4719115-012
LINCARE INC
 
019-4777643-001
STEAM KLEAN OF AUBURN
019-4719115-014
LINCARE INC
 
019-4777644-001
ECONOMY INSURANCE AGENCY INC
019-4719115-015
LINCARE INC
 
019-4777645-001
MECHANOLOGY INC
019-4719115-016
LINCARE INC
 
019-4777647-001
PLEASANT GROVE BAPTIST CHURCH
019-4719115-017
LINCARE INC
 
019-4777649-001
ACADIANA MANAGEMENT GROUP
019-4719115-018
LINCARE INC
 
019-4777650-001
ACADEMY LINES INC
019-4719115-019
LINCARE INC
 
019-4777651-001
ARGENTINE MISSION TO U N
019-4719115-020
LINCARE INC
 
019-4777653-001
ROYSTON LLC
019-4719115-022
LINCARE INC
 
019-4777654-001
CENTRAL MAINTENANCE AND WELD


 
Exhibit L-259

--------------------------------------------------------------------------------

 


019-4719115-023
LINCARE INC
 
019-4777654-002
CENTRAL MAINTENANCE AND WELD
019-4719115-025
LINCARE INC
 
019-4777654-003
CENTRAL MAINTENANCE AND WELD
019-4719115-027
LINCARE INC
 
019-4777655-001
SIGMA KAPPA SORORITY
019-4719115-028
LINCARE INC
 
019-4777657-001
ADVANCED SURGEONS PC
019-4719115-029
LINCARE INC
 
019-4777660-001
METALPLATE GALVANIZING LP
019-4719115-030
LINCARE INC
 
019-4777662-001
MDA CONTRACTING INC
019-4719115-031
LINCARE INC
 
019-4777664-001
C&D SERVICES LLC
019-4719115-032
LINCARE INC
 
019-4777665-001
SOLLOWAY JOHN C JR
019-4719115-033
LINCARE INC
 
019-4777666-001
STIEG MARK A DDS MSPA
019-4719115-034
LINCARE INC
 
019-4777669-001
HOMETOWN BANK
019-4719255-003
WORLD TRADE DISTRIBUTION INC
 
019-4777670-001
VERSOR INC
019-4719258-001
AIM MEDICAL ASSOCIATES PC
 
019-4777671-001
MEDICAL SPECIALISTS
019-4719336-002
TWO HILLS STUDIO INC
 
019-4777672-001
EMMANUEL ADVENT CHRISTIAN
019-4719347-001
NORTHERN WESTCHESTER AUTO BODY
 
019-4777674-001
MILITARY SYSTEMS GROUP
019-4719347-002
NORTHERN WESTCHESTER AUTO BODY
 
019-4777675-001
WESTGATE TERRACE ASSOCIATES
019-4719362-003
ARAMARK SERVICES INC
 
019-4777676-001
RESCH BETTY C ESQUIRE
019-4719362-004
ARAMARK SERVICES INC
 
019-4777678-001
OUTOKUMPU TECHNOLOGY INC
019-4719362-005
ARAMARK SERVICES INC
 
019-4777679-001
NORTH SHORE EYE CENTER INC
019-4719540-001
BUNGALOW INC
 
019-4777680-001
MKH SERVICES INC
019-4719562-002
LONE STAR NATIONAL BANCSHARES
 
019-4777681-001
LOGIC DEVICES INC
019-4719580-008
POLK SCHOOL DISTRICT
 
019-4777683-001
RAILERS IGA MARKET
019-4719580-009
POLK SCHOOL DISTRICT BOARD OF EDUCATION
 
019-4777687-001
LITTLE SPROUTS CHILD ENRICH
019-4719580-010
POLK SCHOOL DISTRICT BOARD OF EDUCATION
 
019-4777687-004
LITTLE SPROUTS INC
019-4719580-012
POLK SCHOOL DISTRICT
 
019-4777691-001
PITRE CHRYSLER PLYMOUTH JEEP
019-4719690-002
GOLDEN GATE THE
 
019-4777692-001
HEALY PHYSICAL THERAPY & SPORT
019-4719745-001
ROBERT L OTT INSURANCE INC
 
019-4777693-001
MCBROOM MECHANICAL LLC
019-4719747-005
POTTAWATOMIE COUNTY OF
 
019-4777694-001
UNITED STATES POSTAL SERVICE
019-4719763-013
SHERWIN WILLIAMS COMPANY
 
019-4777695-001
SUMMIT SECURITY SERVICES INC
019-4719763-014
SHERWIN WILLIAMS COMPANY
 
019-4777696-001
UNITED STATES POSTAL SERVICE
019-4719763-015
SHERWIN WILLIAMS COMPANY
 
019-4777698-002
FREEDOM RV INC
019-4719763-016
SHERWIN WILLIAMS COMPANY
 
019-4777699-001
FINKBINER EQUIPMENT CO
019-4719763-017
SHERWIN WILLIAMS COMPANY
 
019-4777702-001
SOGETI USA LLC
019-4719763-018
SHERWIN WILLIAMS COMPANY
 
019-4777705-001
PRINTING PLACES CALIFORNIA INC
019-4719763-019
SHERWIN WILLIAMS COMPANY
 
019-4777706-001
ESHERICK HOMSEY DODGE & DAVIS
019-4719763-020
SHERWIN WILLIAMS COMPANY
 
019-4777706-002
ESHERICK HOMSEY DODGE & DAVIS
019-4719763-021
SHERWIN WILLIAMS COMPANY
 
019-4777707-001
ENDSIGHT
019-4719763-022
SHERWIN WILLIAMS COMPANY
 
019-4777710-001
METRO MATERIALS INC
019-4719763-023
SHERWIN WILLIAMS COMPANY
 
019-4777712-001
QUEEN SCREW & MANUFACTURING
019-4719763-024
SHERWIN WILLIAMS COMPANY
 
019-4777713-001
MANDERFIELDS HOME BAKERY INC
019-4719763-025
SHERWIN WILLIAMS COMPANY
 
019-4777714-002
CJB INDUSTRIES INC
019-4719763-026
SHERWIN WILLIAMS COMPANY
 
019-4777715-001
BUG E BOYZ CONSTRUCTION SVC
019-4719763-028
SHERWIN WILLIAMS COMPANY
 
019-4777717-001
CONNOR CONCEPTS INC
019-4719763-030
SHERWIN WILLIAMS COMPANY
 
019-4777717-002
CONNOR CONCEPTS INC
019-4719763-031
SHERWIN WILLIAMS COMPANY
 
019-4777718-001
FIRST UNITED METHODIST CHURCH
019-4719763-032
SHERWIN WILLIAMS COMPANY
 
019-4777720-001
PATLITE USA CORP
019-4719763-033
SHERWIN WILLIAMS COMPANY
 
019-4777723-001
CHICO COFFMAN TANK TRUCKS INC
019-4719763-034
SHERWIN WILLIAMS COMPANY
 
019-4777723-002
CHICO COFFMAN TANK TRUCKS INC
019-4719763-041
SHERWIN WILLIAMS COMPANY
 
019-4777725-001
AIR I BREATHE HVAC LLC
019-4719763-044
SHERWIN WILLIAMS COMPANY
 
019-4777729-001
OPTHAMALIC PARTNERS OF NJ
019-4719763-046
SHERWIN WILLIAMS COMPANY
 
019-4777731-001
LIDO STONEWORKS LLC
019-4719763-047
SHERWIN WILLIAMS COMPANY
 
019-4777733-001
T S TOPKNOTCH SERVICES
019-4719763-049
SHERWIN WILLIAMS COMPANY
 
019-4777734-001
WIZARD OF WOOD FLOORING LTD
019-4719763-050
SHERWIN WILLIAMS COMPANY
 
019-4777735-001
CAR ZONE AUTO SALES INC
019-4719763-054
SHERWIN WILLIAMS COMPANY
 
019-4777736-001
POST GLOVER LIFELINK INC
019-4719763-056
SHERWIN WILLIAMS COMPANY
 
019-4777737-001
CONSERVAIR INC
019-4719763-058
SHERWIN WILLIAMS COMPANY
 
019-4777738-001
CARDINAL SOLUTIONS GROUP INC
019-4719763-059
SHERWIN WILLIAMS COMPANY
 
019-4777739-001
MUGASIS RHEA
019-4719763-061
SHERWIN WILLIAMS COMPANY
 
019-4777741-001
YOUNG DENTAL LABORATORY
019-4719763-062
SHERWIN WILLIAMS COMPANY
 
019-4777742-001
PRICE FUNERAL HOME INC


 
Exhibit L-260

--------------------------------------------------------------------------------

 


019-4719763-063
SHERWIN WILLIAMS COMPANY
 
019-4777743-001
JONES CHAPEL AME
019-4719763-064
SHERWIN WILLIAMS COMPANY
 
019-4777744-001
WALKERS SUPPLY COMPANY INC
019-4719763-065
SHERWIN WILLIAMS COMPANY
 
019-4777745-001
RAYLON CORPORATION
019-4719763-067
SHERWIN WILLIAMS COMPANY
 
019-4777746-001
PROTECH FLOORS LLC
019-4719763-069
SHERWIN WILLIAMS COMPANY
 
019-4777747-001
BIGI & WALSH
019-4719763-070
SHERWIN WILLIAMS COMPANY
 
019-4777749-001
MORRIS COMMUNICATIONS CORP
019-4719763-071
SHERWIN WILLIAMS COMPANY
 
019-4777749-002
MORRIS COMMUNICATIONS CORP
019-4719763-072
SHERWIN WILLIAMS COMPANY
 
019-4777752-001
BAKER PARK APARTMENTS
019-4719763-073
SHERWIN WILLIAMS COMPANY
 
019-4777753-001
CLIFFORD TEMPLE CME CHURCH
019-4719763-074
SHERWIN WILLIAMS COMPANY
 
019-4777754-001
ST PETERSBURG BAR ASSOCIATION
019-4719763-076
SHERWIN WILLIAMS COMPANY
 
019-4777755-001
HAHN AUTOMOTIVE WAREHOUSE INC
019-4719763-077
SHERWIN WILLIAMS COMPANY
 
019-4777756-001
BROOKER MOTOR COMPANY INC
019-4719763-078
SHERWIN WILLIAMS COMPANY
 
019-4777757-001
BROADSTONE AT DUNWOODY
019-4719763-079
SHERWIN WILLIAMS COMPANY
 
019-4777758-001
A AND M SZPACK INC
019-4719763-080
SHERWIN WILLIAMS COMPANY
 
019-4777759-001
R&C RENTAL PROPERTIES LLC
019-4719763-081
SHERWIN WILLIAMS COMPANY
 
019-4777761-001
PUBLIC WORKS OF BRUNSWICK
019-4719763-082
SHERWIN WILLIAMS COMPANY
 
019-4777763-001
BAKER COUNTY OF
019-4719763-083
SHERWIN WILLIAMS COMPANY
 
019-4777764-001
CLEAN 17 INC
019-4719763-084
SHERWIN WILLIAMS COMPANY
 
019-4777765-001
HARRIS DAVID W III ATTORNEY AT
019-4719763-085
SHERWIN WILLIAMS COMPANY
 
019-4777767-001
SOUTHWEST FREIGHT INC
019-4719763-086
SHERWIN WILLIAMS COMPANY
 
019-4777769-001
ALL ABOARD AMERICA
019-4719763-087
SHERWIN WILLIAMS COMPANY
 
019-4777773-001
WHITE WOLF INC
019-4719763-089
SHERWIN WILLIAMS COMPANY
 
019-4777774-001
NEEDHAM YOUNG MENS CHRISTIAN
019-4719763-090
SHERWIN WILLIAMS COMPANY
 
019-4777775-001
AMERICAN PAPER & PLASTIC CO
019-4719763-091
SHERWIN WILLIAMS COMPANY
 
019-4777776-001
OKABASHI BANDS INCORPORATED
019-4719763-094
SHERWIN WILLIAMS COMPANY
 
019-4777778-001
BODY UP LLC
019-4719763-095
SHERWIN WILLIAMS COMPANY
 
019-4777779-001
BALDWIN DISTRIBUTION SERVICES
019-4719763-096
SHERWIN WILLIAMS COMPANY
 
019-4777781-001
ONEIL ROBERT J
019-4719763-097
SHERWIN WILLIAMS COMPANY
 
019-4777783-001
COASTAL CHILDRENS CLINIC PA
019-4719763-100
SHERWIN WILLIAMS COMPANY
 
019-4777783-002
COASTAL CHILDRENS CLINIC PA
019-4719763-101
SHERWIN WILLIAMS COMPANY
 
019-4777784-001
AMERICAN INDIAN RESOURCE
019-4719763-105
SHERWIN WILLIAMS COMPANY
 
019-4777785-001
HUBER ENTERPRISES
019-4719763-106
SHERWIN WILLIAMS COMPANY
 
019-4777787-001
TK CONSTRUCTORS INC
019-4719763-108
SHERWIN WILLIAMS COMPANY
 
019-4777789-001
MONTROSE UNITED METHODIST
019-4719763-109
SHERWIN WILLIAMS COMPANY
 
019-4777793-001
MIKES SERVICE CENTER
019-4719763-112
SHERWIN WILLIAMS COMPANY
 
019-4777794-001
VERMEER GREAT PLAINS INC
019-4719763-113
SHERWIN WILLIAMS COMPANY
 
019-4777795-001
SUNGARD SYSTEMS INTERNATIONAL
019-4719763-114
SHERWIN WILLIAMS COMPANY
 
019-4777796-001
B & W BRAKES INC
019-4719763-117
SHERWIN WILLIAMS COMPANY
 
019-4777798-001
CHABAD LUBAVITHCH OF MYRTLE
019-4719763-156
SHERWIN WILLIAMS COMPANY
 
019-4777799-001
HAZELWOOD GROUP LLC THE
019-4719763-157
SHERWIN WILLIAMS COMPANY
 
019-4777801-001
COZART BRUCE W
019-4719767-001
ASBURY UNITED METHODIST CHURCH
 
019-4777802-001
L E T MECHANICAL SERVICES
019-4719773-002
EXPRESS SERVICES
 
019-4777803-001
TRIANGLE STAINLESS INC
019-4719795-001
WISENBAKER GARY
 
019-4777811-001
HINTONS BODY SHOP
019-4719814-001
BJORGE & PARKER PC
 
019-4777812-001
TRADING POST HOMES OF SHEPHERD
019-4719898-002
HOME BUILDERS ASSOCIATION OF SAGINAW INC
 
019-4777813-001
MUNICIPAL LIGHTING SYSTEMS INC
019-4720011-001
HEUGA CENTER THE
 
019-4777814-001
FIRST BAPTIST CHURCH
019-4720037-001
AMERICAN PORT SERVICES INC
 
019-4777816-001
COLUMBIA INTERNATIONAL UNIV
019-4720049-001
HERTZ & LLOYD
 
019-4777817-001
NORTH JERSEY ORTHOPEDIC SPECIA
019-4720064-001
ASHLEY GLEN
 
019-4777818-001
PLANTATION TRUE VALUE HARDWARE
019-4720101-001
EMPLOYMENT AND TRAINING INSTIT
 
019-4777820-001
TOLES FLOWERS INC
019-4720131-001
COMMUNITY BIBLE CHURCH
 
019-4777830-001
VILLAGE SCHOOL
019-4720139-001
FARMERS NATIONAL COMPANY
 
019-4777831-001
GOSIGER INC
019-4720149-005
JOSEPH C BISSONNETTE CPA LLC
 
019-4777832-001
ACCELERA SOLUTIONS INC
019-4720182-001
SOUTH YUBA RIVER CITIZENS
 
019-4777832-002
ACCELERA SOLUTIONS INC
019-4720204-001
BULLOCH ACADEMY INC
 
019-4777834-001
DINUBA FIRST BAPTIST CHURCH
019-4720204-002
BULLOCH ACADEMY INC
 
019-4777838-001
ST PATRICK CATHOLIC PARISH
019-4720204-003
BULLOCH ACADEMY INC
 
019-4777839-001
YEARBOOK CONCEPTS LLC
019-4720281-009
RA NELSON & ASSOCIATES INC
 
019-4777842-001
VALDOSTA LOWNDES COUNTY INDUST


 
Exhibit L-261

--------------------------------------------------------------------------------

 


019-4720281-012
RA NELSON & ASSOCIATES INC
 
019-4777846-001
MURAKAMI AMERICA INC
019-4720338-001
MIDDLE GROVE SCHOOL DISTRICT
 
019-4777848-001
STOCKER STACEY
019-4720342-001
MANOR VAIL CONDOMINIUM
 
019-4777849-001
MACK HOUSBY INC
019-4720342-002
MANOR VAIL CONDOMINIUM
 
019-4777850-001
FARM PEDIATRICS
019-4720345-001
SOUTHWEST OKLAHOMA COMMUNITY
 
019-4777852-001
CARTER LUMBER INC
019-4720353-002
WELLIVER MCGUIRE INC
 
019-4777853-001
VERSATILE HEALTH CARE
019-4720353-004
WELLIVER MCGUIRE INC
 
019-4777860-001
JUDGE GROUP INC
019-4720371-002
ATLAS COPCO COMPRESSORS INC
 
019-4777861-001
BUILDING INSPECTOR
019-4720383-001
GEISSER ENGINEERING CORP
 
019-4777862-001
PUZZLE HOUSE LEARNING CENTER
019-4720472-001
FIELDS OF VISION INC
 
019-4777865-001
HUBBELL INCORPORATED
019-4720503-009
UNITED RENTALS INC
 
019-4777866-001
RICAM ENTERPRISES INC
019-4720503-011
UNITED RENTALS INC
 
019-4777867-001
TAMPA STEEL ERECTING COMPANY
019-4720503-012
UNITED RENTALS INC
 
019-4777867-002
TAMPA STEEL ERECTING COMPANY
019-4720503-015
UNITED RENTALS INC
 
019-4777868-001
FURNITURE ONE
019-4720503-016
UNITED RENTALS INC
 
019-4777869-001
DEALER INDUSTRIES
019-4720503-017
UNITED RENTALS INC
 
019-4777871-001
PRUSINSKI CHRISTOPHER J
019-4720503-018
UNITED RENTALS INC
 
019-4777874-001
ACCUSONIC TECHNOLOGIES
019-4720503-019
UNITED RENTALS INC
 
019-4777878-001
DOWNER JENNIFER
019-4720503-024
UNITED RENTALS INC
 
019-4777879-001
CHELSEA TRADING CORP
019-4720503-025
UNITED RENTALS INC
 
019-4777880-001
SKETCH ICE CREAM LLC
019-4720503-026
UNITED RENTALS INC
 
019-4777881-001
INDIANA ASSOCIATION OF
019-4720503-027
UNITED RENTALS INC
 
019-4777885-001
FIRST BAPTIST CHURCH OF NEW
019-4720503-028
UNITED RENTALS INC
 
019-4777889-001
BALLY INTERNATIONAL INC
019-4720503-029
UNITED RENTALS INC
 
019-4777890-001
SUMMIT SURGICAL CENTER LLC
019-4720503-031
UNITED RENTALS INC
 
019-4777891-001
PENNSYLVANIA DISCIPLINARY
019-4720503-032
UNITED RENTALS INC
 
019-4777894-001
LEE ANDERSON CO INC
019-4720503-033
UNITED RENTALS INC
 
019-4777895-001
PRICELESS INDUSTRIES INC
019-4720503-937
UNITED RENTALS, INC.
 
019-4777896-001
KANSAS CITY TITLE INC
019-4720516-002
MID MICHIGAN CHILD CARE
 
019-4777902-001
PHOENIX ENGINEERING INC
019-4720654-001
FIRST BAPTIST CHURCH
 
019-4777903-001
CLARK ART SERVICES INC
019-4720655-001
SAGINAW ART MUSEUM
 
019-4777903-002
CLARK ART SERVICES INC
019-4720661-001
PIERCE FRITZLEN ARCHITECTS INC
 
019-4777904-001
ESTARCEGA ERNESTO
019-4720666-001
WILKINS RECREATIONAL VEHICLES
 
019-4777905-002
BLANCHARD CONTACT LENS INC
019-4720688-003
ALTEC INDUSTRIES INC
 
019-4777906-001
J J DONOVAN AND SONS INC
019-4720688-004
ALTEC INDUSTRIES INC
 
019-4777907-001
J CLIFTON AVERY AGENCY INC
019-4720713-005
ASPLUNDH TREE EXPERT COMPANY
 
019-4777911-001
MCLANE FOODSERVICE
019-4720774-004
WALMART STORES INC
 
019-4777912-001
WICKES PUBLIC SCHOOL DISTRICT
019-4720774-005
WALMART STORES INC
 
019-4777913-001
PLATZNER INTERNATIONAL GROUP
019-4720774-006
WALMART STORES INC
 
019-4777914-001
CLASSIC CENTURY HOMES
019-4720774-007
WALMART STORES INC
 
019-4777915-001
MADERA CITY OF
019-4720774-008
WALMART STORES INC
 
019-4777916-001
B & B EQUIPMENT
019-4720774-009
WALMART STORES INC
 
019-4777922-001
LUCAS ELECTRIC CO INC
019-4720774-010
WALMART STORES INC
 
019-4777926-001
VOLKSWAGEN CREDIT LEASING LTD
019-4720774-011
WALMART STORES INC
 
019-4777929-001
ROSS GROUP INC
019-4720774-012
WALMART STORES INC
 
019-4777930-001
KERA & CO LLC
019-4720774-014
WALMART STORES INC
 
019-4777932-001
CASEYS FOODS INC
019-4720774-015
WALMART STORES INC
 
019-4777932-002
CASEYS FOODS INC
019-4720774-016
WALMART STORES INC
 
019-4777932-003
CASEYS FOODS INC
019-4720774-018
WALMART STORES INC
 
019-4777934-001
MOCABBE ART
019-4720774-019
WALMART STORES INC
 
019-4777935-001
WOLFEBORO OIL CO INC
019-4720774-020
WALMART STORES INC
 
019-4777937-001
BAY STATE COLLEGE INC
019-4720774-022
WALMART STORES INC
 
019-4777940-001
NIOBRARA COUNTY OF
019-4720774-023
WALMART STORES INC
 
019-4777941-001
MT STATE EQUIPMENT SERVICE
019-4720774-074
WALMART STORES INC
 
019-4777943-001
CYTOSPORT INC
019-4720774-076
WALMART STORES INC
 
019-4777944-001
LONG BEACH PUBLIC LIBRARY
019-4720774-077
WALMART STORES INC
 
019-4777946-001
MIDDLETOWN HEALTHCARE
019-4720774-082
WALMART STORES INC
 
019-4777947-001
MINSEC OF PHILADELPHIA LLC
019-4720807-001
FIRST INDIANA BANK
 
019-4777949-001
KAZANECKI JODY
019-4720818-020
FERGUSON ENTERPRISES INC
 
019-4777951-001
RHODE ISLAND TEXTILE COMPANY


 
Exhibit L-262

--------------------------------------------------------------------------------

 


019-4720848-006
FERGUSON ENTERPRISES INC
 
019-4777952-001
SULLIVAN AUTO BODY INC
019-4720848-008
FERGUSON ENTERPRISES INC
 
019-4777953-001
GREATER AUTOMOTIVE SERVICES
019-4720848-010
FERGUSON ENTERPRISES INC
 
019-4777955-001
NORTH AMERICAN HOGANAS INC
019-4720848-012
FERGUSON ENTERPRISES INC
 
019-4777957-001
BADGER TECHNOLOGIES INC
019-4720848-013
FERGUSON ENTERPRISES INC
 
019-4777960-001
PARKER BUSINESS CONSULTING &
019-4720848-014
FERGUSON ENTERPRISES INC
 
019-4777965-001
CORPORATE INSURANCE ADVISORS
019-4720848-015
FERGUSON ENTERPRISES INC
 
019-4777966-001
DONALD BLAIR & PARTNERS ARCH
019-4720848-016
FERGUSON ENTERPRISES INC
 
019-4777967-001
ST PAUL LUTHERAN SCHOOL
019-4720848-017
FERGUSON ENTERPRISES INC
 
019-4777970-001
SOUTHPORT DENTAL PC
019-4720872-001
POK E JOES SMOKEHOUSE INC
 
019-4777972-001
LIBRARY FOUNDATION INC
019-4720873-003
CAMPBELL COUNTY OF
 
019-4777973-001
AMERICAN AMBULANCE SERVICE INC
019-4720873-005
CAMPBELL COUNTY OF
 
019-4777974-001
ELMWOOD PARK DENTAL
019-4720891-004
HAWKINS COUNTY OF
 
019-4777976-001
SIMSO TEX SUBLIMATION PRINTING
019-4720891-007
HAWKINS COUNTY OF
 
019-4777978-001
TDS TELECOMMUNICATION CORP
019-4720948-003
UNIVERSAL MOBILE SERVICES INC
 
019-4777979-001
LABYRINTH SOLUTIONS INC
019-4720964-001
SILVERLEAF RESORTS INC
 
019-4777980-001
LONE STAR OVERNIGHT LP
019-4720964-002
SILVERLEAF RESORTS INC
 
019-4777985-001
WILLIAMS INVESTMENT COMPANY
019-4720984-001
DALLAS INTERNATIONAL SCHOOL
 
019-4777985-003
WILLIAMS INVESTMENT COMPANY
019-4720987-001
FIRST NATIONAL BANK OF REFUGIO
 
019-4777986-001
SOFTWARE INFORMATION SYSTEMS
019-4721004-001
DOVER CORPORATION
 
019-4777989-001
FLEET ENVIRONMENTAL SERVICES
019-4721024-001
DENBY USA LTD
 
019-4777990-001
BROSHEARS ENTERPRISES INC
019-4721046-008
MOTION INDUSTRIES INC
 
019-4777991-001
OCEAN DETAILING
019-4721046-010
MOTION INDUSTRIES INC
 
019-4777992-001
APRUZZESE MCDERMOTT MASTRO &
019-4721046-011
MOTION INDUSTRIES INC
 
019-4777995-001
SPECIALISTS IN OBSTETRICS &
019-4721046-012
MOTION INDUSTRIES INC
 
019-4777996-001
FAMILY PLACE INC
019-4721076-001
MCKENZIE PRESCRIPTION
 
019-4777997-001
GLENN M LIPTON MD PC
019-4721084-001
TRANSPRINT USA INC
 
019-4778000-001
PVA IMMTECH LLC
019-4721152-002
RICKS INSURANCE AGENCY INC
 
019-4778001-001
AARP
019-4721177-001
ROMAN CATHOLIC ARCHBISHOP OF L
 
019-4778002-001
CENTRAL FLORIDA INSTITUTE INC
019-4721200-001
EAGLE RIVER WATER & SANITATION
 
019-4778008-001
APPLIED RESOURCES CORP
019-4721200-002
EAGLE RIVER WATER & SANITATION
 
019-4778009-001
UNITED MARBLE FABRICATORS
019-4721200-003
EAGLE RIVER WATER & SANITATION
 
019-4778010-001
FOOD MARKETING INC
019-4721216-001
MITSUI SOKO USA INC
 
019-4778012-001
CARL GREGORY HONDA INC
019-4721220-001
REPRODUCTIVE DIAGNOSTICS INC
 
019-4778013-001
LANE PRAIRIE BAPTIST CHURCH
019-4721271-002
EDRO CORPORATION
 
019-4778015-001
T & E CAPITAL RESOURCES LLC
019-4721483-003
STERICYCLE INC
 
019-4778016-001
HEARTLAND HOME HEALTH CARE AND
019-4721483-004
STERICYCLE INC
 
019-4778017-001
YOUTH POLICY INSTITUTE
019-4721483-005
STERICYCLE INC
 
019-4778020-001
73 CHESTNUT STREET PARTNERSHIP
019-4721507-001
BUILDING SERVICES INVESTMENTS
 
019-4778021-001
CREATIVE RESEARCH MANAGEMENT
019-4721551-002
AT&T CORP
 
019-4778022-001
PALM VALLEY HOMEOWNERS ASSOC
019-4721591-002
WILLIAMS CREEK BAPTIST CHURCH
 
019-4778028-001
LEES HEATING AIR CONDITIONING
019-4721683-001
LANDOLL CORPORATION
 
019-4778029-001
GIGLIO GRAZIANO D DDS PC
019-4721700-001
LUTHERAN GIRL PIONEERS INC
 
019-4778030-001
DENVER PAIN MANAGEMENT
019-4721710-001
PRAYERWATCH CHRISTIAN CENTER
 
019-4778031-001
SAGINAW FUTURE INC
019-4721755-005
CENTER FOR HUMAN DEVELOPMENT INC
 
019-4778032-001
PRINCE OF PEACE CENTER
019-4721759-010
UBS FINANCIAL SERVICES INC
 
019-4778033-001
PARK MANOR ADULT HOME
019-4721759-012
UBS FINANCIAL SERVICES INC
 
019-4778034-001
CT CODEWORKS LLC
019-4721759-013
UBS FINANCIAL SERVICES INC
 
019-4778037-001
CARL GREGORY CHRYSLER DODGE
019-4721759-014
UBS FINANCIAL SERVICES INC
 
019-4778038-001
RETNA VTREOUS CENTER
019-4721759-017
UBS FINANCIAL SERVICES INC
 
019-4778039-001
CASTLETON EYE CARE INC
019-4721759-018
UBS FINANCIAL SERVICES INC
 
019-4778040-001
ENVIRONMENTAL MANAGEMENT INC
019-4721759-019
UBS FINANCIAL SERVICES INC
 
019-4778041-001
STATE THEATRE REGIONAL ART CTR
019-4721785-001
WEBER & JUDD COMPANY
 
019-4778042-001
GH LLC
019-4721852-008
ILLINOIS TOOL WORKS INC
 
019-4778043-001
DIOCESE OF GALVESTON HOUSTON
019-4721852-009
ILLINOIS TOOL WORKS INC
 
019-4778043-002
DIOCESE OF GALVESTON HOUSTON
019-4721892-005
EAGLE COUNTY OF
 
019-4778044-001
WYOMING CITY SCHOOL DISTRICT
019-4721954-001
MONROE COUNTY APPEAL
 
019-4778046-001
CHA CHAS II INC
019-4721978-001
DON CIES REAL ESTATE INC
 
019-4778048-001
SPARTAN INSTRUMENTS
019-4722067-002
CONESTOGA ROVERS & ASSOCIATES
 
019-4778050-001
SOUTHEAST INDUSTRIAL EQUIPMENT


 
Exhibit L-263

--------------------------------------------------------------------------------

 


019-4722078-001
CHURCH OF JESUS CHRIST OF
 
019-4778052-001
CAPSTAN TENNESSEE INC
019-4722085-001
UNIVERSITY OF MO EXTENSION
 
019-4778053-001
FORT BRAGG UNIFIED SCHOOL
019-4722092-001
EBS EMPLOYEE BENEFIT SERVICES
 
019-4778055-001
FAURECIA INTERIOR SYSTEMS USA
019-4722110-010
MERRILL LYNCH PIERCE FENNER &
 
019-4778056-001
KUTNICKI BERNSTEIN ARCHITECTS
019-4722110-012
MERRILL LYNCH PIERCE FENNER &
 
019-4778058-001
MONTGOMERY COUNTY VISITORS AND
019-4722110-013
MERRILL LYNCH PIERCE FENNER &
 
019-4778059-001
DOCUMENTARY EDUCATIONAL
019-4722110-014
MERRILL LYNCH PIERCE FENNER &
 
019-4778060-001
RESEARCH & POLLING INC
019-4722110-015
MERRILL LYNCH PIERCE FENNER &
 
019-4778066-001
BARNWELL COUNTY MOTOR COMPANY
019-4722110-020
MERRILL LYNCH PIERCE FENNER &
 
019-4778070-001
DESIMONE CONSULTING ENGINEERS
019-4722110-021
MERRILL LYNCH PIERCE FENNER &
 
019-4778071-001
WOODLAND PARTNERS LLC
019-4722110-022
MERRILL LYNCH PIERCE FENNER &
 
019-4778072-001
MCCORMACK DARREN J
019-4722110-030
MERRILL LYNCH PIERCE FENNER &
 
019-4778074-001
CORT FURNITURE RENTAL
019-4722170-001
CLEWELL FORD LINCOLN MERCURY
 
019-4778075-001
FRATERNAL ORDER OF EAGLES
019-4722264-003
NORFOLK SOUTHERN RAILWAY CO
 
019-4778075-004
FRATERNAL ORDER OF EAGLES INC
019-4722264-004
NORFOLK SOUTHERN RAILWAY CO
 
019-4778076-001
CRAWFORD COUNTY COMMUNITY SCH
019-4722264-006
NORFOLK SOUTHERN RAILWAY CO
 
019-4778077-001
JBC PRODUCT MANAGEMENT INC
019-4722269-003
MUTUAL OF OMAHA INSURANCE CO
 
019-4778078-001
CHUCK BRETZ & ASSOCIATES PC
019-4722280-001
NARDI DONNA
 
019-4778079-001
INDIANA STATE LOTTERY
019-4722309-001
SHOREWEST REALTORS INC
 
019-4778080-001
FOUR POINTS BY SHERATON
019-4722353-002
REXEL SOUTHERN ELECTRIC SUPPLY COMPANY I
 
019-4778082-001
CROWN WORLDWIDE MOVING
019-4722403-002
AVERY DENNISON CORPORATION
 
019-4778085-001
ALLEN PRINTING COMPANY INC
019-4722403-003
AVERY DENNISON CORPORATION
 
019-4778086-001
BERLINER COMMUNICATIONS INC
019-4722406-007
ROADWAY EXPRESS INC
 
019-4778087-001
MMWD INC
019-4722406-009
ROADWAY EXPRESS INC
 
019-4778089-001
HALLSTROM HOME SCHOOL WORKSHOP
019-4722406-011
YRC INC
 
019-4778091-001
TRINITY BAPTIST CHURCH
019-4722407-006
DELTA AIRLINES INC
 
019-4778094-001
CROWN CASTLE INTERNATIONAL
019-4722407-007
DELTA AIRLINES INC
 
019-4778096-001
LINCOLN AVE BAPTIST CHURCH
019-4722407-008
DELTA AIRLINES INC
 
019-4778100-001
BALTA US INC
019-4722409-001
LAKE CUMBERLAND COMMUNITY SERV
 
019-4778102-001
JOURNAL COMMUNICATIONS INC
019-4722432-002
ANIXTER INC
 
019-4778103-001
PERMA FIX OF DAYTON INC
019-4722432-003
ANIXTER INC
 
019-4778108-001
GARDEN STATE HIGHWAY PRODUCTS
019-4722454-001
ST MATTHEWS EPISCOPAL CHURCH
 
019-4778109-001
AMERASIA BANK INC
019-4722513-001
MARK NASH INSURANCE INC
 
019-4778109-002
AMERASIA BANK INC
019-4722526-001
SUSQUEHANNA VALLEY VISITORS
 
019-4778110-001
NAS MANUFACTURING INC
019-4722533-001
LINCOLN COUNTY HEALTH DEPT
 
019-4778111-001
DISTINCTIVE DENTAL SERVICE INC
019-4722544-017
LIBERTY MUTUAL INSURANCE CO
 
019-4778113-001
WACHOVIA DEALER SERVICES
019-4722544-018
LIBERTY MUTUAL INSURANCE CO
 
019-4778115-001
ADVANCED TECHNOLOGY GROUP LLC
019-4722579-003
BATESVILLE CASKET COMPANY
 
019-4778118-001
HINSDALE HEMATOLOGY ONCOLOGY
019-4722632-001
DECO PRODUCTS COMPANY LIMITED
 
019-4778119-001
NORTH AMERICAN PROPERTIES
019-4722686-002
PHYSICIANS FOR WOMENS HEALTH L
 
019-4778122-001
ATLANTIC COAST UROLOGY
019-4722686-003
PHYSICIANS FOR WOMENS HEALTH L
 
019-4778124-001
WORDSWORTH ACADEMY
019-4722686-004
PHYSICIANS FOR WOMENS HEALTH L
 
019-4778126-001
LASELEC INC
019-4722700-001
CYBER COMMUNICATIONS SOLUTIONS
 
019-4778129-001
ASHFORD TRS CORPORATION
019-4722767-017
FEDEX GROUND INC
 
019-4778134-001
ARIZONA DAIRY HERD IMPROVEMENT
019-4722767-019
FEDEX GROUND INC
 
019-4778135-001
ACCULOGIX INC
019-4722767-021
FEDEX GROUND INC
 
019-4778137-001
ELDRED TOWNSHIP MUNICIPAL BLDG
019-4722767-022
FEDEX GROUND INC
 
019-4778138-001
PARKESDALE PACKAGING & COOLING
019-4722799-005
HONEYWELL INTERNATIONAL INC
 
019-4778139-001
YESHIVATH TORAH VODAATH INC
019-4722840-001
BETHLEHEM LUTHERAN CHURCH
 
019-4778140-001
COMPANION HEALTH SERVICES LLC
019-4722841-004
GRAYBAR ELECTRIC COMPANY INC
 
019-4778141-001
CASELLA WASTE MANAGEMENT INC
019-4722841-006
GRAYBAR ELECTRIC COMPANY INC
 
019-4778142-001
E PRINT INC
019-4722841-007
GRAYBAR ELECTRIC COMPANY INC
 
019-4778143-001
ISLANDER BEACH CLUB
019-4722881-001
STANDARD INSURANCE COMPANY
 
019-4778145-001
WORLD DELIVERANCE TEMPLE
019-4722903-011
WEYERHAEUSER COMPANY
 
019-4778146-001
KLOTZ FLOWER FARM INC
019-4722903-012
WEYERHAEUSER COMPANY
 
019-4778148-001
TECHNICAL AUTO REPAIR
019-4722903-014
WEYERHAEUSER COMPANY
 
019-4778149-001
BIRMINGHAM SOUTHERN COLLEGE
019-4722903-016
WEYERHAEUSER COMPANY
 
019-4778150-001
THE SUN PRODUCTS CORPORATION
019-4722915-005
TARGET CORPORATION
 
019-4778151-001
TROUP COUNTY EMERGENCY MEDICAL
019-4722915-015
TARGET CORPORATION
 
019-4778152-001
LORIAN HOME SYSTEMS INC


 
Exhibit L-264

--------------------------------------------------------------------------------

 


019-4722915-016
TARGET CORPORATION
 
019-4778153-001
DON BUSH MOVING INC
019-4722915-018
TARGET CORPORATION
 
019-4778154-001
JIM MARVIN ENTERPRISES LIMITED
019-4722915-019
TARGET CORPORATION
 
019-4778157-001
VANTAGE ORTHOPEDICS INC
019-4722919-014
SUNRISE ASSISTED LIVING INC
 
019-4778160-001
SUPERIOR ORTHOTICS AND
019-4722919-016
SUNRISE ASSISTED LIVING INC
 
019-4778160-002
SUPERIOR ORTHOTICS AND
019-4722967-046
FEDERAL EXPRESS CORPORATION
 
019-4778160-003
SUPERIOR ORTHOTICS AND
019-4722967-047
FEDERAL EXPRESS CORPORATION
 
019-4778161-001
COOTS HENKE & WHEELER
019-4722967-049
FEDERAL EXPRESS CORPORATION
 
019-4778162-001
U HAUL CO OF OREGON
019-4722967-053
FEDERAL EXPRESS CORPORATION
 
019-4778163-001
SAINT JOSEPH SCHOOL
019-4722967-054
FEDERAL EXPRESS CORPORATION
 
019-4778164-001
SALVESON STETSON GROUP INC
019-4722967-055
FEDERAL EXPRESS CORPORATION
 
019-4778168-001
PEPCO MANUFACTURING CO
019-4722967-057
FEDERAL EXPRESS CORPORATION
 
019-4778169-001
FAC LOGISTICS INC
019-4722967-058
FEDERAL EXPRESS CORPORATION
 
019-4778171-001
EAST END DIALYSIS MANAGEMENT
019-4722967-059
FEDERAL EXPRESS CORPORATION
 
019-4778172-001
EAST MEADOW UNION FRESS SCHOOL
019-4722967-060
FEDERAL EXPRESS CORPORATION
 
019-4778173-001
LEE AND ASSOCIATES OF SAINT
019-4722967-061
FEDERAL EXPRESS CORPORATION
 
019-4778176-001
BRITT AND PERKINS
019-4722967-063
FEDERAL EXPRESS CORPORATION
 
019-4778177-001
NORTH STREET PROPERTY
019-4722967-067
FEDERAL EXPRESS CORPORATION
 
019-4778178-001
VICAS MANUFACTURING CO INC
019-4722967-068
FEDERAL EXPRESS CORPORATION
 
019-4778179-001
J & R SCHUGEL TRUCKING INC
019-4722967-070
FEDERAL EXPRESS CORPORATION
 
019-4778180-001
BUILDING SYSTEMS
019-4722967-071
FEDERAL EXPRESS CORPORATION
 
019-4778182-001
HI TECH AUTO BODY INC
019-4722967-073
FEDERAL EXPRESS CORPORATION
 
019-4778184-001
HOOD MAN LLC
019-4722967-075
FEDERAL EXPRESS CORPORATION
 
019-4778185-001
LAKE CONTRACTING CO INC
019-4722967-089
FEDERAL EXPRESS CORPORATION
 
019-4778187-001
TV PLUMBING INC
019-4722987-003
HILITE INDUSTRIES
 
019-4778190-001
BOYER COMPANIES
019-4722999-003
FIRST INDUSTRIAL REALTY TRUST
 
019-4778191-001
GREATER CINCINNATI
019-4723010-001
NORTH ALAMO WATER SUPPLY CORP
 
019-4778192-001
INDIANA MRI OF TERRE HAUTE LLC
019-4723031-006
ROBERT HALF INTERNATIONAL INC
 
019-4778194-001
SHARED TECHNOLOGIES INC
019-4723031-007
ROBERT HALF INTERNATIONAL INC
 
019-4778197-001
GP DESIGNS INC
019-4723031-008
ROBERT HALF INTERNATIONAL INC
 
019-4778198-001
BETH SHALOM BNAI VAKEN E H C
019-4723031-009
ROBERT HALF INTERNATIONAL INC
 
019-4778199-001
CENTER FOR NEUROREHABILITATION
019-4723031-010
ROBERT HALF INTERNATIONAL INC
 
019-4778200-001
OSMEGEN INC
019-4723051-001
PRINGLE AUTO BODY & SALES
 
019-4778202-001
ALABAMA MENTOR
019-4723058-001
EMC CORPORATION
 
019-4778203-001
RALPHS AND ELIZABETH MARUCCI
019-4723081-002
GIBSON DUNN & CRUTCHER LLP
 
019-4778205-002
COWABUNGA INC
019-4723144-002
SCOTTS COMPANY THE
 
019-4778207-001
ROSEDALE MANAGEMENT CO INC
019-4723230-016
RENT A CENTER INC
 
019-4778208-001
ORION TRADING CORPORATION
019-4723230-018
RENT A CENTER INC
 
019-4778211-001
GRASS VALLEY LLC
019-4723230-019
RENT A CENTER INC
 
019-4778214-001
EPSTEIN MARK D MD
019-4723230-020
RENT A CENTER INC
 
019-4778215-001
IVY REHAB UNION LLC
019-4723230-021
RENT A CENTER INC
 
019-4778216-001
EAST HARTFORD NEW TESTAMENT
019-4723230-022
RENT A CENTER INC
 
019-4778217-001
MCDEVITT TRUCK INC
019-4723230-025
RENT A CENTER INC
 
019-4778220-001
BLANCE COMMUNITY PROGRESS DAY
019-4723230-026
RENT A CENTER INC
 
019-4778221-001
MUHLBAUER DERMATOPATHOLOGY LAB
019-4723230-028
RENT A CENTER INC
 
019-4778222-001
J W HUNT & CO LLP
019-4723230-030
RENT A CENTER INC
 
019-4778225-001
PRINTER AND FAX TECHNOLOGY INC
019-4723230-031
RENT A CENTER INC
 
019-4778228-001
PALMETTO BLUFF LODGE LLC
019-4723230-033
RENT A CENTER INC
 
019-4778229-001
CAMPCO ENGINEERING INC
019-4723230-034
RENT A CENTER INC
 
019-4778230-001
HOLMES MURPHY & ASSOCIATES INC
019-4723230-035
RENT A CENTER INC
 
019-4778231-001
COLUMBUS MEDICAL CORPORATION
019-4723230-036
RENT A CENTER INC
 
019-4778233-001
EXODUS CHIROPRACTIC PC
019-4723230-038
RENT A CENTER INC
 
019-4778235-001
KENSINGTON MANOR INC
019-4723230-039
RENT A CENTER INC
 
019-4778238-001
GRAN CASA GARCIAS ENTERPRISES
019-4723230-040
RENT A CENTER INC
 
019-4778239-001
AMERICAN LEGION
019-4723230-041
RENT A CENTER INC
 
019-4778240-001
FIRST CHRISTIAN REFORM CHURCH
019-4723230-042
RENT A CENTER INC
 
019-4778241-001
SHEAR MADNESS
019-4723230-043
RENT A CENTER INC
 
019-4778242-001
ONEIDA LTD
019-4723230-045
RENT A CENTER INC
 
019-4778245-001
FAYETTEVILLE AREA CONVENTION
019-4723230-046
RENT A CENTER INC
 
019-4778246-001
NICHOLAS CARDELL DAY CARE CTR


 
Exhibit L-265

--------------------------------------------------------------------------------

 


019-4723230-047
RENT A CENTER INC
 
019-4778249-001
HERB JONES CHEVROLET INC
019-4723230-048
RENT A CENTER INC
 
019-4778251-001
PALMETTO MEDICAL PRODUCTS INC
019-4723230-050
RENT A CENTER INC
 
019-4778252-001
OPW INC
019-4723230-051
RENT A CENTER INC
 
019-4778253-001
GREEN METALS INC
019-4723230-057
RENT A CENTER INC
 
019-4778255-001
INTERMODAL BRIDGE TRANSPORT
019-4723255-012
PAYCHEX INCORPORATED
 
019-4778256-001
GENESIS BEHAVIORAL HEALTH
019-4723255-013
PAYCHEX INCORPORATED
 
019-4778259-001
BAYBERRY NURSERIES
019-4723255-014
PAYCHEX INCORPORATED
 
019-4778260-001
GREENBLATT & LIEBERMAN
019-4723262-002
SUNOCO INC
 
019-4778261-001
MID ISLAND DENTAL
019-4723262-005
SUNOCO INC
 
019-4778263-001
GENERAL SHALE BRICK INC
019-4723262-007
SUNOCO INC
 
019-4778266-001
BEVERLY ENTERPRISES INDIANA IN
019-4723281-010
LAIDLAW TRANSIT INC
 
019-4778267-001
TOTAL OFFICE SOLUTIONS LLP
019-4723283-001
NOURI CYNTHIA
 
019-4778268-001
ACCESS CLOSURE INC
019-4723295-001
BODY WORKS UNLIMITED INC
 
019-4778269-001
SONY BMG MUSIC ENTERTAINMENT
019-4723312-001
SHELTER MUTUAL INSURANCE CO
 
019-4778269-002
SONY BMG MUSIC ENTERTAINMENT
019-4723451-001
GENERAL GRAPHICS CO INC
 
019-4778270-001
TOWN FAIR TIRE CENTER INC
019-4723498-012
WELLS FARGO HOME MORTGAGE INC
 
019-4778270-002
TOWN FAIR TIRE CENTER INC
019-4723498-013
WELLS FARGO HOME MORTGAGE INC
 
019-4778270-003
TOWN FAIR TIRE CENTER INC
019-4723498-016
WELLS FARGO HOME MORTGAGE INC
 
019-4778270-004
TOWN FAIR TIRE CENTER INC
019-4723498-017
WELLS FARGO HOME MORTGAGE INC
 
019-4778271-001
TAMPA HOUSING AUTHORITY
019-4723498-018
WELLS FARGO HOME MORTGAGE INC
 
019-4778271-002
TAMPA HOUSING AUTHORITY
019-4723498-019
WELLS FARGO HOME MORTGAGE INC
 
019-4778272-001
JAYS MILITARY DRY CLEANERS
019-4723526-003
XEROX CORPORATION
 
019-4778275-001
PEDIATRIC UROLOGY ASSOCIATES
019-4723531-002
KINGSTON BAPTIST CHURCH
 
019-4778275-002
PEDIATRIC UROLOGY ASSOCIATES
019-4723538-001
NEW MARKET FIRE RESCUE
 
019-4778278-001
BOBBY OS METAL FLEX INC
019-4723539-002
PURATOS CORPORATION
 
019-4778280-001
LORIS PRINTING INC
019-4723539-003
PURATOS CORPORATION
 
019-4778283-001
TEKSCAN INC
019-4723541-004
CONKLIN OFFICE SERVICES INC
 
019-4778286-001
TOMS BODY & PAINT INC
019-4723547-001
GERSH STEPHEN
 
019-4778287-001
ADVANCED MASSAGE THERAPEU
019-4723558-001
TARGET LOGISTIC SERVICES INC
 
019-4778288-001
DINDAS FLORIST LTD
019-4723563-001
HOWROYD WRIGHT EMPLOYMENT
 
019-4778290-001
PIERCE ROBERTS RUBBER CO INC
019-4723566-001
SANTEE TOWN OF
 
019-4778291-001
SAGEBIEL RAVENBURG & SCHUH
019-4723653-001
PROMUS OPERATING COMPANY INC
 
019-4778296-001
WINTER GROUP OF COMPANIES INC
019-4723673-001
GILBERT SMITH AND BORRELLO PC
 
019-4778297-001
KWAL PAINT INC
019-4723680-002
HYATT CORPORATION
 
019-4778297-002
KWAL PAINT INC
019-4723680-003
HYATT CORPORATION
 
019-4778300-001
BLANCHE COMMUNITY INC
019-4723680-004
HYATT CORPORATION
 
019-4778301-001
MINEQUIP CORP
019-4723687-004
JOHNSON COUNTY OF
 
019-4778302-001
KORMAN COMPANY
019-4723707-006
KPMG LLP
 
019-4778303-001
KENNEDY INDUSTRIES INC
019-4723708-005
ALLIED BUILDING PRODUCTS CORP
 
019-4778304-001
MUSTANG MACHINERY COMPANY LTD
019-4723708-007
ALLIED BUILDING PRODUCTS CORP
 
019-4778305-001
JOHNSTONE ADAMS BAILEY GORDON
019-4723708-008
ALLIED BUILDING PRODUCTS CORP
 
019-4778307-001
FAIR HAVEN FUNERAL HOME AND
019-4723716-003
COMCAST CABLE COMMUNICATIONS
 
019-4778308-001
CHILDRENS MEDICAID DENTAL
019-4723716-004
COMCAST CABLE COMMUNICATIONS
 
019-4778309-001
FEDERAL DEFENDERS OF THE
019-4723717-005
DELOITTE AND TOUCHE LLP
 
019-4778310-001
HILTON HEAD AUTOMOTIVE LLC
019-4723718-001
PYSKA BLACKMON LEVY & MOWERS
 
019-4778310-002
HILTON HEAD AUTOMOTIVE LLC
019-4723722-003
LEGGETT & PLATT INCORPORATED
 
019-4778310-003
HILTON HEAD AUTOMOTIVE LLC
019-4723734-001
RADIANT RESEARCH INC
 
019-4778311-001
BRIDGE SPAN GROUP INC
019-4723767-001
MARK ANTONY HISTORIC PROPERTY
 
019-4778314-001
LANG DOOR & HARDWARE INC
019-4723804-002
FEDERATED DEPT STORES INC
 
019-4778315-001
GROUP USA INC
019-4723804-003
FEDERATED DEPT STORES INC
 
019-4778316-002
FAST LANE FOODS INC
019-4723817-002
WATKINS MOTOR LINES INC
 
019-4778317-001
K AND C STEPPING STONES LLC
019-4723821-001
CHICAGO TITLE INSURANCE
 
019-4778318-001
SEQUOIA SURGICAL SPECIALIST
019-4723821-002
CHICAGO TITLE INSURANCE
 
019-4778320-001
CLASSIFIED PLUS INC
019-4723821-004
CHICAGO TITLE INSURANCE
 
019-4778322-001
MARATHON CORPORATION
019-4723831-001
SALEM LUTHERAN CHURCH
 
019-4778323-001
BROWN REHMUS & FOXWORTHY INC
019-4723835-002
CROWE CHIZEK AND COMPANY
 
019-4778326-001
RESCUE TECH INC
019-4723837-001
BIOCHAIN INSTITUTE INC
 
019-4778327-001
ELIM CHRISTIAN SCHOOL
019-4723851-003
RED ROOF INNS INC
 
019-4778329-001
STORMRIDER COACHING


 
Exhibit L-266

--------------------------------------------------------------------------------

 


019-4723851-005
RED ROOF INNS INC
 
019-4778330-001
MILTON TOWN OF
019-4723860-008
CLEAR CHANNEL COMMUNICATIONS
 
019-4778331-001
VALLEY FINANCIAL INC
019-4723860-009
CLEAR CHANNEL COMMUNICATIONS
 
019-4778336-001
TREDIT TIRE & WHEEL COMPANY
019-4723880-001
KING RANCH INC
 
019-4778337-001
WILDWOOD GOLF & COUNTRY CLUB
019-4723893-001
ST JOHN LUTHERAN CHURCH INC
 
019-4778338-001
GRANTS AIR CONDITIONING AND
019-4723899-005
MORGAN TIRE & AUTO INC
 
019-4778340-001
EICHELBERGER HEATING & AC
019-4723902-003
BEST BUY CO INC
 
019-4778341-001
AMARIL UNIFORM CO
019-4723902-004
BEST BUY CO INC
 
019-4778342-001
ROCKY MOUNTAIN HEAT CONNECTION
019-4723902-005
BEST BUY CO INC
 
019-4778346-001
BIOSYSTEMS INTERNATIONAL
019-4723902-006
BEST BUY CO INC
 
019-4778347-001
GRAHAM CONCRETE CONSTRUCTION
019-4723902-007
BEST BUY CO INC
 
019-4778349-001
WHITES ENERGY MOTORS
019-4723935-001
MOUNT PLEASANT TOWNSHIP COMMUN
 
019-4778351-001
LEONARD SCIOLLA HUTCHISON LEON
019-4723955-003
INTERNATIONAL BANK OF
 
019-4778352-001
CSA GROUP
019-4723972-002
APPLEGATE VALLEY RURAL FIRE PROTECTION D
 
019-4778354-001
SPECIALTY CARTS INC
019-4723980-002
LEPLEY ENGELMAN & YAW
 
019-4778355-001
ADVANCE PAIN MANAGEMENT
019-4723980-003
LEPLEY ENGELMAN & YAW
 
019-4778358-001
ADAMS CARPET CENTERS INC
019-4723980-004
LEPLEY ENGELMAN & YAW
 
019-4778361-001
SAXON CLUB YOUNGSTOWN
019-4724011-001
CHAMBERLAIN HRDLICKA WHITE
 
019-4778362-001
GENTLE DENTIST
019-4724014-001
EDINBURGH TOWN OF
 
019-4778364-001
CPC POOLS INC
019-4724018-002
CHURCH AT BETHANY THE
 
019-4778365-001
PHYSICAL MEDICINE AND REHAB
019-4724055-001
AERO PRECISION REPAIR AND
 
019-4778366-001
GREENVALE PEDIATRIC ASSOCIATES
019-4724094-001
BEXAR METROPOLITAN WATER DISTR
 
019-4778366-002
GREENVALE PEDIATRIC ASSOCIATES
019-4724108-006
SOUTHERN STATES COORPERATIVE
 
019-4778369-001
DRS FORTE SCHLEIDER & ATTAS PA
019-4724134-002
MAIL CONTRACTORS OF
 
019-4778372-001
SHOREWOOD PACKAGING CORP
019-4724188-001
LAVACA HOSPITAL DISTRICT
 
019-4778373-001
LAJOIE BROTHERS INC
019-4724189-006
WHITE LODGING SERVICES CORP
 
019-4778374-001
BERGSEN INC
019-4724189-007
WHITE LODGING SERVICES CORP
 
019-4778374-002
BERGSEN INC
019-4724194-001
SILVER CREEK VALLEY COUNTRY
 
019-4778376-001
INNKEEPERS USA LIMITED PARTNER
019-4724224-002
UNITED STATIONERS SUPPLY CO
 
019-4778378-001
MT ZION GARDEN APTS
019-4724274-001
U S BANCORP PIPER JAFFRAY INC
 
019-4778379-001
PROFFITT KEVIN S
019-4724288-001
MAN LEVY AND NOGI INC
 
019-4778380-001
LEYANI INC
019-4724295-003
AMERIPRIDE SERVICES INC
 
019-4778382-001
EXECUTIVE HEATING & COOLING
019-4724302-003
SEBASTIAN COUNTY OF
 
019-4778383-001
OYSTER BAY MANOR INC
019-4724302-004
SEBASTIAN COUNTY OF
 
019-4778385-001
GEMCHEM INC
019-4724308-001
HARDEY ASSOCIATES INC
 
019-4778387-001
ROMA HOTEL LLC
019-4724329-001
FARASON CORPORATION
 
019-4778388-001
SAVANNAH TIRE
019-4724374-001
COOPER POWER SYSTEMS INC
 
019-4778389-001
PACMOORE PRODUCTS INC
019-4724374-002
COOPER POWER SYSTEMS INC
 
019-4778390-001
THE REFUGE OF FAYETTEVILLE
019-4724374-003
COOPER POWER SYSTEMS INC
 
019-4778391-001
JASON J HESSELBERG DC PLLC
019-4724376-003
SUFFIELD TOWN OF
 
019-4778392-001
SAM PIERCE CHEVROLET INC
019-4724376-004
SUFFIELD TOWN OF
 
019-4778394-001
PHYSICIANS GROUP
019-4724376-005
SUFFIELD TOWN OF
 
019-4778395-001
SCHOOL ONE
019-4724382-006
SPRINT CORPORATION
 
019-4778397-001
QUEST ALLIANCE INC
019-4724383-002
SUNBELT RENTALS INC
 
019-4778400-001
HARLAND H HOLT INC
019-4724383-003
SUNBELT RENTALS INC
 
019-4778403-001
FST EQUIPMENT LLC
019-4724383-004
SUNBELT RENTALS INC
 
019-4778404-001
A K ANANLYTICAL SERVICES
019-4724383-006
SUNBELT RENTALS INC
 
019-4778405-001
QUALITY HEATING & AIR COND
019-4724383-007
SUNBELT RENTALS INC
 
019-4778406-001
UTI UNITED STATES INC
019-4724383-008
SUNBELT RENTALS INC
 
019-4778408-001
JUST A WEE DAY CARE CENTER
019-4724396-005
WINDSOR LOCKS TOWN OF
 
019-4778409-001
HIPPO PRESS LLC
019-4724484-006
WINDSOR TOWN OF
 
019-4778410-001
STOUTLAND SCHOOL DISTRICT R II
019-4724484-008
WINDSOR TOWN OF
 
019-4778411-001
GILSTRAPS CARPET CLEANING &
019-4724492-006
AMERICAN RETIREMENT CORPORATIO
 
019-4778417-001
AMITY MOTORS INC
019-4724522-001
CARE MEDICAL INC
 
019-4778419-001
EVANGELICAL BAPTIST CHURCH
019-4724538-002
STAR FINANCIAL BANK
 
019-4778421-001
MURRAY TRANSFER & STORAGE CO
019-4724538-003
STAR FINANCIAL BANK
 
019-4778422-001
VANN & SHERIDAN LLP
019-4724538-004
STAR FINANCIAL BANK
 
019-4778426-001
MALDONADO ALFONSO
019-4724538-005
STAR FINANCIAL BANK
 
019-4778427-001
SAHUARO PIPELINE CORPORATION
019-4724538-006
STAR FINANCIAL BANK
 
019-4778428-001
STAPP DRYWALL INC


 
Exhibit L-267

--------------------------------------------------------------------------------

 


019-4724558-001
TREK BICYCLE CORPORATION
 
019-4778430-001
ENGINEERING SOLUTIONS
019-4724605-004
CAMDEN PROPERTY TRUST
 
019-4778431-001
CONRADS FOOD STORES INC
019-4724605-005
CAMDEN PROPERTY TRUST
 
019-4778433-001
MINISTERIO INTERNACIONAL EL
019-4724606-001
NUECES COUNTY MEDICAL SOCIETY
 
019-4778436-001
NEW YORK VALUE CLUB LTD
019-4724616-001
VICTORIA SURGICAL ASSOCITES
 
019-4778437-001
LIBERTYVILLE SAVINGS BANK
019-4724657-001
SOCKET COMMUNICATIONS INC
 
019-4778438-001
LAKE SIDE COLLISION II
019-4724663-001
PEPSI COLA METROPOLITAN
 
019-4778439-001
STRATEGIC HOTELS & RESORTS INC
019-4724663-002
PEPSI COLA METROPOLITAN
 
019-4778440-001
PUMP N STUFF BURKE INC
019-4724663-005
PEPSI COLA METROPOLITAN BOTTLING COMPANY
 
019-4778441-001
TAKARZ GROUP ADVISORS
019-4724663-006
PEPSI COLA METROPOLITAN BOTTLING COMPANY
 
019-4778443-001
CHUCKS TRUCK REPAIR INC
019-4724675-001
SHAWNEE CITY OF
 
019-4778445-001
VARGA ENTERPRISES INC
019-4724675-002
SHAWNEE CITY OF
 
019-4778447-001
FERGS LTD
019-4724678-019
SISTERS OF PROVIDENCE HEALTH
 
019-4778448-001
GEORGE RAY GOUDY VFW POST 1152
019-4724678-020
SISTERS OF PROVIDENCE HEALTH
 
019-4778449-001
MONTANA DAKOTA UTILITIES
019-4724678-021
SISTERS OF PROVIDENCE HEALTH
 
019-4778450-001
QUALLS & FRY PLLC
019-4724678-022
SISTERS OF PROVIDENCE HEALTH
 
019-4778452-001
SAMES RED BARN MOTORS
019-4724678-033
SISTERS OF PROVIDENCE INC
 
019-4778453-001
HOUSING EDUCATION RESOURCE CTR
019-4724678-034
SISTERS OF PROVIDENCE INC
 
019-4778456-001
PRINCETON WOMENS CENTER
019-4724678-036
SISTERS OF PROVIDENCE HEALTH SYSTEM, INC
 
019-4778460-001
MOEN INCORPORATED
019-4724678-037
SISTERS OF PROVIDENCE INC
 
019-4778461-001
TECH WAY INDUSTRIES INC
019-4724678-040
SISTERS OF PROVIDENCE HEALTH SYSTEM, INC
 
019-4778463-001
ATLANTIS FINANCIAL PARTNERS
019-4724689-001
MIDWEST DUCT CLEANING SERVICES
 
019-4778464-001
GAP AIR CONDITION SYSTEMS
019-4724691-001
11901 JESSICA PROPERTIES LP
 
019-4778465-001
RUTH KELLY PROPERTY MGMT
019-4724724-002
BOWATER INCORPORATED
 
019-4778466-001
MANCHESTER UROLOGY ASSOCIATES
019-4724768-001
DEVINE LUMBER CO INC
 
019-4778468-001
WHITE CHRIS
019-4724772-018
FASTENAL COMPANY
 
019-4778469-001
BARTOW HMA INC
019-4724772-019
FASTENAL COMPANY
 
019-4778471-001
ALLIANCE FINANCIAL SERVICES
019-4724772-020
FASTENAL COMPANY
 
019-4778472-001
HUSSON COLLEGE INC
019-4724772-021
FASTENAL COMPANY
 
019-4778473-001
VIJON INC
019-4724772-022
FASTENAL COMPANY
 
019-4778476-001
CHRISTIAN SCHOOL OF THE
019-4724772-025
FASTENAL COMPANY
 
019-4778477-001
ROCKFORD AREA PREGNANCY CARE
019-4724772-026
FASTENAL COMPANY
 
019-4778479-001
BOBS DISCOUNT FURNITURE LLC
019-4724772-027
FASTENAL COMPANY
 
019-4778480-001
ORGANIC WORKS MARKETING LP
019-4724772-028
FASTENAL COMPANY
 
019-4778482-001
TAMPA BAY ENT & COSMETIC
019-4724772-029
FASTENAL COMPANY
 
019-4778484-002
SENTRY TRUST TITLE CO
019-4724772-030
FASTENAL COMPANY
 
019-4778485-001
MEDIA DECOR
019-4724774-001
OLD HARDING PEDIATRICS
 
019-4778488-001
CUNET LLC
019-4724816-001
WEISSER JEFFREY
 
019-4778488-002
CUNET LLC
019-4724849-001
G S EQUIPMENT INC
 
019-4778491-001
PEDIATRIC ASSOCIATES OF
019-4724851-001
MARRIOTT RESORTS HOSPITALITY
 
019-4778494-001
GASPARILLA INN INC
019-4724861-001
MOSIER FLUID POWER OF
 
019-4778496-001
FARMACIA ASSOCIATES OF SAN
019-4724879-012
ENTERPRISE RENT A CAR CO
 
019-4778498-001
SLEEP INN AND SUITES
019-4724879-013
ENTERPRISE RENT A CAR CO
 
019-4778499-001
FAIRFIELD INN BY MARRIOTT
019-4724879-015
ENTERPRISE RENT A CAR CO
 
019-4778500-001
COMFORT INN ESSINGTON
019-4724879-016
ENTERPRISE RENT A CAR CO
 
019-4778501-001
SEMS INVESTMENTS
019-4724879-017
ENTERPRISE RENT A CAR CO
 
019-4778503-001
BURTON SHARE INC
019-4724903-002
ARCADIS GERAGHTY & MILLER INC
 
019-4778504-001
GEORGIA FEDERAL CREDIT UNION
019-4724962-011
RYDER TRUCK RENTAL INC
 
019-4778504-002
GEORGIA FEDERAL CREDIT UNION
019-4724962-012
RYDER TRUCK RENTAL INC
 
019-4778509-001
CARPET MASTERS OF THE EMERALD
019-4724962-013
RYDER TRUCK RENTAL INC
 
019-4778511-001
RUSSELLVILLE AREA CHAMBER OF
019-4724962-014
RYDER TRUCK RENTAL INC
 
019-4778512-001
CD LAWN MAINTENANCE LLC
019-4724962-016
RYDER TRUCK RENTAL INC
 
019-4778514-001
AMI METALS INC
019-4724962-017
RYDER TRUCK RENTAL INC
 
019-4778517-001
ESTES
019-4724962-018
RYDER TRUCK RENTAL INC
 
019-4778518-001
CREATIVE KIDS LEARNING CENTER
019-4724962-029
RYDER TRUCK RENTAL INC
 
019-4778519-001
CHEMICAL CONCEPTS INC
019-4724983-001
PINNACLE AUTOMOTIVE INC
 
019-4778520-001
M & L MAINTENANCE AND REPAIR
019-4724992-001
CON WAY SOUTHERN EXPRESS INC
 
019-4778521-001
HD SUPPLY INC
019-4725032-002
AVNET INC
 
019-4778523-001
JOINTURE FOR COMMUNITY ADULT
019-4725032-003
AVNET INC
 
019-4778524-001
SIWANOY COUNTRY CLUB INC


 
Exhibit L-268

--------------------------------------------------------------------------------

 


019-4725050-001
THP LIMITED CORP
 
019-4778525-001
WILEY METAL FABRICATING INC
019-4725100-003
DESJARDINS BANK NA
 
019-4778526-001
HALLTOWN VOLUNTEER FIRE DEPT
019-4725109-002
MASON COUNTY OF
 
019-4778527-001
ST JOHNS CHURCH
019-4725114-004
BRIN & BRIN PC
 
019-4778528-001
INTERMEC TECHNOLOGIES CORP
019-4725148-001
ABEL CONSTRUCTION COMPANY INC
 
019-4778529-001
MOUNTAIN VALLEY CONTRACTING
019-4725154-001
ALMET INC
 
019-4778530-001
PRC LLC
019-4725184-001
LABORATORY CORPORATION OF
 
019-4778531-001
AUTO CHLOR SYSTEM OF NJ INC
019-4725184-002
LABORATORY CORPORATION OF
 
019-4778532-001
I MARK OF PENNSYLVANIA LLC
019-4725184-003
LABORATORY CORPORATION OF
 
019-4778533-001
BIRMINGHAM RADIOLOGICAL GROUP
019-4725184-004
LABORATORY CORPORATION OF
 
019-4778534-001
SHERWIN WILLIAMS COMPANY THE
019-4725184-005
LABORATORY CORPORATION OF
 
019-4778535-001
FIRST PRESBYTERIAN CHURCH INC
019-4725184-006
LABORATORY CORPORATION OF
 
019-4778536-001
INTERSTATE CONNECTING
019-4725184-007
LABORATORY CORPORATION OF
 
019-4778537-001
ACOMA BUSINESS ENTERPRISE
019-4725184-008
LABORATORY CORPORATION OF
 
019-4778538-001
SOUTHARD COMMUNICATIONS INC
019-4725184-009
LABORATORY CORPORATION OF
 
019-4778540-001
HMIS INC
019-4725184-010
LABORATORY CORPORATION OF
 
019-4778543-001
BORREGO SOLAR SYSTEMS INC
019-4725184-011
LABORATORY CORPORATION OF
 
019-4778543-002
BORREGO SOLAR SYSTEMS INC
019-4725184-012
LABORATORY CORPORATION OF
 
019-4778544-001
AMERICAN PAPER AND PACKAGING
019-4725184-013
LABORATORY CORPORATION OF
 
019-4778545-001
SOUTHEAST CONTRACTING SERVICES
019-4725184-014
LABORATORY CORPORATION OF
 
019-4778546-001
QUO VADIS MONTESORRI DAY CARE
019-4725184-015
LABORATORY CORPORATION OF
 
019-4778547-001
T N M CORPORATION
019-4725184-016
LABORATORY CORPORATION OF
 
019-4778550-001
YORK COUNTY CEREBRAL PALSY
019-4725184-017
LABORATORY CORPORATION OF
 
019-4778551-001
MONTGOMERY COUNTY YOUTH SVC
019-4725184-018
LABORATORY CORPORATION OF
 
019-4778553-001
DAHL FUNERAL CHAPEL BILLINGS
019-4725184-019
LABORATORY CORPORATION OF
 
019-4778555-001
OSENTOSKI EQUIPMENT INC
019-4725184-020
LABORATORY CORPORATION OF
 
019-4778556-001
NALLEY BMW COLLISION CENTER
019-4725184-021
LABORATORY CORPORATION OF
 
019-4778558-001
MID WEST DENTAL LAB INC
019-4725184-022
LABORATORY CORPORATION OF
 
019-4778560-001
FORRESTER ENTERPRISES INC
019-4725184-023
LABORATORY CORPORATION OF
 
019-4778563-001
NEW BEGINNING CHURCH MINISTRY
019-4725184-024
LABORATORY CORPORATION OF
 
019-4778564-001
LILLY ENDOWMENT INC
019-4725184-025
LABORATORY CORPORATION OF
 
019-4778565-001
SEIGFRIED BINGHAM LEVY SELZER
019-4725184-026
LABORATORY CORPORATION OF
 
019-4778566-001
BOONE COUNTY BOARD OF EDU
019-4725184-027
LABORATORY CORPORATION OF
 
019-4778569-001
VERASCAPE INC
019-4725184-028
LABORATORY CORPORATION OF
 
019-4778570-001
FIRST CHICAGO BANK & TRUST
019-4725184-029
LABORATORY CORPORATION OF
 
019-4778571-001
FIRE TECH LLC
019-4725184-030
LABORATORY CORPORATION OF
 
019-4778572-001
NUMERIC LLC
019-4725184-031
LABORATORY CORPORATION OF
 
019-4778573-001
PERFORMANCE TEAM FREIGHT SYS
019-4725184-032
LABORATORY CORPORATION OF
 
019-4778574-001
VALLEY COUNTY OF
019-4725184-033
LABORATORY CORPORATION OF
 
019-4778575-001
ADAMS & MYERS REALTORS INC
019-4725184-034
LABORATORY CORPORATION OF
 
019-4778576-001
BARB & COMPANY PA
019-4725184-035
LABORATORY CORPORATION OF
 
019-4778577-001
BAYSIDE DENTAL ASSOCIATES
019-4725184-036
LABORATORY CORPORATION OF
 
019-4778578-001
PHILADELPHIA INDUSTRIAL
019-4725184-037
LABORATORY CORPORATION OF
 
019-4778578-002
PHILADELPHIA INDUSTRIAL
019-4725184-038
LABORATORY CORPORATION OF
 
019-4778579-001
ELECTROSONIC SYSTEMS INC
019-4725184-039
LABORATORY CORPORATION OF
 
019-4778581-001
AMERICAN BLENDING COMPANY INC
019-4725184-040
LABORATORY CORPORATION OF
 
019-4778582-001
LANDBROOK INC
019-4725184-041
LABORATORY CORPORATION OF
 
019-4778583-001
DAMINI INC
019-4725184-042
LABORATORY CORPORATION OF
 
019-4778585-001
UNIVERSITY NEUROSURGERY PC
019-4725184-043
LABORATORY CORPORATION OF
 
019-4778586-001
BANK OF ENGLAND
019-4725184-044
LABORATORY CORPORATION OF
 
019-4778589-001
MEMBERSOURCE FEDERAL CREDIT
019-4725184-045
LABORATORY CORPORATION OF
 
019-4778591-001
ABERDEEN CHRYSLER CENTER INC
019-4725184-046
LABORATORY CORPORATION OF
 
019-4778592-001
COUNCIL ON COMPULSIVE GAMBLING
019-4725184-047
LABORATORY CORPORATION OF
 
019-4778594-001
PREMIERE PHYSICAL THERAPY
019-4725184-048
LABORATORY CORPORATION OF
 
019-4778596-001
BOYS AND GIRLS CLUB OF THE
019-4725184-049
LABORATORY CORPORATION OF
 
019-4778597-001
ATHENA WOMENS MEDICAL CENTER
019-4725184-050
LABORATORY CORPORATION OF
 
019-4778598-001
ALPHAPOINTE ASSOCIATION FOR
019-4725184-051
LABORATORY CORPORATION OF
 
019-4778600-001
MISSOURI OFFICE SYSTEMS &
019-4725184-052
LABORATORY CORPORATION OF
 
019-4778601-001
BOCA RATON COUNTRY CLUB
019-4725184-053
LABORATORY CORPORATION OF
 
019-4778602-001
BRADEN PRINTING INC


 
Exhibit L-269

--------------------------------------------------------------------------------

 


019-4725184-054
LABORATORY CORPORATION OF
 
019-4778603-001
ROBY TINA SERVICE CLEANING CO
019-4725184-055
LABORATORY CORPORATION OF
 
019-4778605-001
ARMORWORKS ENTERPRISES LLC
019-4725184-056
LABORATORY CORPORATION OF
 
019-4778606-001
SYNGENTA SEEDS INC
019-4725184-057
LABORATORY CORPORATION OF
 
019-4778607-001
MCG CORP LLC
019-4725184-058
LABORATORY CORPORATION OF
 
019-4778608-001
AREA WHOLESALE TIRE CO INC
019-4725184-059
LABORATORY CORPORATION OF
 
019-4778609-001
NU UNION CREDIT UNION INC
019-4725184-060
LABORATORY CORPORATION OF
 
019-4778611-001
B2 TECHNOLOGY & CONSULTING SVC
019-4725184-061
LABORATORY CORPORATION OF
 
019-4778613-001
COMMERCIAL RESIDENTIAL TECH
019-4725184-062
LABORATORY CORPORATION OF
 
019-4778614-001
FOREST HILLS PEDIATRIC ASSOC
019-4725184-063
LABORATORY CORPORATION OF
 
019-4778619-001
CENTRAL HEALTH CENTER INC
019-4725184-064
LABORATORY CORPORATION OF
 
019-4778619-002
CENTRAL HEALTH CENTER INC
019-4725184-065
LABORATORY CORPORATION OF
 
019-4778623-001
WATERBURY CENTER COMMUNITY
019-4725184-066
LABORATORY CORPORATION OF
 
019-4778625-001
VINEYARD CHRISTIAN FELLOWSHIP
019-4725184-067
LABORATORY CORPORATION OF
 
019-4778628-001
KNOLLWOOD CROSSING APTS
019-4725184-068
LABORATORY CORPORATION OF
 
019-4778630-001
COMAL CONCRETE PRODUCTS INC
019-4725184-069
LABORATORY CORPORATION OF
 
019-4778630-002
COMAL CONCRETE PRODUCTS INC
019-4725184-070
LABORATORY CORPORATION OF
 
019-4778631-001
CLEAN FIBERS
019-4725184-071
LABORATORY CORPORATION OF
 
019-4778632-001
LIBERTY BANK FSB
019-4725184-072
LABORATORY CORPORATION OF
 
019-4778633-001
CEDARS AT RIVER BEND
019-4725184-073
LABORATORY CORPORATION OF
 
019-4778633-002
CEDARS AT RIVER BEND
019-4725184-074
LABORATORY CORPORATION OF
 
019-4778634-001
BEXEL
019-4725184-075
LABORATORY CORPORATION OF
 
019-4778636-001
IL MULINO INC
019-4725184-076
LABORATORY CORPORATION OF
 
019-4778638-001
NORTHWEST BANK
019-4725184-077
LABORATORY CORPORATION OF
 
019-4778638-002
NORTHWEST FEDERAL SAVINGS BANK
019-4725184-078
LABORATORY CORPORATION OF
 
019-4778641-001
TIGER ENTERPRISES INC
019-4725184-079
LABORATORY CORPORATION OF
 
019-4778643-001
RIVER PLACE WEST HOUSING CORP
019-4725184-080
LABORATORY CORPORATION OF
 
019-4778644-001
GLYNN COUNTY BOARD OF ED
019-4725184-081
LABORATORY CORPORATION OF
 
019-4778644-002
GLYNN COUNTY BOARD OF ED
019-4725184-082
LABORATORY CORPORATION OF
 
019-4778645-001
S B R CORP
019-4725184-083
LABORATORY CORPORATION OF
 
019-4778646-001
HORIZON GROUP PROPERTIES
019-4725184-084
LABORATORY CORPORATION OF
 
019-4778647-001
KOCH MEAT CO INC
019-4725184-085
LABORATORY CORPORATION OF
 
019-4778648-001
NUFARM AMERICAS INC
019-4725184-086
LABORATORY CORPORATION OF
 
019-4778651-001
NORTH CONWAY COUNTRY CLUB INC
019-4725184-087
LABORATORY CORPORATION OF
 
019-4778652-001
WALKER INTERNAL MEDICINE CLINI
019-4725184-088
LABORATORY CORPORATION OF
 
019-4778657-001
FUTURES HEALTHCORE LLC
019-4725184-089
LABORATORY CORPORATION OF
 
019-4778658-001
NORMAN BOBROW & CO INC
019-4725184-090
LABORATORY CORPORATION OF
 
019-4778659-001
EVENING OUT INC
019-4725184-091
LABORATORY CORPORATION OF
 
019-4778660-001
JEMISON DEMSEY LLC
019-4725184-092
LABORATORY CORPORATION OF
 
019-4778663-001
ROSEMONT FARMS CORPORATION
019-4725184-093
LABORATORY CORPORATION OF
 
019-4778664-001
APPLIED EXTRUSION TECHNOLOGIES
019-4725184-094
LABORATORY CORPORATION OF
 
019-4778665-001
SAMS RIVERSIDE AUTO PARTS INC
019-4725184-095
LABORATORY CORPORATION OF
 
019-4778667-001
NH REPUBLICAN STATE COMMITTEE
019-4725184-096
LABORATORY CORPORATION OF
 
019-4778670-001
LAWRENCEBURG CITY OF
019-4725184-097
LABORATORY CORPORATION OF
 
019-4778672-001
TOUCHSTONE SERVICES INC
019-4725184-098
LABORATORY CORPORATION OF
 
019-4778673-001
CELADON TRUCKING SERVICES INC
019-4725184-099
LABORATORY CORPORATION OF
 
019-4778674-001
PRO ENGINEERING & MFG INC
019-4725184-100
LABORATORY CORPORATION OF
 
019-4778675-001
SAN MAR CONSTRUCTION CO INC
019-4725184-101
LABORATORY CORPORATION OF
 
019-4778676-001
CHERRY TREE CONDOMINIUM
019-4725184-102
LABORATORY CORPORATION OF
 
019-4778678-001
TAYLOR RICHARD H
019-4725184-103
LABORATORY CORPORATION OF
 
019-4778679-001
DJR HOLDING CORPORATION
019-4725184-104
LABORATORY CORPORATION OF
 
019-4778680-001
OLDE MILL APARTMENTS
019-4725184-105
LABORATORY CORPORATION OF
 
019-4778682-001
INLAND STAR DISTRIBUTION CEN
019-4725184-106
LABORATORY CORPORATION OF
 
019-4778683-001
PLANNED PARENTHOOD OF THE
019-4725184-107
LABORATORY CORPORATION OF
 
019-4778685-001
REPUBLIC SERVICES OF NC
019-4725184-108
LABORATORY CORPORATION OF
 
019-4778687-001
ORLEMAN & SONS INC
019-4725184-109
LABORATORY CORPORATION OF
 
019-4778690-001
SAINT MARY CITY OF
019-4725184-110
LABORATORY CORPORATION OF
 
019-4778691-001
ABC PEDIATRICS FAMILY CARE CTR
019-4725184-111
LABORATORY CORPORATION OF
 
019-4778692-001
LOADMASTER CORPORATION
019-4725184-112
LABORATORY CORPORATION OF
 
019-4778694-001
TECHNOLOGY STAFFING SOLUTIONS


 
Exhibit L-270

--------------------------------------------------------------------------------

 


019-4725184-113
LABORATORY CORPORATION OF
 
019-4778695-001
FELLOWSHIP FOUNDATION INC
019-4725184-114
LABORATORY CORPORATION OF
 
019-4778697-001
FRESENIUS MEDICAL CARE
019-4725184-115
LABORATORY CORPORATION OF
 
019-4778698-001
PRESTIGE AUDIO VISUAL INC
019-4725184-116
LABORATORY CORPORATION OF
 
019-4778699-001
TRADER JOES COMPANY INC
019-4725184-117
LABORATORY CORPORATION OF
 
019-4778699-002
TRADER JOES COMPANY INC
019-4725184-118
LABORATORY CORPORATION OF
 
019-4778700-001
RIDOUTS GARDENDALE CHAPEL
019-4725184-119
LABORATORY CORPORATION OF
 
019-4778702-002
HISTORIC REDSTONE INN INC.
019-4725184-120
LABORATORY CORPORATION OF
 
019-4778703-001
TURNER INVESTMENT PARTNERS INC
019-4725184-121
LABORATORY CORPORATION OF
 
019-4778705-003
ASHLON INC
019-4725184-122
LABORATORY CORPORATION OF
 
019-4778706-001
PRIDE AND JOY DAY CARE CENTER
019-4725184-123
LABORATORY CORPORATION OF
 
019-4778708-001
KISSINGER ASSOCIATES INC
019-4725184-124
LABORATORY CORPORATION OF
 
019-4778710-001
A R SAW & TOOL INC
019-4725184-125
LABORATORY CORPORATION OF
 
019-4778711-001
FLIGHT OPTIONS
019-4725184-126
LABORATORY CORPORATION OF
 
019-4778713-001
MILWAUKEE NEUROLOGICAL INSTIT
019-4725184-127
LABORATORY CORPORATION OF
 
019-4778718-001
PALM SPRINGS DISPOSAL SERVICES
019-4725184-128
LABORATORY CORPORATION OF
 
019-4778719-001
PIONEER HI BRED INTERNATIONAL
019-4725184-129
LABORATORY CORPORATION OF
 
019-4778720-002
PORTVIEW INN & SUITES LLC
019-4725184-130
LABORATORY CORPORATION OF
 
019-4778721-001
SMS SYSTEMS MAINTENANCE SVCS
019-4725184-131
LABORATORY CORPORATION OF
 
019-4778722-001
UNITED WAY OF WEST GEORGIA INC
019-4725184-132
LABORATORY CORPORATION OF
 
019-4778724-001
GRACE CHRISTIAN CENTER
019-4725184-133
LABORATORY CORPORATION OF
 
019-4778728-001
PAUL R LIPP & SON INC
019-4725184-134
LABORATORY CORPORATION OF
 
019-4778729-001
B P G INC
019-4725184-135
LABORATORY CORPORATION OF
 
019-4778730-001
OFFICE PRODUCTS OF TOLEDO INC
019-4725184-136
LABORATORY CORPORATION OF
 
019-4778732-001
MOTION CHIROPRACTIC
019-4725184-137
LABORATORY CORPORATION OF
 
019-4778733-001
ECHOSTORM INC
019-4725184-138
LABORATORY CORPORATION OF
 
019-4778734-001
STEWART DESIGN
019-4725184-139
LABORATORY CORPORATION OF
 
019-4778736-001
A & D FURNITURE COMPANY INC
019-4725184-140
LABORATORY CORPORATION OF
 
019-4778738-001
PLANTATION PRODUCTS INC
019-4725184-141
LABORATORY CORPORATION OF
 
019-4778739-001
ALL STATE INSURANCE
019-4725184-142
LABORATORY CORPORATION OF
 
019-4778740-001
WILMINGTON WINLECTRIC CO
019-4725184-143
LABORATORY CORPORATION OF
 
019-4778741-001
RONEY PALACE CONDOMINIUM
019-4725184-144
LABORATORY CORPORATION OF
 
019-4778743-001
LIEBMAN JESSE R DC
019-4725184-145
LABORATORY CORPORATION OF
 
019-4778744-001
CUSHING AND COMPANY
019-4725184-146
LABORATORY CORPORATION OF
 
019-4778745-001
CONBINED CONTAINERBOARD
019-4725184-147
LABORATORY CORPORATION OF
 
019-4778746-001
SHINGLE & GIBB COMPANY
019-4725184-148
LABORATORY CORPORATION OF
 
019-4778747-001
MEIER SUPPLY CO INC
019-4725184-149
LABORATORY CORPORATION OF
 
019-4778748-001
MARIE BERNARD INC
019-4725184-150
LABORATORY CORPORATION OF
 
019-4778749-001
COMFORT HEATING & COOLING
019-4725184-151
LABORATORY CORPORATION OF
 
019-4778750-001
TOUCH OF LIFE PC
019-4725184-152
LABORATORY CORPORATION OF
 
019-4778751-001
BAYVIEW TERRACE ASSOCIATION
019-4725184-153
LABORATORY CORPORATION OF
 
019-4778752-001
SOUTH CAROLINA BANK AND TRUST
019-4725184-154
LABORATORY CORPORATION OF
 
019-4778752-002
SOUTH CAROLINA BANK AND TRUST
019-4725184-155
LABORATORY CORPORATION OF
 
019-4778752-003
SOUTH CAROLINA BANK AND TRUST
019-4725184-156
LABORATORY CORPORATION OF
 
019-4778752-004
SOUTH CAROLINA BANK AND TRUST
019-4725184-157
LABORATORY CORPORATION OF
 
019-4778753-001
WHITE CO MACHINE CO
019-4725184-158
LABORATORY CORPORATION OF
 
019-4778754-001
ARCHITECTURAL INTERIORS LLC
019-4725184-159
LABORATORY CORPORATION OF
 
019-4778755-001
HEALTHONE PHYSICIAN ASSOCIATES
019-4725184-160
LABORATORY CORPORATION OF
 
019-4778759-001
ABSHER JOHN L JR
019-4725184-161
LABORATORY CORPORATION OF
 
019-4778760-001
TROUSDALE COMFORT HEAT & AIR
019-4725184-162
LABORATORY CORPORATION OF
 
019-4778761-001
ADVANCED CHIROPRACTIC SOLUTION
019-4725184-163
LABORATORY CORPORATION OF
 
019-4778767-001
C P S GROUP INC
019-4725184-164
LABORATORY CORPORATION OF
 
019-4778768-001
CAMPBELL CAMPBELL EDWARDS
019-4725184-165
LABORATORY CORPORATION OF
 
019-4778771-001
STARLITE MOTEL TRADING
019-4725184-166
LABORATORY CORPORATION OF
 
019-4778772-001
HENRY COUNTY LIBRARY SYSTEM
019-4725184-167
LABORATORY CORPORATION OF
 
019-4778775-001
NEW ENGLAND WATERPROOFING INC
019-4725184-168
LABORATORY CORPORATION OF
 
019-4778776-001
BEYER STUDIO INC
019-4725184-169
LABORATORY CORPORATION OF
 
019-4778778-001
UGARIT INC
019-4725184-170
LABORATORY CORPORATION OF
 
019-4778780-002
NOVARE MANAGEMENT LLC
019-4725184-171
LABORATORY CORPORATION OF
 
019-4778781-001
KIRR MARBACH & COMPANY LLC


 
Exhibit L-271

--------------------------------------------------------------------------------

 
 
019-4725184-172
LABORATORY CORPORATION OF
 
019-4778784-001
GEORGIA DEPT OF PUBLIC HEALTH
019-4725184-173
LABORATORY CORPORATION OF
 
019-4778785-001
STAGGE DAVID
019-4725184-174
LABORATORY CORPORATION OF
 
019-4778785-002
STAGGE DAVID
019-4725184-175
LABORATORY CORPORATION OF
 
019-4778787-001
LINCOLN LAW SCHOOL OF SAN JOSE
019-4725184-176
LABORATORY CORPORATION OF
 
019-4778790-001
US SERVICES LLC
019-4725184-177
LABORATORY CORPORATION OF
 
019-4778801-001
SCIENTIFIC GAMES INTERNATIONAL
019-4725184-178
LABORATORY CORPORATION OF
 
019-4778802-001
NORTH STAR PAINTING COMPANY
019-4725184-179
LABORATORY CORPORATION OF
 
019-4778804-001
MUSTARD SEED MINISTRIES INC
019-4725184-180
LABORATORY CORPORATION OF
 
019-4778805-001
YE MYSTIC KREWE OF GASPARILLA
019-4725184-181
LABORATORY CORPORATION OF
 
019-4778811-001
EVERSOLE LAW FIRM PC
019-4725184-182
LABORATORY CORPORATION OF
 
019-4778812-001
CHILDRENS LEARNING PATH
019-4725184-183
LABORATORY CORPORATION OF
 
019-4778814-001
PRO COMPUTER SERVICE LLC
019-4725184-184
LABORATORY CORPORATION OF
 
019-4778816-001
KINGSWAY LEARNING CENTER
019-4725184-185
LABORATORY CORPORATION OF
 
019-4778819-001
L&M REALTY LLC
019-4725184-186
LABORATORY CORPORATION OF
 
019-4778821-001
LITTLE SOULS CENTER INC
019-4725184-187
LABORATORY CORPORATION OF
 
019-4778825-001
CAMERO & SONS INCORPORATED
019-4725184-188
LABORATORY CORPORATION OF
 
019-4778826-001
XZITO CREATIVE SOLUTIONS LLC
019-4725184-189
LABORATORY CORPORATION OF
 
019-4778828-001
AKRON HARDWARE CONSULTANTS
019-4725184-190
LABORATORY CORPORATION OF
 
019-4778829-001
NORANDEX DISTRIBUTION INC
019-4725184-191
LABORATORY CORPORATION OF
 
019-4778830-001
MYRIAD FOODS INC
019-4725184-192
LABORATORY CORPORATION OF
 
019-4778831-001
TRI CITY MECHANICAL
019-4725184-193
LABORATORY CORPORATION OF
 
019-4778832-001
LYTLES HEATING & AC
019-4725184-194
LABORATORY CORPORATION OF
 
019-4778834-001
KONIG NORTH AMERICA
019-4725184-195
LABORATORY CORPORATION OF
 
019-4778836-001
TROHA CHICKEN & SHRIMP HOUSE
019-4725184-196
LABORATORY CORPORATION OF
 
019-4778837-001
DENNIS UNIFORM MFG CO
019-4725184-197
LABORATORY CORPORATION OF
 
019-4778839-001
DANTES COLLISION AND CUSTOM
019-4725184-198
LABORATORY CORPORATION OF
 
019-4778840-001
FINLEY & COOK PLLC
019-4725184-199
LABORATORY CORPORATION OF
 
019-4778840-002
FINLEY & COOK PLLC
019-4725184-200
LABORATORY CORPORATION OF
 
019-4778840-003
FINLEY & COOK PLLC
019-4725184-201
LABORATORY CORPORATION OF
 
019-4778842-001
COLLEGESIDE CHURCH OF CHRIST
019-4725184-202
LABORATORY CORPORATION OF
 
019-4778843-001
EMPLOYEE BENEFIT CONCEPTS INC
019-4725184-203
LABORATORY CORPORATION OF
 
019-4778847-001
DAME DAVIS & CO LLP
019-4725184-204
LABORATORY CORPORATION OF
 
019-4778848-001
OHIO DEPT OF TRANSPORTATION
019-4725184-205
LABORATORY CORPORATION OF
 
019-4778852-001
THAKOR LLC
019-4725184-206
LABORATORY CORPORATION OF
 
019-4778853-001
PREVENTIVE MEDICINE
019-4725184-207
LABORATORY CORPORATION OF
 
019-4778854-001
PKA ARCHITECTS INC
019-4725184-208
LABORATORY CORPORATION OF
 
019-4778856-001
IRVINE WOOD RECOVERY INC
019-4725184-209
LABORATORY CORPORATION OF
 
019-4778857-001
CHOTA COMMUNITY HEALTH SERVICES INC
019-4725184-210
LABORATORY CORPORATION OF
 
019-4778860-001
DEVELOPER GROUP LLC
019-4725184-211
LABORATORY CORPORATION OF
 
019-4778862-001
SEQUEL STUDIO LLC
019-4725184-212
LABORATORY CORPORATION OF
 
019-4778864-004
TRUCK LITE CO INC
019-4725184-213
LABORATORY CORPORATION OF
 
019-4778865-001
GLORIA DEI EVANGELIC LUTHERAN
019-4725184-214
LABORATORY CORPORATION OF
 
019-4778866-001
GRACE BAKING COMPANY
019-4725184-215
LABORATORY CORPORATION OF
 
019-4778868-001
XRAY VISIONS INC
019-4725184-217
LABORATORY CORPORATION OF
 
019-4778869-001
KENT H LANDSBERG COMPANY OF
019-4725184-218
LABORATORY CORPORATION OF
 
019-4778870-001
BYRON UNITED METHODIST CHURCH
019-4725184-219
LABORATORY CORPORATION OF
 
019-4778871-001
ALLSTAR COLLISION INC
019-4725184-220
LABORATORY CORPORATION OF
 
019-4778875-001
LEE SAMUEL MD
019-4725184-221
LABORATORY CORPORATION OF
 
019-4778877-001
WHITINGER & CO LLC
019-4725184-222
LABORATORY CORPORATION OF
 
019-4778881-001
CAROLINA IRISH FITNESS LLC
019-4725184-223
LABORATORY CORPORATION OF
 
019-4778884-001
THUMB NATIONAL BANK & TRUST
019-4725184-224
LABORATORY CORPORATION OF
 
019-4778885-001
SAN REMO ITALIAN IMPORTS
019-4725184-225
LABORATORY CORPORATION OF
 
019-4778886-001
CHINA STAR SUPER BUFFET INC
019-4725184-226
LABORATORY CORPORATION OF
 
019-4778887-001
SPARTAN AEROSPACE LLC
019-4725184-227
LABORATORY CORPORATION OF
 
019-4778887-002
SPARTAN AEROSPACE LLC
019-4725184-228
LABORATORY CORPORATION OF
 
019-4778888-001
ESTES HEATING AND AIR
019-4725184-229
LABORATORY CORPORATION OF
 
019-4778889-001
ROISTACHER CHIROPRACTIC CENTER
019-4725184-230
LABORATORY CORPORATION OF
 
019-4778890-001
NATIONAL CAR RENTAL
019-4725184-231
LABORATORY CORPORATION OF
 
019-4778893-001
RUSSAW HEATING & AIR INC


 
Exhibit L-272

--------------------------------------------------------------------------------

 


019-4725184-232
LABORATORY CORPORATION OF
 
019-4778895-001
ROLAND D KELLY INC
019-4725184-233
LABORATORY CORPORATION OF
 
019-4778896-001
MALASTER COMPANY INC
019-4725184-234
LABORATORY CORPORATION OF
 
019-4778898-001
HAVEN COMPANIES OF CAMBRIDGE
019-4725184-235
LABORATORY CORPORATION OF
 
019-4778899-001
LANIER COUNTY BOARD OF EDUC
019-4725184-236
LABORATORY CORPORATION OF
 
019-4778900-001
KEYTONE AUTOMOTIVE INDUSTRIES
019-4725191-002
SHALLEY DIBBLE INC
 
019-4778901-001
EMPIRE HEALTHCHOICE ASSURANCE
019-4725191-003
SHALLEY DIBBLE INC
 
019-4778902-001
CHIROPRACTIC WORKS
019-4725194-003
HERTZ EQUIPMENT RENTAL CORP
 
019-4778903-001
MANSFIELD WELLNESS CENTER LTD
019-4725194-004
HERTZ EQUIPMENT RENTAL CORP
 
019-4778904-001
HALCYON INC
019-4725194-007
HERTZ EQUIPMENT RENTAL CORP
 
019-4778905-001
WINDSTAR TECHNOLOGIES INC
019-4725194-008
HERTZ EQUIPMENT RENTAL CORP
 
019-4778906-001
VERO MARINE CENTER INC
019-4725194-009
HERTZ EQUIPMENT RENTAL CORP
 
019-4778908-001
SECOND WIND INC
019-4725194-011
HERTZ EQUIPMENT RENTAL CORP
 
019-4778909-001
WASTE MANAGEMENT
019-4725236-001
MH EQUIPMENT CORPORATION
 
019-4778910-001
KANNER MENDELSON AND SHTEIMAN
019-4725238-001
CASTO TRAVEL INC
 
019-4778911-001
KAYDON CORP
019-4725238-002
CASTO TRAVEL INC
 
019-4778914-001
BARNSTABLE TOWN OF
019-4725244-001
BRADLEY MOORE PRIMASON CUFFE &
 
019-4778918-001
IMPERIAL BRANDS INC
019-4725248-002
PPG ARCHITECTURAL FINISHES INC
 
019-4778919-001
STEWART TITLE & SETTLEMENT
019-4725248-004
PPG ARCHITECTURAL FINISHES INC
 
019-4778920-001
POINT ROLL INC
019-4725248-005
PPG ARCHITECTURAL FINISHES INC
 
019-4778921-001
C P S CORPORATION
019-4725248-006
PPG ARCHITECTURAL FINISHES INC
 
019-4778922-001
HICKORY HARDSCAPES COMMERCIAL
019-4725248-007
PPG ARCHITECTURAL FINISHES INC
 
019-4778925-001
CQ INSULATION INC
019-4725276-001
GRASS VALLEY CHAMBER OF
 
019-4778927-001
POOLE AMANDA & THOMAS
019-4725292-001
SEILER & CO LLP CERTIFIED
 
019-4778928-001
MART PACK TRADING CORP
019-4725330-001
SEVERNS & BENNETT PC
 
019-4778929-001
BRUBAKER GRAIN & CHEMICAL INC
019-4725339-001
PIERCE CHEMICALS ROYAL BOND
 
019-4778930-001
SAFELITE ELITE AUTO GLASSES
019-4725350-001
DYNAMINC LANGUAGE CENTER LTD
 
019-4778931-001
HEALTH GOALS CHIROPRACTIC CTR
019-4725354-001
LEVEL CREEK UNITED METHODIST
 
019-4778933-001
GOODS FOR YOU INC
019-4725356-001
KERNDT BROTHERS SAVINGS BANK
 
019-4778934-001
FUTURE FORWARDING CO
019-4725356-002
KERNDT BROTHERS SAVINGS BANK
 
019-4778935-001
TS TECH NORTH AMERICA INC
019-4725360-001
PARAGON STEEL ENTERPRISES LLC
 
019-4778938-001
TLC CORPORATION
019-4725367-005
BRANCH BANKING & TRUST COMPANY
 
019-4778939-001
DAVES TIRE & AUTO SERVICE INC
019-4725367-006
BRANCH BANKING & TRUST COMPANY
 
019-4778940-001
PLASTER MASTER INC
019-4725367-007
BRANCH BANKING & TRUST COMPANY
 
019-4778941-001
VERNON TOWN OF
019-4725367-008
BRANCH BANKING & TRUST COMPANY
 
019-4778944-001
YOUTH EMERGENCY SERVICES INC
019-4725367-009
BRANCH BANKING & TRUST COMPANY
 
019-4778945-001
JBS MECHANICAL INC
019-4725367-010
BRANCH BANKING & TRUST COMPANY
 
019-4778946-001
RTM COMMUNICATIONS INC
019-4725367-011
BRANCH BANKING & TRUST COMPANY
 
019-4778947-001
ELOHIM CHRISTIAN CENTER INC
019-4725367-012
BRANCH BANKING & TRUST COMPANY
 
019-4778949-001
NEW HAMPSHIRE ONCOLOGY
019-4725367-013
BRANCH BANKING & TRUST COMPANY
 
019-4778950-001
RIAX INC
019-4725367-014
BRANCH BANKING & TRUST COMPANY
 
019-4778951-001
LYNDSANE CORP
019-4725367-015
BRANCH BANKING & TRUST COMPANY
 
019-4778953-001
VISION ASSOCIATES INC
019-4725376-002
HANSON AGGREGATES MIDWEST, INC.
 
019-4778954-001
LENA DIGANGI GALLERY & STUDIO
019-4725384-001
HUTTIG BUILDING PRODUCTS INC
 
019-4778956-001
LACONIA HARLEY DAVIDSON INC
019-4725402-001
RADIOLOGY ASSOCIATES INC
 
019-4778957-001
STRUCTURAL GRAPHICS LLC
019-4725407-002
BB & T CORPORATION
 
019-4778958-001
METROPOLITAN UROLOGICAL SPECIA
019-4725440-001
STEEL DYNAMICS INC
 
019-4778959-001
RAINBOW ACADEMY FOR PRESCHOOL
019-4725440-002
STEEL DYNAMICS INC
 
019-4778960-001
UNION PACKAGING LLC
019-4725454-003
EL PASO PRODUCTION COMPANY
 
019-4778963-001
FERGUSON FINANCIAL GROUP
019-4725454-004
EL PASO PRODUCTION COMPANY
 
019-4778964-001
GOLDEY BEACOM COLLEGE INC
019-4725454-005
EL PASO PRODUCTION COMPANY
 
019-4778966-001
TAX AIRFREIGHT INC
019-4725468-003
AIRGAS SOUTHWEST INC
 
019-4778969-001
INTERTAPE POLYMER CORP
019-4725470-001
DRAKE BEAM MORIN INC
 
019-4778971-001
PACKAGING DIRECT INC
019-4725477-003
SNAP ON INCORPORATED
 
019-4778973-001
SYCOM SURGE INC
019-4725494-001
NATIONAL BUSINESS COLLEGE CORP
 
019-4778974-001
DOUBLE A CHARTER INC
019-4725496-001
YELLOW FREIGHT SYSTEMS INC
 
019-4778975-001
DON MILLER TIRE INC
019-4725528-001
ALLIED READY MIX CO INC
 
019-4778975-002
DON MILLER TIRE INC
019-4725539-001
LEYMAN MANUFACTURING CORP
 
019-4778978-001
NORTH POINT SENIOR SERVICES
019-4725540-001
CRUZAN INTERNATIONAL INC
 
019-4778982-001
ROMAN CATHOLIC BISHOP OF FALL


 
Exhibit L-273

--------------------------------------------------------------------------------

 


019-4725540-002
CRUZAN INTERNATIONAL INC
 
019-4778983-001
DEPARTMENT OF HEALTH & HUMAN
019-4725540-003
CRUZAN INTERNATIONAL INC
 
019-4778984-001
BUILDERS CAPITAL INC
019-4725548-001
CASTROVILLE CITY OF
 
019-4778985-001
H C F S INC
019-4725621-001
GULF COAST OCCUPATIONAL CLINIC
 
019-4778986-001
DYYNO INC
019-4725634-001
HILL COUNTRY TELEPHONE
 
019-4778988-001
WOODGRAIN MILLWORK INC
019-4725648-002
OFFICEMAX INC
 
019-4778989-001
SO WEST INC
019-4725665-001
JUDICIARY COURTS OF THE STATE
 
019-4778990-001
GWYER & COMPANY
019-4725669-012
W W GRAINGER INC
 
019-4778991-001
TOWNE CENTRE DEVELOPMENT
019-4725678-003
DE ALBA URIEL
 
019-4778993-001
KIRKPATRICK & ASSOCIATES INC
019-4725678-004
DE ALBA URIEL
 
019-4778997-001
SABAL PALM AT METROWEST INC
019-4725710-005
MANHEIM AUCTIONS INC
 
019-4778998-001
BOSTON LAUNDRY INC
019-4725710-006
MANHEIM AUCTIONS INC
 
019-4778998-002
BOSTON LAUNDRY INC
019-4725710-009
MANHEIM AUCTIONS INC
 
019-4778999-001
COLONIAL BRONZE COMPANY
019-4725727-003
HANCOCK COUNTY OF
 
019-4779000-001
SATTY LEVINE & CIACCO CPAS PC
019-4725727-006
HANCOCK COUNTY OF
 
019-4779001-001
METCO TILE DISTRIBUTORS INC
019-4725730-001
DAYTON FREIGHT LINES INC
 
019-4779004-001
CLINTON DRUG INC
019-4725730-002
DAYTON FREIGHT LINES INC
 
019-4779005-001
STEVE PHILLIPS INSURANCE
019-4725735-001
HUNTER NORTH ASSOCIATES LLC
 
019-4779006-001
ENGINEERING EXCELLENCE INC
019-4725744-003
STEWART & STEVENSON SERVICES
 
019-4779007-001
EMPLOYER MANAGEMENT SERVICES
019-4725744-005
STEWART & STEVENSON SERVICES
 
019-4779008-001
NORTHEAST GEORGIA DIAGNOSTIC
019-4725791-003
RYDER INTEGRATED LOGISTICS INC
 
019-4779009-001
SPECIAL PEOPLE IN NORTHEAST
019-4725791-004
RYDER INTEGRATED LOGISTICS INC
 
019-4779011-001
ST BARTHOLOMEW CATHOLIC SCHOOL
019-4725791-006
RYDER INTEGRATED LOGISTICS INC
 
019-4779012-001
SELECTRUCKS OF AMERICA LLC
019-4725821-004
QUEST DIAGNOSTICS INC
 
019-4779013-001
INTERNATIONAL CARGO EQP INC
019-4725821-010
QWEST
 
019-4779014-001
CHILDRENS HOSPITAL OF ALABAMA
019-4725841-006
ADT SECURITY SERVICES INC
 
019-4779016-001
CARTER VAN LINES & A 1 STORAGE
019-4725841-007
ADT SECURITY SERVICES INC
 
019-4779017-001
HO HO KUS BOROUGH OF
019-4725841-013
ADT SECURITY SERVICES INC
 
019-4779019-001
HULA POST PRODUCTIONS
019-4725848-001
REINKING JEFFEREY
 
019-4779021-001
FITNESS SYSTEMS INC
019-4725856-001
HAIR SYSTEMS INC
 
019-4779022-001
SAWICKI AGENCY LLC
019-4725879-001
ELKTON HOTEL & PATIO RESTURANT
 
019-4779024-001
PEEKS AND PRAIRIE MARKET INC
019-4725879-002
ELKTON HOTEL & PATIO RESTURANT
 
019-4779025-001
LESUEUR JAY
019-4725887-002
NISSIN INTERNATIONAL TRANSPORT
 
019-4779026-001
ACE AIR CONDITIONING AND
019-4725889-002
NATIONAL INSTITUTE ON
 
019-4779027-001
SLAM COLLABORATIVE INC
019-4725892-002
SUN CHEMICAL CORPORATION
 
019-4779028-001
PB AMERICAS INC
019-4725892-003
SUN CHEMICAL CORPORATION
 
019-4779029-001
JOHNSON & THOMPSON REALTORS
019-4725892-004
SUN CHEMICAL CORPORATION
 
019-4779030-001
NORTH GEORGIA REGIONAL
019-4725892-005
SUN CHEMICAL CORPORATION
 
019-4779031-001
D G A PARTNERS INC
019-4725892-006
SUN CHEMICAL CORPORATION
 
019-4779033-001
HALL MITSUBISHI OF VIRGINIA
019-4725892-008
SUN CHEMICAL CORPORATION
 
019-4779035-001
FIRST REALTY MANAGEMENT CORP
019-4725892-009
SUN CHEMICAL CORPORATION
 
019-4779036-001
NEMASKET GROUP INC THE
019-4725892-011
SUN CHEMICAL CORPORATION
 
019-4779039-001
DIFEO LEXUS
019-4725892-012
SUN CHEMICAL CORPORATION
 
019-4779041-001
GENEVA SCHOOL OF BOERNE
019-4725892-013
SUN CHEMICAL CORPORATION
 
019-4779042-001
ALISON GROUP THE
019-4725892-014
SUN CHEMICAL CORPORATION
 
019-4779043-001
NELSON TIRE SERVICE INC
019-4725898-001
LYALL ASSEMBLIES INC
 
019-4779048-001
PATHWAYS TO HEALTH
019-4725912-001
REMAX 1ST REALTY
 
019-4779049-001
MONDAY PROPERTIES SERVICES LLC
019-4725919-002
CHURCH IN THE WILDWOOD
 
019-4779050-001
BANNER SUPPLY CO INC
019-4725925-002
ROBERT CAPRILE
 
019-4779052-001
IDX CORPORATION
019-4725963-002
GRAND ISLE SHIPYARD INC
 
019-4779053-001
SANBOR CORPORATION
019-4725963-003
GRAND ISLE SHIPYARD INC
 
019-4779054-001
FREEDOM PAINTING INC
019-4725966-001
TECHNOLOGY DEVELOPMENT GROUP
 
019-4779055-004
FIRST QUALITY NONWOVENS INC
019-4725968-002
TIME WARNER TELECOM INC
 
019-4779056-001
BEST WESTERN UNIVERSAL INN
019-4725968-003
TIME WARNER TELECOM INC
 
019-4779057-001
AIG ANNUITY INSURANCE COMPANY
019-4725969-003
GENERAL MILLS INC
 
019-4779060-001
MODERN MACHINE CO
019-4725989-006
ORANGE COUNTY OF
 
019-4779062-001
SENA WELLER ROHS WILLIAMS INC
019-4726014-008
HERTZ CORPORATION THE
 
019-4779063-001
MST STEEL CORP
019-4726030-001
WESTMINSTER SERVICES INC
 
019-4779065-001
INTERLOCK INDUSTRIES INC
019-4726051-001
CRONAN DONALD
 
019-4779067-001
J M B PRUDENTIAL REAL ESTATE


 
Exhibit L-274

--------------------------------------------------------------------------------

 


019-4726066-001
ATLANTIC MARKETING INC
 
019-4779069-001
MAY PLANT CREDIT UNION
019-4726073-001
LAFAYETTE VENETIAN BLIND INC
 
019-4779070-001
AMERLUX INC
019-4726082-001
BOGDANOFF STEVEN P DMD PA
 
019-4779070-002
AMERLUX INC
019-4726099-001
TRUCKPRO INC
 
019-4779071-001
COWART AWARDS INC
019-4726110-005
SHARING COMMUNITY INC
 
019-4779073-001
KWK SERVICES
019-4726134-007
BLOOMFIELD TOWN OF
 
019-4779074-001
KELLER WILLIAMS
019-4726134-008
BLOOMFIELD TOWN OF
 
019-4779075-001
AGANS BROTHERS INC
019-4726144-001
C L SMITH INDUSTRIAL COMPANY
 
019-4779076-001
GEARY INDEPENDENT SCHOOL
019-4726155-001
FIESTER ROBIN
 
019-4779076-002
GEARY INDEPENDENT SCHOOL
019-4726162-002
NORTHSHORE INTERVENTIONAL PAIN
 
019-4779077-001
PRC DESOTO INTERNATIONAL INC
019-4726170-001
WENDYS INTERNATIONAL INC
 
019-4779077-002
PRC DESOTO INTERNATIONAL INC
019-4726180-028
MARRIOTT INTERNATIONAL
 
019-4779077-003
PRC DESOTO INTERNATIONAL INC
019-4726180-029
MARRIOTT INTERNATIONAL
 
019-4779078-001
LIGHTNING GRAPHICS INC
019-4726180-031
MARRIOTT INTERNATIONAL
 
019-4779083-001
BILL FLANNERY AUTOMOTIVE INC
019-4726180-032
MARRIOTT INTERNATIONAL
 
019-4779084-001
GREENLEAF HOTEL INC
019-4726180-035
MARRIOTT INTERNATIONAL
 
019-4779085-001
ZION FLOWER BAPTIST
019-4726180-036
MARRIOTT INTERNATIONAL
 
019-4779086-001
ROBERTS FORD INC
019-4726180-037
MARRIOTT INTERNATIONAL
 
019-4779088-001
ATLANTA TEES INC
019-4726180-038
MARRIOTT INTERNATIONAL
 
019-4779089-001
SPORTS DESIGN & DEVELOPMENT
019-4726180-039
MARRIOTT INTERNATIONAL
 
019-4779091-001
MARCY PRINTING INC
019-4726180-040
MARRIOTT INTERNATIONAL
 
019-4779091-002
MARCY PRINTING INC
019-4726180-043
MARRIOTT INTERNATIONAL
 
019-4779092-001
CROSSROADS MEDICAL GROUP PLLC
019-4726180-044
MARRIOTT INTERNATIONAL
 
019-4779093-001
BIOPOL LABORATORY INC
019-4726180-045
MARRIOTT INTERNATIONAL
 
019-4779094-001
EVANGELICAL COVENANT CHURCH
019-4726180-046
MARRIOTT INTERNATIONAL
 
019-4779097-001
HASCO INTERNATIONAL INC
019-4726180-047
MARRIOTT INTERNATIONAL
 
019-4779100-001
LYCEE FRANCAIS DE NEW YORK
019-4726180-048
MARRIOTT INTERNATIONAL
 
019-4779100-002
LYCEE FRANCAIS DE NEW YORK
019-4726180-049
MARRIOTT INTERNATIONAL
 
019-4779101-001
BEST LITTLE FLOWER SHOP IN
019-4726180-051
MARRIOTT INTERNATIONAL
 
019-4779102-001
NEW HEAVEN MISSIONARY BAPTIST
019-4726180-052
MARRIOTT INTERNATIONAL
 
019-4779103-001
TUSKAWILLA TRAILS MOBILE HOME
019-4726180-055
MARRIOTT INTERNATIONAL
 
019-4779104-001
BUDDY GORE & ASSOCIATES INC
019-4726180-056
MARRIOTT INTERNATIONAL
 
019-4779105-001
JONES AND MORRIS ATTORNEYS AT
019-4726180-057
MARRIOTT INTERNATIONAL
 
019-4779106-001
SCREVEN COUNTY FIRE DEPARTMENT
019-4726180-058
MARRIOTT INTERNATIONAL
 
019-4779107-001
TRITON STONE GROUP LLC
019-4726180-059
MARRIOTT INTERNATIONAL
 
019-4779108-002
ROLLS-ROYCE COMMERCIAL MARINE INC
019-4726180-064
MARRIOTT INTERNATIONAL
 
019-4779109-001
NORTHSTAR SERVICES
019-4726180-065
MARRIOTT INTERNATIONAL
 
019-4779110-001
BUCKS COUNTRY GARDENS LTD
019-4726180-066
MARRIOTT INTERNATIONAL
 
019-4779111-001
SEDGWICK CLAIMS MANAGEMENT
019-4726180-069
MARRIOTT INTERNATIONAL
 
019-4779112-001
ALLIED ENERGY CORPORATION
019-4726180-070
MARRIOTT INTERNATIONAL
 
019-4779113-001
HERSHA HOSPITALITY MANAGEMENT
019-4726180-088
MARRIOTT INTERNATIONAL INC
 
019-4779114-001
INNOVA GROUP LLC THE
019-4726186-003
CENTENE CORPORATION
 
019-4779115-001
LEHIGH VALLEY PLASTICS INC
019-4726186-004
CENTENE CORPORATION
 
019-4779116-001
KEVIN INCORPORATED
019-4726194-001
BANNER HEALTH SYSTEM
 
019-4779121-001
LORS PHOTOGRAPHY INC
019-4726194-002
BANNER HEALTH SYSTEM
 
019-4779122-001
NW IOWA CHAPTER OF JUSTICE FOR
019-4726194-003
BANNER HEALTH SYSTEM
 
019-4779123-001
EVANS PARK & NEWTON CORNER
019-4726194-004
BANNER HEALTH SYSTEM
 
019-4779124-001
ABRACADABRA PRINTING & DESIGN
019-4726194-005
BANNER HEALTH SYSTEM
 
019-4779126-001
BUSINESS DECISIONS INFORMATION
019-4726210-001
SAVAGE MICHAEL ATTORNEY
 
019-4779129-001
EMPIRE HARDWOOD FLOORING &
019-4726220-002
ST JOSEPH CHIROPRACTIC LLC
 
019-4779130-001
DIVERSIFIED COMMUNITY SERVICES
019-4726241-001
INGRAM XPRESS SERVICES
 
019-4779131-001
ROBOTIC WELDED PARTS
019-4726242-001
JEBCO HEATING & AIR CONDITION
 
019-4779132-001
DUNCAN & SON LINES INC
019-4726251-005
YATES W G & SONS CONSTRUCTION
 
019-4779133-001
TRIPLE FIN LLC
019-4726277-006
TALX CORPORATION
 
019-4779133-002
TRIPLE FIN LLC
019-4726277-007
TALX CORPORATION
 
019-4779134-001
GOLDBERGER COMPANY LLC
019-4726289-001
SUBURBAN AVIATION INC
 
019-4779135-001
CARL RUMMER CHEVROLET BUICK
019-4726294-001
HOLLAND & SONS DIXON INC
 
019-4779136-001
INTERFEROMETRICS INCORPORATED
019-4726328-002
NORTHUMBERLAND COUNTY OF
 
019-4779137-001
IRWIN MANAGEMENT COMPANY
019-4726339-006
EOG RESOURCES INC
 
019-4779138-001
J&K EVANS ENTERPRISES INC


 
Exhibit L-275

--------------------------------------------------------------------------------

 


019-4726360-001
MAX MARA USA INC
 
019-4779139-001
U S CONCEPTS LLC
019-4726384-006
FIRST VICTORIA NATIONAL BANK
 
019-4779140-001
ROLAND SYSTEMS GROUP
019-4726394-001
TAYLOR & CO CPA PC
 
019-4779141-001
SLADE GORTON & CO INC
019-4726396-001
SHEPARD & VRBANAC
 
019-4779142-001
JUMP RETAIL LLC
019-4726397-001
WOOD LAW FIRM PLLC
 
019-4779144-002
TWIN RIVERS TECHNOLOGIES US INC
019-4726402-001
EAST TENNESSEE BAPTIST
 
019-4779146-001
MS LOGISTICS
019-4726423-001
HELLENIC MARINE INC
 
019-4779147-001
CASINO GARAGE LLC
019-4726455-002
IRM INSURANCE AGENCY INC
 
019-4779151-001
BROWNS BRIDGE COMMUNITY CHURCH
019-4726468-001
SQUARE D COMPANY
 
019-4779152-001
ERDMANN CORPORATION
019-4726476-001
SULLIVAN COUNTY SCHOOL DIST
 
019-4779153-001
DEFLAVIO DINO
019-4726484-009
SMURFIT STONE CONTAINER CORP
 
019-4779154-001
ELITE FIXTURES
019-4726515-002
STETSON ENGINEERING INC
 
019-4779156-001
ALPINE BAKERS INC
019-4726517-002
AUTO HAUS INC
 
019-4779158-001
BASSETT MCNAB CO INC
019-4726526-001
NUETERRA HEALTHCARE
 
019-4779159-001
AMES COMPANY INC
019-4726532-002
PROMETRIC INC
 
019-4779161-001
FIRST PRESBYTERIAN CHURCH
019-4726534-001
FIRST UNITED METHODIST CHURCH
 
019-4779161-002
FIRST PRESBYTERIAN CHURCH
019-4726535-013
COX COMMUNICATIONS INC
 
019-4779163-001
MAVERICK MATERIALS INC
019-4726535-014
COX COMMUNICATIONS INC
 
019-4779168-001
BOSTON DIAGNOSTIC IMAGING
019-4726537-002
GEORGES INC
 
019-4779170-001
SPECIAL EDITIONS INC
019-4726546-001
GENERAL CABLE INDUSTRIES INC
 
019-4779171-001
IQE RF LLC
019-4726563-010
CONSOLIDATED RAIL CORP
 
019-4779173-001
JUST FOR YOU FROM HEAD TO TOE
019-4726570-005
URS CORPORATION
 
019-4779175-001
KEYSTONE PROPERTY MANAGEMENT
019-4726584-001
G & M GOLF INC
 
019-4779176-001
MT PLEASANT BLYTHDALE UFSD
019-4726622-001
PERCIBALLI & WILLIAMS LLC
 
019-4779177-001
FABER RICHARD DDS
019-4726624-001
VANDERBILT UNIVERSITY
 
019-4779178-001
ST EDWARD SCHOOL
019-4726624-007
VANDERBILT UNIVERSITY
 
019-4779179-001
VAIL MOUNTAIN LODGE & SPA LLC
019-4726624-008
VANDERBILT UNIVERSITY
 
019-4779180-001
COSTCO WHOLESALE CORPORATION
019-4726657-002
SPHERION CORP
 
019-4779180-002
COSTCO WHOLESALE CORPORATION
019-4726657-003
SPHERION CORP
 
019-4779180-007
COSTCO WHOLESALE CORPORATION
019-4726657-004
SPHERION CORP
 
019-4779180-008
COSTCO WHOLESALE CORPORATION
019-4726670-002
COACH USA INC
 
019-4779181-001
DUANE DE CROUPET OD
019-4726677-005
CONTINENTAL AIRLINES INC
 
019-4779182-001
JDH ENTERPRISES INC
019-4726677-006
CONTINENTAL AIRLINES INC
 
019-4779183-001
CAPILLO SALON
019-4726677-008
CONTINENTAL AIRLINES INC
 
019-4779184-001
COMPUTER AUTOMATION SYSTEMS
019-4726677-009
CONTINENTAL AIRLINES INC
 
019-4779186-001
CDR ASSOCIATES LLC
019-4726677-013
CONTINENTAL AIRLINES INC
 
019-4779189-001
STELIC INTERNATIONAL INC
019-4726709-001
PILKINGTON NORTH AMERICA INC
 
019-4779190-001
HADDAD WYLIE INDUSTRIES LLC
019-4726709-007
PILKINGTON NORTH AMERICA INC
 
019-4779191-001
FOX STATION SALES INC
019-4726717-012
LOWES HOME CENTERS INC
 
019-4779193-001
MID NORTHERN INC
019-4726717-013
LOWES HOME CENTERS INC
 
019-4779194-001
PLACEMARK INVESTMENTS INC
019-4726717-014
LOWES HOME CENTERS INC
 
019-4779195-001
CORNERSTONE CHRISTIAN CHURCH
019-4726717-015
LOWES HOME CENTERS INC
 
019-4779196-001
NORTHWEST FEDERATED WOMENS
019-4726718-002
DARLING INTERNATIONAL INC
 
019-4779199-001
NEW YORK CITY EMPLOYEES
019-4726718-003
DARLING INTERNATIONAL INC
 
019-4779201-001
JOHN A STEINBERGER AND ASSOC
019-4726719-001
WESTVIEW UNITED METHODIST
 
019-4779202-001
JEWISH CENTER FOR SPECIAL ED
019-4726736-002
GREATER SOUTH TEXAS BANK F S B
 
019-4779203-001
NORTH CAROLINA CENTER FOR
019-4726744-003
BOSTIK INC
 
019-4779204-001
DEAD RIVER COMPANY
019-4726744-004
BOSTIK INC
 
019-4779204-003
DEAD RIVER COMPANY
019-4726765-002
GRIFFITH ENERGY SERVICES INC
 
019-4779206-001
LEHIGH VALLEY RAIL MANAGEMENT
019-4726765-003
GRIFFITH ENERGY SERVICES INC
 
019-4779208-001
AFA PROTECTIVE SYSTEMS INC
019-4726765-004
GRIFFITH ENERGY SERVICES INC
 
019-4779209-001
CDO TECHNOLOGIES INC
019-4726803-002
FIRST NATIONAL BANK OF OLATHE
 
019-4779212-001
NEWARK COMMUNITY HEALTH CENTER
019-4726803-003
FIRST NATIONAL BANK OF OLATHE
 
019-4779213-001
2 VI INC
019-4726804-001
COMMUNITY WHOLESALE TIRE
 
019-4779215-001
KIWI HEATING & COOLING LLC
019-4726805-001
CORNELL UNIVERSITY INC
 
019-4779216-001
DEMERS RICHARD A JR
019-4726813-001
TIPPECANOE COMMUNITY HEALTH
 
019-4779219-001
WESTAMERICA GRAPHICS CORP
019-4726824-007
MOTEL 6 OPERATING LP
 
019-4779220-001
G & S HEATING CO INC
019-4726834-001
HARRISON READY MIX CONCRETE
 
019-4779221-001
BOSTON INVESTOR SERVICES INC
019-4726848-001
LANES & MANGAS MD PA
 
019-4779222-001
EDGAR K COLLISON III LAW


 
Exhibit L-276

--------------------------------------------------------------------------------

 


019-4726854-054
WELLS FARGO BANK NA
 
019-4779226-001
IGLESIA BAUTISTA NUEVA VIDA
019-4726854-055
WELLS FARGO BANK NA
 
019-4779228-001
ALLSTATE INSURANCE CO
019-4726854-056
WELLS FARGO BANK NA
 
019-4779230-001
ARIZONA NEWS SERVICE INC
019-4726854-057
WELLS FARGO BANK NA
 
019-4779231-001
YALE CLUB OF NEW YORK CITY INC
019-4726854-058
WELLS FARGO BANK NA
 
019-4779232-001
SEK BOCA RATON PREPARATORY
019-4726854-059
WELLS FARGO BANK NA
 
019-4779233-001
LQ MANAGEMENT LLC
019-4726854-060
WELLS FARGO BANK NA
 
019-4779234-001
PROFESSIONAL PROPERTY
019-4726854-061
WELLS FARGO BANK NA
 
019-4779235-001
ALL COUNTY HEALTH CARE INC
019-4726854-062
WELLS FARGO BANK NA
 
019-4779236-001
LIVESCRIBE INC
019-4726854-063
WELLS FARGO BANK NA
 
019-4779237-001
ACUMENTRICS CORPORATION
019-4726854-064
WELLS FARGO BANK NA
 
019-4779238-001
CENTRAL HEATING LLC
019-4726854-065
WELLS FARGO BANK NA
 
019-4779240-001
TOTAL ENVIRONMENT INC
019-4726854-066
WELLS FARGO BANK NA
 
019-4779241-001
AFGE LOCAL 1945
019-4726854-067
WELLS FARGO BANK NA
 
019-4779245-001
SHERRY LABORATORIES OF IN LLC
019-4726854-068
WELLS FARGO BANK NA
 
019-4779248-001
WESTERN OVERSEAS CORPORATION
019-4726854-069
WELLS FARGO BANK NA
 
019-4779249-001
RODEFER MOSS & CO PLLC
019-4726854-070
WELLS FARGO BANK NA
 
019-4779250-001
TOM JAMES COMPANY
019-4726854-071
WELLS FARGO BANK NA
 
019-4779251-001
LEXIS NEXIS
019-4726854-072
WELLS FARGO BANK NA
 
019-4779252-001
LAWRENCEBURG TIRE & AUTO
019-4726854-073
WELLS FARGO BANK NA
 
019-4779253-001
FORT WAYNE PROFESSIONAL FIRE
019-4726854-074
WELLS FARGO BANK NA
 
019-4779254-001
BENTON HILL INVESTMENT CO
019-4726854-075
WELLS FARGO BANK NA
 
019-4779256-001
LANETT CITY SCHOOLS
019-4726854-076
WELLS FARGO BANK NA
 
019-4779257-001
ADLER GRADUATE SCHOOL
019-4726854-077
WELLS FARGO BANK NA
 
019-4779260-001
COUNTERTOP ALTERNATIVES INC
019-4726854-078
WELLS FARGO BANK NA
 
019-4779261-001
GOVE GROUP REAL ESTATE LLC
019-4726854-079
WELLS FARGO BANK NA
 
019-4779263-001
LIBERTY CASTING COMPANY LLC
019-4726854-080
WELLS FARGO BANK NA
 
019-4779265-001
CAIRNES JAMES
019-4726854-081
WELLS FARGO BANK NA
 
019-4779266-001
AMERICAN CARPET AND FURNITURE
019-4726854-082
WELLS FARGO BANK NA
 
019-4779268-001
BAGGETT AC & HEAT LLC
019-4726854-084
WELLS FARGO BANK NA
 
019-4779270-001
AFR ENTERPRISES INC
019-4726854-085
WELLS FARGO BANK NA
 
019-4779271-001
QUALIFIED FASTENERS INC
019-4726854-087
WELLS FARGO BANK NA
 
019-4779276-001
NORTHBROOK BANK & TRUST CO
019-4726854-089
WELLS FARGO BANK NA
 
019-4779277-001
FOUNTAIN INSURANCE AGENCY INC
019-4726854-090
WELLS FARGO BANK NA
 
019-4779278-001
T W SENDERS INC
019-4726854-091
WELLS FARGO BANK NA
 
019-4779279-001
AG BIZ SOLUTIONS LLC
019-4726854-093
WELLS FARGO BANK NA
 
019-4779282-001
TH GLENNON CO INC
019-4726854-094
WELLS FARGO BANK NA
 
019-4779283-001
YOUNG WOMENS CHRISTIAN ASSOC
019-4726854-095
WELLS FARGO BANK NA
 
019-4779284-001
CENTRAL ARIZONA UROLOGISTS
019-4726854-097
WELLS FARGO BANK NA
 
019-4779286-001
DOBSON WARNER DENTISTRY
019-4726854-098
WELLS FARGO BANK NA
 
019-4779287-001
EPROPERTY TAX INC
019-4726854-099
WELLS FARGO BANK NA
 
019-4779288-001
MURRAY A GOLDENBERG TEXTILES
019-4726854-100
WELLS FARGO BANK NA
 
019-4779289-001
HOUDAL CORPORAITON
019-4726854-104
WELLS FARGO BANK NA
 
019-4779290-001
NAVINVEST MARINE SERVICES INC
019-4726854-105
WELLS FARGO BANK NA
 
019-4779292-001
SECURITY FIRST BENEFITS CORP
019-4726854-106
WELLS FARGO BANK NA
 
019-4779293-001
TENNESSEE PAIN CONSULTANTS PC
019-4726854-107
WELLS FARGO BANK NA
 
019-4779294-001
COPY DEPOT
019-4726854-108
WELLS FARGO BANK NA
 
019-4779295-001
PALMETTO DUNES PROPERTY OWNERS
019-4726854-110
WELLS FARGO BANK NA
 
019-4779297-001
IGLER & DOUGHERTY PA
019-4726854-111
WELLS FARGO BANK NA
 
019-4779298-001
BROKER DEALER OPERATIONS
019-4726854-112
WELLS FARGO BANK NA
 
019-4779299-001
INFORMATION CONTROLS INC
019-4726854-114
WELLS FARGO BANK NA
 
019-4779301-001
HAEMOPHORM INC
019-4726854-115
WELLS FARGO BANK NA
 
019-4779302-001
WAYMORE TRANSPORTATION INC
019-4726854-116
WELLS FARGO BANK NA
 
019-4779303-001
LONG LOK FASTENERS CORPORATION
019-4726854-117
WELLS FARGO BANK NA
 
019-4779305-001
CLP HEALTHCARE SERVICES INC
019-4726854-119
WELLS FARGO BANK NA
 
019-4779306-001
J K INC
019-4726854-120
WELLS FARGO BANK NA
 
019-4779309-001
SUGAR FOODS CORPORATION
019-4726854-121
WELLS FARGO BANK NA
 
019-4779310-001
STANLEY WORKS INC
019-4726854-122
WELLS FARGO BANK NA
 
019-4779312-001
COBURN COMPANY OF LAFAYETTE
019-4726854-124
WELLS FARGO BANK NA
 
019-4779313-001
UNITED STATES PIPE AND FOUNDRY


 
Exhibit L-277

--------------------------------------------------------------------------------

 


019-4726854-125
WELLS FARGO BANK NA
 
019-4779314-001
DALSIMER OF BOCA RATON INC
019-4726854-126
WELLS FARGO BANK NA
 
019-4779316-001
CENTER FOR OPTIMAL HEALTH PLLC
019-4726854-131
WELLS FARGO BANK NA
 
019-4779317-001
SALEM CHAMBER OF COMMERCE
019-4726854-132
WELLS FARGO BANK NA
 
019-4779318-001
METHOD INC
019-4726854-133
WELLS FARGO BANK NA
 
019-4779319-001
CHINA STAR OF VEGAS INC
019-4726854-134
WELLS FARGO BANK NA
 
019-4779321-001
HILLEL SCHOOL OF THE SHORE INC
019-4726854-135
WELLS FARGO BANK NA
 
019-4779322-001
OCEANSIDE INN
019-4726854-157
WELLS FARGO BANK N A
 
019-4779323-001
BURR RIDGE PARK DISTRICT
019-4726854-206
WELLS FARGO BANK N A
 
019-4779324-001
HILLS AT ABERDEEN LLC
019-4726854-207
WELLS FARGO BANK NA
 
019-4779327-001
UNITED COLLECTION BUREAU INC
019-4726854-208
WELLS FARGO BANK N A
 
019-4779329-001
NATIONAL HEATING AND AIR COND
019-4726854-209
WELLS FARGO BANK N A
 
019-4779330-001
ALL N ONE CLEANING
019-4726854-210
WELLS FARGO BANK N A
 
019-4779332-001
MASSACHUSETTS INSTITUTE OF
019-4726854-211
WELLS FARGO BANK N A
 
019-4779335-001
ZEIGLERS HABILITATION HOMES
019-4726854-212
WELLS FARGO BANK N A
 
019-4779336-001
MCCABE & SAMILJAN
019-4726854-213
WELLS FARGO BANK N A
 
019-4779337-001
QUILT PLACE
019-4726854-227
WELLS FARGO BANK N A
 
019-4779338-001
MCALPINE CONSTRUCTION CO INC
019-4726854-228
WELLS FARGO BANK N A
 
019-4779339-001
CENTRAL OHIO UROLOGY GROUP INC
019-4726854-229
WELLS FARGO BANK N A
 
019-4779340-001
RETAMA DEVELOPMENT CORPORATION
019-4726871-001
VSR LOCK INC
 
019-4779341-001
HULMAN & COMPANY
019-4726874-001
YMCA OF MARQUETTE COUNTY
 
019-4779342-001
FINE DESIGN GROUP LLC
019-4726880-006
SOUTHERN FOODS GROUP LP
 
019-4779343-001
CONSOLIDATED HEALTH PLANS INC
019-4726885-009
BRADCO SUPPLY CORPORATION
 
019-4779344-001
COLUCCI DEBRA
019-4726885-011
BRADCO SUPPLY CORPORATION
 
019-4779345-001
KING NEIL
019-4726885-012
BRADCO SUPPLY CORPORATION
 
019-4779345-002
KING NEIL
019-4726885-016
BRADCO SUPPLY CORPORATION
 
019-4779346-001
KITTITAS COUNTY OF
019-4726885-017
BRADCO SUPPLY CORPORATION
 
019-4779347-001
WHEELABRATOR GROUP INC
019-4726900-007
STRATFORD TOWN OF
 
019-4779348-001
FIRST PRIME MEDICAL CENTER
019-4726900-009
STRATFORD TOWN OF
 
019-4779349-001
NAMCO LLC
019-4726923-002
NUTRI SYSTEM INC
 
019-4779350-001
RADISSON HOTELS INTERNATIONAL
019-4726923-003
NUTRI SYSTEM INC
 
019-4779351-001
WAVELAND VENTURES LLC
019-4726968-001
FAIRFAX TRUCKING INC
 
019-4779352-001
B & G SALES INC
019-4727062-006
YKK AP AMERICAN INC
 
019-4779354-001
INDEPENDENT ELECTRICAL SUPPLY
019-4727064-004
METROPOLITAN LIFE INSURANCE
 
019-4779356-001
LOSARDO GENERAL CONTRACTORS
019-4727064-005
METROPOLITAN LIFE INSURANCE
 
019-4779357-001
CHATHAM COUNTY GROUP HOMES INC
019-4727064-009
METROPOLITAN LIFE INSURANCE
 
019-4779360-001
E C S FLORIDA LLC
019-4727064-010
METROPOLITAN LIFE INSURANCE
 
019-4779361-001
TAO OF YOUTH
019-4727064-011
METROPOLITAN LIFE INSURANCE
 
019-4779363-001
ARKO VEAL COMPANY INC
019-4727064-012
METROPOLITAN LIFE INSURANCE
 
019-4779364-001
SCHUSTER CENTER
019-4727069-001
HANSEN INTERNATIONAL INC
 
019-4779365-002
CURASCRIPT INFUSION PHARMACY
019-4727075-001
WIEGAND-OMEGA MANAGMENT INC.
 
019-4779366-001
KING CLUB AND RESTAURANT
019-4727078-002
SOCIAL SCIENCE RESEARCH COUNCIL
 
019-4779367-001
ST LOUIS EFFORT FOR AIDS INC
019-4727082-001
CATHOLIC COMMUNITY SERVICES
 
019-4779369-001
AMERICAN PLANT SERVICES LLC
019-4727095-001
MEETING HOUSE MONTESSORI SCHOO
 
019-4779369-002
AMERICAN PLANT SERVICES LLC
019-4727105-001
VIWINCO INC
 
019-4779371-001
BONITO RIVER SERVICES
019-4727116-003
KCG INC
 
019-4779372-001
DELLAR AIR CONDITIONING SERVIC
019-4727116-004
KCG INC
 
019-4779373-001
THOMASON MECHANICAL & DESIGN
019-4727116-005
KCG INC
 
019-4779375-001
JAMES BROWN PLUMBING HEATING
019-4727132-001
FRIENDS OF THE NATIONAL
 
019-4779378-001
VALDOSTA WOMENS HEALTH CENTER
019-4727144-001
BANCO POPULAR NORTH AMERICA
 
019-4779379-001
DESERT VIEW COUNSELING &
019-4727144-002
BANCO POPULAR NORTH AMERICA
 
019-4779381-001
JACAN PLUMBING HEATING AIR
019-4727144-003
BANCO POPULAR NORTH AMERICA
 
019-4779384-001
PASO ROBLES CHILDRENS MUSEUM
019-4727144-004
BANCO POPULAR NORTH AMERICA
 
019-4779385-001
MICHIGAN DEPT OF MANAGEMENT
019-4727144-005
BANCO POPULAR NORTH AMERICA
 
019-4779386-001
SKY BIOHEALTH SOLUTIONS INC
019-4727144-006
BANCO POPULAR NORTH AMERICA
 
019-4779387-001
CHERISHED CHILDRENS E C D C
019-4727144-007
BANCO POPULAR NORTH AMERICA
 
019-4779388-001
MET LIFE AUTO & HOME INSURANCE
019-4727144-008
BANCO POPULAR NORTH AMERICA
 
019-4779389-001
GENERAL INSPECTION
019-4727144-009
BANCO POPULAR NORTH AMERICA
 
019-4779391-001
LOGIC SOFT INC
019-4727144-010
BANCO POPULAR NORTH AMERICA
 
019-4779393-001
BABSON CAPITAL MANAGEMENT LLC


 
Exhibit L-278

--------------------------------------------------------------------------------

 


019-4727144-011
BANCO POPULAR NORTH AMERICA
 
019-4779394-001
MEXICAN AMERICAN OPPORTUNITY
019-4727145-002
WHOLE FOODS MARKET INC
 
019-4779394-002
MEXICAN AMERICAN OPPORTUNITY
019-4727145-004
WHOLE FOODS MARKET INC
 
019-4779394-003
MEXICAN AMERICAN OPPORTUNITY
019-4727145-005
WHOLE FOODS MARKET INC
 
019-4779394-004
MEXICAN AMERICAN OPPORTUNITY
019-4727145-006
WHOLE FOODS MARKET INC
 
019-4779394-005
MEXICAN AMERICAN OPPORTUNITY
019-4727145-007
WHOLE FOODS MARKET INC
 
019-4779394-006
MEXICAN AMERICAN OPPORTUNITY
019-4727145-008
WHOLE FOODS MARKET INC
 
019-4779397-001
ELMCO FORD INC
019-4727148-001
VAN SCOYOC ASSOCIATES INC
 
019-4779400-001
DALTON MAILING SERVICE INC
019-4727151-002
SIGNATURE FLIGHT SUPPORT
 
019-4779401-001
IKEMIRE ARCHITECTS
019-4727151-003
SIGNATURE FLIGHT SUPPORT
 
019-4779402-001
NATERRA INTERNATIONAL INC
019-4727154-003
BKD LLP
 
019-4779403-001
NORTHERN PLAINS SUSTAINABLE
019-4727168-001
A & M SOFF SEAL INC
 
019-4779404-001
DESTINATION RESORTS MANAGEMENT
019-4727168-002
A & M SOFF SEAL INC
 
019-4779406-002
FAMILY THERAPY CENTER PLC
019-4727181-001
HILB ROGAL & HAMILTON COMPANY
 
019-4779407-001
NATIONAL DIVERSIFIED SALES INC
019-4727191-004
NATURE CONSERVANCY THE
 
019-4779408-001
JA ALTERNATIVES INC
019-4727191-005
NATURE CONSERVANCY THE
 
019-4779409-001
LAMPE BERGER USA INC
019-4727198-001
CARDINAL HEALTH 414 INC
 
019-4779410-001
TRINITY EPISCOPAL CHURCH
019-4727198-002
CARDINAL HEALTH 414 INC
 
019-4779411-001
DABORA INC
019-4727226-001
DILL & BRADY
 
019-4779413-001
JTS FITNESS INC
019-4727227-001
SOUTHERN TIOGA SCHOOL DISTRICT
 
019-4779417-001
HAMPSHIRE HILLS RACQUET &
019-4727227-003
SOUTHERN TIOGA SCHOOL DISTRICT
 
019-4779418-001
KAEYER GARMENT & DAVIDSON
019-4727227-004
SOUTHERN TIOGA SCHOOL DISTRICT
 
019-4779420-001
PALM DESERT DOOR & HARDWARE
019-4727242-007
APRIA HEALTHCARE INC
 
019-4779423-001
M F H INC
019-4727242-009
APRIA HEALTHCARE INC
 
019-4779424-001
EYE CARE CENTERS OF AMERICA
019-4727242-010
APRIA HEALTHCARE INC
 
019-4779427-001
SOUTH MADISON COMMUNITY SCHOOL
019-4727252-012
CONSOLIDATED EDISON COMPANY OF
 
019-4779428-001
EDDIE CLEMENTS SERVICE CO
019-4727252-013
CONSOLIDATED EDISON COMPANY OF
 
019-4779430-001
FAMILY CARE DENTAL CENTER
019-4727252-016
CONSOLIDATED EDISON COMPANY OF
 
019-4779431-001
RICK D BROWN REALTY INC
019-4727253-001
EAST CENTRAL INDEPENDENT
 
019-4779432-001
ARMOUR COATINGS INC
019-4727254-001
SPANDECK INC
 
019-4779433-001
RTI TECHNOLOGIES INC
019-4727264-001
GREEN COUNTRY SUPPLY INC
 
019-4779434-001
MERRICK COLLISION & TOWING
019-4727268-004
HAPAG LLOYD AMERICA INC
 
019-4779435-001
DESIGN PLASTICS INC
019-4727268-005
HAPAG LLOYD AMERICA INC
 
019-4779437-001
GORDON MANOR
019-4727299-001
MIDWEST STAMPING &
 
019-4779438-001
KWIKMEN TRUCKING INC
019-4727306-003
GEORGIA POWER COMPANY INC
 
019-4779439-001
NURSEPOWER INC
019-4727306-005
GEORGIA POWER COMPANY INC
 
019-4779441-001
ADAMS TRANSFER & STORAGE CO
019-4727306-006
GEORGIA POWER COMPANY INC
 
019-4779443-001
ADVANCE PRO TECHNOLOGY
019-4727354-002
ELECTRICAL RELIABILITY
 
019-4779446-001
WADE TRACTOR & EQUIPMENT INC
019-4727363-001
LIFETOUCH NATIONAL SCHOOL STUDIOS INC
 
019-4779447-001
LAMSON & DAVIS TRUE VALUE INC
019-4727399-001
POST PROPERTIES INC
 
019-4779450-001
VELOCITY MANUFACTURING INC
019-4727399-002
POST PROPERTIES INC
 
019-4779451-001
ADVANCED FILTRATION SYSTEMS LP
019-4727401-004
VOLUNTEERS OF AMERICA OF INDIANA, INC.
 
019-4779452-001
ARTISTIC GLASS & MIRROR CO INC
019-4727439-001
G M G PUBLISHING CORP
 
019-4779453-001
DYNAMIC DIAGRAMS INC
019-4727461-001
ESSILOR LABORATORIES OF
 
019-4779454-001
CBL & ASSOCIATES PROPERTIES
019-4727481-003
CONAGRA FOODS INC
 
019-4779455-001
NEW BEDFORD THREAD CO INC
019-4727493-003
SUBURBAN PROPANE PARTNERS LP
 
019-4779458-001
VALENTINE CLARK
019-4727493-004
SUBURBAN PROPANE PARTNERS LP
 
019-4779459-001
TRITON STONE GROUP OF KNOXVILL
019-4727493-005
SUBURBAN PROPANE PARTNERS LP
 
019-4779462-001
SOUTHWAY CRANE & RIGGING
019-4727495-001
CLINTON COUNTY OF PROTHONOTARY
 
019-4779464-001
NASHVILLE TEMPERED GLASS
019-4727496-001
LIFETOUCH NATIONAL SCHOOL
 
019-4779467-001
LOWENTHAL & ABRAMS PC
019-4727500-001
MILLER GROUP OF SAGINAW INC
 
019-4779470-001
MERCURY PROMOTIONS
019-4727533-001
SWOPE AUTO COMPANY INC
 
019-4779471-001
CENTRAL WHOLESALERS INC
019-4727533-002
SWOPE AUTO COMPANY INC
 
019-4779474-001
LOCKROWS INC
019-4727551-002
MEL STEVENSON & ASSOCIATES INC
 
019-4779477-001
GONZALES DESIGN ENGINEERING CO
019-4727590-004
FRIENDSHIP HOUSE
 
019-4779479-001
BAMBURG HEATING AND AIR COND
019-4727601-002
COPILEVITZ & CANTER LLC
 
019-4779480-001
MARSHALL ANIMAL CLINIC INC
019-4727602-001
ALLEN COUNTY OF
 
019-4779482-001
MELVINDALE CITY OF
019-4727652-002
MATERIAL MANAGEMENT SERVICES
 
019-4779483-001
J & J SEAFOOD BAR & GRILL INC
019-4727661-001
HEAD COUNTRY FOOD PRODUCTS INC
 
019-4779484-001
OPPENHEIMER MARCHITELLI KORN &


 
Exhibit L-279

--------------------------------------------------------------------------------

 


019-4727692-003
SIMPLEX GRINNELL CORPORATION
 
019-4779485-001
VOLUNTEERS OF AMERICA BATON
019-4727692-004
SIMPLEX GRINNELL CORPORATION
 
019-4779487-001
MID MICHIGAN COMMUNITY COLLEGE
019-4727702-001
DUFOUR PASTRY KITCHENS INC
 
019-4779488-001
HEARTQUIST RICHARD P
019-4727718-002
TDS TELECOMMUNICATIONS CORP
 
019-4779489-001
MOTIONS INDUSTRIES INC
019-4727718-003
TDS TELECOMMUNICATIONS CORP
 
019-4779490-001
RA LIN & ASSOCIATES
019-4727718-004
TDS TELECOMMUNICATIONS CORP
 
019-4779491-001
DANS HEATING & COOLING
019-4727751-001
THOMAS MARCEL DDS
 
019-4779492-001
EXTREME PRECISION SCREW
019-4727762-002
BELK INC
 
019-4779495-001
4 SEASONS HEATING & AIR INC
019-4727774-001
HENRY J AUSTIN HEALTH CENTER
 
019-4779496-001
CHILDRENS SERVICES OF ROXBURY
019-4727777-001
SPRINGHILL BAPTIST CHURCH
 
019-4779498-001
IMI JEFFERSON POINTE LLC
019-4727786-002
PRIME HOSPITALITY CORP
 
019-4779500-001
LONGS DAYTON TIRE INC
019-4727796-001
CHRISTIAN SELLS INC
 
019-4779501-001
GREATER FAITH OUTREACH MISSION
019-4727805-002
SUPERIOR PRINTING INK CO INC
 
019-4779502-007
HANTEL TECHNOLOGIES INC
019-4727813-001
STERLING CUT GLASS COMPANY INC
 
019-4779503-001
GANDYS DAIRIES LLC
019-4727844-002
FAMILY & CHILD SERVICES OF
 
019-4779504-001
GARCIA JUAN
019-4727855-001
NAMASCO CORPORATION
 
019-4779505-001
A A A DEPENDABLE AIR INC
019-4727855-002
NAMASCO CORPORATION
 
019-4779506-001
MARWEST LLC
019-4727855-003
NAMASCO CORPORATION
 
019-4779507-001
WEST 57 HOTEL LP
019-4727855-004
NAMASCO CORPORATION
 
019-4779509-001
BLACK MANN & GRAHAM LLP
019-4727921-003
KAPLAN INC
 
019-4779510-001
SOUND PRODUCTIONS
019-4727921-005
KAPLAN INC
 
019-4779511-001
TN MASTER TILE LP
019-4727926-001
DAVLYN INDUSTRIES INC
 
019-4779512-001
ELECTRICAL INSULATION SUPPLIER
019-4727955-004
JOHNS HOPKINS UNIVERSITY
 
019-4779513-001
ALL BRAND NEW ENGLAND LLC
019-4727955-005
JOHNS HOPKINS UNIVERSITY
 
019-4779514-001
SEISSENSCHMIDT CORPORATION
019-4727963-001
NUSIN INC
 
019-4779515-001
BENTON REFRIGERATION INC
019-4727963-002
NUSIN INC
 
019-4779518-001
FROST GONZALES LLC
019-4728013-004
HILTON HEAD HEALTH INSTITUTE
 
019-4779519-001
THORSET COMFORT SYSTEM INC
019-4728026-001
ELDER BEERMAN STORES CORP THE
 
019-4779521-001
BENICIA INDUSTRIES INC
019-4728027-001
KEATING RITCHIE & SWICK
 
019-4779522-001
ACTIVE INFUSION LLC
019-4728030-001
RIDGE PRECISION PRODUCTS INC
 
019-4779523-001
PROVIDENT FOUNDATION INC
019-4728036-001
FIRST PRESBYTERIAN CHURCH OF
 
019-4779525-001
CORINTHIAN SCHOOLS INC
019-4728045-001
SPECIALTY DIRECTORY
 
019-4779526-001
PSE&G
019-4728059-002
CATERPILLAR INC
 
019-4779527-001
SIEGEL CERBONE & MAZZEI LLP
019-4728059-003
CATERPILLAR INC
 
019-4779528-001
DUFF SPRING CO INC
019-4728067-001
FAYETTE COUNTY HEALTH CENTER
 
019-4779529-001
SUNSET 7
019-4728078-001
WOLFF SHOE COMPANY
 
019-4779530-001
CLEAN VENTURE INC
019-4728080-001
HOWELLS TRUCK & GIANT TIRE INC
 
019-4779531-001
TAM BUSINESS SYSTEMS INC
019-4728100-002
STRYKER CORPORATION
 
019-4779532-001
FOX MEADOWS SOFTWARE LTD
019-4728100-003
STRYKER CORPORATION
 
019-4779533-001
BRAND UNION THE
019-4728109-005
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779534-001
DORAL REFINING CORP
019-4728109-006
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779535-001
PORTAGAS INC
019-4728109-007
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779536-001
PETERBILT OF BALTIMORE LLC
019-4728109-008
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779537-001
OCTAGON RESEARCH SOLUTIONS INC
019-4728109-009
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779542-001
JOE EAST HEATING AND AIR
019-4728109-010
UNIV OF TX HEALTH SCIENCE CTR
 
019-4779544-001
J TOWN PRE SCHOOL INC
019-4728109-012
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779545-001
AMERICAN RAILCAR INDUSTRIES
019-4728109-013
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779546-001
CENTRAL NATIONAL GOTTESMAN INC
019-4728109-014
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779547-001
BOCA BULB INC
019-4728109-016
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779548-001
LEVITIN JEFFREY
019-4728109-017
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779549-001
M & K METAL PROCESSORS INC
019-4728109-018
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779552-001
MULTICULTURAL COMMUNITY SVC
019-4728109-019
UNIV OF TX HEALTH SCIENCE CENTER
 
019-4779553-001
HALLIDAY SAND & GRAVEL INC
019-4728109-024
UNIV OF TX HEALTH SCIENCE CENTER AT HOUS
 
019-4779554-001
COY BROTHERS INC
019-4728150-001
SHAKESPEARE THEATRE
 
019-4779555-001
TUCSON BUSINESS INVESTMENTS
019-4728150-002
SHAKESPEARE THEATRE
 
019-4779556-001
J & J CONTRACTORS INC
019-4728163-001
PHOENIX FAMILY PHYSICIANS PC
 
019-4779557-001
SAG MARK INC
019-4728164-004
PARKER HANNIFIN CORPORATION
 
019-4779558-001
ZARA USA INC
019-4728190-002
RUTTER COMMUNICATIONS NETWORK
 
019-4779559-001
HEADWAY CORPORATE STAFFING SVC
019-4728192-001
MAC PRODUCTIONS INC
 
019-4779561-001
GRANDBRIDGE REAL ESTATE CAPIT


 
Exhibit L-280

--------------------------------------------------------------------------------

 


019-4728215-001
FEMME COMP INCORPORATED
 
019-4779564-001
NUPI AMERICAS INC
019-4728221-010
EDWARDS A G & SONS INC
 
019-4779566-001
REFRIGERATION CO THE
019-4728221-011
EDWARDS A G & SONS INC
 
019-4779568-001
CONNOR CONCEPTS INC
019-4728225-001
7 ELEVEN INC
 
019-4779569-001
MURPHY MECHANICAL INCORPORATED
019-4728239-004
HEALTHTRUST PURCHASING GROUP LP
 
019-4779570-001
RZ & ASSOCIATES INC
019-4728261-001
OAK CREEK APARTMENTS
 
019-4779574-001
CENTRAL JEWISH COUNCIL INC
019-4728287-002
CONAIR CORPORATION
 
019-4779575-001
PERFORMANCE DESIGN LAB
019-4728287-003
CONAIR CORPORATION
 
019-4779576-001
ILMOR ENGINEERING INC
019-4728293-001
AEGIS INSURANCE SERVICES INC
 
019-4779577-001
NASHOBA BROOKS SCHOOL OF
019-4728294-001
JANNING BOB
 
019-4779578-001
STONY BROOK HOSPITAL
019-4728304-001
LITERARY CLASSICS OF THE
 
019-4779579-001
ENVIRONMENTAL MANAGEMENT
019-4728328-004
FLEETPRIDE INC
 
019-4779580-001
MOSAICS OF AMERICA INC
019-4728359-001
HAIGHT FRED A DDS
 
019-4779581-001
WASKER DOOR WIMMER &
019-4728362-004
JALLER RAAD INC.
 
019-4779582-001
PALM BEACH PAIN MANAGEMENT
019-4728363-002
AVERITT EXPRESS INC
 
019-4779583-001
AMERICAN SERVICES CORP
019-4728363-003
AVERITT EXPRESS INC
 
019-4779585-001
CONCANNONS PASTRY SHOP LLP
019-4728380-001
CIBER INC
 
019-4779588-001
ROBINWOOD SURGERY CENTER LLC
019-4728380-002
CIBER INC
 
019-4779589-001
PRIORITY CARE LLC
019-4728381-002
ROGERS LTD INC
 
019-4779590-001
TITAN SPECIALTIES LTD
019-4728381-003
ROGERS LTD INC
 
019-4779591-001
ADVANCED CARBIDE TOOL CO INC
019-4728381-004
ROGERS LTD INC
 
019-4779592-001
MCT ENTERPRISES
019-4728381-005
ROGERS LTD INC
 
019-4779595-001
UNIQUE INSTRUMENTS INC
019-4728381-006
ROGERS LTD INC
 
019-4779596-001
MART CAUDLE CORPORATION
019-4728382-001
JOSTIN CONCRETE CONSTRUCTION
 
019-4779598-001
TORRINGTON CITY OF
019-4728386-001
CARGILL INC
 
019-4779599-001
ROTHKOFF JEROLD E
019-4728386-002
CARGILL INC
 
019-4779600-001
WOOD GROUP PRESSURE CONTROL
019-4728386-003
CARGILL INC
 
019-4779602-001
LEADING EDGE PERSONNEL LTD
019-4728387-001
OUR LADY OF PERPETUAL HELP
 
019-4779603-001
CLARK INVESTMENTS LLC
019-4728398-001
HAMLET APARTMENTS HOMES INC
 
019-4779604-001
DELEONS BROMELIAD WORLD INC
019-4728403-003
VAN DYNE CROTTY CO
 
019-4779605-001
PH2T INC
019-4728423-001
BELLMORE MABEL
 
019-4779606-001
POTPARIC ZORAN MD
019-4728453-001
UNDERWOOD MEMORIAL HOSPITAL NJ
 
019-4779607-001
MBI ASSOCIATES INC
019-4728466-003
THOMPSON HOSPITALITY
 
019-4779609-001
AYCO COMPANY LP THE
019-4728477-001
ZION LUTHERN CHURCH
 
019-4779610-001
CLARKS AG CENTER INC
019-4728488-001
MAGNA SEATING SYSTEMS INC
 
019-4779611-001
AMEDISYS TENNESSEE LLC
019-4728493-001
SALEM TOWN OF
 
019-4779613-001
MISSOURI SYSTEM UNIVERSITY OF
019-4728501-003
MARSH USA INC
 
019-4779614-001
KEY CAST STONE COMPANY INC
019-4728505-001
TOTAL 1 SERVICES CORPORATION
 
019-4779615-001
UNITED CHURCH OF CHRIST INC
019-4728510-001
GREENEVILLE CHURCH OF CHRIST
 
019-4779616-001
SYNERGIS
019-4728510-002
INTRADECO
 
019-4779617-001
NOVASOFT INFORMATION TECH
019-4728531-002
HAMPTON FAMILY PRACTICE
 
019-4779618-002
DANS SANITATION INC
019-4728531-003
HAMPTON FAMILY PRACTICE
 
019-4779619-001
SHIVA SHANKER PC
019-4728541-001
INDUSTRIAL EQUIPMENT &
 
019-4779621-001
FAMILY WELLNESS CENTER
019-4728547-005
NATIONAL RAILROAD PASSENGER CO
 
019-4779623-001
VALLEY COMMUNICATIONS INC
019-4728579-001
BYRAM BUS LINE
 
019-4779624-001
RAPID GLOBIAL BUSINESS
019-4728579-002
BYRAM BUS LINE INCORPORATED
 
019-4779625-001
CARTON CRAFT SUPPLY INC
019-4728581-002
ST VINCENT HOSPITAL & HEALTH
 
019-4779626-001
NEW HAVEN TRAVEL INC
019-4728581-004
ST VINCENT HOSPITAL & HEALTH
 
019-4779628-001
CLEMENTS SUSAN C
019-4728586-001
BAKER CONCRETE CONSTRUCTION
 
019-4779630-001
NEW DIMENSIONS INC
019-4728586-002
BAKER CONCRETE CONSTRUCTION
 
019-4779631-001
PREMIER STEEL SERVICES LLC
019-4728595-001
MULTIPLE SCLEROSIS ASSOCIATION
 
019-4779633-001
NIGRO CONSTRUCTION INC
019-4728596-006
MANORCARE HEALTH SERVICES INC
 
019-4779634-001
JIM AND DUDES PLUMBING AND
019-4728629-001
PIKE TOWNSHIP SCHOOL BUILDING
 
019-4779635-001
TOTAL RETAIL SOLUTIONS INC
019-4728629-002
PIKE TOWNSHIP SCHOOL BUILDING
 
019-4779636-001
LIGHTHOUSE LAND TITLE
019-4728647-037
DUKE UNIVERSITY
 
019-4779637-001
MEDICAL ARTS CENTER OF
019-4728648-007
MARTIN MARIETTA MATERIALS INC
 
019-4779638-001
AUTOBUSES TIERRA CALIENTE INC
019-4728648-008
MARTIN MARIETTA MATERIALS INC
 
019-4779639-001
FOOD CATERING INC
019-4728661-001
ZELLER INSURANCE AGENCY INC
 
019-4779641-001
MARIAH OF OHIO LLC
019-4728670-003
EVERFAST INC
 
019-4779643-001
NEUROSURGICAL ASSOCIATES PC


 
Exhibit L-281

--------------------------------------------------------------------------------

 


019-4728679-005
GENUINE PARTS COMPANY INC
 
019-4779644-001
SPORTSMANS MARINA & LODGE
019-4728679-007
GENUINE PARTS COMPANY INC
 
019-4779645-001
SWEAT MEMORIAL BAPTIST CHURCH
019-4728679-008
GENUINE PARTS COMPANY INC
 
019-4779646-001
VISITING NURSE ASSOCIATION OF
019-4728679-009
GENUINE PARTS COMPANY INC
 
019-4779650-001
CERTIFIED ELECTRIC INC
019-4728679-010
GENUINE PARTS COMPANY INC
 
019-4779652-001
ACME MERCHANDISE CORPORATION
019-4728679-013
GENUINE PARTS COMPANY INC
 
019-4779655-001
CHESAPEAKE CONFERENCE ASSOC
019-4728679-014
GENUINE PARTS COMPANY INC
 
019-4779658-001
COPY CORPS OF ILLINOIS LLC
019-4728679-015
GENUINE PARTS COMPANY INC
 
019-4779660-001
BRIGHTON PITTSFORD AGENCY INC
019-4728679-016
GENUINE PARTS COMPANY INC
 
019-4779661-001
CARDIOLOGY CLINIC SAN ANTONIO
019-4728679-017
GENUINE PARTS COMPANY INC
 
019-4779662-001
POSTELL ASSOCIATES INC
019-4728679-018
GENUINE PARTS COMPANY INC
 
019-4779663-001
KVM DESIGNS LLC
019-4728679-019
GENUINE PARTS COMPANY INC
 
019-4779664-001
NORPOINT HOLDING ENTERPRISES
019-4728679-020
GENUINE PARTS COMPANY INC
 
019-4779665-001
WEST MILFORD PHYSICAL THERAPY
019-4728679-021
GENUINE PARTS COMPANY INC
 
019-4779666-001
SMITHGROUP COMPANIES INC
019-4728679-022
GENUINE PARTS COMPANY INC
 
019-4779667-001
CASTRO GEORGE E MC FACC
019-4728679-023
GENUINE PARTS COMPANY INC
 
019-4779668-001
RETINA VITREOUS CENTER PA
019-4728679-024
GENUINE PARTS COMPANY INC
 
019-4779668-002
RETINA VITREOUS CENTER PA
019-4728679-025
GENUINE PARTS COMPANY INC
 
019-4779670-001
MEADOWS REGIONAL MEDICAL CENT
019-4728679-026
GENUINE PARTS COMPANY INC
 
019-4779671-001
ENSSO CORPORATION
019-4728679-027
GENUINE PARTS COMPANY INC
 
019-4779673-001
AMERICAN ASSOCIATED DRUGGISTS
019-4728679-028
GENUINE PARTS COMPANY INC
 
019-4779675-001
PETERS FINANCIAL SERVICES INC
019-4728679-029
GENUINE PARTS COMPANY INC
 
019-4779676-001
DIRKS HEATING & COOLING INC
019-4728679-039
GENUINE PARTS COMPANY INC
 
019-4779678-001
KANSAS FARM BUREAU
019-4728681-001
DURON INC
 
019-4779680-001
STARLING PRINTING INC
019-4728681-002
DURON INC
 
019-4779682-001
STOROPACK INC
019-4728681-003
DURON INC
 
019-4779683-001
GROVE CITY CHURCH OF THE NAZAR
019-4728681-004
DURON INC
 
019-4779684-001
TOTAL FILTRATION SERVICES INC
019-4728681-005
DURON INC
 
019-4779685-001
WHEELER RICHARD
019-4728681-006
DURON INC
 
019-4779686-001
DIRECT SOURCE
019-4728681-008
DURON INC
 
019-4779687-001
SUBURBAN PROPANE LP
019-4728681-009
DURON INC
 
019-4779688-001
A A A TENT AND AWNING COMPANY
019-4728681-010
DURON INC
 
019-4779690-001
PINEVIEW BAPTIST CHURCH OF
019-4728681-011
DURON INC
 
019-4779692-001
ACE BOLT & SCREW CO INC
019-4728681-012
DURON INC
 
019-4779693-001
GENERAL SUPPLY & SERVICE INC
019-4728681-014
DURON INC
 
019-4779694-001
DES MOINES WHEEL & RIM COMPANY
019-4728701-004
CARDINAL HEALTH INC
 
019-4779695-001
GENESEE COUNTY LAND BANK
019-4728701-008
CARDINAL HEALTH INC
 
019-4779696-001
PRECISION CARS OF LEXINGTON
019-4728711-001
PAUL H GESSWEIN & CO INC
 
019-4779697-001
HANNA PAPER RECYCLING
019-4728722-001
HCA INC
 
019-4779698-001
AVON WORKSHOP INC
019-4728722-002
HCA INC
 
019-4779699-001
RITCHIE KIM ELLIS PC
019-4728722-003
HCA INC
 
019-4779700-001
SCHONFELD & GOLDRING LLP
019-4728734-001
WOLFSON DAVID ATTORNEY
 
019-4779701-001
KENTUCKY GENERAL GOVERNMENT
019-4728746-007
CITY ELECTRIC SUPPLY CO INC
 
019-4779703-001
BLOOMINGDALES BY MAIL LTD
019-4728746-008
CITY ELECTRIC SUPPLY CO INC
 
019-4779704-001
HAHIRA METHODIST CHURCH
019-4728746-010
CITY ELECTRIC SUPPLY CO INC
 
019-4779705-001
FRESENIUS MEDICAL CARE CARDIO
019-4728746-011
CITY ELECTRIC SUPPLY CO INC
 
019-4779706-001
GARRETT COM
019-4728746-012
CITY ELECTRIC SUPPLY CO INC
 
019-4779707-001
UNITED STATES POSTAL SERVICE
019-4728746-013
CITY ELECTRIC SUPPLY CO INC
 
019-4779712-001
BELL INVESTMENT ADVISORS INC
019-4728763-005
UNIVERSAL HEALTH SERVICES INC
 
019-4779714-001
C & G PARTNERS LLC
019-4728763-006
UNIVERSAL HEALTH SERVICES INC
 
019-4779715-001
TEITELBAUM & BASKIN LLP
019-4728778-001
XEBEC MANAGEMENT SERVICES INC
 
019-4779716-001
EDGECOMB JOHN D LAW OFFICE OF
019-4728799-011
SOUTHWEST AIRLINES CO INC
 
019-4779717-001
NEWARK CAR CARE CENTER INC
019-4728807-002
JACK MORTON WORLDWIDE INC
 
019-4779719-001
STANLEY HEATING AND AIR
019-4728839-004
RENTAL SERVICE CORP
 
019-4779720-001
SCHEVING INC
019-4728839-006
RENTAL SERVICE CORP
 
019-4779721-001
HEALTHCARE RESOURCES INC
019-4728851-007
OLD DOMINION FREIGHT LINE INC
 
019-4779721-002
HEALTHCARE RESOURCES INC
019-4728871-003
BRIGHT HORIZONS CHILDRENS
 
019-4779722-001
SUNNY ACRES NURSING HOME INC
019-4728871-004
BRIGHT HORIZONS CHILDRENS
 
019-4779724-001
ARC INDUSTRIES INC OF FRANKLIN
019-4728871-006
BRIGHT HORIZONS CHILDRENS
 
019-4779727-001
SABIC POLYMERLAND INC


 
Exhibit L-282

--------------------------------------------------------------------------------

 


019-4728880-011
MCCORMICK & COMPANY INC
 
019-4779728-001
C & E GUN SHOWS INC
019-4728880-014
MCCORMICK & COMPANY INC
 
019-4779729-001
PREMIER TEAM LLC
019-4728882-001
KERAMIDA INC
 
019-4779730-001
PULTE HOMES OF INDIANA LLC
019-4728886-001
RIEKER SHOE CORPORATION
 
019-4779731-001
WINDERMERE REAL ESTATE
019-4728906-001
MEADOWLAND FORD TRUCK
 
019-4779732-001
SHARP LAKEVIEW ATLANTA LLC
019-4728911-003
GLIDDEN COMPANY THE
 
019-4779733-001
SALON DEJOIE
019-4728911-004
GLIDDEN COMPANY THE
 
019-4779735-001
AHUENEME LP
019-4728911-005
GLIDDEN COMPANY THE
 
019-4779736-001
TOSHIKO MORI ARCHITECTS PLLC
019-4728911-006
GLIDDEN COMPANY THE
 
019-4779738-001
CUSHMAN FRUIT COMPANY INC
019-4728911-007
GLIDDEN COMPANY THE
 
019-4779740-001
IN RETURN
019-4728911-008
GLIDDEN COMPANY THE
 
019-4779741-001
MIDDLESEX UROLOGY PC
019-4728911-009
GLIDDEN COMPANY THE
 
019-4779742-001
KONICA MINOLTA BUSINESS SOLUTI
019-4728911-010
GLIDDEN COMPANY THE
 
019-4779744-001
BUENA VISTA CHARTER TOWNSHIP
019-4728926-001
POLLY SCATENA VASHERESSE & MAY
 
019-4779745-001
SHIPMAN FAMILY HOME CARE INC
019-4728934-013
FRESENIUS USA INC
 
019-4779746-001
RIETH RILEY CONSTRUCTION CO
019-4728934-014
FRESENIUS USA INC
 
019-4779747-001
METRO TIRE INC
019-4728945-001
HEALTHCARE BUSINESS RESOURCES
 
019-4779748-001
NEUROSURGICAL ASSOCIATES PC
019-4728956-001
CURRIE KENDALL POLASKY &
 
019-4779749-001
AIRGAS SOUTH INC
019-4728966-001
CARGILL INCORPORATED
 
019-4779750-001
BESS AIR CONDITIONING COMPANY
019-4728966-002
CARGILL INCORPORATED
 
019-4779752-001
OHIO REPRODUCTIVE MEDICINE
019-4728966-004
CARGILL INCORPORATED
 
019-4779753-001
HEALTHCARE QUALITY STRATEGIES
019-4728969-001
VALCO INDUSTRIES INC
 
019-4779757-001
CHOATE CHRIS
019-4728982-001
GLENN H BOYD MD PC
 
019-4779758-001
ALL STAR NAILS
019-4728988-001
WHOLE FOOD GROUP INC
 
019-4779759-001
MID STATE TRUCK EQUIPMENT INC
019-4728991-001
WOODBURN DRY CLEANERS INC
 
019-4779760-001
PHIPPS ENTERPRISES LLC
019-4729002-001
AMERICAN RED CROSS
 
019-4779763-001
PURINTAN ELECTRIC INC
019-4729005-003
BAPTIST HEALTH SYSTEMS
 
019-4779764-001
RUSSETT INSURANCE AGENCY INC
019-4729057-001
TEXTAINER EQUIPMENT
 
019-4779766-001
MENT BROTHERS IRON WORKS CO
019-4729093-001
NATIONAL DENTEX CORPORATION
 
019-4779767-001
THREE RIVERS JUNIOR COLLEGE
019-4729103-001
COLUMBUS EQUIPMENT COMPANY INC
 
019-4780013-002
ORACAL USA INC
019-4729136-003
KTVU PARTNERSHIP
 
019-4780067-003
TOWNSHIP OF LYNDHURST
019-4729141-002
TELIK INC
 
019-4780180-002
THE BRITTAIN LAW FIRM PA
019-4729151-001
SOUTHERN CLAY PRODUCTS INC
 
019-4780271-002
PULTE HOMES
019-4729164-001
LEK COMP INC
 
019-4780446-002
PROVIDENT LABEL GROUP LLC
019-4729165-001
B H AND L DECORATORS INC
 
019-4780496-002
BLIZZARD ENTERTAINMENT INC
019-4729221-001
TRUFAST CORPORATION
 
019-4780517-002
HUNTER NINAH
019-4729249-001
COOPER UNION FOR THE
 
019-4780575-002
PLAINS CAPITAL BANK
019-4729271-001
PERI LANDSCAPE INC
 
019-4780575-003
PLAINS CAPITAL BANK
019-4729279-001
MILES PETROLEUM INC
 
019-4780636-002
PREVAILANCE INC
019-4729286-003
PLASCO INC
 
019-4780848-002
CAMBRIDGE INVESTMENTS RESEARCH INC
019-4729327-001
WILLIAMS SCOTSMAN INC
 
019-4781036-002
KANSAS CITY KS COMMUNITY
019-4729340-001
LIVE OAK OB GYN PA
 
019-4781073-008
UNION FREE SCHOOL DISTRICT OF THE TARRYT
019-4729348-002
COPART INC
 
019-4781148-002
ROERIG OLIVERIA & FISHER LLP
019-4729364-001
VERMILLION AREA CHAMBER OF
 
019-4781148-003
ROERIG OLIVERIA & FISHER LLP
019-4729383-002
PROFESSIONAL INSURANCE
 
019-4781232-002
W SILVER RECYCLING INC
019-4729389-001
WIRELESS ELECTRONICS INC
 
019-4781254-002
BOON EDAM INC
019-4729408-002
OWENS & MINOR INC
 
019-4781267-002
AKROS PHARMA INC
019-4729409-002
PARKING COMPANY OF AMERICA INC
 
019-4781478-002
SOUTHEAST MANAGEMENT & LEASING
019-4729418-008
AUTOMATIC RAIN COMPANY
 
019-4781597-003
TIMES PUBLISHING COMPANY
019-4729418-009
AUTOMATIC RAIN COMPANY
 
019-4781678-009
CUMBERLAND VALLEY DISTRICT HEALTH DEPT I
019-4729418-010
AUTOMATIC RAIN COMPANY
 
019-4781678-010
CUMBERLAND VALLEY DISTRICT HEALTH DEPT I
019-4729421-001
HOUCK HAMILTON & ANDERSON PA
 
019-4781678-011
CUMBERLAND VALLEY DISTRICT HEALTH DEPT I
019-4729424-007
LOCKHEED MARTIN CORPORATION
 
019-4781678-012
CUMBERLAND VALLEY DISTRICT HEALTH DEPT I
019-4729424-009
LOCKHEED MARTIN CORPORATION
 
019-4781902-003
SOUTH GEORGIA GASTROENTEROLOGY & NUTRITI
019-4729424-010
LOCKHEED MARTIN CORPORATION
 
019-4781909-002
SJC HOME HEALTH SERVICES INC


 
Exhibit L-283

--------------------------------------------------------------------------------

 


019-4729424-012
LOCKHEED MARTIN CORPORATION
 
019-4781924-003
GIORDANOS ENTERPRISES INC
019-4729424-013
LOCKHEED MARTIN CORPORATION
 
019-4782014-002
EXCELLENT HOME CARE SERVICES
019-4729424-014
LOCKHEED MARTIN CORPORATION
 
019-4782130-002
WANAMAKER MEDIA LLC
019-4729426-001
VLADIKA GREGORY
 
019-4782204-002
CONNECTICUT DEPARTMENT OF
019-4729441-004
HAJOCA CORPORATION
 
019-4782207-002
J F DALEY INTERNATIONAL LTD
019-4729493-001
COPPER & BRASS SALES INC
 
019-4782207-003
J F DALEY INTERNATIONAL LTD
019-4729496-003
VERIZON COMMUNICATIONS INC
 
019-4782395-004
CHICAGO TRIBUNE COMPANY
019-4729547-001
FOUR C CONSTRUCTION INC
 
019-4782395-005
CHICAGO TRIBUNE COMPANY
019-4729547-002
FOUR C CONSTRUCTION INC
 
019-4782413-006
AGORA INC
019-4729553-001
NOWELL AMOROSO PA INC
 
019-4782413-007
AGORA INC
019-4729555-003
AGRO DISTRIBUTION LLC
 
019-4782452-002
WHITESVILLE STATE BANK
019-4729567-001
SEAL JET OF OHIO INC
 
019-4782452-003
WHITESVILLE STATE BANK
019-4729568-002
CARE FIRST
 
019-4782454-004
LOWER VALLEY HOSPITAL ASSOCIATION
019-4729581-001
QC FINANCIAL SERVICES #326
 
019-4782454-005
THE LOWER VALLEY HOSPITAL ASSOCIATION
019-4729611-001
BODYTUNING LLC
 
019-4782454-006
THE LOWER VALLEY HOSPITAL ASSOCIATION
019-4729625-001
WEAVER LAW OFFICE
 
019-4782560-002
WESTERN REFINING INC
019-4729628-001
PDR INC
 
019-4782567-002
CARDIOVASCULAR MEDICAL ASSOCIATES PC
019-4729630-002
TECHNA GLASS INC
 
019-4782574-002
TOBIAS INSURANCE GROUP INC
019-4729632-003
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATIO
 
019-4782610-002
MONTGOMERY COUNTY OF
019-4729636-001
PATSFALL YEAGER PFLUM LLC
 
019-4782610-003
MONTGOMERY COUNTY OF
019-4729637-003
SHERWIN WILLIAMS AUTOMOTIVE
 
019-4782610-004
MONTGOMERY COUNTY OF
019-4729637-004
SHERWIN WILLIAMS AUTOMOTIVE
 
019-4782610-005
MONTGOMERY COUNTY OF
019-4729637-006
SHERWIN WILLIAMS AUTOMOTIVE
 
019-4782623-002
MELROSE PARK VILLAGE OF
019-4729657-001
NATIONAL ACOUSTICS INC
 
019-4782679-002
ST ELIZABETH HEALTH SERVICES INC
019-4729660-002
FLORIDA UTILITY TRAILERS INC
 
019-4782722-002
BRANTLEY COUNTY OF
019-4729661-001
COURAGE CAPITAL MANAGEMENT LLC
 
019-4782723-003
SOUTHWEST GEORGIA REGIONAL MED
019-4729701-001
OVERTON PICKETT EMERGENCY
 
019-4782758-004
ALEXION PHARMACEUTICALS INC
019-4729705-002
RNR AUTOMOTIVE REFINISHING INC
 
019-4782827-003
BUCKEYE HOME HEALTH CENTER INC
019-4729725-002
FIRST BAPTIST CHURCH
 
019-4782864-004
BOARDMAN MOLDED PRODUCTS INC
019-4729749-001
AMNET NEW YORK INC
 
019-4782873-002
SCHOOL ADMINISTRATIVE UNIT 48
019-4729759-001
INSIGHT COMMUNICATIONS
 
019-4782875-002
HARRISON E PATRICK
019-4729774-002
JOHN MORRELL & CO INC
 
019-4782917-002
BAJTALA MANAGEMENT INC
019-4729774-003
JOHN MORRELL & CO INC
 
019-4783014-002
SHEMIN NURSERIES INC
019-4729774-005
JOHN MORRELL & CO INC
 
019-4783050-002
FIRST BANK FLORIDA
019-4729784-001
CLEAR CHANNEL OUTDOOR
 
019-4783050-003
FIRST BANK FLORIDA
019-4729786-003
GUARDIAN LIFE INSURANCE CO
 
019-4783067-004
THE PROMPTCARE COMPANIES INC
019-4729786-004
GUARDIAN LIFE INSURANCE CO
 
019-4783194-002
GENETIC I D INC
019-4729799-003
KONE INC
 
019-4783221-003
RES CARE INC DBA ARBOR EDUCATION AND TRA
019-4729799-004
KONE INC
 
019-4783378-002
ANDERSON NEWS LLC
019-4729822-001
CERTECH INC
 
019-4783567-004
HAMAMTSU CORPORATION
019-4729871-001
ASTOR WINE & SPIRITS INC
 
019-4783654-002
BANK OF PRINCETON
019-4729871-002
ASTOR WINE & SPIRITS INC
 
019-4783703-003
SPRING MEDICAL CENTER
019-4729873-001
KASOWITZ BENSON TORRES &
 
019-4783703-005
SPRING MEDICAL CENTER
019-4729873-002
KASOWITZ BENSON TORRES &
 
019-4783715-002
AMERICAN NATIONAL INSURANCE
019-4729873-003
KASOWITZ BENSON TORRES &
 
019-4783781-002
NORTH SHORE RADIATION THERAPY
019-4729892-002
QUAKER OATS COMPANY THE
 
019-4783795-002
CABLEVISION OF MONMOUTH INC
019-4729892-003
QUAKER OATS COMPANY THE
 
019-4783895-004
PEOPLES BANK & TRUST COMPANY
019-4729892-005
QUAKER OATS COMPANY THE
 
019-4783895-005
PEOPLES BANK & TRUST COMPANY
019-4729896-002
HUGHES SUPPLY INC
 
019-4783895-006
PEOPLES BANK & TRUST COMPANY
019-4729930-001
CLARK TECHNOLOGY SYSTEMS INC
 
019-4783895-007
PEOPLES BANK & TRUST COMPANY
019-4729933-001
ROTATION DYNAMICS CORPORATION
 
019-4783915-002
STEINER MANAGEMENT SERVICES
019-4729936-001
MEASUREMENT INC
 
019-4783915-003
STEINER MANAGEMENT SERVICES
019-4729939-001
ELWYN INC
 
019-4784029-004
USA DISCOUNTERS LTD
019-4729946-002
AMERICAN HEALTH NETWORK INC
 
019-4784268-003
LOS ANGELES COUNTY OF
019-4729955-005
UNIQUE PEOPLE SERVICES INC
 
019-4784312-002
OWENS DISTRIBUTORS INC
019-4729957-001
LAMPCO FEDERAL CREDIT UNION
 
019-4784327-003
LOW COUNTRY BILLING ASSOCIATES INC
019-4729958-001
SELCO ENGINEERING INC
 
019-4784359-002
CARDIOVASCULAR CONSULTANTS OF MAINE PA


 
Exhibit L-284

--------------------------------------------------------------------------------

 


019-4729987-001
CUMMINGS HEALTH CARE FACILITY
 
019-4784389-002
BUCKSKIN MINING COMPANY
019-4729990-003
DE LA RUE NORTH AMERICA INC
 
019-4784420-002
WESTERN BRANCH DIESEL INC
019-4730001-001
CONNIE LILES AUTO PARTS INC
 
019-4790013-002
VETERNARY REFFERRAL CENTER
019-4730057-002
RATLIFF ENTERPRISES INC
 
019-4790356-001
JANICE MCKENZIE COLE
019-4730058-002
MUGS UP ROOT BEER LLC
 
019-4790817-001
CHI CARSON INC
019-4730061-001
FLORIDA ROCK INDUSTRIES INC
 
019-4790818-001
E & T CAPITAL RESOURCES LLC
019-4730069-001
BASS PRO INC
 
019-4796784-003
READY PAC PRODUCE INC
019-4730069-002
BASS PRO INC
 
019-4815252-003
ZOTOS INTERNATIONAL INC
019-4730069-003
BASS PRO INC
 
019-4815334-001
2 WATER, INC.
019-4730072-001
TAYLOR MADE GLASS OHIO INC
 
019-4815429-001
GIRL SCOUTS OF NEW MEXICO TRAILS, INC.
019-4730099-002
SUMMER CLASSES INC
 
019-4815527-001
WEST ALABAMA NEPHROLOGY PC
019-4730099-003
SUMMER CLASSIC INC
 
019-4815532-001
NAVY CITY METALS, INC.
019-4730106-003
INSTRUMENTAL INFLUENCE INC
 
019-4815633-001
WILLIAM PITT REAL ESTATE LLC
019-4730112-001
GEOMARK RESEARCH LTD
 
019-4915679-001
CORRELL PRINTING INCORPORATED
019-4730122-001
ALLIED SINTERINGS INC
 
019-4915681-001
GOLDEN ARCH DEVELOPMENT CORPORATION
019-4730178-002
EFG CAPITOL INTERNATIONAL CORP
 
019-4915707-001
BEANTOWN SPORTS, INC.
019-4730181-002
GREATER PROVIDENCE YMCA
 
019-4915797-001
SIMON'S AUTO REPAIR, INC.
019-4730200-002
NATIONWIDE INSURANCE
 
019-4915923-002
DEPENDABLE CLEANERS, INC.
019-4730203-001
WESTERN TECH MARKETING INC
 
019-4915927-001
GREATER COLUMBUS LEARNING CENTER, INC.
019-4730214-005
ABF FREIGHT SYSTEM INC
 
019-4915963-001
M DENNIS SHAFER
019-4730214-007
ABF FREIGHT SYSTEM INC
 
019-4915970-001
KZMSS AGAIN, LLLP
019-4730214-008
ABF FREIGHT SYSTEM INC
 
019-4916010-001
MACHINE MEDIC CORPORATION
019-4730214-009
ABF FREIGHT SYSTEM INC
 
019-4916081-001
HEALTHWISE PROFESSIONALS INC.
019-4730214-010
ABF FREIGHT SYSTEM INC
 
019-4916103-001
WESTERN SLOPE DETAILING LLC
019-4730214-012
ABF FREIGHT SYSTEM INC
 
019-4916115-001
BLUE FROG SOLUTIONS, INC
019-4730220-001
BAKER & ASSOCIATES INC
 
019-4916125-001
BUTLER COUNTY FAMILY YOUNG MENS CHRISTIA
019-4730234-001
MCI SERVICE PARTS INC
 
019-4916128-001
SIMMONDS PRECISION PRODUCTS, INC.
019-4730234-002
MCI SERVICE PARTS INC
 
019-4916148-002
STEPHEN JR AND PAMELA JACOBS
019-4730275-001
MEDECISION INC
 
019-4916191-001
EAGLE CLEANING CORPORATION
019-4730276-001
SPOT WELDING CONSULTANTS INC
 
019-4916203-001
MEMBERSFIRST, INC
019-4730290-002
AMERICAN SERVICE CENTER
 
019-4916206-001
ACCUTECH SYSTEMS CORP.
019-4730290-003
AMERICAN SERVICE CENTER
 
019-4916220-001
PINE MOUNTAIN DEVELOPING, L.L.C.
019-4730298-016
84 LUMBER COMPANY LP
 
019-4916303-002
DONALD F YERKS JR.
019-4730298-018
84 LUMBER COMPANY LP
 
019-4916303-003
DONALD F YERKS JR.
019-4730298-021
84 LUMBER COMPANY LP
 
019-4916322-001
MCG ENERGY SOLUTIONS, LLC
019-4730351-016
EILEEN FISHER INC
 
019-4916331-001
BALTAZAR ARIAS
019-4730351-017
EILEEN FISHER INC
 
019-4916468-001
TURIENTINE JANITORIAL, INC.
019-4730351-018
EILEEN FISHER INC
 
019-4916530-001
A CLEANER LIVING INC
019-4730351-019
EILEEN FISHER INC
 
019-4916568-001
WDG COMMUNICATIONS, INC.
019-4730351-020
EILEEN FISHER INC
 
019-4916602-001
LOVE'S METAL FABRICATION, INC
019-4730351-021
EILEEN FISHER INC
 
019-4916639-001
SOUTH BAY FABRICATION LLC
019-4730351-022
EILEEN FISHER INC
 
019-4916646-001
GMG JANITORIAL, INC.
019-4730351-023
EILEEN FISHER INC
 
019-4916681-001
DAVE NORRIS CONSTRUCTION
019-4730351-024
EILEEN FISHER INC
 
019-4916689-001
DEBBIE FOSTER
019-4730351-025
EILEEN FISHER INC
 
019-4916694-001
AGRISCAPE, INC.
019-4730382-001
J SPARGO & ASSOCIATES INC
 
019-4916699-001
SHAMROCK MANAGEMENT GROUP OF HOBART, L.L
019-4730387-001
HOSOKAWA MICRON INTERNATIONAL
 
019-4916726-001
PICASSO EMBROIDERY SYSTEMS, INC.
019-4730387-002
HOSOKAWA MICRON INTERNATIONAL
 
019-4916789-001
JOSHUA A PHILLIPS
019-4730396-001
SIESTA MR CBS RENTALS INC
 
019-4916814-001
SAFE DRAIN INC.
019-4730401-001
SWISHER INTERNATIONAL INC
 
019-4916913-001
HOLIDAY PARK PHYSICAL REHABILITATION, L.
019-4730401-002
SWISHER INTERNATIONAL INC
 
019-4916919-001
MAYO, INC., R. W.
019-4730416-001
SECRETS INC
 
019-4916920-001
AARDWOLF TERMITE AND PEST CONTROL, INC.
019-4730427-001
SPRADLIN LINDA
 
019-4918546-001
SOUTHPAW PRODUCTIONS INC
019-4730435-001
AAPER ALCOHOL AND CHEMICAL CO
 
019-4921640-002
LOVE'S METAL FABRICATION, INC


 
Exhibit L-285

--------------------------------------------------------------------------------

 


019-4730435-002
AAPER ALCOHOL AND CHEMICAL CO
 
019-4928315-001
DALRIADA ENTERPRISES D.C. LLC
019-4730449-001
LONG & FOSTER REAL ESTATE INC
 
019-5016970-001
ACADEMIA SAN JOSE HIGH SCHOOL
019-4730458-005
FLORIDA CARDIOLOGY PA
 
019-5017011-001
POND BROOK MACHINING, INC.
019-4730458-006
FLORIDA CARDIOLOGY PA
 
019-5017018-001
SWEETWATER BAKERY, INC.
019-4730478-002
JOHN DEERE LANDSCAPES INC
 
019-5017059-001
VILLA RANCHO BERNARDO HEALTHCARE LLC
019-4730478-006
JOHN DEERE LANDSCAPES INC
 
019-5017079-001
KEITH KLEINTOP
019-4730478-007
JOHN DEERE LANDSCAPES INC
 
019-5017178-001
SHERRY PRECISION DENTAL ART, INC
019-4730478-008
JOHN DEERE LANDSCAPES INC
 
019-5017305-001
MAHADEVAN G. KRISHNAN, MD PC
019-4730482-001
MALVERN GLASS INC
 
019-5017357-001
CHARLES ASHER
019-4730494-004
BROADWAY HEALTHCARE MANAGEMENT
 
019-5017444-001
CUSTOM SOFTWARE, INC.
019-4730560-001
TRITON BOATS
 
019-5017472-002
MODUSLINK CORPORATION
019-4730565-001
INDUSTRIAL COMMERCIAL PROPERTI
 
019-5017529-001
T. FIORE DEMOLITION INC. & T. FIORE RECY
019-4730568-001
JLH AUTOMOTIVE INC
 
019-5017541-001
BAIN DISTRIBUTORS, INC
019-4730572-003
HIGHWAY TRANSPORT CHEMICAL LLC
 
019-5017596-001
INDEPENDENCE TAPE COMPANY, INC.
019-4730572-005
HIGHWAY TRANSPORT PETROLEUM LLC
 
019-5017668-001
HEALTHCARE RECOVERY ALLIANCE CORPORATION
019-4730585-001
WILSONVILLE BAPTIST CHURCH
 
019-5017680-001
SNOWMEN INC
019-4730595-011
AMSOUTH BANK
 
019-5017696-001
DEAN EDMUND ALTENHOFEN, M.D., P.A.
019-4730595-012
AMSOUTH BANK
 
019-5017716-001
PRODUCTOS DON BERNA, INC.
019-4730612-010
STANDARD ENTERPRISES INC
 
019-5017738-001
ELECTROLURGY INC
019-4730612-011
STANDARD ENTERPRISES INC
 
019-5017739-001
HOLLAND PALLET REPAIR, INC.
019-4730612-012
STANDARD ENTERPRISES INC
 
019-5017749-001
EVENING SHADE, INC.
019-4730612-013
STANDARD ENTERPRISES INC
 
019-5017751-001
GPS INSIGHT, L.L.C. AND SEDONATECH, INC.
019-4730612-014
STANDARD ENTERPRISES INC
 
019-5017752-001
GOLF CARS & MORE, INC.
019-4730612-015
STANDARD ENTERPRISES INC
 
019-5017761-001
BIZ360 INC
019-4730612-016
STANDARD ENTERPRISES INC
 
019-5017765-001
HENRY CURRY
019-4730629-001
MERIDIAN DESIGN ASSOCIATES
 
019-5017788-001
FRONTLINE FREIGHT SYSTEMS OF FLORIDA INC
019-4730639-001
TRADEWINDS POWER CORP
 
019-5017792-001
SOLUTIONWARE, LTD.
019-4730641-001
JEWELL ASSOCIATES ENGINEERS IN
 
019-5017824-001
WILHELM CHIROPRACTIC, INC.
019-4730644-001
NEWTON COUNTY HEALTHCARE
 
019-5017854-001
EDWARD SANDELIUS
019-4730647-001
TOOMEY GEORGE
 
019-5017866-001
VAN PEENEN'S DAIRY, INC.
019-4730663-001
FIRST UNITED METHODIST CHURCH
 
019-5017866-002
VAN PEENEN'S DAIRY, INC.
019-4730683-001
BOLIVAR TRADING INC
 
019-5017870-001
PARAGON MEDSYSTEMS, LLC
019-4730703-001
PREJEANS RESTAURANT INC
 
019-5017889-001
OBS FINANCIAL SERVICES, INC
019-4730720-001
EDDIE YAKLINS FORD LINCOLN MERCURY LTD
 
019-5017939-001
ROBERT ZELVY
019-4730763-001
ST STEPHENS EPISCOPAL CHURCH
 
019-5017949-001
SARRAH SELBY
019-4730768-001
SHOPPING CENTER MANAGEMENT
 
019-5017995-001
ROBERT S EPSTEIN
019-4730785-003
ITT EDUCATIONAL SERVICES INC
 
019-5018007-001
A-QUICK BINDERY LLC
019-4730806-002
MILLERS HEALTH SYSTEMS INC
 
019-5018018-001
PRIDE CLEANERS, LLC
019-4730815-001
AES CLEAN TECHNOLOGY INC
 
019-5018065-001
DUNN INC
019-4730835-006
MORGAN STANLEY DW INC
 
019-5018236-001
OLMOS PARK PAINT & BODY INC
019-4730835-009
MORGAN STANLEY DW INC
 
019-5018283-001
CHARLESTON BAY CO., INC.
019-4730878-001
V ALEXANDER & CO INC
 
019-5018391-001
BARRASSO & SONS, INC
019-4730880-001
THERAPY CENTER THE LP
 
019-5018453-001
MARSHALL WOLF AUTOMATION, INC.
019-4730883-002
M & I TRUCK & EQUIPMENT SALES
 
019-5018492-001
NOVOA MARKETING SOLUTIONS, L.L.C.
019-4730906-001
EAGLE PASS HOUSING AUTHORITY
 
019-5018511-001
FULTON LUMBER & HOME CENTER, INC.
019-4730920-001
UNIVERSAL MARITIME SVCS CORP
 
019-5018553-001
MICHAEL GONZALES
019-4730934-005
BOLER COMPANY THE
 
019-5018555-001
B/4 & AFTER SERVICE, INC.
019-4730934-006
BOLER COMPANY THE
 
019-5018641-001
TOM HARMAN
019-4730934-008
BOLER COMPANY THE
 
019-5018662-001
ROBERT C. BEERS, P.C.
019-4730935-001
CALCASIEU PARISH SCHOOL BOARD
 
019-5018666-001
PUERTO VALLARTA OF FEDERAL WAY, INC.
019-4730935-003
CALCASIEU PARISH SCHOOL BOARD
 
019-5018698-001
BLUE STREAK ENTERPRISES LLC
019-4730948-001
ALABAMA LINE LOCATION CENTER I
 
019-5018717-001
ROBERT R MILLER JR & MARTHA CHASE TANNER
019-4730951-002
MIDWEST PULMONARY CONSULTANTS
 
019-5018787-001
VALLEY TOOLING AND MACHINING, INC.
019-4730952-003
CARRIAGE SERVICES INC
 
019-5018822-001
VAN WINGERDEN ASSOCIATES LLC
019-4730959-001
ARTHUR J GALLAGHER & CO
 
019-5018822-002
VAN WINGERDEN ASSOCIATES, L.L.C.
019-4730977-002
ENGLEWOOD HOSPITAL
 
019-5018915-001
APR, LLC
019-4730982-002
MIKIMOTO AMERICA CO LTD
 
019-5018923-001
GILMOUR MANUFACTURING COMPANY


 
Exhibit L-286

--------------------------------------------------------------------------------

 


019-4730999-001
MILLENIUM HOME HEALTH CARE INC
 
019-5018923-002
GILMOUR MANUFACTURING COMPANY & ROBERT
019-4730999-002
MILLENIUM HOME HEALTH CARE INC
 
019-5018965-001
CORNEY TRANSPORTATION, INC.
019-4731022-002
VWR INTERNATIONAL INC
 
019-5018999-001
GAVIN'S PERSONALIZED ATTIRE, INC.
019-4731023-012
WORLDWIDE FLIGHT SERVICES INC
 
019-5019003-001
KRZEMIEN ENTERPRISES, INC.
019-4731024-001
GREATER NORFOLK CORPORATION
 
019-5019004-001
WORK FIT MEDICAL, LLC
019-4731042-001
BIOSEEK INC
 
019-5019009-001
SAMKO REDEVELOPMENT LLC
019-4731045-001
ZEBRA TECHNOLOGIES CORP
 
019-5019102-001
CHERRY FARMS LLC
019-4731048-003
SDV USA INC
 
019-5019121-001
SITESCAPES, INC.
019-4731051-002
SHARP IMAGE ENERGY INC
 
019-5019158-001
CHERRY FARMS LLC
019-4731051-003
SHARP IMAGE ENERGY INC
 
019-5019523-001
DEJA VU AUDIO LTD.
019-4731063-003
BARLOWORLD HANDLING LP
 
019-5021502-001
DEAN EDMUND ALTENHOFEN, M.D., P.A.
019-4731063-004
BARLOWORLD HANDLING LP
 
019-5100431-001
FMHC CONSTRUCTION INC
019-4731122-004
DURHAM SCHOOL SERVICES
 
019-5119123-001
LED CONSULTING, INC.
019-4731122-005
DURHAM SCHOOL SERVICES
 
019-5119127-001
C Y M AUTO PARTS DISTRIBUTORS, INC
019-4731131-002
KATHLEEN A CAVANAUGH ATTORNEY
 
019-5119131-001
POTTERVILLE-BENTON TWP. VOLUNTEER FIRE D
019-4731132-001
ABBOTT LABORATORIES
 
019-5119138-002
FRANK G HRUPSA
019-4731132-002
ABBOTT LABORATORIES
 
019-5119139-001
FRANK G HRUPSA
019-4731139-002
SERVICE CORP INTERNATIONAL
 
019-5119235-001
VINCE T WINKLER
019-4731139-005
SERVICE CORP INTERNATIONAL
 
019-5119235-002
VINCE T WINKLER
019-4731139-006
SERVICE CORP INTERNATIONAL
 
019-5119331-001
ZERVOS AGENCY, INC.
019-4731176-001
BRIDGE TO AWARENESS
 
019-5119382-001
HOUT WELL SERVICE, INC.
019-4731182-003
JOHNSON CONTROLS INC
 
019-5119387-001
E&C PINOS, INC.
019-4731182-008
JOHNSON CONTROLS INC
 
019-5119397-001
PFENNIG FARMS, INC.
019-4731192-001
CARR & MCQUISTON DDS LTD
 
019-5119400-001
HAN CHANG CORPORATION
019-4731200-001
GTESS CORP
 
019-5119426-001
CHRISTIAN BARTELS ENTERPRISES, INC.
019-4731218-002
BRIDGEPOINTE GOODWILL
 
019-5119476-001
DOZIER M. WILLIAMS
019-4731219-001
NATIONAL EQUIPMENT SERVICES IN
 
019-5119478-001
VENICE CLASSIC PASTRY INC
019-4731252-001
CLARIAN HEALTH PARTNERS
 
019-5119542-001
INTERNATIONAL TEA IMPORTERS INCORPORATED
019-4731252-003
CLARIAN HEALTH PARTNERS
 
019-5119571-001
PAUL GAJDA
019-4731252-004
CLARIAN HEALTH PARTNERS
 
019-5119584-001
C & B STONE, INC.
019-4731252-005
CLARIAN HEALTH PARTNERS
 
019-5119737-001
FOOTHILLS CHILD DEVELOPMENT CENTER, INC.
019-4731256-001
BERKELEY MEADOWS CARE CENTER
 
019-5119764-001
NEW LEAF BIOFUEL LLC
019-4731257-001
TREDEGAR CORPORATION
 
019-5119792-001
DOUGLAS A KLINGLER
019-4731262-001
VARCO MOBILE HOMES INC
 
019-5119794-001
GREGORY W. SHIPMAN
019-4731267-002
HN REAL ESTATE GROUP LLC
 
019-5119804-001
MISSION SAN ANTONIO
019-4731267-003
HN REAL ESTATE GROUP LLC
 
019-5119840-001
FOOD IS FUN RESTAURANTS, INC.
019-4731267-004
HN REAL ESTATE GROUP LLC
 
019-5119930-001
KAT ENVIRONMENTAL, INC.
019-4731298-002
CLUB QUARTERS INC
 
019-5119990-001
TREECYCLE, LLC
019-4731305-001
CITY DASH INC
 
019-5120026-001
TREVINO INDUSTRIES INC
019-4731309-001
LYKINS COMPANIES INC
 
019-5120063-001
INTERIOR EXTERIOR DESIGNS, INC.
019-4731309-002
LYKINS COMPANIES INC
 
019-5120081-001
DESIGN PHOTOGRAPHY, INC.
019-4731309-003
LYKINS COMPANIES INC
 
019-5120084-001
J & J TIRE COMPANY, L.L.C.
019-4731311-001
WINGFOOT COMMERCIAL TIRE
 
019-5120155-001
WORLD GYM, INC.
019-4731333-001
KANSAS CITY CITY OF
 
019-5120185-001
LAKE SHORE STUDIOS, INC.
019-4731349-008
UNIVERSITY OF ALABAMA AT
 
019-5120189-001
ST. MARY OF THE NATIVITY
019-4731349-010
UNIVERSITY OF ALABAMA AT
 
019-5120210-001
TIMOTHY KILPATRICK
019-4731349-011
UNIVERSITY OF ALABAMA AT
 
019-5120217-001
CHARLES W. SCHMIDT, D.D.S., P.A.
019-4731349-012
UNIVERSITY OF ALABAMA AT
 
019-5120231-001
MICHAEL SLAVIK
019-4731349-013
UNIVERSITY OF ALABAMA AT
 
019-5120254-001
GERALD J. VISSER
019-4731349-015
UNIVERSITY OF ALABAMA AT
 
019-5120272-001
CITY OF CHEBOYGAN WWTP
019-4731349-016
UNIVERSITY OF ALABAMA AT
 
019-5120302-001
VALLEY TIRES & WHEELS INC.
019-4731349-017
UNIVERSITY OF ALABAMA AT
 
019-5120325-001
EDEN FARMS GREENHOUSE LLC
019-4731349-020
UNIVERSITY OF ALABAMA AT BIRMINGHAM
 
019-5120353-001
RUSSELL SCHILD
019-4731382-001
SHEPHERD CHEMICAL COMPANY THE
 
019-5120388-001
PAUL PERRIN
019-4731390-001
KUYKENDALL GREGORY J PC
 
019-5120450-001
NORTHSTAR HOME IMPROVEMENTS, INC.
019-4731394-002
SIERRA CHRISTIAN SCHOOL
 
019-5120491-001
CASCADE HEALTH CARE, INC.
019-4731422-001
SHORE INSURANCE INC
 
019-5120504-002
SCOOPS, LLC


 
Exhibit L-287

--------------------------------------------------------------------------------

 


019-4731446-001
HALLMARK CARDS INCORPORATED
 
019-5120529-001
BECHTEL FARMS
019-4731460-002
HDR ENGINEERING INC
 
019-5120539-001
ACCENT TECHNOLOGIES, INC.
019-4731466-001
TEXAS SOCIETY OF CERTIFIED
 
019-5120606-001
CITYWIDE WASTE REMOVAL, LTD
019-4731487-001
SOUTH TEXAS DIESEL SERVICE
 
019-5120622-001
M&S WASTE SERVICES, INC.
019-4731496-003
SENTARA HEALTHCARE
 
019-5120663-001
RONALD L. HOLSTINE AND STEPHANY M. HOLST
019-4731536-025
NOVACARE PA INC
 
019-5120718-001
VICTOR'S RELOCATION, INC.
019-4731536-026
NOVACARE PA INC
 
019-5120878-001
ORION FINANCIAL EXPRESS & ACCOUNTING INC
019-4731536-027
NOVACARE PA INC
 
019-5120916-001
MOREN AIR CONDITIONING AND SHEET METAL,
019-4731536-028
NOVACARE PA INC
 
019-5120952-001
GENE EDWARDS, JR.
019-4731536-029
NOVACARE PA INC
 
019-5120975-003
ALLIANCE CHRISTIAN SCHOOLS, INCORPORATED
019-4731544-001
W W ROTHMANN INC
 
019-5121102-001
ACTION POWER WASH CORPORATION
019-4731545-001
HELM DISTRIBUTING CO INC
 
019-5121105-001
HILLS VENDING, INC
019-4731546-001
PRAXAIR HEALTHCARE SERVICES
 
019-5121105-002
HILLS VENDING, INC
019-4731558-003
SCHOLASTIC BOOK FAIRS INC
 
019-5121105-003
HILLS VENDING, INC
019-4731558-004
SCHOLASTIC BOOK FAIRS INC
 
019-5121120-001
WOLCOTT, INC.
019-4731562-001
A T & T WIRELESS SERVICES INC
 
019-5121135-001
DUMPSTERS ON DEMAND LLC
019-4731574-001
BRIDGE INC THE
 
019-5121135-002
DUMPSTERS ON DEMAND LLC
019-4731586-001
INDIANA RAILROAD COMPANY THE
 
019-5121137-001
LAVA SPORT & FITNESS, LLC
019-4731593-002
JOHNSON DIVERSEY
 
019-5121159-001
PASADENA PET, INC.
019-4731593-003
JOHNSON DIVERSEY
 
019-5164752-001
SELECT MEDICAL CORPORATION
019-4731593-004
JOHNSON DIVERSEY
 
019-5221216-001
HOUSTON TRANSPORTATION, INCORPORATED
019-4731593-005
JOHNSON DIVERSEY
 
019-5221247-001
N & D ENTERPRISES, INC.
019-4731601-001
BOONE COUNTY AUTOMOTIVE INC
 
019-5221260-001
MCGREEVY'S MIDWEST MEAT CO INC
019-4731601-002
BOONE COUNTY AUTOMOTIVE INC
 
019-5221358-001
DERCO USA INC
019-4731608-001
MURPHY THOMAS P PC
 
019-5221484-001
PAUL STOUT
019-4731609-002
HOME DEPOT SUPPLY, THE
 
019-5221595-001
PRECISION MACHINED PARTS LLC
019-4731631-001
POPLAR GROVE VILLAGE
 
019-5221633-001
YOUNG YOO
019-4731638-001
TOTAL LOGISTIC CONTROL LLC
 
019-5221648-002
TECHNOLOGY CONCIERGES, INC.
019-4731643-001
COLUMBIA UNIVERSITY PRESS INC
 
019-5221690-002
THOMAS ZARTMAN
019-4731653-001
BROWN CHAPEL AME CHURCH
 
019-5221690-003
THOMAS ZARTMAN
019-4731657-001
BATTLE CREEK UNLIMITED INC
 
019-5221710-001
JAMES PROCTOR JR.
019-4731691-001
KINGS PROSPERITY INDUSTRIES
 
019-5221716-001
CONSOLIDATED WASTE SERVICES OF THE SANDH
019-4731720-001
WEST VOLUSIA ASSOC OF REALTORS
 
019-5221731-001
ASSOCIATED FORKLIFT, INC.
019-4731731-002
WALKER PARKING CONSULTANTS
 
019-5221758-001
RUBEN NAVA
019-4731747-001
AMERICAN LEGION DEPARTMENT OF
 
019-5222092-001
TREADWAY ENTERPRISES INC.
019-4731763-001
MILLER VALENTINE GROUP
 
019-5222231-001
A-Z MANUFACTURING AND SALES COMPANY, INC
019-4731763-002
MILLER VALENTINE GROUP
 
019-5222305-001
KEVIN KINNEY
019-4731765-001
CINCINNATI STEEL PRODUCTS
 
019-5222485-001
ITAL STONE, INC.
019-4731779-001
MCGEE BROS CO INC
 
019-5222529-001
TONKS & MOULTON MASONRY, INC.
019-4731801-031
SUSQUEHANNA BANCSHARES INC
 
019-5222669-001
CAPITAL CIRCLE HOTEL GROUP, LLC
019-4731810-001
SERVICE LEAGUE OF SAN MATEO
 
019-5223117-001
GILLIS & CREASY, LLC
019-4731822-002
BAX GLOBAL INC
 
019-5223687-002
HEALTHSOUTH OF AUSTIN, INC.
019-4732232-001
CORONADO TITLE CO
 
019-5223781-002
PROVIDER SERVICES, INC.
019-4732234-001
CUT ABOVE PET GROOMING INC
 
019-5223781-003
PROVIDER SERVICES, INC.
019-4732242-001
PHILIP ROSEN CO INC
 
019-5224003-001
HARLEM FITNESS GROUP, LLC
019-4732245-001
TOZOUR ENERGY SYSTEMS INC
 
019-5224003-002
HARLEM FITNESS GROUP, LLC
019-4732261-002
DIALYSIS CLINIC INC
 
019-5262155-001
DR PARNASS FAMILY DENTISTRY LLC
019-4732265-001
ASSOCIATES IN EAR NOSE &
 
019-5274156-001
RONALD B. ROZAN, DMD
019-4732270-002
JIM BURKE AUTOMOTIVE INC
 
019-5316058-004
EARTH WASTE, INC.
019-4732273-003
GENERAL ELECTRIC COMPANY
 
019-5323161-001
ROBERT & LOUANNE CAMERON
019-4732273-005
GENERAL ELECTRIC COMPANY
 
019-5327958-001
TAN RESORT, INC.
019-4732273-007
GENERAL ELECTRIC COMPANY
 
019-5328008-001
SCREEH OWL ENTERPRISES INC
019-4732273-008
GENERAL ELECTRIC COMPANY
 
019-5328036-001
ALL IN ONE BUILDING MAINTENANCE, INC.
019-4732273-009
GENERAL ELECTRIC COMPANY
 
019-5328047-001
JOHN W FRANKS
019-4732287-001
PRUDENCE CRANDALL CENTER FOR
 
019-5328089-001
PCJ ENTERPRISES LLC


 
Exhibit L-288

--------------------------------------------------------------------------------

 


019-4732308-001
PRESIDIO INTERNATIONAL INC
 
019-5328093-001
SUNDANCE ACRES, LLC
019-4732308-002
PRESIDIO INTERNATIONAL INC
 
019-5328094-001
MADEAM INC
019-4732311-001
CTC ANALYTICAL SERVICES
 
019-5328098-001
JOHN C FRAZIER
019-4732335-001
IOWA GLASS DEPOT INC
 
019-5328099-001
FRONTENAC HILLS INC.
019-4732338-001
MARKS ONEIL OBRIEN & COURTNEY
 
019-5328145-001
JOSE F. ALVAREZ
019-4732354-002
THARCO CONTAINERS COLORADO INC
 
019-5328147-001
JMC RESTAURANT GROUP, INC.
019-4732369-002
HUGHES CALIHAN CORPORATION
 
019-5328198-001
ONE SHOESTRING PRODUCTIONS, LLC
019-4732375-003
AUSTIN REGIONAL CLINIC
 
019-5328227-001
ROBERT B. CLARK
019-4732375-004
AUSTIN REGIONAL CLINIC
 
019-5328234-001
RICHMOND ROAD PHYSICAL THERAPY, P.C.
019-4732375-005
AUSTIN REGIONAL CLINIC
 
019-5328268-901
IRON INDUSTRIES, INC.
019-4732381-001
HORIZON TERRA INCORPORATED
 
019-5328278-001
EQUIPMENT FINDERS, INC. OF TENNESSEE
019-4732391-001
GRESHAM CITY OF
 
019-5328282-001
COX COMMUNICATIONS, INC.
019-4732395-003
FARMERS GROUP INC
 
019-5328287-001
THE VILLAGE CLIP SHOPPE, INC.
019-4732399-001
INTERNATIONAL PERIODICAL
 
019-5328292-001
PLATINUM PERFORMANCE FITNESS, INC.
019-4732401-001
PALM BEACH DERMATOLOGY INC
 
019-5328317-001
B & T FITNESS INVESTMENTS INC.
019-4732404-001
EXXONMOBIL OIL CORPORATION
 
019-5328331-001
EAST COAST TANNING, INC.
019-4732423-003
SUPERIOR POOL PRODUCTS LLC
 
019-5328383-001
ACTIVE ACCENTS, INC
019-4732423-004
SUPERIOR POOL PRODUCTS LLC
 
019-5328387-000
BABAK GHASSEMI DDS, INC.
019-4732429-015
KINDRED HEALTHCARE INC
 
019-5328400-001
ROCK VALLEY ADVANCED PAIN MANAGEMENT, IN
019-4732429-017
KINDRED HEALTHCARE INC
 
019-5328412-001
LYNSEY CAMARA
019-4732429-018
KINDRED HEALTHCARE INC
 
019-5328419-001
M & H ELECTRIC FABRICATORS, INC.
019-4732429-020
KINDRED HEALTHCARE INC
 
019-5328424-001
BRAMPTON PARK RESORTS LLC
019-4732429-021
KINDRED HEALTHCARE INC
 
019-5328433-001
NORTHBRIDGE PLYMOUTH ASSISTED LIVING, LL
019-4732444-001
BURTON & ASSOCIATES
 
019-5328438-001
ARTURO BARRAGAN
019-4732446-002
RED D ARC INC
 
019-5328440-001
AMMIE CLAUSSEN
019-4732446-003
RED D ARC INC
 
019-5328441-001
SALON UNIQUE, LLC
019-4732454-001
PEARSON AUTOMOBILE CO INC
 
019-5328444-001
JULIUS RAY BARBOUR
019-4732455-002
MORGAN KEEGAN & COMPANY INC
 
019-5328455-001
SOFYAN A. TAIM
019-4732458-001
NEWPORT CENTRAL CATHOLIC
 
019-5328482-001
ROBERT J. SMITH
019-4732462-001
LAS VEGAS ESTHETICS LLC
 
019-5328486-001
INSPIRE MEDICAL EQUIPMENT & SERVICES, IN
019-4732464-001
TRAFFIC CONTROL SERVICE INC
 
019-5328519-001
BUCKLINK, INC.
019-4732498-001
DERBY INDUSTRIES INC
 
019-5328533-001
OWNERS ASSOCIATION OF VILLA DEL SOL, INC
019-4732515-001
ST SIMONS EPISCOPAL CHURCH INC
 
019-5328540-001
LARRY J LIGGETT
019-4732516-001
ALL FLORIDA EXTERIORS INC
 
019-5328606-001
MUSIC DOCTORS, INC.
019-4732517-199
DYSART CORPORATION
 
019-5328648-001
BLUE ISLE TANNING, INC.
019-4732521-001
J SMITH LANIER & CO
 
019-5328655-001
JBJ JEWELERS, INC.
019-4732525-002
LOREAL USA INC
 
019-5328666-001
INTRIGUE LLC
019-4732525-003
LOREAL USA INC
 
019-5328677-001
ROBERT WALKER
019-4732525-004
LOREAL USA INC
 
019-5328737-001
FIRELAND PRODUCTIONS, INC.
019-4732525-006
LOREAL USA INC
 
019-5328741-001
TOTAL RECREATION, INC
019-4732525-007
LOREAL USA INC
 
019-5328750-001
THERESA AUGUSTSON
019-4732532-001
FERRARI NORTH AMERICA INC
 
019-5328767-003
BDS MANAGEMENT GROUP, INC.
019-4732543-001
ESTES EXPRESS LINES INC
 
019-5328768-001
HURST USA, INC.
019-4732589-002
MARINER INVESTMENT GROUP
 
019-5328785-001
VISION EMBROIDERY, LLC.
019-4732602-001
GIBSON GUITAR CORP
 
019-5328802-001
WOODROW SLOAN
019-4732610-001
NORTH AMERICAN SAVINGS BANK
 
019-5328809-001
SCOTT DEMALTERIS, P.A.
019-4732611-001
KONING RESTAURANTS
 
019-5328837-001
SKYLINE MESSENGER SERVICE, INC.
019-4732611-002
KONING RESTAURANTS
 
019-5328847-001
NUMED, INC.
019-4732611-003
KONING RESTAURANTS
 
019-5328862-001
DAVE B HAZEN
019-4732611-004
KONING RESTAURANTS
 
019-5328877-001
JOHNSON COUNTY BOARD OF REALTORS
019-4732611-005
KONING RESTAURANTS
 
019-5328888-001
SIGNS2U, LLC
019-4732620-001
INTERNATIONAL FELLOWSHIP OF
 
019-5328897-001
MURPHY ENTERPRISES, INC.
019-4732625-002
ALPHA ASSOCIATES INC
 
019-5328915-001
WEST MESA FORESTRY & GARDEN LTD LIABILIT
019-4732634-001
EMPIRE TRUCK LINES INC
 
019-5328927-001
RW ASSOCIATES, INC.
019-4732659-010
BORDERS INC
 
019-5328931-001
GEORGE S. BINNEY
019-4732659-013
BORDERS INC
 
019-5328946-001
EUMORA REESE


 
Exhibit L-289

--------------------------------------------------------------------------------

 


019-4732688-007
GENERAL PARTS INC
 
019-5328951-001
ROYAL L. CHAMBERLAIN
019-4732688-008
GENERAL PARTS INC
 
019-5328963-001
INGLISH & PETERSEN PHYSICAL THERAPY, P.C
019-4732695-001
DIVERSIFIED UNDERWRITERS
 
019-5329003-001
BRYN MAWR LANDSCAPING CO., INC.
019-4732712-001
BRENTWOOD BAPTIST CHURCH
 
019-5329010-001
ALAN INGRAM PHOTOGRAPHY, INC.
019-4732715-001
ATLANTA BIBLE COLLEGE
 
019-5329026-001
HOPPIN SHEARS, INC..
019-4732724-001
E T F SERVICES INCORPORATED
 
019-5329059-001
DIGITAL REPLICATION SERVICES, L.L.C.
019-4732724-002
E T F SERVICES INCORPORATED
 
019-5329062-001
GAP ONE ENTERPRISES, L.L.C.
019-4732728-001
MUSHINSKY AND ASSOCIATES
 
019-5329065-001
SOEREN SALON INC.
019-4732742-006
NOVA CARE REHABILITATION
 
019-5329079-001
DRAIN SOLUTIONS, INC.
019-4732742-007
NOVA CARE REHABILITATION
 
019-5329107-001
WITH STYLE, INC.
019-4732742-008
NOVA CARE REHABILITATION
 
019-5329113-001
BRISTLES, LTD.
019-4732742-009
NOVA CARE REHABILITATION
 
019-5329116-001
MECHANICAL INDUSTRIES, INC
019-4732742-010
NOVA CARE REHABILITATION
 
019-5329122-001
REEVES & SON APPRAISALS, LLC
019-4732757-005
HAGEMEYER NORTH AMERICA INC
 
019-5329176-001
ALFRED SUMMERLIN
019-4732757-006
HAGEMEYER NORTH AMERICA INC
 
019-5329182-001
C & G REED INC.
019-4732760-002
SUNNILAND CORP
 
019-5329184-001
MHG CORPORATION
019-4732760-003
SUNNILAND CORP
 
019-5329201-001
AFFORDABLE # 1, INC.
019-4732764-001
L F MANUFACTURING INC
 
019-5329228-001
P & S 76 GRASS VALLEY, INC.
019-4732782-002
TRANE COMPANY THE
 
019-5329255-001
SAINT BERNARDABAS ANIMAL HOSPITAL, INC.
019-4732783-001
KITCHEN SAVER OF BALTIMORE INC
 
019-5329265-001
REGINALD D. BARNES, JR., MD, P.C.
019-4732814-001
NATIONAL CITY BANK
 
019-5329288-001
FREEMAN SIGNS, INC.
019-4732828-002
BROWNSVILLE BUS LINES INC
 
019-5329430-001
PHAT-PAT, INC.
019-4732839-001
ROYAL PALM CHRISTIAN PRESCHOOL
 
019-5329791-001
GAP ONE ENTERPRISES, L.L.C.
019-4732844-003
ALLIED WASTE SERVICE OF NORTH
 
019-5330522-001
NUMED, INC.
019-4732867-002
GIVAUDAN FRAGRANCES INC
 
019-5330538-001
SY VIET NGUYEN DDS.,LLC.
019-4732875-001
HARTER INDUSTRIES INC
 
019-5337118-001
PENN EMBLEM COMPANY
019-4732877-001
LIGA CONTRA EL CANCER INC
 
019-5355264-001
THE EPISCOPAL SCHOOL OF KNOXVILLE, INC.
019-4732883-003
OTICS USA INC
 
019-5356956-001
A ESTEBAN & CO INC
019-4732922-002
GREATER HARLEM NURSING HOME
 
019-5365625-001
CONTINENTAL FIELD SYSTEMS INC
019-4732926-002
SSM HEALTH CARE
 
019-5370162-001
SCOTT A. ANDERSEN, DDS
019-4732928-001
R FANELLE & SONS INC
 
019-5375162-001
NON SURGICAL CTR FOR PHYSICAL & SPORTS M
019-4732930-007
CITIFINANCIAL CREDIT COMPANY
 
019-5405560-002
SEATBELT SOLUTIONS, LLC.
019-4732930-009
CITIFINANCIAL CREDIT COMPANY
 
019-5429500-001
ESPERANZA GARDEN APARTMENTS LIMITED PART
019-4732930-010
CITIFINANCIAL CREDIT COMPANY
 
019-5429502-001
HAROLD GRAVEN
019-4732930-011
CITIFINANCIAL CREDIT COMPANY
 
019-5429563-001
THE HIVE, A GENERAL PARTNERSHIP
019-4732930-012
CITIFINANCIAL CREDIT COMPANY
 
019-5429582-001
STORKSON BROTHERS AMUSEMENT COMPANY, INC
019-4732930-014
CITIFINANCIAL CREDIT COMPANY
 
019-5429613-001
QUANTUM APPLIED SCIENCE AND RESEARCH, IN
019-4732930-015
CITIFINANCIAL CREDIT COMPANY
 
019-5429637-001
MINUS 109, INC.
019-4732930-017
CITIFINANCIAL CREDIT COMPANY
 
019-5429657-001
HUDSON ADVISORY PARTNERS, INC.
019-4732930-018
CITIFINANCIAL CREDIT COMPANY
 
019-5429661-001
EAST COUNTY FEED & SUPPLY, INC.
019-4732930-021
CITIFINANCIAL CREDIT COMPANY
 
019-5429699-001
JUST E. BUDDY HEALTH SYSTEM, INC.
019-4732930-023
CITIFINANCIAL CREDIT COMPANY
 
019-5429799-001
BOMANITE CORPORATION
019-4732930-024
CITIFINANCIAL CREDIT COMPANY
 
019-5429803-001
ZWIER, INC.
019-4732930-025
CITIFINANCIAL CREDIT COMPANY
 
019-5429804-001
TRUDY R KIRKPATRICK
019-4732930-026
CITIFINANCIAL CREDIT COMPANY
 
019-5429891-001
HOT SHOT POWER BLASTING LLC
019-4732930-027
CITIFINANCIAL CREDIT COMPANY
 
019-5429895-001
IAN K. PEARSON
019-4732930-028
CITIFINANCIAL CREDIT COMPANY
 
019-5429928-001
TEXAS JEWISH POST, LTD.
019-4732930-029
CITIFINANCIAL CREDIT COMPANY
 
019-5429954-001
SPIKE BEVERAGE, INC.
019-4732930-030
CITIFINANCIAL CREDIT COMPANY
 
019-5429958-001
LA VENADITA MEAT MARKET, INC.
019-4732930-031
CITIFINANCIAL CREDIT COMPANY
 
019-5429964-001
LISA HIGDON
019-4732930-032
CITIFINANCIAL CREDIT COMPANY
 
019-5429967-001
JENNIFER SELLERS
019-4732930-034
CITIFINANCIAL CREDIT COMPANY
 
019-5429981-001
JOHN L. WILSON
019-4732930-035
CITIFINANCIAL CREDIT COMPANY
 
019-5429983-001
KENNETH J NELSEN
019-4732930-036
CITIFINANCIAL CREDIT COMPANY
 
019-5429986-001
JUNIPER POST, INC.
019-4732930-037
CITIFINANCIAL CREDIT COMPANY
 
019-5430055-001
CENTER OF ATTENTION, INC.


 
Exhibit L-290

--------------------------------------------------------------------------------

 


019-4732930-040
CITIFINANCIAL CREDIT COMPANY
 
019-5430056-000
CLASSY & SASSY BRAIDS & (BEYOND), INC.
019-4732930-041
CITIFINANCIAL CREDIT COMPANY
 
019-5430100-001
ECO-PRESS CARE CLEANERS, INC.
019-4732930-042
CITIFINANCIAL CREDIT COMPANY
 
019-5430109-001
MEMPHIS PROPERTY DAMAGE RESTORATION, INC
019-4732950-009
BANK OF AMERICA NA
 
019-5430113-001
BEAUTANICA HAIR & TAN CO., INC.
019-4732982-001
STATE BAR OF TEXAS INSURANCE
 
019-5430136-001
JEFF RENNER
019-4732988-001
AFFLINK INCORPORATED
 
019-5430153-001
SALMON VALLEY INSURANCE, LLC
019-4732996-001
STAGESTEP INC
 
019-5430214-001
FIREBIRD TIRE SERVICE, INC.
019-4733014-006
SURGICAL SPECIALISTS OF LA LLC
 
019-5430229-001
HOT RIDES INC.
019-4733014-008
SURGICAL SPECIALISTS OF LA LLC
 
019-5430270-001
CANDLEWICK PRESS, INC.
019-4733014-011
SURGICAL SPECIALISTS OF LOUISIANA LLC
 
019-5430273-001
GRAPH-ITTI, INC.
019-4733014-012
SURGICAL SPECIALISTS OF LOUISIANA LLC
 
019-5430286-001
ANNIES FROZEN YOGURT, INC.
019-4733022-002
FIRST AMERICAN CORPORATION
 
019-5430303-001
SLICK, LLC
019-4733057-001
LESTER SHOE CORP
 
019-5430305-001
ZONE ASSESSMENT PROFESSIONALS, LLC
019-4733058-001
CREAM O WEBER DAIRY INC
 
019-5430336-001
JORGE MOREL, LLC.
019-4733074-001
THOUVENOT WADE & MOERCHEN INC
 
019-5430356-001
DOORS UNLIMITED, L.L.C.
019-4733085-001
MOUNT PLEASANT UNITED
 
019-5430377-001
AARON'S RELIABLE, INC.
019-4733110-001
WORKING PEOPLES FREE CLINIC
 
019-5430379-001
ORANGE COUNTY TOWING & RECOVERY INC.
019-4733186-001
GREYSTONE FOUNDATION
 
019-5430384-001
FIRST ALERT DRUG TESTING CORP.
019-4733198-001
INTERNATIONAL COMMERCIAL
 
019-5430387-001
INDUSTRIAL SEWING AND DESIGN, INC.
019-4733200-001
CLAXTON COLD STORAGE LLC
 
019-5430390-001
GARY OLCOTT
019-4733201-004
CARLAS PASTA INC
 
019-5430425-001
QCD PIPELINE, INC.
019-4733218-001
JOSEPH RUBIN FUNERAL SERVICES
 
019-5430465-001
SIMON'S TOP QUALITY AUTOBODY & PAINT INC
019-4733222-001
LKI ENTERPRISES INC
 
019-5430472-001
R Q CONSTRUCTION, INC.
019-4733251-001
ELLIOT SCOTT
 
019-5430478-001
LUXE HAIR SALON, LLC
019-4733256-001
ATLANTIC CORP OF WILMINGTON
 
019-5430515-001
ACE CYCLES, INC.
019-4733261-001
GORDON FEINBLATT ROTHMAN
 
019-5430532-001
PHILIP D. STAPLES-PLUMBER, INC.
019-4733278-001
AMERISOURCE BERGEN
 
019-5430539-001
GREAT BASIN, INC.
019-4733299-002
WORLDMARK THE CLUB
 
019-5430592-001
VIRGIL BENJAMIN, D.M.D., INC.
019-4733299-003
WORLDMARK THE CLUB
 
019-5430599-001
SCOTT LOPES, LLC
019-4733309-001
SOUTH ATLANTIC SERVICES INC
 
019-5430605-001
HKN ENTERPRISES, INC.
019-4733326-001
SOUTHINGTON CHESHIRE
 
019-5430648-001
AVILES NUNEZ, LLC
019-4733364-003
WILBUR SMITH ASSOCIATES INC
 
019-5430717-001
NIC BECCA, LLC
019-4733390-004
BRIGHTON CENTER INC
 
019-5430726-001
SPUTNIK, INC.
019-4733390-005
BRIGHTON CENTER INC
 
019-5430737-001
KAMED, INC.
019-4733390-006
BRIGHTON CENTER INC
 
019-5430761-001
VIKASH KANCHANLAL D.M.D., PC.
019-4733390-007
BRIGHTON CENTER INC
 
019-5430764-001
COPY US, INC.
019-4733429-001
HOMEWOOD PEDIATRIC DENTAL
 
019-5430808-001
TREND SETTERS OF BURLINGTON, LTD.
019-4733431-010
PUBLIC SERVICE ELECTRIC AND
 
019-5430816-001
BODY LANGUAGE PLUS, LLC
019-4733431-011
PUBLIC SERVICE ELECTRIC AND
 
019-5430818-001
JEFF M. CANUPP
019-4733431-012
PUBLIC SERVICE ELECTRIC AND
 
019-5430843-001
WHITSON CONTRACTING & MANAGEMENT, INC.
019-4733431-013
PUBLIC SERVICE ELECTRIC AND
 
019-5430927-001
PLANET BEACH TANNING SALONS, INCORPORATE
019-4733431-014
PUBLIC SERVICE ELECTRIC AND
 
019-5430928-001
R & S RESTORATION, LLC
019-4733431-015
PUBLIC SERVICE ELECTRIC AND
 
019-5430952-001
DIVISION SIX SPORTS, INC.
019-4733439-002
DEEP SOUTH EQUIPMENT COMPANY
 
019-5430967-001
ACLEONI, INC.
019-4733441-002
FRANCOS ATHLETIC CLUB INC
 
019-5430997-001
AIR TECHNOLOGY LABORATORIES, INC.
019-4733444-002
FAMILY CENTER
 
019-5431017-001
ASBESTOS TEM LABORATORIES, INC.
019-4733444-003
FAMILY CENTER
 
019-5431020-001
PIONEER WOODWORKING INC
019-4733445-001
BARKER BLUE DIGITAL IMAGING
 
019-5431024-001
CAPITOL PIZZA, LLC
019-4733470-005
ASHLAND INC
 
019-5431070-001
THERMAL SHIELD WINDOWS AND DOORS INC.
019-4733476-003
UNIVERSITY SCHOOL OF MILWAUKEE
 
019-5431148-001
CAPE COD PET RESORT, LLC.
019-4733477-001
VANDUYS ROBERT
 
019-5431200-001
PIERVIEW, LLC
019-4733486-001
CENTRAL STATES THERMO KING INC
 
019-5431211-001
APPLE IMAGE, INC.
019-4733489-003
BRIDGE TERMINAL TRANSPORT INC
 
019-5431245-001
ENTOURAGE INSTITUTE OF BEAUTY & AESTHETI
019-4733489-004
BRIDGE TERMINAL TRANSPORT INC
 
019-5431251-001
MICHAEL W. MOATS, M.D., INC.
019-4733489-005
BRIDGE TERMINAL TRANSPORT INC
 
019-5431267-001
KAMLER SALES, LLC


 
Exhibit L-291

--------------------------------------------------------------------------------

 


019-4733493-001
DOMINICAN CAMPUS
 
019-5431273-001
EDWIN B. MCCLELLAND, MD
019-4733501-001
RYDER SYSTEM INC
 
019-5431288-001
STATESERV MEDICAL, LLC
019-4733544-009
CONCENTRA INC
 
019-5431320-001
MM & ASSOCIATES, LLC
019-4733544-010
CONCENTRA INC
 
019-5431357-001
KAMP, LLC
019-4733544-012
CONCENTRA INC
 
019-5431383-001
MARVIN VERSAW
019-4733546-001
NELTEC INC
 
019-5431399-001
NUS, INC.
019-4733546-002
NELTEC INC
 
019-5431407-001
LONNIE R. GOSS
019-4733554-001
EVANGELICAL COVENANT CHURCH
 
019-5431455-001
STUDIO SALON, LLC
019-4733615-001
YOUTH HOME INC
 
019-5431489-001
SHELTON B FEAGLE
019-4733630-002
MANPOWER INC OF SOUTHERN NEV
 
019-5431546-001
BUTTICE FOREST PRODUCTS, INC.
019-4733636-002
NAGEL BOB DISTRIBUTING CO
 
019-5431616-001
TURNURE MEDICAL GROUP, INC.
019-4733650-001
JEWISH HOSPITAL HEALTHCARE SER
 
019-5431631-001
ALL BUSINESS INC.
019-4733672-002
BIG LOTS STORES INC
 
019-5431668-001
THE SHOP, INC.
019-4733672-012
BIG LOTS STORES INC
 
019-5431689-001
STORRS INSURANCE AGENCY, INC.
019-4733675-001
SOUTHEASTERN CALIFORNIA CONF OF 7TH DAY
 
019-5431694-001
ELEANOR DENISE PUMPHREY
019-4733705-002
FERRELLGAS LP
 
019-5431757-001
BLUE STREAK SNAC SHOP, LLC
019-4733712-002
MENDEL BIOTECHNOLOGY INC
 
019-5431759-001
PHOTOSTONE, LLC
019-4733714-001
CAMPUS BODY SALON
 
019-5431778-001
PAPA BEARS PIZZA, LLC.
019-4733746-001
I & I SLING INC
 
019-5431819-001
JOHN BROUSSARD'S AIR CONDITIONING AND HE
019-4733755-001
ABILITIES FIRST FOUNDATION INC
 
019-5431898-001
LUSCHER'S AUTOMOTIVE, INC.
019-4733767-001
ARMED SERVICES MUTUAL BENEFIT
 
019-5431924-001
PHILLIP J. LEJEUNE
019-4733779-001
SUNRISE OPTICAL INC
 
019-5431941-001
BRIGHT HORIZONS PEDIATRICS, P.C.
019-4733798-005
SOUTHEASTERN FREIGHT LINES INC
 
019-5431966-001
ASPHALT SOLUTIONS LLC
019-4733798-006
SOUTHEASTERN FREIGHT LINES INC
 
019-5431984-001
NOSHOK, INC.
019-4733798-007
SOUTHEASTERN FREIGHT LINES INC
 
019-5432000-001
CAMPER'S COVE RV PARK & CANOE LIVERY, IN
019-4733798-008
SOUTHEASTERN FREIGHT LINES INC
 
019-5432133-001
RAIZE DOUGH ENTERPRISES, INC.
019-4733824-001
FRIENDSHIP BAPTIST CHURCH
 
019-5432135-001
RIVERSIDE GARAGE AND LEASING, INC.
019-4733865-006
AMERICAN INTERNATIONAL GROUP
 
019-5432146-001
ROBERT S. BISCUP
019-4733865-007
AMERICAN INTERNATIONAL GROUP
 
019-5432302-001
THE FUN JUNCTION, INC.
019-4733865-008
AMERICAN INTERNATIONAL GROUP
 
019-5432331-001
JWRS INC.
019-4733876-001
CONTECH CONSTRUCTION PRODUCTS
 
019-5432387-001
SHEAR STYLE LLC
019-4733883-001
PENN BOTTLE SUPPLY CO
 
019-5432388-001
GJW BUILDER, INC.
019-4733887-001
COLDWELL BANKER RESIDENTIAL BROKERAGE
 
019-5432418-001
PARVEEN KAPOOR
019-4733909-001
FISCHER GERARD
 
019-5432476-001
THOMAS J BURKUM
019-4733914-001
KANSAS CITY OPTHALMIC LLC
 
019-5432625-001
SAYED FOOD ENTERPRISES, INC.
019-4733934-002
SIERRA BROADCASTING CO INC
 
019-5432651-001
CHARTER WAY TOW INC.
019-4733947-001
PEM AMERICA INC
 
019-5432667-001
NEWARK MANOR NURSING HOME, INC.
019-4733950-001
PESTKA BIOMEDICAL LABORATORIES
 
019-5432725-001
SCOTT D. CLEMENT
019-4734014-001
WOMENS RECOVERY ASSOCIATION OF
 
019-5432747-001
ALEX PICKELSIMER
019-4734020-005
MT BROOK BOARD OF EDUCATION
 
019-5432761-001
SALSA SALSA, INC.
019-4734020-006
MT BROOK BOARD OF EDUCATION
 
019-5432792-001
JOFFRE R. VITERI
019-4734041-002
LARMOYEUX & BONE PL
 
019-5432810-001
INNOVATIVE DOCUMENT SOLUTIONS, L.L.C.
019-4734050-002
ROMAN CATHOLIC BISHOP OF SPFLD
 
019-5432832-001
REMMERS AND REMMERS, P.S.C.
019-4734050-003
ROMAN CATHOLIC BISHOP OF SPFLD
 
019-5432849-001
EGISTICS INC
019-4734098-002
BARKSDALE FEDERAL CREDIT UNION
 
019-5432867-001
RSK ENTERPRISES, INC.
019-4734098-003
BARKSDALE FEDERAL CREDIT UNION
 
019-5433023-001
CARL MCCARY
019-4734125-001
BRICKMAN GROUP LTD THE
 
019-5433047-001
DLS DEALER SERVICES, INC.
019-4734125-002
BRICKMAN GROUP LTD THE
 
019-5433087-001
TOOTHMASTERS, P.C.
019-4734125-006
BRICKMAN GROUP LTD LLC THE
 
019-5433098-001
KIDS FIRST ENTERTAINMENT, LLC
019-4734169-001
COAST DISTRIBUTION SYSTEM INC
 
019-5433311-002
LUZERNE COUNTY HOUSING CORPORATION
019-4734173-001
MERCY CENTER AIDS RESIDENT
 
019-5435339-001
KTK, LLC
019-4734188-001
HOUSING AND REDEVELOPMENT
 
019-5450022-001
WAHS ORCHESTRA ASSOCIATION
019-4734197-001
MIDLANTIC FOODS INC
 
019-5454944-001
COVE UNITED METHODIST CHURCH
019-4734198-002
CATHOLIC CHARITIES OF THE ARCH
 
019-5459118-001
CHEMICAL DISTRIBUTORS INC
019-4734210-005
AVIS RENT A CAR SYSTEMS INC
 
019-5459638-001
SURGICAL ASSOCIATES OF MARQUETTE PC
019-4734213-001
HEALTHNET OF CENTRAL FLORIDA
 
019-5464952-001
MORGAN STANLEY & CO INC
019-4734232-005
AFFILIATED COMPUTER SERVICES
 
019-5493561-001
BEAR VIEW, LLC
019-4734232-006
AFFILIATED COMPUTER SERVICES
 
019-5533836-001
WELLS FARGO FINANCIAL ACCEPTANCE


 
Exhibit L-292

--------------------------------------------------------------------------------

 


019-4734577-001
METAL FORMS MANUFACTURING
 
019-5533958-001
BRICK OVEN PIZZA LLC
019-4734605-001
METHODIST FAMILY & REHAB SERVI
 
019-5533964-002
EXECUTIVE TECHNOLOGIES INC
019-4734622-001
PIKE MACHINE PRODUCTS INC
 
019-5534070-002
HARRIS BEACH PLLC
019-4734652-001
WASHINGTON WILKES CHAMBER OF
 
019-5534329-001
NATIONAL REALTY & DEVELOPMENT CORP
019-4734673-001
OUR LADY OF GRACE CATHOLIC
 
019-5534538-001
THREE RIVERS CONVENTION CENTER
019-4734684-004
ENTERGY ARKANSAS INC
 
019-5534551-001
MARK WOOSTER INC.
019-4734684-005
ENTERGY ARKANSAS INC
 
019-5534647-002
MCDONNELL BOEHNEN HULBERT & BERGHOFF LTD
019-4734685-001
DENNIS J MACHOR INSURANCE
 
019-5534728-001
GUYTON NEW PROVIDENCE BAPTIST CHURCH INC
019-4734687-001
W C CONSTRUCTION INC
 
019-5534790-001
SUSANVILLE INDIAN RANCHERIA GAMING COMMI
019-4734690-001
JOY PIPE USA LLC
 
019-5534895-001
MILLIKENS REEF INC
019-4734695-002
BAPTIST HEALTH CENTERS INC
 
019-5534900-001
PD VET HOSPITALS, PLLC
019-4734695-003
BAPTIST HEALTH CENTERS INC
 
019-5534903-001
KAREN L. LERNER
019-4734723-001
INTERLINE BRANDS INC
 
019-5534991-001
DRIVETIME AUTOMOTIVE GROUP INC
019-4734733-001
LINCOLN TRAIL AREA DEVELOPMENT
 
019-5535368-002
NATIONAL BOEAR OF BOILER & PRESSURE VESS
019-4734737-001
K E KIRCHNER DC
 
019-5535368-003
NATIONAL BOARD OF BOILER & PRESSURE VESS
019-4734737-002
K E KIRCHNER DC
 
019-5535413-001
PERRY COUNTY BOARD OF EDUCATION
019-4734737-003
K E KIRCHNER DC
 
019-5535452-001
FOUR STAR RENT A CAR, INC.
019-4734741-003
LOYALSOCK TOWNSHIP SCHOOL
 
019-5535696-003
MOUNTAIN COMPREHENSIVE CARE CENTER INC
019-4734758-001
PHYSICIANS EDUCATIONAL
 
019-5535696-004
MOUNTAIN COMPREHENSIVE CARE CENTER INC
019-4734807-001
OXY MED INC
 
019-5535710-001
GE THERMOMETRICS INC
019-4734809-002
FLORIDA TILE INDUSTRIES INC
 
019-5535730-001
ALL AMERICAN LAWNSCAPES, INC.
019-4734820-001
HUNTER DENTAL LABS
 
019-5535766-001
BEACH BUM SI, LLC
019-4734831-001
FIVE STAR FORD INC
 
019-5535784-001
BEACH BUM JE, INC.
019-4734831-002
FIVE STAR FORD INC
 
019-5535787-001
BELL BEACH BUM, INC.
019-4734850-001
PPG AUTO GLASS LLC
 
019-5535873-001
NORD CHIROPRACTIC, P.A.
019-4734850-002
PPG AUTO GLASS LLC
 
019-5535885-002
HAYNES GROUP INC THE
019-4734862-001
BELCHER ROOFING CORP
 
019-5536185-002
CENVEO INC
019-4734869-001
D C WHEEL PRODUCTIONS INC
 
019-5536241-002
MAINE PRETRIAL SERVICES
019-4734878-012
LOS ANGELES CITY OF
 
019-5536297-001
NOUVEAU DESIGN, INC.
019-4734878-013
LOS ANGELES CITY OF
 
019-5536832-001
DISPLAYWORLD INC
019-4734886-003
TAYLOR INDEPENDENT SCHOOL DIST 911
 
019-5536961-001
CLEAN GUTTERS INC.
019-4734904-001
DOO WOP ENTERPRISES INC
 
019-5536997-002
JOSEPH C BISSONNETTE & COMPANY LLC
019-4734913-001
KALCO INC
 
019-5537003-001
REGIONAL CENTER FOR WORKFORCE EXCELLENCE
019-4734916-001
SRIXON SPORTS USA INC
 
019-5537155-001
CITY OF MIDFIELD
019-4734921-001
JOHNSON CITY OF
 
019-5537218-001
VULCAN PAINTERS INCORPORATED
019-4734933-004
TIRE CENTERS LLC
 
019-5537250-001
SHORCO INC
019-4734934-001
GENERAL FILM PRODUCTS INC
 
019-5537301-001
MCAFEE CHARLES F FAIA NOMA PA
019-4734959-001
BROOKS FIRM PC
 
019-5537323-001
RENTON APPRAISAL SERVICES, INC.
019-4734961-002
LUFTHANSA GERMAN AIRLINES
 
019-5537492-002
SHORE ERIC A LAW OFFICES OF PC
019-4734965-004
FIRST AMERICAN TITLE INSURANCE
 
019-5537505-001
WHITEMARSH ISLAND BAPTIST CHURCH
019-4734968-001
PODIATRY ASSOCIATES PC
 
019-5537805-001
FRANK P HINER ATTORNEY
019-4734974-002
SYGMA NETWORK INC THE
 
019-5537919-001
CREEKMUR CORP
019-4734998-006
TUFF SHED INC
 
019-5537962-002
FAIRFIELD BOARD OF EDUCATION
019-4735056-002
STANLEY CONSULTANTS INC
 
019-5537962-003
FAIRFIELD BOARD OF EDUCATION DBA: FAIRFI
019-4735056-003
STANLEY CONSULTANTS INC
 
019-5537962-004
FAIRFIELD BOARD OF EDUCATION
019-4735065-001
GENCO DISTRIBUTION SYSTEM INC
 
019-5537962-007
FAIRFIELD BOARD OF EDUCATION
019-4735065-002
GENCO DISTRIBUTION SYSTEM INC
 
019-5538101-001
CITY OF LACONIA
019-4735065-004
GENCO DISTRIBUTION SYSTEM INC
 
019-5538101-002
CITY OF LACONIA
019-4735070-002
SPINELLI ANTHONY
 
019-5538110-010
FRESENIUS MEDICAL CARE CARDIOVASCULAR RE
019-4735076-002
GRANDSTONE BUILDERS INC
 
019-5538148-006
CAROLINAS RECYCLING GROUP LLC
019-4735112-003
TRI COUNTY ELECTRIC COOPERATIV
 
019-5538148-007
RECYCLE SOUTH LLC
019-4735116-003
ENERGEN CORPORATION
 
019-5538182-001
UTS OF THE OZARKS INC


 
Exhibit L-293

--------------------------------------------------------------------------------

 


019-4735116-004
ENERGEN CORPORATION
 
019-5538301-002
TAKASHIMAYA FIFTH AVENUE CORP
019-4735116-005
ENERGEN CORPORATION
 
019-5538390-001
DIOCESE OF NEW ORLEANS INC
019-4735116-006
ENERGEN CORPORATION
 
019-5538509-002
EXPRESS COURIER SYSTEMS INC
019-4735116-007
ENERGEN CORPORATION
 
019-5538550-003
SCHMUESER GORDON MEYER INC
019-4735116-008
ENERGEN CORPORATION
 
019-5538579-001
CHESTNUT RIDGE GOLF RESORT & CONFERENCE
019-4735116-009
ENERGEN CORPORATION
 
019-5538579-002
CHESTNUT RIDGE GOLF RESORT & CONFERENCE
019-4735116-010
ENERGEN CORPORATION
 
019-5538771-001
NAVAL WAR MEMORIAL COMMISSION LOUISIANA
019-4735116-011
ENERGEN CORPORATION
 
019-5538909-002
SOUTHERN OCEAN COUNTY HOSPITAL
019-4735117-002
ABERCROMBIE COMMERCIAL TIRE
 
019-5538909-003
SOUTHERN OCEAN COUNTY HOSPITAL
019-4735117-003
ABERCROMBIE COMMERCIAL TIRE
 
019-5539041-001
PHILLIP BODIFORD
019-4735117-004
ABERCROMBIE COMMERCIAL TIRE SERVICE LLC
 
019-5539092-001
HOWARD & JONES FUNERAL HOME INC
019-4735119-001
GREENSBORO COUNTRY CLUB
 
019-5539158-001
AND COMPANY, INC.
019-4735124-005
VT MOTORS INC
 
019-5539173-001
ESTES OIL BURNER SERVICE INC
019-4735128-001
MASSART J JOHN
 
019-5542082-001
ORTHOPEDIC SURGERY CENTER LP
019-4735130-001
SPARTECH CORPORATION
 
019-5553742-001
ORTHOPEDIC SURGERY CENTER LP
019-4735164-002
BROADWAY ENTERPRISES INC
 
019-5555358-001
WILLIAMSTON COMMUNITY SCHOOLS
019-4735174-001
DOUBLE TREE HOTEL
 
019-5556150-001
INTERNATIONAL BROTHERHOOD OF ELECTRICAL
019-4735191-001
EXPRESS LABEL CO INC
 
019-5557020-001
KIPCO ENTERPRISES
019-4735218-008
MARINER HEALTH CARE INC
 
019-5558909-001
ORTHOPEDIC SURGERY CENTER LP
019-4735223-011
LACKS STORES INC
 
019-5560545-001
PRECISION MECHANICAL INC
019-4735223-012
LACKS STORES INC
 
019-5563250-002
ALMATIS INC
019-4735256-002
DURECT CORPORATION
 
019-5563824-001
TAMAKI LAW OFFICES
019-4735256-003
DURECT CORPORATION
 
019-5564168-001
PRESERVATION MANAGEMENT, INC
019-4735257-004
BROWN PAINDIRIS AND SCOTT LLP
 
019-5564513-001
CBS BROADCASTING INC
019-4735257-005
BROWN PAINDIRIS AND SCOTT LLP
 
019-5564789-001
CITY OF RICHLAND
019-4735259-001
B E I GROUP INC
 
019-5565979-002
LOR ROB DAIRY FARM, A PARTNERSHIP
019-4735289-011
OKLAHOMA CARDIOVASCULAR
 
019-5565979-003
LOR ROB DAIRY FARM, A PARTNERSHIP
019-4735289-012
OKLAHOMA CARDIOVASCULAR
 
019-5566175-001
LAKESHORE VETERINARY HOSPITAL & PET LODG
019-4735289-016
OKLAHOMA CARDIOVASCULAR ASSOCIATES
 
019-5568731-001
WIRELESS MATRIX USA INC
019-4735289-017
OKLAHOMA CARDIOVASCULAR ASSOCIATES
 
019-5571175-001
TRAPPE FAMILY EYECARE, INC
019-4735289-018
OKLAHOMA CARDIOVASCULAR ASSOCIATES
 
019-5608182-001
F. VOGELMANN AND COMPANY
019-4735289-019
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639256-001
WORTHINGTON COMPANY THE
019-4735289-020
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639358-002
HUMANSCALE CORPORATION
019-4735289-021
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639391-001
LISTERHILL EMPLOYEES CREDIT UNION INC
019-4735289-022
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639391-002
LISTERHILL EMPLOYEES CREDIT UNION INC
019-4735289-024
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639392-001
FIRST BIBLE CHURCH OF DECATUR
019-4735289-025
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639588-001
NEW BRYANT MISSIONARY CHURCH
019-4735289-026
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639623-001
MCH INC
019-4735289-027
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639626-001
ALLEN INTERACTIONS INC
019-4735289-028
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639629-001
CCB INC
019-4735289-029
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
 
019-5639637-001
MARTIN KEITH DAVID
019-4735297-001
HORIZON HEALTH CARE
 
019-5639757-001
DICTAR ASSOCIATES INC
019-4735305-001
TUBAC HISTORICAL SOCIETY THE
 
019-5639814-002
ST FRANCIS HOSPITAL AND HEALTH CENTERS I
019-4735331-001
CORONA NORCO MENS YMCA
 
019-5639915-001
OCEANAIR INC
019-4735332-001
INTERNATIONAL UNION OF OPERATING ENGINEE
 
019-5640149-001
TROPICAL SUN TANNING AND BEACHWEAR, LLC
019-4735338-001
BRIDGES JOHN L
 
019-5640154-001
COLUMBUS HEMATOLOGY & ONCOLOGY PA
019-4735373-001
KIEFER SCHOOL DISTRICT #18
 
019-5640190-001
PALM BEACH SAILING CLUB
019-4735375-002
ELLIOTT ELECTRIC SUPPLY
 
019-5640226-001
WARR GUITARS, INC
019-4735395-001
ROLAND MACHINERY COMPANY
 
019-5640241-001
BROWNSVILLE DOCTORS HOSPITAL LLC
019-4735398-001
BROWN AND HELLER PA
 
019-5640298-002
THEA ENTERPRISES
019-4735403-001
TWO CHEFS ARE BETTER THAN ONE
 
019-5640343-002
CREATIVE OFFICE INTERIORS INC
019-4735407-001
SUNNYSIDE AUTOMOTIVE INC
 
019-5640497-001
THE GROVE CORPORATION
019-4735411-001
ONEONTA FLAG PRODUCTS INC
 
019-5640564-002
UNIFIED INVESTIGATIONS & SCIENCES INC
019-4735415-001
MCCARTHY BUILDING COMPANIES
 
019-5640662-001
FIRST UNITED METHODIST CHURCH
019-4735418-001
JACK WINEGARDNER CHEVROLET INC
 
019-5652333-001
ALMSTEAD TREE & SHRUB CARE COMPANY INC


 
Exhibit L-294

--------------------------------------------------------------------------------

 


019-4735446-001
SUNSET HARBOR NORTH
 
019-5659659-001
MONTGOMERY MC CRACKEN WALKER & RHOADS LL
019-4735452-001
ELLIS REALTY & INSURANCE
 
019-5662232-001
VF OUTDOOR INC
019-4735454-002
KARDON INSTITUTE OF THE ARTS
 
019-5678694-001
DOWNERS GROVE FAMILY PRACTICE PC
019-4735457-001
BUETTNER BROTHERS LUMBER
 
019-5681300-001
COLLINS ENGINEERS INCORPORATED
019-4735472-003
REPUBLIC INDUSTRIES INC
 
019-5686114-001
HEART CENTER PC THE
019-4735472-004
REPUBLIC INDUSTRIES INC
 
019-5740756-001
DP PARTNERS OF SAVANNAH I LLC
019-4735496-003
WITTBURN ENTERPRISES INC
 
019-5740774-001
PATRIOT LEAGUE
019-4735499-001
COLONIAL FLOOR CARPET ONE
 
019-5740812-001
CENERA AUTO PARTS INC
019-4735543-001
LENEY VERMAAT & LEONARD INC
 
019-5741022-001
PIETRO INDUSTRIES INC
019-4735547-001
CHILTON COUNTY BOARD OF
 
019-5741093-001
MANE INC
019-4735556-001
AUTOHAUS INC
 
019-5741102-001
VALLEY CHIROPRACTIC CENTER PSC
019-4735571-003
R G V FOOT CARE PA
 
019-5741238-001
SOUTH GEORGIA BENEFITS CONSULTANTS INC
019-4735572-001
DES ARCHITECTS & ENGINEERS INC
 
019-5741413-001
R & A TERRADO INCORPORATED
019-4735575-008
SIX CONTINENTS HOTELS INC
 
019-5741442-001
THE STUDIO, INC.
019-4735575-009
SIX CONTINENTS HOTELS INC
 
019-5741593-001
MONROE COUNTY OF
019-4735575-010
SIX CONTINENTS HOTELS INC
 
019-5744555-001
GSB&D LLC
019-4735586-004
ACT PIPE & SUPPLY INC
 
019-5744555-002
GSB&D LLC
019-4735586-005
ACT PIPE & SUPPLY INC
 
019-5752121-001
MANE INC
019-4735586-006
ACT PIPE & SUPPLY INC
 
019-5754079-001
STARPOINT RESORT GROUP
019-4735633-001
BROOKS COUNTY OF
 
019-5755925-001
STARPOINT RESORT GROUP
019-4735638-001
KENTUCKIANA WOOD PRODUCTS INC
 
019-5759866-001
GRIFFITHS HEALTH CARE GROUP LLC
019-4735663-001
CARING FOR LIFE INC
 
019-5766200-001
LAWRENCE J. KORENMAN & ASSOCIATES, INC.
019-4735664-001
BAILLIE LUMBER COMPANY INC
 
019-5815652-001
DEEPINDER DHALIWAL
019-4735692-002
RIVERFRONT ACTIVITY CENTER INC
 
019-5824205-001
G. SCOTT EVANS, DDS, P.A.
019-4735695-002
ESSEX GROUP INC
 
019-5841664-002
MJ HARRIS INC
019-4735742-001
BOYD HARRIS COMPANIES INC
 
019-5841684-001
STEVEN W. SCHULTE, DDS
019-4735746-001
COLE COLE & EASLEY PC
 
019-5841693-001
DICKSTEIN ROSS MD PC
019-4735757-002
PAUL TAYLOR DANCE FOUNDATION
 
019-5841885-001
CAMPBELL AND CAMPBELL
019-4735782-001
JONES PLASTIC AND ENGINEERING
 
019-5841979-001
ROMAN CATHOLIC BISHOP OF PORTLAND INC
019-4735783-001
FOX TELEVISION STATIONS INC
 
019-5841998-001
IRIS KOHLLEPPEL
019-4735811-002
IESI TX CORPORATION
 
019-5842121-001
SAINT JAMES BAPTIST CHURCH
019-4735822-004
COMMUNITY NEWSPAPER HOLDINGS
 
019-5842187-001
OCEAN BUILDERS LLC
019-4735822-006
COMMUNITY NEWSPAPER HOLDINGS
 
019-5842254-001
STUDIO 21 SALON AND DAY SPA, INC.
019-4735822-007
COMMUNITY NEWSPAPER HOLDINGS
 
019-5842304-001
MACHESNEY MINI WAREHOUSE ASSOCIATES AN I
019-4735822-008
COMMUNITY NEWSPAPER HOLDINGS
 
019-5842459-001
BELLS FERRY VETERINARIAN HOSPITAL PC
019-4735839-002
SOLTA MEDICAL INC
 
019-5842480-002
MASTER PUMPS & EQUIPMENT INC
019-4735841-001
MATTESON PUBLIC LIBRARY
 
019-5842480-003
MASTER PUMPS & EQUIPMENT INC
019-4735853-003
H & R BLOCK FINANCIAL
 
019-5842480-004
MASTER PUMPS & EQUIPMENT INC
019-4735853-004
H & R BLOCK FINANCIAL
 
019-5842722-001
DOVER MILLER STONE & KARRAS PC
019-4735866-001
DARDEN REHABILITATION
 
019-5842779-001
LNR PARTNERS, INC
019-4735885-004
ACADEMY EXPRESS LLC
 
019-5842799-001
GAINES CHAPEL AME CHURCH
019-4735890-001
PRESBYTERIAN CHILD WELFARE
 
019-5842932-001
NOVIT & SCARMINACH PA
019-4735890-002
PRESBYTERIAN CHILD WELFARE
 
019-5842949-001
CHRISTIAN CELEBRATION CENTER
019-4735890-003
PRESBYTERIAN CHILD WELFARE AGENCY OF BUC
 
019-5843008-001
KFE MICROSYSTEMS INC
019-4735890-006
PRESBYTERIAN CHILD WELFARE AGENCY OF BUC
 
019-5843200-001
MADISON SERVICES GROUP LLC
019-4735909-001
AMERIHEALTH INSURANCE CO OF NJ
 
019-5843214-001
TULSA MUNICIPAL EMPLOYEES CREDIT UNION
019-4735914-002
AMERICAN LIBRARY ASSOCIATION
 
019-5843219-001
TGS GROUP
019-4735916-001
CHRISTIAN MINISTRIES INC
 
019-5843266-001
ERIE PHYSICIANS NETWORK PC
019-4735919-005
SURGICAL SPECIALISTS OF
 
019-5843296-001
CARRINGTON & ASSOCIATES PA
019-4735954-007
PRAXAIR INC
 
019-5843399-001
NORTH PARK COMMUNITY CHURCH OF CARMEL IN
019-4735954-008
PRAXAIR INC
 
019-5843445-001
MICHAEL G FRIEDMAN ESQ.PA
019-4736014-004
GUARANTY ABSTRACT COMPANY
 
019-5843450-001
ALBANY COMMUNITY TOGETHER INC
019-4736024-001
EVELAND BROTHERS BODY SHOP INC
 
019-5843468-001
MAIL & PARCELS PLUS INC
019-4736055-001
DESERT SPRINGS APARTMENTS
 
019-5843494-001
H E NEUMAN COMPANY INC


 
Exhibit L-295

--------------------------------------------------------------------------------

 


019-4736056-007
JELD WEN INC
 
019-5843499-001
LAW OFFICES OF JAMES S BYRNE PA
019-4736061-001
ALL FAITH FUNERAL CHAPEL INC
 
019-5843506-001
STANLEY LYND AUTOPLEX
019-4736064-003
MAYER ELECTRIC SUPPLY COMPANY
 
019-5843525-001
MID AMERICA REALTY INC
019-4736064-004
MAYER ELECTRIC SUPPLY COMPANY
 
019-5843588-001
BIG BROTHERS & BIG SISTERS OF SOUTHERN M
019-4736064-005
MAYER ELECTRIC SUPPLY COMPANY
 
019-5843609-001
CENTENNIAL INSURANCE AGENCY INC
019-4736065-002
MALKI LOWREY CORPORATION
 
019-5843639-001
INTEGRITY FIRST PROPERTY MANAGEMENT LLC
019-4736066-001
CULLMAN TIMES
 
019-5843658-001
KIDSVILLE USA INC
019-4736081-020
H S B C
 
019-5843686-001
GIBSON MANCINI CARMICHAEL & NELSON PA
019-4736086-002
SENTRY ALARMS LLC
 
019-5843692-001
FRIEDMAN & MARTIN LAW OFFICES
019-4736091-001
ALABAMA EDUCATION RETIREES
 
019-5843705-001
ARCH REINSURANCE COMPANY
019-4736097-003
DWM CONSTRUCTION INC
 
019-5843710-001
KARABAS SUBS, INC.
019-4736108-001
CAINE REAL ESTATE GROUP
 
019-5843711-001
THE ONE WAY APOSTOLIC CHURCH OF GOD
019-4736108-002
CAINE REAL ESTATE GROUP
 
019-5843726-001
THE CENTRA ASSET PARTNERS LLC
019-4736108-003
CAINE REAL ESTATE GROUP
 
019-5843750-011
COUNTY OF SPALDING
019-4736108-004
CAINE REAL ESTATE GROUP
 
019-5843750-012
COUNTY OF SPALDING
019-4736108-005
CAINE REAL ESTATE GROUP
 
019-5843750-013
COUNTY OF SPALDING
019-4736115-003
SOUTH TEXAS MOULDING INC
 
019-5843763-001
BANKRUPTCY CLINIC LLC
019-4736119-001
HAYWOOD ACE HARDWARE INC
 
019-5843771-001
UNITED METHODIST ROCKY HOCK CHURCH
019-4736137-002
SUMITOMO TRUST & BANKING CO
 
019-5843782-001
COMPUMAIL
019-4736137-003
SUMITOMO TRUST & BANKING CO
 
019-5843838-001
PASTON GROUP LLC
019-4736153-005
KRAFT FOODS INC
 
019-5843866-001
SECOND BAPTIST CHURCH
019-4736153-006
KRAFT FOODS INC
 
019-5843899-001
MAVERICK COMMUNICATIONS INC
019-4736165-002
TITLE ONE, INC
 
019-5843914-001
GRACE COMMUNITY CHURCH
019-4736165-003
TITLE ONE, INC
 
019-5843990-001
DUKE HOMES INC
019-4736165-004
TITLE ONE, INC
 
019-5843998-001
WORKFORCE MED CENTER LLC
019-4736169-001
UNITED METHODIST CHURCH
 
019-5844001-001
BRENDA MULLIS CARVER ATTORNEY
019-4736198-002
DUN RITE AUTO BODY INC
 
019-5844082-001
STEVE L MOODY ATTORNEY AT LAW
019-4736246-001
FRANKLIN COUNTY OF
 
019-5844087-001
GRANT BROTHERS INC
019-4736258-002
MOBILE MINI INC
 
019-5844098-001
PREFERRED GUEST SERVICES LLC
019-4736258-003
MOBILE MINI INC
 
019-5844120-001
GOLDSTEIN RUBINTON GOLDSTEIN & DIFAZIO P
019-4736280-006
HILL ROM INC
 
019-5844136-001
MONROEVILLE PUBLIC LIBRARY
019-4736280-007
HILL ROM INC
 
019-5844136-002
MONROEVILLE PUBLIC LIBRARY
019-4736335-001
BOB GILLINGHAM FORD INC
 
019-5844147-001
G & G WIRELESS SOLUTIONS, INC
019-4736337-001
MANAMATION PAYROLL SVCS INC
 
019-5844158-001
CENTURY 21 TRI CITY REALTY INC
019-4736341-002
COLONIAL HILLS UNITED METHODIST CHURCH
 
019-5844167-001
JOHN K. STURMAN, JR., A MEDICAL CORPORAT
019-4736341-003
COLONIAL HILLS UNITED METHODIST CHURCH
 
019-5844190-001
RELIHAN FUNERAL HOME OF PEARSON INC
019-4736346-001
LAFFERTY CHEVROLET COMPANY
 
019-5844195-001
CAMPUS CLASSICS INC
019-4736347-002
GUARDSMARK INC
 
019-5844245-001
ELITE REALTY GROUP, LLC
019-4736354-002
HAINES CITY HEALTH MANAGEMENT ASSOCIATIO
 
019-5844295-001
KENTUCKY VALLEY EDUCATIONAL COOPERATIVE
019-4736355-001
KERRY INC
 
019-5844308-001
FRIENDS HOME IN KENNETT
019-4736356-001
CHEAHA MENTAL HEALTH CENTER
 
019-5844318-001
BAY AUTO AND TRUCK PARTS INC
019-4736526-010
DOCTOR HOSPITAL AT RENAISSANCE
 
019-5844329-001
PEACE LUTHERAN CHURCH
019-4736538-001
BRYN MAWR COLLEGE
 
019-5844338-001
CLINICAL DATA, INC.
019-4736539-001
PRIMEX CENTERS INC
 
019-5844338-002
CLINICAL DATA, INC.
019-4736559-001
GULLIVER SCHOOLS INC
 
019-5844338-003
CLINICAL DATA, INC.
019-4736568-001
DREAM TEAM HOTEL ASSOCIATES LL
 
019-5844341-001
SOUTHPOINTE FAMILY PHYSICIANS, P.C.
019-4736580-005
NEW YORK LIFE INSURANCE CO
 
019-5844350-001
RAVEN TRANSPORT COMPANY INC
019-4736580-006
NEW YORK LIFE INSURANCE CO
 
019-5844365-001
HERSCHEND FAMILY ENTERTAINMENT INC
019-4736580-008
NEW YORK LIFE INSURANCE CO
 
019-5844416-002
EDWARDS TENCZAR PHOTOGRAPHERS
019-4736580-010
NEW YORK LIFE INSURANCE CO
 
019-5844429-001
WILMOT BUILDING LLC
019-4736580-011
NEW YORK LIFE INSURANCE CO
 
019-5844464-001
PRODUCTIVITY LLC
019-4736580-012
NEW YORK LIFE INSURANCE CO
 
019-5844491-001
KING & GIBNEY LLP
019-4736580-013
NEW YORK LIFE INSURANCE CO
 
019-5844492-001
PENNINGTON ELECTRIC INC
019-4736580-014
NEW YORK LIFE INSURANCE CO
 
019-5844637-001
NATIONAL ASSOCIATION OF ROYALTY OWNERS
019-4736580-022
NEW YORK LIFE INSURANCE COMPANY
 
019-5844642-001
NEW LIFE FRIENDS CHURCH


 
Exhibit L-296

--------------------------------------------------------------------------------

 


019-4736605-002
DRAPER CHEVROLET COMPANY INC
 
019-5844694-001
UNITED CONGREGATIONAL CHURCH OF BRIDGEPO
019-4736663-001
AMEDISYS INC
 
019-5844703-001
MORROW TONY LAW OFFICES INC
019-4736665-002
SYMBION INC
 
019-5844728-001
SHUMATE STREET CHURCH OF CHRIST
019-4736671-001
PHILADELPHIA ORCHESTRA
 
019-5844747-001
HISAMITSU AMERICA INC
019-4736673-002
CALCUTTA HOUSE
 
019-5844752-001
HONDO CITY OF
019-4736696-012
EASTERN OREGON UNIVERSITY
 
019-5844765-001
LEDUC MEDICAL GROUP, INC.
019-4736696-013
EASTERN OREGON UNIVERSITY
 
019-5844793-001
DANIEL BOONE FAMILY HEALTHCARE
019-4736724-001
CHILDRENS HEALTH SYSTEM
 
019-5844796-001
GILMOND INSURANCE AGENCY INC
019-4736743-002
LOOMIS FARGO & CO
 
019-5844803-001
MILAGRO DESIGN GROUP
019-4736743-003
LOOMIS FARGO & CO
 
019-5844817-001
JAMES M RIDGE & ASSOCIATES PC
019-4736743-005
LOOMIS FARGO & CO
 
019-5844870-001
MAGNA PHYSICAL THERAPY & GOLF MEDICINE C
019-4736748-003
G&K SERVICES INC
 
019-5844902-001
PINE CREEK APARTMENTS LLC
019-4736781-001
PHILADELPHIA SCHOOL
 
019-5844934-002
BURNS & MCDONNELL ENGINEERING COMPANY IN
019-4736784-003
WILLIAMSPORT LYCOMING CHAMBER
 
019-5844985-001
ARIZONA DESERT DERMATOLOGY & SURGERY PC
019-4736787-002
YOUNG MENS CHRISTIAN
 
019-5845017-001
CARPENTER RICHARD A MD
019-4736794-001
TACO METALS INC
 
019-5845018-001
THE NATURAL TOUCH SITTING SERVICE INC
019-4736802-001
PACKAGING CORPORATION OF
 
019-5845022-001
WAYNESBORO NURSERIES INC
019-4736806-001
ROTO ROOTER SERVICES COMPANY
 
019-5845023-001
BILLY'S INC
019-4736806-002
ROTO ROOTER SERVICES COMPANY
 
019-5845046-001
THE CUPBOARD INC
019-4736807-002
INDIAN SPRINGS SCHOOL INC
 
019-5845167-001
STEELE MEMORIAL UNITED METHODIST CHURCH
019-4736814-002
PACESETTER PERSONNEL SERVICE
 
019-5845186-001
TRANSPORT LOGISTICS INTERNATIONAL INC
019-4736835-002
MCATEE & WOODS PC
 
019-5845216-001
SECURITY TEXTILE CORPORATION
019-4736850-008
EDUCATORS CREDIT UNION
 
019-5845335-001
BARTON FIRST BAPTIST CHURCH
019-4736853-003
DOUG ASHY BUILDING MATERIALS
 
019-5845366-001
BRENAU UNIVERSITY INC
019-4736856-002
DOVER VISION CENTRE LTD
 
019-5845442-001
AMPRO SYSTEMS INC
019-4736872-001
EASTERN WAREHOUSE DISTRIBUTORS
 
019-5845456-001
MOUNT PLEASANT BAPTIST CHURCH
019-4736872-002
EASTERN WAREHOUSE DISTRIBUTORS
 
019-5845472-001
THE FAITH ASSEMBLY OF CHURCH GOD INC
019-4736874-001
PARK AVENUE BAPTIST CHURCH INC
 
019-5845517-001
GRACE BAPTIST CHURCH
019-4736877-001
PLANETARY NUTRITION.COM, LLC
 
019-5845542-001
BIG CASEYS INC
019-4736886-013
HEALTH DELIVERY INC
 
019-5845556-001
EBCO EQUIPMENT INC
019-4736912-002
CARRIAGE CLUB INC
 
019-5845580-001
RED BIRD CLINIC INC
019-4737026-001
HIGH PLAINS REGIONAL EDUCATION
 
019-5845622-001
SEASONAL OUTFITTERS
019-4737026-002
HIGH PLAINS REGIONAL EDUCATION
 
019-5845633-001
GARLAND LAW PC
019-4737028-001
CARY CARDIOLOGY PA
 
019-5845657-002
RIDGE RECYCLERS INCORPORATED
019-4737038-007
CLARKE AMERICAN CHECKS INC
 
019-5845667-001
KENTUCKY CANCER CLINIC
019-4737056-005
LINEBARGER GOGGAN BLAIR &
 
019-5845675-001
WESTERN ORTHOPEDICS & SPORTS MEDICINE IN
019-4737056-006
LINEBARGER GOGGAN & BLAIR SAMPSON LLP
 
019-5845747-001
TRUE COLORS INC
019-4737058-199
P-V PAVING COMPANY
 
019-5845774-001
REVERE MILLS INTERNATIONAL GROUP INC
019-4737060-001
PECAN GROVE JUNIOR ACADEMY
 
019-5845807-001
WOODVILLE WAREHOUSING & DISTRIBUTING LLC
019-4737078-001
CITY BREWING COMPANY LLC
 
019-5845814-001
FIRST BAPTIST CHURCH OF HUNTSVILLE
019-4737082-003
CARROLLS INC
 
019-5845815-001
DESTINATION HOTELS & RESORTS INC
019-4737089-001
GEORGIA ASSOCIATION OF CREDIT
 
019-5845862-001
SAINT JOHNS CHURCH INC
019-4737092-001
BIRMINGHAM APARTMENT GUIDE
 
019-5845942-001
DAVIS ERIC SCOTT
019-4737102-001
WESTVIEW COUNTRY CLUB
 
019-5845959-001
SINGAPORE TOURISM BOARD
019-4737108-001
POWELL BARBARA A
 
019-5845981-001
INDUSTRIAL SHEETMETAL & FABRICATORS INC
019-4737118-003
UNIVAR USA INC
 
019-5845997-001
VIVID TANS L.L.C.
019-4737118-004
UNIVAR USA INC
 
019-5846071-001
RALPH H STEVENS
019-4737118-005
UNIVAR USA INC
 
019-5846080-001
LIGHT OF RESTORATION MINISTRIES
019-4737118-006
UNIVAR USA INC
 
019-5846102-001
KEY LARGO COFFEE HOUSE
019-4737118-007
UNIVAR USA INC
 
019-5846104-001
LAFAYETTE WATERVILLE INC
019-4737118-008
UNIVAR USA INC
 
019-5846116-001
CONNECTED LEARNING NETWORK
019-4737118-009
UNIVAR USA INC
 
019-5846138-001
SANDY LAKE CHIROPRACTIC
019-4737118-010
UNIVAR USA INC
 
019-5846163-001
CAMPBELL FIRE PROTECTION INC


 
Exhibit L-297

--------------------------------------------------------------------------------

 


019-4737129-002
CALAIS SCHOOL
 
019-5846184-001
ELLIOTH H FISHKIN MD LLC
019-4737141-001
BETHEL BAPTIST CHURCH
 
019-5846193-001
EXHIBIT CRAFT INC
019-4737161-002
MCGLADREY & PULLEN LLP
 
019-5846195-001
EMMA BENJAMIN MEDICAL PC
019-4737164-002
MADDEN MULDER & ANDREWS DENTAL CARE, INC
 
019-5846236-001
GRACE BRETHERN INVESTMENT FOUNDATION
019-4737169-002
HIALEAH DENTAL HEALTH CENTER
 
019-5846246-001
IMMANUEL LUTHERAN CHURCH
019-4737176-006
PEPPER HAMILTON LLP
 
019-5846256-001
HOLLY ENERGY PARTNERS OPERATING LP
019-4737180-002
APPLIED INDUSTRIAL TECHNOLOGY
 
019-5846273-001
JUNIPER FUEL INC
019-4737187-003
VITRO AMERICA INC
 
019-5846274-901
FAMILY EYE CARE, P.A.
019-4737191-001
SUN AIR WINDOWS & INSTALLATION
 
019-5846314-001
VILLA VENETO CORPORATION
019-4737226-001
SOUTHWESTERN CORRECTIONAL LLC
 
019-5846345-001
COUNTY OF LEE
019-4737235-001
CASE WESTERN RESERVE
 
019-5846383-001
FULL SPECTRUM OF NY LLC
019-4737245-002
VICTORY ASSEMBLY OF GOD
 
019-5846392-001
THE COVINGTON DENTAL OFFICE OF JOSEPH R
019-4737271-001
HOWE INC
 
019-5846479-001
JET AERATION SERVICES LLC
019-4737285-199
ANIMAL HOSPITAL OF HAVASU, P.C.
 
019-5846486-001
TOMATOS LTD
019-4737294-001
NATIONAL ASSOCIATION OF CREDIT
 
019-5846503-001
PRESENTATION OF CHRIST GREEK ORTHODOX CH
019-4737322-005
T MOBILE USA INC
 
019-5846528-001
ST PAULS SCHOOL INC
019-4737322-007
T MOBILE USA INC
 
019-5846538-001
LIGHTHOUSE BAPTIST CHURCH INC
019-4737323-001
OAK RIDGE UROLOGY ASSOCIATES
 
019-5846551-001
ARTINIAN AGOP MD
019-4737328-001
AXA ADVISORS LLC
 
019-5846580-001
GRAYNELLI INC
019-4737328-002
AXA ADVISORS LLC
 
019-5846581-001
SI ACQUISITION CO INC
019-4737335-001
SPARTANBURG COUNTY OF
 
019-5846639-001
SPRINGFIELD BUSINESS JOURNAL
019-4737335-002
SPARTANBURG COUNTY OF
 
019-5846681-001
SOUTH CENTRAL OREGON ECONOMIC DEVOLOPMEN
019-4737346-009
INTERNATIONAL BANK OF COMMERCE
 
019-5846683-001
COUNTY OF HICKMAN
019-4737346-010
INTERNATIONAL BANK OF COMMERCE
 
019-5846708-001
NS PHARMA INC
019-4737346-011
INTERNATIONAL BANK OF COMMERCE
 
019-5846717-001
CHILDRENS DEFENSE FUND
019-4737346-012
INTERNATIONAL BANK OF COMMERCE
 
019-5846718-001
FOUR POINTS BAPTIST CHURCH
019-4737354-002
FLORIDA MARINE TRANSPORTERS
 
019-5846725-001
ST PAUL AME CHURCH
019-4737357-001
PINE POINT VILLAS ASSOCIATION
 
019-5846737-001
SIEGEL & DOLT PC
019-4737377-001
GRADY SUSAN R ATTORNEY
 
019-5846741-001
COWART & PERRY LLP
019-4737405-002
BROWN JAMES V LIBRARY OF
 
019-5846748-001
STEEL BUILDING SYSTEMS INC
019-4737426-005
BOSSIER PARISH SCHOOL BOARD
 
019-5846782-001
BOOKER AUCTION COMPANY
019-4737435-002
KOHLS DEPARTMENT STORES INC
 
019-5846826-001
BOROUGH OF PLUM
019-4737435-003
KOHLS DEPARTMENT STORES INC
 
019-5846843-001
QUALITY AIR & HEATING INC
019-4737435-007
KOHLS DEPARTMENT STORES INC
 
019-5846861-001
PSYCH SERVICES OF ROANE COUNTY INC
019-4737437-001
VICTORY BAPTIST CHURCH INC
 
019-5846903-001
MASON COUNTY SENIOR CENTER
019-4737441-001
MODERN CLASSIC MOTORS INC
 
019-5847008-001
CITY OF FALL RIVER
019-4737441-002
MODERN CLASSIC MOTORS INC
 
019-5847021-001
PERSEUS DISTRIBUTION
019-4737455-002
ARMORWORKS LLC
 
019-5847024-001
BETHANY HEALTH CARE CENTER, INC., THE
019-4737460-001
GENERAL SURGERY ASSOCIATES
 
019-5847027-001
LANCER INSURANCE COMPANY
019-4737473-001
BILLINGS CITY OF
 
019-5847071-001
J CIOFFI TRUCKING INC
019-4737563-001
LAW OFFICE OF MICHAEL SAWICKI
 
019-5847090-001
SPRINGFIELD COLLEGE
019-4737568-001
GEMINI INSURANCE AGENCY INC
 
019-5847124-001
NATIONAL TAVERN LTD
019-4737591-001
SECURITY TITLE SERVICES LLC
 
019-5847128-001
SANDRA C MITCHELL DVM P.A.
019-4737591-002
SECURITY TITLE SERVICES LLC
 
019-5847270-001
SUPERIOR FINANCIAL MANAGEMENT SERVICES I
019-4737636-005
DEVON ENERGY CORPORATION
 
019-5847286-001
PEANUT PATCH INC
019-4737636-006
DEVON ENERGY CORPORATION
 
019-5847293-001
KILVA ENTERPRISES INC
019-4737636-007
DEVON ENERGY CORPORATION
 
019-5847294-001
KOBYS KITCHEN INC
019-4737636-008
DEVON ENERGY CORPORATION
 
019-5847303-001
LOUISIANA WOMENS HEALTHCARE ASSOCIATES
019-4737650-002
GERDAU AMERISTEEL CORP
 
019-5847321-002
COMMUNITY HOSPITAL OUTPATIENT CENTER
019-4737656-001
PPD DEVELOPMENT INC
 
019-5847334-001
TARWATER & COMPANY PSC
019-4737662-007
WHOLE FOODS MARKET GROUP INC
 
019-5847361-001
UNITED PRINTERS OF KNOXVILLE LLC
019-4737662-015
WHOLE FOODS MARKET GROUP INC
 
019-5847396-001
BRUNER DETENTION & SECURITY LLC
019-4737687-001
VL WEST BLDG CORP
 
019-5847397-001
MANAGEMENT COMPANY INC THE
019-4737707-001
BAPTIST CHURCH OF BARNSDALL
 
019-5847462-001
WEXFORD PLANTATION
019-4737724-001
BIRMINGHAM SURGICAL PC
 
019-5847493-001
FORD MIDWAY MALL INC


 
Exhibit L-298

--------------------------------------------------------------------------------

 


019-4737745-002
SERENITY HOUSE INC
 
019-5847521-001
SATELLITE SOLUTIONS & ELECTRONICS OF WNY
019-4737752-005
RBC CAPITAL MARKETS CORP
 
019-5847523-001
SCHMIDT TOOL & MANUFACTURING CO INC
019-4737762-001
MABEL COOPERATIVE TELEPHONE CO
 
019-5847541-001
NURSING SYSTEMATIX INC
019-4737770-004
MAXIMUS INC
 
019-5847580-001
PRIMARY EYE CARE CENTER INC
019-4737770-005
MAXIMUS INC
 
019-5847580-002
PRIMARY EYE CARE CENTER INC
019-4737775-001
ISHAK REDA MD
 
019-5847629-001
AVIATION MANUFACTURING GROUP LLC
019-4737790-002
MONTICELLO BOARD OF EDUCATION
 
019-5847629-002
AVIATION MANUFACTURING GROUP LLC
019-4737808-001
ARKANSAS PHYSICAL HEALTH &
 
019-5847666-001
AGUILAS INTERNATIONAL PROFESSIONAL BILIN
019-4737827-009
VALLEY BAPTIST MEDICAL CENTER
 
019-5847712-001
COLISEUM MOTOR COMPANY
019-4737827-010
VALLEY BAPTIST MEDICAL CENTER
 
019-5847712-002
RENDEZVOUS RV INC
019-4737827-011
VALLEY BAPTIST MEDICAL CENTER
 
019-5847740-001
COUNCIL OF SCHOOL SUPERVISORS & ADMINIST
019-4737827-012
VALLEY BAPTIST MEDICAL CENTER
 
019-5847752-001
ELLIOTT CONSTRUCTION & DEVELOPMENT INC
019-4737827-013
VALLEY BAPTIST MEDICAL CENTER
 
019-5847826-001
JOSEPH J STEFFEN JR ATTORNEY
019-4737840-001
BRIGHTON ANIMAL HOSPITAL PC
 
019-5847847-001
EBERT CHILDRENS CLINIC PC
019-4737879-002
PHYSICAL THERAPY SOLUTIONS
 
019-5847879-001
HALLMARK REALTY LTD
019-4737882-001
TROP GUN SHOP LTD
 
019-5847892-001
WESTERN RESERVE PERIODONTICS INC
019-4737935-001
LYNNES INFINITI INC
 
019-5847895-001
IMPERIAL DOOR CONTROLS INC
019-4738001-001
COOLERSMART USA LLC
 
019-5847917-001
BUFFALO FUEL CORP
019-4738004-002
BARNES JEWISH HOSPITAL
 
019-5847919-001
PACIFIC NORTHWEST UNIVERSITY OF HEALTH S
019-4738020-002
VALLEY METRO RAIL
 
019-5847919-002
PACIFIC NORTHWEST UNIVERSITY OF HEALTH S
019-4738042-008
BFS RETAIL & COMMERCIAL OPERAT
 
019-5847925-001
KENTUCKY RIVER REGIONAL JAIL
019-4738042-009
BFS RETAIL & COMMERCIAL OPERAT
 
019-5847925-002
KENTUCKY RIVER REGIONAL JAIL
019-4738042-010
BFS RETAIL & COMMERCIAL OPERAT
 
019-5847937-001
WILLIAMS & COMPANY CPA PC
019-4738042-011
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848003-001
PERRY COUNTY PUBLIC LIBRARY
019-4738042-012
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848018-001
FERRIS CHANDLER & CROOK
019-4738042-014
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848019-001
SOUTH GEORGIA ADMINISTRATION SERVICES LL
019-4738042-015
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848026-001
FLAHERTY & COLLINS CONSTRUCTION INC
019-4738042-016
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848057-001
CAPE ENVIRONMENTAL MANAGEMENT INC
019-4738042-017
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848067-001
GACO WESTERN LLC
019-4738042-018
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848067-002
GACO WESTERN LLC
019-4738042-019
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848114-001
MU DEAR CHILD CARE CENTER
019-4738042-020
BFS RETAIL & COMMERCIAL OPERAT
 
019-5848138-001
FETTE FORD INC
019-4738054-004
HARWELL PROPERTIES INC
 
019-5848191-001
JAMES REAL ESTATE SERVICES INC
019-4738071-001
CLIMAX SPRINGS R 4 SCHOOL
 
019-5848223-001
RIVERVIEW UNITED METHODIST CHURCH
019-4738075-004
TRINITY CHURCH INC
 
019-5848237-001
DAILY GRIND COFFEE CO INC THE
019-4738083-001
PHILLIPS PAINT & DECORATING
 
019-5848248-001
SEARCH CONSULTING LLC
019-4738094-002
WYNDHAM INTERNATIONAL INC
 
019-5848250-001
ALBANY CHRISTIAN CHURCH
019-4738094-004
WYNDHAM INTERNATIONAL INC
 
019-5848273-001
BALDWIN UNITED PRESBYTERIAN CHURCH
019-4738103-001
KEHE FOOD DISTRIBUTORS INC
 
019-5848275-001
AMERICAN LEGION POST INC
019-4738115-001
SYSTEM COORDINATED SERVICES IN
 
019-5848287-001
SHAW & YOUNG LLP
019-4738115-002
SYSTEM COORDINATED SERVICES IN
 
019-5848297-001
OLYMPIC IRON WORKS LLC
019-4738122-002
POLYMORPHIA INTERACTIVE INC
 
019-5848305-001
RICHARD BLENDEN
019-4738137-004
WEISER LLP
 
019-5848349-001
MILAN BOX CORPORATION
019-4738141-001
DIRECT HIT INCORPORATED
 
019-5848819-001
MADISON SERVICES GROUP LLC
019-4738148-001
TESTA MICHELE A ATTORNEY
 
019-5849207-001
BAUER'S SPRINGFIELD PLAZA OPTICAL, INC.
019-4738152-002
COUNSELING CONSULTANTS
 
019-5849344-001
TSA CONSULTING GROUP INC
019-4738157-006
KELLY SERVICES INC
 
019-5849344-002
TSA CONSULTING GROUP INC
019-4738157-008
KELLY SERVICES INC
 
019-5849344-003
TSA CONSULTING GROUP INC
019-4738157-009
KELLY SERVICES INC
 
019-5849650-001
PHILLIPS ACADEMY SCHOOL
019-4738157-010
KELLY SERVICES INC
 
019-5849943-001
GATTI HEALTH CARE, INC.
019-4738157-012
KELLY SERVICES INC
 
019-5852592-001
G & G WIRELESS SOLUTIONS, INC
019-4738167-001
BUCKLEY MCLEMORE & HUDSON
 
019-5853778-001
ROMAN CATHOLIC BISHOP OF PROVIDENCE INC
019-4738183-002
AMERICAN FAMILY INSURANCE
 
019-5853923-001
LOST RIVERS HOSPITAL INC
019-4738183-003
AMERICAN FAMILY INSURANCE
 
019-5855374-001
COGNIS CORPORATION


 
Exhibit L-299

--------------------------------------------------------------------------------

 


019-4738183-004
AMERICAN FAMILY INSURANCE
 
019-5855471-001
NORTHWEST PUMP & EQUIPMENT CO
019-4738230-001
JACK INGRAM MOTORS INC
 
019-5855693-001
LYNDHURST BOARD OF EDUCATION
019-4738268-001
PIEDMONT CONSTRUCTION GROUP
 
019-5857383-001
AUTO COLLISION LLP
019-4738277-001
BAYLESS BAPTIST CHURCH
 
019-5858236-001
WESTERN BUILDING PRODUCTS INC
019-4738279-007
COLONIAL PROPERTIES TRUST
 
019-5859234-001
LAFAYETTE DIOCESE OF
019-4738279-008
COLONIAL PROPERTIES TRUST
 
019-5859759-001
HERSCHEND FAMILY ENTERTAINMENT INC
019-4738279-009
COLONIAL PROPERTIES TRUST
 
019-5863929-001
COMPOSITES ONE LLC
019-4738287-032
FIRST NATIONAL BANK INC
 
019-5865125-001
SUSQUEHANNA REGIONAL HEALTHCARE ALLIANCE
019-4738287-033
FIRST NATIONAL BANK INC
 
019-5867072-001
SUN COAST RESOURCES INC
019-4738287-034
FIRST NATIONAL BANK INC
 
019-5867110-001
WAYNE J GRIFFIN ELECTRIC INC
019-4738287-035
FIRST NATIONAL BANK INC
 
019-5867875-001
CVS CAREMARK CORPORATION
019-4738287-036
FIRST NATIONAL BANK INC
 
019-5886206-001
SATCOM & COMPUTERS LLC
019-4738287-037
FIRST NATIONAL BANK INC
 
019-5896862-001
KENTUCKY VALLEY EDUCATIONAL COOPERATIVE
019-4738287-038
FIRST NATIONAL BANK INC
 
019-5917216-001
UONG EYE CARE, P.A.
019-4738287-039
FIRST NATIONAL BANK INC
 
019-5948381-001
PLAYTIME PIZZA INC
019-4738287-040
FIRST NATIONAL BANK INC
 
019-5948387-001
JANE STREET HOTEL LLC
019-4738287-041
FIRST NATIONAL BANK INC
 
019-5948387-002
JANE STREET HOTEL LLC
019-4738287-042
FIRST NATIONAL BANK INC
 
019-5948390-001
FIRST BAPTIST CHURCH
019-4738293-001
STEAMASTER CARPET CLEANING &
 
019-5948398-001
JONES FAMILY CHIROPRACTIC
019-4738298-002
PARAGON BUILDING PRODUCTS
 
019-5948402-001
COURIER EXPRESS INC
019-4738298-003
PARAGON BUILDING PRODUCTS
 
019-5948419-001
GREENWICH STREET PARKING CORP
019-4738298-004
PARAGON BUILDING PRODUCTS
 
019-5948434-001
EASY GARDENER PRODUCTS INC
019-4738305-003
SOUTH TEXAS CONCRETE
 
019-5948475-001
MAXWELL PALMER ARCHITECTS & ENGINEERS IN
019-4738346-001
COON VALLEY FARMERS TELEPHONE
 
019-5948477-001
BETHEL COMMUNITY BAPTIST CHURCH INC.
019-4738359-001
TOCHER SALON
 
019-5948495-001
HOME BUILDERS ASSOCIATION OF METRO DENVE
019-4738373-002
JOE RIDER BUTANE INC
 
019-5948496-001
PINEVILLE PROPERTIES LLC
019-4738389-001
COMCAST CABLEVISION OF
 
019-5948498-001
OPTIMATION LLC
019-4738389-002
COMCAST CABLEVISION OF
 
019-5948507-001
COLDWELL BANKER
019-4738389-003
COMCAST CABLEVISION OF
 
019-5948532-001
UNIVERSITY PULMONARY AND SLEEP MEDICINE
019-4738392-002
SCIENTIFIC GAMES INTERNATIONAL
 
019-5948536-001
TEMCON CONCRETE CONSTRUCTION CO
019-4738404-010
BARRY UNIVERSITY INC
 
019-5948552-001
NESTUCCA BAY TEXTILE & SUPPLY
019-4738404-011
BARRY UNIVERSITY INC
 
019-5948567-001
OUELLETTE & ASSOCIATES PA
019-4738409-002
YAZAKI NORTH AMERICA INC
 
019-5948578-001
CITY OF MILTON FREEWATER
019-4738411-003
GENERAL COUNCIL OF THE
 
019-5948586-001
HUFFMAN GENERAL CONTRACTORS INC
019-4738426-001
ASTENJOHNSON INC
 
019-5948615-001
VOLUNTEERS OF AMERICA NATIONAL SERVICES
019-4738466-001
CENTER FOR RURAL AFFAIRS
 
019-5948622-001
EDWIN C REMICK FOUNDATION
019-4738466-002
CENTER FOR RURAL AFFAIRS
 
019-5948686-001
CENTRAL MANAGEMENT CONCEPTS LLC
019-4738476-003
UTRECHT MANUFACTURING CORP
 
019-5948698-001
HAASE DERRICK LOCKWOOD FUNERAL HOME INC
019-4738484-001
APPLIED INDUSTRIAL
 
019-5948745-001
COMMUNITY CONGREGATIONAL CHURCH
019-4738484-002
APPLIED INDUSTRIAL
 
019-5948759-001
GREATER NEW HOPE CHRISTIAN ASSEMBLY
019-4738484-003
APPLIED INDUSTRIAL
 
019-5948769-001
COTTO & ASSOCIATES PC
019-4738485-001
RADIANT SYSTEMS INC
 
019-5948779-001
VICTORY RANCH DEVELOPMENT INC
019-4738500-004
LONE STAR NATIONAL BANK
 
019-5948827-001
PRIORITY MEDICAL SOLUTIONS LLC
019-4738500-005
LONE STAR NATIONAL BANK
 
019-5948842-001
COMMERCIAL NEON INC
019-4738500-006
LONE STAR NATIONAL BANK
 
019-5948951-002
CHILDRENS MEDICAL GROUP INC
019-4738500-007
LONE STAR NATIONAL BANK
 
019-5948960-001
ANR GROUP INC
019-4738500-008
LONE STAR NATIONAL BANK
 
019-5948963-001
2028 BRIDGEPORT AVE OPERATING CO II LLC
019-4738500-009
LONE STAR NATIONAL BANK
 
019-5948969-001
G & M PLUMBING INC
019-4738500-010
LONE STAR NATIONAL BANK
 
019-5948972-001
CENTURY 21 AAA ASSOCIATES LLC
019-4738500-011
LONE STAR NATIONAL BANK
 
019-5948995-001
CCG INVESTMENT CORP
019-4738500-012
LONE STAR NATIONAL BANK
 
019-5949033-001
HEARTLAND SWEETENERS LLC
019-4738500-013
LONE STAR NATIONAL BANK
 
019-5949064-001
MID AMERICA ENVIRONMENTAL LLC
019-4738500-014
LONE STAR NATIONAL BANK
 
019-5949071-001
KINDSTAR INC
019-4738524-003
KOHLER CO
 
019-5949088-001
LOURDES JASSO


 
Exhibit L-300

--------------------------------------------------------------------------------

 


019-4738524-004
KOHLER CO
 
019-5949142-001
ANNUNCIATION CATHOLIC CHURCH
019-4738524-005
KOHLER CO
 
019-5949209-001
CASTLETON FAMILY PHYSICIANS
019-4738532-001
C R C PRESS LLC
 
019-5949238-001
REALTY EXECUTIVES
019-4738559-019
COURTYARD BY MARRIOTT II L P
 
019-5949262-001
KEN MILLER
019-4738559-020
COURTYARD BY MARRIOTT II L P
 
019-5949272-001
CORNERSTONE APPRAISAL LLC
019-4738559-021
COURTYARD BY MARRIOTT II L P
 
019-5949305-001
WA KRAPF INC
019-4738559-023
COURTYARD BY MARRIOTT II L P
 
019-5949363-001
CAMPAGNA TURANO BAKERY INC
019-4738559-024
COURTYARD BY MARRIOTT II L P
 
019-5949364-001
ARAGON CONDOMINIUM ASSOCIATES
019-4738559-025
COURTYARD BY MARRIOTT II L P
 
019-5949407-001
CETCO OIL FIELD SERVICES
019-4738559-026
COURTYARD BY MARRIOTT II L P
 
019-5949418-001
STATESBORO REGIONAL LIBRARY
019-4738559-027
COURTYARD BY MARRIOTT II L P
 
019-5949466-001
AMBROSIA TREATMENT CENTER
019-4738559-028
COURTYARD BY MARRIOTT II L P
 
019-5949468-001
BARIATRIC ASSOCIATES OF NEW ENGLAND
019-4738559-029
COURTYARD BY MARRIOTT II L P
 
019-5949468-002
BARIATRIC ASSOCIATES OF NEW ENGLAND
019-4738559-030
COURTYARD BY MARRIOTT II L P
 
019-5949479-001
VEOLIA ES SOLID WASTE MIDWEST LLC
019-4738559-031
COURTYARD BY MARRIOTT II L P
 
019-5949499-001
MAUSER CORP
019-4738559-034
COURTYARD BY MARRIOTT II L P
 
019-5949581-001
FRANCO ANTHONY B PE PC
019-4738559-035
COURTYARD BY MARRIOTT II L P
 
019-5949609-001
WORKHORSE WILDLAND FIRE SERVICES LLC
019-4738559-036
COURTYARD BY MARRIOTT II L P
 
019-5949612-001
COFIELD MORTUARY INC
019-4738559-037
COURTYARD BY MARRIOTT II L P
 
019-5949619-001
CADENCE DESIGN SYSTEMS INC
019-4738559-038
COURTYARD BY MARRIOTT II L P
 
019-5949627-001
W I REALTY LC
019-4738559-041
COURTYARD BY MARRIOTT II L P
 
019-5949686-001
THE PATTERSON BANK
019-4738559-042
COURTYARD BY MARRIOTT II L P
 
019-5949688-001
WESTERN ENVIRONMENTAL SOLUTIONS
019-4738559-045
COURTYARD BY MARRIOTT II L P
 
019-5949692-001
STATESBORO REGIONAL LIBRARY
019-4738561-001
AMERICAN RED CROSS
 
019-5949700-001
LEOS DANCEWEAR INC.
019-4738564-002
DAVIDSON HOTEL PARTNERS LP
 
019-5949723-001
MUSTARD SEED CHRISTIAN FELLOWSHIP
019-4738570-002
STAYBRIDGE SUITES BY HOLIDAY
 
019-5949737-001
GARDNER ASPHAULT CORP
019-4738574-001
GEORGES WOODCRAFTS INC
 
019-5949775-001
COLLEGE HEALTH ENTERPRISES
019-4738616-002
GOOGLE INC
 
019-5949832-001
PINNACLE CONSULTING MANAGEMENT GROUP INC
019-4738616-003
GOOGLE INC
 
019-5949837-001
MATULIA FINANCIAL SERVICE
019-4738616-004
GOOGLE INC
 
019-5949839-001
BARTON VILLAGE INC
019-4738616-005
GOOGLE INC
 
019-5949842-002
VOYLES IMPORTS INC
019-4738616-006
GOOGLE INC
 
019-5949844-001
ED VOYLES HYUNDAI INC
019-4738616-007
GOOGLE INC
 
019-5949844-002
ED VOYLES HYUNDAI INC
019-4738616-008
GOOGLE INC
 
019-5949850-001
OZARKS ELECTRIC COOPERATIVE CORPORATION
019-4738616-009
GOOGLE INC
 
019-5949862-001
A B T INSURANCE SERVICES INC
019-4738616-010
GOOGLE INC
 
019-5949926-001
SPORTIKA EXPORT INC
019-4738616-011
GOOGLE INC
 
019-5949960-001
AB Green Gansevoort, LLC
019-4738616-012
GOOGLE INC
 
019-5949981-001
ADIR INTERNATIONAL LLC
019-4738616-013
GOOGLE INC
 
019-5950100-001
JACKSON ABSTRACT & TITLE COMPANY
019-4738616-014
GOOGLE INC
 
019-5950132-001
WARSAW KOSCIUSCO COUNTY CHAMBER OF COMME
019-4738616-016
GOOGLE INC
 
019-5950153-001
ISLAND CITY ACADEMY INC
019-4738616-017
GOOGLE INC
 
019-5950159-001
PORTUGUESE AMERICAN CLUB INC
019-4738616-018
GOOGLE INC
 
019-5950171-001
ABYSINIA BAPTIST CHURCH
019-4738616-019
GOOGLE INC
 
019-5950175-001
LAW OFFICE OF JAMES D HOLLIDAY THE
019-4738616-020
GOOGLE INC
 
019-5950231-001
FAITH LUTHERAN CHURCH
019-4738616-021
GOOGLE INC
 
019-5950232-001
ELGIN SCHOOL DISTRICT 23
019-4738616-022
GOOGLE INC
 
019-5950243-001
CORE EDUCATION AND CONSULTING SOLUTIONS
019-4738616-023
GOOGLE INC
 
019-5950248-001
WEARE TOWN OF
019-4738616-024
GOOGLE INC
 
019-5950268-001
OTTER VALLEY PRESS INC
019-4738616-025
GOOGLE INC
 
019-5950275-001
MATERIALS TESTING LABS INC
019-4738616-026
GOOGLE INC
 
019-5950311-001
RENE BASSETT
019-4738616-027
GOOGLE INC
 
019-5950345-001
CEEBEES CITRUS INC
019-4738616-028
GOOGLE INC
 
019-5950365-001
TAYLOR UNITED METHODIST CHURCH
019-4738616-029
GOOGLE INC
 
019-5950377-001
BLUEBONNET IMAGING CENTER
019-4738616-030
GOOGLE INC
 
019-5950396-001
ORCHARD SUPPLY HARDWARE DISTRIBUTION CEN


 
Exhibit L-301

--------------------------------------------------------------------------------

 


019-4738616-031
GOOGLE INC
 
019-5950422-001
PINEHURST PROPERTIES INC
019-4738616-032
GOOGLE INC
 
019-5950436-001
SLAG BEEMSTERBOER & BALLAST CORP
019-4738616-033
GOOGLE INC
 
019-5950438-001
NEXUS TECHNOLOGY SALES INC
019-4738616-034
GOOGLE INC
 
019-5950443-001
NEAL K STILLMAN ATTORNEY
019-4738616-035
GOOGLE INC
 
019-5950465-001
GRASS ROOTS REALTY INC
019-4738616-036
GOOGLE INC
 
019-5952219-001
ADVANCED EYECARE CONSULTANTS, INC.
019-4738646-007
PITNEY BOWES INC
 
019-5955180-001
W I REALTY LC
019-4738650-003
WAUKESHA STATE BANK
 
019-5956829-001
CHI & HING FOOD SERVICE INC
019-4738680-001
WICKES INC
 
019-5957346-001
GULF CRANE SERVICES INC
019-4738690-001
CITIZENS BANK
 
019-5957347-001
GULF CRANE SERVICES INC
019-4738709-001
COOKE CAMPBELL LAW OFFICE OF
 
019-5958089-001
NORTOWN AUTOMOTIVE
019-4738717-001
LALIQUE NA INC
 
019-5958627-001
CONTINENTAL NATIONAL BANK OF MIAMI INC
019-4738751-004
BRINDLEY & ASSOCIATES INC
 
019-5958627-002
CONTINENTAL NATIONAL BANK OF MIAMI INC
019-4738751-005
FIRST REALTY GROUP, LLC
 
019-5958673-001
BEDFORD STUYVESANT EARLY CHILDHOOD DEVEL
019-4738753-002
MALAYAN BANKING BERHAD
 
019-5959119-001
SUDDENLINK COMMUNICATIONS
019-4738777-001
BYRAM SELF STORAGE CORP
 
019-5959340-001
BFS RETAIL & COMMERCIAL OPERATIONS LLC
019-4738787-003
GERMANTOWN PUBLIC SCHOOL OF
 
019-5960147-001
ALLMETAL INC
019-4738790-001
COLUMBUS MEDICAL ASSOCIATES
 
019-5993816-001
RESORTQUEST CHARLESTON LLC
019-4738820-003
PRUDENTIAL INSURANCE CO OF
 
019-5994130-001
DONALD FULLER
019-4738820-004
PRUDENTIAL INSURANCE CO OF
 
019-5998670-001
EASY GARDENER PRODUCTS INC
019-4738828-001
BIG O DODGE OF GREENVILLE INC
 
019-5999138-001
INTERNATIONAL SPECIAL ATTRACTIONS LTD
019-4738828-002
BIG O DODGE OF GREENVILLE INC
 
019-6047277-001
BEN HILL CLERK OF SUPERIOR COURT
019-4738829-006
ARCHDIOCESE OF SAN ANTONIO
 
019-6050479-001
PORTMEIRON USA INC
019-4738829-010
ARCHDIOCESE OF SAN ANTONIO
 
019-6050494-001
REDAC INC
019-4738830-003
EAST COAST METAL DISTRIBUTORS
 
019-6050496-001
NTT DATA AGILENET LLC
019-4738867-002
ZANCO ENTERPRISES, INC.
 
019-6050534-001
EMBDEN TOWN OF
019-4738872-001
UNITED STATES POSTAL SERVICE
 
019-6050544-001
TORPEDOS FOODSERVICE INC
019-4738885-004
EPISCOPAL DIOCESE OF CONNECTIC
 
019-6050593-001
STERLING RISK ADVISORS INC
019-4738892-001
FRAZER MEMORIAL UNITED
 
019-6050606-001
HINDMAN SETTLEMENT SCHOOL INC
019-4738898-001
IPSWICH RIVER WATERSHED ASSOC
 
019-6050637-001
HSS MILILANI PARTNERS HOLDINGS LLC
019-4738909-004
REGIONS BANK
 
019-6050645-001
AMERIMONT ACADEMY INC
019-4738909-005
REGIONS BANK
 
019-6050683-001
BELLA CAPELLI ACADEMY LLC
019-4738921-001
CHUBB CORPORATION THE
 
019-6050692-001
LARRY SCHRAMM INSURANCE
019-4738936-002
REDEEMER LUTHERAN CHURCH INC
 
019-6050707-001
JUDICIARY COURTS OF THE STE OF ARKANSAS
019-4738963-004
Z S ASSOCIATES INC
 
019-6050709-001
HICKORY SERVICES LLC
019-4738967-002
HANSON PIPE & PRODUCTS INC
 
019-6050731-001
ORTHOTIC & PROSTHETIC SPECIALTIES INC
019-4738970-002
HOLCIM INC
 
019-6050785-001
PORTLAND HARBOR HOTEL
019-4738975-001
NORMAN GOLF PARTNERS LLC
 
019-6050792-001
JAYE JONES
019-4738991-002
CORVEL CORP
 
019-6050835-001
B & H FOTO & ELECTRONICS CORP
019-4738991-004
CORVEL CORP
 
019-6050858-001
THE ANIMAL KEEPER INC
019-4738991-005
CORVEL CORP
 
019-6050858-002
THE ANIMAL KEEPER INC
019-4738997-004
MUSCULOSKELETAL TRANSPLANT
 
019-6050859-001
JEFFREY B GLANDER ASSOCIATES PLLC
019-4738997-005
MUSCULOSKELETAL TRANSPLANT
 
019-6050868-002
CLASSIC DINING KEYSTONE INC
019-4739011-001
HOSKIN & MUIR INC
 
019-6050884-001
PRINTING SPECTRUM INC
019-4739011-002
HOSKIN & MUIR INC
 
019-6050913-001
GARY FRUGE FOREIGN CAR INC
019-4739011-003
HOSKIN & MUIR INC
 
019-6050924-001
HSS KAPOLEI PARTNERS LLC
019-4739018-003
SCHMIDTS AUTO BODY AND GLASS
 
019-6050936-001
BUSTOS INSURANCE AGENCY
019-4739019-001
FORT MORGAN AREA CHAMBER OF
 
019-6051036-001
ANNISTON FIRST UNITED METHODIST CHURCH
019-4739027-004
HENKELS & MCCOY INC
 
019-6051049-001
ARDENS MEDICAL EQUIPMENT
019-4739027-005
HENKELS & MCCOY INC
 
019-6051055-001
CLAUDIA T MARTORELL MD
019-4739043-002
THE WESTWOOD SCHOOL CORP
 
019-6051077-001
REISTERSTOWNS 24 HOUR VETERINARY COMPLEX
019-4739103-002
YARDE METALS INC
 
019-6051145-001
THE TITLE STATION INC
019-4739107-001
CS HOTELS LTD PARTNERSHIP
 
019-6051182-001
MICHAEL M FANOUS DPM INC
019-4739107-002
CS HOTELS LTD PARTNERSHIP
 
019-6051185-001
EDWARD RACK CORPORATION


 
Exhibit L-302

--------------------------------------------------------------------------------

 


019-4739130-011
ALABAMA POWER CO
 
019-6051185-002
EDWARD RACK CORPORATION
019-4739130-012
ALABAMA POWER CO
 
019-6051296-001
PARAMOUNT TITLE LLC
019-4739130-013
ALABAMA POWER CO
 
019-6051313-001
HOUSE OF FLOWERS INC
019-4739130-014
ALABAMA POWER CO
 
019-6051319-001
IMMUNO CONCEPTS INC
019-4739173-001
BARON AND RIEFBERG PA
 
019-6051320-001
COHEN STEEL SUPPLY INC
019-4739187-001
RALCORP HOLDINGS INC
 
019-6051321-001
CUMBERLAND MOUNTAIN UNISERVICE
019-4739190-003
PUTNAM LINCOLN MERCURY INC
 
019-6051365-001
HOLLY GROVE AME CHURCH
019-4739235-003
WEST PHILADELPHIA COMMUNITY
 
019-6051373-001
WEBSTER PARISH SCHOOL BOARD
019-4739243-005
AMERICAN BUILDERS & CONTRACTOR
 
019-6051396-001
JOSE MEDINA MD PC
019-4739243-006
AMERICAN BUILDERS & CONTRACTOR
 
019-6051417-001
MOULTRIE FIRST CHURCH OF THE NAZARENE
019-4739243-007
AMERICAN BUILDERS & CONTRACTOR
 
019-6051419-001
COUNTY OF HAMILTON
019-4739243-008
AMERICAN BUILDERS & CONTRACTOR
 
019-6051455-001
FELLOWSHIP OF CHRISTIAN ATHLETES INC
019-4739263-001
POP WARNER LITTLE SCHOLARS INC
 
019-6051458-001
MOUNT HOREB AREA FIRE DISTRICT
019-4739276-001
VECTOR TRADING CORPORATION
 
019-6051466-001
DEDICATED HOME HEALTH
019-4739288-002
WAYSIDE FURNITURE INC
 
019-6051467-001
INTEGRITY PLASTICS INC
019-4739379-001
MAPEI CORPORATION
 
019-6051493-001
WARD MEMORIAL UNITED METHODIST CHURCH
019-4739382-001
MZ PACKAGING CORP
 
019-6051504-001
JEFFERSON DAVIS PARISH SCHOOL BOARD
019-4739389-002
VUTEQ CORPORATION
 
019-6051533-001
NA PUUWAI INC
019-4739403-004
B M C WEST CORPORATION
 
019-6051588-001
CARDENTE REAL ESTATE
019-4739411-002
TRIUMPH HOSPITAL OF EAST
 
019-6051612-001
INDEPENDENT DEALER SERVICES
019-4739414-002
JACOBUS ENERGY INC
 
019-6051614-001
VISALIA WOMENS SPECIALTY GROUP INC
019-4739415-002
JOHN MANEELY COMPANY
 
019-6051662-001
FAMOUS RECIPE OF CINCINNATI INC
019-4739459-001
SCOTT TENNER MD
 
019-6051675-001
DERMATOLOGY SPECIALISTS OF AUGUSTA INC
019-4739459-002
SCOTT TENNER MD
 
019-6051695-001
SALEM UNITED METHODIST CHURCH INC
019-4739459-003
SCOTT TENNER MD
 
019-6051711-001
FIRST UNIVERSALIST CHURCH OF NORWAY
019-4739477-001
HERAEUS INC
 
019-6051722-001
CECILIA HICKS COURT REPORTERS
019-4739480-001
BIO PHARM INCORPORATED
 
019-6051727-001
JOBEL ENTERPRISES INC
019-4739481-001
PIEDMONT DRIVING CLUB INC
 
019-6051742-002
FREIREICH & SHAPIRO LLP
019-4739482-007
THERAPY PROVIDERS OF AMERICA
 
019-6051743-001
PRECISION TEK MANUFACTURING INCORPORATED
019-4739501-001
HEALTH CARE GROUP INC
 
019-6051753-001
ORTHOPEDIC & SPORTS MEDICINE ASSOCIATES
019-4739526-001
SPIEZLE ARCHITECTURAL GROUP
 
019-6051756-001
WILLIAM BARTHMAN JEWELER LTD
019-4739534-001
LIFE SAFETY MANAGEMENT INC
 
019-6051765-001
JEFFERY HOLLIDAY CPA
019-4739560-001
SAFEWORKS LLC
 
019-6051781-001
IDEAL MEDICAL CENTER OF MIAMI
019-4739574-003
MUSKINGUM COUNTY OHIO
 
019-6051781-002
IDEAL MEDICAL CENTER OF MIAMI INC
019-4739574-004
MUSKINGUM COUNTY OHIO
 
019-6051788-001
PERMASTEELISA NORTH AMERICA CORP
019-4739579-001
JANNEY MONTGOMERY SCOTT LLC
 
019-6051826-001
REALTY WORLD LASSEN LAND & HOMES
019-4739586-001
AFSV INSURANCE AGENCY INC
 
019-6051836-001
DYNA FLEX OF MISSOURI LP
019-4739615-001
GCC RIO GRANDE INC
 
019-6051869-001
HAIAR REAL ESTATE PROFESSIONALS
019-4739620-002
USI CONSULTANTS INC
 
019-6051878-001
GOOD SHEPARD CATHOLIC CHURCH
019-4739640-001
ROGERSVILLE CITY OF
 
019-6051896-001
OVERBROOK BIBLE CHURCH
019-4739656-003
BILTMORE CARDIOLOGY PLLC
 
019-6051901-001
EAST GEORGIA HEALTHCARE CENTER INC
019-4739656-004
BILTMORE CARDIOLOGY PLLC
 
019-6051936-001
OVP MANAGEMENT INC
019-4739663-005
UPS SUPPLY CHAIN SOLUTIONS
 
019-6051946-001
APPALACHIAN ANIMAL HOSPITAL
019-4739663-006
UPS SUPPLY CHAIN SOLUTIONS
 
019-6051947-001
DEALER TIRE LLC
019-4739663-007
UPS SUPPLY CHAIN SOLUTIONS
 
019-6051992-001
CORNERSTONE CHRISTIAN SCHOOL
019-4739663-008
UPS SUPPLY CHAIN SOLUTIONS
 
019-6051997-001
SEA COUNTRY MORTGAGE INC
019-4739663-011
U P S SUPPLY CHAIN SOLUTIONS INC
 
019-6052019-001
EXETER R6 SCHOOL DISTRICT
019-4739663-012
U P S SUPPLY CHAIN SOLUTIONS INC
 
019-6052021-001
MAIS CUSTOM PRINTING & OFFICE SUPPLY
019-4739675-001
SURGICAL CARE ASSOCIATES INC
 
019-6052033-001
PITTMAN & ASSOCIATES
019-4739679-002
MEDIA GENERAL OPERATIONS INC
 
019-6052041-001
COUNTY OF SUMMIT
019-4739684-002
MR FLOOR COMPANIES
 
019-6052053-001
MIDSTATES PRINTING INC
019-4739715-001
SOUTHERN MUSIC COMPANY INC
 
019-6052064-001
SANCHEZ WHITTINGTON ZABARTE & WOOD LLC
019-4739752-003
BANKERS TRUST COMPANY INC
 
019-6052104-001
DAN ALSTON CPA
019-4739752-004
BANKERS TRUST COMPANY INC
 
019-6052106-001
DELRAY TAVERN CORP
019-4739757-001
ERMENEGILDO ZENGA CORPORATION
 
019-6052140-001
GOLDEN COQUI LLC


 
Exhibit L-303

--------------------------------------------------------------------------------

 


019-4739777-003
PRAXAIR DISTRIBUTION INC
 
019-6052166-001
A TECH INC
019-4739800-001
UNITED STATES PLAYING CARD
 
019-6052169-001
OCEAN FAMILY DENTAL PC
019-4739800-002
UNITED STATES PLAYING CARD
 
019-6052186-001
HAMILTON UROLOGY
019-4739800-003
UNITED STATES PLAYING CARD
 
019-6052203-001
DESTINATION MOLOKAI INC
019-4739803-002
JAMES M PLEASANTS COMPANY INCORPORATED
 
019-6052229-001
MID MICHIGAN ROOFING LLC
019-4739827-002
SOUTHWESTERN OREGON PUBLISHING
 
019-6052231-001
WEST RIPLEY BAPTIST CHURCH INC
019-4739833-002
SOUTHERN TERRITORIAL HQ OF THE
 
019-6052237-001
SAN GABREL YMCA
019-4739837-001
HORTY & HORTY PA
 
019-6052239-001
DADA LLC
019-4739839-002
417 MAGAZINE INC
 
019-6052243-001
AIDS CARE OCEAN STATE INC
019-4739861-002
TUBULAR STEEL INC
 
019-6052272-001
ENVIRO TECH SYSTEMS LLC
019-4739881-001
RUBICON PARTNERS INC
 
019-6052320-001
EVANGELICAL LUTHERAN CHURCH IN AMERICA
019-4739892-001
STOLT NIELSEN TRANSPORTATION
 
019-6052323-001
MISS MOTHERS KIDDIE CARE & PRESCHOOL INC
019-4739893-001
MIDLAND ORAL & MAXILLOFACIAL
 
019-6052326-001
CENTER FOR PHYSICAL REHABILITATION INC
019-4739893-002
MIDLAND ORAL & MAXILLOFACIAL
 
019-6052329-001
ARCADIAN HEALTHCARE INC
019-4739907-025
TOURNEAU INC
 
019-6052354-001
FIRST INDEPENDENT METHODIST CHURCH
019-4739907-026
TOURNEAU INC
 
019-6052382-001
PLUMBING & HEATING JOINT APPRENTICESHIP
019-4739907-027
TOURNEAU INC
 
019-6052405-001
ABC FIRE EXTINGUISHER CO
019-4739907-028
TOURNEAU INC
 
019-6052410-001
SULLIVAN & ASSOCIATES
019-4739907-029
TOURNEAU INC
 
019-6052424-001
AVA R1 SCHOOL DISTRICT
019-4739907-030
TOURNEAU INC
 
019-6052432-001
PLANTTECH H2O
019-4739907-031
TOURNEAU INC
 
019-6052434-001
PACIFIC STANDARD WATCH COMPANY LLC
019-4739907-032
TOURNEAU INC
 
019-6052470-001
NEXTERA MEDIA LLC
019-4739920-002
HART LAW OFFICES
 
019-6052484-001
BIRENDRA TRIVEDI MD
019-4739936-004
SUMITOMO CORPORATON OF AMERICA
 
019-6052490-001
NORTHMONT UNITED PRESBYTERIAN CHURCH
019-4739946-001
PREMIER COMPANIES LLC
 
019-6052493-001
K&M ASSOCIATES LP
019-4739970-002
HANCOCK PAULA
 
019-6052515-001
GELINAS HVAC SERVICES INC
019-4739971-002
PHOENIX INTERNATIONAL
 
019-6052561-001
OFFICEWORKS SERVICES LLC
019-4739994-001
AMERICAN ENVIRONMENTAL
 
019-6052569-001
OUTER BANKS PRESBYTERIAN CHURCH
019-4740021-001
SISTERS OF ST FRANCIS HEALTH
 
019-6052580-001
THE CLARKE COMPANY LLC
019-4740022-001
COLEMAN RESEARCH INC
 
019-6052581-001
Y'S PUBLISHING COMPANY INC
019-4740065-007
BRINKS INC
 
019-6052588-001
ROMAN CATHOLIC DIOCESE OF RICHMOND
019-4740065-008
BRINKS INC
 
019-6052608-001
BUILDING SAFETY SOLUTIONS INC
019-4740065-009
BRINKS INC
 
019-6052635-001
PROFESSIONAL FILING SYSTEMS INC
019-4740065-010
BRINKS INC
 
019-6052638-001
COLORITE PLASTICS CO
019-4740065-011
BRINKS INC
 
019-6052642-001
MOTION THEORY INC
019-4740065-012
BRINKS INC
 
019-6052706-001
CENTRAL MAINE GROWTH COUNCIL
019-4740065-013
BRINKS INC
 
019-6052722-001
DPW FINANCIAL LLC
019-4740065-014
BRINKS INC
 
019-6052756-001
GATEWAY HEALTH SYSTEM INC
019-4740065-015
BRINKS INC
 
019-6052767-001
NEOGENESIS MEDSPA
019-4740065-016
BRINKS INC
 
019-6052826-001
WOODLAKE REALTY INC
019-4740081-002
TRANSCO INC
 
019-6052843-001
YANKTON BONE JOINT & SPORT MEDICAL CENTE
019-4740093-001
KING KITRICK JACKSON &
 
019-6052851-001
LEASING ENTERPRISES LTD
019-4740105-001
NATIONAL ASSOCIATION OF CHAIN
 
019-6052858-001
E R A ADVANTAGE REALTY OF FREEHOLD LLC
019-4740105-002
NATIONAL ASSOCIATION OF CHAIN
 
019-6052905-001
WOODS OVIATT GILMAN LLP
019-4740105-003
NATIONAL ASSOCIATION OF CHAIN
 
019-6052907-001
NEWMAN WINDOWS & DOORS INC
019-4740105-004
NATIONAL ASSOCIATION OF CHAIN
 
019-6052910-001
OLD COLONY YMCAS CENTRAL DIVISION
019-4740128-001
VISION SYSTEMS INC
 
019-6052910-002
OLD COLONY Y
019-4740132-004
MEQUON THIENSVILLE SCHOOL DISTRICT
 
019-6052933-001
YANKTON COUNTY OF
019-4740154-001
STAR TECHNICAL INSTITUTE
 
019-6052939-001
CHRIST TEMPLE CHRISTIAN LIFE CENTER
019-4740161-002
KENNETT SQUARE SPECIALITIES
 
019-6052953-001
LOGOS
019-4740161-003
KENNETT SQUARE SPECIALITIES
 
019-6052996-001
BOYS & GIRLS CLUB OF WORCESTER
019-4740161-004
KENNETT SQUARE SPECIALITIES
 
019-6053046-001
LOVELADY REALTY & LAND CO LLC
019-4740181-002
FIRST UNITED METHODIST CHURCH
 
019-6053067-001
JOHNSONDIVERSEY INC
019-4740186-001
BURBERRY LIMITED
 
019-6053071-001
FOXHILL APARTMENTS A LIMITED LIABILITY C


 
Exhibit L-304

--------------------------------------------------------------------------------

 


019-4740186-002
BURBERRY LIMITED
 
019-6053086-001
SNOWLINE HOSPICE OF EL DORADO
019-4740186-003
BURBERRY LIMITED
 
019-6053090-001
VENTERRA REALTY MANAGEMENT COMPANY INC
019-4740186-004
BURBERRY LIMITED
 
019-6053100-001
OAK LAWN VILLAGE OF
019-4740186-005
BURBERRY LIMITED
 
019-6053116-001
ROSEMONT VILLAGE OF
019-4740186-006
BURBERRY LIMITED
 
019-6053136-001
OPPORTUNITY PARTNERS INC
019-4740186-007
BURBERRY LIMITED
 
019-6053167-001
MINISTERIO INTERNACIONAL EL REY JESUS IN
019-4740186-008
BURBERRY LIMITED
 
019-6053192-001
FIRST FRIENDS PRESCHOOL INC
019-4740186-009
BURBERRY LIMITED
 
019-6053194-001
ST MICHAEL BAPTIST CHURCH
019-4740186-010
BURBERRY LIMITED
 
019-6053209-001
JACOBS & STRAUS PA
019-4740186-011
BURBERRY LIMITED
 
019-6053224-001
C & R DISTRIBUTING INC
019-4740186-012
BURBERRY LIMITED
 
019-6053232-001
LEVINE COMMUNICATIONS OFFICE
019-4740186-013
BURBERRY LIMITED
 
019-6053265-001
FARIES MCMEEKAN INC
019-4740186-017
BURBERRY LIMITED
 
019-6053278-001
NEXT LEVEL ENTERTAINMENT LLC
019-4740197-004
AMERICAN TIRE DISTRIBUTORS
 
019-6053298-001
CROSSTEX INTERNATIONAL INC
019-4740205-002
ONEAL STEEL INC
 
019-6053299-001
SOUTHERN TEXTILE SERVICES
019-4740205-003
ONEAL STEEL INC
 
019-6053307-001
HARRISON COUNTY R 4 SCHOOL DISTRICT
019-4740217-006
AUTOMATIC DATA PROCESSING INC
 
019-6053329-001
HODGES DOUGHTY & CARSON PLLC
019-4740217-007
AUTOMATIC DATA PROCESSING INC
 
019-6053350-001
JOHN J BUCKLEY SR MD INC
019-4740220-001
TRIANGLE FASTENER CORPORATION
 
019-6053383-001
ERNESTINE SCHUMAN HEINK DAV CHAPTER 2
019-4740220-002
TRIANGLE FASTENER CORPORATION
 
019-6053389-001
METRO ANESTHESIA LLP
019-4740220-003
TRIANGLE FASTENER CORPORATION
 
019-6053396-001
LA POSADA
019-4740263-004
FIDELITY NATIONAL TITLE
 
019-6053404-001
RED BULL NORTH AMERICA INC
019-4740267-001
JACKSON COUNTY OF
 
019-6053419-001
COAST REAL ESTATE
019-4740286-001
RESOURCES FOR HUMAN
 
019-6053421-001
PARRISH COMPANY REALTORS
019-4740288-002
CUSTOM HOMES OF OCALA INC
 
019-6053430-001
HUWELCO INC
019-4740289-001
BUCKLEY BROADCASTING CORP OF CALIFORNIA
 
019-6053483-001
K T FABRICATIONS INC
019-4740295-001
ROMAN CATHOLIC DIOCESE OF FALL
 
019-6053485-001
FURNITURE MEDIC
019-4740303-003
STANFORD HOSPITAL & CLINICS
 
019-6053511-001
SPRUCE RUN ASSOCIATION
019-4740320-001
DUNAWAY ASSOCIATES INC
 
019-6053515-001
CSE&E LLC
019-4740322-002
NORTHTEC INC
 
019-6053521-001
TINDALL & FOSTER PC
019-4740322-003
NORTHTEC INC
 
019-6053536-001
RIVERSIDE COMMUNITY BANK
019-4740323-001
GLYNWED VICTORY INC
 
019-6053555-001
SCHMIDT ASSOCIATES INC
019-4740326-001
STILLMANS AUTOMOTIVE CENTER IN
 
019-6053586-002
INNOVATION VENTURES LLC
019-4740329-003
HSBC BANK USA
 
019-6053588-001
E & T PLASTIC MANUFACTURING CO INC
019-4740329-005
HSBC BANK USA
 
019-6053595-001
STAR PIZZA BOX OF ARIZONA INC
019-4740340-006
POULOS INSURANCE INC
 
019-6053607-001
SECURITY ALLIANCE OF FLORIDA LLC
019-4740340-007
POULOS INSURANCE INC
 
019-6053665-001
COASTAL HOME SERVICES INC
019-4740345-002
LAUREL FEED & GRAIN CO
 
019-6053674-001
DECOR CRAFT INC
019-4740350-001
IVEY DAVID M DDS PC
 
019-6053686-001
SMOKIN ALS INC
019-4740384-001
GOSPEL BROADCASTING MISSION
 
019-6053686-002
SMOKIN ALS INC
019-4740386-001
STUDENT LOAN GUARANTEE
 
019-6053707-001
VAST DELIVERY SOLUTIONS LLC
019-4740422-003
LIFESCAN INC
 
019-6053708-001
SON DANCE ENTERPRISES INC
019-4740424-001
NEEL SCHAFFER INC
 
019-6053709-001
DENTAL LABORATORY INC
019-4740430-001
FIRST PRESBYTERIAN CHURCH
 
019-6053716-001
BRUCE AGENCY LLC
019-4740433-001
EVERETTS PHARMACY
 
019-6053723-001
COUNTY OF GUERNSEY
019-4740434-001
VAIL COMMUNITY CHAMBER
 
019-6053726-001
PEDIATRIC CARDIOLOGY ASSOCIATES OF NORTH
019-4740436-002
CYTEC INDUSTRIES INC
 
019-6053727-001
ROSEMARY COFFMAN ATTORNEY AT LAW
019-4740439-003
TRIM LOK INC
 
019-6053733-001
KELLY LLOYD REAL ESTATE LLC
019-4740445-013
KNOWLEDGE LEARNING CORPORATION
 
019-6053747-001
AMCOR PET PACKAGING USA INC
019-4740460-002
PAGANI DARLENE
 
019-6053768-001
SAMUEL M & HELENE SOREF JEWISH COMMUNITY
019-4740491-010
CITIGROUP GLOBAL MARKETS INC
 
019-6053769-001
SUNLINERS INC
019-4740491-015
CITIGROUP GLOBAL MARKETS INC
 
019-6053771-001
INSTITUTE FOR URBAN FAMILY HEALTH INC
019-4740491-016
CITIGROUP GLOBAL MARKETS INC
 
019-6053793-001
IRENE NEUWIRTH INC
019-4740496-002
GLEN GERY CORPORATION
 
019-6053819-001
PREGILL INSURANCE AGENCY
019-4740523-002
DORE AND ASSOCIATES
 
019-6053827-001
APOLLO DELIVERY & WRECKER SERVICE INC


 
Exhibit L-305

--------------------------------------------------------------------------------

 


019-4740525-002
REAMSTOWN MUTUAL INSURANCE CO
 
019-6053854-001
MOUNTAIN PACIFIC
019-4740538-001
JOHN BROOKS RECOVERY CENTER
 
019-6053866-001
BLUE COLLAR INDUSTRIES INC
019-4740538-002
JOHN BROOKS RECOVERY CENTER
 
019-6053868-001
OUTER BANKS INSURANCE
019-4740538-003
JOHN BROOKS RECOVERY CENTER
 
019-6053906-001
DEBRA PRICOLA ATTORNEY AT LAW
019-4740539-002
LOPEZ GEORGE
 
019-6053911-001
MARKETLAB INC
019-4740540-013
PROTESTANT EPISCOPAL CATHEDRAL
 
019-6053920-001
ARDEN CAHILL ACADEMY
019-4740554-001
LIGHT STANLEY ATTORNEY
 
019-6053938-002
OBSTETRICAL GYNECOLOGICAL ASSOCIATES PC
019-4740555-002
RED RIVER PUMP SPECIALISTS LLC
 
019-6053993-001
REALTICORP LLC
019-4740591-001
ST MARY MEDICAL CENTER
 
019-6054007-001
RIVERWALK HOMEOWNERS ASSOCIATION
019-4740602-001
BNP PARIBAS
 
019-6054056-001
KASE SPEELMAN & CULLEN MDS INC
019-4740607-001
CARE ONE AT EVESHAM LLC
 
019-6054062-001
CONVENIENT DENTAL CARE
019-4740628-001
CLASSY GLASS INC
 
019-6054065-001
HORNELL SURGICAL GROUP
019-4740654-001
MASON & ASSOCIATES LLC
 
019-6054125-001
WEST VIRGINIA ADVOCATES
019-4740656-001
ZUMBRO EDUCATION DISTRICT
 
019-6054127-001
HUDSON COUNTY BAR ASSOCIATION
019-4740665-003
AURORA CASKET COMPANY INC
 
019-6054140-001
A L ELLIS INC
019-4740668-002
DAYTON CARDIOLOGY CONSULTANTS
 
019-6054162-001
FIRST CITIZENS BANK & TRUST COMPANY INC
019-4740682-001
BOSTON WAREHOUSE TRADING CORP
 
019-6054170-001
FIRST CITIZENS BANK & TRUST COMPANY INC
019-4740714-001
ARKASAS STATE OF
 
019-6054171-001
ENERNOC INC
019-4740715-018
TERMINIX INTERNATIONAL COMPANY
 
019-6054180-001
SOUTHWEST BAKING COMPANY LLC
019-4740715-019
TERMINIX INTERNATIONAL COMPANY
 
019-6054184-001
HADWIN WHITE PONTIAC BUICK GMC TRUCK INC
019-4740722-003
BARNES & NOBLE BOOKSELLERS INC
 
019-6054198-001
CENTERSTONE COMMUNITY MENTAL HEALTH CENT
019-4740722-004
BARNES & NOBLE BOOKSELLERS INC
 
019-6054220-001
SANTA MONICA COMMUNITY COLLEGE DISTRICT
019-4740722-005
BARNES & NOBLE BOOKSELLERS INC
 
019-6054224-001
JACK FICK EXCAVATING INC
019-4740722-006
BARNES & NOBLE BOOKSELLERS INC
 
019-6054227-001
AMFINE CHEMICAL CORPORATION
019-4740722-007
BARNES & NOBLE BOOKSELLERS INC
 
019-6054230-001
EASTERN KENTUCKY FAMILY MEDICINE
019-4740722-010
BARNES & NOBLE BOOKSELLERS INC
 
019-6054260-001
D T C C ENTERPRISES INC
019-4740730-001
CANEEL INC
 
019-6054287-001
MISQUAMICUT CLUB INC
019-4740753-004
READY MIX USA INC
 
019-6054314-001
INTEGRA BANK NA
019-4740758-001
ALFONS HAAR INC
 
019-6054319-001
ACCESS COMMUNITY HEALTH
019-4740768-001
DELTA CONTAINERS INC
 
019-6054344-001
REESE SIGN SERVICE INC
019-4740781-003
BRACOR INC
 
019-6054353-001
GIBBONS ESPOSITO & BOYCE ENGINEERS PC
019-4740791-001
J F BRENNAN CO INC
 
019-6054390-001
TOWN OF ROCHESTER
019-4740794-002
MIRROR GALLERY INC
 
019-6054393-001
NORTHGATE CHURCH OF THE NAZARENE
019-4740819-001
JME REALTY COMPANY
 
019-6054430-001
BOTTEGA VENETA
019-4740832-001
MICHIGAN TRACTOR & MACHINERY
 
019-6054430-002
BOTTEGA VENETA
019-4740834-001
PEACEFUL VALLEY FARM SUPPLY
 
019-6054441-001
BAT R UP BATTING CAGES INC
019-4740834-002
PEACEFUL VALLEY FARM SUPPLY
 
019-6054447-001
LAW OFFICES OF FRANK GAVIRIA
019-4740849-001
BETHEL WORSHIP CENTER
 
019-6054480-001
GRAND BANK
019-4740854-001
PROFESSIONAL ANALYSTS LLC
 
019-6054488-001
FIRST UNITED PENTECOSTAL
019-4740869-004
LEISURE BAY INDUSTRIES INC
 
019-6054502-001
ROEPNACK CORPORATION
019-4740870-003
NUVOX
 
019-6054504-001
NATIONAL TELEWIRE CORP
019-4740884-002
AMERICAN FURNITURE RENTAL INC
 
019-6054512-001
SKYTANKING USA INC
019-4740884-003
AMERICAN FURNITURE RENTAL INC
 
019-6054537-001
MARK L INC
019-4740884-004
AMERICAN FURNITURE RENTAL INC
 
019-6054557-001
AUTO DEALER TRAFFIC LLC
019-4740886-002
DISCOUNT TIRE CO INC
 
019-6054568-001
PARADISE LANES & FEC INC
019-4740886-003
DISCOUNT TIRE CO INC
 
019-6054578-001
DELAWARE COUNTY FRIENDSHIP HOMES INC
019-4740886-004
DISCOUNT TIRE CO INC
 
019-6054603-001
SULLIVAN & ASSOCIATES
019-4740886-005
DISCOUNT TIRE CO INC
 
019-6054613-001
CHEN WEITZUOH MD FACPA PC
019-4740886-006
DISCOUNT TIRE CO INC
 
019-6054617-001
MCMINNVILLE ORTHOPAEDIC CLINIC PC
019-4740886-007
DISCOUNT TIRE CO INC
 
019-6054621-001
FRANK & AL'S PIZZA II LLC
019-4740886-008
DISCOUNT TIRE CO INC
 
019-6054645-001
BROOKS CHIROPRACTIC CLINIC
019-4740886-009
DISCOUNT TIRE CO INC
 
019-6054667-001
DOCUMENT SOLUTIONS PLUS
019-4740886-012
DISCOUNT TIRE CO INC
 
019-6054669-001
PRESTIGE AUTO & MACHINE LLC
019-4740886-013
DISCOUNT TIRE CO INC
 
019-6054675-001
METROBANK N A INC
019-4740905-002
CHOO CHOO BARN INC
 
019-6054684-001
THOMAS RILEY ARTISANS GUILD INC


 
Exhibit L-306

--------------------------------------------------------------------------------

 


019-4740924-001
NATIONAL COOPERATIVE BANK
 
019-6054685-001
BROWNSON & BALLOU
019-4740933-001
TOPS UNLIMITED INC
 
019-6054689-001
VANDERBILT COMMUNITY ASSOCIATION INC
019-4740951-001
LOGISTICS HEALTH INC
 
019-6054730-001
DORFMEIER MASONRY INCORPORATED
019-4740951-002
LOGISTICS HEALTH INC
 
019-6054757-001
PANTHERS BRHC LLC
019-4740956-002
MEYERS BUSINESS ENTERPRISES,LLC
 
019-6054763-001
PERRY COUNTY AMBULANCE AUTHORITY INC
019-4740959-003
WASTE INDUSTRIES USA INC
 
019-6054765-001
COOVER ROBERT INC
019-4740959-004
WASTE INDUSTRIES USA INC
 
019-6054767-001
UPSTATE SURGERY CENTER LLC
019-4740959-005
WASTE INDUSTRIES USA INC
 
019-6054789-001
TERUMO MEDICAL CORP
019-4740962-002
VALLEY LAND TITLE COMPANY
 
019-6054790-001
GOIN POSTAL
019-4740962-003
VALLEY LAND TITLE COMPANY
 
019-6054791-001
SANCHEZ ARANGO CONSTRUCTION COMPANY
019-4741013-003
HAZEN TRANSPORT INC
 
019-6054793-001
COLUMBIA AUDIOLOGY GROUP
019-4741024-004
CW RESOURCES INC
 
019-6054815-001
AMERICASE INC
019-4741038-002
ST JOHNS BAPTIST CHURCH INC
 
019-6054818-001
COUNTY OF BEDFORD
019-4741107-001
POLYZEN INC
 
019-6054832-001
MALONE DIRUBBO AND COMPANY PC
019-4741109-001
SHAKESPEARE COMPANY LLC
 
019-6054843-001
PRENTISS COUNTY SCHOOL DISTRICT
019-4741109-002
SHAKESPEARE COMPANY LLC
 
019-6054843-002
PRENTISS COUNTY SCHOOL DISTRICT
019-4741109-003
SHAKESPEARE COMPANY LLC
 
019-6054847-001
AESYNTIX HEALTH INC
019-4741111-005
DECATUR FIRST BANK GROUP INC
 
019-6054853-001
WATERFORD UNIFIED SCHOOL DISTRICT
019-4741112-001
MIAMI CHILDRENS MUSEUM INC
 
019-6054893-001
DOLPHIN WINDER LLC
019-4741113-006
CARDINAL HEALTH 200 INC
 
019-6054902-001
AHD INC
019-4741113-007
CARDINAL HEALTH 200 INC
 
019-6054907-001
CAMPOS & STRATIS
019-4741113-009
CARDINAL HEALTH 200 INC
 
019-6054910-001
TITUSVILLE HOUSING AUTHORITY
019-4741116-001
PRINCETON FINANCIAL SYSTEMS
 
019-6054918-001
CHICAGO RIDGE SCHOOL DISTRICT 127-5
019-4741116-002
PRINCETON FINANCIAL SYSTEMS
 
019-6054927-001
MILLENNIUM PARTNERS LP
019-4741119-002
FED EX HOME DELIVERY INC
 
019-6054928-001
GLENN ACCOUNTING CPA PC
019-4741141-001
FIESTA PALMS LLC
 
019-6054942-001
UNIVERSITY OF NORTH CAROLINA HOSPITALS
019-4741141-002
FIESTA PALMS LLC
 
019-6054974-001
EBS EMPLOYEE BENEFIT SERVICES INC
019-4741148-005
CORT BUSINESS SERVICES CORP
 
019-6054980-001
TIMBER COVE INN
019-4741148-006
CORT BUSINESS SERVICES CORP
 
019-6055012-001
BOWIE COUNTY FARM BUREAU
019-4741148-007
CORT BUSINESS SERVICES CORP
 
019-6055014-001
COMMUNITY SAVINGS
019-4741167-001
TYSON FRESH MEATS INC
 
019-6055027-001
COSHOCTON ELKS OHIO LODGE #376
019-4741206-002
WESTERN GROWERS ASSOCIATION
 
019-6055028-001
FOREMAN FIRST UNITED METHODIST CHURCH
019-4741218-003
WHOLE FOODS MARKET SOUTHWEST
 
019-6055043-001
FLORA MONROE TOWNSHIP PUBLIC LIBRARY
019-4741225-001
MCLAUGHLIN & STERN LLP
 
019-6055060-001
PACCAR FINANCIAL CORPORATION
019-4741229-002
M A N ENGINES & COMPONENTS INC
 
019-6055086-001
MMR CARE CORP
019-4741232-002
HUMAN RESOURCES GEORGIA
 
019-6055090-001
GENTIVA HEATLH SERVICES INC
019-4741238-002
AMERICAN HEART ASSOCIATION
 
019-6055099-001
GRIZZLY NUT LLC
019-4741253-001
ALPINE ENGINEERED PRODUCTS INC
 
019-6055114-001
MCC GEORGIA LLC
019-4741260-002
LEBANON CHAMBER OF COMMERCE
 
019-6055123-001
CMS MANAGEMENT LLC
019-4741267-002
SOUTHWEST BIO LABS INC
 
019-6055138-001
MYERS PEPPER INSURANCE AGENCY LLC
019-4741274-002
INDUSTRIAL AIR CENTERS INC
 
019-6055167-001
TELCOM3 INC
019-4741274-003
INDUSTRIAL AIR CENTERS INC
 
019-6055194-001
KNOTT COUNTY SCHOOL DISTRICT
019-4741281-001
PRIME MATERIALS RECOVERY INC
 
019-6055194-002
KNOTT COUNTY SCHOOL DISTRICT
019-4741296-001
COASTAL TRAINING TECHNOLOGIES
 
019-6055194-003
KNOTT COUNTY SCHOOL DISTRICT
019-4741308-002
RIMKUS CONSULTING GROUP INC
 
019-6055194-004
KNOTT COUNTY SCHOOL DISTRICT
019-4741329-001
STARMAKER PERFORMING ARTS
 
019-6055208-001
HTT HEADWEAR LTD
019-4741357-017
RINKER MATERIALS CORPORATION
 
019-6055232-001
PREMIER COACH SERVICES LLC
019-4741357-018
RINKER MATERIALS CORPORATION
 
019-6055236-001
LBG ACQUISITION LLC
019-4741357-019
RINKER MATERIALS CORPORATION
 
019-6055257-001
MASTER TRAIN
019-4741357-020
RINKER MATERIALS CORPORATION
 
019-6055285-001
K & M TIRES INC
019-4741357-021
RINKER MATERIALS CORPORATION
 
019-6055285-002
K & M TIRES INC
019-4741357-023
RINKER MATERIALS CORPORATION
 
019-6055286-001
RAVI ZACHARIAS INTERNATIONAL MINISTRIES
019-4741357-024
RINKER MATERIALS CORPORATION
 
019-6055290-001
COBB VANTRESS INC
019-4741357-025
RINKER MATERIALS CORPORATION
 
019-6055310-001
VALLEY DAY & NIGHT CLINIC
019-4741357-026
RINKER MATERIALS CORPORATION
 
019-6055341-001
BOBCAT OF LONDON


 
Exhibit L-307

--------------------------------------------------------------------------------

 


019-4741357-027
RINKER MATERIALS CORPORATION
 
019-6055343-001
GOMEZ TIRES & WHEELS INC
019-4741357-029
RINKER MATERIALS CORPORATION
 
019-6055362-001
CRENSHAW WARE & MARTIN PLC
019-4741357-030
RINKER MATERIALS CORPORATION
 
019-6055363-001
KASH GROUP INC
019-4741357-031
RINKER MATERIALS CORPORATION
 
019-6055369-001
HESLIN ASSOCIATES LLC
019-4741357-032
RINKER MATERIALS CORPORATION
 
019-6055382-001
DASH COURIER SERVICE LLC
019-4741357-033
RINKER MATERIALS CORPORATION
 
019-6055393-001
TOWN OF ORANGETOWN
019-4741357-034
RINKER MATERIALS CORPORATION
 
019-6055393-002
TOWN OF ORANGETOWN
019-4741380-001
CHAMBER OF COMMERCE OF THE
 
019-6055404-001
COUNTY OF SAN AUGUSTINE
019-4741394-002
WHITE CAP INDUSTRIES INC
 
019-6055412-001
MOSLEY ROGERS TITLE COMPANY LLC
019-4741402-003
AIRCRAFT SERVICE INTERNATIONAL
 
019-6055422-001
BAX GLOBAL INC
019-4741416-001
TEXAS CONCRETE COMPANY
 
019-6055423-001
HOOD & STRONG LLP
019-4741428-003
SCHWAN FOOD COMPANY
 
019-6055428-001
HOPE ONLINE LEARNING ACADEMY CO OP
019-4741438-001
COLUMBIA ANALYTICAL SERVICES
 
019-6055433-001
AMERICAN LUNG ASSOCIATION OF THE UPPER M
019-4741451-002
MID AMERICA APARTMENT COMMUNITIES INC
 
019-6055435-001
JUPITER URGENT CARE INC
019-4741467-005
ATK SPACE SYSTEMS INC
 
019-6055457-001
KGGK INC
019-4741468-001
SELECT MEDICAL CORPORATION
 
019-6055472-001
RATIONAL COOKING SYSTEMS INC
019-4741486-002
MICRO ELECTRONICS INC
 
019-6055474-001
ADAMS & WENDT
019-4741493-001
COX ISABEL
 
019-6055501-001
RIDGEWOOD COMMUNITY HIGH SCHOOL DISTRICT
019-4741494-006
TAMPA ELECTRIC
 
019-6055502-001
NORANDAL USA INC
019-4741494-007
TAMPA ELECTRIC
 
019-6055504-001
PACIFIC ISLAND CHEMICALS CORPORATION
019-4741494-008
TAMPA ELECTRIC
 
019-6055512-001
FLASH CATERING LLC
019-4741494-010
TAMPA ELECTRIC
 
019-6055524-001
EAGLE POWER AND EQUIPMENT CORP
019-4741494-011
TAMPA ELECTRIC
 
019-6055533-001
CSI CAREER COLLEGE
019-4741494-012
TAMPA ELECTRIC
 
019-6055536-001
CHERRY PIT INC
019-4741494-013
TAMPA ELECTRIC
 
019-6055540-001
VOICES FOR CHILDREN OF SAN ANTONIO
019-4741494-014
TAMPA ELECTRIC
 
019-6055566-001
CO OP PRINTING & ADVERTISTING INC
019-4741494-015
TAMPA ELECTRIC
 
019-6055580-001
HUDSON CATHOLIC HIGH SCHOOL
019-4741494-016
TAMPA ELECTRIC
 
019-6055581-001
ISEE ICY LLC
019-4741494-017
TAMPA ELECTRIC
 
019-6055646-001
EAST VALLEY WORSHIP CENTER INC
019-4741494-018
TAMPA ELECTRIC
 
019-6055667-001
DCA ARCHITECTS LLC
019-4741494-019
TAMPA ELECTRIC
 
019-6055669-001
WEST HIGHLANDS UNITED METHODIST CHURCH I
019-4741494-020
TAMPA ELECTRIC
 
019-6055672-001
BSUMEK MU & ASSOCIATES PC
019-4741494-022
TAMPA ELECTRIC
 
019-6055689-001
KYOCERA MITA AMERICA INC
019-4741494-025
TAMPA ELECTRIC
 
019-6055690-001
L & T ENTERPRISES INC
019-4741494-026
TAMPA ELECTRIC
 
019-6055743-001
HFMC INC
019-4741494-027
TAMPA ELECTRIC
 
019-6055752-001
SALT CITY COURIERS INC
019-4741494-028
TAMPA ELECTRIC
 
019-6055754-001
NASHVILLE OPPORTUNITIES INDUSTRIALIZATIO
019-4741494-029
TAMPA ELECTRIC
 
019-6055767-001
HARDINGER TRANSFER CO INC
019-4741494-031
TAMPA ELECTRIC
 
019-6055777-001
PRECISION MACHINE OF SAVANNAH INC
019-4741496-003
LAGASSE INC
 
019-6055779-001
YAMADA AMERICA INC
019-4741496-004
LAGASSE INC
 
019-6055784-001
SAINT FRANCIS GI ENDOSCOPY LLC
019-4741496-005
LAGASSE INC
 
019-6055786-001
ASHLEY PLACE APARTMENTS
019-4741499-002
PEP BOYS MANNY MOE AND JACK
 
019-6055795-001
BROWER KENNEL & GROOMING
019-4741502-001
LARSON PLUMBING & UTILITY CO
 
019-6055796-001
EWING MEDICAL ASSOCIATES OF NEW JERSEY
019-4741527-003
ABINGTON FRIENDS SCHOOL
 
019-6055801-001
CHARLIES AUTO SALVAGE
019-4741596-003
P & R SPECIALTY INC
 
019-6055815-001
BUCKLEY BROADCASTING CORP
019-4741606-001
GREAT PLAINS SWINE LLC
 
019-6055826-001
LOUISIANA HOME HEALTHCARE PARTNERS LLC
019-4741608-001
RIVERVIEW REST HOME
 
019-6055835-001
Z TECHNOLOGIES INDUSTRIAL AUTOMATION INC
019-4741612-001
YMCA
 
019-6055839-001
ADECCO USA, INC
019-4741636-001
MOSSYROCK ASSEMBLY OF GOD
 
019-6055861-001
AMEDISYS HOME HEALTH INC OF ALABAMA
019-4741651-001
DESERT LAKE TECHNOLOGIES LLC
 
019-6055861-002
AMEDISYS HOME HEALTH INC OF ALABAMA
019-4741659-002
CARDENAS MOTORS INC
 
019-6055892-001
LINK ENGINEERING COMPANY
019-4741667-001
BELLEVUE CITY OF
 
019-6055918-001
SUHOR INDUSTRIES INC
019-4741685-001
GMD SERVICES INC
 
019-6055934-001
PLANNED PARENTHOOD OF MIDLE AND ESAT TEN


 
Exhibit L-308

--------------------------------------------------------------------------------

 


019-4741699-001
NEXGEN ENTERPRISES INC
 
019-6055956-001
NATIONAL HOME MANAGEMENT SOLUTONS LLC
019-4741699-002
NEXGEN ENTERPRISES INC
 
019-6055970-001
ALEXANDER MACHINE & TOOL COMPANY INC
019-4741699-003
NEXGEN ENTERPRISES INC
 
019-6055984-001
CREATIVE CONSIGNMENT
019-4741706-001
SAMARITAN BETHANY INC
 
019-6055993-001
CORAL MEDICAL REHAB CENTER INC
019-4741743-001
CINCINNATI COUNTRY CLUB
 
019-6056012-001
WORLD TRAVEL INN LTD
019-4741750-001
LAWING FINANCIAL GROUP INC
 
019-6056021-001
PLANNING DECISIONS INC
019-4741752-002
GRANITE MICROSYSTEMS INC
 
019-6056022-001
NATIONAL KIDNEY FOUNDATION INC
019-4741759-001
COLORTRIEVE RECORD SYSTEMS INC
 
019-6056030-001
SHORELINE CREDIT UNION
019-4741764-001
MILUM RUBY
 
019-6056051-001
LOVELADY INDEPENDENT SCHOOL DISTRICT
019-4741779-004
MOORE WALLACE NORTH AMERICA IN
 
019-6056056-001
MACRO OIL COMPANY INC
019-4741783-001
ROMAN CATHOLIC BISHOP OF SPRIN
 
019-6056070-001
COUNTY OF CAMPBELL
019-4741800-001
HERMES OF PARIS INC
 
019-6056074-001
RGE USA INC
019-4741818-002
DEPARTMENT OF WORK FORCE
 
019-6056109-001
HOMESTEAD COURT CLUB TOWNHOUSE CONDOMINI
019-4741825-001
GLOBAL ENGLISH CORPORATION
 
019-6056115-001
FIRST ASSEMBLY OF GOD CHURCH
019-4741844-003
CLINIMETRICS RESEARCH ASSOCIATES INC
 
019-6056116-001
Z PITA INC
019-4741849-003
PETERSON JOHNSON & MURRAY SC
 
019-6056133-001
INTERNATIONAL CAPITAL INC
019-4741851-001
CARAUSTAR INDUSTRIAL &
 
019-6056136-001
ACNTP LLC
019-4741852-003
EVANGELICAL LUTHERAN GOOD
 
019-6056195-001
FIVE STAR DRYWALL INC
019-4741852-004
EVANGELICAL LUTHERAN GOOD
 
019-6056198-001
TRION PROPERTIES 4 LLC
019-4741852-008
EVANGELICAL LUTHERAN GOOD
 
019-6056200-001
E N T CLINIC SAN ANTONIO
019-4741858-002
VALLEY FEDERAL CREDIT UNION
 
019-6056201-001
PEAK SERVICES FOR CHILDREN LLC
019-4742045-001
GREYSTONE BAKERY
 
019-6056213-001
SAUNDERS BROS LLC
019-4742402-001
EASTERN HILLS COUNTRY CLUB
 
019-6056234-001
TOMS OUTDOOR FURNITURE
019-4742452-002
SEATRADE INTERNATIONAL CO INC
 
019-6056251-001
WEDGE MILL TOOL INC
019-4742508-002
RISK REDUCTION INC
 
019-6056269-001
LISAMARIE FALLON INC
019-4742513-002
RELI INC
 
019-6056283-001
CARDIOLOGY ASSOCIATES OF SAVANNAH PC
019-4742528-005
PHYSIOTHERAPY ASSOCIATES INC
 
019-6056283-002
CARDIOLOGY ASSOCIATES OF SAVANNAH PC
019-4742536-004
FIRST FIRE SYSTEMS INC
 
019-6056288-001
SPINE & PAIN INSTITUTE OF SANTA FE LLC
019-4742548-001
MOBILIZED SYSTEMS INC
 
019-6056292-001
INTELA LLC
019-4742551-002
UPSTATE VETERINARY SPECIALITS
 
019-6056300-001
ACE NATURAL INC
019-4742575-001
PEERLESS PRECISION INC
 
019-6056302-001
MICHAEL RILEY LAW OFFICE
019-4742580-001
ACADEMY OF MODEL AERONAUTICS
 
019-6056317-001
MID COAST GERIATRICS
019-4742647-003
MOORES RETREAD & TIRE OF THE
 
019-6056325-001
ZANESVILLE RETIREMENT LLC
019-4742658-001
NEW STONE AGE INC
 
019-6056331-001
ACCENT ELECTRONIC SYSTEMS INTEGRATORS IN
019-4742671-001
FINANCIAL APPLICATIONS CORP
 
019-6056334-001
ACE APPLIANCE COMPANY INC
019-4742725-001
MCNEELY PIGOTT & FOX PUBLIC
 
019-6056335-001
FAE CONSULTING PLLC
019-4742743-004
LEE HECHT HARRISON LLC
 
019-6056337-001
ACME APPLIANCE LLC
019-4742743-005
LEE HECHT HARRISON LLC
 
019-6056393-001
MITSUI OSK LINES AMERICA INC
019-4742743-006
LEE HECHT HARRISON LLC
 
019-6056402-001
BUHLER QUALITY YARNS CORPORATION
019-4742750-001
Z & H ASSOCIATES INC
 
019-6056405-001
LAWTON REAL ESTATE GROUP LLC
019-4742754-002
LYON COLLEGE
 
019-6056426-001
BILL EDDYS MOTORSPORTS LLC
019-4742765-001
AMERICAN SOCIETY FOR CLINICAL
 
019-6056434-001
ECONOMOS PROPERTIES INC
019-4742783-001
RETROTEL INC
 
019-6056434-002
ECONOMOS PROPERTIES INC
019-4742824-001
WALLACE,JORDAN,RATLIFF
 
019-6056447-001
SANTA MONICA PET MEDICAL CENTER INC
019-4742877-001
JEMISON STEEL CO, LLC
 
019-6056460-001
RIZMAN RAPPAPORT DILLON & ROSE LLC
019-4743196-001
ACORDIA INC
 
019-6056464-001
PROVIDENCE SERVICE CORPORATION OF TEXAS
019-4743199-002
BEST SUPPLY INC
 
019-6056492-001
BARBARA BROWN REPORTING SERVICE
019-4743231-002
BODYCOTE THERMAL PROCESSING
 
019-6056493-001
TRIPPE PORCELAIN LABORATORIES INC
019-4743231-003
BODYCOTE THERMAL PROCESSING
 
019-6056514-001
RONALD MCDONALD HOUSE CHARITIES OF MORGA
019-4743231-004
BODYCOTE THERMAL PROCESSING INC
 
019-6056547-001
HINSHAW & CULBERTSON LLP
019-4743239-001
AVON COMMUNITY SCHOOL CORP
 
019-6056559-001
GREEN VALLEY BAPTIST CHURCH
019-4743240-002
CANFIELD & JOSEPH INC
 
019-6056565-001
TURBO COMBUSTOR TECHNOLOGY INC
019-4743244-036
GUARANTY BANK
 
019-6056569-001
SISTERS OF COLOR UNITED FOR EDUCATION


 
Exhibit L-309

--------------------------------------------------------------------------------

 


019-4743278-001
NINYO & MOORE INC
 
019-6056573-001
URBAN LEAGUE OF WEST PALM BEACH COUNTY I
019-4743278-002
NINYO & MOORE INC
 
019-6056580-001
FLAT RATE MOVING SYSTEMS LLC
019-4743283-001
CHAPMAN UNIVERSITY
 
019-6056588-001
ROOT CAUSE INSTITUTE INC
019-4743285-003
DOMINION TRANSMISSION INC
 
019-6056595-001
ALLIS ROLLER LLC
019-4743285-004
DOMINION TRANSMISSION INC
 
019-6056598-001
CLARK ASSOCIATES INC
019-4743285-005
DOMINION TRANSMISSION INC
 
019-6056601-001
IMPACT SOLUTIONS CONSULTING INC
019-4743285-006
DOMINION TRANSMISSION INC
 
019-6056602-001
UNITED STATE GYPSUM CO
019-4743339-002
GREIF INC
 
019-6056605-001
PANTHERS BRHC LLC
019-4743339-004
GREIF INC
 
019-6056614-001
AERO TECH ENGINEERING INC
019-4743351-001
PROCHILD EARLY LEARNING CENTER
 
019-6056622-001
CONSTRUCTION PUBLICATON INC
019-4743374-002
MERCER I LLC
 
019-6056628-001
FAITH REFORM CHURCH
019-4743407-002
SATURN CLUB INC
 
019-6056642-001
CARE ONE MANAGEMENT LLC
019-4743438-001
RINGLAND JOHNSON INC
 
019-6056651-001
METRO GRAPHICS INC
019-4743454-003
MEDICATE PHARMACY INC
 
019-6056652-001
LUBBERS LAW GROUP
019-4743466-001
FIRST HEALTH CARE GROUP INC
 
019-6056654-001
IRIS KENDALL INC
019-4743504-002
VOSS DENTAL LAB INC
 
019-6056656-001
INMOTION IMAGERY
019-4743527-001
CANDARAS GALE D ATTORNEY
 
019-6056688-001
COMFORT LINE LTD
019-4743548-004
LAFARGE NORTH AMERICA INC
 
019-6056690-001
CHARLES R BEAN
019-4743558-004
INGERSOLL RAND COMPANY
 
019-6056705-001
493 BLACK OAK RIDGE ROAD LLC
019-4743558-005
INGERSOLL RAND COMPANY
 
019-6056706-001
BANK OF FLORIDA
019-4743558-006
INGERSOLL RAND COMPANY
 
019-6056707-001
CARE ONE AT MERCER LLC
019-4743558-007
INGERSOLL RAND COMPANY
 
019-6056712-001
GRISWOLD MECHANICAL INC
019-4743558-008
INGERSOLL RAND COMPANY
 
019-6056723-001
GRASSO VANCE
019-4743584-001
FLORIDA TURBINE TECHNOLOGIES
 
019-6056727-001
GOUX FAMILY MEDICINE CENTER LLC
019-4743588-001
KORT SPRINGHURST
 
019-6056733-001
SCHOOL DISTRICT OF THE CITY OF ROYAL OAK
019-4743588-002
KORT SPRINGHURST
 
019-6056735-001
MIDWEST AIDS PREVENTION PROJECT
019-4743588-004
KORT SPRINGHURST
 
019-6056736-001
AMERICAN DENTAL CENTER PC
019-4743588-005
KORT SPRINGHURST
 
019-6056746-001
WASHINGTON PLAZA HOTEL LLC
019-4743588-006
KORT SPRINGHURST
 
019-6056754-001
ADVANTAGE TESTING
019-4743588-007
KORT SPRINGHURST
 
019-6056758-001
MCC GEORGIA LLC
019-4743588-008
KORT SPRINGHURST
 
019-6056764-001
FIRST WESTERN TRUST BANK
019-4743588-009
KORT SPRINGHURST
 
019-6056773-001
SEARS LOGISTICS SERVICES
019-4743588-010
KORT SPRINGHURST
 
019-6056782-001
SAMARITAN FAMILY PRACTICE MEDICAL GROUP
019-4743588-011
KORT SPRINGHURST
 
019-6056788-001
CARACO PHARMACEUTICAL LABORATORIES LTD
019-4743588-012
KORT SPRINGHURST
 
019-6056815-001
DOME INTERNATIONAL INC
019-4743608-003
LAMAR MEDIA CORP
 
019-6056819-001
ARMAO COSTA & RICCARDI CPAS PC
019-4743608-005
LAMAR MEDIA CORP
 
019-6056822-001
ESIGNAL A DIVISION OF INTERACTIVE DATA C
019-4743610-007
SAKS & COMPANY
 
019-6056830-001
ODYSSEY HEALTHCARE
019-4743610-008
SAKS & COMPANY
 
019-6056852-001
OMNI SERVICE AUTO CHLOR SYSTEM OF LAS VE
019-4743610-009
SAKS & COMPANY
 
019-6056858-001
NEW ENGLAND MOTOR FREIGHT INC
019-4743610-010
SAKS & COMPANY
 
019-6056859-001
GIN COR LLC
019-4743622-002
LAND TITLE & CLOSING INC
 
019-6056861-001
CATOOSA COUNTY OF
019-4743623-001
REGIONAL SCHOOL DISTRICT #16
 
019-6056878-001
TEMPO FINANCIAL HOLDINGS CORPORATION
019-4743627-001
C E WELDON PUBLIC LIBRARY
 
019-6056882-001
ALS TRUCK & TRAILER REPAIR LLC
019-4743640-001
EUROTEC VERTICAL FLIGHT SOLUTIONS LLC
 
019-6056882-002
A & L TRUCKING INC
019-4743644-001
UNITED CEREBRAL PALSY ASSOC
 
019-6056920-001
ALLOY MARKETING AND PROMOTIONS LLC
019-4743644-003
UNITED CEREBRAL PALSY ASSOCIATION
 
019-6056930-001
AUTOMATION SOLUTION INC
019-4743709-001
DEKALB TOWNSHIP
 
019-6056932-001
TOPEKA AUTO AUCTION INC
019-4743719-003
INDUSTRIAL WELLNESS REHAB INC
 
019-6056953-001
URBANEDGE BUILDERS
019-4743724-003
CAMBRIDGE CITY OF
 
019-6056955-001
DE-FI MOBILE LTD
019-4743733-002
H M LIFE OPPORTUNITY SERVICES
 
019-6056957-001
THERAPEUTIC INSPIRATIONS PHYSICIANS
019-4743755-002
PIONEER BANK
 
019-6056962-001
E Z COPY AND PRINTING INC
019-4743755-003
PIONEER BANK
 
019-6056963-001
EPS SETTLEMENTS GROUP INC
019-4743756-003
COLONIAL PIPELINE COMPANY
 
019-6056977-001
MORSE MOBILE PARK
019-4743774-002
CARRIER CORPORATION
 
019-6056991-001
IRA PROPERTIES LLC


 
Exhibit L-310

--------------------------------------------------------------------------------

 


019-4743775-001
WARREN COUNTY CONVENTION &
 
019-6056996-001
STATE BANK OF LONG ISLAND
019-4743776-001
HILLSIDE WAREHOUSE & TRUCKING
 
019-6057017-001
SECURITIES ARBITRATION COMMENTATOR INC
019-4743797-001
SUNBELT TURF FARM
 
019-6057031-001
MARRIOTT INTERNATIONAL INC
019-4743801-001
REGIONS FINANCIAL CORPORATION
 
019-6057047-001
GEBHARD & GEBHARD INC DBA COMFORT INN
019-4743833-005
KEYSTONE AUTOMOTIVE INDUSTRIES
 
019-6057060-001
PARK AVENUE POST INC
019-4743833-006
KEYSTONE AUTOMOTIVE INDUSTRIES
 
019-6057061-001
TECHNICAL INNOVATIVE CONCEPTS INC
019-4743833-008
KEYSTONE AUTOMOTIVE INDUSTRIES
 
019-6057067-001
WESTERN NEW YORK RURAL AREA HEALTH EDUCA
019-4743833-010
KEYSTONE AUTOMOTIVE INDUSTRIES
 
019-6057076-001
MARY SEARS CHILDRENS ACADEMY INC
019-4743842-003
WILLIAMSPORT CITY OF
 
019-6057079-001
RUTHERFORD COUNTY HABITAT FOR HUMANITY
019-4743856-002
FRESENIUS MEDICAL CARE HOLDING
 
019-6057080-001
VILLAGE OF BRIARCLIFF
019-4743870-002
WARMINSTER HOSPITAL
 
019-6057084-001
HORIZON MARKETING COMMUNICATIONS INC
019-4743881-001
LUNDHOLM SURGICAL GROUP LTD
 
019-6057087-001
CELLTRAK TECHNOLOGIES INC
019-4743888-001
CENTURY BUILDING SUPPLY INC
 
019-6057089-001
ABAT BUILERS INC
019-4743908-003
FIRST CONSTITUTION BANK
 
019-6057093-001
NEW YORK PUBLIC LIBRARY ASTOR LENOX AND
019-4743908-004
FIRST CONSTITUTION BANK
 
019-6057121-001
AMERICAN FOLK ART MUSEUM
019-4743911-002
PEIRCE PHELPS INC
 
019-6057132-001
CROSBY JAEGER FUNERAL HOME INC
019-4743911-003
PEIRCE PHELPS INC
 
019-6057151-001
TURNING POINT FOR GOD
019-4743911-004
PEIRCE PHELPS INC
 
019-6057187-001
ANNUAL REVIEWS INC
019-4743911-005
PEIRCE PHELPS INC
 
019-6057206-001
SPECIAL PACKAGING INC
019-4743911-006
PEIRCE PHELPS INC
 
019-6057208-001
TNA ENTERTAINMENT LLC
019-4743963-001
LA CROSSE COUNTY OF PRINTING
 
019-6057209-002
SKYLINE MEDICAL GROUP LLC
019-4743977-001
LEVY & CRAIG LAW FIRM
 
019-6057214-001
LIFE SAFETY SYSTEMS INC OF THE TREASURE
019-4743983-003
PRINCIPAL FINANCIAL GROUP
 
019-6057223-001
SUNSHINE SALON
019-4743993-001
HURLEY BINSONS MEDICAL EQUIP INC
 
019-6057224-001
ERNESTINE SCHUMAN HEINK DAV CHAPTER 2
019-4744002-001
LEARNING CURVE BRANDS INC
 
019-6057225-001
ERNESTINE SCHUMAN HEINK DAV CHAPTER 2
019-4744004-008
RENAL CARE GROUP TEXAS INC
 
019-6057229-001
ADAZL DISCOUNT BEAUTY AND NAIL SUPPLY IN
019-4744011-002
CAMBRIDGE INTEGRATED SERVICES
 
019-6057252-001
NEVADA ASSOCIATION SERVICES INC
019-4744015-002
MERRY HEART TALLY HO LLC
 
019-6057256-001
FRANKLIN D AZAR & ASSOCIATES PC
019-4744020-001
THORNTON CHEVROLET INC
 
019-6057284-001
BANKERS LIFE AND CASUALTY COMPANY
019-4744027-001
PFLUGERVILLE CITY OF
 
019-6057286-001
LASSEN AURORA NETWORK INC
019-4744058-001
STUDENT TRANSPORTATION OF
 
019-6057294-001
CARE ONE AT WALL LLC
019-4744060-008
SUNRISE SENIOR LIVING INC
 
019-6057300-001
AIRPRO INC
019-4744060-010
SUNRISE SENIOR LIVING INC
 
019-6057303-001
LIN R ROGERS ELECTRICAL CONTRACTORS INC
019-4744060-011
SUNRISE SENIOR LIVING INC
 
019-6057305-001
H & H SERVICE AND REPAIR INC
019-4744060-013
SUNRISE SENIOR LIVING INC
 
019-6057309-001
JAAG INC
019-4744060-014
SUNRISE SENIOR LIVING INC
 
019-6057318-001
BROADCAST MUSIC INC
019-4744060-017
SUNRISE SENIOR LIVING INC
 
019-6057319-001
AUTO SHRED RECYCLING LLC
019-4744060-018
SUNRISE SENIOR LIVING INC
 
019-6057344-001
STRATEGIC WEALTH MANAGEMENT GROUP LLC
019-4744060-019
SUNRISE SENIOR LIVING INC
 
019-6057353-001
BROOKDALE SENIOR LIVING INC
019-4744060-020
SUNRISE SENIOR LIVING INC
 
019-6057370-001
FIRST CENTURY BANK NATIONAL ASSOCIATION
019-4744060-026
SUNRISE SENIOR LIVING INC
 
019-6057372-001
NESBITT SVC VEGAS LP
019-4744060-027
SUNRISE SENIOR LIVING INC
 
019-6057380-001
NEW LIFE ASSEMBLY OF GOD CHURCH
019-4744127-003
LAKESHORE MEDICAL CLINIC LTD
 
019-6057381-001
COCINA MARIN MEXICAN RESTAURANT INC
019-4744134-001
SOLARIS RESTAURANT INC
 
019-6057402-001
HAMPTON & HAMPTON LLC
019-4744146-011
PROHEALTH PHYSICIANS INC
 
019-6057407-001
HUTCHINSON DENTAL LABORATORIES INC
019-4744146-012
PROHEALTH PHYSICIANS INC
 
019-6057413-001
RAFETS HAIR MASTERS
019-4744159-003
HANGER PROSTHETICS & ORTHOTICS
 
019-6057419-001
ASAHI KASEI AMERICA INC
019-4744160-001
NW CONSERVATIVE BAPTIST ASSOCI
 
019-6057421-001
SADDLE ROOM
019-4744187-003
REHAU INCORPORATED
 
019-6057426-001
CBRE CONSULTING INC
019-4744194-001
COOPER & ASSOCIATES
 
019-6057428-001
ASSONET DAYCARE INC


 
Exhibit L-311

--------------------------------------------------------------------------------

 


019-4744209-001
WALTER DEBRA MD
 
019-6057432-001
CLINCH TITE CORPORATION
019-4744221-001
INTERNATIONAL DIESEL
 
019-6057434-001
CAPITAL FIRST REALTY INC
019-4744228-002
NORTH COAST ELECTRIC COMPANY
 
019-6057451-001
KINSLEY CONSTRUCTION
019-4744229-013
UNION FEDERAL BANK OF
 
019-6057463-001
PEACH STATE AUTO AUCTION INC
019-4744246-001
SOUTH MIAMI SPORTS MEDICINE &
 
019-6057464-001
BRIANS HEATING & COOLING INC
019-4744246-002
SOUTH MIAMI SPORTS MEDICINE &
 
019-6057469-001
DOOGIES HOTSHOT TRUCKING LLC
019-4744261-011
WHITE DEER RUN INC
 
019-6057478-001
BENETRENDS INC
019-4744277-009
WELLS FARGO FINANCIAL INC
 
019-6057483-001
SWK PROPERTIES LLC
019-4744277-012
WELLS FARGO FINANCIAL INC
 
019-6057491-001
GRANITE WORKS LLC
019-4744285-001
BANK OF NEW YORK TRUST
 
019-6057493-001
GODDARDS NAZCO GEOTECHNICAL ENGINEERING
019-4744293-003
KONICA MINOLTA BUSINESS
 
019-6057517-001
AT&T MOBILITY LLC
019-4744293-005
KONICA MINOLTA BUSINESS
 
019-6057519-001
EASLAN MANAGEMENT CO INC
019-4744294-002
RIVER RUN GOLF & COUNTRY CLUB
 
019-6057524-001
RED BEARD SHEET METALS INC
019-4744302-002
M SQUARED CONSULTING INC
 
019-6057538-001
HEARTBEAT CLINIC
019-4744304-001
A NEW SAFEHAVEN
 
019-6057547-001
CITY OF CHICAGO
019-4744305-002
DERMATOLOGY CONSULTANTS OF
 
019-6057562-001
NATURAL FLOWERS INC
019-4744331-018
COUNTRYWIDE HOME LOANS INC
 
019-6057566-001
MERIDIAN SURGERY CENTER LLC
019-4744331-021
COUNTRYWIDE HOME LOANS INC
 
019-6057590-001
HANEY KRAEMER & MOORMAN
019-4744331-022
COUNTRYWIDE HOME LOANS INC
 
019-6057614-001
JAMES SCOTT TYE
019-4744336-011
CAPITAL ONE
 
019-6057620-001
LATHROP WINBAUER HARREL & SLOTHOWER & DE
019-4744336-012
CAPITAL ONE
 
019-6057623-001
CRYSTAL METALS INC
019-4744336-013
CAPITAL ONE
 
019-6057631-001
ATC ASSOCIATES INC
019-4744392-001
MISSIONARY VENTURES INC
 
019-6057633-001
WATERMAN DESIGN ASSOCIATES INC
019-4744397-001
UNION NATIONAL BANK & TRUST CO
 
019-6057644-001
FAITH ENTERPRISES INC
019-4744406-001
NEW HOPE PENTECOSTAL CHURCH
 
019-6057651-001
CORNERSTONE CONSTRUCTION & REMODEL
019-4744417-002
FIRST TENNESSEE BANK NATIONAL
 
019-6057657-001
ARC MORRIS COUNTY CHAPTER NJ INC
019-4744417-003
FIRST TENNESSEE BANK NATIONAL
 
019-6057660-001
ADM INVESTMENTS LLC
019-4744420-001
ART SAMPLE FURNITURE CO
 
019-6057667-001
RED RIVER ROOFING & CONSTRUCTION INC
019-4744423-002
WISCONSIN ENERGY CONSERVATION
 
019-6057684-001
COLUMBIANA COUNTY REPUBLICAN COUNTY PART
019-4744436-001
BUTLER COUNTY COMMUNITY HEALTH
 
019-6057690-001
RICOH INNOVATIONS INC
019-4744451-001
GRAMERCY CARDIAC DIAGNOSTIC
 
019-6057716-001
FREE BUILDERS SUPPLY INC
019-4744457-003
GANNETT FLEMING INC
 
019-6057730-001
STRIKE CONSULTING INC
019-4744471-009
JOHNSON & JOHNSON CONSUMER
 
019-6057731-001
MALCOLM CUNNINGHAM AUTOMOTIVE GROUP INC
019-4744495-001
N W PEDIATRIC CENTER INC PS
 
019-6057747-001
MUSCO SPORTS LIGHTING LLC
019-4744496-004
F S ENGLISH INC
 
019-6057749-001
PLASTI PAINT INC
019-4744497-001
WESTERN EXTERMINATING COMPANY
 
019-6057763-001
PGXHEALTH LLC
019-4744498-006
JONES LANG LASALLE AMERICAS INC
 
019-6057763-002
PGXHEALTH LLC
019-4744502-001
FIRST STATE BANK
 
019-6057790-001
REMAX OF BILLINGS
019-4744504-002
RONALD MCDONALD HOUSE
 
019-6057794-001
PIONEER PEDIATRICS
019-4744588-003
LAFARGE AGGREGATES INC
 
019-6057803-001
GRIMM INDUSTRIES INC
019-4744599-001
LIFESPAN OF MINNESOTA INC
 
019-6057804-001
DISABATINO LANDSCAPING INC
019-4744603-002
ALBERTUS MAGNUS COLLEGE
 
019-6057805-001
NATURAL SPA & MASSAGE
019-4744616-002
SIMPSON NORTON CORP
 
019-6057812-001
PRESSURE WASHER CENTER INC
019-4744619-003
SET ENTERPRISES INC
 
019-6057820-001
Y K FOOD DESIGN LLC
019-4744634-001
RUSS DARROW GROUP INC
 
019-6057842-001
EMAR CORPORATION
019-4744639-001
OLSHAN FOUNDATION REPAIR
 
019-6057856-001
PAIN & REHABILITATION MEDICAL SPECIALIST
019-4744640-002
MCCARTER & ENGLISH LLP
 
019-6057869-001
CALIFORNIA OAKS REALTORS
019-4744640-003
MCCARTER & ENGLISH LLP
 
019-6057882-001
AGUIRRE HOLDINGS LLC
019-4744647-004
BEACON STORES INC
 
019-6057886-001
AMERICAN HERITAGE WINDOW REBUILDERS INC
019-4744662-001
LACROSSE TECHNOLOGY LTD
 
019-6057898-001
NORTHEAST NEBRASKA ECONOMIC DEVELOPMENT
019-4744684-002
LONGVIEW PRESBYTERIAN CHURCH
 
019-6057898-002
NORTHEAST NEBRASKA ECONOMIC DEVELOPMENT
019-4744688-001
HOMEWOOD SUITES BY HILTON
 
019-6057901-002
JOHN EYES BIG SANDY SUPERSTORE
019-4744702-002
CARTER LOGISTICS LLC
 
019-6057901-004
JOHN EYES BIG SANDY SUPERSTORE INC
019-4744742-003
REGIS COLLEGE
 
019-6057909-001
WHITE DOG HILL RESTAURANT


 
Exhibit L-312

--------------------------------------------------------------------------------

 


019-4744742-004
REGIS COLLEGE
 
019-6057910-001
LOS TRES AMIGOS LLC
019-4744776-002
ARCHDIOCESE OF PHILADELPHIA
 
019-6057912-001
BARN INC THE
019-4744776-003
ARCHDIOCESE OF PHILADELPHIA
 
019-6057917-001
LEGACY COUNTRY CLUB RESTAURANT INC
019-4744779-003
LA JOYA AREA FEDERAL CREDIT
 
019-6057923-001
NORTHWEST CUSTOM MECHANICAL LLC
019-4744781-001
APPLE CORE HOTELS INC
 
019-6057928-001
AMERICAN PUBLIC STORAGE LLC
019-4744789-001
NATURAL CONCEPTS SALON
 
019-6057933-001
QUIROZ AUTO REPAIR
019-4744832-001
METROPOLITAN LINEN SERVICES
 
019-6057936-001
MEDI PHYSICS INC
019-4744847-002
SENSIENT COLORS INC
 
019-6057972-001
QUEST COMMUNICATIONS
019-4744850-001
ENTREPRENEURIAL CENTER INC
 
019-6057979-001
ICE CREAM MAN LTD
019-4744852-004
SHAWS SOUTHERN BELLE FROZEN
 
019-6057988-001
LOUISIANNA SPORTS ENTERPRISES INC
019-4744852-005
SHAWS SOUTHERN BELLE FROZEN
 
019-6058008-001
STEVE MEDLENS HOUSE OF BEEF
019-4744852-007
SHAWS SOUTHERN BELLE FROZEN FOODS
 
019-6058018-001
IMAGINASIAN ENTERTAINMENT INC
019-4744856-002
L & L MORTGAGE LLC
 
019-6058041-001
FIRST BAPTIST CHURCH
019-4744862-002
KAPPA KAPPA GAMMA
 
019-6058043-001
SMITH AND HALL LLP
019-4744872-001
HAMMOND HERITAGE CORP
 
019-6058058-001
AMERICAN ACADEMY OF DRAMATIC ARTS
019-4744872-002
HAMMOND HERITAGE CORP
 
019-6058063-001
CYNTHIA HAWLEY ATTORNEY AT LAW
019-4744873-001
JACO ELECTRONICS INC
 
019-6058071-001
REMINGTON HEATING & COOLING INC
019-4744877-003
PARSONS BRINCKERHOFF QUADE &
 
019-6058097-001
COVINGTON & BURLING
019-4744911-002
NISHIMOTO TRADING CO LTD
 
019-6058098-001
FAMILY FINANCIAL GROUP LLC
019-4744914-002
SCI FUNERAL & CEMETARY
 
019-6058099-001
PALLETS & CRATES INC
019-4744922-004
NGK SPARK PLUGS USA INC
 
019-6058129-001
CANNON FALLS INDEPENDENT SCHOOL DISTRICT
019-4744931-002
INGRAM LAW FIRM PC
 
019-6058131-001
ABBOTTSTOWN INDUSTRIES INC
019-4744955-002
ISG PLATE INC
 
019-6058138-001
MASTIN INSURANCE SERVICES
019-4744959-002
BRADLEY CORPORATION
 
019-6058144-001
APOLLO COMMUNICATIONS INC
019-4744959-003
BRADLEY CORPORATION
 
019-6058149-001
COMMITTEE FOR EARLY CHILDHOOD DEVELOPMEN
019-4744976-001
NEW ALBIN SAVINGS BANK
 
019-6058152-001
FAMILY & CHILDREN'S CENTER INC
019-4744986-001
EMERALD CITY DESIGN LLC
 
019-6058162-001
PAC WORLDWIDE CORPORATION
019-4744998-003
SATILLA COMMUNITY BANK
 
019-6058164-001
DOUGLAS BATTERY MANUFACTURING COMPANY
019-4745064-003
HCR MANORCARE INC
 
019-6058169-001
SAINT RICHARDS EPISCOPAL CHURCH
019-4745071-004
ALPINE COUNTRY CLUB
 
019-6058172-001
DAVID E ANDERSON
019-4745098-002
SOUTH ATLANTA RADIOLOGY
 
019-6058188-001
LASSEN SENIOR SERVICES INC
019-4745104-004
FAMILY HEALTH GROUP INC
 
019-6058198-001
VIDAMORISA LLC
019-4745123-015
SCHWANS HOME SERVICE INC
 
019-6058206-001
CHARLIES PLUMBING & HEATING
019-4745123-016
SCHWANS HOME SERVICE INC
 
019-6058207-001
FAIRWAY PARK RETIREMENT FACILITY CORP
019-4745151-001
ALASKA INDUSTRIAL RESOURCES IN
 
019-6058213-001
WILLS & WILLS PC
019-4745177-001
BESSEMER BUSINESS CENTER
 
019-6058250-001
LOUISIANA DEPARTMENT OF TRANSPORTATION A
019-4745180-002
TEXAS STEAM EQUIPMENT INC
 
019-6058251-001
ADARA NETWORKS INC
019-4745180-003
TEXAS STEAM EQUIPMENT INC
 
019-6058256-001
ONE SOURCE BUSINESS SOLUTIONS LLC
019-4745185-001
EMPIRE REFRACTORY
 
019-6058259-001
ASTOR WINES & SPIRITS INC
019-4745199-002
SOUTHVIEW MEDICAL GROUP PC
 
019-6058262-001
LYLE IND SCHOOL DISTRICT 497
019-4745215-050
BED BATH & BEYOND INC
 
019-6058270-001
PAUL RESOURCES INC
019-4745215-061
BED BATH & BEYOND INC
 
019-6058273-001
MONROE STREET SPECIAL INC
019-4745215-064
BED BATH & BEYOND INC
 
019-6058289-001
ADVANCED AIR SERVICES
019-4745256-001
JAY & KAMPF
 
019-6058298-001
VERNON F GLASER & ASSOCIATES INC
019-4745265-002
MUBEA INC
 
019-6058312-001
MARK YAMPAGLIA ESQ
019-4745265-003
MUBEA INC
 
019-6058315-001
J E SHEA ELECTRIC INC
019-4745265-004
MUBEA INC
 
019-6058327-001
POINT MEDIA
019-4745268-002
AMERICAN TV & APPLIANCE OF
 
019-6058374-001
339 CALHOUN STREET LLC
019-4745276-002
DXP ENTERPRIESES INC
 
019-6058467-001
WILLIAMSON COUNTY HOSPITAL DISTRICT INC
019-4745296-002
AMERICAN MEDICAL RESPONSE INC
 
019-6058467-002
WILLIAMSON COUNTY HOSPITAL DISTRICT INC
019-4745296-003
AMERICAN MEDICAL RESPONSE INC
 
019-6058472-001
WILLIAMSON COUNTY HOSPITAL DISTRICT INC
019-4745296-005
AMERICAN MEDICAL RESPONSE INC
 
019-6058703-001
MOUNTAIN VIEW DENTAL AND ORTHODDONTIC
019-4745296-006
AMERICAN MEDICAL RESPONSE INC
 
019-6059050-001
HAMPSTEAD SCHOOL DISTRICT


 
Exhibit L-313

--------------------------------------------------------------------------------

 


019-4745297-001
HUDOCK MOYER & ASSOC
 
019-6059050-002
HAMPSTEAD SCHOOL DISTRICT
019-4745299-003
ALLIANCE BANK OF ARIZONA
 
019-6059395-001
HYQUIP INC
019-4745302-003
WAGNER INTERIOR SUPPLY INC
 
019-6060024-001
CARRIER COACH INC
019-4745303-001
3M COMPANY
 
019-6060393-001
SCHMIDT ASSOCIATES INC
019-4745303-002
3M COMPANY
 
019-6060409-001
CLARK ASSOCIATES INC
019-4745307-001
ATLANTIC BLUEBERRY CO
 
019-6060805-001
SULLIVAN & ASSOCIATES
019-4745307-002
ATLANTIC BLUEBERRY CO
 
019-6060844-001
ROYAL SLEEP PRODUCTS INC
019-4745307-003
ATLANTIC BLUEBERRY CO
 
019-6064037-001
BANK OF FLORIDA
019-4745307-004
ATLANTIC BLUEBERRY CO
 
019-6064710-001
ERNESTINE SCHUMAN HEINK DAV CHAPTER 2
019-4745307-005
ATLANTIC BLUEBERRY CO
 
019-6064710-002
ERNESTINE SCHUMAN HEINK DAV CHAPTER 2
019-4745307-006
ATLANTIC BLUEBERRY CO
 
019-6064728-001
RIVERPARK FOUREEN LLC
019-4745307-007
ATLANTIC BLUEBERRY CO
 
019-6065061-002
MUSCO SPORTS LIGHTING LLC
019-4745334-003
FIRST FEDERAL SAVINGS BANK OF
 
019-6065439-001
TNA ENTERTAINMENT LLC
019-4745364-002
HERTY FOUNDATION
 
019-6065778-001
PANTHERS BRHC LLC
019-4745388-002
ONESOURCE MEDICAL BILLING LLC
 
019-6065931-001
CATOOSA COUNTY OF
019-4745400-003
CATALYST SERVICES INC
 
019-6066392-001
BABSON EXECUTIVE CENTER
019-4745408-001
ELLINGSON FAMILY CHIROPRACTIC
 
019-6067069-001
ATTORNEY JEFFREY CROWN
019-4745460-005
UNION COUNTY OF
 
019-6075265-001
AVA R1 SCHOOL DISTRICT
019-4745465-006
IRON MOUNTAIN INFORMATION
 
019-6076308-001
DORCHESTER COUNTY SCHOOL DISTRICT 4 INC
019-4745465-015
IRON MOUNTAIN INFORMATION MANAGEMENT INC
 
019-6076308-002
DORCHESTER COUNTY SCHOOL DISTRICT 4 INC
019-4745474-009
SPECTRUM HUMAN SERVICES INC
 
019-6080706-001
MONRO MUFFLER BRAKE INC
019-4745474-010
SPECTRUM HUMAN SERVICES INC
 
019-6080856-001
SHAHEEN SHOPPING CENTER INC
019-4745488-002
BLATT HASENMILLER LEIBSKER
 
019-6082961-901
TWO FEATHERS FARM, INC.
019-4745490-001
HEALTH PLAN OF MICHIGAN INC
 
019-6087351-001
AMCOR PET PACKAGING USA INC
019-4745534-001
DESERT MEDICAL GROUP INC
 
019-6088606-001
HILL COUNTRY NURSERY & LANDSCAPING
019-4745534-002
DESERT MEDICAL GROUP INC
 
019-6093854-001
C & R DISTRIBUTING INC
019-4745534-003
DESERT MEDICAL GROUP INC
 
019-6097694-001
PRECISION MACHINE OF SAVANNAH INC
019-4745534-004
DESERT MEDICAL GROUP INC
 
019-6098151-001
COCONUT GROVE RESIDENCES ON FT LAUDERDA
019-4745534-005
DESERT MEDICAL GROUP INC
 
019-6098307-001
IDEAL MEDICAL CENTER HIALEAH INC
019-4745534-006
DESERT MEDICAL GROUP INC
 
019-6100061-001
WOMANS PAVILION PA
019-4745543-002
ALZHEIMERS DISEASE & RELATED
 
019-6100280-001
WEST SOUND PRINTING INC
019-4745543-003
ALZHEIMERS DISEASE & RELATED
 
019-6100324-001
EW GRENON & SON INC
019-4745544-001
STEWART ATCHESON LAW OFFICE
 
019-6100362-001
CANVAS PRODUCTS OF DOTHAN INC
019-4745560-001
WOODCLIFF GARDENS OWNERS INC
 
019-6100365-001
HEARING CARE CENTER LLC
019-4745573-002
MERRILL GARDENS LLC
 
019-6100457-001
PIONEER WINE COMPANY LP
019-4745580-002
GROUP 1 AUTOMOTIVE INC
 
019-6100548-001
ROSE OF SHARON CHURCH OF GOD IN CHRIST
019-4745602-001
FROMAN LAW FIRM
 
019-6100629-001
RAGTIME DAIRY OF HOWARD BEACH, INC.
019-4745603-002
GENERAL DENTISTRY CENTERS INC
 
019-6100633-001
J GREEN & CO FINE JEWELERS CO
019-4745611-001
LEXINGTON BAPTIST CHURCH
 
019-6100745-001
SUMITOMO LIFE INSURANCE AGENCY AMERICA I
019-4745621-002
CENTIMARK CORPORATION
 
019-6100777-001
FRANCIS J BATTERSBY LAW OFFICE
019-4745621-003
CENTIMARK CORPORATION
 
019-6101439-001
HOFFMAN HEALTH PARTNERS PC
019-4745624-002
LYNS FURNITURE CORP
 
019-6101444-001
WORKNET OCCUPATIONAL MEDICINE
019-4745638-002
PULMONARY SPECIALISTS OF KNOXVILLE PC
 
019-6101489-001
OVERDRIVE REBUILDS INC
019-4745642-001
SHELLY MICHAEL J PC
 
019-6101515-001
ATLANTIC ARCHITECTS GROUP INC
019-4745654-001
GIVAUDAN FLAVORS CORPORATION
 
019-6101748-001
COLUMBIA RESIDENTIAL LLC DBA COLUMBIA PE
019-4745673-004
HATTIE A WATTS ELEMENTARY SCHOOL
 
019-6101748-002
COLUMBIA RESIDENTIAL LLC DBA COLUMBIA CO
019-4745685-001
MILLWOOD HOSPITAL
 
019-6101748-003
COLUMBIA RESIDENTIAL LLC DBA COLUMBIA MI
019-4745687-002
MARKETING CONFIGURATIONS INC
 
019-6101748-004
COLUMBIA RESIDENTIAL LLC
019-4745693-005
TOWER CLEANING SYSTEMS INC
 
019-6101748-005
COLUMBIA RESIDENTIAL LLC DBA COLUMBIA HE
019-4745694-001
WARNER CHILCOTT INC
 
019-6101854-001
CLEAR STAMP INCORPORATED
019-4745701-002
EVANGELICAL LUTHERAN CHURCH IN
 
019-6101878-001
WHITEHAVEN INSURANCE GROUP INC
019-4745707-002
VERITEXT LLC
 
019-6102045-001
TWIN CITIES TRANSMISSION INC


 
Exhibit L-314

--------------------------------------------------------------------------------

 


019-4745729-006
ROBERT MORRIS COLLEGE
 
019-6102058-001
VERSATILE STUDIOS INC
019-4745735-002
DEVEREUX FOUNDATION
 
019-6102235-002
AFS OF LOW MOOR INC
019-4745759-004
EXTENDICARE HEALTH SERVICES
 
019-6102350-001
INTERSTATE AUCTION COMPANY
019-4745760-001
STRONG SERVICE LP
 
019-6102353-001
PIZZA PALACE OF SCOTT, LLC
019-4745763-001
FIFIELD INC
 
019-6102446-001
LAKE COUNTRY BOARD OF REALTORS INC
019-4745766-003
ADDICTION & MENTAL HEALTH SERVICES INC
 
019-6102513-001
ELEMAR NEW ENGLAND MARBLE & GRANITE LLC
019-4745766-005
ADDICTION & MENTAL HEALTH SERVICES INC
 
019-6102536-001
A & T HEATING AND AIR CONDITIONING CORP
019-4745770-001
EPS DESIGN & PRINT
 
019-6102697-001
AIDS RESOURCE CENTER OHIO INC
019-4745774-002
SUNDERLAND BROTHERS CO
 
019-6102968-001
ROOD RESEARCH INC
019-4745776-001
PEOPLES BANK & TRUST COMPANY
 
019-6103072-001
BARRINGTON GROUP INCORPORATED THE
019-4745784-001
MAHONEY JOHN E LAW OFFICE OF
 
019-6103175-001
FINANCIAL RESOLUTIONS LLC
019-4745787-002
SIMMONS FINANCIAL GROUP THE
 
019-6103181-001
JEFFREY E ERICKSON ATTORNEY
019-4745802-001
DEUTSCHE BANK SECURITIES INC
 
019-6103186-001
VERITAS INSTRUMENT RENTAL INC
019-4745815-003
SUNGARD WORKFLOW SOLUTIONS INC
 
019-6103302-001
TEAM ONE TOWN & COUNTRY REAL ESTATE LLC
019-4745815-004
SUNGARD WORKFLOW SOLUTIONS INC
 
019-6103332-001
K D INDUSTRIES INC
019-4745822-002
RIDGEVIEW BAPTIST CHURCH
 
019-6103375-001
FUNERAL SERVICES LLC
019-4745845-001
NEW HOPE FOUNDATION INC
 
019-6103717-001
MARCH ELECTRONICS INC
019-4745845-002
NEW HOPE FOUNDATION INC
 
019-6103861-001
GRASS VALLEY EYE CARE OPTOMETRIC INC
019-4745874-002
BANKERS LIFE AND CASUALTY
 
019-6103869-001
CHAUTAUQUA PATRONS INSURANCE COMPANY
019-4745927-001
UNITED TOOL & ENGINEERING CO
 
019-6103896-001
STEPHENS ENVIRONMENTAL CONSULTING INC
019-4745927-002
UNITED TOOL & ENGINEERING CO
 
019-6104114-001
HINDMAN UNITED METHODIST CHURCH
019-4745932-002
SNYDERS OF HANOVER INC
 
019-6104397-001
GREENVILLE RADIOLOGY PROFESSIONAL ASSOCI
019-4745937-002
PROFESSIONAL FABRICATIONS INC
 
019-6104667-001
PVO EXPRESS INC
019-4745947-001
CRESTWOOD COUNTRY CLUB
 
019-6104712-001
CLAIBORNE COUNTY
019-4745956-001
HOLIFIELD & ASSOCIATES PC
 
019-6105114-001
EASTERN OIL COMPANY
019-4745960-003
PROGRESSIVE DISTRIBUTION CENTERS INC
 
019-6105490-001
GIRLS ON THE RUN OF WNC INC
019-4745984-005
ATLANTIC CITY COIN AND SLOT
 
019-6158337-001
SENTINEL SECURITY SYSTEMS INC
019-4746041-001
ENDOSCOPY CENTER AT MED POINT
 
019-6158358-001
TRAW MACHINE WORKS LLC
019-4746056-001
BROWN AND SHARPE INC
 
019-6158370-001
U S CELLULAR INC
019-4746062-003
DISCOVERY INSTITUTE FOR
 
019-6158375-001
LAS BRISAS HILLS CONDOMINIUMS ASSOCIATIO
019-4746063-002
UROLOGY ASSOCIATES OF SOUTH
 
019-6158380-001
OSG AMERICA L.P.
019-4746066-004
DILLON SUPPLY COMPANY
 
019-6158385-001
ATRION NETWORKING CORPORATION
019-4746097-001
LONG ISLAND VILLAGE
 
019-6158391-001
HOME REAL ESTATE PROFESSIONALS LLC
019-4746102-009
YELLOW TRANSPORTATION INC
 
019-6158405-001
FERRER & POIROT PC
019-4746102-011
YELLOW TRANSPORTATION INC
 
019-6158409-001
DENTAL SOLUTIONS GROUP
019-4746102-012
YELLOW TRANSPORTATION INC
 
019-6158428-001
DIGITAL SATELLITE ZONE
019-4746102-014
YELLOW TRANSPORTATION INC
 
019-6158439-001
MIDWEST WHEEL CO INC
019-4746102-015
YELLOW TRANSPORTATION INC
 
019-6158445-001
COUNTRY MEADOWS RETIREMENT COMMUNITIES
019-4746102-016
YELLOW TRANSPORTATION INC
 
019-6158477-001
CULLIGAN WATER COND OF MUNCIE INC
019-4746102-017
YELLOW TRANSPORTATION INC
 
019-6158498-001
FABRIC WORKSHOP MUSEUM
019-4746102-018
YELLOW TRANSPORTATION INC
 
019-6158499-001
GENERATION MANAGEMENT SERVICES LLC
019-4746102-019
YELLOW TRANSPORTATION INC
 
019-6158505-001
THREE FOUNTAINS COOPERATIVE INC
019-4746137-002
AIMCO PROPERTIES L P
 
019-6158508-001
BAR FAB OF FLORIDA INC
019-4746138-001
EATON ELECTRICAL INC
 
019-6158518-001
PLAZA BEAUTY SCHOOL INC
019-4746138-005
EATON ELECTRICAL INC
 
019-6158522-001
CRP FDG KATY LLC
019-4746147-001
C A SEYMORE BUILDERS INC
 
019-6158532-001
ORIENT EXPRESS SERVICE CO
019-4746166-002
PENTAIR PUMP GROUP INC
 
019-6158533-001
AARON DIAMOND AIDS RESEARCH CENTER FOR T
019-4746173-002
SID TOOL CO INC
 
019-6158536-001
BANKERS TRUST
019-4746185-001
MIKEN COMPOSITES LLC
 
019-6158566-001
AWL KEY ASSOCIATES
019-4746189-001
PASON SYSTEMS U S A CORP
 
019-6158568-001
CHARLOTTE PRIME LLC
019-4746208-001
NETWORK MEDICAL REVIEW COMPANY
 
019-6158591-001
PEVETO LAW FIRM
019-4746229-014
BOSTON UNIVERSITY SCHOOL OF
 
019-6158596-001
CAN AM CONNECTION INC
019-4746231-001
DEKALB CHAMBER OF COMMERCE
 
019-6158600-001
PALLET WAREHOUSE INC


 
Exhibit L-315

--------------------------------------------------------------------------------

 


019-4746257-003
ADAIR COUNTY OF
 
019-6158621-001
FIRST BAPTIST CHURCH
019-4746267-001
RCM TECHNOLOGIES USA INC
 
019-6158622-001
KEYSTONE CHURCH
019-4746321-002
HELPING HANDS HUMANE SOCIETY
 
019-6158629-001
DAC GROUP/BROOME MARKETING INC
019-4746330-002
BIG M INC
 
019-6158647-001
FLORIG EQUIPMENT OF COLUMBUS INC
019-4746340-002
PLANTAIN PRODUCTS INC
 
019-6158648-001
EASTSIDE COMMERICAL BANK
019-4746377-002
AUSTIN CANCER CENTER
 
019-6158656-001
ADVANCED ORTHOPEDICS & SPORTS MEDICINE
019-4746383-002
J & L FIBER SERVICE INC
 
019-6158660-001
CHOLLA CARPET CARE LLC
019-4746429-002
ENSPIRE LEARNING INC
 
019-6158664-001
BASIN REFRIGERATION AND HEATING INC
019-4746458-001
QUENCH INC
 
019-6158669-001
VIRGIN MARY SAINT PAKHOMIOUS COPTIC CHUR
019-4746484-001
CHILDRENS HOSPITAL CINCINNATI
 
019-6158672-001
M DENNIS WILSON LTD APAC
019-4746484-002
CHILDRENS HOSPITAL CINCINNATI
 
019-6158674-001
INTERSTATE HEATING & AIR CONDITIONING IN
019-4746484-004
CHILDRENS HOSPITAL CINCINNATI
 
019-6158679-001
CBA VALDOSTA INC
019-4746484-005
CHILDRENS HOSPITAL CINCINNATI
 
019-6158685-001
NAPOLI PIZZA INC
019-4746489-003
DISTRICT ATTORNEY NEW MEXICO
 
019-6158707-002
UNITED MECHANICAL & ELECTRICAL CONTRACTO
019-4746501-003
ZWANGER PESIRI RADIOLOGY GROUP
 
019-6158715-001
TOWN OF MORETOWN
019-4746504-002
FLORIDA YACHT CLUB INC THE
 
019-6158724-001
WARE COUNTY OF
019-4746511-002
COUNTRY CLUB OF STAUNTON INC
 
019-6158737-001
HANCOCK LUMBER COMPANY INC
019-4746513-001
PEARL VALLEY EGGS INC
 
019-6158739-001
LIGHTING DESIGNS LIMITED LIABILITY COMPA
019-4746516-003
MEDICAL OFFICE SYSTEMS
 
019-6158746-001
GALSAN ASSOCIATES INC
019-4746521-002
CAMCO INC
 
019-6158747-001
INDUSTRIAL BUCKETS USA INC
019-4746529-002
SPECIAL OLYMPICS NEW JERSEY
 
019-6158780-001
EAST KENTUCKY MEDICAL BILLING & MANAGEME
019-4746541-002
HILLYARD INC
 
019-6158783-001
GREAT BASIN PRIMARY CARE ASSOCIATION INC
019-4746546-004
HOSPITAL SLEEP TESTING
 
019-6158786-001
JESUP 1ST UNITED METHODIST
019-4746623-001
EDISON COATINGS INC
 
019-6158804-001
REEL VIDEO & STILLS INC
019-4746640-001
INTERNATIONAL HEALTH SERVICES
 
019-6158809-001
ARANOWSKI DAVID P CPA LLC
019-4746640-002
INTERNATIONAL HEALTH SERVICES
 
019-6158818-001
D&M SOWDER INC
019-4746679-003
EAST SIDE EYE PHYSICIANS P C
 
019-6158828-001
ROBERT D JEWELL PC
019-4746682-001
LEE LESLIE M MD
 
019-6158828-002
ROBERT D JEWELL PC
019-4746692-001
HARRIS MANUFACTURING COMPANY
 
019-6158864-001
MULLANEY & RICHARDSON PA
019-4746692-002
HARRIS MANUFACTURING COMPANY
 
019-6158885-001
DR GERTRUDE BARBER CENTER INC
019-4746694-003
A & M DISTRIBUTORS INC
 
019-6158899-001
HOLDRENS PRECISION MACHINING
019-4746713-001
SPRINGS WINDOW FASHIONS LP
 
019-6158919-001
SMYRNA CLEANERS
019-4746756-008
CIPRIANI USA INC
 
019-6158929-001
KEHOE FRANCE
019-4746756-009
CIPRIANI USA INC
 
019-6158932-001
FOUR POINTS BY SHERATON
019-4746762-002
BUTLER METHODIST CHURCH
 
019-6158937-001
SANFORD UNITARIAN UNIVERSALIST CHURCH
019-4746780-001
TLC 4 KIDS INC
 
019-6158938-001
SSM WORKHEALTH
019-4746782-001
FOLLETTS PURDUE BOOKSTORE
 
019-6158940-001
BROUGHTON FOODS COMPANY INC
019-4746785-002
CONTROLS GROUP INC
 
019-6158944-001
LIFESTEPS INC
019-4746792-001
QUINNIPAC VALLEY COMMUNITY FCU
 
019-6158946-001
LIFESTEPS INC
019-4746819-016
NEW YORK CITY OF
 
019-6158955-001
KIGRE INC
019-4746819-017
NEW YORK CITY OF
 
019-6158962-001
ONEILL PUBLIC SCHOOL
019-4746819-019
NEW YORK CITY OF
 
019-6158965-001
KISSINGERS CUSTOM PLANS INC
019-4746819-020
NEW YORK CITY OF
 
019-6158984-001
CRUMPLERS MACHINE & WELDING SERVICE INC
019-4746819-023
NEW YORK CITY OF
 
019-6158990-001
CHARLTON MEMORIAL HOSPITAL
019-4746821-001
COOLEY GROUP
 
019-6158993-001
EISENBRAUN AND ASSOCIATES INC
019-4746866-001
HARRAH SENIOR HOUSING
 
019-6159008-001
ROCKY MOUNTAIN RECYCLING LLC
019-4746875-003
XEROX CAPITAL SERVICES LLC
 
019-6159010-001
ASRC FEDERAL HOLDING COMPANY LLC
019-4746877-002
GLENDALE FAMILY DENTISTRY INC
 
019-6159017-001
NORTHWESTERN MEMORIAL HEALTHCARE
019-4746878-002
IVES & SULTAN LLP
 
019-6159022-001
KEYSTONE FOODS LLC
019-4746885-003
F I N D AID FOR THE AGED INC
 
019-6159024-001
ACKERMAN RAPHAN & SULTZER
019-4746885-004
F I N D AID FOR THE AGED INC
 
019-6159026-001
EUNICE JUNIOR HIGH SCHOOL
019-4746885-005
F I N D AID FOR THE AGED INC
 
019-6159030-001
AMERICAS STYRENICS LLC
019-4746908-001
CCA INDUSTRIES INC
 
019-6159031-001
PROGENEALOGISTS INC


 
Exhibit L-316

--------------------------------------------------------------------------------

 


019-4746922-002
SAINT GOBAIN CONTAINER INC
 
019-6159053-001
BOWLING GREEN RETIREMENT VILLAGE INC
019-4746924-003
GREENE COUNTY OF
 
019-6159080-001
CLUBHOUSE
019-4746926-002
AJILON PROFESSIONAL STAFFING
 
019-6159143-001
MCRAE STEGALL PEEK HARMAN SMITH & MANNIN
019-4746926-003
AJILON PROFESSIONAL STAFFING
 
019-6159164-001
NATIONAL DISTRIBUTION SERVICE INC
019-4746929-001
REMAX AROUND ATLANTA
 
019-6159173-001
AVERA HAND COUNTY MEMORIAL HOSPITAL AND
019-4746939-002
FIRST SOUTHEAST INSURANCE
 
019-6159185-001
ENGLISH LUCAS PRIEST & OWSLEY LLP
019-4746979-002
GEORGIA PACIFIC CORPORATION
 
019-6159201-001
GROUP INTEGRITY LLC
019-4746985-001
MASSACHUSETTS MUTUAL LIFE INSU
 
019-6159228-001
GREATER GOLDENDALE AREA CHAMBER OF COMME
019-4747012-002
SIMPLEXGRINNELL LP
 
019-6159253-001
SWISH KENCO LTD
019-4747012-003
SIMPLEXGRINNELL LP
 
019-6159254-001
ELECTRONIC SYSTEMS AND DESIGNS INC
019-4747012-006
SIMPLEXGRINNELL LP
 
019-6159291-001
LUIS AYALA MD
019-4747046-001
M G B DESIGNERS
 
019-6159309-001
INGLESIDE PRESBYTERIAN RETIREMENT COMMUN
019-4747061-001
ATTERBURY GOLDBERGER & WEISS P
 
019-6159331-001
ELYSIAN WELLNESS PLLC
019-4747087-002
NORTHERN SIERRA PROPANE INC
 
019-6159331-002
ELYSIAN WELLNESS
019-4747104-001
OLDHAM COUNTY BOARD OF
 
019-6159341-002
GENERAL DYNAMICS ADVANCED INFORMATION SY
019-4747105-001
WAVES INC
 
019-6159344-001
UNIBANK FOR SAVINGS
019-4747108-001
DEPENDABLE FOOD CORP
 
019-6159367-001
COUNTY OF HAMPTON
019-4747116-001
CESSNA AIRCRAFT COMPANY
 
019-6159374-001
KNOX COUNTY RADIOLOGY ASSOCIATES INC
019-4747149-001
POINT JUDITH COUNTRY CLUB INC
 
019-6159388-001
SAINT MICHAELS CHURCH
019-4747157-001
US GREENFIBER LLC
 
019-6159389-001
JONES GREGG CREEHAN & GERACE LLP
019-4747166-005
PANHANDLE STATE BANK
 
019-6159399-001
EAST TENNESSEE ORAL SURGERY
019-4747188-003
SIEGEL KELLEHER & KAHN
 
019-6159401-001
J&J POULTREY SERVICES
019-4747208-001
DIRECT BILLING ASSOCIATES
 
019-6159417-001
NATIONAL EDUCATIONAL TRAVEL COUNCIL
019-4747220-002
UROLOGY ASSOCIATES OF SOUTH
 
019-6159438-001
ACE DOOR & WINDOW SERVICE INC
019-4747243-002
PANASONIC AVC AMERICAN
 
019-6159445-001
NUNO DOLPHIN MALL INC
019-4747243-003
PANASONIC AVC AMERICAN
 
019-6159478-001
4927 VOORHEES ROAD LLC
019-4747247-008
THARALDSON MOTELS INC
 
019-6159484-001
JOANNE SANOIAN ATTORNEY
019-4747247-009
THARALDSON MOTELS INC
 
019-6159505-001
RJ TORCHING INC
019-4747247-010
THARALDSON MOTELS INC
 
019-6159508-001
PERFECTA STYLING SALON INC
019-4747247-011
THARALDSON MOTELS INC
 
019-6159553-001
PALMETTO COOPERATIVE SERVICES INC
019-4747247-012
THARALDSON MOTELS INC
 
019-6159553-002
PALMETTO COOPERATIVE SERVICES INC
019-4747254-001
ALLMAN KENNETH
 
019-6159554-001
H T HACKNEY CO
019-4747279-007
ARIZONA STATE UNIVERSITY
 
019-6159578-001
GEO LOG INC
019-4747291-002
BOB WAGNERS MILL CARPET INC
 
019-6159600-001
ZSCHIMMER & SCHWARZ INC
019-4747291-003
BOB WAGNERS MILL CARPET INC
 
019-6159641-001
YORK LAW LLC
019-4747318-002
NEW YORK PRESBYTERIAN HOSPITAL
 
019-6159649-001
ELK COUNTY HISTORICAL SOCIETY INC
019-4747328-001
LABATON SUCHAROW LLP
 
019-6159651-001
GENERATIONS MANAGEMENT SERVICES LLC
019-4747335-002
ARLINGTON CATHOLIC HIGH SCHOOL
 
019-6159661-001
HOUSEWORTH ENTERPRISES
019-4747335-004
ARLINGTON CATHOLIC HIGH SCHOOL
 
019-6159688-001
HARRIS PLASTERINC & CONSTRUCTION INC
019-4747340-002
SWEBCO MFG INC
 
019-6159692-001
TOM LANGE COMPANY INC
019-4747396-001
AMAZING SMILES DENTAL LLC
 
019-6159696-001
CROSSROADS BANK
019-4747411-002
BRIDGEPORT CHARTER TOWNSHIP
 
019-6159698-001
GRELL BEE GARDENS LLC
019-4747411-003
BRIDGEPORT CHARTER TOWNSHIP
 
019-6159699-001
TRADERS POINT DENTAL PC
019-4747416-001
PAUL LABRECQUE SALON INC
 
019-6159701-001
PHOENIX MANUFACTURING INC
019-4747423-001
KENNEBUNK SAVINGS BANK
 
019-6159726-001
HAGAN NURSERY & GARDEN CENTER INC
019-4747423-002
KENNEBUNK SAVINGS BANK
 
019-6159732-001
NASSAU FINANCIAL FEDERAL CREDIT UNION
019-4747444-001
UNITED STATES POSTAL SERVICE
 
019-6159742-001
PULMONARY GROUP OF WESTERN NEW YORK INC
019-4747462-002
DOWLER GRUMAN ARCHITECTS INC
 
019-6159746-001
GASTROENTEROLOGY CONSULTANTS OF SOUTH JE
019-4747464-003
INTERTEK TESTING SERVICES NA
 
019-6159764-001
PARADISE SUPPLY INC
019-4747471-002
COUNTY MATERIALS CORPORATION
 
019-6159767-001
CHICAGO SCHOOL DISTRICT 299 BOARD OF EDU


 
Exhibit L-317

--------------------------------------------------------------------------------

 


019-4747475-002
WAKE FOREST UNIVERSITY
 
019-6159780-001
MERRIAM WEBSTER INC
019-4747481-001
LOUISVILLE ORTHOPEDIC CLINIC
 
019-6159791-001
BANKS ENGINEERING INC
019-4747481-002
LOUISVILLE ORTHOPEDIC CLINIC
 
019-6159799-001
TEXAFRANCE INC
019-4747486-003
NORWALK CITY OF
 
019-6159805-001
LUIS BASCOY T MD
019-4747497-001
COMPREHENSIVE ADDICTION PGRMS
 
019-6159812-001
JACKSON COUNTY PHYSICAL THERAPY
019-4747635-001
VIRGINIA TITLE CENTER ,LLC
 
019-6159814-001
ST MARIA GORETTIE CHURCH
019-4747678-001
DIVERSIFIED NONFERROUS
 
019-6159821-001
KEITH LAW FIRM PC
019-4747701-001
MEDQUIST INC
 
019-6159832-001
CHECKPOINT SYSTEMS INC
019-4747702-001
BRIARCLIFFE SCHOOL INC
 
019-6159854-001
WICHITA FESTIVALS
019-4747708-002
MILLENIUM HEALTHCARE CENTERS LLC
 
019-6159868-001
THACKER CHIROPRACTIC
019-4747714-003
ATLANTA FREIGHTLINER TRUCKS
 
019-6159873-001
WESTERN CLEANING ALLIANCE INC
019-4747714-004
ATLANTA FREIGHTLINER TRUCKS
 
019-6159881-001
CARDIOVASCULAR ASSOCIATES OF THE PENNSUL
019-4747736-002
LANDMARK EDUCATION CORPORATION
 
019-6159915-001
SMITH & CASADY INC
019-4747740-004
HOTEL RESTAURANT & CLUB EMP & BARTENDERS
 
019-6159916-001
BRANDYWINE SENIOR LIVING
019-4747743-001
FLIGHTPATH SERVICES INC
 
019-6159952-001
EXECUTIVE FLYERS AVIATION INC
019-4747751-002
TEX STAR TRANSPORTATION
 
019-6159970-001
T&T FENCING CO INC
019-4747754-001
PERIODONTOLOGY ASSOCIATES LTD
 
019-6159973-001
COASTAL REHABILITATION INC
019-4747759-001
ALBERT TIRE CO
 
019-6159975-001
WASHINGTON OVERHEAD DOOR INC
019-4747786-001
ABEREDEEN MEDICAL SERVICES INC
 
019-6159976-001
AUSTINTOWN CHRYSLER DODGE JEEP INC
019-4747820-002
M B MCKEE CO INC
 
019-6159982-001
STEVEN H FOSTER MD PA
019-4747823-001
VENUS LABORATORIES INC
 
019-6159985-001
VAIL VALLEY REAL ESTATE BROKERS INC
019-4747833-002
PIKE INDUSTRIES INC
 
019-6159988-001
SANCTUARY COVE AT ST ANDREWS SOUND COMMU
019-4747836-004
L L P CORP
 
019-6159991-001
RZB FINANCE LLC
019-4747836-005
L L P CORP
 
019-6159996-001
PDW TECHNOLOGIES LLC
019-4747871-002
BYRIDER SALES OF INDIANA S INC
 
019-6160003-001
DONNELLY LAW FIRM LLC
019-4747873-002
OIL CITY IRON WORKS INC
 
019-6160005-001
LONE WOLF WIRELINE INCORPORATED
019-4747887-001
PULLMAN POWER LLC
 
019-6160006-001
WTW ENTERPRISES INC
019-4747902-002
OAK HILL SCHOOL
 
019-6160020-001
LEARNING STAGES INC
019-4747910-002
N Y K LINE NORTH AMERICA INC
 
019-6160026-001
TVM INC
019-4747915-001
SILVERSTEIN & COOK PA
 
019-6160030-001
THE SIMS LAW FIRM, LLC
019-4747924-002
ACORDIA OF CALIFORNIA
 
019-6160036-001
BRAWNER AGENCY LLC
019-4747941-004
ELMORE INTEREST INC
 
019-6160039-001
ST LUTHERANS CHURCH
019-4747943-002
VOPAK NORTH AMERICA INC
 
019-6160047-001
U C L INCORPORATED
019-4747967-002
ALLIED GROUP INC THE
 
019-6160073-001
WEST CORINTH CHURCH OF CHRIST
019-4747997-001
BROOKS CLINIC
 
019-6160081-001
MAGNOLIA OF MILLBRAE INC
019-4748005-002
NORTHERN PLAINS INSURANCE CO
 
019-6160093-001
ROGER A HART DVM INC
019-4748027-002
CATAPULT LEARNING
 
019-6160098-001
AIRGAS INC
019-4748031-002
JUSSEL MARLENE
 
019-6160153-001
FIVE STAR TRAILERS INC
019-4748042-002
WADHWANI SAVITA M
 
019-6160179-001
INTEGRA LAND COMPANY
019-4748048-025
FEDEX KINKOS OFFICE AND PRINT
 
019-6160181-001
CORVIN ENTERPRISES INC
019-4748048-026
FEDEX KINKOS OFFICE AND PRINT
 
019-6160183-001
SMART FOR LIFE WEIGHT MANAGEMENT CENTERS
019-4748048-027
FEDEX KINKOS OFFICE AND PRINT
 
019-6160191-001
SGS WIRELESS US
019-4748048-028
FEDEX KINKOS OFFICE AND PRINT
 
019-6160202-001
E DIGITAL CORPORATION
019-4748048-029
FEDEX KINKOS OFFICE AND PRINT
 
019-6160210-001
WILDE CORP
019-4748048-030
FEDEX KINKOS OFFICE AND PRINT
 
019-6160221-001
NORTH LOUP SCOTIA SCHOOL DISTRICT 501
019-4748048-031
FEDEX KINKOS OFFICE AND PRINT
 
019-6160231-001
EMR INC.
019-4748048-032
FEDEX KINKOS OFFICE AND PRINT
 
019-6160253-001
MURPHY ADAMS RESTAURANT GROUP LP
019-4748048-033
FEDEX KINKOS OFFICE AND PRINT
 
019-6160258-001
JOSEPH R MAZZIOTTI ATTORNEY AT LAW
019-4748048-034
FEDEX KINKOS OFFICE AND PRINT
 
019-6160259-001
BROOKFIELD ACADEMY
019-4748048-036
FEDEX KINKOS OFFICE AND PRINT
 
019-6160267-001
PEARTREES CATERING INC
019-4748048-037
FEDEX KINKOS OFFICE AND PRINT
 
019-6160268-001
OSMOND PUBLIC LIBRARY
019-4748048-040
FEDEX KINKOS OFFICE AND PRINT
 
019-6160269-001
F&M CAR AND LOCOMOTIVE REPAIR INC
019-4748048-042
FEDEX KINKOS OFFICE AND PRINT
 
019-6160271-001
EXTRADITION TRANSPORT OF AMERICA LLC
019-4748048-043
FEDEX KINKOS OFFICE AND PRINT
 
019-6160282-001
PERSONAL TOUCH FOOD SERVICE INC
019-4748048-044
FEDEX KINKOS OFFICE AND PRINT
 
019-6160293-001
CLASSIC CAKES INC
019-4748048-046
FEDEX KINKOS OFFICE AND PRINT
 
019-6160303-001
MOBILITY SPECIALISTS INC
019-4748048-048
FEDEX KINKOS OFFICE AND PRINT
 
019-6160303-002
MOBILITY SPECIALISTS INC


 
Exhibit L-318

--------------------------------------------------------------------------------

 


019-4748048-049
FEDEX KINKOS OFFICE AND PRINT
 
019-6160309-001
A A A RESTAURANT SUPPLY LLC
019-4748048-050
FEDEX KINKOS OFFICE AND PRINT
 
019-6160317-001
NORWOOD TOWN OF
019-4748048-051
FEDEX KINKOS OFFICE AND PRINT
 
019-6160323-001
LONG BEAN FARMS
019-4748048-052
FEDEX KINKOS OFFICE AND PRINT
 
019-6160329-001
TRAINING TECHNIQUES
019-4748048-053
FEDEX KINKOS OFFICE AND PRINT
 
019-6160331-001
LEGACY TRADING CO
019-4748048-054
FEDEX KINKOS OFFICE AND PRINT
 
019-6160334-001
ALLOR MANUFACTURING INC
019-4748048-055
FEDEX KINKOS OFFICE AND PRINT
 
019-6160338-001
BETH ISRAEL DEACONESS FAMILY MEDICINE
019-4748049-002
AMERICAN PIPE & SUPPLY
 
019-6160385-001
ENRICHMENT FEDERAL CR UNION
019-4748058-002
HD SUPPLY WATERWORKS LTD
 
019-6160385-002
ENRICHMENT FEDERAL CR UNION
019-4748058-003
HD SUPPLY WATERWORKS LTD
 
019-6160385-003
ENRICHMENT FEDERAL CR UNION
019-4748058-004
HD SUPPLY WATERWORKS LTD
 
019-6160392-001
CENTRAL IMAGING CENTER LLC
019-4748058-005
HD SUPPLY WATERWORKS LTD
 
019-6160395-001
MICHIGAN ROD PRODUCTS INC
019-4748058-006
HD SUPPLY WATERWORKS LTD
 
019-6160397-001
SIGNATURE GOLF GROUP USA INC
019-4748058-007
HD SUPPLY WATERWORKS LTD
 
019-6160400-001
J C AUTOMOTIVE SERVICE INC
019-4748058-008
HD SUPPLY WATERWORKS LTD
 
019-6160406-001
MARCH ASSOCIATES CONSTRUCTION INC
019-4748058-009
HD SUPPLY WATERWORKS LTD
 
019-6160407-001
BERNEY OFFICE SOLUTIONS LLC
019-4748058-010
HD SUPPLY WATERWORKS LTD
 
019-6160410-001
AMAZON REPTILE CENTER INC
019-4748063-001
VALLEY CREST INC
 
019-6160411-001
ZSI CUSHION CLAMPS
019-4748075-003
REED SMITH LP
 
019-6160421-001
JNL HEATING & AIR INC
019-4748076-001
FIRST BAPTIST CHURCH
 
019-6160426-001
DESERT VALLEY RADIOLOGY
019-4748101-001
STANLEY MCDONALD AGENCY OF
 
019-6160430-001
AE EAGLE AMERICA INC
019-4748120-003
CLAY COUNTY OF
 
019-6160431-001
KMC BUSINESS GROUP INC
019-4748143-004
PROFESSIONAL ORTHOPEDIC &
 
019-6160436-001
PLEASANT POINT HEALTH CENTER
019-4748143-005
PROFESSIONAL ORTHOPEDIC &
 
019-6160438-001
LAS VEGAS CHARTER SCHOOL OF THE DEAF
019-4748143-007
PROFESSIONAL ORTHOPEDIC &
 
019-6160453-001
EPISCOPAL CHURCH OF SAINT JOHN BAPTIST
019-4748207-002
CACTUS BOWLING COMPANY INC
 
019-6160477-001
MAAR ENTERPRISES
019-4748208-001
AMERICAN TEXTILE MAINTENANCE C
 
019-6160485-001
TEXAS TECH FEDERAL CREDIT UNION
019-4748212-005
WOOLRICH INC
 
019-6160497-001
CBIZ BENEFITS & INSURANCE SERVICES INC
019-4748215-002
LEGACY HOME FURNISHINGS INC
 
019-6160498-001
RED CAR
019-4748215-003
LEGACY HOME FURNISHINGS INC
 
019-6160506-001
BAY COUNTY COUNCIL FOR THE PREVENTION OF
019-4748258-002
USADATA INC
 
019-6160519-001
HERBER AIRCRAFT SERVICE INC
019-4748264-003
OPPENHEIMER & CO INC
 
019-6160526-001
DESIGNER FITNESS SOLUTIONS INC
019-4748264-004
OPPENHEIMER & CO INC
 
019-6160543-001
CASEY TOOL COMPANY LTD PARTNERSHIP
019-4748270-001
PARE ENGINEERING CORPORATION
 
019-6160547-001
PROVIDENCE CHRISTIAN SCHOOL OF TEXAS
019-4748282-001
FRIENDLY FORD
 
019-6160563-001
WHITE COUNTY ECONOMIC DEVELOPMENT ORGANI
019-4748286-001
UNITED STATES POSTAL SERVICE
 
019-6160587-001
SQUEAKY CLEAN INC
019-4748332-002
COACHELLA VALLEY UNIFIED
 
019-6160591-001
COLORADO FLOOR CARE LLC
019-4748332-003
COACHELLA VALLEY UNIFIED
 
019-6160593-001
H M FELTY SALES & SERVICE INC
019-4748332-004
COACHELLA VALLEY UNIFIED
 
019-6160597-001
FREDERICK VILLA INVESTMENTS & ASSOCIATES
019-4748332-005
COACHELLA VALLEY UNIFIED
 
019-6160598-001
GRACE LUTHERAN CHURCH
019-4748332-006
COACHELLA VALLEY UNIFIED
 
019-6160602-001
EDDINGTON TOOL & DIE CO INC
019-4748332-007
COACHELLA VALLEY UNIFIED
 
019-6160605-001
PETES GEAR SHOP INC
019-4748332-008
COACHELLA VALLEY UNIFIED
 
019-6160609-001
BREMEN CHURCH OF GOD
019-4748332-009
COACHELLA VALLEY UNIFIED
 
019-6160613-001
WARNACO GROUP INC
019-4748332-010
COACHELLA VALLEY UNIFIED
 
019-6160615-001
FIRST CONGREGATIONAL CHURCH OF TEMPE
019-4748332-011
COACHELLA VALLEY UNIFIED
 
019-6160622-001
A1 AGGREGATES INC
019-4748332-012
COACHELLA VALLEY UNIFIED
 
019-6160623-001
CORNETTA ENTERPRISES INC
019-4748332-013
COACHELLA VALLEY UNIFIED
 
019-6160636-001
GYNECOLOGICAL & OBSTETRICAL ASSOCIATES O
019-4748332-014
COACHELLA VALLEY UNIFIED
 
019-6160644-001
BOYD SPECIAL COMMODITIES
019-4748332-015
COACHELLA VALLEY UNIFIED
 
019-6160655-001
VAN PARYS ASSOCIATES OF PALMYRA INC
019-4748332-016
COACHELLA VALLEY UNIFIED
 
019-6160656-001
INSURANCE OFFICE OF RAYMOND N STRICKLAND
019-4748332-017
COACHELLA VALLEY UNIFIED
 
019-6160691-001
CONTROL FIRE SYSTEMS COMPANY
019-4748332-018
COACHELLA VALLEY UNIFIED
 
019-6160699-001
SWCC INC
019-4748332-019
COACHELLA VALLEY UNIFIED
 
019-6160714-001
PROFESSIONAL PROTECTION SERVICES INC


 
Exhibit L-319

--------------------------------------------------------------------------------

 


019-4748340-002
CROWN CORK & SEAL COMPANY INC.
 
019-6160735-001
WOLF & ASSOCIATES PC
019-4748353-003
COLONY TIRE CORPORATION
 
019-6160759-001
HINDU SOCIETY OF NEVADA
019-4748353-004
COLONY TIRE CORPORATION
 
019-6160761-001
JOBE SERVICES INC
019-4748353-005
COLONY TIRE CORPORATION
 
019-6160762-001
LAKE HOUSE WEST
019-4748353-006
COLONY TIRE CORPORATION
 
019-6160764-001
KOKUSAI SOKO AMERICA INC
019-4748353-007
COLONY TIRE CORPORATION
 
019-6160764-002
KOKUSAI SOKO AMERICA INC
019-4748353-008
COLONY TIRE CORPORATION
 
019-6160776-001
SAWYER INDUSTRIES INC
019-4748362-001
TREE OF LIFE LUTHERAN CHURCH
 
019-6160784-001
PCND NEUROLOGY
019-4748363-005
COOPER HEALTH SYSTEM THE
 
019-6160787-001
STARK REALTY INC
019-4748363-006
COOPER HEALTH SYSTEM THE
 
019-6160797-001
BARCAB INC
019-4748363-007
COOPER HEALTH SYSTEM THE
 
019-6160809-001
CAPITAL CONSULTANTS MANAGEMENT CORPORATI
019-4748363-008
COOPER HEALTH SYSTEM THE
 
019-6160811-001
BELOVED COMMUNITY FAMILY SERVICES INC
019-4748363-009
COOPER HEALTH SYSTEM THE
 
019-6160818-001
CHRISTIAN CHURCH IN PHILADELPHIA
019-4748363-010
COOPER HEALTH SYSTEM THE
 
019-6160822-001
WAGNER FREE INSTITUTE OF SCIENCE
019-4748370-002
MCKINNEY & SILVER LLC
 
019-6160833-001
SHAWN THORNTON
019-4748392-001
MCBRIDE REALTY INC
 
019-6160848-001
COECO ASSOCIATES INC
019-4748401-002
CARPENTER GROUP INC
 
019-6160857-001
HUMPHREY FUNERAL SERVICE INC
019-4748405-005
GUARDIAN CREDIT UNION
 
019-6160859-001
CONNOR FAMILY DENTISTRY PA
019-4748410-001
ALSTOM POWER INC
 
019-6160861-001
COONEY MEDICAL SUPPLY INC
019-4748418-002
ELDRIDGE ELECTRIC COMPANY OF
 
019-6160872-001
NEW HOPE HEALTHCARE INC
019-4748428-002
NEW OPPORTUNITES INC
 
019-6160873-001
DEVELOPERS MARKETING SOLUTIONS INC
019-4748430-001
KWJ INC
 
019-6160876-001
ALLEGHENY CONTRACT FLOORING INC
019-4748447-002
DOMINICK E DEFILIPPO
 
019-6160881-001
LIAS CATERING INC
019-4748461-001
COMRISE TECHNOLOGY INC
 
019-6160911-001
BETH ISRAEL DEACONESS FAMILY MEDICINE
019-4748462-001
BLOOMINGDALE FAMILY PROGRAM
 
019-6160934-001
WW WEBBER LLC
019-4748473-001
FIRST CHURCH OF THE NAZARENE
 
019-6160983-001
PANDORA WILLIAMS PLC
019-4748495-002
YOSHINO AMERICA CORP
 
019-6160990-001
HCA MOUNTAIN DIVISION
019-4748511-001
BANKSIDE DRIVE AUTO BODY AND
 
019-6160999-001
R E JS ACCOUNTING & TAX SERVICES INC
019-4748519-002
ILLINOIS INSTITUTE OF TECHNOLOGY
 
019-6161020-001
UNISON DRILLING INC
019-4748546-003
FAURECIA AUTOMOTIVE SEATING
 
019-6161024-001
RACQUET CLUB OF PHILADELPHIA
019-4748547-001
LAW OFFICES OF
 
019-6161025-001
HORTON POINT LLC
019-4748562-001
IMMANUEL ACUPUNCTURE & HEALING
 
019-6161027-001
ADVANCED CHIROPRACTIC HEALTH PA
019-4748587-001
CENTRAL BAPTIST CHURCH
 
019-6161029-001
MOUNT OLIVET ROLLING ACRES INC
019-4748588-003
GWINNETT AUTOMALL LLC
 
019-6161032-001
INERTIA DYNAMICS LLC
019-4748596-001
SIMSBURY TOWN OF
 
019-6161033-001
DOERING LEASING
019-4748602-002
PASTERNAK BAUM & CO INC
 
019-6161037-001
VALLEY CITY SCHOOL DISTRICT 2
019-4748613-001
MARSHALL JAMES M LAW OFFICE OF
 
019-6161042-001
WOTP PROGRAMS
019-4748614-002
ROBERT E AXELROD ASSOCIATES
 
019-6161060-001
FC OF VIRGINIA INC
019-4748619-002
BLUEBONNET TRAILS COMMUNITY
 
019-6161061-001
FC OF VIRGINIA INC
019-4748625-001
ASSOCIATION FOR ADVANCEMENT
 
019-6161076-001
REYNOLDSBURG CITY SCHOOLS
019-4748627-005
TUPPERWARE BRANDS CORPORATION
 
019-6161079-001
ELKINS JONES INSURANCE AGENCY INC
019-4748627-006
TUPPERWARE BRANDS CORPORATION
 
019-6161082-001
SIEBAR SERVICES LLC
019-4748637-002
SHASTA CASCADE WONDERLAND
 
019-6161089-001
WESSELT CAPITAL GROUP INC
019-4748646-001
DAVID LERNER ASSOCIATES INC
 
019-6161096-001
SILVERTHORN ASSOCIATES LLC
019-4748647-001
DRAKE CHARLENE
 
019-6161099-001
BEVERLY F STEWART AND ASSOCIATES PT
019-4748653-003
MAIN STREET RADIOLOGY AT
 
019-6161107-001
WORCESTER YOUTH CENTER INC
019-4748663-001
KONIE CUPS INTERNATIONAL INC
 
019-6161127-001
ARKANSAS OTOLARYNGOLOGY CENTER
019-4748663-002
KONIE CUPS INTERNATIONAL INC
 
019-6161134-001
GRACE CATHEDRAL CORPORATION
019-4748676-002
RASHEED FOUAD Y MD
 
019-6161163-001
WOOD GROUP MANAGEMENT SERVICES INC
019-4748677-002
SIGNALSCAPE INC
 
019-6161165-001
AIR RITE HEATING & AIR
019-4748687-003
GENERAL ELECTRIC CAPITAL
 
019-6161168-001
DELTA GROUP INC
019-4748693-002
SAMMONS OLIVERO & PARASHOS ATTORNEYS AT
 
019-6161169-001
SOUTHERN EQUIPMENT COMPANY INC
019-4748705-003
NEW BRUNSWICK CARDIOLOGY GROUP
 
019-6161199-001
RING AND ASSOCIATES PC
019-4748713-002
ARCHER DANIELS MIDLAND COMPANY
 
019-6161206-001
SUKUMARAN R RAMASWAMI MD PA
019-4748713-003
ARCHER DANIELS MIDLAND COMPANY
 
019-6161217-001
ROEHRIG & ASSOCIATES PC
019-4748753-002
CONTAINER GRAPHICS CORP
 
019-6161226-001
PIEDMONT FOOD CO
019-4748755-002
OUTSOURCE INC
 
019-6161228-001
R C E INC


 
Exhibit L-320

--------------------------------------------------------------------------------

 


019-4748779-003
HEALTHCARE DIMENSIONS INC
 
019-6161229-001
P M S WASTE HAULERS INC
019-4748794-003
STAFFMARK INVESTMENTS LLC
 
019-6161230-001
BUCKEYE CARPET CLEANING
019-4748799-001
EVANGELICAL FREE CHURCH OF
 
019-6161232-001
DENMAN AVENUE BAPTIST CHURCH
019-4748801-002
MARINER INVESTMENT GROUP
 
019-6161238-001
CONTAINER MAINTENANCE CORPORATION
019-4748808-003
ALRO STEEL CORPORATION
 
019-6161240-001
NAPLETONS NISSAN
019-4748808-004
ALRO STEEL CORPORATION
 
019-6161245-001
HOMECORP MANAGEMENT INC
019-4748808-005
ALRO STEEL CORPORATION
 
019-6161247-001
ST JOHNS MERCY REHABILITATION LLC
019-4748811-003
WASTE MANAGEMENT OF
 
019-6161281-001
ALASKA SPECIALTY HOSPITAL LLC
019-4748812-002
ATLAS METAL PARTS COMPANY INC
 
019-6161292-001
SURBURBAN PROPANE PARTNERS LP
019-4748841-002
MARLENE ROEL
 
019-6161314-001
MARJAM RHODE ISLAND INC
019-4748842-001
VARADERO MEDICAL CENTER CORP
 
019-6161316-001
E & I ENTERPRISES
019-4748848-003
BLACKROCK INSTITUTIONAL
 
019-6161328-001
GASTROINTESTINAL ASSOC OF LONG ISLAND
019-4748879-003
PACIFIC COAST SUPPLY LLC
 
019-6161333-001
THORCO INC
019-4748880-003
AMERICAN BUILDERS & CONTRACTOR
 
019-6161342-001
MATHEWS HEATING & AIR
019-4748881-005
EASTERN TERRITORIAL OF THE
 
019-6161343-001
RELIANCE ELECTRIC MACHINE COMPANY
019-4748882-002
BROADWAY DATABASE INC
 
019-6161350-001
DAHL HOUSE PROPERTIES LLC
019-4748884-002
AXIA INSURANCE SERVICES INC
 
019-6161403-001
ANALYTICS, COMPUTER INFORMATION SYSTEMS,
019-4748889-003
ALL RISKS LTD
 
019-6161407-001
4IMPACT INC
019-4748918-002
TEXAS ONCOLOGY PA
 
019-6161414-001
BILL CHROMEY MD
019-4748918-003
TEXAS ONCOLOGY PA
 
019-6161421-001
LITTLE PEOPLE DAYCARE SCHOOL INC
019-4748918-004
TEXAS ONCOLOGY PA
 
019-6161422-001
TRANSPRO LOGISTICS INC
019-4748924-002
TRANS MATIC MFG CO INC
 
019-6161425-001
TOWN OF SEVERANCE
019-4748944-002
IZOPOLI GROUP LLC
 
019-6161427-002
ADVANCED AIR INC
019-4748954-001
EAST TEXAS CARETEAM INC
 
019-6161428-001
COMMUNITIES TOGETHER INC
019-4748962-002
PNJP LLC
 
019-6161439-001
DREMAN VALUE MANAGEMENT LLC
019-4748962-003
PNJP LLC
 
019-6161452-001
BASALITE CONCRETE PRODUCTS LLC
019-4749000-001
GARDEN OF PRAYER
 
019-6161455-001
HARRIS BANK
019-4749009-001
SERENITY POINT COUNSELING
 
019-6161468-001
RICHARD J BRIETSTEIN DPM PA
019-4749012-001
INSURANCE ASSOCIATES INC OF
 
019-6161472-001
SSF INVESTMENTS LLC
019-4749031-002
WOOD PARTNERS LLC
 
019-6161482-001
SIMPLE FLOORS INC
019-4749032-001
SHILOH MISSIONARY BAPTIST
 
019-6161498-001
HLP SOLUTIONS INC
019-4749037-001
DAMOUS GEORGE
 
019-6161500-001
TONE HOME HEALTH SERVICES INC
019-4749041-002
WARBURG REALTY PARTNERSHIP
 
019-6161509-001
SERVPRO OF WESTERN VERMONT INC
019-4749050-001
FLORIDA FRUIT & VEGETABLE
 
019-6161512-001
FORMAN & KREHL CHARTERED
019-4749050-002
FLORIDA FRUIT & VEGETABLE ASSOCIATION
 
019-6161535-001
VALLEY RANCH OIL LTD
019-4749103-006
NORTHROP GRUMMAN INFORMATION
 
019-6161540-001
POP SOUND INC
019-4749117-001
J L VIELE CONSTRUCTION
 
019-6161543-001
IDAHO PHYSICAL THERAPHY INC
019-4749119-002
IMMANUEL LUTHERAN CHURCH
 
019-6161560-001
ST MARKS EPISCOPAL CHURCH
019-4749137-002
SCIENTIFIC TECHNOLOGIES
 
019-6161562-001
INTERNATIONAL CHURCH OF LAS VEGAS
019-4749171-001
FRANKLIN TOWNSHIP OF
 
019-6161565-001
COPY TIME
019-4749172-001
MONROE GENESEE COUNTRY TITLE
 
019-6161565-002
BERNARD KURIA
019-4749177-001
LAURETI & SIDIROPOULOS A
 
019-6161576-001
MCFADDEN DALE INDUSTRIAL HARDWARE COMPAN
019-4749177-002
LAURETI & SIDIROPOULOS A
 
019-6161579-001
UNCOMMON MARKET INC
019-4749181-002
PRAIRIE HILLS FORD LLC
 
019-6161580-001
VAGCO INC
019-4749188-002
ATLAS AIR CONDITIONING
 
019-6161581-001
SUNCALL AMERICA INC
019-4749193-003
HERCULES INC
 
019-6161592-001
WEBSTER COUNTY OF
019-4749193-004
HERCULES INC
 
019-6161605-001
MELVIN FEILER
019-4749193-005
HERCULES INC
 
019-6161609-001
O D WHITE & SONS FUNERAL HOME INC
019-4749199-001
TURBECO INC
 
019-6161612-001
APPAREL BUSINESS SYSTEMS LLC
019-4749201-001
LEWISBURG PEDIATRICS
 
019-6161615-001
WADE INSURANCE & ASSOCIATES INC
019-4749209-001
CARBON SILICA PARTNERS LP
 
019-6161619-001
UNITED WAY OF TRI VALLEY AREA
019-4749210-002
PAYNE ENGINEERING & FABRICATION CO INC
 
019-6161621-001
WILKERSON SAUNDERS & ANDERSON DDS LLC
019-4749222-001
VAN ECK GLOBAL
 
019-6161646-001
GIRARD AUCTION
019-4749245-001
DUNBAR ARMORED INC
 
019-6161651-001
PATRIOT NATIONAL BANK
019-4749246-003
CURTIS UNIVERSAL JOINT CO INC
 
019-6161652-001
LEAKS WELLNESS GROUP LTD
019-4749273-006
CONSTELLATION GENERATION GROUP
 
019-6161661-001
FOSTERS CLEANERS INC
019-4749273-007
CONSTELLATION GENERATION GROUP
 
019-6161683-001
SALEM YMCA


 
Exhibit L-321

--------------------------------------------------------------------------------

 


019-4749277-002
CATHOLIC CHARITIES OF THE
 
019-6161688-001
FOCUS CREDIT UNION
019-4749279-002
BRISTOL PRE SCHOOL CHILD CARE CENTER INC
 
019-6161699-001
SIMMON EDDINS & GREENSTONE LLP
019-4749282-001
SIMULA INC
 
019-6161709-001
STEPHEN G FORD PAINTING INC
019-4749284-004
CMH HOMES INC
 
019-6161714-001
RIVER POINTE HOMEOWNERS ASSOCIATION INC
019-4749286-001
DELTA GALIL USA INC
 
019-6161737-001
BRADS TOWING SERVICE
019-4749319-003
ADESA INC
 
019-6161746-001
OCEAN AIR TRANSPORTATION INC
019-4749328-003
AGE INDUSTRIES LTD
 
019-6161765-001
MILLENNIUM PARTNERS LP
019-4749328-004
AGE INDUSTRIES LTD
 
019-6161817-001
RIVERSIDE PARTNERS LLC
019-4749332-003
ENERGIZER BATTERY
 
019-6161820-001
TRANSAMERICAN AUTO PARTS CO LLC
019-4749342-001
OKKI INDUSTRIES LLC
 
019-6161822-001
PAUL DEAN DOUGLAS DDS INC
019-4749375-002
JIMMY D PLUNKETT PC
 
019-6161824-001
FLESHER WINDOWS INC
019-4749395-002
S&J SERVICE INC
 
019-6161836-001
DOWNTOWN PREGNANCY CENTER
019-4749397-001
SERVICE MANAGEMENT GROUP
 
019-6161852-001
GBG OF PENNSYLVANIA INC
019-4749415-002
OEC FREIGHT NY INC
 
019-6161858-001
SEMMES MURPHEY CLINIC
019-4749421-002
NY STATE AMERICAN POSTAL UNION
 
019-6161875-001
HADLEY LUZERNE CENTRAL SCHOOL DISTRICT
019-4749448-005
WHITING TURNER CONTRACTING
 
019-6161883-001
L & P COMPANY INC
019-4749451-002
WESTBURY MEMORIAL PUBLIC
 
019-6161889-001
BRIANS PLUMBING & HEATING LLC
019-4749471-001
CHILDRENS STOREFRONT INC
 
019-6161897-001
CGM ENTERPRISES INC
019-4749482-002
LANGDALE & VALLOTTON LLP
 
019-6161898-001
CARHARTT INC
019-4749494-002
MUNCY MACHINE & TOOL CO INC
 
019-6161906-001
SANDRA RUBIN
019-4749499-003
ALUMINUM SHAPES LLC
 
019-6161922-001
BRIDGES OF MISSOURI, INC.
019-4749503-001
INDUSTRIAL MOLDS INC
 
019-6161923-001
METAL FUSION INC
019-4749525-002
EXCLUSIVE HOME HEALTH AND
 
019-6161927-001
LINDEN SURGICAL CENTER LLC
019-4749539-001
TONE YEE INVESTMENTS & DEVEL
 
019-6161934-001
EVERGLADES MACHINE INC
019-4749546-001
ALURE HOME IMPROVEMENTS INC
 
019-6161936-001
ASSOCIATION FOR WALDORF EDUCATION IN DAV
019-4749555-002
AGC CHEMICAL AMERICAS INC
 
019-6161943-001
ALTMAN & ALTMAN
019-4749555-003
AGC CHEMICAL AMERICAS INC
 
019-6161960-001
LIBERTY MECHANICAL INC
019-4749556-001
ARAMSCO INC
 
019-6161976-001
PROFESSIONAL DRIVERS OF GEORGIA INC
019-4749558-002
BOWNE & COMPANY INC
 
019-6161979-001
MADDOX SHOP THE
019-4749581-001
DIGHTON TOWN OF
 
019-6161982-001
JAM IN THE MARMALAE LLC
019-4749594-002
SMARTBRIEF INC
 
019-6162055-001
KING VICS TIRES LLC
019-4749596-001
GENESEE COUNTY CHAPTER NEW
 
019-6162060-001
BENEDETTO MANAGEMENT CO
019-4749598-001
DUTY FREE AMERICAS INC
 
019-6162071-001
T SHIRT EXPRESSIONS OF BOCA RATON INC
019-4749606-001
EVANGELICAL AMBULATORY
 
019-6162091-001
NORTHWEST PIEDMONT COUNCIL OF GOVERNMENT
019-4749607-001
RECORD AIRCRAFT PARTS CORP
 
019-6162101-001
LINCOLN FOODSERVICE PRODUCTS LLC
019-4749632-002
FAIRCHILD & BUCK PA
 
019-6162103-001
LOHMANN ANIMAL HEALTH INTERNATIONAL INC
019-4749634-002
WELLMAN CARE INC
 
019-6162120-001
OTERO & LINCOLN COUNTY CASA
019-4749635-005
BAYADA NURSES INC
 
019-6162160-001
FAIRWAY CAPITAL ADVISORS CORPORATION
019-4749635-006
BAYADA NURSES INC
 
019-6162162-001
MAXWELL GROVE SERVICE INC
019-4749635-007
BAYADA NURSES INC
 
019-6162181-001
KELLER INVESTMENT PROPERTIES
019-4749635-008
BAYADA NURSES INC
 
019-6162182-001
MARSHALL NURSING SERVICES INC
019-4749635-009
BAYADA NURSES INC
 
019-6162189-001
LTI INC
019-4749635-010
BAYADA NURSES INC
 
019-6162190-001
KINGDON SHEET METAL INC
019-4749635-011
BAYADA NURSES INC
 
019-6162196-001
G & N WAREHOUSE & PACKAGING INC
019-4749635-012
BAYADA NURSES INC
 
019-6162210-001
CENTRAL PHOENIX MEDICAL CLINIC
019-4749635-013
BAYADA NURSES INC
 
019-6162212-001
CHURCH OF CHRIST VERDE VALLEY
019-4749635-014
BAYADA NURSES INC
 
019-6162223-001
THE PROPPS AGENCY LLC
019-4749635-015
BAYADA NURSES INC
 
019-6162249-001
MERRIMACK ASSISTED LIVING SYSTEMS LLC
019-4749635-016
BAYADA NURSES INC
 
019-6162252-002
MICHAEL STARS INC
019-4749635-022
BAYADA NURSES INC
 
019-6162259-001
MASTRANGELO ENTERPRISES INC
019-4749635-023
BAYADA NURSES INC
 
019-6162265-001
ROYAL GLASS OF AMARILLO INC
019-4749635-024
BAYADA NURSES INC
 
019-6162275-001
OVERBROOK GOLF CLUB
019-4749635-025
BAYADA NURSES INC
 
019-6162277-001
LEOS PRIDE INC
019-4749651-002
SPEEDMARK TRANSPORTATION INC
 
019-6162278-001
AVRACH & CO
019-4749700-002
SKOKIE COUNTRY CLUB
 
019-6162283-001
ZION EVANGELICAL LUTHERAN CHURCH OF LIVE


 
Exhibit L-322

--------------------------------------------------------------------------------

 


019-4749711-001
CARIBE CHIROPRACTIC CENTER PC
 
019-6162285-001
DB CAPITAL MANAGEMENT LLC
019-4749713-002
VIAR ENTERPISES INC
 
019-6162290-001
CITY OF NEWPORT
019-4749742-002
CATHOLIC DIOCESE OF ROCKFORD
 
019-6162294-001
MAX & BENNYS RESTAURANT & DELI INC
019-4749756-002
CARL CANNON CHEVROLET CADILLAC
 
019-6162295-001
R & E FLOOR DESIGN LLC
019-4749758-001
TEXACO XPRESS LUBE INC
 
019-6162297-001
GRACE COMMUNITY CHURCH
019-4749770-001
CHOICEPOINT INC
 
019-6162332-001
STOVASH CASH & TINGLEY PA
019-4749770-002
CHOICEPOINT INC
 
019-6162336-001
TATES RENTS INC
019-4749788-001
SEARCY FAITH ASSEMBLY OF GOD
 
019-6162337-001
ASSURANCE LTD
019-4749830-003
STANDARD TESTING AND
 
019-6162339-001
SILVER CINEMAS ACQUISITION CO
019-4749839-002
WOMANS HEALTH OF CENTRAL MASS
 
019-6162344-001
PAXIN CLOSING & ESCROW LLC
019-4749847-001
PERRIN SQUARE APARTMENTS
 
019-6162364-001
LAP, LLC
019-4749848-002
ATHLETIC CLUBS OF AMERICA INC
 
019-6162368-001
CENTER FOR PAIN TREATMENT
019-4749848-003
ATHLETIC CLUBS OF AMERICA INC
 
019-6162373-001
GENERAL PRESCRIPTION PROGRAMS INC
019-4749856-002
RICKS TRANSPORT INC
 
019-6162377-001
V & G IRONWORKS INC
019-4749865-001
CALZARETTO ANTHONY
 
019-6162381-001
BRYAN FORESTER
019-4749869-002
PRECISION GRAPHICS OF MOUNTAIN
 
019-6162397-001
EXPRESS CARE
019-4749876-001
PONTIAC OSTEOPATHIC HOSPITAL
 
019-6162405-001
SIEGEL & SIEGEL
019-4749914-003
DMJM HARRIS INC
 
019-6162412-001
NEW YORK STYLE SAUSAGE
019-4749914-004
DMJM HARRIS INC
 
019-6162443-001
REAL PROPERTY VENTURES INC
019-4749953-002
SYSCO FOOD SERVICES OF GRAND
 
019-6162444-001
DELANEYS MUSIC PUB & EATERY INC
019-4749954-002
DRESDEN TOWN OF
 
019-6162444-002
DELANEYS MUSIC PUB & EATERY INC
019-4749960-002
THE DAVID AND LUCILE PACKARD FOUNDATION
 
019-6162463-001
SWANLAKE MEDICAL CENTER
019-4749974-001
PIEDMONT FINANCIAL PARTNERS
 
019-6162468-001
DECATUR COUNTRY CLUB
019-4749982-007
SIMONS ROCK COLLEGE OF BARD
 
019-6162473-001
GULF SUPPLY CO., INC
019-4749995-002
GUILD OF ST AGNES DAY CARE INC
 
019-6162476-001
IROQUOIS GUNS & REPAIR INC
019-4749999-002
GRIFFIN & COMPANY LLC
 
019-6162478-001
MCCORMICK CHIROPRACTIC LLC
019-4750230-001
NEFF RENTALS
 
019-6162481-001
SOLAR DO MINHO INC
019-4750361-007
GREENVILLE HOSPITAL SYSTEM
 
019-6162483-001
MURFREESBORO ANIMAL CLINIC
019-4750399-002
HARBOUR WEALTH PARTNERS INC
 
019-6162520-001
HOBOKEN CHARTER SCHOOL INC
019-4750479-003
C I THORNBURG CO INC
 
019-6162526-001
STOCKTON DIESEL SERVICE INC
019-4750491-001
COMBINED EXPRESS INC
 
019-6162553-001
MATT SMITH STATE FARM INSURANCE
019-4750491-002
COMBINED EXPRESS INC
 
019-6162558-001
OKAHARA & OLSEN MD INC
019-4750532-002
MURA & STORM PLLC
 
019-6162563-001
IMAGE SCREEN PRINTING INC
019-4750545-001
COMMUNITY ACTION CORPORATION
 
019-6162593-001
KEARNY FEDERAL SAVINGS BANK
019-4750562-005
COSMOS FOUNDATION INC
 
019-6162593-002
KEARNY FEDERAL SAVINGS BANK
019-4750564-002
DEMCO INC
 
019-6162601-001
JEFFERSON PARISH SCHOOL BOARD
019-4750576-001
UNIVERSITY OF PENN
 
019-6162602-001
COREY PEDERSON
019-4750625-001
PRECISION CUSTOM COATINGS LLC
 
019-6162617-001
GROSSI FABRICATION INC
019-4750657-003
BURCH & CRACCHIOLO
 
019-6162624-001
AUTHUR MURRAY DANCE STUDIO
019-4750792-001
TIME/SYSTEM NORTH AMERICA INC
 
019-6162628-001
CAPE FEAR DIAGNOSTIC IMAGING
019-4750807-002
HELP USA INC
 
019-6162630-001
MASEILLO EMPLOYMENT SERVICES
019-4750823-003
CENTRAL ASSEMBLY OF GOD
 
019-6162632-001
FELLOWSHIP BAPTIST CHURCH INC
019-4750825-002
REAL ESTATE COLLEGE OF
 
019-6162638-001
UPDE INC
019-4750838-002
FOUR JLJ INC
 
019-6162664-001
PARK VISTA APARTMENTS LLC
019-4750843-001
FAITH BIBLE CHURCH OF BOERNE
 
019-6162666-001
SAINT PAULS EVANGELICAL LUTHERAN CHURCH
019-4750846-009
CARABETTA MANAGEMENT CO
 
019-6162677-001
CINDI A PRENTISS PT PC
019-4750846-015
CARABETTA MANAGEMENT CO
 
019-6162682-001
HEALING HANDS MASSAGE THERAPY PC
019-4750846-016
CARABETTA MANAGEMENT CO
 
019-6162682-002
CINDI A PRENTISS PT PC
019-4750846-018
CARABETTA MANAGEMENT CO
 
019-6162688-001
A 1 RENTALS INC
019-4750850-002
LA QUINTA INNS INC
 
019-6162695-001
BANKERS TRUST COMPANY NA
019-4750861-002
COLORTEC INC
 
019-6162699-001
GENTIVA HEALTH SERVICES INC
019-4750864-002
TEXAS STAR ENVELOPE INC
 
019-6162706-001
ORANGE COVE AUTOMOTIVE CENTER
019-4750882-003
ACHIEVA CREDIT UNION
 
019-6162713-001
WEXFORD SAND CO
019-4750885-002
FIRST BAPTIST CHURCH
 
019-6162725-001
TECHNISAND INC
019-4750898-002
HILTON GRAND VACATIONS COMPANY
 
019-6162737-001
WEDRON SILICA COMPANY
019-4750898-003
HILTON GRAND VACATIONS COMPANY
 
019-6162751-001
SUMMIT TOWERS CONDOMINIUM ASSOCIATION IN
019-4750898-004
HILTON GRAND VACATIONS COMPANY LLC
 
019-6162761-001
CBS INTERACTIVE, INC.


 
Exhibit L-323

--------------------------------------------------------------------------------

 


019-4750901-002
ETHICA HEALTH & RETIREMENT
 
019-6162785-001
INTEGUMENT TECHNOLOGIES INC
019-4750901-003
ETHICA HEALTH & RETIREMENT
 
019-6162789-001
CROSSROADS BANK
019-4750901-004
ETHICA HEALTH & RETIREMENT
 
019-6162808-001
CAPITAL HOTEL
019-4750910-002
BESSEMER TRUST COMPANY N A
 
019-6162809-001
PYLON MANUFACTURING CORP
019-4750912-002
MORRISON SUPPLY COMPANY
 
019-6162811-001
DOHNAL CHIROPRACTIC INC
019-4750923-003
DRILLTEC PATENTS &
 
019-6162820-001
GDM CORP
019-4750927-002
CT MULTI SPECIALTY GROUP
 
019-6162823-001
AER INVESTMENTS CORP
019-4750928-002
RY ANNE INC
 
019-6162829-001
HOME CARE PLUS INC
019-4750934-002
STONEBRIDGE AT MONTGOMERY INC
 
019-6162844-001
COSMOS FOOD PRODUCTS INC
019-4750959-003
CAPITAL MANAGEMENT SERVICES
 
019-6162856-001
VISITING HOMEMAKER SERVICE OF HUDSON COU
019-4750974-001
FOURTH AVE BOWLING CORPORATION
 
019-6162859-001
CLARKSVILLE CHURCH OF GOD
019-4751023-002
OTIS ELEVATOR COMPANY
 
019-6162862-001
NEW ST PETERS PRESBYTERIAN CHURCH
019-4751077-002
LAND O LAKES PURINA FEED LLC
 
019-6162865-001
D&D SEXTON INC.
019-4751101-001
SOVEREIGN GRACE CHURCH
 
019-6162876-001
SOLIS SALON
019-4751104-002
OCEAN WOODS HOMEOWNERS
 
019-6162878-001
HANCO LTD
019-4751110-002
RADIOLOGY CONSULTANTS OF
 
019-6162879-001
AZU INC
019-4751127-001
COWANS PHILIP
 
019-6162900-001
SOUTHERN COMFORT AIR LLC
019-4751129-005
TRUSTEES OF COLUMBIA
 
019-6162903-001
TRINITY CHURCH OF GOD
019-4751129-007
TRUSTEES OF COLUMBIA
 
019-6162923-001
INENTEC LLC
019-4751129-008
TRUSTEES OF COLUMBIA
 
019-6162930-001
BAYJAY INC
019-4751129-010
TRUSTEES OF COLUMBIA
 
019-6162934-001
WORLDWIDE PANTS INC
019-4751129-012
TRUSTEES OF COLUMBIA
 
019-6162940-001
STONE AND EQUIPMENT INC
019-4751129-013
TRUSTEES OF COLUMBIA
 
019-6162947-001
GABRIELS CERTIFIED CARPET CLEANING INC
019-4751129-014
TRUSTEES OF COLUMBIA
 
019-6162972-001
KIDZ KORNER
019-4751129-015
TRUSTEES OF COLUMBIA
 
019-6162995-001
ESSEX COUNTY COOPERATIVE FARMING ASSOCIA
019-4751129-016
TRUSTEES OF COLUMBIA
 
019-6163004-001
WIREWORLD BY DAVID SAIZ INC
019-4751136-002
TOMPKINS INDUSTRIES INC
 
019-6163008-001
ELMO LEATHER INC
019-4751182-002
ROAD MACHINERY LLC
 
019-6163017-001
SEBASTIAN AUTO REPAIR
019-4751191-001
MAZOW & MCCULLOUGH PC
 
019-6163022-001
IMAGINE GRAPHIC
019-4751202-002
CANCER CARE CENTER INC
 
019-6163028-001
PHOENIX MANUFACTURING OF LOS ANGELES LLC
019-4751217-001
KSI CORP
 
019-6163029-001
MEADOWBROOK CHURCH
019-4751238-002
JANOVER RUBINROIT LLC
 
019-6163051-002
BRYAN PELLICAN LTD
019-4751255-002
SUMMIT IMPORT CORP
 
019-6163080-001
JASH MEDICAL SERVICES INC
019-4751260-003
KOMATSU AMERICA CORPORATION
 
019-6163083-001
NEWPORT TELEVISION LLC
019-4751262-002
BROOKLYN ACADEMY OF MUSIC INC
 
019-6163085-001
GILSA PRODUCTS AND SERVICES CO
019-4751268-002
PARAMAND INVESTMENT GROUP INC
 
019-6163088-001
MARINE REPAIR SERVICES INC
019-4751284-001
HALL FARMS TRUCKING
 
019-6163088-002
MARINE REPAIR SERVICES INC
019-4751307-002
INSURANCE AUTO AUCTIONS INC
 
019-6163088-003
MARINE REPAIR SERVICES INC
019-4751307-003
INSURANCE AUTO AUCTIONS INC
 
019-6163090-001
WEST DES MOINES OB GYNE
019-4751307-004
INSURANCE AUTO AUCTIONS INC
 
019-6163097-001
BURNS EGAN BURN PA
019-4751318-005
STOCK BUILDING SUPPLY INC
 
019-6163098-001
PATTERSON COMPANIES INC
019-4751318-006
STOCK BUILDING SUPPLY INC
 
019-6163100-001
LINN MAR COMMUNITY SCHOOL
019-4751368-003
NOVANT HEALTH INC
 
019-6163101-001
AUSTIN ASSOCIATES PA CERTIFIED PUBLIC AC
019-4751379-002
SUPERIOR MANUFACTURING GROUP
 
019-6163102-001
IOWA LIONS EYE BANK
019-4751383-002
LEISTRITZ CORPORATION
 
019-6163110-001
ALBERHASKY EYE CLINIC PC
019-4751399-003
ASP WESTWARD LLC
 
019-6163113-001
THEODORE W BARNES
019-4751399-004
ASP WESTWARD LLC
 
019-6163124-001
LOVEWELL FENCING INC
019-4751399-005
ASP WESTWARD LLC
 
019-6163132-001
JEFFREY D BURKE INC
019-4751399-006
ASP WESTWARD LLC
 
019-6163133-001
DIVERSIFIED TRUCK SERVICE INC
019-4751399-007
ASP WESTWARD LLC
 
019-6163137-001
VALLEY NATIONAL GASES LLC
019-4751399-008
ASP WESTWARD LLC
 
019-6163139-001
GOSPEL ALLIANCE CHURCH
019-4751432-002
WEBLOYALTY.COM INC
 
019-6163151-001
TDC DEVELOPMENT & CONSTRUCTION CORP
019-4751448-002
DRAPHIX LLC
 
019-6163152-001
FLEETMASTER EXPRESS INC
019-4751455-001
RIVERWOOD MENTAL HEALTH
 
019-6163158-001
PALM COAST PROPERTIES A PARTNERSHIP
019-4751468-002
LYRIC HEALTH CARE LLC
 
019-6163160-001
KINETIC SYSTEMS INC


 
Exhibit L-324

--------------------------------------------------------------------------------

 


019-4751498-005
RADIOLOGY ALLIANCE
 
019-6163169-001
LOOMIS ARMORED US INC
019-4751501-002
GENERAL DYNAMICS C4 SYSTEMS
 
019-6163179-001
MARRIOTT
019-4751528-002
PRESTIGE GUNITE INC
 
019-6163179-040
COURTYARD BY MARRIOTT II L P
019-4751528-003
PRESTIGE GUNITE INC
 
019-6163190-001
JK CO LLC
019-4751528-004
PRESTIGE GUNITE INC
 
019-6163220-001
URBAN SIGN & CRANE INC
019-4751528-005
PRESTIGE GUNITE INC
 
019-6163225-001
FITNESS TOGETHER
019-4751528-006
PRESTIGE GUNITE INC
 
019-6163240-001
CENTRAL PHOENIX MEDICAL CLINIC
019-4751528-007
PRESTIGE GUNITE INC
 
019-6163247-001
NORTON ACCOUNTING & COUNSULTING PC
019-4751530-002
JONES APPAREL GROUP INC
 
019-6163256-001
GOLD RUSH PAWN BROKERS INC
019-4751530-003
JONES APPAREL GROUP INC
 
019-6163259-001
THE SANDBERG EVENT CENTER & GARDENS LLC
019-4751535-001
MOVERS SPECIALTY SERVICE INC
 
019-6163261-001
KYLE CROWLEY
019-4751536-004
ALLIANCE BANK INC
 
019-6163266-001
CHEBANSE AG SERVICE INC
019-4751545-002
JONAS N & CO INC
 
019-6163296-001
AO EYEWEAR INC
019-4751551-007
CAMPBELL COUNTY SCHOOL DIST 1
 
019-6163356-001
JEFFERSON PARISH SCHOOL BOARD
019-4751556-002
HELWIG CARBON PRODUCTS INC
 
019-6163364-001
FIRST BAPTIST CHURCH
019-4751563-002
STANLEY SECURITY SOLUTIONS INC
 
019-6163378-001
KENNEDY PRINTING CO INC
019-4751584-001
NEW JERSEY CITIZENS UNITED
 
019-6163380-001
HARBOR NATIONAL BANK
019-4751586-002
ACROTECH INC
 
019-6163386-001
AIRPORT MEDICAL CLINIC INC
019-4751591-001
NUSSBAUM KIP
 
019-6163387-001
PINEY GROVE MISSIONARY BAPTIST CHURCH
019-4751593-002
JERSEY CONSTRUCTION INC
 
019-6163398-001
REGION XII COUNCIL OF GOVERNMENTS INC
019-4751624-001
LEACH GREGORY
 
019-6163399-001
SIOUX CORPORATION
019-4751648-002
STATE MARSHALL ROBERT S MILLER
 
019-6163401-001
NAJJAR SESSINE MD
019-4751660-002
OMNICELL INC
 
019-6163404-001
MILLENNIUM HEALTHCARE MANAGEMENT LLC
019-4751660-005
OMNICELL INC
 
019-6163407-001
EDGERTON HARDWARE COMPANY
019-4751664-002
ALABAMA PSYCHOTHERAPY & WELLNESS CENTER
 
019-6163408-001
ULTRA ESCROW INCORPORATED
019-4751685-002
MALEMA ENGINEERING CORPORATION
 
019-6163408-002
ULTRA ESCROW INC
019-4751686-002
OWNBEY ENTERPRISES INC
 
019-6163419-001
NORTHWEST PSYCHOLOGICAL RESOURCES
019-4751687-001
TURNER BATSON ARCHITECHS PC
 
019-6163431-001
AIR COMFORT SUPPLY
019-4751693-001
FRANCIS E PARKER MEMORIAL HOME
 
019-6163432-001
LARRY J MORAY DDS MS PA
019-4751693-002
FRANCIS E PARKER MEMORIAL HOME
 
019-6163436-001
ALL PRO PLUMBING CORP
019-4751697-001
SILVEREDGE COOPERATIVE
 
019-6163437-001
JIMS FORMAL WEAR CO
019-4751723-002
PCC COMMUNITY WELLNESS CENTER
 
019-6163442-001
HATFIELD HEATING & AC INC
019-4751723-003
PCC COMMUNITY WELLNESS CENTER
 
019-6163448-001
CUSTOM GRAPHICS INC
019-4751723-004
PCC COMMUNITY WELLNESS CENTER
 
019-6163460-001
DDMS LLC
019-4751723-005
PCC COMMUNITY WELLNESS CENTER
 
019-6163461-001
VIEUX CARRE INVESTMENTS LLC
019-4751727-002
WAREHOUSE POINT FIRE DEPT INC
 
019-6163485-001
WATSON LABORATORIES INC
019-4751744-003
ADVANCED DRAINAGE SYSTEMS INC
 
019-6163495-001
HOUSTON COUNTY WOMENS RESOURCE
019-4751744-005
ADVANCED DRAINAGE SYSTEMS INC
 
019-6163512-001
FROEHLICH MECHANICAL LLC
019-4751744-006
ADVANCED DRAINAGE SYSTEMS INC
 
019-6163518-001
RICHARD A SHACKIL
019-4751756-002
TIFTAREA BOARD OF REALTORS
 
019-6163527-001
COLLEX COLLISION EXPERTS OF FLORIDA INC
019-4751778-005
INTERSTATE HOTELS & RESORTS
 
019-6163528-001
COLLEX COLLISION EXPERTS OF FLORIDA INC
019-4751803-001
GERNER & KEARNS CO LPA
 
019-6163532-001
COLLEX COLLISION EXPERTS OF FLORIDA INC
019-4751806-002
CMC CONCRETE ACCESSORIES INC
 
019-6163534-001
OXFORD CHARLESTON LEASECO (RI) LLC
019-4751812-004
TRACFONE WIRELESS INC
 
019-6163535-001
SOUTHEASTERN HORTICULTURAL SOCIETY INC
019-4751833-002
MARKETING DIRECT INC
 
019-6163544-001
GROUP 1ST LLC
019-4751849-001
OLDHAM COUNTY OF
 
019-6163546-001
KAREN GORDON DMD PA
019-4751860-005
MEDICAL ASSOCIATES OF
 
019-6163548-001
RIVER OAKS RESIDENTIAL CARE INC
019-4751860-006
MEDICAL ASSOCIATES OF
 
019-6163553-001
MASSACHUSETTS MUTUAL LIFE INSURANCE CO
019-4751861-002
BUREAU VERITAS NORTH AMERICA
 
019-6163557-001
CHILDREN FIRST PEDIATRICS
019-4751881-004
COLORADO MOUNTAIN NEWS MEDIA
 
019-6163558-001
SPALDING AUTOMOTIVE INC
019-4751898-002
ACCENT MARKETING SERVICES LLC
 
019-6163559-001
RAMSEY FORD LINCOLN & MERCURY
019-4751934-005
ROCK COUNTY COMMUNITY HOSPITAL
 
019-6163581-001
MYSTIC FITNESS
019-4751947-002
PHILADELPHIA CITY OF
 
019-6163603-001
ASUBIO PHARMACEUTICALS, INC


 
Exhibit L-325

--------------------------------------------------------------------------------

 


019-4751947-003
PHILADELPHIA CITY OF
 
019-6163610-001
A PERFECT SMILE
019-4751948-002
J & J STAFFING RESOURCES INC
 
019-6163622-001
UNITARIAN UNIVERSALIST CONGREGATION OF P
019-4751951-001
RICKETSON INSURANCE & REALTY
 
019-6163632-001
VIKING GLOBAL INVESTORS L P
019-4751971-002
CUSTOM STONE MASONRY INC
 
019-6163641-001
TENNESSEE LAND AND LAKES LLC
019-4752009-004
CONCENTRA MEDICAL CENTERS
 
019-6163647-001
MATTS SPORTS CARDS INC
019-4752012-002
SENIORS MANAGEMENT INC
 
019-6163651-001
GREEN HEATING & COOLING INC
019-4752022-002
BEVERLY ENTERPRISES MASSACHUSE
 
019-6163668-001
LAKES RADIOLOGY
019-4752022-003
BEVERLY ENTERPRISES MASSACHUSE
 
019-6163669-001
NEWMARK KNIGHT FRANK
019-4752047-001
ALTEC CAPITAL SERVICES LLC
 
019-6163673-001
OVER THE MOUNTAIN PEDIATRICS PC
019-4752057-002
TRACHTE INC
 
019-6163674-001
TRINITY EPISCOPAL CHURCH
019-4752057-003
TRACHTE INC
 
019-6163677-001
QUINLANS PHARMACY INC
019-4752068-002
CENTRAL CHURCH OF CHRIST
 
019-6163685-001
V & G IRONWORKS INC
019-4752087-001
WELDWIRE CO INC
 
019-6163687-001
JACK AJEMIAN DBA AJEMIAN MECHANICAL CO
019-4752089-001
BRADLEY CALDWELL INC
 
019-6163700-001
FRIENDLY TING PC
019-4752098-001
TRI COUNTY PARTNERS HABITAT
 
019-6163710-001
RASKIN PETER RUBIN & SIMON LLP
019-4752102-002
PEPSICO BEVERAGE & FOODS
 
019-6163723-001
CENTRO DE PEDIATRIA HISPANA
019-4752102-003
PEPSICO BEVERAGE & FOODS
 
019-6163737-001
PASCOAG UTILITY DISTRICT
019-4752102-004
PEPSICO BEVERAGE & FOODS
 
019-6163740-001
GOSHEN BAPTIST CHURCH
019-4752153-001
KOPE WALTER R MD
 
019-6163743-001
MADISON ACADEMY
019-4752166-002
AMALGAMATED LIFE INSURANCE
 
019-6163758-001
TWENTY TWO INC
019-4752171-002
COX NEWSPAPERS INC
 
019-6163786-001
TOWN OF WEBSTER
019-4752174-002
MARIPOSA AVENUE CHURCH OF
 
019-6163792-001
BIG SKY STEAKS INC
019-4752176-001
STRATEGIC CONTENT IMAGING
 
019-6163796-001
MILLENNIUM PEDIATRICS
019-4752176-002
STRATEGIC CONTENT IMAGING
 
019-6163805-001
LEWIS AND WILKINS LLP
019-4752185-003
A S A INSTITUTE
 
019-6163813-001
FIRST BAPTIST CHURCH ALABAMA CITY INC
019-4752193-001
DENTAL CARE OF MIAMI INC
 
019-6163816-001
WATTS ELECTRIC HEATING & COOLING
019-4752204-003
REDDY RAW INC
 
019-6163850-001
HABITAT FOR HUMANITY OF GREATER PORTLAND
019-4752213-005
LLOYD STAFFING INC
 
019-6163886-001
TUSCANY CONDOMINIUM ASSOCIATION
019-4752213-006
LLOYD STAFFING INC
 
019-6163902-001
FIRST UNITED METHODIST CHURCH OF WARSAW
019-4752215-002
VEDDER PRICE KAUFMAN & KAMMHOLZ
 
019-6163904-001
TRUSCELLIS COLLISION & REPAIR
019-4752221-002
MORRISON HERSHFIELD CORP
 
019-6163908-001
GRACE REAL ESTATE
019-4752273-003
CMB HOME CARE INC
 
019-6163921-001
STREBIN FARMS LA INC
019-4752278-002
FAXON KENMAR UNITED METHODIST
 
019-6163941-001
NEVADA CITY UNITED METHODIST CHURCH
019-4752279-001
VIAZANKO CONSTRUCTION SERVICES
 
019-6163956-001
HERC-U-LIFT INC
019-4752286-004
THARALDSON PROPERTY MANAGEMENT
 
019-6163976-001
SOUTH NEW KENSINGTON FIRE CO
019-4752323-002
YOUTH OPPORTUNITIES UPHELD INC
 
019-6163980-001
ROCKY MOUNTAIN RESTAURANT GROUP INC
019-4752323-003
YOUTH OPPORTUNITIES UPHELD INC
 
019-6163991-001
RMI MANAGEMENT LLC
019-4752323-004
YOUTH OPPORTUNITIES UPHELD INC
 
019-6164003-001
CONTESSA STONE DESIGN LLC
019-4752323-005
YOUTH OPPORTUNITIES UPHELD INC
 
019-6164007-001
OCCUPATIONAL HEALTH CENTER S OF THE SOUT
019-4752323-006
YOUTH OPPORTUNITIES UPHELD INC
 
019-6164020-001
MATT TERRACIN INSURANCE AGENCY INC
019-4752331-002
CAPITAL FULFILLMENT GROUP INC
 
019-6164021-001
FIRST UNITED METHODIST CHURCH OF PEARLAN
019-4752331-003
CAPITAL FULFILLMENT GROUP INC
 
019-6164028-001
FINE LINE LAMINATES OF LAS VEGAS LLC
019-4752332-002
PEGASUS CHARTER SCHOOL
 
019-6164032-001
ALAN Z MARKOWITZ DMD PA
019-4752341-002
FIRST FEDERAL MORTGAGE
 
019-6164035-001
WOLFINGTON GROUP INC
019-4752346-001
SAUGUS VALLEY CORP
 
019-6164053-001
PARKWAY SURGERY CENTER INC
019-4752349-002
ULINE INC
 
019-6164063-001
GIRL SCOUT COUNCIL OF GREATER NEW YORK I
019-4752376-002
FIRST INVESTORS CORPORATION
 
019-6164067-001
OUR KIDS OF MIAMI DADE MONROE COUNTY INC
019-4752376-003
FIRST INVESTORS CORPORATION
 
019-6164102-001
WILLIAM R HIGH MD
019-4752376-004
FIRST INVESTORS CORPORATION
 
019-6164114-001
AMERICAN ORTHOPEDICS INC
019-4752376-005
FIRST INVESTORS CORPORATION
 
019-6164115-001
SUNSET RADIOLOGY INC
019-4752386-002
PARISH NATIONAL BANK
 
019-6164118-001
ENDLESS HORIZONS INC
019-4752399-002
NORTH CROSS UNITED METHODIST
 
019-6164120-001
BLESSED REDEEMER LUTHERAN CHURCH
019-4752420-001
ROCK FAMILY WORSHIP CENTER INC
 
019-6164134-001
U S MACHINE & TOOL INC


 
Exhibit L-326

--------------------------------------------------------------------------------

 


019-4752422-003
SECURITAS SECURITY SERVICES
 
019-6164137-001
GENERAL CHEMICAL PERFORMANCE PRODUCTS LL
019-4752422-004
SECURITAS SECURITY SERVICES
 
019-6164141-001
SHEEPSHEAD NURSING AND REAHABILITATION C
019-4752422-005
SECURITAS SECURITY SERVICES
 
019-6164144-001
GILBERT TILBURY COMPANY LLC
019-4752422-006
SECURITAS SECURITY SERVICES
 
019-6164150-001
WESLEY FOUNDATION
019-4752422-007
SECURITAS SECURITY SERVICES
 
019-6164153-001
ST LUKES EPISCOPAL CHURCH
019-4752422-008
SECURITAS SECURITY SERVICES
 
019-6164173-001
ABCO TECHNOLOGIES INC
019-4752475-003
ALAMO CONCRETE PRODUCTS LTD
 
019-6164185-001
ALCO INC
019-4752475-004
ALAMO CONCRETE PRODUCTS LTD
 
019-6164187-001
PETRA PET INC
019-4752475-005
ALAMO CONCRETE PRODUCTS LTD
 
019-6164190-001
TERRACCIANO LLC
019-4752475-006
ALAMO CONCRETE PRODUCTS LTD
 
019-6164211-001
FIRST ASSEMBLY OF GOD
019-4752475-007
ALAMO CONCRETE PRODUCTS LTD
 
019-6164215-001
JONES AUTOMOTIVE INC
019-4752478-002
ENVISIONS OF NORFOLK INC
 
019-6164216-001
SEMLER BROSSY CONSULTING GROUP, LLC
019-4752486-003
WYCO SAMUEL
 
019-6164220-001
ELEGANT CATERING INC
019-4752501-002
MUSIC SERIES AT SOUTH
 
019-6164222-001
DMD MARBLE & GRANITE INC
019-4752520-002
NICOLOSI AND FITCH INC
 
019-6164241-001
PATRICIA D ELLIOTT MD
019-4752529-002
KEYSTONE CONSULTING GROUP INC
 
019-6164259-001
MANN DOUGLAS H
019-4752532-002
HUSSMANN CORPORATION
 
019-6164273-001
MERVIN J EASTWOLD DBA NORWEIGEN IMPLEME
019-4752542-002
IN THE LIFE MEDIA INC
 
019-6164274-001
EPISCOPAL DIOCESE OF CONNECTICUT
019-4752546-002
HARTFORD MARATHON FOUNDATION
 
019-6164286-001
FIRST BAPTIST CHURCH TUSCUMBIA
019-4752564-002
ST JUDE MEDICAL INC
 
019-6164288-001
WITTS FLOORING CENTER
019-4752589-002
SPIRENT COMMUNICATIONS INC
 
019-6164293-001
DEM RAK PIZZA INC
019-4752599-002
STERLING AND FRANCINE CLARK ART INSTITUT
 
019-6164298-001
HILLIARD LYONS LLC
019-4752609-002
BGS INDUSTRIES LP
 
019-6164304-001
VILLA OSCAR ROMERO APTS
019-4752635-002
FAMILY HEALTH SERVICES
 
019-6164329-001
ALLEN WALTON
019-4752635-003
FAMILY HEALTH SERVICES
 
019-6164358-001
A & S BELL MAGNI BOARD LLC
019-4752645-002
SEDGEWICK CLAIMS MANAGEMENT
 
019-6164383-001
PINNACLE PEAK ENDODONTICS
019-4752651-002
AMERIPATH INC
 
019-6164387-001
DINGDAWEI LLC
019-4752688-002
COASTAL SPINE
 
019-6164409-001
JACKSON WELL SPRINGS LLC
019-4752692-003
CAROLINA CARDIOLOGY
 
019-6164413-001
BAKERSFIELD ASSOCIATION FOR RETARDED CIT
019-4752692-004
CAROLINA CARDIOLOGY
 
019-6164427-001
UAB HEALTH SYSTEM
019-4752692-007
CAROLINA CARDIOLOGY CONSULTANTS PA
 
019-6164432-001
SUMMIT BUSINESS MEDIA HOLDING COMPANY
019-4752694-003
BOY SCOUTS OF AMERICA
 
019-6164436-001
EXPRESS COURIER INTERNATIONAL INC
019-4752694-004
BOY SCOUTS OF AMERICA
 
019-6164505-001
THE KNIGHT LAW FIRM PC
019-4752699-002
ENZO CLINICAL LABS INC
 
019-6164510-001
PLAZA NEPHROLOGY INTERNAL
019-4752700-002
LEON L LEVY & ASSOCIATES
 
019-6164517-001
CARROLL AUTO & TIRE INC
019-4752710-002
HIRAMEKI INTERNATIONAL GROUP INC
 
019-6164537-001
INTERGRATED HOMECARE SERVICES INC
019-4752763-003
BROWN UNIVERSITY IN PROVIDENCE
 
019-6164544-001
L C M MEDICAL INC
019-4752763-004
BROWN UNIVERSITY IN PROVIDENCE
 
019-6164550-001
JARIC CO
019-4752793-002
MEDIDATA SOLUTIONS INC
 
019-6164568-001
ALAMO GROUP INC
019-4752793-003
MEDIDATA SOLUTIONS INC
 
019-6164575-001
SOUTH JERSEY ENT SURGICAL ASSOCIATES LLC
019-4752804-001
SKYCO CORPORATION
 
019-6164612-001
SIZEMORE BROS PLUMBING CONTRACTORS INC
019-4752818-002
NATIONAL MEDICAL CARE INC
 
019-6164632-001
RITTZ MAINTENANCE INC.
019-4752819-003
ARCHIVE SYSTEMS INC
 
019-6164644-001
INNOVATIVE TEACHING SOLUTIONS, INC.
019-4752819-004
ARCHIVE SYSTEMS INC
 
019-6164697-001
KABELSCHLEPP AMERICA INC
019-4752819-005
ARCHIVE SYSTEMS INC
 
019-6164714-001
CHRISTOPHER F AMSDEN MD
019-4752819-006
ARCHIVE SYSTEMS INC
 
019-6164716-001
RAGERS RECREATIONAL ENTERPRISES INC
019-4752822-002
LARCHMONT IMAGING ASSOCIATES
 
019-6164725-001
PRIDE INDUSTRIES
019-4752866-003
JACKSON COUNTY OF
 
019-6164730-001
VIVIAN BUCAY MD
019-4752875-002
STELLA MARIS CHURCH
 
019-6164737-001
LADD LANES INC
019-4752881-001
CH HILL CLINIC
 
019-6164747-001
HALL CLOSET INC
019-4752950-002
CURRITUCK COUNTY BOARD OF
 
019-6164753-001
SUNRISE HOSPITAL AND MEDICAL CENTER LLC
019-4752950-003
CURRITUCK COUNTY BOARD OF
 
019-6164754-001
COASTAL BUILDING MAINTENANCE ACQUISITION
019-4752950-004
CURRITUCK COUNTY BOARD OF
 
019-6164759-001
KEMP ENTERPRISES LLC


 
Exhibit L-327

--------------------------------------------------------------------------------

 


019-4752959-002
CAPITAL ELECTRIC CONSTRUCTION
 
019-6164777-001
TSW DCH RESTAURANT LLC
019-4752967-004
JRHBW REALTY INC
 
019-6164801-001
LONE STAR VALET PARKING SERVICES INC
019-4752972-003
DO & CO NEW YORK CATERING INC
 
019-6164903-001
RESTAURANT INTERIORS, INC.
019-4752982-002
MASTER HALCO INC
 
019-6165020-001
WOOD GROUP MANAGEMENT SERVICES INC
019-4752982-003
MASTER HALCO INC
 
019-6165643-001
WORLDWIDE PANTS INC
019-4752985-001
GLADES PRECOOLER INC
 
019-6175014-001
NATIONAL CARPET EQUIPMENT INC
019-4752996-001
PRO DISPLAYS NORTHEAST INC
 
019-6175745-001
BELFRY DORTON CLINIC INC
019-4752998-004
STEVE MADDEN LTD
 
019-6184248-001
TECHNISAND INC
019-4753022-003
ING INVESTMENT MANAGEMENT INC
 
019-6193229-001
AC DENTAL NJ, INC.
019-4753027-005
SOLOMON R GUGGENHEIM FOUNDATIO
 
019-6195887-001
MOTOR VEHICLE REPAIR CORPORATION
019-4753028-004
CASCADE DIE CASTING GROUP INC
 
019-6197229-001
AC DENTAL OF LINDEN, INC.
019-4753029-002
HARCROS CHEMICALS INC
 
019-6248918-001
COMMUNITY HEALTHCARE SYSTEM, INC.
019-4753035-001
MARINO F VIGNA DDS PA
 
019-6264808-001
DAUBERT CHEMICAL COMPANY INC
019-4753086-003
GEORGIA MASONRY SUPPLY INC
 
019-6264810-001
LORENTZ CONSULTING GROUP
019-4753091-002
AMERICAN MEDICAL RESPONSE
 
019-6264813-001
RD ZINE LLC
019-4753103-001
CHILDRENS ANESTHESIOLOGY
 
019-6264824-001
FORMS & SUPPLY INC
019-4753126-007
DOYLESTOWN HOSPITAL
 
019-6264871-001
ST PAUL AME CHURCH
019-4753160-002
HOLIDAY INN EXPRESS
 
019-6264874-001
MK CONTRACTORS LLC
019-4753177-004
SOUTH JERSEY GAS COMPANY
 
019-6264914-001
NORTH AMERICAN INDUSTRIAL SERVICES INC
019-4753188-001
REFINERY INC
 
019-6264915-001
GALENA EQUIPMENT RENTAL LLC
019-4753191-002
ILLING COMPANY INC
 
019-6264916-001
PROJECT REALITY
019-4753201-002
JS INTERNATIONAL CORP
 
019-6264920-001
CONOCO SINCLAIR JOINT VENTURE
019-4753228-002
WINDWOOD HOMEOWNER ASSOCIATION
 
019-6264922-001
LEGACY FURNITURE & DESIGN LLC
019-4753232-002
SEGA INTERNATIONAL INC
 
019-6264933-001
RUPPERT & SCHAEFER PC
019-4753244-002
SISTERS OF THE DIVINE
 
019-6264934-001
VILLAGE PARK PRESERVATION LIMITED DIVIDE
019-4753256-002
WAGNER JOHN ASSOCIATES INC
 
019-6264942-001
MONTESSORI ACADEMY OF SAVANNAH INC
019-4753264-001
SAFEMONEY MARKETING INC
 
019-6264945-001
TAMMY M GRINER ATTORNEY AT LAW
019-4753283-002
CROSS RAINES AND GOMEZ
 
019-6264947-001
FINS PRINTING INC
019-4753290-002
BF SAUL PROPERTY COMPANY
 
019-6264961-002
COUNTY OF CUMING
019-4753299-002
SCRIPTLOGIC CORPORATION
 
019-6264974-001
THE PRINCIPAL FINANCIAL GROUP
019-4753369-001
PARKER HUGH DDS
 
019-6264981-001
PLANET CHIROPRACTIC
019-4753409-002
INTERNATIONAL WHOLESALE TILE
 
019-6264989-001
SHAHEEN & SHAHEEN PC
019-4753421-002
GRANT THORNTON LLP
 
019-6264997-001
CRAIG DEACHMAN & COWIE PLLC
019-4753421-003
GRANT THORNTON LLP
 
019-6265005-001
PACIFICO NATIONAL III INC
019-4753421-004
GRANT THORNTON LLP
 
019-6265005-002
PACIFICO NATIONAL III INC
019-4753471-002
SYMPHONY DIAGNOSTIC SERV NO.1
 
019-6265011-001
BETHANY CHAPEL MISSIONARY BAPTIST CHURCH
019-4753494-002
INLAND TRUCK PARTS COMPANY
 
019-6265029-001
MONROE BAPTIST CHURCH
019-4753497-003
ROMAN CATHOLIC ARCHDIOCESE OF
 
019-6265055-001
HARRY BOCK COMPANY INC
019-4753497-005
IMMACULATE HEART OF MARY
 
019-6265060-001
IOWA VEIN CENTER INC
019-4753515-002
CDR GROUP INC
 
019-6265062-001
IOWA RADIOLOGY INC
019-4753567-002
NELSON BROTHERS INC
 
019-6265068-001
OGBURNS TRUCK PARTS INC
019-4753575-001
P B TRADING CO INC
 
019-6265081-001
HEBRON BAPTIST CHURCH
019-4753590-003
VERNON C SORENSON MD INC
 
019-6265090-001
HOLIDAY INN DOWNTOWN WILLIAMSPORT
019-4753598-002
YOUNGS MARKET COMPANY LLC
 
019-6265099-001
ENRICHMENT PLUS LLC
019-4753611-002
CHRISTIAN MISSIONARY ALLIANCE
 
019-6265106-001
MAMMOTH INC
019-4753618-002
RENFREW CENTERS INC THE
 
019-6265116-001
WESTERN MAINE COMMUNITY ACTION INC
019-4753635-003
HEALTH SERVICES KENTUCKY
 
019-6265120-001
NYU LANGONE MEDICAL CENTER
019-4753640-004
ROTORCRAFT LEASING COMPANY LLC
 
019-6265121-001
MADERA FAMILY MEDICAL GROUP INC
019-4753640-005
ROTORCRAFT LEASING COMPANY LLC
 
019-6265174-001
BURTON SIGNWORKS INC
019-4753640-006
ROTORCRAFT LEASING COMPANY LLC
 
019-6265198-001
WILLIAMS PAVING CO INC
019-4753651-001
NAPAVINE SCHOOL DISTRICT
 
019-6265204-001
BON CLINICAL LABORATORIES LTD
019-4753668-002
ROMAN CATHOLIC DIOCESE OF
 
019-6265209-001
C & L MILLWORK INC
019-4753668-003
ROMAN CATHOLIC DIOCESE OF BROOKLYN
 
019-6265218-001
SHERRILL & COMPANY
019-4753668-004
ROMAN CATHOLIC DIOCESE OF BROOKLYN
 
019-6265236-001
SUNSET VACATIONS LLC
019-4753697-001
KEYSTONE PLASTICS INC
 
019-6265271-001
TINGS DISCOUNT DENTAL SERVICES PC
019-4753702-003
RADIOLOGIC ASSOCIATES OF
 
019-6265304-001
FIRST ATLANTIC CORPORATION
019-4753708-003
PANDA EXPORT INC
 
019-6265304-002
FIRST ATLANTIC CORPORATION


 
Exhibit L-328

--------------------------------------------------------------------------------

 
 
019-4753708-004
PANDA EXPORT INC
 
019-6265305-001
SPARTACIST PUBLISHING CO
019-4753765-001
CARTER KELLI M
 
019-6265307-001
WOODLAWN REHABILITATION & NURSING CENTER
019-4753783-003
HPI GEORGIA INC
 
019-6265308-001
COLLIER'S REHABILITATION & NURSING CENTE
019-4753794-008
STELLAR ONE CORP.
 
019-6265310-001
SEALROCK LLC
019-4753794-009
STELLAR ONE CORP.
 
019-6265327-001
SUNRISE IMPORTER & WHOLESALE COMPANY INC
019-4753794-010
STELLAR ONE CORP.
 
019-6265328-001
SAPHIRE + ALBARRAN ARCHITECTURE LLC
019-4753794-011
STELLAR ONE CORP
 
019-6265341-001
FREEPORT PLACE LLC
019-4753794-012
STELLAR ONE CORP
 
019-6265342-001
ROSS MANOR
019-4753794-013
STELLAR ONE CORP
 
019-6265343-001
DEXTER NURSING HOME
019-4753794-014
STELLAR ONE CORP
 
019-6265358-001
BLYTHEWOOD HEATING AC & REFRIGERATION IN
019-4753794-015
STELLAR ONE CORP
 
019-6265360-001
B & S ONE STOP LLC
019-4753794-016
STELLAR ONE CORP
 
019-6265372-001
UNIVERSITY OF PULMONARY ASSOC INC
019-4753794-017
STELLAR ONE CORP
 
019-6265394-001
CSO RESTORATIONS INC
019-4753794-018
STELLAR ONE CORP
 
019-6265411-001
ELMER AND LYNN SULLIVAN INC
019-4753794-019
STELLAR ONE CORP
 
019-6265427-001
NATIONAL LAND TENURE COMPANY LLC
019-4753794-020
STELLAR ONE CORP
 
019-6265488-001
LUNSFORD DESIGN INC
019-4753794-021
STELLAR ONE CORP
 
019-6265501-001
CARDIOLOGY CLINIC
019-4753794-022
STELLAR ONE CORP
 
019-6265506-001
THADDEUS COMPUTING INC
019-4753794-023
STELLAR ONE CORP
 
019-6265514-001
PREFERRED CARE PARTNERS INC
019-4753794-024
STELLAR ONE CORP
 
019-6265521-001
COMMERCIAL METALS COMPANY
019-4753794-025
STELLAR ONE CORP
 
019-6265523-001
COMMERCIAL ENERGY SPECIALISTS INC
019-4753794-026
STELLAR ONE CORP
 
019-6265524-001
TOP GUARD INC
019-4753794-027
STELLAR ONE CORP
 
019-6265533-001
PHILADELPHIA PUBLIC SCHOOL DISTRICT
019-4753794-028
STELLAR ONE CORP
 
019-6265547-001
RONALD CUTTER DBA CUTTER VAC
019-4753794-029
STELLAR ONE CORP
 
019-6265556-001
PINEWOOD CHRISTIAN ACADEMY INC
019-4753794-030
STELLAR ONE CORP
 
019-6265559-001
GREATER LANSING CHIROPRACTIC CENTER
019-4753794-031
STELLAR ONE CORP
 
019-6265576-001
COMMUNITY HOSPICES OF AMERICA INC
019-4753794-032
STELLAR ONE CORP
 
019-6265589-001
YAKIMA EDUCATION ASSOCIATION
019-4753794-033
STELLAR ONE CORP
 
019-6265591-001
EAGLE RIVER DAY CAMP LLC
019-4753794-034
STELLAR ONE CORP
 
019-6265605-001
HEMATOLOGY & ONCOLOGY ASSOCIATES OF NORT
019-4753794-035
STELLAR ONE CORP
 
019-6265654-001
CLEARBRA INC
019-4753794-036
STELLAR ONE CORP
 
019-6265660-001
WORD OF LIFE
019-4753794-037
STELLAR ONE CORP
 
019-6265662-001
CAPSTONE DEVELOPMENT CORP
019-4753794-038
STELLAR ONE CORP
 
019-6265672-001
WEARABLE INTEGRITY, INC.
019-4753794-039
STELLAR ONE CORP
 
019-6265679-001
CRESTMONT MEDICAL CARE INC
019-4753794-040
STELLAR ONE CORP
 
019-6265680-001
WOMAN'S HOSPITAL OF TEXAS INCORPORATED
019-4753794-041
STELLAR ONE CORP
 
019-6265681-001
LERNER ET CIE
019-4753794-042
STELLAR ONE CORP
 
019-6265685-001
PAMELA J NELLIGAN
019-4753794-043
STELLAR ONE CORP
 
019-6265689-001
HAWAIIAN OCEAN TRANSPORT, INC.
019-4753794-044
STELLAR ONE CORP
 
019-6265707-001
TRI COUNTY COMMUNITY ACTION COMMISSION
019-4753794-045
STELLAR ONE CORP
 
019-6265710-001
ALLISON REED GROUP INC
019-4753794-046
STELLAR ONE CORP
 
019-6265715-001
MIKE & PIERRE CORP
019-4753808-003
EAST RIVER MEDICAL IMAGING
 
019-6265715-002
MIKE & PIERRE CORP
019-4753808-004
EAST RIVER MEDICAL IMAGING
 
019-6265734-001
ST MARKS EPISCOPAL SCHOOL
019-4753811-004
SHERWOOD CITY OF
 
019-6265742-001
TILE TRADITIONS LLC
019-4753817-002
ABC SUPPLY CO INC
 
019-6265745-001
BORSETH PROPERTIES, INC.
019-4753819-002
SOUTHERN STAFFING INC
 
019-6265754-002
MEGA MODELS INC
019-4753819-003
SOUTHERN STAFFING INC
 
019-6265768-001
VICTORY CENTRE OF MELROSE PARK SLF, LP
019-4753847-003
UNIVISION TELEVISION GROUP INC
 
019-6265768-002
PSL HOLDINGS LLC
019-4753855-001
DALE THOMAS COMMERCIAL HVAC
 
019-6265768-003
GALEWOOD SLF ASSOCIATES, LP
019-4753893-003
WINTHROP LONG ISLAND GYNECOLOGIC ONCOLOG
 
019-6265768-004
PARK FOREST SLF ASSOCIATES, LP
019-4753937-002
NEILL SUPPLY CO INC
 
019-6265768-005
BARTLETT SLF ASSOCIATES, LP
019-4753971-002
SUBURBAN JOURNALS OF GREATER
 
019-6265774-001
FSC INC
019-4753977-002
COBSCOOK COMMUNITY LEARNING CENTER
 
019-6265780-001
TENNESSEE VALLEY UNITARIAN UNIVERSALIST


 
Exhibit L-329

--------------------------------------------------------------------------------

 


019-4754006-002
MASS MUTUAL
 
019-6265788-001
WILSON WONG
019-4754051-002
MANDARA SPA
 
019-6265811-001
LURIA ACADEMY OF BROOKLYN
019-4754104-001
HUDSON MOTORS PARTNERSHIP
 
019-6265815-001
MECHANICSVILLE MEDICAL CENTER LLC
019-4754107-002
COLONIAL MANAGEMENT GROUP LP
 
019-6265826-001
ALL METROPLEX LANDSCAPE SERVICES INC
019-4754107-004
COLONIAL MANAGEMENT GROUP LP
 
019-6265831-001
HAROLD GRINSPOON
019-4754107-005
COLONIAL MANAGEMENT GROUP LP
 
019-6265838-001
BUILDING RESEARCH SYSTEMS INC
019-4754145-001
OSBORNE JENKS PRODUCTIONS INC
 
019-6265871-001
BOYS & GIRLS CLUB OF CLIFTON INC
019-4754166-002
SYNERGY TITLE SERVICES LLC
 
019-6265877-001
FIELDSTONE HOMES UTAH, LLC
019-4754192-002
G & H DIVERSIFIED MFG LP
 
019-6265897-001
GROUP FOR WOMEN THE
019-4754201-001
NORTHVILLE MARKET CENTER INC
 
019-6265913-001
SUPERIOR CONCRETE INC
019-4754208-003
CAPITAL CLEANING CONTRACTORS
 
019-6265917-001
HILLSIDE WOOD LTD
019-4754226-002
CAPITAL RECORDS MANAGEMENT INC
 
019-6265938-001
BOREN EXPLOSIVES CO INC
019-4754484-001
CARINGTON HEALTH SYSTEMS
 
019-6265941-001
AAA RESTAURANT FIRE CONTROL INC
019-4754708-001
DEARBORN COUNTY SURGERY
 
019-6265942-001
ENGENIUS CONSULTING GROUP INC
019-4754746-001
DUKE REALTY INVESTMENTS
 
019-6265945-001
RCG MISSISSIPPI, INC
019-4755377-001
NOLAN, GIERE & COMPANY
 
019-6265971-001
JY DESIGN & PRINT
019-4755384-001
NORTH SIDE BANK
 
019-6265972-001
GEN POWER PRODUCTS INC
019-4755498-001
PLASTIC RECYCLING
 
019-6265975-001
IOWA CLINIC RADIOLOGY PC
019-4755806-001
ST MEDIA GROUP INT'L.
 
019-6265984-001
GREENWAY MEDICAL TECHNOLOGIES INC
019-4756063-001
WESTFIELD DENTAL CENTER
 
019-6266015-001
D & S PHARMACIES INC
019-4757062-001
BAYADA NURSES INC
 
019-6266036-001
LYLE WILLIAMS COMPANY INC
019-4757412-002
ALABAMA CREDIT UNION LEAGUE
 
019-6266037-001
KUMA RADIO
019-4757429-002
DORSEY TRAILER REPAIR INC
 
019-6266041-001
BANDUCCI & ASSOCIATES
019-4757433-001
MAGLIO ACCUFACTS PRE
 
019-6266041-002
BANDUCCI & ASSOCIATES
019-4757456-002
ENVIRONMENTAL TECHNOLOGY
 
019-6266056-001
SLIDELL DENTAL ASSOCIATES LLC
019-4757471-003
TACOMA ELECTRIC SUPPLY LLC
 
019-6266082-001
RCG MISSISSIPPI, INC
019-4757478-001
VITRIA TECHNOLOGY INC
 
019-6266127-001
DAVID HUNT FURS INC
019-4757502-002
RYDMAN AND FOX INC
 
019-6266143-001
DIGITAL PRINT INC
019-4757503-004
ST DAVIDS HEALTHCARE
 
019-6266145-001
CHAMPION RACING INC
019-4757503-005
ST DAVIDS HEALTHCARE
 
019-6266183-001
OCCU MED
019-4757503-006
ST DAVIDS HEALTHCARE
 
019-6266190-001
UTAH STATE UNIVERSITY
019-4757503-007
ST DAVIDS HEALTHCARE
 
019-6266233-001
AGING & DISABILITY SERVICES DEPARTMENT O
019-4757503-008
ST DAVIDS HEALTHCARE
 
019-6266237-001
FACILITY MATRIX GROUP INC
019-4757503-009
ST DAVIDS HEALTHCARE
 
019-6266249-001
ARTHUR E BALSAMO
019-4757510-003
SAVANNAH TIRE & RUBBER COMPANY
 
019-6266251-001
CORVEL CORPORATION
019-4757510-004
SAVANNAH TIRE & RUBBER COMPANY
 
019-6266349-001
STEPHEN M RECK LLC
019-4757520-002
COMMUNITY HIGH SCHOOL DIST NO 99
 
019-6266386-001
PRIORITY MEDICAL EQUIPMENT AND SUPPLY
019-4757542-001
GLEN COVE PROPERTIES LTD INC
 
019-6266401-001
NATIONAL HEALTHCARE ASSOCIATES INC
019-4757557-002
NEW YORK & ATLANTIC RAILWAY
 
019-6266409-001
AGENCY GROUP LTD
019-4757559-003
AFFILIATED DERMATOLOGISTS SC
 
019-6266464-001
CAPITOL GRILL INC
019-4757577-004
BETHEL GOSPEL ASSEMBLY INC
 
019-6266471-001
TOWNPLACE WEST CONDOMINIUM ASSOCIATION
019-4757577-005
BETHEL GOSPEL ASSEMBLY INC
 
019-6266472-001
LINCOLN SURGERY CENTER LLC
019-4757606-005
SAN ANTONIO SHOE INC
 
019-6266473-001
KAVA HOLDINGS INC
019-4757616-001
TRADEMARK METALS RECYCLING LLC
 
019-6266485-001
ETHERTON ENTERPRISES INC
019-4757616-005
TRADEMARK METALS RECYCLING LLC
 
019-6266492-001
LOUBERT S SUDDABY MD
019-4757616-007
TRADEMARK METALS RECYCLING LLC
 
019-6266500-002
GIRARD EQUIPMENT INC
019-4757640-024
UNIVERSITY OF HOUSTON
 
019-6266516-001
SCOTTIE D CLARK
019-4757640-025
UNIVERSITY OF HOUSTON
 
019-6266524-001
PERRYS AUTO WORLD III INC
019-4757640-026
UNIVERSITY OF HOUSTON
 
019-6266555-001
ANDREW OWYOUNG DDS
019-4757640-027
UNIVERSITY OF HOUSTON
 
019-6266575-001
THRIVENT FINANCIAL
019-4757640-028
UNIVERSITY OF HOUSTON
 
019-6266609-001
2 CRAZYS REAL ESTATE INC
019-4757640-029
UNIVERSITY OF HOUSTON
 
019-6266622-001
JAN CEN AUTOMOTIVE PARTS INC
019-4757640-030
UNIVERSITY OF HOUSTON
 
019-6266632-001
HOPE CLINIC FOR WOMEN
019-4757640-031
UNIVERSITY OF HOUSTON
 
019-6266710-001
KIPNIS ROSEN & BLOOM LTD
019-4757640-032
UNIVERSITY OF HOUSTON
 
019-6266712-001
BIODEL INC
019-4757640-033
UNIVERSITY OF HOUSTON
 
019-6266737-001
TREVIICOS SOLETANCHE JV


 
Exhibit L-330

--------------------------------------------------------------------------------

 


019-4757640-034
UNIVERSITY OF HOUSTON
 
019-6266740-001
SOUTHWEST FLORIDA ORAL SURGERY ASSOC IN
019-4757640-035
UNIVERSITY OF HOUSTON
 
019-6266746-001
JMW SALES & MARKETING LLC
019-4757640-036
UNIVERSITY OF HOUSTON
 
019-6266810-001
HOME QUEST PROPERTIES CORP
019-4757640-037
UNIVERSITY OF HOUSTON
 
019-6266848-001
LIFE ENRICHMENT CENTER INC
019-4757640-038
UNIVERSITY OF HOUSTON
 
019-6266864-001
ZEBRA MARKETING CORPORATION
019-4757640-039
UNIVERSITY OF HOUSTON
 
019-6266873-001
KENNEWICK 17 SCHOOL DISTRICT
019-4757640-040
UNIVERSITY OF HOUSTON
 
019-6266888-001
JEFF BACK HEATING AND AIR CONDITIONING I
019-4757640-041
UNIVERSITY OF HOUSTON
 
019-6266955-001
SINDT IMPLEMENT INC
019-4757640-042
UNIVERSITY OF HOUSTON
 
019-6266968-001
PITTMAN PRINTING INCORPORATED
019-4757640-043
UNIVERSITY OF HOUSTON
 
019-6266993-001
NORTH SAILS GROUP LLC
019-4757640-044
UNIVERSITY OF HOUSTON
 
019-6266996-001
ROCKY MOUNTAIN GASTROENTEROLOGY
019-4757640-045
UNIVERSITY OF HOUSTON
 
019-6267035-001
MILLER SOLUTIONS LLC
019-4757640-046
UNIVERSITY OF HOUSTON
 
019-6267044-001
NAVILYST MEDICAL INC
019-4757640-054
UNIVERSITY OF HOUSTON
 
019-6267078-001
LIBERTY REGIONAL MEDICAL CENTER INC
019-4757665-002
O MELVENY & MYERS LLP
 
019-6267086-001
TRADESMAN OF NEW ENGLAND LLC
019-4757692-001
PURDY BROTHERS TRUCKING CO INC
 
019-6267161-001
GKM CORPORATION
019-4757692-002
PURDY BROTHERS TRUCKING CO INC
 
019-6267187-001
SALISBURY FAMILY CHIROPRACTIC
019-4757695-002
GRAHAM PACKAGING CO LP
 
019-6267193-002
TRI-COUNTY COMMUNITY ACTION PROGRAM INC.
019-4757703-002
KAMINO INTERNATIONAL TRANSPORT
 
019-6267224-001
CITY OF CONROE-FINANCE
019-4757722-002
CHRISTUS SPOHN HEALTH SYSTEM
 
019-6267253-001
VERISTAT INC
019-4757722-003
CHRISTUS SPOHN HEALTH SYSTEM
 
019-6267297-001
HOWARD G NORMAN DO LTD
019-4757722-004
CHRISTUS SPOHN HEALTH SYSTEM
 
019-6267351-001
L A D CUSTOM PUBLISHING LLC
019-4757722-005
CHRISTUS SPOHN HEALTH SYSTEM
 
019-6267354-001
TURNER & LOZADA PA
019-4757727-002
GATEWAY BANK & TRUST COMPANY
 
019-6267358-001
STONE MOUNTAIN BAPTIST ASSOCIATION
019-4757727-003
GATEWAY BANK & TRUST COMPANY
 
019-6267368-001
STAVELY SERVICES & FLUIDS ANALYSIS
019-4757727-004
GATEWAY BANK & TRUST COMPANY
 
019-6267375-001
SAN MARCO LOOP INC
019-4757727-005
GATEWAY BANK & TRUST COMPANY
 
019-6267375-003
MANDARIN LOOP INC
019-4757727-006
GATEWAY BANK & TRUST COMPANY
 
019-6267393-001
RIVER OF LIFE CHURCH
019-4757727-007
GATEWAY BANK & TRUST COMPANY
 
019-6267504-001
SOUTHERN IMAGE RESTAURANT FLORIST AND CA
019-4757727-008
GATEWAY BANK & TRUST COMPANY
 
019-6267509-001
GATEWAY CHRISTIAN FELLOWSHIP OF SDA
019-4757727-010
GATEWAY BANK & TRUST COMPANY
 
019-6267525-001
PLANTATION SERVICES INC
019-4757729-002
RELIANCE BANK
 
019-6267527-001
VILLAGE SALON FINE SALON
019-4757745-002
SOUTH JERSEY RADIOLOGY
 
019-6267528-001
BIG SKY INTERNAL MEDICINE
019-4757745-003
SOUTH JERSEY RADIOLOGY
 
019-6267529-001
BALTERM LLP
019-4757745-004
SOUTH JERSEY RADIOLOGY
 
019-6267548-001
H DESIGN GROUP
019-4757745-005
SOUTH JERSEY RADIOLOGY
 
019-6267578-001
HILLS FITNESS INC
019-4757752-002
LENNAR CORPORATION
 
019-6267586-001
BURTON AND MCKINNISH
019-4757769-002
UTI INTEGRATED LOGISTICS INC.
 
019-6267657-001
DANBAR INC
019-4757769-004
UTI INTEGRATED LOGISTICS INC.
 
019-6267681-001
GLASS ARTISTRY
019-4757793-002
LA CRESCENT INDEPENDENT SCHOOL DIST 300
 
019-6267691-001
HEARTHSTONE COTTAGE
019-4757794-001
LINEBARGER GOGGAN BLAIR &
 
019-6267702-001
RADIAN PRECISION, INC.
019-4757798-003
ELKTON BAPTIST CHURCH
 
019-6267718-001
THE MINEOLA GARDEN CITY CO LTD
019-4757802-001
MILBANK TWEED HADLEY & MCCLOY
 
019-6267733-001
GALEOTTI FAMILY CHIROPRACTIC
019-4757816-002
SKYLAKE MEDICAL CENTER INC
 
019-6267748-001
MONTGOMERY COUNTY EMERGENCY COMMUNICATIO
019-4757832-002
J & D CARPETS, INC.
 
019-6267764-001
GLENWOOD HEALTHCARE INC
019-4757852-001
DEARY MONTGOMERY DEFEO &
 
019-6267766-001
STATE BOARD FOR COMMUNITY COLLEGES AND O
019-4757868-003
HAYMARKET MEDIA INC
 
019-6267775-001
DAGGETT DESIGNS INC
019-4757884-002
MOUNT TABER PRIMITIVE BAPTIST CHURCH
 
019-6267841-001
PORTLAND HEARING AID SPECIALISTS INC
019-4757886-002
ARRI INC
 
019-6267881-001
ST JUDE CHILDRENS RESEARCH HOSPITAL
019-4757886-003
ARRI INC
 
019-6267896-001
STANFIELD BAPTIST CHURCH
019-4757899-002
SOUTHEASTERN TELECOM OF
 
019-6267898-001
NEWTON COUNTY CHAMBER OF COMMERCE
019-4757901-002
FOLKERS BROS GARAGE INC
 
019-6267944-001
CHEROKEE FEED & SEED INC
019-4757903-002
CHURCH IN THE ACRES INC
 
019-6267949-001
EAST SIDE PSYCHIATRIC SERVICES PC
019-4757917-002
CERALN CORP
 
019-6267964-001
PRESTON PHARMACY
019-4757918-006
BOSTON SCIENTIFIC CORPORATION
 
019-6267968-001
JOHN J MARCHETTO DMD & DANIELLE E BATTIS


 
Exhibit L-331

--------------------------------------------------------------------------------

 


019-4757930-002
CLEVELAND BROTHERS EQUIPMENT
 
019-6268003-001
RONALD A CURINI APPRAISAL CO INC
019-4757930-003
CLEVELAND BROTHERS EQUIPMENT
 
019-6268016-001
COASTAL WORKSHOP INC
019-4757938-002
BROOK RESTAURANT & BAR COMPANY
 
019-6268018-001
ROBERT RUHL DMD PC
019-4757938-003
BROOK RESTAURANT & BAR COMPANY
 
019-6268037-001
DANO ENTERPRISES INC
019-4757941-011
UNIVERSITY OF LOUISVILLE
 
019-6268047-002
HEART & VASCULAR INSTITUTE OF FLORIDA IN
019-4757960-002
GROUNDWORK INC
 
019-6268052-001
SPARTAN STORES INC
019-4757972-002
STORMS MOTORS INC
 
019-6268055-001
HERITAGE ACADEMY
019-4757973-002
COMPASS BANK
 
019-6268056-001
HANSON PLACE SDA SCHOOL
019-4757976-002
GOODMAN MANUFACTURING COMPANY
 
019-6268067-001
INNOVATIVE MACHINING TECHNOLOGY INC
019-4757982-001
STELLAR ONE BANK
 
019-6268070-001
WOMENS BUSINESS CENTER INC
019-4757985-002
EQUITY RESIDENTIAL
 
019-6268082-001
INTERPLAY FINANCIAL CORPORATION
019-4757985-003
EQUITY RESIDENTIAL
 
019-6268096-001
BANK OF CROCKETT
019-4757985-005
EQUITY RESIDENTIAL
 
019-6268151-001
EMPIRE CONTRACTING INC
019-4757998-003
CARDINAL GLASS INDUSTRIES INC
 
019-6268170-001
NEWTON INSTRUMENT COMPANY
019-4757999-002
BROCKTON CARDIOLOGY ASSOCIATES
 
019-6268192-001
MICHAEL C FROST
019-4758023-002
FAIRFIELD ROYAL VISTA
 
019-6268211-001
PRIORITY INC
019-4758025-002
FOOTHILLS SPORTS MEDICINE &
 
019-6268268-001
BARREN COUNTY FAMILY YMCA INC
019-4758025-003
FOOTHILLS SPORTS MEDICINE &
 
019-6268306-001
STARLITE RECLAMATION ENVIRONMENTAL SERVI
019-4758038-002
LATHAM CENTERS INC
 
019-6268424-001
FUNDTECH CORPORATION
019-4758044-002
CIRCLE CHEVROLET CO INC
 
019-6268447-001
K & S WIRE PRODUCTS INC.
019-4758073-001
NORTH PEORIA CHURCH OF CHRIST
 
019-6268510-001
SENIOR HELPERS LLC
019-4758088-001
WISCONSIN ELECTRIC POWER
 
019-6268570-001
EAGLE TRANSPORT SERVICES INC
019-4758106-002
SUNGARD COMPUTER SERVICES INC
 
019-6268620-001
ST PAUL COMMUNITY BAPTIST CHURCH INC
019-4758110-001
COLE EQUIPMENT INC
 
019-6268640-001
YATES & MANCINI LLC
019-4758113-005
OPEN SOLUTIONS INC
 
019-6268699-001
ADVANCE MEDICAL IMAGING LP
019-4758131-002
KOMYO AMERICA CO INC
 
019-6268704-001
LAW OFFICE OF SHELLEY P CARTER PA
019-4758131-003
KOMYO AMERICA CO INC
 
019-6268741-001
NRI CONSTRUCTION INC
019-4758145-003
PETRO INC
 
019-6268800-001
BELLS NURSING HOME INC
019-4758145-004
PETRO INC
 
019-6268834-001
ACTION FACILITIES MANAGEMENT LLC
019-4758162-002
GRAND RIVER INFRASTRUCTURE INC
 
019-6268877-001
FIRST PRESBYTERIAN CHURCH
019-4758176-002
LIFE ALLIANCE LLC
 
019-6268903-001
DESIGN KNIT INC
019-4758181-001
TAKUMI STAMPING INC
 
019-6268907-001
WHITEFIELD SCHOOL INC
019-4758181-002
TAKUMI STAMPING INC
 
019-6268929-001
QUALITY CERTIFIED INSURANCE SERVICES
019-4758182-001
VANTEC WORLD TRANSPORT USA INC
 
019-6268954-001
ONCOURSE SLP INC
019-4758182-002
VANTEC WORLD TRANSPORT USA INC
 
019-6268968-001
CROSSING PLACE FELLOWSHIP
019-4758229-001
NICHOLSON KATHRYN E DMD
 
019-6269083-001
EASTON ELEMENTARY SCHOOL
019-4758238-002
DIALAMERICA MARKETING INC
 
019-6269145-001
THOMAS P STONE JR ESQUIRE
019-4758247-003
WK TRADING & CARGO INC
 
019-6269153-001
SUNBELT BUSINESS ADVISORS LLC
019-4758247-004
WK TRADING & CARGO INC
 
019-6269174-002
MERRYFOX REALTY LLC
019-4758247-005
WK TRADING & CARGO INC
 
019-6269181-001
CASCADIA RESEARCH COLLECTIVE
019-4758248-001
CHANDLER AND UDALL LLP
 
019-6269222-001
PAMELA THOMAS
019-4758274-002
BJ SERVICES COMPANY
 
019-6269250-001
OPERA AMERICA INC
019-4758274-003
BJ SERVICES COMPANY
 
019-6269322-001
LIBERTY COMMUNITY SUPPORT CENTER
019-4758282-002
BRAINLAB INC
 
019-6269424-001
DILL BROTHERS INSURANCE INC
019-4758285-002
HALF ROBERT INTERNATIONAL INC
 
019-6269459-001
SERVICES ON 8820 LLC
019-4758296-002
ARCHITECTURAL BRICK & TILE INC
 
019-6269495-001
THE DURST ORGANIZATION, INC
019-4758298-002
COASTAL BEND COLLEGE
 
019-6269495-002
THE DURST ORGANIZATION, INC
019-4758298-003
COASTAL BEND COLLEGE
 
019-6269518-001
LOKE INC
019-4758303-002
BIO SYSTEMS PARTNERS
 
019-6269555-001
GREATER MOUNT SINAI BAPTIST CHURCH
019-4758323-001
LANCASTER CHRISTIAN ACADEMY
 
019-6269592-001
EAST MISSISSIPPI COMMUNITY COLLEGE
019-4758332-002
COASTAL UROLOGY ASSOCIATES
 
019-6269660-001
RAVE LLC
019-4758332-003
COASTAL UROLOGY ASSOCIATES
 
019-6269957-001
E! ENTERTAINMENT TELEVISION INC
019-4758405-001
FLAD & ASSOCIATES INC
 
019-6270011-001
CALVARY BAPTIST TEMPLE
019-4758429-003
MOHAWK INDUSTRIES INC
 
019-6270255-001
COUNTY LINCOLN MERCURY LLC
019-4758430-003
WALGREEN CO
 
019-6270437-001
SIOUX FALLS AREA COMMUNITY FOUNDATION IN
019-4758430-004
WALGREEN CO
 
019-6270501-001
ALGER PARKER LLP


 
Exhibit L-332

--------------------------------------------------------------------------------

 


019-4758447-002
SCHOONER BAY PRINTING INC
 
019-6270528-001
RODNEY B SLUSHER PC
019-4758490-003
TEXAS COUNTY TECHNICAL
 
019-6270542-001
FIRST ASSEMBLY OF GOD SAVANNAH INC
019-4758522-002
ROHM & HAAS ELECTRONIC
 
019-6270616-001
INDUSTRIAL PARTS & EQUIPMENT LLC
019-4758543-005
SOUTHERN BUSINESS EQUIPMENT INC
 
019-6270622-001
MEMPHIS BAPTIST CHURCH
019-4758564-002
YOUTH CONSULTATION SYSTEM INC
 
019-6270624-001
ST GEORGES EPISCOPAL SCHOOL
019-4758592-004
RIVERVIEW HOSPITAL
 
019-6270681-001
HEADQUARTERS WEST LTD
019-4758597-002
TARBELL JOY
 
019-6270748-001
ROBERT E TALBOT INC
019-4758601-001
ST PETER EVANGELICAL LUTHERAN
 
019-6270779-001
BERBERICH TRAHAN & CO., CPA
019-4758623-002
PALM BEACH TAN INC
 
019-6270883-001
MEDICAL CARE ASSOCIATES INC
019-4758630-002
NORTH TEXAS BUSINESS SERVICES
 
019-6270885-001
GARY EASTER
019-4758631-001
AJ WASTE SYSTEMS LLC
 
019-6270887-002
DAEDONG USA INC
019-4758655-002
FIRST NATIONAL BANK IN HOWELL
 
019-6270894-001
D B BUILDING FASTENERS INC
019-4758662-001
ANTIOCH DENTAL GROUP INC
 
019-6270965-001
INDIAN RIVER MRI INC
019-4758673-001
AGRI INJECT INC
 
019-6270972-001
PALMETTO PODIATRY PA
019-4758683-002
NORTH CENTRAL HUMAN SERVICES
 
019-6271069-001
GLORIA DEI LUTHERAN CHURCH
019-4758692-002
LUV THIS HOME INC
 
019-6271141-001
STONINGTON COMMUNITY CENTER INC
019-4758692-003
LUV THIS HOME INC
 
019-6271215-002
HOSPITALITY ONE INC
019-4758709-003
ROBB & STUCKY LIMITED LLLP
 
019-6271255-001
HAL GIBSON CONSULTING
019-4758711-010
FRESENIUS MEDICAL CARE NA
 
019-6271304-001
SKYLER ELECTRIC CO INC
019-4758711-011
FRESENIUS MEDICAL CARE NA
 
019-6271376-001
ANIMAL HEALTH INTERNATIONAL INC
019-4758711-017
FRESENIUS MEDICAL CARE NA
 
019-6271517-001
POSTAL EXPRESS & GIFTS
019-4758711-018
FRESENIUS MEDICAL CARE NA
 
019-6271553-001
QUALITY CONTAINER OF NEW ENGLAND INC
019-4758711-019
FRESENIUS MEDICAL CARE NA
 
019-6271572-001
SUTHERLIN FIRST ASSEMBLY OF GOD
019-4758711-020
FRESENIUS MEDICAL CARE NA
 
019-6271611-001
CENTERLINE WOOD DESIGNS INC
019-4758711-021
FRESENIUS MEDICAL CARE NA
 
019-6271617-001
ROAD TAKEN LLC THE
019-4758711-025
FRESENIUS MEDICAL CARE NA
 
019-6271667-001
OAK MEADOW MONTESSORI SCHOOL INC
019-4758711-026
FRESENIUS MEDICAL CARE NA
 
019-6271683-001
FAIRFAX ASSOC IN MED
019-4758711-032
FRESENIUS MEDICAL CARE NA
 
019-6271684-001
SENTRYWORX LLC
019-4758711-051
FRESENIUS MEDICAL CARE NORTH AMERICA
 
019-6271718-001
MONTESSORI ACADEMY AT EDISON LAKES INC
019-4758770-002
KYOWA PHARMACEUTICAL INC
 
019-6271754-001
LAW OFFICE OF PRESTON B KUNDA LLC
019-4758786-003
CORPUS CHRISTI INDEPENDENT SCH
 
019-6271755-001
CEMEX CORP
019-4758788-002
MEDIA PRINTING CORP
 
019-6271777-001
SOUTHERN CONNECTICUT INTERNAL MEDICINE
019-4758791-004
CONCENTRA HEALTH SERVICES INC
 
019-6271790-001
VOLKERS GROUP LLC
019-4758797-002
MCPHERSON COMPANIES INC
 
019-6271824-001
CARGILL, INC.
019-4758812-002
WARREN COUNTY VOCATIONAL
 
019-6271844-001
ALTIG INTERNATIONAL, INC.
019-4758825-003
DISCOVERY HOUSE INC
 
019-6271852-001
IMR KHA PORTLAND LLC
019-4758825-004
DISCOVERY HOUSE INC
 
019-6271864-001
LAW OFFICE OF DANIEL J BERNIER, LLC
019-4758825-005
DISCOVERY HOUSE INC
 
019-6271931-001
NORMAN ECONOMIC DEVELOPMENT COALITION
019-4758825-006
DISCOVERY HOUSE INC
 
019-6276610-001
DOS HEALTH MANAGEMENT, INC
019-4758832-003
TECHNICAL YOUTH LLC
 
019-6292383-001
EMPIRE HOME REALTY INC
019-4758834-003
RESERVE VINEYARD AND GOLF THE
 
019-6293970-001
COMMUNITY BRIDGES INC
019-4758835-002
LEGAL SERVICES FOR NEW YORK
 
019-6298709-001
SCALISI PROPERTIES INC
019-4758845-008
ALIXPARTNERS LLC
 
019-6298879-001
PELICAN PAGES LLC
019-4758846-001
ST MARKS PARISH
 
019-6359245-001
DESERT SPRINGS BAPTIST CHURCH INC
019-4758850-001
OKALOOSA COUNTY TEACHERS
 
019-6365934-001
FIELDS MARKETING RESEARCH INC
019-4758854-002
CENTER FOR CANCER
 
019-6371966-001
SEACOAST YOUTH SERVICES
019-4758860-001
SAINT VERONICA CATHOLIC CHURCH
 
019-6371969-001
EXETER UNITED METHODIST CHURCH INC
019-4758861-002
AAA TIDEWATER VIRGINIA CAR
 
019-6371992-001
VENTURA CHURCH OF CHRIST
019-4758863-004
PRO FOUNDATION TECHNOLOGY INC
 
019-6372012-001
KANSAS LEGAL SERVICES
019-4758874-002
LAW OFFICES OF OLIVER U ROBINSON
 
019-6372061-001
MARIS WEST & BAKER INC
019-4758890-002
AMERICAN RED CROSS THE
 
019-6372146-001
PUEBLO COUNTRY CLUB
019-4758890-004
AMERICAN RED CROSS THE
 
019-6372195-001
H & M MACHINING INC
019-4758890-005
AMERICAN RED CROSS THE
 
019-6372198-001
KEGEL MOTORCYCLE CO
019-4758890-007
AMERICAN RED CROSS THE
 
019-6372208-001
POWELL UNITED METHODIST CHURCH
019-4758891-002
PENDERGRAFT JAMES I
 
019-6372226-001
NEVADA CANCER INSTITUTE
019-4758900-002
RGB NETWORKS INC
 
019-6372242-001
ST JAMES ROMAN CATHOLIC SCHOOL
019-4758908-001
FEDERATION DISTRIBUTION
 
019-6372255-001
NEWARK HOUSING AUTHORITY


 
Exhibit L-333

--------------------------------------------------------------------------------

 


019-4758918-002
ENTERGY NUCLEAR OPERATIONS INC
 
019-6372274-001
EMPLOYMENT LAW ADVOCATES, A PROFESSIONAL
019-4758930-001
WILLIAM E WOOD & ASSOCIATES RE
 
019-6372329-001
BUNTING CONSTRUCTION COMPANY INC
019-4758930-002
WILLIAM E WOOD & ASSOCIATES RE
 
019-6372347-001
GARY S RASKIN A PROFESSIONAL CORPORATION
019-4758936-003
EDWARDS & ANGELL LLP
 
019-6372414-001
FIRST ASSEMBLY OF GOD CHURCH
019-4758943-002
NEWINGTON CHAMBER OF COMMERCE
 
019-6372422-001
LIFE SERA INC
019-4758970-001
VERMONT GIRL SCOUT COUNCIL
 
019-6372441-001
SVENHARDS SWEDISH BAKERY
019-4758984-002
VALLEY EAR NOSE & SPECIALISTS
 
019-6372458-001
ROTARY CLUB OF ST PAUL
019-4759014-005
OAK HILL BANKS
 
019-6372473-001
PERFORMANCE SUZUKI OF HOUMA LLC
019-4759014-006
OAK HILL BANKS
 
019-6372475-001
FREEDMAN DARRYL
019-4759014-007
OAK HILL BANKS
 
019-6372625-001
TIM A RISLEY & ASSOCIATES
019-4759026-002
ALLIED OIL & SUPPLY INC
 
019-6372641-001
RICHARD BATESKY JR
019-4759029-002
COPPER VACATION INC
 
019-6372708-001
SPEECH SUCCESS LLC
019-4759038-002
PLYMOUTH HOTEL ASSOCIATES LMT
 
019-6372731-001
COUNTY OF LAUREL
019-4759060-007
BASIC ENERGY SERVICES LP
 
019-6372741-001
KEITH NEMYER
019-4759068-002
GREENE COUNTY HABITAT FOR
 
019-6372771-001
VOORHIES AND LABBE
019-4759076-002
ARCADIS G&M INC
 
019-6372797-001
WASHINGTON BAPTIST CHURCH
019-4759086-002
ROEHL TRANSPORT INC
 
019-6372798-001
UNITED CHURCH OF DERBY
019-4759095-002
WILLIAM EVERETT SEYMORE
 
019-6372799-001
BARAN COMPANY LLC
019-4759120-002
CROSSROADS HOSPITALITY COMPANY
 
019-6372832-001
DEER CREEK BUSINESS ENTERPRISES INC
019-4759125-001
CHARLESTON CHURCH OF GOD
 
019-6372854-001
ALLEGIANCE INSURANCE SERVICES AND MORE L
019-4759136-002
HIGH COUNTRY CLEANING INC
 
019-6372888-001
LOGANSPORT PACESETTERS LLC
019-4759137-002
MISSA BAY LLC
 
019-6372961-001
WATER LILIES FOOD INC
019-4759137-003
MISSA BAY LLC
 
019-6372970-001
CANSON, INC.
019-4759138-002
NANOSCALE COMBINATORIAL SYNTHESIS INC
 
019-6373011-001
NORTHERN COLORADO AIDS PROJECT
019-4759140-001
WASTE MANAGEMENT OF INDIANA LL
 
019-6373029-001
NORTH MISSISSIPPI SPORTS MEDCINE & ORTHO
019-4759140-002
WASTE MANAGEMENT OF INDIANA LL
 
019-6373062-001
RAYBURN COGHLAN LAW FIRM PLLC
019-4759149-001
MANI & ELLIS PLLC
 
019-6373089-001
SATILLA FAMILY MEDICINE PC
019-4759173-002
LUTHERAN SOCIAL MISSION
 
019-6373124-001
BLACKMORE & BUCKNER ROOFING, A TECTA AME
019-4759199-002
CHAPMAN WATERPROOFING COMPANY
 
019-6373214-001
SAVANNAH MEDICAL CENTER PC
019-4759223-002
TRILOGY HEALTH SERVICES LLC
 
019-6373226-001
CHURCH OF CHRIST
019-4759233-008
GEORGIA DEPT OF PUBLIC SAFETY
 
019-6373252-001
WON & JAY INC
019-4759234-002
RIDGEWOOD COUNTRY CLUB
 
019-6373256-001
JOHNSON FERRY BAPTIST CHURCH INC
019-4759243-002
WALLOWA VALLEY TOGETHER PROJECT INC
 
019-6373265-001
OAKWOOD METAL FABRICATING CO INC
019-4759249-001
FITNESS PLUS INC
 
019-6373270-001
TRI STATE CONSUMER INSURANCE COMPANY
019-4759257-003
CHUGACH ALASKA CORPORATION
 
019-6373278-001
E & B GIFTWARE LLC
019-4759265-002
EVERYTHING POSTAL INC
 
019-6373286-001
AMPHENOL ANTEL INC
019-4759276-002
BAKER KNAPP & TUBBS
 
019-6373304-001
SUDABEH MOEIN MD INC
019-4759279-002
VIPS INC
 
019-6373364-001
Ingram Insurance Service Inc
019-4759282-002
PHOENIX CHILDRENS HOSPITAL
 
019-6373367-001
TIM JOES SCHOOL OF JUDO
019-4759282-004
PHOENIX CHILDRENS HOSPITAL
 
019-6373377-001
VALLEY HEALTH & FITNESS LLC
019-4759284-002
PUBLIC SAFETY GEORGIA DEPT
 
019-6373378-001
SELAH SCHOOL DISTRICT 119
019-4759285-002
CHILDRENS HEALTH CARE OF
 
019-6373378-002
SELAH SCHOOL DISTRICT 119
019-4759292-002
WIN FUN FOOD CORP
 
019-6373449-001
NEW BIRTH COMMUNITY CHURCH
019-4759295-002
COLLAGEN MATRIX INC
 
019-6373451-001
GASTON LINCOLN CLEVELAND MENTAL HEALTH D
019-4759327-002
OMELVENY & MYERS LLP
 
019-6373453-001
ICON HOSPITAL, LLP
019-4759327-003
OMELVENY & MYERS LLP
 
019-6373466-001
BELT & PEARSON PLC
019-4759327-004
OMELVENY & MYERS LLP
 
019-6373499-001
FAIRFIELD INN
019-4759331-002
ABM JANITORIAL SERVICES
 
019-6373526-001
CAMP GREENDOG INC
019-4759339-002
ECKO UNLIMITED INC
 
019-6373538-001
UGN INC
019-4759339-003
ECKO UNLIMITED INC
 
019-6373557-001
GOLDEN ISLES PARKWAY CHURCH OF GOD
019-4759339-004
ECKO UNLIMITED INC
 
019-6373567-001
SISTERDALE COMPANY INC
019-4759339-005
ECKO UNLIMITED INC
 
019-6373665-001
TURNER COUNTY BOARD OF EDUCATION
019-4759340-003
C B RICHARD ELLIS INC
 
019-6373684-001
WAVE CONDOMINIUM ASSOCIATION
019-4759340-005
C B RICHARD ELLIS INC
 
019-6373713-001
HOME BASE INC
019-4759340-006
C B RICHARD ELLIS INC
 
019-6373892-001
ALAN CAWTHON INC


 
Exhibit L-334

--------------------------------------------------------------------------------

 


019-4759340-007
CB RICHARD ELLIS (CBRE)
 
019-6373900-001
CETCO OILFIELD SERVICES COMPANY
019-4759340-008
CB RICHARD ELLIS INC
 
019-6373909-001
SOUTHERN MODULAR INDUSTRIES OF CALIFORNI
019-4759367-002
SEALE HARRIS CLINIC PC
 
019-6373928-001
NORTH VISTA HOSPITAL INC
019-4759376-002
PRESTIGE WINES CORP
 
019-6373977-001
BENCHMARK INSURANCE AGENCY LLC
019-4759382-002
LAKES DUNSON ROBERTSON FUNERAL HOME INC
 
019-6374001-001
DALE HAYES INC
019-4759387-002
WORLDWIDE OILFIELD MACHINE INC
 
019-6374071-001
RBC WEALTH MANAGEMENT
019-4759388-001
REAL ESTATE OF THE ROCKIES
 
019-6374091-001
FIRST COMMUNITY CHURCH OF DOUGLAS
019-4759388-002
REAL ESTATE OF THE ROCKIES
 
019-6374117-001
T BOB AMTHOR COMPANY INC
019-4759388-003
REAL ESTATE OF THE ROCKIES
 
019-6374191-001
WASHBURN CAPITAL MANAGEMENT INC
019-4759397-001
PACIFIC SLEEP MEDICINE
 
019-6374230-001
PREZIOSI NICHOLSON AND ASSOCIATES PA
019-4759408-002
H & M TIRE SERVICE INC
 
019-6374265-001
ATLANTIC BANK & TRUST NA
019-4759422-002
TREE TOPS REAL ESTATE INC
 
019-6374286-001
PESHIKIN & KOTALIK PC
019-4759423-002
CATALANO GALLARDO &
 
019-6374317-001
HOCKEY ACADEMY INC
019-4759452-001
TENCORP
 
019-6374433-001
BERGEN REALTY GROUP LLC
019-4759462-003
M W M ACOUSTICS LLC
 
019-6374557-001
WEBER NEGANDHI COMPANY LLP
019-4759467-001
CEDARVILLE ASSEMBLY OF GOD
 
019-6374593-001
TERRA WEST
019-4759478-002
ESPRIT US DISTRIBUTION LTD
 
019-6374604-001
HIGH POINT OF HARTSDALE
019-4759478-003
ESPRIT US DISTRIBUTION LTD
 
019-6374665-001
SOUTH MEDICAL CENTER INC
019-4759478-004
ESPRIT US DISTRIBUTION LTD
 
019-6374712-001
ST JOHN LUTHERAN CHURCH
019-4759492-003
MG LLC
 
019-6374729-001
LE FEVER MATTSON PROPERTY MANAGEMENT
019-4759495-001
POTAMKIN CADIL BCK CHEV GEO
 
019-6374754-001
RIVER MANOR CORP
019-4759495-002
POTAMKIN CADIL BCK CHEV GEO
 
019-6374755-001
BAYONNE COMMUNITY MENTAL HEALTH CENTER I
019-4759496-002
TANGER FACTORY OUTLET CENTERS
 
019-6374761-001
NATIONAL COMMUNITY RENAISSANCE DEVELOPME
019-4759510-002
CHARLES GRENIER CONSULTING ENGINEER PC
 
019-6374777-001
RED ROCK RANCH INC
019-4759514-002
WELLINGTON HOUSING AUTHORITY
 
019-6374787-001
ARGUS CONSTRUCTION SERVICES
019-4759519-002
ENDOCRINOLOGY CONSULTANTS OF
 
019-6374792-001
SUMMIT ACQUISITIONS GROUP LLC
019-4759522-002
PALM BEACH NATIONAL GOLF AND COUNTRY CLU
 
019-6374794-001
LYNN PROPERTIES LLC
019-4759543-002
FREEDOM BAPTIST CHURCH
 
019-6374798-001
STERITEC PRODUCT INC
019-4759555-002
STAFFORD TOWNSHIP OF
 
019-6374816-001
DOUGALAS FORD ATTORNEY AT LAW
019-4759555-003
STAFFORD TOWNSHIP OF
 
019-6374842-001
TIMBERLAND TRANSPORTATION INC
019-4759555-004
STAFFORD TOWNSHIP OF
 
019-6374847-001
DJS ENDEAVOURS LLC
019-4759558-002
MARISOL INTERNATIONAL LLC
 
019-6374867-001
BALTIMORE MUSEUM OF INDUSTRY INC
019-4759558-003
MARISOL INTERNATIONAL LLC
 
019-6374873-001
HANGER ORTHOPEDIC GROUP INC
019-4759558-004
MARISOL INTERNATIONAL LLC
 
019-6374883-001
BOND NEW YORK REAL ESTATE CORP
019-4759558-005
MARISOL INTERNATIONAL LLC
 
019-6374894-001
M & C PARTNERS
019-4759561-002
TREASURE COAST ORTHOPEDIC
 
019-6374917-001
TONYS CUSTOM JEWELERS INC
019-4759563-006
JOE COOPER FORD
 
019-6374924-001
3D ELECTRICAL SERVICES INC
019-4759563-007
JOE COOPER FORD
 
019-6374933-001
ADVANCED DIALYSIS INSTITUTE INC
019-4759566-002
PANHANDLE DELI PROVISIONS INC
 
019-6374944-001
HILL ROM HOLDINGS INC
019-4759577-002
ASSOCIATED CARDIOVASCULAR
 
019-6374982-001
REGION 19 BOARD OF EDUCATION
019-4759577-003
ASSOCIATED CARDIOVASCULAR
 
019-6375011-001
FIRST BAPTIST CHURCH OF VERONA
019-4759577-004
ASSOCIATED CARDIOVASCULAR
 
019-6375053-001
CADENA RIO MAR LLC
019-4759577-006
ASSOCIATED CARDIOVASCULAR
 
019-6375056-001
ART O LITE ELECTRIC COMPANY
019-4759599-002
BATESVILLE CASKET COMPANY THE
 
019-6375088-001
DOWNTOWN TUPELO MAIN ST ASSOC
019-4759602-002
KORS MICHAEL USA INC
 
019-6375090-001
ABBOTT REISS & ALLEN PC
019-4759602-003
KORS MICHAEL USA INC
 
019-6375134-001
ASSOCIATES IN MEDICINE
019-4759602-010
KORS MICHAEL USA INC
 
019-6375189-001
LANDRYS LLP
019-4759603-003
CORTIVA GROUP
 
019-6375199-001
EDWARD J KNIGHT & CO
019-4759615-002
BENEFIT ADMINISTRATIVE SYSTEMS
 
019-6375210-001
GENESEE WATERWAYS CENTER
019-4759630-003
AMERICAN PRODUCTS INC
 
019-6375284-001
FORSHAW DISTRIBRUTION INC
019-4759639-002
RCM TECHNOLOGIES INC
 
019-6375337-001
OPTIMUM ORTHOPEDICS PHYSICAL THERAPY & R
019-4759643-002
AMHERST PEDIATRIC ASSOCIATES PC
 
019-6375358-002
PAT JACKSON INCORPORATED
019-4759650-002
DISCOVER MARBLE & GRANITE INC
 
019-6375507-001
CHEETAH PRECISION INC
019-4759655-002
KOLBE & KOLBE MILLWORK CO INC
 
019-6375513-002
DC FABRICATORS INC
019-4759662-001
CLEMATIS MACHINE & FIXTURE CO
 
019-6375605-001
THELMA C RALEY INC
019-4759667-002
BROWN & BROWN OF NY INC
 
019-6375663-001
DERMATOLOGY PRACTICE OF THE CAROLINAS


 
Exhibit L-335

--------------------------------------------------------------------------------

 


019-4759682-001
KUNISCH ROBERT MD DC
 
019-6375680-001
J K CHASE IV
019-4759696-002
RUCKELSHAUS,KAUTZMAN,BLACKWELL,BEMIS & H
 
019-6375700-001
MIAMI ACCOUNTING INC
019-4759703-002
DUECO INC
 
019-6375728-001
MARQUEZ
019-4759709-002
GAI CONSULTANTS INC
 
019-6375773-001
VICTORIA GARDENS ESCROW INC
019-4759709-003
GAI CONSULTANTS INC
 
019-6375861-001
MATERIAL DELIVERY INC
019-4759717-002
KNOX & SWAN ATTORNEYS AT LAW
 
019-6375910-001
SKY MANAGEMENT CORP
019-4759719-002
OLIVIER VAN DYK INSURANCE
 
019-6375948-001
STOVALL STOVALL STOVALL AND OCONNELL
019-4759720-005
TRINITY UNIVERSITY
 
019-6376010-001
RIFLE INSURANCE
019-4759720-006
TRINITY UNIVERSITY
 
019-6376015-001
PINE GROVE BAPTIST CHURCH
019-4759720-007
TRINITY UNIVERSITY
 
019-6376029-001
HAYES INSURANCE AGENCY
019-4759720-008
TRINITY UNIVERSITY
 
019-6376083-001
ADAMS MOTOR COMPANY INC
019-4759720-009
TRINITY UNIVERSITY
 
019-6376156-001
SPINE CENTER OF SOUTHEAST GEORGIA LLC
019-4759720-010
TRINITY UNIVERSITY
 
019-6376226-001
NC STATE UNIVERSITY CENTENNIAL DEVELOPME
019-4759724-001
SYNERGISTICS INC
 
019-6376538-001
LUTHERAN CHURCH OF THE REDEEMER
019-4759726-002
STANFORD UNIVERSITY
 
019-6376540-001
WITT MARES PLC
019-4759726-003
STANFORD UNIVERSITY
 
019-6376658-001
UNITEHERE LOCAL 631
019-4759726-004
STANFORD UNIVERSITY
 
019-6376668-001
FROGHALL INDUSTRIES
019-4759738-001
KACER LLC
 
019-6376728-001
SHAKS GAS GROCERY & GRILL
019-4759740-012
WEICHERT CO OF VIRGINIA
 
019-6376824-001
NORTHWEST TENNESSEE DEVELOPMENT DISTRICT
019-4759744-001
FOUNDERS BANK & TRUST
 
019-6376909-001
HUMBOLDT PARK ASSOCIATES, INC.
019-4759753-002
WINTHROP RADIOLOGY ASSOCIATES
 
019-6382205-002
RBC WEALTH MANAGEMENT
019-4759757-002
VENTCON INC
 
019-6389721-001
NEVADA CANCER INSTITUTE
019-4759763-002
OLIVER SPRINGS FAMILY PHYSICIANS INC
 
019-6392261-001
MINNOW BUCKET LLC THE
019-4759778-002
MCNEELEY FAMILY CLINIC
 
019-6393583-001
MOSSER CONSTRUCTION INC
019-4759799-002
ONEILL WALLACE & DOYLE PC
 
019-6396057-001
OLD HOOK MEDICAL ASSOCIATES LLC
019-4759813-002
HARBISON COMMUNITY ASSOCIATION
 
019-6476944-001
NORMA BOGGS REALTY
019-4759819-001
BOSTONS BEST CHIMNEY SWEEP INC
 
019-6477090-001
NATIONAL ASSOCIATION OF HOUSING AND REDE
019-4759820-002
FSTOP PHOTOGRAPHIC CORPORATION
 
019-6477120-001
BOTIQUE CREATIONS INC
019-4759829-001
FEDERATED DORCHESTER NGHBRHOOD
 
019-6477267-001
PEEQ MEDIA LLC
019-4759836-002
SKY VIEW REHABILITATION &
 
019-6477310-001
MIKE AND DOODLES, INC.
019-4759840-002
PHYSICIANS SURGERY CENTER
 
019-6477342-001
MELLOW ME OUT INC
019-4759840-003
PHYSICIANS SURGERY CENTER
 
019-6477416-001
GRAFTON COUNTRY STORE LLC
019-4759841-003
KONGSBERG ACTUATION SYSTEMS II INC
 
019-6477604-001
HEBREW ACADEMY OF LONG BEACH
019-4759841-004
KONGSBERG ACTUATION SYSTEMS II INC
 
019-6477661-001
TOWN OF KINGSTON
019-4759853-001
HOOVER CITY OF
 
019-6477673-001
ACE BOWLING CENTER LLC
019-4759853-002
HOOVER CITY OF
 
019-6477712-001
ROBERTS PLUMBING & HEATING INC
019-4759865-003
AMBULATORY SURGERY CENTER OF
 
019-6477786-001
AMERICAN METALS CORPORATION
019-4759874-002
PEPPER J W & SON INC
 
019-6477990-002
MITCHELL COLLEGE
019-4759888-001
REDMAN CARD CLOTHING CO INC
 
019-6478049-002
CLARK COUNTY CREDIT UNION
019-4759896-001
AERO TOY STORE LLC
 
019-6478066-001
EWING IRRIGATION PRODUCTS INC
019-4759898-003
AFFILIATED SUPPLY INC
 
019-6478066-002
EWING IRRIGATION PRODUCTS INC
019-4759931-001
FAMILY AIDES CERT SVCS OF NYC
 
019-6495902-001
PRINCE TELECOM LLC
019-4759936-002
BOB SUMEREL TIRE COMPANY
 
019-6496150-001
COMMUNITY FIRST BANK & TRUST
019-4759940-001
NUMARK INDUSTRIES LLC
 
019-6504242-001
DEBRA DEWART, OD
019-4759940-002
NUMARK INDUSTRIES LLC
 
019-6504242-002
DEBRA DEWART, OD
019-4759940-003
NUMARK INDUSTRIES LLC
 
019-6551244-001
RADIOLOGICAL INSTITUTE OF THE VILLAGES,
019-4759945-004
KLN STEEL PRODUCTS COMPANY
 
019-6578738-001
ENVIROMED SERVICES INC
019-4759953-001
OKLAHOMA DENTAL ASSOCIATION
 
019-6578759-002
SCOTT INCORPORATED
019-4759955-003
HCA PHYSICIAN SERVICES INC
 
019-6578870-002
P.J. ROSSI JEWELERS, INC.
019-4759956-001
GRACE LUTHERAN CHURCH
 
019-6579060-002
MARK A ROLAND DMD PC
019-4759963-003
OPTIMA RECOVERY SERVICES LLC
 
019-6579320-002
HARDIN COUNTY REGIONAL HEALTH CENTER
019-4759972-001
NORTH AMERICA PACKAGING CORP
 
019-6579388-001
ALL TERRAIN PRODUCTIONS INC
019-4759974-001
WOYTEK CHIROPRACTIC
 
019-6580031-001
ST MARYS EPISCOPAL CHURCH


 
Exhibit L-336

--------------------------------------------------------------------------------

 


019-4759977-002
N T K AVIATION AMERICA INC
 
019-6580476-001
DIAGNOSTIC PATHOLOGY MEDICAL GROUP
019-4759980-001
EAST TEXAS OPTICAL INC
 
019-6580737-001
PARKING LOT MAINTENANCE INC
019-4759981-001
LANE AUTO SALES INC
 
019-6581322-001
PRACTICE MANAGEMENT SYSTEMS LLC
019-4760075-001
OLD TOWNE REALTORS
 
019-6581734-001
IBIS PROPERTY OWNERS ASSOCIATION INC
019-4760085-001
BERGMAN SPIEWAK GOTTESMAN &
 
019-6581786-001
5TH GENERATION INC THE
019-4760087-001
RENAISSANCE OUTPATIENT REHAB
 
019-6581856-001
US PERFORMING ARTS CAMPS
019-4760088-001
TURFSTORE.COM INC
 
019-6582854-001
ADVENTURE MONTESSORI LEARNING INC
019-4760092-004
COUNTY OF KANAWHA
 
019-6586861-001
LEXMAR DISTRIBUTION INC
019-4760097-002
FARM & FOREST HELICOPTER SERVICE INC
 
019-6586861-002
LEXMAR DISTRIBUTION INC
019-4760125-001
GENERAL DIE & DIE CUTTING INC
 
019-6677763-001
AMERIMAX BUILDING PRODUCTS INC
019-4760129-002
SHELBY GRAVEL INC
 
019-6683053-001
SUPERIOR TOOLING INC
019-4760149-009
STATE BANK
 
019-6683110-001
STARWOOD VACATION OWNERSHIP INC
019-4760176-001
FIRST BAPTIST CHURCH
 
019-6683168-001
ROBERT L SIMPKINS
019-4760182-001
MISSION VILLAGE BAPTIST CHURCH
 
019-6683172-002
FAMILY STAR LLC
019-4760183-001
DEBSAN WALLPAPER & PAINT CO
 
019-6683174-001
CROSSROADS TREATMENT CENTERS INC
019-4760187-002
A & T CHEVROLET INC
 
019-6683540-001
CULLMAN CITY OF
019-4760193-002
FOREST CITY RATNER COMPANY
 
019-6683590-001
HRD INVESTMENTS LLC
019-4760197-002
OHIO TRANSMISSION CORPORATION
 
019-6683832-001
MEMBERS TRUST COMPANY
019-4760199-002
OK INTERNATIONAL CORP
 
019-6684180-001
SQUARE MARKET & CAFE LLC
019-4760221-001
UNIVERSITY SYSTEM OF NEW
 
019-6684561-002
CENTURY 21 CURRAN & JOHNSON INC
019-4760221-002
UNIVERSITY SYSTEM OF NEW
 
019-6684710-001
ORAL AND FACIAL SURGERY CENTER PA
019-4760221-003
UNIVERSITY SYSTEM OF NEW HAMPSHIRE COOPE
 
019-6684883-002
BEN HILL COUNTY BOARD OF EDUCATION
019-4760222-001
KENYON INTERNATIONAL EMERGENCY
 
019-6685111-001
SACHARIN KIRKSCEY & FLEXSENHAR
019-4760225-001
PEQUABUCK GOLF CLUB OF
 
019-6685306-001
OKEFENOKEE HERITAGE CENTER INC
019-4760232-003
SACRED HEART CHURCH
 
019-6685352-001
BFG SUPPLY CO LLC
019-4760242-001
APPLE CREEK APTS
 
019-6685492-001
GANDY REALTY INC
019-4760244-001
DESIGN SYSTEMS GROUP INC
 
019-6685532-001
MICHAEL MAYHUGH
019-4760246-003
AIR LIQUIDE LARGE INDUSTRIES
 
019-6685581-001
HAL WATSON AIR CONDITIONING COMPANY
019-4760248-002
UNION CHAPEL CHURCH
 
019-6685629-001
DIRECT MAIL SOLUTIONS LLC
019-4760265-001
EYEDESIGNS
 
019-6685645-001
GRANITE CITY FOOD & BREWERY
019-4760269-002
GRAPHIC MENUS INC
 
019-6685776-001
CYNTHIA HOWE
019-4760281-002
ST AUGUSTINE PREPARATORY
 
019-6685817-001
ROSSER RICHARD G
019-4760293-002
CAPPSCO INTERNATIONAL CORP
 
019-6685944-001
WENDELL KETCHUM
019-4760294-002
ROCKSOLID GRANITE USA INC
 
019-6686161-001
CLAGETT ENTERPRISES INC
019-4760302-006
WACHOVIA SECURITIES
 
019-6686234-002
YAM MANAGEMENT LLC
019-4760302-008
WACHOVIA SECURITIES
 
019-6686246-001
SOUTHEASTERN CARDIOVASCULAR CONSULTANTS
019-4760302-009
WACHOVIA SECURITIES
 
019-6686318-002
WISE FIVE INC
019-4760302-011
WACHOVIA SECURITIES
 
019-6686433-001
OKLAHOMA LEGAL PROCESS SERVICE INC
019-4760332-002
CLUB AT ADMIRALS COVE INC THE
 
019-6686446-001
SAKONNET LIGHT ENTERPRISES INC
019-4760338-002
GOOD SHEPHARD HOME
 
019-6686459-001
SAINT MICHAEL THE ARCHANGEL ROMAN CATHOL
019-4760343-001
EVENTMAKERS INTERNATIONAL LLC
 
019-6686646-001
PAVELKA REPRODUCTIVE ASSOCIATES
019-4760353-001
PUNTA GORDA ASSOCIATES
 
019-6686655-001
LAZ PARKING MID ATLANTIC LLC
019-4760385-001
COHERENT SYSTEMS INTERNATIONAL
 
019-6686729-001
GRAND GORGE UNITED METHODIST CHURCH
019-4760387-001
ALL STAR PONTIAC GMC TRUCK INC
 
019-6686730-001
OTTO JAZZ INC
019-4760396-001
IMPRINTZ
 
019-6686790-001
FAUSNIGHT STRIPE AND LINE INC
019-4760415-004
CITY SPORTS INC
 
019-6686797-001
FEMCO INC
019-4760415-005
CITY SPORTS INC
 
019-6687046-001
E 1 ENTERTAINMENT US LP
019-4760415-006
CITY SPORTS INC
 
019-6687055-001
BAHIA FAMILY LLC
019-4760418-001
PREFERRED AUTOMOTIVE GROUP INC
 
019-6687181-001
ALTURISTA LLC
019-4760420-001
SHAMBAUGH & SON LP
 
019-6687207-001
KANSAS CITY ROYALS BASEBALL CORPORATION
019-4760426-001
HUMANE SOCIETY OF AUSTIN &
 
019-6687339-001
EURO JAP AUTO REPAIR INC
019-4760438-002
CARL RITTBERGER SR INC
 
019-6687341-001
NEW LIFE PENTECOSTAL CHURCH INC
019-4760439-001
PRIVATE MEDICAL CENTER
 
019-6687379-001
MACATAWA BANK CORPORATION
019-4760440-001
FULL SALES INC
 
019-6687404-001
NEW MILFORD SPINE AND ORTHOPEDIC INSTITU
019-4760449-001
ALTEX ELECTRONICS LTD
 
019-6687406-001
CENTER FOR BRAIN TRAINING INC


 
Exhibit L-337

--------------------------------------------------------------------------------

 


019-4760464-001
BOHN INC
 
019-6687467-001
DIGITAL IMPACT GRAPHICS INC
019-4760465-001
NEW YORK LIFE INVESTMENT
 
019-6687514-001
BALLISTA SECURITIES LLC
019-4760473-001
AIM AND FOCUS KARATE INC
 
019-6687877-001
GALLAGHER FINANCIAL GROUP INC
019-4760474-001
COLLINS COMMUNICATIONS INC
 
019-6687899-001
VAN WICKLE AUTO SUPPLY INC
019-4760490-001
SCARBOROUGH SCHOOL SYSTEM
 
019-6687953-001
J P D GRAPHICS
019-4760491-001
FAIRCHILD PRICE THOMAS HALEY
 
019-6688008-001
HILLCREST COUNTRY CLUB INC
019-4760494-001
PIKE SCHOOL INC THE
 
019-6688411-001
ACCIDENT RECOVERY TEAM PA
019-4760497-003
SYSCO FOOD SERVICES OF HAMPTON
 
019-6688465-001
TRANSITIONS INC
019-4760498-001
BAKER & MCKENZIE LLP
 
019-6688467-001
OLSON GOURMET LLC
019-4760498-002
BAKER & MCKENZIE LLP
 
019-6688550-002
NATIONAL JETS INC
019-4760498-003
BAKER & MCKENZIE LLP
 
019-6688560-001
HEARST ARGYLE TELEVISION INC
019-4760507-002
DMB SPORTS CLUB LTD PARTNERSHI
 
019-6688649-001
K C WASTE CONTAINERS INC
019-4760509-001
BENCO DENTAL SUPPLY CO
 
019-6688661-001
FAK LLC
019-4760514-001
ASSOCIATED IMAGING INC
 
019-6688796-001
ALDERWOOD GROUP
019-4760517-001
KHOYI MARJAN R
 
019-6688910-001
TENNESSEE VALLEY SURGERY GROUP PC
019-4760518-001
CENTERS FOR YOUTH & FAMILIES
 
019-6688997-001
CHC HART CARE CENTER LLC
019-4760519-001
HOPE ENTERPRISES INC
 
019-6689083-001
DRS BULGER REJOWSKI & DILLON SC
019-4760527-002
CORNERSTONE UNIVERSITY
 
019-6689245-001
SEARCH ENGINE GUYS
019-4760535-001
ROSCO LABORATORIES INC
 
019-6689250-001
HEISLER PICTURES INC
019-4760539-001
UPPER MANHATTAN EMPOWERMENT
 
019-6689533-001
KING CONN ENTERPRISES INC.
019-4760542-001
PETTIGREW SPECIALTY CO INC
 
019-6689640-001
FORD F HALTER INC
019-4760545-001
KUHN STUDIO INC
 
019-6689708-001
CAMARGO RENTAL CENTER INC
019-4760547-001
KANENGISER & KALISH PA
 
019-6689727-001
BRAD YOUNG & ASSOCIATES INC
019-4760585-002
ABS CAPITAL PARTNERS III LP
 
019-6689825-001
PAUL M ZAGARIS INC
019-4760587-002
LANDMARK AVIATION
 
019-6689868-001
NAUGATUCK VALLEY HEALTH DISTRICT
019-4760594-001
SACHEM DENTAL GROUP
 
019-6689936-001
LINEMARK PRINTING INC
019-4760594-002
SACHEM DENTAL GROUP
 
019-6689940-001
NULAB INC
019-4760594-003
SACHEM DENTAL GROUP
 
019-6689978-001
SUCHADEAL JEWELRY INC
019-4760594-004
SACHEM DENTAL GROUP
 
019-6690101-001
CITI TOWING & RECOVERY INC
019-4760620-001
HIGH WILLIAM L JR MD
 
019-6690193-001
ELIZABETH JOCHUM
019-4760623-001
CROSS ASSOCIATES INC
 
019-6690205-001
CENTER FOR LEARNING UNLIMITED INC THE
019-4760631-001
WOMENS INSTITUTE FOR
 
019-6690301-001
CHILDRENS PALACE CHILD CARE LLC
019-4760631-003
WOMENS INSTITUTE FOR
 
019-6690348-001
CENTENNIAL PRODUCTS INC
019-4760635-002
TAPE PRODUCTS COMPANY
 
019-6690379-001
ANN ARBOR BIVOUAC
019-4760649-001
MORTGAGEAMERICA INC
 
019-6690405-002
THE SAINT LOUIS BREWERY INC
019-4760664-001
ROBERT F TARPY MD PC
 
019-6690407-001
KISHWAUKEE CORPORATE HEALTH
019-4760667-001
SOUTH TEXAS GASTROENTEROLOGY
 
019-6690408-001
JUNIOR LEAGUE OF ROANOKE VIRGINIA INC
019-4760672-001
WELL NATURALLY INC
 
019-6690422-001
MORE POWER RACING L.L.C.
019-4760673-001
HOLT TEXAS LTD
 
019-6690496-001
AMERICAN SENIOR LIVING LIMITED PARTNERSH
019-4760675-001
POLY WOOD INC
 
019-6690507-001
JONATHAN R VINSON
019-4760675-002
POLY WOOD INC
 
019-6690530-001
SYNBIOTICS CORPORATION
019-4760675-003
POLY WOOD INC
 
019-6690578-001
RIVER ROCK INVESTMENTS LLC
019-4760678-001
SWAGER COMMUNICATIONS INC
 
019-6690619-001
MADMOE CORPORATION
019-4760680-003
SHARPTON BRUNSON & COMPANY PA
 
019-6690654-001
BUYS & SELLS REALTY INC
019-4760683-001
KMI INTENATIONAL INC
 
019-6692354-001
A DAIGGER & CO INC
019-4760689-001
R & R CROSSING INC
 
019-6692354-002
A DAIGGER & CO INC
019-4760694-001
PANAS JEROLD LINZY & PARTNERS
 
019-6692486-001
FAMILY SERVICE AND GUIDANCE CENTER OF TO
019-4760696-001
MERIDIAN PLASTIC SURGERY
 
019-6694286-001
CORNERSTONE MEDICAL CLINIC
019-4760697-001
CON COR COMPANY INC
 
019-6694820-001
ABBOTT ENTERPRISES, L.L.C.
019-4760699-001
FRISBEE MEMORIAL HOSPITAL
 
019-6697389-001
GARRETT & BOYD ATTORNEYS AT LAW PLLC
019-4760708-001
ONCOURT OFFCOURT LTD
 
019-6699770-001
REAGAN & REAGAN CPA LLC
019-4760712-001
JORDACHE ENTERPRISES INC
 
019-6771086-001
WADE TEAM REALTY INC
019-4760712-002
JORDACHE ENTERPRISES INC
 
019-6790818-002
BALCH & BINGHAM LLP
019-4760719-003
RENAL CARE GROUP INC
 
019-6790911-001
GLOBALTRANZ ENTERPRISES LLC
019-4760719-004
RENAL CARE GROUP INC
 
019-6790919-001
DRYWALL ASSOCIATES INC
019-4760719-005
RENAL CARE GROUP INC
 
019-6790955-001
FLOWERING MEADOW NURSERY INC
019-4760719-006
RENAL CARE GROUP INC
 
019-6790963-001
BERLIN PROBATE COURT


 
Exhibit L-338

--------------------------------------------------------------------------------

 


019-4760719-007
RENAL CARE GROUP INC
 
019-6791060-001
ISIS VALLE PA
019-4760719-010
RENAL CARE GROUP INC
 
019-6791088-001
BAKER BROTHERS ROTOVISION INC
019-4760724-001
MODERN TRAILER SALES INC
 
019-6791096-001
PIERCE COMMUNICATION SERVICES INC
019-4760726-001
ATLANTIC HEALTHCARE
 
019-6791186-001
SUMITOMO LIFE INSURANCE AGENCY AMERICA I
019-4760727-001
OYSTER POINTE RESORT
 
019-6791186-002
SUMITOMO LIFE INSURANCE AGENCY AMERICA I
019-4760732-001
TEXAS AUTO SALES INC
 
019-6791235-001
UBOLDI HEINKE & VELLADAL CO CPAS LLP
019-4760741-001
NATIONAL WELL SUPPLIES CO INC
 
019-6791362-001
PATRIOTIC SCIENTIFIC CORPORATION
019-4760743-001
INNOMED TECHNOLOGIES INC
 
019-6791365-001
ANDREW NATALE
019-4760749-001
WESTERLY NURSING HOME INC
 
019-6791444-001
THE OLD GYPSUM PRINTER INC
019-4760769-001
HAMPTON INN
 
019-6791503-001
DOVER ADULT LEARNING CENTER
019-4760785-001
ERASER DUST INC
 
019-6791528-001
GREGG HOME FOR THE AGED INCORPORATED
019-4760797-001
PERFORMANCE GRAPHICS INC
 
019-6791533-001
STEVEN JUSKEWITCH
019-4760823-002
MASE TRAINING LLC
 
019-6791554-001
SEALTRONICS INC
019-4760827-001
ROSENE CLASSICS CONSTRUCTION
 
019-6791624-001
DUROCHE CORPORATION INC
019-4760831-001
RICHARD H BIRD & COMPANY INC
 
019-6791762-001
GRAYS GAS & GO LLC
019-4760832-001
MAINTENANCE CHEMICAL INC
 
019-6791800-001
ORANGE COUNTY PROPERTY MANAGEMENT INC
019-4760840-001
MARTIN BIRCHER BULL & FLYNN PC
 
019-6791906-001
L A OLIVERIO MD ENTERPRISES INC
019-4760842-001
CHATHAM STEEL CORPORATION
 
019-6791924-001
CENTRAL SECURITIES OF AMERICA LLC
019-4760843-002
UNIVERSITY OF TEXAS
 
019-6791933-001
CYPHERS AGENCY INC
019-4760844-001
ALL METALS CORPORATION
 
019-6791956-001
HOMETOWN GROCERY
019-4760847-001
BFI WASTE SERVICES OF
 
019-6791961-001
HEALTH DATA INSIGHTS INC
019-4760848-001
HEADWATERS INC
 
019-6792077-001
LITTLE BEAR ACADEMY INC
019-4760872-001
READY SET INC
 
019-6792151-001
URBON INC
019-4760877-001
COMMUNICATIONS LINK SERVICE
 
019-6792191-001
ALAN H TUHY ATTORNEY AT LAW
019-4760878-002
HILLVIEW BAPTIST CHURCH
 
019-6792259-001
ZILKHA BIOMASS FUELS LLC
019-4760881-001
HOLLOMAN SERVICE CO INC
 
019-6792287-001
PRECISION ENVIRONMENTAL COMPANY
019-4760886-001
WILDWOOD MEDICAL A MEDICAL
 
019-6792288-001
FIRST PRESBYTERIAN CHURCH
019-4760887-001
BEAVER GRAVEL CORPORATION
 
019-6792337-001
LANDSCAPES & IRRIGATION INC
019-4760893-001
PICKET FARM HOMEOWNERS ASSOC
 
019-6792376-001
NEWMARKET COMMUNITY CHURCH
019-4760893-002
PICKET FARM HOMEOWNERS ASSOC
 
019-6792408-001
CONNECTICUT REAL ESTATE MANAGEMENT LLC
019-4760896-001
PK USA INC
 
019-6792451-001
BEHLMAN BUILDERS INC
019-4760925-001
EXCESS REINSURANCE UNDERWRITER
 
019-6792604-001
SERVICE OIL CO INC
019-4760926-002
OAK MOTORS INC
 
019-6792712-001
HAYWOOD COUNTY TOURISM DEVELOPMENT AUTHO
019-4760927-001
MEDICAL BILLING MANAGEMENT
 
019-6792767-001
ELLIS AGENCY INC
019-4760930-001
CHUKKA MANAGEMENT CORP
 
019-6792770-001
LARRY BRADEN RICHMOND MC PC
019-4760930-002
CHUKKA MANAGEMENT CORP
 
019-6792826-001
LIBRINO ELECTRIC CO INC
019-4760932-005
DIRECTPAGE INC
 
019-6792901-001
JASPER CONTRACTORS INC
019-4760935-001
AVALON HAIR SKIN & NAIL SALON
 
019-6792935-001
N/B VALUATION GROUP INC
019-4760936-001
ATLANTIC AVIATION CORPORATION
 
019-6792941-001
PAA LABORATORIES INC
019-4760939-001
K B GLOBAL TRADE CORP
 
019-6792963-001
LOGAN A GRESHAM CO LTD
019-4760941-001
INNOVATIVE MACHINE TECHNOLOGY
 
019-6792978-001
NUNN INSURANCE AGENCY LLC THE
019-4760943-001
SOUTH COASTAL BANK
 
019-6793020-001
UNITED AERONAUTICAL CORPORATION
019-4760947-001
CERAMIC TILE DISTRIBUTORS INC
 
019-6793021-001
ALDERSGATE UNITED METHODIST CHURCH
019-4760959-001
St. Juliana Catholic Church
 
019-6793027-001
YAMIN & GRANT LLC
019-4760959-002
St. Juliana Catholic Church
 
019-6793113-001
MANETTO HILL PIZZA INC
019-4760970-001
MAKE THE ROAD BY WALKING INC
 
019-6793117-001
AFFORDABLE EXTERIORS
019-4760972-001
BANNER AND SIGN XPRESS COMPANY
 
019-6793124-001
EL TORO VIEJO INC
019-4760974-001
BRIELLE ORTHOPEDICS INC
 
019-6793191-001
BARTLETT BAPTIST CHURCH INC
019-4760978-001
UNION BIBLE COLLEGE INC
 
019-6793192-001
RIDGE CREST APARTMENTS LP
019-4760980-001
GRAVETTE CITY OF
 
019-6793207-001
HARRISON MEDICAL CENTER
019-4760990-001
HACKETTSTOWN COMMUNITY
 
019-6793266-001
PETERSON & COLANTONI LLP
019-4760993-001
ST JOHNS CEMETERY
 
019-6793269-001
ST STEPHENS EVANGELICAN LUTHERAN CHURCH
019-4760996-001
ADVANCED CERAMICS RESEARCH INC
 
019-6793316-001
TRI COUNTY MARKETING GROUP INC
019-4760998-001
BORTH RUSSELL D DDS
 
019-6793362-001
BAYWOODS COOPERATIVE HOUSING CORPORATION


 
Exhibit L-339

--------------------------------------------------------------------------------

 


019-4761024-001
FIRST STATE BANK
 
019-6793392-001
DIOCESE OF PENNSYLVANIA
019-4761024-002
FIRST STATE BANK
 
019-6793393-001
LAW OFFICES OF LAWRENCE KRAMER
019-4761027-001
PENINSULA FINE ARTS CENTER INC
 
019-6793438-001
LE SMITH MANAGEMENT COMPANY INC
019-4761027-002
PENINSULA FINE ARTS CENTER INC
 
019-6793459-001
DARRIN D MENARD MD
019-4761028-001
HOME HEALTHCARE OF SOUTH EAST
 
019-6793461-001
LOWER VALLEY SURGICAL GROUP PLLC
019-4761031-001
PRESTIGE ENVELOPE AND
 
019-6793478-001
GRASSANO'S, INC.
019-4761033-002
HERMAN BROS LANDSCAPE
 
019-6793485-001
CHOICES INC
019-4761034-001
HALL DENNIS HONDA REPAIR
 
019-6793534-001
THE ONEAL GROUP INC
019-4761036-001
FOLEY HOUSE INC
 
019-6793539-001
FIRST BAPTIST JACKSONVILLE INC
019-4761042-001
N R WINDOWS INC
 
019-6793612-001
APPLE INTERCOM AND ELECTRONICS INC
019-4761047-001
BRENNAN STEIL & BASTING SC
 
019-6793695-001
ARCLIN USA INC
019-4761070-002
TVI INC
 
019-6793705-001
SCHOOL TYME TRANSPORTATION INC
019-4761070-003
TVI INC
 
019-6793707-001
RELIABLE WATER SERVICES
019-4761072-001
CASSIDY INVESTMENTS INC
 
019-6793725-002
CHARLES RIVER ANALYTICS INC
019-4761074-001
HAVERSHAM BANK
 
019-6793738-001
NORTH GREENWICH LANDSCAPING
019-4761076-001
MEDICAL ARTS HEALTH CARE INC
 
019-6793798-001
JNC INVESTMENT INC
019-4761080-001
JOFE EYE SURGERY PC
 
019-6793886-001
DIAZ GROCERIES INC
019-4761081-001
SUNGARD RECOVERY SERVICES LP
 
019-6793905-001
LTM TRUCK & RV REPAIR INC.
019-4761083-002
BUDGET CAR SALES OF HINESVILLE
 
019-6793940-001
FIRST BAPTIST CHURCH OF SALTILLO INC
019-4761085-001
MARVIN L WALKER & ASSOCIATES
 
019-6793943-001
EAST HEIGHTS BAPTIST CHURCH INC
019-4761089-001
GEISTWEIDT GERALD LAW OFFICES
 
019-6793945-001
KEN JONES LEASING COMPANY INC
019-4761093-001
AEI INC
 
019-6793947-001
BRUNSWICK SECOND PRESBYTERIAN CHURCH
019-4761095-001
NEW HOLLAND FACULTY
 
019-6793956-001
BONNIE PARTIN
019-4761119-001
MARY'S HEART, LLC
 
019-6793977-001
GRASSHOPPER ALSO INC
019-4761145-001
BEATON GERALD
 
019-6794072-001
BMGM ARCHITECTS PC
019-4761147-001
EAST COAST TESTING AND
 
019-6794078-001
CARMELITENUNS
019-4761154-002
YOUNG MEN CHRISTIAN ASSOC INC
 
019-6794132-001
HAWORTH BOARD OF EDUCATION
019-4761154-003
YOUNG MEN CHRISTIAN ASSOC INC
 
019-6794143-001
TIEN C CHANG MD SC
019-4761178-001
CAVENDER BROTHERS MANAGEMENT
 
019-6794146-001
CONFIDENT SMILE DENTAL PC
019-4761178-002
CAVENDER BROTHERS MANAGEMENT
 
019-6794158-001
R & MBI INC
019-4761183-002
PETERS MURDAUGH PARKER
 
019-6794162-001
CONGREGATIONAL CHURCH OF RAYMOND
019-4761187-001
WEST ALABAMA NEPHROLOGY PC
 
019-6794170-001
MONTEREY HEALTH CENTER
019-4761192-002
OVERBY SEAWELL COMPANY
 
019-6794203-001
BFC INDUSTRIAL SERVICES LLC
019-4761226-001
CORKEN STEEL PRODUCTS COMPANY
 
019-6794209-001
COMAL PARTNERS LLC
019-4761226-002
CORKEN STEEL PRODUCTS COMPANY
 
019-6794241-001
CUSICK COMMUNITY MANAGEMENT LLC
019-4761226-003
CORKEN STEEL PRODUCTS COMPANY
 
019-6794243-001
TRUNK IMAGES INC
019-4761226-004
CORKEN STEEL PRODUCTS COMPANY
 
019-6794269-001
RAKOSKY CABLE & HAVILIND PC
019-4761226-005
CORKEN STEEL PRODUCTS COMPANY
 
019-6794310-001
VENDORMATE INCORPORATED
019-4761227-001
PHYSICIANS SURGERY CENTER OF
 
019-6794349-001
COMMUNITY OF HOPE LUTHERAN CHURCH
019-4761228-001
SHEET METAL WORKERS TRAINING
 
019-6794367-001
NATIONAL RESPONSE CORPORATION
019-4761233-001
TRES AMIGOS WORLD IMPORTS
 
019-6794372-001
ASSOCIATION FOR RETARDED CITIZENS MONMOU
019-4761236-001
ADVANCE URGENT CARE
 
019-6794407-001
EVA HERN REALTY HOLDING LLC
019-4761238-001
ROBERTET FLAVORS INC
 
019-6794456-001
EARTH SEARCH INC
019-4761238-002
ROBERTET FLAVORS INC
 
019-6794559-001
ANTHONY BEAN COMMUNITY THEATER AND ACTIN
019-4761245-001
SCOTT TRACTOR & EQUIPMENT CO
 
019-6794589-001
KIMMICH & WILDING INC
019-4761248-002
UNITED METHODIST CHURCH
 
019-6794595-001
CELERITOUS TECHNICAL SERVICES CORPORATIO
019-4761249-001
RELIABLE CLEANERS INC
 
019-6794600-001
DESAI MOTEL ENTERPRISES LLC
019-4761257-001
SPECTRA PRESS MAILING AND
 
019-6794600-002
DESAI MOTEL ENTERPRISES LLC
019-4761262-001
DTR ADVERTISING INC
 
019-6794650-001
SUN ISLE CONDOMINIUM ASSCIATION OF MERRI
019-4761263-001
UNIFIED TESTING & ENGINEERING
 
019-6794712-001
XL MECHANICAL
019-4761263-002
UNIFIED TESTING & ENGINEERING
 
019-6794734-001
MOTTO PRODUCTIONS, INC
019-4761273-001
MANNING & ROMMEL ASSOCIATES
 
019-6794736-001
WORKPLACE STAFFING SOLUTIONS LLC
019-4761273-002
MANNING & ROMMEL ASSOCIATES
 
019-6794742-001
TEKTRON MICRO ELECTRONICS INC
019-4761280-001
BETH ISRAEL DEACONESS MEDICAL
 
019-6794755-001
COUNTY OF FLATHEAD
019-4761280-003
BETH ISRAEL DEACONESS MEDICAL
 
019-6794758-001
TRI COUNTY BANK
019-4761282-002
ZEUS SCIENTIFIC INC
 
019-6794797-001
BIG BLUE BIRD LLC


 
Exhibit L-340

--------------------------------------------------------------------------------

 


019-4761285-001
HOLIDAY INN EXPRESS
 
019-6794826-001
GH III MANAGEMENT LLC
019-4761285-002
HOLIDAY INN EXPRESS
 
019-6794826-002
GH III MANAGEMENT LLC
019-4761285-003
HOLIDAY INN EXPRESS
 
019-6794826-003
GH III MANAGEMENT LLC
019-4761293-001
KJB SUPPLY COMPANY INC
 
019-6794826-004
GH III MANAGEMENT LLC
019-4761293-002
KJB SUPPLY COMPANY INC
 
019-6794826-005
GH III MANAGEMENT LLC
019-4761295-002
TECHNOLOGY TRADING COMPANY
 
019-6794909-001
PERCY TACKLE INC
019-4761296-001
MASSACHUSETTES INSTITUTE FOR A
 
019-6795007-001
SANTA BARBARA SYMPHONY ORCHESTRA ASSOCIA
019-4761297-001
WINTHROP PUBLIC LIBRARY AND
 
019-6795019-001
INTERIM HEALTHCARE OF THE TWIN CITIES IN
019-4761312-001
CLASS ACT INC
 
019-6795024-001
HYPERTYPE INC
019-4761314-001
MARION METAL PRODUCTS INC
 
019-6795050-001
PAUL ROSA INC
019-4761318-001
PROGRAMMING CONCEPTS LTD
 
019-6795106-001
ATHENS PAPER COMPANY INC
019-4761318-002
PROGRAMMING CONCEPTS LTD
 
019-6795201-001
GOULD LARSON BENNET WELLS & MCDONNELL PC
019-4761323-001
ELLIOTT WHITTIER INSURANCE
 
019-6795206-001
JEFF THOMAS
019-4761326-001
WEGO CHEMICAL AND MINERAL
 
019-6795217-001
LAW OFFICE OF MICHAEL CHAMBERS
019-4761331-001
HENRY COUNTY DEPT OF FAMILY &
 
019-6795218-001
HOWARD INTERNATIONAL CORP
019-4761331-002
HENRY COUNTY DEPT OF FAMILY &
 
019-6795263-001
ARIZONA UROLOGY LLC
019-4761334-002
EAST COAST CLINIC OF
 
019-6795277-001
SUNNYGEM LLC
019-4761336-001
EDWARD HOSPITAL
 
019-6795289-001
COSMOS SERVICES AMERICAS INC
019-4761336-002
EDWARD HOSPITAL
 
019-6795311-001
SERRANO EL DORADO OWNERS ASSOCIATION
019-4761340-001
YUSEN AIR & SEA SERVICE USA
 
019-6795334-001
ADI NEVO
019-4761341-001
LE PAIN QUOTIDIEN
 
019-6795366-001
BILL D YOUNG INSURANCE AGENCY INC
019-4761342-001
TERRYVILLE CONGREGATIONAL
 
019-6795387-001
WILLIAM MACDOUGALL
019-4761343-001
COASTAL CAROLINA FAMILY
 
019-6795393-001
WASTE MANAGEMENT OF SOUTH CAROLINA INC
019-4761343-002
COASTAL CAROLINA FAMILY
 
019-6795428-001
DANSK INVESTMENT GROUP INC
019-4761344-001
PROMOTION CONCEPTS INC
 
019-6795428-002
DANSK INVESTMENT GROUP INC
019-4761346-001
FAB TECH INC
 
019-6795429-001
AUSTIN LAW FIRM
019-4761351-001
MIDWEST THERAPY ASSOCIATES INC
 
019-6795431-001
SOH DISTRIBUTION COMPANY INC
019-4761353-001
WETHERILL ASSOCIATES INC
 
019-6795447-001
CHILDRENS CENTER FOR THERAPY
019-4761356-001
F N S INC
 
019-6795469-001
DYNASTY BUSINESS BUILDING INC
019-4761358-002
PRO ACT LLC
 
019-6795470-001
THE HAMILTON DECORATIVE COLLECTION INC
019-4761359-001
CONESTOGA PULMONARY & CRITICAL
 
019-6795474-001
PALOMAR HEIGHTS CARE CENTER LLC
019-4761362-001
RYCO MARINE CUSTOM BOAT WORKS
 
019-6795487-001
TERRA NOVA COUNSELING
019-4761363-001
SOMO AGRI SUPPLY INC
 
019-6795518-001
MANFRED INC
019-4761366-001
SOCORRO INDEPENDENT SCHOOL DIS
 
019-6795520-001
L2M LLC
019-4761373-002
CHESTNUT HILL ACADEMY
 
019-6795544-001
INERGY PROPANE LLC
019-4761373-003
CHESTNUT HILL ACADEMY
 
019-6795547-001
GH III MANAGEMENT LLC
019-4761374-001
ROCKLAND CONSERVATORY OF MUSIC
 
019-6795553-001
SYNGENTA SEEDS INC
019-4761376-002
PIERPONT MORGAN LIBRARY
 
019-6795573-001
CALVERT SAFE & LOCK LTD
019-4761379-002
BELL PARTS SUPPLY INC
 
019-6795574-001
LIVE NATION WORLDWIDE INC
019-4761380-001
GLOBE LITHOGRAPHING CO INC
 
019-6795593-001
BARCLAYS BANK PLC
019-4761384-001
RAMOS RAMON MD PC
 
019-6795595-001
SLONE MELHUISH & COMPANY
019-4761390-001
HOLTER MUSEUM OF ART
 
019-6795609-001
TANGLEWOOD DEVELOPMENT LLC
019-4761392-001
SAUDER CUSTOM FABRICATION INC
 
019-6795624-001
PHILIP KRUMAL
019-4761392-002
SAUDER CUSTOM FABRICATION INC
 
019-6795629-001
NEW JERSEY PEDIATRIC NEUROSURGICAL ASSOC
019-4761393-001
DOCTORS RX US INC
 
019-6795644-001
PIZZA WINGS & THINGS INC
019-4761394-001
AMERICAN PRECISION INDUSTRIES
 
019-6795689-001
AIKEN NEUROSCIENCES PC
019-4761399-001
AIRGAS CARBONIC INC
 
019-6795707-001
XANTERRA PARKS & RESORTS INC
019-4761399-002
AIRGAS CARBONIC INC
 
019-6795718-001
ENDURO BINDERS INC
019-4761399-003
AIRGAS CARBONIC INC
 
019-6795729-001
BOYCE TECHNOLOGIES INC
019-4761400-001
CINCINNATI UNITED CONTRACTORS
 
019-6795737-002
SUN LIFE FAMILY HEALTH CENTER INC
019-4761402-001
TRAINING ASSOCIATES
 
019-6795744-001
ALLIED METAL STAMPING WORKS INC
019-4761403-001
DOUBLE TREE HOTEL
 
019-6795745-001
GARY R ROMBOUGH MD
019-4761407-001
3E CONSULTANTS INC
 
019-6795748-001
ITSA HARDWARE LLC
019-4761410-001
TEXAS LANDFILL MANAGEMENT LLC
 
019-6795820-001
INVESTORS MARKETPLACE INC
019-4761414-003
APPLICATION SECURITY INC
 
019-6795823-001
BILLY BOYS OF PINELLAS INC


 
Exhibit L-341

--------------------------------------------------------------------------------

 


019-4761420-001
CARLTON FIELDS PA
 
019-6795829-001
PETER EIKENBERRY ATTORNEY
019-4761423-001
ADVERTISING EDUCATIONAL
 
019-6795841-001
JOHN BENNETT INC
019-4761428-001
BAILEYS AUDIO LLC
 
019-6795864-001
REMAX CENTRAL PROPERTIES
019-4761432-001
TEAM QUALITY SERVICES INC
 
019-6795915-001
WATSON MARLOW INC
019-4761433-001
WRIGHT BROTHERS INC
 
019-6795934-001
NUNERY & BENNETT PLLC
019-4761442-001
CORE CLUB 55TH STREET LLC
 
019-6795945-001
MT WOLFF ENTERPRISES LLC
019-4761447-001
CAROLINA LOGISTICS SERVICES
 
019-6795959-001
NEW VISION TRANSPORATION SERVICES INC
019-4761453-001
DANNON COMPANY INC
 
019-6796010-001
CSABA INC
019-4761466-001
MIRAK CHEVROLET HYUNDAI INC
 
019-6796015-001
SHIPPENSBURG TOWNSHIP
019-4761472-001
BOSSIER CROSSROADS INC
 
019-6796042-001
EARTHS TREASURES FINE JEWELERS INC
019-4761478-001
BAY DISPOSAL INC
 
019-6796058-001
ANTHONY'S AUTO BODY, INC.
019-4761480-002
AAA MID ATLANTIC INC
 
019-6796063-001
SRAR ENTERPRISES LLC
019-4761480-003
AAA MID ATLANTIC INC
 
019-6796074-001
COLONIAL PROPERTIES INC
019-4761481-002
INDUSTRIAL HAND AND PHYSICAL
 
019-6796075-001
FOUNTAINHEAD LAND CO LLC
019-4761482-001
HEALTH CARE PRODUCT SOLUTIONS
 
019-6796086-001
COUNTY OF YORK
019-4761483-001
MECHANICAL & PROCESS SYSTEMS
 
019-6796086-002
COUNTY OF YORK
019-4761485-001
FREDERICK SUSAN
 
019-6796086-003
COUNTY OF YORK
019-4761488-001
SWING STAGING INC
 
019-6796086-004
COUNTY OF YORK
019-4761490-001
CENTRAL ARIZONA TRUSS
 
019-6796086-005
COUNTY OF YORK
019-4761490-002
CENTRAL ARIZONA TRUSS
 
019-6796086-006
COUNTY OF YORK
019-4761491-001
HABERSHAM BANK
 
019-6796086-007
COUNTY OF YORK
019-4761497-002
ARKANSAS CADIOLOGY PA
 
019-6796086-008
COUNTY OF YORK
019-4761505-001
FIRST UNITED METHODIST CHURCH
 
019-6796086-009
COUNTY OF YORK
019-4761510-002
VILLAGES AT CARVER
 
019-6796092-001
KIMBALL CROSSING APARTMENTS
019-4761511-001
NUSACH HARI B NAI ZION CONGRG
 
019-6796097-001
SURGICAL ASSOCIATES OF METRO ATLANTA LLC
019-4761519-001
BERLIN CITY FORD INC
 
019-6796098-001
ROPPONGI TAHOE LP
019-4761523-001
ST HUGHES RELIGIOUS EDUCATION
 
019-6796125-001
PADJEN GLASS ETCHING, LLC
019-4761524-002
AMERICAN INSTITUTE OF GRAPHIC
 
019-6796152-001
SACRED JOURNEY HOSPICE INC
019-4761526-001
J BONAFEDE COMPANY INC
 
019-6796173-001
DIRECT IMPACT GROUP LTD
019-4761530-001
SIMS DEBBIE A
 
019-6796195-001
WESTBURY FRIENDS SCHOOL
019-4761537-001
TEMPLE EMANUEL INC
 
019-6796241-001
INTERTAPE POLYMER CORP.
019-4761549-001
WOMENS CARE PHYSICIANS OF
 
019-6796241-002
INTERTAPE POLYMER CORP.
019-4761551-001
PULMONARY MEDICINE ASSOCIATES
 
019-6796241-003
INTERTAPE POLYMER CORP.
019-4761552-001
CONGREGATION OF THE HOLY CROSS
 
019-6796242-001
SUPERIOR DATA CORP
019-4761560-002
MALCOLM PIRNIE INC
 
019-6796242-002
SUPERIOR DATA CORP
019-4761563-001
BALLYHOO PROMOTIONS INC
 
019-6796284-001
BREHM PREPARATORY SCHOOL INC
019-4761568-001
GARDNER J T INC
 
019-6796293-001
SURGERY CENTER OF POPLAR BLUFF LLC
019-4761571-002
UNIVERSAL PRINTERS INC
 
019-6796317-001
ST CLAUDE GENTLE DENTAL CENTER INC
019-4761575-001
FRIENDSHIP BAPTIST CHURCH
 
019-6796325-001
SIMMONS AGENCY INC
019-4761576-001
QUALITY CONSTRUCTION BY
 
019-6796329-001
JEFFERSON COUNTY FARM BUREAU
019-4761578-002
FUTURE CARE HEALTH AND
 
019-6796333-001
ENDLESS MOUNTAIN LEARNING CENTER
019-4761578-003
FUTURE CARE HEALTH AND
 
019-6796347-001
GRAHAM ERLACHER & ASSOCIATES INC
019-4761579-002
NATIONAL ASSOCIATION OF
 
019-6796361-001
OSHEA HOLDINGS LTD
019-4761580-001
HOUSTONIAN GOLF & COUNTRY CLUB
 
019-6796382-001
CLEAR BROOK INC
019-4761580-002
HOUSTONIAN GOLF & COUNTRY CLUB
 
019-6796395-001
TESTING LAB OF THE PALM BEACHES
019-4761588-001
LAURELTON DAYCARE INC
 
019-6796406-001
RIVERPARK DEVELOPMENT GROUP INC
019-4761599-001
HAVERTY FURNITURE COMPANIES
 
019-6796434-001
STEPHAN W OTTO DDS PC
019-4761600-001
FORTUNE HOUSE ASIAN GRILL
 
019-6796436-001
BONAVENTURE CORPORATION
019-4761609-002
PRIMESOURCE BUILDING PRODUCTS
 
019-6796438-001
TOWN OF WINCHESTER
019-4761612-001
RESURRECTION HEALTH CARE
 
019-6796447-001
DISABILITY RIGHTS CALIFORNIA
019-4761612-002
RESURRECTION HEALTH CARE
 
019-6796448-001
ESTES HATCHERY LLC
019-4761613-002
BOARDER BABY PROJECT LTD THE
 
019-6796456-001
TOWN OF BRECKENRIDGE
019-4761615-001
SOLIDARITY COMMUNITY FEDERAL
 
019-6796473-001
425 FIFTH AVE CONDOMINIUM ASSOCIATION
019-4761617-001
FRANZEN REALTORS INC
 
019-6796477-001
CHALLENGER LLC
019-4761620-001
MORIARTY & ASSOCIATES PC
 
019-6796516-001
TM SYSTEMS LLC
019-4761623-002
FITNESS ADVISOR INC
 
019-6796530-001
DOODYS TOTOKET INN INC
019-4761630-001
FOODCHANGE INC
 
019-6796547-001
MEDICAL LIABILITY MUTUAL INSURANCE COMPA


 
Exhibit L-342

--------------------------------------------------------------------------------

 


019-4761630-002
FOODCHANGE INC
 
019-6796584-001
NORTH CORINTH BAPTIST CHURCH
019-4761632-004
NUTRA MANUFACTURING INC
 
019-6796618-001
STAR DEVELOPMENT LLC
019-4761633-001
THOMAS PETROLEUM
 
019-6796623-001
SOUTHLAND SPINE & REHABILITATION MEDICAL
019-4761635-001
CEDAR RIDGE APARTMENTS LLC
 
019-6796632-001
SAN JUAN ONCOLOGY ASSOCIATES
019-4761636-002
HERMANN SERVICES INC
 
019-6796688-001
BRITTS HEAVY EQUIPMENT REPAIRS INC
019-4761637-001
BROWN HAAKER & OWEN LAND
 
019-6796753-001
SAVANNAH RHEUMATOLOGY ASSOCIATES PC
019-4761637-002
BROWN HAAKER & OWEN LAND
 
019-6796759-001
SANDY LONGMORE
019-4761640-003
EATON CORPORATION
 
019-6796772-001
TOMMY MILNER
019-4761645-001
DORIA ENTERPRISES INC
 
019-6796789-001
ST PETERS CHURCH
019-4761646-001
STORM MOTORS INC
 
019-6796846-001
ALABAMA SALVAGE AUCTION CO INC
019-4761652-001
T A E TRANS ATLANTIC ELECTRONI
 
019-6796880-001
ENERGIZER PERSONAL CARE LLC
019-4761656-001
VISHAY ELECTRO FILMS INC
 
019-6796887-001
NORTHERN PRIDE COMMUNICATIONS INC
019-4761656-002
VISHAY ELECTRO FILMS INC
 
019-6796900-001
PIERANGELI GROUP INC
019-4761659-001
AMERICAN BUSINESS DEVELOPMENT
 
019-6796901-001
DELAWARE BUILDING & CONSTRUCTION TRADES
019-4761662-001
MEMORIAL LUTHERAN CHURCH OF
 
019-6796902-001
PIGGLY WIGGLY OF MANNING INC
019-4761664-001
RIO GRANDE ELECTRIC
 
019-6796902-002
PIGGLY WIGGLY CALHOUN INC
019-4761665-001
WULLICH AUDIO VIDEO INC
 
019-6796902-003
PIGGLY WIGGLY OF WESMARK INC
019-4761667-001
ARCROLL CORPORATION
 
019-6796902-004
PIGGLY WIGGLY SOUTH INC
019-4761675-001
PALADIN RESOURCES INC
 
019-6796902-005
PIGGLY WIGGLY EAST INC
019-4761679-002
HARLESS RENEE MD
 
019-6796916-001
TIMBAR CORPORATION
019-4761682-001
GREENDALE CHILD CARE
 
019-6796941-001
DAWN AND TRACIS PORTRAIT STUDIO LLC
019-4761686-002
COVENANT PRESBYTERIAN CHURCH
 
019-6796948-001
HUTCHINSON & WEBSTER LLC
019-4761687-001
AKZO NOBEL CHEMICALS INC
 
019-6796951-001
BUCKLEY THORNE MESSINA & FEROLIE
019-4761695-001
ESTRATEGIA HISPANA INC
 
019-6796981-001
DART TOWING SERVICE INC
019-4761697-001
SUMI TEXAS WIRE INC
 
019-6796983-001
SOUTHOLD RESTAURANT ASSOCIATES INC
019-4761697-002
SUMI TEXAS WIRE INC
 
019-6796997-001
CITY OF CORINTH
019-4761698-001
EL BODEGON INC
 
019-6796997-002
CITY OF CORINTH
019-4761700-001
IKE SMITH ELECTRIC INC
 
019-6796998-001
JEREMY HAVENS INC
019-4761717-001
PRECOURT ELISE
 
019-6797005-001
A & P GROWERS COOPERATIVE
019-4761718-001
MONTANA PETROLEUM ASSOCIATION
 
019-6797006-001
GLENDALE BOAT WORKS INC
019-4761719-001
EYECARE AND EYEWEAR OF MAINE
 
019-6797015-001
SANDERS & ASSOCIATES PC
019-4761724-001
EAGLE METAL FINISHING LLC
 
019-6797050-001
HIGHLAND MEMORIAL CEMETARY
019-4761726-001
STUCK MICHEAL CPA P C
 
019-6797095-001
EDWARD PINCKNEY & ASSOCIATES
019-4761728-001
PHILADELPHIA COURTYARD
 
019-6797100-001
KATY GRANNAN
019-4761735-001
ARTIC COOLERS,LLC
 
019-6797113-001
ENTERPRISE NETWORK RESOLUTIONS CONTRACTI
019-4761745-001
QUANTUM SOLUTIONS FOR BUSINESS
 
019-6797118-001
KLATT JORWIC & ASSOCIATION
019-4761750-001
TOWN & COUNTRY REALTY INC
 
019-6797133-001
TUBOSCOPE PIPELINE SERVICES INC
019-4761758-001
BRANDYWINE HOSPITAL
 
019-6797153-001
YVONNE LAUGHTON
019-4761759-001
RV SERVICE INC
 
019-6797171-001
NEWBERG AUTO REPAIR, LLC
019-4761766-001
INSPIRING BODY OF CHRIST
 
019-6797185-001
VISLINK INC
019-4761767-002
NEW ENGLAND RETINA ASSOCIATES
 
019-6797221-001
MARTIN & MARTIN ATTORNEYS
019-4761767-003
NEW ENGLAND RETINA ASSOCIATES
 
019-6797231-001
FACTORY MUTUAL INSURANCE COMPANY
019-4761772-002
MALLORY GEORGE L III
 
019-6797240-001
CULLON CABLER
019-4761780-001
WILLIAMS KATHERINE L MD
 
019-6797247-001
SUPERIOR MED SURGICAL INC
019-4761783-001
J P CAPITAL & INSURANCE INC
 
019-6797248-001
WESTERN STATES PLUMBING INC
019-4761786-001
ARQUETTE MARJORIE A
 
019-6797253-001
SOUTH PLAINS REPRODUCTION
019-4761789-001
MISSION ELECTRIC SUPPLY INC
 
019-6797278-001
WFH CORPORATION
019-4761790-001
FELLOWSHIP AROUND THE WORD
 
019-6797299-001
CNAF INC
019-4761793-013
HESS CORPORATION
 
019-6797362-001
INTERNATIONAL CREATIVE DATA INDUSTRIES I
019-4761797-001
PETLOVER CENTRAL INC
 
019-6797375-001
ANDREWS ENTERPRISES
019-4761799-001
SOUTHLAND NURSING HOME INC
 
019-6797381-001
DOWNTOWN JAMESTOWN DEVELOPMENT CORP
019-4761805-001
CORNING TROPEL CORPORATION
 
019-6797440-001
TWJ FEEDS INC
019-4761805-002
CORNING TROPEL CORPORATION
 
019-6797456-001
THE TABERNACLE BAPTIST CHURCH
019-4761805-003
CORNING TROPEL CORPORATION
 
019-6797459-001
THERMOFISHER SCIENTIFIC INC
019-4761807-001
STRAFFORD HEALTH ALLIANCE
 
019-6797491-001
HEALTH MANAGEMENT CORPORATION OF AMERICA


 
Exhibit L-343

--------------------------------------------------------------------------------

 


019-4761810-001
HEAT EXPRESS INC
 
019-6797520-001
RAYJAN CORP
019-4761817-003
HOUSING AUTHORITY OF THE CITY
 
019-6797531-001
INTEGRIS RENTAL LLC
019-4761821-001
STEUBENVILLE TRUCK CENTER INC
 
019-6797533-001
HAVEN HEALTH & HOSPICE OF LOUISIANA INC
019-4761822-001
NORTHPOINT COMMUNITY CHURCH
 
019-6797542-001
MILCUT INC
019-4761825-001
PICCIUTO REALTY INC
 
019-6797581-001
HEALTH SERVICES MANAGEMENT GROUP LLC
019-4761826-001
PIMA PREVENTION PARTNERSHIP
 
019-6797602-001
BAIS ISAAC ZVI INC
019-4761826-002
PIMA PREVENTION PARTNERSHIP
 
019-6797618-001
TODD POST REALTY INC
019-4761826-003
PIMA PREVENTION PARTNERSHIP
 
019-6797622-001
HEALTH DIAGNOSTICS INC
019-4761828-001
S E & D INC
 
019-6797639-001
NEW BATH LLC
019-4761831-001
PERRINE CHIROPRACTIC HEALTH
 
019-6797660-001
APPLIED REIMBURSEMENT TECHNIQUES
019-4761834-001
LADY WORKS FITNESS INC
 
019-6797693-001
BILOW GROUP LLP
019-4761836-002
K V WELD INC
 
019-6797698-001
KENSINGTON VALLEY ICE HOUSE SKATING AREN
019-4761837-001
M & R TRANSPORTATION LLC
 
019-6797712-001
GODS MIRACLES UNLIMITED OUTREACH MINISTR
019-4761845-001
TUSCO GROCERS INC
 
019-6797743-001
MANZO APPRAISALS INC
019-4761846-003
TOWN BANK
 
019-6797764-001
MCLEMORE HOLLERN & ASSOCIATES
019-4761847-001
WINTERWOOD INC
 
019-6797778-001
LANTRAX INC
019-4761848-001
CLEARCHECK INC
 
019-6797816-001
CORONA OPERATING COMPANY LLC
019-4761849-001
FAMILY & COSMETIC DENTAL CARE
 
019-6797819-001
REGENCY MANOR ASSOCIATES LP
019-4761850-001
ABRY BROTHERS INC
 
019-6797836-001
PELIKAN VINYL PRODUCTS LLC
019-4761851-001
GUTTERGUARD INC
 
019-6797870-001
ST EDMUND'S RETREAT INC
019-4761852-001
NEIGHBORHOOD COUNSELING CENTER
 
019-6797877-001
CHAMBERLAIN & ASSOC INC
019-4761854-001
BABYLON CHILD CARE CENTER
 
019-6797894-001
GREAT PACIFIC AVIATION SERVICES INC
019-4761857-001
TITAN TRANSFER INC
 
019-6797918-001
CENTER FOR MAINE CONTEMPORAR ART
019-4761859-001
GREENWICH DEVELOPMENT GROUP
 
019-6797947-001
ABSOLUTE RETURN SOLUTIONS INC
019-4761860-001
ZELLER & BRYANT
 
019-6797953-001
BRASS & GLASS MEXICAN CRAFTS INC
019-4761861-001
RUSH UNIVERSITY
 
019-6797973-001
ASSUMPTION PARISH COUNCIL ON AGING INC
019-4761867-001
MAGGIE VALLEY CHAMBER OF
 
019-6798043-001
ST ELIZABETH ROMAN CATHOLIC CHURCH
019-4761876-001
SCOTT GERALD HENRY JR
 
019-6798077-001
MICHIGAN HOUSE INC
019-4761879-001
USA JET AIRLINES INC
 
019-6798099-001
GARNET VALLEY LANDSCAPING LLC
019-4761879-002
USA JET AIRLINES INC
 
019-6798113-001
JOHNSON MEDICAL CENTER PC
019-4761879-003
USA JET AIRLINES INC
 
019-6798140-001
KINGS LANDSCAPING CO INC
019-4761880-002
CENTER FOR DERMATOLOGY
 
019-6798171-001
BERESOVOY'S CUSTOM WELDING & FAB, INC.
019-4761883-001
RUNNING PRESS BOOK PUBLISHERS
 
019-6798176-001
CROFTON ELEVATOR INC
019-4761884-001
BEETHAM THOMAS MARK ATTORNEY
 
019-6798181-001
ANN SERVICE CORP
019-4761885-001
CHATEAU CARE OF STE GENEVIEVE
 
019-6798185-001
TRINITY LUTHERAN
019-4761886-001
MODERN CONCRETE PRODUCTS INC
 
019-6798193-001
MACHINE DESIGN COMPANY LLC
019-4761891-001
CHICAGO FLUID
 
019-6798196-001
LOUISIANA CHILDRENS MUSEUM
019-4761894-001
NELSON DEVELOPMENT LLC
 
019-6798222-001
LINA ROZENBERG PC
019-4761897-001
ALPHA GEMS LLC
 
019-6798229-001
ALEXANDERS PRINT STOP, INC.
019-4761900-002
CRISWELL & FRENCH PLLC
 
019-6798285-001
NATIONWIDE MARKETING GROUP LLC
019-4761914-005
ACCESS COMMUNITY HEALTH
 
019-6798304-001
INDIVIDUAL FAMILY & COMMUNITY SERVICES
019-4761914-006
ACCESS COMMUNITY HEALTH
 
019-6798334-001
NAAMAN CENTER INC
019-4761914-007
ACCESS COMMUNITY HEALTH
 
019-6798337-001
ROBERT M KRAUS PLLC
019-4761914-008
ACCESS COMMUNITY HEALTH
 
019-6798384-001
INTELLI REAL ESTATE SERVICES INC
019-4761914-009
ACCESS COMMUNITY HEALTH
 
019-6798388-001
ST JOHNS LUTHERAN CHURCH
019-4761920-001
TRIANGLE TRUSS INC
 
019-6798412-001
S & S BUILDERS LLC
019-4761921-001
BRADFORD COMPANY
 
019-6798487-001
UNITED METHODIST COMMUNITY CENTER
019-4761927-001
DYER NURSING HOME INC
 
019-6798489-001
STEVENS WELLSPRING GROUP LLC
019-4761928-001
LEWIS DRUG STORES INC
 
019-6798560-001
PAUL ADAMS & ASSOCIATES INC
019-4761940-001
ASHBROOK NURSING HOME CORP
 
019-6798627-001
WINDY HILL SENIOR CENTER INC
019-4761941-001
RAMSEY DAVID MD
 
019-6798628-001
GROSS & GROSS INC
019-4761944-001
ARKANSAS COMMISSIONER OF STATE
 
019-6810051-001
NORTH GEORGIA PHYSICAL THERAPY ASSOCIATE
019-4761951-001
COVENTRY HEALTH CARE INC
 
019-6810217-001
ALFORD SERVICES INC
019-4761951-002
COVENTRY HEALTH CARE INC
 
019-6868251-001
MARIE A. HOLLIDAY, DDS


 
Exhibit L-344

--------------------------------------------------------------------------------

 


019-4761952-002
SCP DISTRIBUTORS LLC
 
019-6898647-001
PUBLIC DEFENDERS CORPORATION
019-4761952-003
SCP DISTRIBUTORS LLC
 
019-6898682-001
ARMSTRONG MEDICAL EQUIPMENT LLC
019-4761953-001
RESTORE THERAPY SERVICES LTD
 
019-6898692-001
STANGER INDUSTRIES INC
019-4761954-001
SHELTER DISTRIBUTION INC
 
019-6898703-001
KANSAS CITY PSYCHIATRIC GROUP PA
019-4761957-001
UNIVERSAL INDUSTRIAL PRODUCTS
 
019-6898733-001
FLORENCE CORPORATION
019-4761958-001
P & M MECHANICAL
 
019-6898776-001
COHEN ESREY REAL ESTATE SERVICES LLC
019-4761963-001
HENRY SCHEIN INC
 
019-6898791-001
CASA OF TERREBONNE INC
019-4761963-002
HENRY SCHEIN INC
 
019-6898812-001
NORFOLK GROUP HOME INC
019-4761966-001
GRACE REFORMED CHURCH
 
019-6898818-001
CRUSADER INSURANCE INC
019-4761968-001
SAN ANTONIO CHAPTER OF THE
 
019-6898857-001
LUBBOCK JUMP N JUNGLE LLC
019-4761970-001
GIRL SCOUTS OF THE USA
 
019-6898884-001
GMI ELECTRIC INC
019-4761982-001
MACKIE & REILLY
 
019-6898920-001
MCKESSON SPECIALTY CARE DISTRIBUTION COR
019-4761984-001
TRUGREEN LIMITED PARTNERSHIP
 
019-6898973-001
SEACOAST YOUTH ACADEMY INC
019-4761986-001
CAPITAL DISTRICT HABITAT FOR
 
019-6899068-001
MIKE LOVE & ASSOCIATES LLC
019-4761987-001
COAST ALUMINUM & ARCHITECTURAL
 
019-6899081-001
YOUNGSVILLE MEDICAL CLINIC LLC
019-4761988-001
TATTOO MANUFACTURING INC
 
019-6899122-001
ATCHISONS FOUNDATIONS INC
019-4761988-002
TATTOO MANUFACTURING INC
 
019-6899236-001
BALDWIN CREEK ANIMAL HOSPITAL INC
019-4761989-001
NELSONS MARKET INC
 
019-6899237-001
MOOSE INTERNATIONAL INC
019-4761991-001
CARDIOLOGY GROUP PA
 
019-6899240-001
GARY NORWOOD
019-4761991-002
CARDIOLOGY GROUP PA
 
019-6899305-001
ADVANCED DERMATOLOGY LLC
019-4761992-001
VALLEY PACKAGING CORP
 
019-6899319-001
KNIGHT MACHINE & TOOL COMPANY INC
019-4761997-001
STEVENS PASS MOTEL LLC
 
019-6899349-001
SONG CHUAN USA INC
019-4762002-001
VALLE CRAIG SIOLI & LYNOTT PA
 
019-6899406-001
JVW HOTELS LLC
019-4762003-002
RF DESIGNS INC
 
019-6899419-001
TSI LABORATORIES INC
019-4762004-001
GRACE COMMUNITY CHURCH
 
019-6899447-001
AMETEK NATIONAL CONTROLS CORPORATION
019-4762005-001
SARD VERBINNEN & CO
 
019-6899493-001
RAME PROPERTIES LLC
019-4762006-001
BERESFORD CONDOMINIUM
 
019-6899498-001
JEFFERSON COUNTY BOARD OF EDUCATION
019-4762007-001
COMMUNITY GATEPATH
 
019-6899568-001
ION QUALITY SYSTEMS INC
019-4762007-002
COMMUNITY GATEPATH
 
019-6899593-001
NORTHSHORE ACADEMY OF DANCE INC
019-4762007-003
COMMUNITY GATEPATH
 
019-6899606-001
BREAKELL LAW FIRM PC
019-4762007-004
COMMUNITY GATEPATH
 
019-6899628-001
APPLE BIN LLC
019-4762008-001
BLUE RIBBON TAG & LABEL CORP
 
019-6899637-001
COUNTY OF CLAY
019-4762015-001
EAST COAST GAME ROOM LLC
 
019-6899641-001
ST MARKS UNITED METHODIST CHURCH OF OCAL
019-4762018-002
PAUL WEISS RIFKIND WHARTON &
 
019-6899692-001
DAWID & GATTI PLLC
019-4762020-001
KELDERHOUSE DENTAL LAB INC
 
019-6899699-001
ORTHOCARE INNOVATIONS LLC
019-4762021-001
VENTURI TECHNOLOGIES INC
 
019-6899834-001
PINEHURST BAPTIST CHURCH
019-4762021-002
VENTURI TECHNOLOGIES INC
 
019-6899863-001
MEDICAL RESOURCES INC
019-4762023-001
THOMAS FORD SALES INC
 
019-6899875-001
AGC FLAT GLASS NORTH AMERICA INC
019-4762026-001
IN TOUCH BY DESIGN INC
 
019-6899941-001
MARY LEE DEPUGH NURSING HOME ASSOCIATION
019-4762027-001
LOCKE SUPPLY CO
 
019-6899954-001
SEYMOUR TUBING INC
019-4762030-001
FRESENIUS MEDICAL CARE INC
 
019-6899966-001
LIFE QUALITY HOME HEALTH CARE INC
019-4762030-002
FRESENIUS MEDICAL CARE INC
 
019-6951331-001
PEJU PROVINCE WINERY LTD
019-4762030-003
FRESENIUS MEDICAL CARE INC
 
019-7001823-001
KNIGHT BUILDING SYSTEMS
019-4762033-001
CHRISTIAN LIFE CENTER
 
019-7002862-002
BLUE SKY GROUP INC
019-4762035-001
HOUSTON INDEPENDENT SCHOOL DIS
 
019-7007771-003
QUAIL LODGE, INC.
019-4762039-001
ROGERS CUSTOM UPHOLSTERY
 
019-7007891-003
DIPSEA CAFE
019-4762040-001
PAULS AUTO SERVICE INC
 
019-7007948-001
ABSS MANUFACTURING CO. INC.
019-4762041-002
SAM SCHWARTZ LLC
 
019-7008082-002
CONTINENTAL JANITORIAL SERVICE
019-4762044-002
TOPEKA FOUNDRY & IRON WORKS
 
019-7008254-003
RIKKI USA, INC.
019-4762045-001
PEDIATRIC CARE PHYSICIANS LLC
 
019-7008650-002
FITNESS WORKS, INC.
019-4762048-001
GOLF CARS OF HOUSTON LP
 
019-7009147-003
RONALD A. FRIEDMAN, M.D. INC.
019-4762052-001
DIAMOND PRODUCTIONS INC
 
019-7009170-003
CLAAR CELLARS, L.L.C.
019-4762053-003
PAN OSTON CO
 
019-7009246-002
HAZELTINE NURSERIES, INC.
019-4762054-001
DIVERSIFIED SEARCH INC
 
019-7009448-001
PRODUCTION ROBOTICS, INC.
019-4762056-001
IMCO UTILITY SUPPLY
 
019-7009607-001
RAT SOUND SYSTEMS, INC.
019-4762058-001
ATLANTIC AMERICAN FIRE
 
019-7009803-001
WARRIOR TRANSPORT INC.
019-4762059-002
APEX NORTH AMERICA LLC
 
019-7010072-001
PHOSLAB ENVIORNMENTAL SERVICES, INC.


 
Exhibit L-345

--------------------------------------------------------------------------------

 


019-4762062-001
DATABASE NETWORK SPECIALISTS
 
019-7010172-006
YMCA OF COLUMBIA-WILLAMETTE
019-4762065-001
NATIONAL OILWELL VARCO INC
 
019-7010556-002
SUNNYVALLEY SMOKED MEATS, INC.
019-4762065-002
NATIONAL OILWELL VARCO INC
 
019-7010795-001
VMC ENTERPRISES, INC.
019-4762065-003
NATIONAL OILWELL VARCO INC
 
019-7011013-001
GRAPHICAL DIMENSIONS
019-4762067-001
TUCSON ORTHOPAEDIC INSTITUTE
 
019-7011059-001
SPECTRUM ENTERTAINMENT CONCEPTS
019-4762067-002
TUCSON ORTHOPAEDIC INSTITUTE
 
019-7011072-001
FUTUREMATRIX INTERVENTIONAL, INC.
019-4762068-002
CALYPSO ST BARTH INC
 
019-7011533-001
GARLAND WELDING SUPPLY COMPANY
019-4762069-001
CHAMBERLAIN MFG CORP
 
019-7011708-001
FARRINGTON, INC.
019-4762070-001
BATTEN BROS INC
 
019-7011927-000
K D T TOWING & REPAIR, INC
019-4762071-001
CORNERSTONE INSURANCE AND
 
019-7012020-001
WYNN ENGINEERING, INC.
019-4762074-001
WOODS CROSS INVESTMENTS LLC
 
019-7012086-000
CHRISTIAN SCHOOL ASSOCIATION OF SANTA BA
019-4762075-001
HESTIA PRODUCTS INC
 
019-7012120-001
MEMPHIS COLLISION CENTER, LLC
019-4762078-001
SOUTHERN CHRISTIAN HOME
 
019-7012152-000
GLOBAL MUSHROOMS, LLC
019-4762080-002
LATHAM MOFFATT & WISE PC
 
019-7012415-902
JUSTIN DAVIS ENTERPRISES, INC.
019-4762083-001
MILLENIUM BANK
 
019-7012425-001
RER, INC.
019-4762083-002
MILLENIUM BANK
 
019-7012425-002
RER, INC.
019-4762083-003
MILLENIUM BANK
 
019-7012435-901
STARR DISTRIBUTION SERVICES CORPORATION
019-4762083-004
MILLENIUM BANK
 
019-7012508-001
RIVERA HAY SALES
019-4762084-001
EXECUTIVE SUITES REALTY INC
 
019-7012816-001
PRECISION COLOR DIGITAL IMAGING
019-4762085-001
WAREHOUSE HOME FURNISHINGS DIS
 
019-7012868-001
WILCOX SOUND & COMMUNICATION, INC.
019-4762088-001
UNITED DISTRIBUTORS INC
 
019-7013011-001
ERIC KING LOGGING LLC
019-4762088-002
UNITED DISTRIBUTORS INC
 
019-7013084-001
SILICON ROADWAYS INC.
019-4762088-003
UNITED DISTRIBUTORS INC
 
019-7013155-002
ALLIANCE ENERGY LLC
019-4762088-004
UNITED DISTRIBUTORS INC
 
019-7013160-001
3PLUS TRANSPORTATION
019-4762088-005
UNITED DISTRIBUTORS INC
 
019-7013382-901
CDS MANUFACTURING, INC
019-4762088-006
UNITED DISTRIBUTORS INC
 
019-7013430-001
RICKLAND DIRECT,LLC
019-4762088-007
UNITED DISTRIBUTORS INC
 
019-7013440-001
SYNECTICS GROUP, INC.
019-4762091-001
CLIFFS AT EAGLE ROCK THE
 
019-7013465-003
ALCOHOL MONITORING SYSTEMS, INC.
019-4762091-002
CLIFFS AT EAGLE ROCK THE
 
019-7013573-001
GULF STATES INTERNATIONAL, INC.
019-4762092-001
JOHN ALLANS CLUB LLC
 
019-7013581-001
L.A.O. CORP.
019-4762093-001
GHEILER EDWARD L MD PA
 
019-7013581-002
L.A.O. CORP. AND B. YOUNG,INC.
019-4762095-001
BAPTIST TEMPLE CHURCH
 
019-7013636-001
ROYAL MARBLE INSTALLERS CORP.
019-4762097-001
SPECIALTY SURGICAL
 
019-7013662-001
DUBSCAPE INCORPORATED, A CALIFORNIA CORP
019-4762101-001
RECREATIONAL COVERAGE ASSOCIAT
 
019-7013687-001
NORTH CLARK CONSTRUCTION
019-4762106-001
BLUEGRASS HOTEL MANAGEMENT INC
 
019-7013755-000
MAJESTIC PROPERTIES, INC.
019-4762108-001
CHILDRENS AID SOCIETY INC
 
019-7013781-002
LINDBLAD EXPEDITIONS, INC.
019-4762112-001
JOSE A BERRIOS OF FONTAINBLEAU
 
019-7013822-001
PANHANDLE RECOVERY SERVICES, INC.
019-4762113-001
CORAL STEEL INC
 
019-7014311-001
SOUTHERN CABLE COMMUNICATIONS, INC.
019-4762120-001
VILLA DORADA CONDOMINIUM
 
019-7014354-001
GRAND SUMMIT HOTEL, THE
019-4762121-001
SPRINGS GLOBAL US INC
 
019-7014408-001
MCCARTY & SONS TOWING
019-4762128-001
BARLOWORLD TRUCK CENTER INC
 
019-7014408-002
MCCARTY & SONS TOWING
019-4762130-001
ORRMD INC
 
019-7014424-901
MSM BELLWRIGHT ACQUISITION LLC
019-4762131-001
KEET CONSULTING SERVICES LLC
 
019-7014427-000
THE COMEDY STOP
019-4762132-001
KATZENBACH PARTNERS LLC
 
019-7014493-000
GOODWIN MILL AND CABINET, LC
019-4762132-002
KATZENBACH PARTNERS LLC
 
019-7014571-901
CYPRESS GRANITE & MEMORIAL, INC.
019-4762133-001
GENERAL CARBON CORPORATION
 
019-7014592-001
WALTERS TRUCKING, INC.
019-4762136-001
FOX DEN COUNTRY CLUB
 
019-7014664-001
CARIZMA LIMOUSINE, LTD.
019-4762137-001
TYLER OBSTETRICS & GYNECOLOGY
 
019-7014833-000
DELTA TOOL & DIE STEEL BLOCK CO.
019-4762139-001
KERRY MARK BLOOM DDDS INC
 
019-7015137-000
RONALD S. SHIMOHARA DR
019-4762140-001
MERRY MAIDS LIMITED
 
019-7015162-001
BETTER LIVING MEDICAL EQUIPMENT & SERVIC
019-4762141-001
AMERICAN MATTRESS INC
 
019-7015194-001
RENAISSANCE INSURANCE AGENCY, INC.
019-4762142-002
DEVRY UNIVERSITY
 
019-7015266-001
STRIKE FORCE, INCORPORATED
019-4762142-003
DEVRY UNIVERSITY
 
019-7015343-000
CRETE BUSTERS
019-4762143-004
CHASE BANK
 
019-7015369-000
CPR RECHARGE
019-4762143-005
CHASE BANK
 
019-7015535-901
RKB, INC.
019-4762143-006
CHASE BANK
 
019-7015537-900
CAROLINA M PRINT, INC.
019-4762143-007
CHASE BANK
 
019-7015731-001
NAPA-SONOMA VINEYARD GROUP, INC


 
Exhibit L-346

--------------------------------------------------------------------------------

 


019-4762143-009
CHASE BANK
 
019-7015731-002
NAPA-SONOMA VINEYARD GROUP, INC
019-4762143-010
CHASE BANK
 
019-7015744-001
PARLIAMENT PRODUCTIONS, INC.
019-4762143-011
CHASE BANK
 
019-7015774-000
KITCHEN BATH & CABINETS, INC.
019-4762143-012
CHASE BANK
 
019-7015788-900
MOUNTAIN TOP WOOD PRODUCTS
019-4762143-013
CHASE BANK
 
019-7015980-001
WALLS BY MCKINLEY, INC.
019-4762143-014
CHASE BANK
 
019-7015987-001
H.A. PIMENTAL TRUCKING
019-4762143-016
CHASE BANK
 
019-7015996-001
ASPEN DEVELOPMENT
019-4762143-019
CHASE BANK
 
019-7016031-000
ALL VEND SALES & SERVICE, INC.
019-4762143-020
CHASE BANK
 
019-7016052-001
DON RUSSELL CONSTRUCTION CO.
019-4762143-021
CHASE BANK
 
019-7016112-000
TOURS OF THE SOUTHWEST, A PARTNERSHIP
019-4762143-023
CHASE BANK
 
019-7016113-001
SPECTRUM PRODUCTIONS, INC
019-4762143-025
CHASE BANK
 
019-7016150-002
AMERICAN CANCER SOCIETY, HIGH PLAINS DIV
019-4762143-027
CHASE BANK
 
019-7016150-901
AMERICAN CANCER SOCIETY, HIGH PLAINS DIV
019-4762143-028
CHASE BANK
 
019-7016160-901
ONSITE WASTEWATER TECHNOLOGIES, LLC
019-4762143-029
CHASE BANK
 
019-7016172-000
J.D. ROY EXCAVATING, INC.
019-4762144-001
ARCHDIOCESE OF NEW YORK
 
019-7016209-901
A GOMEZ TRUCKING
019-4762146-001
COLONY INSURANCE COMPANY
 
019-7016294-001
SURGICAL INSTRUMENT MANUFACTURERS, INC.
019-4762149-001
SOONER TANK LLC
 
019-7016295-000
ARTIC TRUCKING SERVICES, INC.
019-4762155-001
UNITED WAY OF MORGAN COUNTY
 
019-7016314-001
FINISHING TOUCH PAINTING, INC.
019-4762158-001
GREAT SOUTH BAY FAMILY
 
019-7016419-000
COURTHOUSE ATHLETIC CLUB
019-4762159-001
RJ ZEMAN TOOL & MANUFACTURING
 
019-7016463-000
RELIABLE PAVING COMPANY
019-4762159-002
RJ ZEMAN TOOL & MANUFACTURING
 
019-7016468-002
VISI-TRAK WORLDWIDE, LLC
019-4762161-001
CLM EQUIPMENT CO INC
 
019-7016538-001
CARNICERIA LA MACARENA
019-4762163-001
JOHNSTONE SUPPLY OF OKLAHOMA
 
019-7016566-001
HEARTMATH, LLC
019-4762164-001
RDD ASSOCIATES LLC
 
019-7016575-000
BY DESIGN FLOOR COVERING
019-4762165-001
FLASH CLINIC INC
 
019-7016587-000
METROPOLITAN LLC
019-4762167-001
EMD CHEMICALS INC
 
019-7016617-000
FEATHER PRINTING SERVICES, INC.
019-4762167-002
EMD CHEMICALS INC
 
019-7016632-000
AMERICA DIRECT, INC.
019-4762167-003
EMD CHEMICALS INC
 
019-7016649-002
DIAGNOSTIC OUTPATIENT CENTERS OF OCALA,
019-4762169-001
JIMENEZ & CO INC
 
019-7016679-000
TOTAL ECLIPSE TANNING STUDIO, INC.
019-4762171-001
WEISBROD RANDY
 
019-7016730-000
APOGEE WASTE LLC
019-4762174-001
WOODHAVEN PARTNERS LLP
 
019-7016778-000
INNOVATIVE CERAMICS, INC.
019-4762178-001
COASTAL BEND ALCOHOL AND DRUG
 
019-7016787-000
MUSCAT AUTO BODY
019-4762181-001
BOUGHTON TOM
 
019-7016805-000
SBARRO RESTAURANT
019-4762182-001
FX SPORT TRUCKS INC
 
019-7016831-000
RJB EQUIPMENT, INC.
019-4762183-001
LIFE PUBLICATIONS INC
 
019-7016848-000
THE JET KING, INC.
019-4762185-001
LINDBERG ELISABETH
 
019-7016867-901
FORTIS COMMUNICATIONS INC.
019-4762186-001
CROTHALL SERVICES GROUP INC
 
019-7016876-000
BJD ENTERPRISES, INC.
019-4762190-001
U S I INSURANCE
 
019-7016880-901
PRINT TEK PRINTING
019-4762191-001
AMERICAN COACH LINES OF MIAMI
 
019-7016902-000
RODOLFO GUTIERREZ
019-4762193-001
OCCUPATIONAL TRAINING CENTER
 
019-7016925-000
CRENSHAW PLUMBING, LLC
019-4762196-001
CINCINNATI CHILDRENS PLANNING
 
019-7016926-000
GIOVANELLI EXCAVATING, INC.
019-4762199-001
MCNEIL MICHAEL L DDS
 
019-7017006-000
STEALTH CONSTRUCTION INCORPORATED
019-4762200-001
HANOVER INSURANCE
 
019-7017101-901
COPY POST PRINTING
019-4762201-001
DEJESUS CHIROPRACTIC CENTER PA
 
019-7017111-000
GORDON LAND AND CATTLE
019-4762203-001
WELCOME FUNDS INC
 
019-7017119-000
JMG MAPLEWOOD TREE & LANDSCAPE SERVICE,
019-4762204-001
CANYON STATE OIL INC
 
019-7017166-000
HEART WOOD CABINETS
019-4762204-002
CANYON STATE OIL INC
 
019-7017174-001
KASSIR IMPORT-EXPORT CO., INC.
019-4762207-001
WRIGHTS ENTERPRISES
 
019-7017189-001
NICK'S AUTO ELECTRIC, INC.
019-4762209-001
NORTH EASTERN TREE SERVICE INC
 
019-7017191-000
TWO BROTHERS TRANSPORT & SOD SERVICE, IN
019-4762213-001
SOUTHERN WINE & SPIRITS OF NEW
 
019-7017248-000
LABRIOLA MASONRY, INC.
019-4762213-002
SOUTHERN WINE & SPIRITS OF NEW
 
019-7017258-000
MR. MIAMI BOTTLES, INC.
019-4762215-001
MASSEY CLARK FISCHER INC
 
019-7017294-000
CAMPOS AUTO BODY & TOWING, INC.
019-4762218-001
COMCAST CABLEVISION OF INDIANA
 
019-7017308-001
CLINICAL LABORATORY MANAGEMENT, INC.


 
Exhibit L-347

--------------------------------------------------------------------------------

 


019-4762219-001
BRONX WORKS INC
 
019-7017336-001
OAKHILL DAIRY
019-4762220-001
EAST HAVEN CHURCH
 
019-7017360-000
JD SPRAY, INC.
019-4762222-001
ON TARGET MEDIA LLC
 
019-7017365-001
RELIABLE DELIVERY SERVICE, INC.
019-4762222-002
ON TARGET MEDIA LLC
 
019-7017374-000
BRADSHAW FINISHERS, LLC
019-4762223-001
JG TRADING INC
 
019-7017375-001
BLAZER COMMUNICATIONS
019-4762225-001
HALE HOUSE CENTER INC
 
019-7017375-002
JEWISH LIFE RADIO AND TELEVISION NETWORK
019-4762225-002
HALE HOUSE CENTER INC
 
019-7017379-000
GAPTEK INC.
019-4762226-001
T & A TOOL AND MOLDING INC
 
019-7017380-000
STONE TOP, INC.
019-4762231-001
AMERICAN LEGION INSTITUTE OF
 
019-7017396-000
GARY'S TAX SERVICE, INC.
019-4762232-001
CLIFTON PARK BAPTIST CHURCH
 
019-7017402-000
MOLDED FOAM PRODUCTS
019-4762240-001
HAAS CABINET CO INC
 
019-7017410-000
CALIFORNIA SUN CENTERS, INC.
019-4762241-001
WOCKHARDT USA INC
 
019-7017415-000
ENTERPRISE TREE SERVICE & EXCAVATING INC
019-4762248-001
ENCARGO EXPORT CORPORATION
 
019-7017450-000
VAN DER HEYDEN VINEYARDS
019-4762253-001
FIREMANS FUND INSURANCE
 
019-7017458-000
EXCEL HEALTH ENTERPRISES INCORPORATED
019-4762256-001
GARCES & GRABLER PC
 
019-7017474-000
KTK CONSTRUCTION
019-4762256-002
GARCES & GRABLER PC
 
019-7017509-000
MATTSON'S LAWN & GARDEN, INC.
019-4762256-003
GARCES & GRABLER PC
 
019-7017511-001
SOUTHERN JET CENTER, L.L.C.
019-4762256-004
GARCES & GRABLER PC
 
019-7017526-000
KEVIN COOMER PALLET
019-4762256-005
GARCES & GRABLER PC
 
019-7017530-000
CALEF MACHINE TOOL REBUILDING, INC.
019-4762258-001
PAGE ANNA
 
019-7017531-000
IXORA, LTD.
019-4762259-001
ALLAN BAKER INC
 
019-7017534-000
NOGGINS HAIR DESIGN
019-4762261-001
ENVIRONMENTAL INSURANCE
 
019-7017536-000
AMBERJACK SANITATION, INC.
019-4762264-001
YASRAJ ENTERPRISES INC
 
019-7017548-000
JORDAN CONSTRUCTION, INC.
019-4762265-001
COLOMBIAN AMERICAN CHAMBER OF
 
019-7017561-000
PACIFIC CONCRETE PUMPING, INC.
019-4762266-001
GEORGETOWN PHYSICAL THERAPY
 
019-7017592-000
ACCUFAB, INC.
019-4762267-002
R L RAUSCH AGENCY INC & DENNIS EVCHICH A
 
019-7017633-000
AIRETIGHT MEDIA, INC.
019-4762269-001
RITE TRACK EQUIPMENT SERVICES
 
019-7017635-000
ALCO TECH, INC.
019-4762272-001
FALKIN ASSOCIATES INC
 
019-7017644-001
MILBURNS FOODS SAVE ALOT
019-4762276-001
STRYKER ORTHOPAEDICS
 
019-7017648-000
SILVER STATE STEEL GROUP, INC.
019-4762278-001
MUSKINGUM COUNTY CONVENTION
 
019-7017678-001
MAUI CUSTOM WOODWORKS, INC.
019-4762280-001
CORPORATE CARE BUILDING
 
019-7017683-000
THE JET KING, INC.
019-4762283-001
DENTCARE INC
 
019-7017685-000
CAMPBELL PRINTING, INC.
019-4762290-001
CAMPBELL COUNTY SENIOR
 
019-7017697-000
PHOTO COMMUNICATIONS, INC
019-4762296-001
MAGNETIC METALS CORPORATION
 
019-7017698-000
ULTIMATE PRINT SOURCE. INC.
019-4762296-002
MAGNETIC METALS CORPORATION
 
019-7017705-001
SCHNOEBELEN, INC.
019-4762296-003
MAGNETIC METALS CORPORATION
 
019-7017705-002
SCHNOEBELEN, INC.
019-4762301-001
MAURY DEBORAH F ATTY AT LAW
 
019-7017711-000
FRED ACKLIN TRUCKING, LLC
019-4762304-001
LAUDERDALE COUNTY BOARD OF EDU
 
019-7017715-000
SKYLINE AUTO SERVICES
019-4762306-002
SCOTTSDALE SHADOWS INC
 
019-7017721-000
PCB SOLUTIONS, INC.
019-4762308-001
GLASS WRECKER SERVICE INC
 
019-7017739-000
INNOVATIVE CERAMICS, INC.
019-4762310-001
UNITED FOOD & COMMERCIAL
 
019-7017755-000
FOREVER CONSTRUCTION X, LTD
019-4762312-001
NICAVIDS BAKERY & CAFE INC
 
019-7017755-001
FOREVER CONSTRUCTION X, LTD.
019-4762314-001
LIEBERT GLOBAL SERVICES INC
 
019-7017764-000
MIDTOWN FITNESS CENTER
019-4762315-001
DUNCO ROCK & GRAVEL INC
 
019-7017770-000
MR C'S USED CARS INC
019-4762318-001
M L I INC
 
019-7017786-000
TRANSFORMATIONS, INC.
019-4762320-001
STOOPS AUTOMOTIVE GROUP INC
 
019-7017801-000
LOWCOUNTRY TRANSPORT LLC
019-4762324-001
MORGAN & POTTINGER PSC
 
019-7017807-000
ED THE TREEMAN, LLC
019-4762327-001
CONNER APICELLA ORTHODONTIC
 
019-7017815-000
PAR EXSALONCE SALON AND DAY SPA, LLC
019-4762329-001
GENIECO INC
 
019-7017816-000
DUNAWAY BROTHERS, INC.
019-4762330-001
R & R INSURANCE SERVICES INC
 
019-7017819-000
BILL OWENS TRUCKING INCORPORATED
019-4762333-001
QUALITY METAL FABRICATORS INC
 
019-7017821-000
PATRIOT CINEMAS, INC., THE
019-4762334-001
VIRGINIA BEACH EXECUTIVE SUITE
 
019-7017834-901
SHOW SOUND, INC.
019-4762335-001
SPRING CREEK CABLE INC
 
019-7017856-000
P.B. MACHINE COMPANY CO.
019-4762336-001
WEST SIDE TRACTOR SALES CO
 
019-7017863-000
RAMSEY ASPHALT
019-4762336-002
WEST SIDE TRACTOR SALES CO
 
019-7017866-000
AUTOMOTIVE STYLING CONCEPTS INC.
019-4762337-001
F W HONERKAMP CO INC
 
019-7017869-000
CLASSIC CARE TRANSPORTATION INC.
019-4762342-001
LEO CUSTOM CABINET DESIGN INC
 
019-7017879-000
SMITH MOTORWORKS, INC.


 
Exhibit L-348

--------------------------------------------------------------------------------

 


019-4762348-001
PARK HILL APARTMENTS INC
 
019-7017885-000
SHIRLEY'S BEAUTY IMAGE
019-4762350-004
MICROCAST TECHNOLOGIES INC
 
019-7017892-000
WLOK RADIO
019-4762351-001
LEGENDS APARTMENT HOMES
 
019-7017898-000
THE DAVIS COMPANIES, INC.
019-4762355-001
LINEN USA HOME DECORATION
 
019-7017901-000
MEDALIST, INC.
019-4762356-001
BROWN & FORTUNATO P C
 
019-7017916-000
G.J'S SECURITY
019-4762357-001
AMERICAN EQUIPMENT & TRAILER
 
019-7017919-000
PILOT KNOB OASIS
019-4762357-002
AMERICAN EQUIPMENT & TRAILER
 
019-7017925-000
FLP INC
019-4762359-001
FULTON DEKALB HOSPITAL
 
019-7017940-000
CATHEDRAL CITY CAR WASH
019-4762359-002
FULTON DEKALB HOSPITAL
 
019-7017947-000
DAWSON ENTERPRISES, INC.
019-4762359-003
FULTON DEKALB HOSPITAL
 
019-7017954-000
DIVISION AVENUE CATERERS, INC.
019-4762361-001
DICK MICHAEL R
 
019-7017956-001
PUMP DR., LLC
019-4762362-001
ARKANSAS NEUROLOGY & EPILEPSY
 
019-7017959-000
AFFINITY ENTERTAINMENT GROUP, INC.
019-4762363-001
CENTRAL COMMUNITY CHURCH
 
019-7017978-000
LIFT PARTS & SERVICES OF DELMARVA
019-4762366-001
ADAPTIVE PLANNING INC
 
019-7017978-001
LIFT PARTS SERVICES OF DELMARVA
019-4762367-001
TRA REPAIR SHOP INC
 
019-7017982-000
MEDALIST, INC.
019-4762369-001
J D MINERALS
 
019-7017984-000
ZERO'S SUBS
019-4762369-002
J D MINERALS
 
019-7017989-000
MEDICAL PROFILES & ENGINEERING
019-4762372-001
J & H GRANITE INC
 
019-7018005-001
EURE EQUIPMENT RENTALS, INC.
019-4762373-001
COVENANT MANAGEMENT SYSTEMS LP
 
019-7018013-000
PAUL A. MADSEN, M.D., P.S.
019-4762375-001
NEUROLOGICAL REGIONAL
 
019-7018014-000
DRAKE, INC.
019-4762378-001
HUNT CONSTRUCTION GROUP INC
 
019-7018023-000
PRECISION TOOL & DIE
019-4762379-001
T & K PHYSICIAN ASSOCIATES LLC
 
019-7018030-000
CHAPARRAL WELDING & FABRICATION, INC.
019-4762380-001
LUCAS & HALL FUNERAL HOME INC
 
019-7018040-000
ELGIN CHARLES SALON
019-4762381-001
INDUSTRIAL HAND PHYSICAL
 
019-7018046-000
AMERICAN CELLULITE REDUCTION CENTER
019-4762382-001
UNIVERSAL MORTGAGE INC
 
019-7018048-000
ECO COLOR, INC.
019-4762393-001
CLUB SOURCE INC
 
019-7018050-000
MCCRARY AND SON'S, LLC
019-4762397-001
IGLESIA EVANGELICA AGAPE INC
 
019-7018057-000
TURO'S PASTA SHOP, INC.
019-4762398-001
CROWDERS CUSTOM CABINETS INC
 
019-7018065-000
XEROGRAPHIC COPY CENTER
019-4762399-001
GEORGIA LAWYERS INSURANCE
 
019-7018068-000
CAROUSEL SKATING CENTER
019-4762400-001
FRAGRANCE RESOURCES INC
 
019-7018070-000
LEFT SPOT CORP
019-4762402-001
METALTEK INTERNATIONAL
 
019-7018077-000
RESEARCH & ADVANCED METHODS INDUSTRIES,
019-4762403-001
HABITAT FOR HUMANITY
 
019-7018083-000
C.P.T. NUTRITION, INC.
019-4762404-001
HOUSING AUTHORITY OF FORT
 
019-7018085-000
M/RAD CORPORATION
019-4762405-001
GLOBAL STRATEGIES GROUP (NORTH AMERICA)I
 
019-7018086-000
MOVIE MOBILE, INC.
019-4762409-001
IMAGES JEWELERS INC
 
019-7018088-000
PHOENIX POWER SWEEP, INC.
019-4762411-001
NEW STRIDE PHYSICAL THERAPY
 
019-7018091-000
TGL ENVIRONMENTAL, INC.
019-4762411-002
NEW STRIDE PHYSICAL THERAPY
 
019-7018094-000
MCCRARY AND SON'S, LLC
019-4762411-003
NEW STRIDE PHYSICAL THERAPY
 
019-7018105-000
SATTIN AIR CONDITIONING & REFRIGERATION
019-4762415-001
EASTERN AMBULANCE INC
 
019-7018109-000
MEDLAR'S
019-4762416-001
HANSON PLACE CHILD DEVELOPMENT
 
019-7018112-000
CARRIAGE HILL CABINET CO.
019-4762417-001
WORLD FEDERALIST MOVEMENT
 
019-7018124-000
RE/MAX MIDWEST GROUP
019-4762420-001
BOGGUS MOTOR COMPANY
 
019-7018127-000
BERKOSKI ENTERPRISES, INC.
019-4762421-003
FARMERS UNION COOPERATIVE
 
019-7018136-000
BELL MOTORS, INC.
019-4762426-001
LA CLAIR ENTERPRISES INC
 
019-7018141-000
ACDI
019-4762427-001
ECRS LLC
 
019-7018145-000
EAGLE DESIGN GROUP, LLC
019-4762432-001
EASTON LEARNING ADVENTURES
 
019-7018152-000
MICHAEL'S SCREENING SERVICES
019-4762434-002
GREAT PLAINS PRINTING LLC
 
019-7018153-000
RAINBOW POWER & EXCAVATING INC.
019-4762438-001
HAMPTON INNS INC
 
019-7018157-000
SUMMERSET LANDSCAPE SERVICES
019-4762438-002
HAMPTON INNS INC
 
019-7018161-000
GOLDEN DOUGHNUT COMPANY
019-4762440-001
SEAL JET LLC
 
019-7018161-001
GOLDEN DOUGHNUTS ENTERPRISES, INC.
019-4762445-001
GREELEY AND HANSEN
 
019-7018171-000
LENCO EQUIPMENT CO., INC
019-4762447-199
SQUARE ONE ARMORING SERVICES CO.
 
019-7018185-000
SURFACE SOLUTION SPECIALISTS, LLC
019-4762450-001
NEW LIFE BAPTIST CHURCH
 
019-7018187-000
ESKRIDGE/LAZARUS REDLINE BUILDERS, INCOR
019-4762451-001
ASH ROBERT W
 
019-7018194-000
CLOVIS CONCRETE CO., INC. (N.S.L.)
019-4762457-001
SAN BENITO CONSOLIDATED
 
019-7018198-000
LAZY Q FISH RANCH, LLC
019-4762458-001
FAIRLAWN COMMUNITY CHRISTIAN
 
019-7018201-000
CHILOQUIN TOWING
019-4762459-001
VETERANS OF FOREIGN WARS DEPT
 
019-7018210-000
CALIFORNIA CLEANERS OF SANTA BARBARA, IN


 
Exhibit L-349

--------------------------------------------------------------------------------

 


019-4762461-001
POWELL TRACHTMAN LOGAN CARRLE
 
019-7018212-000
ALL STAR GYMNASTICS, LLC
019-4762462-001
PAOLI INC
 
019-7018215-902
MONMOUTH COUNTY EXCAVATING, INC.
019-4762463-001
UNITED CHURCH OF JAFFREY
 
019-7018216-000
STEVE'S AUTO SALES, A LIMITED LIABILITY
019-4762464-001
HEART CENTER OF LAKE COUNTY
 
019-7018220-000
VIDA CORPORATION
019-4762465-001
WEAR ME APPAREL CORP
 
019-7018221-001
WILCOX LANDSCAPING
019-4762465-002
WEAR ME APPAREL CORP
 
019-7018225-000
RANBURNE STEEL FABRICATION, INC.
019-4762465-003
WEAR ME APPAREL CORP
 
019-7018226-000
IXORA, LTD.
019-4762465-004
WEAR ME APPAREL CORP
 
019-7018229-000
CUTTING EDGE CUSTOM CABINETS, INC.
019-4762465-005
WEAR ME APPAREL CORP
 
019-7018234-000
RIVER SEPTIC
019-4762465-006
WEAR ME APPAREL CORP
 
019-7018244-000
HYDABURG CABLE TV INC.
019-4762465-007
WEAR ME APPAREL CORP
 
019-7018247-000
NCS DATACOM
019-4762465-008
WEAR ME APPAREL CORP
 
019-7018248-000
MORRIS CONCRETE CONSTRUCTION, INC.
019-4762465-009
WEAR ME APPAREL CORP
 
019-7018251-000
WE B FARM
019-4762466-001
D TWO SOLUTIONS INC
 
019-7018254-000
BIRCHFIELD ENTERPRISES, INC.
019-4762468-001
MOTOR CARRIER SAFETY
 
019-7018263-000
LEASA INDUSTRIES, CO., INC.
019-4762470-001
BIRMINGHAM TOLEDO INC
 
019-7018265-000
UPTOWN MARKET
019-4762473-001
LOURDES INDUSTRIES INC
 
019-7018268-000
QSI CUSTOM CABINETS, LP
019-4762476-001
FIRST OHIO LENDING INC
 
019-7018269-000
CALIFORNIA TAN
019-4762482-001
BAUMGART RITA
 
019-7018276-000
STEVE BOLIN CONSTRUCTION
019-4762483-001
FARM BUREAU INSURANCE
 
019-7018278-000
AMC OF WISCONSIN, INC.
019-4762484-001
M L BATH CO LTD
 
019-7018289-000
MEDONE HOME HEALTHCARE
019-4762485-001
UROLOGY CLINIC OF HOUSTON PA
 
019-7018291-000
PDQ ACCOUNTING SERVICES
019-4762486-001
T D T INC
 
019-7018293-000
O.P.M. AUCTIONS, LTD.
019-4762488-001
PRECISION PACKAGING INC
 
019-7018294-000
COMPLETE VESSEL CARE-AEROSPACE, INC.
019-4762493-002
ROCKWELL COLLINS INC
 
019-7018304-000
COMPUTERS R US
019-4762495-001
GREAT SOUTHERN ENTERPRISES
 
019-7018304-001
COMPUTERS R US
019-4762501-001
NEBRASKA EYE INSTITUTE
 
019-7018304-002
COMPUTERS R US
019-4762502-001
VANDERBILT DEVELOPMENTS INC
 
019-7018304-003
COMPUTERS R US
019-4762503-001
SOUTHLAND FORMING INC
 
019-7018311-000
A TOUCH OF CLASS LIMOUSINE
019-4762507-001
SERENITY CENTER FOR
 
019-7018317-000
O2 FITNESS
019-4762507-002
SERENITY CENTER FOR
 
019-7018322-000
CAPITAL CITY STUCCO, INC.
019-4762507-003
SERENITY CENTER FOR
 
019-7018329-000
MOMENCE PALLET CORPORATION
019-4762508-001
CATHOLIC CHARITIES OF THE
 
019-7018332-000
CHELINE DENTAL LAB
019-4762508-002
CATHOLIC CHARITIES OF THE
 
019-7018337-000
HUNDRED PALMS TUCSON LLC
019-4762508-003
CATHOLIC CHARITIES OF THE
 
019-7018340-000
GALAXY SWITCHGEAR INDUSTRIES LLC
019-4762508-004
CATHOLIC CHARITIES OF THE
 
019-7018341-000
ASAP GLASS
019-4762509-001
LIBERTY AUTO CITY INC
 
019-7018348-000
DYNAMIC CHROMIUM INDUSTRIES, INC
019-4762510-001
B SCREENED INC
 
019-7018349-000
MARVEL ABRASIVE PRODUCTS, INCORPORATED
019-4762512-001
WORKNET OCCUPATIONAL MEDICINE
 
019-7018352-000
MAACO COLLISION REPAIR & AUTO PAINTING
019-4762515-001
LINCOLN GLASS INC
 
019-7018355-000
HAWAII COLLISION CENTER
019-4762516-001
DOWNTOWN LITTLE SCHOOL
 
019-7018359-000
OMEGA INDUSTRIAL CONSTRACTORS INC.
019-4762519-001
INSTRUMENT AND VALVE SERVICES
 
019-7018364-000
SPECIALTY VEHICLES
019-4762520-001
SAINT PAULS EPISCOPAL CHURCH
 
019-7018369-000
E ROJAS LANDSCAPE INC
019-4762521-001
FAITH LUTHERAN CHURCH
 
019-7018382-000
GULF COAST CASING INC.
019-4762524-001
BLUE EAGLE EQUIPMENT INC
 
019-7018384-000
VIRGOSITY, INC.
019-4762527-001
YAGGY COLBY ASSOCIATES INC
 
019-7018385-000
CLEVELAND AUTO BODY
019-4762531-001
FULCRUM CONSTRUCTION LLC
 
019-7018389-000
ECONO LODGE
019-4762532-001
AMERICAN LIFE AND ACCIDENT
 
019-7018394-000
LEHMAN AG SERVICE, INC.
019-4762533-001
PRECISION ELECTRIC MOTOR
 
019-7018398-000
FULCRUM INTERNATIONAL, INC.
019-4762534-001
GERMAN GALLAGHER & MURTAUGH PC
 
019-7018401-000
SUNDAY'S TANNING RESORT, INC.
019-4762537-001
BESL TRANSFER CO THE
 
019-7018402-000
GREATER RALEIGH REFRIGERATION, INC.
019-4762537-002
BESL TRANSFER CO THE
 
019-7018404-000
J & J PERLMAN'S, INC.
019-4762545-001
WAYNE MOBILE GLASS & ALUMINUM
 
019-7018405-000
PRECISION CONCEPTS GROUP LLC
019-4762549-001
MEDICAL SPECIALISTS OF THE
 
019-7018405-001
PRECISION CONCEPTS GROUP LLC
019-4762550-001
MARTINSON MICA WOOD PRODUCTS
 
019-7018407-001
GATEWAY SONOGRAPHICS, INC.
019-4762551-001
LEO HOUSE FOR GERMAN CATHOLIC
 
019-7018410-000
JJ HAULING & DEMOLITION
019-4762552-001
JOHN P FUREY COMPANY
 
019-7018416-000
A/C ELECTRIC SERVICE OF SOUTHWEST FLORID


 
Exhibit L-350

--------------------------------------------------------------------------------

 


019-4762553-001
MILLER DESIGN RESOURCES INC
 
019-7018431-000
ONE STOP RECYCLING
019-4762554-001
TRAVEL GEMS INC
 
019-7018432-000
BAILEY TOOL & MANUFACTURING COMPANY
019-4762557-001
COMMUNITY STATE BANK
 
019-7018433-000
TWO V PIZZERIA, INC.
019-4762557-002
COMMUNITY STATE BANK
 
019-7018437-000
PINNACLE PEAK GENERAL STORE
019-4762559-001
TRUSTED MANUFACTURING INC
 
019-7018438-000
F SQUARED LABORATORIES
019-4762560-001
ORANGETOWN ORTHOPEDICS AND
 
019-7018439-000
FINGER LAKES REFUSE DISPOSAL, INC.
019-4762562-001
MANE USA
 
019-7018447-000
AMERICAN STEEL PROCESSING CO.
019-4762564-001
SELF ENRICHMENT CENTER INC
 
019-7018448-000
DCMM INC
019-4762571-001
ST MARGARETS EPISCOPAL CHURCH
 
019-7018450-000
AUTO SPORT TECHNOLOGY GROUP, INC.
019-4762574-002
EVANGELICAL TEMPLE ASSEMBLY OF GOD CHURC
 
019-7018460-000
KLT TRANS, INC.
019-4762581-001
COMMISSION ON GRADS OF FOREIGN
 
019-7018462-000
ADVERTISING INNOVATIONS
019-4762586-001
RITE AID OF ALABAMA INC
 
019-7018465-000
DE SOTO FUELS, INC.
019-4762589-001
BLACK GOULD & ASSOCIATES INC
 
019-7018471-000
VALASEK TRUCKING, LLC
019-4762589-002
BLACK GOULD & ASSOCIATES INC
 
019-7018478-000
HEALTHY HABITS
019-4762589-003
BLACK GOULD & ASSOCIATES INC
 
019-7018479-000
SPAINHOWER DENTAL CARE
019-4762592-001
MIZKAN AMERICAS INC
 
019-7018487-000
VITAL LINK INCORPORATED
019-4762592-002
MIZKAN AMERICAS INC
 
019-7018493-000
ESKRIDGE/LAZARUS REDLINE BUILDERS, INCOR
019-4762595-005
NATIONAL CITY BANK OF THE
 
019-7018494-000
ROGER EXCAVATING
019-4762595-006
NATIONAL CITY BANK OF THE
 
019-7018509-000
RICHARD JACKSON ENTERPRISES, LLC
019-4762595-010
NATIONAL CITY BANK OF THE
 
019-7018520-000
J & D ELECTRICAL CONTRACTORS, INC.
019-4762597-001
HOMECHEK REAL ESTATE SERVICES
 
019-7018525-000
THE BUMPER SHOP, INC.
019-4762600-001
AOTCO METAL FINISHING CO
 
019-7018530-000
CHET JOBE TRUCKING
019-4762607-002
SULLIVAN COUNTY OF
 
019-7018534-000
PRO SYSTEMS EVENT TECHNOLOGY SOLUTIONS L
019-4762610-001
ESTES EQUIPMENT CO INC
 
019-7018541-000
SKIN SENSE, INC.
019-4762611-001
CAMPBELL DAVID
 
019-7018549-000
AUSTEN ELECTRIC, INC.
019-4762616-001
WIEGENSTEIN & ASSOCIATES, LLC
 
019-7018550-000
MEXICANTOWN BAKERY, INC.
019-4762618-001
ADVENT INTERNATIONAL
 
019-7018551-000
621 DOWNTOWN
019-4762619-002
E & R TOWING & GARAGE INC
 
019-7018553-000
FITNESS 2000
019-4762620-001
FMT GRAND INC
 
019-7018564-000
OKELBERRY TRUCKING, L.C.
019-4762622-001
ELLIOT L ATKINS ED D PA
 
019-7018573-000
FOX LAKE POWER PRODUCTS
019-4762623-001
COHEN STEVE
 
019-7018576-000
BRADROCK MOLDING, INC.
019-4762625-001
ROTHMAN INSTITUTE
 
019-7018577-000
H.T.M. CONTRACTORS INC.
019-4762626-001
WIKO USA INC
 
019-7018581-000
HIRSCHS SPECIALTY MEATS
019-4762627-001
THEATRICAL PROTECTIVE UNION
 
019-7018582-000
FURLONG ASSOCIATES, LTD.
019-4762629-001
211 PALM BEACH TREASURE COAST INC
 
019-7018589-000
INTERFACING COMPANY OF TEXAS
019-4762643-001
WESLACO AREA CHAMBER OF
 
019-7018593-000
COMTEC SYSTEMS, INC.
019-4762647-001
EFFNER FINACIAL GROUP INC
 
019-7018595-000
CONSUMER ADJUSTMENT COMPANY, INC.
019-4762648-001
DAVID W GNEGY DMD PC
 
019-7018597-000
B & D PRECISION WELD
019-4762648-002
DAVID W GNEGY DMD PC
 
019-7018599-001
J. VALLES TRUCKING
019-4762650-001
AMERICAN WORLD FORWARDERS INC
 
019-7018608-000
MARBLELIFE OF HOUSTON
019-4762658-001
WAGEWORKS INC
 
019-7018611-000
WINE COUNTRY MOTORS
019-4762660-001
THERMO PLASTIC TECH INC
 
019-7018617-000
KENDALL SIGNS COMPANY
019-4762662-001
COM PAK SERVICES INC
 
019-7018619-000
THUNDERBIRD LANES
019-4762663-001
SAN FELIPE COUNTRY CLUB
 
019-7018621-000
PRO FORCE INVESTIGATIONS AND SECURITY SE
019-4762664-001
OAKLAND VETERINARY REFERAL
 
019-7018623-000
WILKINS TRUCKING, INC.
019-4762665-001
ROY BEARDSLEY WILLIAMS &
 
019-7018629-000
THE PRINT SHOP
019-4762666-001
BREWER CITY OF
 
019-7018630-000
IWANSKI MACHINING
019-4762670-001
CHUNG INSTITUTE OF INTEGRATIVE
 
019-7018631-000
SOLID GROUND SERVICES, INC.
019-4762672-001
CUMBERLAND MUTUAL FIRE
 
019-7018632-000
M5 NETWORKS, INC.
019-4762673-001
VOESTALPINE USA CORP
 
019-7018638-000
SIERRA PROPANE, INC.
019-4762674-001
CLEARFIELD GABER KOFSKY &
 
019-7018645-000
LAARHOVEN DESIGN, INC.
019-4762679-001
PROFESSIONAL PLASTICS INC
 
019-7018646-000
BLUE SEPTIC TANK SERVICE, INC.
019-4762680-001
PRICE MODERN LLC
 
019-7018651-000
STATEWIDE ENVIRONMENTAL SERVICES, INC.
019-4762681-001
SALIN BANK & TRUST CO INC
 
019-7018655-000
GRAPHIC TECHNOLOGY OF ORLANDO, INC.
019-4762683-001
ARMOUR MICHAEL
 
019-7018657-000
BAY AREA HIGH REACH, INC.


 
Exhibit L-351

--------------------------------------------------------------------------------

 


019-4762684-001
NEW ENGLAND HEALTH SEARCH INC
 
019-7018658-000
VALUEPRINT, INC.
019-4762685-001
SCI PORT DISCOVERY CENTER
 
019-7018659-000
OLYMPIC DINER
019-4762686-001
BELLE MEADOWS BAPTIST CHURCH
 
019-7018660-000
BRATT, INC.
019-4762689-001
BUCHANAN SERVICES INC
 
019-7018665-000
PROFESSIONAL COMMUNICATIONS
019-4762690-001
E PROPERTY TAX INC
 
019-7018666-000
CRAVINGS
019-4762693-001
EL PASO DAY SURGERY
 
019-7018668-000
GTI LANDSCAPING
019-4762694-001
CAROLINA FIRST BANK
 
019-7018671-000
ALLISON LANDSCAPING, INC.
019-4762702-001
CIRCULATION DEVELOPMENT INC
 
019-7018677-000
AYALA AND SON TRUCKING
019-4762704-001
MILONE JEFFREY A
 
019-7018682-000
WATERFRONT CONSTRUCTION, INC.
019-4762706-001
DOWNING FRYE REALTY
 
019-7018686-901
SD STONE FACTORY INC
019-4762707-001
UNITED WAY OF COASTAL BEND
 
019-7018691-000
GREENTREE COUNTRY CLUB, INC.
019-4762708-001
GLOBAL DISTRIBUTORS INC
 
019-7018692-000
FOX ENTERPRISES, INC. AND FOX WASH SYSTE
019-4762709-001
RIVER STOP LLC
 
019-7018693-000
RIVER SEPTIC
019-4762712-001
WILSON J M CORPORATION
 
019-7018694-000
SANTA MARIA MASONRY
019-4762714-001
ROBERTS MACHINE SHOP INC
 
019-7018700-000
TIGER MOBILE MIX CONCRETE, INC.
019-4762715-001
P2K PRINTING LLC
 
019-7018705-000
MY MECHANIC @ ATASCOCITA, LTD.
019-4762715-002
P2K PRINTING LLC
 
019-7018708-000
KELLY GRIFFIN AND DAUGHTERS
019-4762717-001
AMERIPRISE FIANCIAL SERVICES I
 
019-7018710-000
LLYWELYN'S PUB, L.L.C.
019-4762717-002
AMERIPRISE FIANCIAL SERVICES I
 
019-7018712-000
B & B TOWING & RECOVERY LLC
019-4762717-005
AMERIPRISE FIANCIAL SERVICES I
 
019-7018715-000
JARGON SIX DESIGNS
019-4762717-006
AMERIPRISE FIANCIAL SERVICES I
 
019-7018717-000
ACTION LIMOUSINE SERVICE, LLC
019-4762721-001
DWYER DIANE
 
019-7018722-000
HAINES SANITATION, INC
019-4762722-004
CALIPER LIFE SCIENCES INC
 
019-7018723-000
KNIGHT BUILDING SYSTEMS
019-4762723-001
FOUR FORTY ONE ANIMAL HOSPITAL
 
019-7018726-000
RUSH GRAPHIX, LTD.
019-4762732-001
REX BYERS HEATING & COOLING
 
019-7018733-000
BEE AUTO AND TRUCK REPAIR
019-4762732-002
REX BYERS HEATING & COOLING
 
019-7018734-000
ESPARANZA MARKET
019-4762738-001
ATLANTIS MARINE WORLD LLC
 
019-7018735-000
UNDERGROUND PRINTING
019-4762743-001
ADVANTAGE INKS & COATINGS INC
 
019-7018737-000
O'REILLY TRUCKING & EXCAVATION, LLC
019-4762746-001
MCINTYRE DOUGLAS MD
 
019-7018738-000
RICHIE'S REAL AMERICAN DINER
019-4762747-002
RHINELAND GRAIN CO INC
 
019-7018738-001
RICHIE'S REAL AMERICAN DINER
019-4762749-001
CORPORATE STRATEGIES INC
 
019-7018741-000
FANCY RIDGE WOOD PRODUCTS
019-4762751-001
GINTHER JEFFREY MD
 
019-7018742-000
ALMEGA ENVIRONMENTAL & TECHNICAL SERVICE
019-4762753-001
POTAMKIN CADILLAC HUMMER OF
 
019-7018745-000
HOLMES & SONS TRUCKING, INC.
019-4762753-002
POTAMKIN CADILLAC HUMMER OF
 
019-7018746-000
HERITAGE DISPOSAL, INC.
019-4762755-001
DIAGNOSTIC CARDIOLOGY GROUP
 
019-7018749-000
G & R TRUCKING CO
019-4762755-002
DIAGNOSTIC CARDIOLOGY GROUP
 
019-7018752-000
MIDWEST SCREW PRODUCTS, INC.
019-4762757-001
R & S SERVICES INC
 
019-7018766-000
JOHN G. THOMAS & ASSOCIATES, INC.
019-4762757-002
R & S SERVICES INC
 
019-7018769-000
SBR SYSTEMS, INC.
019-4762761-002
IMPULSE MONITORING INC
 
019-7018774-000
DANCER LOGGING, INC.
019-4762764-001
GLAXOSMITHKLINE SERVICES PLC
 
019-7018776-000
NEW LANE LOGISTICS INC
019-4762767-001
BALLARD SPAHR ANDREWS &
 
019-7018782-001
RSG/AAMES SECURITY INC.
019-4762767-002
BALLARD SPAHR ANDREWS &
 
019-7018786-000
T C L CONSTRUCTION ENTERPRISES, INC.
019-4762770-001
TRICORE INTERACTIVE INC
 
019-7018788-000
MICHAEL'S GREEK VILLAGE
019-4762771-001
CTECU
 
019-7018790-000
GREENTREE COUNTRY CLUB, INC.
019-4762772-001
HEIFER PROJECT INTERNATIONAL
 
019-7018793-000
DICK'S TOWING SERVICE, INC.
019-4762772-002
HEIFER PROJECT INTERNATIONAL
 
019-7018802-000
SAFETY FIRST MANAGEMENT GROUP, INC.
019-4762773-001
ADVENT CAPITAL MANAGEMENT INC
 
019-7018804-000
WAVE HOUSE SAN DIEGO, LLC
019-4762774-001
1000 CONDOMINIUM ASSOCIATION
 
019-7018806-000
BENCHMARK FABRICATING, LLC
019-4762776-001
AMERICAN CANCER SOCIETY
 
019-7018808-000
PICCOLO GOURMET
019-4762777-001
ELMHURST COMMUNITY UNIT SCHOOL
 
019-7018809-000
WEST PICO FOODS, INC.
019-4762780-001
LANAC TECHNOLOGY CORPORATION
 
019-7018811-000
CITYGATE ASSOCIATES, LLC
019-4762786-001
STAP INC
 
019-7018812-000
ALL AMERICAN CARPET CLEANING
019-4762788-001
VISION FIRST EYE CENTER INC
 
019-7018825-000
GREENAMYRE RENTALS, INC.
019-4762790-001
CAPITAL CARDIOVASCULAR
 
019-7018826-000
MICHAEL ANTHONY RANGEL, PROFESSIONAL CHI
019-4762791-001
SOILS & STRUCTURES INC
 
019-7018829-000
EDWARD R. BERMUDEZ, M.D., P.A.
019-4762793-001
SUN VALLEY SUPPLY INC
 
019-7018842-000
POLYMER SCIENCES INC
019-4762797-001
RUSHIN UPHOLSTERY SUPPLY INC
 
019-7018845-000
RICHWELL GROUP, INC.


 
Exhibit L-352

--------------------------------------------------------------------------------

 


019-4762798-001
BIG JOHNS BUILDING & HOME
 
019-7018846-000
BEST CLOTHING, INC.
019-4762803-001
KNOXVILLE PEDIATRIC ASSOCIATES
 
019-7018847-000
PONDEROSA AUTO DISMANTLING & TOWING
019-4762803-002
KNOXVILLE PEDIATRIC ASSOCIATES
 
019-7018852-000
GULL INDUSTRIES, INC.
019-4762805-001
MEYER KURT A
 
019-7018853-000
ULTRA LANDSCAPING
019-4762806-001
ARONSON ASPHALT
 
019-7018859-000
LAMB FUELS, INC.
019-4762807-001
LUMAS AIR INC
 
019-7018862-000
PARK PLASTICS PRODUCTS
019-4762808-001
APACHE JUNCTION PEDIATRICS LLC
 
019-7018865-000
DEMOCON CONTAINER SERVICES, LLC
019-4762808-002
APACHE JUNCTION PEDIATRICS LLC
 
019-7018868-000
NAVARRO'S TRUCKING
019-4762810-001
KINGLEY INSTITUTE LLC
 
019-7018878-000
WINDY TREE, INC.
019-4762813-001
HICKORY CREEK NURSERY INC
 
019-7018881-000
WINDY TREE, INC.
019-4762813-002
HICKORY CREEK NURSERY INC
 
019-7018883-000
F.W. CARDOZO CONCRETE, INC.
019-4762814-001
NEW GLOUCESTER TOWN OF
 
019-7018884-000
GORGANO BUILDERS, INC.
019-4762815-001
FRANK H RUDESEAL MD PC
 
019-7018886-000
ROHOBOTH TRANSPORTATION INC
019-4762817-001
GREGORY NICKEY CO LLC
 
019-7018888-000
ANOMALOUS PARADIGM, LLC
019-4762819-001
FRIEND TIRE COMPANY
 
019-7018892-000
LEWIS REFUSE AND HAULING
019-4762820-002
DWW AZ INC
 
019-7018896-901
VERIQIK
019-4762822-007
NJVC LLC
 
019-7018899-000
WILLIAMSON TRASH REMOVAL
019-4762823-001
POLLOCK INVESTMENTS INC
 
019-7018900-000
JADE HOUSE & ROOM EUPHORIA
019-4762824-001
BROOKFIELD SCHOOLS
 
019-7018905-000
C. J. FABRICATION COMPANY, INC.
019-4762824-002
BROOKFIELD SCHOOLS
 
019-7018906-000
ACTION GROUP, LLC
019-4762826-001
LANGAN ENGINEERING &
 
019-7018907-000
DIRECT MOTION, INC.
019-4762828-002
BB&T CORPORATION
 
019-7018910-000
MEADOWS FAMILY CHIROPRACTIC INC
019-4762828-003
BB&T CORPORATION
 
019-7018912-901
GREENVILLE VAULT COMPANY
019-4762828-004
BB&T CORPORATION
 
019-7018921-000
SHIRHAR FARMS, INC.
019-4762828-006
BB&T CORPORATION
 
019-7018923-000
NORTHERN PLAINS CONSTRUCTION
019-4762829-001
SHADOW MOUNTAIN REAL ESTATE
 
019-7018927-000
BETO, INC.
019-4762833-001
WISCONSIN YOUTH COMPANY INC
 
019-7018929-000
DYNAPUMP INC.
019-4762833-002
WISCONSIN YOUTH COMPANY INC
 
019-7018932-000
C & R MACHINE INC
019-4762837-001
CONNECTICUT ASTHMA & ALLERGY
 
019-7018935-000
PICKENS RENT-ALL, INC.
019-4762839-001
WOOLVERTON INVESTMENTS LLC
 
019-7018945-000
ABC LIMO
019-4762841-001
ANIMAL EMERGENCY CLINIC OF
 
019-7018969-000
TACKETT'S WATER
019-4762842-001
JCM ENTERPRISES INC
 
019-7018971-000
JULIANNE M VUKOVOJAC, IND
019-4762843-001
BEST METAL CORPORATION
 
019-7018977-000
KSI REALTY, LLC
019-4762846-001
HINMAN CO
 
019-7018979-000
LIMESTONE MEATHOUSE
019-4762851-001
AMERICAN HOMESTEAD MORTGAGE
 
019-7018981-000
CYBER.X.PRESS INC.
019-4762852-001
FRED GELLER ELECTRICAL CO INC
 
019-7018985-000
MORRIS ASSOCIATES, INC.
019-4762855-001
HENRY LEE WILLIS COMMUNITY
 
019-7018997-000
S E S PICNICS
019-4762859-001
SCIENTEL WIRELESS LLC
 
019-7019001-001
REGIONAL PEST MANAGEMENT, INC.
019-4762861-001
AMERICAN SOCIETY OF
 
019-7019006-000
TAFTA, INC.
019-4762863-001
M & M PALTECH INC
 
019-7019008-000
PLASTIC INDUSTRIES, INC.
019-4762864-001
RUNGE RICK
 
019-7019009-000
IN2CHANGE, INC.
019-4762873-001
HOLY FAMILY UNIVERSITY
 
019-7019011-000
AMNEAL PHARMACEUTICALS LLC
019-4762875-001
AIR PRODUCTS AND CHEMICALS INC
 
019-7019015-000
JER-CO INDUSTRIES, INC.
019-4762875-002
AIR PRODUCTS AND CHEMICALS INC
 
019-7019015-001
JER-CO INDUSTRIES, INC.
019-4762876-001
COMMUNITY COUNSELING &
 
019-7019021-000
EVERGREEN TREE SERVICE
019-4762879-001
CHURCH OF OUR SAVIOR INC
 
019-7019022-000
A BAKERY VENTURE GROUP
019-4762882-001
IMPAXX PHARMACEUTICAL
 
019-7019030-000
SARBER'S CAMERAS
019-4762885-001
AMERICAN LIBA INC
 
019-7019035-000
WHITE WOLF TRUCKING & EXCAVATING
019-4762886-001
DIFEO HYUNDAI INC
 
019-7019036-000
HEART & SOUL ORGANICS, LLC ANDHEART & SO
019-4762888-002
THERAPY ONE INC
 
019-7019040-000
TEAMFITNESS LLC
019-4762890-001
AMERICAN DRILLING OF ALABAMA
 
019-7019045-000
PACER FUELS LLC
019-4762892-001
AIRCRAFT TECHNICIAN
 
019-7019046-000
SPADE BROTHERS, INC.
019-4762894-001
VAZDA VIDEO STUDIOS INC
 
019-7019048-000
BISTRO 33
019-4762895-001
FELD HYDE WERTHEINER BRYANT
 
019-7019049-000
ARDEO ON MAIN
019-4762897-001
BOBBY L HOWLETT JR ATTORNEY
 
019-7019050-002
PRO AUTOMOTIVE OILFIELD SERVICES, INC.
019-4762899-001
CAL TEK 2000 INC
 
019-7019051-000
BIG RED HOT OIL SERVICE II, INC. AND BIG
019-4762901-001
JOHNSON ENERGY INC
 
019-7019055-000
DAYS INN
019-4762902-001
L P GAS SERVICE INC
 
019-7019057-000
MOE'S SOUTHWEST GRILL


 
Exhibit L-353

--------------------------------------------------------------------------------

 


019-4762905-001
AMERICAN HERMETICS OF MIAMI
 
019-7019062-000
D&D DISPOSAL
019-4762911-001
DAVELEN INC
 
019-7019064-000
AMERICAN EAGLE TRADING CORP.
019-4762917-001
DYNA LIFT INC
 
019-7019065-000
ASTRO CUSTOM INJECTION MOLDING, INC.
019-4762918-001
TEGHTMEYER ACE HARDWARE
 
019-7019072-000
ABCO RECYCLING & DOCUMENT DESTRUCTION SE
019-4762919-001
MAILCOUPS INC
 
019-7019077-000
HENSON WASTE DISPOSAL
019-4762921-001
ALTERNATIVE CARE PROVIDERS INC
 
019-7019080-000
G & M DISPOSAL, INC.
019-4762922-001
SAFETY TRAINING SERVICES INC
 
019-7019089-000
CONNECTICUT SOLID SURFACE, LLC
019-4762925-001
JAMES L MCINTURF INSURANCE
 
019-7019094-000
KY-KO ENTERPRISES, INC.
019-4762929-001
EDWARDS CHEVROLET EAST INC
 
019-7019096-000
JOE LONGHINI'S DRAIN SERVICE
019-4762929-002
EDWARDS CHEVROLET EAST INC
 
019-7019097-000
FARMER JON'S JONS
019-4762929-003
EDWARDS CHEVROLET EAST INC
 
019-7019097-001
FARMER JON'S JONS
019-4762929-004
EDWARDS CHEVROLET EAST INC
 
019-7019099-000
THREE AMIGOS LIGHTING, INC.
019-4762931-001
A1 FREEMAN MOVING & STORAGE
 
019-7019103-000
A-Z TECH AUTOMOTIVE
019-4762931-002
A1 FREEMAN MOVING & STORAGE
 
019-7019106-000
AUDUBON FAMILY CHIROPRATIC
019-4762932-001
VANTAGE HEALTH SYSTEM INC
 
019-7019117-000
PRO TREE, INC.
019-4762933-001
TEGHTMEYER ACE HARDWARE INC
 
019-7019122-000
GET BACK TO HEALTH CHIROPRATIC
019-4762936-001
M & G TRANSPORT CO INC
 
019-7019123-000
WESTPORT MINIMART
019-4762938-001
FIBERCOTE INDUSTRIES INC
 
019-7019126-000
EUGENE POWER SWEEPING CO. INC.
019-4762944-001
CENTRAL BANK OF JEFFERSON
 
019-7019128-000
TOTALLY KIDS
019-4762944-002
CENTRAL BANK OF JEFFERSON
 
019-7019130-000
ADVANCED UNDERGROUND INSPECTION, LLC
019-4762944-003
CENTRAL BANK OF JEFFERSON
 
019-7019131-000
FILBIES, L.L.C.
019-4762945-001
FEROD MARQUEZ MD PA
 
019-7019132-000
GRANELLO BAKERY, INC.
019-4762946-001
PET CT IMAGING OF THE MAIN
 
019-7019133-000
CS PRECISION MACHINING LLC
019-4762947-001
ARTFUL FRAMER INC
 
019-7019137-000
A RAGS TO RICHES MOBILE DOG GROOMING
019-4762948-001
J & K FRAMERS LLC
 
019-7019140-000
ANTHONY VANARIA & SONS, INC.
019-4762949-001
PARKER AND ASSOCIATES PA INC
 
019-7019142-000
HYDABURG CABLE TV INC.
019-4762953-001
BARNES KEVIN
 
019-7019143-000
FLORES, SOBERO, AND YABAR DENTAL CORPORA
019-4762956-001
BADGE AGENCY INC
 
019-7019144-000
TRINITY GATE & DOOR CO.
019-4762957-001
NISHIKAWA STANDARD COMPANY
 
019-7019148-000
BUSTER'S OYSTER BAR & GRILL
019-4762959-001
K2 ENGINEERING
 
019-7019153-000
FLORES, SOBERO, AND YABAR DENTAL CORPORA
019-4762964-001
ENGLENDER SPER & DRASNIN MDS I
 
019-7019156-000
DENNYS RESTAURANT
019-4762967-001
AGUILERA JAIME R
 
019-7019157-000
WESTCOAST LITHO
019-4762968-001
EURO HOSPITALITY MANAGEMENT LL
 
019-7019159-000
JM COPIES, INCORPORATED
019-4762969-001
SYCAMORE FOOD EXPRESS INC
 
019-7019161-000
HART FARMS
019-4762972-001
KENTUCKY BANK
 
019-7019163-000
BEST WESTERN BONANZA INN
019-4762974-001
IMAGE SOURCE LLC
 
019-7019166-000
HOMEOWNERS RENTAL, LLC
019-4762977-001
FORT LAUDERDALE HARLEY
 
019-7019170-000
PLATOS CONEY ISLAND
019-4762979-001
HOSPI TEL MANUFACTURING
 
019-7019171-000
LIDAR SERVICES
019-4762980-001
POLLACK RALPH P
 
019-7019173-000
WHITTEN MANAGEMENT, INC.
019-4762983-001
DEKALB IMPLEMENT COMPANY
 
019-7019175-001
RIO GRANDE TRUCKING
019-4762987-001
LYNDON INSTITUTE INC
 
019-7019177-000
PUNJAB AUTOBODY
019-4762997-001
OMEGA SPINE REHAB SC
 
019-7019182-000
GLOW SALON
019-4762998-001
SHIPCO TRANSPORT INC
 
019-7019183-000
MCCONNELL CONSTRUCTION, INC.
019-4762999-001
DANCE SAINT LOUIS
 
019-7019187-000
QX NET
019-4763000-001
AULINO CARMEN A
 
019-7019196-000
THREE RIVERS CHEVRON
019-4763004-001
BRUCE JENSEN NURSERIES INC
 
019-7019197-000
LOVE'S TRUCK AND TIRE
019-4763004-002
BRUCE JENSEN NURSERIES INC
 
019-7019198-000
GLENDALE AUTO BODY
019-4763005-001
COMMUNITY MEDIATION SERVICES
 
019-7019199-000
SHEPHERD KAPLAN LLC
019-4763010-001
CUSTOM COUNTERS INC
 
019-7019200-000
CORE & ASSOCIATES, LLC
019-4763013-001
SIEGEL & SIGEL PC
 
019-7019200-001
CORE & ASSOCIATES, LLC
019-4763018-001
SPENCER RECOVERY CENTERS INC
 
019-7019201-000
ACCURATE REMOVAL, L.L.C.
019-4763019-001
DOGGER FRANK H
 
019-7019202-000
ACCU ROLL-OFF, INC.
019-4763021-001
CHURCH HEALTHCARE LLC
 
019-7019211-000
CALIFORNIA TAN
019-4763021-002
CHURCH HEALTHCARE LLC
 
019-7019215-000
SATICOY AUTO BODY & PAINT
019-4763025-001
HARVEST ENGLISH INSTITUTE
 
019-7019223-000
CG'S JANITORIAL & LAWN SERVICE
019-4763025-002
HARVEST ENGLISH INSTITUTE
 
019-7019227-000
GAD CONTRACTING, LLC
019-4763027-001
CALDWELL ED & BARBARA
 
019-7019227-001
M.A.T. PARCEL EXPRESS, INC.


 
Exhibit L-354

--------------------------------------------------------------------------------

 


019-4763034-001
BHS DATA MANAGEMENT INC
 
019-7019231-000
J.L. DOBBS, INC.
019-4763035-001
UPS SUPPLY CHAIN SOLUTIONS INC
 
019-7019238-000
PMJ FABRICATION & WELDING, INC.
019-4763035-003
UPS SUPPLY CHAIN SOLUTIONS INC
 
019-7019241-000
DUNKIN DONUTS
019-4763035-004
UPS SUPPLY CHAIN SOLUTIONS INC
 
019-7019244-000
AUSMAN ENTERPRISES
019-4763035-007
UPS SUPPLY CHAIN SOLUTIONS INC
 
019-7019249-000
CAPITAL LAWN CARE & LANDSCAPING, INC.
019-4763035-009
U P S SUPPLY CHAIN SOLUTIONS INC
 
019-7019249-001
CAPITAL LAWN CARE & LANDSCAPING, INC.
019-4763037-001
AB LOGISTICS INC
 
019-7019257-000
FROG & FIRKIN
019-4763038-001
EAGLE SUPPLY INC
 
019-7019258-000
J. FONS COMPANY
019-4763041-001
AMERICAN PAIN & WELLNESS
 
019-7019259-000
MRI CENTERS, INC.
019-4763042-001
NEUROLOGY NEUROSURGERY OF KC
 
019-7019260-000
VENTANA VINEYARDS, LLC
019-4763045-001
LUCAS MOTOR CO INC
 
019-7019261-000
GRIDWORKS, A GENERAL PARTNERSHIP
019-4763046-001
ROMA HAIR DESIGN
 
019-7019262-000
IMPERIAL EXCAVATING, L.L.C.
019-4763047-001
FORD AGENCY INC
 
019-7019263-000
IMPERIAL EXCAVATING, L.L.C.
019-4763049-001
ATLAS HYDRAULICS INC
 
019-7019267-000
GOLDEN FIELD GREENHOUSES
019-4763051-001
WHITE BROTHERS TRUCKING CO
 
019-7019271-000
G.P. MANUFACTURING, INC.
019-4763053-001
BECTON DICKINSON AND CO
 
019-7019272-000
SUPERIOR STONE WORKS LIMITED LIABILITY C
019-4763054-002
FORT BEND INDEPENDENT SCHOOL
 
019-7019274-000
AMBERJACK SANITATION, INC.
019-4763054-003
FORT BEND INDEPENDENT SCHOOL
 
019-7019283-000
GEORGE OF THE JUNGLE TREE SERVICE
019-4763054-004
FORT BEND INDEPENDENT SCHOOL
 
019-7019289-000
HELLAS CONSTRUCTION, INC.
019-4763055-001
ADVANCED CHIROPRACTIC OF SOUTH
 
019-7019299-000
KING'S POOL & SPA, INC.
019-4763065-001
TEMPLETON SMITHEE HEINRICH &
 
019-7019303-000
VISION ENGINEERING & PROTOTYPE, INC.
019-4763069-001
TERRYS AUTOMOTIVE INC
 
019-7019305-000
AIM MAIL CENTER
019-4763077-001
ARC OCEAN COUNTY CHAPTER INC
 
019-7019308-000
DELMAR ENTERTAINMENT CORPORATION
019-4763078-001
SUNLAND CONSTRUCTION INC
 
019-7019317-000
DAVID KUDRON READY MIX
019-4763080-001
ALLIED AVIATION INC
 
019-7019320-000
STORAGE TECHNOLOGIES
019-4763082-001
FERRERA DESTEFANO &
 
019-7019322-000
S & W HAY SERVICE, LLP
019-4763085-001
PARK PLACE NURSING AND
 
019-7019323-000
HUFSTADER CONSTRUCTION
019-4763086-003
THOMPSON TRACTOR CO INC
 
019-7019324-000
HOUSE OF POWER ELECTRIC LC
019-4763086-006
THOMPSON TRACTOR CO INC
 
019-7019336-000
MARIANI PAVING & SEAL COATING
019-4763088-001
DALZELL ENTERPRISES
 
019-7019342-000
PAUL STUART JEWELER, INC.
019-4763088-002
DALZELL ENTERPRISES
 
019-7019343-000
PRIME TECHNOLOGY, LLC
019-4763089-001
SAULS SEISMIC INC
 
019-7019345-000
GRANITE EXPRESS OF USA
019-4763093-001
TENNESSEE WOMENS CARE
 
019-7019346-000
PETE'S SUPERIOR COLLISION FACILITY, INC.
019-4763098-001
AMBROSIA JEFF
 
019-7019351-000
BEST WESTERN
019-4763100-001
JACKSON WELDING SUPPLY CO INC
 
019-7019352-000
JONES' CARPET CARE
019-4763101-001
BOCA LAGO COUNTRY CLUB INC
 
019-7019353-000
O'LEARY TRANSPORTATION CO., INC.
019-4763106-001
AXIA HEALTH MANAGEMENT LLC
 
019-7019357-000
SPECIALTY CARBIDE PRODUCTS LLC
019-4763108-001
LEDAKON AMERICAS INC
 
019-7019358-000
SALAMON MANUFACTURING INC.
019-4763114-001
GROUP360 INC
 
019-7019361-000
MARYSVILLE SCREEN PRINTING
019-4763114-002
GROUP360 INC
 
019-7019362-000
COLONIAL VAN & STORAGE, INC.
019-4763117-001
DIGINOVATIONS INC
 
019-7019364-000
NOVA ENGINEERING, INC.
019-4763118-001
MAPLE WOOD ACQUISITION LLC
 
019-7019366-000
NEW ENGLAND SHED & BARN
019-4763119-001
ASHBURNHAM WESTMINSTER REGIONA
 
019-7019371-000
SABRA FOODS
019-4763121-001
UTILITY WORKERS UNION OF NORTH AMERICA
 
019-7019372-000
GERALD PHEASANT
019-4763123-001
KARL T ANDERSON CPA INC
 
019-7019373-000
LE GUEN BAKERY
019-4763127-001
FETCO HOME DECOR INC
 
019-7019374-000
WILSON TREE & SHRUB SERVICE
019-4763128-001
CHG MEDICAL STAFFING INC
 
019-7019381-000
JEFF KARL JEWELERS, INC.
019-4763129-001
AIR LIQUIDE AMERICA LP
 
019-7019382-000
HOMESTEAD STEAK HOUSE, INC.
019-4763129-002
AIR LIQUIDE AMERICA LP
 
019-7019386-000
HULETT AND ASSOCIATES, INC
019-4763135-001
LEWIS VERN & DANNY
 
019-7019387-000
ON THE ROAD EMERGENCY SERVICES
019-4763136-001
SANDIA TITLE CO INC
 
019-7019389-000
P&L RENTALS
019-4763138-001
GRACE UNITED METHODIST CHURCH
 
019-7019391-901
MAGNOLIA RENTAL
019-4763142-001
BASSES CREEK STONE
 
019-7019392-000
NE ENTERPRISES LLC
019-4763142-002
BASSES CREEK STONE
 
019-7019396-000
FABCONX
019-4763145-001
CUMBERLAND ORTHOPEDIC & SPINE
 
019-7019400-001
T & L MOBILE TELEVISION, INC.
019-4763147-001
T F X INC
 
019-7019409-000
TAGI'S HAIR DESIGN, LLC
019-4763148-001
GIRLS INCORPORATED
 
019-7019410-900
LEVEL ONE MATERIALS & TESTING, LLC
019-4763152-001
NORTHSIDE URGENT CARE INC
 
019-7019411-000
PRO DRIVE, INC.
019-4763153-001
CENTRALIA CITY OF
 
019-7019412-000
TRUMBLE MACHINE


 
Exhibit L-355

--------------------------------------------------------------------------------

 


019-4763154-001
COASTAL BEND WOMENS CENTER
 
019-7019421-000
MAKAI STUDIO RENTALS
019-4763155-001
ASPIRE OF ILLINOIS
 
019-7019425-000
ADIN SUPPLY CO.
019-4763157-001
ACME ELECTRIC CORPORATION
 
019-7019428-000
MICHAEL LANDRY
019-4763158-001
THOMAS SPANN CLINIC PA
 
019-7019429-000
LEAPING LOTUS, INC.
019-4763158-002
THOMAS SPANN CLINIC PA
 
019-7019433-000
PANARO SERVICES LLC
019-4763159-001
MIAMI POWER WHEELS
 
019-7019440-000
ROCHESTER MEDICAL TRANSPORTATION INC.
019-4763162-001
CHRISTIAN COMMUNITY MINISTRY
 
019-7019449-000
PETERSEN VILLAGE INN
019-4763164-001
SPRINGFIELD PRINTING CORP
 
019-7019453-000
PGM ENTERPRISES OF GREENVILLE, INC.
019-4763170-002
PAPER PAK INDUSTRIES
 
019-7019453-001
PAUL DAVIS RESTORATION OF GREENVILLE
019-4763172-001
GILCREASE & GORSKI PLC
 
019-7019455-000
SMI SHAW MANAGEMENT COMPANY AND SHAW TRA
019-4763175-001
VALLEY OXIMETRY INC
 
019-7019458-000
RTB REALTY LLC
019-4763175-002
VALLEY OXIMETRY INC
 
019-7019460-000
NEW CENTURY TILE & STONE GALLERY
019-4763177-001
PRINCETON AIR CONDITIONING
 
019-7019461-000
FRAME MASTERS
019-4763178-001
TD AMERITRADE
 
019-7019463-002
RICHMOND STEEL INC
019-4763179-001
ARIZONA BANK & TRUST
 
019-7019464-000
GERALD PHEASANT
019-4763179-002
ARIZONA BANK & TRUST
 
019-7019469-000
SILVER BUTTE HOLSTEINS, INC.
019-4763181-001
LIFE SERVICES NETWORK OF
 
019-7019472-000
LEE CARRIERS, INC.
019-4763183-001
WOODMAR CLINIC PC
 
019-7019474-000
REDLANDS BLUEPRINT & COMMERCIAL PRINTING
019-4763189-001
CDI CORP
 
019-7019477-000
QUALITY PAVING & PATCHING LLC
019-4763193-002
RUTGERS THE STATE UNIVERSITY OF NEW JERS
 
019-7019485-000
LINDNER BISON INC.
019-4763194-001
JAL ASSOCIATES INC
 
019-7019486-000
ZWALD TRANSPORT, INC.
019-4763199-002
ENVIRONMENTAL CONSTRUCTION INC
 
019-7019487-000
CUSTOM ELECTRONICS COMPANY
019-4763200-001
OPEN ARMS AGENCY THE
 
019-7019492-000
WELLS FARMS
019-4763204-001
FUSTON PETWAY & FRENCH LLP
 
019-7019504-000
BEN SAWYER EXCAVATING
019-4763205-001
STEVEN D BELL & COMPANY
 
019-7019514-000
IPAC, INC.
019-4763205-002
STEVEN D BELL & COMPANY
 
019-7019515-000
RE/MAX NORTH
019-4763207-001
STONE INTERNATIONAL INC
 
019-7019518-000
A SPECIAL PLACE FOR ALL OCCASIONS
019-4763210-001
DRYCON INC
 
019-7019520-000
KAL-C PRECISIONS, INC.
019-4763210-002
DRYCON INC
 
019-7019522-000
ALLIANCE WELDING SUPPLIES, INC.
019-4763211-001
NORTHEAST IOWA COMMUNITY
 
019-7019523-000
KAISER LANDSCAPING CORP.
019-4763212-001
UNIVERSITY OF TEXAS MD ANDERSO
 
019-7019524-000
COLONIAL VAN & STORAGE, INC.
019-4763212-002
UNIVERSITY OF TEXAS MD ANDERSO
 
019-7019525-000
RIEKE'S CONSTRUCTION
019-4763217-001
RUSSELL SURVEY INC
 
019-7019529-000
ABBEY HOLDINGS (BOCA RATON), INC.
019-4763218-001
NASER JEWELERS INC
 
019-7019530-000
CHEETAH WIRELESS TECHNOLOGIES, INC.
019-4763225-001
KELLER WILLIAMS REALTY ATLANTA
 
019-7019531-000
COURTESY CAR WASH
019-4763225-002
KELLER WILLIAMS REALTY ATLANTA
 
019-7019532-000
GOLD COAST HI-LIFT, INC.
019-4763227-001
MARTIN PRINGLE OLIVER WALLACE
 
019-7019540-000
TMP OF NC, INC.
019-4763228-001
MOCKINGBIRD RESTAURANT INC
 
019-7019542-000
CARTERS EXCAVATING INC.
019-4763230-001
SPA CREST MFG INC
 
019-7019546-000
CLASSIC CATERING AND EVENTS, INC.
019-4763232-001
VANGUARD TITLE AGENCY
 
019-7019548-000
SAMMY'S TOWING & RECOVERY
019-4763232-002
VANGUARD TITLE AGENCY
 
019-7019550-000
STEVENS PAVING, LLC
019-4763233-001
LARAMORE DOUGLAS AND POPHAM
 
019-7019555-000
RONNIE ODUM CONSTRUCTION, INC
019-4763240-001
BRYAN JAY REID ENTERPRISES INC
 
019-7019558-000
NO. 1 FOAM INSTALLATIONS INC.
019-4763241-001
WASHAMERICA INC
 
019-7019562-000
ZIEGLER'S AUTO SERVICE & TOWING
019-4763243-001
STORAGE DEPOT
 
019-7019564-000
EAGLE TRANSPORTATION
019-4763244-001
LANCASTER COUNTY AG SOCIETY IN
 
019-7019566-000
LOUCKS CHIROPRATIC
019-4763245-001
MARSHALL MANUFACTURING CORP
 
019-7019567-000
CHROMAGLASS, INC.
019-4763248-001
STG ASSOCIATES INC
 
019-7019573-000
HIGHLINE CABINET SYSTEMS
019-4763250-001
CABALLERO RIVERO WOODLAWN
 
019-7019581-000
R & G PAVING, INC.
019-4763250-002
CABALLERO RIVERO WOODLAWN
 
019-7019584-000
SBM PRECISION PRODUCTS
019-4763250-003
CABALLERO RIVERO WOODLAWN
 
019-7019585-000
MOTOR SYSTEMS TECHNOLOGY, INC.
019-4763250-004
CABALLERO RIVERO WOODLAWN
 
019-7019586-000
ROSE CITY VETERINARY HOSPITAL
019-4763250-005
CABALLERO RIVERO WOODLAWN
 
019-7019595-000
FERRIS PROPERTY MANAGEMENT, INC.
019-4763250-006
CABALLERO RIVERO WOODLAWN
 
019-7019597-000
ASCOTECH TREE SERVICE CO., INC.
019-4763253-002
EATONTOWN BOROUGH OF
 
019-7019606-000
SCOTTS LAWN SERVICE
019-4763254-001
F & M CABINETS & INSTALLATIONS
 
019-7019607-000
OFF BEACH TANNING
019-4763263-001
JACQUES WHITFORD COMPANY INC
 
019-7019609-000
EAGLE BAY INC.


 
Exhibit L-356

--------------------------------------------------------------------------------

 


019-4763264-001
RW DIRKS PETROLEUM ENGINEER
 
019-7019613-000
THE PRODUCE CONNECTION, INC.
019-4763266-001
LENNOX ADVISORS INC
 
019-7019615-000
NELL ENTERPRISES, LLC
019-4763266-002
LENNOX ADVISORS INC
 
019-7019616-000
COLONIAL HEALTH CARE SERVICES, INC.
019-4763272-001
ANTHOL PRESS INC
 
019-7019619-000
SERTEC PRECISION MACHINING
019-4763273-001
CORPUS CHRISTI RESIDENCE INN
 
019-7019620-000
BISTANGO-IRVINE
019-4763274-001
DAMI CORPORATION
 
019-7019621-000
JIMMY MAK'S, INC.
019-4763276-001
EVANS EDWARD E JR
 
019-7019623-000
BENCHMARK CONSTRUCTION
019-4763277-001
ROCKFORD CHRISTIAN EDUCATION
 
019-7019624-000
CARAVAN MOTEL
019-4763281-001
KGS STEEL INC
 
019-7019626-000
POOL BOY PLASTERING, INC.
019-4763282-001
VANGUARD ASSOCIATES INC
 
019-7019627-000
ISLAND SUN TANNING SALON, INC.
019-4763283-001
CUSTOM UPHOLSTERY BY MABEL INC
 
019-7019628-000
MPC DESIGN TECHNOLOGIES, INC.
019-4763284-001
ALL SAINTS LUTHERAN PRE SCHOOL
 
019-7019629-000
CHARTER OAK WALK-IN MEDICAL CENTER, P.C.
019-4763287-001
DU BELL LUMBER CO
 
019-7019636-000
JW POTTS INSURANCE
019-4763287-002
DU BELL LUMBER CO
 
019-7019638-000
CHRONODYNAMETRICS, INC.
019-4763287-003
DU BELL LUMBER CO
 
019-7019639-000
LYDEN'S SPECIALTY MACHINE, LLC.
019-4763287-004
DU BELL LUMBER CO
 
019-7019640-000
STEVEN SCOTT SMITH, D.C., P.A.
019-4763287-005
DU BELL LUMBER CO
 
019-7019642-000
QUALITY MACHINE ENGINEERING INC.
019-4763288-001
EDWARD EHRBAR INC
 
019-7019645-000
CROSSTOWN TOWING INCORPORATED
019-4763294-001
EUSTIS ENTERPRISES INC
 
019-7019647-000
STEWART'S TREE SERVICE, INC.
019-4763297-001
FS PLUMBING & HEATING
 
019-7019648-000
ADVANCED VIDEO DATA SERVICES
019-4763298-001
VITEL COMMUNICATIONS
 
019-7019649-000
OLYMPIC DISP.
019-4763301-001
NEURO PAIN CONSULTANTS PC
 
019-7019661-000
SUTTER BASIN LANDSCAPING MATERIALS AND M
019-4763301-002
NEURO PAIN CONSULTANTS PC
 
019-7019662-000
MOBILE PHOTO SERVICE
019-4763304-001
DEARBORN FAMILY PET CARE
 
019-7019664-000
JOHN F. JORDAN, IND.
019-4763305-001
COMPLETE OFFICE SUPPLY INC
 
019-7019667-000
EKI
019-4763312-001
HERITAGE BANK
 
019-7019669-000
STENBERG BROTHERS, INC.
019-4763314-001
SCOTT PICON LIMITED INC
 
019-7019672-000
ALLDRIN BROTHERS, INC. & ALLDRIN ORCHARD
019-4763316-001
CHICAGO ORTHOPAEDICS AND
 
019-7019681-000
THE BLUE POINT BAR & GRILL
019-4763317-001
FRANK NELSON BUILDING OF
 
019-7019682-000
ALUMA-TECH
019-4763319-001
TREND HOUSE INC
 
019-7019683-000
BETTOLA
019-4763322-001
TOTAL HEALTH MEDICAL CENTER
 
019-7019688-000
TRACK ONE
019-4763323-001
OAKVIEW HOME INC
 
019-7019690-000
EARTHWORKS II CONSTRUCTION & EXCAVATING,
019-4763325-001
RTS SPARES LLC
 
019-7019691-000
LITTLE DOOR RESTAURANT
019-4763326-001
NO MISS LTD INC
 
019-7019692-000
VAN BEBBER BROS.
019-4763327-001
SEVENTH GENERATION INC
 
019-7019695-000
FAIRCO SMOG
019-4763328-001
QUANTUM COMMUNICATIONS INC
 
019-7019706-000
NORMAN HUEY
019-4763331-001
SHIELDCOAT TECHNOLOGIES INC
 
019-7019710-000
SAN ROQUE PET HOSPITAL, INC
019-4763335-002
VAN EWING CONSTRUCTION INC
 
019-7019710-001
SAN ROQUE PET HOSPITAL
019-4763335-004
VAN EWING CONSTRUCTION INC
 
019-7019714-000
MAVERICK TRANSPORT SERVICE, INC.
019-4763336-001
TELE ATLAS NORTH AMERICA INC
 
019-7019716-000
GABRIEL T. FABELLA, M.D. INC.
019-4763337-001
TRIPYRAMID STRUCTURES INC
 
019-7019723-000
RELY-ON MANUFACTURING INC.
019-4763338-001
BRIAR HILL INC
 
019-7019724-000
JORGE PADILLA
019-4763339-001
AMERICAN CHIMNEY SWEEP &
 
019-7019727-000
JMF PRECISION WELDING, INC.
019-4763343-001
DAVE WHIPPLE SHEET METAL INC
 
019-7019729-000
STEVEN R. JOHNSON DDS PC
019-4763346-001
MELLUM & REICH ENTERPRISES INC
 
019-7019730-000
WESTCOAST TEXTILES CO.
019-4763350-001
ANGELOU ASSOC LP
 
019-7019731-000
UNCLES RESTAURANT
019-4763353-001
LOWE LAW FIRM PC
 
019-7019733-000
JUNGCLAUS IMPLEMENT, INC.
019-4763355-001
PRACTICE BUILDERS MEDICAL
 
019-7019737-000
GOURMET TREATS BAKING COMPANY
019-4763357-003
DISCOVER FINANCIAL SERVICES
 
019-7019738-000
OTTOSON ENTERPRISES, INC
019-4763358-001
JIM COLEMAN TOYOTA INC
 
019-7019739-000
TURNSTYLES TICKETING
019-4763360-001
MARRIOTT HOTELS INC
 
019-7019740-000
COTTMAN TRANSMISSION
019-4763365-001
HERITAGE BANK OF COMMERCE
 
019-7019743-000
ESKO MAINTENANCE COMPANY
019-4763365-002
HERITAGE BANK OF COMMERCE
 
019-7019748-000
SLUDGEBUSTERS, INC.
019-4763368-001
FORSYTH MEDICAL CENTER INC
 
019-7019749-000
AUTO-MASTER OF HICKORY, LLC
019-4763369-001
MARION COUNTY BOARD EDUCATION
 
019-7019753-000
US CONCRETE CONSTRUCTION
019-4763369-002
MARION COUNTY BOARD EDUCATION
 
019-7019759-000
SLIM'S BAGEL BIALY'S
019-4763374-001
WINEMA FAMILY HEALTH CARE LLC
 
019-7019763-000
HEARTHSTONE, INC.


 
Exhibit L-357

--------------------------------------------------------------------------------

 


019-4763376-001
CAMPAIGN GRAPHICS CORPORATION
 
019-7019764-000
CRAIG MOSS BACKHOE SERVICE
019-4763377-001
WEST TEXAS BUILDING SUPPLY INC
 
019-7019766-000
BAILEY TOOL & MANUFACTURING COMPANY
019-4763378-001
VIRGIN FARMS INC
 
019-7019773-000
PARKER SEPTIC TANK SERVICE
019-4763379-001
MANHATTAN NEIGHBORHOOD
 
019-7019778-000
HY TECH FORMING SYSTEMS USA, INC.
019-4763381-001
CARTER & TATE PC
 
019-7019781-000
SNAFFLE BIT RANCH
019-4763383-001
CRUZ CONSTRUCTION INC
 
019-7019785-000
GEO FABRICS, L.L.C.
019-4763384-001
BARNES GROUP INC
 
019-7019786-000
GOLD STAR INN
019-4763385-001
SUMMIT MEDICAL GROUP PLLC
 
019-7019787-000
FRAGILE MUSIC GROUP, INC.
019-4763387-001
R & R TOOL INC
 
019-7019788-000
JUMP X-TREME AND DBA MAVERICK ALL STAR T
019-4763388-001
HEMISPHERE GPS LLC
 
019-7019791-000
F.B.T., L.L.C.
019-4763390-001
BELLEVUE SURGICAL ASSOC PC
 
019-7019796-000
DELTA VALLEY TOWING, INC.
019-4763391-001
MOORE CENTER FOR
 
019-7019797-000
BRILEEN INDUSTRIES, INC.
019-4763393-001
BAKER KELSIE ANN
 
019-7019800-000
BIT-WIZARDS INFORMATION TECHNOLOGY SOLUT
019-4763396-001
64TH & CLAY STORAGE LLC
 
019-7019805-000
ECONOMY PAVING INC
019-4763397-001
SNAPP TOOL & DIE INC
 
019-7019806-000
INLINE IRONWORKS, INC.
019-4763398-002
GOODWIN DEBBIE
 
019-7019807-000
GAYTON FOODS
019-4763401-001
D & R PHARMACEUTICAL INC
 
019-7019809-000
CHEWAUCAN LUMBER LLC
019-4763403-001
KENDAL ON HUDSON
 
019-7019817-000
SONORAN DESERT SPORT DOGS, INC.
019-4763404-001
HUDSON IDEAL CO
 
019-7019818-000
ELEVATIONS HEALTH CLUB
019-4763412-001
HOME PARTNERS CREDIT CORP
 
019-7019820-000
ELECTROSTATIC PAINTING, INC.
019-4763412-002
HOME PARTNERS CREDIT CORP
 
019-7019822-000
CHINA BLUE SALON & DAY SPA
019-4763413-001
AMARILLO COLLISION REPAIR LLC
 
019-7019824-000
GIBSON LAWN SERVICE, INC.
019-4763416-001
LINCOLN HOCKEY LLC
 
019-7019833-000
NEW LIFE ADULT MEDICAL DAY CARE CORP.
019-4763418-001
MAPLES KEITH D
 
019-7019834-000
BENT CREEK TRANSPORT
019-4763419-002
INDUSTRIAL COATINGS & SVCS INC
 
019-7019836-000
BRENTWOOD ASSISTED LIVING
019-4763420-001
OXFORD COMMUNICATIONS INC
 
019-7019839-000
A & J QUALITY CONSTRUCTION, INC.
019-4763420-002
OXFORD COMMUNICATIONS INC
 
019-7019840-000
RL BICKFORD TRUCKING
019-4763422-001
VECOPLAN LLC
 
019-7019842-000
J & M PRINTING, INC.
019-4763424-001
J J PROPERTY MAINTENANCE
 
019-7019848-001
KANSAS ASPHALT, INC.
019-4763426-001
FASHION TREND LLC
 
019-7019853-000
DOMINICK'S ITALIAN RESTAURANT LLC
019-4763427-001
LYOON DECOR INC
 
019-7019854-000
MSH OF STEAMBOAT, INC.
019-4763437-001
W J GRAVES CONSTRUCTION CO INC
 
019-7019861-000
BRADY TRANSPORT
019-4763438-002
GREEN COUNTY CHAMBER OF
 
019-7019863-000
GOODHEALTH MEDICAL PRODUCTS, INC.
019-4763438-003
GREEN COUNTY CHAMBER OF COMMERCE
 
019-7019865-000
SHAPARD LUMBER CO., INC.
019-4763441-001
LIFE PAINT COMPANY
 
019-7019866-000
BOB LEE & SONS TREE SERVICE, INC.
019-4763443-001
FORTUNE WIGS INC
 
019-7019867-000
ADVANCED INFUSION, INC.
019-4763445-001
CAMP COBBOSSEE INC
 
019-7019870-000
MIKE GALBUSIERI TRUCKING, INC.
019-4763448-001
WOODLAND PRESBYTERIAN CHURCH
 
019-7019872-000
CRYSTAL RESORT CLEANERS, INC.
019-4763450-001
J & R SALES INC
 
019-7019874-000
MOUNTAIN THUNDER COFFEE PLANTATION INT'L
019-4763450-002
J & R SALES INC
 
019-7019875-000
MR. G'S WRECKER SERVICE
019-4763454-001
APONTE CARLOS F DDS PA
 
019-7019876-000
4WAVE, INC.
019-4763455-001
MID AMERICA UNION CONFERENCE
 
019-7019877-000
METROPOLITAN GLASS CO.
019-4763456-001
HIGH RISE SERVICE COMPANY INC
 
019-7019884-000
INTERACTIVE ALCHEMY, INC.
019-4763457-001
CONTINENTAL HARDWARE INC
 
019-7019887-000
PHILMAN FARMS
019-4763458-003
MED SOUTH INC
 
019-7019889-000
SLAPPO MUSIC & SOUND DESIGN
019-4763458-004
MED SOUTH INC
 
019-7019890-000
RONALD B DINNING DMD
019-4763459-001
JAIMES MIGUEL R
 
019-7019893-000
EASY LIFE FURNITURE INC.
019-4763460-001
ANDOVER ORGAN COMPANY INC
 
019-7019894-000
RCR HAULING, INC.
019-4763461-001
R P I INC
 
019-7019898-000
RODGER W. DYCK
019-4763462-001
GALE INDUSTRIES INC
 
019-7019899-000
PLUM GROVE PRINTERS, INC.
019-4763463-001
MAJESTIC CARPET CARE LLC
 
019-7019902-000
SPECIALTY WOOD MFG.
019-4763463-002
MAJESTIC CARPET CARE LLC
 
019-7019905-000
WORKING COWS DAIRY
019-4763466-001
SCHROCK DANIEL M
 
019-7019906-000
STONECRAFTERS, LLC
019-4763467-001
HEARTLAND NEW HOLLAND INC
 
019-7019912-000
THE CARLSON GROUP, INC.
019-4763471-001
ALLIANCE INC
 
019-7019915-000
THE PIERCE COMPANY, INC.
019-4763477-001
OUR MOTHER OF SORROWS ROMAN
 
019-7019924-000
DIAMOND AUTO BODY, INC.


 
Exhibit L-358

--------------------------------------------------------------------------------

 


019-4763481-001
NEW JERSEY ENVIRONMENTAL PROTE
 
019-7019926-000
FT WORTH SOUTHWEST NURSING CENTER, LLC
019-4763483-001
AIRGAS EAST INC
 
019-7019929-000
PAPER JUNGLE PRINTING, INC.
019-4763486-002
NORTH TEXAS WOMENS BUSINESS COUNCIL INCW
 
019-7019930-000
KOKOS MACHINE COMPANY
019-4763489-001
HOLIDAY INN EXPRESS
 
019-7019931-000
S & A SURVEYING
019-4763490-020
RENAL ADVANTAGE INC
 
019-7019937-000
VITELLO'S BAKERY, INC.
019-4763490-022
RENAL ADVANTAGE INC
 
019-7019938-000
VITELLO'S BAKERY, INC.
019-4763490-023
RENAL ADVANTAGE INC
 
019-7019940-000
TETON TRASH REMOVAL, INC.
019-4763490-024
DAVITA
 
019-7019943-000
CANYON LANDSCAPE MAINTENANCE INC.
019-4763490-025
RENAL ADVANTAGE INC
 
019-7019946-000
Valimax Supermarket
019-4763490-027
RENAL ADVANTAGE INC
 
019-7019949-000
CHAMP MEATBALL COMPANY
019-4763490-028
RENAL ADVANTAGE INC
 
019-7019952-000
GRAYSON SERVICE, INC.
019-4763490-029
RENAL ADVANTAGE INC
 
019-7019953-000
VICTORIA FOOD DISTRIBUTION, L.L.C.
019-4763490-030
RENAL ADVANTAGE INC
 
019-7019958-000
CARLEY MANUFACTURING
019-4763490-031
RENAL ADVANTAGE INC
 
019-7019959-000
GOLD'S GYM GRAHAM, NC
019-4763490-032
RENAL ADVANTAGE INC
 
019-7019964-000
NET COAST MARKET
019-4763490-035
RENAL ADVANTAGE INC
 
019-7019966-000
ELITE GRAPHICS, INC.
019-4763492-001
M HANNA CONSTRUCTION CO INC
 
019-7019967-002
YOKAYO BIOFUELS, INC.
019-4763492-002
M HANNA CONSTRUCTION CO INC
 
019-7019967-003
YOKAYO BIOFUELS, INC.
019-4763494-001
PALMER JOHN
 
019-7019970-000
ALDER CUSTOM WOODWORKING
019-4763495-001
GRAND VALLEY STATE UNIVERSITY
 
019-7019978-000
T. SNIFFEN AND SON'S LLC
019-4763495-002
GRAND VALLEY STATE UNIVERSITY
 
019-7019981-000
STUDIO PHOTO 2000, INC.
019-4763495-003
GRAND VALLEY STATE UNIVERSITY
 
019-7019986-000
SUPER 8
019-4763495-004
GRAND VALLEY STATE UNIVERSITY
 
019-7019987-000
BESTLINE SNACKS, INC.
019-4763495-005
GRAND VALLEY STATE UNIVERSITY
 
019-7019988-000
BRAUN ENTERPRISES, INC.
019-4763495-006
GRAND VALLEY STATE UNIVERSITY
 
019-7019991-000
PODS
019-4763502-001
CARNEVALE PROPERTIES LLC
 
019-7019998-000
ACCORDENT TECHNOLOGIES, INC.
019-4763507-001
PIKE TOWNSHIP VOLUNTEER FIRE
 
019-7020001-000
DOBA, LLC
019-4763509-001
DATAQUEST SOFTWARE SERVICES
 
019-7020002-000
WIMS ENVIRONMENTAL CONSTRUCTION, LTD
019-4763511-001
WEYMOUTH HOUSING AUTHORITY
 
019-7020006-000
OUTDOOR PROMOTIONS, INC.
019-4763512-001
BLUE SKY BLUE SEA INC
 
019-7020007-000
PACIFIC FIBERS, INC.
019-4763514-001
COMMERCIAL COILS INC
 
019-7020008-000
GIUNTA'S PRIME MEATS READING PRIME MEATS
019-4763515-001
IGLESIA NI CRISTO
 
019-7020010-001
AMBUSERVE, INC.
019-4763516-001
WYTHE WILL DISTRIBUTING LLC
 
019-7020012-000
CRYSTAL LEASING SYSTEM, INC.
019-4763517-001
KLEINHENN COMPANY INC
 
019-7020013-000
PEAK DEVELOPMENT, L.L.C.
019-4763519-001
FRANKFORD HOSPITAL OF THE CITY
 
019-7020017-000
MEIER FARMS & TRUCKING LLC
019-4763520-001
CEDAR DISTRIBUTORS INC
 
019-7020018-000
PAT'S TIRE AND AUTO SERVICE CENTER
019-4763525-001
EXECUTIVE PROCESSING INC
 
019-7020022-000
WOOD CONSTRUCTION, LLC
019-4763529-001
CENTER FOR SUCCESS &
 
019-7020033-000
BUNESS TRUCKING AND REPAIRING
019-4763539-001
PIEDMONT MINOR EMERGENCY
 
019-7020034-000
ARIZONA RECYCLING CORPORATION, INC.
019-4763540-001
BELLE WAY SERVICE INC
 
019-7020042-000
PROVIDENCE DAIRY, INC.
019-4763541-001
JAMES F REDA & ASSOCIATES LLC
 
019-7020045-901
AMERICAN WELLNESS DIAGNOSTICS LLC
019-4763543-001
CONSULATE GENERAL OF EGYPT
 
019-7020049-000
WEB24SEVEN, INC.
019-4763547-001
TWIN RIVERS TECHNOLOGIES
 
019-7020050-000
OLSON PRECAST OF ARIZONA, INC.
019-4763548-001
BETH SHOLOM HOME OF VIRGINIA
 
019-7020052-000
HAN YANG MART
019-4763549-001
RENZI EDUCATION & ART
 
019-7020056-000
E-VISION, INC.
019-4763552-001
HARTMAN & CRAVEN LLP
 
019-7020062-000
CABLE TV ADS AMERICA
019-4763554-001
IVY REHAB NETWORK INC
 
019-7020065-000
QUALITY INN
019-4763556-001
SHANNON GROUP INC
 
019-7020068-000
JUG'S
019-4763557-001
TUDELA PHARMACY INC
 
019-7020070-000
E. PAUL ANDERSEN AND GHOSTLIGHT ENTERPRI
019-4763559-001
HARDWARE RENAISSANCE LLC
 
019-7020072-000
QUALLS TRUCKING
019-4763562-001
SAMARITAN CENTER THE
 
019-7020077-000
AIR QUALITY AVIATION, INC.
019-4763563-001
W T SERVICES INC
 
019-7020079-000
RMC INVESTMENTS, LLC
019-4763566-001
BALZER ROBERT
 
019-7020080-000
SOUTHERN SPECIALTY SERVICES, INC.
019-4763568-001
CONTINENTAL TRANS CARGO
 
019-7020082-000
KAMPH ROCK CRUSHING CO. INC.
019-4763569-001
CENTRA STATE MEDICAL CENTER IN
 
019-7020083-000
D.L.S. ENTERPRISES, INC.
019-4763570-002
ERIC S PARKER P L L C
 
019-7020085-000
SMOKE TREE TRUCKING
019-4763571-001
FOOTHILLS PEDIATRIC CENTER PC
 
019-7020086-000
PENGUIN NATURAL FOODS, INC.


 
Exhibit L-359

--------------------------------------------------------------------------------

 


019-4763572-001
MILLER JEFFREY A CATERING COMP
 
019-7020087-000
ARBOR DAY TREE CARE
019-4763578-001
IMMACULATE CONCEPTION
 
019-7020093-000
MAXWELL FOOD SERVICE
019-4763579-001
HERITAGE INN NUMBER V LP
 
019-7020096-000
WARREN LOGGING
019-4763584-001
MISSION TOWERS LTD
 
019-7020098-000
ASSOCIATED CONCRETE CO
019-4763588-003
EVER SO GREEN LLC
 
019-7020099-000
INDTEC CORPORATION
019-4763589-001
ADVOCATE AIRCRAFT TAXATION
 
019-7020101-000
BRIAN CANTRELL TRUCKING INC.
019-4763594-001
STAPLES INC
 
019-7020107-001
MASON & CROWN, INC. & TPRG, INC. AS CO-L
019-4763594-002
STAPLES INC
 
019-7020110-000
DKM ENTERPRISES, L L C
019-4763594-003
STAPLES INC
 
019-7020112-000
TIP TOP ARBORISTS, INC.
019-4763594-004
STAPLES INC
 
019-7020114-000
WEST COBB SANITATION
019-4763595-001
FOUR D METAL FINISHING INC
 
019-7020115-000
LEWIS TRUCKING
019-4763597-001
SAN DIEGO YOUTH AND COMMUNITY
 
019-7020117-000
LONGOBARDI FURNITURE, INC.
019-4763601-001
KINDER MORGAN ENERGY PARTNERS
 
019-7020120-000
HARTSBERRE
019-4763603-001
QUEEN CREEK EYE CARE LLC
 
019-7020122-000
GENJI JAPANESE RESTAURANT
019-4763606-001
NATIONAL UTILITY EQUIPMENT
 
019-7020135-000
D RODS STREET RODS
019-4763608-001
ALLIED WASTE NORTH AMERICA INC
 
019-7020148-000
DAVE PINELLO LOGGING
019-4763609-001
BARGE WAGGONER SUMNER AND
 
019-7020149-000
D & M CONCRETE
019-4763610-001
MULTICARE JACKSON HEALTHCARE
 
019-7020150-000
R&R MOUNTAIN DIVISION, INC.
019-4763611-001
OBSTETRICS GYNECOLOGY INC
 
019-7020152-000
BUTCH BARBER TRUCKING, INC.
019-4763613-001
VENUTIS RISTORANTE & BANQUEST LLC
 
019-7020157-000
KIBS 100.7 FM
019-4763614-001
PENSKE TRUCK LEASING CO L P
 
019-7020158-000
SUPERIOR AUTO PARTS AND REPAIR, INC.
019-4763616-001
EASTERN INSURANCE GROUP, LLC
 
019-7020163-902
OWEN FARMS
019-4763621-002
UNITED STATES DEPARTMENT OF
 
019-7020170-000
SUBWAY # 3782
019-4763623-001
RED HILL BAPTIST CHURCH
 
019-7020172-000
ANAGRAPHICA INCORPORATED
019-4763624-001
WINDSOR SOUTHWEST SUPERVISORY
 
019-7020178-000
WAFF CONTRACTING, INC.
019-4763629-001
AMERICAN DISTILLATION INC
 
019-7020180-000
EAGLE PRECISION PLASTICS
019-4763630-001
ENTERTAINMENT EVENTS INC
 
019-7020182-000
TIBBETTS WOODWORKING
019-4763633-001
EASTERN INSULATION SERVICE OF
 
019-7020184-000
BEE LINE LOGISTICS, INC.
019-4763634-001
NEWMAN CRANE & ASSOCIATES
 
019-7020185-000
C. T. AND F. INC.
019-4763636-001
SENIOR BRIDGE FAMILY COMPANIES
 
019-7020187-000
GRANDO'S
019-4763639-001
UNISOFT COMMUNICATIONS INC
 
019-7020196-000
ZAP LASER CENTER, LLC
019-4763641-001
PREFERRED RESOURCES INC
 
019-7020199-000
HORIZON FARMS
019-4763642-001
NORTH ADAMS COMMUNITY SCHOOL
 
019-7020203-000
SOONER LEGENDS
019-4763643-001
RICHARDS BOJE PICKERING BENNER
 
019-7020207-000
SCHULER PRECISION TOOL, L.L.C.
019-4763647-001
VOORHEES AND ASSOCIATES INC
 
019-7020207-001
SCHULER PRECISION TOOL, L.L.C.
019-4763648-001
BRIDEAU OIL CORP
 
019-7020215-000
WIND DANCER RANCH
019-4763649-001
TUCSON NURSERY SCHOOLS AND
 
019-7020220-000
ANYTIME FITNESS
019-4763650-001
WOODBRIDGE HOUSING AUTHORITY
 
019-7020221-000
ADVANCED AUTO CENTER
019-4763652-001
SIMPSON THACHER & BARTLETT
 
019-7020222-000
BOB COLE PLUMBING, INC.
019-4763655-001
RHOTEN INSURANCE AGENCY INC
 
019-7020225-000
GONZALES DENTAL
019-4763657-001
THOMSON PROFESSIONAL AND
 
019-7020227-000
END ZONE MOTOR INN AND ARBOR INN MOTOR L
019-4763657-002
THOMSON PROFESSIONAL AND
 
019-7020230-000
GEORGE TRUCKING, INC.
019-4763660-001
ARGIX DIRECT INC
 
019-7020232-000
SUPREME ROOFING PRODUCTS, INC.
019-4763660-002
ARGIX DIRECT INC
 
019-7020240-000
SAMSON TOURS INC.
019-4763661-001
WALTER BAUMAN JEWELERS INC
 
019-7020241-000
AVALANCHE CONCERT LIGHTING & STAGE, INC.
019-4763663-001
METRO AUTO XPRESS LLC
 
019-7020243-000
SINES CONSTRUCTION, INC.
019-4763664-001
ROYAL INSTITUTIONAL SERVICES
 
019-7020244-000
ROVI PRODUCTS INC.
019-4763667-001
G T USED TRUCKS INC
 
019-7020246-000
OPTICS EAST, INC.
019-4763669-001
CASTELLA IMPORTS INC
 
019-7020256-000
BEARS TRUCKING, INC.
019-4763670-001
FIRST CHRISTIAN CHURCH OF
 
019-7020257-000
J.W. DAWSON COMPANY, INC.
019-4763673-001
OLYMPIA FIELDS PARK DISTRICT
 
019-7020260-000
SWIGARD'S TRUE VALUE HARDWARE, INC.
019-4763676-001
FIRST WEBER GROUP
 
019-7020269-000
LBH CONSTRUCTION, INC.
019-4763678-001
JABIL CIRUIT OF TEXAS LP
 
019-7020270-000
COMMERCIAL METAL RECYCLING SERVICES, INC
019-4763679-001
CERTIFIED FINANCIAL SERVICE
 
019-7020273-000
DIALYSIS-STAT MEDICAL GROUP, INC.
019-4763679-002
CERTIFIED FINANCIAL SERVICE
 
019-7020274-000
NATHAN SMART PC
019-4763680-001
BLAINE COMPANY INC
 
019-7020276-000
JML INDUSTRIES, INC.
019-4763681-001
POLICEMANS ANNUITY & BENEFIT
 
019-7020282-000
ADVANCED PAGING AND TELEMESSAGING, INC.


 
Exhibit L-360

--------------------------------------------------------------------------------

 


019-4763683-001
LIBERTO THERAPY ASSOCIATES INC
 
019-7020283-000
KOUNTRY KORNER
019-4763685-001
ALMAC CLINICAL SERVICES INC
 
019-7020286-000
F. CONTRERAS & SONS TRANSPORT
019-4763686-001
COMMUNITY MEDICAL AND DENTAL
 
019-7020287-000
OC LAUNDRYPROS
019-4763686-002
COMMUNITY MEDICAL AND DENTAL
 
019-7020288-000
VAN RYN FARMS
019-4763687-001
ROBERDS CONVERTING CO INC
 
019-7020295-000
HEARTLAND MOLD & TOOL, INC.
019-4763690-001
ROLLIE WILLIAMS PAINT SPOT INC
 
019-7020298-000
LOWCOUNTRY TRANSPORT, LLC
019-4763690-002
ROLLIE WILLIAMS PAINT SPOT INC
 
019-7020302-000
THRESHOLD TECHNOLOGIES, INC.
019-4763697-001
HUDSON HIGHLAND GROUP INC
 
019-7020304-000
WYLD WEST ANNUALS, INC.
019-4763699-001
WILL MAY ENTERPRISES INC
 
019-7020306-000
BODY WORKS
019-4763700-001
SURVEY COMPANY INC THE
 
019-7020308-000
CHO SENTER MARKET
019-4763704-001
DRUGSREENS ETC LTD
 
019-7020311-000
SUNTREE CAFE
019-4763705-001
EMPIRE HOME SERVICES LLC
 
019-7020312-000
SET PRODUCTION SERVICES, INC.
019-4763705-003
EMPIRE HOME SERVICES LLC
 
019-7020316-000
DENNY'S
019-4763706-001
WALKER CHIROPRACTIC PSC
 
019-7020318-000
CORPORATION OF KATE MANTILINI
019-4763708-001
NANDEB INC
 
019-7020325-000
DIAMOND L DESIGNS, INC.
019-4763709-002
INTERCONTINENTAL HOTELS GROUP
 
019-7020327-000
DAV, INC. DBA DAV PRODUCTIONS
019-4763713-001
HD FOODSERVICE CORPORATION
 
019-7020332-901
GROSS TAX & ACCOUNTING
019-4763716-001
INTERNATIONAL GRANITE & MARBLE
 
019-7020336-000
ARNOLD STONE, INC.
019-4763724-001
NEWPORT INSURANCE AGENCY INC
 
019-7020345-000
MONARCH MED SPA
019-4763726-002
KOHLS CORPORATION
 
019-7020350-000
ANALYTICAL TOXICOLOGY CORP
019-4763729-001
FRIENDS OF ISRAEL GOSPEL
 
019-7020361-000
FIRST CLASS CHARIOT
019-4763732-001
CORPORATION OF THE PRESIDING
 
019-7020364-000
TECHCORR USA MANAGEMENT LLC
019-4763733-001
NORTH CAROLINA EYE EAR NOSE &
 
019-7020365-000
ITI PERFORMANCE MOTORSPORTS, INC.
019-4763737-001
CARIBBEAN AIR MAIL INC
 
019-7020369-000
B & M AERIAL EQUIPMENT, INC.
019-4763741-001
BARTLEY HEALTHCARE NURSING
 
019-7020378-000
DIRECT FREIGHT SERVICE HAWAII INC.
019-4763742-001
BUILT TO FIT INC
 
019-7020379-000
DAV, INC. DBA DAV PRODUCTIONS
019-4763744-001
SPITZ MITCHELL
 
019-7020386-000
GYOTAKU JAPANESE RESTAURANT
019-4763745-002
HRLJ MANAGEMENT CORP
 
019-7020390-000
RAY-LO ENTERPRISES, LLC
019-4763746-005
BEHAVIORAL HEALTH OF THE PALM BEACHES IN
 
019-7020396-000
LUMINOUS ELECTRONICS RECYCLING, INC.
019-4763747-001
NEW HAMPSHIRE FISHER CATS
 
019-7020410-000
IT OUTSOURCE, INC.
019-4763748-001
HEMATOLOGY ONCOLOGY ASSOCIATES
 
019-7020411-000
WEXFORD CONTRACTING
019-4763751-001
JELCO INC
 
019-7020415-000
TEXSON TRANSPORT, L.L.C.
019-4763759-001
CASH & CARRY WHOLESALE GROCERY
 
019-7020420-000
ARIZONA DIGITAL PHOTOGRAPHY L.L.C.
019-4763761-001
MCGRORY GLASS INC
 
019-7020422-000
MACALUSO'S THRIFTWAY
019-4763762-001
E & F FLORIDA ENTERPRISES INC
 
019-7020423-000
HOT SHOT TRANSPORT, INC.
019-4763763-001
AUTO PAINT & SUPPLY COMPANY
 
019-7020427-000
JOZEF DUDZIK TRUCKING
019-4763766-001
HOUSE FAMILY CHIROPRACTIC PC
 
019-7020435-000
ASCENT ELECTRICAL SUPPLY, LLC
019-4763768-001
EDMUNDS & ASSOCIATES INC
 
019-7020438-000
POWERED STAGING, INC.
019-4763773-001
ALL COUNTY COLLISION INC
 
019-7020442-000
DESIGNER FITNESS, L.L.C.
019-4763774-001
JX FINANCIAL INC
 
019-7020443-000
PLANO SUPER BOWL, INC.
019-4763776-001
CINTRON MIGUEL MD
 
019-7020445-000
WARRENWOOD SOUND STUDIOS
019-4763778-001
WATSON NANCY G
 
019-7020449-000
THERMO DISTRIBUTION, INC.
019-4763779-001
HOFFMAN MORGAN INSURANCE
 
019-7020465-000
AKINA ALOHA TOURS, INC.
019-4763781-001
WARDS CORNER CHIROPRACTIC INC
 
019-7020469-000
BOILING SPRINGS TODAY
019-4763782-001
BOYLAN WILLIAM
 
019-7020471-000
LITTLE DOOR RESTAURANT
019-4763784-001
CORRUGATED METALS INC
 
019-7020475-000
CONCENTRIC TOOL & MANUFACTURING COMPANY,
019-4763785-001
NASHOBA ASSOCIATED BOARDS OF H
 
019-7020476-000
STEWARTS SEPTIC SERVICE
019-4763788-001
TOPIA HOME ENTERTAINMENT
 
019-7020480-000
DD FOOD SOLUTIONS, INC.
019-4763789-002
ARCHDIOCESE OF KANSAS CITY
 
019-7020484-000
A & M LIMOUSINES, LLC
019-4763790-001
AIR COMFORT SOLUTIONS LLC
 
019-7020497-000
THE HEALTH CLUB, LLC
019-4763795-001
OUTDOOR GEAR INC
 
019-7020512-000
J & R EXCAVATING, INC.
019-4763797-001
DECORAH COMMUNITY SCHOOL
 
019-7020518-000
TRT INDUSTRIES, INC.
019-4763800-001
DENIER ELECTRIC COMPANY INC
 
019-7020529-000
J & J DISPOSAL SERVICES, LLC
019-4763801-001
TENNESSEE FARM BUREAU
 
019-7020546-000
MOUNTAINEER MANUFACTURING, INC.
019-4763803-001
COMREAL MIAMI INC
 
019-7020549-000
BENNETT'S FINE JEWELRY & REPAIR, INC.
019-4763804-001
DATA COM TELECOMMUNICATIONS
 
019-7020595-002
BIOFORMX NUTRITION INC.
019-4763804-002
DATA COM TELECOMMUNICATIONS
 
019-7020599-000
JH ODEN CONSTRUCTION
019-4763806-001
JOHNSON LARRY T
 
019-7020604-000
ANDERSON'S RECYCLING, INC.


 
Exhibit L-361

--------------------------------------------------------------------------------

 


019-4763807-001
ANDREWS ACADEMY
 
019-7020650-900
THE OAK RIDGE NATIONAL RECYCLE CENTER, L
019-4763808-002
SCHLESINGER ASSOCIATES
 
019-7020652-000
M. & M. BROKERAGE, LLC
019-4763810-001
DENTISTRY JUST FOR KIDS
 
019-7020652-001
M. & M. BROKERAGE, LLC
019-4763811-001
PEERLESS BEVERAGE CO
 
019-7020657-000
DAVID C. DILLON CONSTRUCTION, INC.
019-4763811-002
PEERLESS BEVERAGE CO
 
019-7020663-001
HEINZEN MANUFACTURING, INC.
019-4763812-001
C N BAILEY & COMPANY INC
 
019-7020684-000
SPOERL TRUCKING, INC.
019-4763813-001
NATIONAL BELT SERVICE INC
 
019-7020694-000
MANLEY CARRELL TRUCKING
019-4763814-004
CATHOLIC YOUTH ORGANIZATION
 
019-7020694-001
MANLEY CARRELL TRUCKING
019-4763821-001
HOBART CITY HOUSING AUTHORITY
 
019-7020700-000
EAGLE RENTAL
019-4763823-001
PETERBILT OF WISCONSIN INC
 
019-7020704-000
COPELAND FARMS
019-4763827-001
MCKISSACK & MCKISSACK
 
019-7020704-001
COPELAND FARMS
019-4763828-001
OLS INC
 
019-7020715-000
CONTRACT QUILTING SERVICE
019-4763828-002
OLS INC
 
019-7020721-000
SPACE AGE LAMINATING AND BINDERY CO INC
019-4763829-001
JONKERS INC
 
019-7020733-901
ADVANCED POLYMER RECYCLING INC.
019-4763830-001
STARLIGHT MISSIONARY BAPTIST
 
019-7020749-000
TEAYS VALLEY MEDICINE AND REHAB
019-4763831-001
TEXTRON FINANCIAL CORP
 
019-7020765-001
MAIN STREET POWER MAIL, INC.
019-4763834-001
BEN MARKETING GROUP LLC
 
019-7020765-002
MAIN STREET POWER MAIL, INC.
019-4763835-001
ORLEANS ESSEX N SUPERVISORY
 
019-7020789-000
DELTA MECHANICAL SEALS
019-4763836-001
S & M RESTAURANT NO 2 INC
 
019-7020790-001
MYERS FROZEN FOODS PROVISIONERS INC
019-4763842-001
SNIDER TIRE INC
 
019-7020811-000
TEE PEE ENTERPRISES, INC.
019-4763842-003
SNIDER TIRE INC
 
019-7020815-000
VIFQUAIN CONCRETE CONSTRUCTION, INC.
019-4763843-001
WILLIAMS LEA INC
 
019-7020817-000
ST JOHNS RIVER CAMPGROUND, INC.
019-4763845-001
OMNIMOUNT SYSTEMS INC
 
019-7020822-000
MARCHIONE AUTOMOTIVE SERVICES, INC.
019-4763845-002
OMNIMOUNT SYSTEMS INC
 
019-7020827-000
CENTURY 21 ADVANTAGE
019-4763845-003
OMNIMOUNT SYSTEMS INC
 
019-7020827-001
CENTURY 21 ADVANTAGE
019-4763846-001
PALLET EXPRESS INC
 
019-7020833-901
ACTION TEAM PLUMBING, INC.
019-4763846-002
PALLET EXPRESS INC
 
019-7020840-000
BIJOU BASIN CONTRACTING, LLC
019-4763849-001
SUSMAN TISDALE GAYLE
 
019-7020849-000
JOHNNY ON THE SPOT PORTABLE TOILET RENTA
019-4763851-002
YMCA OF SOUTH HAMPTON ROADS
 
019-7020856-000
CLI CONSTRUCTION, INC.
019-4763851-003
YMCA OF SOUTH HAMPTON ROADS
 
019-7020860-000
TURNKEY CONTRACTORS, INC.
019-4763851-004
YMCA OF SOUTH HAMPTON ROADS
 
019-7020872-000
ALPINE PUMP, INC.
019-4763851-005
YMCA OF SOUTH HAMPTON ROADS
 
019-7020877-000
CROSSROADS CAFE
019-4763851-006
YMCA OF SOUTH HAMPTON ROADS
 
019-7020911-002
BEAMSPEED, LLC
019-4763852-001
AMERASIA INTERNATIONAL
 
019-7020923-001
AGUILAR MEAT MARKET INC
019-4763854-001
MILLER WASTE MILLS INC
 
019-7020929-001
ACRY-TECH COATINGS, INC.
019-4763861-001
LATOUR RON
 
019-7020964-000
MAGGIO'S FAMOUS PIZZAS, INC.
019-4763866-001
LADD ANDREW
 
019-7020965-001
A.D.F. SOUTH, INC.
019-4763867-002
MEDSOURCE LLC
 
019-7020981-000
DROP & HOOK TRANSPORTATION, INC.
019-4763870-001
CORESLAB STRUCTURES TEXAS INC
 
019-7020989-000
MICHELLE A. BORNMILLER A.P.
019-4763874-001
EXCELSIOR LUMBER COMPANY INC
 
019-7021004-000
SAN MIGUEL TRANSPORTATION, INC
019-4763875-001
PYRAMID CONTROL SYSTEMS INC
 
019-7021004-001
DISCOVERY TRANSPORT, INC. & DISCOVERY TR
019-4763876-001
MCNEALY ENGINEERING INC
 
019-7021016-000
A'S PARTY PORTABLES
019-4763878-001
MICHELIN NORTH AMERICA
 
019-7021021-002
BEL AIR INTERNET LLC
019-4763878-002
MICHELIN NORTH AMERICA
 
019-7021033-000
RAY THOMAS PETROLEUM COMPANY, INC.
019-4763881-001
HILTON BIRMINGHAM PERIMETER
 
019-7021038-000
FUNFIT, INC.
019-4763883-001
ST JOSEPH CATHOLIC CHURCH
 
019-7021063-000
FRANKIES USED AUTO PARTS
019-4763885-001
ADVANCE DRAINAGE SYSTEMS
 
019-7021084-000
VOYAGER NETWORKS OF NEW ENGLAND, INC.
019-4763887-001
TELESTAR DIRECT LLC
 
019-7021089-000
FARMERS FOODS DISTRIBUTION CENTER, INC.
019-4763888-004
MCCAIN FOODS USA INC
 
019-7021094-000
CENTURY 21 ARMSTRONG REALTY
019-4763889-001
CINCINNATI ANIMAL REFERRAL
 
019-7021098-000
LUXURY AUTO GROUP, INC.
019-4763890-003
BYARS & ASSOCIATES INC
 
019-7021100-001
H2OME CERTIFIED, INC.
019-4763892-001
TM&D ENTERPRISES
 
019-7021100-002
H2OME CERTIFIED, INC.
019-4763893-001
K B HOME
 
019-7021105-000
CASTILLO'S TRUCKING
019-4763894-001
PACESETTER INC
 
019-7021125-001
CLARK CRUSHING
019-4763894-002
PACESETTER INC
 
019-7021137-000
TRIKIN OUT TRUKS TOWING


 
Exhibit L-362

--------------------------------------------------------------------------------

 


019-4763894-003
PACESETTER INC
 
019-7021139-000
MISSION LANDSCAPE SERVICES, INC.
019-4763896-001
BLAKE ERIC
 
019-7021141-000
APPALACHIAN WOODWRIGHTS, LLC
019-4763899-001
COLDWELL BANKER STEVENS KORKUS
 
019-7021142-000
ARMANDA COSTANZA, INC.
019-4763900-001
DOORWAYS LTD
 
019-7021148-000
DAREN FORAN TRUCKING
019-4763901-001
FUSION SPA
 
019-7021152-000
BPNC, INC.
019-4763904-001
DYKSTRA REFRIGERATION LLC
 
019-7021155-000
HOT BODEEZ TANNING CENTER, INC.
019-4763905-001
QUILL CORPORATION
 
019-7021156-000
NATIONAL ENVIORNMENTAL COVERAGE CORP.
019-4763905-002
QUILL CORPORATION
 
019-7021157-000
FAUSTINO & SONS LOGGING
019-4763908-001
LCO GROUP PA
 
019-7021164-000
HOMER DONALDSON COMPANY
019-4763911-001
IMMECOR CORPORATION
 
019-7021166-000
ETHRIDGE FARMS
019-4763913-001
OLD POLAND FOODS LLC
 
019-7021167-000
LAUREL LAND DESIGN, LLC
019-4763914-001
DAYTON SUPERIOR CORPORATION
 
019-7021168-000
REDWOOD CLUB
019-4763915-001
UNITED STATES POSTAL SERVICE
 
019-7021169-000
QUAIL RUN SIGNS, INC.
019-4763916-001
NATIONWIDE LASER AND EYE
 
019-7021170-000
HISTORIC SPRINGS BOTTLING
019-4763916-002
NATIONWIDE LASER AND EYE
 
019-7021172-000
NORTHSTAR RECYCLING GROUP, INC.
019-4763917-001
THOMAS DEROUN INC
 
019-7021179-000
GENETIC TECHNOLOGIES, INC.
019-4763918-001
REACH USA
 
019-7021180-000
SAWVELL TREE SERVICE, INC.
019-4763920-001
ERICKSON ROD
 
019-7021181-000
QUINCE IMAGING, INC.
019-4763924-001
FULTON PRESS INC
 
019-7021182-000
CHERREY'S RED TOP SERVICE, INC.
019-4763925-002
SERVICEMASTER CONSUMER
 
019-7021185-000
LEBLANC'S AUTO PARTS, INC.
019-4763926-001
KITA ALEXANAR
 
019-7021186-000
TRI-COUNTY OFFICE FURNITURE, INC.
019-4763933-001
SCICRON TECHNOLOGIES LLC
 
019-7021188-000
EDUARDO'S PRODUCE, INC.
019-4763935-001
MILLWORK BY DESIGN INC
 
019-7021189-000
MEEKS FARM & NURSERY, INC
019-4763938-001
AEGIS FAMILY HEALTH CENTERS
 
019-7021198-000
SILVER CUP COFFEE INC.
019-4763938-002
AEGIS FAMILY HEALTH CENTERS
 
019-7021200-000
DAHL GLASS
019-4763938-003
AEGIS FAMILY HEALTH CENTERS
 
019-7021201-000
CORPUS CHRISTI HOME CARE, INC.
019-4763938-004
AEGIS FAMILY HEALTH CENTERS
 
019-7021202-000
JOHN MALBIN
019-4763939-002
EAGLE TRANSPORT CORPORATION
 
019-7021203-000
NORTH EAST ARKANSAS TURRET PRESS WORKS,
019-4763939-003
EAGLE TRANSPORT CORPORATION
 
019-7021204-000
EAST BAY MANUFACTURERS, INC
019-4763939-004
EAGLE TRANSPORT CORPORATION
 
019-7021206-000
MAULFAIR MEDICAL CENTER
019-4763939-005
EAGLE TRANSPORT CORPORATION
 
019-7021211-000
CLIFFORD N. AUTEN DDS
019-4763939-006
EAGLE TRANSPORT CORPORATION
 
019-7021212-000
GEOINNOVATION, P.C.
019-4763939-007
EAGLE TRANSPORT CORPORATION
 
019-7021213-000
DAIRY QUEEN
019-4763939-008
EAGLE TRANSPORT CORPORATION
 
019-7021214-000
JOHN C WOOD TRUCKING
019-4763941-001
NEACE LUKENS HOLDING COMPANY
 
019-7021215-000
THRIFT SHOPS OF SOUTH BROWARD, INC.
019-4763942-001
UNIT THREE INVESTMENTS
 
019-7021216-000
DTECH PUBLISHING, INC.
019-4763943-001
INTERNAL MEDICAL ASSOCIATES OF
 
019-7021219-000
AURORA MULTIMEDIA CORPORATION
019-4763944-005
ROSE DENTAL GROUP PLLC
 
019-7021222-000
KL AUTOMATED LIGHTING
019-4763948-001
WOODLANDS FRANCHISE MANAGEMENT
 
019-7021223-000
G.I.C. CORPORATION
019-4763949-001
WOODLANDS FRANCHISE MANAGEMENT
 
019-7021224-000
NATIONAL FRAME RAIL, INC.
019-4763950-001
INFINITY FUTURES INC
 
019-7021225-000
SUN COAST EQUIPMENT RENTALS LLC
019-4763952-001
BRONX SCHOOL DISTRICT 12
 
019-7021232-000
CUSTOM MILLWORKS, INC.
019-4763958-001
3 A'S AUTO & TIRE LLC
 
019-7021233-000
WARRIOR RIVER TRUCK PARTS
019-4763959-001
EAGLE HEIGHTS CHURCH
 
019-7021236-000
SHEATHING TECHNOLOGIES, INC.
019-4763960-001
MIDWEST SPORTS MEDICINE &
 
019-7021239-000
WKZK
019-4763960-002
MIDWEST SPORTS MEDICINE &
 
019-7021240-000
MATERIAL CONTROL SYSTEMS, INC.
019-4763960-003
MIDWEST SPORTS MEDICINE &
 
019-7021242-000
RYAN PARRY, INC.
019-4763961-001
FIRST CONGREGATIONAL CHURCH
 
019-7021245-000
AMERICAN MATERIALS CORPORATION
019-4763963-001
AIRE SERV OF LA COUNTY INC
 
019-7021246-000
AMERICAN CLAY ENTERPRISES, LLC
019-4763966-001
W L PETREY WHOLESALE CO INC
 
019-7021247-000
GREEN OCEAN SHIPPING, INC.
019-4763967-001
CRESCENT BANK AND TRUST
 
019-7021248-000
SOLO STEEL ERECTORS
019-4763967-002
CRESCENT BANK AND TRUST
 
019-7021249-000
JONES-PEACE FUNERAL SERVICE, INC.
019-4763967-003
CRESCENT BANK AND TRUST
 
019-7021251-000
AMERIKLEAN, INC.
019-4763967-004
CRESCENT BANK AND TRUST
 
019-7021252-000
FORMWORK SERVICE & SUPPLY
019-4763968-001
HAWKINS PROPERTIES INC
 
019-7021253-000
CLARK'S TOWING & TIRE, LLC
019-4763970-001
UNITED AUTO GROUP INC
 
019-7021256-000
MILROY PALLET, INC.
019-4763971-001
INTAROME FRAGRANCE & FLAVOR
 
019-7021262-901
BUCKEYE FAMILY CHIROPRACTIC, INCORPORATE


 
Exhibit L-363

--------------------------------------------------------------------------------

 


019-4763975-001
KELLOGG COMPANY
 
019-7021266-000
PREMIER SPECIALTIES, INC.
019-4763975-002
KELLOGG COMPANY
 
019-7021268-000
WIREGRASS ENGINEERING TECHNOLOGY, L.L.C.
019-4763975-003
KELLOGG COMPANY
 
019-7021271-000
AZ AUTO REPAIR
019-4763977-001
ETELECARE GLOBAL SOLUTIONS
 
019-7021272-000
STAR TOOL
019-4763977-002
ETELECARE GLOBAL SOLUTIONS
 
019-7021274-000
IT'S ALL ABOUT KIDS, LLC
019-4763977-003
ETELECARE GLOBAL SOLUTIONS
 
019-7021278-000
DALLAS SOUND LAB
019-4763977-004
ETELECARE GLOBAL SOLUTIONS
 
019-7021280-000
PLANET BEACH TANNING SALON
019-4763977-005
ETELECARE GLOBAL SOLUTIONS
 
019-7021280-001
PLANET BEACH TANNING SALON
019-4763977-006
ETELECARE GLOBAL SOLUTIONS
 
019-7021284-000
JACKSON HEWITT TAX SERVICE
019-4763977-007
ETELECARE GLOBAL SOLUTIONS
 
019-7021286-000
MCKINNEY & MOORE, LP
019-4763977-008
ETELECARE GLOBAL SOLUTIONS
 
019-7021287-000
MOORE'S TRANSPORT, LLC
019-4763978-001
A & D HOME HEALTH SOLUTIONS
 
019-7021288-000
HAROLD'S GRADING & TRUCKING, INC.
019-4763980-001
2100 LINWOOD AVE OWNERS INC
 
019-7021291-000
CALIFORNIA PACIFIC LIMOUSINE
019-4763984-001
CUSTOMFAB INC
 
019-7021292-000
OIL WELL, INC.
019-4763986-001
LEGACY HOME HEALTH AGENCY INC
 
019-7021293-000
GLOBAL HOME CARE, INC.
019-4763986-002
LEGACY HOME HEALTH AGENCY INC
 
019-7021294-000
HODGES FAMILY FUNERAL HOME, INCORPORATED
019-4763988-001
KRAUTER EQUIPMENT COMPANY INC
 
019-7021296-000
EVERETT TRANSPORTATION
019-4763991-001
NAZON MEDICAL CORPORATION
 
019-7021299-000
TSN LABS, INC.
019-4763992-001
MCCALLUM GROUP ENTERPRISES INC
 
019-7021302-000
HARVELL'S TOWING INC.
019-4763993-001
BENAVIDES GLORIA
 
019-7021303-000
LOCK MEDIA SERVICES, INC.
019-4763995-001
RGV HARLEY DAVIDSON LP
 
019-7021304-000
SPEEDY STOP
019-4763996-001
PATAKY MEDICAL CENTER INC
 
019-7021306-000
ONE STOP
019-4763998-001
BLUEGRASS CELLULAR INC
 
019-7021316-000
AFFORDABLE GRADING AND HAULING
019-4763999-001
NATIONWIDE HEALTH LLC
 
019-7021320-000
JOHN "THE GREEK" PAINTING, INC.
019-4764000-001
EPEC LLC
 
019-7021325-000
TECHNIQUEX, LLC
019-4764001-001
JOURNEY ELECTRONICS CORP
 
019-7021329-000
AMERICAN MACHINING SERVICES OF VIRGINIA,
019-4764003-001
CEILING CLEANING & RESTORATION
 
019-7021332-000
KORMAN HEALTH CARE
019-4764009-001
IFM INC
 
019-7021333-000
FINAL DETAILS, INC.
019-4764010-001
HARRIS SCHOOL OF BUSINESS
 
019-7021334-000
MD RETAIL INC
019-4764011-001
LITWIN RICHARD C ATTORNEY
 
019-7021335-000
S.C. PLUMBING, LTD.
019-4764013-001
AUTOMOTIVE SPECIALIST
 
019-7021341-000
AUDI PERFORMANCE & RACING
019-4764014-003
UPPER CUMBERLAND AIR EXPERTS
 
019-7021348-000
AZTECH RENTALS OF SAN ANTONIO, INC.
019-4764018-001
FALCON FABRICATORS INC
 
019-7021349-000
TOM BOLINO RESTAURANT INC.
019-4764019-001
BANK OF WAUSAU
 
019-7021352-000
PTE REAL ESTATE GROUP
019-4764019-002
BANK OF WAUSAU
 
019-7021357-000
IDEAL PIPE SERVICES
019-4764020-001
KEN CREST SERVICES
 
019-7021358-000
THE ELM PRESS, INCORPORATED
019-4764022-001
ANTHONYS CONCEPT SALON
 
019-7021359-000
WINTECH VIDEO,LLC
019-4764023-001
THRIFT INVESTMENT CORPORATION
 
019-7021361-000
O'CONNELL LANDSCAPE
019-4764024-001
SOUTHGATE HEALTHCARE CENTER
 
019-7021363-000
OUTBACK FURNITURE & COUNTRY CABINET, LLC
019-4764025-001
PROHEALTH PHYSICIANS INC
 
019-7021365-000
PROFESSIONAL PRACTICE MANAGEMENT, INC.
019-4764026-001
OLLY USA LLC
 
019-7021365-001
PROFESSIONAL PRACTICE MANAGEMENT, INC.
019-4764026-002
OLLY USA LLC
 
019-7021366-000
ROGER DAVIS TRUCKING
019-4764026-003
OLLY USA LLC
 
019-7021371-000
COSMETIC LASER SERVICES, LLC
019-4764026-004
OLLY USA LLC
 
019-7021374-000
A.L.S. CONSTRUCTION, INC.
019-4764030-002
PHIL AM FOOD MART INC
 
019-7021379-000
XLNT TRANSPORTATION, INC.
019-4764032-001
HYDE RAY H
 
019-7021382-000
CHICAGO PALLET SERVICE, INC
019-4764033-001
COMMUNITY BAPTIST CHURCH
 
019-7021386-000
INTERSTATE ADJUSTERS, INC.
019-4764038-001
BERTO LOPEZ MD PA
 
019-7021388-000
IMPACT PHYSICAL MEDICINE AND ACQUATIC CE
019-4764040-001
APPLICAD INC
 
019-7021390-000
EMPIRE SCAFFOLDING COMPANY, INC.
019-4764041-001
COMMUNITY RESEARCH MANAGEMENT
 
019-7021393-000
AMERICAN MATRIX CORP.
019-4764042-001
ROSEN BUILDING SUPPLIES INC
 
019-7021402-000
COMPUTERS & TELE-COMM, INC.
019-4764043-001
GLOBAL DIGITAL ELECTRONICS
 
019-7021404-000
BEDFORD CHIROPRACTIC, INC. & NORTH EAST
019-4764044-001
INSTONE OF FLORIDA LLC
 
019-7021405-000
AERO POWER-VAC, INC.
019-4764045-001
LA HYDRAULIC SUPPLIES INC
 
019-7021406-000
EXCEL MILLWORK & MOULDING, INC.


 
Exhibit L-364

--------------------------------------------------------------------------------

 


019-4764046-001
GREATER INDIANAPOLIS CHAMBER
 
019-7021407-000
SUZY'S IN BOND FREIGHT SERVICES, INC.
019-4764048-001
GARRISON ANIMAL HOSPITAL
 
019-7021409-000
AN ESCAPE LIMOUSINE
019-4764049-001
EFFINGHAM REHAB SERVICE INC
 
019-7021411-000
TWIN MILLS TIMBER & TIE COMPANY, INC.
019-4764052-001
CATFORM INC
 
019-7021415-000
DAVE HUNT'S AUTO SERVICES, INC.
019-4764053-001
SAKATA SEED AMERICA
 
019-7021416-000
HAP'S WEST SIDE AUTO WRECKING
019-4764054-001
FLANAGANS AUTO & TRUCK
 
019-7021422-000
MERITO BUSINESS, INC
019-4764057-001
SIHL INC
 
019-7021425-000
HUGHES POWER SYSTEMS CORP.
019-4764060-001
EPIPHANY SCHOOL INC
 
019-7021429-000
EDWARDS ANSWERING SERVICE ENTERPRISES OF
019-4764063-001
SUBURBAN SOFTWARE SYSTEMS
 
019-7021432-000
L & L LOGGING
019-4764064-001
HITTLE LANDSCAPING INC
 
019-7021435-000
J C HELTON TRUCKING L L C
019-4764064-002
HITTLE LANDSCAPING INC
 
019-7021439-000
EA HEALTH
019-4764067-001
DELICIOSO COCO HELADO INC
 
019-7021441-000
VERTICAL COMPUTER SYSTEMS, INC.
019-4764067-002
DELICIOSO COCO HELADO INC
 
019-7021443-000
MAACO COLLISION REPAIR & AUTO PAINTING
019-4764070-001
MCGEHEE NICHOLSON BURKE
 
019-7021445-000
WESTABY TRUCKING, LLP
019-4764071-001
TECH USA INC
 
019-7021446-000
LEO'S RISTORANTE
019-4764073-001
LANGUAGE SERVICES ASSOCIATES
 
019-7021447-000
ABOLISH PEST CONTROL COMPANY
019-4764079-001
BACARELLA TRANSPORTATION
 
019-7021448-000
M.J.R., LTD.
019-4764082-001
SAGEBROOK HEALTH CENTER INC
 
019-7021448-001
M.J.R., LTD.
019-4764088-001
MESA ASSOCIATES INC
 
019-7021450-000
UPSTATE GENERAL MASONRY CORP.
019-4764089-001
SIGNAL INDUSTRIAL PRODUCTS
 
019-7021453-000
DERICHIE CONSTRUCTION
019-4764090-001
K WEST INC
 
019-7021454-000
KEEGAN ALES
019-4764092-001
DENTAL ASSISTING NATIONAL
 
019-7021456-000
DONOVAN BROTHERS TRUCKING, INC.
019-4764093-001
SHRINE BOWL OF KANSAS INC
 
019-7021457-000
GOODE TRUCKING COMPANY, INC.
019-4764099-001
DARRYLS AIR CONDITIONING &
 
019-7021458-900
SURVEILLANCE SYSTEMS INTEGRATION, INC.
019-4764105-002
COMMUNICATIONS TEST DESIGN INC
 
019-7021459-000
EHESE INVESTMENT, LLC
019-4764107-001
TRANS EQUITABLE CORPORATION
 
019-7021462-000
LUC'S ASIAN MARKET
019-4764108-004
HEALTHLINE NETWORKS INC
 
019-7021463-000
LUCEINA ROSE EMBROIDERY/QUILTING
019-4764109-001
LIVING MEMORIAL TO THE
 
019-7021464-000
CAPITAL LITHO PRINTING CORPORATION
019-4764110-001
JSJ CORPORATION
 
019-7021465-000
DADCO LLC
019-4764112-001
RAMIREZ LUIS A DR
 
019-7021466-000
MONMOUTH PLANTATION
019-4764113-001
SMARTSOURCE CORPORATION
 
019-7021467-000
DAYTON VALLEY FLORAL & NURSERY, LLC
019-4764114-001
BRIDGE BUILDING IMAGES INC
 
019-7021470-000
BULUSA EXPRESS L.L.C.
019-4764117-001
MURRAY DARNELL & ASSOCIATES
 
019-7021475-000
EZELL AVIATION, INC.
019-4764119-001
MANCHESTER COUNTRY CLUB INC
 
019-7021476-000
LARSON LOGGING
019-4764122-001
LIFEGAS LLC
 
019-7021481-000
M.J.S. BARRICADES, INC.
019-4764124-001
SOUTHEAST WHOLESALE DOOR INC
 
019-7021485-000
REYNOSO TRUCKING
019-4764126-001
BROWN & TOLAND MEDICAL GROUP
 
019-7021493-000
TOWNSEND BROTHERS FARM, INC.
019-4764126-002
BROWN & TOLAND MEDICAL GROUP
 
019-7021494-000
GLEN PRAIRIE PRESS
019-4764126-003
BROWN & TOLAND MEDICAL GROUP
 
019-7021496-000
JINKY'S CAFE
019-4764126-004
BROWN & TOLAND MEDICAL GROUP
 
019-7021506-000
LEO J. CAPOBIANCO, D O, LTD.
019-4764129-001
NORTH AMERICAN LUMINATION INC
 
019-7021513-000
SECURITY FENCE COMPANY
019-4764131-001
GREATER ATTLEBORO TAUNTON
 
019-7021515-000
MEDICAL BUSINESS SYSTEMS CORPORATION
019-4764134-001
PHARMANET INC
 
019-7021517-000
D & B MEAT COMPANY, INC.
019-4764136-001
COLONY BANK OF WILCOX
 
019-7021519-000
INTEGRATED INSPECTION SYSTEMS INCORPORAT
019-4764137-001
INTRACOM USA INC
 
019-7021520-000
FOUR SEASONS TRANSPORTATION AND TOWING I
019-4764140-001
ADVANCED NUCLEAR MEDICINE LLC
 
019-7021522-000
UNIVERSAL LABS OF AMERICA, INC.
019-4764141-001
HAROLD R ASCHER FUNERAL HOME
 
019-7021523-000
CONRAD KRISIK TIMBER SERVICE
019-4764143-001
CURLEY BROTHERS BRICK &
 
019-7021524-000
R.L. CLEARING & EXCAVATING, INC.
019-4764146-001
SOUTH FULTON DIALYSIS CENTER
 
019-7021525-000
GARDENA NURSERY
019-4764149-001
UNIPLEX CORP
 
019-7021530-000
MAYFIELD COMMUNITY CARE CENTER, INC.
019-4764150-001
RELLER WILLIAM
 
019-7021531-000
COLORADO RIVER FORD OF KINGMAN
019-4764150-002
RELLER WILLIAM
 
019-7021532-000
RACERS AUTO TRANSPORT, INC.
019-4764151-001
INDOOR AIR COMFORT INC
 
019-7021534-000
PETRA CONCRETE PUMPING
019-4764153-001
H D K ENTERPRISES INC
 
019-7021540-000
ALLEGRA PRINT & IMAGING
019-4764160-001
BUCKS COUNTY WELLNESS CENTRE
 
019-7021541-000
BIFFERATO & GENTILOTTI, L.L.C.


 
Exhibit L-365

--------------------------------------------------------------------------------

 


019-4764164-002
BRATTAIN & MINNIX
 
019-7021548-000
R S A SOIL PRODUCTS, INC.
019-4764167-001
NAACP OF CINCINNATI
 
019-7021551-000
I GO TRUCKING
019-4764169-001
CROSSPOINT CONSULTING INC
 
019-7021552-000
REFLECTIONS PORTRAIT STUDIO
019-4764170-001
NUTRO OF TENNESSEE INC
 
019-7021554-000
GRANT LEWIS, INC.
019-4764172-001
JOSEPH ANTHONY HAIR STUDIO INC
 
019-7021556-000
BEAR CREEK SALOON & GRILL, LLC
019-4764172-002
JOSEPH ANTHONY HAIR STUDIO INC
 
019-7021559-000
LYNCH PHOTOGRAPHY
019-4764173-001
TWIGS INC
 
019-7021564-000
BRANDING IRON RESTAURANT
019-4764175-001
GREGG COUNTY APPRAISAL
 
019-7021570-000
HUNTER TRUCKING, INC.
019-4764177-001
NOMIS SOLUTIONS INC
 
019-7021573-000
B-TAN TOO
019-4764178-001
KAHN ENTERPRISES OF PALM BEACH
 
019-7021575-000
AUSTIN GUTTERMAN, INC.
019-4764180-001
MAGNA HOSPITALITY GROUP LC
 
019-7021583-000
BEAUCHAMP'S GRADING & TRUCKING, INC.
019-4764181-001
PRESTONWOOD BAPTIST CHRUCH INC
 
019-7021588-000
BAGEL BOSS OF EAST NORTHPORT
019-4764182-001
C T CORPORATION SYSTEM INC
 
019-7021601-000
CAS TRUCKING
019-4764183-001
ULTRA CLEAN TECHNOLOGY
 
019-7021603-000
STORAGE TECHNOLOGIES
019-4764183-002
ULTRA CLEAN TECHNOLOGY
 
019-7021606-000
MAIL AMERICA
019-4764183-003
ULTRA CLEAN TECHNOLOGY
 
019-7021608-000
AQUATIC SOLUTIONS, INC.
019-4764183-004
ULTRA CLEAN TECHNOLOGY
 
019-7021611-000
CLIFF'S BOBCAT SERVICE
019-4764185-001
CROWN PLASTICS COMPANY INC
 
019-7021612-000
LINDEL DAIRY INC.
019-4764186-001
NEUROMUSCULOSKELETAL CHIROPRAC
 
019-7021616-000
ON THE ROAD EMERGENCY SERVICES
019-4764187-001
PARKER PROFESSIONAL PHARMACY
 
019-7021617-000
FOODSOURCE PLUS
019-4764189-002
ACCOUNTS RECOVERY INTL INC
 
019-7021618-901
ROBERT KIEKE TRUCKING
019-4764192-001
GIBSON TARQUINI GROUP THE
 
019-7021620-000
CALIP DAIRIES, INC.
019-4764193-001
TRINITY LUTHERAN CHURCH
 
019-7021621-000
LO CASTRO HAIR DESIGN
019-4764195-001
BANKERS LIFE & CASUALTY CO
 
019-7021626-000
ANGELICA'S BAKERY, INC.
019-4764197-001
COWLITZ COUNTY OF
 
019-7021627-000
KENNEDY'S KARNE, INC.
019-4764198-001
WALKER CHARLES
 
019-7021628-000
CAPS, LTD
019-4764200-001
MINERALS TECHNOLOGIES INC
 
019-7021629-000
WILLIAM H. EBEL & SON, INC.
019-4764205-001
PEAK BEAM SYSTEMS INC
 
019-7021633-000
METRO COMPREHENSIVE PHYSICAL & AQUATIC T
019-4764207-001
MUNSTER MEDICAL CENTER
 
019-7021634-000
VALLEY ISLE EQUIPMENT RENTAL, INC.
019-4764207-002
MUNSTER MEDICAL CENTER
 
019-7021637-000
PREFERRED PRODUCE, INC.
019-4764207-003
MUNSTER MEDICAL CENTER
 
019-7021645-000
GET N GO
019-4764207-004
MUNSTER MEDICAL CENTER
 
019-7021645-001
CHEVRON
019-4764209-001
TERRA NOVA FINANCIAL LLC
 
019-7021645-002
GAS N MORE
019-4764210-001
POE ROOFING & CONSULTING INC
 
019-7021650-000
BEER RIDGE RANCH
019-4764211-001
COMPUTRADE INTL CORP
 
019-7021655-000
MOBAL TRUCKING INC.
019-4764212-001
AUTO DOCTOR
 
019-7021658-000
MARX TOWING, INC.
019-4764213-001
ISO MERCHANT SERVICES INC
 
019-7021659-000
INTEGRATED INSPECTION SYSTEMS INCORPORAT
019-4764215-001
MEDINA BILL
 
019-7021661-000
THE SANDWICH PLACE
019-4764216-001
ELLSWORTH AMERICAN
 
019-7021667-000
WEBSTER & LEONARD, INC.
019-4764221-001
BOYS & GIRLS CLUB OF
 
019-7021669-000
CAPITAL PROMOTIONS INC.
019-4764227-001
LEES SUMMIT COMMUNITY CHURCH
 
019-7021671-000
WILL'S FAMILY FAVORITES
019-4764229-001
SCHULHOFF TOOL RENTAL INC
 
019-7021675-000
GLISSEN LANDSCAPING, LLC
019-4764231-001
MOODYS KMV COMPANY
 
019-7021677-000
ANIMAL JUNGLE, INC.
019-4764232-001
YOUNG MENS CHRISTIAN
 
019-7021679-000
BOWEN COMMUNICATIONS, L.L.C.
019-4764232-002
YOUNG MENS CHRISTIAN
 
019-7021680-000
RC ANAND INC.
019-4764233-001
ARISTA AIR CONDITIONING CORP
 
019-7021685-000
HURLEY-TRYON LLC
019-4764234-001
DEEP FOODS INC
 
019-7021686-000
TECHNICAL SERVICE MID-ATLANTIC
019-4764235-001
COLORFUL STORY BOOKS INC
 
019-7021688-000
SHERBURNE MACHINE DEVELOPMENT, LLC
019-4764238-001
CLEAR CHANNEL SPECTACOLOR LLC
 
019-7021690-000
ROBLES TRUCKING QUALITY SERVICE, INC
019-4764240-001
PROXYCARE INC
 
019-7021691-000
SYNTEX SYSTEMS, INC.
019-4764241-001
TWR ENGINEERS INC
 
019-7021694-000
MELVIN GRISEL
019-4764242-001
JUNG BONGHAM A
 
019-7021699-000
SMITH'S WRECKER SERVICE
019-4764247-002
UNIVERSITY OF RADIOLOGY GROUP
 
019-7021700-000
ADVANCED MEDICAL SURGERY CENTER, INC.
019-4764249-001
SHOPPING CENTERS ETC
 
019-7021701-000
JPE, INCORPORATED
019-4764251-001
MANLEY BAPTIST CHURCH
 
019-7021703-000
HIGHER GROUND ELECTRIC, INC.
019-4764259-001
USA HAMMOCKS SIGNS INC
 
019-7021710-000
FELL MARKING ABKIN MONTGOMERY GRANET &RA
019-4764260-001
GARDENER FOX ASSOCIATES INC
 
019-7021712-000
JOSEPH'S BISTRO & PUB, INC.


 
Exhibit L-366

--------------------------------------------------------------------------------

 


019-4764262-001
TUSCALOOSA METRO ANIMAL
 
019-7021713-000
LEON'S LAWN SERVICE INC.
019-4764263-001
NEDERLANDER THEATRICAL CORP
 
019-7021714-000
SOUTHERN VISION CENTER, INC.
019-4764263-002
NEDERLANDER THEATRICAL CORP
 
019-7021717-000
X-RAY AND IMAGING SYSTEMS
019-4764263-003
NEDERLANDER THEATRICAL CORP
 
019-7021735-000
PROFESSIONAL TURF SPECIALTIES, INC.
019-4764264-001
G III APPAREL GROUP LTD
 
019-7021742-000
FAST UNDERCAR
019-4764264-002
G III APPAREL GROUP LTD
 
019-7021743-000
LAIPPLY'S QUICK PRINT & GRAPHICS
019-4764264-003
G III APPAREL GROUP LTD
 
019-7021744-000
INSTONE CONSTRUCTION, LLC
019-4764264-004
G III APPAREL GROUP LTD
 
019-7021747-000
BRYSON TRUCKING INCORPORATED
019-4764264-005
G III APPAREL GROUP LTD
 
019-7021749-000
CJ GLS AMERICA, INC.
019-4764264-006
G III APPAREL GROUP LTD
 
019-7021751-000
TREMONT HOUSE OF PIZZA, INC.
019-4764264-007
G III APPAREL GROUP LTD
 
019-7021757-000
URBANO'S AUTO BODY & PAINT, INC.
019-4764264-008
G III APPAREL GROUP LTD
 
019-7021758-000
J & K TRUCKING, L.L.C.
019-4764265-001
MEYER JOHN M
 
019-7021759-000
MARGARELLA INDUSTRIAL CONSTRUCTION CORP.
019-4764267-001
DATA TRACK INC
 
019-7021761-901
LIFE SAFETY SERVICES, LLC
019-4764268-001
USF HOLLAND INC
 
019-7021765-000
PARADISE TAN, INC.
019-4764270-001
TUCSON URBAN LEAGUE INC
 
019-7021767-000
CARIBE OPTOMETRIC SERVICES PC
019-4764270-002
TUCSON URBAN LEAGUE INC
 
019-7021769-000
RBK LATHE LLC
019-4764272-003
CBS OUTDOOR INC
 
019-7021770-000
DOUBLE D CONCRETE PUMPING
019-4764275-001
INTERMARK GROUP
 
019-7021771-000
CLASSY LADY, INC.
019-4764276-001
STILLWATER CAPITAL PARTNERS
 
019-7021772-000
ALL ABOUT HOME CARE, LLC
019-4764278-002
WAGSTAFF TAYLOR ASSOCIATES
 
019-7021776-000
HI-TECH WELDING AND FORMING, INC.
019-4764283-001
ATLANTIC COASTAL TRUCKING INC
 
019-7021777-000
ARMADILLO SIGNS & GRAPHICS, INC.
019-4764287-001
COLE CONTRACTING INC
 
019-7021778-000
HATLEY'S SIGN SERVICE & INSTALLATION
019-4764288-001
ERIK Z ZUDANS DMD PA
 
019-7021779-901
CLUB GENESIS
019-4764289-001
ALLSTEEL & GYPSUM OF PALM
 
019-7021788-000
WTWZ AM 1120
019-4764290-001
SPIRITS MANAGEMENT INC
 
019-7021789-000
DALE'S RAPID PUMPING
019-4764290-002
SPIRITS MANAGEMENT INC
 
019-7021791-000
FISHER'S CARPET CARE
019-4764292-001
EL TORO FUEL CORPORATION INC
 
019-7021792-000
MCCLOUD WATER SYSTEM
019-4764293-001
SCOTT TELLIER & CO INC
 
019-7021793-000
SIGNAL GRAPHICS
019-4764294-002
HARDWARE SPECIALTIES INC
 
019-7021794-000
SKYSTAR RESIDENTAL SERVICES, INC.
019-4764302-001
ADVANCED ROOFING INC
 
019-7021795-000
RIGHT ANGLE DIGITAL PRINT & SUPPLY, INC.
019-4764302-002
ADVANCED ROOFING INC
 
019-7021800-000
MEDSTEP
019-4764307-001
BOATLAND INC
 
019-7021802-000
HIGH PERFORMANCE SIGNS
019-4764308-001
NDS TECHNOLOGIES INC
 
019-7021803-000
BISHOP NURSERY, INC.
019-4764310-001
DIRECT TELECOM INC
 
019-7021807-000
SPRAY TECH, INC.
019-4764313-001
FAITH TEMPLE REVIVAL CENTER
 
019-7021810-000
JOHN C. NICKEL TRUCKING, INC.
019-4764316-001
GRANBERY SUPPLY CORPORATION
 
019-7021811-000
DENNIS PHIPPS WELL DRILLING, INC.
019-4764319-001
HEARTHSTONE HEALTH CENTER INC
 
019-7021813-000
C & K MACHINE CO., INC.
019-4764320-001
STEELE CONSTRUCTION
 
019-7021814-000
A.S.A.P. TOWING SERVICE, INC.
019-4764322-001
HORIZON DISTRIBUTORS INC
 
019-7021814-001
A.S.A.P. TOWING SERVICE, INC.
019-4764322-002
HORIZON DISTRIBUTORS INC
 
019-7021816-000
EL PAISANO INC.
019-4764322-003
HORIZON DISTRIBUTORS INC
 
019-7021818-000
DALE'S TRASH SERVICE, INC.
019-4764322-004
HORIZON DISTRIBUTORS INC
 
019-7021819-000
AAA OPERATIONS, INC.
019-4764322-005
HORIZON DISTRIBUTORS INC
 
019-7021821-000
MOZ DESIGNS, INC.
019-4764323-001
TMC ELECTRONICS CORPOATION
 
019-7021827-000
JERRY'S SMALL ENGINES SALES, SERVICE & R
019-4764325-001
DAVIS HARRISON DION INC
 
019-7021829-000
PREFERRED AUTO & TRUCK PARTS, LLC.
019-4764325-002
DAVIS HARRISON DION INC
 
019-7021835-000
CAMPBELL MACHINE & FABRICATING
019-4764326-001
COMFORT SYSTESMS USA
 
019-7021840-000
PURE FUN, INC.
019-4764330-001
BURDISS LETTERSHOP SERVICES
 
019-7021840-001
PURE FUN, INC.
019-4764331-001
A 1 TEMPORARY SERVICES OF
 
019-7021846-000
MANOA COTTAGE
019-4764331-002
A 1 TEMPORARY SERVICES OF
 
019-7021849-000
TIDWELL LOGGING, LLC
019-4764336-001
SCHUBERT NURSERY INC
 
019-7021852-000
CAROLINA MACHINE, INC.
019-4764338-001
ROBERTS ENTERPRISES
 
019-7021853-000
RJM CABINETS
019-4764339-001
SCHAEFFER MARK & ALICIA
 
019-7021855-000
BRYANT SAND & GRAVEL, INC.
019-4764342-001
FIRST COWETA BANK
 
019-7021865-000
K & N EXCAVATING
019-4764343-002
MADISON COUNTY COMMUNITY
 
019-7021867-000
MORNINGSTAR ENTERTAINMENT
019-4764346-001
NIMBIT INC
 
019-7021869-000
HOBBS FARM


 
Exhibit L-367

--------------------------------------------------------------------------------

 


019-4764347-001
GLAM HAIR EXTENSIONS INC
 
019-7021872-000
IGLOOS FROZEN DRINKS
019-4764351-001
ALEMAN ALEX
 
019-7021875-000
GENERATORS UNLIMITED, INC.
019-4764355-001
PTI SPORTS LLC
 
019-7021877-000
CABINET CRAFTERS, CORP.
019-4764356-001
SALON GIO LTD
 
019-7021879-000
MARION TRUCKING AND CONSTRUCTION
019-4764357-001
PEACHTREE ROAD UNITED
 
019-7021880-000
ERBAVIVA LLC
019-4764357-002
PEACHTREE ROAD UNITED
 
019-7021881-000
RELIABLE MAIL SERVICES, INC.
019-4764359-001
DREW STEPHANIE DDS
 
019-7021884-000
ECO CAR WASH, INC.
019-4764360-001
DILLARD AND ASSOCIATES LLC
 
019-7021885-000
THE PIZZA PLACE
019-4764367-001
LIVENGOOD & ASSOCIATES INC
 
019-7021886-000
TOOL ENGINEERING & MACHINING CO, LLC
019-4764368-001
LEWIS & WAGNER LLP
 
019-7021887-000
CLARENCE S. SMITH TRUCKING
019-4764369-001
I C S AGENCY INC
 
019-7021889-000
ESSER'S WAREHOUSE LIQUORS, INC.
019-4764370-001
FEIT ANTHONY E
 
019-7021893-000
PACK RYT, INC.
019-4764376-001
MARANATHA CHURCH OF WACO
 
019-7021897-000
SPRING GREEN LAWN CARE
019-4764377-001
ZARSKY LUMBER CO INC
 
019-7021899-000
LIMA HEAVY EQUIPMENT RENTALS
019-4764377-002
ZARSKY LUMBER CO INC
 
019-7021906-000
THE ECHO, LLC
019-4764382-001
ELECTRONIC MANUFACTURING CO
 
019-7021908-000
LOOKING GLASS ENTERPRISES
019-4764383-001
HOFFMAN NORM
 
019-7021910-000
TEXAS TANDEM & TRAILERS SERVICES
019-4764384-001
LONE STAR LAND PARTNERS
 
019-7021911-000
REGENCY DEVELOPMENT, INC.
019-4764389-001
UN COMMUNICATIONS INC
 
019-7021915-000
WASTE TEC
019-4764390-001
HAWKS AND ASSOCIATES INC
 
019-7021917-000
C.T. PRICE CONTRACTING INC.
019-4764391-001
CONCORD FABRICATORS INC
 
019-7021919-000
PREMIER HEATING & AIR CONDITIONING, INC.
019-4764392-001
D & D METALS SUPPLY INC
 
019-7021921-000
STRONG COMMUNICATIONS
019-4764394-001
RIDGEWOOD COUNTRY CLUB
 
019-7021922-000
KBRS, INC.
019-4764398-001
NICOTRA WILLIAM
 
019-7021925-000
LOLONIS WINERY
019-4764399-001
MEHMETI NDERIM
 
019-7021998-000
BOB'S AUTO & TOWING
019-4764400-001
TRC GARROW ASSOCIATES INC
 
019-7022446-001
CRENSHAW PLUMBING COMPANY, LLC
019-4764401-001
L 3 CINCINNATI ELECTRONICS
 
019-7028305-000
CITY OF SOLEDAD
019-4764404-001
CONTRACT INDUSTRIAL TOOLING
 
019-7028588-001
HI-TECH WELDING AND FORMING, INC.
019-4764405-001
CAPITAL STEEL INC
 
019-7029480-001
TECHCORR USA MANAGEMENT LLC
019-4764406-001
JIMENEZ MCDOWELL ENGINEERING
 
019-7036400-001
HEALTH CARE MONITORING SYSTEMS, INC.
019-4764408-001
JACO SALES INC
 
019-7062959-001
ONE HUNDRED TOWERS L.L.C.
019-4764409-001
CHILD CARE ASSOCIATION OF
 
019-7065688-001
WINTECH VIDEO,LLC
019-4764411-001
REVIA TRUCKING LLC
 
019-7277252-001
CHRISTOPHER JOHN ELECTRICAL INC.
019-4764411-002
REVIA TRUCKING LLC
 
019-7313363-001
MEDICAL ASSOCIATES OF THE SHOALS PC
019-4764413-001
INTERFARMA CORPORATION
 
019-7365253-001
RAYMOND BANGS, DDS
019-4764419-001
RAY HAMILTON COMPANIES
 
019-7431863-003
+ TRAILS, LLC
019-4764420-001
JONATHAN SPLITT ARCHITECTS LTD
 
019-7517063-001
HURTS CREEK CHURCH OF CHRIST INC
019-4764421-001
NATIONAL DIAMOND CORPORATION
 
019-7556104-001
NEXTCARE INC.
019-4764422-001
TIMOTHY HAAHS & ASSOCIATES INC
 
019-7670463-001
ARGENBRIGHT, INC.
019-4764423-001
BRAL MIAMI
 
019-7749564-001
NORRIS & SAMON PUMP SERVICE INC
019-4764424-001
PROCIRC LLC
 
019-7800265-002
NEW FRONTIER MEDICAL AND EQUIPMENT COMPA
019-4764425-001
SABLE CHASE OF MCDONOUGH LP
 
019-7804464-003
CHAPMAN TRUCKING INC.
019-4764426-001
LEARNING UNLIMITED
 
019-7872165-002
A & S ELECTRICAL SERVICES, INC.
019-4764427-001
COMMUNIQUE INC
 
019-8010764-001
IDEAL HEALTH, INC.
019-4764429-001
ADAMS REHMANN HEGGEN &
 
019-8019893-001
UPPER MANHATTAN MENTAL HEALTH CENTER, IN
019-4764430-001
RADNOR HOTEL ASSOCIATES
 
019-8025048-002
IMAGE DETAILNG LLC DBA UNLIMITED SERVICE
019-4764436-001
CRESA PARTNERS OF PENNSYLVANIA
 
019-8028032-002
U.S. TANNING CENTERS, INC.
019-4764446-003
SEARS HOLDINGS CORPORATION
 
019-8028168-001
KEOUGH'S PAINT & HARDWARE, INC.
019-4764446-004
SEARS HOLDINGS CORPORATION
 
019-8028228-001
ONE SOURCE EQUIPMENT RENTALS, LLC
019-4764447-001
HAMPTON CLEANERS INC
 
019-8028288-001
CENTRAL PENNSYLVANIA RENTALS, INC.
019-4764448-001
SHEARMAN CORPORATION
 
019-8028402-001
FITNESS FOOD, INC.
019-4764449-001
AMERICAN IRON & STEEL
 
019-8028629-002
INTENSE MARKETING, LLC
019-4764450-001
BURROWS RICHARD
 
019-8028988-002
CHRISTOPHER GREER
019-4764453-001
RUGBY INDUSTRIAL PRODUCTS
 
019-8029008-001
THE SHOW BUSINESS SOUND & LIGHTING, INC.
019-4764456-001
LOWELL BROTHERS & BAILEY INC
 
019-8029078-001
M.W.S. ENTERPRISES INC.
019-4764457-001
CHILDHOOD MEMORIES INC
 
019-8029080-001
PETRUZZI DEVELOPMENT, LLC


 
Exhibit L-368

--------------------------------------------------------------------------------

 


019-4764457-002
CHILDHOOD MEMORIES INC
 
019-8029246-001
WIRELESS RENTALS LLP
019-4764459-001
LESTER A DRENK BEHAVIORAL
 
019-8029846-001
U.S. TANNING CENTERS, INC.
019-4764459-002
LESTER A DRENK BEHAVIORAL
 
019-8029883-001
ANGELA GRACE ORLANDELLA
019-4764460-001
MTI PRECISION PRODUCTS LLC
 
019-8030247-001
DR. RICHARD J. ANDERSON, DDS, P.A.
019-4764462-001
TIMELESS LIFECARE LLC
 
019-8030345-001
SCHWARTZ/SILVER ARCHITECTS, INC.
019-4764470-001
REMAX BEST REALTY LLC
 
019-8030357-001
JEM CONTRACTING, INC.
019-4764473-001
WILLIAM BETZ JR INC
 
019-8030409-001
APPEARANCES OF SPRINGFIELD, IN
019-4764473-002
WILLIAM BETZ JR INC
 
019-8030427-001
ROYALTYSHARE, INC.
019-4764477-001
FITCH INC
 
019-8030432-003
NICKELL EQUIPMENT RENTAL & SALES, INC.
019-4764479-001
REMBAR COMPANY INC THE
 
019-8030498-001
CARTWRIGHT & DAUGHTERS TENT & PARTY RENT
019-4764482-001
ROSENBERGER GERALDINE
 
019-8030596-001
AAA DISPOSAL, INC.
019-4764483-001
COSTAR GROUP INC
 
019-8030811-001
IMAGESPAN, INC.
019-4764485-001
INTERNATIONAL CODE COUNCIL INC
 
019-8030819-002
EXCEL SALES & SERVICES, INC.
019-4764485-002
INTERNATIONAL CODE COUNCIL INC
 
019-8031633-001
KALIFORNIA TANZ, A GENERAL PARTNERSHIP
019-4764486-001
LLOYD GRAY & WHITEHEAD PC
 
019-8032132-001
TRAVIS W. WEBSTER
019-4764487-001
AIR PARTS & SUPPLY CO
 
019-8032566-006
APPLIED VOICE AND SPEECH TECHNOLOGIES IN
019-4764489-001
PLASTRIDGE INSURANCE AGENCY
 
019-8032996-001
PHIL JAE RA, DDS, A PROFESSIONAL DENTAL
019-4764491-001
FRIENDS OF THE PEPPERELL
 
019-8033025-002
TCIM SERVICES, INC.
019-4764492-001
DICKINSON & ASSOCIATES INC
 
019-8033862-004
EAGLE AUTO & TIRE INC.
019-4764493-001
FRANK A SCATTAREGIA MD LTD
 
019-8034363-006
THE T.L.C. GROUP, LTD.
019-4764495-001
TATE BUILDERS SUPPLY LLC
 
019-8034438-002
CHESTERFIELD RENTAL COMPANY, INC.
019-4764497-001
C C BATTERY CO INC
 
019-8034728-003
LOS ANGELES DUPLICATION & BROADCASTING,
019-4764498-001
KLUCH CLOTHING CO
 
019-8035591-002
FLAGSTAFF CONCRETE PUMPING, LL
019-4764500-001
ATLANTIC SOUTHERN BANK
 
019-8035887-001
PRINTING MANAGEMENT GROUP, INC
019-4764500-002
ATLANTIC SOUTHERN BANK
 
019-8036403-003
VAN DE POL ENTERPRISES, INC.
019-4764502-001
FROST ENGINEERING INC
 
019-8036926-001
P&M MONTALBANO ENTERPRISES
019-4764503-001
GROWER2BUYERCOM INC
 
019-8037046-001
GUYS & GALS QUARTERS, INC
019-4764504-001
WORLD HUNGER YEAR INC
 
019-8037811-002
PHYSIQUES UNLIMITED II, INC.
019-4764505-001
HORTON AUTOMOTIVE MONROE LLC
 
019-8037853-001
JOHNSON COMPANY, INC.
019-4764508-001
GRANBERRY SUPPLY CORPORATION
 
019-8037934-001
STREAMLINE AVIATION, INC.
019-4764508-002
GRANBERRY SUPPLY CORPORATION
 
019-8038037-902
SACINO & SONS, INC.
019-4764509-001
NEWNAN COWETA ASSOCIATION FOR
 
019-8038233-001
KEENEY ENTERPRISES INCORPORATE
019-4764510-001
HAWKS BESLER & ROGERS
 
019-8038318-001
BIG B'S PIZZA, INC.
019-4764512-001
DAYTON PRECISION SERVICES LLC
 
019-8038497-001
KINNEY BROS & KEELE HAEDWARE
019-4764513-001
JOHN BUCK COMPANY
 
019-8038546-002
KRAMER PHOTOGRAPHY, INC.
019-4764514-001
MONARCH STEEL SPECIALISTS INC
 
019-8038690-001
PAR 2, LLC
019-4764515-001
K N MACHINE & TOOLS
 
019-8039209-001
VON CURTIS, INC.
019-4764516-001
FD WORLDWIDE MERCHANDISE
 
019-8039331-001
RPC PIZZA, INC.
019-4764517-001
HUBCAP HEAVEN INC
 
019-8039402-001
SUBWAY OF WESTAMPTON INCORPORA
019-4764519-001
MERRY X RAY CORP
 
019-8039439-001
T.M. BURNETTE PIZZA, INC.
019-4764520-001
GOPMAN & GOPMAN PC
 
019-8039473-001
CHRISTOPHER GREER
019-4764522-001
FOUNTAIN PARKER HARBARGER
 
019-8039531-001
PORT CITY RENTALS INC.
019-4764524-001
COKER UNITED METHODIST CHURCH
 
019-8039610-001
C. FARRELL, INC.
019-4764528-001
COBASYS LLC
 
019-8039713-004
MAGNES ENTERPRISES, INC
019-4764528-002
COBASYS LLC
 
019-8039937-001
WILDER ENTERPRISES, INC.
019-4764529-001
ALLIANCE HOSPITALITY MANAGEMEN
 
019-8039954-001
HARMONY FILMWORKS LLC
019-4764530-001
COLOR WHEEL PAINT
 
019-8039963-001
ASAP TOTAL RESTORATION, INC.
019-4764531-001
ROBERTET FRAGANCES INC
 
019-8039964-001
PICARD CARPET CLEANING, INC.
019-4764534-001
TRIPLETT OFFICE ESSENTIALS
 
019-8039971-001
2 SISTERS BEAUTY & BARBER SHOP
019-4764536-001
FREEWAY AUTOMOTIVE LLC
 
019-8039972-001
NAZA HOTEL MANAGEMENT CORPORAT
019-4764537-001
INFORMATION & REFERRAL INC
 
019-8039973-001
P.C. PRODUCTIONS, INC.
019-4764543-001
ROOFING SUPPLY LIMITED
 
019-8039977-001
PALM BEACH HOME FOR ADULTS, LL
019-4764544-001
SPORTZ INVESTMENTS INC
 
019-8039979-001
RIVER OAKS INVESTMENT, INC.
019-4764545-001
LUMMUS SUPPLY COMPANY
 
019-8039980-001
ELITE FLOOR SERVICES, INC.
019-4764545-002
LUMMUS SUPPLY COMPANY
 
019-8039982-001
LIBERTY STORE, INC.
019-4764545-003
LUMMUS SUPPLY COMPANY
 
019-8039983-001
UTPAL N. PATEL


 
Exhibit L-369

--------------------------------------------------------------------------------

 


019-4764548-002
BAE SYSTEMS INC
 
019-8039984-001
AFFORDABLE SERVICE, INC.
019-4764548-003
BAE SYSTEMS INC
 
019-8039985-001
SANTA FE NURSING OPERATIONS LL
019-4764549-001
WMS INDUSTRIES INC
 
019-8039988-001
BIO-CLEAN PORTABLES INC.
019-4764550-001
GREYHAWK NORTH AMERICA LLC
 
019-8039989-001
EFRAIN S RAMIREZ
019-4764550-002
GREYHAWK NORTH AMERICA LLC
 
019-8039991-001
IMPRINT PROMOTIONS, LLC
019-4764551-001
CREST MANOR NURSING HOME
 
019-8039992-001
IAG VENTURES, LLC
019-4764553-001
B L GUESS LIGHTING COMPANY INC
 
019-8039994-001
COHEN ORTHODONTICS, P.C.
019-4764557-001
GONBROS GROUP CORPORATION
 
019-8039997-001
JEFF HEILING
019-4764558-001
KELLEY JAMES R
 
019-8039998-001
COOL TREATS DISTRIBUTING, LLC
019-4764559-001
ENT SURGERY CENTER OF ATLANTA
 
019-8040002-001
DARRIN J TURNER
019-4764560-001
CORPUS CHRISTI BUILDERS
 
019-8040004-001
IMAGES, LLC.
019-4764561-001
ALLERGY & ASTHMA GROUP THE
 
019-8040011-001
ALLESK ENTERPRISES, INC.
019-4764562-001
FLIGHT SAFETY INTERNATIONAL
 
019-8040013-001
GAILEY INCORPORATED
019-4764564-001
BARKER ANTHONY
 
019-8040023-001
PROCESS ENGINEERING COMPANY, I
019-4764565-001
EMPLOYMENT TIMES
 
019-8040025-001
NORTH COAST VETERINARY SPECIALIST, LLC
019-4764566-001
HOWELL ENTERPRISES INC
 
019-8040028-001
TONY E. MARQUEZ
019-4764569-001
BILL YOUNT SIGNS & ADVERTISING
 
019-8040029-001
HSC, INC.
019-4764570-001
MIKE JOHNSON AUTOMOTIVE INC
 
019-8040032-001
J K ANDERSON BUILDERS, INC.
019-4764573-001
AMERICAN PNEUMATIC TOOL INC
 
019-8040036-001
AMANDA WRIGHT
019-4764575-001
VULCAN MATERIALS COMPANY
 
019-8040038-001
JERRY DAVID DOVER
019-4764575-003
VULCAN MATERIALS COMPANY
 
019-8040043-001
DIE SHOP, INC. THE
019-4764575-004
VULCAN MATERIALS COMPANY
 
019-8040045-001
EHSAN, INC.
019-4764575-005
VULCAN MATERIALS COMPANY
 
019-8040046-001
COLE INFORMATICS, LLC
019-4764575-006
VULCAN MATERIALS COMPANY
 
019-8040048-001
KELLY MAI
019-4764575-014
VULCAN MATERIALS COMPANY INC
 
019-8040050-001
PRABHJEET GREWAL
019-4764577-001
ALLTEL GEORGIA INC
 
019-8040051-001
JAMES H. HOLSTEGE
019-4764579-001
GENESIS HEALTHCARE NATIONAL CE
 
019-8040053-001
SUBWAY SANDWICHES AND SALADS,
019-4764579-002
GENESIS HEALTHCARE NATIONAL CE
 
019-8040056-001
SWINK'S CREATIONS, INC.
019-4764580-001
SOUTH TEXAS WASTEWATER
 
019-8040057-001
REFLECTIONS SALON AND SPA, A G
019-4764581-001
FAHRENHEIT NY INC
 
019-8040058-001
PM LUBE, LLC
019-4764586-001
ARCO MANAGEMENT CORPORATION
 
019-8040062-001
STUDIO 98 HAIR DESIGNS, INC.
019-4764587-001
CATHOLIC CHARITIES OF THE
 
019-8040063-001
GRACIE, LLC.
019-4764590-001
F T Z INDUSTRIES INC
 
019-8040065-001
D & D SERVICES, INC.
019-4764592-001
GARDEN STATE ORTHOPEDICS &
 
019-8040066-001
2ND WIND SPORTS, INC.
019-4764593-001
EMPLOYMENT SERVICES INC
 
019-8040067-001
SHELAK, INC.
019-4764593-002
EMPLOYMENT SERVICES INC
 
019-8040068-001
TIMONIUM FITNESS TOGETHER, LLC
019-4764594-008
PROGRESO INDEPENDENT SCHOOL
 
019-8040070-001
ARMADA OIL & GAS CO.
019-4764594-009
PROGRESO INDEPENDENT SCHOOL
 
019-8040074-001
DRN ENVIRONMENTAL SOLUTIONS, L
019-4764596-001
TOUCHSTONE WIRELESS REPAIR AND
 
019-8040076-001
ALL-SEAL HOME IMPROVEMENT, INC
019-4764601-001
CUDD MEMORIAL BAPTIST CHURCH
 
019-8040085-001
MAUMEE BAY GENERAL STORE, INC.
019-4764602-001
BARRETT PAVING MATERIALS INC
 
019-8040086-001
MUSE THE SALON, L.L.C.
019-4764602-002
BARRETT PAVING MATERIALS INC
 
019-8040087-001
ACTIVEVIDEO NETWORKS, INC.
019-4764603-001
ACTION REALTY INC
 
019-8040092-001
M.W. STEELE GROUP, INC.
019-4764606-001
ANGELICA TEXTILE SERVICES INC
 
019-8040095-001
LONNIE DALE NORRIS
019-4764606-002
ANGELICA TEXTILE SERVICES INC
 
019-8040099-001
LLOYD ANIMAL MEDICAL CENTER, I
019-4764606-003
ANGELICA TEXTILE SERVICES INC
 
019-8040101-001
SHIHAN KYU SYSTEMS, INC
019-4764606-005
ANGELICA TEXTILE SERVICES,INC.
 
019-8040103-001
SANDRA VALENCIA
019-4764607-001
CLERMONT SUN PUBLISHING
 
019-8040104-001
MOORE & MOORE WEST GARDEN CENT
019-4764608-001
RIDER KENLEY & ASSOCIATES CPA
 
019-8040105-001
ROSA A. CISNEROS
019-4764612-001
JW TRANSMISSION CORP
 
019-8040106-001
PRACHI ENTERPRISE, INCORPORATE
019-4764616-001
FEDERAL MANAGEMENT CO INC
 
019-8040110-001
ADVANTAGE DENTAL CENTER, P.C.
019-4764620-001
REAL ESTATE BOARD OF
 
019-8040111-001
ROAD TO RESPONSIBILITY, INC.
019-4764621-001
JACK TROCKI DEVELOPMENT
 
019-8040113-001
S.R. HOLDING CO., INC.
019-4764621-002
JACK TROCKI DEVELOPMENT
 
019-8040117-001
TIMOTHY C HUGHES
019-4764623-001
SUPERIOR WATERWAY SERVICES INC
 
019-8040119-001
STEVE TRAN
019-4764624-001
B & R PRODUCTS INC
 
019-8040125-001
PRIVATE NETWORK COMMUNICATIONS
019-4764624-002
B & R PRODUCTS INC
 
019-8040128-001
WINDOW FACTORY, INC. (THE)
019-4764628-001
LIVING WELL MINISTRIES INC
 
019-8040130-001
MEDALIST, INC.
019-4764630-001
STEELE TEMA L
 
019-8040132-001
TYSON AUTOMOTIVE PERFORMANCE,


 
Exhibit L-370

--------------------------------------------------------------------------------

 


019-4764634-001
METROCK STEEL & WIRE COMPANY
 
019-8040134-001
COMMUNICATIONS AND ELECTRONICS
019-4764635-001
MUFFLER OF BROWARD INC
 
019-8040136-001
STEVE HADDOCK
019-4764637-001
FINANCIAL STRATEGIES INC
 
019-8040137-001
NICOLA K. GILLISPIE
019-4764639-001
P F D SUPPLY CORP
 
019-8040141-001
ROBERT R. GROSE JR.
019-4764641-001
INDIANAPOLIS ENDODONTICS PC
 
019-8040146-001
RONALD P. SULLIVAN
019-4764642-001
UNITED MEDICAL GROUP LLC
 
019-8040147-001
ANYTIME FITNESS OF ALAMEDA, IN
019-4764643-001
COMMERCIAL SCREEN PRINTING
 
019-8040150-001
DANOLL BOONE TRUCKING LLC
019-4764648-001
SANFORD TEMPERATURE CONTROL
 
019-8040151-001
ROBERT HALE
019-4764649-001
KNOXVILLE HEART GROUP INC
 
019-8040152-001
S&L ASSOCIATES, LLC.
019-4764656-001
TURNBERRY ASSOCIATES
 
019-8040157-001
JAMES DYE
019-4764657-001
TOYOTA OF ELIZABETH CITY
 
019-8040158-001
LANCASTER WINGS, INC.
019-4764658-001
JAMASCO AUTO REPAIR INC
 
019-8040161-001
CLUB MATRIX, LLC
019-4764659-001
WOODUS K HUMPHREY & CO
 
019-8040167-001
WEEKS DYE WORKS, INC
019-4764665-001
J & E HOME PRODUCTS INC
 
019-8040168-001
KENNETH S. PREST
019-4764669-001
BRAXTONS CLEANERS INC
 
019-8040169-001
GNU ENTERPRISES INC.
019-4764671-001
MOTYKA ART & FRAME INC
 
019-8040170-001
FIRST HEALTHCARE MANAGEMENT, L
019-4764672-001
ROSEMAN & BUDAYR PC
 
019-8040171-001
CRAIG AND JOYCE CHILDS
019-4764675-001
REAGAN AUDIO DESIGN LLC
 
019-8040173-001
JOHN O. HENDERSON
019-4764678-001
SHERMAN SQUARE REALTY CORP
 
019-8040175-001
WILLIAM B. SACKS
019-4764679-001
MANHATTAN COLOR PLATE INC
 
019-8040181-001
STEVE'S FRONT END & BRAKE, INC
019-4764680-001
MATERIAL HANDLING SYSTEMS INC
 
019-8040182-001
BARAN ENTERPRISES, LLC
019-4764681-001
MITSUBISHI LOGISTICS AMERICA
 
019-8040185-001
TORRANCE LODGING
019-4764684-001
FOOTE BROTHERS FURNITURE CO
 
019-8040188-001
LYLES CAROLINA HERITAGE CORP
019-4764685-001
SWEN COMMUNICATIONS INC
 
019-8040189-001
RJ CLINE CORPORATION
019-4764686-001
BECK AUTOMOTIVE GROUP INC
 
019-8040191-001
JUICE PETROLEUM, INC.
019-4764687-001
MIDWEST TOXICOLOGY SERVICES
 
019-8040196-001
MOLD SOLUTIONS, INC.
019-4764688-002
RADIOLOGY ASSOCIATES LLP
 
019-8040199-001
SANDY PIES, INC.
019-4764689-001
LOVING CARE HOSPICE INC
 
019-8040202-001
JEFFREY HUNT
019-4764690-001
CAMPBELL JENNINGS & THOMPSON
 
019-8040205-001
CHARITANS LLC
019-4764691-001
BY APPOINTMENT ONLY INC
 
019-8040206-001
CAPITAL CIRCLE HOTEL GROUP, LL
019-4764695-001
PROCARE HEALTH SERVICES INC
 
019-8040208-001
KELLEY BUILDINGS, L.L.C.
019-4764696-001
BAYTECH LLP
 
019-8040209-001
M. ADLA SYLVANIA, INC.
019-4764698-001
WTF INC
 
019-8040216-001
CHAMPION LANES, LLC
019-4764700-002
HILLCREST SHEET METAL INC
 
019-8040217-001
STREAMLINE AVIATION, INC.
019-4764707-001
FORMICA CORPORATION
 
019-8040219-001
POWER UP EQUIPMENT RENTALS, IN
019-4764708-001
NEWMAN DIALYSIS UNIT
 
019-8040227-001
PARSONS HOUSE AUSTIN, LP
019-4764714-001
CATHOLIC CHARITIES COMMUNITY &
 
019-8040229-001
AVTAR SINGH
019-4764714-002
CATHOLIC CHARITIES COMMUNITY &
 
019-8040234-001
BRIAN KENNY
019-4764716-001
VIRA MANUFACTURING INC
 
019-8040237-001
GAMKA SALES CO., INC.
019-4764717-001
SQUIRES ENTERPRISES INC
 
019-8040238-001
COMMONWEALTH PIZZA, INC.
019-4764718-001
PATEL RAJENDRA
 
019-8040241-001
PEARSALL TRAVEL CENTER L.L.C.
019-4764719-001
MEMORIAL SLOAN KETTERING
 
019-8040247-001
JAY APPRAISALS, INC.
019-4764719-002
MEMORIAL SLOAN KETTERING
 
019-8040248-001
KEVIN R. MORICH, D.M.D., P.C.
019-4764719-003
MEMORIAL SLOAN KETTERING
 
019-8040249-001
OREGON APPRAISERS, INC.
019-4764720-001
HAIR SCENE & COMPANY
 
019-8040250-001
EARTH MATTERS ENVIRONMENTAL T
019-4764726-001
TRANSHAUL INC
 
019-8040257-001
VILLAGE GROOMER AND ANIMAL INN
019-4764727-001
HILLSIDE MAINTENANCE SUPPLY
 
019-8040260-001
SOMMARRIBA BUILDERS, INC
019-4764729-001
CENTURY RAGS & CLOTHING INC
 
019-8040262-001
AARON J. JOHNSON
019-4764730-001
CENTRAL INDIANA EDUCATIONAL
 
019-8040264-001
PETER S. SUNI
019-4764731-001
CINCINNATI TAE KWON DO INC
 
019-8040269-001
AUSTEX PIZZA, LLC
019-4764732-001
JOIE DE VIVRE HOSPITALITY INC
 
019-8040288-001
JAMES R. STAHR
019-4764732-002
JOIE DE VIVRE HOSPITALITY INC
 
019-8040290-001
KANG, INC.
019-4764740-001
METAL SURFACES INC
 
019-8040292-001
CHRISTOPHER J. KRPAN, D.O.,A P
019-4764742-001
AUTOMATED MACHINE SYSTEMS INC
 
019-8040294-001
DESERT ROSE MANAGEMENT CORPORA
019-4764743-001
ALL TECH INC
 
019-8040296-001
PALMETTO PRODUCTION EQUIPMENT,
019-4764744-001
EMERALD LAWN SPRINKLERS CORP
 
019-8040297-001
PALMETTO PRODUCTION EQUIPMENT,
019-4764745-001
COBB HEART CLINIC PC INC
 
019-8040298-001
RIOT 14, LLC
019-4764746-001
DALE CARNEGIE & ASSOCIATES INC
 
019-8040301-001
D & L HARDWARE, INC.
019-4764747-001
AMERICAN HOSPICE MANAGEMENT
 
019-8040303-001
VILLAGE OF DUXBURY HOMEOWNER,T


 
Exhibit L-371

--------------------------------------------------------------------------------

 


019-4764747-002
AMERICAN HOSPICE MANAGEMENT
 
019-8040305-001
JOE'S FORKLIFT COMPANY INC.
019-4764747-003
AMERICAN HOSPICE MANAGEMENT
 
019-8040307-001
MULLIS MILLWORK, INC.
019-4764750-001
SUNGARD AVAILABILITY SERVICES
 
019-8040308-001
PREFAB BUILDING COMPONENTS, I.
019-4764750-002
SUNGARD AVAILABILITY SERVICES
 
019-8040311-001
VIRGINIA EXPLOSIVES & DRILLING
019-4764750-003
SUNGARD AVAILABILITY SERVICES
 
019-8040314-001
BENNETT RESTORATION SERVICES,
019-4764752-002
SCHWARZ PARTNERS PACKAGING LLC
 
019-8040316-001
FORE JOHNSON, INC.
019-4764755-001
DUNDEE VINCE
 
019-8040324-001
PREMIER MAILING, INC.
019-4764758-001
MAKSIN MANAGEMENT CORPORATION
 
019-8040325-001
BHUPENDRAKUMAR M PATEL
019-4764761-002
CONNECTICUT TRAINING CENTER
 
019-8040331-001
SANDRA BREACH
019-4764768-001
BELL SUPPLY I LP
 
019-8040334-001
POWER UP EQUIPMENT RENTALS, IN
019-4764769-001
SAINTY INTERNATIONAL AMERICA
 
019-8040335-001
RICHARD MUHLENBRUCH
019-4764770-001
STROMBERG LLC
 
019-8040339-001
ARK CONSTRUCTION SERVICES, INC
019-4764771-001
REVERE HOTEL GROUP LLC
 
019-8040340-001
APPEARANCES, INC.
019-4764774-001
ARMSTRONG RELOCATION COMPANY
 
019-8040341-001
H & J OF LADYSMITH, INC.
019-4764779-002
THRESHOLD REHABILITATION
 
019-8040342-001
CUTTING LOOSE, INC.
019-4764780-002
AUSTIN HABITAT FOR HUMANITY INC
 
019-8040346-001
ASSET MANAGEMENT PROFESSIONALS
019-4764782-001
NATIONAL PACKAGING SERVICES
 
019-8040348-001
KENNETH KNUTSON
019-4764785-001
CRUISES N MORE INC
 
019-8040350-001
BORBAS SURGICAL SUPPLY, INC.
019-4764786-001
HOWARD COMMUNITY HOSPITAL
 
019-8040351-001
ONE TEQUILA, INC.
019-4764787-001
GAMBINO REALTORS &
 
019-8040352-001
ON THE RISE PIZZA, INC
019-4764790-001
WEST CLINIC PC THE
 
019-8040353-001
ELITE MEDICAL BILLING SPECIALI
019-4764795-001
HART DEBRA ATTORNEY AT LAW
 
019-8040354-001
MARK ESCOBEDO, INC.
019-4764797-001
GRAETERS MANUFACTURING CO
 
019-8040355-001
B & B RENTAL SERVICE, INC.
019-4764798-001
RAY HIGLEY WELDING INC
 
019-8040356-001
TUCKER EQUIPMENT RENTAL AND SA
019-4764799-001
LITHKO RESTORATION
 
019-8040357-001
WALLINGFORD BOWL, INC.
019-4764803-001
FARMSTEAD DEVELOPMENT CORP
 
019-8040363-001
LASER LIGHT TECHNOLOGIES, INC.
019-4764804-001
HINKLE MED INC
 
019-8040370-001
EYNAS CORPORATION
019-4764805-001
MEADOWLANDS GOLF CLUB
 
019-8040375-001
C.K. OF CANNON FALLS, INC.
019-4764806-001
ONFIELD APPAREL GROUP LLC
 
019-8040381-001
LUNATIC FRINGE II, L.L.C.
019-4764808-001
ZAZALLI FAGELLA & NOWAK PA
 
019-8040385-001
LYNN'S AUTO SERVICE, INC.
019-4764809-001
JM FRY COMPANY THE
 
019-8040387-001
GAMKA SALES CO., INC.
019-4764810-001
LINCOLN BANK
 
019-8040393-001
SAY-FISH OF ROCKY HILL, INC.
019-4764812-001
GEORGIA SPICE COMPANY INC
 
019-8040398-001
RIVER RIDGE LIVING CENTER, LLC
019-4764813-001
SPECIALIZED WOOD MOLDINGS
 
019-8040400-001
KSTONE FOODS, INC.
019-4764815-001
I-90 FUEL SERVICES INC
 
019-8040401-001
MAJOR LEAGUE PIZZA, INC.
019-4764815-002
I-90 FUEL SERVICES INC
 
019-8040403-001
CALIBER ONE WIRELESS, INC.
019-4764815-003
I-90 FUEL SERVICES INC
 
019-8040409-001
DONNA MICHELLE FOWLER
019-4764815-004
I-90 FUEL SERVICES INC
 
019-8040411-001
CHALFONT CONSTRUCTION CORP.
019-4764816-001
JK LOGISTICS LLC
 
019-8040412-001
BERGMAN GROUP, P.C.
019-4764817-001
VCOM INTERNATIONAL MULTI MEDIA
 
019-8040415-001
LIME, LLC
019-4764818-001
KELLY REAL ESTATE & AUCTION CO
 
019-8040418-001
EVE PROPERTIES, LLC
019-4764819-001
ELDER AUTOMOTIVE GROUP OF
 
019-8040419-001
EVE PROPERTIES, LLC
019-4764823-001
DIVERSIFIED VENDING LLC
 
019-8040420-001
LCRW, INC.
019-4764826-001
TWINAM MARK
 
019-8040421-001
BEHIND THE CURTAIN, INC.
019-4764835-001
FIRST NATIONAL BANK OF
 
019-8040426-001
HAIR WEST, INC.
019-4764837-001
SOUTH COUNTY DIALYSIS CENTER
 
019-8040427-001
STEVEN D WRIGHT
019-4764838-001
UNITED STATES POSTAL SERVICE
 
019-8040429-001
PALISADES VETERINARY CLINIC, L
019-4764840-001
APC AUTOBODY INC
 
019-8040431-001
NEXTDOOR GRAPHICS LLC
019-4764844-001
PREMIER LINCOLN MERCURY OF
 
019-8040445-003
BALCOM BROTHERS, INC.
019-4764847-001
EAST TEXAS OXYGEN COMPANY
 
019-8040450-001
NAHAL EMPIRE CORP
019-4764848-001
SPAWN MATE INC
 
019-8040453-001
ULTRA TAN, INC.
019-4764849-001
FLAMBO CORP
 
019-8040456-001
CONWAY'S CIRCUS, LLC
019-4764850-001
TUNNELL CONSULTING INC
 
019-8040463-001
MANE ATTRACTION SALON, LLC
019-4764854-001
BUNZL NEW ENGLAND INC
 
019-8040498-002
JUNCTION EQUIPMENT CO., LLC
019-4764855-001
NUNN ELECTRIC SUPPLY
 
019-8040516-001
SOUTHWEST FLORIDA PIZZA, INC.
019-4764857-001
SMITH FISHER MAAS AND HOWARD
 
019-8040534-001
MARINACCI MANAGEMENT 2, INC.
019-4764858-001
BE FITNESS & WELLNESS LLC
 
019-8040562-001
T N B SALON, LLC
019-4764860-001
REEVES MARINE CENTER INC
 
019-8040564-001
LEJUVA INC
019-4764861-001
CANDOS ALAN A
 
019-8040595-001
SHAUNA M GRAHAM


 
Exhibit L-372

--------------------------------------------------------------------------------

 


019-4764862-001
ELMHURST DENTAL GROUP INC
 
019-8040628-001
DREAMS BEAUTY, INC.
019-4764863-001
LANXESS CORPORATION
 
019-8040634-001
FAST STOP OF DONALSONVILLE, IN
019-4764863-002
LANXESS CORPORATION
 
019-8040635-001
GRASS ROOTS CAPITAL HOLDINGS,
019-4764863-003
LANXESS CORPORATION
 
019-8042725-002
ANTHONY HAYWOOD
019-4764863-004
LANXESS CORPORATION
 
019-8046260-001
MARION MARATHON, L.L.C
019-4764866-001
ALBRECHT JERRY S CPA
 
019-8046288-001
PIZZA WARS, INC
019-4764868-002
HILLCROFT SERVICES INC
 
019-8056318-001
SANFORD BARROWS GROUPS, INC.
019-4764871-001
FIGAROS BARBERSHOP INC
 
019-8098436-001
KATHERINE E BURTON
019-4764878-001
CHILDRENS OASIS PEDIATRICS PC
 
019-8102780-003
BRIAN L. ALLEN
019-4764880-001
SKYPOSTAL INC
 
019-8102780-004
BRIAN L. ALLEN
019-4764880-002
SKYPOSTAL INC
 
019-8128546-001
VIPER TECH, INC.
019-4764884-001
LAW OFFICE OF NILO J SANCHEZ
 
019-8128876-001
LITTLE OIL COMPANY, INC.
019-4764890-001
SIGN IMAGE
 
019-8129532-001
AFFORDABLE SERVICE, INC.
019-4764893-002
ANDERSON ELKS LODGE 209
 
019-8129537-001
DYNAMIC NUTRACEUTICALS, INC.
019-4764894-001
MASSAGE ENVY LLC
 
019-8130407-001
ROYALTYSHARE, INC.
019-4764898-001
MONTVILLE HOME CONNECTION LLC
 
019-8130793-001
MAKO INDUSTRIES, LTD A CALIFORNIA LIMITE
019-4764901-001
DAKOTAS ANNUAL CONFERENCE OF
 
019-8131857-001
JOE FORTUNA FLOOR FINISHING AND RESTORAT
019-4764902-001
HARVEST FIELDS BAPTIST CHURCH
 
019-8131882-001
ELITE TREE, INC.
019-4764903-002
UNIVERSAL STORAGE &
 
019-8132478-001
ADVANTAGE MARKETING INC
019-4764904-001
GLEN KAMMERMAN ENTERPRISES INC
 
019-8212465-001
WINSTON-SALEM INDUSTRIES FOR THE BLIND,
019-4764905-001
LUNAN CORPORATION
 
019-8222465-001
WORKERS COMP ALTERNATIVES
019-4764906-001
PERMIAN TANK & MANUFACTURING
 
019-8228865-002
CONTINENTAL BIOMASS INDUSTRIES INC.
019-4764916-001
INDEX STOCK IMAGERY INC
 
019-8243365-001
PRTM MANAGEMENT CONSULTANTS LLC
019-4764918-016
HUGO BOSS USA INC
 
019-8308266-001
ACADEMY OF GOLDEN RULES INC
019-4764918-017
HUGO BOSS USA INC
 
019-8322898-002
ANDREO & DENISE POTHIER
019-4764919-001
ATLAS DRY CLEANERS COMPANY INC
 
019-8322898-003
ANDREO & DENISE POTHIER
019-4764924-001
GREAT OUTDOORS RECREATION
 
019-8394277-001
MORGAN VISION CENTER, P.A.
019-4764926-001
TMT DEVELOPMENT LLC
 
019-8420867-001
RIVIERA MANOR INC
019-4764927-001
LONG ISLAND HOTELS LLC
 
019-8455266-001
ST ROSE OF LIMA CHURCH
019-4764930-001
GREIS BROTHERS INC
 
019-8493278-001
PASADENA EYE ASSOCIATES
019-4764932-001
SHEPPARD ENVELOPE COMPANY
 
019-8500270-001
CAPITAL CHIROPRACTIC AND WELLNESS CENTER
019-4764933-001
CARE ONE AT VALLEY LLC
 
019-8547266-001
PARKVIEW LANES, INC.
019-4764934-001
WILLIAM WILSON ASSOC ARCHITECT INC
 
019-8586166-001
COLDWELL BANKER PREMIER HOME
019-4764936-001
EAST LANSDOWNE BOROUGH OF
 
019-8689766-002
KING CUT CONCRETE CUTTERS, INC.
019-4764938-001
BIRD GALLOWAY CENTER LLC
 
019-8703092-002
ROBERT J. KROBOTH
019-4764941-001
SOUND INNOVATORS INC
 
019-8753563-002
KENNEWICK SCHOOL DISTRICT NO. 17
019-4764946-001
WESTCHASE COMMUNITY
 
019-8754260-002
TREE TECH, INC.
019-4764947-001
RK RANCO INDUSTRIES LLC
 
019-8754260-003
TREE TECH, INC.
019-4764949-001
CRICH TRANSMISSIONS INC
 
019-8767066-001
NORFOLK IRON & METAL CO.
019-4764952-001
EXPRESS IRONING INC
 
019-8828657-001
PRO AUTOMOTIVE OILFIELD SERVICES, INC.
019-4764953-001
LANDRUM & SHOUSE LLP
 
019-8875366-001
ALL SAINTS EPISCOPAL CHURCH
019-4764954-001
ALL STAR PONTIAC GMC TRUCK INC
 
019-8888080-001
MOVIE TITLES, INC.
019-4764958-001
AUTO GLASS SPECIALISTS INC
 
019-8893172-002
ROLAND P MENNELLA LANDSCAPING CORP
019-4764963-001
HARRELLS INC
 
019-8909766-001
CHARLES F. WILSON, D.P.M., P.C.
019-4764964-001
INTERNATIONAL FOREIGN EXCHANGE
 
019-8936119-001
Travis Street Optical, PLLC
019-4764965-001
STROUD PENCE & ASSOCIATES LTD
 
019-8991166-001
NEW SCHOOL FOR THE ARTS
019-4764966-001
KERNERSVILLE REHAB SPECIALISTS
 
019-9011172-001
KAMPSCHMIDT TRUCKING
019-4764967-001
GREENDELL FARMS INC
 
019-9023354-001
WHITE RIVER VALLEY PIZZA HUT LTD
019-4764968-001
MCWANE INC
 
019-9032308-002
PIONEER PROPANE, INC.
019-4764969-001
SOUTHERN OPTICAL COMPANY
 
019-9034366-001
STUDIO PHOTO IMAGING, INC.
019-4764973-001
LANSING BUILDING PRODUCTS INC
 
019-9035289-001
MEDICAL CODERS, LLC
019-4764974-001
ORTHOPEDIC SYSTEMS INC
 
019-9035289-002
MEDICAL CODERS, LLC
019-4764975-002
ST CHARLES YOUTH & FAMILY
 
019-9044766-001
CUSTOMER CONNECTION INC
019-4764979-001
SPITZERS RACING ENTERPRISES
 
019-9054066-006
VALLEY OPERATING CORP.
019-4764981-001
BIOCOMPARE INC
 
019-9093300-002
MARTIN E. SMITH
019-4764982-002
MILESTONE HOSPITALITY
 
019-9098867-001
CARDINAL GRAPHICS, INC.
019-4764984-001
EARTH TECH INC
 
019-9113267-001
GADSDEN CUMBERLAND PRESBYTERIAN CHURCH I


 
Exhibit L-373

--------------------------------------------------------------------------------

 


019-4764986-001
BROADWAY ADULT MEDICAL DAY
 
019-9124159-002
KNIGHT IMAGES, INC.
019-4764989-001
BRIER PAYNE MEADE INSURANCE
 
019-9151167-001
EVANGELICAL LUTHERAN CHURCH IN AMERICA
019-4764990-001
GEORGE P JOHNSON COMPANY
 
019-9153347-004
COLLEGE PLANNING SPECIALISTS, INC.
019-4764990-002
GEORGE P JOHNSON COMPANY
 
019-9172867-001
DETAIL SOLUTIONS INC
019-4764996-001
CAPITAL ELECTRIC LINE BUILDERS
 
019-9181367-001
HARVEY GULF INTERNATIONAL MARINE LLC
019-4764998-001
ST PETERS UNIVERSITY HOSPITAL
 
019-9189767-001
SMITH W. SIMMONS
019-4765006-001
CURTIS H STOUT INC
 
019-9193767-001
SORRENTO, LLC
019-4765008-001
SUNDBERG ROXANNE D
 
019-9200867-001
MELANIE ACEVEDO INC
019-4765009-001
CHF INDUSTRIES INC
 
019-9213267-001
CHURCH OF GOD OF PROPHECY
019-4765012-001
SHOEMAKER STAN
 
019-9221567-001
ANDERSON SURVEY COMPANY, INC.
019-4765013-001
52ND STREET PROJECT INC
 
019-9228167-001
HARMONY SCHOOL DISTRICT
019-4765014-001
HENRY PLUMBING SUPPLY CO
 
019-9265167-001
JONES RAPHAEL & OULUNDSEN INC
019-4765016-001
NEW YORK COUNTY OF
 
019-9273667-001
TOTAL SEPARATION SOLUTIONS, L.L.C.
019-4765018-001
BURGESS AUTO BODY
 
019-9281267-001
TEAM INVESTMENTS, INC.
019-4765023-001
CHINA SUPER BUFFET
 
019-9292234-001
BRYAN PLACE DENTAL, P.C.
019-4765024-001
NEVERS INC
 
019-9297118-001
FAMILY HEALTH DENTAL OF NEW YORK, PLLC
019-4765026-001
MIAMI VALLEY GOLF CLUB
 
019-9297118-002
FAMILY HEALTH DENTAL OF NEW YORK, PLLC
019-4765027-001
HULL & ASSOCIATES INC
 
019-9307867-001
RICHARD ALTMAN
019-4765030-001
SUNBURST SHUTTERS INC
 
019-9310667-001
DOUG MCPHERSON MD
019-4765035-001
CHOICES IN COMMUNITY LIVING
 
019-9318567-001
PLANET ECLIPSE LLC
019-4765036-001
HUBBLE RACHELLE M
 
019-9329867-001
FJ - SUPERMARKET, INC
019-4765038-001
COUNTRY CLUB OF INDIANAPOLIS
 
019-9341667-001
OE ENTERPRISES, INCORPORATED
019-4765040-001
UPSIDE ENDEAVORS LLC
 
019-9359265-001
LORI CHAZAN CUSTOM DESIGN
019-4765041-001
CRESTVIEW MOTEL INC
 
019-9363467-002
RICHARD & DEBORAH HOBURN
019-4765043-001
DAYSTAR WINDOW DISTRIBUTORS
 
019-9369767-001
ATCO FIRE PROTECTION, INC.
019-4765044-001
SPX VALLEY FORGE TECHNICAL
 
019-9371067-001
DALLAS LITE & BARRICADE INC
019-4765045-001
BIO MEDICAL APPLICATIONS
 
019-9377867-001
UNION STAR SCHOOL DISTRICT R-2
019-4765047-001
STRESSCRETE INC
 
019-9421867-001
HAAS & DEVINE PLC
019-4765048-001
TAKE CARE HEALTH SYSTEMS INC
 
019-9441567-001
CAFE AT QUEENSGATE LLC
019-4765050-001
SAIDEN TECHNOLOGIES
 
019-9449667-001
MARKET SENSE INC
019-4765053-001
QUALITY COMPUTER ACCESSORIES
 
019-9449767-002
OMNI EYE SPECIALISTS P.A.
019-4765054-001
SANI MATIC INC
 
019-9449767-003
OMNI EYE SPECIALISTS P.A.
019-4765055-001
EDSAL SANDUSKY CORPORATION
 
019-9465867-001
CARIBE WATER TECHNOLOGY INC
019-4765056-001
MASS MARKETING INC
 
019-9478467-001
U 1/2 2 INC
019-4765061-001
WOOD COMMUNICATIONS GROUP INC
 
019-9480067-002
BOLAND TRANE SERVICES, INC.
019-4765062-001
MASTER CARE
 
019-9484367-001
EL RANCHO UNIFIED SCHOOL DISTRICT
019-4765064-001
ALL AMERICAN HARDWOOD FLOORS
 
019-9490367-001
HUDSON WORKWEAR CO
019-4765067-001
ASHLEY FURNITURE HOMESTORE OF
 
019-9492467-001
GRIMES GROUP AGENCY LLC THE
019-4765069-001
WAGNER REHABILITATION LLC
 
019-9509480-001
SALON CAPELLI, INC.
019-4765072-001
RANCHO DIEGO LLC
 
019-9513767-001
EAST COAST MEDICAL SERVICES, INC.
019-4765074-001
SCHWANS GLOBAL SUPPLY CHAIN
 
019-9516116-001
OLYMPUS MANAGED HEALTH CARE, INC.
019-4765076-001
SEDA TRANSMISSIONS INC
 
019-9519167-001
JOY CHALET COMPANY
019-4765081-001
BAYER & BECKER INC
 
019-9522167-001
R W CALDWELL INC
019-4765081-002
BAYER & BECKER INC
 
019-9523967-001
CHECKER CAB MANAGEMENT CORP
019-4765082-001
BINDELS AUTOMOTIVE INC
 
019-9524567-001
MICHAEL DUSI TRUCKING, INC.
019-4765083-001
IVAN WARE & SON INC
 
019-9524867-001
MAGIC JANITORIAL SERVICES INC.
019-4765084-001
JET TURBINE SERVICE INC
 
019-9526067-001
PINKERTON VETERINARY MANAGEMENT, PLLC
019-4765085-001
CERTIFIED FINANCIAL GROUP INC
 
019-9533563-003
JOAN F. MAMMOSER
019-4765086-001
HEATHER GLEN INC
 
019-9542667-001
ALCHEMICAL MAGE CO
019-4765087-001
JAN BRITTON & ASSOCIATES INC
 
019-9544022-901
Bay Imaging Group,Inc.
019-4765088-001
MATEJCIC CARR INC
 
019-9549367-001
MR STEAM LLC
019-4765088-002
MATEJCIC CARR INC
 
019-9555966-001
EXCEL TRADING INC
019-4765088-003
MATEJCIC CARR INC
 
019-9561467-001
MARY E SHOAF
019-4765088-004
MATEJCIC CARR INC
 
019-9568467-001
B&B SAFETY OF NORTH AMERICA LLC
019-4765090-001
BURNS LINK MANUFACTURING CO
 
019-9580067-001
GRISHAMS TRANSMISSION CENTER INC


 
Exhibit L-374

--------------------------------------------------------------------------------

 


019-4765092-001
INTERNATIONAL INDUSTRIAL
 
019-9582567-001
KARYN ABBOTT & ASSOCIATES, INC.
019-4765093-001
MOUNT COMFORT RV LLC
 
019-9583560-001
WONDERWAVE.NET INTERNET, INC.
019-4765094-001
CLP RESOURCES INC
 
019-9585967-001
ZHENG INC
019-4765097-001
EXCEL MEDICAL TECHNOLOGIES LLC
 
019-9586567-001
GERALD H. TOPPEN
019-4765098-001
AMERICAN ARCHITECTURAL GLASS
 
019-9586967-001
VIVIAN F. DENISE, D.O.,P.C.
019-4765099-001
FINNEY STAGNARO SABA &
 
019-9601167-001
LENORUD SERVICES INC.
019-4765103-001
TELE MEASUREMENTS INC
 
019-9606967-001
B & H MEDICAL LLC
019-4765106-001
EAST CAROLINA UNIVERSITY
 
019-9617067-001
BELLA DOMANI CATERING & BANQUETS LLC
019-4765108-001
HUMANE SOCIETY OF THE NATURE
 
019-9619367-001
PRENTICE, MITRI, & HIJAZIN NEUROLOGICAL
019-4765109-001
SHEEHY & ASSOCIATES INC
 
019-9647267-001
DIESEL DIRECT, INC
019-4765112-001
ZERO COMPANY THE
 
019-9650367-001
CLUB GROUP LTD
019-4765115-001
PROGRESSIVE DENTAL OF ANN
 
019-9653167-001
ADVERTISER PRESS CO
019-4765121-001
FIRST REPUBLIC BANK
 
019-9660567-001
L & W ROOF SYSTEMS INC
019-4765123-001
ALADDIN LABEL INC
 
019-9663567-001
TRUST ENTERPRISE INC
019-4765123-002
ALADDIN LABEL INC
 
019-9663767-001
INN GROUP MANAGEMENT SERVICES INC
019-4765128-001
CENTER FOR COSTMETIC AND
 
019-9665867-001
UMA ENTERPRISES INC
019-4765129-001
JEWISH COMMUNITY CENTER ON THE
 
019-9674167-001
COLUMBUS METROPOLITAN CLUB INC
019-4765130-001
OHIO METAL PRODUCTS COMPANY
 
019-9680867-001
FRED M. HANNAN SR. DDS, P.C.
019-4765139-001
ATTALLA CITY SCHOOL DISTRICT
 
019-9681967-002
BRENART EYE CLINIC, LLC
019-4765144-001
SCHMIDT EQUIPMENT
 
019-9681967-003
BRENART EYE CLINIC, LLC
019-4765147-001
JD SEIBERTS & COMPANY INC
 
019-9682667-001
T & D PLUMBING AND HEATING COMPANY, INC.
019-4765151-001
ORCO BLOCK CO INC
 
019-9683067-001
DSF MANAGEMENT, INC
019-4765151-002
ORCO BLOCK CO INC
 
019-9683667-001
GRAND DENTAL ASSOCIATES
019-4765151-003
ORCO BLOCK CO INC
 
019-9683767-001
OAK CLIFF FAMILY HEALTHCARE PA
019-4765151-004
ORCO BLOCK CO INC
 
019-9688867-001
REICHHOLD INC
019-4765154-001
HEARNE HARDWOODS INC
 
019-9693567-001
GARRETT'S MOVING & STORAGE, INC
019-4765158-001
OXFORD ELECTRONICS INC
 
019-9694567-001
CAMPION & COMPANY LLC
019-4765158-002
OXFORD ELECTRONICS INC
 
019-9718967-001
TIW TECHNOLOGY, INC.
019-4765161-001
VALLEYDALE BAPTIST CHURCH
 
019-9725967-001
HORIZON COMMERCIAL ROOFING INC
019-4765161-002
VALLEYDALE BAPTIST CHURCH
 
019-9737967-001
CONFIA INSURANCE AGENCY LLC
019-4765162-001
NIM COR INC
 
019-9739567-001
SUMMIT PARK WEST CONDOMINIUM ASSN., INC.
019-4765163-001
SUCCESS TRUCK LEASING INC
 
019-9743867-001
ERIC L REINKEN
019-4765164-001
SIERRA HEALTH SYSTEMS INC
 
019-9746767-001
LASHEN ELECTRONICS, INC.
019-4765168-001
QUALITY CARRIERS INC
 
019-9746962-001
GREAT EASTERN SEAFOOD, INC.
019-4765173-001
HANDY HOUSE INC
 
019-9750167-001
RAMSIS F OLAZAGASTI LEDEE MD
019-4765174-001
RANDOLPH FARMS INC
 
019-9751567-001
WOODSIDE HOUSING RESOURCE FOUNDATION
019-4765177-001
THRIFT RECYCLING MANAGEMENT
 
019-9753867-001
WISCONSIN CYBERLYNK NETWORK INC
019-4765182-001
MUNRO & COMPANY INC
 
019-9755967-001
BUDDY'S SUNSET MOBILITY CENTER, INC.
019-4765188-001
E FRANK HOPKINS CO INC
 
019-9758067-001
FIRST UNITED METHODIST CHUCH INC
019-4765189-001
MERRILL LYNCH GROUP INC
 
019-9759467-001
BRANDYWINE PRINTING INC
019-4765191-001
TEMP STAT INC
 
019-9770167-001
CITY ICE PLANT INC.
019-4765194-001
CARETENDERS
 
019-9772766-001
POOL PRO RESTORATION & SERVICE, INC.
019-4765195-001
FARRAR GARVEY & ASSOCIATES LLC
 
019-9775967-001
BLAKE WHITE & FARNELL PC
019-4765198-001
IGLESIA MISIONERA MUNDIAL INC
 
019-9778367-001
DEB'S DIVERSIFIED INDUSTRIES, INC.
019-4765200-001
ZONGSHEN INC
 
019-9785967-001
J YUN CORP.
019-4765203-001
FAULKNER PONTIAC GMC INC
 
019-9790307-001
AMY A. HINC
019-4765205-001
FAMILY FUN DAYCARE LLC
 
019-9796967-001
WALTER USA INC
019-4765207-001
M & M INTERIORS INC
 
019-9799367-001
MARKSMEN MANUFACTURING CORP.
019-4765210-001
CAMPBELL COUNTY COOPERATIVE
 
019-9799567-001
VP SUPPLY CORP.
019-4765212-002
KIDDIE ACADEMY INTERNATIONAL
 
019-9806167-001
LAS CAZUELITAS, LLC
019-4765215-001
ASI TECHNOLOGIES INC
 
019-9806567-001
AL COLLINS GRAPHIC DESIGN SCHOOL LTD
019-4765217-001
EMMANUEL FAITH COMMUNITY
 
019-9814367-001
CARTER GROUP INC
019-4765218-001
REFRIGERATION DESIGN & SERVICE
 
019-9814467-001
BURNS NURSING HOME INC
019-4765221-001
CK DORMAN CO
 
019-9816267-001
ALL SEASONS RESORT MANAGEMENT INC
019-4765223-001
PHILLIPS ELECTRIC COMPANY OF D
 
019-9816367-001
LITTLE ONES ACADEMY OF PRESCHOOL AND DAY


 
Exhibit L-375

--------------------------------------------------------------------------------

 


019-4765224-001
BATTLEGROUND EYE CARE O D P A
 
019-9821767-001
DUKE LAW OFFICE, PLLC
019-4765226-001
YOUNGBLOOD CORCORAN LAFFERTY
 
019-9835367-001
BARDEN NEVADA GAMING LLC
019-4765228-001
FLEXIN MANUFACTURING INC
 
019-9844267-001
SAINT CATHERINE HOSPITAL OF INDIANA, LLC
019-4765229-001
EXCERPTA MEDICA INC
 
019-9844767-001
AVON THERAPEUTIC CENTER FOR CHILDREN, LL
019-4765230-001
BOSTIK FINDLEY INC
 
019-9846667-001
THE REBOCK CORPORATION
019-4765232-001
TRIPLE CROWN MEDIA INC
 
019-9862967-001
INTEGRATED BUILDING SOLUTIONS LLC
019-4765233-001
OMALLEYS ON MAIN INC
 
019-9864068-001
THE GARDENSIDE NURSERIES PARTNERS
019-4765234-001
ULUWATU BALI ISLAND
 
019-9867468-001
ACADEMY WEST INSURANCE SERVICES INC
019-4765235-001
FIRST COMMAND FINANCIAL
 
019-9868768-001
AVANT MINISTRIES
019-4765238-001
STUDENT LOAN AUTHORITY
 
019-9876268-001
CORNU MANAGEMENT COMPANY INC
019-4765240-001
PEDIATRIC NEUROLOGY PA
 
019-9877368-001
SOWEGA ENGINEERING LLC
019-4765243-001
DISCOUNT WHEEL & TIRE
 
019-9878068-001
JOHN T. CROSSLEY INCORPORATED
019-4765243-002
DISCOUNT WHEEL & TIRE
 
019-9879668-001
NORTHEAST HOUSTON SPINE CENTER PA
019-4765244-002
FXFOWLE ARCHITECTS PC
 
019-9882768-001
LAWN CONNECTION, INC.
019-4765246-001
DONNELLY VERNON CHARLES
 
019-9883668-003
BRYAN L. FOOSE
019-4765247-001
TROPIC FENCE INC
 
019-9887468-001
DIOCESE OF THE EPISCOPAL CHURCH OF LOUIS
019-4765247-002
TROPIC FENCE INC
 
019-9887568-001
ST BERNARDS EPISCOPAL CHURCH
019-4765248-001
BALL GROUND CITY OF
 
019-9888168-001
THE DAVEY TREE EXPERT COMPANY
019-4765249-003
TEKPLAN SOLUTIONS TX LLC
 
019-9891068-001
THE RALPH REINHART COMPANY
019-4765252-001
A 1 SERVICE COMPANY
 
019-9891968-001
BETHANY BAPTIST CHURCH OF LOWNDES COUNTY
019-4765253-001
NACHOS BAR & GRILL
 
019-9893168-001
JAMES J. MADDEN, INC.
019-4765253-002
NACHOS BAR & GRILL
 
019-9893268-001
VISTA HIDDEN VALLEY ASSOCIATES LLC
019-4765254-001
HOLLE MARY
 
019-9895568-001
D'ANTIGNAC & MERRITT, INC.
019-4765257-001
CRETE PUBLIC LIBRARY DISTRICT
 
019-9901268-001
HVAC SOLUTIONS INC.
019-4765258-001
RIVER CASINO INC
 
019-9903068-002
SUPERIOR EQUIPMENT COMPANY, INC.
019-4765260-001
ELITE DESIGNER SERVICE LLC
 
019-9906068-001
ROAD MASTER STRIPING, LLC
019-4765264-001
TALOCCO SERVICES INC
 
019-9909068-001
A-1 TIRE DISTRIBUTORS, INC.
019-4765265-001
A L S ENTERPRISES INC
 
019-9914068-001
THORO-CLENE, L.C.
019-4765266-001
CHUNG ENTERPRISES INC
 
019-9915868-001
PLASTIC SURGERY CENTER OF VIRGINIA INC
019-4765267-001
PREMIER PHYSICAL THERAPY INC
 
019-9918168-001
COUNTY OF BERKELEY
019-4765271-001
EVENT SPECIALTIES INC
 
019-9918368-001
MARZULLO BROTHERS INC
019-4765271-002
EVENT SPECIALTIES INC
 
019-9921168-001
DC RANCH ASSOCIATION INC
019-4765272-001
SOUTH CITY CAR WASH INC
 
019-9924368-001
CONTROLLED ENVIRONMENTAL SYSTEMS, INC.
019-4765273-001
MALLIE FALCONIERO & COMPANY
 
019-9924668-001
PARKVIEW VILLAGE CHRISTIAN CARE INC
019-4765274-001
CENTRAL FLORIDA CONTRACT
 
019-9925768-001
HARBORPARK OBSTETRICS AND GYNECOLOGY, LL
019-4765275-001
OVERHAUL ACCESSORY INC
 
019-9928268-001
TRIAD TREATMENT SPECIALISTS INC
019-4765277-001
PRIMETECH OFFICE SYSTEMS INC
 
019-9932968-001
FIRST CONGREGATIONAL UNITED CHURCH OF CH
019-4765279-001
ADARNA HOME HEALTH CARE
 
019-9933168-001
IGLESIA EL SINAI ASAMBLEA DE DIOS INC
019-4765279-002
ADARNA HOME HEALTH CARE
 
019-9934368-001
ROCHESTER STEEL TREATING WORKS INC.
019-4765281-001
CULTURED CLOSETS INC
 
019-9934468-001
SOUTHEAST TEXAS TREES LLC
019-4765283-001
LOWCOUNTRY WOMENS SPECIALISTS
 
019-9935668-001
BANNERS THREE INC
019-4765283-002
LOWCOUNTRY WOMENS SPECIALISTS
 
019-9938668-001
LIFELINE FOODS LLC
019-4765284-001
KENTON COUNTY CLERKS
 
019-9938768-001
GELATO GIULIANA LLC
019-4765284-002
KENTON COUNTY CLERKS
 
019-9941468-001
ADAMS PHYSICAL THERAPY SERVICES INC
019-4765285-001
CALVARY BAPTIST CHURCH INC
 
019-9946368-001
SAJIUN ELECTRIC INC
019-4765289-001
SORENSON COMMUNICATION
 
019-9946468-001
GREEN & LEVINE LLP
019-4765291-001
GLOBAL PUMPS & EQUIPMENT LTD
 
019-9947668-001
W E GIBSON AGENCY INC
019-4765292-001
SOUTHEASTERN DOOR COMPANY LLC
 
019-9947868-001
FRED JEFFERSON MEMORIAL HOME FOR BOYS
019-4765293-001
EASTERN DENTAL OF TOMS RIVER
 
019-9950268-001
LAKEWOOD UNITED METHODIST CHURCH
019-4765293-002
EASTERN DENTAL OF TOMS RIVER
 
019-9952268-001
GENCO I INC
019-4765293-003
EASTERN DENTAL OF TOMS RIVER
 
019-9957568-001
BILL MOORE AND COMPANY, INC.
019-4765293-004
EASTERN DENTAL OF TOMS RIVER
 
019-9960068-001
PRO SPEX INC
019-4765294-001
INTER PARFUMS INC
 
019-9963068-001
RJS RACING EQUIPMENT INC


 
Exhibit L-376

--------------------------------------------------------------------------------

 


019-4765296-001
ENTERPRISE AUTO SERVICE INC
 
019-9965068-001
THE STITCHERY GARDEN LLC
019-4765297-001
INFINITE ABILITIES LLC
 
019-9968268-001
A & C HEATING SERVICES, INC.
019-4765297-002
INFINITE ABILITIES LLC
 
019-9969568-001
HARRIS ENTERPRISES INC
019-4765298-001
ROTECH HEALTHCARE INC
 
019-9974668-001
PHIPPS COMMUNITY DEVELOPMENT CORPORATION
019-4765299-001
FRANKIES AUTO WORLD INC
 
019-9977168-001
OLTMAN FLYNN & KUBLER
019-4765299-002
FRANKIES AUTO WORLD INC
 
019-9977968-001
REGENT SPORTS CORPORATION
019-4765300-001
MADEIRA HEALTH CARE CENTER
 
019-9978068-001
HEALTH DIAGNOSTICS LLC
019-4765301-001
HARRISON PEDIATRICS INC
 
019-9979068-001
NOVA BUSINESS SYSTEMS, INC.
019-4765303-001
WILLIAMSPORT LYCOMING ARTS
 
019-9987468-001
JEAJ LLC
019-4765304-001
FLYER PUBLISHING CO
 
019-9988768-001
DUCK UNITED METHODIST CHURCH
019-4765304-002
FLYER PUBLISHING CO
 
051-0000102-000
YELENA SOKOLOVA, MD
019-4765305-001
CESANY PLASTICS INC
 
051-0012097-001
URTH CAFFE ASSOCIATES III LLC
019-4765306-001
FIRE MATERIALS GROUP LLC
 
051-0025146-005
DUGGAL VISUAL SOLUTIONS INC.
019-4765306-002
FIRE MATERIALS GROUP LLC
 
051-0033778-001
LAST MILE COMMUNICATIONS INC.
019-4765307-001
WOHLHOFFER DUSTIN
 
051-0034469-001
MARITIME HOTEL ASSOCIATES
019-4765308-001
MEDICAL SPECIALISTS OF MADISON
 
051-0061325-001
M.C.A. AND ASSOCIATES
019-4765309-001
COIN ACCEPTORS INC
 
051-0080013-002
MARTHA A. PRUETTE
019-4765310-001
SIMPLY BALLROOM LLC
 
051-0080015-002
RDT TRUCKING, INC.
019-4765314-001
BRITO PRODUCE COMPANY INC
 
051-0080038-002
CHUCK'S OILFIELD SERVICES, L.L.C.
019-4765317-001
SARTORI ENTERPRISES LLC
 
051-0080054-002
TEXAS TRANSCO INC.
019-4765320-001
INDUSTRIAL SHEET METAL LLC
 
051-0080068-003
ON THE SPOT TRUCKING, INC.
019-4765321-001
MERCY ANIMAL HOSPITAL
 
051-0080074-002
THISTLE ROLLER CO., INC.
019-4765323-001
CONTROL WORKS INC
 
051-0080078-002
T.F. RELOCATORS, INC.
019-4765324-001
MANDEL METALS INC
 
051-0080093-002
CURRY & CURRY, INC.
019-4765327-001
SCOTT REAL ESTATE INVESTMENTS
 
051-0080100-002
B.N.A. ENTERPRISES
019-4765329-001
WESTON HILLS COUNTRY CLUB INC
 
051-0081243-003
SPECTRA ACCESS, INC.
019-4765329-002
WESTON HILLS COUNTRY CLUB INC
 
051-0081462-002
SUB-STANTIAL CORP.
019-4765330-001
AMI SALES INC
 
051-0081520-003
BEEJAX, INC.
019-4765331-001
ASSIST AMERICA
 
051-0082862-002
BURBANK PHYSICAL THERAPY & WEL
019-4765337-001
BENEFITS ADMINISTRATION
 
051-0140517-001
LAND/SITE SERVICES, INC.
019-4765339-001
SMITH SPIRES & PEDDY PC
 
051-0140524-001
MICHAEL J. FRAZIER
019-4765340-001
CHRISTUS SANTA ROSA HEALTH
 
051-0140526-001
C & C TRUCKING ENTERPRISES, INC.
019-4765343-001
ASSOCIATED DESERT SHOPPERS INC
 
051-0140532-001
RICHARD L. SPEAKER
019-4765343-002
ASSOCIATED DESERT SHOPPERS INC
 
051-0140533-001
BYERS, W.L. TRUCKING, INC.
019-4765343-003
ASSOCIATED DESERT SHOPPERS INC
 
051-0140533-002
BYERS, W.L. TRUCKING, INC.
019-4765344-001
TRISCAPE LANDSCAPING AND
 
051-0140534-001
SHIFFLET BROTHERS ENTERPRISES, INC.
019-4765346-001
DEV CORP OF PALM BEACH
 
051-0140535-001
SWAGG TRANSPORTATION, INC.
019-4765347-001
TOTAL LANDSCAPE CARE & DESIGN
 
051-0140538-001
M. G. W. EQUIPMENT COMPANY
019-4765348-001
KVB INC
 
051-0140538-002
M. G. W. EQUIPMENT COMPANY
019-4765350-001
QUALITY RENOVATIONS LLC
 
051-0140538-003
M. G. W. EQUIPMENT COMPANY
019-4765351-001
HANDIWORKS
 
051-0140538-004
M. G. W. EQUIPMENT COMPANY
019-4765355-002
WAYNE HILLS BAPTIST CHURCH
 
051-0140538-005
M. G. W. EQUIPMENT COMPANY
019-4765356-001
RADIOLOGY & IMAGING SERVICES
 
051-0140538-006
M. G. W. EQUIPMENT COMPANY
019-4765356-002
RADIOLOGY & IMAGING SERVICES
 
051-0140538-007
M. G. W. EQUIPMENT COMPANY
019-4765356-003
RADIOLOGY & IMAGING SERVICES
 
051-0140538-008
M. G. W. EQUIPMENT COMPANY
019-4765358-001
MARSHALL FAIRGROUNDS INC
 
051-0140538-009
M. G. W. EQUIPMENT COMPANY
019-4765360-001
PALM HARBOR HOMES VILLAGE
 
051-0140538-010
M. G. W. EQUIPMENT COMPANY
019-4765361-001
BROWNSVILLE OBSTETRICS &
 
051-0140538-011
M. G. W. EQUIPMENT COMPANY
019-4765363-001
TRI STATE DESIGN CONSTRUCTION
 
051-0140540-001
DONALD R. PHILLIPS
019-4765365-001
ULITMATE PLUMBING
 
051-0140541-001
CRAIG TRUCKING, L.L.C.
019-4765367-001
SCECINA HIGH SCHOOL
 
051-0140542-001
NUMAN CONSTRUCTION, INC.
019-4765369-001
CONTINENTAL DIAMOND TOOL CORP
 
051-0140546-001
CIMA TRANSPORTATION, INC.
019-4765370-001
WABASH COLLEGE
 
051-0140547-001
REEVE TRUCKING COMPANY, INC.
019-4765371-001
ALLEGHENY RESTORATION &
 
051-0140547-002
REEVE TRUCKING COMPANY, INC.
019-4765374-001
MANSUR & COMPANY
 
051-0140547-003
REEVE TRUCKING COMPANY, INC.
019-4765375-001
FMC DIALYSIS CARE OF CRAVEN
 
051-0140552-001
JAMES CRAWFORD, JR. & MARY P. CRAWFORD
019-4765377-001
AGAPE OUTPOST BAPTIST CHAPEL
 
051-0140556-001
BENCHMARK LOGISTICS, LLC
019-4765381-001
CHILDRENS MUSEUM OF MANHATTAN
 
051-0140558-001
MID-SOUTH TANK LINES II,LLC


 
Exhibit L-377

--------------------------------------------------------------------------------

 


019-4765382-001
COASTAL BEND EYE CENTER INC
 
051-0140560-001
VOLTAR INCORPORATED
019-4765387-001
SEAQUIST CLOSURES LLC
 
051-0140563-001
D.C.P.C. DRIVE SERVICE, L.C.
019-4765387-002
SEAQUIST CLOSURES LLC
 
051-0140566-001
PEE WEE DRIVE SERVICE, L.C.
019-4765388-001
LTC PROPERTIES INC
 
051-0140567-001
EXCALIBUR ENERGY SERVICES, INC
019-4765390-001
TOKYO KEIKI USA INC
 
051-0140568-001
ARTHUR L. BRACKIN
019-4765392-001
BRICKMAN GROUP LTD THE
 
051-0140574-001
JOSE L. KNOPPER
019-4765393-001
SINERGIA INC
 
051-0140604-001
R.J.L. COLLISIONS, INC.
019-4765393-002
SINERGIA INC
 
051-0140605-001
DADE COUNTY ALUMINUM AND MIRRO
019-4765395-001
RAYCOM MEDIA INC
 
051-0140607-001
FIN'S MARKET & GRILL
019-4765397-001
FORT LEE HILTON
 
051-0140609-001
MADE TO MOVE PHYSICAL THERAPY,
019-4765399-001
CARDINAL HEALTHCARE PLLC
 
051-0140616-001
MICHAEL YEAGER, P.T., INDIVIDU
019-4765400-001
UNION PHYSICAL THERAPY
 
051-0140624-001
JOSHUA T. GOLDSCHMIDT, INDIVID
019-4765402-001
LATELIER INC
 
051-0143358-001
HOUSTON LEASING, L.L.C.
019-4765403-001
LTP MANAGEMENT GROUP INC
 
051-0143360-001
DOUGLAS R. BROWN
019-4765405-001
WENTWORTH PRINTING CORPORATION
 
051-0143361-001
JAMES H. PANIGHETTI
019-4765411-001
ASPEN RETIREMENT GROUP I LLC
 
051-0143365-901
ALABAMA ASPHALT HAULERS LLC
019-4765411-002
ASPEN RETIREMENT GROUP I LLC
 
051-0143371-001
HOLLIS W. ROSE
019-4765411-003
ASPEN RETIREMENT GROUP I LLC
 
051-0143375-001
REEDY FERN & FOLIAGE, INC.
019-4765412-001
ETHYLENE ATLANTIC CORPORATION
 
051-0143377-001
I&C CRAFTSMANSHIP CORP.
019-4765413-001
AMERICAN DIABETES ASSOCIATION
 
051-0143382-001
JAY W. PFLUGH
019-4765416-001
EISENBERG & BOGAS PC
 
051-0143385-001
SOMERSET MANAGEMENT INC.
019-4765417-001
GARY D PEAKE EXCAVATIONG INC
 
051-0143386-001
D. BRITT AND THOMAS PARKER
019-4765423-001
RMH5 LLC
 
051-0143390-001
A.N.P. TRANSPORT, INC.
019-4765424-001
VILLAGE OF MATTAWAN
 
051-0143394-001
MSR TRANSPORTATION LLC
019-4765426-001
PREFERRED FREEZER SERVICES LLC
 
051-0143397-001
WAYNE M. HUNTER
019-4765426-002
PREFERRED FREEZER SERVICES LLC
 
051-0143399-001
GAS FIELD SERVICES, INC.
019-4765428-001
PARKER JEFFERY G MD
 
051-0143401-001
ALFANO LOGISTIC AND FREIGHT LLC
019-4765429-001
R A EGAN SIGN & AWNING CO INC
 
051-0143403-001
NELSON N. HERNANDEZ
019-4765429-002
R A EGAN SIGN & AWNING CO INC
 
051-0143409-001
BRC TRUCKING LLC
019-4765431-001
MARINE TERMINALS CORPORATIONS
 
051-0143410-001
THE M.S. ROUSE COMPANY
019-4765432-003
ELECTROLUX HOME PRODUCTS INC
 
051-0143412-001
WRIGHTS AUTO PARTS AND METALS, LLC
019-4765432-004
ELECTROLUX HOME PRODUCTS INC
 
051-0143412-002
WRIGHTS AUTO PARTS AND METALS, LLC
019-4765433-001
JCM ROOFING INC
 
051-0143414-001
CEDAR LAKE MINING, INC.
019-4765435-001
JUSTER GARY
 
051-0143417-001
S&M EQUIPMENT CO., INC.
019-4765436-001
GLOBALFIT
 
051-0143418-001
ERMA C. GORDON
019-4765437-001
POLYWOOD FABRICATION INC
 
051-0143419-001
WOLF CREEK TIMBER, INC.
019-4765437-002
POLYWOOD FABRICATION INC
 
051-0143421-001
RAY PARDUE JR.
019-4765438-001
WESLEY CHAPEL UNITED METHODIST
 
051-0151407-003
BC FITNESS GROUP, LLC
019-4765439-001
MILLER & COMPANY
 
051-0151418-003
GERMAN CARS AUTO SHOP L L C
019-4765440-001
LNX CORPORATION
 
051-0155984-001
EXCELSIOR TOOL CO., INC.
019-4765441-001
TUCSON CENTRAL PEDIATRICS PC
 
051-0156004-001
GRIZ LEE, L.C. AND FOXBORO BUSINESS CENT
019-4765442-002
DHL WORLDWIDE EXPRESS
 
051-0156338-002
TIEN TIEN FOOD COMPANY, INC.
019-4765442-003
DHL WORLDWIDE EXPRESS
 
051-0156339-002
WHEEL TECHNOLOGIES INC.
019-4765444-001
ARMSTRONG WILLIAM R JR
 
051-0156339-003
WHEEL TECHNOLOGIES INC.
019-4765445-001
TEC ENTERPRISES
 
051-0156339-004
WHEEL TECHNOLOGIES INC.
019-4765446-001
ROBERT DIETRICK CO INC
 
051-0241503-001
ALBORN EXCAVATING LLC
019-4765447-001
HAMILTON PRODUCTS GROUP INC
 
051-0241507-001
ARBEST LIMO SERVICES INC
019-4765449-001
HUMMEL GEORGE E
 
051-0241514-001
DP, INC.
019-4765454-001
WALLER INDEPENDENT SCHOOL DIST
 
051-0241519-001
BETTS INVESTMENT INC
019-4765454-002
WALLER INDEPENDENT SCHOOL DIST
 
051-0241524-001
BROWN SERVICES, INC.
019-4765454-003
WALLER INDEPENDENT SCHOOL DIST
 
051-0241525-001
DINERO, INC.
019-4765454-004
WALLER INDEPENDENT SCHOOL DIST
 
051-0241527-001
FUKI LLC
019-4765454-005
WALLER INDEPENDENT SCHOOL DIST
 
051-0241528-001
CARRICK'S SERVICE CORP.
019-4765454-006
WALLER INDEPENDENT SCHOOL DIST
 
051-0241531-001
CINCY PIZZA INC.,
019-4765456-001
SUNDANCER MOTORS INC
 
051-0241534-001
CLEAR VIEW GLASS & MIRRORS, INC
019-4765457-002
ALABAMA TEEN CHALLENGE INC
 
051-0241536-001
CONTEMPORARY METAL FURNISHINGS INC.
019-4765462-001
COURTLEY CHIROPRACTIC CORP
 
051-0241536-004
CONTEMPORARY METAL FURNISHINGS INC.
019-4765468-001
EAST CHICAGO COMMUNITY HEALTH
 
051-0241537-001
CREATIVE SIGNS & GRAPHICS, INC.
019-4765473-001
INTEGRATED FABRIC RESOURCE INC
 
051-0241538-001
CRISPEN ENTERPRISES LLC


 
Exhibit L-378

--------------------------------------------------------------------------------

 


019-4765474-001
PDQ TECHNOLOGIES INC
 
051-0241538-002
CRISPEN ENTERPRISES LLC
019-4765475-002
WELLPOINT INC
 
051-0241539-001
JUMP OIL COMPANY, INC
019-4765475-003
WELLPOINT INC
 
051-0241539-002
JUMP OIL COMPANY, INC
019-4765476-001
CCI COMMUNICATIONS LLC
 
051-0241539-003
JUMP OIL COMPANY, INC
019-4765479-001
MANCINOS PIZZA & GRINDERS OF
 
051-0241539-004
JUMP OIL COMPANY, INC
019-4765488-001
ASSOCIATED FINISHES INC
 
051-0241539-005
JUMP OIL COMPANY, INC
019-4765490-001
POLYTECHNIC PREPARATORY
 
051-0241544-001
GRANT & GARY CASKEY IND'S
019-4765490-002
POLYTECHNIC PREPARATORY
 
051-0241548-001
FAMILY ARCHERY INC.
019-4765491-001
BHE ENVIRONMENTAL INC
 
051-0241549-001
DOMINIQUE VILLARREAL INDIVIDUAL DBA JUST
019-4765492-001
ATLAS FLOWERS INC
 
051-0241550-001
DURKEE TESTING LABORATORIES, INC.
019-4765493-001
INFRAREDX INC
 
051-0241551-001
DYNALLOY INDUSTRIES, INC.
019-4765497-001
H B FULLER COMPANY
 
051-0241557-001
HI-TEC MACHINE CORP
019-4765498-001
VMOULD INC
 
051-0241559-001
JUMP OIL COMPANY, INC
019-4765500-003
COMMERCIAL ENVELOPE
 
051-0241561-001
FISHERMEN'S MANNA, INC
019-4765501-001
WATERFORD WEDGEWOOD HOLDINGS
 
051-0241561-002
FISHERMEN'S MANNA, INC
019-4765504-001
INDIANA REGIONAL COUNCIL OF
 
051-0241562-001
FITNESS RX, INC. AND GATZA CHIROPRATIC A
019-4765506-001
NEIGHBORHOOD HEALTHCARE
 
051-0241562-002
FITNESS RX, INC. AND GATZA CHIROPRATIC A
019-4765508-001
DJR ASSOCIATES LLC
 
051-0241564-001
OPTIMUS EMR INC
019-4765509-001
DONS TIRE SERVICE INC
 
051-0241564-002
OPTIMUS EMR INC
019-4765511-001
ANIMAL HOSPITAL OF HAVASU PC
 
051-0241567-001
FITWORKS EXPRESS, INC
019-4765513-001
VICO ASSOCIATES INC
 
051-0241569-001
FOREST FLAVORS INTERNATIONAL, INC.
019-4765514-001
FLORIDA TRADE CONSOLIDATORS
 
051-0241570-001
GHAFOOR, LLC
019-4765515-001
THERMWELL PRODUCTS CO INC
 
051-0241571-001
GRAPHIC INSTALLERS, INC
019-4765521-001
GIRL SCOUTS OF FREEDOM VALLEY
 
051-0241573-001
FRANKENSTITCH PROMOTIONS, LLC
019-4765523-001
OSBS INC
 
051-0241576-001
JOHN VIDINHA JR IND
019-4765525-001
KINNEY TOWING & TRANSPORTATION
 
051-0241577-001
KNOBLEY FARM INC
019-4765527-001
BIG O TIRES INC
 
051-0241578-001
HARVEY'S GYM, LLC
019-4765533-001
OCONNELL KEVIN D
 
051-0241579-001
GAVAN GRAHAM ELECTRICAL PRODUCTS CORP.
019-4765536-001
XL SCREW CORPORATION
 
051-0241580-001
GOLDEN NEEDLE DESIGNS, INC.
019-4765539-001
ANDERSON EQUIPMENT CO
 
051-0241581-001
GREGORY BLACK INDIVIDUAL
019-4765541-002
DOW CHEMICAL COMPANY
 
051-0241588-001
HARVEYS GYM LLC
019-4765541-004
DOW CHEMICAL COMPANY
 
051-0241589-001
HERBERT ICHINOSE, M.D. A PROFESSIONAL ME
019-4765543-001
DUCK ISLAND TERMINAL INC
 
051-0241593-001
NVE BANCORP, INC.
019-4765546-001
DE LA SALLE EDUCATION CENTER
 
051-0241597-001
J.B. FOOD SERVICE INC.
019-4765547-001
JUNKAROO II CORP
 
051-0241600-001
JENNIFER SANTO CHRISTO INDIVIDUAL
019-4765553-001
WAGNER KEN INSURANCE AGENCY
 
051-0241601-001
JIM LAGANA PLUMBING & HEATING, INC.
019-4765554-001
SWANSEA TOWN OF
 
051-0241607-001
JTR SPECIALTIES INC
019-4765557-001
U HAUL CO OF OHIO INC
 
051-0241610-001
R SANGER INC
019-4765558-001
DCS DENTAL LAB INC
 
051-0241613-001
T. J. CALDON, LLC
019-4765559-001
WHATLEY HEALTH SERVICES INC
 
051-0241617-001
JUSTIN MCELFRESH INDIVIDUAL
019-4765560-001
HARLINGEN FAMILY CLINIC
 
051-0241626-001
LMP TRUCK & DIRT SERVICES, L.L.C.
019-4765561-001
G S CHOPRA MD CHARTERED
 
051-0241627-001
LOS ROBLES CARE CENTER INC DBA ACACIAS C
019-4765562-001
SUPERIOR CRANE CORP
 
051-0241629-001
MECHANICAL SERVICES, LLC
019-4765566-001
BRADY COMPANY SAN DIEGO INC
 
051-0241632-001
PNR TRANSPORT LLC
019-4765566-002
BRADY COMPANY SAN DIEGO INC
 
051-0241634-001
MICHAEL A. HOWELL INDIVIDUAL DBA HOWELL
019-4765568-001
GENESIS ELDER CARE INC
 
051-0241635-001
MICHAEL LLOYD CRAWFORD IND
019-4765570-001
POTTSTOWN ORAL & MAXILLOFACIAL
 
051-0241636-001
NELLAS INC
019-4765575-001
SCOTTSDALE TRAINING &
 
051-0241640-001
NEW BELLA LUNA INC
019-4765576-001
WATER EXTRACTION TEAM LLC
 
051-0241643-001
OFFICE SPACE SOLUTIONS, INC
019-4765577-001
AUBURN DISTRICT NURSING
 
051-0241645-001
OPTIMUM BINDERY SERVICES OF NEW ENGLAND,
019-4765582-001
P S C INDUSTRIAL SERVICES INC
 
051-0241646-001
OVIEDO ROOFING ENTERPRISES, INC
019-4765587-001
GRAND CHAPTER OF VERMONT ORDER
 
051-0241649-001
WILLIAM WARD
019-4765588-001
YORK WATER DISTRICT
 
051-0241651-001
PAUL NAVARRO INDIVIDUAL
019-4765589-001
ARBO MACHINE COMPANY INC
 
051-0241652-001
PHILLIP BLANKENSHIP INDIVIDUAL


 
Exhibit L-379

--------------------------------------------------------------------------------

 


019-4765595-001
RUSSELL SIGLER INC
 
051-0241657-001
RANDALL W. HANSON IND.,
019-4765597-001
CHI CARGO INC
 
051-0241660-001
PUPPIES & MORE INC.
019-4765598-001
BAELOCHER PRODUCTION USA LLC
 
051-0241665-001
QUIK CUTS HENDERSON TREE SERVICE, INC.
019-4765599-001
ABEL PEO SERVICES INC
 
051-0241665-002
QUIK CUTS HENDERSON TREE SERVICE, INC.
019-4765600-001
SPORTS INDUSTRIES OF AMERICA
 
051-0241667-001
RADOTICH ENTERPRISES LLC
019-4765603-001
WORLD JOINT CORPORATION
 
051-0241673-001
SIMPLY GREEN A BIOFUELS COMPANY,LLC
019-4765605-001
DUGAN J T II MD FAAO PA
 
051-0241676-001
SOLD ON SUBS, INC.
019-4765608-001
BIG STAR HOMES
 
051-0241676-002
SOLD ON SUBS, INC.
019-4765610-001
MARKETING WERKS INC
 
051-0241677-001
SPRINGBROOK HEALTH & REHAB CENTER, LLC
019-4765611-001
PERMANENT MISSION OF SWEDEN
 
051-0241679-001
STATE STREET CONSULTANTS INC
019-4765618-001
BAY AREA CREDIT SERVICE
 
051-0241681-001
STRANCO RENTALS AND REPAIR INC.
019-4765621-001
FULTZ TERRY
 
051-0241682-001
SUBWAY SW REGIONAL DEVELOPMENT, INC.
019-4765622-001
GOSPEL LIGHTHOUSE EVANGELISTIC
 
051-0241684-001
TAJ & TAJ INCORPORATED DBA BASKIN ROBBIN
019-4765625-001
TELEMUNDO HOLDINGS INC
 
051-0241684-002
TAJ & TAJ INCORPORATED
019-4765626-001
IMAN ENTERPRISES INC
 
051-0241684-003
TAJ & TAJ INCORPORATED
019-4765628-001
ACADEMIE DA VINVI CHARTER
 
051-0241686-001
TANGO PRODUCTIONS INCORPORATED
019-4765629-001
NELSON KEITH
 
051-0241687-001
TAYLOR MADE 141, INC.
019-4765636-001
TONYS AUTO SALVAGE INC
 
051-0241688-001
THE ULTIMATE CAR WASH, LLC
019-4765640-001
M B OLIVER INC
 
051-0241690-001
TYMEX PLASTICS, INC.
019-4765641-001
MOORE HEATING AIR CONDITIONING
 
051-0241694-002
VEHICLE LEASING ASSOCIATES, LLC
019-4765642-001
CORE RESULTS LLC
 
051-0241697-001
VIRTUAL COMMUNICATIONS, LLC
019-4765644-001
YANNI VENTURES INC
 
051-0241700-001
WAYNE TIRE SERVICES, INC AND WRC EQUIPME
019-4765645-002
SPINK COUNTY
 
051-0241702-001
WESCO GAS & WELDING SUPPLY, INC
019-4765647-002
NORTH GLENCOE BAPTIST CHURCH
 
051-0241702-002
WESCO GAS & WELDING SUPPLY, INC
019-4765648-001
FAULK R KELLY DDS
 
051-0241702-003
WESCO GAS & WELDING SUPPLY, INC
019-4765649-001
REPRODUCTIVE SCIENCE INSTITUTE
 
051-0249997-001
LONNIE PHIPPS
019-4765650-001
LONGHORN DENTAL ASSOCIATES PC
 
051-0250000-001
CALI SOSA TRUCKING, LLC
019-4765650-002
LONGHORN DENTAL ASSOCIATES PC
 
051-0250002-001
DAVID A. GURROLA
019-4765655-001
ALLIANCE OCCUPATIONAL HEALTH
 
051-0250006-001
PALMETTO TRANSPORT & LOGISTICS, LLC
019-4765656-001
PITCAIRN PROPERTIES INC
 
051-0250006-002
PALMETTO TRANSPORT & LOGISTICS, LLC
019-4765659-001
BANGOR SCHOOL DISTRICT
 
051-0250014-001
TRAVIS L. MARSH & MICHAEL S. MARSH
019-4765660-001
GEM MINE CORP
 
051-0250019-001
JAMES D. FLETCHER JR.
019-4765661-001
ATLANTIC PACIFIC AIR AND TRANS
 
051-0250021-001
HT WELL SERVICE, INC.
019-4765664-001
JENNINGS CLINIC PA
 
051-0250022-001
JEFFREY S. PATTERSON
019-4765665-001
WARREN COUNTY HUMAN RESOURCES
 
051-0250024-001
ACW, INC.
019-4765665-002
WARREN COUNTY HUMAN RESOURCES
 
051-0250028-001
MARK F. MORRISON
019-4765672-001
AIRCOM MANUFACTURING INC
 
051-0250031-001
JOHNNIE J. BROWN
019-4765673-001
GEORGIA TOMATO CO INC
 
051-0250035-001
RAYMOND S. SCULLIN
019-4765677-001
COMMONWEALTH UTILITIES EMPLOYE
 
051-0250036-001
T.J. JONES TRUCKING, INC.
019-4765679-001
SUBURBAN VETERINARY CLINICS PC
 
051-0250038-001
PATONY TRUCKING, INC.
019-4765680-001
NEWNAN TRANSLOAD INC
 
051-0250041-001
MATNEY CONSTRUCTION CO., INC.
019-4765681-001
HORTON DENNIS
 
051-0250044-001
VIVA LIBRE RESTAURANT CONCEPTS, INC.
019-4765684-001
FAZIO CLEANERS
 
051-0250050-001
KINGDOM CARTAGE, INC.
019-4765686-001
ACUTE CHRONIC PAIN AND SPINE
 
051-0250051-001
HAAS CARRIAGE, INC.
019-4765689-001
MONADNOCK COMMUNITY EARLY
 
051-0250060-001
COUNTRY HILLS LANDSCAPE, INC.
019-4765693-001
EL QUATRO MEXICAN RESTAURANT
 
051-0250061-001
ARTURO C. CHAVIRA
019-4765694-001
WESTDENT LLC
 
051-0250065-001
JOE L. VALADEZ
019-4765696-001
SPRADLING PAULA
 
051-0250067-001
SIGIFREDO RAMIREZ
019-4765697-001
SOUTHERN FASTENING SYSTEMS INC
 
051-0250072-001
J.D. ASSOCIATES, LLC
019-4765698-001
GOODWILL INDUSTRIES OF SOUTH
 
051-0250075-001
KENNY L. JOHNS
019-4765698-002
GOODWILL INDUSTRIES OF SOUTH
 
051-0250078-001
BUSCEMI CO., INTL LLC
019-4765699-001
ENGINEERING & COMPUTER
 
051-0250085-001
BETH'S TRUCKING, LLC
019-4765700-001
SISTERS OF MERCY NEW JERSEY
 
051-0250087-001
INTERNATIONAL TRANSPORT SERVICES, L.L.C.
019-4765702-001
PARKE BANK
 
051-0250089-001
R. CARRIER TRUCKING, INC.
019-4765702-002
PARKE BANK
 
051-0250092-001
CLIFFORD YOUNG
019-4765703-001
RESCARE ACTIVE LEARNING
 
051-0250093-001
RAMSEY N. GUZMAN


 
Exhibit L-380

--------------------------------------------------------------------------------

 


019-4765706-001
YAMUNA KUNJ LLC
 
051-0250104-001
TRUE ORGANIC PRODUCTS, INC.
019-4765707-001
SAVERS INC
 
051-0250104-004
TRUE ORGANIC PRODUCTS INC.
019-4765707-002
SAVERS INC
 
051-0250106-001
ZACARIAS E. MARTINEZ
019-4765707-003
SAVERS INC
 
051-0250107-001
LARRY HYDE
019-4765707-004
SAVERS INC
 
051-0250109-001
2B TRUCKING LLC
019-4765707-005
SAVERS INC
 
051-0250111-001
MARK F. LAVINE
019-4765708-001
FLORIDA ROOFING SOLUTIONS INC
 
051-0250113-001
STONE MOUNTAIN CONSTRUCTION EXCAVATING A
019-4765711-001
J T & T INC
 
051-0250115-001
RODNEY J. BURNS
019-4765714-001
SOUTHERN BIOTECHNOLOGY
 
051-0250118-001
CLIFFORD L. TERREL
019-4765715-001
TIME HOTEL THE
 
051-0250120-001
ISMAEL ARREDONDO
019-4765718-001
QUEEN CREEK PRIMARY CARE PC
 
051-0250121-001
JAMES E. MCDOUGALD
019-4765723-001
TOWN OF HOULTON
 
051-0250123-001
CROSS PETROLEUM
019-4765725-001
SOUTHERN EYE ASSOCIATES OF
 
051-0250124-002
JUAN M. MANCILLA
019-4765727-001
BUNKER R CHRISTOPHER
 
051-0250127-001
JOSE JOEL MENDOZA
019-4765728-001
DONIPHAN COUNTY ABSTRACT CO
 
051-0250132-002
FREEMAN 5 LLC
019-4765731-001
LEXINGTON INFECTIOUS DISEASE
 
051-0250137-001
LOTUS, L.L.C.
019-4765732-001
RARITAN COMPUTER INC
 
051-0250138-001
ALNCO TRANSPORT, INC.
019-4765733-001
THE CHUBB INSTITUTE
 
051-0250139-001
CHARLES E. BARTHOLOMEW & JOHNNIE M. BART
019-4765736-001
RWD TECHNOLOGIES INC
 
051-0250140-001
SHAWN GIBSON TRUCKING, LLC
019-4765737-001
PROFESSIONAL SERVICE INDUSTRIE
 
051-0250140-002
SHAWN GIBSON TRUCKING, LLC
019-4765738-001
TELEPHONETICS INC
 
051-0250141-001
WINMILL EQUIPMENT COMPANY, INCORPORATED
019-4765740-001
TUCSON ASSOCIATION OF REALTORS
 
051-0250142-001
G & L FARMS, INC.
019-4765741-001
DIOCESE OF SIOUX CITY
 
051-0250142-002
G & L FARMS, INC.
019-4765743-001
ESCO CORPORATION
 
051-0250146-001
PRO-PAVE INCORPORATED
019-4765744-001
VALLEY OBSTETRICS & GYNECOLOGY
 
051-0250148-001
ANTHONY DEAZEVEDO & CHRIS A. DEAZEVEDO
019-4765745-001
VALENCIA NELLY DDS PA
 
051-0250156-001
JOSEPH G. GREAK
019-4765747-001
D J SMITH ACCOUNTING PC
 
051-0250164-001
CARL J. REBANT
019-4765750-001
DUPLICATOR SALES & SERVICE INC
 
051-0250166-001
JAMES D. WILLIAMS
019-4765758-001
METROPOLITAN PUBLIC DEFENDER
 
051-0250168-901
JAMES E. GEIGER II
019-4765759-002
RUSSELLVILLE COUNTRY CLUB
 
051-0250169-001
JAMES A. GRAVES
019-4765760-001
GROVES THOMAS & CARRIERE ANDRE
 
051-0250173-001
BRANDON FINCHER
019-4765765-001
GRAEBEL CINCINNATI MOVERS INC
 
051-0250175-001
JEFF A. CRIVELLI
019-4765766-001
INDUSTRIAL METAL FINISHING CO
 
051-0250175-002
JEFF A. CRIVELLI
019-4765767-001
HALPERN & LEVY PC
 
051-0250178-001
NEW'S VAN LINES, INC.
019-4765768-001
RICHARD E FELDHAKE DMD &
 
051-0250179-001
MICHAEL R. BIEDERMAN
019-4765769-001
CINCINNATI AREA BOARD OF
 
051-0250186-001
J & L TRANSPORT INC.
019-4765770-001
AMBASSADOR STEEL CORPORATION
 
051-0250193-001
EXPRESS TRANSPORT, INC
019-4765770-002
AMBASSADOR STEEL CORPORATION
 
051-0250194-001
HAROLD H. VOELPEL
019-4765770-003
AMBASSADOR STEEL CORPORATION
 
051-0250195-001
BYERS, W.L. TRUCKING, INC.
019-4765771-001
HUTTA J LAWRENCE
 
051-0250198-002
ALVIN L. BABCOCK
019-4765773-001
WEBB F W COMPANY
 
051-0250199-001
LAKHWINDERPAL S. BHAMRA
019-4765774-001
TRANS HEALTHCARE INC
 
051-0250201-001
ANTONIO C. CRUZ
019-4765774-003
TRANS HEALTHCARE INC
 
051-0250210-001
LANDSCAPE DESIGN & LANDSCAPE CONST INC
019-4765774-004
TRANS HEALTHCARE INC
 
051-0250214-001
JUAN J. MURILLO
019-4765781-001
ST MONICA SCHOOL
 
051-0250216-001
WOODROW REYNOLDS AND SON TIMBER CO. INC.
019-4765783-001
ATKINS TOOL CO
 
051-0250217-001
MOSS TRUCKING, INC.
019-4765785-001
NEWARK GROUP INC THE
 
051-0250220-001
THOMAS J. O'DOAN
019-4765787-001
BLOOMINGDALE DENTAL CARE
 
051-0250224-001
PEDRO GARCIA TRANSPORT INC.
019-4765788-001
COSRICH GROUP INC
 
051-0250225-001
M.M. EXPRESS, INC.
019-4765790-001
FAIRHAVEN TOWN OF
 
051-0250226-001
FRED A. HILKEY
019-4765795-001
BERT OGDEN MCALLEN MOTORS INC
 
051-0250228-001
ROBERT W. SCHRAMM
019-4765798-001
SCIENTIFIC MARINE SERVICES INC
 
051-0250229-001
ART STANLEY'S PAVING SPECIALISTS, INC.
019-4765804-001
IMPERIAL IRRIGATION DISTRICT
 
051-0250234-001
CANYON CREEK TRANSPORT, INC.
019-4765807-001
GILLEN BREWER SCHOOL
 
051-0250235-001
IGNACIO BARBA
019-4765808-001
AMERICAN ENVIRONMENTAL CORP
 
051-0250236-001
HUBBARD TRUCKING, LLC


 
Exhibit L-381

--------------------------------------------------------------------------------

 


019-4765811-001
PADDINGTON PAPER & SUPPLIES
 
051-0250240-001
SMILEY'S TRUCKING INC.
019-4765820-001
WRP ENTERPRISES INC
 
051-0250241-001
T.M.T. INDUSTRIES, INC.
019-4765823-001
FISHER TIRE COMPANY WEST INC
 
051-0250242-001
LOJO SPECIALIZED HAULING, LLC
019-4765824-001
ERTLE BROTHERS DISCOUNT AUTO
 
051-0250243-001
BENCHMARK LOGISTICS, LLC
019-4765824-002
ERTLE BROTHERS DISCOUNT AUTO
 
051-0250244-001
D.C. HEAVY, LLC
019-4765825-001
WILLIAMS WOODY NISSAN INC
 
051-0250246-001
DENANG'S TRUCKING LLC
019-4765829-001
PRAIRIE LAND AG SUPPLY INC
 
051-0250247-001
THOMPSON HARVEY TRANSPORTATION, INC.
019-4765832-001
HUDSON DENTAL ASSOCIATES PA
 
051-0250249-001
MCLEAN'S AUTO SALVAGE, INC.
019-4765834-001
B & P AUTO INC
 
051-0250250-001
NEEDHAM TRUCKING, INC.
019-4765843-001
COMMONWEALTH BUILDING SYSTEMS
 
051-0250253-001
HATHCOCK OILFIELD SERVICES, LLC
019-4765844-001
MOSER BUILDERS INC
 
051-0250254-002
CHARLES HILDRETH
019-4765846-001
INTERNATIONAL LOGISTIC SERVICE
 
051-0250258-001
GILBERT R. CARRASCO
019-4765848-001
DIVERSIFIED BUILDER SUPPLY INC
 
051-0250259-001
EDWARD JAGODZINSKI
019-4765850-001
RIPLEY CROSSING
 
051-0250260-001
HONORIO OROZCO
019-4765851-001
E L CONGDON & SONS LUMBER CO
 
051-0250260-002
HONORIO OROZCO
019-4765854-001
GENERAL TRUCK EQUIPMENT &
 
051-0250264-001
MELVIN B. BAKER
019-4765855-001
SCIENTIFIC SOLUTIONS INC
 
051-0250266-001
OTIS L. JEFFERSON
019-4765856-001
CHILDRENS MEDICAL CENTER
 
051-0250268-001
CASILLAS TRANSPORTATION SERVICES, INC.
019-4765861-002
SILVER STATE SCHOOLS PERSONAL
 
051-0250269-001
SYLV-ELI TRUCKING, INC.
019-4765861-003
SILVER STATE SCHOOLS PERSONAL
 
051-0250271-001
STEVE BLEDSOE
019-4765861-004
SILVER STATE SCHOOLS PERSONAL
 
051-0250273-001
M & CH TRUCKING, INC.
019-4765861-005
SILVER STATE SCHOOLS PERSONAL
 
051-0250274-001
JOEY A. BERTAO
019-4765861-006
SILVER STATE SCHOOLS PERSONAL
 
051-0250282-001
LDI INDUSTRIES, INC.
019-4765863-001
GIGLIOTTI INC
 
051-0250285-001
NGUYEN H. TRINH
019-4765866-001
WOODS GROVE BAPTIST CHURCH
 
051-0250286-001
DESTINATION ANYWHERE INC.
019-4765867-001
UNITED STATES POSTAL SERVICE
 
051-0250287-001
GORDONS TRANSPORTATION, INC.
019-4765868-001
RAINAID INC
 
051-0250288-001
JOSEPH M. BLICKLEY
019-4765873-001
BRATTON CHAD M
 
051-0250292-001
NELSON D. YOUNG
019-4765874-001
BRANDOW CLINIC THE
 
051-0250295-001
ELSA A. ZUNIGA
019-4765878-001
BAKER HUGHES OILFIELD
 
051-0250296-001
GLENN S. PORTWOOD, LLC
019-4765879-001
MITCHELL ITAK INC
 
051-0250299-001
CANADIAN TREE EXPERT CO, INC.
019-4765881-001
PLAINS BELL FEDERAL CREDIT UNION
 
051-0250300-001
SAMUEL J PIAZZA & SON, INC.
019-4765882-001
SOUTHERN OHIO GUN DISTRIBUTORS
 
051-0250303-001
SNC CONTRACTORS, INC.
019-4765883-001
ALABAMA DUMPSTER SERVICE LLC
 
051-0250309-001
VMG TRANSPORTATION INC.
019-4765884-001
G A ABELL INC
 
051-0250316-001
RONNIE W. GAINEY
019-4765886-001
ELM RIDGE MEMORIAL LLC
 
051-0250319-001
TRI COUNTY TURF, LLC
019-4765888-001
LA TOLTECA OF DOVER INC
 
051-0250321-001
JERRY A. ANDERSON
019-4765889-001
EASTERN EXTERIOR WALL SYSTEMS
 
051-0250322-001
SPECIAL DISPATCH OF CALIFORNIA, INC.
019-4765889-002
EASTERN EXTERIOR WALL SYSTEMS
 
051-0250322-002
SPECIAL DISPATCH OF CALIFORNIA, INC.
019-4765889-003
EASTERN EXTERIOR WALL SYSTEMS
 
051-0250322-003
SPECIAL DISPATCH OF CALIFORNIA, INC.
019-4765889-004
EASTERN EXTERIOR WALL SYSTEMS
 
051-0252148-001
PLAZA PAINT & HARDWARE INC
019-4765889-005
EASTERN EXTERIOR WALL SYSTEMS
 
051-0252150-001
ELLSWORTH ENTERPRISE MANUFACTURING, A PA
019-4765889-006
EASTERN EXTERIOR WALL SYSTEMS
 
051-0252156-001
KJ ENTERPRISES OF VENICE, INC
019-4765892-001
WILLARD OIL COMPANY INC
 
051-0252157-001
BLUE CHIP CUSTOM HOMES INC
019-4765893-001
MERRICK LIBRARY
 
051-0252158-001
CLD CONSULTING ENGINEERS, INC.
019-4765896-001
LONG ISLAND COLLEGE HOSPITAL
 
051-0252160-001
API DIGITAL COMMUNICATIONS GROUP, L.L.C.
019-4765898-001
WISCONSIN HEALTH CENTER
 
051-0252162-001
SECURITY & ENERGY TECHNOLOGIES CORPORATI
019-4765899-001
KUTZTOWN FAMILY MEDICINE PC
 
051-0252163-001
DAVID L HOLGATE INDIVIDUAL
019-4765903-001
DUGGAN & MARCON INC
 
051-0252165-001
VEHICLE LEASING ASSOCIATES, LLC
019-4765903-002
DUGGAN & MARCON INC
 
051-0252166-001
RIVER CITY SUPPLY, INC
019-4765904-001
KISSIMMEE CITY OF
 
051-0252177-001
APPLE VALLEY CINEMAS, INC.
019-4765908-001
ALTERNATIVE ACADEMIC
 
051-0252178-001
AIR2ACCESS, LLC
019-4765909-001
VRF EYE SPECIALTY GROUP PLC
 
051-0252179-001
EXPRESS TIRES & WHEELS, INC.
019-4765910-001
BREATHE GOLDEN GATE PUBLIC
 
051-0252183-001
EUSA-ALLIED ACQUISITION CORP.
019-4765913-001
SUN AERO HELICOPTERS INC
 
051-0265097-001
DIVERSIFIED NORTHWEST INC.
019-4765918-001
DAMASCO & ASSOCIATES LLP
 
051-0265224-001
EL CHAPPARRAL MEXICAN RESTAURANT, INC.


 
Exhibit L-382

--------------------------------------------------------------------------------

 


019-4765925-002
REGENCY PLUS INC
 
051-0540097-001
ENGSTROM DESIGN GROUP INC
019-4765926-001
BRIARHILL APARTMENTS LLC
 
051-0589068-001
D & G LLC
019-4765928-001
TYTAM CABINETRY & REFINISHING
 
051-0614194-002
DANDY PC AUTOMOTIVE, INC.
019-4765930-002
SENTINEL OFFENDER SERVICES LLC
 
051-0614202-002
JLH ENTERPRISES, LLC
019-4765932-001
PORTER GROUP INC THE
 
051-0626499-002
WILLIAM N MAY
019-4765932-002
PORTER GROUP INC THE
 
051-0626780-000
1-800 WE BUILD, INC.
019-4765933-001
OHR HAMIZRACH
 
051-0626781-000
4 QUARTERS EXCAVATION & DEVELOPMENT
019-4765934-002
EXTRAORDINARY CARE NETWORK INC
 
051-0626783-000
CARRASCO CONSTRUCTION AND CONCRETE INC.
019-4765935-001
NETWORK COMMUNICATIONS INC
 
051-0626784-000
CARRIER SALVAGE & RECYCLING, LLC
019-4765936-001
COUNCIL OF SUPPLY CHAIN
 
051-0626786-000
HENRY PRITCHETT DBA PRITCHETT TOWING SER
019-4765938-002
PRODUCTION RESOURCE GROUP LLC
 
051-0626786-001
HENRY PRITCHETT DBA PRITCHETT TOWING SER
019-4765939-001
BESAM US INC
 
051-0626788-000
A-1 TANK SERVICE, INC.
019-4765942-001
DRIGGERS ENGINEERING SERVICES
 
051-0626793-000
AARON STANLEY DBA AARON STANLEY
019-4765944-001
CITY COMMUNICATIONS INTEGRATED
 
051-0626795-000
CAVALIER WRECKER SERVICE, INC
019-4765946-001
CAMPBELL COUNTY BOARD OF
 
051-0626796-000
ADA TRUCKING, LLC
019-4765947-001
HUFFMAN ENTERPRISES INC
 
051-0626797-000
ADAM PRIOR DBA PRIORITY LAWN & LANDSCAPE
019-4765948-001
HOLIDAY INN
 
051-0626798-000
HORNER HOLDINGS, LLC
019-4765950-001
GRASSO ROBERT
 
051-0626804-000
HOMER ENTERPRISES, INC. DBA HARMONY GAS,
019-4765951-001
BOEHRINGER INGELHEIM
 
051-0626806-000
IRA TRUCKING INC
019-4765953-001
MARKS ROBERT
 
051-0626807-000
CAL-MEX SPECIAL SERVICES
019-4765956-001
COUNSELORS OF REAL ESTATE THE
 
051-0626809-000
AGAMA, INC
019-4765960-001
LAWRENCEVILLE UROLOGY
 
051-0626811-000
GREENUP GEO DRILLING INC.
019-4765962-001
DATA CONTROL CORP
 
051-0626812-000
AFFORDABLE HAULING & CONTAINER RENTAL LL
019-4765963-001
BILODEAU PROPERTY MANAGEMENT
 
051-0626813-000
AGUIAR EXPRESS INC.
019-4765965-001
QUICK TECH BUSINESS FORMS
 
051-0626814-000
AHLER TRUCKING INC
019-4765975-001
LIFE SHAPERS INC
 
051-0626816-000
J.E. SUTHERLAND CONSTRUCTION, LIMITED LI
019-4765976-002
MAURER RIFKIN & HILL PC
 
051-0626820-000
ALINA WALKER DBA A & R DISPOSAL
019-4765977-001
EMCOR HYRE ELECTRIC CO OF
 
051-0626821-000
ALASKA COATING AND URETHANE SPECIALISTS,
019-4765979-001
RODALE INC
 
051-0626824-000
CELLIS ENTERPRISES, LLC
019-4765980-001
AWS PROPERTIES INC
 
051-0626825-000
CESAR QUINTERO DBA QUINTERO BROTHERS CON
019-4765981-001
MITCHELLS LANDING INC
 
051-0626826-000
ALL CAL SERVICES, LLC
019-4765982-001
ELECTRIC POWER RESEARCH
 
051-0626827-000
ALFONSO ELIZALDE DBA ELIZALDE TOWING
019-4765983-001
LAUREL GROUP THE
 
051-0626828-000
ALFREDO NAVARRO DBA CHARLIES TIRE RECYCL
019-4765984-001
SERNA INSURANCE AGENCY INC
 
051-0626832-000
ALL AMERICAN DEBRIS & WRECKING, LLC
019-4765985-001
MISSION LAKE CONVALESCENT CENT
 
051-0626833-000
ALL COUNTY PIPELINE AND SITE EXCAVATION
019-4765987-001
HORIZON
 
051-0626834-000
CHERYL PIKE DBA JUSTICE WRECKER SERVICE
019-4765990-001
AMMON WHOLESALE NURSERY INC
 
051-0626837-000
ALL PURPOSE LANDSCAPING, INC.
019-4765993-001
HANOVER TOWN OF
 
051-0626840-000
CONCRETE MUDDSLINGERS, INC.
019-4765994-001
US POST OFFICE
 
051-0626842-000
JADA STOLTZFUS DBA STOLTZFUS EXPRESS
019-4765995-003
HOBBS UPCHURCH & ASSOCIATES PA
 
051-0626845-000
ALOAND TRANSPORT, INC.
019-4765996-001
STEPHENS CONNIE R PA
 
051-0626848-000
COMMERCIAL SWEEPING, INC.
019-4766008-001
CARGO SERVICES INC
 
051-0626849-000
ALVIN HURT DBA ALVIN HURT
019-4766012-001
NORWELL TOWN OF
 
051-0626850-000
AMERICAN PIONEER COMPANY, INC.
019-4766015-001
RIDLEY EMERGENCY MEDICAL
 
051-0626853-000
AMERICAN PRIDE CONSTRUCTION, INC.
019-4766016-001
GUARDIAN CARE OF SCOTLAND NECK
 
051-0626854-000
AMERICAN TREE AND LANDSCAPE CORP.
019-4766023-001
LYNBROOK VILLAGE OF
 
051-0626855-000
CURTIS ACKER DBA ACKER TRUCKING
019-4766024-001
BAE SYSTEMS ORDNANCE SYSTEMS
 
051-0626859-000
D & D WELDING CORPORATION
019-4766028-001
METAL ETCHING TECHNOLOGY
 
051-0626862-000
ANTHONY SESTITO DBA ALL CAL SERVICES
019-4766029-001
SLACK BARSHINGER & PARTNERS
 
051-0626864-000
JAMES ABEYTA DBA JIM ABEYTA


 
Exhibit L-383

--------------------------------------------------------------------------------

 


019-4766030-001
EYE SURGERY CENTER OF
 
051-0626865-000
JAMES HUFHAM DBA CBH CONSTRUCTION
019-4766031-001
TRICOASTAL HEALTHCARE BILLING
 
051-0626866-000
APEX DRAIN COMPANY, LLC
019-4766032-001
NEW BEHAVIORAL NETWORK
 
051-0626869-000
ARTURO CORONADO DBA CORONADO TRUCKING EN
019-4766032-002
NEW BEHAVIORAL NETWORK
 
051-0626872-000
D & N TRUCKING, INC.
019-4766034-001
REMAX ATLANTIC
 
051-0626879-000
B & M SEPTIC AND DRAIN SERVICE, INC.
019-4766035-001
GFB ENTERPRISES MANAGEMENT LLC
 
051-0626880-000
JAMES NEWMAN DBA SISSONS PELL CITY SEPTI
019-4766036-001
LUCAS DODGE INC
 
051-0626883-000
DENANA TRANSPORT INC.
019-4766037-001
HYDROQUAL INC
 
051-0626886-000
JAMES WADE DAVIS DBA WADE DAVIS LOGGING
019-4766038-001
KOLMAR LABORATORIES INC
 
051-0626887-000
JANET CRAWFORD DBA CRAWFORD TRANSPORTATI
019-4766038-002
KOLMAR LABORATORIES INC
 
051-0626888-000
B&M CONCRETE PUMPING LLC
019-4766039-001
WINGATE INN
 
051-0626889-000
B&N, INC.
019-4766040-001
MEMPHIS HEALTH CENTER INC
 
051-0626890-000
B.J. LICATA CORPORATION
019-4766041-001
CLARION HEALTH PARTNERS
 
051-0626893-000
JEANETTE BARNES DBA SOUTH FORK TOWING
019-4766042-001
DEGUSSA ENGINEERED CARBONS LP
 
051-0626896-000
BARIMA INDUSTRIES, INC.
019-4766043-001
HAYNES INTERNATIONAL INC
 
051-0626899-000
BARBARA HOMER DBA BARBARA HOMER
019-4766046-001
HARDWICK TOWN OF INC
 
051-0626901-000
DANA FREELAND DBA JOHNSON'S AUTO WRECKER
019-4766048-001
GREAT DENVER IRON LLC
 
051-0626903-000
BC TREE SERVICE, INC.
019-4766049-001
MILWAUKEE EYE CARE ASSOCIATES
 
051-0626904-000
BDS INTERIOR-EXTERIOR LLC
019-4766049-002
MILWAUKEE EYE CARE ASSOCIATES
 
051-0626905-000
DAUSEY CONCRETE, INC.
019-4766049-003
MILWAUKEE EYE CARE ASSOCIATES
 
051-0626907-000
DEPENDABLE TRUCKING, LLC
019-4766049-004
MILWAUKEE EYE CARE ASSOCIATES
 
051-0626907-001
DEPENDABLE TRUCKING, LLC
019-4766051-001
RICHARDS DONNA
 
051-0626908-000
DAVID EARLS DBA EARL'S TOW & TRANSPORT
019-4766051-002
RICHARDS DONNA
 
051-0626909-000
BEAUCHMAN ENTERPRISES LLC
019-4766051-003
RICHARDS DONNA
 
051-0626911-000
DAVID MARINO DBA MARINO MIXER RENTAL
019-4766054-001
PSEG FOSSIL LLC
 
051-0626912-000
DAVID SMITH DBA T I H ENTERPRISES
019-4766056-001
BAY HEAD INVESTMENTS INC
 
051-0626913-000
BEN CORDOVA DBA LASTING IMPRESSIONS CONS
019-4766058-001
HANKOOK TIRE AMERICA CORP
 
051-0626915-000
DEFI TRUCKING INC.
019-4766059-001
NEDERLANDER PRODUCING COMPANY
 
051-0626919-000
BIG DADDYZ TRUCK'IN, LLC
019-4766059-002
NEDERLANDER PRODUCING COMPANY
 
051-0626919-001
BIG DADDYZ TRUCK'IN, LLC
019-4766060-001
NEW ERA TICKETS
 
051-0626921-000
BIODIESEL IN MOTION, INC.
019-4766060-002
NEW ERA TICKETS
 
051-0626922-000
BIO-FUEL PROFESSIONALS INC.
019-4766063-001
OAKLAND MUNICIPAL CREDIT UNION
 
051-0626923-000
BLACK GOLD FUEL CORPORATION
019-4766066-001
CUSTOM FLOORS INC
 
051-0626925-000
JENKINS PLUMBING & EXCAVATION, INC.
019-4766067-001
CALVARY UNITED METHODIST
 
051-0626927-000
BLAINE CRISTANDO DBA ENVIRONMENTAL PUMP
019-4766068-001
TWIN CITY COLLISION INC
 
051-0626930-000
BLUE LINE EQUIPMENT SALES, CORP.
019-4766069-001
V & S TAUNTON GALVANIZING LLC
 
051-0626934-000
BOK ENTERPRISES LIMITED
019-4766071-001
KILLIAN AND BOYD
 
051-0626937-000
JLA & SONS CONSTRUCTION COMPANY
019-4766074-001
REGENCY PURCHASING INC
 
051-0626942-000
BRIAN MILLER DBA BEI BACKHOE
019-4766078-001
RUG DEPOT INC THE
 
051-0626943-000
BROOKLYN-BIODIESEL INC
019-4766082-001
STANLEY M SALA & ASSOC PC
 
051-0626943-001
BROOKLYN-BIODIESEL INC
019-4766085-001
LADDERS.COM INC THE
 
051-0626950-901
BULLDOG TRANSFER
019-4766087-001
GE POLYMERLAND INC
 
051-0626951-000
JORGE MARTINEZ DBA M&J DUMPTRUCK & BACKH
019-4766088-001
CHESTER COUNTY COUNCIL BOY
 
051-0626953-000
BURETTA CONSTRUCTION & MANAGEMENT INC
019-4766090-001
ELIZABETH MASCIA CHILD CARE
 
051-0626954-000
JOSE MORA DBA J MORA TRUCKING
019-4766090-002
ELIZABETH MASCIA CHILD CARE
 
051-0626955-000
JOSE SOTELO DBA SOTELO TRUCKING
019-4766091-001
ALLIANCE PRIMARY CARE
 
051-0626956-000
JOSEPH COLE DBA JOSEPH COLE
019-4766092-001
SHOWCASE CONTRACTING LLC
 
051-0626957-000
JR. CARTAGE, INC.
019-4766093-001
COHESIVE TECHNOLOGIES INC
 
051-0626957-001
JR. CARTAGE, INC.
019-4766099-001
CITIFINANCIAL SERVICES INC
 
051-0626958-000
BY GEORGE AIRCRAFT PAINTING, INC.
019-4766099-002
CITIFINANCIAL SERVICES INC
 
051-0626961-000
JOSHUA ARNETTE DBA ECO-CLEAN CARPET AND


 
Exhibit L-384

--------------------------------------------------------------------------------

 


019-4766100-001
OLD PINE COMMUNITY CENTER
 
051-0626962-000
C & S LUMBER COMPANY, INC.
019-4766101-001
S & S FOODS
 
051-0626963-000
C & W TRUCKING SPECIALIST CO.
019-4766102-001
PEACHTREE CITY OBSTETRICS &
 
051-0626964-000
C JOHNNIE-ON-THE-SPOT PORTABLE TOILETS,
019-4766111-002
WILBERT & TOWNER PA
 
051-0626965-000
C.W. HAWK, INC
019-4766116-001
CAPALDI REYNOLDS AND PELOSI
 
051-0626967-000
DEWAYNE STEWART DBA DEWAYNE A STEWART
019-4766118-001
LANDMARK OF BATON ROUGE LLC
 
051-0626970-000
CALIFORNIA TANK LINES LLC
019-4766119-001
FEGS HOME ATTENDANT SERVICES
 
051-0626972-000
CARISTA WARD DBA CARISTA WARD
019-4766122-001
COMMUNITY UNITED METHODIST
 
051-0626974-000
JULIAN LEDESMA TRUCKING, LLC
019-4766123-001
BOBCAT OF NORTH FLORIDA INC
 
051-0626979-000
DIRT TRUCKING CO INC.
019-4766124-001
COBB ASSOCIATION OF REALTORS
 
051-0626980-000
DIXSONS GRADING & PAVING
019-4766126-002
ARCOS INDUSTRIES LLC
 
051-0626981-000
DOLPHIN EXPRESS, LLC
019-4766140-001
BURT BUILDING MATERIALS CORP
 
051-0626982-000
DONALD SHIELDS DBA VIP PARTY PRODUCTIONS
019-4766141-001
JOHNSON NYLIN & JACIE
 
051-0626984-000
DONNA HATT DBA DB TRUCKING
019-4766142-001
VANDERFORD CHRISTINE LAW
 
051-0626984-001
DONNA HATT DBA DB TRUCKING
019-4766143-001
ARNOLD MACHINERY COMPANY OF
 
051-0626985-000
DOUBLE G OILFIELD SERVICE, L.L.C.
019-4766143-002
ARNOLD MACHINERY COMPANY OF
 
051-0626986-000
DOUGLAS DUNN III DBA BAR D SERVICES
019-4766144-001
ST BASILS SEMINARY
 
051-0626987-000
DOUGLAS HALE DBA HALE & SONS TOWING & RE
019-4766146-001
WILBER PHILLIP J CPA
 
051-0626988-000
JUSTIN PYLE DBA PYLE TRANSPORT
019-4766149-001
IMAGINATION FACTORY INC
 
051-0626989-000
K & L TRUCKING INC.
019-4766150-001
STUDIO VERTU INC
 
051-0626991-000
KAREEN WARD DBA KAREEN WARD
019-4766151-001
ELECTRO MECHANICAL CORP
 
051-0626993-000
E K E TRUCKING INC
019-4766153-001
NVIDIA CORPORATION
 
051-0626994-000
KAY-LYNN FAUSETT DBA KAY-LYNN FAUSETT
019-4766154-002
CENTURY 21 SCHEETZ CO INC
 
051-0626996-000
DOUGLAS WILSON DBA DOUGLAS WILSON
019-4766154-003
CENTURY 21 SCHEETZ CO INC
 
051-0627000-000
KENTEX ROOFING SYSTEMS LLC
019-4766156-001
RIMOS INTERNATIONAL INC
 
051-0627001-000
EDWARD MOLLOSKY DBA DYNAMIC MOTORS
019-4766158-001
H B CASTERLINE INC
 
051-0627002-000
ECO-FRIENDLY SERVICES INC.
019-4766160-001
VISION FINANCIAL GROUP INC
 
051-0627004-000
KERR TRUCKING, INC.
019-4766163-001
SOUTHEAST APARTMENT PARTNERS
 
051-0627007-000
KIMBERLY DENISON DBA MEN IN SEWERS PUMPI
019-4766166-001
KUNY MARTIN
 
051-0627008-000
KINSEY TRUCKING, INC.
019-4766167-001
MATT SCOTTS AUTO CENTER LLC
 
051-0627009-000
EIBAR BOLANOS DBA HERRERA E TRUCKING
019-4766169-001
MAIN STREET INN DEVELOPMENT
 
051-0627012-000
KON CONSTRUCTION, LLC
019-4766171-002
ABERDEEN CATHOLIC SCHOOL SYSTEM INC
 
051-0627013-000
ELDEN MILLER DBA MILLER SAND AND GRAVEL
019-4766173-001
HEIL ELECTRIC COMPANY INC
 
051-0627017-000
FLORES HAULING, INC.
019-4766177-001
BRAZORIA COUNTY OF
 
051-0627018-000
EMS DEMOLITION AND ABATEMENT LLC
019-4766177-002
BRAZORIA COUNTY OF
 
051-0627019-000
ERIC KENNEY DBA KENNEY SEPTIC SERVICE
019-4766181-001
DEKALB COUNTY OF
 
051-0627020-000
EUROMARK, INC.
019-4766182-001
CONRAIL SHARED ASSETS
 
051-0627023-000
EVERARDO TREJO DBA EVES CONCRETE PUMPING
019-4766184-001
PRINCETON BIOMEDITECH CORP
 
051-0627028-000
FERNANDO ROBLES MONZON DBA FERNANDO MONZ
019-4766188-001
KEY ALLEGRO REAL ESTATE INC
 
051-0627030-000
FOR EVER GREEN LANDSCAPE SERVICES INC
019-4766190-001
DIGITAL FUSION INC
 
051-0627033-000
FRANCESCO DEMOLITION, INC.
019-4766191-001
GULF EQUIPMENT CORPORATION
 
051-0627034-000
FRANCISCO VALENZUELA DBA PRONTOS SEPTIC
019-4766192-001
LIBERTY REALTY
 
051-0627035-000
FRANCISCO VASQUEZ DBA FRANCISCO VASQUEZ
019-4766192-002
LIBERTY REALTY
 
051-0627037-000
FREDDIE KIDD DBA MIDSOUTH TIMBER CO
019-4766192-003
LIBERTY REALTY
 
051-0627038-000
FREEDOM ENTERPRISES, INC.
019-4766194-001
VEOLIA ENVIRONMENTAL SERVICES
 
051-0627041-000
G & C CONSTRUCTION, LLC
019-4766194-003
VEOLIA ENVIRONMENTAL SERVICES
 
051-0627042-000
GALAXY AVIATION OF PALM BEACH, INC.
019-4766194-004
VEOLIA ENVIRONMENTAL SERVICES
 
051-0627042-001
GALAXY AVIATION OF PALM BEACH, INC.
019-4766197-001
SHAWNEE TRUCKING CO INC
 
051-0627045-000
GCC TIMBER, INC.
019-4766201-001
LOWER EAST SIDE HARM REDUCTION
 
051-0627046-000
GEA INC
019-4766202-001
MACHANA ASSOCIATES INC
 
051-0627047-000
GERALD TAYLOR DBA GERALD TAYLOR LOGGING


 
Exhibit L-385

--------------------------------------------------------------------------------

 


019-4766204-001
LANE REESE AULICK SUMMERS &
 
051-0627049-000
GLACIER AVIATION, INC.
019-4766210-001
NEIGHBORHOOD ALLIANCE INC
 
051-0627050-000
GLOBAL INFINITY TRANSPORT INC.
019-4766215-001
METROPOLITAN NATIONAL BANK
 
051-0627051-000
GO GREEN ENVIRONMENTAL LLC
019-4766216-003
TARGA RESOURCES INC
 
051-0627052-000
GOLD SPUR TRUCKING LLC
019-4766220-001
NET LEASE CAPITAL ADVISORS INC
 
051-0627052-001
GOLD SPUR TRUCKING LLC
019-4766223-001
STITCH USA INC
 
051-0627054-000
GONZALEZ TRUCKING SERVICE INC
019-4766225-001
BRIDGER D ROSS LAW OFFICES
 
051-0627056-000
GREGORY SHAW DBA TWO GUYS & A BOBCAT
019-4766226-001
GREENBERG AND COMPANY INC
 
051-0627057-000
GRIMES & SON TRUCKING, LLC
019-4766226-002
GREENBERG AND COMPANY INC
 
051-0627058-000
GUSTAVO ACOSTA DBA TEXAS CLEARING & LEVE
019-4766227-001
JOHN P DOHM DO PLLC
 
051-0627060-000
HARDT TRUCKING LLC
019-4766230-001
PETERMANN LLP
 
051-0627065-000
HIGH COUNTRY CARRIERS, LLC
019-4766231-001
W M TINDER INC
 
051-0627066-000
HECTOR GARZA DBA HECTOR GARZA TRUCKING
019-4766232-001
FIRST COMMUNITY BANK N A
 
051-0627068-000
HOOKER'S GARAGE, INC.
019-4766232-002
FIRST COMMUNITY BANK N A
 
051-0627069-000
MJD TRUCKING, INC.
019-4766240-001
CASTILLO DOMINGO R
 
051-0627070-000
MNK TRANSPORT INC
019-4766251-001
WRENS BODY SHOP INC
 
051-0627072-000
L.A. SIGNAL
019-4766252-001
NORTHEASTERN OB GYN LTD
 
051-0627074-000
SUMMIT ENERGY SERVICES, INC.
019-4766253-001
ALTA WOODS APARTMENTS
 
051-0627079-000
SUNBELT MOVERS INC.
019-4766254-001
YOST INC
 
051-0627080-000
T & J TRANSPORTATION, INC.
019-4766255-001
COUCH READY MIX USA
 
051-0627082-000
MULHERN GAS CO INC
019-4766255-002
COUCH READY MIX USA
 
051-0627083-000
LEE ONE TRUCKING, LLC
019-4766258-001
APAC SOUTHEAST INC
 
051-0627084-000
LEHAL FREIGHT SYSTEM INC.
019-4766258-003
APAC SOUTHEAST INC
 
051-0627085-000
SUPREME EQUIPMENT TRANSPORT COMPANY
019-4766258-005
APAC SOUTHEAST INC
 
051-0627086-000
SUPREME TRANSPORT, INC.
019-4766259-001
CONSTRUCTION PROTECTIVE
 
051-0627086-001
SUPREME TRANSPORT, INC.
019-4766263-003
DEAN FOODS COMPANY
 
051-0627088-000
T & T CONTRACTING, INC.
019-4766265-001
HUNT INDUSTRIES LLC
 
051-0627089-000
NEW ENGLAND DEVELOPMENT CORP.
019-4766266-001
TAKASAGO INTERNATIONAL USA
 
051-0627093-000
NICHOLS TIMBER CO., INC.
019-4766273-001
AFFORDABLE MULTIFAMILY HOUSING
 
051-0627095-000
OLYMPIAN TRUCK RENTAL AND LEASING, INC.
019-4766278-001
FOOTHILLS CHRISTIAN CHURCH
 
051-0627096-000
OTTO PACHECO DBA PACHECO TRANSPORT
019-4766278-002
FOOTHILLS CHRISTIAN CHURCH
 
051-0627098-000
OVERROCKER DEMOLITION SERVICES, INC.
019-4766281-001
REMOUNT BAPTIST CHURCH
 
051-0627099-000
PALLET MARKET, LLC
019-4766282-001
1550 BAYSHORE CORP
 
051-0627100-000
PALMETTO STEEL STRUCTURES, LLC
019-4766282-002
1550 BAYSHORE CORP
 
051-0627102-000
PETCH TRUCKING, INC.
019-4766283-001
STEWARD INGRAM & COOPER PLLC
 
051-0627103-000
PARK INDUSTRIES INC.
019-4766284-001
JOHNSON MARK A DDS PA
 
051-0627105-000
PATRICK BURNS DBA BURNS SALVAGE YARD & E
019-4766285-001
COUNTRY CLUB INC
 
051-0627106-001
PATRIOT WASTE SERVICE INCORPORATED
019-4766287-001
HARKINS CUNNINGHAM INC
 
051-0627107-000
PATRICK DELANEY DBA AVJ TRUCKING
019-4766288-001
WMK INC
 
051-0627108-000
PATRICK TRUJILLO DBA AFFORDABLE ELECTRIC
019-4766289-001
GIOIA AUTO REPAIR
 
051-0627110-000
LEONARDO AGUIRRE DBA LA TRUCKING
019-4766290-002
RYDER TRANSPORTATION SVCS
 
051-0627110-001
LEONARDO AGUIRRE DBA LA TRUCKING
019-4766291-001
BREWER WILLIAM E JR
 
051-0627111-000
T- REX TRANSPORT, INC.
019-4766293-001
CVS NEW YORK INC
 
051-0627114-000
LIBBY AND DAILY, INC.
019-4766293-002
CVS NEW YORK INC
 
051-0627116-000
TARGET EXPRESS DELIVERIES LLC
019-4766294-001
MORAT INSURANCE SERVICE INC
 
051-0627117-000
PETE TOOLEY CORP DBA PTC
019-4766302-001
ELK TRANSPORTATION INC
 
051-0627118-000
PHILLIPS TRUCKING, INC.
019-4766303-001
BETTEN IMPORTS INC
 
051-0627120-000
PIMENTEL EXPRESS INC
019-4766304-001
BONUS TECH INC
 
051-0627122-000
PHYLLIS A. REINES TRANSPORTATION, INC.
019-4766305-001
VILLAGES OF EAST LAKE
 
051-0627123-000
TERRANCE AGNEW DBA AGNEW FAST FREIGHT
019-4766306-001
CONSTANGY BROOKS & SMITH LLC
 
051-0627124-000
THUNDER VALLEY EXCAVATING, INC.
019-4766309-001
CHESTER CO INTERMEDIATE UNIT
 
051-0627125-000
PIONEER TIRE AND WHEEL CORPORATION
019-4766309-002
CHESTER CO INTERMEDIATE UNIT
 
051-0627128-000
PORLANICK, INC.
019-4766311-001
LEWIS HYMAN INC
 
051-0627129-000
TERRY SULLIVAN DBA T.S. TRUCKING


 
Exhibit L-386

--------------------------------------------------------------------------------

 


019-4766312-001
BRIDGE ACADEMY INC THE
 
051-0627130-000
THE GAGETTA CORPORATION DBA GAGGETTA LIQ
019-4766313-001
ATC LEASING COMPANY LLC
 
051-0627131-000
PREFERRED TRANSPORTS CORPORATION
019-4766320-001
NEW DAY CHRISTIAN DISTRIBUTORS
 
051-0627133-000
THOMAS GIL JR. DBA ONE CALL DELIVERY SER
019-4766321-001
FRANKLIN FARMERS MUTUAL
 
051-0627136-000
TILLMAN SEPTIC PUMPING SERVICES INC.
019-4766322-001
ROYAL CHAIN INC
 
051-0627138-000
TRANS-SPEC TRUCK SERVICE, INC.
019-4766324-002
CITIFINANCIAL
 
051-0627140-000
PRO MOD, INC.
019-4766324-004
CITIFINANCIAL
 
051-0627142-000
TOMMY PACHECO DBA MARTIN'S CONCRETE PUMP
019-4766324-006
CITIFINANCIAL
 
051-0627143-000
PRO-EX CONTRACTORS, INC.
019-4766325-001
GILA INTERNAL MEDICINE &
 
051-0627146-000
TOTAL GROUP CONSULTANT, LLC
019-4766327-001
RELIANCE STEEL & ALUMINUM CO
 
051-0627147-000
PRO TOWING, LLC
019-4766328-001
EAST WASHINGTON HOSPITALITY LP
 
051-0627148-000
PROFESSIONAL COATING TECHNOLOGIES, INC
019-4766331-001
ALL AMERICAN PLYWOOD COMPANY
 
051-0627150-000
QUALITY ROCK, INC.
019-4766335-001
DRT MANUFACTURING CO
 
051-0627152-000
TREVOR CAMPBELL LLC
019-4766336-001
TRIUMPH MOTORCYCLES AMERICA
 
051-0627153-000
QUALITY SHEET METAL ERECTION, INC.
019-4766340-001
ART & ANTIQUES
 
051-0627154-000
QUEST CONSTRUCTION SERVICES INC.
019-4766341-001
SPACENET INC
 
051-0627155-000
TSS CONSTRUCTION INC
019-4766343-001
MARTIN GERRARD INSURANCE
 
051-0627156-000
TURF MASTERS LAWNCARE, INC.
019-4766345-001
NOVA FACTOR INC
 
051-0627157-000
R & M TRANSPORT, INC.
019-4766346-001
COASTAL INDUSTRIES INC
 
051-0627158-000
R L TRUCKING, LLC
019-4766347-001
GENERAL PRACTICE ASSOCIATES
 
051-0627160-000
VINNIE STEVENS DBA USA PAVING
019-4766349-001
ZL RPG I LTD
 
051-0627161-000
R.E.G. TRUCKING CORP.
019-4766352-001
GULFSHORE INSURANCE INC
 
051-0627163-000
URANIA GUZMAN DBA URANIA Y GUZMAN
019-4766352-002
GULFSHORE INSURANCE INC
 
051-0627164-000
VALERIO VARELA JR DBA VALERIO'S WELDING
019-4766353-001
CHESTERFIELD TOWN OF
 
051-0627167-000
VAN SICKLE CONSTRUCTION COMPANY
019-4766354-001
DOVE PLASTICS INC
 
051-0627168-000
RADOJA TRUCKING, LLC
019-4766355-001
SPRING FORD COUNTRY CLUB
 
051-0627169-000
RHETT PREECE DBA RHETT PREECE
019-4766356-001
PACIFIC NORTHWEST ELECTRIC INC
 
051-0627173-000
VICTORY GREENS ENTERPRISES INC DBA VICTO
019-4766358-002
AMERICAN PENSION ADVISORS LTD
 
051-0627177-000
VIP MOTOR SPORTS LLC
019-4766371-001
GINA GROUP LLC
 
051-0627178-000
RICHAL HAULING CORP
019-4766372-001
BURCH JOHN K COMPANY INC
 
051-0627180-000
VOLIVER CRAIG DBA CRAIG TRUCKING
019-4766374-003
CINTAS DOCUMENT MANAGEMENT LLC
 
051-0627182-000
RELIABLE HAULING SERVICES, LLC
019-4766375-001
CHILDRENS DENTISTRY OF
 
051-0627186-000
RICHARD COLBURN DBA KANAIELA'S TRANSPORT
019-4766375-002
CHILDRENS DENTISTRY OF
 
051-0627187-000
W.C. TRANSPORT, INC.
019-4766375-003
CHILDRENS DENTISTRY OF
 
051-0627189-000
RICHARD STAFFORD DBA RICHARD STAFFORD CO
019-4766378-001
PENDLETON GOLF CLUB LLC
 
051-0627190-000
RICKEY CRANE DBA R&S EXCAVATION
019-4766379-001
CHIERICI CHIERICI & SMITH
 
051-0627192-000
WADE GRIEST DBA WG CONSTRUCTION
019-4766380-001
SMITH LAUREN
 
051-0627193-000
RICKIE THOMPSON INC.
019-4766386-001
NISUS CORPORATION
 
051-0627197-000
RIEKE GRADING, INC.
019-4766386-002
NISUS CORPORATION
 
051-0627201-000
WILDFIRE PREPARATION LLC DBA WILDFIRE PR
019-4766387-001
CINELLI IRON & METAL CO INC
 
051-0627206-000
ROBERT MILLER DBA ALL PRO HYDRO JETTING
019-4766387-002
CINELLI IRON & METAL CO INC
 
051-0627210-000
WOLFGANG CONSTRUCTION LLC
019-4766388-001
ART INST OF NEW YORK CITY THE
 
051-0627211-000
ROBERT YENDREY DBA I. T. R. EXPRESS
019-4766388-002
ART INST OF NEW YORK CITY THE
 
051-0627212-000
ROCK SOLID CRUSHED STONE INC
019-4766388-003
ART INST OF NEW YORK CITY THE
 
051-0627214-000
XTRA PETROLEUM TRANSPORT, INC.
019-4766390-001
WILLINGHAM WELDING SOLUTIONS
 
051-0627215-000
ROBERTO POLANCO DBA QUICK EZ DELIVERY
019-4766392-002
OVERHEAD DOOR CORPORATION
 
051-0627216-000
ROCKING T. INC.
019-4766393-001
PHOENIX GROUP THE
 
051-0627219-000
RODOLFO VAZQUEZ DBA VAZQUEZ TRUCKING
019-4766395-001
JOHN H BONER COMMUNITY CENTER
 
051-0627221-000
XTREME TOWING INDUSTRIES INC.
019-4766400-001
TIMO LLC
 
051-0627223-000
RONALD WEGGE DBA WEGGE TRUCKING
019-4766401-001
ROBERT W FOSTER MD
 
051-0627224-000
ZACHARY HETRICK DBA ZACHARY A HETRICK


 
Exhibit L-387

--------------------------------------------------------------------------------

 


019-4766402-001
AMERICAN CONSOLIDATION INC
 
051-0627225-000
ZELLAR BARK AND TRUCKING, INC.
019-4766403-001
SOUTHERN AWNING INC
 
051-0627227-000
RUBEN BRAVO RUIZ DBA BRAVO DELIVERY
019-4766407-001
SOFTWARE MARKETING CONSULTANTS
 
051-0627229-000
RUSSELL LOGAN DBA R & R TRANSPORTATION
019-4766408-001
JANNEL PACKAGING INC
 
051-0627230-000
RUSSELL TRUCKING, LLC
019-4766409-002
PINEVILLE REHABILITATION AND LIVING CEN
 
051-0627231-000
RYAN MAPPA DBA NU LIFE SERVICES
019-4766410-001
CHAIM INC
 
051-0627233-000
RYLEY OIL COMPANY LLC
019-4766412-001
SABINE VALLEY CENTER
 
051-0627234-000
SAGEBRUSH HORSE AND CATTLE L.L.C.
019-4766413-001
CRESTLAWN FUNERAL HOME
 
051-0627234-001
SAGEBRUSH HORSE AND CATTLE L.L.C.
019-4766415-001
DIAL COMMUNICATIONS GROUP INC
 
051-0627235-000
SAGINAW RECYCLING LLC
019-4766416-001
FARNSWORTH ORTHOPEDIC PHYSICAL
 
051-0627239-000
SAMUEL BITAR DBA COLONIAL MASONARY & LAN
019-4766420-001
MOBILI RICCI THERMOFOIL
 
051-0627241-000
SAUL MENDOZA DBA MENDOZA GARDENING
019-4766421-001
PARRIS CASTORO EYE ASSOC PA
 
051-0627246-000
SEVERNS STUDIO & FOSSIL QUARRY
019-4766422-001
ZINSSER CO INC
 
051-0627247-901
SHANNON BRADLEY DBA SHANNON BRADLEY
019-4766423-002
DYSART CORPORATION
 
051-0627248-000
SIJ HAULING, LLC
019-4766425-001
HOSPICE OF DAYTON INC
 
051-0627249-000
PAT'S FARM
019-4766427-001
RABIL MITCHELL J & ASSOCIATES
 
051-0627252-000
SIGNS ETC., INC.
019-4766428-001
PBE JOBBERS WAREHOUSE INC
 
051-0627253-000
SIGNSOURCE, INC
019-4766429-001
MIDDLEGATE SECURITIES LTD
 
051-0627255-000
SONNY STEEL ERECTORS INC
019-4766430-001
LONGVIEW CITY CLUB INC
 
051-0627256-000
SOUTH FLORIDA VAN LINE, INC.
019-4766435-002
TOP MASTER INC
 
051-0627257-000
SOUTHERN EXCAVATING, L.L.C.
019-4766436-001
FIRST BAPTIST CHURCH OF
 
051-0627258-000
SOUTHERN SIERRA GENERAL ENGINEERING, INC
019-4766438-001
BONNIE BRAE
 
051-0627260-000
SPECIALIZED TRANSPORT, INC. DBA TAYLOR H
019-4766439-001
CONGREGATION BETH TORAH INC
 
051-0627262-000
STEVEN WATWOOD DBA STEVEN WATWOOD LANDSC
019-4766440-001
CLEAR LAKE AUTOMOTIVE GROUP IN
 
051-0627263-000
LINDA J DIXON DBA DIXON TRUCKING
019-4766441-001
HASKELL ENTERPRISES LLC
 
051-0627265-000
LLOYD SNOOTS JR. DBA MOBILE MAINTENANCE
019-4766442-001
EVERGREEN PROPERTIES LLC
 
051-0627266-000
LONG DRIVE TRANSPORT, LLC
019-4766444-001
MATTHEWS PANARARIELLO PC
 
051-0627267-000
LONIEWSKI - TORTORICI, INC.
019-4766446-001
C M L INC
 
051-0627268-000
LORRIE LAMBRIGHT DBA HIGH DESERT RECOVER
019-4766447-001
CARVER PRECISION
 
051-0627269-000
LOS ANGELES INTEGRATED WASTE INDUSTRIES,
019-4766451-001
TUMAN MICHAEL W DMD
 
051-0627271-000
LTM INC.
019-4766454-001
CHILDS WORLD DEVELOPMENT
 
051-0627272-000
LUIS OGAS DBA CONCRETE PUMPING SOLUTIONS
019-4766456-003
W & T ENTERPRISES INC
 
051-0627273-000
M J M SERVICES
019-4766458-001
ADVANCED MOBILE FLEET
 
051-0627277-000
MANAL HASOU DBA W.H. TOWING
019-4766461-001
NTC SURGERY CENTER LTD
 
051-0627278-000
MANUEL MEJIA DBA DANILO & DAD TRUCKING
019-4766462-001
ACME TRUCK LINE INC
 
051-0627279-000
MARK GUERRIERI DBA T&M ASPHALT & CONCRET
019-4766464-001
INTERNATIONAL CHEMICAL WORKERS
 
051-0627281-000
MANUEL MESIAS JUNCAL-PINGUIL DBA MANNY'S
019-4766466-001
BOURNE CHIROPRACTIC LLC
 
051-0627282-000
MARIO'S TILE & COPING, INC.
019-4766467-001
ROBERT REISER & COMPANY INC
 
051-0627283-000
MARK THAYER DBA MT ENTERPRISES
019-4766471-001
D AMANTE COUSER STEINER
 
051-0627285-000
MCIVOR TRUCKING, LLC
019-4766472-001
MCDOWELL & OSBURN
 
051-0627286-000
MARTHA F MARTINEZ RAMOS DBA MARTHA MARTI
019-4766480-001
ROCLA CONCRETE TIE INC
 
051-0627289-000
MCINTYRE TRANSPORTS INCORPORATED
019-4766482-001
ELKHART PRODUCTS CORPORATION
 
051-0627290-000
MESSER CONSTRUCTION, INC.
019-4766485-001
ADVOCATES FOR BASIC LEGAL
 
051-0627292-000
MICHAEL HORIGAN DBA MICHAEL HORIGAN
019-4766486-001
CAPCO LLC
 
051-0627294-000
MICHAEL'S TREE SERVICE & LANDSCAPING LLC
019-4766488-001
ODAR JORGE
 
051-0627295-000
MIKES EXTERIOR CONTRACTING CORP.
019-4766492-001
R & M AUTOMOTIVE INC
 
051-0627296-000
MICHAEL LESNICK DBA MICHAEL LESNICK
019-4766493-001
HILL PACKAGING INC
 
051-0627298-000
MICHELLE FOSTER DBA FOSTER CONSTRUCTION


 
Exhibit L-388

--------------------------------------------------------------------------------

 


019-4766497-001
COLLEGE OF MOUNT ST JOSEPH
 
051-0627300-000
MS. LUCILLE'S ENTERPRISE, INC.
019-4766497-002
COLLEGE OF MOUNT ST JOSEPH
 
051-0627301-000
MIGUEL LOPEZ DBA ROYSE CITY RECYCLING
019-4766499-001
TECHNI WELD INC
 
051-0627302-000
MIKE'S MOBILE HOME REPAIR, INC.
019-4766500-001
HARRY W HUMPHREYS DDS INC
 
051-0627303-000
MINNIEFIELD, JADELL CONSTRUCTION SERVICE
019-4766501-001
HAMILTON COMPANY JEWELERS
 
051-0628285-001
MUTH MIRROR SYSTEMS, LLC
019-4766501-002
HAMILTON COMPANY JEWELERS
 
051-0658206-001
ACE AUTO SERVICES INC.
019-4766502-001
TC CONSTRUCTION COMPANY INC
 
051-0658209-001
ALTOM TRANSPORT INC
019-4766502-002
TC CONSTRUCTION COMPANY INC
 
051-0658210-001
AMJ PRODUCTS LLC
019-4766502-003
TC CONSTRUCTION COMPANY INC
 
051-0658213-001
ARCCA INCORPORATED
019-4766503-001
LOOKING UPWARDS INC
 
051-0658213-002
ARCCA INCORPORATED
019-4766503-002
LOOKING UPWARDS INC
 
051-0658214-001
AUTORAMA, INC
019-4766508-001
ENGLISH VILLAGE APARTMENTS
 
051-0658215-001
BEARDEN DELIVERY SERVICE INC
019-4766510-001
SULLY JONES CONTRACTORS INC
 
051-0658216-001
BOOM #2 LLC
019-4766512-001
OSLOFT INC
 
051-0658217-001
BOOM #3 LLC
019-4766514-001
PERIMETER BICYCLING
 
051-0658218-001
BOOM #5 LLC
019-4766514-002
PERIMETER BICYCLING
 
051-0658219-001
BOOM #7 LLC
019-4766515-001
NATIONAL GUARD PROFESSIONAL
 
051-0658220-001
BOOM #8 LLC
019-4766515-002
NATIONAL GUARD PROFESSIONAL
 
051-0658221-001
BUCKMINSTER HOTEL CORPORATION
019-4766519-001
P P G AEROSPACE
 
051-0658222-001
C & A HOSPITALITY LLC
019-4766521-002
SUSQUEHANNA BANK
 
051-0658224-001
C G LANDSCAPE, INC.
019-4766522-001
BUILDER SERVICES GROUP INC
 
051-0658225-001
CAMBRIDGE CHRISTIAN SCHOOL
019-4766522-002
BUILDER SERVICES GROUP INC
 
051-0658226-001
CENTRAL CARTING DISPOSAL, INC
019-4766523-001
MUSHIELD COMPANY INC THE
 
051-0658227-001
COASTAL INTERNATIONAL SECURITY
019-4766528-001
PRINCETON CHURCH OF THE
 
051-0658228-001
COLORADO CHRISTIAN FELLOWSHIPI
019-4766531-001
ALSCO INDUSTRIES INC
 
051-0658229-001
COMPUTER POWER SOLUTIONS OF IL
019-4766532-001
PROFESSIONAL BUSINESS PRINTING
 
051-0658230-001
CONVEY COMPLIAANCE SYSTEMS,INC
019-4766532-002
PROFESSIONAL BUSINESS PRINTING
 
051-0658231-001
CORNERSTONE FAITH CENTER
019-4766533-001
UNIVERSITY DENTAL ASSOCIATES
 
051-0658232-001
DE NO'S PIZZA INC
019-4766534-002
OSTEOPOROSIS SERVICES INC
 
051-0658232-002
DE NO'S PIZZA INC
019-4766537-001
PMC INSURANCE AGENCY
 
051-0658234-001
DELMAC OF BROOMALL INC
019-4766540-001
SPECIALIZED ONSITE SELF
 
051-0658235-001
DELMAC OF CLIFTON HEIGHTS INC
019-4766541-001
SOLOMON ORGANIZATION
 
051-0658238-001
DELMAC OF DREXEL HILL INC
019-4766544-001
STRELITZ COMPANY INC
 
051-0658239-001
DELMAC OF MANOA INC
019-4766545-001
HILL RIVKINS & HAYDEN LLP
 
051-0658240-001
DELMAC OF VALLEY FORGE
019-4766546-001
NYCOM INC
 
051-0658241-001
DESERT COASTAL TRANSPORT INC
019-4766554-001
SPARLIN CHIROPRACTIC CLINIC PC
 
051-0658241-002
DESERT COASTAL TRANSPORT INC
019-4766555-001
ROOSEVELT UNION FREE SCHOOL
 
051-0658242-001
DESOTO SOD INC
019-4766556-001
CITY VOLKSWAGEN
 
051-0658245-001
DONALD GARDNER
019-4766563-001
DRS DESILETS BYRNE MANZOLI & R
 
051-0658247-001
E & K VOCATIONAL NURSING PROGRAM, INC.
019-4766563-002
DRS DESILETS BYRNE MANZOLI & R
 
051-0658250-001
EARLE ENTERPRISES LP
019-4766564-001
A STREET FRAMES INC
 
051-0658251-001
EDDIE'S DRIVE IN, INC.
019-4766566-001
HEALTH GROUP ADVISORS
 
051-0658255-001
ELIGIBILITY CONSULTANTS INC
019-4766567-001
WILLIAMS CREEK CONSULTING INC
 
051-0658256-001
ERVIN EQUIPMENT INC
019-4766568-001
FAMILY CHIROPRACTIC WELLNESS
 
051-0658256-002
ERVIN EQUIPMENT INC
019-4766569-001
A NEW ANGLE OF PRINCETON INC
 
051-0658257-001
FIFTH/ALDER ASSOCIATES LP
019-4766572-001
LOVING CARE CENTER INC
 
051-0658258-001
FOUR STAR CAMPGROUND INC
019-4766575-001
ALASKA INC
 
051-0658260-001
FRAMED PICTURES ENTERPRISE INC
019-4766578-001
ESPRIT US RETAIL LIMITED
 
051-0658261-001
FRANCHISE OPERATIONS INC
019-4766578-002
ESPRIT US RETAIL LIMITED
 
051-0658262-001
GAHA LLC
019-4766578-003
ESPRIT US RETAIL LIMITED
 
051-0658264-001
GORDON RICHARDSON LLC
019-4766579-001
CATHOLIC DIOCESE OF SAN ANGELO
 
051-0658265-001
GRAPEVINE LEASING LLC
019-4766585-001
MELANIE W ROGERS INC
 
051-0658267-001
HAWAIIAN GARDENS CASINO
019-4766588-001
H & A CONSULTING
 
051-0658268-001
HERZUM SOFTWARE LLC
019-4766589-001
BLANCHARD TIRE & AUTO CENTER
 
051-0658269-001
HIRSCHBACH MOTOR LINES INC
019-4766591-001
OPTICAL ROOM
 
051-0658269-002
HIRSCHBACH MOTOR LINES INC
019-4766593-001
PEOPLES BANK THE
 
051-0658269-003
HIRSCHBACH MOTOR LINES, INC
019-4766595-002
NORTHERN WYOMING COMMUNITY
 
051-0658270-001
INTERNATIONAL GEMMOLOGICAL INS


 
Exhibit L-389

--------------------------------------------------------------------------------

 


019-4766597-001
FAULCONER DESIGN & DEVELOPMENT
 
051-0658271-001
J WATSON CREATIONS LTD INC
019-4766598-002
INTERNATIONAL BROTHERHOOD OF ELECTRICAL
 
051-0658274-001
JAMES BROWN CONTRACTING INC
019-4766599-001
GRANITE CREATIONS INC
 
051-0658275-001
JAMES HANLON, AN INDIVIDUAL
019-4766602-001
KENTUCKY DEPARTMENT OF STATE
 
051-0658277-001
JEREMY WORTHAM, AN INDIVIDUAL
019-4766604-001
BAKER & HOSTETLER LLP
 
051-0658280-001
KDW PS
019-4766606-001
D & D INDUSTRIES INC
 
051-0658283-001
KINETIC ENTERPRISES, INC
019-4766608-001
AVON PRODCUTS INC
 
051-0658285-001
KING SOLUTIONS, INC
019-4766609-001
GREENE & TORIO OMFS LLP
 
051-0658288-001
KLX INC
019-4766610-001
ACCOUNTANTS TO YOU
 
051-0658289-001
KRAZE TRUCKING LLC
019-4766611-001
AHERN RENTALS INC
 
051-0658291-001
KRIS WAY TRUCK LEASING INC
019-4766613-004
M A BRUDER & SONS INC
 
051-0658292-001
LANPHERE ENTERPRISES, INC.
019-4766613-007
M A BRUDER & SONS INC
 
051-0658293-001
LAUDERDALE ELECTRIC INC
019-4766613-008
M A BRUDER & SONS INC
 
051-0658294-001
LE MENU, INC.
019-4766616-001
PANDA GARDEN
 
051-0658297-001
LEPPINK'S INC
019-4766617-001
PAULA BEVILACQUA MD LLC
 
051-0658298-001
LOGICAL AUTOMATION INC
019-4766618-001
DREAM WEAVERS INC
 
051-0658300-001
LOGICAL AUTOMATION INC
019-4766624-001
PEDIATRIC SURGICAL ASSOCIATES
 
051-0658301-001
LOGICAL AUTOMATION INC
019-4766625-001
JOSEPH WOSCHITZ MD
 
051-0658302-001
MAD RIVER BREWING COMPANY, INC
019-4766626-001
BROCK MC VEY COMPANY
 
051-0658303-001
MANAGMENT SYSTEMS INTERNATIONA
019-4766627-001
UPS GROUND FREIGHT INC
 
051-0658304-001
MANTISSA CORPORATION
019-4766629-001
KRISCIUNAS JOHN D JR DC
 
051-0658305-001
MARQUIS CONTRACT CORPORATION
019-4766631-001
SUMMIT MINISTRIES
 
051-0658306-001
MARQUIS CONTRACT CORPORATION
019-4766633-001
ARCHITECTURAL STONE ACCENTS
 
051-0658308-001
MCMANGA FOODS INC
019-4766635-001
MODERN ART FOUNDRY INC
 
051-0658309-001
MEGATRUX TRANSPORTATION INC
019-4766636-001
CITY CLUB HOTEL LLC
 
051-0658310-001
MIDCO INC
019-4766637-001
CARPIONATO PROPERTIES INC
 
051-0658311-001
MIDWEST DYNAMICS, INC.
019-4766639-001
MCVEIGH ASSOCIATES LTD
 
051-0658313-001
MILLER BROTHERS EXPRESS LC
019-4766640-001
CONTINENTAL AUTO PARTS LLC
 
051-0658314-001
MORGAN SOUTHERN INC
019-4766641-001
BAKER DRYWALL MANAGEMENT LLC
 
051-0658315-001
OSCAR C TUAZON MD INC
019-4766643-001
SOLOMON BUILDERS INC
 
051-0658317-001
OTTO BOCK HEALTHCARE LP
019-4766646-001
S P INDUSTRIES INC
 
051-0658318-001
PAUL POGUE LIMITED
019-4766647-001
CHILDRENS APPAREL NETWORK LTD
 
051-0658319-001
PHILADELPHIA GRATING COMPANY
019-4766657-001
GUNNERSON KEVIN OD
 
051-0658320-001
PIONEER TIRE AND WHEEL CORPORA
019-4766658-002
JUST COMPANY INC THE
 
051-0658322-001
PISCES FOODS LP
019-4766661-001
INDY POWDER COATINGS LLC
 
051-0658322-002
PISCES FOODS LP
019-4766662-003
WESTERN TIDEWATER COMMUNITY
 
051-0658323-001
PLATINUM CARE AMBULANCE INC
019-4766663-001
US POSTAL SERVICE
 
051-0658324-001
POLLIN HOTELS, LLC
019-4766664-001
XQUISITE HAIR DESIGNS LLC
 
051-0658325-001
QUALITY EDUCATION ACADEMY
019-4766666-001
HOPE COMMUNITY INC
 
051-0658326-001
QUICK QUALITY RESTAURANT INC
019-4766670-001
ST MARY MAGDALEN CATHOLIC
 
051-0658327-001
R.C.MOORE INC
019-4766672-001
ROCKET II DIST INC
 
051-0658328-001
REDDING LUMBER TRANSPORT INC
019-4766674-001
PARAMOUNT REALTY SERVICES INC
 
051-0658329-001
REDNER'S MARKETS INC
019-4766677-002
THE LANDS AT HILLSIDE FARMS
 
051-0658329-002
REDNER'S MARKETS INC
019-4766678-001
ZOLAND CORPORAITON
 
051-0658329-003
REDNER'S MARKETS INC
019-4766679-001
HASBROUCK PETERSON ZIMOCH
 
051-0658330-001
REVENTION, INC.
019-4766680-001
CIM INDUSTRIES INC
 
051-0658333-001
ROYAL TRANSPORT INC
019-4766682-001
AIS GROUP LTD
 
051-0658335-001
RP SCS CUPERTINO HOTEL, LLC
019-4766685-001
B & L ASSOCIATES
 
051-0658336-001
SDC SOLUTIONS, INC.
019-4766688-001
ASSOCIATED MATERIAL HANDLING
 
051-0658338-001
SHELBA D. JOHNSON TRUCKING, IN
019-4766690-001
LEMONT PUBLIC LIBRARY DISTRICT
 
051-0658338-002
SHELBA D. JOHNSON TRUCKING, IN
019-4766691-001
ENT FACULTY PRACTICE LLP
 
051-0658339-001
SILENCE, INC.
019-4766692-001
BALLY GAMING INC
 
051-0658340-001
SNEAKER VILLA INC
019-4766695-001
SALERNOS FUNERAL HOME INC
 
051-0658340-002
SNEAKER VILLA INC
019-4766700-001
ATLANTIC DENTAL GROUP INC
 
051-0658340-003
SNEAKER VILLA INC
019-4766702-001
GRANITE CONSTRUCTION INC
 
051-0658341-001
SOUTH PLAINS PAINT DOCTOR, LLC
019-4766704-001
RETLIF INC
 
051-0658344-001
SOUTHERN AG CARRIERS INC
019-4766704-002
RETLIF INC
 
051-0658345-001
SOUTHEAST AUTO INC
019-4766706-002
XERO PRODUCTS LLC
 
051-0658347-001
SOUTHWEST TRUCK SERVICE
019-4766707-001
LOCAL MOTION INC
 
051-0658348-001
STANLEY'S RENT TO OWN COMPANY


 
Exhibit L-390

--------------------------------------------------------------------------------

 


019-4766709-001
NU ARROW INDUSTRIES INC
 
051-0658350-001
STEELWEDGE SOFTWARE INC
019-4766712-001
CROCKER NURSERIES
 
051-0658352-001
SUBWAY OF HILLSBORO, INC.
019-4766716-002
MACKO DOUGLAS J DDS
 
051-0658354-001
SUPER TRANSPORT INTERNATIONAL
019-4766717-001
PROFESSIONAL REAL ESTATE
 
051-0658354-002
SUPER TRANSPORT INTERNATIONAL
019-4766720-001
DAVITA DIALYSIS INC
 
051-0658354-003
SUPER TRANSPORT INTERNATIONAL
019-4766722-001
TECHNICON ENGINEERING INC
 
051-0658355-001
SWIFT FREIGHT(USA) INC
019-4766726-001
H K SYSTEMS INC
 
051-0658357-001
SYSCO FOOD SERVICES OF BALTIMO
019-4766727-002
TITAN AMERICA LLC
 
051-0658358-001
SYSCO FOOD SERVICES OF CONNECT
019-4766730-002
LA PETITE ACADEMY INC
 
051-0658359-001
T & W OF KNOXVILLE INC
019-4766730-003
LA PETITE ACADEMY INC
 
051-0658360-001
TAKA USA INC
019-4766730-004
LA PETITE ACADEMY INC
 
051-0658362-001
TECHNETICS CORPORATION
019-4766730-005
LA PETITE ACADEMY INC
 
051-0658363-001
THE ANVIL CLUB INC
019-4766730-006
LA PETITE ACADEMY INC
 
051-0658365-001
THE KIRK OF THE HILLS
019-4766734-003
WAYNE COUNTY BOARD OF
 
051-0658365-002
THE KIRK OF THE HILLS
019-4766734-004
WAYNE COUNTY BOARD OF
 
051-0658366-001
THE POPE GROUP LLC
019-4766734-005
WAYNE COUNTY BOARD OF
 
051-0658371-001
TRIUS TRUCKING INC
019-4766734-006
WAYNE COUNTY BOARD OF
 
051-0658372-001
URTH CAFFE ASSOCIATES IV LLC
019-4766734-007
WAYNE COUNTY BOARD OF
 
051-0658373-001
URTH CAFFE II LP
019-4766734-008
WAYNE COUNTY BOARD OF
 
051-0658374-001
WESTCHESTER COUNTRY CLUB INC
019-4766734-009
WAYNE COUNTY BOARD OF
 
051-0658375-001
WESTERN TRANSPORTATION INC
019-4766734-013
WAYNE COUNTY BOARD OF EDUCATION
 
051-0658376-001
WESTGATE RESORTS
019-4766735-001
SPEEDY GONZALEZ CONSTRUCTION
 
051-0658377-001
WYNN'S FREIGHT SERVICES INC
019-4766737-001
CHROME HEARTS LLC
 
051-0658378-001
E W WYLIE CORPORATION
019-4766738-001
GLOBAL FASTENER & SUPPLY INC
 
051-0658379-001
GENERAL PACKAGING CORPORATION
019-4766740-001
LISA'S TIPPY TOES DAY CARE
 
051-0664980-001
AJ'S CUSTOM BODY & PAINT SHOP, INC.
019-4766741-001
LUMBER PRODUCTS INC
 
051-0664983-001
CC TRACTOR WORKS, INC.
019-4766744-001
RITE LITE LTD
 
051-0664994-001
COMPUTER SYSTEMS INSTITUTTE
019-4766746-001
GENERAL AVIATION FLYING SERVIC
 
051-0664999-001
DETROIT CUSTOM PAINT LLC
019-4766746-002
GENERAL AVIATION FLYING SERVIC
 
051-0665001-001
EA SERVICES, INC.
019-4766746-003
GENERAL AVIATION FLYING SERVIC
 
051-0665004-001
EVENTS LTD
019-4766746-004
GENERAL AVIATION FLYING SERVIC
 
051-0665007-001
FINAL FINISH, INC.
019-4766748-001
MORTIMER GREGG HEATING &
 
051-0665012-001
FUNNIES FROZEN YOGURT
019-4766750-001
PENNSPORT PHYSICAL THERAPY
 
051-0665015-001
GARWOOD AUTO BODY, INC.
019-4766751-001
MAIN CHIROPRACTIC CENTER LLC
 
051-0665017-001
GOOD MORNING COFFEE SERVICE IN
019-4766752-001
PALM SPRINGS AUTOBODY
 
051-0665020-001
HIGH COUNTRY TRANSPORTATION,IN
019-4766755-001
ROSAIDA HEALTH CARE INC
 
051-0665025-001
IMMEDIATE CREDIT RECOVERY INC
019-4766756-001
MICRONETICS INC
 
051-0665027-001
KIMARK INC
019-4766758-001
L M IMPORT EXPORT INC
 
051-0665033-001
KWIK MART, INC.
019-4766759-001
WITHUMSMITH & BROWN
 
051-0665036-001
MARK A. FRIUDENBERG,INDIVIDAL
019-4766759-002
WITHUMSMITH & BROWN
 
051-0665038-001
MAX-E-ENTERPRISES
019-4766759-003
WITHUMSMITH & BROWN
 
051-0665042-001
MG DISTRIBUTING INC.
019-4766760-001
ALLURE EYEWEAR LLC
 
051-0665047-001
MR. SUSHI CORPORATION
019-4766761-001
MY HUMBLE KINGDOM INC
 
051-0665049-001
MYRIAD ENGINEERING, INC.
019-4766764-001
PARKER AND ASSOCIATES
 
051-0665052-001
PEAK ADVERTISING, LLC
019-4766765-001
CAFE PIQUET INC
 
051-0665055-001
R.J.M. II ASSOCIATES, L.L.C.
019-4766765-002
CAFE PIQUET INC
 
051-0665055-002
R.J.M. II ASSOCIATES, L.L.C.
019-4766768-001
PAULS PHARMACY INC
 
051-0665061-001
ROBERT LEIGH DESIGNS LLC
019-4766772-001
CONSTRUCTION ADVANCEMENT
 
051-0665063-001
RODEL INCORPORATED
019-4766774-003
TARGA MIDSTREAM SERVICES LP
 
051-0665065-001
ROOSTER'S RESTAURANT, INC.
019-4766776-001
AUTO LIVERY THE
 
051-0665068-001
SCHELLENBERG ENTERPRISES INC
019-4766781-001
RIDENOUR PLASTIC SURGERY
 
051-0665075-001
2GT INC
019-4766782-001
CACI INC FEDERAL
 
051-0665080-001
AVTAR HEEREY
019-4766783-001
FIRST COAST SOUTHEAST INC
 
051-0665083-001
BOB'S FEATHERED FRIENDS INC
019-4766784-001
FARM JOURNAL CORP
 
051-0665086-001
BREEZY POINT AUTO BODY, INC.
019-4766785-001
FLORIDA NETWORK LLC
 
051-0665088-001
BRIDGETTE FOODS, LLC
019-4766785-002
FLORIDA NETWORK LLC
 
051-0665091-001
BUMP & GRIND AUTO BODY
019-4766787-001
UNITED INTERIOR RESOURCES INC
 
051-0665093-001
BUTRICO'S AUTO BODY, INC.
019-4766790-001
NRT INCORPORATED
 
051-0665098-001
CAMBRA, L.L.C.
019-4766791-001
RUBY WINES INC
 
051-0665101-001
CARCAMCO CORP.


 
Exhibit L-391

--------------------------------------------------------------------------------

 


019-4766792-001
ROOSEVELT UNIVERSITY
 
051-0665104-001
CITY COLLISION, INC.
019-4766793-001
ORION MARINE CORP
 
051-0665107-001
D & N CORMIER, INC.
019-4766794-001
HAAS INDUSTRIES
 
051-0665110-001
D&M GALLOWAY HOLDINGS, LLC
019-4766795-001
NABSON INC
 
051-0665110-002
D&M GALLOWAY HOLDINGS, LLC
019-4766798-001
TOTAL PATIENT CARE HOME HEALTH
 
051-0665115-001
DON'S AUTO BODY AND GLASS, INC
019-4766799-001
AUTOBAHN MOTOR CARS LLP
 
051-0665117-001
DORTOM RESTAURANT INC
019-4766800-001
CIBIK & CATALDO P C
 
051-0665119-001
E & B TRANSPORT INC
019-4766801-001
ORLANDO FOOT & ANKLE CLINIC
 
051-0665121-001
EXACT TRANSPORT LLC
019-4766806-001
CHILDS ROBERT INC
 
051-0665123-001
EXCEL SERVICES INC
019-4766807-001
KCP HOTELS LLC
 
051-0665124-001
FRALEY CORPORATION
019-4766812-001
UPEK INC
 
051-0665126-001
FUERTE MEAT MARKET, INC.
019-4766813-001
JOSEPHSON LLC
 
051-0665129-001
GEM & J ENTERPRISES LTD
019-4766816-001
ANSLEY ALUMINUM CORPORATION
 
051-0665131-001
GRAND TRAILER LEASING LLC
019-4766820-001
EDWARD T JOYCE & ASSOC PC
 
051-0665133-001
HEALTH IN HAND NATURAL HEALTH
019-4766822-001
HANCOCK JOHN FINANCIAL NETWORK
 
051-0665135-001
HINOJOSA AUTO BODY & PAINT, IN
019-4766823-001
MITSUBISHI INTERNATIONAL FOOD
 
051-0665141-001
INTERCON CARRIERS LC
019-4766824-001
WYNN MCGARRY LLC
 
051-0665147-001
JAE MAN LIM & MICHELLE H LIM
019-4766825-001
MEROLLA AMEDEO C
 
051-0665150-001
JAPANESE FOOD SOLUTIONS, INC.
019-4766826-001
UNITED STATES POSTAL SERVICE
 
051-0665151-001
JDD INVESTMENT CO
019-4766830-001
NEWTON WESLEY OB GYN
 
051-0665153-001
JDD INVESTMENT CO
019-4766835-001
ESKO GRAPHICS
 
051-0665154-001
JIM MORRISON & ASSOCIATES, P.C
019-4766836-001
SERVICE TIRE TRUCK CENTER INC
 
051-0665156-001
JIMS BIG BURGER INC
019-4766836-002
SERVICE TIRE TRUCK CENTER INC
 
051-0665159-001
JOHN A POWERS
019-4766837-001
HETTICH AMERICA LP
 
051-0665161-001
JOHNICK ENTERPRISES INC.
019-4766837-002
HETTICH AMERICA LP
 
051-0665163-001
JOURNEY CHURCH
019-4766838-001
QUINT C PALLET COMPANY INC
 
051-0665166-001
K & B AUTOCRAFT, INC.
019-4766838-002
QUINT C PALLET COMPANY INC
 
051-0665171-001
KNUCKLEHEAD FOODS INC
019-4766839-001
EMCO MAIER CORPORATION
 
051-0665176-001
LARRY ROBINS
019-4766840-001
ACOM SOLUTIONS INC
 
051-0665180-001
LEHIGH VALLEY RESTAURANT GROUP
019-4766841-001
MCGARRITY & COMPANY LLC
 
051-0665182-001
MAD CATERING LLC
019-4766844-001
SHAW HOUSE INC
 
051-0665185-001
MARANATHA EVANGELISTIC TEMPLE
019-4766845-001
RAM CORPORATION INC
 
051-0665187-001
MARTIN TRUCKING INC
019-4766847-001
BAKER ATLAS INC
 
051-0665192-001
MOJO BURGER INC
019-4766848-001
READING CITY OF
 
051-0665202-001
MURPHY'S PIZZA, LLC
019-4766850-001
CENTURY BANK NA
 
051-0665204-001
NELSEN'S FINE JEWELRY, INC.
019-4766850-003
CENTURY BANK NA
 
051-0665208-001
ONE STOP WIRELESS INC
019-4766850-004
CENTURY BANK NA
 
051-0665212-001
ORLANDO AVIONICS CORPORATION
019-4766850-005
CENTURY BANK NA
 
051-0665217-001
PAMPERED PAWS, LLC
019-4766850-007
CENTURY BANK NA
 
051-0665220-001
PISMO BOWL, INC.
019-4766851-001
WAUKESHA FAMILY PRACTICE
 
051-0665223-001
POWELSON QUALITY MNGT LLC
019-4766852-001
ZEN CONTINENTAL CO INC
 
051-0665226-001
RESOURCE MANAGEMENT COMPANY
019-4766854-001
FAMILY DENTISTRY INC
 
051-0665229-001
RESOURCE MANAGEMENT COMPANY
019-4766855-001
LASALLE ST CHURCH INC
 
051-0665230-001
RJ FOODS, INC.
019-4766857-001
PATRICK CUSTOM HARDWOOD
 
051-0665233-001
ROBERT CARVALHO
019-4766860-001
IMAGINE SCHOOLS INC
 
051-0665237-001
RUSSELL TRAILER LEASING CORPOR
019-4766860-002
IMAGINE SCHOOLS INC
 
051-0665239-001
S&S COLORADO CORPORATION, INC
019-4766861-001
MICROTAK MEDICAL INC
 
051-0665242-001
SCOTT ENGLAND ENTERPRISES LLC
019-4766863-001
CROSSMARK GRAPHICS INC
 
051-0665246-001
SHORE LINE AUTOBODY, INC.
019-4766865-001
CLASSI CARTS
 
051-0665248-001
SIGN PRODUCERS, INC.
019-4766867-001
ROCKLAND COMMUNITY DEVELOPMENT
 
051-0665248-002
SIGN PRODUCERS, INC.
019-4766868-001
FREEPORT FORWARDING INC
 
051-0665253-001
SKMATCH, INC.
019-4766869-001
PASCAVIS LISA
 
051-0665256-001
SS & L REAL ESTATE HOLDINGS L
019-4766876-001
BOWLING & ASSOCIATES LLC
 
051-0665260-001
THE SMYTH LAKE-CO INC
019-4766877-001
SETHI MEDICAL CLINIC
 
051-0665263-001
THE STANDARD CASING COMPANY, I
019-4766881-001
ROCKFORD CORPORATION
 
051-0665266-001
TOPCAT LAUNDRY INC.
019-4766882-001
SOUTHWEST WAX LLC
 
051-0665269-001
TOWPRO HITCHES & REPAIR, INC.
019-4766886-001
REMAX HOUSE VALUES
 
051-0665271-001
TRI-CO FOODS, INC.
019-4766890-001
FIXTURE CONTRACTING CO INC
 
051-0665273-001
TROPHYLINE, LLC
019-4766891-001
SPEARMAN HUEY W ATTORNEY
 
051-0665276-001
U*CAN*RENT, INC.


 
Exhibit L-392

--------------------------------------------------------------------------------

 
 
019-4766892-001
TETRA TECHNOLOGIES INC
 
051-0665280-001
VACCARO'S ITALIAN PASTRY SHOP,
019-4766902-001
REUSABLE CONTAINER COMPANY LLC
 
051-0665284-001
ZIEGLER CHEMICAL & MINERAL COR
019-4766903-001
J A B WELDING SERVICE INC
 
051-1001649-002
CORRECTNET, INC.
019-4766904-001
DAVIDSON INTERIOR ENTERPRISES
 
051-1002169-002
JOE DANIELS CONSTRUCTION CO., INC.
019-4766905-002
AQUA DESIGN POOLS & SPAS LLC
 
051-1002189-001
SDA MECHANICAL SERVICES INC.
019-4766907-001
SDW INC
 
051-1003729-001
TROESTER DAIRY
019-4766908-001
SUMMIT DME OF SAN ANTONIO LLC
 
051-1009601-003
MAKKOS OF BROOKLYN, LTD
019-4766909-001
SPRINGFIELD HOBBY CLUB
 
051-1009644-007
DBADIRECT INC
019-4766911-001
HYPERTENSION & NEPHROLOGY
 
051-1009644-008
DBADIRECT, INC.
019-4766912-001
SPINAL HEALTHCARE &
 
051-1011454-001
KSI, INC
019-4766913-002
PACER INTERNATIONAL INC
 
051-1012201-018
OLM, LLC
019-4766914-001
REEF MEDICAL SUPPLY CORP
 
051-1012201-019
OLM LLC
019-4766915-001
SUN VILLAGE HOMES INC
 
051-1012273-001
KWANG LEE AND JAILL LEE, INDIVIDUALS
019-4766918-001
ROSENSTEIN WILLIAM H DDS
 
051-1012291-001
EASTON POOL AND SPA INC.
019-4766918-002
ROSENSTEIN WILLIAM H DDS
 
051-1014953-011
O'BRIEN ENERGY RESOURCES CORPORATION
019-4766919-001
CONSTRUCTION MATERIALS INC
 
051-1015256-003
XIFIN, INC.
019-4766920-001
HAITIAN AMERICAN DAY CARE INC
 
051-1015890-002
DIVARIS REAL ESTATE, INC.
019-4766923-001
MEDIEQUIP INC
 
051-1016655-002
NORTHSHORE STEEL FAB, LLC
019-4766925-001
FAMILY MARTIAL ARTS CENTER INC
 
051-1016817-072
TOLL BROS. INC.
019-4766929-001
MERCURY CABLING SYSTEMS LLC
 
051-1016817-074
TOLL BROS. INC.
019-4766929-002
MERCURY CABLING SYSTEMS LLC
 
051-1016817-083
TOLL BROS INC
019-4766930-001
GOLFWOOD SQUARE LLC
 
051-1016817-084
TOLL BROS. INC.
019-4766931-001
COMMERCIAL DRYWALL &
 
051-1016817-085
TOLL BROS INC
019-4766932-001
BODY WORKS
 
051-1016817-086
TOLL BROS. INC.
019-4766933-001
BRIANS SERVICE CENTER
 
051-1016817-087
TOLL BROS. INC.
019-4766935-001
MEGELLAN TERMINAL HOLDINGS LP
 
051-1016817-088
TOLL BROS. INC.
019-4766936-001
STELTER & BRINCK INC
 
051-1018312-002
COMMUNITY RESPIRATORY HOME CARE INC.
019-4766937-001
AF&L INSURANCE COMPANY
 
051-1020996-002
KRAJICEK PALLET INC.
019-4766939-001
LAROSA LANDSCAPING CORPORATION
 
051-1020996-003
KRAJICEK PALLET INC.
019-4766940-001
CINCINNATI INSTITUTE OF FINE
 
051-1023697-003
RICHARD HODGE & SUZANNE HODGE
019-4766943-001
TOTAL HEALTH SERVICES INC
 
051-1024108-003
GEORGE KUCOWSKI AND DEBORAH KUCOWSKI
019-4766945-001
GENERAL TIRE SERVICE INC
 
051-1024440-003
SCHOOLCRAFT AWARDS INC.
019-4766946-001
EXECUTIVE MANAGEMENT SERVICES
 
051-1024670-002
SENIOR CARE OF COLORADO PC
019-4766947-001
ARIZONA ARRHYTHMIA CONSULTANS
 
051-1026761-005
KINEX MEDICAL COMPANY, LLC
019-4766949-001
MATHIEU ELECTRIC COMPANY INC
 
051-1026761-006
KINEX MEDICAL COMPANY, LLC
019-4766951-001
CHICAGO ARCHITECTURE
 
051-1026761-007
KINEX MEDICAL COMPANY, LLC
019-4766952-001
1555 N ASTOR CONDOMINIUM
 
051-1026761-008
KINEX MEDICAL COMPANY, LLC
019-4766953-001
OMNIFLIGHT HELICOPTERS INC
 
051-1026761-009
KINEX MEDICAL COMPANY, LLC
019-4766953-002
OMNIFLIGHT HELICOPTERS INC
 
051-1026761-013
KINEX MEDICAL COMPANY, LLC
019-4766953-003
OMNIFLIGHT HELICOPTERS INC
 
051-1026905-004
CUMMINS INC.
019-4766953-004
OMNIFLIGHT HELICOPTERS INC
 
051-1028283-008
VITAL WELLNESS HOME HEALTH, INC.
019-4766953-005
OMNIFLIGHT HELICOPTERS INC
 
051-1028907-002
B.P PRINTING & OFFICE SUPPLY INC.
019-4766955-001
CARLSON SYSTEMS CORPORATION
 
051-1029065-003
BERGER SILVERMAN & GEPHART APC
019-4766960-001
ORR ANIMAL HOSPITAL INC
 
051-1029562-901
PERMA COAT INC
019-4766964-001
VOLEX INC
 
051-1029811-002
DR. WAGNER SOUTHRIDGE OPTICAL, LLC
019-4766965-001
POINT TO POINT CLUB
 
051-1029903-002
EXHIBIT CONCEPTS, INC.
019-4766966-001
THACKER & ASSOCIATES INC
 
051-1030303-003
FOUNDATION INDUSTRIES INC
019-4766967-002
ZIMMER HOLDINGS INC
 
051-1030314-003
DAVID DOTTERER
019-4766967-003
ZIMMER HOLDINGS INC
 
051-1031080-002
WILLIAMS UNIFIED SCHOOL DISTRICT
019-4766967-004
ZIMMER HOLDINGS INC
 
051-1031367-002
THE GOLFING DOG GROUP LLC
019-4766967-005
ZIMMER HOLDINGS INC
 
051-1031531-002
THE SUBURBAN PHARMACY COMPANY
019-4766967-006
ZIMMER HOLDINGS INC
 
051-1032940-002
BRADLEY M. MARTIN
019-4766968-001
B R FRIES & ASSOCIATES LLC
 
051-1034789-002
OPUS INDUSTRIES, INC.
019-4766970-001
K&J MANAGEMENT CORPORATION
 
051-1034804-004
LARRY R BENNER
019-4766971-001
B&M AERIAL EQUIPMENT INC
 
051-1034804-006
LARRY R BENNER
019-4766972-001
CENTURY 21 ADELE SHAW &
 
051-1034882-002
PINE BELT ENTERPRISES INC
019-4766973-001
ATRIA VALLEY MANOR
 
051-1035667-007
LEONARD AND CO., INC


 
Exhibit L-393

--------------------------------------------------------------------------------

 


019-4766975-001
TIC GROUP USA INC
 
051-1035769-006
STAGG RESOURCE CONSULTANTS, INC.
019-4766976-001
CREDIT ATTORNEY PC
 
051-1035824-901
BRADLEY W. SMITH
019-4766976-002
CREDIT ATTORNEY PC
 
051-1036490-002
FARROKH SHADAB., M. D., F A.A.P. INC., A
019-4766977-001
ADAIR GROUP LLC THE
 
051-1036690-001
FIREMANS ASSOCIATION OF THE STATE OF NEW
019-4766978-001
MIDWEST PLATING COMPANY INC
 
051-1037853-002
TRAVIS W RICHMOND
019-4766979-001
FALKEN TIRE CORPORATION
 
051-1038286-002
KENNETH & CHERYL FULLER
019-4766981-001
CLARK LAW OFFICES
 
051-1038406-001
WILLOW WELLNESS CENTER P.A.
019-4766983-001
PLYMOUTH TUBE COMPANY
 
051-1040143-004
MORRIS, SCHNEIDER, PRIOR, JOHNSON & FREE
019-4766984-001
MEDICOR CARDIOLOGY PA
 
051-1040143-005
JOHNSON & FREEDMAN, L.L.C.
019-4766984-002
MEDICOR CARDIOLOGY PA
 
051-1041578-001
SPIN ZONE LLC
019-4766985-001
CAREER & TECHNOLOGY CENTER
 
051-1041674-002
MONTE C. MILLER
019-4766987-001
SHLOMO CATERERS INC
 
051-1041856-003
MELISSA A. MENENDEZ
019-4766993-001
QAC AUTO INC
 
051-1042053-002
DAVID & PEGGY HOWRIGAN
019-4766993-002
QAC AUTO INC
 
051-1042275-001
RAPID SOFT WATER AND SPAS INC.
019-4766995-002
COLOR DESIGN INNOVATIONS INC
 
051-1042592-004
DS3 DATAVAULTING, LLC
019-4766996-001
UNITED NATURAL FOODS INC
 
051-1043450-001
S&L, LLC
019-4766997-001
DRISCOLL & HALL INC
 
051-1043976-001
MAUI CARPET & DRAPERY INC.
019-4767005-001
LASALLE BRISTOL LP
 
051-1044106-001
ELIZABETH HARRIS
019-4767006-001
TRAN DEEDEE
 
051-1044108-902
MARK GORDY
019-4767009-001
HENRY SCHEIN INC
 
051-1044135-901
ROBERT C. PARNELL
019-4767010-001
ECHEVARRIA MICHAEL PC
 
051-1044208-002
HOOPES BROTHERS, LLC
019-4767012-001
FREEMAN DECORATING CO
 
051-1044230-003
RICHARD WILSON
019-4767015-001
UNION STATION BRICK & MATERIAL
 
051-1044530-002
JOHN D. GARVIN
019-4767016-001
MERIDIAN OPTICAL
 
051-1046451-004
FILTERFRESH COFFEE SERVICES, INC.
019-4767018-001
MIDWEST MANUFACTURING
 
051-1047224-002
LPPR INC
019-4767020-001
LAND ROVER OF WILMINGTON
 
051-1047293-004
INSULATION FABRICATORS INC.
019-4767021-001
UNIVERSAL SUPPLY COMPANY INC
 
051-1047467-001
JEFFREY R GERDE
019-4767022-001
DANIEL JONES & ASSOCIATES PC
 
051-1047554-001
MARKEYS VIDEO IMAGES LLC
019-4767023-001
MORGAN JOHNNIE
 
051-1047614-002
TENET HEALTHSYSTEM HAHNEMANN L.L.C.
019-4767024-001
AUTO SELECT CHEVROLET BUICK LL
 
051-1047618-003
CLAUDIA ALLEN & JOSEPH ALLEN
019-4767026-001
BACHMAN COMPANY THE
 
051-1048100-002
ROLFE RACING, INC.
019-4767028-001
ESSEX WORKS LTD
 
051-1048227-002
J. PICA Y CIA INC.
019-4767029-001
WONTON FOOD INC
 
051-1048227-003
J. PICA Y CIA INC.
019-4767032-001
MT OLIVET UNITED METHODIST
 
051-1048248-002
NEW PATH TRANSPORTATION INC.
019-4767034-001
WILLIAMS ACOSTA PLLC
 
051-1048273-002
G.C. AAA FENCES INC.
019-4767035-001
COMPASS USA INC
 
051-1048344-002
POWERED STAGING, INC.
019-4767043-001
MODIS INC
 
051-1048516-001
MAGSTANI HOLSTEDT AMICK MILLER JOHNSEN
019-4767048-001
APPLIED TECH PRODUCTS
 
051-1048516-002
MASTAGNI, HOLSTEDT, AMICK, MILLER, JOHNS
019-4767050-001
MORRISETTE PAPER COMPANY INC
 
051-1049230-005
AERONET WIRELESS BROADBAND CORP.
019-4767051-001
WEST LAKE TRADING
 
051-1049975-002
ALL FOODS INC.
019-4767052-001
233 SKYDECK LLC
 
051-1050832-001
DIMENSION DESIGNS, INC.
019-4767053-001
PORTAGE CITY OF
 
051-1050969-001
REY 90, CORP
019-4767053-002
PORTAGE CITY OF
 
051-1050997-002
INSIGHT MANAGEMENT GROUP INCORPORATED
019-4767054-001
SURGERY CENTER AT MOUNT ZION
 
051-1051006-904
S & G TECHNICAL AMUSEMENT, CORP.
019-4767059-001
FORKNER INVESTMENT TRUSTS
 
051-1051169-003
ROCKWEILER INSULATION INC.
019-4767059-002
FORKNER INVESTMENT TRUSTS
 
051-1051171-002
BUG BUSTERS PEST CONTROL INC
019-4767060-001
PARROTTA DENISE L PA
 
051-1051563-001
BLAKENEY TILE, INC.
019-4767061-001
NIFTY FIFTIES CAFE INC
 
051-1051576-001
NATIONAL ASSOCIATION OF COLLEGE STORES I
019-4767064-001
GORE PUBLIC SCHOOL
 
051-1051579-002
MEHR IMAGING INC.
019-4767066-001
AMVC MANAGEMENT SERVICES
 
051-1051584-002
FILTERFRESH MOCHA TIME LLC
019-4767071-001
WINDSOR FINANCIAL SERVICES INC
 
051-1051679-002
INTERLINK DEVELOPMENT CO. INC.
019-4767072-001
PRINCETON HOUSING AUTHORITY
 
051-1051793-001
REMOTE FACILITIES CONSULTING SERVICES IN
019-4767073-001
LYON MANAGEMENT GROUP
 
051-1051795-001
MATERIAL CONTROL SYSTEMS, INC
019-4767073-002
LYON MANAGEMENT GROUP
 
051-1051825-002
BLACKIES AUTOMOTIVE ENGINEERING COMPANY


 
Exhibit L-394

--------------------------------------------------------------------------------

 


019-4767074-002
MC DEAN INC
 
051-1051853-001
ARCO CAPITAL MANAGEMENT LLC
019-4767075-001
MORROW COLLISION CENTER INC
 
051-1051913-001
EDWIN G. KNOTTS
019-4767078-001
INSIGHT MIDWEST HOLDINGS
 
051-1051924-001
MT HIGH DEVELOPING LLC
019-4767079-001
ROSEDIN ELECTRIC INC
 
051-1051978-001
COVANTA SEMASS, L.P.
019-4767080-001
REC ROOM INC THE
 
051-1051978-002
COVANTA SEMASS, L.P.
019-4767081-001
UAB DEPT OF ANESTHESIOLOGY
 
051-1051999-001
SMITH & GILES LLC
019-4767082-001
PACIFIC BUSINESS CENTER
 
051-1052034-001
BRANDON SMART
019-4767083-001
LAKESIDE BANK OF CHICAGO
 
051-1052077-001
CONSTRUCTION COATINGS INC
019-4767083-002
LAKESIDE BANK OF CHICAGO
 
051-1052080-001
GALAXY THEATRES LLC
019-4767083-003
LAKESIDE BANK OF CHICAGO
 
051-1052137-001
COMPLETE PHYSICAL THERAPY, LLC
019-4767083-004
LAKESIDE BANK OF CHICAGO
 
051-1052187-001
CARRIBEAN UNIVERISTY INC.
019-4767083-005
LAKESIDE BANK OF CHICAGO
 
051-1052187-002
CARIBBEAN UNIVERSITY INC.
019-4767083-006
LAKESIDE BANK OF CHICAGO
 
051-1052187-003
CARIBBEAN UNIVERSITY INC.
019-4767084-001
INTEGRICARE INC
 
051-1052244-001
M I INVESTMENTS L.L.C.
019-4767085-001
MIDWEST HEART SPECIALISTS
 
051-1052322-002
ASHLAND ADDISON FLORIST CO
019-4767085-002
MIDWEST HEART SPECIALISTS
 
051-1052337-001
INES ROSARIO RIVERA
019-4767086-002
FORD GUM & MACHINE CO INC
 
051-1052452-001
ROMA ARCHITECTURAL FOAM DESIGN INC.
019-4767087-001
BRAZORIA COUNTY VETERINARY
 
051-1052480-001
CHELSEA WEST ARCHITECTS PLLC
019-4767089-001
FAULKNER RED RIVER
 
051-1052526-001
CENTRO PSCICOLOGICO DEL SUR ESTE P.S.C.
019-4767090-001
REHRIG PENN LOGISTICS
 
051-1052576-001
SUNCOM WIRELESS PUERTO RICO OPERATING CO
019-4767095-001
J G A CORP
 
051-1052577-001
IGLESIA REY DE REYES INC.
019-4767096-001
ADKINS STRADER & ASSOCIATES
 
051-1052578-001
MARCI A. ROY MD PLLC.
019-4767098-001
ADKINS KEYS & ASSOCIATES LLC
 
051-1052598-001
BERMUDEZ & LONGO CORP.
019-4767100-001
ADKINS CLARK & ASSOCIATES LLC
 
051-1052637-001
DEXTER D. KOONS M.D. PC
019-4767102-001
SCHWARTZBERG ASSOCIATES LLC
 
051-1052647-003
FAITH BAPTIST BIBLE COLLEGE AND THEOLOGI
019-4767104-001
WARRIOR ENERGY SERVICES CORP
 
051-1052687-001
BROWN, BROWN & KANE, LLP AND KURZMANN LA
019-4767106-001
SAGE OIL VAC INC
 
051-1052692-003
MCKENNEY MECHANICAL CONTRACTOR INC.
019-4767107-002
INFONET COMPUTER TRAINING INC
 
051-1052716-001
MORTON RESER
019-4767108-001
NEBRASKA DISTRICT COUNCIL OF
 
051-1052732-002
OUTDOOR INSTALLATIONS LLC
019-4767109-001
MORRIS FURNITURE CO INC
 
051-1052732-003
OUTDOOR INSTALLATIONS LLC
019-4767110-001
CHESTERFIELD LODGING LLC
 
051-1052738-001
AA & TA PARTNERS LLC
019-4767115-001
GLOBAL PARTS SOURCE INC
 
051-1052745-002
ADVANCED GLAZING SYSTEMS L.L.C.
019-4767117-001
COASTAL CARDIOLOGY ASSOCIATION
 
051-1052747-001
CALVARY TEMPLE COMMUNITY BAPTIST CHURCH
019-4767118-001
PECK TERESA
 
051-1052748-002
JANNEY PAINTING INC.
019-4767119-001
LIBERTY COMMONS NURSING
 
051-1052751-002
CITY WINDOW CLEANING, INC. OF DELAWARE
019-4767120-001
BOLIVAR OB GYN LLC
 
051-1052860-001
THE SONOMA CIDER MILL
019-4767122-001
BOYS & GIRLS PEDIATRIC CLINIC
 
051-1052870-001
JEREMY WAYNE MAHAFFEY
019-4767123-001
PRECISION SIGNWORKS LLC
 
051-1052930-001
LTS LIFT TRUCK SUPPLY, LLC
019-4767129-001
STERLING HEALTHCARE & REHAB
 
051-1052932-001
DIAMOND PROPERTY MANAGEMENT LLC
019-4767130-001
DIA DEB INTERNATIONAL INC
 
051-1052992-001
VALLINES & RIVERA
019-4767131-001
THOMAS J GULDI ELECTRIC LTD
 
051-1053010-001
KIM VO
019-4767136-002
KITTY HAWK UNITED METHODIST CHURCH
 
051-1053020-001
JOSE ISABEL MEDINA AND FELIX CASTILLO
019-4767142-002
TRANSPORT DESIGNS INC
 
051-1053021-001
BULLTICK FINANCIAL SERVICES LLC
019-4767146-001
BELL ARROW AUTOMOTIVE INC
 
051-1053022-001
KENNETH MAUPIN
019-4767149-001
MAINE DEMOCRATIC PARTY
 
051-1053312-001
J & E MEZA PLASTERING INC
019-4767152-001
EARNHARDTS GILBERT DODGE INC
 
051-1053337-001
MJM EXPRESS LLC
019-4767155-001
CALVARY TEMPLE ASSEMBLY OF GOD
 
051-1053536-001
ENRIQUE RUIZ & ASSOCIATES P.S.C.
019-4767156-001
EARNHARDTS GILBERT DODGE INC
 
051-1053538-002
SEGELMAN SHAW GROUP INC
019-4767160-001
WISCONSIN VEIN CENTER
 
051-1053566-001
LIBRERIA PARAKLETOS, INC.
019-4767169-001
DI MARINO KROOP PRIETO GASTRO
 
051-1053603-001
MARCEAUX JOHN
019-4767173-001
CONTRACTORSHEAVEN.COM INC
 
051-1053683-001
AIRTIGHT INSULATION, INC.
019-4767174-001
CENTER FOR ATHLETIC MEDICINE
 
051-1053914-001
HENRY E O'DONNELL
019-4767177-001
U S NAILS 1 INC
 
051-1053928-001
L & F LANDSCAPING INC.
019-4767178-001
CENTA CORP
 
051-1053931-001
SMITHFIELD SKATE LTD
019-4767182-001
MERILLAT
 
051-1053935-001
JKM PROPERTIES & INVESTMENTS, LLC


 
Exhibit L-395

--------------------------------------------------------------------------------

 


019-4767183-001
CINCINNATI INSURANCE CO
 
051-1053937-001
CBAY SYSTEMS AND SERVICES INC.
019-4767184-001
BILZ CHAS H INSURANCE AGENCY
 
051-1053942-001
CAVICCHIO GREENHOUSES INC.
019-4767185-001
EMMA KENNETH
 
051-1054056-001
REPAIR SERVICE OF FLORIDA INC.
019-4767186-001
FLOWER TRANSFER INC
 
051-1054143-002
EASTERN MECHANICAL SERVICES INC.
019-4767188-001
RAGONE JR DR DANIEL
 
051-1054286-001
BROKERS ASSISTANCE INCORPORATED
019-4767191-001
AMERICAN EAGLE EXPRESS GROUP
 
051-1054343-001
SHRED IT/ROD BEN INTERNATIONAL CORP.
019-4767191-002
AMERICAN EAGLE EXPRESS GROUP
 
051-1054343-002
ROD BEN INTERNATIONAL CORP.
019-4767192-001
TEXAS PRESTRESSED CONCRETE INC
 
051-1054344-001
M & N AVIATION INC.
019-4767193-001
MCNEELY O MURRAY ATTORNEY AT
 
051-1054347-001
AMARO & COMPANY INC.
019-4767196-001
CLEVELAND NEWSPAPERS INC
 
051-1054348-001
SERVICIO LOS LLANOS INC.
019-4767197-001
MITCHELL ROBERT
 
051-1054364-002
UNITED MILWAUKEE SCRAP LLC
019-4767199-001
BBCP INC
 
051-1054371-001
ATG CONTRACTORS INC.
019-4767200-001
HARTCO INC
 
051-1054391-001
CARMICHAEL & ASSOCIATES, INC
019-4767201-001
STAR ONE NORTHWEST
 
051-1054394-001
TECH WIZARDS LLC
019-4767203-001
K TRACTOR PARTS INC
 
051-1054432-001
SCRAP SALVAGE & SURPLUS INC.
019-4767204-001
OPEN MRI OF FAIRVIEW INC
 
051-1054448-001
RICHMOND HILL RADIOLOGY PC
019-4767205-001
RINGGOLD SCHOOL DISTRICT
 
051-1054504-001
DUKE'S LANDSCAPE SERVICES, INC.
019-4767207-001
LAWRENCEVILLE NEUROLOGY CENTER
 
051-1054548-001
NEW JERSEY BUSINESS SYSTEMS INC
019-4767208-001
PARADIGM PROPERTIES LLC
 
051-1054549-001
CARLOS VEGA VALENTINE
019-4767209-001
GICKLHORN LAZZAROTTO PARTNERS
 
051-1054553-001
YADIRA GUADALUPE
019-4767211-001
ENGELBERTH CONSTRUCTION INC
 
051-1054570-002
AERIAL LIFT, INC.
019-4767212-001
NTN USA CORPORTION
 
051-1054587-002
HERITAGE MASONRY RESTORATION INC.
019-4767214-001
CHEROKEE RECREATION & PARKS
 
051-1054621-001
REAL MEX FOOD, INC
019-4767215-001
RIGHT ONE INC THE
 
051-1054631-001
PSC CONTRACTING INC.
019-4767218-002
HARRIS NATIONAL ASSOCIATION
 
051-1054632-001
PAS'GHETTIS L.L.C.
019-4767218-008
HARRIS NATIONAL ASSOCIATION
 
051-1054670-001
AMERICA APONTE & ASSOC. CORP.
019-4767219-001
CORFU TASTY GYROS INC
 
051-1054672-001
MAXTEC INC.
019-4767219-002
CORFU TASTY GYROS INC
 
051-1054690-001
SPRINGS CREATIVE PRODUCTS GROUP, LLC
019-4767221-001
LA HISPAMEX FOOD PRODUCTS INC
 
051-1054697-001
FARMACIA LA NUEVA ESTRELLA INC.
019-4767225-001
BURKE INC
 
051-1054699-001
VALLEY DE LUXE CLEANERS & INTERIORS INC.
019-4767226-001
HOME REAL ESTATE INC
 
051-1054746-001
WEBSPEEDWAY LLC
019-4767228-001
DYE DAVID
 
051-1054754-004
F.E. MORAN, INC., ALARM & MONITORING SER
019-4767230-001
WILLIAMS & DEAN ASSOCIATED
 
051-1054770-001
MICHAEL TASSE
019-4767231-001
XSYS PRINT SOLUTIONS INKS LLC
 
051-1054778-001
TEAM/MAX SERVICES INC.
019-4767232-001
BROWNSTEIN GROUP THE
 
051-1054860-001
CENTRO RADIOLOGICO ROLON INC.
019-4767235-001
QUEEN CITY PHYSICIANS
 
051-1054916-001
RMJ LABORATORIES, INC
019-4767236-001
LLANERCH FIRE COMPANY
 
051-1054931-001
BLACKWELL ENTERPRISES INC.
019-4767237-001
TRI STATE ADMINISTRATORS INC
 
051-1054958-001
AEON TECHNOLOGIES LTD
019-4767238-001
L A B QUALITY MACHINING INC
 
051-1054964-001
CORNERSTONE REALTY GROUP LLC
019-4767242-001
FOREIGN SOURCE LTD
 
051-1054988-003
VMS CONSTRUCTION COMPANY
019-4767243-001
NORTHGATE PARK RETIREMENT
 
051-1055015-001
QUAD CITY TOWING INC
019-4767244-001
WLFI TV INC
 
051-1063770-001
PHYSICIAN EXECUTIVE BUSINESS CORP.
019-4767245-001
JESTER A R CO
 
051-1063872-001
HOYT LIVERY INC
019-4767249-001
SUPERIOR WALLS SOUTH JERSEY
 
051-1063872-002
HOYT LIVERY INC
019-4767250-002
STECKER BROTHERS HOLDING INC
 
051-1063872-007
HOYT LIVERY INC
019-4767251-001
ELLIOTT JAMES G CO A
 
051-1063878-001
CABLE UNLIMITED INC
019-4767252-001
VICTORVILLE FIRST ASSEMBLY OF
 
051-1063883-001
FRANK RAMIREZ BERENGUER
019-4767253-002
SURF STYLE RETAIL MANAGEMENT
 
051-1064622-001
CAGUAS BODY PARTS INC.
019-4767255-001
NEW YORK CARES INC
 
051-1066355-008
UNLIMITED CARRIER, INC.
019-4767256-001
EXACT SOFTWARE NORTH AMERICA
 
051-1066568-004
ACCESS TRANSPORT SERVICES HOLDING INC.
019-4767257-001
SPA JAPANIKA INC
 
051-1066691-002
VALLEY PETROLEUM SERVICES LLC
019-4767258-001
BARNES PAPER COMPANY INC
 
051-1066849-002
PROCARE MOBILE RESPONSE LLC
019-4767259-001
CMA MORTGAGE INC
 
051-1066851-002
BIG DADDY DRAYAGE INC
019-4767261-001
PRIMARY CARE ASSOCIATES PC
 
051-1066882-001
BAHIA BEACH RESORT LLC
019-4767266-001
UNITED ADVERTISING
 
051-1066884-003
BAHIA BEACH RESORT LLC
019-4767268-001
GALLEHER INC
 
051-1078207-002
A. BROOKS ROOFING INC.
019-4767269-001
KEYSTONE BROS INC
 
051-1078704-001
HG FOOD LLC


 
Exhibit L-396

--------------------------------------------------------------------------------

 


019-4767272-004
SIVALLS INC
 
051-1078886-001
HI-LITE MARKINGS INC.
019-4767278-001
POLI GROUP INTL INC
 
051-1079071-001
TR BECK LTD
019-4767279-001
GUZMAN MICHAEL J
 
051-1080014-001
A&B CUSTOM FINISHERS, INC.
019-4767280-001
JOHN PROSOCK MACHINE INC
 
051-1080390-001
HOME2OFFICE COMPUTING SOLUTIONS, INC
019-4767280-002
JOHN PROSOCK MACHINE INC
 
051-1080901-002
CONNECTRIA CORPORATION
019-4767282-001
ABRAHAM BORDA & CO PC
 
051-1080936-001
COLONADE WEST PARTNERS, LTD
019-4767285-001
CREATIVE INSURANCE SERVICES IN
 
051-1081180-901
BOND-WOLFE ARCHITECTS, INC
019-4767287-001
ED GRACE CO INC
 
051-1081332-001
BUSINESS INFORMATION SYSTEMS CONSULTING
019-4767288-001
NEWMAN BURTON PC
 
051-1081342-001
INFORMATION STRATEGY DESIGN INC.
019-4767289-001
DUNLOP SPORTS GROUP AMERICAS
 
051-1081372-001
ADRIATIC PLUMBING & HEATING CORP.
019-4767290-002
TOYOTA BOSHOKU AMERICA, INC.
 
051-1082020-001
FARMER, M.W. CO.
019-4767294-003
AUR GROUP FINANCIAL CREDIT
 
051-1082047-001
J&R TOWING, RECOVERY & REPAIRS, INC.
019-4767295-001
MIDWEST ENVIRONMENTAL SERVICES
 
051-1082071-001
XS CONSULTING GROUP, LTD.
019-4767297-001
SOUTH JERSEY PERINATAL CORP
 
051-1082321-001
BOWWAVE PARTNERS INC.
019-4767301-001
CLASSIC SIGNS INC
 
051-1082340-001
ITEAM TECHNOLOGY ASSOCIATES LLC
019-4767304-001
COMMITTEE TO PROTECT
 
051-1082350-002
ALLIED FIRE AND SAFETY EQUIPMENT COMPANY
019-4767305-001
RESS ANDREW F
 
051-1082352-001
NGCM INC.
019-4767308-001
R C MADISON CORP
 
051-1082384-001
TERRA CARE L.L.C.
019-4767313-001
PROVIDENCE SERVICE CORPORATION
 
051-1082437-001
ACE TOWING INC.
019-4767315-001
WE GEORGE STREET LLC
 
051-1082446-001
MERIT SERVICE LLC
019-4767316-001
ARTISTIC MARBLE & GRANITE
 
051-1082464-001
BROTHERS VENDING CO. INC.
019-4767317-001
ISARDGREENBERG COMPANY
 
051-1082465-001
PONCE SCHOOL OF MEDICINE FOUNDATION INC.
019-4767318-001
XPRESS FREIGHT SERVICES INC
 
051-1082467-001
INTERSTATE MOVING AND STORAGE INC.
019-4767319-001
THE MRI DIAGNOSTIC CENTER
 
051-1082468-001
ROY SPITTLE ASSOCIATES INC.
019-4767319-002
THE MRI DIAGNOSTIC CENTER
 
051-1082469-001
MARINE TERMINAL SERVICES INC.
019-4767320-001
TOWERS MOTOR PARTS CORP OF
 
051-1082471-001
UNESCAR INC.
019-4767321-001
NORTHEAST RETIREMENT SERVICES
 
051-1082493-001
COLONIAL SYSTEMS INC.
019-4767325-001
FIRST COUNTY FEDERAL CREDIT
 
051-1082495-001
DIAMOND TRUCK LEASING CORP
019-4767326-001
BANK OF VENICE THE
 
051-1082520-001
MCKEON & MCKEON INC
019-4767326-002
BANK OF VENICE THE
 
051-1082526-001
A TO Z INFORMATION SERVICES, LLC
019-4767326-003
BANK OF VENICE THE
 
051-1082548-001
EXCEL PETROLEUM TRANSPORT INC.
019-4767329-001
SUPERIOR READY MIX CONCRETE LP
 
051-1082631-001
VOIP LOGIC LLC
019-4767329-002
SUPERIOR READY MIX CONCRETE LP
 
051-1082644-001
RELIABLE FIRE PROTECTION, INC.
019-4767329-003
SUPERIOR READY MIX CONCRETE LP
 
051-1082645-001
ESSEX WINNELSON CO.
019-4767329-004
SUPERIOR READY MIX CONCRETE LP
 
051-1082684-001
PORTLAND PACIFIC SOLUTIONS INC.
019-4767329-005
SUPERIOR READY MIX CONCRETE LP
 
051-1082691-001
JERRIC CORP
019-4767329-006
SUPERIOR READY MIX CONCRETE LP
 
051-1087385-001
BARBARY COAST FUEL CORP.
019-4767329-007
SUPERIOR READY MIX CONCRETE LP
 
051-1087396-001
APEX MATERIAL HANDLING CORPORATION
019-4767329-008
SUPERIOR READY MIX CONCRETE LP
 
051-1087407-001
PADGETT & SONS AUTO SALES INC.
019-4767329-009
SUPERIOR READY MIX CONCRETE LP
 
051-1087419-001
COMPUTER TECHNOLOGIES GROUP INC.
019-4767329-010
SUPERIOR READY MIX CONCRETE LP
 
051-1087423-001
HERITAGE PLUMBING SERVICE, INC.
019-4767329-011
SUPERIOR READY MIX CONCRETE LP
 
051-1087429-001
3-CUBED INC.
019-4767329-012
SUPERIOR READY MIX CONCRETE LP
 
051-1087434-001
NORTHEAST PLUMBING AND HEATING INC.
019-4767329-013
SUPERIOR READY MIX CONCRETE LP
 
051-1087444-001
WORLDWIDE COMPUTER SOLUTIONS INC.
019-4767329-014
SUPERIOR READY MIX CONCRETE LP
 
051-1087446-001
HARWICH PORT HEATING & COOLING INC.
019-4767329-015
SUPERIOR READY MIX CONCRETE LP
 
051-1087455-001
AUTOMATED DATA STORAGE INC.
019-4767329-016
SUPERIOR READY MIX CONCRETE LP
 
051-1087481-001
RISC NETWORKS INC.
019-4767329-017
SUPERIOR READY MIX CONCRETE LP
 
051-1087491-001
CTI WHOLESALE SERVICES LLC
019-4767329-018
SUPERIOR READY MIX CONCRETE LP
 
051-1087492-001
DELTA SYSTEMS AND SOLUTIONS LIMITED
019-4767329-019
SUPERIOR READY MIX CONCRETE LP
 
051-1087508-001
THIRD WAVE TECHNOLOGY SERVICES INC.
019-4767332-001
CONSOLIDATED ENGINEERS INC
 
051-1087512-001
RCA ELECTRICAL CONTRACTORS INC.
019-4767334-001
STOLLER WHOLESALE WINE &
 
051-1087556-001
BECK AND ASSOCIATES NETWORK SOLUTIONS, I
019-4767335-001
GALLOWAY APPRAISAL LLC
 
051-1087571-001
AERTIGHT SYSTEMS INC
019-4767336-001
BENJAMIN MOORE & CO
 
051-1087572-001
TECHGUIDES INC
019-4767338-004
LEGAL ASSISTANCE FOUNDATION
 
051-1087590-901
BRIDON REALTY CO., LLC
019-4767339-001
DREAM STREET GRAPHICS INC
 
051-1087694-001
ENVIRONMENTAL TESTING & BALANCING, INC.


 
Exhibit L-397

--------------------------------------------------------------------------------

 


019-4767348-001
WHITE JAMES D JR ATTORNEY
 
051-1087768-002
KUNA MEAT COMPANY, INC.
019-4767357-001
IBERDROLA RENEWABLE ENERGIES USA LTD
 
051-1089253-002
GRASSHELPER LAWN CARE, INC.
019-4767359-001
FLAT OUT INC
 
051-1091781-002
MCENANY ROOFING, INC.
019-4767360-001
ONE SOURCE AUTO PARTS INC
 
051-1092593-002
THE NORTH-EASTERN PENNSYLVANIA TELEPHONE
019-4767361-001
SOMERSET RIDGE CENTER
 
051-1092865-002
GT TRANSPORT INCORPORATED
019-4767361-002
SOMERSET RIDGE CENTER
 
051-1098196-001
ISHERWOOD ENTERPRISES INC
019-4767362-001
GIBSON COUNTY UTILITY DISTRICT
 
051-1098496-001
COMPUTER SOLUTIONS ENGINEERING, INC.
019-4767363-001
PIONEER AUTOMOTIVE
 
051-1098598-001
ADAN TECHNOLOGIES, INC.
019-4767366-001
Kiewit Construction Co
 
051-1099217-001
AUTOMOTIVE SERVICE INC
019-4767368-001
SOKOL BEHOT & FIORENZO
 
051-1099276-001
FOWLER'S EXPRESS, INC.
019-4767369-001
MARICOPA COUNTY COMMUNITY
 
051-1099343-001
A & L BUILDING MATERIALS AND RENTALS, IN
019-4767369-002
MARICOPA COUNTY COMMUNITY
 
051-1099345-001
BREWER & COMPANY OF WEST VIRGINIA, INC.
019-4767370-001
BLUE PLATE CATERING LTD
 
051-1099355-001
SUPERIOR HEATING & COOLING MANAGEMENT IN
019-4767371-001
PRESTIGE DISPLAY & PACKAGING
 
051-1099367-001
ALLEN TRANSFER & STORAGE COMPANY
019-4767372-001
HENRY CROWN & COMPANY
 
051-1107634-002
MULLEN PUBLICATIONS, INC.
019-4767375-001
OMNIVEST REALTY INC
 
051-1134125-901
REW INVESTMENTS, INC.
019-4767377-001
FAIRWAY PLAINVIEW LLC
 
051-1184188-001
NATHAN L. POWELL
019-4767377-002
FAIRWAY PLAINVIEW LLC
 
051-1184221-001
ALLIED TUBE & CONDUIT CORPORATION
019-4767382-001
JAMES N REYER PA AND LES H
 
051-1214350-001
RITE LOOM CARPET CO.
019-4767386-001
FIRST NATIONAL BANK & TRUST
 
051-1234143-002
DELTA STAR INC.
019-4767388-001
SJN INVESTMENTS LIMITED
 
051-1234396-003
VOGL BROTHERS PARTNERS
019-4767390-001
DOUGLAS REED & ASSOCIATES LLC
 
051-1244399-001
EDWIN DALE HASTINGS
019-4767391-001
CHAPEL ELECTRIC CO LLC
 
051-1244412-001
PERRY WONG DDS
019-4767394-001
PERFECT CLIMATE THE
 
051-1244427-002
WHITTEN LANDSCAPING, INCORPORATED
019-4767395-001
JOHN R TRUCKING CO INC
 
051-1254446-009
WESTERN RESERVE TRADING, INC.
019-4767396-001
ECKERT FIRE PROTECTION SYSTEMS
 
051-1254452-001
CHRISTOPHER R. JESTICE
019-4767397-001
ROADRUNNER DAWES FREIGHT
 
051-1254459-001
PLAN-IT RECYCLING & TRANSFER, INC.
019-4767398-001
SIZEWISE RENTAL LLC
 
051-1264492-001
ORCHARD MARKETS, INC.
019-4767399-001
HOME CARE PHARMACY INC
 
051-1264494-001
JENNINGS TRANSPORTATION, INC.
019-4767401-001
KATHAN MANUFACTURING CO INC
 
051-1274521-001
ALMIC INC
019-4767402-001
CAVALIER CHEMICAL CO INC
 
051-1278587-001
MILLER BROTHERS MANUFACTURING COMPANY IN
019-4767403-001
BOYD TAMNEY CROSS INC
 
051-1304569-001
BOLAND TIRE INC.
019-4767405-001
SYSTEM SALES CORP
 
051-1320541-001
Paragon Furniture Management, Inc.
019-4767409-001
ANTIOCH MISSIONARY BAPTIST
 
051-1334697-001
BUSINESS & TECHNOLOGY CENTER MGMT,LLC
019-4767413-001
PRUDENTIAL REAL ESTATE
 
051-1344702-001
COMMUNITY MEDICINE FOUNDATION, INC.
019-4767417-001
FIRST CHRISTIAN REFORMED
 
051-1356236-001
ALSTEDE FARMS LLC
019-4767421-001
QUALITY LUMBER & BUILDING
 
051-1364751-001
GUNTHERS LOGISTICS, LLC
019-4767422-001
HABEGGER CORPORATION
 
051-1368841-001
TECTURA CORPORATION
019-4767422-002
HABEGGER CORPORATION
 
051-1374786-002
WILLIAM M. KNIGHT JR.
019-4767423-001
ASPEN VETERINARY RESOURCES LTD
 
051-1374791-001
KREIL & ROCHEFORT, PLLC
019-4767426-001
RBF ACQUISITION CORP
 
051-1384833-001
GEM SUPPLY COMPANY
019-4767428-001
ANDREINI H J JR MD
 
051-1404915-001
HVF, INC
019-4767434-001
WESTLAND ASSOC
 
051-1464845-901
The Blue Ridge Foundation, Inc.
019-4767436-001
COMMUNITY REINVESTMENT
 
051-1473223-001
MICHAEL YEAGER
019-4767438-001
CENTRAL MASS REGIONAL PLANNING
 
051-1505123-001
PAUL B. MOORE
019-4767439-001
HOME LIVING SERVICES INC
 
051-1515127-001
MICHAEL L. HOOD
019-4767440-001
DODSON JAMES C MD
 
051-1521887-001
SOUTHWESTERN MEDICAL CENTERS INC.
019-4767442-001
CAMBRIDGE ELLIS SCHOOL INC
 
051-1525162-001
CONNIE GRITTON DBA. GRITTON GRAPHICS
019-4767444-001
TORAH ACADEMY FOR GIRLS
 
051-1525167-001
JERRY LEE LILLY
019-4767448-001
BRICKELL PERSONNEL CONSULTANTS
 
051-1535210-001
FRANCISCO REYES
019-4767451-001
BYRNE & SON IRRIGATION
 
051-1595293-001
ROBERT JORDAN
019-4767453-001
ROBBINSTON GRADE SCHOOL
 
051-1595311-001
CALVARY CHAPEL OF NEWPORT NEWS
019-4767455-002
ADIRONACK MEDICAL BILLING
 
051-1605517-001
VALLEY EQUIPMENT L.L.C.
019-4767456-001
TRUMAN ZACHARY B DMD
 
051-1615347-001
LEMONT EXPRESS CAR WASH, L.L.C.
019-4767457-001
RC OUTLET USA LLC
 
051-1625381-001
BLINDS & DESIGNS, LLC


 
Exhibit L-398

--------------------------------------------------------------------------------

 


019-4767460-001
VALLEY LODGING LLC
 
051-1635413-001
PHILMORE ASSOCIATES, INC.
019-4767462-001
SPECIALTY RENTAL TOOLS &
 
051-1645427-901
ROBERT PAWLOWSKI
019-4767464-001
NEXITY BANK
 
051-1645431-001
ARROWOOD DEVELOPMENT, LLC
019-4767467-001
MERITOR WABCO VEHICLE CONTROL
 
051-1645434-001
VICTOR L. COOLIDGE
019-4767468-001
SILVERBELL NURSERY INC
 
051-1672170-001
CHAPMAN INDUSTRIES INC
019-4767469-001
AMLI MANAGEMENT COMPANY
 
051-1685461-001
PRO BARK, INC.
019-4767470-001
PRINCETON THEOLOGICAL SEMINARY
 
051-1691626-001
AZTECH RENTALS OF SAN ANTONIO, INC.
019-4767471-001
REGIONAL HEMATOLOGY & ONCOLOGY
 
051-1705496-001
SCOTT E HOLLENBACH
019-4767472-001
BURRILLVILLE NURSING HOME
 
051-1722351-015
NORDSTROM INC
019-4767473-001
NEW ENGLAND ANIMAL CARE INC
 
051-1735540-001
TLC CHRISTIAN ACADEMY, LLC
019-4767474-001
GRENN GORDON PA
 
051-1765582-001
LAURA PRIOLO
019-4767481-001
U S UNI ELECTRONICS
 
051-1765583-001
BAR-WAY FARM, INC.
019-4767482-001
GROOV PIN CORPORATION
 
051-1775584-001
STEPHEN HUBBARD
019-4767483-001
CARE ADVANCE SPIRAL CARE
 
051-1790250-001
JB DENTAL, P.C.
019-4767485-001
BALLARD SPAHR ANDREWS INGERSOL
 
051-1805585-002
ZACHARY A FORKAL
019-4767485-002
BALLARD SPAHR ANDREWS INGERSOL
 
051-1814172-002
REAL MEX FOODS, INC.
019-4767486-001
LEMIEUX PAUL
 
051-1816150-001
NUOVA VITA, INC.
019-4767487-001
NAULTS HONDA POWERHOUSE
 
051-1845618-001
GULFTEX VENDING & COFFEE SERVICE INC.
019-4767488-001
MID KANSAS TOOL & ELECTRIC INC
 
051-1864050-001
YEA LAUNDROMAT, INC.
019-4767490-002
BURRTEC WASTE INDUSTRIES INC
 
051-1872580-001
HEALTH IMAGING SERVICES, LLC
019-4767490-003
BURRTEC WASTE INDUSTRIES INC
 
051-1875650-001
ROBERT A. NOLL
019-4767490-004
BURRTEC WASTE INDUSTRIES INC
 
051-1875653-001
160 PETROLEUM, L L C
019-4767493-001
FAMILY CARE CENTER OF INDIANA
 
051-1890050-001
MAPLE EYE AND LASER OPHTHALMOLOGY, P.C.
019-4767493-002
FAMILY CARE CENTER OF INDIANA
 
051-1895686-001
SPEC WHEELS OF AMERICA, INC.
019-4767493-003
FAMILY CARE CENTER OF INDIANA
 
051-1936351-001
ANN ARBOR MARKET, LLC
019-4767496-001
RESOURCES CONNECTION INC
 
051-1942951-001
MAHER NASSER, MD
019-4767500-001
CORTIVA INSTITUTE FLORIDA LLC
 
051-1960151-001
JASON WEBB, OD, PC
019-4767501-001
STEWART PROPERTY MANAGEMENT
 
051-1976151-001
DUMAR/HUNTSON PAVING, INC.
019-4767507-001
CROSS CREEK TELEVISION
 
051-1976651-001
ARLAND STEPHENS
019-4767508-001
SOUTHMARK PROPERTIES LLC
 
051-1982751-001
BRONX COUNTY RECYCLING, LLC
019-4767510-001
PANHANDLE TIRE AND RUBBER
 
051-1995451-001
MURRAY H. JOHNSON, OD
019-4767511-001
WORKFLOW ONE
 
051-2007751-001
HI GOLF MANAGEMENT, LLC
019-4767512-001
DMD PUBLICATIONS INC
 
051-2008028-001
ROD SHERRELL
019-4767513-004
ST PETERSBURG JET CENTER LLC
 
051-2020075-002
CORE DEVELOPMENT CORPORATION
019-4767515-001
LIPSCOMB JOHNSON SLEISTER
 
051-2022651-001
SYNERGY FITNESS LEVITTOWN, INC.
019-4767516-001
JAX BARGAIN PLYWOOD INC
 
051-2035805-001
DOUGLAS L STOY
019-4767517-001
AIRLINE TRAINING CENTER
 
051-2042051-001
JEWELRY CLUB, INC
019-4767519-001
MANDELL MENKES LLC
 
051-2047851-001
BRYLAW FIRM INC
019-4767522-001
CARA DONNA PROVISION CO INC
 
051-2056651-001
SERVIENTREGA INTERNATIONAL, INC.
019-4767529-001
HEALTHFIELD INC
 
051-2063051-001
PIPPAS, INC.
019-4767529-002
HEALTHFIELD INC
 
051-2065251-001
SUBURBAN TOWING AND RECOVERY, INCORPORAT
019-4767530-001
DOLVIN JOHN T DR
 
051-2066651-001
UDI'S GRANOLA, LLC
019-4767531-001
PARCLETE PRESS INC
 
051-2076927-001
IDENTIPAK INC
019-4767537-001
NEW CASA DE AMIGAS
 
051-2089451-001
BOYS & GIRLS CLUB OF CENTRAL ARIZONA
019-4767538-001
FIRST CHOICE MEDICAL PLLC
 
051-2104671-002
KRAFT MOBILE VETERINARY CLINIC LLC
019-4767541-001
J G FINNERAN ASSOCIATES
 
051-2105872-001
PAUL A. HARRISON
019-4767542-001
C M I INDUSTRIES INC
 
051-2105873-001
BEECHNUT FARMS PARTNERSHIP
019-4767543-002
PRINTING PARTNERS INC
 
051-2105873-002
BEECHNUT FARMS PARTNERSHIP
019-4767543-003
PRINTING PARTNERS INC
 
051-2111451-001
R.W. TAYLOR, INC.
019-4767544-001
VAIL CLINIC
 
051-2135874-001
TIMOTHY GREEN
019-4767545-002
AVALON MEDICAL CENTER PC
 
051-2145886-002
SHANE BETZ
019-4767545-003
AVALON MEDICAL CENTER PC
 
051-2145889-001
EUGENE GERARDI JR
019-4767546-002
PROLIANCE INTERNATIONAL INC
 
051-2155905-001
ALEX R HALAYKO
019-4767547-001
PROSPER INC
 
051-2155906-001
Larry Linehan
019-4767547-002
PROSPER INC
 
051-2160652-002
3WA ENTERPRISES, LLC
019-4767549-001
LUMBER PRODUCTS
 
051-2171152-001
COMMUNICATIONS OF FORT SMITH, L.L.C.
019-4767550-001
EMERGENCY CARE HELP
 
051-2172752-001
LAKEWAY EYE CENTER, P.C.
019-4767556-001
OAK TRUST AND SAVINGS BANK
 
051-2174752-002
HI-TEK RATIONS, INC.


 
Exhibit L-399

--------------------------------------------------------------------------------

 


019-4767559-001
S AND A COMPUTER SERVICES INC
 
051-2174752-003
HI-TEK RATIONS, INC.
019-4767560-001
C H ROBINSON COMPANY INC
 
051-2175933-001
A. MONTONE CONSTRUCTION, INC.
019-4767560-002
C H ROBINSON COMPANY INC
 
051-2177752-001
THE KATHLEEN ANDERSON COMPREHENSIVE WORK
019-4767561-001
HOLLAND RON
 
051-2185452-001
LAW OFFICES OF FRANCISCO M. TRONCOSO, C.
019-4767562-001
OYSTER GARY D DDS INC
 
051-2191952-001
PRECISION URODYNAMICS LLC
019-4767563-001
FOUR PAWS INC
 
051-2194752-001
MARK A GILLISPIE, O.D., INC.
019-4767564-001
EDWARDS AND KELCEY INC
 
051-2195962-001
DWIGHT BRISTOWE
019-4767566-001
DODDS MONUMENTS INC
 
051-2212924-001
NEW RIVER HEALTH ASSOCIATION, INC.
019-4767567-001
PEDIATRIC ASSOCIATES PC
 
051-2215995-001
ALLIANCE RECYCLING & WASTE INC
019-4767568-001
R J OCONNELL & ASSOC INC
 
051-2216003-001
ENDOCRINE ASSOCIATES OF FLORIDA PA
019-4767569-001
NAZARENE CHURCH
 
051-2216252-001
MACLAND, INC.
019-4767572-001
AGRI DYNAMICS INC
 
051-2229052-001
JOANNE KATTINE
019-4767573-001
CHEVROLET 21 INC
 
051-2232352-001
LAURIE A. RUNNERSTROM, OD
019-4767575-001
TEKSYSTEMS INC
 
051-2236037-001
GOLF FLAGSTICK ADVERTISING, LLC
019-4767577-001
OLDCASTLE INC
 
051-2266652-001
MATHIS AND DONHEISER P.C.
019-4767577-002
OLDCASTLE INC
 
051-2273152-001
LEROY A FINKEN
019-4767578-001
RENTACRATE INC
 
051-2276061-001
TURNING POINT OF SOUTH CAROLINA, INC. TH
019-4767580-001
COUCHOT HOGENKAMP & SEVING INC
 
051-2276073-001
MOORE, BOGUSZ & ASSOCIATES INSURANCE, IN
019-4767582-001
ROSE TRANSPORTATION INC
 
051-2276095-002
AARON A HERSHBERGER
019-4767584-003
CUSTOMIZED DISTRIBUTION
 
051-2283852-001
PLATINUM FOAM & COATINGS, LLC
019-4767585-001
EDWARDS & COHEN PA
 
051-2285852-001
SEYMOUR DAIRY PRODUCTS, INC
019-4767586-003
DOUGHERTY COUNTY SCHOOL SYSTEM
 
051-2296080-001
EMERALD LIGHT PICTURES, INC.
019-4767589-001
GLO AUTO SUPPLY INC
 
051-2296147-001
LARRY M IMES
019-4767590-002
CEMEX CEMENT INC
 
051-2296162-002
DOUBLE N EQUIPMENT RENTAL CORP.
019-4767593-001
ALL STAR HEATING & COOLING INC
 
051-2296181-003
HAMPSHIRE VETERINARY HOSPITAL, INC.
019-4767597-001
OFFICE RELIEF INC
 
051-2296202-001
MFB, INC.
019-4767603-001
ASP POOL & SPA CO LLC
 
051-2296249-001
GROSSNICKLE FARMS, INC.
019-4767604-001
NORTHERN LUCAS MACHINE INC
 
051-2296348-001
FREDRICK AND MICHELLE PIKE
019-4767606-001
SHOES FOR CREWS LLC
 
051-2296752-001
DRUMBEATERS OF AMERICA INC
019-4767607-001
PIONEER GROUP INC
 
051-2305252-001
INTERNATIONAL SHOPPES,INC.
019-4767609-001
PARTNERS & ASSOCIATES INC
 
051-2316452-003
NORTH GEORGIA TEXTILE SUPPLY CO.
019-4767610-002
GENEVA CHERVENIC REALTY INC
 
051-2320552-001
GATEWAY COMMUNITY SERVICES, INC.
019-4767615-001
MIDLAND CENTER FOR THE ARTS
 
051-2321532-001
RICKY W. TUCKER
019-4767616-001
GRUNDFOS CBS INC
 
051-2331352-001
FRIENDSHIP BAPTIST CHURCH
019-4767616-002
GRUNDFOS CBS INC
 
051-2333252-002
AVISENA, INC.
019-4767619-001
YOUNG MENS CHRISTIAN
 
051-2343743-001
OPTICAL OUTLET, INC.
019-4767620-001
ROSENTHAL MONHAIT GODDESS PA
 
051-2358352-001
HAIDAR'S SERVICE, INC.
019-4767621-001
NEOPOST INC
 
051-2368875-001
ARC FREEDOM SQUARE LLC
019-4767621-002
NEOPOST INC
 
051-2369452-001
SCHUYLER MICHAEL ENTERPRISES, INC
019-4767623-001
J R PREWITT & ASSOCIATES INC
 
051-2370252-001
THINK AGENCY INC
019-4767625-001
FLORIDA OUTLETS OF ORANGE PARK
 
051-2378552-001
ST. BARNABAS EPISCOPAL CHURCH
019-4767626-001
ERIC DAVIS DDS PLLC
 
051-2390234-001
S R RESTAURANT CORP.
019-4767628-001
BLAKE BROS INTERNATIONAL INC
 
051-2391552-001
STEVEN HOUSTON
019-4767629-001
CREATIVE CORNER CHILD CARE INC
 
051-2402052-001
A.J. & SON CONSTRUCTION CORP
019-4767631-001
LOOKING GLASS VIDEO INC
 
051-2414752-001
FIELD & STREAM SPORTS INC
019-4767632-001
SUN CITY ANIMAL HOSPITAL LTD
 
051-2426515-001
NATIONAL SCIENTIFIC COMPANY
019-4767633-002
NORTHERN PLANT SERVICES LLC
 
051-2431252-002
CORVALLIS FITNESS CENTER, INCORPORATED
019-4767635-001
EM PROPERTIES LTD
 
051-2433652-001
STONY CREEK SERVICES, LLC
019-4767638-001
TRIAD MANUFACTURING INC
 
051-2439252-001
THOMAS CORCORAN
019-4767638-003
TRIAD MANUFACTURING INC
 
051-2456576-002
AMERICAN RECYCLING AND SANITATION INC.
019-4767638-004
TRIAD MANUFACTURING INC
 
051-2468152-002
ATKINSON FARMS, INC.
019-4767641-001
OBRIEN JOHN JR ATTORNEY AT LAW
 
051-2469275-001
COUNTRY AYRE FARMS, LLC
019-4767644-001
TAMPA BAY ENDOSCOPY CENTER
 
051-2469852-001
ALL SAINTS EPISCOPAL CHURCH
019-4767645-001
GUTIERREZ VICTOR A MD
 
051-2482252-001
WHITE MOUNTAIN FUELS EQUIPMENT, INC.
019-4767648-001
MARITAR CARGO SERVICE CORP
 
051-2496627-003
CROWN HAULERS, INC.


 
Exhibit L-400

--------------------------------------------------------------------------------

 


019-4767649-001
UNITED GRINDING TECHNOLOGIES
 
051-2522297-001
DUSTIN COLLIER
019-4767653-001
JENNIE M MELHAM MEMORIAL
 
051-2527146-001
PERFECT PARTNERS INC.
019-4767659-001
CHAPPELL PEGGY DDS
 
051-2528953-001
F & L CONSTRUCTION, INC
019-4767661-001
CLASSIC CHEVROLET INC
 
051-2537375-001
DENNARD R HILL
019-4767664-001
IMMEDICENTER
 
051-2537488-001
J J FARMS, A PARTNERSHIP
019-4767665-001
IMMEDICENTER
 
051-2565148-001
BETHANY 30 MIN PHOTO INC.
019-4767666-001
FITNESS ONE INC
 
051-2577663-001
MATTHEW W AND COLLEEN LUKE
019-4767667-001
FIDELITY NATIONAL INFORMATION
 
051-2584453-001
BEAUFORT ENGINE LEASING, INC.
019-4767673-001
SOURCE ONE FINANCIAL CORP
 
051-2618552-003
DUCK CREEK TECHNOLOGIES, INC.
019-4767678-001
NATIONAL SENIOR INSURANCE INC
 
051-2619043-001
TOWN & COUNTRY MOTORS, INC.
019-4767679-001
DALE CONSTRUCTION CO INC
 
051-2647737-003
J&P FLASH, INC.
019-4767680-001
D B DISTRIBUTING INC
 
051-2657784-002
GYL LAS VEGAS, LLC
019-4767683-002
TPH ACQUISITION LLLP
 
051-2657891-001
IGLESIA LA FAMILIA CRISTIANA CORP.
019-4767683-004
TPH ACQUISITION LLLP
 
051-2657906-002
PSA FINANCIAL, INC.
019-4767684-001
HAMPTON INN
 
051-2658066-001
HOOVER, ED CONSTRUCTION, LLC
019-4767688-001
RETINA ASSOCIATES SW PC
 
051-2658853-004
SUPERLON PLASTICS CO., INC.
019-4767689-001
MAGNUM COLLISION REPAIR
 
051-2669270-001
STERLING MANAGEMENT LTD INC
019-4767690-001
ARCHSTONE SMITH OPERATING
 
051-2672575-001
TRC ENVIRONMENTAL CORPORATION
019-4767691-001
WETHERSFIELD TOWN OF
 
051-2695253-003
COASTAL RECYCLING, INC.
019-4767691-002
WETHERSFIELD TOWN OF
 
051-2715804-001
HAGERICH ENTERPRISES, LLC
019-4767692-001
HAIR & SKIN STUDIO
 
051-2720956-001
CHIMNEY POINT FARM LP
019-4767693-001
DHL GLOBAL FORWARDING INC
 
051-2722412-001
RIVER CITY FORD INC.
019-4767693-002
DHL GLOBAL FORWARDING INC
 
051-2743353-002
J. K. ENTERPRISES, INC.
019-4767693-003
DHL GLOBAL FORWARDING INC
 
051-2748801-001
BRODY O'CONNOR AND O'CONNOR, ESQS.
019-4767693-004
DHL GLOBAL FORWARDING INC
 
051-2770453-003
LANE MANAGEMENT, LLC
019-4767693-007
DHL GLOBAL FORWARDING INC
 
051-2770453-005
LSI LA 710 PEACHTREE LP
019-4767694-002
XRT EXPRESS REEFER TRANSPORT
 
051-2785811-001
DETROIT MEDICAL CENTER
019-4767698-001
G & S MAINTENANCE INC
 
051-2788478-001
SLY FOX BREWING COMPANY, INC.
019-4767705-001
VAN HORN CARPET SERVICE INC
 
051-2790096-001
UNIDINE, INCORPORATION
019-4767707-001
HI TECH PLASTICS INC
 
051-2798353-002
ENTERPRISE TECHNOLOGY ALLIANCE, INC.
019-4767708-001
LARCHMONT NURSURIES INC
 
051-2798353-003
ENTERPRISE TECHNOLOGY ALLIANCE, INC.
019-4767711-001
BANKS MIKE AGENCY
 
051-2808682-001
ELECTRIC FUEL BATTERY CORPORATION
019-4767712-001
S ATLANTIC CONF ASSOC OF 7TH
 
051-2837253-002
SUNWEST BEHAVIORAL HEALTH ORGANIZATION L
019-4767715-001
HOPE REFORMED CHURCH
 
051-2858453-001
GEORGIA HOUSE RESTAURANT, INC.
019-4767716-001
LAB VOLT SYSTEMS INC
 
051-2863253-004
INFINIA CORPORATION
019-4767717-001
SHORE ORTHOPEDIC GROUP LLC
 
051-2875853-001
CEC ENTERPRISES, INC
019-4767718-001
TRAPP & HARTMAN SC
 
051-2878527-001
ALL AREA PLUMBING INC
019-4767719-001
GERIATRIC SPECIALTIES OF
 
051-2881678-004
HOULTON REGIONAL HOSPITAL
019-4767720-001
CASTELL INTERLOCKS INC
 
051-2899039-001
METROPOLITAN ELECTRIC TELECOMMUNICATION
019-4767722-001
STRATEGIC SYSTEMS SOLUTIONS
 
051-2921250-001
ROWLEY READY MIX, INC.
019-4767723-001
PROGRESSIVE BUSINESS INC
 
051-2923953-001
EASTSIDE 65 TRUCK STOP LLC
019-4767725-001
PERIMETER FORD INC
 
051-2939290-001
LEWISBURG PIZZA, LLC
019-4767726-001
DISMAS CHARITIES INC
 
051-2940252-001
LATE NIGHT CAFE LLC
019-4767729-001
J SMITH LANIER & COMPANY
 
051-2953632-002
BEAUTY BASICS INC
019-4767730-001
POWERTRAIN INC
 
051-2968399-001
BERCOM INTERNATIONAL LLC
019-4767731-001
ASHBURN BANK INC
 
051-3018567-001
MICHIGAN HOMES, INC.
019-4767735-002
CPP 369 LEX LLC
 
051-3019569-002
TRANSCEND, INC.
019-4767736-001
EAST COAST IRRIGATION INC
 
051-3019569-006
TRANSCEND, INC.
019-4767737-001
ROBSTOWN FAMILY DENISTRY
 
051-3031818-002
METRO ATHLETIC MEDICINE AND FITNESS, P.C
019-4767738-001
THOMAS MICHAEL HAIR DESIGN
 
051-3040180-001
FS HAWAII, INC.
019-4767740-001
LULU TEMPLE COUNTRY CLUB INC
 
051-3059686-001
AMERICAN SHUTTERS AND BLINDS, INC.
019-4767740-002
LULU TEMPLE COUNTRY CLUB INC
 
051-3062354-002
FAGAN EQUIPMENT, INC.
019-4767741-001
TONY CORPORATION
 
051-3074293-001
ALL MOBILE VIDEO INC
019-4767755-001
ANSCO & ASSOCIATES LLC
 
051-3088746-001
M. SHANKEN COMMUNICATIONS, INC.
019-4767756-001
PRESSLEY ASSOCIATES INC
 
051-3089154-001
JAMES P. FRACKELTON, M. D., INC.
019-4767757-001
HENRY DUNN INC
 
051-3089954-001
TAD TOMPKINS AND MICHELE TOMPKINS AND SU
019-4767762-001
MILAUSKAS BRIAN R
 
051-3096054-001
KASANDAS PROPERTIES KENNESAW, LLC.


 
Exhibit L-401

--------------------------------------------------------------------------------

 


019-4767763-001
WILLIAM PITT REAL ESTATE LLC
 
051-3103154-002
ESTILL WOOD PRODUCTS, INC.
019-4767763-002
WILLIAM PITT REAL ESTATE LLC
 
051-3111135-001
LIGHT AND SOUND SPECIALTIES, INC.
019-4767763-005
WILLIAM PITT REAL ESTATE LLC
 
051-3139985-004
NATIONAL PROTECTION INDUSTRIES, INC.
019-4767766-001
UNIVERSITY OF TENNESSEE
 
051-3186054-001
BEUCHERT EXCAVATING, INC.
019-4767767-001
MARTIN BIRD ENTERPRISES INC
 
051-3191554-002
KENNETH J. VAIL
019-4767771-001
TITLEWORKS LLC
 
051-3200354-002
MYRIAD LITIGATION SOLUTIONS LLC
019-4767779-001
CHILDRENS GROUP INC THE
 
051-3203054-002
Z PIZZA
019-4767780-001
BURG SIMPSON ELDREDGE HERSH
 
051-3207954-001
CONCEPTUAL BUILDING & LANDSCAPE, LTD.
019-4767781-001
QUALITY RAIL SERVICES INC
 
051-3223240-001
CHARLES CARRIER
019-4767781-002
QUALITY RAIL SERVICES INC
 
051-3232854-001
SAMUEL SCHELL
019-4767781-003
QUALITY RAIL SERVICES INC
 
051-3240254-002
THE EAST END LANDFILL, LLC
019-4767781-004
QUALITY RAIL SERVICES INC
 
051-3243854-001
ACTION DELIVERY SERVICE INC
019-4767782-001
BUNNELL HILL DEVELOPMENT CO
 
051-3258545-001
BENCHMARK ONE, INC.
019-4767783-001
BEVERLY INDUSTRIAL SERVICES
 
051-3264154-001
SAFAS CORPORATION
019-4767784-001
PACIFICA FOUNDATION
 
051-3264354-002
STRUCTURAL SOLUTIONS, L.L.C.
019-4767785-001
NORTHWESTERN UNIVERSITY
 
051-3265791-001
H. PAUL HAILS
019-4767788-001
ENUMCLAW WELLNESS CENTER LLC
 
051-3268554-001
COAST LIGHTING, INC.
019-4767789-002
PERFECT CAKE INC THE
 
051-3272197-001
NORTHSHORE HEALTH CENTERS INC
019-4767790-001
HAINESPORT ENTERPRISES INC
 
051-3272197-002
NORTHSHORE HEALTH CENTERS INC
019-4767790-002
HAINESPORT ENTERPRISES, INC.
 
051-3274854-002
MENTAL HEALTH SERVICES - ERIE COUNTY NOR
019-4767792-001
RDC INC
 
051-3278354-002
CLASSIC III CORPORATION
019-4767807-001
TRI STATE DISTRIBUTION INC
 
051-3310598-001
ST. MARK AFRICAN METHODIST EPISCOPAL CHU
019-4767809-001
HYLAND SOFTWARE INC
 
051-3310680-001
RAYMOND HESS
019-4767810-001
HOLLY DELL SCHOOL
 
051-3310845-001
BERMUDEZ, LONGO, DIAZ-MASSO, S.E.
019-4767810-002
HOLLY DELL SCHOOL
 
051-3312454-001
STANLEY A. SZUMIGALA
019-4767811-001
GDS PUBLISHING
 
051-3317754-001
ADVANCED SOLUTIONS FOR TOMORROW, INC.
019-4767814-001
ALAMO CEMENT COMPANY II LTD
 
051-3340954-001
CHESAPEAKE FOOD WORKS INCORPORATED
019-4767816-001
OCEAN CLUB OF FLORIDA INC THE
 
051-3344854-001
LMB, INC.
019-4767818-001
GLOBAL SURGICAL CORPORATION
 
051-3374555-001
ROBERT C. DARBY & SONS
019-4767820-001
POTEET HASKELL
 
051-3380455-001
INDIA HOUSE, INC.
019-4767821-001
INTERNATIONAL VILLAGE
 
051-3410956-001
JACKSON WELDING SUPPLY COMPANY, INC.
019-4767823-001
SAILFISH CLUB OF FLORIDA INC
 
051-3411273-901
CARIBBEAN TRANSPORTATION SERVICES, INC.
019-4767823-002
SAILFISH CLUB OF FLORIDA INC
 
051-3418998-002
MINADO CO., INC.
019-4767824-001
HOWARD JOHNSON EXPRESS INN
 
051-3418998-004
MINADO CO. INC.
019-4767825-001
LITTLE SCIENTISTS LLC
 
051-3440442-001
STEINACKER-FOSTORIA, INC.
019-4767827-001
JIM HAWK TRUCK TRAILERS OF
 
051-3464155-001
SHEA GODWIN, M.D., P.S.C.
019-4767831-001
TAKE TWO INTERACTIVE SOFTWARE
 
051-3472300-001
KNOLLAS PIZZA EAST LLC
019-4767835-001
GOLD CIRCUIT ELECTRONICS
 
051-3485555-001
KING JAMES SUPERMARKET LTD.
019-4767838-001
PENTAGRAPHIX OFFSET PRINTING
 
051-3511311-002
HASTINGS DAIRY, LLC
019-4767841-001
CHEMCENTRAL GRAND RAPIDS
 
051-3511651-004
3JANE DIGITAL HOLDINGS, INC.
019-4767842-001
UMS GROUP INC
 
051-3513982-002
DULIN BROTHERS PARTNERSHIP
019-4767846-001
ORTHOPAEDICS NORTHEAST PC
 
051-3522046-001
DARYL L BEILER
019-4767847-001
QUAKER PHOTO SERVICE INC
 
051-3534955-006
THE CFS GROUP, LLC
019-4767848-001
FLEMING MICHAEL O
 
051-3545155-003
CASCADE PALLET, INC.
019-4767850-001
SHOWCASE MOTORS INC
 
051-3566285-001
MILTON D. AND MARGERY EACHUS
019-4767850-002
SHOWCASE MOTORS INC
 
051-3603155-002
COMPREHENSIVE BREAST CARE CENTER OF TEXA
019-4767850-003
SHOWCASE MOTORS INC
 
051-3605685-001
DAVID K AND CHERYL A DEAMER
019-4767852-001
SPONGE JET CORP
 
051-3611781-901
HI5 NETWORKS, INC.
019-4767853-001
HOME TELEPHONE COMPANY
 
051-3617355-001
SKM SERVICE CO., LLC
019-4767855-001
WEBSTERVILLE BAPTIST CHURCH
 
051-3618875-001
LAYMOND FUSSELL
019-4767856-001
DESERT PODIATRIC MEDICAL
 
051-3691655-001
AH EDUCATION, LLC
019-4767859-001
1800 PACK RAT
 
051-3712377-003
DOUGLAS P. SEIB
019-4767859-002
1800 PACK RAT
 
051-3712399-001
123STICKERS, INC
019-4767861-001
MARKETPLACE INVESTORS INC
 
051-3712449-001
VICKERY WHOLESALE GREENHOUSE INC
019-4767862-001
WESTERN TROPHY & SIGN SUPPLY
 
051-3716250-001
FALCONE CONSTRUCTION, LLC


 
Exhibit L-402

--------------------------------------------------------------------------------

 


019-4767863-001
ASIAN HEALTH SERVICES
 
051-3767646-001
DRUG TRANSPORT INC.
019-4767865-001
A1 RESTAURANT CLEANING &
 
051-3798255-002
BURTON LUMBER CO INC
019-4767866-001
TDC MEDICAL INC
 
051-3810955-002
MID ATLANTIC GROWERS INC
019-4767867-001
DUTTON FAMILY CARE ASSOCIATES
 
051-3812732-001
A BETTER LIFE EXPERIENCE, INC.
019-4767868-001
ADVANCED DENTAL CONCEPTS PC
 
051-3812881-002
J. KEVIN ROBBINS
019-4767869-001
DYNAMIC DENTAL ASSOCIATES
 
051-3812892-001
DEPOT OF WHEEL CORP.
019-4767870-001
ANALYSIS & DESIGN APPLICATION
 
051-3814101-001
JONATHAN CARGO, O.D., P.A.
019-4767871-001
TRINITY HOTEL INVESTORS LLC
 
051-3814101-002
JONATHAN CARGO, O.D., P.A.
019-4767872-001
BOCA KITCHENS INC
 
051-3844102-001
BERNADETTE SUSAN WOODS-MCSHANE, O.D., IN
019-4767875-001
FORESTVILLE EARLY LEARNING
 
051-3861855-001
CHRIS-LINDA, INC
019-4767881-001
CTI INCORPORATED
 
051-3866884-001
BYTES OF KNOWLEDGE INC
019-4767884-001
TEXAS ENERGY CONTROL PRODUCTS
 
051-3871104-001
ARIZONA SMILE DESIGN, P.C.
019-4767884-002
TEXAS ENERGY CONTROL PRODUCTS
 
051-3894055-001
JEFFREY HARGETT
019-4767885-001
DIVERSIFIED TOOL INC
 
051-3913004-004
BOMBARDIER MASS TRANSIT CORPORATION
019-4767886-001
R & V POSSIBILITIES INC
 
051-3969938-002
RED RIBBON BAKESHOP,INC.
019-4767889-001
RESPONSYS INC
 
051-3969973-001
LA CANTERA HOSPITALITY INC
019-4767892-001
T W METALS INC
 
051-3982656-001
KIRK A. STANLEY
019-4767893-001
BEACON ADHESIVES INC
 
051-4013276-001
ROWAN EQUIPMENT & FABRICATION, L.L.C.
019-4767895-001
LINDENHURST EYE PHYSICIANS &
 
051-4022688-001
TITUSVILLE TOTAL HEALTHCARE, L.L.C.
019-4767897-001
HEALTHY GOURMET LLC
 
051-4031444-002
WOONSOCKET SCHOOL DISTRICT 55-4
019-4767899-001
STARDUST NON PROFIT BUILDING
 
051-4050229-001
GAME LINK LLC
019-4767900-001
M ARTHUR GENSLER JR &
 
051-4058856-001
EDWARD ROSA
019-4767906-001
BEL CONNECTOR INC
 
051-4092757-002
STEPHEN C. HOFFMAN
019-4767907-001
PEDIA MANOR INC
 
051-4099657-002
DANCIE, INC.
019-4767907-002
PEDIA MANOR INC
 
051-4113600-001
CHARLES OROZCO
019-4767908-001
SESSOMS & ROGERS PA
 
051-4113623-001
SERMATECH INTERNATONAL INCORPORATED
019-4767909-001
PMAT REAL ESTATE INVESTMENTS L
 
051-4113669-001
F & T TRUCKING CO INC
019-4767910-001
HILL STREET CHILDRENS CENTER
 
051-4113721-001
HAROLD J. SEARLES, ANDREW W. SEARLES
019-4767913-001
F B WRIGHT COMPANY OF
 
051-4117357-001
ALTMAN CONTRACTING, LLC.
019-4767916-001
STONE UNLIMITED INC
 
051-4120165-002
SERMATECH INTERNATONAL INC.
019-4767920-001
GOLDEN CRESCENT REGIONAL
 
051-4121065-001
SERMATECH INTERNATONAL INC.
019-4767921-001
HOSPICE OF SOUTH TEXAS INC
 
051-4122157-001
COLERAIN FOODS, INC.
019-4767922-001
BROUSSARD GROUP INC
 
051-4134157-001
ROSS E. JOHNSON
019-4767923-001
EYE CENTER OF CENTRAL GEORGIA
 
051-4142557-001
JAMES P. DEVITA
019-4767925-001
WINDSOR REPUBLIC DOORS INC
 
051-4166223-003
SOUTHEASTERN LIBRARIES COOPERATING
019-4767930-001
NORTHWESTERN UNIVERSITY
 
051-4167758-001
RADIO DALHART INC
019-4767931-001
THOMAS EYE GROUP
 
051-4171458-001
HAINES AND COMPANY, INC.
019-4767932-001
NISSEI ASB COMPANY
 
051-4213358-001
BOUDREAUX'S CAJUN KITCHEN INC
019-4767933-001
STRATEGIC MATERIALS INC
 
051-4218118-001
APN PHYSICAL THERAPY, INC.
019-4767935-001
RISING STAR MONTESSORI SCHOOL
 
051-4231118-001
JOHN M. BEVIL, O.D. AND JOHN M. BEVIL, I
019-4767936-001
ARIZONA EDUCATION ASSOCIATION
 
051-4233358-001
MID-ATLANTIC AGRI SYSTEMS
019-4767937-001
TIPTON COMMUNITY SCHOOL
 
051-4241058-002
APEX INDUSTRIAL TECHNOLOGIES LLC
019-4767938-001
VANCE FAMILY MEDICINE PA
 
051-4251311-001
YAUCO HEALTHCARE CORPORATION
019-4767939-001
WESTERN TERRITORIAL OF THE
 
051-4264654-001
SECUREVISION, INC.
019-4767942-001
JOKERS TWO INC
 
051-4270858-001
IDENTITY SERVICES, INC.
019-4767944-001
MELTZER ALAN DMD
 
051-4278119-001
OPTICAL DISPENSERS OF HILO, INC.
019-4767945-001
TECHNOLOGY INSIGHT CORPORATION
 
051-4279558-001
PAUL JOSEPH DONOHO
019-4767947-001
SCO FAMILY SERVICES
 
051-4284058-002
PINNACLE CENTRAL COMPANY, INC.
019-4767947-002
SCO FAMILY SERVICES
 
051-4300712-001
L.Y.L.E. ENTERPRIZES, INC.
019-4767949-001
SABIN CORPORATION
 
051-4313988-001
SPECIALIZED EQUIPMENT SERVICES, INC.
019-4767951-001
HOMETEAM PEST DEFENSE LLC
 
051-4314075-001
PRIMROSE PROPERTIES, LLC
019-4767952-001
UNITED UNDERWRITERS INC
 
051-4320161-001
WHIP INDUSTRIES INC
019-4767953-001
CARLETON & COMPANY LLC
 
051-4342158-001
UNIVERSITY COMMUNITY HEALTH SERVICES, IN
019-4767958-001
JACKALOPE INTERNATIONAL INC
 
051-4354558-001
ALLIANCE BEARING INDUSTRIES, INC.
019-4767959-001
COMMUNITY HOSPITAL OF CHANDLER
 
051-4404124-001
ARLINGTON DENTAL SERVICES, P.A.
019-4767959-002
COMMUNITY HOSPITAL OF CHANDLER
 
051-4412358-001
AZDEC, INC.
019-4767960-001
REGIONAL WOMENS HEALTH GROUP
 
051-4444058-001
HONEYWARE, INC.


 
Exhibit L-403

--------------------------------------------------------------------------------

 


019-4767960-002
REGIONAL WOMENS HEALTH GROUP
 
051-4485658-001
KENDAL PRECISION MACHINING, INC.
019-4767961-001
THOMPSON & LICHTNER CO INC
 
051-4514662-002
Carpathia Corporation
019-4767962-001
GENCORP INSURANCE GROUP INC
 
051-4514662-901
Carpathia Corporation
019-4767964-001
TIME WARNER CABLE INC
 
051-4514664-001
THE PENEBAKER ENTERPRISES, LLC
019-4767964-002
TIME WARNER CABLE INC
 
051-4514765-001
KENNETH LANPHER
019-4767968-001
DIOCESE OF CAMDEN NEW JERSEY
 
051-4545858-001
MJ CHRISTENSEN JEWELERS, LLC
019-4767970-001
STATE FARM INSURANCE
 
051-4545858-002
MJ CHRISTENSEN JEWELERS, LLC
019-4767971-001
FIRST CALL HEATING & AC
 
051-4553558-001
CLAIRE CORP.
019-4767973-001
MORRIS BLACK & SONS
 
051-4585058-002
PAYROLL ASSOCIATES, LLC
019-4767974-001
WRIGHT EDUCATIONAL SYSTEMS INC
 
051-4611358-002
GROWING SOLUTIONS, INC.
019-4767976-001
SUNSHINE COLLISION CENTER INC
 
051-4613458-001
ST. PAUL HIGH SCHOOL
019-4767982-001
CARE GROUP LLC THE
 
051-4614822-001
BETHEL ASSEMBLY OF GOD CHURCH, OAKDALE,
019-4767982-002
CARE GROUP LLC THE
 
051-4614887-001
CHARLES RIZZO & ASSOCIATES OF NY INC.
019-4767983-001
ROMAN CATHOLIC DIOCESE OF
 
051-4614898-001
NORA SEEKINS
019-4767984-001
PRECISION PRACTICE MANAGEMENT
 
051-4614912-002
COMMERCIAL DISHWASHERS
019-4767984-002
PRECISION PRACTICE MANAGEMENT
 
051-4614961-002
SUNNYSIDE DAIRY FARM PARTNERSHIP
019-4767986-001
ADVANCED MICROFILM SYSTEMS INC
 
051-4615100-001
MILLER CONSTRUCTION, INC
019-4767988-001
SPORTS CLUB COMPANY INC THE
 
051-4640358-002
GS5, LLC
019-4767989-001
WINNINGHAM & STEIN ATTORNEYS
 
051-4643558-002
FAVELL SERVICES, INC.
019-4767991-002
RIVERSIDE COMMUNITY MENTAL
 
051-4694258-001
DOUG LYON
019-4767991-003
RIVERSIDE COMMUNITY MENTAL
 
051-4700309-007
MICROSOFT CORPORATION
019-4767997-001
CENTRO FAMILIAR CHRISTIANO
 
051-4700309-008
MICROSOFT CORPORATION
019-4767998-001
GREEN BAY EMERSON CURRENCY
 
051-4700748-003
MOTIVATIONAL SERVICES INC
019-4767999-001
AUSTIN DEMPSTER CURRENCY
 
051-4702380-003
NORTH UNITED METHODIST CHURCH
019-4768006-001
ROOSEVELT AT KEDZIE CURRENCY
 
051-4702865-003
TOM LAWLERS INC
019-4768008-002
ST BONIFACE CHURCH
 
051-4704208-002
BAY RIDGE VOLUNTEER FIRE CO INC
019-4768009-001
PENINSULA SENIORS
 
051-4704776-002
DAVID I TASKER MD
019-4768010-001
TRINITY WESLEYAN CHURCH
 
051-4705372-020
CINTAS CORPORATION
019-4768012-001
STROUD INC
 
051-4705428-003
COMMUNICATIONS SUPPLY CORPORATION
019-4768015-001
WILEVCO INC
 
051-4707328-002
DIXON INVESTMENTS, INC.
019-4768017-006
PRIMESOUTH BANK
 
051-4707595-002
JACKSON RESTAURANT SUPPLY
019-4768026-001
M K J HARPER ENTERPRISES LLC10
 
051-4710241-002
TOP HAT INC
019-4768033-001
DOHMAN AKERLUND & EDDY LLC
 
051-4710670-003
H & R BLOCK INC
019-4768034-001
SOITEC USA INC
 
051-4711470-003
DIGITAL TELECOMMUNICATIONS INC
019-4768035-001
KENWORTH OF INDIANAPOLIS INC
 
051-4712622-014
HO PENN MACHINERY CO INC
019-4768036-001
METRATECH CORP
 
051-4712622-015
H O PENN MACHINERY COMPANY INC
019-4768038-001
KATZ STEPHEN LAW OFFICES OF
 
051-4712622-016
HO PENN MACHINERY CO INC
019-4768039-001
COLLEGE HEIGHTS OBGYN ASSOC
 
051-4715449-014
RADIOLOGY ASSOCIATES OF HARTFORD PC
019-4768040-001
NAGELBERG RONALD DDS
 
051-4716380-003
LYND CO THE
019-4768043-005
COOLEY GODWARD KRONISH LLP
 
051-4717398-003
ST PATRICK CATHOLIC CHURCH
019-4768045-001
BUILDING MATERIALS WHOLESALE
 
051-4717772-007
NOBEL LEARNING COMMUNITIES INC
019-4768046-001
MOSKOWITZ STEVEN
 
051-4717980-007
VILLAGE OF BALLSTON SPA
019-4768050-001
BIOVIGILANT SYSTEMS INC
 
051-4718603-027
FRITO LAY INC
019-4768056-001
MAGIC MAX INC
 
051-4719115-039
LINCARE INC
019-4768058-001
STEWART TITLE SERVICES OF
 
051-4719115-040
LINCARE INC
019-4768059-001
MATTMILLER MERLIN D
 
051-4719204-005
HNTB CORPORATION
019-4768065-001
JUNIOR ACHIEVEMENT OF BERRIEN
 
051-4719984-002
MEYER & MEYER ENTERPRISES INC
019-4768066-001
GENERATOR SYSTEMS LLC
 
051-4720774-080
WALMART STORES INC
019-4768067-001
FOOT & ANKLE SURGERY CENTER
 
051-4720964-005
SILVERLEAF RESORTS INC
019-4768068-001
SPARTAN WAREHOUSE &
 
051-4721483-007
STERICYCLE INC
019-4768069-001
BAKER DISTRIBUTING COMPANY INC
 
051-4722110-034
MERRILL LYNCH PIERCE FENNER & SMITH INCO
019-4768073-001
WOODMASTER TOOLS INC
 
051-4722264-007
NORFOLK SOUTHERN RAILWAY CO
019-4768074-001
NORTHWESTERN SCHOOL CORP
 
051-4722269-004
MUTUAL OF OMAHA INSURANCE CO
019-4768075-001
DOMENECH HICKS & KROCKMALNIC
 
051-4722544-019
LIBERTY MUTUAL INSURANCE CO
019-4768076-001
WORWAG COATINGS LLC
 
051-4722686-005
PHYSICIANS FOR WOMENS HEALTH LLC
019-4768078-001
ASSURANT INC
 
051-4722686-006
PHYSICIANS FOR WOMENS HEALTH LLC
019-4768079-001
WESTLAND RESOURCES INC
 
051-4722915-041
TARGET CORPORATION
019-4768080-001
CINCINNATI TEST SYSTEMS INC
 
051-4722915-042
TARGET CORPORATION


 
Exhibit L-404

--------------------------------------------------------------------------------

 


019-4768080-002
CINCINNATI TEST SYSTEMS INC
 
051-4722967-092
FEDERAL EXPRESS CORPORATION
019-4768081-001
MALLARD COVE
 
051-4722990-002
FAITHWALK MINISTRIES
019-4768082-001
PREMIER CONTRACT CARPET INC
 
051-4723058-002
EMC CORPORATION
019-4768083-001
TECHNICAL POLYMERS LLC
 
051-4723058-003
EMC CORPORATION
019-4768087-001
RUSSELL JIMMY D
 
051-4723107-002
JOHNS HOPKINS UNIVERSITY
019-4768088-001
COASTAL BEND COUNCIL OF
 
051-4723116-003
GLOBAL MAIL EXPRESS, INC.
019-4768091-001
K 25 FEDERAL CREDIT UNION
 
051-4723255-020
PAYCHEX INCORPORATED
019-4768091-002
K 25 FEDERAL CREDIT UNION
 
051-4723255-021
PAYCHEX INCORPORATED
019-4768091-003
K 25 FEDERAL CREDIT UNION
 
051-4723708-012
ALLIED BUILDING PRODUCTS CORP
019-4768092-001
GEORGIA BANKING COMPANY
 
051-4725184-245
LABORATORY CORPORATION OF AMERICA
019-4768093-001
CHEVIOT CITY OF
 
051-4725267-006
CLIFFSIDE PARK BOROUGH OF
019-4768094-001
DREYER & REINBOLD INC
 
051-4725378-002
RSM MCGLADREY, INC.
019-4768095-001
RC RODEO DRIVE LLC
 
051-4725584-006
SONOCO PRODUCTS COMPANY
019-4768096-001
RC COSTA MESA LLC
 
051-4725611-012
WEICHERT CO
019-4768098-001
COMMUNITY TREE SERVICE
 
051-4726661-002
CROP PRODUCTION SERVICES INC
019-4768099-001
AMOS MEMORIAL PUBLIC LIBRARY
 
051-4726680-005
SOUTHERN FOODS GROUP LP
019-4768100-001
BLUM REISS & PLATANO
 
051-4726826-002
SEARS ROEBUCK & CO INC
019-4768105-001
MEGA LIFE & HEALTH INSURANCE
 
051-4726854-225
WELLS FARGO BANK N A
019-4768107-002
DIGITAS INC
 
051-4726854-230
WELLS FARGO BANK N A
019-4768108-007
WEST ELECTRIC GROUP INC
 
051-4726854-232
WELLS FARGO BANK N A
019-4768112-001
GILLESPIE FUELS INC
 
051-4726854-233
WELLS FARGO BANK N A
019-4768114-001
BOWERS CHIMNEY SERVICE INC
 
051-4726854-234
WELLS FARGO BANK N A
019-4768115-001
AIR TEMP INC
 
051-4727145-014
WHOLE FOODS MARKET INC
019-4768120-001
MOTTAHEDEH & CO INC
 
051-4727145-015
WHOLE FOODS MARKET INC
019-4768121-001
PARKS & HENDERSON II LLC
 
051-4727316-002
PPG INDUSTRIES INC
019-4768122-001
SCOTTS LAWN SERVICE
 
051-4727378-002
FLEXIBLE TECHNOLOGIES INC
019-4768124-001
BAGELL JOSEPHS & CO LLC
 
051-4727497-004
THYSSENKRUPP SAFEWAY INC
019-4768125-001
I ANTHONY CARDELLA MD LLC
 
051-4727848-004
GENERAL CONFERENCE CORP OF SEVENTH DAY A
019-4768127-001
CUMMINS FILTRATION INC
 
051-4728763-011
UNIVERSAL HEALTH SERVICES INC
019-4768127-002
CUMMINS FILTRATION INC
 
051-4728934-015
FRESENIUS USA INC
019-4768127-003
CUMMINS FILTRATION INC
 
051-4729264-002
LINCOLN TRAIL DISTRICT HEALTH DEPARTMENT
019-4768128-001
BBCP INC
 
051-4729632-004
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATIO
019-4768132-001
CROSSROADS BIBLE COLLEGE
 
051-4729744-002
PROLL CONSTANCE C CFP
019-4768135-001
LEACH ALBERT C JR
 
051-4730245-004
PROSKAUER ROSE LLP
019-4768136-001
GARRISON & KIEFER PROFESSIONAL
 
051-4730351-053
EILEEN FISHER INC
019-4768137-001
CONTINENTAL PROPERTIES COMPANY
 
051-4730750-005
IESI CORP
019-4768137-002
CONTINENTAL PROPERTIES COMPANY
 
051-4730818-002
EDWARDS ELECTRIC SERVICE LLC
019-4768137-003
CONTINENTAL PROPERTIES COMPANY
 
051-4730952-002
CARRIAGE SERVICES INC
019-4768138-001
MCLEROY REALTY ASSOCIATES INC
 
051-4731140-002
PREMIUM FINANCING SPECIALISTS
019-4768139-001
AREA INC
 
051-4731172-002
HOWARD E KWELLER MD PA
019-4768140-001
TRUSTEES OF ST PATRICKS
 
051-4731527-002
ALLEN & MAJOR ASSOCIATES INC
019-4768140-002
TRUSTEES OF ST PATRICKS
 
051-4732423-006
SUPERIOR POOL PRODUCTS LLC
019-4768142-001
BORDER STATES INDUSTRIES INC
 
051-4732423-007
SUPERIOR POOL PRODUCTS LLC
019-4768142-002
BORDER STATES INDUSTRIES INC
 
051-4732889-002
DENTEK LAB INC
019-4768143-001
ST LOUIS GATROENTEREOLOGY
 
051-4733236-003
AMERICAN CAMPUS COMMUNITIES OPERATING PA
019-4768148-001
GREEN & GREEN REALTY
 
051-4733621-004
PARTNERS IN EXCELLENCE INC
019-4768151-001
DESCHAMPS PRINTING CO INC
 
051-4733705-006
FERRELLGAS LP
019-4768152-001
ISI LTD
 
051-4734661-002
MRS CATHYS DAY CARE
019-4768157-001
BLAST CRAFT SERVICE SHOP INC
 
051-4734878-014
LOS ANGELES CITY OF
019-4768160-001
STROHWIG INDUSTRIES INC
 
051-4734933-009
TIRE TRUCK CENTER INC
019-4768161-001
GOVERNMENT PERSONAL MUTUAL
 
051-4734990-002
MCCLAIN COUNTY FARM BUREAU
019-4768162-001
FIBERALL CORP
 
051-4735116-013
ENERGEN CORPORATION
019-4768164-001
REMAX PRESTIGE REALTY
 
051-4735166-002
BANCO DE LA REPUBLICA
019-4768165-001
SUZANNE SIROTA ROZENBERG DOPC
 
051-4735189-002
APPAREL IMPORTS INC
019-4768167-001
HELGESEN INDUSTRIES INC
 
051-4735289-023
OKLAHOMA CARDIOVASCULAR ASSOCIATES PC
019-4768167-002
HELGESEN INDUSTRIES INC
 
051-4735449-002
NIPPON STEEL USA INC


 
Exhibit L-405

--------------------------------------------------------------------------------

 


019-4768169-001
PACE HEALTH CARE INC
 
051-4735695-003
ESSEX GROUP INC
019-4768170-001
NORTHEAST E D M INC
 
051-4735739-003
REALTY RESOURCES CHARTERED
019-4768171-001
WALTHER GLENN LAW ASSOCIATES
 
051-4736239-002
PACIFIC DIGITAL IMAGE
019-4768172-002
CRH AMERICA INC
 
051-4736280-005
HILL ROM HOLDINGS INC
019-4768173-001
COHN & WOLFE
 
051-4736419-002
FORWARD AIR INC
019-4768174-001
NEW KULPSVILLE MOTOR INN INC
 
051-4736511-003
WACKENHUT CORPORATION
019-4768176-001
RANDOLPH TOWNSHIP BOARD OF
 
051-4736580-019
NEW YORK LIFE INSURANCE CO
019-4768179-001
NUT FARM INC THE
 
051-4736580-020
NEW YORK LIFE INSURANCE COMPANY
019-4768180-001
QUALITY LANDSCAPING INC
 
051-4736580-021
NEW YORK LIFE INSURANCE COMPANY
019-4768181-001
WAMPOLE LABORATORIES LLC
 
051-4736687-002
DYNASTICS INC
019-4768183-001
RMSG LLC
 
051-4736846-007
JOURNAL SENTINEL INC
019-4768184-001
GEMINI EMPLOYEE LEASING INC
 
051-4736880-016
HSBC SECURITIES INC
019-4768185-001
GLACIER HILLS CREDIT UNION
 
051-4736880-017
HSBC SECURITIES INC
019-4768185-002
GLACIER HILLS CREDIT UNION
 
051-4736880-018
HSBC SECURITIES INC
019-4768185-003
GLACIER HILLS CREDIT UNION
 
051-4736886-014
HEALTH DELIVERY INC
019-4768189-001
ARCHDIOCESE OF CAMDEN NEW
 
051-4737050-002
PRO MED DELIVERY INC
019-4768189-002
ARCHDIOCESE OF CAMDEN NEW
 
051-4737118-013
UNIVAR USA INC
019-4768190-001
CENTER LINE PRODUCTIONS INC
 
051-4737269-002
RISK ASSESSMENT STRATEGIES INC
019-4768191-002
HOLLIS & HOLLIS DEVELOPMENT
 
051-4737621-003
TRANSFORM AUTOMOTIVE LLC
019-4768197-001
EMUGE CORPORATION
 
051-4737820-007
ALS ROOFING SUPPLY INC
019-4768201-001
CLATWORTHY CATHERINE
 
051-4737820-008
ALS ROOFING SUPPLY INC
019-4768203-001
SPROLES FAMILY FUNERAL HOME
 
051-4738183-005
AMERICAN FAMILY MUTUAL INSURANCE COMPANY
019-4768204-001
CASTLEROCK REALTY
 
051-4738404-012
BARRY UNIVERSITY INC
019-4768208-001
MAXWHALE CORPORAITON
 
051-4738470-002
AVOCA BIOPROCESSING CORP
019-4768211-001
STINAR & ZENDEJAS LLC
 
051-4738867-004
ZANCO ENTERPRISES, INC.
019-4768212-001
ABN AMRO INCORPORATED
 
051-4738997-009
MUSCULOSKELETAL TRANSPLANT FOUNDATION
019-4768215-001
NATIONAL BREAKER SERVICE LLC
 
051-4739104-002
ATLANTIC COUNTY SPECIAL SERVICES SCHOOL
019-4768217-001
DAIRYLAND INC
 
051-4739122-004
NIPPON EXPRESS USA INC
019-4768218-001
LOMAX HEALTH SERVICES INC
 
051-4739243-016
AMERICAN BUILDERS & CONTRACTORS SUPPLY C
019-4768219-001
TRANSGUARD GENERAL INSURANCE
 
051-4739259-003
ASSOCIATED GROCERS OF FLORIDA, INC.
019-4768220-001
YOUNG DEMENSIONS CHILD CARE
 
051-4739709-010
MARSHALL & ILSLEY CORPORATION
019-4768222-001
AFGI LLC
 
051-4739936-005
SUMITOMO CORPORATON OF AMERICA
019-4768223-001
E & C INTERNATIONAL TILE INC
 
051-4740104-002
MIRATEK CORP
019-4768223-002
E & C INTERNATIONAL TILE INC
 
051-4740186-020
BURBERRY LIMITED
019-4768227-001
AK VARGASON & ASSOCIATES
 
051-4740186-021
BURBERRY LIMITED
019-4768229-001
PUTNAM PIPE CORPORATION
 
051-4740186-022
BURBERRY LIMITED
019-4768231-001
TRANSYSTEMS CORP
 
051-4740186-023
BURBERRY LIMITED
019-4768234-001
SOUTH ROBERT E
 
051-4740186-024
BURBERRY LIMITED
019-4768235-001
C F M DESIGNS INC
 
051-4740186-025
BURBERRY LIMITED
019-4768236-001
HALE JUD
 
051-4740186-026
BURBERRY LIMITED
019-4768237-001
NORTH MIDDLESEX SAVINGS BANK
 
051-4740186-027
BURBERRY LIMITED
019-4768238-001
PHILADELPHIA ROCK GYM INC
 
051-4740186-028
BURBERRY LIMITED
019-4768238-002
PHILADELPHIA ROCK GYM INC
 
051-4740222-003
LAKE OF OZARKS WEST CHAMBER OF COMMERCE
019-4768239-001
TOTAL LUBRICANTS USA INC
 
051-4740445-018
KNOWLEDGE LEARNING CORPORATION
019-4768239-002
TOTAL LUBRICANTS USA INC
 
051-4740715-023
TERMINIX INTERNATIONAL COMPANY LP
019-4768244-001
SUPERGROUP LLC THE
 
051-4740715-024
TERMINIX INTERNATIONAL COMPANY LP
019-4768245-001
EMORY HEALTHCARE CENTER
 
051-4740886-015
DISCOUNT TIRE CO INC
019-4768246-001
DUR O WALL INC
 
051-4740886-016
DISCOUNT TIRE CO INC
019-4768247-001
JULIAN LECRAW & COMPAHY LLC
 
051-4741107-002
POLYZEN, INC.
019-4768248-001
FIRST NATIONAL BANK OF GRIFFIN
 
051-4741239-002
CITY OF DERBY
019-4768248-002
FIRST NATIONAL BANK OF GRIFFIN
 
051-4741402-007
AIRCRAFT SERVICE INTERNATIONAL INC
019-4768248-003
FIRST NATIONAL BANK OF GRIFFIN
 
051-4741742-002
HAMILTON & MUSSER PC
019-4768249-001
CORTECH LLC
 
051-4741743-002
CINCINNATI COUNTRY CLUB
019-4768253-001
BEVERLY & PAUSE
 
051-4741852-012
EVANGELICAL LUTHERAN GOOD
019-4768256-001
RIVERVIEW PACKAGING INC
 
051-4742665-002
LANCASTER COUNTY SOLID WASTE
019-4768258-001
CABLE LOCK INC
 
051-4742748-002
SMITH KETTLEWELL EYE RESEARCH INSTITUTE


 
Exhibit L-406

--------------------------------------------------------------------------------

 


019-4768259-001
F & S MECHANICAL AND PLUMBING
 
051-4742758-003
MOTTLEY GROUP, LLC
019-4768260-001
CLAAS OF AMERICA LLC
 
051-4742820-002
CITY OF HOMEWOOD
019-4768260-002
CLAAS OF AMERICA LLC
 
051-4742847-002
SYSTEM CONTROLS INC
019-4768262-001
HORTON HOMES INC
 
051-4743289-002
CANADA HOUSE RESORT LTD
019-4768265-001
GABLES RESIDENTIAL TRUST
 
051-4743513-004
BAY STATE COMMUNITY SERVICES
019-4768266-001
COPY CENTRAL INC
 
051-4743751-002
BIRMINGHAM INTERNATIONAL FOREST PRODUCTS
019-4768267-001
SOUTH FLORIDA MEDICAL
 
051-4743825-002
FERGUSON ENTERPRISES INC
019-4768269-001
MONTICELLO BANCSHARES INC
 
051-4743826-003
ALIANT BANK INC
019-4768270-001
PRYSMIAN POWER CABLES AND
 
051-4743833-013
KEYSTONE AUTOMOTIVE INDUSTRIES INC
019-4768270-002
PRYSMIAN POWER CABLES AND
 
051-4743899-003
NORFOLK SOUTHERN RAILWAY
019-4768270-003
PRYSMIAN POWER CABLES AND
 
051-4743908-005
FIRST CONSTITUTION BANK
019-4768270-004
PRYSMIAN POWER CABLES AND
 
051-4744046-002
CASANOVA FORWARDING
019-4768270-005
PRYSMIAN POWER CABLES AND
 
051-4744068-002
WINDY CITY METALS INC
019-4768271-001
REFRIGIWEAR INC
 
051-4744162-002
PERFORMANCE MINERALS CORP
019-4768273-001
OZARKS COUNSELING CENTER
 
051-4744266-003
ARKANSAS TEACHER RETIREMENT
019-4768277-001
COASTAL PRINTING INC
 
051-4744412-002
FRITZ CLINIC
019-4768278-002
CAMP CHATUGA INC
 
051-4744421-003
HARTMAN DESIGN GROUP INC
019-4768279-001
BENTLEY HEATING & AIR
 
051-4744424-002
FIRST FEDERAL BANK FSB
019-4768284-001
PALATKA SHRINE CLUB ASSOC
 
051-4744745-002
CLAIMS RESOURCE SERVICES INC
019-4768285-001
ROBAINA JORGE L DDS
 
051-4744747-002
PECO FARMS
019-4768287-001
FRUGAL MCDOOGALS OF ROXBURY
 
051-4744877-004
PARSONS BRINCKERHOFF QUADE & DOUGLAS INC
019-4768288-001
PENNSYLVANIA INSTITUTE OF
 
051-4745070-002
HOOVER CITY OF
019-4768289-001
TRIUMPH HOSPITAL CLEAR LAKE
 
051-4745091-002
FIDUCIARY MANAGEMENT INC
019-4768290-001
COUNTRY FORD MERCURY INC
 
051-4745215-062
BED BATH & BEYOND INC
019-4768295-001
AMERICAN STANDARD INC
 
051-4745215-063
BED BATH & BEYOND INC
019-4768295-002
AMERICAN STANDARD INC
 
051-4745272-002
MCJUNKIN CORPORATION
019-4768296-001
PERIOPERATIVE SERVICES LLC
 
051-4745296-007
AMERICAN MEDICAL RESPONSE INC
019-4768298-001
DAYTON RACQUET CLUB INC
 
051-4745296-008
AMERICAN MEDICAL RESPONSE INC
019-4768299-001
CENTRAL BUCKS DENTAL
 
051-4745351-003
LIN ISAAC DR
019-4768301-001
FRONT LINE MECHANICAL INC
 
051-4745626-002
ART DISTRIBUTION INC
019-4768304-001
ENVIRONMENTAL CONTROL SYSTEMS
 
051-4745766-004
ADDICTION & MENTAL HEALTH SERVICES INC
019-4768305-001
CENTRAL PARK HEALTH CARE ASSOC
 
051-4745792-002
MCCONNELL ORTHOPEDIC CLINIC PA
019-4768309-001
ECP DISTIBUTORS INC
 
051-4746023-002
KREHER WIRE PROCESSING INC
019-4768310-001
GRIFFIN LUMBER COMPANY INC
 
051-4746061-002
MALYS INC
019-4768311-001
ZIERER VISA SERVICE INC
 
051-4747154-002
PET FOOD EXPERTS INC
019-4768317-001
RED RIVER COUNCIL ON AGING INC
 
051-4747708-004
MILLENIUM HEALTHCARE CENTERS II LLC
019-4768319-001
BURROWS DAVID O
 
051-4748048-074
FEDEX KINKOS OFFICE AND PRINT SERVICES I
019-4768325-001
RESIDENTIAL MANAGEMENT SYSTEMS
 
051-4748058-014
HD SUPPLY WATERWORKS LTD
019-4768326-001
CHURCH OF SCIENTOLOGY INC THE
 
051-4748058-015
HD SUPPLY WATERWORKS LTD
019-4768330-001
ST JOSEPH INSTITUTE FOR DEAF
 
051-4748238-002
D S T OUTPUT EAST LLC
019-4768332-001
LOW COUNTRY ORTHOPAEDIC
 
051-4748264-007
OPPENHEIMER & CO INC
019-4768333-001
TYLER HEMATOLOGY ONCOLOGY P A
 
051-4748564-003
BEST DISTRIBUTING COMPANY OF COLUMBIA IN
019-4768334-001
NORTH COAST COMMERCIAL ROOFING SYS OF IN
 
051-4748618-003
COUNTY OF NEW HANOVER
019-4768341-001
OMNI HOTELS MANAGEMENT CORP
 
051-4748640-002
GLEASON GYMNASTIC SCHOOL
019-4768344-001
WYNDHAM WORLDWIDE CORPORATION
 
051-4748730-002
MARYLAND ELECTRIC CO INC
019-4768344-002
WYNDHAM WORLDWIDE CORPORATION
 
051-4748785-002
BUILDING AUTOMATION PRODUCTS INC
019-4768344-003
WYNDHAM WORLDWIDE CORPORATION
 
051-4748896-002
LONGSHORE BUCK & LONGSHORE PC
019-4768344-004
WYNDHAM WORLDWIDE CORPORATION
 
051-4749103-008
NORTHROP GRUMMAN INFORMATION
019-4768348-001
ATKO BUILDING MATERIALS INC
 
051-4749162-002
LITTLE ROCK CITY OF
019-4768350-001
MARSH INC
 
051-4749214-002
AMERICAN FULFILLMENT LLC
019-4768351-001
STEELFAB OF ALABAMA INC
 
051-4749635-027
BAYADA NURSES INC
019-4768355-001
CEN FABRICATIONS INC
 
051-4749636-002
BOCA GROVE GOLF & TENNIS CLUB INC
019-4768357-001
KEATHLEY SARAH C
 
051-4749673-003
BARDEN CORPORATION
019-4768364-001
MACON CITY OF
 
051-4749708-005
GAYLORD HOSPITAL INC
019-4768364-002
MACON CITY OF
 
051-4749901-004
PORTALS HOTEL SITE LLC


 
Exhibit L-407

--------------------------------------------------------------------------------

 


019-4768370-001
AIKEN AREA COUNCIL ON AGING
 
051-4750555-002
B & B FORMICA APPLIERS INC
019-4768370-002
AIKEN AREA COUNCIL ON AGING
 
051-4750846-019
CARABETTA MANAGEMENT CO
019-4768373-001
CAMBRIDGE RADIO DISPATCH INC
 
051-4750927-004
CT MULTI SPECIALTY GROUP
019-4768374-001
FARMERS BANK
 
051-4751136-003
TOMPKINS INDUSTRIES INC
019-4768378-001
FOUNDATION FOR COGNITIVE
 
051-4751307-005
INSURANCE AUTO AUCTIONS INC
019-4768379-001
AMERIPRIDE SERVICES INC
 
051-4751498-006
RADIOLOGY ALLIANCE PC
019-4768379-002
AMERIPRIDE SERVICES INC
 
051-4751764-002
GRANADOS DENTAL ASSOCIATES PC
019-4768380-001
SEA ISLAND COMPANY
 
051-4751873-013
LOYOLA COLLEGE IN MARYLAND INC
019-4768381-001
SOS BEAUTY SUPPLY
 
051-4751918-002
J & T CARTER LLC
019-4768383-001
CHAMPLIN HAUPT ARCHITECTS INC
 
051-4752213-004
LLOYD STAFFING INC
019-4768385-001
NATIONAL LIMO SERVICE INC
 
051-4752273-002
CMB HOMECARE INC
019-4768387-001
A & A IRON AND METAL INC
 
051-4752410-002
EFFICIENCY ENTERPRISES OF MARYLAND LLC
019-4768391-001
AFP ADVANCED FOOD PRODUCTS LLC
 
051-4752410-003
EFFICIENCY ENTERPRISES OF MARYLAND LLC
019-4768391-002
AFP ADVANCED FOOD PRODUCTS LLC
 
051-4752496-003
GERDAU AMERISTEEL US INC
019-4768397-001
JET CARPET CLEANERS INC
 
051-4752694-005
BOY SCOUTS OF AMERICA
019-4768399-001
SCOTTYS BREWHOUSE INC
 
051-4752785-004
ROSEWOOD FUNERAL HOME INC
019-4768400-001
CRADOCK PRESBYTERIAN CHURCH
 
051-4752925-002
HIDALGO COUNTY IRRIGATION DISTRICT 2 INC
019-4768402-001
SOUTHERN COACH INC
 
051-4753123-002
FIRST UNTIED METHODIST CHURCH INC
019-4768403-001
IRWIN LINCOLN MERCURY SALES &
 
051-4753591-004
FLORIDA DETROIT DIESEL ALLISON
019-4768404-001
REUBEN SAUNDERS INC
 
051-4753681-002
MON CHERI BRIDALS LLC
019-4768406-001
THIRD STREET LAUNDRY INC
 
051-4753873-002
METROPOLITAN CHURCH OF GOD
019-4768407-001
RB2B INC
 
051-4753962-002
FAIR LAWN DIAGNOSTIC IMAGING
019-4768407-002
RB2B INC
 
051-4754176-002
CHILDREN & ADULT PSYCHOLOGICAL SERVICES,
019-4768408-001
BIOFEEDBACK CONSULTANTS INC
 
051-4757618-003
KEYBANK NATIONAL ASSOCIATION
019-4768411-001
MASSAGE WORKS INC
 
051-4757618-004
KEYBANK NATIONAL ASSOCIATION
019-4768413-001
UTAH VALLEY HOME BUILDERS
 
051-4757813-002
CENTER FOR CANCER & BLOOD
019-4768415-001
HEIDENHAIN CORPORATION
 
051-4758124-002
ARVAC, INC.
019-4768417-001
REX RADIATOR AND WELDING CO
 
051-4758249-002
SYNERGY GLOBAL SOLUTIONS INC
019-4768417-002
REX RADIATOR AND WELDING CO
 
051-4758563-004
MOTLEY FOOL CO
019-4768421-001
MAPLE POINTE AT ROCKVILLE
 
051-4758581-002
SWANSON SERVICES CORPORATION
019-4768426-001
BONHAMS & BUTTERFIELDS
 
051-4758709-005
ROBB & STUCKY LIMITED LLLP
019-4768427-001
BONNEVILLE & SON INC
 
051-4758711-052
FRESENIUS MEDICAL CARE NA
019-4768432-001
CAMPBELL STATION CHIROPRACTIC
 
051-4758762-002
FASTBOLT CORP
019-4768432-002
CAMPBELL STATION CHIROPRACTIC
 
051-4758791-006
CONCENTRA HEALTH SERVICES INC
019-4768436-001
DAVID W KOSSOFF MD
 
051-4759060-010
BASIC ENERGY SERVICES INC
019-4768441-001
NEIGHBORHOOD INTERFAITH
 
051-4759185-002
RENAISSANCE ROSS BRIDGE
019-4768442-001
NOVA ENGINEERING INC
 
051-4759201-002
AMERICAN DAIRY & FOOD CONSULTING LABORAT
019-4768444-002
GRANT COUNTY OF
 
051-4759342-002
PREMIER ORTHOPAEDIC & SPORTS MEDICINE IN
019-4768446-001
EARL BANZE CONSTRUCTION CO INC
 
051-4759496-003
DEER PARK ENTERPRISE LLC
019-4768448-001
AMERICAN CONTRACT SYSTEMS INC
 
051-4759966-005
ALABAMA SPACE SCIENCE EXHIBIT
019-4768450-001
DAVID E ALGER ATTORNEY
 
051-4760122-002
WESTVIEW CHURCH OF CHRIST
019-4768451-001
DISCOVERY POINT RETIREMENT
 
051-4760287-002
PENNSYLVANIA PROTECTION
019-4768452-001
JD RUSSELL COMPANY
 
051-4760302-014
WACHOVIA SECURITIES LLC
019-4768453-001
METRO AUTO PARTS & WRECKERS
 
051-4760302-015
WACHOVIA SECURITIES LLC
019-4768454-001
IRONDALE INDUSTRIAL CONTRACTOR
 
051-4760416-002
LAWLEY SERVICE INC
019-4768455-001
FRANKLIN HOTEL INVESTMENTS LIM
 
051-4760423-002
HARTMAN EMPLOYEE BENEFITS INC
019-4768457-001
MATLICK ENTERPRISES INC
 
051-4760609-002
BALFURD INC
019-4768458-001
NATIONAL TECHNICAL SYSTEMS
 
051-4760638-002
CITY EXPRESS INC
019-4768458-003
NATIONAL TECHNICAL SYSTEMS
 
051-4760728-003
NEW NGC INC
019-4768459-001
MERCHANT SOLUTIONS INC
 
051-4760894-002
MINERAL POINT MEDICAL CENTER
019-4768460-001
LEHIGH VALLEY WOMENS HEALTH
 
051-4760897-002
SAMUELS DATACOM LLC
019-4768463-002
DYNO NOBEL INC
 
051-4761039-002
LIBERTY BANK
019-4768465-001
JJI INTERNATIONAL INC
 
051-4761103-002
SIBLEY SUBURBAN HOME HEALTH
019-4768472-001
OHIO VALLEY FLIGHT ACADEMY INC
 
051-4761395-002
CICLISMO CLASSICO INC
019-4768474-001
POWERS TRANSPORTATION SYSTEM
 
051-4761486-002
CENTRE LEARNING COMMUNITY


 
Exhibit L-408

--------------------------------------------------------------------------------

 


019-4768474-002
POWERS TRANSPORTATION SYSTEM
 
051-4761504-002
CARITAS INC
019-4768474-003
POWERS TRANSPORTATION SYSTEM
 
051-4761794-002
PRECISION FLANGE & MACHINE INC
019-4768475-001
ORTHOPAEDIC SPORTS MEDICINE
 
051-4761819-002
LYNNWAY AUTO AUCTION INC
019-4768476-001
DIAMOS MONICA E OD
 
051-4761832-002
OLD PUEBLO PRACTICE MANAGEMENT
019-4768479-001
ARBORS APARTMENT ASSOCIATES LL
 
051-4761904-002
PIMA COUNTY REPUBLICAN PARTY
019-4768481-001
NASSAU CLUB OF PRINCETON INC
 
051-4761960-002
HOFFMAN & HOFFMAN INC
019-4768484-001
ROCK COUNTY OPPORTUNITIES
 
051-4761972-002
SITEWORX INC
019-4768485-001
HOFFMAN INTERNATIONAL INC
 
051-4762281-002
TINA CORDOBA
019-4768486-001
ALL SEASONS DOOR & WINDOW INC
 
051-4762307-003
THOMPSON FABRICATING CO LLC
019-4768490-001
P G A DELIVERY SERVICE
 
051-4762328-002
COLBOL INC
019-4768491-001
HYDRO TECHNOLOGIES INC
 
051-4762331-002
EMERGING MARKETS GROUP LTD
019-4768494-001
CRESTVIEW MEDICAL
 
051-4762385-002
DUFF & PHELPS LLC
019-4768499-001
MEMORABLE LANDSCAPES INC
 
051-4762394-002
OUR LADY OF GUADALUPE CATHOLIC CHURCH OF
019-4768505-001
ROCKDALE COUNTY OF
 
051-4762441-002
WILLIAMSPORT MUNICIPAL AIRPORT
019-4768507-001
GOTHAM SCENIC LLC
 
051-4762442-002
TEXAS REEXCAVATION LC
019-4768508-001
GABOR ERIKA DMD
 
051-4762526-002
HOUSING AUTHORITY OF EAST
019-4768509-001
ATLAS NORTH LLC
 
051-4762630-002
JENNINGS REALTY INC
019-4768511-002
SFD PARTNERS LLC
 
051-4762682-002
FOOD SCENE INC
019-4768512-001
UPPER MANHATTAN MENTAL HEALTH
 
051-4762717-008
AMERIPRISE FINANCIAL SERVICES INC
019-4768512-002
UPPER MANHATTAN MENTAL HEALTH
 
051-4762742-003
ANN ARBOR DISTRIBUTION INC
019-4768513-001
CHYNOWETH HILL AND LEAVITT LLC
 
051-4762750-003
BLAST INTERMEDIATE UNIT 17
019-4768516-001
ROCKFORD CENTER THE
 
051-4762767-003
BALLARD SPAHR ANDREWS & INGERSOLL LLP
019-4768518-001
P N G TELECOMMUNICATIONS INC
 
051-4762822-006
NJVC LLC
019-4768519-001
OBERMAN AMIEL
 
051-4762884-002
C S BEATTY CONSTRUCTION INC
019-4768525-001
LUTHERAN SOCIAL SERVICES OF
 
051-4762943-002
FREDERICKSBURG BIBLE CHURCH
019-4768528-001
NORTHMETRO PHYSICAL THEARPY
 
051-4762949-004
PARKER AND ASSOCIATES PA INC
019-4768529-001
KEDZIE OGDEN CURRENCY EXCHANGE
 
051-4763035-010
UPS SUPPLY CHAIN SOLUTIONS INC
019-4768531-001
JOE BRAND INC
 
051-4763056-002
WORLD AWARENESS CHILDRENS
019-4768532-001
ALK TECHNOLOGIES INC
 
051-4763113-002
GALINDO DENTAL LABORATORY
019-4768534-001
CHARLES MCMURRAY CO
 
051-4763131-002
U S POST OFFICE
019-4768535-001
COMMERCIAL CARRIER CORPORATION
 
051-4763168-002
MEDITATION CENTER OF DC
019-4768536-001
MID COAST FAMILY SERVICE INC
 
051-4763357-005
DISCOVER FINANCIAL SERVICES
019-4768537-001
ALFORD JAMES
 
051-4763357-006
DISCOVER FINANCIAL SERVICES
019-4768538-001
VET PATH SERVICES INC
 
051-4763357-007
DISCOVER FINANCIAL SERVICES
019-4768539-001
T M R XPLORATION INC
 
051-4763357-008
DFS SERVICES LLC
019-4768540-001
ATS CASES INC
 
051-4763357-009
DISCOVER FINANCIAL SERVICES
019-4768544-001
NEW TESTAMENT BAPTIST CHURCH
 
051-4763357-010
DISCOVER FINANCIAL SERVICES
019-4768547-001
WHISPERING KNOLL
 
051-4763366-005
HOLLAND COMMUNITY HOSPITAL
019-4768549-001
VETERANS OF FOREIGN WARS INC
 
051-4763408-002
KIMBLE COUNTY MEALS ON WHEELS
019-4768554-001
LAKELAND EQUIPMENT CORP
 
051-4763480-002
CHURCH OF THE EPIPHANY
019-4768554-002
LAKELAND EQUIPMENT CORP
 
051-4763490-034
RENAL ADVANTAGE INC
019-4768556-001
LEICA GEOSYSTEMS INC
 
051-4763746-004
BEHAVIORAL HEALTH OF THE PALM BEACHES, I
019-4768557-001
SAINT ANDREWS LUTHERAN CHURCH
 
051-4763820-003
OUTBACK STEAKHOUSE OF FLORIDA INC
019-4768558-001
GODFREY CHIROPRACTIC PC
 
051-4764039-002
TIDEWATER BLOCK, LLC
019-4768562-001
HERDER TARRICONE ASSOCIATES
 
051-4764193-002
TRINITY LUTHERAN CHURCH
019-4768563-001
HELMAN HURLEY CHARVAT PEACOCK
 
051-4764237-002
BROOKLYN RADIATION ONCOLOGY VANTAGE ONCO
019-4768566-001
M M DENTAL DESIGNS INC
 
051-4765299-003
FRANKIES AUTO WORLD INC.
019-4768567-001
ATLANTA GAS LIGHT COMPANY
 
051-4765527-002
BIG O TIRES INC
019-4768567-002
ATLANTA GAS LIGHT COMPANY
 
051-4765815-002
BEST BUDDIES INTERNATIONAL INC
019-4768568-001
TRINITY PROPERTY MANAGEMENT
 
051-4765861-010
SILVER STATE SCHOOLS PERSONAL
019-4768569-001
LAKE HEALTH DISTRICT
 
051-4766017-002
BOOK CELLAR LLC
019-4768570-001
HYPERTENSION & RENAL GROUP PA
 
051-4766437-002
WEST TEXAS PAIN INSTITUTE
019-4768571-001
CARO RESEARCH INSTITUTE INC
 
051-4767170-003
TRES NINOS MANAGEMENT INC
019-4768572-001
HEIGHTS PRIMARY CARE
 
051-4767284-002
IVEY OSULLIVAN CHIROPRACTIC CLINIC
019-4768573-001
HALL MAILING & FULFILLMENT INC
 
051-4767497-002
SOUTHERN FOODSERVICE MANAGEMENT INC
019-4768574-001
BERGEN MEDICAL CENTER
 
051-4767628-002
BLAKE BROS INTERNATIONAL INC


 
Exhibit L-409

--------------------------------------------------------------------------------

 


019-4768579-002
BAKER DISTRIBUTING COMPANY LLC
 
051-4767693-006
DHL GLOBAL FORWARDING INC
019-4768581-001
FARM BUREAU FINANCIAL SERVICES
 
051-4767784-002
PACIFICA FOUNDATION
019-4768583-001
SPECIAL MACHINING TECHNOLOGY
 
051-4768051-002
DOWNTOWN PHOENIX PARTNERSHIP
019-4768585-001
FIRST PRESBYTERIAN CHURCH
 
051-4768108-008
WEST ELECTRIC GROUP INC
019-4768590-001
SANKAR ASSOCIATES INC
 
051-4768399-003
SCOTTY'S BREWHOUSE, INC.
019-4768592-001
OVERNIGHT OFFICE
 
051-4768905-002
PRECISION AUTO INC
019-4768593-001
LINX AS LLC
 
051-4769196-001
LOS ALTOS GOLF & COUNTRY
019-4768594-001
BASIC AMERICAN CONVALESCENT
 
051-4769548-002
SAIIA CONSTRUCTION LLC
019-4768595-001
NPC INC
 
051-4769715-005
DOCTORS LABORATORY INC
019-4768596-001
CANAL OVERLOOK ASSOCIATES
 
051-4769715-006
DOCTORS LABORATORY INC
019-4768597-001
SUSQUEHANNA TOWNSHIP EMERGENCY
 
051-4769719-002
COLEMAN AMERICAN MOVING SERVICES INC
019-4768602-001
TEMP ART MECHANICAL INC
 
051-4769751-002
GLOCKZIN ELAINA & EMANUEL
019-4768611-001
EVERGREEN GENERAL AGENCY INC
 
051-4769751-003
GLOCKZIN ELAINA & EMANUEL
019-4768612-001
ARNET PHARMACEUTICAL CORP
 
051-4770956-002
PERKINS WARREN
019-4768613-001
OBGYN CARE OF SOUTHERN NJ PC
 
051-4771449-027
DAVITA INC
019-4768617-001
HOLYFIELD COMPANY INC
 
051-4771573-002
ALTEC LLC
019-4768617-002
HOLYFIELD COMPANY INC
 
051-4771945-002
PCA ENGINEERING INC
019-4768617-003
HOLYFIELD COMPANY INC
 
051-4772026-004
CHILDRENS & WOMENS PHYSICIANS OF WESTCH
019-4768618-001
CENTRAL JERSEY AUTO REPAIRS
 
051-4772506-014
WHOLE FOODS MARKET INC
019-4768622-001
DIGONEX TECHNOLOGIES INC
 
051-4772710-003
LEO A DALY COMPANY
019-4768625-001
ANSCHUTZ MANCHESTER HOCKEY
 
051-4772760-002
MOUNTAIN STATES REALTY & PROPERTY MANAGE
019-4768627-001
R & G ELECTRIC INC
 
051-4772892-009
MARATHON NATIONAL BANK OF NY
019-4768631-001
COLON RECTAL SURGERY
 
051-4772892-010
MARATHON NATIONAL BANK OF NY
019-4768634-001
SOUTHPAW ENTERPRISES INC
 
051-4772892-011
MARATHON NATIONAL BANK OF NY
019-4768635-001
MILTEC CORPORATION
 
051-4772892-012
MARATHON NATIONAL BANK OF NY
019-4768636-001
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4772989-035
NATIONAL CITY BANK
019-4768636-002
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4773082-002
EXCELSIOR COLLEGE
019-4768636-003
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4773358-002
WESTWAY FEED PRODUCTS INC
019-4768636-004
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4773555-002
STRENGTH OF NATURE LLC
019-4768636-005
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4773861-015
NORDSTROM INC
019-4768636-006
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4773909-002
REGIS LEARNING SOLUTIONS CORP
019-4768636-007
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4774040-005
JAPAN MINISTRY OF DEFENSE
019-4768636-008
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4774217-003
PENTA BUILDING GROUP INC
019-4768636-009
BEEHIVE STATE EMPLOYEES CREDIT
 
051-4774386-002
FOX BINDERY INC
019-4768637-001
BUILDING MAINTENANCE
 
051-4774629-003
HVAC SOLUTIONS INC
019-4768639-001
OCEAN PEDIATRIC
 
051-4774629-004
HVAC SOLUTIONS INC
019-4768641-001
M THOMAS EWARDS JR DMD PA
 
051-4774757-007
COMMONWEALTH MEDICAL COLLEGE (THE)
019-4768644-001
PERTH AMBOY SPRING WORKS
 
051-4774815-002
ADVANCED PAIN MANAGEMENT
019-4768649-001
DAWSON INC
 
051-4774826-002
ETTER ENGINEERING COMPANY, INCORPORATED
019-4768653-001
NOW URGENT CARE
 
051-4774966-002
SOUTH PARK BAPTIST CHURCH INC
019-4768655-001
DESERT WINDS AUTOMOTIVE
 
051-4775229-004
MIDDLETON BUILDING SUPPLY INC
019-4768656-002
NEW YORK LEAGUE FOR EARLY
 
051-4775320-003
NASSAU SUFFOLK LAW SERVICES COMMITTEE IN
019-4768657-001
ARTIFICIAL LIMB SPECIALISTS
 
051-4775409-004
CGI FEDERAL INC
019-4768658-001
LEE COUNTY HEALTH DEPARTMENT
 
051-4775522-007
NORTHWESTERN MEMORIAL PHYSICIANS GROUP
019-4768661-001
STRATEGIC CONSULTING SOLUTIONS
 
051-4775538-006
THE GENESIS GROUP, INC.
019-4768662-001
GLOBAL ARENA LLC
 
051-4775628-002
SALVATION ARMY EASTERN
019-4768663-001
CENTER FOR DIAGNOSTIC IMAGING
 
051-4775946-002
MRDB HOLDINGS INC
019-4768665-001
MERCHANTVILLE OVERHEAD DOOR
 
051-4776031-006
ENGLISH GARDENS & FAIRLANE FLORISTS, INC
019-4768667-001
HERITAGE ADVISORY GROUP INC
 
051-4776206-002
ALS ROOFING SUPPLY INC
019-4768669-001
POSTON SEIFRIED & SCHOLOEMER
 
051-4776398-003
DFW LINQ TRANSPORT INC
019-4768670-001
STOKES COUNTY SCHOOL DISTRICT
 
051-4776520-002
LEWIS & KNOPF PC
019-4768670-003
STOKES COUNTY SCHOOL DISTRICT
 
051-4776531-002
RIKCO INTERNATIONAL LLC
019-4768670-004
STOKES COUNTY SCHOOL DISTRICT
 
051-4776681-002
CALVARY LIGHTHOUSE
019-4768670-005
STOKES COUNTY SCHOOL DISTRICT
 
051-4776917-002
ARCHDIOCESE OF MIAMI INC
019-4768671-001
COWTOWN MATERIALS INC
 
051-4776994-002
CAMINO HARDWOODS INC


 
Exhibit L-410

--------------------------------------------------------------------------------

 


019-4768671-002
COWTOWN MATERIALS INC
 
051-4777090-002
RESULTS PHYSIOTHERAPY LLC
019-4768675-001
DATALOGIC INC
 
051-4777158-002
T S STEEL, INC.
019-4768677-001
PRYSMIAN POWER CABLES AND
 
051-4777186-003
REGENTS BANK NATIONAL ASSOC
019-4768678-001
HWZ DISTRIBUTION GROUP LLC
 
051-4777434-002
CARING HEALTH ASSOCIATE
019-4768679-001
HEADLEY INSURANCE AGENCY
 
051-4777646-003
CEDAR TREE MONTESSORI
019-4768683-001
LAPERLA INC
 
051-4777885-002
FIRST BAPTIST CHURCH OF NEW
019-4768684-001
KINGTEXT PAPER & PLASTIC CORP
 
051-4778075-002
FRATERNAL ORDER OF EAGLES INC
019-4768684-002
KINGTEXT PAPER & PLASTIC CORP
 
051-4778075-003
FRATERNAL ORDER OF EAGLES INC
019-4768685-001
LAMBRO INDUSTRIES INC
 
051-4778167-002
CENTER FOR NEUROLOGY SC
019-4768686-001
MOUNTAIN CREST LP
 
051-4778376-002
INNKEEPERS USA LIMITED PARTNERSHIP
019-4768688-001
PRINT O STAT INC
 
051-4778514-002
AMI METALS INC
019-4768688-002
PRINT O STAT INC
 
051-4778533-002
BIRMINGHAM RADIOLOGICAL GROUP PC
019-4768688-003
PRINT O STAT INC
 
051-4778533-003
BIRMINGHAM RADIOLOGICAL GROUP PC
019-4768689-001
SYSTEMS DOCUMENTATION INC
 
051-4778534-002
SHERWIN WILLIAMS COMPANY THE
019-4768690-001
UNITED STATES POSTAL SERVICE
 
051-4778534-003
SHERWIN WILLIAMS COMPANY THE
019-4768691-001
T MINA SUPPLY INC
 
051-4778638-003
NORTHWEST FEDERAL SAVINGS BANK
019-4768692-001
BLOOMINGDALES INC
 
051-4778985-002
H C F S INC
019-4768693-001
AQUENT LLC
 
051-4779332-002
MASSACHUSETTS INSTITUTE OF TECHNOLOGY
019-4768694-001
DURAND ACADEMY COMMUNITY
 
051-4779502-008
HANTEL TECHNOLOGIES, INC.
019-4768694-002
DURAND ACADEMY COMMUNITY
 
051-4779611-006
AMEDISYS TENNESSEE LLC
019-4768696-002
CENTRAL INDIANA CREDIT
 
051-4779668-003
RETINA VITREOUS CENTER PA
019-4768703-001
RIVERS EDGE TERMINALS LLC
 
051-4779804-002
DENTAL DIRECTIONS INC
019-4768703-002
RIVERS EDGE TERMINALS LLC
 
051-4780069-002
CARRIAGE SERVICES INC
019-4768705-001
ENGINEERED ISOSTATIC CERAMICS
 
051-4780131-002
PARK FOREST CARE CENTER INC
019-4768706-001
FURMANITE AMERICA INC
 
051-4780298-002
SOURCECORP INCORPORATED
019-4768712-001
FULL HOUSE INC
 
051-4780575-004
PLAINS CAPITAL BANK
019-4768716-001
NUECES FARM CENTER INC
 
051-4780575-005
PLAINS CAPITAL BANK
019-4768718-001
UNIVERSAL BLOWER PAC INC
 
051-4780575-006
PLAINS CAPITAL BANK
019-4768719-001
LFD LTD
 
051-4780626-002
CALIFORNIA ONCOLOGY MEDICAL GROUP OF TUR
019-4768719-002
LFD LTD
 
051-4780811-002
BANGOR PLASTIC & HAND SURGERY
019-4768721-001
C & G TECHNOLOGIES INC
 
051-4780956-002
MARTIN MASON & STUTZ
019-4768722-001
MIDLAND TRAIL DAIRY KING INC
 
051-4780982-004
MCNALLY FOX GRANT & DAVENPORT PC
019-4768725-001
AMERIDENT DENTAL INC
 
051-4781094-002
JAMESTOWN COLLEGE
019-4768729-001
HARTLAND REHABILITATION SERVIC
 
051-4781094-003
JAMESTOWN COLLEGE
019-4768733-001
COHEN BROTHERS OF LEXINGTON
 
051-4781094-005
JAMESTOWN COLLEGE
019-4768736-001
NACCI PRINTING INC
 
051-4781229-002
GIRL SCOUTS IN THE HEART OF PA
019-4768740-001
HEALTH BREADS INC
 
051-4781341-002
WHITTEN CONSTRUCTION MANAGEMENT INC
019-4768743-001
CLEAR CHANNEL BROADCASTING
 
051-4781717-002
FCSTONE LLC
019-4768744-001
ELWEST ALSO INC
 
051-4781902-002
SOUTH GEORGIA GASTROENTEROLOGY & NUTRITI
019-4768749-001
EAST LAKE GOLF CLUB INC
 
051-4781996-003
GENERAL RV CENTER INC
019-4768753-001
COMCAST CABLEVISION OF WILLOW
 
051-4782226-002
ADVANCED ICU CARE
019-4768756-001
KD CLARK ENTERPRISES INC
 
051-4782476-010
CITY OF PASCO
019-4768757-001
MODERN ELECTRIC CO
 
051-4782643-003
UPS FREIGHT INC
019-4768758-001
YOUNG AUDIENCES OF INDIANA
 
051-4782848-002
CONSUMER PORTFOLIO SERVICES INC
019-4768760-001
ST FRANCIS HOSPITAL INC
 
051-4783058-199
IMM BOAT LIFTS, INC.
019-4768760-002
ST FRANCIS HOSPITAL INC
 
051-4783065-002
PWP INDUSTRIES INC
019-4768760-003
ST FRANCIS HOSPITAL INC
 
051-4783107-002
SUPERLITE BLOCK INC
019-4768760-005
ST FRANCIS HOSPITAL INC
 
051-4783124-002
LANDS BANK BADEN WURTTHENBURG
019-4768760-006
ST FRANCIS HOSPITAL INC
 
051-4783212-002
TALBOT BANK OF EASTON MARYLAND
019-4768760-007
ST FRANCIS HOSPITAL INC
 
051-4783265-002
ASSOCIATES IN WOMENS HEALTH
019-4768763-001
OTECO INC
 
051-4783317-002
HIRONS & COMPANY COMM
019-4768769-001
FENTRESS COURIER INC
 
051-4783468-002
GLV INSURANCE AGENCY INC
019-4768770-001
LACROSS AREA CONVENTION
 
051-4783682-002
GANGLOFF INDUSTRIES INC
019-4768774-001
HERTFORD BAPTIST CHURCH
 
051-4783915-004
STEINER MANAGEMENT SERVICES LLC
019-4768775-001
CARMEL CLAY SCHOOLS
 
051-4784082-002
APPALACHIAN REGIONAL HEAD AND
019-4768778-001
NIGHT HOTEL NY
 
051-4784140-002
ENERGYSOLUTIONS INC
019-4768781-001
BUNZL USA INC
 
051-4784174-002
BETHANY CIRCLE OF KINGS DAUGHTERS OF MAD


 
Exhibit L-411

--------------------------------------------------------------------------------

 


019-4768782-001
AIRMED INTERNATIONAL LLC
 
051-4784174-003
BETHANY CIRCLE OF KINGS DAUGHTERS OF MAD
019-4768782-002
AIRMED INTERNATIONAL LLC
 
051-4784208-002
GATEWAY COMMUNITY HEALTH INC
019-4768784-001
EDGEWOOD TOWN OF
 
051-4784268-004
LOS ANGELES COUNTY OF
019-4768785-001
DUNCAN PARNELL INC
 
051-4784312-003
OWENS DISTRIBUTORS INC
019-4768785-002
DUNCAN PARNELL INC
 
051-4784320-002
MOBIS PARTS DETROIT LLC
019-4768785-003
DUNCAN PARNELL INC
 
051-4784430-004
PACIFIC HUNTINGTON HOTEL CORPORATION
019-4768786-001
W SEITCHIK & SONS INC
 
051-4788697-001
ALTA MEDICAL MANAGEMENT, L.L.C.
019-4768787-001
COLONY POOL SERVICE DELAWARE
 
051-4790458-002
VERA BRADLEY DESIGNS INC
019-4768792-001
LUNAR AGENCY INC
 
051-4790840-002
ARI LEVINE
019-4768793-001
AMERINET INC
 
051-4790856-002
SALEM DAY CARE
019-4768793-002
AMERINET INC
 
051-4790863-002
THE ARGENTUM GROUP
019-4768794-001
RIVERCHASE COUNTRY CLUB
 
051-4790874-002
JULIUS SHUMLAN MD PC
019-4768795-001
SEARLE BLATT & COMPANY LTD
 
051-4790881-002
DR DURLAN CASTRO
019-4768796-001
PAIN MANAGEMENT SERVICES
 
051-4815413-001
EARL MARSH
019-4768799-001
WATCHMEN BROADCASTING
 
051-4815598-001
OUTCOME RESOURCES, INC.
019-4768801-001
SOUTH CAROLINA ELECTRIC & GAS
 
051-4855959-001
GORDON BROTHERS CELLARS INC.
019-4768801-002
SOUTH CAROLINA ELECTRIC & GAS
 
051-4856059-001
BRITE LITE SIGN MFG INC
019-4768802-001
WILSON PRODUCTS COMPRESSED GAS
 
051-4856059-002
BRITE LITE SIGN MFG INC
019-4768803-001
CUMMINS CROSSPOINT LLC
 
051-4893659-001
ST. PAUL PROPERTIES, INC.
019-4768804-001
ARCH L HEADY AND SON HIGHLAND
 
051-4912559-005
NETWORK SUPPORT AND SOLUTIONS GROUP, INC
019-4768804-002
ARCH L HEADY AND SON HIGHLAND
 
051-4912559-007
NETWORK SUPPORT AND SOLUTIONS GROUP, INC
019-4768805-001
DETAIL CARTING CO INC
 
051-4915996-001
RESTANI CONSTRUCTION CORP
019-4768805-002
DETAIL CARTING CO INC
 
051-4916114-001
JOHN STEELE
019-4768806-001
PALTECH ENTERPRISES OF ARKANSAS INC
 
051-4916448-001
SRF CONSULTING GROUP, INC
019-4768807-001
GEORGE WEBB CORPORATION
 
051-4916448-002
SRF CONSULTING GROUP, INC
019-4768808-001
TABACON MAINTENANCE SYSTEMS IN
 
051-4916523-001
INTERNATIONAL COFFEE TRADING, LLC
019-4768810-001
J S VIG CONSTRUCTION CO
 
051-4916633-001
INTERFACE SOUND & PRODUCTION, INC.
019-4768811-001
BERKELEY RETIREMENT HOME INC
 
051-4916823-001
FRONTIER EMERGENCY PRODUCTS, LLC
019-4768812-001
FOOT SOLUTIONS
 
051-4916826-001
VERN'S FEED & SUPPLY, INC
019-4768813-001
VARSITY LINCOLN MERCURY INC
 
051-4916926-001
HENEK MANUFACTURING, INC.
019-4768814-001
DAVIS BONDING CO
 
051-4920534-001
TASTY BAKERY, INC.
019-4768815-001
LYCOMING CHRISTIAN CHURCH INC
 
051-4921640-001
LOVE'S METAL FABRICATION, INC
019-4768819-001
DISASTER RESTORATION SERVICES
 
051-4922786-001
FRONTIER EMERGENCY PRODUCTS, LLC
019-4768826-001
ATRIUM INC
 
051-4922841-001
FRONTIER EMERGENCY PRODUCTS, LLC
019-4768830-001
LIBERTY RESOURCES INC
 
051-4930692-001
ETHAN DOUGLAS CORPORATION
019-4768830-002
LIBERTY RESOURCES INC
 
051-4932306-001
LET IT RISE INC
019-4768832-001
DISABLED AMERICAN VETERANS
 
051-4970144-001
NEOTROPIX, INC.
019-4768832-003
DISABLED AMERICAN VETERANS
 
051-4978599-002
RACE TECHNOLOGIES, INC.
019-4768835-001
MONTRAN CORPORATION
 
051-4990759-001
AVERO, LLC
019-4768837-001
GREAT VALLEY TECHNOLOGIES INC
 
051-4995659-001
44 BLUE PRODUCTIONS, INC
019-4768838-001
PEPPER & COMPANY
 
051-4996480-001
QUALITY DESIGN MACHINING, INC.
019-4768840-001
RIO FRESH INC
 
051-5010559-001
CREATIVE MOBILE INTERIORS, INC.
019-4768844-001
CARDIOLOGY & INTERNAL MEDICINE
 
051-5017002-001
HUMBLE PIE HILTON VILLAGE LLC
019-4768846-001
GARFIELD MIDDLE SCHOOL PTO
 
051-5017180-001
LARRY L. KETTMANN
019-4768847-001
AUSTIN & ASSOCIATES LLC
 
051-5017264-001
AMERICA'S PHYSIQUE, INC.
019-4768851-001
OPA OPA BREWING CO INC
 
051-5017361-001
AFFORDABLE ENTERPRISES OF WESTCHESTER, I
019-4768855-001
PRESS HOLDING CORPORATION
 
051-5017403-001
CORPORATE CONVENIENCE, INC. &
019-4768857-001
WESTERN ARKANSAS CHILD
 
051-5017583-001
BUSINESS EDUCATION IN SCIENCE AND TECHNO
019-4768860-002
COLOR WHEEL PAINT MFG CO INC
 
051-5017716-002
PRODUCTOS DON BERNA, INC.
019-4768861-002
AMERICAN EAGLE AIRLINES INC
 
051-5017721-001
TOTAL NETWORK SOLUTIONS L.P.
019-4768861-003
AMERICAN EAGLE AIRLINES INC
 
051-5017754-001
BROERMAN'S EQUIPMENT, INC.
019-4768861-004
AMERICAN EAGLE AIRLINES INC
 
051-5017866-003
VAN PEENEN'S DAIRY, INC.
019-4768861-005
AMERICAN EAGLE AIRLINES INC
 
051-5018015-002
AIRLINE VENDING SERVICES, INC.
019-4768862-001
GOLD COAST HI LIFT INC
 
051-5018016-001
CALAWAY ELECTRIC INC


 
Exhibit L-412

--------------------------------------------------------------------------------

 


019-4768862-002
GOLD COAST HI LIFT INC
 
051-5018090-001
NORTHERN LAKES FLORAL AND GARDEN CENTER,
019-4768865-001
MORI LEE LLC
 
051-5018347-901
HEALTHSOUTH CORPORATION
019-4768868-001
SKELTON SPORTS INC
 
051-5018401-001
PRIMETIME EVENT & RACE MANAGEMENT LLC
019-4768870-001
SEISMIC SURVEYS INC
 
051-5018440-001
RITCHEYS' REDI-MIX CONCRETE, INC
019-4768871-001
WORLD RADIO NETWORK INC
 
051-5018504-001
DERMATOLOGY & SURGERY OF SOUTHERN OHIO,
019-4768872-001
NORTHWEST TEXAS SURGICAL
 
051-5018542-001
STOLTZFUS LANDSCAPE CONTRACTING, LLC
019-4768872-002
NORTHWEST TEXAS SURGICAL
 
051-5018636-001
RUSS'S BODY SHOP LLC
019-4768872-003
NORTHWEST TEXAS SURGICAL
 
051-5018701-001
ATLAS MERCHANT SERVICES
019-4768874-001
BAY ATLANTIC CREDIT UNION
 
051-5018718-001
DO HYUN KIM
019-4768875-001
LOVE INTERNATIONAL MINISTRIES
 
051-5018844-001
ADVANCED ADVERTISING GRAPHICS, INC
019-4768876-001
SUPPLY NETWORK INC
 
051-5018874-001
HEALTHCARE RECOVERY ALLIANCE CORPORATION
019-4768877-001
LA PARRILLA ENTERPRISES INC
 
051-5018887-001
MUMFORD INDUSTRIES INC
019-4768880-001
GRAPHIC COMMUNICATIONS
 
051-5018949-001
WALTER WAYNE HORTON
019-4768883-001
FINGERS RADIATOR HOSPITAL INC
 
051-5018965-002
CORNEY TRANSPORTATION, INC.
019-4768884-001
TEMPEL HOLDINGS INC
 
051-5019037-001
BARRY KAYE ASSOCIATES, INC.
019-4768887-001
GEORGIA PORTS AUTHORITY
 
051-5019063-001
BLA INVESTMENTS, INC.
019-4768887-002
GEORGIA PORTS AUTHORITY
 
051-5021849-001
PRIMETIME EVENT & RACE MANAGEMENT LLC
019-4768891-001
KASON SOUTHERN CORP
 
051-5033861-001
DAKS, INC.
019-4768896-002
NEW LIFE REFORMED CHURCH
 
051-5040159-001
GLOBAL ENGINEERING GROUP, INC.
019-4768897-001
BUENA VISTA HOSPITALITY GROUP
 
051-5047860-001
MICOR COMMUNICATIONS ARIZONA, INC.
019-4768898-001
GOOD SAMARITAN HOSPICE INC
 
051-5047860-002
MICOR COMMUNICATIONS ARIZONA, INC.
019-4768904-001
ALLEN CHAPEL AME CHURCH INC
 
051-5070831-001
ANSER FINANCIAL SERVICES, INC.
019-4768906-001
RAVENSWOOD SPECIALTY SERVICE
 
051-5098160-001
PINE BELT FOODS, INC.
019-4768912-001
M J INSURANCE INC
 
051-5105960-001
KEN BISHOP INSURANCE SERVICES INC.
019-4768913-001
SAINT BERNADETTE CATHOLIC
 
051-5110460-001
GURINDER SANDHU
019-4768917-001
ELIZABETH SETON RESIDENCE INC
 
051-5119117-901
C. E. BOLLMEIER CO.
019-4768918-001
BELL MEDICAL INC
 
051-5119130-001
AIRBOATS, INC.
019-4768920-001
MOREYS ORGANIZAITON INC
 
051-5119269-001
LEE VENTURES, INC.
019-4768920-002
MOREYS ORGANIZAITON INC
 
051-5119284-001
FIRST FLAVOR, INC.
019-4768921-001
DAN POWERS GM CENTER INC
 
051-5119306-001
KDMW AUTOMOTIVE, INCORPORATED
019-4768923-001
VILLAGE OCOTILLO
 
051-5119345-901
BENITO & AZZARO FUNERAL & CREMATION SERV
019-4768924-001
MASSMAN CONSTRUCTION CO
 
051-5119357-001
MICHAEL DIXON
019-4768925-001
KC STRINGS INC
 
051-5119375-001
POSTAL CENTER INTERNATIONAL, INC.
019-4768927-001
ARRONCO COMFORT AIR INC
 
051-5119383-001
PREFERRED FILM CONVERTERS, INC.
019-4768929-001
MARILLAC RESIDENCE INC
 
051-5119389-001
ODESSA TIRE CENTER, INC.
019-4768930-001
WEISS & NEWBERRY MEDICAL ASSOC
 
051-5119501-001
ALPHA MACHINING & MANUFACTURING, INC.
019-4768931-001
POLLUTION CONTROL FINANCING
 
051-5119630-001
DAV-COR TRANSPORT, INC.
019-4768934-001
CALVARY BAPTIST CHURCH OF
 
051-5119739-001
BOULEVARD RESTAURANT, INC.
019-4768936-001
WAGON WHEEL COFFEE SHOP
 
051-5119808-001
DENNIS HART
019-4768937-001
KANSAS STATE UNIVERSITY
 
051-5119850-001
HEART & SOUL ORGANICS, LLC
019-4768939-001
MED REV RECOVERIES INC
 
051-5119944-901
JOHN L. KEYES, M.D.
019-4768941-001
TECHNICAL ADVISORY SERVICE
 
051-5119989-001
SUNGLASS BAR
019-4768941-002
TECHNICAL ADVISORY SERVICE
 
051-5120187-001
JAED DINING GROUP, INC.
019-4768943-001
ARCHDIOCESE OF CINCINNATI
 
051-5120211-001
KEN O'BRIEN
019-4768944-001
UNITED BANK
 
051-5120305-001
FUTUREWORKS
019-4768946-001
RATH REFRACTORIES INC
 
051-5120466-001
MASHETA GROUP, LTD.
019-4768948-001
DOUGLAS T WATANABE INC
 
051-5120495-001
A TO Z MINING SUPPLIES, INC.
019-4768949-001
HUMAN RESOURCES RESEARCH
 
051-5120504-001
SCOOPS, LLC
019-4768950-001
KIM KIL YON
 
051-5120576-001
J & K EXCAVATING & BOBCAT SERVICE LLC
019-4768951-001
LIVE COLORS MEDIA CORP
 
051-5120591-001
JS & COL, LLC
019-4768953-001
FITNESS FIRST
 
051-5120602-001
ERNEST R. & JANET L. OAKES
019-4768954-001
PORTWARE LLC
 
051-5120838-001
KLOEFKORN ENTERPRISES LIMITED PARTNERSHI
019-4768955-002
ACTIVA MANAGEMENT SERVICES LLC
 
051-5120859-001
JOBO HOLSTEIN FARM, LLC


 
Exhibit L-413

--------------------------------------------------------------------------------

 


019-4768958-001
OVATION BENEFITS GROUP LLC
 
051-5120869-901
FREDERICK CARDINALE
019-4768959-001
BRIGHTON BEST SOCKET MFG INC
 
051-5120872-001
PC CARE, LLC
019-4768960-001
RUOTOLO SPEWAK & CO PC
 
051-5120898-001
GOODMAN LAW FIRM, P.C.
019-4768963-001
BOB MOORE FORD INC
 
051-5120920-001
C JOHNNIE ON THE SPOT PORTABLE TOILETS,
019-4768964-001
STRADIS MEDICAL LLC
 
051-5120945-001
AMALGAMATED TRANSIT UNION - LOCAL 282
019-4768965-001
MADERA JOSE R
 
051-5120975-001
ALLIANCE CHRISTIAN SCHOOLS, INCORPORATED
019-4768966-001
MORAN PRINTING CO
 
051-5120975-002
ALLIANCE CHRISTIAN SCHOOLS, INCORPORATED
019-4768967-001
LINNIG CORPORATION
 
051-5120993-001
24/7 LIMOUSINES LTD.
019-4768968-001
USA SECURITY SERVICES INC
 
051-5121003-001
COLL'S FIREWOOD LLC
019-4768971-001
VERSAILLES APARTMENT CORP
 
051-5121017-001
SACS TRUCKING, INC
019-4768972-001
BROOKS CHAPEL BAPTIST CHURCH
 
051-5121167-001
HAXTON MASONRY, INC.
019-4768973-001
LONGARM UNIVERSITY INC
 
051-5122374-901
RAINBOW MEDIA HOLDINGS LLC
019-4768977-001
STANTON & GUZMAN LLP
 
051-5122374-902
RAINBOW MEDIA HOLDINGS LLC
019-4768982-001
SMITH SERVICE CO INC
 
051-5122630-001
ROBERT POTENZA, M.D.
019-4768986-001
TRUMP INTERNATIONAL GOLF CLUB
 
051-5122953-001
GUJARAT TIMES INC.
019-4768989-001
MANIAR MHIR K DO
 
051-5140151-001
VETS & PETS II, CORP.
019-4768990-001
HOSPITAL AUTHORITY OF COLQUITT
 
051-5165152-001
BRITTON VISION ASSOCIATES, P.C.
019-4768991-001
ORCHARD HOUSE INC
 
051-5168678-001
CALIFORNIA SPECIALTY PAINTING, INC.
019-4768992-001
DAVISON ARCHITECTURE & URBAN
 
051-5184360-001
THOMPSON MEDICAL GROUP, INC.
019-4768994-001
SHADY CREEK NURSERY & GARDEN
 
051-5188279-001
COLL'S FIREWOOD LLC
019-4768995-001
GARDEN STATE OBGYN ASSOCIATES
 
051-5194960-001
CELTIC FOODS INC.
019-4768996-001
HUNTERDON CENTER FOR SURGERY
 
051-5196860-001
HORIZON HEALTH CENTER, INC.
019-4768997-002
WORKERS TEMPORARY STAFFING INC
 
051-5204358-001
NATIONAL BANKRUPTCY SERVICES.COM, LLC
019-4768999-001
ROEDING INSURANCE COMPANY
 
051-5221243-001
LOUIS B STARKEY
019-4769001-001
CLIFTON & SINGER LLP
 
051-5221244-001
M & J TIRE SHOP CORP.
019-4769002-001
TEXAS VOCATIONAL SCHOOLS INC
 
051-5221325-001
EMERALD ISLE HOME OWNERS ASSOCIATION
019-4769003-001
CREDIT COUNSELORS CORP INC
 
051-5221362-901
MENDON PIPELINE, INC.
019-4769005-001
CUTTING EDGE EXCAVATING
 
051-5221637-001
CASABLANCA FISH MARKET, INC
019-4769008-001
LIVERPOOL VILLAGE ANIMAL
 
051-5221643-001
TIERNEY VAWTER MEDICAL CORPORATION
019-4769009-001
ALS ASSOCIATION GREATER
 
051-5221648-001
TECHNOLOGY CONCIERGES, INC.
019-4769010-001
GARY F THOMAS FINANCIAL GROUP
 
051-5221674-001
THOMAS J. ANDERSON
019-4769012-001
RC CORAL GABLES LLC
 
051-5221680-001
TCR NORTHEAST CONSTRUCTION, INC.
019-4769014-001
RC BAL HARBOUR LLC
 
051-5221683-002
GRIMES LOGISTICS SERVICES, INC.
019-4769015-001
INFECTIOUS DISEASE CONSULTANTS
 
051-5221700-001
HANA BIOSCIENCES, INC.
019-4769016-001
SYNOVUS FINANCIAL CORP OF
 
051-5221757-001
BARRY D. RIDDICK HAULING, INC.
019-4769017-001
NEX21 LLC
 
051-5221775-001
PAXTON O'BRIEN LAW GROUP, LLP
019-4769018-001
PINEFOREST JEWELRY INC
 
051-5221835-001
D.A. AUTO, INC.
019-4769018-002
PINEFOREST JEWELRY INC
 
051-5221851-001
D.S. LORENSON, INC.
019-4769020-001
RIDGEWOOD DIALYSIS CENTER INC
 
051-5221906-001
MACHINERY DIAGNOSTICS AND CONSULTING LL
019-4769021-001
GIRL SCOUTS OF ROLLING HILLS
 
051-5221906-002
MACHINERY DIAGNOSTICS AND CONSULTING LLC
019-4769022-001
SPOTLIGHT BUSINESS AFFAIRS INC
 
051-5221980-001
DENNIS MOSER
019-4769023-001
HOERR P J INC
 
051-5222083-001
THE BODY WORKS OF VIRGINIA INC
019-4769025-001
CALYN COMMUNICAITONS INC
 
051-5222113-001
JEFFERY SHAVER
019-4769026-001
TELETRONICS INTERNATIONAL INC
 
051-5222166-001
STARLITE LOGGING, LLC
019-4769027-001
M F Y LEGAL SERVICES INC
 
051-5222239-001
D.E. WALKER CONSTRUCTION CO.
019-4769028-003
KYODO NEWS AMERICA INC
 
051-5222319-001
ABEDROCK LIMITED COMPANY
019-4769029-001
RAYLENES TOTAL SALON CONCEPT
 
051-5222516-001
H.C. BERGER COMPANY
019-4769030-001
COURTYARD III CORPORATION
 
051-5222685-001
T & A FABRICATION, INC.
019-4769032-001
HILLERICH & BRADSBY COMPANY
 
051-5222754-001
FLETCHER OXENDINE
019-4769033-001
SIGN GRAPHIX
 
051-5222788-001
RICK MATHIS
019-4769034-001
LEBANON UNITED METHODIST
 
051-5222905-001
BENUEL S. LANTZ
019-4769035-001
PARKS MOTOR SALES INC
 
051-5222913-001
ROBERT PEREZ
019-4769039-001
SIEB & MEYER AMERICA INC
 
051-5222955-001
WESTCHESTER CLASSIC CARS AND COACHWORK,


 
Exhibit L-414

--------------------------------------------------------------------------------

 


019-4769040-001
JW FLOOR COVERING INC
 
051-5223132-001
LORI A RUNKLE CPA
019-4769041-001
OAKLAWN COMMUNITY BAPTIST
 
051-5223243-001
SERVING OUR SENIORS, INC.
019-4769042-001
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223318-001
JEFFREY H. BLACK, CO., L.P.A.
019-4769042-002
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223473-001
EPIC RETIREMENT SERVICES CONSULTING, LLC
019-4769042-003
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223481-001
KELLY INFLATABLES, LLC
019-4769042-004
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223687-001
HEALTHSOUTH OF AUSTIN, INC.
019-4769042-005
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223692-001
L.A.S. INTERNATIONAL CORP.
019-4769042-006
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223781-001
PROVIDER SERVICES INC
019-4769042-007
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223863-901
TECHNAVIA, INC.
019-4769042-008
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5223984-001
JESS DELAP
019-4769042-009
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5237655-001
HORNY TOAD, INC.
019-4769042-010
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5266360-001
TOMATOES EXTRAORDINAIRE, INC.
019-4769042-011
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5292960-001
RIA N SAHRA INC.
019-4769042-012
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5298360-001
DERMATOLOGIC COSMETIC LABORATORIES LTD.
019-4769042-013
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5320060-001
ROBERT A AND TAY R SIMPSON
019-4769042-014
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5324060-001
WATERCREST OWNERS ASSOCIATION, INC.
019-4769042-015
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5328705-001
ALYSIM SPA, L.L.C.
019-4769042-016
INDIANAPOLIS MOTOR SPEEDWAY
 
051-5328747-001
JARAL RIVERHEAD CORP.
019-4769043-001
NORTHEAST HEALTH CENTER INC
 
051-5328757-001
AL-SAWAFI PIZZA, INC.
019-4769044-001
MACS BAKERY INC
 
051-5329271-001
BARRICK ENTERPRISES, INC.
019-4769046-001
GRAY LINE NEW YORK
 
051-5329393-001
WINDECKER INC.
019-4769048-001
COMPASS DISPLAY & PROMOTION CO
 
051-5339286-001
BRAMPTON PARK RESORTS LLC
019-4769048-002
COMPASS DISPLAY & PROMOTION CO
 
051-5343260-001
RONE ENGINEERING SERVICES, LTD.
019-4769049-001
MICHAEL PALMA AGENCY LLC
 
051-5346341-001
DADE COUNTY NURSING HOME
019-4769050-001
BILKEY LLINAS DESIGN ASSOC
 
051-5363960-001
Harmony Labs, Inc.
019-4769052-001
MILBANK TWEED HADLEY & MCCLOY
 
051-5373448-001
ITAU USA SECURITIES INC.
019-4769060-001
METAL BUILDING COMPONENTS LP
 
051-5374060-001
CHRISTOPHER ADUBOR, PHYSICIAN, P.C.
019-4769061-001
THIERICA CONTROLS INC
 
051-5374526-001
JBJ JEWELERS, INC.
019-4769062-001
LA QUINTA INN
 
051-5379162-001
DR. DAN B. CHU, P.A.
019-4769065-001
SAN ANTONIO MEDICAL ASSOCIATES
 
051-5381393-001
LYNSEY CAMARA
019-4769067-001
MANHATTAN COUNTRY SCHOOL
 
051-5383460-001
LIGHT MOBILE, INC.
019-4769068-001
LITTLE MUNCHKINS LEARNING INC
 
051-5410860-001
AIRNET GROUP, INC.
019-4769069-001
BOSTON COACH
 
051-5410960-001
MR. ZS FUND RAISING CORP.
019-4769071-001
SOUTH TEXAS HEALTH SYSTEM
 
051-5424164-001
VETERINARY REFERRAL ASSOCIATES, LLC
019-4769074-001
PLATING FOR ELECTRONICS INC
 
051-5429900-001
NANCY HIMELRIGHT
019-4769075-001
NEEMA CLOTHING LTD
 
051-5430458-001
J&J OIL, INC.
019-4769076-001
CENTRAL SYSTEM HEATING & AC
 
051-5430612-001
MIRC, LLC
019-4769077-001
ANTHEM INSURANCE COMPANIES INC
 
051-5430614-001
TEAM NAUGATUCK, LLC
019-4769077-002
ANTHEM INSURANCE COMPANIES INC
 
051-5430883-001
SPRADLIN, INC.
019-4769080-001
DINO CASA OF BEAUTY INC
 
051-5431330-001
JANINE GEDEKOH
019-4769081-001
FEDEX GROUND PACKAGE SYSTEM
 
051-5431468-001
WARREN UNLIMITED, INC.
019-4769088-001
BOUTWELLS AIRMASTERS INC
 
051-5431778-002
PAPA BEARS PIZZA LLC
019-4769089-001
CASTAWAY FISHING PRODUCTS INC
 
051-5431787-001
PARCHAL, INC
019-4769092-001
NORTHERN OHIO PRINTING INC
 
051-5432037-001
THE WATER'S EDGE THERAPEUTIC BODYWORKS,
019-4769094-001
NORTHWEST CHRISTIAN FELLOWSHIP
 
051-5432093-001
NORTHERN NEW MEXICO FOODS, INC.
019-4769097-001
BEST RECOVERY SERVICES LLC
 
051-5432141-001
INNER STRENGTH FITNESS, LLC
019-4769100-001
LOWE ROOFING INC
 
051-5432207-001
AEB FAMILY RESTAURANT, INC.
019-4769101-001
JCP PLUMBING INC
 
051-5432326-001
PRANAM NARAYAN, LLC
019-4769104-001
GPC INC
 
051-5432473-002
VIA NET.WORKS USA, INC.
019-4769106-001
RMH CLEANING & RESTORATION INC
 
051-5432473-003
VIA NET.WORKS USA, INC.
019-4769107-001
NEW HOPE BAPTIST CHURCH
 
051-5432784-001
FORE JOHNSON, INC.
019-4769110-002
USUI INTERNATIONAL CORPORATION
 
051-5433078-001
HOME TOWN LANES, INC.
019-4769111-001
HITRONICS DESIGNS INC
 
051-5433307-002
ORBIT INDUSTRIES INC
019-4769115-001
COREY ROSANN K
 
051-5433433-003
MERCURY INSURANCE COMPANY OF FLORIDA
019-4769117-001
CANALES & SIMONSON PC
 
051-5433433-004
MERCURY INSURANCE COMPANY OF FLORIDA
019-4769119-001
CCT CORPORATION
 
051-5433463-001
KITTER CORPORATION


 
Exhibit L-415

--------------------------------------------------------------------------------

 


019-4769121-001
EASTHAM HOME CENTER INC
 
051-5433486-001
HANFORD TRI-MART, INC.
019-4769122-001
FISCHERS HARDWARE INC
 
051-5433698-001
LIVING WORD NORTH
019-4769122-002
FISCHER'S HARDWARE INC
 
051-5436760-001
ORTHOPEDIC AND SURGICAL SPECIALTY COMPAN
019-4769126-001
CAMDEN COUNTY BOARD
 
051-5439634-001
FIRST ALERT DRUG TESTING CORP.
019-4769126-002
CAMDEN COUNTY BOARD
 
051-5440335-001
ENGSTROM DESIGN GROUP, INC.
019-4769126-003
CAMDEN COUNTY BOARD
 
051-5440660-001
MOTION GOLF LLC
019-4769128-002
ALBANY ASSOCIATION FOR
 
051-5444409-001
BIG SPOON YOGURT, INC.
019-4769132-001
COLLEGE AVENUE UNITED
 
051-5445460-002
THE INSTITUTE OF INTERNAL AUDITORS, INC.
019-4769133-001
ROTHTEX DISTRIBUTORS INC
 
051-5453684-001
GENESIS NETWORKS INCORPORATED
019-4769137-001
AUSTIN TRI HAWK AUTOMOTIVE INC
 
051-5455539-001
SILVERLEAF RESORTS INC
019-4769140-001
DELAWARE COUNTY CHAMBER OF
 
051-5456166-001
GENESIS NETWORKS INCORPORATED
019-4769141-001
ARYSTA LIFESCIENCE NORTH
 
051-5458918-001
AMY JO MARKS
019-4769142-001
BANYAN SCHOOL INC
 
051-5462760-001
ASSOCIATED NEIGHBORHOOD CENTERS
019-4769142-002
BANYAN SCHOOL INC
 
051-5463470-001
TMG SERVICES, INC.
019-4769144-001
TRANSCORE LP
 
051-5468112-001
ELECTRONIC SERVICE SOLUTIONS, INC.
019-4769145-001
Q & M DRYCLEANERS LLC
 
051-5469566-001
CITY ELECTRIC SUPPLY INC
019-4769146-001
LDS LIVING INC
 
051-5471673-001
NONSTOP SIGNS, INC.
019-4769147-001
CBX HYDRAULICS INC
 
051-5473360-001
EDDIE'S SUPPER CLUB, INC.
019-4769149-001
PARK EAST SYNAGOGUE
 
051-5483342-001
MSL ASSOCIATES, INC.
019-4769150-001
NATIONAL BOARD FOR
 
051-5485860-001
PACHA TOURS INTERNATIONAL, INC.
019-4769151-001
OXON HILL RENTALS INC
 
051-5493169-001
MICHAEL GRAVALIN
019-4769153-001
HAMPDEN OPTICAL
 
051-5522360-001
JOLEN ELECTRIC AND COMMUNICATIONS, INC.
019-4769154-001
COLD STONE CREAMERY INC
 
051-5533742-001
ABRAHIM & SONS OIL ENTERPRISES
019-4769155-001
ESTEEMED INC
 
051-5533788-003
H & W PETROLEUM COMPANY INC.
019-4769156-001
VECTOR PHARMACEUTICAL SERVICES
 
051-5533900-002
MAOLA MILK AND ICE CREAM COMPANY
019-4769156-002
VECTOR PHARMACEUTICAL SERVICES
 
051-5534113-001
JASWINDER SINGH
019-4769162-001
DENTISTRY.CALM PC
 
051-5534216-002
GABLE ENTERPRISES INC
019-4769163-001
HUGHES LENNIE L LAW OFFICES OF
 
051-5534440-001
IMAGINE SERVICES, LLC
019-4769167-001
GWATHMEY PRATT SCHULTZ
 
051-5534601-002
HILLBRO LLC
019-4769168-001
CBSHOME REAL ESTATE COMPANY
 
051-5534606-001
DILLARD HOUSE, INC.
019-4769169-001
INNOVATIVE SOLUTIONS
 
051-5534862-001
GAUBE ENTERPRISES, INC.
019-4769171-001
RISKIN ROBERT M CPA
 
051-5534895-002
MILIKEN'S REEF INC
019-4769172-001
SPANISH PERIODICAL & BOOK
 
051-5535043-001
TOP CLASS, INC.
019-4769172-002
SPANISH PERIODICAL & BOOK
 
051-5535219-001
KAREN RAK
019-4769173-001
STUART K CLARK CPA LLC
 
051-5535515-001
WARRENDALE HOTEL ASSOCIATES
019-4769175-001
DANCO PRECISION INC
 
051-5535768-001
THE PALMS APARTMENTS LLC
019-4769176-001
PREMIER HEALTH CARE
 
051-5535803-001
HARTLAUER MANUFACTURING, LLC
019-4769177-001
FORT SAM HOUSTON CHURCH
 
051-5536034-001
9200 INC
019-4769179-001
COASTAL COMMUNITY & TEACHERS
 
051-5536211-001
SPLURGE SALON & SPA, LLC
019-4769180-001
NORTHWEST HERALD NEWSPAPER
 
051-5536260-002
MONTEFIORE DIALYSIS CENTER
019-4769182-001
PLUMMER WILLIAM L II
 
051-5536382-001
EUROPRO, INC.
019-4769185-001
GEISLER AND GABRIELE LLP
 
051-5536491-001
TLC TANNING INC
019-4769186-001
DYNAMIC EDUCATIONAL SYSTEMS
 
051-5536644-001
MAPLE AVENUE HAUPPAUGE DEVELOPMENT CORP.
019-4769197-001
REGIONAL WATER AUTHORITY
 
051-5536765-002
DMA FINANCIAL CORP
019-4769201-001
JOHN BLITCH PLUMBING INC
 
051-5537134-001
SOUTHERN SUN, INC.
019-4769203-001
PRO LEGAL COPIES
 
051-5537566-001
ITAL MARBLE & GRANITE DESIGN CENTER INC.
019-4769204-001
RESOURCE CONTROL CORPORATION
 
051-5537666-001
COMPLETE HEALING & WELLNESS CENTER, P.A.
019-4769205-001
GALAXY RANCH SCHOOL LP
 
051-5537794-001
SALON NIRVANA, LLC
019-4769211-001
LAMBS YACHT CENTER INC
 
051-5537840-001
JODY M. YOUNG
019-4769214-001
MORRISTOWN UNITED METHODIST
 
051-5537852-001
FB PIZZA, INC.
019-4769215-001
CORFLEX INC
 
051-5538148-003
CAROLINAS RECYCLING GROUP LLC
019-4769217-001
FIFTH AVENUE CHOCOLATIERE LTD
 
051-5538847-001
GOLDEN SIERRA MANAGEMENT, INC.
019-4769218-001
REINHART FOODSERVICE LLC
 
051-5538909-004
SOUTHERN OCEAN COUNTY HOSPITAL
019-4769219-001
VICTORIA THEATRE ASSOCIATION
 
051-5539075-001
M CONSTANTINO, INC.
019-4769219-002
VICTORIA THEATRE ASSOCIATION
 
051-5541560-001
SHOWBOAT, INC.


 
Exhibit L-416

--------------------------------------------------------------------------------

 


019-4769221-001
ADVANCED PATIENT
 
051-5542217-001
CAPITOL AIR SYSTEMS, INC.
019-4769225-001
OMEGA WIRE INC
 
051-5550942-001
CREATIVE CLOSET COMPANY, INC.
019-4769227-001
HARRIS BUSINESS SERVICES INC
 
051-5551361-002
NATIONAL OILWELL VARCO LP
019-4769229-001
HEALTHSPRINGS OF ALABAMA INC
 
051-5554470-002
KEELEY CRANE SERVICE AND TRI STATE CRANE
019-4769229-002
HEALTHSPRINGS OF ALABAMA INC
 
051-5555357-002
MANNION & GRAY CO LPA
019-4769229-003
HEALTHSPRINGS OF ALABAMA INC
 
051-5558909-003
THE ORTHOPEDIC SURGERY CENTER LP
019-4769229-004
HEALTHSPRINGS OF ALABAMA INC
 
051-5562786-001
NATURAL NUTRITION CENTER
019-4769230-001
TENTE CASTERS INC
 
051-5563760-001
CHRISTINE T. DZULA
019-4769231-001
WILLIS GROUP INC THE
 
051-5565168-001
TENNESSEE VALLEY FEDERAL CREDIT UNION
019-4769233-001
TEMPLE BAPTIST CHURCH
 
051-5565979-005
LOR ROB DAIRY FARM, A PARTNERSHIP
019-4769234-001
GLOBAL CREDIT SERVICES INC
 
051-5568770-001
STARPOINT PROPERTIES LLC
019-4769235-001
ZIOSOFT INC
 
051-5568797-001
HEALTH & CARE MANAGEMENT LTD
019-4769237-001
ALLEN EAR NOSE & THROAT ASSOC
 
051-5569484-001
PERRY COUNTY OF
019-4769239-002
PACTIV CORPORATION
 
051-5570530-001
AMNET INC
019-4769241-001
CHIMNEY POT INC
 
051-5570960-001
ULTIMATE PROTECTION, INC.
019-4769244-001
MILLER PAINTING CO INC
 
051-5571593-001
ARCHER DANIELS MIDLAND COMPANY
019-4769245-001
JENNINGS TAYLOR WHEELER
 
051-5572773-001
IMAGINE SERVICES, LLC
019-4769248-001
ALUMINUM EXTRUDED SHAPES INC
 
051-5572844-001
A D M MILLING CO
019-4769249-001
LIFEGAS
 
051-5573260-001
THE MORRISON GROUP, INC.
019-4769250-003
STEVENS & VANCOTT PLLC
 
051-5574507-001
AGAWAM HUNT
019-4769252-001
PALATINE TOWNSHIP SENIOR
 
051-5575453-001
NEW MEXICO STATE UNIVERSITY
019-4769255-001
F J CHANDLER AIR SYSTEMS
 
051-5575453-002
NEW MEXICO STATE UNIVERSITY
019-4769256-001
URBAN LEAGUE OF EASTERN MASS
 
051-5576131-001
SCHOOL UNION 76
019-4769257-001
THEATRICAL CONCEPTS
 
051-5579893-001
PUBLICOM INC
019-4769258-001
GEM HOME MAINTENANCE
 
051-5596060-001
ROBECO INVESTMENT MANAGEMENT, INC.
019-4769259-001
BRICK TEC INC
 
051-5609260-001
AMERICAN SURGICAL CENTERS I, INC.
019-4769263-001
VALLEY GRANDE INSTITUTE
 
051-5610652-001
STRATEGIC MARKETING & PLANNING INC
019-4769264-001
CK HOBBIE INC
 
051-5610754-001
EMMANUEL DESIGN GROUP ENTERPRISES, LLC
019-4769265-001
VHG LABS INCORPORATED
 
051-5621179-001
PERRY A. LYTTON
019-4769267-001
AIR THERM COMPANY INC
 
051-5639272-001
SUNCOAST DELIGHT INC.
019-4769267-002
AIR THERM COMPANY INC
 
051-5639284-001
FUSION OF IDEAS C.A., INC.
019-4769268-002
REALTORS ASSOCIATION OF THE PALM BEACHES
 
051-5639512-001
JOHN ALBERT BALDWIN
019-4769269-001
GABLES SMILES INC
 
051-5639652-001
AAHIL ENTERPRISES, INC
019-4769270-001
SUGAR CREEK BOARD OF EDUCATION
 
051-5640109-001
BUETTNER PRINTING LLC
019-4769271-001
METROPOLITAN SCHOOL DISTRICT
 
051-5640468-001
KATTOUR INC
019-4769272-001
NEUROLOGICAL SURGERY ASSOC
 
051-5652544-002
CALLISON TIGHE & ROBINSON, LLC
019-4769274-001
MIDWEST PRESBYTERIAN SENIOR
 
051-5652859-001
CLOPPERT, LATANICK, SAUTER & WASHBURN, L
019-4769276-001
PIONEER RURAL ELECTRIC
 
051-5655870-001
SHERWOOD URGENT CARE, INC.
019-4769277-001
PHILS AUTO CLINIC INC
 
051-5662232-002
VF OUTDOOR INC
019-4769280-001
COMMUNITY CONNECTIONS
 
051-5663260-002
DAYLE LAWRENCE
019-4769282-001
BALKAMP INC
 
051-5663760-001
BRENDON M. TEEL
019-4769282-002
BALKAMP INC
 
051-5665560-001
COUNTRY GREEN, INC.
019-4769284-001
FORT PIERCE HOUSING
 
051-5676087-001
LEUCADIA NATIONAL CORPORATION
019-4769284-002
FORT PIERCE HOUSING
 
051-5685660-001
F.S. EDMONDSON, INC.
019-4769285-001
KAUNITZ STEVEN
 
051-5716169-001
ECHOPASS CORPORATION
019-4769287-001
HANSOL FINANCIAL & INSURANCE
 
051-5726460-001
TULLAHOMA INDUSTRIES, LLC
019-4769289-002
CHRISTIAN YOUTH THEATER
 
051-5740152-001
RAZZO LINK, INC.
019-4769293-001
EATON INSURANCE INC
 
051-5740763-001
DJHILL ENTERPRISES, LLC
019-4769294-001
ARWOOD ALBERT E
 
051-5740864-001
SALON GRAMERCY, INC.
019-4769299-001
TELCOVE INC
 
051-5741312-001
DRIVEN PERFORMANCE PRODUCTS, LLC
019-4769301-002
SEA ISLAND AUTOMOTIVE INC
 
051-5741349-002
LOUIS POULSEN LIGHTING INC
019-4769302-001
DONCASTERS INC
 
051-5751060-002
ARROWHEAD LAKES DENTISTRY, P.C.
019-4769302-002
DONCASTERS INC
 
051-5760260-001
MINISTERIO INTERNACIONAL EL REY JESUS, I
019-4769303-001
GREEN ACRES INC
 
051-5765060-001
SAMAAN VENTURES, INC.
019-4769305-001
POWERSECURE INC
 
051-5769647-001
NEWQUEST MANAGEMENT OF ALABAMA LLC


 
Exhibit L-417

--------------------------------------------------------------------------------

 


019-4769308-001
FIVE RIVERS METRO PARKS
 
051-5775498-001
SIGUE CORPORATION
019-4769311-001
PEOPLES HEALTH & WELLNESS
 
051-5777797-001
TAMARA T KURMANALIEVA PC
019-4769312-001
SUNRISE PUBLICAITONS INC
 
051-5788160-001
COLEGIO DE PERITOS ELECTRICISTAS DE PUER
019-4769313-001
STAGE CALL CORPORATION
 
051-5788961-001
BEI ENGINEERING GROUP INC.
019-4769317-002
TPA NETWORK INC
 
051-5797860-001
RIVERSIDE COLLISION REPAIR, INC.
019-4769318-001
HELGET INC
 
051-5803360-001
MEMPHIS BRAKE SERVICE, INC.
019-4769319-001
CHRISTWARD MINISTRY INC
 
051-5830160-001
MY TASTE BUDD'S, LLC
019-4769320-001
LAMBERT INVESTMENTS LLC
 
051-5841761-001
MORAR INDUSTRIES INC
019-4769327-001
ALPHA BAKING CO INC
 
051-5842159-002
COUNTRY VIEW MEDICAL CENTER
019-4769330-001
DEN-TEX CENTRAL INC
 
051-5842350-001
K/P CORPORATION
019-4769333-001
A H SCHREIBER CO INCORPORATED
 
051-5842578-001
ELECTRICAL MAINTENANCE AND CONSTRUCTION
019-4769334-001
ABRAMS GORELICK FRIEDMAN & JAC
 
051-5842609-002
BOSWELL ENGINEERING INC
019-4769337-001
PEACH STATE AMBULANCE INC
 
051-5842665-901
RONCON SMITH ENTERPRISES, INC.
019-4769338-001
NEUROSURGERY INSTITUTE OF
 
051-5842768-001
WILLOW LAKES, INC.
019-4769343-001
INFINITE INNOVATIONS INC
 
051-5843227-001
POWER MANSION, LLC
019-4769344-001
GALLAGHER GOSSEEN FALLER &
 
051-5843462-002
MUSIC MATTERS INC
019-4769347-001
P R CONSULTING INC
 
051-5843493-001
SALON GRACE, L.L.C.
019-4769349-001
PARRIS JAMES
 
051-5844011-001
ORTHOPEDIC ASSOCIATES OF VIRGINIA LTD
019-4769350-001
UNITE HERE
 
051-5845374-002
ANTHONYS ITALIAN RESTAURANT INC
019-4769351-001
ALPHA TAU OMEGA FRATERNITY INC
 
051-5846288-001
ATLANTIC RAILING, INC.
019-4769354-001
FAMILY SERVICE OF GREATER
 
051-5846722-001
J&L FITNESS LLC
019-4769356-001
PINNACLE BANK
 
051-5847011-001
OCONEE SLEEP CENTER, LLC
019-4769358-001
ROME PAPER COMPANY INC
 
051-5847675-001
LAKHSH, INC.
019-4769358-002
ROME PAPER COMPANY INC
 
051-5847719-001
PRESTIGE SALON AND SPA LIMITED LIABILITY
019-4769360-001
ALBRIGHT COLLEGE
 
051-5847873-001
OCEAN GARDENS NURSING FACILITY, INC.
019-4769361-001
WORLD AIRWAYS
 
051-5848221-002
PARK AT ASHFORD CONDO ASSOCIATION INC
019-4769362-001
CARITAS HEALTH SERVICES INC
 
051-5848694-001
WHITE PLAINS CENTER FOR NURSING CARE, LL
019-4769364-001
PENAUILLE SERVISAIR LLC
 
051-5850930-004
SUN COAST RESOURCES INC
019-4769364-002
PENAUILLE SERVISAIR LLC
 
051-5850930-005
SUN COAST RESOURCES INC
019-4769364-003
PENAUILLE SERVISAIR LLC
 
051-5851361-001
CORNERSTONE PROGRAMS CORPORATION
019-4769365-001
TOOLAND INC
 
051-5851361-002
CORNERSTONE PROGRAMS CORPORATION
019-4769366-002
PURCELL TIRE & RUBBER COMPANY
 
051-5853542-002
ERSHIGS INC
019-4769367-001
HHHUNT CORPORATION
 
051-5859130-001
CONSTELLATION WINES US INC
019-4769367-002
HHHUNT CORPORATION
 
051-5859461-001
BOOYAH NETWORKS, INC.
019-4769371-001
MARTIN SKRAPITS DMD
 
051-5861141-001
TENABLE PROTECTIVE SERVICES INC
019-4769372-001
MILLER MELISSA
 
051-5863061-001
WESLEY HAMRICK ENTERPRISES, INC.
019-4769373-001
RELIABLE EQUIPMENT & SERVICE
 
051-5866034-001
PHOENIX REALTY GROUP LLC
019-4769378-001
YOUNG & THOMPSON
 
051-5870613-001
COTTAGE BUILDERS INC
019-4769378-002
YOUNG & THOMPSON
 
051-5871179-001
BRIAN WINGERT
019-4769379-001
MULTINET INTERNATIONAL INC
 
051-5871494-001
LUIDIA INC
019-4769381-001
HILEX POLY CO LLC
 
051-5876861-001
WHITE COUNTY MEMORIAL HOSPITAL
019-4769384-001
NATURES FARMACY INC
 
051-5885061-001
BLUE WATER CONSTRUCTION SERVICES, INC.
019-4769386-001
BRUNSWICK ORTHOPEDIC ASSOCIATE
 
051-5909061-001
COLORS BY TAB CORPORATION
019-4769387-001
PRIMEX CORP
 
051-5948389-001
JUAN ALDAYTURRIAGA
019-4769389-001
MANCHESTER OPTOMETRIC
 
051-5948658-001
RE-HY CORP
019-4769394-001
CALVARY BAPTIST CHURCH
 
051-5948775-001
KOINONIA SCHOOL OF SPORTS INC
019-4769396-001
MISTRAS HOLDING CORP
 
051-5949293-002
GREENCITY RECYCLING LLC
019-4769398-001
ALLIANCE HNI LLC
 
051-5949463-002
CALIFORNIA STATE AUTOMOBILE ASSOCIATION
019-4769401-001
JONES LANG LASALLE AMERICAS
 
051-5949621-001
NATIONAL GARAGES INCORPORATED
019-4769404-001
REMAX ADVANTAGE REALTOR
 
051-5950429-002
INSURANCE OFFICE OF AMERICA INC
019-4769407-001
REGENCY OFFICE PRODUCTS
 
051-5950470-001
SUB-LETS, INC.
019-4769408-001
PRIME TIME TESTING LABORATORY
 
051-5954877-001
GORDON BROTHERS CELLARS INC.
019-4769411-002
C2 MEDIA PRODUCTION GROUP INC
 
051-5960761-001
LAWRENCE A. LETSCHE
019-4769412-001
AXIOS INC
 
051-5961161-001
OSKAR BLUES, LLC
019-4769412-002
AXIOS INC
 
051-5966974-001
NEW ENGLAND RETINA ASSOCIATES


 
Exhibit L-418

--------------------------------------------------------------------------------

 


019-4769412-003
AXIOS INC
 
051-5967893-001
CHILDRENS MEDICAL GROUP INC
019-4769412-004
AXIOS INC
 
051-5968970-001
LINDWOOD SERVICES CORPORATION
019-4769413-001
ALABAMA PEST CONTROL INC
 
051-5969219-001
Leslie M. Moro, O.D., A Professional Cor
019-4769414-001
AREA MINISTERS FOR CHRIST INC
 
051-5969918-001
MISSION COMMUNICATIONS LLC
019-4769419-001
JOHNSON COLLISION REPAIR
 
051-5970851-001
PRO STAR WASTE LLC
019-4769420-001
GLASS HOUSE INC THE
 
051-5979688-001
FIJI MISSION TO UNITED NATIONS
019-4769421-001
SIGNS FOR SUCCESS INC
 
051-6018861-001
ASTRO TELECOMMUNICATIONS, INC.
019-4769423-002
NORCROSS SUPPLY CO
 
051-6029223-001
THE EYEGLASS STORE, INC.
019-4769424-001
ELEGANTE SURFACES
 
051-6032260-001
INTERFACE SECURITY SYSTEMS, L.L.C.
019-4769427-001
ABH NATURES PRODUCTS INC
 
051-6040361-001
HOLLY CONVALESCENT CENTER, INC.
019-4769428-001
ALL METRO HEALTH CARE
 
051-6049660-001
PLUMB LINE MECHANICAL, INC.
019-4769429-001
TELLER CHIROPRACTIC OF CENTER
 
051-6049660-002
PLUMB LINE MECHANICAL, INC.
019-4769431-001
JACOBI SALES INC
 
051-6050603-001
354 CONGRESS LLC
019-4769432-001
QUALITY EXTERMINATORS OF
 
051-6050672-001
ARC PRESSURE DATA, INC.
019-4769434-001
BALDERSON MOTOR SALES INC
 
051-6051088-002
SAINT GOBAIN PERFORMANCE PLASTICS CORPOR
019-4769435-001
KILLINGTON LTD
 
051-6051462-001
THE SPIRIT OF ANNISTON INC
019-4769436-001
IRN INTL CO
 
051-6051609-001
BAKER BUSINESS SYSTEMS, LLC.
019-4769439-001
OGAMY JOHN
 
051-6052185-001
KUMAR RESTAURANTS INC.
019-4769441-001
PRESTIGE DENTAL INC
 
051-6052201-001
CHARTERHOUSE CENTER OF SAN JOAQUIN COUNT
019-4769444-002
ASTA FUNDING INC
 
051-6052243-002
AIDS CARE OCEAN STATE INC
019-4769446-001
DANCKER SELLEW & DOUGLAS
 
051-6052297-001
CHRISTIAN SENIOR HOUSING FOUNDATION INC
019-4769447-002
DEKALB COUNTY OF
 
051-6052851-002
LEASING ENTERPRISES LTD
019-4769448-001
VETERINARY MEDICAL ASSOCIATES
 
051-6052853-001
ROSA N. CASAS
019-4769449-001
LANDSCAPE DEPOT INC
 
051-6053128-001
ROCHA UNITED INC.
019-4769451-001
LEIDHOLT JAMES A
 
051-6053305-002
BARKMAN PRODUCTS LLC
019-4769455-001
ADMIT ONE LLC
 
051-6053553-001
SUBWAY SUN VALLEY INC
019-4769456-001
WOMENS HUMANE SOCIETY FOR
 
051-6053572-001
ABDUR-RAHIM ENTERPRISES, INC.
019-4769457-001
DUNSTER HOUSE CONDOMINIUM
 
051-6053599-001
FIT COUTURE, INC
019-4769459-001
RICCIARDI BROTHERS INC
 
051-6054048-002
HENRICO CARDIOLOGY ASSOCIATES PC
019-4769460-001
BUENA REGIONAL SCHOOL DISTRICT
 
051-6054060-001
LAMAR ADVERTISING COMPANY
019-4769462-001
PRO PLAS INC
 
051-6054078-001
ATLANT (USA), INC.
019-4769464-001
SORBARA CONSTRUCTION CORP
 
051-6054130-001
MAGNUM ENGINEERING, LLC
019-4769465-001
KOKOMO CITY OF
 
051-6054411-001
FMG KENDALL, LLC
019-4769466-001
AESTHETIC & SPECIAL CARE
 
051-6054760-001
NEW LIFE REHAB SERVICES, INC
019-4769467-001
CENTER FOR BREAST & BODY
 
051-6054874-001
ABRAHAM P. THOMAS
019-4769468-001
ROBERT C HUIZENGA OD PC
 
051-6054923-001
BARBIZON LIGHT OF NEW ENGLAND INC
019-4769469-001
JY INVESTMENTS OF GEORGIA LLC
 
051-6054941-001
DUDE-N-BRAH, INC.
019-4769472-001
SCHOOL UNION NINETY THREE
 
051-6054969-001
PRISTINE CLEANING SYSTEMS, INC.
019-4769474-001
CAROTRANS INTERNATIONAL INC
 
051-6055050-002
TRIUMPH ACTUATION SYSTEMS CONNECTICUT LL
019-4769475-001
SUFFOLK CONSTRUCTION
 
051-6055159-002
INGRAIN INC
019-4769475-002
SUFFOLK CONSTRUCTION
 
051-6055274-001
CHILDRENS BOOK COUNCIL INC
019-4769476-001
GENERAL SUPPLY CO
 
051-6055479-001
CALICO LABORATORIES, INC.
019-4769477-001
B P A INTERNATIONAL INC
 
051-6055490-001
CARTER'S GYMNASTICS ACADEMY INC.
019-4769478-001
TRANSPORT SPECIALISTS INC
 
051-6055792-001
MILLENNIUM INDUSTRIAL TIRES LLC
019-4769478-002
TRANSPORT SPECIALISTS INC
 
051-6055864-002
CARE ONE AT PARSIPPANY TROY HILLS LLC
019-4769479-001
GROSSMONT UNION HIGH SCHOOL
 
051-6056113-001
FLEX N GATE ROYAL OAK LLC
019-4769479-002
SOUTH QUEENS DIALYSIS CENTER
 
051-6056275-002
HDM PRODUCTS INC
019-4769481-001
WLBE 790 INC
 
051-6056348-001
DAN SMALL PRODUCTIONS, INC.
019-4769482-001
SUMMIT MEDICAL GROUP
 
051-6056461-001
J & A SPECIALTY DISTRIBUTORS, INC
019-4769483-001
HAMILTON PARK ENTERPRISES INC
 
051-6056703-001
COASTAL CIRCUITS
019-4769483-002
HAMILTON PARK ENTERPRISES INC
 
051-6057001-002
CHRISTUS HEALTH
019-4769483-003
HAMILTON PARK ENTERPRISES INC
 
051-6057037-001
SHAPESHIFTER INC
019-4769489-001
GENE GARCIA
 
051-6057077-001
INFORMATION PRODUCTS INC
019-4769490-001
AGNEW SHEET METAL &
 
051-6057459-001
GILBERT BAZAN
019-4769492-001
WORTHING SOUTHEAST CORPORATION
 
051-6057535-001
U B M INC
019-4769492-002
WORTHING SOUTHEAST CORPORATION
 
051-6057572-001
VER TECH SOLUTIONS & SERVICE INC
019-4769498-001
KNOPF AUTOMOTIVE INC
 
051-6057651-002
CORNERSTONE CONSTRUCTION & REMODEL


 
Exhibit L-419

--------------------------------------------------------------------------------

 


019-4769503-001
MERCHANTS CREDIT BUREAU
 
051-6057809-001
BREWSTER PLACE
019-4769505-001
KENNEDY JENNIK & MURRAY
 
051-6057925-001
EDMOND E PACK MD PC
019-4769507-001
VASS PIPE & STEEL CO INC
 
051-6057987-001
CARE ONE AT BURCHWOOD LLC
019-4769508-001
SANDAIR SYSTEMS CORPORATION
 
051-6057994-001
PN ENTERPRISES, INC.
019-4769510-001
ANDERSON GROUP OF COMPANIES
 
051-6058084-001
A-SAF-T-BOX, LP
019-4769511-001
CENTRAL BROOKLYN DIALYSIS
 
051-6058191-001
THE ATTORNEY STORE.COM, INC.
019-4769515-001
FRIENDLY VILLAGE OF FLORIDA
 
051-6058257-001
TREECO INC
019-4769517-001
M D LOGISTICS INC
 
051-6059681-001
AMCOR PET PACKAGING USA INC
019-4769517-002
M D LOGISTICS INC
 
051-6061291-001
GEBHARD & GEBHARD INC DBA COMFORT INN
019-4769518-001
UCF AMERICA INC
 
051-6061291-002
GEBHARD & GEBHARD INC DBA COMFORT INN
019-4769518-002
UCF AMERICA INC
 
051-6062317-001
AMERICAN CLOSEOUT WHOLESALE LLC
019-4769530-001
I V C INDUSTRIAL COATINGS INC
 
051-6062317-002
AMERICAN CLOSEOUT WHOLESALE LLC
019-4769532-001
TNT & SONS INC
 
051-6065286-001
SOUTHERN TEXTILE SERVICES LLC
019-4769533-001
PULMONARY ASSOCIATES PC
 
051-6065386-001
GREENSTONE FARM CREDIT SERVICES ACA
019-4769534-001
BLUE FLAME GAS CO INC
 
051-6065759-001
GENTIVA HEALTH SERVICES INC
019-4769535-001
PHYSICIAN RESOURCES LTD
 
051-6069103-001
RAZZLE DAIRY BAR LLC
019-4769537-001
UNIVERSITY ASSOCIATES IN
 
051-6069124-001
SIGNATURE PROPERTIES GROUP INC
019-4769539-001
DEVON GABLES HEALTH CARE
 
051-6069347-001
BALLENISLES COUNTRY CLUB INC
019-4769543-001
VAN RU CREDIT CORPORATION
 
051-6070208-001
VISION FINANCIAL CORP
019-4769543-002
VAN RU CREDIT CORPORATION
 
051-6070508-001
ANGELA TOLSTON
019-4769544-001
DMAX LTD
 
051-6070768-001
HYNES COLLISION CENTER INC
019-4769548-001
SAIIA CONSTRUCTION LLC
 
051-6072327-001
FORTE MANAGEMENT INC
019-4769549-001
CASA GUADALUPE CENTER
 
051-6073269-001
APPALACHIAN ANIMAL HOSPITAL HAZARD BRANC
019-4769550-001
LIFECARE HOSPITALS OF SOUTH
 
051-6073481-001
VOLUNTEERS OF AMERICA INC
019-4769550-002
LIFECARE HOSPITALS OF SOUTH
 
051-6074631-001
DOCUFREE CORPORATION
019-4769556-001
C D B CORPORATION
 
051-6075137-001
MUSCO SPORTS LIGHTING LLC
019-4769557-001
MAYDE CREEK ANIMAL CLINIC
 
051-6076965-001
S P INDUSTRIES, INC.
019-4769559-001
KEVEN C SCHATTNER DO PC
 
051-6077514-001
ERNESTINE SCHUMAN HEINK DAV CHAPTER 2
019-4769560-001
ROBINSON BURKE P MD
 
051-6078767-001
SAINT GOBAIN PERFORMANCE PLASTICS CORPOR
019-4769562-001
AMERICAN CARPET WHOLESALERS
 
051-6084661-001
STEVEN M. BALLOCH, D.D.S., P.C.
019-4769565-001
DWD ENGINEERING INC
 
051-6106261-001
THE PARK CENTER, INC.
019-4769567-001
SOUTHEAST VALLEY GASTO CON INC
 
051-6130947-001
WISER COMPANY, LLC
019-4769568-001
WAVE CAR CARE CENTER
 
051-6150861-001
HARRIS PACKAGING CORPORATION
019-4769569-001
BAXLEY WILDERNESS INSTITUTE
 
051-6151161-001
GOSPEL LIGHT PUBLICATIONS
019-4769573-001
CLIFTON GUNDERSON LLC
 
051-6156961-001
RICKY ARNOLD
019-4769573-002
CLIFTON GUNDERSON LLC
 
051-6158399-001
BOWLING GREEN INTERNAL MEDICINE & PEDIAT
019-4769574-001
ILLINOIS TAX REALTY FINANCIAL
 
051-6158422-001
TTS TIRE & AUTO, INC.
019-4769576-001
WACHTER ENTERPRISES
 
051-6158676-001
CHRISTIAN AUDIGIER INC DBA SHOPON STAGE
019-4769577-001
INDEPENDENT SCHOOL DIST 256
 
051-6159019-001
PCN SERVICES INC
019-4769580-001
PREMIUM LAUNDRY & LINEN SUPPLY
 
051-6159132-002
DANNYS GROCERY & GRILL INC
019-4769587-001
HOLY CROSS HEALTH CENTER INC
 
051-6159376-001
TONY'S SEAFOOD RESTAURANT, INC
019-4769588-001
WILLOWGLEN ACADEMY INC
 
051-6159456-001
CALIFORNIA STEM CELL INC
019-4769589-001
EICHELBERGER BRAD
 
051-6159466-001
KTC, INC.
019-4769592-002
ROCHESTER TOWN OF
 
051-6159527-001
MOUNTZ, INC.
019-4769593-001
BROADSTREET INC
 
051-6159554-002
H T HACKNEY CO
019-4769597-001
H A BOYD INC
 
051-6159587-001
PAUL FUNK
019-4769598-001
PEACHTREE SPINE & PAIN PHYSICI
 
051-6159645-002
AARON OIL COMPANY INC
019-4769599-001
ASTORIA DIALYSIS CENTER
 
051-6159645-003
AARON OIL COMPANY INC
019-4769602-001
SUMMERVILLE AT CLEARWATER LLC
 
051-6159645-004
AARON OIL COMPANY INC
019-4769605-001
JOHN BROOKS RECOVERY CENTER
 
051-6159750-001
MACMILLAN FOUNDATION LLC
019-4769607-001
APOTH A CARE LTD
 
051-6159763-001
CLASSIC FLORIST & HOME DECOR LLC
019-4769610-001
DSC AUTO REPAIR
 
051-6159834-001
LITTLE ELEPHANT MONTESSORI, INC.
019-4769612-001
MICHAEL ISAIAH DESIGNS FOR
 
051-6159869-001
LOMTO FEDERAL CREDIT UNION
019-4769613-001
CORNELIA CONNELLY CENTER
 
051-6159917-001
MMDW, INC.
019-4769613-002
CORNELIA CONNELLY CENTER
 
051-6159990-001
LITTLE CAESARS OF THE SOUTH, INC.


 
Exhibit L-420

--------------------------------------------------------------------------------

 


019-4769614-001
NEW AUGUSTA AUTO SERVICE INC
 
051-6160287-001
SCHARP MINDS INC
019-4769615-001
BURNHAM & WIESNER LLC
 
051-6160300-001
NEW FRIENDS ADULT DAY HEALTH INC
019-4769616-001
SOUTHERN TANK SERVICES INC
 
051-6160330-001
A & C FITNESS CORP
019-4769616-002
SOUTHERN TANK SERVICES INC
 
051-6160416-001
INMAGE SYSTEMS INC
019-4769617-001
HARMS MEMORIAL HOSPITAL
 
051-6160474-001
CHEYENNE WOODS APARTMENTS LLC
019-4769618-001
MILAN INSTITUTE OF COSMETOLOGY
 
051-6160488-001
QUEZADA MARKET, INC.
019-4769618-002
MILAN INSTITUTE OF COSMETOLOGY
 
051-6160555-001
BARRY JOHNSON
019-4769619-001
SECURITY STATE BANK & TRUST
 
051-6160601-001
FOX HILLS PHARMACY, INC.
019-4769619-002
SECURITY STATE BANK & TRUST
 
051-6160694-001
A(LINE), INC.
019-4769619-003
SECURITY STATE BANK & TRUST
 
051-6160773-001
BLAIR INVESTMENTS, INC.
019-4769619-004
SECURITY STATE BANK & TRUST
 
051-6160789-001
INSTITUTE OF ELECTRICAL AND ELECTRONICS
019-4769620-001
WHEEL SOURCE INC THE
 
051-6160820-001
NORTH SCOTTSDALE FAMILY DENTISTRY
019-4769621-001
CALIHAN BROWN BURGARDT WURST
 
051-6160976-001
A & B AUTO REPAIR, INC.
019-4769622-001
3 D HONING INC
 
051-6161144-001
MILLENNIUM TIRES, INC.
019-4769623-001
PRIEBES COLLISION SERVICE
 
051-6161171-001
KING COFFEE SERVICES, LLC
019-4769625-001
STOWERS MANUFACTURING CO
 
051-6161267-001
ARENA IMPRINTS INC
019-4769626-001
FINAL CUT USA INC
 
051-6161319-001
UNIGEN CORPORATION
019-4769627-001
MEDMANAGEMENT LLC
 
051-6161335-002
NORTHWESTERN SAVINGS BANK & TRUST
019-4769628-002
MAIORANO & ASSOCIATES INC
 
051-6161355-001
NEW IMAGE SERVICES PLUS, INC
019-4769631-001
HILL MARKETING & ADVERTISING
 
051-6161382-001
HENNES CARPET CLEANING INC
019-4769632-001
BENCHMARK CABINETS & MILLWORKS
 
051-6161611-001
VETERANS MEMORIAL POST 347 THE AMERICAN
019-4769634-001
PACIFIC BUSINESS CENTERS INC
 
051-6161710-001
WINDSOR STATION APARTMENTS
019-4769634-002
PACIFIC BUSINESS CENTERS INC
 
051-6161758-001
MCCALL TRANSPORTATION, LLC
019-4769635-001
ODONNELL NACCARATO MACINTOSH
 
051-6161777-001
STEPHEN RIMA
019-4769636-001
PBC WALNUT CREEK LLC
 
051-6161789-002
BATH & TENNIS CLUB
019-4769637-001
MONTEATH MOLDING CORP
 
051-6161873-001
DIOCESE OF FRESNO EDUCATION CORP
019-4769638-001
SHARON HEALTH CARE WOODS INC
 
051-6162124-001
HARMONY ADOPTIONS OF TENNESSEE INC
019-4769640-001
WATERFORD TOWNSHIP SCHOOL DIST
 
051-6162135-001
SAVATTERI PRODUCTIONS, INC
019-4769641-001
SAFETY KLEEN OIL RECOVERY CO
 
051-6162184-001
SALT LAKE AIR CARGO INC
019-4769644-001
CAMPBELL COUNTY HOSPITAL DIST
 
051-6162367-002
THE GLENSHAW PRESBYTERIAN CHURCH
019-4769644-002
CAMPBELL COUNTY HOSPITAL DIST
 
051-6162435-001
FRANKLIN BANCORP INC
019-4769644-003
CAMPBELL COUNTY HOSPITAL DIST
 
051-6162518-001
RAM TRUCKING CO
019-4769645-001
JORDAN HYDEN WOMBLE CULBRETH & HOLZER PC
 
051-6162549-001
BRADLEY BRUNS
019-4769646-001
WOODY TUCKER PLUMBING INC
 
051-6162594-001
STATIC HAIR, INC
019-4769648-001
ATLANTIC STEEL FABRICATION
 
051-6162675-001
NEIL DAWSON ARCHITECT PC
019-4769649-001
UNIVERSAL TECHNICAL INSTITUTE
 
051-6162714-001
KALDERA CORP
019-4769649-003
UNIVERSAL TECHNICAL INSTITUTE
 
051-6162716-001
STANDARD SAND CORPORATION
019-4769650-001
GRAPHIC COMMUNICATION
 
051-6162717-003
WISCONSIN INDUSTRIAL SAND COMPANY LLC
019-4769651-001
COLLEGE POINT DIALYSIS CENTER
 
051-6162725-003
TECHNISAND INC
019-4769653-001
WEST NASSAU DIALYSIS CENTER
 
051-6162734-001
MINERAL VISIONS
019-4769654-001
BROADWAY DIALYSIS CENTER
 
051-6162800-001
NINAS SALON CORPORATION
019-4769656-001
JAMES H BRADBERRY AND ASSOC
 
051-6162810-001
CLEANEDGE LLP
019-4769657-001
NEW HYDE PARK DIALYSIS CENTER
 
051-6162828-001
PHIT PERFORMANCE INC
019-4769658-002
ENGLEWOOD LAB LLC
 
051-6162911-001
BASNEY MOTORS INC
019-4769659-001
ALTERNATE ENERGY TECHNOLOGIES
 
051-6162915-001
ANGELIQUE SALON & DAY SPA, LLC
019-4769659-002
ALTERNATE ENERGY TECHNOLOGIES
 
051-6162955-001
WOW! TILE AND HARD SURFACE RESTORATION L
019-4769661-001
SELKIN LASER CENTER
 
051-6162989-001
CEDARDALE DISTRIBUTORS LLC
019-4769662-001
REARDON MACHINE COMPANY INC
 
051-6163010-001
BELHAVEN COLLEGE
019-4769663-001
COOLING COMPONENTS INC
 
051-6163088-004
MARINE REPAIR SERVICES INC
019-4769664-001
OHIO NATIONAL FINANCIAL
 
051-6163088-005
MARINE REPAIR SERVICES INC
019-4769666-001
TRI ARCH 11 INC
 
051-6163100-002
LINN MAR COMMUNITY SCHOOL
019-4769667-001
MORGAN HILL PC
 
051-6163140-001
DONOVAN ENTERPRISES, INC.
019-4769671-001
NEWTOWN DIALYSIS CENTER INC
 
051-6163144-001
ASIA SEMAN
019-4769672-001
GREAT WESTERN BANK
 
051-6163286-001
BARNEYS NEW YORK INC
019-4769672-002
GREAT WESTERN BANK
 
051-6163334-001
KATHY ISRINGHAUSEN
019-4769674-001
ADVANTAGE FURNITURE RENTALS
 
051-6163368-001
VEAZEY PLANT COMPANY
019-4769675-001
ELECTRONIC TESTING SOLUTIONS
 
051-6163392-001
OG GROUP INC THE


 
Exhibit L-421

--------------------------------------------------------------------------------

 


019-4769677-001
OLGES WAYNE L
 
051-6163410-001
CHASE ASSOCIATES LLC
019-4769678-001
CATTLEMANS NATIONAL BANK
 
051-6163423-001
SPRINGS YOGA STUDIO INC
019-4769678-002
CATTLEMANS NATIONAL BANK
 
051-6163438-001
CITATION BUSINESS FORMS INC
019-4769678-003
CATTLEMANS NATIONAL BANK
 
051-6163475-001
CARL ALBERT STATE COLLEGE
019-4769678-004
CATTLEMANS NATIONAL BANK
 
051-6163482-001
ABOUT YOU SALON LLC
019-4769678-005
CATTLEMANS NATIONAL BANK
 
051-6163560-001
SMITHVILLE HEALTHCARE VENTURES LLC
019-4769680-001
BEACON OFFSET PRINTING LLC
 
051-6163583-001
DE GALA BEST BUY INC
019-4769681-001
GIRL SCOUTS OF THE SOUTH
 
051-6163604-001
REGNIER TAYLOR CURRAN & EDDY
019-4769682-001
KIPS BAY BOYS AND GIRLS CLUB
 
051-6163648-001
CHARLOTTE TILE & STONE RESTORATION INC
019-4769683-001
WURTH SERVICE SUPPLY INC
 
051-6163688-001
PLYTHIAN L P
019-4769685-001
SISTERS OF THE CROSS AND
 
051-6163725-001
SAGE PHYSICIAN PARTNERS INC
019-4769686-001
REMAX OMEGA GROUP
 
051-6163744-001
WELLSVILLE MANOR CARE CENTRE
019-4769690-001
FAITH CHRISTIAN FELLOWSHIP
 
051-6163942-001
HICKORY HILL BAPTIST CHURCH
019-4769693-001
FRIENDLY CARPET CARE
 
051-6163958-001
EAST AVE INVESTMENTS
019-4769695-001
GENESIS TWO INC
 
051-6163984-002
PROHEALTH PHYSICIANS INC DBA:SOMERSET FA
019-4769697-001
GRANBY COUNTRY GRAIN INC
 
051-6163995-001
HENRY ORCHARDS, INC.
019-4769700-001
ST GERMAIN KENNETH
 
051-6164063-002
GIRL SCOUT COUNCIL OF GREATER NEW YORK I
019-4769701-001
BARNESVILLE BOARD OF EDUCATION
 
051-6164103-001
L.V. MANAGEMENT, INC.
019-4769706-001
ARIZONA BUSINESS BANK
 
051-6164158-001
STAR VISION SUPPLIES INC
019-4769707-001
SKYLINE DISPLAY & DESIGN INC
 
051-6164258-001
SUNSHINE RESTAURANT PARTNERS
019-4769708-002
THE HIPPODROME CLEANERS INC
 
051-6164272-001
CLINTON MANOR LIVING CENTER INC
019-4769709-001
CARUSO DENTAL LAB INC
 
051-6164319-001
CHIEF OIL & GAS LLC
019-4769711-001
FIRST NATIONAL BANK OF EVANT
 
051-6164346-001
POOTHAKALLIN BROS., LLC
019-4769724-001
CHESAPEAKE CITY OF
 
051-6164357-001
ROBERT J KNOEBEL & HEIDE A LUCAS KNOEBEL
019-4769725-001
CLOVE MARKETING INC
 
051-6164366-001
CAMPBELLS BARN COUNTRY RESTAURANT LLC
019-4769727-001
HOBART CORPORATION
 
051-6164452-001
LAS SALINAS CONDOMINIUM ASSOCIATION INC
019-4769728-001
AUTOTEMP INC
 
051-6164529-001
VILLAGE OF MIAMI SHORES
019-4769729-001
KOOL CHEVROLET INC
 
051-6164563-001
VIDAL GARCIA
019-4769730-001
HAWKINS COUNTY FARM BUREAU
 
051-6164569-001
KANSAS GUN DRILLING INC
019-4769731-001
JORDAN DRILLING FLUIDS INC
 
051-6164599-001
COMMUNITY OF JESUS CRUCIFIED
019-4769733-001
VIVA OPTIQUE INC
 
051-6164614-002
ELMERS PRODUCTS INC
019-4769739-001
PARK SOUTH HOTEL
 
051-6164631-001
VANTAGE TECHNOLOGIES LLC
019-4769740-001
STEINER FOODS INC
 
051-6164637-001
ALPHA PROPERTY MANAGEMENT INC
019-4769742-001
TAM RESOURCES INC
 
051-6164712-001
DAVID MILLER
019-4769743-001
PRIDE MACHINE & TOOL CO INC
 
051-6164718-001
SHENANDOAH VOLUNTEER RESCUE SQUAD INC
019-4769745-001
PINES POWERWASH PLUS INC
 
051-6164734-001
CARTHINK LLC
019-4769746-001
SCIBAL ASSOCIATES INC
 
051-6164748-001
ICU MEDICAL INC
019-4769747-001
SULLIVAN TRI COUNTY POWERWASH
 
051-6164784-001
ANGELIC HOLDINGS LLC
019-4769748-001
BILLYS WESTERN WEAR
 
051-6164796-001
OWEN FINANCIAL SERVICES INC
019-4769750-001
BLOODWORTH WHOLESALE DRUGS INC
 
051-6166995-001
UNIGEN CORPORATION
019-4769752-002
PERSYN WENDY L
 
051-6167551-001
WEST DES MOINES OB GYNE
019-4769753-001
JULES CATERING INC
 
051-6167652-001
UNIVERSITY CITY CHURCH
019-4769755-001
DOCTORS HOSPITAL AT
 
051-6168144-001
MILLERCOORS LLC
019-4769755-002
DOCTORS HOSPITAL AT
 
051-6168200-001
STEEL WAREHOUSE COMPANY LLC
019-4769755-003
DOCTORS HOSPITAL AT
 
051-6168468-001
IF MULTICULTURAL INTERACTIVE SOLUTIONS L
019-4769757-001
DELAWARE NORTH COMPANIES
 
051-6169568-001
EPISCOPAL DIOCESE OF CONNECTICUT
019-4769760-001
MONTE ALTO INDEPENDENT SCHOOL
 
051-6169812-001
KELLY J WHEELER
019-4769761-001
DONALD E MCNABB COMPANY INC
 
051-6170175-001
FAMILY HOME HEALTH CARE INC
019-4769764-001
SHARON HEALTH CARE WILLOWS INC
 
051-6170914-001
SOUTHERN WATER CONSULTANTS, INC.
019-4769765-001
CROSSLAND MEDICAL REVIEW
 
051-6171310-001
STRIVE TOWARD EXCELLENCE INC
019-4769767-001
ONION HOUSE LLC
 
051-6174076-001
A(LINE), INC.
019-4769768-001
STANDARD WAREHOUSE
 
051-6175126-001
COOL BEANS, INC.
019-4769771-001
CATHOLIC CHARITIES OF THE
 
051-6175261-001
SEJAL WHARTON DONUTS LLC
019-4769776-001
PECK HEATING & AIR
 
051-6175305-001
AWL KEY ASSOCIATES


 
Exhibit L-422

--------------------------------------------------------------------------------

 


019-4769777-001
MUMFORD COMPANY INC
 
051-6175975-001
BUDGET MAINTENANCE, INC.
019-4769779-001
UNIQUE GRANITE & STONE LLC
 
051-6179914-001
BASS PRO OUTDOOR WORLD LLC
019-4769781-001
KALE UNIFORMS INC
 
051-6231361-001
GREGG REIM
019-4769782-001
STEWART FILMSCREEN CORP
 
051-6244961-001
TOWER FINANCIAL MARKETING, INC.
019-4769783-001
BRUYERS MARTIAL ARTS ACADEMY
 
051-6248461-001
DATAMATICS CONSULTANTS, INC.
019-4769784-001
SIBCO BUILDING PRODUCTS INC
 
051-6264809-001
LUTHERAN SOCIAL SERVICES OF THE SOUTH IN
019-4769785-001
FLORIDA HOSPITAL ASSOCIATION
 
051-6264833-001
COMMUNITY CARE LLC
019-4769791-001
HENRY BROTHERS ELECTRONICS INC
 
051-6264840-001
BABYLON ADULT DAYCARE CENTER
019-4769792-001
PARODNECK FOUNDATION FOR SELF
 
051-6264847-001
ALGIERS ECONOMIC DEVELOPMENT FOUNDATION
019-4769795-001
HARTZELL FAN INC
 
051-6264858-001
MITCHELL-HOLLINGSWORTH NURSING & REHABIL
019-4769796-001
MANOS NICHOLAS
 
051-6264872-001
NGUYEN FAMILY CHIROPRACTIC, PC
019-4769797-001
SUPER DOG PET FOOD COMPANY
 
051-6264897-001
ELITE CARTAGE & INTERMODAL INC
019-4769800-001
KETTERING BREAST EVALUATION
 
051-6264992-001
P G I INTERNATIONAL LTD
019-4769801-001
R & F DAIRY SUPPLY INC
 
051-6265035-001
LOGAN SQUARE HISPANIC SEVENTH DAY
019-4769803-001
HILLTOP PREPARATORY SCHOOL
 
051-6265071-001
SOUTHAMPTON TOWN NEWSPAPERS INC
019-4769805-001
HOSPICE OF THE BLUEGRASS INC
 
051-6265073-001
JPMORGAN CHASE BANK NATIONAL ASSOCIATION
019-4769805-002
HOSPICE OF THE BLUEGRASS INC
 
051-6265082-001
LOMBARDI PIZZA PLUS 2 OF GEORGIA
019-4769805-003
HOSPICE OF THE BLUEGRASS INC
 
051-6265237-001
E SAM JONES DISTRIBUTION INC
019-4769805-004
HOSPICE OF THE BLUEGRASS INC
 
051-6265309-001
FUSION CONTACT CENTERS LLC
019-4769805-005
HOSPICE OF THE BLUEGRASS INC
 
051-6265340-001
UNITRENDS SOFTWARE CORPORATION, INC.
019-4769809-001
MTD CONSUMER PRODUCTS
 
051-6265346-001
WILLIAM MISENHEIMER CHIROPRACTIC ASSOCIA
019-4769810-001
KEYSTONE AUTOMOTIVE INDUSTRIES
 
051-6265371-001
NORTHEAST ENT INC
019-4769813-001
STEIN STANLEY A DMD PC
 
051-6265374-001
ROMAN CATHOLIC BISHOP OF WORCESTER
019-4769814-001
BUMPER MAN INC
 
051-6265419-001
IASIS HEALTHCARE CORPORATION
019-4769817-001
NORTH AMERICAN BAPTISTS INC
 
051-6265474-001
PACIFIC GREEN VALLEY INC.
019-4769822-001
BANK OF GEORGIA
 
051-6265484-001
DRIVE IN 24 LLC
019-4769822-002
BANK OF GEORGIA
 
051-6265492-001
WALKER CHEVROLET INC
019-4769822-003
BANK OF GEORGIA
 
051-6265496-001
SPALDING EDUCATION INTERNATIONAL
019-4769822-004
BANK OF GEORGIA
 
051-6265499-001
ONE WAY DRUG LLC
019-4769822-005
BANK OF GEORGIA
 
051-6265515-001
ROCHESTER RESORTS INC
019-4769822-006
BANK OF GEORGIA
 
051-6265519-001
NEW YORK DOWNTOWN DENTAL
019-4769822-007
BANK OF GEORGIA
 
051-6265531-001
ESSENTIAL DENTAL SYSTEMS INC
019-4769824-001
BANCORP BANK
 
051-6265575-001
UPTOWN CHECK CASHING
019-4769825-001
GEORGE WYTHE FOUNDATION
 
051-6265588-001
SCARBOROUGH PHYSICAL THERAPY ASSOCIATES
019-4769828-001
INTERTEK INDUSTRIAL CORP
 
051-6265599-001
ICELANDIC USA INC
019-4769830-001
ATLANTIC PENSION PLANNING
 
051-6265602-002
FORUM VENTURES
019-4769831-001
VALENTINOS OF OMAHA INC
 
051-6265607-001
LAKELAND HEALTH SERVICES INC
019-4769834-001
ECONOMIC PACKAGING CORP
 
051-6265647-001
TAIWAN IMPORTS INC
019-4769836-001
OPEN HIGHWAYS LLC
 
051-6265675-001
CALIFORNIA COMMERCIAL INVESTMENT GROUP,
019-4769837-001
TRECE INC
 
051-6265723-001
PAMPERING PALACE SALON & SPA CO
019-4769838-001
SUPERIOR STRUCTURES INC
 
051-6265736-001
SCHULTZ DEVELOPMENT, INC.
019-4769841-001
J C EHRLICH CO INC
 
051-6265809-001
LUCAS LODGE LLC
019-4769842-001
PRINCIPIA CORPORATION
 
051-6265812-001
JBL COMPANIES COMMERCIAL REAL ESTATE
019-4769843-001
CARDENAS ENTERPRISES INC
 
051-6265841-001
SAFARI GAME SEARCH FOUNDATION
019-4769843-002
CARDENAS ENTERPRISES INC
 
051-6265858-001
UMPQUA VALLEY EYE ASSOCIATES
019-4769847-001
MERCHANTS INSURANCE GROUP
 
051-6265878-001
GERARD ELECTRIC INC
019-4769849-001
COMMUNITY LOAN FUND OF NEW
 
051-6265884-001
PLATINUM HEALTH, LTD
019-4769850-001
WIEUCA ANIMAL CLINIC
 
051-6265907-001
ACISION LLC
019-4769851-001
COMMERCIAL CARPET SPECIALISTS
 
051-6265966-001
GAIN CAPITAL GROUP LLC
019-4769852-001
HILTON GARDEN INN
 
051-6265989-001
RELIANCE FINANCIAL GROUP, LLC
019-4769854-001
TLC CARPET CLEANING INC
 
051-6266007-001
DAMCO USA
019-4769855-001
SHARON HEALTH CARE ELMS INC
 
051-6266017-001
PATTERSON ENTERPRISES LLC
019-4769856-001
JONES BROS JEWELERS INC
 
051-6266029-001
CONNELLS AUTO COLLECTION
019-4769857-004
JARRETT ENGINEERING CO INC
 
051-6266076-001
KROLL ASSOCIATES INC


 
Exhibit L-423

--------------------------------------------------------------------------------

 


019-4769858-001
D & J SERVICE INC
 
051-6266078-001
AIRCRAFT WELDING AND MANUFACTURING CO LL
019-4769859-001
PLUS GROUP HOMES INC
 
051-6266086-001
JOE ELWART
019-4769860-001
MUHAMMAD ALI MUSEUM AND EDU
 
051-6266089-001
PMA 13 INC
019-4769861-001
DRENK BEHAVIORAL HEALTH CENTER
 
051-6266110-001
JURGENSEN ZOOK PA
019-4769861-002
DRENK BEHAVIORAL HEALTH CENTER
 
051-6266136-001
HEALTH & ENERGY INC
019-4769863-001
N JONAS & CO INC
 
051-6266142-001
HSP, INC.
019-4769863-002
N JONAS & CO INC
 
051-6266150-001
OFFICIAL HEATING & COOLING INC
019-4769869-001
CORFIN TINNING SERVICES INC
 
051-6266161-001
B V R TECHNOLOGIES CO
019-4769871-001
SHARON HEALTH CARE
 
051-6266162-001
HOUSTON WHEELS & TIRES INC
019-4769871-002
SHARON HEALTH CARE
 
051-6266169-001
STONES SHOPS INC
019-4769874-001
UNITED FENCE CONTRACTORS INC
 
051-6266181-001
MARKET FINANCIAL GROUP LTD
019-4769876-001
ROBCO SHOES
 
051-6266185-001
BARNES INTERNATIONAL INC
019-4769878-001
NATIONAL TEXTILE ASSOCIATION
 
051-6266202-001
CORESIX PRECISION GLASS INC
019-4769879-001
STAN J WOLFE PC LAW FIRM OF
 
051-6266212-001
TIME-IT LUBE, INC.
019-4769880-001
J&L HOME REPAIR
 
051-6266223-001
INFORMA USA INC
019-4769883-001
G Q BUSINESS PRODUCTS
 
051-6266287-001
FLOORSAVERS LLC
019-4769886-001
CARGO IMPORT BROKERS INC
 
051-6266292-001
SUPPLYCORE INC
019-4769887-001
DELAWARE CAR COMPANY
 
051-6266295-001
PRAIRIE COMMUNITY BANK
019-4769893-001
CLARKS SUMMIT UNITED METHODIST
 
051-6266296-001
HEADER DIE AND TOOL INC
019-4769894-001
KLINGMAN WILLIAMS INC
 
051-6266303-001
DAMBROSIO PAINTING CORPORATION
019-4769895-001
ATLANTIC DIALYSIS MANAGEMENT
 
051-6266325-001
LIGHTHOUSE UNITED PENTECOSTAL
019-4769897-001
T W A EXPRESS LLC
 
051-6266330-001
M CAFE PARTNERS LLC
019-4769898-001
AIR TIGER EXPRESS USA INC
 
051-6266369-001
FLAMEMASTER CORPORATION
019-4769899-001
G MARKS HARDWARE INC
 
051-6266382-001
JOSEPH RUSSO
019-4769901-001
FIRST BAPTIST CHURCH
 
051-6266391-001
TRI COUNTY TRANSPORTATION SERVICE INC
019-4769903-001
BECO SERVICE INC
 
051-6266415-001
TOP DRILLING CORPORATION
019-4769905-001
YOUNG MENS CHRISTIAN ASSOC
 
051-6266428-001
A&K EDUCATION
019-4769906-001
PRESERVE AT PORT ROYAL
 
051-6266431-001
STARTOUCH, INC.
019-4769907-001
ALL CARE PHYSICAL THERAPY &
 
051-6266433-001
TERESA BENNETT
019-4769909-001
STALKER MARK
 
051-6266480-001
TONAWANDA BOARD OF EDUCATION
019-4769910-001
AQUA AMERICA INC
 
051-6266482-001
INTEGRATED REFUGEE & IMMIGRANT SERVICES
019-4769912-001
NEW ENGLAND RESIINS & PIGMENTS
 
051-6266500-001
GIRARD EQUIPMENT INC
019-4769914-001
TAYLOR VALVE TECHNOLOGY INC
 
051-6266502-001
CHRISTIAN LIVING COMMUNITIES HOLLY CREEK
019-4769917-001
KEKAS TRAVEL AGENCY INC
 
051-6266548-001
BRITISH BOYS & ASSOCIATES INC
019-4769919-001
TRADE SHIP INC
 
051-6266578-001
SKIN SCIENCE INSTITUTE LLC
019-4769922-001
PAKS KARATE INC
 
051-6266581-001
ALLIANCE PAIN CENTERS PC
019-4769925-001
IMMANUEL CHRISTIAN REFORMED
 
051-6266586-001
FRESH START AUTO SERVICES LLC
019-4769927-001
ROCKY LAINE
 
051-6266590-001
TOLBERT HEATING & AIR CONDITIONING INC
019-4769930-001
ALLIED CONSTRUCTION SUPPLIES
 
051-6266618-001
MDV MANAGEMENT COMPANY LLC
019-4769933-001
BROSHEAR CONTRACTORS INC
 
051-6266633-001
CHARLES ASHLEY MANN DDS
019-4769934-001
EPILEPSY COUNCIL OF GREATER
 
051-6266638-002
BASCO INC
019-4769935-001
SOTERIA IMAGING SERVICES
 
051-6266638-003
SACO SNAPPY STORES INC
019-4769935-002
SOTERIA IMAGING SERVICES
 
051-6266679-001
CITY OF WESTBROOK
019-4769936-001
CENTER FOR RESTORATIVE BREAST
 
051-6266685-001
AMERICAN MEDIC OF CHARLOTTE COUNTY INC
019-4769937-001
RECALL CORPORATION
 
051-6266707-001
GRACE UNITED METHODIST CHURCH
019-4769937-002
RECALL CORPORATION
 
051-6266725-001
DERMATOLOGY & SKIN CANCER CENTER
019-4769938-001
MASSAGE BY DESIGN
 
051-6266742-001
PICCIANO & SCAHILL PC
019-4769939-001
STEALTH CONCEALMENT SOLUTIONS
 
051-6266761-001
SNACK TYME VENDING, LLC
019-4769942-001
WILDCATLAX LLC
 
051-6266785-001
PYRAMID OPTICAL CORP
019-4769944-001
ARIZONA NUTRITIONAL SUPPLEMENT
 
051-6266801-001
BRUMMICK INC
019-4769948-001
ERICS PLUMBING HEATING & AIR
 
051-6266802-001
DOS HEALTH MANAGEMENT, INC
019-4769950-001
BNK ADVISORY GROUP INC
 
051-6266811-001
LONES BODY SHOP LLC
019-4769953-001
FRIENDSHIP HOUSE INC
 
051-6266817-001
OIL & GAS TITLE ABSTRACTING
019-4769954-001
M&T MORTGAGE CORPORATION
 
051-6266863-001
MARINES MEMORIAL ASSOCIATION
019-4769956-001
NEW LOOK IMPROVEMENT CO
 
051-6266930-001
MONICA G. WEADON


 
Exhibit L-424

--------------------------------------------------------------------------------

 


019-4769957-001
RESPOND INC
 
051-6266944-001
CUTTING EDGE CUSTOM LASER ENGRAVING
019-4769957-002
RESPOND INC
 
051-6267004-001
DONALD L FISHER MD INC
019-4769957-003
RESPOND INC
 
051-6267010-001
KAUFMAN CONTAINER CO INC
019-4769957-004
RESPOND INC
 
051-6267016-001
CERTIFIED FLEET MANAGEMENT INC
019-4769957-005
RESPOND INC
 
051-6267018-001
KX2 HOLDING LLC
019-4769957-006
RESPOND INC
 
051-6267028-001
MGM RETAIL PROPERTIES, INC.
019-4769957-007
RESPOND INC
 
051-6267030-001
POWELL ENTERPRISES INC
019-4769957-008
RESPOND INC
 
051-6267033-001
UTAH WOMENS CLINIC PC
019-4769957-009
RESPOND INC
 
051-6267047-001
HIGHWAY TECHNOLOGIES INC
019-4769957-010
RESPOND INC
 
051-6267077-001
TIRE DOCTOR LLC
019-4769957-011
RESPOND INC
 
051-6267089-001
GC OF BOCA LLC
019-4769958-001
SCOTT ENGINEERING INC
 
051-6267120-001
DARIEN AUTOMOTIVE INC
019-4769959-001
MACALLISTER MACHINERY CO INC
 
051-6267163-001
MEDCOM LLC
019-4769960-001
TECHNOLOGY SERVICE CORP
 
051-6267164-001
BARRY W JAFFIN MD PC
019-4769962-001
REMAX ACCENT
 
051-6267232-001
MILNE RUSS FORD INC
019-4769963-001
A L FASE AND CO INC
 
051-6267234-001
SALON BOGAR-HAIR COLOR AND DESIGN GROUP,
019-4769964-001
SUMITOMO ELECTRIC CARBIDE INC
 
051-6267248-001
CLARK CONSTRUCTION GROUP LLC
019-4769965-001
HORWOOD MARCUS & BERK CHART
 
051-6267287-001
HYDRA PRESSURE WASHING INC
019-4769966-001
BAXT COSMEDICAL NJ
 
051-6267304-001
APOLLO COURIERS INC
019-4769967-001
KLEENCO MAINTENANCE & CONST
 
051-6267329-001
ALTERNATIVE HEALTH INC
019-4769970-001
EASTERN WILL COUNTY SENIOR
 
051-6267332-001
JONATHAN M VAPNEK MD PC
019-4769972-001
GREATER NORTH MICHIGAN AVENUE
 
051-6267352-001
BAY AREA PEDIATRIC MEDICAL GROUP INC
019-4769973-001
NORTHERN ILLINOIS RETINA LTD
 
051-6267357-001
EDDIE ADAMS, INC.
019-4769974-001
CRESTWOOD SUITES FLAMINGO
 
051-6267374-001
GRACE EPISCOPAL CHURCH
019-4769975-001
HILLCREST BAPTIST CHURCH
 
051-6267407-001
ENTERTAINMENT CENTER LLC
019-4769978-001
PARKWAY CHRYSLER JEEP INC
 
051-6267412-001
SHILOH MESSIANIC CONGREGATION
019-4769980-001
SILVER CREEK COUNTRY CLUB
 
051-6267428-001
C H WALTZ SONS INC
019-4769984-001
ASSOCIATION FOR RETARDED
 
051-6267431-001
PLACER ORAL & MAXILLOFACIAL
019-4769985-001
VALIANT PRODUCTS INC
 
051-6267438-001
KEMPER TREE CARE INC
019-4769987-001
CROWN PBM LLC
 
051-6267440-001
ATELIER EMMANUEL
019-4769991-001
PERFETTI VAN MELLE USA INC
 
051-6267457-001
CONCENTREK GROUP
019-4769995-001
BENTON CENTER
 
051-6267470-001
VITETTA GROUP INCORPORATED
019-4770003-001
TIRE AND WHEEL CONNECTION LP
 
051-6267513-001
TOURISM AUSTRALIA
019-4770008-001
HIGH INVESTORS LTD
 
051-6267517-001
COMPUTERSHARE TECHNOLOGY SOURCES INC
019-4770011-001
GLOBAL PEDIATRICS PC
 
051-6267539-001
EASTER SEALS MASSACHUSETTS, INC.
019-4770013-001
BRAND XRAY COMPANY
 
051-6267570-001
ZION EPISCOPAL CHURCH
019-4770014-001
NATIONAL INSURANCE SERVICES OF
 
051-6267587-001
PULSE TRANSPORTATION SERVICES INC
019-4770015-001
ORIENT ORIGINALS INC
 
051-6267610-001
MANORCARE HEALTH SERVICES OF VIRGINIA IN
019-4770022-001
LMT FETTE INC
 
051-6267624-001
OKEMOS FAMILY CHIROPRACTIC
019-4770025-001
MARYLAND AQUATIC NURSERIES INC
 
051-6267625-001
MORAN TOWNING CORPORATION
019-4770032-001
INTEGRATED LIVING INC
 
051-6267641-001
AO TEXTILE INC
019-4770034-001
BAKERTOWNE COMPANY INC
 
051-6267658-001
TERRY BABCOCK
019-4770038-001
CALVARY UNITED METHODIST
 
051-6267666-001
DOMINICAN REPUBLIC CONSULATE
019-4770039-001
UNITED NATIONS FEDERAL CREDIT
 
051-6267689-001
ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE
019-4770039-002
UNITED NATIONS FEDERAL CREDIT
 
051-6267692-001
SEELEY, INC.
019-4770039-003
UNITED NATIONS FEDERAL CREDIT
 
051-6267695-001
PAHRUMP VALLEY AUTO PLAZA LLC
019-4770040-001
RADIALL JERRIK INC
 
051-6267713-001
BRANDON MOELLER
019-4770043-001
JOHN M CAPOGNA DDS PC
 
051-6267715-001
JOHN FOSTER REALTY
019-4770044-001
KNOWLEDGE LAKE INC
 
051-6267728-001
DELAWARE VALLEY GREEN BUILDING COUNCIL
019-4770048-001
PER SCHOLAS INC
 
051-6267730-001
ADAMS & JENNINGS FUNERAL HOME, INC.
019-4770050-001
RESEARCH CORPORATION
 
051-6267776-001
RIO GRANDE HEATING & COOLING
019-4770051-001
MCGARITY GROUP THE
 
051-6267783-001
LIFE START WELLNESS NETWORK INC
019-4770052-001
MASTERS AIR CONDITIONING
 
051-6267800-001
FLETCHER M JOHNSON LLC
019-4770054-001
COCONUT CREEK CITY OF
 
051-6267810-001
SMA AMERICA INCORPORATED
019-4770060-001
DIGITAL DEFENSE INC
 
051-6267820-001
JACK LACAVA
019-4770067-001
GEL MAGNOLIA LP
 
051-6267837-001
CBIZ MEDICAL MANAGEMENT PROFESSIONALS IN


 
Exhibit L-425

--------------------------------------------------------------------------------

 


019-4770068-001
CARPET WEAVERS INC
 
051-6267847-001
MICHIGAN MASONIC HOME INC
019-4770069-001
HOOKSETT KAWASAKI INC
 
051-6267856-001
SHOFNER STEWART MD PC
019-4770072-001
HEART OF THE SHEPHERD LUTHERAN
 
051-6267856-002
SHOFNER STEWART MD PC
019-4770073-001
SPORTSMAN CARPET CLEANING
 
051-6267869-001
C E C INC
019-4770076-001
M L CARROL AND ASSOCIATES INC
 
051-6267872-001
BARCLAY INC
019-4770077-001
EYE PHYSICIANS OF CENTRAL
 
051-6267886-001
STEAMFLO USA INC
019-4770079-001
JTB INTERNATIONAL INC
 
051-6267895-001
ST STEPHENS EPISCOPAL CHURCH INC
019-4770080-002
MELMARK HOME INC
 
051-6267911-001
RARE HOSPITALITY INTERNATIONAL INC
019-4770083-001
ZMC HOTELS INC
 
051-6267913-001
DENTISTING LLC
019-4770085-001
TUCKER CASTLEBERRY PRINTING
 
051-6267918-001
TING ASSOCIATES
019-4770086-001
ERIE CONSTRUCTION MID WEST INC
 
051-6267927-001
PLANO CHILDRENS MEDICAL CLINIC
019-4770088-001
EPOCH FIVE MARKETING INC
 
051-6267950-001
JOHN A ROGERS DMD PC
019-4770089-001
BORDELON CORPORATION
 
051-6267955-001
WASABI BISTRO INC
019-4770090-001
MARKETING SERVICES BY VECTRA
 
051-6267956-001
CENTER FOR HEALTHY LIVING INC
019-4770090-002
MARKETING SERVICES BY VECTRA
 
051-6267970-001
SHIVAM OF WADE INC
019-4770094-001
MANCHESTER AUTO PARTS INC
 
051-6267971-001
AMERICAN PAWN & JEWERLY INC
019-4770095-001
CENTRAL INDIANA CREDIT &
 
051-6267975-001
KENNER PHYSICIAN ASSOCIATES, LLC
019-4770097-001
SILVER SAND INC
 
051-6267988-001
BIG CORKSCREW FIRE CONTROL AND RESCUE DI
019-4770214-001
TURNVEREIN ASSOCIATES LIMITED
 
051-6268006-001
SOUSA JAY
019-4770215-001
CR TRADING INC
 
051-6268007-002
GARLAND PRINTING COMPANY
019-4770216-001
VILLAGE GREEN RESIDENCE
 
051-6268015-001
KIEWIT WESTERN CO
019-4770216-002
VILLAGE GREEN RESIDENCE
 
051-6268035-002
GREEN HORIZONS INC
019-4770217-001
MARGARET E HEGGAN FREE PUBLIC
 
051-6268074-001
ARNOLD LUNDGREN & ASSOC PC
019-4770222-001
WICHITA HOUSING AUTHORITY
 
051-6268079-001
MONTY, L.L.C.
019-4770223-001
CENTERVILLE INSURANCE AGENCY
 
051-6268094-001
FULL GOSPEL CHRISTIAN CHURCH
019-4770227-001
PRO GARD WINDOWS & DOORS INC
 
051-6268101-001
MARCOTTE, INC.
019-4770230-001
DANCKER SELLEW & DOUGLAS INC
 
051-6268111-001
CELL KAY INC
019-4770232-001
FLORIDA CARPENTERS REGIONAL
 
051-6268136-001
NEVADA TAX SOLUTION
019-4770234-002
COLDWELL BANKER RESIDENTIAL
 
051-6268150-001
ANGELUS CORPORATION
019-4770236-001
ASCENSION HOSPICE INC
 
051-6268171-001
POLLOCK CORPORATION THE
019-4770240-001
BROKERS WORLDWIDE
 
051-6268175-001
THE GAS HOUSE, INC.
019-4770241-001
MARTIN TOMLINSON ROOFING CO
 
051-6268186-001
COUNTY OF ROBERTS
019-4770243-001
NATIONAL COUNCIL NEGRO WOMEN
 
051-6268190-001
LJ PALMER PROPERTIES LLC
019-4770247-001
CHAMPION SERVICE EXPERTS LLC
 
051-6268208-001
US PACIFIC TRANSPORT INC
019-4770248-001
EXTENDED CARE DIAGNOSTICS LLC
 
051-6268216-001
PHILADELPHIA MISSIONARY BAPTIST CHURCH
019-4770251-001
RAINWATER INC
 
051-6268237-001
VANGUARD URBAN IMPROVEMENT ASSN INC
019-4770252-001
JUNKMANS DAUGHTER INC THE
 
051-6268244-001
BAYONNE COMMUNITY BANK INC
019-4770254-001
PROSCAN IMAGING LLC
 
051-6268245-001
MEMORIAL PHYSICIANLS PLLC
019-4770254-002
PROSCAN IMAGING LLC
 
051-6268250-001
NATIONAL HERITAGE ACADEMIES INC
019-4770254-003
PROSCAN IMAGING LLC
 
051-6268252-001
FLINT SCHOOL OF THERAPEUTIC MASSAGE
019-4770258-001
SAINT BRIDGETS PARISH CENTER
 
051-6268272-001
BABSON EXECUTIVE CONFERENCE CENTER
019-4770259-001
FRIENDS LIFE CARE AT HOME SYS
 
051-6268279-001
MOBILE MEDICAL RESPONSE INC
019-4770261-001
HEISEY MECHANICAL LTD
 
051-6268302-001
CONTINENTAL AMERICAN MANAGEMENT CORP
019-4770263-001
HILLTOP LUTHERAN
 
051-6268311-001
RESOURCE CENTER OF DALLAS INC
019-4770267-001
DELTECH CORP
 
051-6268321-001
SMART STARTS DAY SCHOOL INC
019-4770268-002
PAPER CLIP OFFICE SUPPLIES INC
 
051-6268339-001
JACKIE BAKER
019-4770273-001
CLARKE INSURANCE AGENCY INC
 
051-6268346-001
SILVERSTAR LIMO
019-4770276-001
INSURANCE PLUS
 
051-6268354-001
CUSTOM PIPING SYSTEMS LLC
019-4770277-001
SOLSOUND INC
 
051-6268358-001
WASTE MANAGEMENT OF CAROLINAS INC
019-4770278-001
WACO INTERNATIONAL WEST INC
 
051-6268371-001
FOOTHILLS' RENTALS, ETC. CORPORATION
019-4770278-002
WACO INTERNATIONAL WEST INC
 
051-6268384-001
TRIED STONE BAPTIST CHURCH
019-4770279-001
B B L COMPANY
 
051-6268393-001
SBEHG 465 LA CIENEGA LLC
019-4770280-001
PERKINS NICHOLS MEDIA INC
 
051-6268394-001
SCHOENY INC
019-4770281-001
OPENLANDS PROJECT
 
051-6268400-001
WORLD TRAVEL GROUP, INC.
019-4770283-001
INDIANA OIC SENIOR HOUSING INC
 
051-6268405-001
DAKOTA AMMO, INC.
019-4770285-001
ELITE AUTO SERVICE INC
 
051-6268415-001
AMY COMERCHERO


 
Exhibit L-426

--------------------------------------------------------------------------------

 


019-4770286-001
MEDICAL HEALTH OF MIAMI INC
 
051-6268417-001
DAVID M MANGELSEN INC
019-4770287-001
LAMPASAS CITY OF
 
051-6268425-001
LAMOUREAUX ASSOCIATES INC
019-4770288-001
MT CALVARY BAPTIST C CHURCH
 
051-6268426-001
LAST CHANCE FOR ANIMALS
019-4770289-001
AMELIA COUNTY SCHOOL BOARD
 
051-6268427-001
ARBOR NETWORKS INC
019-4770291-001
DOWNING JEFFREY D MD
 
051-6268433-001
RPM ASSOCIATES,INC.
019-4770292-001
CREATIVE FABRICS INC
 
051-6268436-001
THIELS WHEELS INC
019-4770294-001
LONGWORTH HALL ASSOCIATES
 
051-6268455-001
SNO WORRIES LLC
019-4770295-002
MRC OF SPARTANBURG INC
 
051-6268457-001
COLLEGE HILL CHURCH OF CHRIST
019-4770296-001
JEWEL CRAFT INC
 
051-6268460-001
BLUE GIRAFFE DAY CARE CTR INC
019-4770297-001
NORTON INDUSTRIES INC
 
051-6268485-001
HEWITTS BADGER DAYLIGHTING INC
019-4770301-001
BELLE CHERRI LAND CO
 
051-6268486-001
READING TRUCK BODY INC
019-4770302-001
INSTANT AUTO FINANCE INC
 
051-6268490-001
HARRIS COTHERMAN & ASSOCIATES CPA INC
019-4770307-001
EDELMIRA ALF INC
 
051-6268494-001
COLONIE MOTORS INC
019-4770308-001
TOMS FOREIGN AUTOHOUSE INC
 
051-6268498-001
CURRENT INC
019-4770309-001
VIRGINIA DIABETES
 
051-6268509-001
IRON WORKERS BANK
019-4770311-001
PROVIDENCE MINT INC
 
051-6268517-001
A AND G WELDING
019-4770314-001
MADISON COUNTY HIGHWAY GARAGE
 
051-6268518-001
CLIQUE SALON HP, LLC
019-4770315-001
RAHN DENTAL GROUP INC
 
051-6268519-001
PLENUS GROUP INC
019-4770316-001
CENTER FOR MENTAL HEALTH INC
 
051-6268520-001
GEMINI HOLDINGS INC
019-4770319-001
HALL & FUHS INC
 
051-6268524-001
HONEY BEE ROBOTICS LTD
019-4770320-001
CE POWER SOLUTIONS LLC
 
051-6268526-001
MOUNTAIN DEARBORN & WHITING LLP
019-4770324-001
CCL PHOTO IMAGING INC
 
051-6268527-001
MUSE CREATIVE GROUP INC
019-4770326-001
VICTORY CHRISTIAN LIFE CENTER
 
051-6268528-001
FOCUS BUSINESS DEVELOPMENT INC
019-4770328-001
BOULDER VALLEY SCHOOL DISTRICT
 
051-6268543-001
BIG PICTURE ENTERTAINMENT LLC
019-4770333-001
HYDRO TECH ENVIRONMENTAL CORP
 
051-6268567-001
ELLEN H FRANKEL MD
019-4770334-001
UVMC MEDICAL CENTERS INC
 
051-6268569-001
DELANDE SUPPLY CO INC
019-4770335-001
LIVE OAKS COUNTY APPRAISAL
 
051-6268590-001
ROGER MULLINS EVANGELISTIC ASSOCIATION I
019-4770336-001
MI LI CORP INC
 
051-6268599-001
MISS EATON INC
019-4770337-001
PLEASANT GROVE MORTUARY INC
 
051-6268602-001
AWARE INC.
019-4770344-001
PMC TRADE EXPORT & IMPORT CORP
 
051-6268606-001
HARRIS FAMILY CHIROPRACTIC PC
019-4770346-001
RAM FABRICATING CORP
 
051-6268607-001
STANLEY J LOPATKA
019-4770348-001
IMPRESS INC
 
051-6268611-001
RENTENBACH CONSTRUCTORS INCORPORATED
019-4770349-001
HARBOR HEALTH SERVICES INC
 
051-6268615-001
FERRIS BAKER WATTS INCORPORATED
019-4770349-002
HARBOR HEALTH SERVICES INC
 
051-6268622-001
A THOUSAND WORDS PHOTOGRAPHY LLC
019-4770349-003
HARBOR HEALTH SERVICES INC
 
051-6268625-001
MEMORIAL CHRISTIAN ACADEMY
019-4770350-001
TWENTY FOUR SEVEN REAL MEDIA
 
051-6268628-001
OK HEATING & AIR CONDITIONING INC
019-4770350-002
TWENTY FOUR SEVEN REAL MEDIA
 
051-6268642-001
ALLEY CAT SMALL ANIMAL HOSPITAL
019-4770351-001
ARTS CENTER OF COASTAL
 
051-6268666-001
B NAI B RITH JACOB CONGREGATION
019-4770352-001
AMERICAN VETERINARY SUPPLY
 
051-6268683-001
VALUFLOR INC
019-4770353-001
OPEN MRI OF UNION COUNTY LLC
 
051-6268694-001
SOUTH SHORE HEART ASSOCIATES PC
019-4770353-002
OPEN MRI OF UNION COUNTY LLC
 
051-6268696-001
ELAM INCOME TAX SERVICE
019-4770354-001
GETZEL SCHIFF & ROSS LLP
 
051-6268705-001
FACILITIES MANAGEMENT SERVICES INC
019-4770355-001
VERRADO GOLF I, LLC
 
051-6268716-001
DREAMHAMMER INC
019-4770356-002
AXIUM TECHNOLOGIES INC
 
051-6268721-001
ECIB PALM BEACH LLC
019-4770358-001
REKAT RECREATION INC
 
051-6268722-001
LAPIERRE USA INC
019-4770359-001
RICHARDS DRIVE IN LLC
 
051-6268723-001
SCS SERVICES, L.L.C.
019-4770360-001
MEREDITH CORPORATION
 
051-6268725-001
JOE MASSA
019-4770362-001
INTERNATIONAL PACKING
 
051-6268726-001
PRIME TIME THERMOGRAPHICS INC
019-4770365-001
SHINSEI CORPORATION
 
051-6268728-001
SAMUEL H YEE DDS INC
019-4770366-001
CYGNET MANUFACTURING COMPANY
 
051-6268740-001
EVIES HOME & RANCH REALTY INC
019-4770367-001
PERRY JAMES R AAL
 
051-6268751-001
B R V MANAGEMENT CO LLC
019-4770369-001
CHURCH OF THE NAZARENE WEST
 
051-6268755-001
ZIMEK TECHNOLOGIES LLC
019-4770376-002
LAND & SEA DISTRIBUTING INC
 
051-6268758-001
MERIT MEDICAL SYSTEMS, INC.
019-4770378-001
ANDERSON FAMILY PRACTICE ASSOC
 
051-6268761-001
LOCAL INITIATIVES SUPPORT CORPORATION
019-4770379-001
SYNERGY INDUSTRIES
 
051-6268762-001
MARANA HEALTH CENTER FOUNDATION
019-4770381-002
INDIANA FINANCE COMPANY
 
051-6268765-001
HARALSON MILLER PITT FELDMAN & MCANALLY


 
Exhibit L-427

--------------------------------------------------------------------------------

 


019-4770382-001
WORLD WIDE CLAIMS MANAGEMENT
 
051-6268769-001
AESTHETICS BY PLASTIC SURGEONS LLC
019-4770384-001
MONTFORT HEALY MCGUIRE &
 
051-6268774-001
CHINA PACIFIC FOODS INC
019-4770385-001
ST JOHN LUTHERAN CHURCH AND
 
051-6268780-001
OTTER VALLEY INSURANCE AGENCY & REAL EST
019-4770388-001
THOMPSON TRISTIN R
 
051-6268781-001
MIDAS INC
019-4770391-001
LEITCHFIELD DEPOSIT BANK
 
051-6268783-001
CREO CAPITAL PARTNERS LLC
019-4770392-001
HARDY MIKE
 
051-6268785-001
GARY A ABROJENA
019-4770393-001
CHOATE CONSTRUCTION COMPANY
 
051-6268788-001
ALL AMERICAN GLASS DISTRIBUTORS, INC
019-4770397-001
NORTH ISLAND FACILITIES LTD
 
051-6268805-001
OLYMPIC GLOVE AND SAFETY CO INC
019-4770398-001
DIBRE AUTO GROUP LLC
 
051-6268816-001
CLIMATE CONTROL HEATING & AIRCONDITIONIN
019-4770399-001
RUSH PRESBYTERIAN ST LUKES
 
051-6268824-001
DONALD J AUGENSTEIN CPA
019-4770401-001
SIMMONS & ASSOCIATES INC
 
051-6268827-001
GROVE & PLATT DENTAL ASSOCIATES PLC
019-4770403-001
TENNESSEE AUTO RECOVERY OF
 
051-6268838-001
MR ENTERTAINMENT, LLC
019-4770406-001
BAVARIAN GRILL INC
 
051-6268841-001
BOROUGH OF BRYN ATHYN
019-4770407-002
SBE INC
 
051-6268843-001
RIGNET INC
019-4770410-001
UNITED RECYCLERS LP
 
051-6268883-001
THOMAS J. REINA
019-4770416-001
HME HOSPICE SERVICES INC
 
051-6268885-001
SHAWCOR PIPE PROTECTION LLC
019-4770417-001
CDC APPLIANCES INC
 
051-6268889-001
BLAKE WELLS, INCORPORATED
019-4770420-001
TADITEL AUTOMOTIVE ELECTRONICS
 
051-6268890-001
GENEVA EXCHANGE FUND XIV, LLC
019-4770421-001
REFUGIO INDEPENDENT SCHOOL
 
051-6268894-001
FAITH UNITED METHODIST CHURCH LTD
019-4770424-001
CORPUS CHRISTI ELECTRIC CO INC
 
051-6268898-001
KELLY CLEANING AND SUPPLIES
019-4770426-001
LAVELLE SCHOOL FOR THE BLIND
 
051-6268917-001
UNLEADED COMMUNICATIONS INC
019-4770427-001
NTN BEARING CORPORATION OF
 
051-6268918-001
FRIENDSHIP BAPTIST CHURCH
019-4770429-001
SOUTH TEXAS RETINA CONSULTANTS
 
051-6268926-001
CONEY ISLAND COMMUNITY DAY CARE CENTER I
019-4770430-001
DISCOVER E
 
051-6268942-001
CALPORTLAND COMPANY
019-4770431-001
CONSUMER PRODUCT DISTRIBUTORS
 
051-6268950-001
SAINT MARKS LUTHERAN CHURCH
019-4770432-001
ELECTRONICS MANUFACTURING
 
051-6268953-001
TOWN OF HAMPSTEAD
019-4770435-001
FIRST PROFESSIONALS INSURANCE
 
051-6268964-001
BRENEMAN DUNGAN LLC
019-4770439-001
SANDHILL ORTHOPEDIC & SPORTS
 
051-6268969-001
DALBERG DEVELOPMENT, LLC
019-4770443-001
DGR INC
 
051-6268988-001
MALLIA ENGINEERING COMPANY
019-4770444-001
MY FAMILY HOME ALF INC
 
051-6269008-001
DRYWALL SERVICE
019-4770446-001
JET STAR INC
 
051-6269015-001
SPRING OF TAMPA BAY INC
019-4770447-001
ATLAS BOX & CRATING CO INC
 
051-6269023-001
BANK SERV INC
019-4770447-002
ATLAS BOX & CRATING CO INC
 
051-6269033-001
LAM FACIAL PLASTICS
019-4770451-001
UFCW LOCAL 56 HEALTH
 
051-6269034-001
EXTERRAN INC
019-4770452-001
JOY FILTERS INC
 
051-6269037-001
SSM HEALTH CARE CORPORATION
019-4770455-001
JACK INGRAM MOTORS INC
 
051-6269038-001
INTEGRATED HEALTH ASSOCIATES
019-4770456-001
EASTERN DENTAL OF FLEMINGTON
 
051-6269049-001
KREUSER & SEILER LTD
019-4770457-001
PROLOGIX DISTRIBUTION SERVICES
 
051-6269051-001
KATHLEEN SOCHA
019-4770459-001
ADELMAN TRAVEL SYSTEMS INC
 
051-6269053-001
WEB DON INC
019-4770461-001
CURAMED LLC
 
051-6269081-001
VALLEY FAMILY CARE INC
019-4770461-002
CURAMED LLC
 
051-6269097-001
LA FAMILIA MEDICAL CLINIC, LLC
019-4770461-003
CURAMED LLC
 
051-6269098-001
SLIDEWAYS INC
019-4770461-004
CURAMED LLC
 
051-6269127-001
JR MOULDINGS INC
019-4770462-001
PRINCETON HEALTHCARE SYSTEMS
 
051-6269158-001
ZION TILE CORPORATION
019-4770465-001
PHILLIPS PEDIATRICS PC
 
051-6269159-001
NORTHEAST WY BOARD OF COOPERATIVE EDUCAT
019-4770466-001
FERGUSON FIRE & FABRICATION
 
051-6269166-001
C & J AUTO PARTS INC
019-4770468-001
WOLTERS KLUWER US CORPORATION
 
051-6269175-001
AGOSTINO DA NAPOLI, INC.
019-4770469-001
COLUMBUS URGENT CARE CENTER
 
051-6269191-001
BRISTON CONSTRUCTION LLC
019-4770470-001
CLARK MACHINE INC
 
051-6269204-001
HARRIS REBAR SALT LAKE INC
019-4770470-002
CLARK MACHINE INC
 
051-6269208-001
WIN SONS POLELINE CONSTRUCTION INC
019-4770471-001
ONE COMMUNITY FED CREDIT UNION
 
051-6269216-001
TAYLOR & WALKER P C
019-4770474-001
GOSHEN COUNTY OF
 
051-6269218-001
PROVISION LIVING LLC
019-4770475-001
SOUTHERN MICROWAVE INC
 
051-6269220-001
PRAXIS COMPANIES LLC
019-4770478-001
HIDALGO COUNTY HEAD START
 
051-6269246-001
COSTELLO MAIONE SCHUCH INC
019-4770482-001
ES PRODUCTS INC
 
051-6269267-001
HOM REAL ESTATE GROUP INC
019-4770483-001
SALESIAN MISSIONS INC
 
051-6269278-001
HUMAN POTENTIAL CONSULTANTS, L.L.C.
019-4770485-001
AESTHETIC PLASTIC SURGERY CTR
 
051-6269304-001
ON HAND SCHOOLS


 
Exhibit L-428

--------------------------------------------------------------------------------

 


019-4770486-001
NORTH BELLMORE PUBLIC LIBRARY
 
051-6269318-001
GEORGE WEINTRAUB & SONS INC
019-4770488-001
RB BAKER CONSTRUCTION INC
 
051-6269325-001
BOARD FOR INNER CITY MISSIONS OF THE UNI
019-4770488-002
RB BAKER CONSTRUCTION INC
 
051-6269330-001
BETHESDA UNITED METHODIST CHURCH
019-4770488-003
RB BAKER CONSTRUCTION INC
 
051-6269360-001
CANDELA GROUP LLC
019-4770496-001
TRUSTY W C & SON INC
 
051-6269369-001
MR. GREENJEANS SANITATION SERVICES, INC.
019-4770497-001
ROYAL BANKS OF MISSOURI
 
051-6269378-001
HANDLEYS PUB AND GRUB LLC
019-4770500-001
GALE ASSOCIATE INC
 
051-6269388-001
APOGEE EVENTS
019-4770505-001
INDEPENDENT OIL COMPANY
 
051-6269390-001
RHEUMATOLOGY ASSOCIATES OF LONG ISLAND L
019-4770506-001
ELS CONSTRUCTION INC
 
051-6269392-001
ZARIF COMPANIES
019-4770508-001
COLLINS CALHOUN FUNERAL HOME
 
051-6269408-001
UPPER PROVIDENCE TOWNSHIP MONTGOMERY COU
019-4770510-001
COLONIAL CLUB RECREATION ASSOC
 
051-6269440-001
PLANNED PARENTHOOD ASSOCIATION OF MERCER
019-4770514-001
ELECTRONICS DESIGN GROUP INC
 
051-6269446-001
WEBBCON ENTERPRISES INC
019-4770515-001
CRAFTON TULL SPARKS AND ASSOC
 
051-6269452-001
SLC COMMUTER RAIL CONSTRUCTORS
019-4770515-003
CRAFTON TULL SPARKS AND ASSOC
 
051-6269453-001
ALFRED M. MOOR JR.
019-4770517-001
PREMIERE GLOBAL SERVICES INC
 
051-6269460-001
FIDELUS TECHNOLOGIES LLC
019-4770521-001
BANK OF KENTUCKY
 
051-6269462-001
FIRST UNITED METHODIST CHURCH OF DALLAS
019-4770523-001
SOUTHEAST AUTOMOTIVE GROUP LLC
 
051-6269467-001
JAMSSCO INC
019-4770525-001
CARDINAL HEALTH 412 INC
 
051-6269469-001
VIRGINIA COLLISION CENTER, INC.
019-4770526-001
MORGAN KEEGAN & COMPANY INC
 
051-6269471-001
HARRIS REBAR SALT LAKE INC
019-4770527-001
JOHNSON INVESTMENT COUNSEL INC
 
051-6269476-001
SPECIALTY SURGERY CENTER LLC
019-4770528-001
PROGRESS CONTAINER CORP.
 
051-6269494-001
MISSIONARY SISTERS OF THE SACRED HEART
019-4770529-001
FOUNTAIN HILLS HOTEL DEVELOPER
 
051-6269505-001
RICHARDSON LAW FIRM
019-4770530-001
VERMONT RIGHT TO LIFE
 
051-6269515-001
MO KAN CARPET INC
019-4770531-001
LEAR SIEGLER SERVICES INC
 
051-6269526-001
TWO TO WIN LLC
019-4770533-001
XENOBIOTIC LABS INC
 
051-6269571-001
SUNMANS NURSERY
019-4770534-001
SAINT MARY CATHOLIC SCHOOL
 
051-6269577-001
OPEN DOOR ANIMAL SANCTUARY INC
019-4770535-001
LEVINSON SIMON & SPRUNG PC
 
051-6269580-001
R M SUPPLY INC
019-4770537-002
TELEFLEX INCORPORATED
 
051-6269585-001
TR INVESTMENT HOLDINGS INC
019-4770538-001
SCIENTIFIC INDUSTRIES INC
 
051-6269587-001
IONIT TECHNOLOGIES INC
019-4770539-001
QUINTAL AGENCY INC
 
051-6269588-001
ISLAND ROOM AT CEDAR COVE INC
019-4770540-001
ABLE IMAGING INC
 
051-6269591-001
ROSE MARIE BADGER
019-4770541-001
VALLEY NEWSPAPER HOLDINGS LP
 
051-6269593-001
AUTO PLUS INC
019-4770541-002
VALLEY NEWSPAPER HOLDINGS LP
 
051-6269597-001
CUMBERLAND SCHOOL DISTRICT
019-4770541-003
VALLEY NEWSPAPER HOLDINGS LP
 
051-6269604-001
FLEXION REHABILITATION
019-4770542-001
TORRINGTON WINSTED PEDIATRICS
 
051-6269627-001
BAR ASSOCIATION OF SAN FRANCISCO
019-4770542-002
TORRINGTON WINSTED PEDIATRICS
 
051-6269628-001
BAR ASSOCIATION OF SAN FRANCISCO
019-4770543-001
D M NORRIS CO
 
051-6269674-001
INTERSTATE LOGOS LLC
019-4770546-001
DIMENSIONI IMPORT INC
 
051-6269678-001
GLEN ELLYN STORAGE CORP
019-4770547-001
BEVCO SERVICE INC
 
051-6269680-001
SOUTHEAST UNDERGROUND UTILITIES INC
019-4770547-002
BEVCO SERVICE INC
 
051-6269681-001
DROHAN LEE, LLP
019-4770547-003
BEVCO SERVICE INC
 
051-6269690-001
CARLSON HOTELS MANAGEMENT CORPORATION
019-4770548-001
BELL PERFORMANCE INC
 
051-6269714-001
MEEK FUNERAL HOME INC
019-4770549-001
ELLSWORTH SUPPLY CO INC
 
051-6269716-001
NORTH ADRIANS COLLEGE OF BEAUTY INC
019-4770550-001
VAN AUSDALL & FARRAR INC
 
051-6269737-001
MIDLAND CREDIT MANAGEMENT INC
019-4770553-002
CARTER JONES LUMBER COMPANY
 
051-6269739-001
ALEXANDERS MOBILITY SERVICE
019-4770553-003
CARTER JONES LUMBER COMPANY
 
051-6269740-001
LA HACIENDA RESORTS I, L.P. DBA LA QUINT
019-4770553-004
CARTER JONES LUMBER COMPANY
 
051-6269741-001
MIDWEST BLOCK AND BRICK INC
019-4770553-005
CARTER JONES LUMBER COMPANY
 
051-6269764-001
ROBIN R DELEO LLC
019-4770554-001
IGLOO PRODUCTS CORPORATION
 
051-6269766-001
BANK STREET COLLEGE OF EDUCATION (INC)
019-4770554-002
IGLOO PRODUCTS CORPORATION
 
051-6269769-001
GEORGES SALVAGE CO INC
019-4770556-001
ISLAND TREES PUBLIC LIBRARY
 
051-6269771-001
ANDERSEN & ASSOCIATES INC
019-4770559-001
LA PAZ
 
051-6269778-001
NORTH ISLAND HEMATOLOGY ONCOLOGY


 
Exhibit L-429

--------------------------------------------------------------------------------

 


019-4770559-002
LA PAZ
 
051-6269782-001
BETH ISREAL DEACONES MEDICAL CENTER INC
019-4770561-001
RABBI MARC H TANENBAUM
 
051-6269785-001
BRIAN A BESCH AGENCY
019-4770564-001
TREMBLANT CAPITAL LP
 
051-6269788-001
CIVIC ENTERTAINMENT GROUP LLC
019-4770565-001
FAMILY SERVICE
 
051-6269791-001
TLW CONSTRUCTION INC
019-4770566-001
MEDICAL LASER TECHNOLOGIES INC
 
051-6269800-001
MEKONG PRECISION WORKS INC
019-4770567-001
EAST COAST SECURITY SERVICES
 
051-6269805-001
WILD MOUNTAIN DEVELOPMENT COMPANY, LLC
019-4770569-001
LAURIER INC
 
051-6269806-001
CAROLINA CONTAINER COMPANY
019-4770573-001
ARTS & BUSINESS COUNCIL
 
051-6269834-001
DEBORAH HATCH
019-4770574-001
DAVIS & FLOYD INC
 
051-6269835-001
ENGINEERED CONCEPTS, INC.
019-4770575-001
TOPLETZ INVESTMENTS
 
051-6269847-001
PILKINGTON METAL FINISHING LLC
019-4770580-001
SOUTHERN OAKS RV CAMPGROUND
 
051-6269849-001
AZURE AT BONITA BAY A CONDOMINIUM ASSOC
019-4770585-001
HERITAGE INSURANCE GROUP INC
 
051-6269872-001
MARYVILLE COLLEGE
019-4770589-001
DICKEY ABIGAIL
 
051-6269894-001
BEAR CREEK ROLLER RINK
019-4770593-002
LA ESPERANZA DELAWARE CORP
 
051-6269895-001
TRIVALENT GROUP INC
019-4770596-001
AMERICAN HEATING & AIR
 
051-6269899-001
GERALD L KANE LAW OFFICE
019-4770597-001
BANORTE SECURITIES
 
051-6269900-001
STANTON EQUIPMENT INC
019-4770599-001
WILTROUT SALES INC
 
051-6269917-001
PINNACLE ENGINEERING LLC
019-4770600-001
ICU INVESTIGATIONS INC
 
051-6269923-001
KEVIN MINKS
019-4770603-001
CAMDEN IRON AND METAL INC
 
051-6269924-001
MAUMEE MACHINE & TOOL CORP
019-4770603-002
CAMDEN IRON AND METAL INC
 
051-6269932-001
M SQUARED PLUS ONE
019-4770605-001
SIGNAL COMMUNICATIONS CORP
 
051-6269935-001
TEXAS LAND & AIR COMPANY LP
019-4770606-001
FIRST UNITED METHODIST CHURCH
 
051-6269937-001
BRADY HEALTH CARE SERVICES INC
019-4770607-001
HOOPER CHARLES
 
051-6269937-002
BRADY HEALTH CARE SERVICES INC
019-4770608-001
GOODS DECK GALLERY
 
051-6269945-001
MEDIA SYSTEMS, INC.
019-4770610-001
WAYMAN CHAPEL AME CHURCH
 
051-6269953-001
CLINICAL RESEARCH ADVANTAGE INC
019-4770611-001
WASHINGTON MARKET SCHOOL INC
 
051-6269956-001
HODGE COMPANY
019-4770612-001
KRYSTAL HOTELS INC
 
051-6269962-001
COM NET INC
019-4770613-001
KAMCO SUPPLY CORP OF BOSTON
 
051-6269967-001
GREAT LAKES AIR SYSTEMS INC
019-4770613-002
KAMCO SUPPLY CORP OF BOSTON
 
051-6269976-001
LEES PRINTING COMPANY INC
019-4770613-003
KAMCO SUPPLY CORP OF BOSTON
 
051-6269983-001
HOT SPRING SPAS OF SOUTHERN OREGON INC
019-4770614-001
ROM REINSURANCE MANAGEMENT CO
 
051-6269985-001
NORTHWEST CUSTOM STONE INC
019-4770621-003
BOCAIRE COUNTRY CLUB INC
 
051-6269988-001
SIX KIDS LLC
019-4770622-001
UNITED FORMS FINISHING CORP
 
051-6269996-001
CECIL ABRAHAM DDS PA
019-4770625-001
DAYSPRING BEHAVIORAL HEALTH
 
051-6270002-001
TEXAS HEALTH CARE PHARMACY
019-4770625-002
DAYSPRING BEHAVIORAL HEALTH
 
051-6270022-001
TY LIN INTERNATIONAL
019-4770626-001
COPPERAS COVE CITY OF
 
051-6270024-001
ADVOCATE PROGRAM INC
019-4770628-001
RECYCO INC
 
051-6270029-001
EDWARD N EMERY JR CPA
019-4770631-001
RIDGEVIEW PLAZA LLC
 
051-6270031-001
ALLIED ENGINEERING & TESTING INC
019-4770632-001
BEARING & DRIVES INC
 
051-6270052-001
PINKS ARBEIT & NEMETH
019-4770634-001
WEDOWEE REALTY INC
 
051-6270064-001
SHANEYBROOK ENTERPRISES INC.
019-4770635-001
SAVANNAH PERINTOLOGY ASSOC
 
051-6270066-001
GOLDEN LIVING CENTER
019-4770637-001
ENVIROSAFE TECHNOLOGIES INC
 
051-6270071-001
MICHAELS PLUMBING HEATING & AIR INC
019-4770638-001
ROOF MANAGEMENT INCORPORATED
 
051-6270072-001
MIRASOL CLUB INC
019-4770640-001
EWING CONSTRUCTION CO INC
 
051-6270083-002
SOUTH CITY GAS, INC.
019-4770645-001
LPS BODY & PAINT CENTER LLC
 
051-6270090-001
BENS RICHARSON PIZZA INC
019-4770647-001
LECTRAHEAT LTD
 
051-6270092-001
NORTHSHORE AUTO LLC
019-4770648-001
BENDER MENDER AUTOMOTIVE INC
 
051-6270099-001
SKYLINE DIESEL REPAIR & TOWING
019-4770649-001
AMERICAN LUBEFAST LLC
 
051-6270116-001
227 INC
019-4770650-001
LOST RIVER AUTO BODY INC
 
051-6270118-001
LS OF NASHVILLE PC
019-4770651-001
NORTHWEST ENT ASSOCIATES PC
 
051-6270133-001
KATHERINE A HOWELL
019-4770652-001
BRUMLOW TERRY PC
 
051-6270139-001
HARPETH PEDIATRICS PLLC
019-4770657-001
LOUISVILLE PACKAGING
 
051-6270143-001
JLM OFFICE SUPPLY INC
019-4770658-001
WCI COMMUNITIES INC
 
051-6270147-001
SUNSET GRILL INC
019-4770662-001
AJO ALS MEXICAN CAFE INC
 
051-6270171-001
ADKISSON HARISON & ASSOCIATES ARCHITECTS
019-4770664-010
CSX TRANSPORTATION INC
 
051-6270172-001
THE GRACE PROJECT, LLC
019-4770665-002
UNIVERSAL FOREST PRODUCTS INC
 
051-6270178-001
WESTERN BLUE CORPORATION


 
Exhibit L-430

--------------------------------------------------------------------------------

 


019-4770666-001
SHINTONE USA INC
 
051-6270178-002
WESTERN BLUE CORPORATION
019-4770671-002
BLALOCK ANTHONY
 
051-6270189-002
COOK SANDERS & ASSOCIATES LLC
019-4770673-001
OAKLAND UNITED METHODIST
 
051-6270193-001
DOUBLETREE LLC
019-4770674-001
IJ MORRIS INC
 
051-6270225-001
CANTOR FITZGERALD & CO INC
019-4770674-002
IJ MORRIS INC
 
051-6270230-001
LONG ISLAND LANDSCAPE DESIGNS, INC.
019-4770674-003
IJ MORRIS INC
 
051-6270233-001
SOUTHERN WELLNESS & REHAB
019-4770677-001
OGLETHORPE PLACE HOME OWN
 
051-6270234-001
US TECH SOLUTIONS INC
019-4770680-001
M & S FLOORING INC
 
051-6270235-001
TUCKER SNO CAT CORPORATION
019-4770681-001
I J K & CO INC
 
051-6270240-001
SOUTHWEST FLORIDA ORAL AND FACIAL SURGER
019-4770682-001
AUBURN ALUMNI ASSOCIATION INC
 
051-6270268-001
C.T. RIDE DISCOUNT AUTO REPAIR, INC.
019-4770684-001
KANSAS LEGAL SERVICES INC
 
051-6270289-001
JACQUELINES WHOLESALE BAKERY INC
019-4770685-001
CORNERSTONE COUNSELING CENTER
 
051-6270302-001
ARIZONA REGIONAL MULTIPLE LISTING SERVIC
019-4770686-001
PORTAGE PLASTICS CORPORATION
 
051-6270308-001
MARK SLOAN DDS
019-4770688-001
NTT MULTIMEDIA COMMUNICATIONS
 
051-6270333-001
PRAXIS OF DEERFIELD BEACH II LTD
019-4770689-001
DOELL DAVIDSON & ASSOCIATES
 
051-6270347-001
JONESBORO ASSISTED LIVING LLC
019-4770693-001
FIT RITE BODY PARTS INC
 
051-6270390-001
CRICKET CLUB CONDOMINIUM INC
019-4770700-001
MEGADOOR INC
 
051-6270416-001
VALUE CITY FURNITURE OF INDIANA INC
019-4770700-002
MEGADOOR INC
 
051-6270423-001
TEOCO CORPORATION
019-4770701-001
WILSON GARNER COMPANY
 
051-6270428-001
TOTAL HEALTH AND FITNESS
019-4770703-001
YALE PUBLIC SCHOOL DISTRICT
 
051-6270429-001
CALL TOWER INC
019-4770704-001
INTEGRITY INC
 
051-6270448-001
ESTATE PAINTING & WALLPAPERING INC
019-4770705-001
MANOR CARE HEALTH SERVICES
 
051-6270464-001
HAROLD MOTT
019-4770707-002
OAK BRIDGE INSURANCE SERVICES
 
051-6270479-001
GAIN CAPITAL GROUP LLC
019-4770708-001
CITY FUTURES INC
 
051-6270491-001
LAMONT E. HESSELGESSER, P.C.
019-4770709-001
FARM JOURNAL ELECTRICAL MEDIA
 
051-6270514-001
CARDON & ASSOCIATES INC
019-4770710-001
POPULAR MATTRESS FACTORY INC
 
051-6270517-001
YEARGANS TOP NOTCH AUTOMOTIVE INC
019-4770713-003
INNOVATIVE COMMUNICATIONS INC
 
051-6270520-001
HY LINE NORTH AMERICA LLC
019-4770715-001
MASON SLOVING AND SCHILLING CO
 
051-6270539-001
ROBERT H WAGER COMPANY INC
019-4770716-001
EASTERN BAG AND PAPER COMPANY
 
051-6270540-001
TEXAS IMAGING SERVICES OF EL PASO INC
019-4770718-001
MASTER PLUMBERS INC
 
051-6270541-001
TENNESSEE MATERNAL FETAL MEDICINE PLC
019-4770719-001
DEARBORN COUNTY HOSPITAL
 
051-6270546-001
INFINITE WELLNESS CHIROPRACTIC LTD
019-4770724-001
TMR APPRAISAL SERVICES INC
 
051-6270556-001
CROWN FUTURES INC
019-4770725-001
PAIN REHAB PRODUCTS INC
 
051-6270580-001
GARRETT CONSTRUCTION, INC.
019-4770729-001
CONTI COMMUNICATIONS INC
 
051-6270602-001
ROCKDALE CENTER LLC
019-4770730-001
INDEPENDENCE BLUE CROSS
 
051-6270629-001
SOUTH CITY GAS, INC.
019-4770730-002
INDEPENDENCE BLUE CROSS
 
051-6270631-001
ACADEMY OF KUNG FU INC
019-4770732-001
EAST BAY GROUP LLC
 
051-6270634-001
VIDA Y ESTILO CORPORATION
019-4770733-001
ADVANCED DUCT CLEANING
 
051-6270646-001
BARMENSEN DEVELOPMENT LLC
019-4770733-002
ADVANCED DUCT CLEANING
 
051-6270655-001
PENGUIN LIFE SAFETY CORPORATION
019-4770735-001
TECHNOLOGY MANAGEMENT PARTNERS
 
051-6270662-001
UNION SPRINGS FREE WILL BAPTIST CHURCH
019-4770736-001
PTACEK FINANCIAL
 
051-6270679-001
THOUGHTFORM CORPORATION
019-4770738-001
BIO MEDICAL APPLICATIONS OF
 
051-6270717-001
CENTERPOINT HUMAN SERVICES
019-4770740-001
HORACE MANN SCHOOL
 
051-6270718-001
CROWN PBM LLC
019-4770740-002
HORACE MANN SCHOOL
 
051-6270722-001
W R MARINE CORPORATION
019-4770740-003
HORACE MANN SCHOOL
 
051-6270725-001
NATIONAL ADOPTION CENTER INC
019-4770740-004
HORACE MANN SCHOOL
 
051-6270728-001
FIRECO LLC
019-4770740-005
HORACE MANN SCHOOL
 
051-6270770-001
AMERICAN RIVER HEALTHPRO CREDIT UNION
019-4770744-001
B K S ENVIRONMENTAL ASSOCIATES
 
051-6270774-001
TALLAC MODESTO PARTNERS, LLC
019-4770747-001
BELLA AVANTE LLC
 
051-6270791-001
J G JOE ROTH INC
019-4770748-001
JOHN VARVATOS ENTERPRISES INC
 
051-6270793-001
COMMUNITY ACTION RESOURCE ASSOCIATION
019-4770748-002
JOHN VARVATOS ENTERPRISES INC
 
051-6270795-001
CHIN & CURTIS LLP
019-4770749-001
REHAB PEOPLE INC
 
051-6270796-001
INTERBRAND CORPORATION
019-4770749-002
REHAB PEOPLE INC
 
051-6270821-001
COUNTY SUPERVISORS ASSOCIATION OF CALIFO
019-4770749-003
REHAB PEOPLE INC
 
051-6270825-001
EVOLUTION MUSIC PARTNERS, LLC
019-4770749-004
REHAB PEOPLE INC
 
051-6270830-001
LORENZO TIRES & REPAIR SERVICE INC


 
Exhibit L-431

--------------------------------------------------------------------------------

 


019-4770750-001
SEWANHAKA CENTRAL HIGH SCHOOL
 
051-6270844-001
SUPERSTARS SPORTS PHOTOGRAPHY INC
019-4770750-002
SEWANHAKA CENTRAL HIGH SCHOOL
 
051-6270848-001
HERNDON CHEVROLET INC
019-4770752-003
COCA COLA ENTERPRISES INC
 
051-6270849-001
DELTA INVESTMENT SERVICE INC
019-4770754-001
SHANNON VILLAS CONDOMINIUMS
 
051-6270853-001
MARIA A. CUESTA, P.C.
019-4770755-001
BELLINGHAM MARINE INDUSTRIES
 
051-6270861-001
AUTO PARTNERS INC
019-4770756-001
GEORGIA FEED PRODUCTS
 
051-6270862-001
LAGRANGE WOMENS CLINIC SC
019-4770758-001
SPECKMANN NEEDHAM & ASSOCIATES
 
051-6270863-001
ALLURE STUDIO INC
019-4770762-001
SIL MICRO CORPORATION
 
051-6270870-001
CUMBERLAND AT GREEN HILLS
019-4770763-001
HYDE VILLA MACHINE SHOP INC
 
051-6270872-001
CATALINA VILLAGE
019-4770763-002
HYDE VILLA MACHINE SHOP INC
 
051-6270873-001
S E SHIRES INC
019-4770764-001
BURTON & BUSCH LAW OFFICE
 
051-6270878-001
SATILLA PROBATION MANAGEMENT CORP
019-4770765-001
ACTION BRACE & PROTHETICS INC
 
051-6270890-001
MOUGLANIS ENTERPRISES INC
019-4770766-001
DAVEY TREE EXPERTS COMPANY
 
051-6270891-001
DOMINION ARIZONA REALTY LLC
019-4770767-001
VIVID IMPACT CORPORATION
 
051-6270915-001
ARTHUR B. PARKINS, D.D.S., INC.
019-4770768-001
SIENNA CUSTOM WINDOW & DOOR
 
051-6270917-001
KABOB PALACE, LTD.
019-4770769-001
KRUSE ENTERPRISES LLC
 
051-6270949-001
RED WILLOW LUTHERAN BIBLE CAMP ASSOC INC
019-4770775-001
EAST FULTONHAM UNITED
 
051-6270949-002
RED WILLOW LUTHERAN BIBLE CAMP ASSOC INC
019-4770777-001
FAURECIA INTERIOR SYSTEMS INC
 
051-6270957-001
ANIMAL CARE CENTER
019-4770777-002
FAURECIA INTERIOR SYSTEMS INC
 
051-6270959-001
MCGARVEY DEVELOPMENT COMPANY
019-4770778-001
LANGDON WILLIAM E
 
051-6270961-001
MITCHELL-JERDAN FUNERAL HOME, LTD.
019-4770779-001
GANESH HOSPITALITY LLC
 
051-6270988-001
STANDARD LABORATORIES INC
019-4770782-001
ALTAMAHA FEDERAL CREDIT UNION
 
051-6270990-001
OAK RIDGE REHABILITATION AND NURSING CEN
019-4770782-002
ALTAMAHA FEDERAL CREDIT UNION
 
051-6271003-001
ROADWAY DRIVING SCHOOL
019-4770783-001
DIXIELINE LUMBER COMPANY
 
051-6271013-001
BOARDMAN NISSAN INC
019-4770785-001
WAYNE COUNSELING CTR
 
051-6271016-001
BREDAN MECHANICAL SYSTEMS INC
019-4770786-001
RIO HOME CARE LLC
 
051-6271017-001
STOKES ABERDEEN LLC
019-4770788-001
MANNING SCOTT A
 
051-6271026-001
MOBILE DOCTORS MANAGEMENT LLC
019-4770789-001
AMTEC MOLDED PRODUCTS INC
 
051-6271028-001
DR GOODROOF INC
019-4770790-001
DICK GORES RV WORLD INC
 
051-6271033-001
CORAM HEALTHCARE CORPORATION OF NORTHERN
019-4770793-001
J & A IRRIGATION INC
 
051-6271035-001
SANNES SKOGDALEN NURSING FACILITY LLC
019-4770798-001
MEMORIAL HOSPITAL
 
051-6271043-001
S J ASSSOCIATES NYC LLC
019-4770800-001
MARLIN CITY OF
 
051-6271065-001
OPEN ROAD ENTERTAINMENT LLC
019-4770800-002
MARLIN CITY OF
 
051-6271074-001
DOMINIC FIORDIROSA CONSTRUCTION COMPANY,
019-4770801-001
DRIVETRAIN SERVICES
 
051-6271081-001
AMERICANS FOR UNFPA INC
019-4770803-001
WEST NEW YORK SCHOOL DISTRICT
 
051-6271129-001
MERCY SERVICES CORPORATION
019-4770803-002
WEST NEW YORK SCHOOL DISTRICT
 
051-6271139-001
CENTRAL IOWA CENTER FOR INDEPENDENT LIVI
019-4770804-001
B & L WATER WELL SERVICE INC
 
051-6271157-001
FRANK P SILVER MD FACOG
019-4770806-001
FIRST MUTUAL BANCORP OF
 
051-6271188-001
ARCHITECTURAL CERAMICS INC
019-4770806-002
FIRST MUTUAL BANCORP OF
 
051-6271225-001
UNIVERSITY OF MIAMI
019-4770806-003
FIRST MUTUAL BANCORP OF
 
051-6271242-001
SARATOGA CARDIOLOGY ASSOCIATES PC
019-4770806-004
FIRST MUTUAL BANCORP OF
 
051-6271248-001
ADVANT EDGE PHARMACY INC
019-4770806-005
FIRST MUTUAL BANCORP OF
 
051-6271257-001
RAYMOND J & ASSOCIATES INC
019-4770806-006
FIRST MUTUAL BANCORP OF
 
051-6271267-001
LACOA INC
019-4770807-001
SRA ASSOCIATES INC
 
051-6271270-001
GOOSE AND THE GANDER INC THE
019-4770808-001
NATIONAL CITY BANK
 
051-6271276-001
PREMIER SECURITY INC.
019-4770808-002
NATIONAL CITY BANK
 
051-6271293-001
COMTECH PST CORP
019-4770808-003
NATIONAL CITY BANK
 
051-6271308-001
JESS POLAKOFF
019-4770809-001
FEDERATION FOR CHILDREN WITH
 
051-6271312-001
TRANSMARINE NAVIGATION CORP
019-4770810-001
PHILLIPS VAN HEUSEN CORP
 
051-6271321-001
RYNEL INC
019-4770813-001
ALPHA GRANITE INC
 
051-6271322-001
J.M. PESA, INC.
019-4770816-001
SOUTH SIDE DAY NURSERY
 
051-6271328-001
CENTER FOR ADOPTIVE LEARNING
019-4770817-001
BOYDS REFRIGERATION APPLIANCE
 
051-6271342-001
F C P C COMMUNITY AFFAIRS CORPORATION
019-4770819-001
MEDEX EXAMS
 
051-6271348-001
HEALTH CARE CONCEPTS INC
019-4770820-001
PUBLIC HEALTH GEORGIA DEPT OF
 
051-6271393-001
PRESS 195 INC


 
Exhibit L-432

--------------------------------------------------------------------------------

 


019-4770821-002
GENOVESE JOBLOVE & BATTISTA PA
 
051-6271398-001
MULLHEARN AND SMITH
019-4770823-001
M E NEUBER INDUSTRIAL DIAMOND
 
051-6271420-001
K AND R REPAIR SERVICE INC
019-4770826-001
CAPITOL MATERIALS INCORPORATED
 
051-6271427-001
CRESTLINE WEST INC
019-4770826-002
CAPITOL MATERIALS INCORPORATED
 
051-6271429-001
THE ROOMSTORES OF PHOENIX LLC
019-4770827-001
GLYNCO MANNING AVIATION INC
 
051-6271440-001
INTERMOUNTAIN RESOURCE LLC
019-4770829-001
WHITSON COMPANY INC
 
051-6271442-001
UNITED PENTECOSTAL CHURCH OF BOURBON
019-4770831-001
KIDS KAMPUS INC
 
051-6271452-001
DOLCE DOLCI, LLC
019-4770832-001
PROGRESS RAIL SERVICE
 
051-6271462-001
SAM T EVANS PICKUP COVER INC
019-4770833-001
QUALITY LEISURE PRODUCTS INC
 
051-6271464-001
COUNTRY PINES RETIREMENT HOME
019-4770841-001
AMERICA SCIENCE GROUP INC
 
051-6271467-001
GROUP STRATFORD INSURANCE
019-4770842-001
ADVANCED AIR HEATING & AIR
 
051-6271469-001
DIONEX CORPORATION
019-4770845-001
LYNDON BIBLE CHURCH
 
051-6271472-001
HEMOTOLOGY ONCOLOGY ASSOCIATES OF ILLINO
019-4770846-001
INDIANA STATE POLICE
 
051-6271480-001
CREATIVE MOTORSPORTS INC
019-4770847-001
VINCENT WILLIAM R PA
 
051-6271482-001
KEN GARFF AUTOMOTIVE GROUP
019-4770848-001
CATERPILLAR WORK TOOLS INC
 
051-6271485-001
WYSOCKING WILDLIFE SANCTUARY INC
019-4770849-001
JERRY HUSKEY CPA LLC
 
051-6271486-001
UTAH BANKERS ASSOCIATION
019-4770850-001
HARC INC
 
051-6271502-001
CENTENNIAL SOCCER CLUB
019-4770851-001
COMMONWEALTH RENEWABLE ENERGY
 
051-6271526-001
PEDIATRIC CLINIC OF MESQUITE
019-4770852-001
DOOR FELLOWSHIP CHURCH INC
 
051-6271530-001
BALDWIN INSURANCE AND BONDING AGENCY INC
019-4770855-001
APPLE TRAVEL LLC
 
051-6271531-001
SPIARS ENGINEERING INC
019-4770857-002
PULASKI BANK
 
051-6271540-001
HIGHWAY TECHNOLOGIES INC
019-4770857-003
PULASKI BANK
 
051-6271547-001
VN TRACTORS INC
019-4770859-001
A TO Z AUTO INC
 
051-6271549-001
CHURCH OF SCIENTOLOGY CELEBRITY CENTER D
019-4770860-001
MOPPER STAPEN INC REALTORS
 
051-6271559-001
PAUL THOMAS
019-4770861-001
INTEGRITY HOME TEAM INC
 
051-6271560-001
OLDPORT MARINE SERVICES INC
019-4770863-001
USA PROCESSING INC
 
051-6271567-001
CROWN FORWARDING INC
019-4770869-001
CDC DISTRIBUTORS INC
 
051-6271574-001
RUIBALS PLANTS OF TEXAS INC
019-4770872-001
EQUITY INDUSTRIAL PARTNERS
 
051-6271577-001
UNDERWOOD BAPTIST CHURCH
019-4770873-001
BETTER THAN EVER AUTO BODY
 
051-6271586-001
LODGING ECONOMETRICS INC
019-4770874-001
WHEELER COUNTY STATE BANK
 
051-6271607-001
ARM INSURANCE OF BOGALUSA INC
019-4770874-002
WHEELER COUNTY STATE BANK
 
051-6271608-001
ARM INSURANCE OF BOGALUSA INC
019-4770877-001
STEPHENS HAIR WORKS
 
051-6271629-001
WADDELL & REED INC
019-4770878-001
WILLIAM R GREER MD PC
 
051-6271634-001
KLEIN SYLVIA DAY CARE CENTER
019-4770880-001
FIT RITE BODY PARTS INC
 
051-6271643-001
K & W INVESTMENTS INC
019-4770881-001
A B & E WAREHOUSE INC
 
051-6271647-001
UNION EYE CARE CENTER INC
019-4770884-001
CARBOLINE PREMIUM CUTTING TOOL
 
051-6271659-001
RECOVERY SERVICES INC
019-4770888-001
FAIRHAVEN ASSISTED LIVING
 
051-6271675-001
DOYLE SAILMAKERS INC
019-4770888-002
FAIRHAVEN ASSISTED LIVING
 
051-6271679-001
DEALERS SOUTHERN LUBRICANTS INC
019-4770889-001
TWO WHEEL CORP
 
051-6271694-001
RW PUBLICATIONS A DIVISION OF WATERHOUSE
019-4770891-001
IMS ENGINEERED PRODUCTS LLC
 
051-6271698-001
SACRAMENTO EMPLOYMENT & TRAINING AGENCY
019-4770892-002
FULTON COUNTY FISCAL COURT
 
051-6271704-001
LAW OFFICES OF KENNETH A ROSS
019-4770893-001
HOST HOTELS & RESORTS LP
 
051-6271748-001
ZION EVANGELICAL LUTHERAN CHURCH
019-4770894-001
INDIAN LAKES RESORT
 
051-6271757-001
CAPE FEAR AREA UNITED WAY
019-4770895-001
HT&W INC
 
051-6271767-001
ADVOCATE PROGRAM INC
019-4770896-001
FOR O INC
 
051-6271767-002
ADVOCATE PROGRAM INC
019-4770898-001
TAKAMATSU INC
 
051-6271767-003
ADVOCATE PROGRAM INC
019-4770899-001
TEAM USA COLLISION CENTERS LTD
 
051-6271884-001
NUTRITION & WELLNESS CENTER LLC
019-4770901-001
NEWARK PAPERBOARD PRODUCTS
 
051-6271885-001
NEUROSURGICAL SERVICES PLLC
019-4770904-001
MOHAWK VALLEY HOME CARE LLC
 
051-6271887-001
RAVEN ASSEMBLY OF GOD
019-4770907-001
GESTAMP US HARDTECH INC
 
051-6271894-001
FRANKS COMMERCIAL AND HOME SERVICES INC
019-4770909-001
DART MECHANICAL CORP
 
051-6271908-001
COX TEXAS NEWSPAPERS LP
019-4770911-001
WOODCREST HEALTHCARE CENTER
 
051-6271935-001
ZELENKA NURSERY LLC
019-4770911-002
WOODCREST HEALTHCARE CENTER
 
051-6271940-001
JOHN P FOX DDS PC
019-4770912-001
WIECHMAN LAW OFFICE
 
051-6271945-001
VILLAGE GREEN AT GILROY LP
019-4770917-001
DENVER OSTEOPATHIC CENTER PC
 
051-6272286-001
HAVER BROS. INC.


 
Exhibit L-433

--------------------------------------------------------------------------------

 


019-4770918-001
DEVELOPMENTAL DISABILITIES
 
051-6272325-001
TEOCO CORPORATION
019-4770919-001
LAUNDERMOR INC
 
051-6273341-001
COTTONWOOD CREEK BAPTIST CHURCH
019-4770920-001
KILROY COMPANY OF TEXAS INC
 
051-6273715-001
STANTON EQUIPMENT INC
019-4770923-001
MAXPRO SOUTH INC
 
051-6274536-001
ETHICON ENDO SURGERY INC
019-4770925-001
DUNKELBERGER ENGINEERING &
 
051-6274536-002
ETHICON ENDO SURGERY INC
019-4770927-001
B M W MOTORCYCLES OF CAMBRIDGE
 
051-6274636-001
STANTON EQUIPMENT INC
019-4770929-001
FITTS INSURANCE AGENCY INC
 
051-6275616-001
JEFF TALLMAN BUILDERS LLC
019-4770930-001
CAMDEN SUMMIT INC
 
051-6275734-001
HOMETOWN AMERICA LLC
019-4770931-001
MORRISON CAPITAL CORPORATION
 
051-6276159-001
WILLIAMSPORT HOSPITAL
019-4770934-001
CARDIOLOGY ASSOCIATES OF
 
051-6276359-001
SSM HEALTH CARE CORPORATION
019-4770935-001
US FOODSERVICE CORPORATION
 
051-6276882-001
STARS BEHAVIORAL HEALTH GROUP INC
019-4770937-001
CHILDRENS SURGICAL SPECIALISTS
 
051-6279229-001
JOHN M. VININGS, D.D.S.,P.A.
019-4770938-001
TSIG CONSULTING INC
 
051-6283345-001
DOUBLETREE LLC
019-4770940-001
SOUTH GEORGIA DERMATOLOGY PC
 
051-6293661-001
HAPPY LAND CHILD CARE CENTER, INC.
019-4770941-001
BRADFORD AFFILIATES INC
 
051-6296761-001
AUTOMOTIVE RESOURCES, INC.
019-4770944-001
BLAIR AWNING COMPANY INC
 
051-6312161-001
GOLD LABEL LIMOUSINE, LLC
019-4770946-001
PETFOOD LIMITED INC
 
051-6326261-001
ALOKA CO., LTD.
019-4770952-001
SPANGLER AND SPANGLER INC
 
051-6342261-001
SUN COUNTRY RESTORATION, L.L.C.
019-4770953-001
PHILLIP M WING & ASSOCIATES
 
051-6359161-001
UNIVERSAL DENTAL, PLLC
019-4770954-005
GETRAG CORPORATION
 
051-6365461-001
RELIABLE SEPTIC SERVICES, INC.
019-4770954-006
GETRAG CORPORATION
 
051-6366261-001
CUSTOM EVERYTHING INC
019-4770954-010
GETRAG CORPORATION
 
051-6371218-001
INTEGRITY AUTO REPAIR
019-4770954-011
GETRAG TRANSMISSION CORP
 
051-6371976-001
CITY OF BRENTWOOD
019-4770955-001
BJMF INC
 
051-6371978-001
AGM IMPORTERS INC
019-4770961-001
NIELSEN WURSTER GROUP INC
 
051-6371979-001
CYPRUS RESTAURANT SUPPLY INC
019-4770962-001
NEW YORK AND PRESBYTERIAN
 
051-6371983-001
MERRITT MARINE CONSTRUCTION, INC.
019-4770963-001
BUSINESS INSURANCE GROUP LLC
 
051-6371997-001
NORTHSHORE GRILLE LLC
019-4770964-001
CENTRAL PARKING SYSTEM
 
051-6372019-001
E R I SAFETY VIDEOS
019-4770964-003
CENTRAL PARKING SYSTEM INC
 
051-6372053-001
JO KELL INC
019-4770966-001
MARKETING CONNECTIONS NE CORP
 
051-6372054-001
PARTS DEPOT INC
019-4770966-002
MARKETING CONNECTIONS NE CORP
 
051-6372056-001
ALAN MCDONALD
019-4770967-001
KVVC LLC
 
051-6372071-001
UNISOURCE WORLDWIDE INC
019-4770974-001
BROWNS CHIMNEY SERVICES LLC
 
051-6372076-001
TITANIUM INDUSTRIES INC
019-4770976-001
BURWELL LIVESTOCK MARKET INC
 
051-6372113-001
DEVDOT INC
019-4770977-001
SOUTH LEBANON VILLAGE HALL
 
051-6372124-001
COTEAU BAPTIST CHURCH
019-4770978-002
FIRST HEALTHCARE LLC
 
051-6372175-001
RED FLAG MEDIA, INC
019-4770979-001
AMERICAN SHED BUILDERS INC
 
051-6372177-001
CARRABBAS ITALIAN GRILL INC
019-4770983-001
EMPLOYMENT PLUS INC
 
051-6372193-001
R & S CONSTRUCTION
019-4770985-001
JUDICIARY COURTS OF THE STATE
 
051-6372202-001
STONINGTON FREE LIBRARY
019-4770986-001
REGIONS MANAGEMENT CONSULTING
 
051-6372243-001
TECHNICAL ARTISTRY, INC.
019-4770989-001
RUSHMORE JAMES
 
051-6372249-001
ROBUST INC
019-4770999-001
A & S ELECTRIC SUPPLY INC
 
051-6372267-001
JESCO WHOLESALE ELECTRICAL SUPPLIES INC
019-4771001-002
APL LOGISTICS WAREHOUSE MANAGEMENT SERVI
 
051-6372268-002
TOWN OF PLYMOUTH
019-4771001-003
APL LOGISTICS WAREHOUSE MANAGEMENT SERVI
 
051-6372270-001
EVERFLOW SUPPLIES INC
019-4771003-001
WILLS AND MASSALON LLC
 
051-6372291-001
ROBERT SHECTMAN DDS PC
019-4771005-001
NORTHBROOK SPRING WATER CO INC
 
051-6372295-001
DAVID SAHAGUN ENTERPRISES INC
019-4771006-001
MIDTOWN COMMUNITY COURT
 
051-6372297-001
APPLIED BIOMICS INC
019-4771007-001
FAMILY EYE CARE ASSOCIATES
 
051-6372310-001
ETHAN J SCHUMAN DDS
019-4771011-001
LARRY J MORAY DDS MS PA
 
051-6372319-001
KJ OF BOCA, INC.
019-4771011-002
LARRY J MORAY DDS MS PA
 
051-6372342-001
AIRCO SERVICES, L.L.C.
019-4771011-003
LARRY J MORAY DDS MS PA
 
051-6372349-001
COMMUNITY IMMEDIATE CARE
019-4771014-001
PURE CONCEPT SALON INC
 
051-6372356-001
ASSA ABLOY SALES & MARKETING GROUP INC.
019-4771015-001
EXECUTIVE GROUP INC
 
051-6372361-001
MURNANE PAPER COMPANY
019-4771016-001
E R HAWTHORNE & CO INC
 
051-6372464-001
LANE FARMS INC
019-4771017-001
MANKO DELIVERY SYSTEMS INC
 
051-6372468-001
CHURCH FEDERATION OF GREATER INDIANAPOLI
019-4771018-001
IDEATIONS & PROMOTIONS LLC
 
051-6372495-001
PFIZER, INC.
019-4771020-001
MCADAMS DAVID
 
051-6372496-001
UNITED STUDIOS OF SELF DEFENSE INC


 
Exhibit L-434

--------------------------------------------------------------------------------

 


019-4771020-002
MCADAMS DAVID
 
051-6372497-001
NORTHWEST RESEARCH INC
019-4771020-003
MCADAMS DAVID
 
051-6372505-001
GMK COMFORT AIR SYSTEMS
019-4771021-001
COASTAL HORIZONS CENTER INC
 
051-6372508-001
HURRICANE FENCE CO
019-4771023-001
VALENCIA INVESTMENTS INC
 
051-6372511-001
MID CITY SCRAP IRON & SALVAGE CO INC
019-4771024-001
REDBANK TRANSPORT INC
 
051-6372521-001
DIGITAL RECEPTION SYSTEMS INC
019-4771025-001
CLARKSON CHEMICAL & SUPPLY CO
 
051-6372524-001
WIGGINS CHILDS QUINN & PANTAZIS LLC
019-4771030-001
SOUTHWEST OCEAN SERVICES INC
 
051-6372526-001
AINSWORTH TRAILER REPAIR INC
019-4771032-001
HENRY COMPANY
 
051-6372529-001
SIMON EDDINGS & GREENSTONE LLP
019-4771034-001
ENACA USA LLC
 
051-6372542-001
HOUSTON TUBULARS INC
019-4771035-001
SMITH OFFICE EQUIPMENT
 
051-6372544-001
WORLD GOOD NEWS INC
019-4771036-001
ADVANCED BIOLOGICS LLC
 
051-6372559-001
PACIFIC ENTERPRISE LLC
019-4771037-001
SOUTH BAY SOLUTIONS
 
051-6372576-001
M D MANOUEL INSURANCE AGENCY INC
019-4771038-001
GILLIGAN LOG HOMES & REAL
 
051-6372628-001
DEL CITY HOUSING AUTHORITY
019-4771039-001
COUNTY STORES INC
 
051-6372648-001
SUTHERLAND ENVIRONMENTAL COMPANY INC
019-4771042-001
SCHWEITZER ENGINEERING
 
051-6372653-001
BRIGGS & STRATTON CORPORATION
019-4771047-002
VETERINARY EMERGENCY SERVICE
 
051-6372675-001
MICHAEL HARVEY
019-4771050-001
GRACE PRESBYTERIAN CHURCH
 
051-6372690-001
KULEANA MAUI
019-4771051-001
SOLVAY ADVANCED POLYMERS LLC
 
051-6372725-001
CAROMED INC
019-4771052-001
MJ BARRICK HVAC
 
051-6372729-001
WNY SPANISH SEVENTH DAY ADVENTIST CHURCH
019-4771057-001
PACIFIC CONCORD INVESTMENT
 
051-6372742-001
SOUTH ALABAMA RADIATION ONCOLOGY PC
019-4771058-001
FAMILY MEDICAL CENTER LLC
 
051-6372747-001
BARKER WEBER INSURANCE AGENCY INC
019-4771059-001
GRISSOM FUNERAL HOME SERVICE
 
051-6372751-001
CENTRAL PRESBYTERIAN CHURCH
019-4771061-001
PARK PRINTING SERVICES INC
 
051-6372785-001
GARY A SIMMS DMD
019-4771062-001
MOUNTAIN CHAPEL UNITED
 
051-6372792-001
MILNER DISTRIBUTION ALLIANCE LLC
019-4771062-002
MOUNTAIN CHAPEL UNITED
 
051-6372802-001
MAXIMUM IMAGE INC
019-4771064-001
SUNTRUST BANK
 
051-6372803-001
HOUSTON DYNAMIC SERVICE INC
019-4771065-001
PENNFAB INC
 
051-6372826-001
HALLKEEN LLC
019-4771067-001
VEOLIA ES INDUSTRIAL SERVICES
 
051-6372830-001
NORMANDY REAL ESTATE PARTNERS LLC
019-4771069-001
TRINITY BAPTIST CHURCH
 
051-6372836-001
NATIONAL WILDLIFE FEDERATION
019-4771070-001
COMPEAN FUNERAL HOME
 
051-6372838-001
STUDIO BODY LOGIC
019-4771071-001
BROWN TRANSMISSION AND BEARING
 
051-6372839-001
INGENIX INC
019-4771073-001
PROFESSIONAL SERVICE TECH
 
051-6372845-002
CITY OF MADISON
019-4771074-001
ADVANCED FIBER WORKS INC
 
051-6372848-001
TAMMY E. NOVAK, M.D., S.C.
019-4771075-001
CENTER PARK COUNSELING & ASSOC
 
051-6372850-001
HERMAN KINN FUNERAL HOMES LLC
019-4771077-001
PQ NEW YORK INC
 
051-6372855-001
CRUMP GROUP INC
019-4771078-001
INSIGHT OUT OF CHAOS LLC
 
051-6372865-001
UPWARD UNLIMITED
019-4771079-001
NYC CONNECT LLC
 
051-6372866-001
DENSON INSURANCE AGENCY INC
019-4771081-001
SPECTRUM SOLUTIONS INC
 
051-6372914-001
GULL COMMUNICATIONS INC
019-4771083-001
J RAG INC
 
051-6372919-001
LITTLE EAGLES NEST
019-4771084-001
MCDOWELL KNIGHT ROEDDER &
 
051-6372938-001
INDUSTRIAL PRESS INC
019-4771085-001
MTC TECHNOLOGIES INC OH
 
051-6372941-001
CHAMBERLAIN COMPANIES INC
019-4771085-002
MTC TECHNOLOGIES INC OH
 
051-6372943-001
GLAD WORKS INC
019-4771088-001
CAPELLI AVANTI SALONS INC
 
051-6372982-001
LESLIE H. HOOVER
019-4771091-001
CRONIN SHERRI L
 
051-6373005-001
US CONTRACT SEWING LLC
019-4771092-002
WAYCROSS BANK & TRUST
 
051-6373007-001
LORI LARSON
019-4771094-001
CHUCKS MECHANICAL APPLIANCE
 
051-6373034-001
KALMAN MACHINING, INC.
019-4771095-001
LIFEWAY CHURCH
 
051-6373036-001
BROWN TRANSFER COMPANY
019-4771096-001
RUCHI HOSPITALITY GP LLC
 
051-6373057-002
GEORGIA HOME HEALTH CARE AGENCY INC
019-4771099-001
ALGONQUIN POWER SYTEMS LFG LLC
 
051-6373065-001
MAXINE BRANCH INSURANCE AGENCY
019-4771100-001
REMIOR INDUSTRIES INC
 
051-6373094-001
AUTO VISIONS CUSTOM AND COLLISIONS, LLC
019-4771100-002
REMIOR INDUSTRIES INC
 
051-6373097-001
THOMAS W. MARSHALL, JR., D.D.S.
019-4771102-001
WORTHINGTON ARMSTRONG VENTURE
 
051-6373117-001
RESULTS BY ROB INC
019-4771106-001
CAUCINO JOE
 
051-6373136-001
LEGACY MEDHEALTH SERVICES INC
019-4771108-001
600 WESTFIELD AVE INC
 
051-6373139-001
BRAIN & SPINE CENTER OF TEXAS
019-4771109-001
MCKENZIE ENGINEERING CO INC
 
051-6373143-001
ASPEN WAY ENTERPRISES INC
019-4771111-001
STOTLER LLOYD HOWOWITZ
 
051-6373145-001
GENES VILLAGE TOWING INC
019-4771113-001
SCHWERMAN TRUCKING COMPANY
 
051-6373162-001
GALILEE MISSIONARY BAPTIST CHURCH


 
Exhibit L-435

--------------------------------------------------------------------------------

 


019-4771114-002
INDALEX INC
 
051-6373183-001
HERONS GLEN RECREATION DISTRICT
019-4771115-001
TOTAL TRANSPORTATION LOGISTICS
 
051-6373187-001
VETERAN ADVISORS GROUP LLC
019-4771117-001
ALCOA CITY OF
 
051-6373204-001
CREATIVE CAPITAL WEALTH MANAGEMENT GROUP
019-4771117-002
ALCOA CITY OF
 
051-6373207-001
SQUIRE SANDERS & DEPSEY LLP
019-4771117-003
ALCOA CITY OF
 
051-6373208-001
FULLERTON TOOL COMPANY INC
019-4771119-001
MMCIC
 
051-6373221-001
CLYDES AUTOMOTIVE REPAIR SERVICE LLC
019-4771120-001
MCGRIFF SIEBELS & WILLIAMS INC
 
051-6373313-001
ABEL LUPIAN-ROMERO
019-4771122-001
YANKTON PRESBYTERIAN CHURCH
 
051-6373322-001
POINSETT FAMILY PRACTICE PA
019-4771123-001
RIDGE CONSTRUCTION LLC
 
051-6373342-001
ALS ELECTRICAL MANUFACTURING INC
019-4771126-001
ATLAS TUBE INC
 
051-6373348-001
VICTORY HOME CARE AGENCY
019-4771129-001
NATIONAL REALTY CORP
 
051-6373373-001
FOXFIRE COMMUNITY ASSOCIATION OF COLLIER
019-4771132-001
BAYVIEW PHARMACY INC
 
051-6373374-001
JONES & HENRY ENGINEERS LTD
019-4771135-001
MANUEL FARIA DAIRY
 
051-6373405-001
PJP HEALTH AGENCY INC
019-4771136-001
SITROF TECHNOLOGIES
 
051-6373428-001
BIENVENU INSURANCE AGENCY INC
019-4771140-001
INTERNATIONAL TECHNEGROUP INC
 
051-6373454-001
NASSAU SUFFOLK RADIOLOCICAL PC
019-4771143-001
CDKW INC
 
051-6373458-001
RUTHERFORD FARMERS COOPERATIVE
019-4771145-001
HARRISON COUNTY BOARD OF EDU
 
051-6373484-001
HADLEY BROTHERS PAINTING INC
019-4771146-001
FINISHING SOURCES INC
 
051-6373493-001
YBL LLC
019-4771147-001
NATIONAL BUSINESS COLLEGE INC
 
051-6373495-001
MARC BEHAVIORAL HEALTH
019-4771148-001
SCHAFER CULLEN
 
051-6373496-001
KUHLMAN SERVICES
019-4771149-001
SUMMIT PRIVATE INVESTMENTS LP
 
051-6373508-001
DRAKE BEAM MORIN, INC.
019-4771150-001
VECTORMEX INC
 
051-6373517-001
LAZY FLAMINGO 2 INC
019-4771151-001
BOYD FLOTATION INC
 
051-6373524-001
PELICAN WIRE COMPANY INC
019-4771153-001
BROOKWOOD OBGYN CLINIC PC INC
 
051-6373572-001
TANA ENTERPRISES LLC
019-4771154-002
WATERMELON CREEK BAPTIST CHURCH
 
051-6373694-001
YOLO HOSPICE INC
019-4771155-001
SEAN PATRICKS SALON
 
051-6373700-001
NATALIA CORREA
019-4771156-001
LATINO PASTORAL ACTION CENTER
 
051-6373725-001
WILKEN ENTERPRISES INC
019-4771157-001
ALLAIRE ELECTRICAL CONTRACTOR
 
051-6373728-001
NASDAQ STOCK MARKET INC
019-4771158-001
FABRICARE PROFESSIONAL CLEANER
 
051-6373733-001
EAST TEXAS HEATING & AIR CONDITIONING IN
019-4771159-001
WHITMORE GROUP LTD
 
051-6373761-001
IMAGERY NYC INC
019-4771163-001
INTEGRIDENT DENTAL LAB INC
 
051-6373839-001
SPIN IMAGING INC
019-4771165-001
ZION BAPTIST CHURCH
 
051-6373841-001
CHERRY CENTRAL COOPERATIVE INC
019-4771168-001
WYOMING INTERNET INC
 
051-6373850-001
A J EDMOND COMPANY
019-4771169-001
MAGIC 2X52 LP
 
051-6373863-001
LANDCOM HOSPITALITY MANAGEMENT INC
019-4771170-001
HERSLIP RESTAURANTS LLC
 
051-6373868-001
LEWIS METAL WORKS INC
019-4771170-002
HERSLIP RESTAURANTS LLC
 
051-6373873-001
HAMPTON PRINTING AND OFFICE SUPPLY CO
019-4771172-001
IDEAL ADVERTISING & PRINTING
 
051-6373880-001
GOLUBA & GOLUBA PC
019-4771174-001
SEABOARD INTERNATIONAL INC
 
051-6373885-001
MONROE HEATING AND AIR CONDITIONING INC
019-4771175-001
BUCKEYE DIAMOND LOGISTICS INC
 
051-6373903-001
HOMETOWN MEDICAL & EQUIPMENT LLC
019-4771175-002
BUCKEYE DIAMOND LOGISTICS INC
 
051-6373915-001
FEDEX KINKOS OFFICE AND PRINT SERVICES I
019-4771176-001
RADIOLOGY ASSOCIATES OF CHOP
 
051-6373917-001
ASSOCIATES FOR ORAL & MAXILLOFACIAL SURG
019-4771177-001
MERKUR GROUP INC
 
051-6373919-001
DUPUY OXYGEN AND SUPPLY COMPANY
019-4771180-001
ROBOTUNITS INC
 
051-6373923-001
GENERAL LABELS & PRINTING LLC
019-4771181-001
OELWEIN CITY OF
 
051-6373947-001
YARBROUGH COMPANIES INC
019-4771182-001
T H FLOORING INC
 
051-6373950-001
SUNWEST MANAGEMENT, INC.
019-4771186-001
JUNE CLARK LLC LAW OFFICES OF
 
051-6373951-001
HAMPTON INN INC
019-4771187-001
EYECARE PLUS INC
 
051-6373957-001
SWEEPS LUCK INC
019-4771188-001
GLOBAL BUSINESS COALITION
 
051-6373967-001
JEWISH FEDERATION SAN ANTONIO
019-4771189-001
CUMBERLAND MEDICAL ASSOCIATES
 
051-6373991-001
1212 NORTH LASALLE LP
019-4771191-001
JJPM LLC
 
051-6373992-001
OEC FREIGHT CHICAGO INC
019-4771192-001
WINDSOR PUBLIC SCHOOL
 
051-6373998-001
LAKE COUNTY CHAMBER OF COMMERCE INC
019-4771193-001
BARNES FOUNDATION
 
051-6374049-001
SMYRNA AIR CENTER INC
019-4771196-001
ELIZABETH ARDEN SALONS
 
051-6374063-001
LIFE CARE CENTER OF P S L
019-4771200-001
JOEL SMITH HEATING & AC INC
 
051-6374068-001
LEWIS MARINE SUPPLY INC


 
Exhibit L-436

--------------------------------------------------------------------------------

 


019-4771201-001
DARIEN CITY OF
 
051-6374069-001
ARROWHEAD INDUSTRIAL SERVICES INC
019-4771205-001
FIT FACTOR INC
 
051-6374087-001
SHELLY AND SANDS INC
019-4771206-001
FEIN KREVOLIN ROBIN
 
051-6374096-001
GREAT SMILE DENTAL CENTER LTD
019-4771207-001
ACADEMY OF REAL ESTATE INC
 
051-6374119-001
AP FINDINGS INC
019-4771208-001
VOLLMER ASSOCIATES LLP
 
051-6374139-001
LAVELLE SPA
019-4771214-001
HENRY COUNTY OF
 
051-6374141-001
WOODLAWN FUNERAL HOME, INC
019-4771215-001
SPARK INVESTMENTS INC
 
051-6374148-001
THERMO KING
019-4771216-001
RIGHT COOPERATIVE ASSOCIATION
 
051-6374160-001
HOME PATRON INC
019-4771221-001
BARON CHEMICAL CO INC
 
051-6374169-001
T-SCAN CORPORATION
019-4771222-001
TRIADELPHIA VETERINARY CLINIC
 
051-6374174-001
PARK 56 DENTAL GROUP PC
019-4771223-001
SEAMAID MANUFACTURING CORP
 
051-6374181-001
INTERNATIONAL UNION OF OPERATING ENGINEE
019-4771224-001
CERTIFIED LOCK & ACCESS
 
051-6374186-001
GE HEALTH
019-4771224-002
CERTIFIED LOCK & ACCESS
 
051-6374187-001
VINTAGE PLACE OF EL DORADO INC
019-4771225-001
D&D BUSINESS ENTERPRISES INC
 
051-6374199-001
THOMASTON TOWN OF DBA: THOMASTON OPERA H
019-4771226-001
PEDIATRIX MEDICAL GROUP INC
 
051-6374206-001
HEALTHY BUILDINGS INTERNATIONAL INC
019-4771227-001
AC WHITE MOVING SYSTEMS INC
 
051-6374210-001
CAPITAL RESOURCES LLC
019-4771228-001
MIDWEST TRUCK & AUTO PARTS INC
 
051-6374227-001
HOELLEWYN AUTO SALVAGE
019-4771228-002
MIDWEST TRUCK & AUTO PARTS INC
 
051-6374250-001
KIMBERLY D KEPNES
019-4771229-001
TIGNALL BAPTIST CHURCH
 
051-6374275-001
BERGEYS TRUCK CENTER
019-4771231-001
AUBREYS INC
 
051-6374277-001
NEVADA FINANCIAL CONCEPTS INC
019-4771231-002
AUBREYS INC
 
051-6374279-001
UNITED SERVICE CREDIT UNION
019-4771231-003
AUBREYS INC
 
051-6374282-001
WELLS FARGO FINANCIAL SERVICES INC
019-4771232-001
WYNN SALON SERVICES INC
 
051-6374291-001
LARRY GLAHE & ASSOCIATES INC
019-4771234-001
BENEFIT ASSOCIATES INC
 
051-6374299-001
NORTH SHORE OFFICE MACHINES INC
019-4771237-001
FRESNO BASEBALL CLUB LLC
 
051-6374340-001
CAROLINA POWER SYSTEMS OF SUMTER INC
019-4771238-001
MPS GROUP INC
 
051-6374349-001
INTERNATIONAL CRITICAL INCIDENT STRESS F
019-4771239-001
APPLEGATE HEATING & INSULATION
 
051-6374354-001
PARAS CONSTRUCTION INC
019-4771242-001
HAMILTON COUNTY OF
 
051-6374375-001
LILLIPUT INC
019-4771244-001
CENTRAL REFRIGERATED SERVICE
 
051-6374385-001
NORTH SHORE INTERNAL MEDICINE ASSOCIATES
019-4771245-001
FAIRMONT PRESS INC
 
051-6374397-001
SOLAR UNLIMITED INC
019-4771247-001
MARTINO TIRE CO
 
051-6374399-001
ARC OF ORANGE COUNTY INC
019-4771250-001
KERRIGAN FAMILY MEDICAL GROUP
 
051-6374400-001
E & V CLEARWATER REALTY LLC
019-4771252-001
BURGEE HENSS SEITZ FUNERAL
 
051-6374402-001
THERMO KING OF HOUSTON LP
019-4771253-001
REALTY 1 INC
 
051-6374437-001
ELDRIDGE DENTAL CARE PC
019-4771254-001
MONTALVO & RAMIREZ
 
051-6374440-001
DMITRIY VOLOTSENKO DENTAL PC
019-4771255-001
ABLE INFORMATION TECHNOLOGIES
 
051-6374471-001
CIBT INC
019-4771258-002
HUNTER DOUGLAS INC
 
051-6374474-001
LYNBERG & WATKINS INC A PROFESSIONAL COR
019-4771259-001
STAGEHANDS LOCAL TWO
 
051-6374481-001
DAR UN NOOR SCHOOL
019-4771262-001
ROBERTS BROTHERS INCORPORATED
 
051-6374482-001
NIGHT AND DAY LANDSCAPE SERVICES LLC
019-4771262-002
ROBERTS BROTHERS INCORPORATED
 
051-6374488-001
STANDING WATCH OF INDIAN RIVER COUNTY LL
019-4771262-003
ROBERTS BROTHERS INCORPORATED
 
051-6374498-001
NIAGARA UNIVERSITY
019-4771262-004
ROBERTS BROTHERS INCORPORATED
 
051-6374503-001
BUTTERBRODT PROPERTIES LLC
019-4771262-005
ROBERTS BROTHERS INCORPORATED
 
051-6374522-001
JETW COMPANY, INC.
019-4771262-006
ROBERTS BROTHERS INCORPORATED
 
051-6374555-001
FOSTER HEALEY REAL ESTATE INC
019-4771262-007
ROBERTS BROTHERS INCORPORATED
 
051-6374565-001
HARRIS CORPORATION
019-4771262-008
REMAX PARTNERS
 
051-6374566-001
RONCEL INC
019-4771263-001
MMI PRODUCTS INC
 
051-6374569-001
H CLARK DERISO MD
019-4771264-001
ULTIMATE CONTRACT CLEANING INC
 
051-6374610-001
MARIS BROOKS ASSOCIATES INC
019-4771265-001
RAGER LEHMAN & HOUCK PC
 
051-6374614-001
DEWAR MEEKS & EKREM PC
019-4771266-001
MODEL CONSULTING INC
 
051-6374633-001
MY OPTICIAN INC
019-4771267-001
ACADEMIC STONE SETTERS INC
 
051-6374644-001
ALL WEATHER AIR CONDITIONING INC
019-4771268-001
KATANA INDUSTRIES INC
 
051-6374649-001
JMA & ASSOCIATES INC
019-4771269-001
JJAMZ INC
 
051-6374659-001
EXSEL EXHIBITS INC
019-4771270-001
BENTLEY PRINCE STREET INC
 
051-6374666-001
RAAB, R.M. INC
019-4771272-001
BELCO MANUFACTURING CO INC
 
051-6374670-001
MOORES RETREAD AND TIRE CO INC


 
Exhibit L-437

--------------------------------------------------------------------------------

 


019-4771273-001
PRIME FINANCIAL CREDIT UNION
 
051-6374674-001
NINE WEST FOOTWEAR CORPORATION
019-4771274-001
TCT INC
 
051-6374688-001
SNELLVILLE HEATING AND AIR INC
019-4771274-002
TCT INC
 
051-6374703-001
DORSEY & WHITNEY LLP
019-4771280-001
HAMPTON INN LITTLETON DENVER
 
051-6374704-001
TREND OFFSET PRINTING SERVICES INC
019-4771282-001
PARLIMENT BUILDING PRODUCTS
 
051-6374709-001
ROCKUSTICS INC
019-4771283-001
EYE SURGEONS OF INDIANA PC
 
051-6374715-001
ORLANDO RESTAURANT VENTURES LLC
019-4771284-001
PALLAS INC
 
051-6374721-001
LEGENDS GROUP LTD INC THE
019-4771287-001
FIRE WORKS RESTORATION COMPANY
 
051-6374726-001
BEYOND FRINGE SALON, LLC
019-4771288-001
MAGIC TRANSPORT INC
 
051-6374746-001
FELIPE RIOS MD AND ASSOCIATES PA
019-4771290-001
PARTNERS IN PRIMARY CARE
 
051-6374764-001
IKEA UTAH LLC
019-4771290-002
PARTNERS IN PRIMARY CARE
 
051-6374769-001
RN MEDEX
019-4771292-001
AIDS COALITION OF SOUTHERN
 
051-6374775-001
REUVEN ENTERPRISES INC
019-4771293-001
DAPARAK INC
 
051-6374790-001
BRIDGE CENTER OF VERO BEACH
019-4771294-001
HAINES JAMES L
 
051-6374795-001
MARTINO WHITE PRINTING INC
019-4771296-001
RAYTHEON COMPANY
 
051-6374799-001
HAL COLLUMS CONSTRUCTION LLC
019-4771298-001
DEMARIE MICHAEL J CPA
 
051-6374809-001
WASTE MANAGEMENT OF WISCONSIN INC
019-4771299-001
NORTHEAST LOUISIANA DELTA
 
051-6374813-001
PRISMARK PARTNERS LLC
019-4771301-001
JONAS TRADING CORP
 
051-6374815-001
OLDHAMS AUTOMOTIVE SERVICES INC
019-4771303-001
ALCOHOLIC ANONYMOUS WORLD
 
051-6374818-001
RUNNING SPRINGS ESCROW
019-4771303-002
ALCOHOLIC ANONYMOUS WORLD
 
051-6374831-001
DUY NGUYEN, INC.
019-4771311-001
MORRIS VISITOR PUBLICATIONS
 
051-6374837-001
WYLAND OF KEY WEST INCORPORATED
019-4771314-001
AZEGO TECHNOLOGY SERVICES (US)
 
051-6374852-001
ACT FABRICATION INC
019-4771315-001
JIVA MEDICAL SPA
 
051-6374868-001
TOURGEE & ASSOCIATES INC
019-4771316-001
FLAVIO TORRANCE BEAUTY COLLEGE
 
051-6374869-001
RICE AGENCY INC
019-4771317-001
OKLAHOMA LITHOTRIPTER ASSOC
 
051-6374874-001
XDD LLC
019-4771321-001
T QUIP SALES & RENTAL INC
 
051-6374881-001
CLARK GROUP INC
019-4771323-001
TYSUNN ENTERPRISES INC
 
051-6374897-001
NORTHCOTT HOSPITALITY INTERNATIONAL LLC
019-4771327-001
DSI LANG GEOTECH LLC
 
051-6374907-001
LANDMARK COMMUNITY NEWSPAPERS INC
019-4771328-001
DRILLING SERVICE CO
 
051-6374909-001
STRATEGIC CONCEPTS IN ORGANIZING & POLIC
019-4771328-002
DRILLING SERVICE CO
 
051-6374927-001
THE RAMAPO RIVER RESERVE HOMEOWNERS ASSO
019-4771330-001
MOUNT HAWLEY COUNTRY CLUB
 
051-6374940-001
SOUTH FLORIDA ACUTE CARE LLC
019-4771333-001
ANEST IWATA USA INC
 
051-6374950-001
BRENT INDUSTRIES INC
019-4771334-001
SEVANANDA COOPERATIVE
 
051-6374963-001
PATRICIA KORAL DBA NAPA VALLEY ELITE AIR
019-4771335-001
LOGAN BUSINESS MACHINES INC
 
051-6374968-001
BAY MARINE SERVICE, LLC
019-4771337-002
SALISBURY HOURSE OF S E
 
051-6374985-001
A&A METAL FINISHING ENT., LLC
019-4771338-001
CONSTELLATION WINES US INC
 
051-6374988-001
ALLEGIS CAPITAL LLC
019-4771339-001
BERLIN TOWN OF
 
051-6374995-001
ARDY MEDICAL SUPPLY CORPORATION
019-4771341-001
BOAZ WHOLESALE TIRE INC
 
051-6374996-001
TEXAS PIPE AND SUPPLY COMPANY LTD
019-4771343-001
STATE BANK OF HILDRETH THE
 
051-6375005-001
MENTAL HEALTH ASSOCIATION IN INDIAN RIVE
019-4771344-001
SHARP FLOORING GALLERIES INC
 
051-6375010-001
MARKETLINKX DIRECT INC
019-4771345-001
WEST GATE FORD TRUCK SALES INC
 
051-6375018-001
B&B SOLVENT LTD
019-4771346-001
ADAMSON HOLDING COMPANY INC
 
051-6375023-001
PORT OF ANACORTES
019-4771348-001
LIGHTHOUSE FAMILY CHIROPRACTIC
 
051-6375028-001
DOUG WOODWARD HEATING
019-4771349-001
BETHEL TEMPLE ASSEMBLY OF GOD
 
051-6375046-001
EL JEN MEDICAL HOSPITAL, INC.
019-4771352-001
DXP ENTERPRISES INC
 
051-6375069-001
DOUGLAS R SWEDE
019-4771353-001
PEDIATRIC ASSOCIATES P A
 
051-6375070-001
BLANCO CONSOLIDATED INC
019-4771354-001
TAYLORS ACCOUNTING INC
 
051-6375071-001
KONDUS FAMILY CHIROPRACTIC CENTER LLC
019-4771355-001
WALNUT CREEK NURSERY INC
 
051-6375089-001
FUJITSU NETWORK COMMUNICATIONS INC
019-4771358-001
LANDAAS & COMPANY
 
051-6375100-001
RISI INC
019-4771361-001
NORTHSTAR OFFICE PRODUCTS INC
 
051-6375102-001
PHYSICAL SOLUTIONS LLP
019-4771365-001
DIABETES AND INTERNAL MEDICINE
 
051-6375107-001
SAMPSON JANITORIAL SERVICE
019-4771366-001
WESTCHESTER FOREIGN AUTOS INC
 
051-6375114-001
LINCOLN ANESTHESIOLOGY GROUP PC
019-4771368-001
SECURITY TRANSPORT SERVICES
 
051-6375118-001
SIMPSON SUPPLY INC
019-4771369-001
NAILOR INDUSTRIES OF TEXAS INC
 
051-6375121-001
A TOTAL APPROACH
019-4771372-001
SUNSHINE MILLS INC
 
051-6375138-001
PAUL S PHILLIPS DDS


 
Exhibit L-438

--------------------------------------------------------------------------------

 


019-4771373-001
NEVADA COMMUNITY FOUNDATION
 
051-6375146-001
C P BUILDING SUPPLY INC
019-4771376-001
SUNN WEST CITYS AUTO BODY INC
 
051-6375148-001
TALKING HEADS SALON INC
019-4771381-001
COMPREHENSIVE LOGISTICS
 
051-6375157-001
ORCHARD MANAGEMENT INC
019-4771383-001
EMPLOY AMERICA INC
 
051-6375173-001
BROOKSIDE OPTOMETRIC GROUP
019-4771384-001
CAGWIN & DORWARD
 
051-6375178-001
AVIDXCHANGE INC
019-4771384-002
CAGWIN & DORWARD
 
051-6375180-001
CONTINENTAL FOODS INC OF FLORIDA
019-4771385-001
ATLAS LOGISTICS GROUP RETAIL
 
051-6375180-002
CONTINENTAL FOODS INC OF FLORIDA
019-4771386-001
ACF ENVIRONMENTAL INC
 
051-6375180-004
CONTINENTAL FOODS INC OF FLORIDA
019-4771387-002
BRASFIELD & GORRIE LLC
 
051-6375180-005
CONTINENTAL FOODS INC OF FLORIDA
019-4771390-001
UNITED SERVO HYDRAULICS INC
 
051-6375180-006
CONTINENTAL FOODS INC OF FLORIDA
019-4771391-001
MILLIKEN & COMPANY
 
051-6375185-001
JULIE O'CONNOR
019-4771393-001
BRADSHAW GORDON & CLINKSCALES
 
051-6375191-001
DUSSEL INSURANCE AGENCY INC
019-4771394-001
TRI COUNTY G M A C REAL ESTATE
 
051-6375202-001
ALISO CREEK INN INC
019-4771395-001
CHOICES INC
 
051-6375203-001
AVIANO COMMUNITY ASSOCIATION
019-4771396-001
PROSCAN IMAGING LLC
 
051-6375229-001
COPENHAGEN IMPORTS INCORPORATED
019-4771398-001
COLUMBUS PEDIATRIC ASSOCIATES
 
051-6375254-001
WHITE OAK URGENT CARE
019-4771399-001
UNITED WAY OF CENTRAL INDIANA
 
051-6375254-002
WHITE OAK URGENT CARE
019-4771401-001
NEWARK REFRIGERATED WAREHOUSE
 
051-6375267-001
LIGHTING INC
019-4771404-001
ABIDING FAITH BAPTIST CHURCH
 
051-6375312-001
ST JOHN LUTHERAN CHURCH
019-4771405-001
BENNER SPENCER & CO INC
 
051-6375316-001
GARRETT LINERS INC
019-4771412-001
INNOVATIVE PACKAGING CORP
 
051-6375326-001
NORTHWEST Z TEK SAND & GRAVEL LLC
019-4771415-001
ARINC INCORPORATED
 
051-6375342-001
SEALS MEDICAL CARE
019-4771416-001
PIONEER CONSTRUCTION INC
 
051-6375348-001
HCR MANORCARE MEDICAL SERVICES OF FLORID
019-4771419-001
PIEDMONT LABORATORIES INC
 
051-6375352-001
BOCA RATON OB-GYN SPECIALISTS LLC
019-4771419-002
PIEDMONT LABORATORIES INC
 
051-6375361-001
PROFESSIONAL RESIDENTIAL SOLUTIONS INC
019-4771425-001
FLORIDA AIR GAS AND WATER
 
051-6375374-001
MFL TRADING CORPORATION
019-4771427-001
ART MASTERS INC
 
051-6375375-001
RENAISSANCE HOTEL MANAGEMENT COMPANY LLC
019-4771431-001
NICRON INC
 
051-6375386-001
THOMAS A RAINBOLT DDS
019-4771434-001
BEASLEY FIRM LLC THE
 
051-6375396-001
VETERINARY CARE CENTER
019-4771434-002
BEASLEY FIRM LLC THE
 
051-6375398-001
QUALITY TIRE RECYCLING INC
019-4771435-001
PARK PLACE LLC
 
051-6375436-001
LORENA ORTIZ
019-4771436-001
LUBITZ AND TERKELL
 
051-6375441-001
DAVID M SIMPSON
019-4771437-001
ADVANCED FABRICATION SERVICES
 
051-6375447-001
PENN VALLEY AUTO SERVICE
019-4771438-001
ORCHID THE
 
051-6375469-001
BATSON FAMILY CHIROPRACTIC
019-4771438-002
ORCHID THE
 
051-6375491-001
PUB HEIGHTS LLC
019-4771439-001
C L INDUSTRIES INC
 
051-6375493-001
JLHL ENTERPRISES INC
019-4771441-001
JUVENAL E MARTINEZ MD PA
 
051-6375502-001
HYDRAULIC SALES & SERVICE INC
019-4771443-001
COMMERCIAL ROOFING INC
 
051-6375509-001
MILLER LAND SURVEYING
019-4771444-001
FALCON PACKAGING & CONVERTING
 
051-6375523-001
MICHAEL COPE
019-4771447-001
PALMER BOLT & SUPPLY CO INC
 
051-6375533-001
CHARLES BARKER ENTERPRISES INC
019-4771448-001
EDUCATIONAL SERVICE CENTERS
 
051-6375534-001
MAGNUM PRODUCING LP
019-4771449-001
DAVITA INC
 
051-6375543-001
DDC I INC
019-4771449-002
DAVITA INC
 
051-6375546-001
DFT INC
019-4771449-005
DAVITA INC
 
051-6375563-001
BANNAI FAMILY DENTISTRY
019-4771449-006
DAVITA INC
 
051-6375594-004
CROW SHOOTING SUPPLY
019-4771449-020
DAVITA INC
 
051-6375606-001
PROPERTY SOLUTIONS GROUP LLC
019-4771449-021
DAVITA INC
 
051-6375621-001
KEYMARK ENTERPRISES LLC
019-4771449-029
DAVITA INC
 
051-6375627-001
SHAFER & FREEMAN LAKES ENVIRONMENTAL CON
019-4771449-031
DAVITA INC
 
051-6375628-001
WILLOWBROOK ACQUISITION COMPANY LLC
019-4771449-032
DAVITA INC DBA QUEENS DIALYSIS AT SOUTH
 
051-6375645-001
ALL SEASONS AIRE LLC
019-4771451-001
ATLANTIC DETROIT DIESEL
 
051-6375650-001
GALAXY HARDWARE INC
019-4771452-001
GOLDEN GLOW COOKIE CO INC
 
051-6375652-001
HENDERSON FRUIT AND PRODUCE COMPANY INC
019-4771453-003
SAVANNAH AREA BEHAVIORAL HEALTH COLLABOR
 
051-6375653-001
COASTAL BANKING COMPANY, INC.
019-4771455-001
BIG BROTHERS BIG SISTERS OF
 
051-6375666-001
HEALTHDRIVE CORPORATION
019-4771457-001
OTAY LOGISTICS INC
 
051-6375668-001
VIDALIA ONION COMMITTEE


 
Exhibit L-439

--------------------------------------------------------------------------------

 


019-4771457-002
OTAY LOGISTICS INC
 
051-6375691-001
QUINTESSENTIALLY INCORPORATED
019-4771458-001
LAKE NEWS SHOPPER INC
 
051-6375692-001
BEACH BUSINESS BANK
019-4771460-001
LFG EL PASO TRUCK SERVICES LP
 
051-6375693-001
A CHILDS PLACE LEARNING CENTER INC
019-4771462-001
SARGENT WOOD PRODUCTS INC
 
051-6375699-001
FIRST CHOICE MEDICAL CARE PC
019-4771463-001
STEVEN ALAN OPERATIONS,LLC
 
051-6375707-001
AMERICAN SOCIETY OF COMPOSERS AUTHORS &
019-4771465-001
EVANS VISION CARE CLINIC INC
 
051-6375712-001
UNIVERSAL TOOL INC
019-4771466-001
SCHAFER CORPORATION
 
051-6375720-001
PRECIOUS MOMENTS INCORPORATED
019-4771468-001
DEBRA RILEY LLC
 
051-6375725-001
ENGINEERED PLASTICS CORPORATION
019-4771469-001
AURORA MEDICAL GROUP INC
 
051-6375727-001
BLUE CROSS AND BLUE SHIELD OF SOUTH CARO
019-4771470-001
DOUBLE INC
 
051-6375731-001
G AND R HAIR SALON
019-4771471-001
ANTELOPE VALLEY BAPTIST CHURCH
 
051-6375742-001
BELGGANT, LLC
019-4771472-001
UNITED WAY OF SAGINAW COUNTY
 
051-6375769-001
BALLET ARTS SCHOOL
019-4771474-001
PARMA AREA CHAMBER OF COMMERCE
 
051-6375771-001
LABOR COMMUNITY STRATEGY CENTER
019-4771478-001
LAZER WORKS INC
 
051-6375790-001
RALPH D MENCH AND BRENDA MENCH
019-4771479-001
FLORIDA LANGUAGE CENTER INC
 
051-6375803-001
HY LOND CONVALESCENT HOSPITAL
019-4771479-002
FLORIDA LANGUAGE CENTER INC
 
051-6375806-001
ACTION EQUIPMENT & SCAFFOLD CO INC
019-4771480-001
REGIONAL ACCEPTANCE CORP
 
051-6375810-001
EDGAR AND ASSOCIATES LLC
019-4771482-001
GLOBAL FASHIONS LLC
 
051-6375823-001
DILLARD MEMORIAL INC
019-4771486-001
REPUBLIC SERVICES INC
 
051-6375824-001
WOODWARD FST INC
019-4771486-003
REPUBLIC SERVICES INC
 
051-6375827-001
GREENBERG TRAURIG PA
019-4771486-004
REPUBLIC SERVICES INC
 
051-6375832-001
WINDMILL CHIROPRACTIC
019-4771488-001
TRESTER USED PARTS INC
 
051-6375834-001
TOTALLY CELLULAR INC
019-4771489-001
DIEMENSIONAL STAMPING
 
051-6375835-001
LITHIA SPRINGS INN
019-4771491-001
DISTRIBUTED ART PUBLISHERS INC
 
051-6375836-001
SOUTHERN OREGON UNIVERSITY
019-4771492-001
WILLIAM C TELLMAN DDS PC
 
051-6375838-001
UNITED COUNTRY FOUR SEASONS REAL ESTATE
019-4771495-001
SPRING MEDICAL ASSOCIATES LLC
 
051-6375842-001
MARILYN WILSON STATE FARM INSURANCE
019-4771496-001
BRYANT & STRATTON COLLEGE INC
 
051-6375844-001
CIGAR VILLA
019-4771497-001
ROELAND PARK CITY OF
 
051-6375849-001
FIRST UNITED METHODIST CHURCH INC
019-4771501-001
CONSULATE GENERAL OF SWITERLAND
 
051-6375851-001
UP COUNTRY INC
019-4771503-001
UNITED RETAIL INCORPORATED
 
051-6375853-001
EMPIRE STATE DIALYSIS CENTER
019-4771506-001
HUSKEY LUMBER CO
 
051-6375859-001
WORLD WIDE CORALS INC
019-4771508-001
KAESER AND BLAIR INCORPORATED
 
051-6375862-001
STRATFORD CLUB CONDOMINIUM
019-4771509-001
CINCINNATI COMMERCIAL
 
051-6375915-001
LORD OF LIFE LUTHERAN CHURCH
019-4771510-001
DAN MCCOWEN AND CO INC
 
051-6375918-001
CASPER CREATIVE GROUP
019-4771511-001
PUBLIC SAFETY HEALTH SYSTEMS
 
051-6375928-001
KLENTON T MCLEMORE
019-4771514-001
ENGINEERING AND DESIGN SERVICE
 
051-6375936-001
SPINECARE ORTHOPEDICS
019-4771515-001
HEAVEN AND EARTH
 
051-6375942-001
CEDARS YOUTH SERVICES INC
019-4771516-001
REINSURANCE SERVICES OF
 
051-6375952-001
SOUTH SHORE SKIN CENTER
019-4771517-001
BARTKUS HOME SYSTEMS INC
 
051-6375995-001
GOLD MEDAL GYMNASTICS ACADEMY LLC
019-4771518-004
AMERICANWORK INC
 
051-6376000-001
JDC COATINGS INC
019-4771518-005
AMERICANWORK INC
 
051-6376009-001
HALL KEEN WAMSUTTA LP
019-4771518-006
AMERICANWORK INC
 
051-6376019-001
CMS MORRELL LLC
019-4771520-001
CONCORD MARINA OF KNOXVILLE
 
051-6376027-001
EVON KIRKLAND INTERIORS
019-4771521-002
GL INTERNATIONAL LLC
 
051-6376028-001
BLOOMING IMPORT INC
019-4771529-001
CASKEY PRINTING INC
 
051-6376046-001
CITY OF CARRINGTON
019-4771530-001
ROB ROY CLEANERS INC
 
051-6376053-001
JOHN R PLEUNE PHD
019-4771531-001
TANDEM HEALTHCARE OF WEST PALM
 
051-6376059-001
GAUTREAUX INSURANCE AGENCY INC
019-4771534-001
NEW HARBOR ENTERPRISES INC
 
051-6376076-001
MOUNTAIN VIEW CEMETERY INPROVEMENTS INC
019-4771535-001
DAVID A BRESLER DDS PC
 
051-6376080-001
PATTERSON BRAKE & FRONT END SERVICE INC
019-4771536-001
URBAN TREATMENT ASSOCIATION
 
051-6376081-001
TASER INTERNATIONAL INC
019-4771538-001
PROCORE PHYSICAL THERAPY PC
 
051-6376082-001
MORNING STAR GREENHOUSES INC
019-4771540-001
GIRLS INCORPORATED OF ST LOUIS
 
051-6376084-001
INTERNATIONAL PRECIOUS METALS
019-4771541-001
ALBANY TOOL & DIE INC
 
051-6376092-001
GLOBAL ENVIRONMENTAL SOLUTIONS, INC.
019-4771545-001
CUTTER AVIATION EL PASO INC
 
051-6376111-001
CHERRY GROWERS INC
019-4771546-001
K AND M INDUSTRIES INC
 
051-6376113-001
BEDFORD MEDICAL FAMILY HEALTH CENTER INC


 
Exhibit L-440

--------------------------------------------------------------------------------

 


019-4771547-001
AERIAL WORK PLATFORMS INC
 
051-6376121-001
FREESTATE AUTO & TRUCK SERVICE, INC.
019-4771549-001
ORIGINAL MEDIA LLC
 
051-6376124-001
PAIN CONSULTANT OF ALABAMA LLC
019-4771551-001
RELIANT LABELS & PRINTING INC
 
051-6376125-001
ROSEBIL INC
019-4771553-001
INTERNATIONAL LONGSHOREMANS
 
051-6376129-001
EVERLIGHT USA INC
019-4771553-002
INTERNATIONAL LONGSHOREMANS
 
051-6376148-001
MACEDONALD MEDIA
019-4771554-001
EAST 26TH STREET & PARK AVENUE
 
051-6376155-001
JUST HAIR SALON L.L.C.
019-4771555-001
MEADOWBROOK MEAT COMPANY INC
 
051-6376161-001
SCHOOL BELL APARTMENTS LP
019-4771556-001
PAVELO GUY D JR
 
051-6376173-001
ECONOMIC ADVANTAGES CORPORATION
019-4771559-001
KEENELAND ASSOCIATION
 
051-6376177-001
SCRAMBLER HD LLC
019-4771563-001
SANZ HEALTH SERVICES
 
051-6376178-001
ORIENTAL SUPER BUFFET
019-4771564-001
TROUT EBERSOLE & GROFF LLP
 
051-6376193-001
ODONNELL INDUSTRIES INC
019-4771566-001
BOURBON STREET CAFE INC
 
051-6376198-001
PROFESSIONAL PATHOLOGY SERVICES INC
019-4771568-001
RIVERVIEW MANOR INC
 
051-6376201-001
STEPHENS PIPE & STEEL LLC
019-4771569-001
GODS HOUSE MINISTRIES
 
051-6376218-001
DAVIES & RENDALL COMPANY
019-4771572-001
SCORE ACQUISITIONS CORP
 
051-6376219-001
WESTERN BUSINESS EQUIPMENT INC
019-4771574-001
FIRETROL PROTECTION SYSTEMS
 
051-6376229-001
SPECIALTY TREE SERVICE LLC
019-4771575-001
HAWK ENTERPRISES LLC
 
051-6376236-001
AMERICAN FIBER SYSTEMS INC
019-4771577-001
FAR HILLS OPEN MRI INC
 
051-6376240-001
GREAT SOUTHWESTERN CONSTRUCTION INC
019-4771579-001
WACO ORTHOPEDIC
 
051-6376246-001
CMC COMMERCIAL REALTY GROUP INC
019-4771581-001
IDAHO CLEANING & MAINTENANCE
 
051-6376253-001
HENDERSON EDWARDS WILSON LLP
019-4771582-001
ARCADIS US INC
 
051-6376256-001
CARE ONE LLC
019-4771584-001
ASSOCIATION TO BENEFIT
 
051-6376260-001
SECURA INSURANCE A MUTUAL COMPANY
019-4771585-001
PAULS RUN INC
 
051-6376271-001
WESTERN OILFIELDS SUPPLY COMPANY
019-4771588-001
WILHITE JACK
 
051-6376276-001
PYRAMID ADVISORS LLC
019-4771592-001
INTERNATIONAL PROPERTIES AND
 
051-6376292-001
HARVEST BIBLE CHAPEL
019-4771595-001
NORMA J HOOTEN CO LLC
 
051-6376294-001
MCCORKLE NURSERIES INC
019-4771596-001
FANCORT INDUSTRIES INC
 
051-6376301-001
CLASSIC DINING KENTUCKY AVENUE, INC.
019-4771597-001
GOOD MEASURE CORPORATION
 
051-6376301-002
CLASSIC DINING OF PLAINFIELD INC
019-4771600-001
FLEMING MICHAEL D DDS PA
 
051-6376307-001
EMTEC CONSULTANTS PROFESSIONAL ENGINEERS
019-4771602-001
CHIROPRACTIC WELLNESS DEPOT
 
051-6376316-001
PRODUCT SOLUTIONS INC
019-4771603-001
D & E MACHINE CO INC
 
051-6376319-001
DAINES INSURANCE & FINANCIAL SERVICES LL
019-4771606-001
OBERLIN ROAD PEDIATRICS
 
051-6376337-001
JAROSLAWICZ & JAROS PLLC
019-4771607-001
HOMETOWN BANK
 
051-6376340-001
RICHARD J BURBRIDGE INC
019-4771611-001
BBC & M ENGINEERING INC
 
051-6376342-001
ARIZONA PIPE LINE COMPANY
019-4771612-001
ANDERSON TOWNSHIP OF
 
051-6376379-001
PROGRESSIVE BAPTIST CHURCH
019-4771614-001
SOUTHERN SCAVENGER SERVICE INC
 
051-6376383-001
QUEEN OF PEACE CHURCH
019-4771615-001
AMERICAS ACCUMULATION
 
051-6376386-001
HILTON GARDEN INN OUTER BANKS KITTY HAWK
019-4771618-001
NATIONAL CITY BANK
 
051-6376388-001
C M A ENGINEERS INC
019-4771619-001
CHILDRENS HOME & AID SOCIETY
 
051-6376390-001
DENISE MCMAHON
019-4771621-001
D MUNDO TILE
 
051-6376401-001
SURGE RESOURCES INC
019-4771621-002
D MUNDO TILE
 
051-6376403-001
MCHENRY MANAGEMENT GROUP INC THE
019-4771622-001
HARMONY FREE WILL BAPTIST
 
051-6376405-001
ST LEO CHURCH
019-4771623-001
OPUS ADVISORY GROUP LLC
 
051-6376426-001
REEBOK SPORTS CLUB NY A NEW YORK LIMITED
019-4771624-001
WILDOMAR SENIOR PARTNER II LP
 
051-6376457-001
FITZHUGH BAPTIST CHURCH
019-4771624-002
WILDOMAR SENIOR PARTNER II LP
 
051-6376502-001
CARING SENIOR SERVICE
019-4771625-001
FLORIDA TIRE SUPPLY COMPANY
 
051-6376509-001
ESKATON LINCOLN MANOR
019-4771632-001
QUALITY PACKAGING CORP
 
051-6376511-001
BOROUGH OF CLEMENTON
019-4771633-001
JAYHAWK HEALTHCARE LLC
 
051-6376528-001
SWEENY WINGATE & BARROW
019-4771635-001
BEECH GROVE CITY SCHOOLS
 
051-6376539-001
TOPPENISH SCHOOL DISTRICT 202
019-4771637-001
SATO LABELING SOLUTIONS
 
051-6376586-001
GARY RINDERLE CONSTRUCTION INC
019-4771638-001
ADVANTAGE BOTANICALS COMPANY
 
051-6376611-001
252 7TH AVE BAGELS INC
019-4771641-001
SUPREME ENVIRONMENTAL SERVICE
 
051-6376612-001
NORTH BERGEN SENIORS COUNT, LLC
019-4771642-001
INDIANA OXYGEN COMPANY INC
 
051-6376621-001
JALISCO IV INC
019-4771642-002
INDIANA OXYGEN COMPANY INC
 
051-6376628-001
CASA MANITO ADULT MEDICAL DAY
019-4771644-001
J R C COMPANY INC
 
051-6376632-001
BAY SOUND INC
019-4771646-001
TREY INMAN & ASSOCIATES PC
 
051-6376642-001
RENAISSANCE AGENCIES INC


 
Exhibit L-441

--------------------------------------------------------------------------------

 


019-4771647-001
GREAT SOUTHERN DRIVING ACADEMY
 
051-6376649-001
GOLDEN ISLE FAMILY MEDICINE
019-4771648-001
CROSSWAY CHURCH
 
051-6376688-001
OKAYA SHINNICHI CORPORATION OF AMERICA
019-4771649-001
SAN JOSE UNIFIED SCHOOL
 
051-6376690-001
NEW JERSEY FEE OWNER LLC
019-4771650-001
REHABILITATION PROFESSIONALS
 
051-6376703-001
DEMAND MEDIA INC
019-4771651-001
BMC HEATING & AIR CONDITIONING
 
051-6376703-002
DEMAND MEDIA INC
019-4771653-001
SOUTH TEXAS WOMENS & CHILDRENS
 
051-6376705-001
CENTRAL SERVICE STATION INC
019-4771655-001
SOUTH CENTRAL COMMUNITY MENTAL
 
051-6376713-001
ALABAMA ALLERGY AND ASTHMA CENTER PC
019-4771655-002
SOUTH CENTRAL COMMUNITY MENTAL
 
051-6376739-001
MARK THOMPSON LAW FIRM
019-4771656-001
AMERICAN 3B SCIENTIFIC LP
 
051-6376757-001
NORTHERN REHABILITATION & SPORTS MEDICIN
019-4771660-001
TRISUN HEALTHCARE LLC
 
051-6376763-001
CONSULATE LTD
019-4771661-002
LITTLE RIVER HEALTH CARE INC
 
051-6376808-001
PRIME CHOICE FINANCIAL & REALTY COMPANY
019-4771669-001
SELECT HOTELS GROUP LLC
 
051-6376811-001
AMERICAN DRILL BUSHING, LLC
019-4771670-001
OBGYN ASSOCIATES
 
051-6376832-001
RICHARD CANTRELL
019-4771672-001
J BANKS DESIGN GROUP INC
 
051-6376833-001
REFRIGERATION & ELECTRIC SERVICE INC
019-4771673-001
R V J INC
 
051-6376871-001
CNA METALS MIAMI INC
019-4771675-001
EMERGENCY RESTORATION EXPERTS
 
051-6376877-001
GOLD & DIAMOND INC
019-4771677-001
B BROWN HEATING & AC
 
051-6376884-001
DONALD L GOUDY JR DDS INC
019-4771681-001
PENCE HEATING AND COOLING LLC
 
051-6376886-001
VENECIA LAS OLAS CONDOMINIUMS
019-4771682-001
PRODUCT DEVELOPMENT CORP
 
051-6376889-001
M F HOME CARE SERVICES INC
019-4771683-001
TRIDENT COMPUTER RESOURCES INC
 
051-6376896-001
DENNIS ELFERT
019-4771684-001
LOUISIANA STATE UNIVERSITY
 
051-6377170-001
CATSKILL ORANGE ORTHOPEDICS PC
019-4771685-001
GLOBE FOOD EQUIPMENT COMPANY
 
051-6377170-002
CATSKILL ORANGE ORTHOPEDICS PC
019-4771686-001
SERENITY VILLAGE INC
 
051-6377392-001
DELI MANAGEMENT INC
019-4771689-001
DUNAGAN AGENCY INC
 
051-6378059-001
STRATEGIC CONCEPTS IN ORGANIZING & POLIC
019-4771691-001
GJG CA LLC
 
051-6379354-001
ATLANTA AUTO PARTS INC
019-4771692-001
GLOBAL RENTAL CO INC
 
051-6401461-001
GREAT HILLS GOLF CLUB OF AUSTIN INC
019-4771693-001
NEW ENGLAND LIFE INSURANCE CO
 
051-6419661-001
AMWEST INC
019-4771694-001
DANCARE CARPET CLEANING INC
 
051-6419761-002
CONNECTIONS COMMUNITY SUPPORT PROGRAMS,
019-4771695-001
GLENDALOUGH MANOR ASSOCIATES
 
051-6427861-001
ECHO BRIDGE ENTERTAINMENT LLC
019-4771699-001
ALICE INK INCORPORATED
 
051-6444461-002
AMERICAN ITALIAN PASTA COMPANY
019-4771700-001
DAUPHIN REALTY OF MOBILE INC
 
051-6447161-001
SAN DIEGO LAND SYSTEMS
019-4771708-001
ASSOCIATED WINDOW CLEANING INC
 
051-6447161-002
SAN DIEGO LAND SYSTEMS
019-4771710-001
EAST COAST CYCLE DISTRIBUTORS
 
051-6460461-001
WELL-BRED BAKERY & CAFE, INC.
019-4771713-001
BOZZUTO MANAGEMENT COMPANY
 
051-6460461-002
Well-Bred Bakery & CAF╔, Inc.
019-4771718-001
H & R BLOCK
 
051-6476935-001
NEW BEGINNINGS S & W INC
019-4771720-001
L & N FEDERAL CREDIT UNION
 
051-6476943-001
HENRY FORD HEALTH SYSTEM
019-4771721-001
JEN NY INC
 
051-6476952-001
INFORMATION TECHNOLOGY SERVICES THE
019-4771722-001
HEALTH CARE OPTIONS INC
 
051-6476960-001
UNITED RISK SOLUTIONS INC
019-4771724-001
FAMILY EYECARE CENTER
 
051-6476961-001
JUST-US-KIDS, INC.
019-4771727-001
SOLIDEAL USA INC
 
051-6476982-001
ELITSAC INC
019-4771727-002
SOLIDEAL USA INC
 
051-6476985-001
CITY OF STATESVILLE
019-4771732-001
EDU MET INTERACTIVE SYSTEMS CO
 
051-6476985-002
CITY OF STATESVILLE
019-4771733-001
AAA CENTRAL PENN
 
051-6476985-003
CITY OF STATESVILLE
019-4771733-002
AAA CENTRAL PENN
 
051-6476985-004
CITY OF STATESVILLE
019-4771737-001
SEAGULL LIGHTING PRODUCTS LLC
 
051-6476988-001
SANDERS AUTOMOTIVE LLC
019-4771738-001
ST JAMES PARISH
 
051-6477084-001
TIMBERLEE APARTMENTS LLC
019-4771741-001
ULTRA MECHANICAL SERVICES INC
 
051-6477089-001
MENTAL HEALTH ASSOCIATION IN ULSTER COUN
019-4771743-001
WAUKESHA PEARCE INDUSTRIES INC
 
051-6477114-001
STEPHEN J BURDS DDS LLC
019-4771744-001
MOROWITZ WILLIAM A MD PA
 
051-6477128-001
HORIZON HEALTH CARE INC
019-4771744-002
MOROWITZ WILLIAM A MD PA
 
051-6477148-001
CODAN MEDLON INC
019-4771745-001
KWIK N KLEEN INC
 
051-6477186-001
INTEGRAL ELECTRICAL POWER AND CONTROL CO
019-4771748-001
ROCKVILLE MOTEL ASSOCIATES LLC
 
051-6477274-001
GOLD CROWN PROPERTIES INC
019-4771750-001
CENTRO ODONTOLOGICO COLOMBIANO
 
051-6477278-001
ACME CLEAN AIR INC
019-4771751-001
MEGGESTO CROSSETT & VALERINO
 
051-6477279-001
PETER J SHULZ


 
Exhibit L-442

--------------------------------------------------------------------------------

 


019-4771752-001
IMAGESTOREHOUSE COM LLC
 
051-6477299-001
LUCAS SCHWERING ARCHITECTS PSC
019-4771754-001
HAMILTON MEDICAL GROUP
 
051-6477307-001
CULLUM & MAXEY CAMPING CENTER
019-4771755-001
OGONTZ CORPORATION
 
051-6477308-001
HIDUKE LEARNING CENTERS INC
019-4771756-001
A1 REFRIGERATION HEATING AIR
 
051-6477328-001
ARMITAGE & ASSOCIATES INVESTIGATIVE SERV
019-4771758-001
AMERICAN WATER CARE INC
 
051-6477346-001
PIEDIGROTTA LLC
019-4771760-001
BANNER WILSON LLC
 
051-6477378-001
TRANSIT MEDIA INC
019-4771761-001
YAI NATIONAL INSTITUTE FOR
 
051-6477393-001
MARK A WILLIAMS
019-4771761-002
YAI NATIONAL INSTITUTE FOR
 
051-6477402-001
CONRAD STRAYS, INC.
019-4771761-003
YAI NATIONAL INSTITUTE FOR
 
051-6477435-001
WILLIAM BOWER ASSOCIATES INC
019-4771763-001
MENLOW WORLDWIDE LLC
 
051-6477437-001
EMPORIANS FOR DRUG AWARENESS INC
019-4771765-001
AAA EXPERT HEATING & COOLING
 
051-6477473-001
NATIONAL SEATING & MOBILITY INC
019-4771766-001
SMALL DANIEL W
 
051-6477521-001
ROGERS & ROGERS CPAS
019-4771770-001
RE SPEC INC
 
051-6477531-001
MPMP LLC
019-4771775-001
MOSLEY IRA
 
051-6477555-001
C & W AUTO REPAIR INC
019-4771776-001
METROPOLITAN CLUB INC
 
051-6477627-001
PUBLIC HEALTH FOUNDATION ENTERPRISES INC
019-4771782-001
ALLAN AND CONRAD INC
 
051-6477631-001
BELEZOS & GRATZER
019-4771784-001
WILWEST INC
 
051-6477647-001
AJN ENTERPRISES INC
019-4771785-001
COHORST ENGINEERING & SURVEY
 
051-6477717-001
CAKES BY GINA, LLC
019-4771786-001
WRIGHT STATE UNIVERSITY
 
051-6477724-001
RITA C AYALA DDS PA
019-4771787-001
FOREST VIEW FAMILY PRACTICE
 
051-6477748-001
DAVIDSONS AIR CONDITIONING AND HEATING I
019-4771789-001
CLIFFORD INSURANCE CENTER INC
 
051-6477778-001
COUNTY OF SEQUOYAH
019-4771794-001
JB LABORATORIES INCORPORATED
 
051-6477791-001
LAKE COUNTY PRESS INC
019-4771796-001
BENSON MOTORCYCLES INC
 
051-6477796-001
WILSON OPTICAL COMPANY
019-4771800-001
CSC APPLIED TECHNOLOGIES LLC
 
051-6477813-001
ELKRIDGE ENGINEERING, LLC
019-4771801-001
MOUNTAIN AMERICA CREDIT UNION
 
051-6477815-001
MEDICAL SERVICES OF AMERICA INC
019-4771803-001
BRADY AULERICH & ASSOCIATES
 
051-6477902-001
BHAGYALAXMI LLC
019-4771806-001
MARK ALTMAN & ASSOC INC
 
051-6477955-001
ELECTRONIC FUSION DEVICES INC
019-4771809-001
WILBUR PRODUCTS INC
 
051-6478016-001
LAWYERS FOR CHILDREN INC
019-4771810-001
GURULE & SON INC
 
051-6478056-001
ALCA MEDICAL CENTER PA
019-4771812-001
DUBOSE STRAPPING INC
 
051-6478081-001
TIMOTHY JULIAR
019-4771815-001
ST JOHNS HOSPITAL
 
051-6478111-001
AIR EXHAUST CORP
019-4771816-001
LINARY CHURCH OF CHRIST
 
051-6478150-001
3LS INVESTMENTS, LLC
019-4771819-001
GILLESPIE COUNTY HISTORICAL
 
051-6479134-001
PETERMANN, LLC
019-4771819-002
GILLESPIE COUNTY HISTORICAL
 
051-6479135-001
PETERMANN, LLC
019-4771821-001
CONSUMER CREDIT COUNSELING
 
051-6491062-001
WEBER MARKING SYSTEMS, INC.
019-4771822-001
JACOBS FACILITIES INC
 
051-6515362-001
SHERWIN ALUMINA, L.P.
019-4771823-001
HANSON AGGREGATES SOUTHEAST
 
051-6519362-001
WINGFOOT CORPORATION
019-4771824-001
LOVE LAWN CARE INC
 
051-6551244-002
RADIOLOGICAL INSTITUTE OF THE VILLAGES,
019-4771826-001
MARTIN CHEVROLET SALES INC
 
051-6558508-001
HUTCHINSON METRO DENTAL P.C.
019-4771827-001
LADE ELECTRICAL SUPPLY INC
 
051-6561961-001
SYNOPTEK, INC.
019-4771828-001
COUNTY LINE MECHANICAL LLC
 
051-6561961-002
SYNOPTEK, INC.
019-4771828-002
COUNTY LINE MECHANICAL LLC
 
051-6564462-001
HOLY ANGELS CATHOLIC CHURCH #146
019-4771830-001
MONTGOMERY INTERNAL MEDICINE
 
051-6574487-001
CANNON ENTERPRISES INC
019-4771830-002
MONTGOMERY INTERNAL MEDICINE
 
051-6577787-001
SILOAM SPRINGS SEVENTH DAY ADVENTIST CHU
019-4771831-001
HERITAGE PUBLISHING INC
 
051-6578189-001
LOS BRAVO MEXICAN RESTAURANT NO 10 INC
019-4771832-001
MOUNTAIN HEATING & COOLING INC
 
051-6578189-002
LOS BRAVO MEXICAN RESTAURANT NO 3 INC
019-4771834-001
CENTRAL GEORGIA HEMATOLOGY
 
051-6578189-003
LOS BRAVOS MEXICAN RESTAURANT NO 2 INC
019-4771837-001
SOUTHWESTERN PENNSYLVANIA
 
051-6578189-004
LOS BRAVOS MEXICAN RESTAURANT NO 5 INC
019-4771837-002
SOUTHWESTERN PENNSYLVANIA
 
051-6578203-001
LAW OFFICE OF BERIN A FITE
019-4771837-003
SOUTHWESTERN PENNSYLVANIA HUMAN SERVICE
 
051-6578290-001
PARK LEX DENTAL ASSOCIATES
019-4771837-004
SOUTHWESTERN PENNSYLVANIA HUMAN SERVICE
 
051-6578354-001
HASC CENTER INC
019-4771837-005
SOUTHWESTERN PENNSYLVANIA HUMAN SERVICE
 
051-6578372-001
CITIBABES LLC
019-4771842-001
GGC ENGINEERS INC
 
051-6578382-001
SOLEIL SECURITIES CORP


 
Exhibit L-443

--------------------------------------------------------------------------------

 


019-4771843-001
ROCK SOLID GRANITE AND MARBLE
 
051-6578499-001
HENRY SOUZA
019-4771844-001
RICK ENGINEERING COMPANY
 
051-6578508-001
INTERSTATE FLOORING LLC
019-4771845-001
CACTUS CANDY CO INC
 
051-6578510-001
DANIEL AND GAIL FRY INC
019-4771846-001
MASON TECHNOLOGIES INC
 
051-6578561-001
PMI PUMP PARTS LLC
019-4771848-001
CATTS & BROOKS LLC
 
051-6578646-001
LAND 'N SEA INC
019-4771851-001
DOMINY OIL COMPANY
 
051-6578675-001
R & B SERVICES INC
019-4771852-001
CARL KARCHER ENTERPRISES INC
 
051-6578676-001
GARRETT TECHNOLOGIES INC
019-4771858-001
JOHN WATTS ASSOCIATES INC
 
051-6578684-001
DARREN KUGLER
019-4771859-001
SAMSON INDUSTRIAL LLC
 
051-6578691-001
MARIN ELJAIEK & LOPEZ PL
019-4771860-001
PARK TOWER INN
 
051-6578718-001
MIDWEST TIRE COMPANY INC
019-4771861-001
ABDULLAH YUSEF K
 
051-6578740-001
TING LIU CPA PC
019-4771864-001
ALTA MILL APARTMENTS
 
051-6578741-001
ACE REPROGRAPHIC SERVICE INC
019-4771868-001
HOBOKEN CITY OF
 
051-6578753-001
NIKKO ASSET MANAGEMENT AMERICAS INC
019-4771868-002
HOBOKEN CITY OF
 
051-6578756-001
SUGAR CREEK COUNTRY CLUB INC
019-4771868-003
HOBOKEN CITY OF
 
051-6578813-001
LEICHTER LAW FIRM
019-4771871-001
MALLILO & GROSSMAN
 
051-6578825-001
AMERICAN BEHAVIORAL BENEFITS MANAGERS IN
019-4771873-001
IMPEX CORPORATION
 
051-6578845